                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PA, by                :   CIVIL ACTION
Attorney General JOSH SHAPIRO,        :
                                      :
                        Plaintiff,    :   NO. 14-cv-07139-JCJ
                                      :
            v.                        :
                                      :   CONFIDENTIAL
THINK FINANCE, INC., et al.           :   Filed Under Seal Pursuant to
                                      :   Confidentiality and Protective Order
                        Defendants.   :


                  APPENDIX TO THE COMMONWEALTH’S
                   STATEMENT OF UNDISPUTED FACTS

                    VOLUME 1: LITGATION DOCUMENTS
                          APP. 0001 – APP. 0625




UNSEALED
UNSEALED
                                                       Contents

TF Interrogatory Responses.........................................................................................App. 0001
Deposition of Ken Rees (Full Document) ..................................................................App. 0021
CFPB Deposition of Ken Rees (Excerpt) ....................................................................App. 0163
Deposition of Chris Lutes (Full Document) ..............................................................App. 0168
Deposition of Lee Tyler Rempel (Full Document) ...................................................App. 0298
Deposition of Bobbi Jo Favel (Excerpts) ....................................................................App. 0401
Deposition of Jason Harvison (Excerpts)...................................................................App. 0406
Deposition of Linda Callnin (Excerpts) .....................................................................App. 0445
Deposition of Linda Rogenski (Excerpts) ..................................................................App. 0481
Deposition of Mark Wildstein (Excerpts) ..................................................................App. 0497
Deposition of Michelle Nguyen (Excerpts) ...............................................................App. 0505
Deposition of Neal Humphrey (Excerpt) ..................................................................App. 0525
Deposition of Sarah Cutrona (Excerpts) ....................................................................App. 0529
Deposition of Stephen Smith (Excerpts) ....................................................................App. 0553
Deposition of Steven Haynes (Excerpts) ...................................................................App. 0573
Deposition of Thomas Welch (Excerpts) ...................................................................App. 0603
Bankruptcy Deposition of Billi Ann Raining Bird (Excerpts) .................................App. 0618
CFPB Deposition of Kim Palermo (Excerpts) ...........................................................App. 0622
Deposition of Claudia Callaway (Excerpts) ........................................................ App. 0625-01




UNSEALED
UNSEALED
                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________________________________________

COMMONWEALTH OF PENNSYLVANIA,             CIVIL ACTION
                                     :
            Plaintiff,               :
                                     :
      v.                             :
                                     :
THINK FINANCE, INC., et al.          :
                                     :    NO. 14-cv-07139-JCJ
            Defendants.              :
____________________________________________________________________________

                    THINK FINANCE DEFENDANTS’ RESPONSE TO
                   PLAINTIFF’S FIRST SET OF INTERROGATORIES

        Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendants Think

 Finance Inc., TC Loan Service, LLC, Tailwind Marketing, LLC, TC Decision Sciences, LLC,

 and Financial U, LLC (“Defendants”) object and respond to Plaintiff Commonwealth of

 Pennsylvania, Office of Attorney General’s        (“Plaintiff”) First Set of Interrogatories

 (“Interrogatories”) as follows.

        These responses are based on information available and analysis completed as of the

 date of this response. Further discovery, independent investigation, and analysis may lead to

 additional information that may add meaning to known facts, as well as establish new factual

 conclusions and legal contentions, all of which may lead to additions to, changes to, or

 variations from the information set forth herein. Accordingly, Defendants reserve the right to

 alter, amend, or supplement its responses as necessary. Defendants also reserve the right to

 amend their responses for inadvertent errors, mistakes, or admissions. In responding to all or
                                              1



UNSEALED
                                         App. 0001
         Loans originated by First Bank of Delaware: $203,504

         Loans originated by Plain Green: $1,744,788

         Loans originated by Great Plains: $513,699

         Lines of credit extended by MobiLoans: $351,859

INTERROGATORY No. 3

         For all ThinkCash installment loans made to Pennsylvania borrowers, provide the

following information:

         (a)    Loans originated, in dollars,

         (b)    Numbers of loans originated,

         (c)    Numbers of unique borrowers,

         (d)    The average Annual Percentage Rate charged,

       (e)   Amount of dollars still outstanding (regardless of identity of the current creditor),
broken down into current, past due less than 61 days, and past due more than 60 days,

         (f)    Amount of dollars collected to date from the borrowers, broken down by principal,
interest and fees,

         (g)    Total dollar amount of debt that was sold or transferred, broken down by Debt
Buyer,

       (h)    Total dollar amount of judgments obtained by Debt Buyers, broken down by Debt
Buyer (regardless of the name of the judgment creditor).

RESPONSE:

         Subject to and without waiving the General Objections set forth above and the specific

objections set forth herein, Defendants respond as follows:

         (a) The total principal of ThinkCash installment loans lent by the First Bank of Delaware

in Pennsylvania during the Relevant Time Period was $23,912,900.

                                                10



UNSEALED
                                            App. 0002
       (b) The First Bank of Delaware originated 48,327 ThinkCash installment loans in

Pennsylvania during the Relevant Time Period.

       (c) Defendants do not know the exact number of unique borrowers of installment loans

originated by the First Bank of Delaware in the Relevant Time Period. Approximately 33,310 of

the ThinkCash installment loans during this time were coded “new” First Bank of Delaware

customers as opposed to “former.”

       (d) Defendants object to this subpart on the grounds that it requests information not

maintained in the usual course of business.

       (e) Defendants object to this subpart on the grounds that the term “outstanding” is vague

and ambiguous.     Notwithstanding this objection, none of the principal lent to Pennsylvania

borrowers for ThinkCash installment loans originated by the First Bank of Delaware is

outstanding.

       (f) The total amount of dollars collected to date from Pennsylvania borrowers for

ThinkCash installment loans originated by the First Bank of Delaware in the Relevant Time

Period is $19,202,086 (principal), $18,140,682 (interest), and $392,577 (fees). These amounts do

not reflect Defendants’ income.

       (g) Defendants object to this subpart on the grounds that it seeks information not within

the custody and control of Defendants.         Notwithstanding this objection, the First Bank of

Delaware sold approximately $2,903,100 in ThinkCash installment loans that it had originated.

       (h) Defendants are without knowledge about the information requested in subpart (h).




                                                 11



UNSEALED
                                              App. 0003
INTERROGATORY No. 4

         For each of the tree Tribal Products, provide the following information regarding loans or

cash advances made to Pennsylvania borrowers:

         (a)    Loans originated or cash advanced, in dollars,

         (b)    Numbers of loans or cash advances originated,

         (c)    Numbers of unique borrowers,

       (d)   The average Annual Percentage Rate (APR) charged, and, for each year during the
Relevant Time Period, the number of loans that ever had an APR of (i) 60% or less, (ii) between
60% and 80%, or (iii) between 80% and 100%.

       (e)   Amount of dollars still outstanding (regardless of identity of the current creditor),
broken down into current, past due less than 61 days, and past due more than 60 days,

         (f)    Amount of dollars collected to date from the borrowers, broken down by principal,
interest and fees,

         (g)    Total dollar amount of debt that was sold or transferred, broken down by Debt
Buyer,

       (h)    Total dollar amount of judgments obtained by Debt Buyers, broken down by Debt
Buyer (regardless of the name of the judgment creditor).

RESPONSE:

         Subject to and without waiving the General Objections set forth above and the specific

objections set forth herein, Defendants respond as follows:

         (a) Plain Green – The total principal of loans lent by Plain Green in Pennsylvania during

the Relevant Time Period was $69,552,250.

         Great Plains – The total principal of loans lent by Great Plains in Pennsylvania during the

Relevant Time Period was $14,394,800.



                                                12



UNSEALED
                                            App. 0004
          MobiLoans – The total amount of extensions of lines of credit by MobiLoans in

Pennsylvania during the Relevant Time Period was $25,101,953.

          (b) Plain Green originated 76,278 loans in Pennsylvania during the Relevant Time Period;

          Great Plains originated at 23,646 loans in Pennsylvania during the Relevant Time Period;

          MobiLoans extended 25,324 lines of credit in Pennsylvania during the Relevant Time

Period.

          (c) Plain Green – Defendants do not know the exact number of unique borrowers of loans

originated by Plain Green in the Relevant Time Period. Approximately 34,799 of the loans during

this time were coded “new” Plain Green customers as opposed to “former.”

          Great Plains – Defendants do not know the exact number of unique borrowers of loans

originated by Great Plains in the Relevant Time Period. Approximately 12,009 of the loans

during this time were coded “new” Great Plains customers as opposed to “former.”

          MobiLoans – Defendants do not know the exact number of unique lines of credit extended

by MobiLoans in the Relevant Time Period. Approximately 16,689 of the lines of credit extended

during this time were coded “new” MobiLoans customers as opposed to “former.”

          (d) Plain Green/Great Plains/MobiLoans – Defendants object to this subpart on the

grounds that it requests information not maintained in the usual course of business.

          (e) Defendants object to this subpart on the grounds that the term “outstanding” is vague

and ambiguous.       Notwithstanding this objection, none of the principal lent to Pennsylvania

borrowers for loans originated by Plain Green or Great Plains, or for extensions of lines of credit

by MobiLoans is believed to be outstanding.


                                                 13



UNSEALED
                                            App. 0005
        (f) Plain Green – The total amount of dollars collected to date from Pennsylvania

borrowers for loans originated by Plain Green in the Relevant Time Period is $53,491,230

(principal), $69,202,553 (interest), and $620,178 (fees).

        Great Plains – The total amount of dollars collected to date from Pennsylvania borrowers

for loans originated by Great Plains in the Relevant Time Period is $10,242,138 (principal),

$15,556,193 (interest), and $179,412 (fees).

        MobiLoans – The total amount of dollars collected to date from Pennsylvania borrowers

from extensions of lines of credit by MobiLoans in the Relevant Time Period is $19,395,176

(principal), $23,757,643 (fees). Since MobiLoans offered lines of credit, there were no “interest”

fees accumulated; the comparable information for the offered lines of credit is contained in the

“fees” amount.

        (g) Defendants object to this subpart on the grounds that it seeks information not within

the custody and control of Defendants.         Notwithstanding this objection, Plain Green sold

approximately $1,744,788 in loans that it had originated; Great Plains sold approximately

$513,699 in loans that it had originated; and MobiLoans sold approximately $351,839 in loans

that it had originated.

        (h) Defendants are without knowledge about the information requested in subpart (h).

INTERROGATORY No. 5

        Describe the role of any members of the Chippewa Cree Tribe (including with that

description, the identity of such members, the geographical location of such person while

performing that role, the source of this information and the identity of the persons at Think


                                                14



UNSEALED
                                            App. 0006
during the Relevant Time Period and were responsible for servicing consumer loans originated by

Plain Green or Great Plains, or the lines of credit extended by MobiLoans. Defendants entered

into a “License and Support Agreement” with each of the Tribal lenders detailing the licensing of

consumer lending software. Per the agreements, the loan management platforms were fully

accessible by certain Think Finance personnel; when questions arose from the Tribal lenders or

investors regarding specific information, Think Finance personnel would transfer data from the

loan management platforms via encrypted emails, secure FTP, or via the lender portal website.

        The system servers for the loan management platforms were located at Rackspace

(Chicago, Illinois); SunGard (Richardson, Texas); CyrusOne (Carrollton, Texas); and the Think

Finance offices (Fort Worth, Texas; systems did not actively run from here, there were only

copies of the data). From Think Finance, Larry Brandt likely would be most knowledgeable about

the information in this Interrogatory.

        Defendants are also in the process of preparing an additional document for an upcoming

production that will be responsive to this Interrogatory. Upon production, the document will be

marked TF-PA-623514.

INTERROGATORY No. 13

        Provide the following information regarding customer-service personnel answering phone

calls from or initiating phone calls to current or prospective installment-loan or line-of- credit

customers of either of the Tribal Products, as of (i) July 1, 2011, (ii) January 1, 2012, (iii) January

1, 2013, (iv) January 1, 2014, (v) January 1, 2015: (a) the Tribal Product worked on, (b) the




                                                 31



UNSEALED
                                            App. 0007
location of the call-center sites where they worked; (c) the number of such individuals at each of

the locations; and (d) the employer(s) of such individuals.

RESPONSE:

        In addition to and without waiving the General Objections set forth above, Defendants

object to this Interrogatory on the grounds it is not limited to information relevant to a party’s

claims or defenses in this case and requests information not proportional to the needs of the case.

Defendants also object to this Interrogatory to the extent it seeks information more readily

obtained from other parties, specifically Plain Green, LLC, Great Plains Lending, LLC, and

MobiLoans, LLC. Subject to and without waiving the foregoing specific and General Objections,

Defendants respond as follows:

        As described in Interrogatories 5, 6, and 7, each Tribal lender was responsible for, and had

final authority over, the entirety of origination of consumer loans and extensions of lines of credit,

including decisions regarding staffing of customer-service personnel.           Defendants did not

maintain comprehensive information about the customer-service personnel of each of the Tribal

lending entities. Defendants, however, did maintain a running list of individuals who worked for

Plain Green, LLC, Great Plains Lending, LLC, and MobiLoans, LLC to the best of their

knowledge. A copy of this list, including job title and location where known, is attached as

Attachment A.

        Responding further, each Tribal lending entity contracted with firms that provided call

center services as needed. Although Defendants did not maintain a comprehensive list of all




                                                 32



UNSEALED
                                            App. 0008
entities that may have contracted with the Tribal lenders, the following organizations are believed

to have provided customer-service support for each Tribal lending entity as detailed below.

       MetaSource, LLC – provided call center services for Great Plains since July 2011, for

Plain Green since April 2011, and for MobiLoans since July 2013.

       First Contact, LLC (d/b/a iQor) – provided call center services for Great Plains since July

2013, for Plain Green since August 2013, and for MobiLoans since August 2013.

       KM2 Solutions, LLC – provided call center services for Great Plains from July 2011 to

February 2013 and for Plain Green from July 2012 to June 2014.

       TeleVista, Inc. – provided call center services for Plain Green from July 2012 to June

2014 and for MobiLoans from April 2013 to June 2014.

       First Center, LLC (d/b/a Capital Management Services) – provided call center services for

MobiLoans from June 2012 to September 2013.

INTERROGATORY No. 14

       With regard to your plans in 2012 to conduct an IPO for Think Finance (referenced, for

example, in Document TF-PA 310635 (at page 310640)), explain the reasons that the IPO did not

take place and that the company, instead, created Elevate Credit, Inc. as a separate company.

Include in the explanation, an identification of all documents and analyses related to the decision

whether to conduct an IPO for Think Finance.

RESPONSE:

       In addition to and without waiving the General Objections set forth above, Defendants

object to this Interrogatory on the grounds it is not limited to information relevant to a party’s


                                               33



UNSEALED
                                           App. 0009
claims or defenses in this case and requests information not proportional to the needs of the case.

Further, Defendants object to this Interrogatory on the ground that it seeks information protected

by the attorney-client privilege.

INTERROGATORY No. 15

        Identify each person (a) who served on the Think Finance board of directors during the

Relevant Period (including the dates they served and any organizational affiliation), (b) on the

initial board of directors of Elevate Credit, Inc., and (c) on the current board of directors of

Elevate Credit, Inc.

RESPONSE:

       In addition to and without waiving the General Objections set forth above, Defendants

object to subparts (b) and (c) of this Interrogatory on the grounds that it is not limited to

information relevant to a party’s claims or defenses in this case, requests information not

proportional to the needs of the case, and requests information more appropriately addressed to a

third party. Subject to and without waiving the foregoing specific and General Objections,

Defendants respond as follows:

        (a) The following persons have served on the Think Finance board of directors during the

Relevant Time Period:

                 Name                Dates Served (during           Organizational Affiliation
                                    Relevant Time Period –
                                        1/1/09-present)
Kenneth E. Rees                         1/1/09-5/15/15            Think Finance

Jason Harvison                           1/1/09-8/24/15           Think Finance



                                               34



UNSEALED
                                           App. 0010
Mike Goguen          1/1/09-5/1/14    Sequoia Capital

John Rosenberg       1/1/09-5/1/14    TCV

Robert L. Johnson   9/14/12-5/1/14    None

Tyler Head          5/20/15-9/21/15   N/A

Bob Rees            5/1/14-1/20/17    Startup Capital

Steve Shaper        1/1/09-present    N/A

Martin J. Wong      5/1/14-present    Think Finance

John Drew           5/1/14-present    TCV

Gary King           3/20/15-present   N/A

Johnny Harvison     8/24/15-present   7HBF

Ken Keenum          9/21/15-present   N/A




                          35



UNSEALED
                      App. 0011
INTERROGATORY No. 16

       Describe each of the customer acquisition channels referenced in TF-PA-041497 and

43836 (DM, LG, Affiliate, SEM, Organic, Digital), including in each description, (a) an

explanation in lay terms describing how customers are routed to Think Finance products; (b)

the costs associated with the channel, including the point at which the cost is incurred; (c) an

identification of any business relationships regarding such channels and (d) identification of

any contracts related to such business relationships.

RESPONSE:

       In addition to and without waiving the General Objections set forth above, Defendants

object to this Interrogatory on the grounds that it is not limited to information relevant to a party’s

claims or defenses in this case and requests information not proportional to the needs of the case.

Subject to and without waiving the foregoing specific and General Objections, Defendants

respond as follows:

       The different customer acquisition channels referenced in TF-PA-041497 and -

043836 are described below in turn:

       “DM” – Direct Marketing: this channel includes direct mailing of offers to apply for

loans originated by Plain Green or Great Plains, or for an extension of line of credit from

MobiLoans. Think Finance prepares marketing materials and sends the materials to the

Tribal lenders for review and approval. After approval from the Tribal lenders, the Direct

Marketing materials are mailed to potential consumers. These Direct Marketing materials


                                                 36



UNSEALED
                                            App. 0012
provide potential consumers with either pre-qualified offers or invitations to apply for loans

or extensions of credit directly on the Tribal lenders’ websites. The costs associated with the

Direct Marketing channel include acquisition of potential consumer data from credit bureaus

(cost incurred after final list of data approved), printing of mailing materials (cost invoiced

after completion), postage (cost invoiced after completion), and logistics of the printing

process (cost invoiced after completion). The Direct Marketing channel involves business

relationships with credit bureaus that provide data, TransUnion, LLC, Clarity Services, Inc.,

printing houses that print and manage mailing logistics including Direct Marketing Solutions,

Inc., and other providers of potential consumer data including Altair Data Resources, Inc. and

O2 Consulting, Inc. The Direct Marketing channel relevant business relationship agreement

with Direct Marketing Solutions, Inc. has been produced as TF-PA-618884.

       “LG” – Lead Generator: this channel included agreements between Lead Generator

entities (third party websites) and Tribal lenders to supply potential consumer leads. The

Lead Generator channel directed potential consumers to Tribal lender websites using

prerequisites and rules based on answers provided via loan applications completed on a given

Lead Generator website. The Lead Generator channel costs included a pre-set amount per

lead that the Tribal lender ultimately accepted; this cost was invoiced in bulk at the end of

each monthly billing cycle to the Tribal lender. The Lead Generator channel involved

business relationships between the Tribal lenders and AmOne Corp., Partner Weekly, LLC,

Affiliate ROI, LLC, Credit Loan, LLC, KGM Direct, LLC, Zoom Marketing, Inc., Apex 1




                                               37



UNSEALED
                                           App. 0013
Lead Generators, Inc., Ccnet, AtomicLeads.com, StoreFront Lenders, LLC, and Commission

Junction, Inc.

       “Affiliate” – this channel is similar to the Lead Generator channel and consisted of

third party websites that pre-negotiated terms with the Tribal lenders to generate potential

consumer leads. The Affiliate channel directed potential consumers to Tribal lender websites

via banner ads or text links on the Affiliate website; unlike the Lead Generator channel, there

was no loan application data passed from the Affiliate regarding the potential consumer. The

Affiliate channel costs included a pre-set amount per lead that the Tribal lender ultimately

accepted; this cost was invoiced in bulk at the end of each monthly billing cycle to the Tribal

lender. The Affiliate channel involved business relationships between the Tribal lenders and

AmOne Corp., Partner Weekly, LLC, Affiliate ROI, LLC, Credit Loan, LLC, KGM Direct,

LLC, Zoom Marketing, Inc., Apex 1 Lead Generators, Inc., Ccnet, AtomicLeads.com,

StoreFront Lenders, LLC, and Commission Junction, Inc.

       “SEM” – Search Engine Marketing: this channel includes ads that appear alongside

standard search results when an internet user is using a search engine. The Search Engine

Marketing channel directs potential consumers to Tribal lender websites when a potential

consumer clicks on the ad link in the search engine results. The Search Engine Marketing

channel costs include a pre-set amount per click of the Tribal lender ad on the search engine.

The cost is incurred instantly, and is invoiced on a monthly basis. The Search Engine

Marketing channel involves business relationships with Google, Inc. (results shown on search

engine), Bing (results shown on search engine), and Camelot Communications, LTD (an


                                               38



UNSEALED
                                           App. 0014
agency that manages bidding on specific keywords for search results). There are no contracts

with particular search engines or agencies; payments to the search engines and agencies are

based on actual usage.

       “Organic” – this channel includes natural links to and traffic to lender websites. The

Organic channel directs potential consumers to Tribal lender websites from various free

website traffic hits and free search engine hits. There are no costs associated with the

Organic channel. The Organic channel involves no consistent business relationships. On

occasion, there have been third party technical consultants, like Vertical Nerve, Inc., used to

help recommend better website coding.         There are no contracts related to the Organic

channel.

       “Digital” – this channel includes other digital advertising methods such as banner ads

aimed to attract clicks to Tribal lender websites.      The Digital channel directs potential

consumers to Tribal lender websites via clicking on banner ads from various third party

websites; unlike the Affiliate channel, the agreements to place the ads come from a separate

ad platform. The Digital channel costs include a pre-set, pay-per-click arrangement, and

these costs are agreed to through specific insertion orders to different ad platforms. The

Digital channel involves business relationships with Google, Inc, DoubleClick, Rocketfuel,

and ClearHead Group, LLC (digital ad platforms). There are no contracts related to the

Digital channel; these relationships are driven on specific orders.




                                                 39



UNSEALED
                                            App. 0015
INTERROGATORY No. 17

        State the book value of the investment fund known as GPL Servicing Ltd. (“GPLS”)

as of the following dates: July 1, 2011; December 31, 2012; December 31, 2013; December

31, 2014, and, as of those same dates, identify all investors by dollar amount and percentage,

and describe any liquidity restrictions, guaranteed returns, and any differences in the rights of

classes of investors.

RESPONSE:

        In addition to and without waiving the General Objections set forth above, Defendants

object to this Interrogatory on the grounds that “book value” is vague and ambiguous and is

susceptible to multiple meanings. Defendants will need clarification on its intended meaning

before being able to respond to this Interrogatory with accurate information. Defendants also

object to this Interrogatory’s request that Defendants “identify all investors . . .” on the grounds

that it is not limited to information relevant to any party’s claims or defenses in this case and

requests information not proportional to the needs of the case. In addition, Defendants do not

have the information necessary to respond to the questions about the specific investors in GPLS

and their respective percentages of investments.




                                                40



UNSEALED
                                            App. 0016
INTERROGATORY No. 18

        For each state ever classified as “No State” on the loan platform for any of the Tribal

Products, or, which was ever removed from the No State list, provide the following

information for each Tribal Product: (a) the date that state was added to or removed from the

“No State” list; (b) the reasons for the decision not to do business or the decision to resume

doing business in that state; (c) identification of any documents pertaining to that decision

and (d) identification of any persons participating in the decision.

RESPONSE:

        In addition to and without waiving the General Objections set forth above,

Defendants object to subparts (b), (c), and (d) of this Interrogatory on the grounds that Plain

Green, Great Plains, and MobiLoans are a better source for this information and the

individuals most knowledgeable about this subject work (or have worked) for these entities

and not Defendants. Defendants, however, did maintain a list of States where the Tribal

lending entities did not offer loans on an annual basis since 2013, which is offered below in

response to subpart (a). Subject to and without waiving the foregoing specific and General

Objections, Defendants respond as follows:

        (a) Plain Green – The following states were included on the “No State” list for Plain

Green LLC at the dates noted:




                                                 41



UNSEALED
                                            App. 0017
       As of June 15, 2016: Arkansas, Colorado, Connecticut, Georgia, Illinois, Maine,

Maryland, Massachusetts, Minnesota, Montana, New Hampshire, New York, North Carolina,

Oregon, Pennsylvania, Vermont, West Virginia

       2015: Arkansas, Colorado, Connecticut, Georgia, Illinois, Maine, Maryland,

Massachusetts, Minnesota, Montana, New Hampshire, New York, North Carolina,

Pennsylvania, Vermont, West Virginia

       2014: Arkansas (as of June 13, 2014), Colorado (as of June 13, 2014), Connecticut,

Georgia (as of June 13, 2014), Illinois (as of June 13, 2014), Maine (as of June 13, 2014),

Maryland (as of June 13, 2014), Massachusetts (as of March 24, 2014), Minnesota (as of June

13, 2014), Montana (as of June 13, 2014), New Hampshire (as of June 13, 2014), New York

(as of June 13, 2014), North Carolina (as of June 13, 2014), Pennsylvania (as of November

25, 2014), Vermont (as of June 13, 2014), West Virginia (as of June 13, 2014)

       2013: All states between August 22, 2013 and October 1, 2013 as well as Arkansas

(April 5 – October 1, 2013) California (January 29 – February 22, 2013), Connecticut

(January 29 – April 5, 2013), Georgia (January 29 – October 1, 2013), Illinois (April 5 –

October 1, 2013), Louisiana (January 29 – February 22, 2013), Maryland (April 5 – October

1, 2013), Minnesota (April 5 – October 1, 2013), Missouri (April 5 – October 1, 2013), New

York (April 5 – October 1, 2013), North Dakota (January 29 – April 5, 2013)

       Great Plains – The following states were included on the “No State” list for Great

Plains Lending LLC at the dates noted:




                                              42



UNSEALED
                                          App. 0018
       As of June 15, 2016: Arkansas, Colorado, Connecticut, Georgia, Illinois, Maine,

Maryland, Minnesota, New Hampshire, New York, Pennsylvania, Vermont, West Virginia

       2015: Arkansas, Colorado, Georgia, Illinois, Maine, Maryland, Minnesota, New

Hampshire, New York, Pennsylvania, Vermont, West Virginia

       2014: Arkansas, Colorado, Georgia, Illinois, Oklahoma, Maine, Maryland, Minnesota

(as of June 13, 2014), New Hampshire (as of June 13, 2014), New York, Pennsylvania (as of

November 26, 2014), Vermont (as of June 13, 2014), West Virginia (as of June 13, 2014)

       2013: Maryland and all states between August 22, 2013 and October 1, 2013, after

which consumer loans were extended in all states except for Arkansas, Colorado, Georgia,

Illinois, Oklahoma, Maine, Maryland, New York

       MobiLoans – The following states were included on the “No State” list for

MobiLoans LLC at the dates noted:

       As of June 15, 2016: Arkansas, Colorado, Connecticut, Georgia, Illinois, Louisiana,

Maine, Maryland, Massachusetts, Minnesota, New Hampshire, New York, Pennsylvania,

Vermont, West Virginia

       2015: Arkansas, Colorado, Connecticut (as of January 7, 20 15), Georgia, Illinois,

Louisiana, Maine, Maryland, Massachusetts, Minnesota, New Hampshire, New York,

Pennsylvania, Vermont, West Virginia

       2014: Arkansas, Colorado, Georgia, Illinois, Louisiana, Maine, Maryland,

Massachusetts (April2, 2014), Minnesota, New Hampshire, New York, Pennsylvania (as of

November 25, 2014), Vermont (June 13, 2014), West Virginia


                                             43



UNSEALED
                                         App. 0019
        2013: All states between August 22, 2013 and October 1, 2013, after which consumer

loans were extended in all states except for Arkansas, Colorado, Georgia, Illinois, Louisiana,

Maine, Maryland, Minnesota, New Hampshire, New York, West Virginia



INTERROGATORY No.19

        During the Relevant Period, identify which of the following persons or entities have held

stock in or made loans to Think Finance, Inc., and for each, state (i) the applicable period of time,

(ii) the amount of shares owned or loans made, and (iii) the amount of outstanding shares or loan

balances currently: (a) Victory Park (b) Alonzo Primus, (c) Steven Haynes or Haynes

Investments, (d) Ken Rees, (e) Jason Harvison or other members of the Harvison family, (f) Chris

Lutes, (g) Robert L. Johnson, (h) Princeton Alternative Funding or Fintech Financial, LLC, (i)

Brett Horrocks, or (j) Mark Curry.

RESPONSE:

        In addition to and without waiving the General Objections set forth above, Defendants

object to this Interrogatory on the grounds that it is not limited to information relevant to a party’s

claims or defenses in this case and requests information not proportional to the needs of the case.

Subject to and without waiving the foregoing specific and General Objections, Defendants

respond as follows:

        (a) Victory Park – none.

       (b) Alonzo Primus – none.

       (c) Steven Haynes / Haynes Investments – none.


                                                 44



UNSEALED
                                            App. 0020
                                                       Kenneth Rees
                                                       Page 1                                                               Page 3
             IN THE UNITED STATES DISTRICT COURT                    1              APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                                (continued)
                                                                    2
         COMMONWEALTH OF PENNSYLVANIA *                                 COUNSEL FOR VICTORY PARK CAPITAL:
                                                                    3
         BY ATTORNEY GENERAL JOSH *                                      MR. DANIEL P. SHAPIRO
         SHAPIRO,             *                                     4    MR. MATTHEW W. HAWS
             Plaintiff,    *                                             Katten Muchin Rosenman, LLP
                         *                                          5    525 W. Monroe Street
         VS.               * Civil Action                                Chicago, Illinois 60661
                         * No. 14-7139-JCJ                          6    Phone: 312-902-5622
         THINK FINANCE, INC., et al., *                                  E-mail: daniel.shapiro@kattenlaw.com
                                                                    7           matthew.haws@kattenlaw.com
             Defendants.     *
                                                                    8
                                                                        COUNSEL FOR NATIONAL CREDIT ADJUSTERS:
         ****************************************************       9
              ORAL AND VIDEOTAPED DEPOSITION OF                          MR. PATRICK DAUGHERTY
                    KENNETH REES                                10       Van Ness Feldman, LLP
                     MAY 8, 2018                                         1050 Thomas Jefferson Street, NW
         ****************************************************   11       Seventh Floor
                                                                         Washington, D.C.
                                                                12       Phone: 202-298-1874
                                                                         E-mail: pod@vnf.com
                                                                13
                  DEPOSITION of KENNETH REES, produced          14      ALSO PRESENT:
         as a witness at the instance of the Plaintiff, and     15       GUS PHILLIPS, Videographer
         duly sworn, was taken in the above-styled and          16
         numbered cause on the 8th day of May, 2018, from       17
         9:08 a.m. to 5:46 p.m., before Christy R. Sievert,     18
                                                                19
         CSR, RPR, in and for the State of Texas, reported by
                                                                20
         machine shorthand, at the Fort Worth Club, 306 West    21
         7th Street, Fort Worth, Texas 76102, pursuant to the   22
         Federal Rules of Civil Procedure and the provisions    23
         stated on the record or attached hereto.               24
                                                                25


                                                       Page 2                                                               Page 4
    1           APPEARANCES                                         1                      INDEX
    2
                                                                                                              PAGE
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
    4    MR IRV ACKELSBERG                                          2
         Langer, Grogan & Diver, PC                                      Appearances................................. 2-3
    5    1717 Arch Street, Suite 4130                               3
         Philadelphia, Pennsylvania 19103                                Exhibits.................................... 5-6
    6    Phone: 215-320-5701                                        4
         E-mail: iackelsberg@langergrogan com
    7                                                                    Proceedings................................... 7
         MR SAVERIO "SAM" MIRARCHI                                  5
    8    Senior Deputy Attorney General                                  KENNETH REES:
         Bureau of Consumer Protection                              6
    9    1600 Arch Street, Suite 300
         Philadelphia, Pennsylvania 19103                                 Examination by Mr. Ackelsberg............... 8
   10    Phone: 215-560-2445                                     7
         E-mail: smirarchi@attorneygeneral gov                   8       Changes and Signature................... 345-346
   11                                                            9       Reporter's Certification................ 347-348
   12   COUNSEL FOR KENNETH E REES:                             10
   13    MR RICHARD L SCHEFF
         Montgomery, McCracken, Walker & Rhoads, LLP            11
   14    123 South Broad Street                                 12
         Philadelphia, Pennsylvania 19109                       13
   15    Phone: 215-772-7502                                    14
         E-mail: rscheff@mmwr com                               15
   16
   17   COUNSEL FOR THINK FINANCE, INC :                        16
   18    MR MATTHEW S SHELDON                                   17
         Goodwin Procter, LLP                                   18
   19    901 New York Avenue, NW                                19
         Washington, D C 20001
   20    Phone: 202-346-4000
                                                                20
         E-mail: msheldon@goodwinprocter com                    21
   21                                                           22
   22                                                           23
   23                                                           24
   24
   25                                                           25


                                                                                                  1 (Pages 1 to 4)
                                                 WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0021
                                                              Kenneth Rees
                                                              Page 5                                                  Page 7
    1              EXHIBITS                                             1            THE VIDEOGRAPHER: We are now on the
    2   NUMBER            DESCRIPTION            PAGE
    3   Exhibit 272    How to Become a Bus       34                     2   record for the videotaped deposition of Kenneth
                   Driver, Not a Bulldozer                              3   Rees. The time is 9:08 a.m., May 8, 2018, in the
    4
        Exhibit 273    LendIt Fintech, Ken Rees 43                      4   matter of the Commonwealth of Pennsylvania vs. Think
    5
        Exhibit 274     Think Finance Business   46                     5   Finance Incorporated, et al., Case No. 14-7139-JCJ,
    6              Plan, April 2013                                     6   being held in the United States District Court for
                   TF-PA 683403 - 683418
    7                                                                   7   the Eastern District of Pennsylvania.
        Exhibit 275     E-mail correspondence    64
    8              4-6-15, Re: GP article                               8         The court reporter is Christy Sievert.
                   TF-PA 308918 - 308920                                9   The videographer is Gus Phillips. Both are
    9
        Exhibit 276    E-mail correspondence 135                       10   representatives of Kaplan, Leaman & Wolfe Court
   10              11-30-12, Re: Presentation
                   For            Investors
                                                                       11   Reporting.
   11              TF-PA 677353 - 677371                               12         Will counsel please state their
   12   Exhibit 277    IPO Roadshow Presentation 141
                   Breakout #1                                         13   appearances for the record.
   13              TF-PA 670288 - 670295                               14            MR. ACKELSBERG: Irv Ackelsberg for
   14   Exhibit 278    E-mail correspondence 200
                   8-26-13, Re: Encore Video                           15   the Commonwealth of Pennsylvania.
   15              TF-PA 677068
   16   Exhibit 279    Term Sheet for Think   208                      16            MR. GROGAN: John Grogan, also for the
                   Finance - Chippewa Cree                             17   Commonwealth.
   17              Transaction
   18   Exhibit 280    E-mail correspondence 226                       18            MR. MIRARCHI: Saverio Mirarchi for
                   10-24-13, Re: BMO
   19              TF-PA 606626 - 606627                               19   the Commonwealth of Pennsylvania.
   20   Exhibit 281    E-mail correspondence 229                       20            MR. DAUGHERTY: Patrick Daugherty on
                   12-13-13, Re: Selected
   21              Expense Report                                      21   behalf of National Credit Adjusters.
                   TF-PA 674488 - 674489
   22
                                                                       22            MR. HAWS: Matthew Haws on behalf of
        Exhibit 282    Memorandum, 2-17-11       280                   23   the Victory Park defendants.
   23              TF-PA 710233 - 710236
   24   Exhibit 283    Memorandum, 4-13-11       283                   24            MR. SHAPIRO: Dan Shapiro for the
                   TF-PA 710229 - 710232                               25   Victory Park defendants.
   25


                                                              Page 6                                                  Page 8
    1                 EXHIBITS                                          1             MR. SHELDON: Matt Sheldon for the
                       (continued)
    2                                                                   2   Think Finance defendants.
         NUMBER              DESCRIPTION                PAGE            3             MR. SCHEFF: Richard Scheff for Ken
    3
         Exhibit 284    Memorandum, 5-18-11             292
                                                                        4   Rees.
    4               TF-PA 710237 - 710240                               5                 KENNETH REES
    5    Exhibit 285    Memorandum, 10-19-11            298             6           having been first duly sworn,
                    TF-PA 474695 - 474698
    6                                                                   7              testified as follows:
         Exhibit 286    Memorandum, 12-14-11         303                8                 EXAMINATION
    7               TF-PA 705357 - 705361
    8    Exhibit 287    E-mail correspondence      305                  9   BY MR. ACKELSBERG:
                    8-9-13, Re: GPL Volume                             10      Q. Mr. Rees, you have been deposed before?
    9               TF-PA 680605 - 680606
   10    Exhibit 288    E-mail correspondence      315
                                                                       11      A. I have.
                    9-26-13, Re: Call to Bob from                      12      Q. Okay. So I'm sure you understand how this
   11               Tunica-Biloxi Tribal                               13   works, but just to confirm that you do know the
                    Chairman Marshall Pierite
   12               TF-PA 258168                                       14   ground rules, I want to just go over a few things
   13    Exhibit 289    E-mail correspondence      318                 15   that I'm sure are familiar to you.
                    4-28-13, Re: Tribal training
   14               TF-PA 191141                                       16          You see that there's a videographer.
   15    Exhibit 290    LinkedIn, Think Finance 325                    17   There's also a court reporter. The official record
   16    Exhibit 291    E-mail correspondence      325
                    7-8-13, Re: FWST mention                           18   of what happens today is the -- is going to be the
   17               TF-PA 310765 - 310768                              19   written transcript. The reason I tell you that is
   18    Exhibit 292    Think Finance Tribal      330
                    Holdings Statement
                                                                       20   just to caution you that gestures -- verbal
   19               TF-pA 301317 - 301320                              21   responses -- don't register on the -- on the written
   20                                                                  22   record, so we need -- we need verbal responses from
   21
   22                                                                  23   you.
   23                                                                  24          And I'll do my best -- and the other thing
   24
   25                                                                  25   about the written record is that it's very hard for


                                                                                              2 (Pages 5 to 8)
                                                      WWW.KLWREPORTERS.COM
UNSEALED
                                                               App. 0022
                                                  Kenneth Rees
                                                 Page 9                                                     Page 11
    1   her when we're all talking over one another, which      1   mentioned that you've been deposed before.
    2   I'm as guilty as anybody of. So we also have to do      2      A. Uh-huh (affirmative response).
    3   our best to try to wait until whoever is talking is     3      Q. Can you let -- let us know -- and I don't
    4   finished before we proceed with my question or your     4   really care about your personal life, if there have
    5   answer. Do you understand?                              5   been car accidents or bike accidents, or things like
    6      A. Uh-huh, yes.                                      6   that. But just with regard to your professional
    7      Q. Okay. See, that was -- see, it's a trick          7   life, what -- have some of those depositions been
    8   question.                                               8   with regard to the business side of your life?
    9          So the -- and the result of what happens         9      A. Yes.
   10   here is that there is this transcript, and the         10      Q. Okay.
   11   transcript could conceivably be used in further        11      A. One was related to the CFBS CID into Think
   12   proceedings in this case. Do you understand that?      12   Finance, and the other was related to a -- a lawsuit
   13      A. Yes.                                             13   related to a board member of ours. So I was a
   14      Q. Okay. And you're under oath. The oath            14   witness in that lawsuit. And potentially one
   15   that you just got -- that you just took is -- means    15   related to employment law. I'm not sure if that
   16   that what happens here is the equivalent of you        16   really happened.
   17   testifying in a federal courtroom. Do you              17      Q. Now, the lawsuit, was that the Steve
   18   understand?                                            18   Schafer lawsuit?
   19      A. Yes.                                             19      A. Yes.
   20      Q. Okay. If you don't understand the                20      Q. What was that lawsuit about?
   21   question, it's perfectly fine to ask for               21      A. There was a dispute over compensation
   22   clarification. It would be helpful if there's          22   between Steve and the -- the company that he was
   23   something in the question that you don't understand,   23   formerly a part of. And he -- we had attempted to
   24   to tell me what about the question you didn't          24   do a business deal with him, and for one reason or
   25   understand. I'll try to do a better job. If you        25   another, I was a witness in that.


                                                Page 10                                                     Page 12
    1   don't know the answer, "I don't know" is perfectly      1      Q. I see. But you weren't adverse to Steven
    2   fine as well.                                           2   Schafer?
    3          Now, your lawyer will, undoubtedly, be           3      A. No, not at all.
    4   objecting for a good part of today. But as I'm sure     4      Q. He's still -- he's still on your board,
    5   he's told you, unless he specifically directs you       5   right?
    6   not to answer, you still have to answer the             6      A. Yeah.
    7   question. That's one difference between a               7      Q. Okay. And the CFPB CID investigation, when
    8   deposition and the courtroom, there's no judge here     8   were you deposed in that, how long ago?
    9   to rule on objections. So unless he tells you not       9      A. I don't know the year. It was -- I'd be
   10   to answer, you still have to answer the question,      10   guessing.
   11   notwithstanding whatever -- there may be objections    11      Q. And after the deposition, did you get a
   12   all up the table, you still have to answer the         12   chance to review the transcript to make sure your --
   13   question. Do you understand that?                      13   that they accurately transcribed your answers to the
   14      A. Yes.                                             14   questions?
   15      Q. Okay. We will take many breaks. If you           15      A. I did not review the transcript.
   16   need a break outside of when the lawyers call a        16      Q. Did -- so did you ever see a transcript?
   17   halt, just let us know. I would only ask you to        17      A. It was available to me, but I didn't -- I
   18   finish whatever question was pending at the time,      18   had other people review it.
   19   and then we can break and you can go out.              19      Q. Meaning your lawyers?
   20          Lastly, is there any reason, illness,           20      A. Uh-huh (affirmative response).
   21   hearing disorder, medication, lack of sleep,           21      Q. Okay. Do you have that with you today?
   22   concussion, anything like that, why you can't give     22      A. No.
   23   this deposition your full attention today?             23      Q. Okay. Did -- and you didn't -- you've
   24      A. No.                                              24   never reviewed that transcript?
   25      Q. Okay. So the first question is, you              25      A. I don't believe so.


                                                                                    3 (Pages 9 to 12)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0023
                                                  Kenneth Rees
                                               Page 13                                                      Page 15
    1      Q. Okay.                                             1   there was a couple of companies in a row, including
    2             MR. ACKELSBERG: Richard, I just --            2   the one that I started in Dallas called CashWorks
    3   just for the record, I mean, just we mentioned this     3   where I -- we helped consumers cash their checks in
    4   during the Harvison deposition, we would like copies    4   convenience stores and grocery stores and put the
    5   of the depositions.                                     5   proceeds on -- on prepaid debit cards so they would
    6             MR. SCHEFF: And if my recollection is         6   be safer for the customer. That company was bought
    7   correct, I think that we've not been supplied with      7   by GE.
    8   an official transcript by the CFPB. We created our      8         Then after that -- that company was sold,
    9   own. And I think the CFPB regulations prevent us        9   I was looking for what to do next. And one of the
   10   from turning it over. I'll review those, as we said    10   board members of that company, CashWorks, had
   11   we would. I always thought and, you know, I'll ask     11   started up a company called PayDay One. It was the
   12   you, as part of the MOU, as part of the cooperation    12   company that ultimately became Think Finance.
   13   that you've had with the CFPB, I assumed you have      13   And --
   14   the transcripts of Harvison and Rees.                  14      Q. Would that be Mr. Stinson?
   15             MR. ACKELSBERG: All right. Well,             15      A. That was Mr. Stinson, that's right.
   16   we'll talk about it.                                   16         And he had gotten the company to -- to
   17             MR. SCHEFF: Okay.                            17   profitability. It was in growth mode, trying to
   18   BY MR. ACKELSBERG:                                     18   decide whether he wanted to sell the company or
   19      Q. I want to just go over your very impressive      19   continue to grow it. He was an older Fort Worth
   20   resumé just a little bit. I note that you graduated    20   businessman, didn't think that he wanted to
   21   Reed College in mathematics. Is that right?            21   personally run it. Thought I was a decent CEO
   22      A. That's right.                                    22   and -- and asked if I would first step in as the
   23      Q. And the University of Chicago MBA program;       23   president under him, and then, eventually, he sort
   24   is that right?                                         24   of stepped off and asked if I would take over as CEO
   25      A. Yes.                                             25   and chairman of the board.


                                               Page 14                                                      Page 16
    1      Q. So I have to ask you this, just out of            1      Q. Well, let me go back just a little bit to
    2   curiosity, how did a graduate of one of the             2   the period at Wells Fargo. What time period were
    3   country's most prestigious liberal arts colleges and    3   you there?
    4   MBA programs end up as an online subprime lender?       4      A. So I was a management consultant from -- I
    5             MR. SCHEFF: Object to the form.               5   graduated business school in 1990. So I would have
    6      A. Well, actually, I can walk you through my,        6   been a management consultant until about '98. '97,
    7   sort of, career. After business school, I became a      7   '98. Then started a -- or didn't start, joined a
    8   management consultant working with -- first it was      8   business -- and that's actually where I met Mike
    9   Booz Allen Hamilton, then -- then CSC. I did a lot      9   Stinson. He was the one who had started this.
   10   of work in financial services, including work for      10      Q. That's the CashWorks, or is that --
   11   Wells Fargo.                                           11      A. It's actually a precursor to CashWorks. It
   12          And, actually, the thing that got me            12   was originally called Mr. Payroll when I -- when I
   13   started on this was some work I did in the Wells       13   joined, and then it was renamed InnoVentry. And it
   14   Fargo branches where we were doing some branch         14   was -- ended up being a joint venture between Wells
   15   productivity work, and the staff kept talking about    15   Fargo and CashWorks, kind of a strange joint venture
   16   lobby trash and how we need to get rid of the lobby    16   between a bank and a -- and a pawnshop. But with
   17   trash. And I realized it wasn't trash, it was the      17   the idea of using, again, technology and things like
   18   people cashing checks that were underserved by         18   facial biometrics to better serve an underserved
   19   banks.                                                 19   customer.
   20          And it sort of signaled to me that there        20      Q. How does -- what does facial biometrics
   21   was a vast unmet need for financial services that      21   have to do with check cashing? I'm just curious.
   22   banks were backing away from. I was intrigued with     22      A. You have these sort of souped up ATMs in
   23   the idea of how technology could serve that.           23   grocery stores, and so the facial biometrics is a
   24          So that's what led me first to the world        24   way to identify the customer and to prevent fraud.
   25   of -- of sort of online check cashing, which we --     25      Q. When you were a management consultant at


                                                                                  4 (Pages 13 to 16)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0024
                                                  Kenneth Rees
                                                Page 17                                                     Page 19
    1   Wells, what --                                          1      A. Yeah, Mr. Payroll was --
    2      A. And just to be clear, I was a management          2      Q. -- tried but failed?
    3   consultant with -- with CSC and was doing a project     3      A. Yeah, that was check cashing in,
    4   for Wells Fargo.                                        4   essentially, souped up ATMs. The problem with that
    5      Q. I see. So your employer was CSC, but for          5   product was the ATMs were very expensive on both to
    6   those roughly eight years, the project was at Wells     6   buy -- they were $60,000 devices -- and then very
    7   Fargo?                                                  7   high servicing costs. So the business model just
    8      A. No. To be clear, I did many projects. The         8   didn't ultimately work.
    9   project that really made me think about the needs of    9         CashWorks was really serving the same
   10   underserved Americans for financial services was       10   customer need of check cashing customers that wanted
   11   some work I did for Wells Fargo. And I did --          11   the convenience of being in -- in grocery stores and
   12      Q. And what specifically was that work that         12   retailers as opposed to going to an establishment
   13   you were doing for Wells Fargo?                        13   with brick and mortar and bullet proof glass and
   14      A. It was a -- the project that I was               14   things like that.
   15   referring to was a branch productivity project, how    15         The difference is we used point-of-sale
   16   to be able to serve more customers in the branches     16   terminals. So it was a lower cost. And we funded
   17   with -- with lower costs. I did a number of            17   onto prepaid debit cards, so it was more -- safer
   18   projects for Wells Fargo, though, over the years.      18   for consumers. They didn't walk away from the
   19   But they were not my only client at -- at CSC. I       19   establishment with a bunch of cash in their hands,
   20   had clients including Citibank in Singapore,           20   they had the plastic.
   21   chemical plants in Korea, and power plants in          21      Q. So they would come in with, like, a
   22   Canada.                                                22   paycheck, and they would walk out with a prepaid
   23         So it was pretty wide ranging, but -- but        23   debit card?
   24   as I said, the -- you asked specifically how did I     24      A. Right.
   25   get into this space. It was some work I did as a       25      Q. Okay. Now, the company that went -- let's


                                                Page 18                                                     Page 20
    1   consultant working for Wells Fargo bank that -- that    1   move to PayDay One. And you began there in what
    2   really sent me down this path and gave me a sort of     2   year?
    3   lifelong passion about serving underserved              3      A. 2004.
    4   consumers.                                              4      Q. And you joined as CEO?
    5       Q. So when you -- now, Mr. Stinson was the          5      A. No, I joined as president. The company had
    6   owner of both CashWorks and PayDay One?                 6   been started in 2001. I was asked to join in 2004.
    7       A. No, sorry, the -- a little bit confusing.        7   I worked for Mike as the president, and he was the
    8   When I left management consulting, it was to join a     8   CEO and chairman of the board.
    9   company that Mike had started, Mike Stinson had         9      Q. And when was it that -- that PayDay One
   10   started called Mr. Payroll. I was the COO of that      10   changed its name?
   11   company. That company ultimately failed, and I         11      A. I don't remember the exact year. I
   12   started up a company called CashWorks.                 12   would -- it was in the range of 2006 to 2008.
   13       Q. So that -- you started it?                      13      Q. So, roughly, the time that the -- that the
   14       A. I started that. Mike was on -- I asked          14   venture with First Bank of Delaware was happening,
   15   Mike to be on my board of that company. I -- I         15   right?
   16   thought he was a very good businessman. And then,      16            MR. SCHEFF: Object to the form.
   17   as I said, after I sold CashWorks, then Mike, who      17   BY MR. ACKELSBERG:
   18   had started up another business called PayDay One at   18      Q. So, roughly, that same time period?
   19   the time, asked me if I would join PayDay One.         19            MR. SCHEFF: Object to the form.
   20       Q. All right. So the -- you mentioned a            20      A. I'm just trying to remember what the timing
   21   little bit about CashWorks, that it had to do with     21   was. I -- I think that's correct.
   22   check cashing and retail establishments, right?        22   BY MR. ACKELSBERG:
   23       A. Right.                                          23      Q. Yeah. And so the product, the installment
   24       Q. And Mr. Payroll, what was that? What was        24   loan product was called Think Finance, right?
   25   the service that Mr. Payroll --                        25   And -- you've got to answer the question.


                                                                                  5 (Pages 17 to 20)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0025
                                                  Kenneth Rees
                                                Page 21                                                     Page 23
    1            MR. SCHEFF: He wasn't sure whether             1   after I got on board and we started doing more focus
    2   you were finished with your question. So is             2   groups with customers.
    3   there --                                                3          But -- but to your -- to your exact point,
    4   BY MR. ACKELSBERG:                                      4   yes, the idea of ThinkCash was to move away from the
    5      Q. The name of the product -- this is -- this        5   idea of it being a payday loan company and it being
    6   is a question. The name of the -- it's called           6   a financial services company serving nonprime
    7   leading questions. So sometimes it may not sound        7   customers.
    8   like a question, but I -- it is intended as a           8      Q. Then at some point, I believe -- well, I
    9   question.                                               9   think -- I think it was Chris Lutes who told us
   10         So the name of the product was Think --          10   this, but let me ask you: There was a point where
   11   ThinkCash, correct?                                    11   the venture capital came in and enabled you to pay
   12      A. The name of the product was ThinkCash. The       12   off Stinson and the early -- the early investors; is
   13   reason for the -- for the change in the name of the    13   that right?
   14   business was it -- when the company was started by     14             MR. SCHEFF: Object to the form.
   15   Mike Stinson, it was an online payday loan company.    15          You can answer the question.
   16   It was actually a discounted payday loan using         16      A. So when I came on board, I thought it was
   17   technology, but it was clearly indicated by the name   17   important to have a more professional equity
   18   this was a payday loan product. We had some            18   sponsorship for the company. The company was cash
   19   concerns with that name, so we were -- we were         19   flow positive at the time. Typically, when venture
   20   already anticipating a different name change. But      20   capitalists put in their money, it goes to fund
   21   Think -- ThinkCash was the product name and the        21   operations. In this case, when they put in their
   22   company name, but it was really the signal that this   22   money, it was primarily to -- to pay the founders of
   23   was not a company that was about payday loans; this    23   the company, Stinson and Harvison. But they -- they
   24   was a company about providing access to credit in a    24   didn't cashout, by any stretch of the imagination,
   25   variety of different ways.                             25   but the funds that came in were really used to buy


                                                Page 22                                                     Page 24
    1      Q. And at that point the name changed,               1   parts of the ownership of Stinson and 7HBF.
    2   there -- there, basically, were two products, it was    2   BY MR. ACKELSBERG:
    3   PayDay One and ThinkCash, right?                        3      Q. 7HBF being the Harvison family fund, right?
    4      A. Right.                                            4      A. That's correct.
    5      Q. Okay. And the ThinkCash product felt, in          5      Q. So when you arrived at PayDay One, was --
    6   your mind, as sort of closer to the direction you       6   was Jason Harvison already -- already there?
    7   wanted to take the company at that point; am I          7      A. He was.
    8   right?                                                  8      Q. Okay. And what was his job there when you
    9             MR. SCHEFF: Object to the form.               9   arrived?
   10         You can answer.                                  10      A. I actually don't know exactly what he was
   11   BY MR. ACKELSBERG:                                     11   working on. There was only about 20 people when I
   12      Q. As opposed to traditional payday loans?          12   joined, and oftentimes people had a number of hats.
   13             MR. SCHEFF: Object to the form.              13   But he was someone who impressed me as a -- as a
   14      A. Yeah, we -- we felt that there was -- and        14   talented young guy, and it ended up being something
   15   we were learning more about the customer needs, and    15   he took on a number of roles within the company from
   16   what was interesting to us customers were looking to   16   compliance roles to operations to product
   17   be able to repay their loans over longer periods of    17   leadership.
   18   time than a traditional payday loan, which is a very   18      Q. I've read some things that you've written
   19   short-term payment.                                    19   talking about the path from startup to -- to a
   20   BY MR. ACKELSBERG:                                     20   public company, which is, obviously, a very
   21      Q. Usually it's two-weeks, right?                   21   impressive path. What -- in your -- in your own
   22      A. Usually -- yeah, on the next paycheck,           22   mind, how long did the startup -- the startup phase
   23   right. So we -- we were anticipating moving into       23   last? What was the -- I mean, I assume when you
   24   other forms of credit, installment loans, lines of     24   were at 20 people there, that it's still in startup
   25   credit were all sort of anticipated pretty early       25   mode. At what point, in your mind, was it something


                                                                                  6 (Pages 21 to 24)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0026
                                                  Kenneth Rees
                                                Page 25                                                    Page 27
    1   other than a startup?                                   1   was about a year after I joined. I think Mike was
    2      A. I don't mean to be, you know, flippant in         2   sort of comfortable with my management style and
    3   the response, but I -- I feel in many ways the          3   thought that I could lead the company that he had --
    4   company is still a startup. We still are constantly     4   he had established and, you know, had, justifiably,
    5   reevaluating. When I think about what a startup         5   a lot of pride and personal ownership in.
    6   does, it's trying lots of things. It's focused on       6      Q. And what about -- at some point, you became
    7   growth. It's looking for -- for new opportunities.      7   chairman of the board as well, right?
    8   And that's something that's been actually fairly        8      A. Yes.
    9   consistent in the company.                              9      Q. And when did that happen? Could that have
   10          So it's been a company that I -- I find is      10   been when the venture capital came in, like, roughly
   11   interesting in just how much innovation it's been      11   when -- when Stinson was -- the Stinson debt and the
   12   sort of doing from the history of the company,         12   Harvison debt was paid off or. . .
   13   whether even before me it was the first one to use     13             MR. SCHEFF: Object to the form.
   14   technology to have a fully automated loan              14      A. I just don't know exactly when that was.
   15   transaction in this space. They had already done       15   I'm sorry.
   16   a -- a licensing deal with a third-party bank before   16   BY MR. ACKELSBERG:
   17   I came on board. We expanded that.                     17      Q. But by the time you were entering into the
   18          And so it's been sort of a constant             18   deal with First Bank of Delaware in 2007, you were
   19   history, I think, of -- of being willing to grow and   19   also chairman of the board at that point, right?
   20   try and advance. And so I don't know in my mind        20      A. By 2007, I would have been chairman of the
   21   that there is a change between startup and stable      21   board. I don't know, for instance, whether I was
   22   because it has seemed to be that -- that type of a     22   when we got TC funding. I just don't remember that.
   23   high growth, high innovation business from -- from     23      Q. Okay. Now, what about -- do you have any
   24   very early on before I joined.                         24   professional -- are there any professional
   25      Q. Which was the -- I'm forgetting. What was        25   organizations you're -- you're involved in?


                                                Page 26                                                    Page 28
    1   the bank arrangement before First Bank of Delaware?     1      A. I'm on the board of the Online Lenders
    2      A. It was before my time. It was a bank, I           2   Association, and I think that's -- that's about it.
    3   believe, called First Bank of Las Vegas, strangely      3      Q. And how long have you been associated with
    4   not -- not in Las Vegas, you know, in New Mexico.       4   the online lenders -- is it the association or
    5      Q. Well, that's all right. First Bank of             5   alliance?
    6   Delaware wasn't much in Delaware either.                6      A. I think it is the Online Lenders Alliance.
    7             MR. SCHEFF: Object to the form to the         7   Thank you.
    8   extent that's a question.                               8      Q. Okay.
    9   BY MR. ACKELSBERG:                                      9      A. I don't know exactly when I joined. I
   10      Q. Go ahead. So. . .                                10   think we were asked to join, I'm going to guess, it
   11      A. And, yeah, there was a -- I don't know much      11   was probably '07, '08. I can't remember exactly
   12   about the -- the transaction because before -- it      12   when.
   13   was before my time, but it was a -- a partnership      13      Q. And how long have you been on the board?
   14   with a bank to license them technology to serve the,   14      A. It would have been since we joined as a
   15   you know, customers with credit.                       15   member.
   16      Q. Also payday loans were at that time?             16      Q. And what's the -- what's the mission of
   17      A. Again, I don't know for a fact whether it        17   OLA?
   18   was payday loans or installment loans. It was one      18      A. It's a trade organization for online
   19   of those two. I don't think it was a line of credit    19   lenders to help them under- -- help both promulgate
   20   product.                                               20   best practices as well as for government affairs
   21      Q. Okay. So at what point did you become CEO        21   activities.
   22   of the company that eventually was called Think        22      Q. And are they all -- strike that.
   23   Finance?                                               23         All right. How would you describe your
   24      A. Yeah, I think it was about a year after I        24   leadership style?
   25   joined. I don't know the exact date, but I think it    25             MR. SCHEFF: You're talking about


                                                                                 7 (Pages 25 to 28)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0027
                                                  Kenneth Rees
                                                Page 29                                                    Page 31
    1   during the Think Finance period, I presume? Because     1   with a little bit. But I'm just curious, this --
    2   I don't know whether it's changed and who knows.        2   this 3 billion figure, like, where did that come
    3   BY MR. ACKELSBERG:                                      3   from?
    4      Q. Yeah, that's fine. We can -- during your          4             MR. SCHEFF: Let's -- we're not
    5   years --                                                5   talking about Elevate, so let's move on. We're not
    6             MR. SCHEFF: Confine your answers to           6   talking about Elevate's business. We're talking
    7   during the Think -- when you were associated with --    7   about Think Finance, and --
    8   BY MR. ACKELSBERG:                                      8             MR. ACKELSBERG: I didn't --
    9      Q. That's all we've been talking about at the        9             MR. SCHEFF: -- he was -- he was
   10   moment. So, sure, I'm happy to confine it to Think     10   referring to Elevate.
   11   Finance.                                               11             MR. ACKELSBERG: I didn't -- there was
   12             MR. SCHEFF: Thank you.                       12   no question about --
   13   BY MR. ACKELSBERG:                                     13             MR. SCHEFF: He referred to it in his
   14      Q. During your years at Think Finance, how          14   answer, and that's what it is. So let's move and
   15   would you describe your leadership style?              15   just focus on Think Finance.
   16      A. I have been asked that before, and I always      16   BY MR. ACKELSBERG:
   17   struggle to give an answer for it. I've never been     17      Q. So you -- I mean, I think I saw that in --
   18   able to articulate that. I mean, I think what do       18   that figure $3 billion saved, I mean, there are
   19   I -- what drives me as a leader is about -- we have    19   documents to that from the Think period as well.
   20   our -- our four values, and I think four values in a   20   That's not a new concept savings, is it?
   21   company ultimately come from what the CEO thinks.      21             MR. SCHEFF: Mr. Rees, confine your
   22         So we've always said that we want to think       22   answer to Think Finance, please. Thank you.
   23   big. So I like innovation, and I want sort of          23             MR. ACKELSBERG: What? I'm just
   24   people who work for me to be driving for -- for new    24   curious, what --
   25   things and trying new things. Sort of raise the        25             MR. SCHEFF: Because this case isn't


                                                Page 30                                                    Page 32
    1   bar. So I want to see people work on incrementally      1   about Elevate. And, again, if you want to go talk
    2   improving all aspects of the business.                  2   to Judge Joiner about that, I'm happy to do that,
    3          Win together. So we feel very -- very            3   but we're not talking about Elevate. If you want to
    4   strongly about the lack of functional hier- -- of       4   talk about the spinoff, we're -- I think that's fair
    5   barriers and the lack of hierarchy in the company.      5   game. But we're not talking about Elevate's present
    6   One of the reasons why, for instance, you know, as      6   business. We're talking about Think Finance.
    7   part of my leadership style I don't just look to the    7   That's what your lawsuit is about, and so that's
    8   people below me. I do like to listen pretty broadly     8   what you need to focus on.
    9   what's going on in the company at all levels.           9   BY MR. ACKELSBERG:
   10          And I think do the right thing is the           10      Q. Mr. Rees, when you were at -- I mean, these
   11   other thing that's part of the -- the -- are the       11   values that you told us about, the four values,
   12   values of the company I feel very strongly about. I    12   those are values that you had when you were at Think
   13   want to see a high level of ethics. It's               13   Finance, right? Can you -- right?
   14   something -- you know, I've been proud of the          14      A. Yes.
   15   company. I think we have -- you know, instead of       15      Q. And they were communicated to the workers
   16   the -- you know, the old line payday loans, we have    16   at Think Finance?
   17   moved away from that. We have saved customers, you     17      A. Yes.
   18   know, our products, $3 billion over the -- and this    18      Q. Okay. The $3 billion saved, that --
   19   is for the -- for the Elevate world.                   19   from -- that number was used during the Think
   20          But have really sort of held ourselves to       20   Finance period, wasn't it?
   21   trying to do things in a better way. So I don't        21      A. Actually, that number wasn't used, but we
   22   know if that fully answers your question, but I        22   were through -- through the, really, latter part of
   23   think values of the company are a reflection of the    23   the Think period that I was there, we were really
   24   leader of the company.                                 24   focused on this idea of how much we saved customers
   25      Q. And I do want to -- I want to follow up          25   over payday loans.


                                                                                 8 (Pages 29 to 32)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0028
                                                  Kenneth Rees
                                                Page 33                                                     Page 35
    1      Q. And how do you make that calculation?             1   down hierarchy is to be able to listen to challenges
    2   Whether it's 3 billion that you're quoting at           2   as well as to do a good job of communicating what we
    3   Elevate or some other number that you quoted            3   are trying to achieve as a company.
    4   earlier, what -- how do you come up with that           4       Q. The title, which -- the title of the
    5   number?                                                 5   article which refers to, I guess, a comment you made
    6      A. So the -- we used the CFPB's assessment of        6   in the -- in the interview itself about trying to
    7   what the average effective APR of a payday loan was     7   become more a bus driver than a bulldozer. I take
    8   and then looked at the products that were originated    8   it that there's -- that sometimes just from that --
    9   either directly by us or by partners using our          9   from that description, that you've had a hard time
   10   technology platform. Looked at the difference          10   sort of not getting too involved in the details and
   11   between the effective APR of those products and the    11   trying to look more in the big picture. Is that --
   12   effective APR of payday loans, and that's how we       12   is that what you're trying to communicate with this
   13   calculated them.                                       13   bulldozer and bus driver idea?
   14      Q. And then just multiply that times the loan       14              MR. SCHEFF: Object to the form.
   15   volume?                                                15          You can answer the question.
   16      A. Exactly.                                         16       A. You know, working for a CEO that doesn't
   17      Q. Okay. I see.                                     17   focus on building the team is ultimately, you know,
   18         You mentioned you've been asked about your       18   super frustrating for people. And I have evolved as
   19   management style before. Do you remember the -- the    19   a CEO. I think early days, I was more -- I didn't
   20   interview that you did with Adam Bryant of the New     20   listen as much to my team, and it's something that I
   21   York Times in 2012, "How to Become a Bus Driver, Not   21   have worked on a lot. I've had coaches that have
   22   a Bulldozer"? Do you remember that?                    22   worked on this with me. And it's -- that's been
   23      A. I do.                                            23   sort of the theme of trying to be a better leader is
   24      Q. Okay. I want to show you a copy of that.         24   to balance, you know, making sure people understand
   25             MR. ACKELSBERG: Why don't we mark            25   what we are trying to do but also doing a better job


                                                Page 34                                                     Page 36
    1   this as Plaintiff's Exhibit 272.                        1   of listening and delegating and letting people run
    2             (Exhibit No. 272 marked.)                     2   their pieces of the business.
    3      A. Okay.                                             3   BY MR. ACKELSBERG:
    4   BY MR. ACKELSBERG:                                      4      Q. What about -- how would you -- we have been
    5      Q. All right. So my first question is just,          5   talking about your management style, your leadership
    6   how in the world did you manage to get the New York     6   style. But what would you describe as the core
    7   Times to interview you about your management style?     7   responsibilities of the CEO, at least -- and I'm not
    8      A. We had a PR team that we were working with,       8   asking for a business school answer. I'm asking for
    9   and they were, obviously, looking for coverage of       9   just you, Ken Rees, within the Think -- Think
   10   the company and me as the leader and were able to      10   Finance period, what did -- just in terms of your
   11   secure this.                                           11   work there, what were your core responsibilities?
   12      Q. So, you know, there's reference to -- you        12      A. I mean, I think, ultimately, the CEO is
   13   know, and this follows up for some of the things you   13   responsible for building a team that can -- can
   14   just told us about -- about trying to diminish         14   deliver the -- the growth and objectives of the
   15   hierarchy a little bit within the -- within the        15   business, getting that team to jointly agree on a
   16   culture of the company, right? And this "Cookies       16   direction and work effectively towards -- towards
   17   With Ken," did that -- did that -- something like      17   achieving that direction.
   18   that happen throughout your years with Think?          18          So that's where, I think, that the bus
   19      A. Absolutely, yes.                                 19   dozer -- excuse me -- the bus driver comes into
   20      Q. And the quarterly town hall meetings?            20   place, that that's -- that's -- I think the number
   21      A. Yes.                                             21   one job of any CEO is making sure you've got the
   22      Q. And the -- so the idea was to really             22   right people on the bus, that everybody understands
   23   inspire people and to -- but to also be accessible     23   their -- their role, and working together, they can
   24   to your -- to your employees?                          24   achieve the business objectives of the business.
   25      A. Yeah, I mean, think the point of breaking        25      Q. Now, usually a bus driver is driving


                                                                                  9 (Pages 33 to 36)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0029
                                                  Kenneth Rees
                                                Page 37                                                     Page 39
    1   towards a particular -- a particular location,          1   seasoned business people, and, ultimately, the CEO
    2   right? A particular direction, right? And that's        2   does report to the board. So it's -- it's
    3   part of it, too, is setting -- setting the business     3   communicating and adapting as -- as need be as well.
    4   strategy, the strategic direction of the company.       4      Q. And there are also -- the CEO also has --
    5   Would you agree with that?                              5   and, again, I'm not talking -- talking generalities.
    6      A. Well, I mean, certainly the CEO plays a           6   I'm talking Ken Rees as the CEO.
    7   very big role in -- in establishing the direction of    7      A. Right.
    8   the company. But I think, you know, for a company       8      Q. That you also have a primary
    9   to align on a vision, it has to be a vision that's      9   responsibility -- an important responsibility with
   10   been -- that a lot of people feel like they have       10   regard to not only talking to board members but
   11   helped to build, and there's -- there's full           11   talking to investors, right?
   12   commitment to it.                                      12             MR. SCHEFF: Object to the form.
   13         And, again, I mean, that's sort of the           13         You can answer the question.
   14   theme of the -- of this bus driver. I think the        14      A. Yeah, I mean, I think it's probably pretty
   15   best CEOs are ones who -- who are not coming down      15   obvious. You've undoubtedly looked at the board
   16   from the mountain with tablets saying, "Here's the     16   memos I write. I think it's important to be highly
   17   answer," but working with the team to jointly get      17   transparent with the board in all things that are
   18   the best ideas and -- and align on -- on a vision      18   working well, as well as things that aren't working
   19   for the company in a direction that makes sense.       19   well, and engage them in both understanding, you
   20         Because it doesn't make -- you know, you         20   know -- you know, how the company is working as --
   21   rarely get the results you want if -- if one person    21   as well as sort of where we're -- where we're headed
   22   is saying we've got to do X but everyone else thinks   22   and what the overall strategy is.
   23   we've go to do Y. I mean, I have never worked with     23   BY MR. ACKELSBERG:
   24   people that just blindly do what I want, as much as    24      Q. And with regard to communications with --
   25   I may like that. It is really about coming up with     25   with investors as opposed to board members, that


                                                Page 38                                                     Page 40
    1   a -- a joint vision that people are really              1   too, is -- the CEO has a role in that; am I right?
    2   passionate about.                                       2             MR. SCHEFF: Object to the form.
    3      Q. Well, once the -- once the team has -- once       3         You can answer the question.
    4   there's consensus on what that -- what that             4      A. Specifically, I'm -- so, specifically, I
    5   direction is, what the strategy is, then the CEO has    5   guess I want to -- so all of the investors in the
    6   certain -- has a certain role in terms of taking        6   company were either on the board, except for the
    7   that into the world, right?                             7   7HBF and Stinson who were not on the board. I did
    8             MR. SCHEFF: Object to the form.               8   do a fair amount of separate interactions with Mike
    9      A. That's right. Yes, the CEO should be              9   Stinson as the founder to help him understand and
   10   working with his team to make sure that -- that        10   talk to him about the business. I really didn't
   11   we're doing the best job we can moving towards         11   spend any time updating 7HBF, even though they were
   12   that -- that vision.                                   12   a meaningful investor.
   13   BY MR. ACKELSBERG:                                     13         So I just wanted to highlight, I really
   14      Q. And particularly with regard to relations        14   spent my time with the board and the -- because the
   15   with the board and communicating that -- that vision   15   board really represented the investors as well. I
   16   to the board and making sure the board is aligned      16   didn't -- I wouldn't say I felt that my role was --
   17   with that vision -- with that vision, that's --        17   was communicating to all of the investors. It was
   18   that's certainly a CEO responsibility, would you       18   really to the board, and then I also spent some time
   19   agree?                                                 19   with Mike just because I thought he was a good
   20      A. Yes.                                             20   sounding board for ideas.
   21      Q. As well as --                                    21   BY MR. ACKELSBERG:
   22      A. Although, I would say, obviously, listening      22      Q. And I understand that from the -- from the
   23   to the board as well.                                  23   earlier period. But then there came a time as the
   24      Q. Oh, sure.                                        24   products became more and more successful that you
   25      A. Because the board, you know, are very            25   began looking for -- and maybe -- maybe "investor"


                                                                               10 (Pages 37 to 40)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0030
                                                 Kenneth Rees
                                               Page 41                                                      Page 43
    1   is the wrong word.                                      1   technology enabled lending businesses and
    2         I mean, at some point you're looking for          2   opportunities.
    3   money, whether it's -- you know, whether it's equity    3      Q. All right. And you've been a speaker at
    4   money or debt money or -- at some point, you're         4   LendIt for many years; am I right?
    5   looking for money to support growth in loan volume,     5      A. I don't think I was on the first year that
    6   right?                                                  6   LendIt -- or maybe in the first couple of years.
    7             MR. SCHEFF: Object to the form.               7   But for a few years now, maybe three years, I have
    8         You can answer the question.                      8   been at LendIt.
    9      A. I guess "investor" in my mind is an equity        9      Q. Let me give you another exhibit.
   10   investor.                                              10             MR. ACKELSBERG: We'll call this 273.
   11   BY MR. ACKELSBERG:                                     11             (Exhibit No. 273 marked.)
   12      Q. Oh, okay. All right. So what would you --        12   BY MR. ACKELSBERG:
   13   what would you call Victory Park, for example?         13      Q. So this -- I got this off the LendIt
   14      A. Lender.                                          14   website. This is the most -- when was the last
   15      Q. Okay. So in lender relations, the CEO            15   LendIt conference?
   16   certainly has a role in lender relations, doesn't      16      A. It was just a few months ago.
   17   it?                                                    17      Q. Right. And you spoke there, right?
   18             MR. SCHEFF: Object to the form.              18      A. Uh-huh (affirmative response).
   19         You can answer.                                  19      Q. What was the topic of your -- of your talk?
   20   BY MR. ACKELSBERG:                                     20      A. I did what they called a fireside chat with
   21      Q. You've had a role in that area?                  21   a reporter Ari Levy from -- I think it was C- --
   22      A. Yes.                                             22   either CBNC or MSNBC. Must be CNBC -- talking about
   23             MR. SCHEFF: Object to the form.              23   opportunities for nonprime lending and -- and why we
   24   BY MR. ACKELSBERG:                                     24   felt the technology could help eliminate some of the
   25      Q. Okay. Not only in maintaining relations          25   predatory products in the space.


                                               Page 42                                                      Page 44
    1   with existing lenders but also exploring other          1      Q. And Exhibit 273 is a copy of the bio you
    2   options, perhaps, that might be better economically     2   supplied for that -- for that conference; am I
    3   for the company, right?                                 3   right?
    4             MR. SCHEFF: Object to the form.               4      A. I didn't supply it, but I -- I imagine that
    5         You can answer the question.                      5   our PR team did.
    6      A. Chris Lutes, as our CFO, was the person who       6      Q. But you looked at it before it was
    7   drove both identifying new -- new lenders and the       7   submitted, right?
    8   relationship management, the existing ones. But I       8      A. I don't -- I don't know that I did.
    9   certainly played a role as well.                        9      Q. I mean, what I notice is that your years at
   10   BY MR. ACKELSBERG:                                     10   Think Finance seem to have been -- seem to have
   11      Q. Was there also a role in terms of the --         11   disappeared. Do you see that?
   12   did you also play a role in terms of the external      12             MR. SCHEFF: Object to the form.
   13   messaging of the company and the company image,        13          You can answer the question.
   14   things like that?                                      14      A. So it talks about Elevate and it talks to
   15             MR. SCHEFF: Object to the form.              15   prior to Elevate, and it doesn't talk about Think
   16         You can answer.                                  16   Finance. But, you know, Elevate is pretty well
   17      A. Certainly, yes.                                  17   known as the spinoff from Think Finance.
   18   BY MR. ACKELSBERG:                                     18   BY MR. ACKELSBERG:
   19      Q. Okay. From time to time, you -- you give         19      Q. So according to this, you -- you know, you
   20   talks at professional conferences?                     20   mention -- well, you mentioned Reed College and
   21      A. I do.                                            21   University of Chicago, right?
   22      Q. One of those is call LendIt?                     22      A. For the record, I didn't mention Booz Allen
   23      A. Yes.                                             23   or -- or Mr. Payroll, nor did I mention the multiple
   24      Q. What is LendIt?                                  24   names that happened before. So more focused on -- I
   25      A. LendIt is an industry conference focused on      25   mean, this is bio, and keeping it short is


                                                                                11 (Pages 41 to 44)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0031
                                                  Kenneth Rees
                                                Page 45                                                     Page 47
    1   important. I thought this was the salient parts of      1   Everybody have one?
    2   my -- my resume'.                                       2             MR. SHAPIRO: Yes.
    3      Q. So --                                             3   BY MR. ACKELSBERG:
    4      A. Or I mean -- go ahead.                            4       Q. Do you see the numbers at the lower
    5      Q. You came -- you came to Think Finance as          5   right-hand -- underneath the exhibit sticker, do you
    6   the CEO in 2004 from CashWorks, right?                  6   see the "TF-PA"?
    7             MR. SCHEFF: Objection; misstates the          7       A. Yes.
    8   testimony.                                              8       Q. Okay. Just so you understand the
    9      A. Actually, I was the president --                  9   conventions here, "TF-PA" means it's a document
   10   BY MR. ACKELSBERG:                                     10   produced by Think Finance. You will also see
   11      Q. I'm sorry, the president.                        11   probably some documents produced by other parties,
   12      A. -- of PayDay One, which then turned into         12   and when that happens, I'll explain that to you.
   13   ThinkCash, which then turned to Think Finance. And     13          But -- so Exhibit 274 begins -- the other
   14   I'm -- the simplicity of this, rather than listing     14   thing -- the other convention is that in a
   15   of a bunch of corporate names, that it seemed like     15   multi-page document that was produced, we used the
   16   it was a cleaner thing for people to understand when   16   first page as a convenient way to reference the
   17   looking at a bio.                                      17   whole document. So if we reference document TF-PA
   18      Q. Okay. Is there -- is there any reason why        18   683403, we're referring to the discovery document
   19   you'd rather not talk about Think Finance --           19   that starts with that Bates number. Okay?
   20             MR. SCHEFF: Object to the form.              20             MR. SCHEFF: Irv, is this attached to
   21   BY MR. ACKELSBERG:                                     21   an e-mail?
   22      Q. -- in a -- in a professional setting like        22             MR. ACKELSBERG: No, I don't believe
   23   this?                                                  23   it is.
   24             MR. SCHEFF: Object to the form. The          24             MR. SCHEFF: Thank you.
   25   witness said he's never even seen this document.       25   BY MR. ACKELSBERG:


                                                Page 46                                                     Page 48
    1   So -- didn't draft it. So if that's what you're         1       Q. And just for your -- and, also, just to --
    2   referring to, I think you're misstating the             2              MR. ACKELSBERG: Thank you, Richard.
    3   testimony and misleading the witness.                   3   BY MR. ACKELSBERG:
    4   BY MR. ACKELSBERG:                                      4       Q. Just to give the witness as much
    5      Q. Go ahead.                                         5   information as possible, you know, I know it's a
    6             MR. SCHEFF: You can answer the                6   little bit -- we're going to be throwing things at
    7   question if you can.                                    7   you from the past, but -- but according to the
    8      A. But I -- I mean -- so we went public, and         8   metadata that came with, this was a document that
    9   in the S1 it talks at length about, you know, my        9   was found in your folder and that you were the
   10   history with Think Finance and the evolution and how   10   custodian and that you were the author of the
   11   Elevate was a spinoff from Think Finance. So,          11   document according to the -- to the metadata. Okay?
   12   certainly, there's been no attempt to, you know,       12       A. Thank you.
   13   sort of expunge that from the record by any stretch    13       Q. All right. So in -- do you need some more
   14   of the imagination just for purposes of this. It       14   time to look at it? Are you familiar with the
   15   was more interesting to highlight the things that      15   document?
   16   were highlighted on this page.                         16       A. I'm not. I can flip through it, if you
   17   BY MR. ACKELSBERG:                                     17   don't mind.
   18      Q. Okay.                                            18       Q. Sure.
   19             MR. ACKELSBERG: This is P-274.               19       A. (Reviews document.)
   20             (Exhibit No. 274 marked.)                    20          Can I ask a question? This is highlighted
   21   BY MR. ACKELSBERG:                                     21   here. Was that highlighted --
   22      Q. Oh, and we're going to be -- you probably        22       Q. I have no idea.
   23   know this, but just to be clear, make sure you do      23       A. -- in the draft, or was that highlighted by
   24   know it, you see that --                               24   the attorneys?
   25             MR. ACKELSBERG: Are we short any?            25       Q. It's how we -- it's how we got it. No,


                                                                               12 (Pages 45 to 48)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0032
                                                  Kenneth Rees
                                                Page 49                                                    Page 51
    1   this is not --                                          1   "Think Finance Business Plan 4-1." Do you see that?
    2      A. Okay. This is not highlighted by you.             2      A. Yes, thank you.
    3      Q. No. I think this is --                            3      Q. Okay. So having looked at the document --
    4      A. Because I notice that there's a mark on           4      A. I'm sorry, I've got a couple more pages.
    5   here, too. And I -- I assume that's -- that this        5      Q. Oh, sure, sure. Go ahead.
    6   mark is by, I'm sorry, page 12. Is it just my copy      6      A. Thanks.
    7   that has the mark on it?                                7          (Reviews document.)
    8             MR. SCHEFF: It is.                            8          Thanks for that.
    9   BY MR. ACKELSBERG:                                      9      Q. Okay. So you still don't recognize the
   10      Q. It may be.                                       10   document itself?
   11      A. Okay.                                            11      A. No.
   12      Q. Well, we can -- why don't we switch if           12      Q. Okay. But the information that's within
   13   there's a mark on there.                               13   the document is information that you're familiar
   14      A. It's not -- it's not interrupting me. It's       14   with; am I right?
   15   fine.                                                  15      A. Yeah, I mean, it appears to be sort of a
   16      Q. Okay.                                            16   draft version. There's a lot of gaps in it. I
   17      A. Thanks.                                          17   don't know what sort of -- the purpose or use of it
   18             MR. SHELDON: Once you're done                18   was, but -- but much of the material is material
   19   reviewing it, I actually think you should switch       19   that I would have seen from other documents.
   20   just because -- for the sake of the record, I want     20      Q. Well, and -- and assuming that you were the
   21   the deposition exhibit to be clean rather than         21   author -- the metadata says you were, I don't know.
   22   marked on.                                             22   But if it -- if you were the author, there --
   23             MR. ACKELSBERG: Yeah, why don't we           23   these -- there's much content in here that you're
   24   just do that. I'll take it off that. We'll just        24   familiar using --
   25   switch the sticker.                                    25      A. Yes.


                                                Page 50                                                    Page 52
    1              THE WITNESS: And after we go through         1      Q. -- as other things you have written, right?
    2   this, if I could do a restroom break, that would be     2      A. Correct.
    3   terrific.                                               3             MR. SCHEFF: Object to the form.
    4              MR. SCHEFF: Do you want to do it now,        4   BY MR. ACKELSBERG:
    5   just because --                                         5      Q. Now, do you remember preparing business
    6              THE WITNESS: I can last a little bit         6   plans either for the board or for investors or for
    7   longer, or we can break now.                            7   the executive team or for -- is this -- this is
    8              MR. ACKELSBERG: Well, we'll last a           8   within the bailiwick of what CEOs do, right?
    9   little bit longer. Just ask a few questions.            9             MR. SCHEFF: Object to the form.
   10              THE WITNESS: Okay. You know,                10      A. Specifically to this, I don't remember
   11   actually, now that I think about it, it's going to     11   this, other than the -- than what we did for the
   12   take me a minute to read that. Why don't I go ahead    12   regulatory filings when we -- when we went public.
   13   and. . .                                               13   I don't know that we ever sort of had an official
   14              THE VIDEOGRAPHER: Going off the             14   business plan that was approved by the board, per
   15   record. The time is 10:02 a m.                         15   se. So I can't speak to exactly what the purpose of
   16              (Break taken, 10:02 a m. to 10:11 a m.)     16   this was.
   17              THE VIDEOGRAPHER: We are back on the        17   BY MR. ACKELSBERG:
   18   record. The time is 10:11 a m.                         18      Q. Well, at April 2013, this was -- this was
   19   BY MR. ACKELSBERG:                                     19   before -- this was sometime before the -- the idea
   20       Q. Mr. Rees, in the -- during the break, we        20   of the split occurred, right?
   21   did go into the discovery trove and found that, in     21             MR. SCHEFF: Object to the form.
   22   fact, there is an e-mail connected to this document.   22          You can answer the question.
   23   It was an e-mail dated July 5, 2013, from you. It      23   BY MR. ACKELSBERG:
   24   looks like, I guess, from one e-mail address to you    24      Q. That was more, like, in the summer after
   25   at thinkfinance.com and attaching a document called    25   the ACH crisis, right?


                                                                               13 (Pages 49 to 52)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0033
                                                 Kenneth Rees
                                               Page 53                                                      Page 55
    1             MR. SCHEFF: Object to the form.               1      Q. I mean, 11 years of innovation, 3.5 billion
    2         You can answer the question.                      2   in credit issue, I mean, these are numbers that
    3         And lack of foundation.                           3   you're familiar with, right?
    4      A. I don't know when we -- we first started          4             MR. SCHEFF: Object to the form.
    5   thinking about a spinoff. It would have been close      5      A. There's much that I have seen in here
    6   to this time, but I don't know if it happened before    6   before. It's just clearly a draft document, and I
    7   or after this April time frame or before or after       7   don't know exactly what the purpose of it was. But
    8   the July time that I apparently sent this to myself.    8   I -- there was much that would have been consistent
    9   BY MR. ACKELSBERG:                                      9   with other documents we had -- we had written.
   10      Q. But there -- there was -- I mean, there was      10   BY MR. ACKELSBERG:
   11   always a desire internally for an IPO, right? I        11      Q. Well, that you had written, right?
   12   mean, that was from the beginning of -- from the       12      A. Correct.
   13   beginning of your time arriving at the company,        13      Q. Okay. And the description of the market at
   14   right, or soon thereafter?                             14   the bottom of page -- page 1.
   15             MR. SCHEFF: Object to the form.              15             MR. SCHEFF: What about it? Is there
   16         You can answer the question.                     16   a question?
   17      A. That was one, as they say, liquidity event       17   BY MR. ACKELSBERG:
   18   that we were optimistic about from when I joined the   18      Q. That's -- that's also consistent with
   19   business, that's correct.                              19   other -- other descriptive narratives you've written
   20   BY MR. ACKELSBERG:                                     20   with regard to the -- to the -- to the market you're
   21      Q. And is it possible that you were sketching       21   serving?
   22   this out for a possible IPO by Think Finance itself?   22             MR. SCHEFF: Object to the form.
   23             MR. SCHEFF: Object to the form; calls        23          You can answer the question.
   24   for speculation.                                       24      A. It's consistent.
   25         You can answer the question.                     25   BY MR. ACKELSBERG:


                                               Page 54                                                      Page 56
    1         He's testified he doesn't remember the            1      Q. On page -- let's go back to page 4. And so
    2   document.                                               2   there is -- there's a description of the U.S. credit
    3     A. So I can speak to the fact that at Think           3   products. Do you see that?
    4   Finance we did believe that Think Finance could go      4      A. Yes.
    5   public. I don't know the purpose of this document.      5      Q. Okay. And the fact that there's question
    6   BY MR. ACKELSBERG:                                      6   marks in the last -- the last box -- do you see
    7     Q. Okay. Well, let's just look at some of             7   that? I mean, that -- that indicates this might
    8   the -- some of the material in here. So let's -- I      8   have been a working document, right?
    9   mean, there's things, like, the -- page 4, you see      9             MR. SCHEFF: Object to the form.
   10   there's the four values I think that you talked        10      A. It does appear to be a working document.
   11   about before. Right? Do you see that?                  11   Even the -- it says, "Financing history, company
   12     A. Yes.                                              12   values, responsible lending," and not completely
   13     Q. And there's reference to the town hall            13   filled out.
   14   meetings?                                              14   BY MR. ACKELSBERG:
   15             MR. SCHEFF: Where are you referring          15      Q. Right.
   16   to? Page same?                                         16      A. So I -- yes, it does look like a work in
   17             MR. ACKELSBERG: Same page.                   17   process.
   18   BY MR. ACKELSBERG:                                     18      Q. And so it -- it goes through the U.S.
   19     Q. Right? I mean, these are -- and if you can        19   products at the time, and the first one is -- is
   20   just start from the -- start from the beginning,       20   Lending Street. Now, am I right, this was a
   21   these -- the bullets, the 11 years of innovation --    21   rebranding of PayDay One that was being talked about
   22             MR. SCHEFF: What page are you on?            22   at that time?
   23             MR. ACKELSBERG: Page 1.                      23             MR. SCHEFF: Object to the form.
   24             MR. SCHEFF: Thank you.                       24      A. That is correct. It's sort of interesting
   25   BY MR. ACKELSBERG:                                     25   that PayDay One wasn't mentioned here, because I


                                                                               14 (Pages 53 to 56)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0034
                                                  Kenneth Rees
                                               Page 57                                                      Page 59
    1   don't believe we actually ever launched that brand,     1      Q. And so let me -- let me just understand the
    2   Lending Street. I think before we launched it, we       2   display. So you're basically trying to compare the
    3   ultimately changed the name to RISE, and that's         3   products that the company is involved in and
    4   what the -- the PayDay One product ultimately           4   comparing it to other products in the same space,
    5   morphed into.                                           5   market space, correct?
    6   BY MR. ACKELSBERG:                                      6      A. Correct.
    7      Q. Okay. And that was the state licensed             7      Q. All right. And so you have PayDay loans,
    8   installment loan product, right?                        8   which you have on the right are -- you say are
    9      A. Yes.                                              9   averaging 520 percent, right?
   10      Q. And then there were reference to the three       10      A. That's what this say, yes.
   11   tribal products?                                       11      Q. Okay. And then you have late payments on
   12      A. Correct.                                         12   utility bills as a comparison of more than twice --
   13      Q. Plain Green, Great Plains Lending,               13   twice that, to payday loans, right?
   14   Mobiloans, right?                                      14      A. That's, again, what this says, yes.
   15      A. Yes.                                             15      Q. I mean, why are you comparing payday loans
   16      Q. And then there's another -- another product      16   to late payments on utility bills?
   17   called MySalaryLine. Did that ever go online?          17      A. This chart, as I recall, was trying to
   18      A. MySalaryLine was the product, as I recall,       18   highlight the real world financial challenges that
   19   that we bought originally from another company and     19   customers who are not served by banks get into. So
   20   then rebranded as Elastic. And it ultimately became    20   if they need to pay an unexpected bill, this has a
   21   that product -- that Republic Bank originated.         21   meaningful expense to them. In this case, there was
   22      Q. All right. And then there's -- there's a         22   a -- you know, a late payment. I -- I don't
   23   bar graph on page 5 sort of showing where the          23   remember the map on this. I'm sure the map was
   24   company's products lie within the -- within the        24   checked.
   25   market, and this is -- you're familiar with this       25          But, you know, with a hundred dollar


                                               Page 58                                                      Page 60
    1   graph, right?                                           1   utility bill, that could generate a very high
    2            MR. SCHEFF: Object to the form.                2   effective APR so that a payday loan could actually
    3      A. Yes.                                              3   be a financial option for customers versus that.
    4   BY MR. ACKELSBERG:                                      4   And then, I mean, clearly we felt that products,
    5      Q. If I were to tell you I've seen this              5   like -- like, Plain Green and MySalaryLine could be
    6   display or something like this display on numerous      6   an even better option for consumers.
    7   decs presented to investors or the board or whoever,    7      Q. Now, a late payment on an utility bill or
    8   that you were using -- you, Ken Rees, used -- have      8   an overdraft bill, those are one-time events, right?
    9   used a graph like this frequently, right?               9              MR. SHAPIRO: Object to form.
   10            MR. SCHEFF: Object to the form.               10      A. Like, we were, first and foremost, looking
   11         You can answer the question.                     11   at the difference between APRs. And I think why we
   12      A. At this era, I -- around 2013 timeframe, I       12   thought this was a relevant comparison is if the
   13   had seen this and used this before it, yes.            13   customer had a payment -- you know, a late payment
   14   BY MR. ACKELSBERG:                                     14   and they were able to ultimately pay that off very
   15      Q. Well, when you say "have seen it," I             15   quickly so there weren't any others, they could do
   16   mean --                                                16   the same thing with the loan that they got from us
   17      A. I said I used it.                                17   because there was never any prepayment penalties or
   18      Q. Did you -- did you create it?                    18   origination fees or anything like that on our
   19            MR. SCHEFF: Object to the form.               19   product. So we thought it was a -- it was a fair
   20      A. We had a PR team, a marketing team. I            20   comparison.
   21   would have been involved in the creation of it. I      21          But, you know, the point is well taken
   22   don't know that every single one of these line items   22   that -- that there are different terms for these
   23   came from me. I did put it together, but I was         23   products, but it -- I mean, there's a reason that
   24   involved in the creation of it.                        24   people look to effective APR as a way to compare the
   25   BY MR. ACKELSBERG:                                     25   cost of credit.


                                                                               15 (Pages 57 to 60)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0035
                                                 Kenneth Rees
                                               Page 61                                                      Page 63
    1   BY MR. ACKELSBERG:                                      1      Q. And then you have, "Plain Green (first
    2      Q. Now, payday loans, you mentioned before,          2   loan)," and it says 240 percent. Do you see that?
    3   they tend to be two-week -- two-week contracts. But     3      A. Yes.
    4   they're rarely paid off after two weeks, right?         4      Q. And, I mean, if -- and this, in fact,
    5             MR. SCHEFF: Object to the form.               5   was -- I mean, you would -- Think Finance would have
    6      A. That's -- that's true.                            6   used the numbers that -- the percentages that were
    7   BY MR. ACKELSBERG:                                      7   actual, the actual -- this was the actual at this
    8      Q. Okay. Now, in this grid, so you have              8   time --
    9   payday loans as 520 percent. By the way, what           9      A. I have no reason to --
   10   was -- what was the -- the rate of PayDay One when     10             MR. SCHEFF: Hold on.
   11   that was online?                                       11         Finish your question.
   12             MR. SCHEFF: What -- in what time             12   BY MR. ACKELSBERG:
   13   period?                                                13      Q. Do you have any reason to believe these
   14             MR. ACKELSBERG: When it was online.          14   numbers are inaccurate?
   15   I don't know what --                                   15             MR. SCHEFF: Object to the form.
   16             MR. SCHEFF: If you know from spanning        16         Answer the question.
   17   that time period. . .                                  17      A. I don't know.
   18      A. It operated under different state laws, so       18   BY MR. ACKELSBERG:
   19   different states had -- had different -- but I -- my   19      Q. I notice in this grid that Great Plains
   20   memory is that that was capped at $14 per hundred      20   Lending is not there. You didn't list them. Do you
   21   for a two-week loan. So it was capped at               21   remember the -- the first loan APR for Great Plains
   22   360 percent.                                           22   Lending?
   23   BY MR. ACKELSBERG:                                     23             MR. SCHEFF: Object to the form to the
   24      Q. Okay. And then you have in the -- in the         24   extent that the question suggests that Mr. Rees made
   25   comparison going down, I mean -- and it's moving to    25   a decision to either include or not include Great


                                               Page 62                                                      Page 64
    1   the left of the graph, you're showing -- you're         1   Plains Lending.
    2   trying to show less expensive options, right?           2          You can answer the question.
    3      A. Yes.                                              3      A. I don't remember what the effective APR of
    4      Q. All right. And then after payday loans,           4   Great Plains Lending was.
    5   you have Mobiloans line of credit, and you have that    5             COURT REPORTER: I'm sorry, you don't
    6   as about 390 percent. Do you see that?                  6   remember the effective. . .
    7      A. Yes.                                              7             THE WITNESS: APR of Great Plains
    8      Q. And how was -- how was -- how did you come        8   Lending.
    9   up with a 390 percent effective APR for Mobiloans?      9             MR. ACKELSBERG: This will be 275.
   10             MR. SCHEFF: Object to the form. He's         10             MR. SCHEFF: Are you done with 74?
   11   not saying he did the calculation. If you're           11             MR. ACKELSBERG: No. We'll go back to
   12   referring to "you" as Think Finance, then he can       12   that.
   13   answer that question.                                  13             (Exhibit No. 275 marked.)
   14   BY MR. ACKELSBERG:                                     14      A. (Reviews document.)
   15      Q. Go ahead, you can answer it. How did you         15   BY MR. ACKELSBERG:
   16   and the PR people and the people putting together      16      Q. All right. You see this is now April 2015,
   17   this table come up with that number?                   17   this e-mail. We're looking, by the way, at
   18             MR. SCHEFF: Object to the form;              18   Exhibit 275. It is Bates stamped TF-PA 308918.
   19   misstates the testimony.                               19          So the e-mail chain, as many e-mail chains
   20          You can answer the question.                    20   work, you've got to go to the back to see how it
   21      A. If you're asking specifically this table,        21   works. You know that, right?
   22   how did we come up with 390 percent, I believe that    22      A. Yes.
   23   was the stated effective APR of the Mobiloans line     23      Q. So April 2015, at this point, you were the
   24   of credit product at that time.                        24   CEO of Elevate but still the chairman of the board
   25   BY MR. ACKELSBERG:                                     25   of Think?


                                                                               16 (Pages 61 to 64)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0036
                                                  Kenneth Rees
                                                Page 65                                                     Page 67
    1      A. I'm not sure exactly when I stepped off.          1      A. I think I'm making a distinction between
    2   It would have been --                                   2   the products where Think Finance is the lender and
    3      Q. About that time?                                  3   where Think Finance provides technology and services
    4      A. You guys would know. But probably about           4   to the lender.
    5   that time I left the board, but I don't know exactly    5      Q. The latter being the indirect that would --
    6   when that was.                                          6      A. I don't --
    7      Q. Okay. So you -- you noticed an article            7             MR. SCHEFF: Object to the form.
    8   about -- when it says "CT," it's the Chippewa?          8      A. Actually, thank you, I didn't see the word
    9   Or -- is that who you're referring to? I don't know     9   "indirect" until I just looked here. So, yes,
   10   what CT is. No, it wouldn't be --                      10   right, that appears to be correct.
   11      A. CT.                                              11   BY MR. ACKELSBERG:
   12      Q. CT, I'm sorry, the Connecticut lawsuit with      12      Q. Okay. And what this description -- so let
   13   the Otoe-Missouria, right?                             13   me just ask you: Is it correct that with regard to
   14      A. That's what it appears to be.                    14   products where Think Finance was the direct lender,
   15      Q. Okay. So there's an article that you're          15   the income it receives is the finance charges that
   16   noticing that describes the State of Connecticut's     16   consumers pay, right?
   17   lawsuit with the Otoe-Missouria tribe, and you're      17      A. Yes.
   18   quoting to Michelle Nguyen the -- the description of   18      Q. And in -- with regard to the direct loan
   19   the APR's on Great Plains' loans. Do you see that?     19   programs, Think Finance also directly bears the cost
   20      A. Yes.                                             20   of losses, marketing expenses and operating
   21      Q. Okay. And what the article said was that         21   expenses, correct?
   22   the -- the APR is in the range of 349 percent to,      22      A. For the direct?
   23   roughly, 449 percent. Do you see that?                 23      Q. Yes.
   24      A. Yes.                                             24      A. Yes.
   25      Q. Okay. And it looks like you were surprised       25      Q. Okay. And then we -- we get into the


                                                Page 66                                                     Page 68
    1   to see that the APRs were that high, and you asked      1   indirect products. That's the next -- it looks like
    2   Michelle whether that was accurate. And she             2   the next paragraph. It says in those cases, and
    3   confirmed that, in fact, those were the accurate        3   using Great Plains, Plain Green and Mobiloans as
    4   numbers, right?                                         4   examples, "Think Finance receives license fees for
    5             MR. SCHEFF: Object to the form.               5   the technology and underwriting scores." Is that
    6          You can answer the question.                     6   correct?
    7      A. Correct.                                          7            MR. SCHEFF: Object to the form.
    8   BY MR. ACKELSBERG:                                      8         You can answer the question.
    9      Q. Okay. So assuming this is correct, then           9   BY MR. ACKELSBERG:
   10   where would -- where would GPL -- going back to the    10      Q. Is the information correct?
   11   exhibit we were looking at before, where would GPL     11      A. Just for the record, it also included the
   12   fit?                                                   12   MySalaryLine product. But, yes, the -- the Think
   13      A. Well, if this is correct, from 350 to 448,       13   Finance receives licensing fees for technology and
   14   it would have been below Quid on the low side and      14   underwriting scores and marketing revenue from the
   15   between late fee on credit card balances and payday    15   lender for helping them acquire customers.
   16   loans on the high side.                                16      Q. Okay. And then -- and then it states in
   17      Q. Okay. Now, there's a -- if you turn the          17   the next paragraph that nonaffiliated investment
   18   page, now we're on page 6, there's a section of this   18   funds purchase participations in those indirect --
   19   document that's entitled, "How Think Finance Makes     19   in those indirect loans, correct?
   20   Money." Do you see that?                               20      A. That's correct.
   21      A. Yes, I do.                                       21      Q. And it says and that way the lenders
   22      Q. And in the first paragraph -- and I think        22   only -- you know, only need limited capital to --
   23   the -- there's a -- there's a distinction being made   23   I'm not -- I'm not giving you every word for word.
   24   between direct and indirect product. That's a          24   I'm trying to -- basically summarizing this, that
   25   distinction you're familiar with, right?               25   the lenders only need limited capital to make the


                                                                               17 (Pages 65 to 68)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0037
                                                  Kenneth Rees
                                                Page 69                                                    Page 71
    1   loans, and they can also keep the credit risk off       1      Q. Well, you already answered that you're not
    2   their books, right?                                     2   aware of that law. But are you aware of any -- are
    3             MR. SCHEFF: Object to the form.               3   you aware of any tribal law in the lending arena at
    4      A. So I think a more broad-based assessment of       4   all?
    5   why lenders would participate out the loans in this     5      A. Yes.
    6   way, it's a pretty common practice for banks. I         6             MR. SCHEFF: Like what? Just general
    7   think almost all mortgages are ultimately -- you        7   tribal lending law? Is that what you're asking for?
    8   know, a participation is sold off on the mortgages,     8      A. Yes, there's tribal lending laws.
    9   generally, for a couple reasons. One is the cash --     9   BY MR. ACKELSBERG:
   10   the actual capital that the lender has, but also in    10      Q. And what are you referring to? The model
   11   the case of banks, then the -- regulations require     11   code of the -- of NAFSA, is that what you're
   12   them to -- to overcapitalize loan balances. And so     12   referring to?
   13   that's why a lot of banks push those balances to       13      A. The tribes set up -- they have their -- I
   14   third parties.                                         14   can't speak to all the details, but I believe they
   15          So it's a -- a cash constraint as well as       15   have -- it's been represented to me they have their
   16   the -- in the banking environment, they're             16   own lending statutes.
   17   oftentimes forced by regulators to -- to get more      17      Q. Who represented that to you?
   18   equity capital investments to support the growth of    18             MR. SCHEFF: Object to the form.
   19   a loan portfolio.                                      19          To the extent you can answer that question
   20   BY MR. ACKELSBERG:                                     20   without revealing communications from counsel,
   21      Q. But if we move to the tribal environment,        21   please do. If you can't, then just advise us, and
   22   there is no such -- there really are no similar        22   we'll direct you not to answer the question.
   23   regulations; am I right?                               23      A. I don't think I can.
   24             MR. SCHEFF: Object to the form.              24             MR. SCHEFF: Okay. Then I direct you
   25          You can answer the question.                    25   not to answer the question.


                                                Page 70                                                    Page 72
    1      A. In the tribal environment, it was about the       1   BY MR. ACKELSBERG:
    2   cash and capital availability of that tribe to make     2      Q. So other than anything you heard from
    3   those loans and keep them on their books.               3   your -- from an attorney, have you ever seen
    4   BY MR. ACKELSBERG:                                      4   anything purporting to be tribal law?
    5      Q. But there's no regulator who's telling them       5      A. Have I ever seen tribal law?
    6   how much capital they have to have or how much          6      Q. Pertaining to the -- to consumer lending?
    7   reserves or anything -- anything equivalent to what     7      A. I'm sure the only tribal consumer lending
    8   banks have, right?                                      8   statutes or representation about that would have
    9            MR. SHELDON: Object to form.                   9   come from counsel.
   10            MR. SCHEFF: Object to the form.               10      Q. Okay. Well, we'll drop that for the
   11         You can answer the question if you can.          11   moment.
   12      A. I don't know the tribal law in all of the        12         Let's go back to -- let's go back to the
   13   cases. I'm not aware of any tribal law that forces     13   text here on page 6. So the -- in the direct -- in
   14   them to overcapitalize for -- for loan balances.       14   the direct lending context, Think Finance would
   15   BY MR. ACKELSBERG:                                     15   directly bear the cost of loss, marketing expense
   16      Q. Are you aware of any tribal law that deals       16   and operating expense, right? That's -- in the
   17   with any -- anything equivalent to something like --   17   direct lending context, that's how it works
   18   well, the National Bank Act or something like that?    18   financially, right?
   19            MR. SCHEFF: Object to the form.               19      A. That's correct.
   20         Answer the question if you can.                  20      Q. Isn't that how it worked in the indirect as
   21      A. You -- I think what it sounds like we're         21   well?
   22   specifically asking is am I aware of a tribal law      22            MR. SCHEFF: Object to the form.
   23   that requires a tribe to overcapitalize their loan     23         You can answer the question if you can.
   24   balances?                                              24      A. So there's a difference in it. This
   25   BY MR. ACKELSBERG:                                     25   actually states it, I think, pretty clearly.


                                                                               18 (Pages 69 to 72)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0038
                                                 Kenneth Rees
                                               Page 73                                                      Page 75
    1   There's a difference between the contractual            1   and then the administrative agent.
    2   relationships and the accounting treatment. So the      2         But -- so that's why, generally speaking,
    3   contractual relationships -- should I finish?           3   the finance charge and -- and losses and operating
    4   BY MR. ACKELSBERG:                                      4   expenses -- see if I can say it. I think what --
    5       Q. Yeah. I'm just confused. Yeah,                   5   what I've said is -- is sort of accurate, that
    6   absolutely.                                             6   there's a contractual relationship, and that's how
    7               MR. SCHEFF: Just finish your question       7   we generally make money. But the accounting
    8   (sic), and then he'll ask another.                      8   treatment, because of the -- the guarantee to the --
    9   BY MR. ACKELSBERG:                                      9   to the investment funds we're required to recognize
   10       Q. Yeah, yeah, absolutely, finish.                 10   that finance revenue on our balance sheet --
   11       A. So in the contractual relationships, as         11   BY MR. ACKELSBERG:
   12   it -- as it says here, we receive licensing fees for   12      Q. All right. Well, let's -- let's --
   13   the technology and underwriting scores. And then       13      A. -- on a P&L.
   14   "we," meaning Think Finance, receive marketing         14      Q. I'm sorry, I didn't mean to interrupt.
   15   revenue from the lender to help them acquire           15      A. Yeah, and, I'm sorry, I'm -- that I'm not
   16   customers.                                             16   an accountant. I sort of -- you may be getting to
   17          However, as is laid out here, and I'm           17   the -- to the limit of my understanding of the exact
   18   really just reading from it, "The investment funds,"   18   accounting treatment and which FASB rules require us
   19   these unaffiliated investment funds that buy           19   to recognize that revenue and those losses directly.
   20   participations, "contracted with Think Finance as      20      Q. Well, I'm not asking -- I mean, I realize
   21   the administrative agent for the funds and to          21   you're not a CPA. I'm not asking you for -- you
   22   purchase past due loans from the books of the          22   know, for CPA talk. This is really more CEO talk
   23   investment funds. Because of this, for accounting      23   what -- I mean, the CEO certainly knows the audited
   24   purposes, Think Finance typically consolidates loans   24   financial statements of his company, right?
   25   onto its balance sheets and recognizes finance         25             MR. SCHEFF: Object to the form. He's


                                               Page 74                                                      Page 76
    1   charges, losses, and operating expenses." This is       1   told you what the limits of his knowledge are.
    2   an accounting treatment, not a contractual one.         2         And you can answer the question if you
    3      Q. All right. So first of all, in terms of           3   can.
    4   the paragraph you just read, is that information        4   BY MR. ACKELSBERG:
    5   accurate? Does it accurately describe the tribal        5      Q. You're familiar with the -- with the
    6   products at Think?                                      6   financial statements of your company, right?
    7             MR. SCHEFF: As of 2013?                       7            MR. SCHEFF: You're asking whether
    8             MR. ACKELSBERG: Yeah.                         8   he's familiar with the financial statements of Think
    9             MR. SCHEFF: Thank you.                        9   Finance as of 2013?
   10      A. At the time, I believe it did represent          10   BY MR. ACKELSBERG:
   11   accurately the business relationship between Think     11      Q. Go ahead, you can answer the question now.
   12   and the tribes.                                        12            MR. SCHEFF: Which question do you
   13   BY MR. ACKELSBERG:                                     13   want him to ask?
   14      Q. Okay. And am I right, that for accounting        14   BY MR. ACKELSBERG:
   15   purposes, the -- the loans are effectively on the      15      Q. Just answer the question.
   16   balance sheet of Think Finance?                        16            MR. SCHEFF: Because he's got to
   17             MR. SCHEFF: Object to the form.              17   confine to Think Finance to this time period, 2013.
   18         You can answer the question.                     18         So confine your answer appropriately.
   19      A. The difference between the contractual           19   BY MR. ACKELSBERG:
   20   relationship and accounting relationship is -- is      20      Q. You're familiar with the Think Finance
   21   distinct. And as I've said, the contractual            21   consolidated financial statements, correct?
   22   relationship, the only way that we got cash flows      22      A. In 2013, I would have reviewed the
   23   was from the -- the licensing agreement and from the   23   consolidated statements of the company.
   24   technology and services -- excuse me -- the            24      Q. And you would have reviewed them in 2012?
   25   marketing arrangement, the technology and services,    25      A. I would have reviewed them annually, yes.


                                                                               19 (Pages 73 to 76)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0039
                                                 Kenneth Rees
                                               Page 77                                                     Page 79
    1      Q. Every year?                                      1            MR. SCHEFF: Object to the form;
    2      A. Uh-huh (affirmative response).                   2   misstates prior testimony, misstates documents you
    3      Q. Yes? You've got to say "yes."                    3   have marked as exhibits. Don't mislead the witness.
    4      A. Yes. Sorry.                                      4   Ask an appropriate question.
    5      Q. Well, I want to just probe this difference       5   BY MR. ACKELSBERG:
    6   between contractual and accounting. And so let's       6      Q. Now you can answer.
    7   just talk contractual. With regard to the tribal       7      A. I'm sorry, what is the question?
    8   loans, the tribes had no monetary risk; am I right?    8      Q. I know, it's hard when your lawyers are
    9              MR. SCHEFF: Object to the form.             9   giving you -- telling you what they want you to talk
   10   BY MR. ACKELSBERG:                                    10   about.
   11      Q. No risk of loss --                              11            MR. SCHEFF: No, we're trying to make
   12              MR. SCHEFF: Object to the form.            12   sure that you don't mislead the witness that you
   13   BY MR. ACKELSBERG:                                    13   keep doing in every single deposition.
   14      Q. -- on nonpayment of loans?                      14            MR. ACKELSBERG: Oh, I'm -- I'm
   15              MR. SCHEFF: Object to the form.            15   sure that what's --
   16      A. Well, they retained 1 percent of the --         16            MR. SCHEFF: Ask your question. Just
   17   this is at -- at the time that that evolved, as I'm   17   ask the question, a proper question.
   18   sure you know. But at the time of the -- we're        18   BY MR. ACKELSBERG:
   19   talking about here, the tribes made the full loan,    19      Q. When the -- when the relationship with
   20   and then at the -- the participant would have the     20   Plain Green began -- you certainly remember that in
   21   option to purchase that -- that loan from them, and   21   2011, right? You remember that -- let's just take
   22   they could purchase up to 99 percent of that loan     22   question by question.
   23   and leave the -- the tribe with 1 percent.            23         You remember the beginnings of that
   24          So there's sort of two -- two inherent         24   relationship?
   25   risks that the tribe had. One was that the lender     25      A. I remember the beginnings of that


                                               Page 78                                                     Page 80
    1   would decide not to purchase those balances from       1   relationship.
    2   the -- from the -- from the tribe, in which case       2      Q. Okay. And do you remember that Think
    3   they would have a hundred percent of the risk.         3   Finance made it clear to the Chippewa Cree that they
    4   Otherwise, they would only have 1 percent of the --    4   were not going to have to put up any of their own
    5   of the risk. If the -- excuse me -- if the -- that     5   money? You remember, right?
    6   investor in the fund purchased the 99 percent, then    6      A. I don't remember that.
    7   they would be left with the 1 percent left over.       7             MR. SCHEFF: Object to the form.
    8   BY MR. ACKELSBERG:                                     8   BY MR. ACKELSBERG:
    9      Q. But the tribes -- that initial funding           9      Q. You don't remember that?
   10   capital, the tribes didn't use their own money for    10      A. No, I don't.
   11   that, right?                                          11             MR. SCHEFF: Object to the form.
   12             MR. SCHEFF: Object to the form; lack        12   BY MR. ACKELSBERG:
   13   of foundation.                                        13      Q. Do you remember the term "turnkey"?
   14          You can answer the question if you can.        14      A. Turnkey?
   15      A. I don't think that's accurate.                  15      Q. We have a turnkey solution that -- just
   16   BY MR. ACKELSBERG:                                    16   give us the word, and we'll plug it in, something
   17      Q. All right. Well, let's just start -- let's      17   like that?
   18   go through the tribes. Plain Green, that capital      18             MR. SCHEFF: Object to the form;
   19   came from Steven Haynes to make the loans, right?     19   misstates the exhibits. You know that,
   20      A. I don't know the details of that                20   Mr. Ackelsberg. Ask a proper question.
   21   transaction, but that's -- that's been what I've      21      A. So the term "turnkey," which I do remember
   22   been told.                                            22   seeing from a -- from a presentation, doesn't, in my
   23      Q. And then Think Finance gave Mr. Haynes --       23   mind, and in -- of course, in fact didn't mean that
   24   or Haynes Investments the money to give to Plain      24   there was no capital requirement for -- for the
   25   Green. You remember that, right?                      25   tribes.


                                                                              20 (Pages 77 to 80)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0040
                                                  Kenneth Rees
                                                Page 81                                                     Page 83
    1   BY MR. ACKELSBERG:                                      1              MR. SHAPIRO: Object to form.
    2      Q. The tribes never had to put up any of their       2              MR. SCHEFF: Object to the form.
    3   money in 2011 or 2012 or 2013 to initiate any new       3   BY MR. ACKELSBERG:
    4   loans by Plain Green; am I right?                       4      Q. That was the arrangement for the other two
    5              MR. SCHEFF: Object to the form.              5   tribes?
    6          You can answer the question if you can.          6              MR. SHAPIRO: Same objection.
    7      A. You said just Plain Green we're talking           7              MR. SCHEFF: Misstates the prior
    8   about?                                                  8   testimony. Object to the form.
    9   BY MR. ACKELSBERG:                                      9          You can answer the question if you can.
   10      Q. That's all I'm talking about right now.          10      A. Was that a question?
   11      A. I don't know the answer to that.                 11              MR. SCHEFF: Hard to say.
   12      Q. Might it be correct that the tribes got          12   BY MR. ACKELSBERG:
   13   their -- that Plain Green got their money from         13      Q. How did -- how did Great Plains Lending get
   14   Mr. Haynes, who got the money from Think Finance?      14   its initial lending capital?
   15              MR. SCHEFF: Objection; asked and            15      A. I don't know. I assume that they were
   16   answered, calls for speculation.                       16   using their -- their capital for the program.
   17          Answer the question if you.                     17      Q. Did Great Plains Lending have any capital
   18              MR. ACKELSBERG: Speculation?                18   to put into the program?
   19              MR. SCHEFF: Yeah. You started the           19              MR. SCHEFF: Object to the form.
   20   question with "might it be possible." I mean, come     20          You can answer the question if you can.
   21   on, Irv, ask a proper question, will you? I mean,      21      A. Well, they had another loan program already
   22   this is kind of ridiculous. It's a waste of time.      22   in existence by the time that Great Plains came into
   23   Just ask a proper question.                            23   being. So I think they did have capital as a -- as
   24              MR. ACKELSBERG: Are you done?               24   a tribal organization.
   25              MR. SCHEFF: I am. I am.                     25   BY MR. ACKELSBERG:


                                                Page 82                                                     Page 84
    1             MR. ACKELSBERG: I'm enjoying it               1      Q. Sitting here today, are you not aware of a
    2   immensely.                                              2   GPLS reserve account that provided that upfront
    3             MR. SCHEFF: Good. Ask a proper                3   funding?
    4   question.                                               4      A. I don't --
    5   BY MR. ACKELSBERG:                                      5            MR. SCHEFF: Object to the form.
    6      Q. So Plain Green, can you sit here today and        6      A. As I said, I don't know the specifics of
    7   tell us, yes, you are sure that Plain Green was         7   exactly all of the accounting treatments and how
    8   putting up its own money to make loans in 2011?         8   money was moved back and forth. That would have
    9             MR. SCHEFF: Objection; misstates the          9   been what -- what the CFO did primarily working with
   10   testimony.                                             10   VPC and the tribes, obviously.
   11          Answer the question if you can.                 11   BY MR. ACKELSBERG:
   12   BY MR. ACKELSBERG:                                     12      Q. But I'm not talking about accounting. I'm
   13      Q. Can you say?                                     13   talking about actual money, whether -- whether the
   14      A. No, I can't say that. What I am aware of         14   Otoe-Missouria had to put out any of their money to
   15   was, was there was a loan to Haynes, and there was a   15   fund the loans?
   16   loan from Haynes to the tribe. I don't know            16            MR. SCHEFF: Objection; asked and
   17   anything more about what additional capital was put    17   answered.
   18   up or not put up by Plain Green. I don't believe       18            MR. SHAPIRO: Can you read the
   19   there was a similar financial transaction for either   19   witness's last answer -- the answer to the last
   20   of the other two tribes that Think Finance worked      20   question, please?
   21   with during that period.                               21            COURT REPORTER: "As I said, I don't
   22      Q. Well, that's because Great Plains -- that's      22   know the specifics of exactly all of the accounting
   23   because Victory Park provided for a reserve account    23   treatments and how money was moved back and forth.
   24   so that they could, basically, front the money to      24   That would have been what -- what the CFO did
   25   Great Plains Lending and Mobiloans, right?             25   primarily working with CFPB (sic) and the tribes,


                                                                               21 (Pages 81 to 84)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0041
                                                 Kenneth Rees
                                               Page 85                                                      Page 87
    1   obviously."                                             1   lending operations, were they?
    2             MR. SCHEFF: VPC.                              2      A. Tunica-Biloxi was one tribe that we worked
    3             COURT REPORTER: Oh, VPC, okay.                3   with that did not have a preexisting lending program
    4   BY MR. ACKELSBERG:                                      4   in place.
    5      Q. And then I asked you, I'm not talking about       5      Q. All right. So a tribe that has never lent
    6   accounting, I'm talking about whether the -- in         6   money before, you're -- do you know whether they --
    7   fact, the Otoe-Missouria put out any of their own       7   they had the capital to actually fund loans?
    8   funds to originate loans.                               8             MR. SCHEFF: Objection; asked and
    9             MR. SHAPIRO: But, in fairness, the            9   answered.
   10   witness's last answer was accounting and the           10   BY MR. ACKELSBERG:
   11   specifics of how money was moved back and forth. It    11      Q. Mobiloans?
   12   wasn't just accounting. So he's answered your          12             MR. SCHEFF: Answer again.
   13   question, I believe. I just don't want to get lost     13      A. I assume that they did. They had a -- you
   14   in the --                                              14   know, we were aware of the casino business that they
   15             MR. ACKELSBERG: Okay. I understand           15   had. We believed they had other economic
   16   what you're -- okay. I understand. Thank you.          16   development on the reservation as well. So I
   17   BY MR. ACKELSBERG:                                     17   believe they did have the capital to fund those
   18      Q. So just -- and I'm not talking about             18   loans.
   19   accounting. I'm not. I'm talking about just where      19   BY MR. ACKELSBERG:
   20   the dollars come from. When Great Plains Lending       20      Q. I know you believe it. Did anyone -- did
   21   loans were funded, do you know, for a fact, that       21   you -- did anyone ever tell you that they had the
   22   tribal money was -- was the source of that funding?    22   money to fund the loans?
   23             MR. SCHEFF: Object to the form; asked        23             MR. SCHEFF: Object to the form; asked
   24   and answered.                                          24   and answered.
   25          You can answer again, Mr. Rees.                 25         You can answer it again.


                                               Page 86                                                      Page 88
    1         You're referring to Great Plains?                 1      A. I don't remember if anyone specifically
    2             MR. ACKELSBERG: Yes.                          2   told me one way or the other. Like I said, I did
    3             MR. SHAPIRO: Object to the form as            3   assume that they were providing at least some of the
    4   well. There was a foundation issue. There are           4   capital. I would still assume that.
    5   foundation issues there.                                5   BY MR. ACKELSBERG:
    6      A. For Great Plains, I was under the                 6      Q. And --
    7   assumption that Great Plains was putting at least       7      A. I mean, actually, I --
    8   some of their own capital, you know, for the            8            MR. SCHEFF: You've answered the
    9   program. I can't speak to exactly how much, what        9   question.
   10   the structures were, but that was my understanding.    10            THE WITNESS: Okay. Thank you.
   11   BY MR. ACKELSBERG:                                     11   BY MR. ACKELSBERG:
   12      Q. And what about Mobiloans, did they have any      12      Q. And once -- once the partici- -- at least
   13   capital to -- did the Tunica-Biloxi have any capital   13   once the 99 participation kicks in and 99 percent
   14   to fund -- to fund these initial cash advances?        14   purchase has occurred, the most that the tribe would
   15      A. Tunica-Biloxi was also, from our                 15   be risking would be 1 percent of the -- of the
   16   perspective, a relatively sophisticated tribe in       16   balance of the loan; am I right?
   17   terms of how they had a number of businesses that      17            MR. SHAPIRO: Object to form.
   18   they operated. So I would have assumed in the same     18            MR. SHELDON: Object to form.
   19   way that they had put at least some of their own       19            MR. SCHEFF: Object to the form;
   20   money into the loan programs.                          20   misstates the prior answer.
   21      Q. You're talking about the casinos that they       21         You can answer again.
   22   had?                                                   22      A. If the -- investment group bought the
   23      A. I know they had a casino, but I was told         23   99 percent participation, they would be left with
   24   that other -- they had other businesses as well.       24   1 percent, and that would be what their risk of loss
   25      Q. Well, none of those businesses were -- were      25   would be.


                                                                               22 (Pages 85 to 88)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0042
                                                  Kenneth Rees
                                                Page 89                                                     Page 91
    1   BY MR. ACKELSBERG:                                      1      Q. And as admin- -- as GPLS -- as the
    2      Q. All right. Now, as to the other                   2   administrative agent for GPLS, Think Finance
    3   99 percent, that risk of loss was, basically, that      3   guaranteed that return to GPLS. That's part of the
    4   the -- that the lender there -- and I'm talking         4   guarantee, correct?
    5   about VPC. Right? If we're talking about the            5             MR. SCHEFF: Object to the form.
    6   99 percent.                                             6      A. My understanding of the guarantee agreement
    7             MR. SHAPIRO: Object to form.                  7   was exactly that, that it would guarantee the return
    8   BY MR. ACKELSBERG:                                      8   if Think had sufficient resources to do that. Now,
    9      Q. Right? We're talking about GPLS or --             9   of course, the risk was that they wouldn't have the
   10      A. GPLS was the entity that purchased that,         10   resources, so it's a large and growing portfolio.
   11   correct.                                               11   BY MR. ACKELSBERG:
   12      Q. Okay. Now, GPLS had no risk; am I right?         12      Q. I understand. And Think also absorbed the
   13             MR. SCHEFF: Object to the form.              13   risk of the loans going bad, right?
   14      A. That's -- that's not true.                       14             MR. SCHEFF: Object to the form.
   15   BY MR. ACKELSBERG:                                     15      A. As part of the -- the administrative agent
   16      Q. Well -- all right. What was the nature of        16   agreement, if the loans went past due, my
   17   GPLS's risk?                                           17   understanding, is that -- that Think would purchase
   18      A. If the portfolio for some reason was             18   those off of the balance sheet of the -- of that
   19   uncollectible and Think was unable to provide the      19   fund to -- as part of sort of how -- that was the
   20   services under the administer -- administer            20   guarantee agreement, that -- that they would
   21   agreement to them, they would have had that loss.      21   purchase the past due loans.
   22             MR. SHAPIRO: Late objection on form          22   BY MR. ACKELSBERG:
   23   on that question.                                      23      Q. So the risk of the loans going bad was one
   24   BY MR. ACKELSBERG:                                     24   of the risks that Think Finance assumed as part of
   25      Q. Now, the obligations that Think had towards      25   its contractual deal with Victory Park and Great --


                                                Page 90                                                     Page 92
    1   GPLS were set forth in an administrative agency         1   and GPLS, right?
    2   agreement and a guarantee and security agreement,       2             MR. SHELDON: Object to form. It's
    3   correct?                                                3   not clear to me anymore. These questions started
    4      A. I believe that's correct.                         4   with the discussion of the 99 percent interest, and
    5      Q. And you signed them as the CEO, right?            5   now they've morphed into loans overall. So I'm not
    6      A. I don't know for a fact. It wouldn't be           6   sure if either the record or the witness is clear on
    7   surprising.                                             7   where these questions have led.
    8      Q. And under those agreements, Think -- now,         8   BY MR. ACKELSBERG:
    9   the GPLS -- I'm sorry, strike that.                     9      Q. You can answer. So --
   10          GPLS initially got a 20 percent return,         10      A. I've forgotten what the question was.
   11   right?                                                 11      Q. See, now you understand what -- the
   12             MR. SCHEFF: Object to the form.              12   process. I ask a question, they get you confused
   13   Define "initially."                                    13   about what the question is, and now I have to try
   14   BY MR. ACKELSBERG:                                     14   again. Now we're --
   15      Q. Let's -- beginning of the tribal period is       15             MR. SCHEFF: Just ask a proper
   16   20 percent guaranteed return?                          16   question and stop the chatter.
   17             MR. SCHEFF: Object to the form.              17             MR. ACKELSBERG: I should stop the
   18          You can answer the question.                    18   chatter?
   19      A. I don't remember the exact numbers.              19             MR. SCHEFF: Yeah.
   20   BY MR. ACKELSBERG:                                     20   BY MR. ACKELSBERG:
   21      Q. Whatever --                                      21      Q. So the -- Think Finance guaranteed the
   22      A. If you -- you know, I could probably             22   return to the -- to the investment fund, correct?
   23   stipulate that there was a range, but I don't          23      A. So my understanding of the --
   24   remember exact whether it was 20 percent or what the   24      Q. Administrative.
   25   exact terms were.                                      25      A. -- of the administrative agreement is that


                                                                               23 (Pages 89 to 92)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0043
                                                 Kenneth Rees
                                               Page 93                                                      Page 95
    1   as per that, if loans in that portfolio, that           1   accounting principles require us to consolidate
    2   99 percent that was purchased, went past due, that      2   those balances onto our balances, correct.
    3   to the extent Think had the capital to do that, they    3   BY MR. ACKELSBERG:
    4   would buy the -- the past due loans off of that --      4      Q. So just to go back to my question -- and
    5   off the books, and that if there was -- if the --       5   we'll stay just within the world of the accountants
    6   that fund was not achieving the target rate of          6   and generally accepted accounting principles -- with
    7   return, which I don't remember what that was, that      7   regard -- so am I right, then -- and I'm just
    8   Think would be responsible for adding into that fund    8   looking back at the description of page 6 of this
    9   to ensure that the investors got their target rate      9   business plan that we're looking at, P-274, when it
   10   of return. That's my understanding.                    10   said Think Finance, in a direct loan, bears the cost
   11      Q. And that was the -- that's what the              11   of losses, marketing expenses and operating
   12   contracts defined between Think Finance and GPLS,      12   expenses, right?
   13   right?                                                 13      A. Yes.
   14             MR. SHAPIRO: Object to form.                 14      Q. Now, with regard to the cost of losses, at
   15      A. As I said, that's my understanding.              15   least from the account- -- in the accountant's view,
   16   BY MR. ACKELSBERG:                                     16   the indirect -- on the indirect side, Think Finance
   17      Q. Okay. Now, let's move to the accounting          17   is also bearing the cost of loss?
   18   side. And when we -- when we -- have you ever heard    18             MR. SCHEFF: Object to the form.
   19   in the accounting -- in the -- as a CEO, have you      19          You can answer the question.
   20   ever heard the term of "substance over form"?          20   BY MR. ACKELSBERG:
   21      A. I've heard that expression.                      21      Q. That's the accountant's view of the world?
   22      Q. Okay. And you're also familiar with              22             MR. SCHEFF: Object to the form.
   23   generally accepted -- the term "GAAP," G-A-A-P?        23          Answer the question if you can.
   24      A. I'm familiar with the term.                      24      A. I think we've been pretty clear,
   25      Q. I mean, as a CEO, that's -- that's a term        25   accounting -- accounting rules require us to


                                               Page 94                                                      Page 96
    1   you have to be familiar with, right?                    1   consolidate those loans onto a balance sheet and
    2      A. Yes.                                              2   recognize finance charges also as operating
    3             MR. SCHEFF: Object to the form.               3   expenses. That is different from the contractual
    4   BY MR. ACKELSBERG:                                      4   relationships in terms of how we serve the tribal
    5      Q. And one of the purposes of GAAP, or               5   lenders and the administrative agreement with the --
    6   generally accepted accounting principles, is that       6   with the third-party.
    7   the -- that the financial statements capture the        7   BY MR. ACKELSBERG:
    8   financial reality of the transactions or entities       8      Q. Well, we haven't talked about marketing
    9   that the accountants are looking at?                    9   expenses and operating expenses, but why -- why
   10             MR. SCHEFF: Objection to the form.           10   don't we mention that. That clearly when Think
   11          Answer the question if you can.                 11   Finance is the direct lender, those operating
   12      A. I think that's a misstatement of what GAAP       12   expenses or marketing expenses are -- come off
   13   is trying to do. There are -- I mean, I -- not         13   the -- come off the revenue of -- of Think Finance,
   14   being an accountant, I don't know that I can get       14   right?
   15   into the specifics, but I think you're                 15            MR. SCHEFF: Object to the form.
   16   oversimplifying what GAAP is trying to do.             16          You can answer the question.
   17   BY MR. ACKELSBERG:                                     17      A. I'm sorry, I was just distracted by the
   18      Q. Okay. But you are aware that with regard         18   noise. Can you say that again?
   19   to your auditors, the 99 percent interest in the       19   BY MR. ACKELSBERG:
   20   loans originated by each one of the three tribes       20      Q. So with regard to marketing expenses and
   21   have appeared on the consolidated financial            21   operating expenses of a loan product that Think
   22   statements as assets of Think Finance?                 22   Finance is making directly as the lender, whatever
   23             MR. SCHEFF: Object to the form.              23   operating expenses and marketing expenses are
   24          Answer the question if you can.                 24   attributable to that product, they came -- that's --
   25      A. And as -- as we've been discussing,              25   that's Think Finance's problem, right, that comes


                                                                               24 (Pages 93 to 96)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0044
                                                  Kenneth Rees
                                                Page 97                                                     Page 99
    1   off of Think Finance's revenue?                         1   BY MR. ACKELSBERG:
    2             MR. SCHEFF: Object to the form.               2      Q. Moderately.
    3      A. That's correct.                                   3      A. If it didn't, it's probably because I
    4             MR. SCHEFF: You can answer the                4   don't -- I'm not an accountant. I'm trying to give
    5   question.                                               5   you the best sense of my understanding of the
    6      A. That's correct.                                   6   situation. And I'm sure that Chris Lutes probably
    7   BY MR. ACKELSBERG:                                      7   did a better job explaining this than I have.
    8      Q. Okay. And on the tribal side, at least            8      Q. Turn the page to page 7. We're still in
    9   from the accountant's standpoint, isn't it also true    9   the same document. And there's a reference to the
   10   that the marketing expenses and the operating          10   competitive -- this is, basically, describing,
   11   expenses were essentially coming off of Think          11   like -- it seems to me, like, what's special about
   12   Finance's --                                           12   Think Finance in terms of its -- its expertise,
   13      A. The marketing expense --                         13   its -- its value proposition. Am I right?
   14             MR. SCHEFF: Just wait until he               14              MR. SCHEFF: Object to the form.
   15   finishes the question.                                 15      A. I agree with that statement.
   16   BY MR. ACKELSBERG:                                     16   BY MR. ACKELSBERG:
   17      Q. Go ahead.                                        17      Q. Okay. And the way that this document
   18             MR. SCHEFF: You haven't finished the         18   describes the sort of value proposition of Think
   19   question. Ask the question, and he'll give you an      19   Finance is that it has three core platforms,
   20   answer.                                                20   which -- which account for its competitive
   21   BY MR. ACKELSBERG:                                     21   advantage, its competitive value proposition, right?
   22      Q. Isn't it the same, at least as far as the        22              MR. SCHEFF: Object to the form.
   23   accountants are concerned, on the indirect -- on the   23      A. This is -- this page is identifying the
   24   indirect loan side?                                    24   areas of the business that we've invested in to
   25             MR. SCHEFF: Object to the form.              25   serve our customers and -- and ultimately grow in


                                                Page 98                                                   Page 100
    1          You can answer the question if you can.          1   the market. These three areas, the marketing
    2      A. So on marketing expenses, because they're         2   capabilities, the risk and analytics capabilities,
    3   related to the marketing agreement, yes, we would       3   and the platform delivery capabilities would be the
    4   have recognized the marketing expenses because          4   three that I would generally say are the top three
    5   they're directly in correlation with the -- with the    5   for us as a company.
    6   marketing agreement that we had.                        6   BY MR. ACKELSBERG:
    7          There were operating expenses that we had        7      Q. All right. Good.
    8   that we would have recognized, but, for instance,       8         So could -- I just want to go through
    9   the operating expenses, more broadly speaking,          9   these quickly just so that I understand the
   10   related to the delivery of the product. The -- for     10   difference between these platforms. And just so
   11   instance, the operating expenses, that if it had       11   we're clear, whether we're talking about a direct
   12   been a direct product that we originated, like, for    12   lending product or an indirect lending product,
   13   call center support or collection support, for a       13   these three platforms are -- are involved in both
   14   direct product, we would have recognized that.         14   those types -- both those models of product; am I
   15          For the indirect product, we don't have a       15   right?
   16   requirement to pay those expenses. But my              16             MR. SCHEFF: Object to the form.
   17   understanding -- and, again, not being an              17         You can answer the question.
   18   accountant, my understanding is that the accounting    18      A. Yes, for -- for the direct product, we
   19   treatment would have forced us to recognize those      19   utilize all three of these platforms to deliver the
   20   call center costs, like -- I'm not entirely certain    20   product. With an indirect product, we license the
   21   about that, but there are differences between the      21   risk and analytics platform and the product platform
   22   expenses that we're required to assume as per          22   and utilize marketing to service as the marketing
   23   accounting treatment as per, you know, how we would    23   arm and under the marketing agreement.
   24   normally think about things as a direct lender.        24   BY MR. ACKELSBERG:
   25          Did my answer make any sense?                   25      Q. Okay. So just starting with the product


                                                                             25 (Pages 97 to 100)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0045
                                                  Kenneth Rees
                                              Page 101                                                    Page 103
    1   platform, and the -- and I'm starting that way          1      A. That's the accounting part of the -- of the
    2   because in the way that the -- it looks like it's a     2   platform that managed the daily accruals and
    3   pyramid, and it starts from the bottom and works its    3   tracking of all the finance charges and things like
    4   way up, or at least the first of the platforms          4   that, yes.
    5   that's described in this document is the product        5   BY MR. ACKELSBERG:
    6   platform.                                               6      Q. And then there's another module which deals
    7          And in the narrative, it -- it describes         7   with communications with the customers by e-mail or
    8   various modules that are part of the platform. Is       8   text?
    9   that -- and is this information accurate, that these    9      A. Yes.
   10   are the modules that compose the platform?             10      Q. And another module that deals with support
   11      A. At this point in time, this was how we           11   for the collections process?
   12   tended to think about the -- the delivery platform.    12             MR. SCHEFF: Object to the form.
   13      Q. And so the decision engine, this is the          13      A. I believe this is referring to CRM, so
   14   actual mechanics of, like, of how the -- you know,     14   customer relationship management. So it's both the
   15   of how a loan -- a decision whether to approve or      15   customer support for any inbound calls or the
   16   reject or conditionally approve with verification,     16   management of ongoing collections activities.
   17   that's what we're talking about with the decision      17             MR. SCHEFF: Irv, when you get to a
   18   engine, those kind of mechanics, right?                18   good break time, it's bio time.
   19             MR. SCHEFF: Object to the form.              19             MR. ACKELSBERG: Okay.
   20          You can answer the question.                    20             MR. SCHEFF: And it's been a little
   21      A. Yes.                                             21   more than an hour, as well.
   22   BY MR. ACKELSBERG:                                     22             MR. ACKELSBERG: I mean, we can -- we
   23      Q. And the prefunding module, what's that           23   can break now and maybe do one more run until lunch,
   24   about?                                                 24   that's fine. I mean, we can -- that's fine.
   25             MR. SCHEFF: Object to the form.              25             THE VIDEOGRAPHER: We are off the


                                              Page 102                                                    Page 104
    1          You can answer the question.                     1   record. The time is 11:16 a m.
    2      A. I believe this was when the -- the decision       2             (Break taken, 11:16 a m. to 11:26 a m.)
    3   engine would make the automated decisions, yes, no.     3             THE VIDEOGRAPHER: We are back on the
    4   And if no, provide notice by the section; if, yes,      4   record. The time is 11:26 a m.
    5   they provide the offer to the customer. But there       5   BY MR. ACKELSBERG:
    6   was also fraud that happened between that and when      6      Q. All right. Mr. Rees, I want to move to the
    7   the loan was ultimately sort of -- excuse me --         7   risk and analytics platform on page 8 of the
    8   fraud identification and remediation, that it           8   document. And this is going to need a little bit
    9   happened after the loan was approved and before it      9   more of your help in understanding this. Now, first
   10   was ultimately funded.                                 10   of all, there's reference to -- so the horizontal
   11   BY MR. ACKELSBERG:                                     11   cells in the little grid under "Customer Lifecycle,"
   12      Q. And --                                           12   do you see that?
   13      A. So that's what that's referring to.              13      A. Yes.
   14      Q. Okay. And then there's a payment module          14      Q. And there's -- there's four columns:
   15   that is connected to the ACH processing?               15   Acquire, Approve, Optimize, and Collect. So it
   16      A. Yes.                                             16   sounds like -- well, first of all, we're talking
   17      Q. Okay. And that has to do with the                17   about the way the data is used. And, again, this is
   18   interface between the Think Finance and the --         18   a value proposition, the expertise of the company,
   19   whoever is providing the ACH services?                 19   the way that the risk and analytics platform uses
   20      A. Yes.                                             20   big data to -- at various points of the relationship
   21      Q. And it says loan management                      21   with a customer. Is that what we're talking about?
   22   accruals/statements is another module that's --        22      A. Yes.
   23   that's keeping track of payments by the customer?      23      Q. Okay. Now, on -- in the initial column,
   24             MR. SCHEFF: Object to the form.              24   where it says "Acquire," are we talking about
   25          You can answer the question.                    25   things, like, direct mail, like, how to -- how to


                                                                           26 (Pages 101 to 104)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0046
                                                  Kenneth Rees
                                              Page 105                                                    Page 107
    1   target direct mail campaigns? Would that be under       1      A. I don't -- I don't know -- I knew it was
    2   the "Acquire"?                                          2   related to a --
    3       A. I'll answer the question, but just               3      Q. Or Selling Source?
    4   vis-a-vis this specific chart, this isn't -- my         4      A. I remember it was related to Selling
    5   recollection is this isn't entirely accurate. I         5   Source. I didn't know what relationship Tucker had
    6   think this was in -- obviously, in this draft there     6   to either of those businesses.
    7   was some semimisrepresentations, in particular, just    7      Q. Okay. And then the one that was puzzling
    8   pointing to -- I -- I don't believe we used either      8   to me was social media and how social media and --
    9   subprime bureau data or social media and alternate      9   and I've actually read some articles where you even
   10   data in the "Collect" part of this. But -- so just     10   described this. So if you could just briefly
   11   perspective on this chart as a whole, I don't think    11   explain how -- what was unique about Think Finance's
   12   it's completely fleshed out. To your point, though,    12   use of social media?
   13   yes, at the time -- at the time. . .                   13             MR. SCHEFF: Object to the form. I
   14       Q. 2013.                                           14   think the witness testified that they weren't using
   15       A. I believe in 2013, we were using prime          15   social media in '13.
   16   bureau data for direct mail campaigns. I think that    16             MR. ACKELSBERG: No, no, you misheard.
   17   was your question.                                     17   That was with regard to collections.
   18       Q. And subprime bureau data?                       18             MR. SCHEFF: I may have.
   19       A. I don't think we were using that for direct     19             MR. ACKELSBERG: Yeah.
   20   mail campaigns.                                        20   BY MR. ACKELSBERG:
   21       Q. Okay. So why don't -- can you explain the       21      Q. So now we'll answer the question.
   22   difference between a prime bureau and a subprime       22      A. You're correct, this is -- as I said, on --
   23   bureau?                                                23   I don't -- I can't -- I don't know what was the
   24       A. Yeah, so there's -- the way we categorize       24   intent of this. It's not quite accurate. The -- in
   25   them, the three -- big three bureaus: Experian,        25   2013, we had been doing some limited sort of


                                              Page 106                                                    Page 108
    1   Equifax and Trans Union, are primarily serving prime    1   testing, I would say, of the social media in the
    2   customers, and they're the traditional sources of,      2   approved section. In particular, what we were
    3   like, you know -- that's what goes into a FICO score    3   looking for was whether the customer had a social
    4   and things like that.                                   4   media footprint, did they have a LinkedIn account, a
    5          The subprime bureaus, in our minds,              5   Facebook account. If they didn't have any social
    6   were -- and I think all these were in existence back    6   media footprint, that raised a flag, and that was a
    7   then: Clarity, MicroBilt, Teletrack. There's            7   potential fraud indicator. But that's the only
    8   FactorTrust. There might have been a couple others.     8   place that I was aware that back then we used social
    9   Ones that had very limited data on just sort of         9   media information anywhere in the customer
   10   targeted niches in the -- in the credit provision.     10   lifecycle.
   11          So Teletrack, as an example, got most of        11      Q. All right. So, basically, just generally
   12   its data from brick-and-mortar payday lenders. They    12   what we're talking about is purchasing data from --
   13   didn't have anything that -- that banks originate.     13   from a variety of third-party sources to make
   14   Clarity had some bank transactions but were            14   decisions, either with regard to who the company is
   15   primarily online lending based.                        15   going to approach as a potential customer, or as
   16      Q. And what about MicroBilt?                        16   you -- as you move across this grid, how the
   17      A. I don't know what was unique about               17   decision engine is going to actually work and making
   18   MicroBilt. I just remember they were also, in our      18   the decision whether to lend or not. Am I right?
   19   minds, subprime, sort of more nichey provider of       19             MR. SCHEFF: Object to the form.
   20   credit information.                                    20         You can answer the question.
   21      Q. And there was another one called DataX. Do       21      A. Yeah, just specifically, so, of course, as
   22   you remember that one?                                 22   you probably know, my recollection is the data that
   23      A. DataX, yes. I had forgotten about them.          23   was bought was bought by the lender, typically. So
   24   Thank you.                                             24   in some cases, the data was actually purchased by
   25      Q. That was Mr. Tucker's company, right?            25   whether -- if it's a bank, the bank would have been


                                                                           27 (Pages 105 to 108)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0047
                                                  Kenneth Rees
                                              Page 109                                                    Page 111
    1   buying the data directly. The tribal lender would       1      A. Yes.
    2   typically buy that data directly. That would go         2      Q. Okay. All right. So in addition to that
    3   into our platform, and our platform's algorithms,       3   data that's third-party data that would be
    4   based on the model analysis that was done by the        4   transmitted to the Think Finance platform, was --
    5   analytics team, would then, you know, sort that into    5   over the course of the customer life cycle, did the
    6   either scores or decision trees and come up with a      6   risk and analytics platform also have access to the
    7   decision of yes or no. Hopefully, I answered that       7   historic -- to the historic either application data
    8   question.                                               8   or performance data that was in-house, that's just
    9   BY MR. ACKELSBERG:                                      9   from all the years of making loans online at Think
   10      Q. Yeah. Now, when you say the tribe would          10   Finance?
   11   buy the data, you're talking about there would, in     11              MR. SCHEFF: Object to the form.
   12   fact, be a contract between, let's say, MicroBilt or   12      A. I believe for fraud purposes -- I can't
   13   Clarity and Plain Green, for example, right?           13   speak to outside of that. I do believe that if
   14      A. Correct.                                         14   there was a determined fraud, that that would be a
   15      Q. Okay. But when MicroBilt or Clarity would        15   database that was available to all of the lending
   16   deliver the actual data used by the platform, it       16   initiatives, both direct and indirect. I don't know
   17   wouldn't go first to somebody at Box Elder and who     17   if -- if they use any -- any other internal data
   18   then has to get it to Think Finance, would it?         18   more broadly than that.
   19      A. In -- really, we were serving as an agent        19   BY MR. ACKELSBERG:
   20   of the -- whether it's a tribe or a bank and -- and    20      Q. But in terms of the actual approval, let's
   21   the platform, based on the contract with the data      21   say as far as the decision engine goes, did it --
   22   provider, would stipulate that the data provider       22   did the platform utilize internal historic data as
   23   would send that information into our platform to be    23   well as the third-party data?
   24   decisioned.                                            24      A. As I said --
   25      Q. Right. So when someone, for example, went        25              MR. SCHEFF: Object to the form.


                                              Page 110                                                    Page 112
    1   on the Plain Green website to apply for a loan, the     1      A. As I said, the only thing that I'm aware of
    2   data traveled from these third-party providers to       2   was for fraud purposes.
    3   Think Finance pursuant to the contract that they had    3   BY MR. ACKELSBERG:
    4   signed with the tribe, right? That's the way it         4      Q. Fraud purposes. Okay.
    5   worked?                                                 5      A. So it was for shared fraud data across
    6      A. It went direct to the -- to the IQ                6   the -- across the lending programs, which is not
    7   technology platform that was decisioned on behalf of    7   unusual in this space.
    8   the tribe or the bank, what have you, yes.              8      Q. All right. Let's turn the page, page 9.
    9      Q. Yeah. Okay. Now, in addition to this              9   There's a description of the -- there's a section
   10   third-party data that Think would purchase pursuant    10   called "Regulatory Environment." Do you see it?
   11   to contracts with whoever was the named lender, did    11      A. Yes.
   12   Think Finance --                                       12      Q. Okay. And there -- I've seen reference on
   13      A. I'm sorry, you -- can you state that again       13   a number of documents to something called
   14   because I'm not sure I -- I heard right.               14   "regulatory diversification." That's a term that
   15      Q. Okay. So --                                      15   you're familiar with; am I right?
   16      A. I thought you said we purchased it               16      A. We've used that term, yes.
   17   pursuant --                                            17      Q. Okay. And so when you used that term
   18             MR. SCHEFF: He did. Misstated the            18   internally, what -- what did you mean by that?
   19   testimony.                                             19      A. Well, I mean, the business from, you know,
   20   BY MR. ACKELSBERG:                                     20   even before I joined the company was interested in
   21      Q. Well, that Think Finance acquired it             21   diversification both in terms of products and the
   22   pursuant to the contracts.                             22   regulatory model. So to be able to serve the
   23      A. Transmitted to Think's platform pursuant to      23   optimal number of customers, there was direct
   24   the contract?                                          24   consumer products as well as -- as you -- you can
   25      Q. Yes. Is that better?                             25   classify them, as written here, indirect products as


                                                                          28 (Pages 109 to 112)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0048
                                                  Kenneth Rees
                                              Page 113                                                    Page 115
    1   well.                                                   1   the years, first as a -- as a direct lender and
    2      Q. So the -- the direct products are generally       2   then -- then as a service provider.
    3   offered in states that have some form of authorizing    3   BY MR. ACKELSBERG:
    4   legislation that allows for those kind of products,     4      Q. And would I -- would I be correct in
    5   correct?                                                5   stating that regulatory diversification was also
    6             MR. SCHEFF: Object to the form.               6   something that set the company apart from some of
    7          You can answer the question.                     7   its peer competitors?
    8      A. All of the direct products are originated         8             MR. SCHEFF: Object to the form.
    9   under state law. I was just verifying. Yes, so          9      A. Not every lender used a diverse set of
   10   they're all originated under state law.                10   products, but it was pretty common, still is.
   11   BY MR. ACKELSBERG:                                     11   BY MR. ACKELSBERG:
   12      Q. So there would be either an authorizing          12      Q. Well, let's take, for example, Cash
   13   statute or a licensing statute, something that         13   America, you know -- that's a competitor you're
   14   basically says this kind of product is okay in our     14   familiar with, right?
   15   state, right?                                          15      A. Yes.
   16      A. Supported the -- the rate structure we felt      16      Q. They're based here in Fort Worth, right?
   17   was needed to serve the customer, yes.                 17      A. Yeah.
   18      Q. Okay. And then the way the -- the                18      Q. Okay. And they're an online lender?
   19   regulatory diversification works is that through the   19      A. They -- well, Cash America had an online
   20   so-called indirect products, Think was also able to    20   lending business.
   21   operate within states that didn't have such            21      Q. Okay. And when Cash America had an online
   22   authorizing or licensing statutes?                     22   lending business, it was strictly a state
   23             MR. SCHEFF: Object to the form.              23   licensed -- they -- they worked strictly within the
   24             MR. SHELDON: Object to form.                 24   state license model; am I right?
   25      A. So I -- the answer is -- I mean, I guess I       25      A. I don't think that's true. I remember that


                                              Page 114                                                    Page 116
    1   have to -- I'll just walk through sort of my            1   Cash America had bank partnerships to operate in
    2   understanding of the -- of the regulatory situation.    2   certain states.
    3          The banks operated under the National Bank       3      Q. Right. But when the bank -- but when the
    4   Act, and as with credit cards, they're able to          4   bank partnerships dried up as a result of the bank
    5   originate credit across the U.S. and are not subject    5   regulator's involvement and companies, like
    6   to -- to state law. As will be discussed, that that     6   yourself, were moving into tribal model, Cash
    7   also is the situation, at least my understanding,       7   America didn't move in that direction; am I right?
    8   with Native American tribes. So the -- you know,        8             MR. SCHEFF: Object to the form.
    9   ultimately, our technology was able to serve more       9      A. As I said, they -- they had a regulatory
   10   underserved customers across the U.S. by having        10   diversification, which is what you asked, bank and
   11   banks and tribal lenders use our technology platform   11   nonbank, but they opted not to do any tribal
   12   than we would have been able to directly serve as a    12   partnerships, that's correct.
   13   state licensed lender.                                 13   BY MR. ACKELSBERG:
   14   BY MR. ACKELSBERG:                                     14      Q. And Think Finance, in fact, at some point,
   15      Q. Now, the -- we talked about the plat- --         15   was purchasing leads from Cash America from those
   16   the three platforms as -- I realize we only talked     16   states where Cash America chose not to lend in; am I
   17   about two of them, but -- we didn't talk about         17   right?
   18   marketing, but I think we can leave that for the       18      A. I'm not aware of that.
   19   moment. That these three platforms are part of what    19      Q. Okay.
   20   define the value proposition of the company of Think   20      A. I'm not suggesting it didn't happen. I'm
   21   Finance within the space of online lending, correct?   21   just not aware of that relationship.
   22              MR. SCHEFF: Object to the form.             22      Q. Okay. On page 12 of the document, do you
   23          You can answer the question.                    23   see the second section, "Regulatory Risk"?
   24      A. We -- we certainly viewed our technology         24      A. Yes.
   25   platform as a strength in something we built over      25      Q. And I'm particularly interested in the


                                                                           29 (Pages 113 to 116)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0049
                                                  Kenneth Rees
                                              Page 117                                                    Page 119
    1   second paragraph there. And I'll read it to you.        1      A. I was speaking specifically to -- to banks.
    2   "There is unique regulatory risk related to our         2   BY MR. ACKELSBERG:
    3   technology and marketing support for tribal lenders.    3      Q. Oh, okay.
    4   Because this lending model is relatively new and        4      A. And, like I said, the National Bank Act is
    5   because many state" -- I assume that's "states" --      5   pretty clear, that banks do have this right, yet,
    6   "don't believe tribes should be allowed to operate      6   you know, we saw certain states challenging the
    7   in violation of their state laws, we can expect         7   rights of national banks to originate credit as
    8   challenges to this model." Do you see that?             8   per -- you know, it's not -- I think it's a hundred
    9      A. Yes.                                              9   years since the National Bank Act was put into
   10      Q. Okay. And that's -- that's an accurate           10   account.
   11   statement of the company's thinking back then in       11          So I -- you know, I -- you know, perhaps
   12   2013?                                                  12   it was an unfair statement on my part to assume what
   13             MR. SCHEFF: Object to the form.              13   the -- what the rationale was, but it didn't seem to
   14      A. It is.                                           14   be, at least from our perspective, and from -- you
   15   BY MR. ACKELSBERG:                                     15   know, from our perspective based on a true belief
   16      Q. "Yes"?                                           16   that the National Bank Act just didn't apply.
   17      A. Yes.                                             17      Q. Well, I'm --
   18      Q. Okay. And that -- that the uniqueness of         18      A. And I would -- I'm sorry, go ahead.
   19   this risk was different than in the bank context, in   19      Q. Well, let's just -- let's focus on the
   20   the bank years, right?                                 20   tribal model.
   21             MR. SCHEFF: Object to the form.              21      A. Okay.
   22      A. I actually wouldn't say that. I think            22      Q. And so I think we -- there's no -- there's
   23   the -- what was unique about it was that it's          23   no statute out there like that the National Bank Act
   24   relatively new, but I think both bank and tribal       24   that authorizes tribes to do online lending, right?
   25   were subject to challenges from states that either     25             MR. SCHEFF: Object to the form.


                                              Page 118                                                    Page 120
    1   thought they had a legal justification or, in some      1   BY MR. ACKELSBERG:
    2   cases, wanted to get publicity for their perspective    2      Q. We all know that, right?
    3   on higher interest lending.                             3      A. In this case -- in this case, I was pretty
    4   BY MR. ACKELSBERG:                                      4   clear in -- in this write-up that there are states
    5      Q. So is that what you think that states             5   who don't believe that tribes should be allowed to
    6   were -- were motivating states to challenge the         6   operate, and they don't. At least from my
    7   model, that they were looking for publicity?            7   understanding back then, weren't aware of the
    8      A. I think I was --                                  8   sovereign rights of tribes. And it wouldn't be
    9             MR. SCHEFF: Object to the form.               9   surprising to us, and sort of why it was in here,
   10      A. -- I was clear that I think in some cases        10   because the, you know, sovereign rights of tribes
   11   there was a legitimate view that this was a state's    11   are not something that attorneys general and other
   12   rights, but I think, in particular with regard to      12   people in states deal with on a day-to-day basis,
   13   say, National Bank Act, which is so firmly             13   may not have the experience. And there had really
   14   entrenched in law, the challenges to banks             14   been relatively recent case law about it come from
   15   originating credit across the U.S. seemed less based   15   the California and Colorado states, that it wouldn't
   16   on legal precedent than they do in media.              16   have been surprising if -- if all states weren't
   17   BY MR. ACKELSBERG:                                     17   fully conversant in.
   18      Q. That -- I'm trying to understand what            18      Q. And I'm hearing that there was, on your
   19   you're saying. You're saying that when states have     19   part, some frustration with state policymakers not
   20   challenged the tribe -- the tribal model lending,      20   appreciating the importance of the service that
   21   they've done so not out of what the law is, but        21   you're providing. Am I right?
   22   rather -- but rather the desire for some sort of       22      A. I don't know that this is suggesting --
   23   publicity?                                             23      Q. I'm not --
   24      A. I was --                                         24      A. -- frustration so much as -- as the
   25             MR. SCHEFF: Object to the form.              25   recognition of the reality that there might be


                                                                           30 (Pages 117 to 120)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0050
                                                  Kenneth Rees
                                              Page 121                                                   Page 123
    1   challenges to the model because of the newness and      1       Q. I understand.
    2   the fact that, you know, tribal sovereign rights is     2       A. -- something about it, but that's about it.
    3   not an area of law that's particularly well-known       3       Q. Well, I mean, you're not an attorney. I'm
    4   broadly, especially in states that don't have Native    4   certainly not asking for anything you're getting
    5   American tribes.                                        5   from attorneys. But you're also, you know, a very
    6      Q. We cited a -- forgetting offhand the --           6   smart guy who pays attention to a lot of stuff,
    7   whether it was an article or a company -- a company     7   like, for example, the Colorado and California cases
    8   blog, but something coming from you in the years        8   that you mentioned. Those are cases that you
    9   prior to the -- to the litigation where you             9   studied, right, before you decided to take the
   10   reference state laws being Byzantine. Do you           10   company down this path? Am I right?
   11   remember that -- that reference?                       11              MR. SCHEFF: Object to the form.
   12      A. I did make a reference to that.                  12       A. I -- I read those before, as a company, we
   13      Q. Okay. When you described in media state          13   ultimately decided to move down that path, yes.
   14   reaction to tribal -- the tribal lending model as      14   BY MR. ACKELSBERG:
   15   being Byzantine, what did you mean by that?            15       Q. And you're also familiar in litigation
   16      A. I don't know that I can speak to exactly         16   around the country, whether in the bank context or
   17   what I meant. It's -- that was a -- in fact, I         17   the tribal context, that the argument has been made
   18   don't even know the context for when that was --       18   saying that whatever tribes have -- well, let me
   19   that was originally said. It's been, I think, taken    19   just -- let me just sort of paraphrase the argument.
   20   out of context a number of times. But I can't speak    20   So -- and just ask if you're familiar with this
   21   to exactly what I was referring to.                    21   argument.
   22      Q. Well, I guess that's why I was -- when I         22          That whatever it is that the tribes have
   23   asked you whether there was some frustration with      23   the ability to do, if somebody else is really doing
   24   state regulatory response to tribal lending, I         24   it in the tribe's name, that's different, that
   25   wasn't talking specifically about document P-274. I    25   that's -- that other person might actually be the


                                              Page 122                                                   Page 124
    1   was really just -- just interpreting what you were      1   lender using the tribe as a cover for doing what
    2   saying and the Byzantine reference, that there was      2   they can't do directly. That's -- that's the
    3   some frustration that the states were not fully         3   argument that -- you understand that's the true
    4   appreciating what Think Finance was trying to do?       4   lender argument, right?
    5              MR. SCHEFF: Object to the form.              5             MR. SCHEFF: Object to the form.
    6       A. I guess I wouldn't really speak to               6          To the extent you can answer that question
    7   frustration. That's a nature of serving this            7   without disclosing communications you've had with
    8   customer. I mean, we are serving a customer that,       8   counsel, please do so. If not, just tell us.
    9   although they are two-thirds of the U.S., still         9      A. And you're asking my opinion. As I said,
   10   wasn't particularly well-known by policymakers.        10   in my awareness of that -- we stipulated that I'm
   11   Their needs for credit, the real-world alternatives    11   not an attorney -- I have read certain cases. What
   12   they have are not particularly well-known. I think     12   is striking to me, and why I do refer to the legal
   13   it's just sort of a statement of fact.                 13   fiction, is -- and I actually said this to the
   14          And, again, you know, in here I was trying      14   CFPB -- is that the -- there seems to be different
   15   to -- and, again, I don't know exactly what the        15   definitions. Different judges have ruled in
   16   purpose of this was, but it -- to me it seems to be    16   different ways.
   17   just trying to sort of recite the realities of --      17          There doesn't seem to be any understanding
   18   of, you know, the business that we were in.            18   of what this term actually means and whether it has
   19   BY MR. ACKELSBERG:                                     19   any real legal background. That's from my limited
   20       Q. Now, one of -- you're familiar with an          20   under- -- you know, reading of the various rules
   21   argument called "true lender," right?                  21   that have happened and how judges seem to rule both
   22       A. I have -- have heard of that. I believe         22   ways, some throwing out the whole concept saying,
   23   it's a not particularly well-defined largely legal     23   oh, if a -- if a bank originated that loan, a bank
   24   fiction. That's -- you know, I'm not an attorney.      24   originated that loan; others who -- who take this
   25   I know --                                              25   concept and rule in different ways around it. So I


                                                                           31 (Pages 121 to 124)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0051
                                                  Kenneth Rees
                                              Page 125                                                    Page 127
    1   don't know what it means other than it has been a       1   purpose without having counsel involved in that.
    2   claim made by certain people who are trying to, you     2   BY MR. ACKELSBERG:
    3   know, have a lawsuit against some sort of lending       3      Q. Do you remember -- do you remember the
    4   product.                                                4   ongoing project called "tribalization" or "tribal
    5   BY MR. ACKELSBERG:                                      5   restructure"? Do you remember that as a -- as a
    6      Q. Well --                                           6   subject of executive attention during this period of
    7      A. I'm -- hopefully I answered that                  7   time?
    8   appropriately.                                          8      A. Yeah, we had -- I heard some ongoing
    9      Q. But it's a debate -- it's a debate, as you        9   evolution, if you will, of the -- of the tribal
   10   said, that you've been aware of?                       10   relationship and the tribal contractual relationship
   11      A. Yes.                                             11   that we broadly based referred to as that.
   12      Q. Okay. And, in fact, there have been --           12      Q. And you remember the discussions that --
   13   during your time as CEO at Think Finance, there, in    13   where you were trying to improve the optics of the
   14   fact, were executive discussions about trying to       14   way that -- the way those relationships appear?
   15   mitigate true lender risk. You remember those          15            MR. SCHEFF: Object to the form.
   16   discussions, don't you?                                16          You can answer the question.
   17             MR. SCHEFF: Object to the form.              17      A. Should I -- are you wanting do I -- do I
   18          To the extent you can answer that question      18   remember or -- I'm trying to think if there was
   19   without disclosing communications with counsel,        19   conversations that would have been without counsel,
   20   please do so. If you can't, let us know.               20   and I don't know that there would have been.
   21             MR. SHELDON: And by communications           21            THE WITNESS: So I -- I -- can I
   22   with counsel, to be clear, that means both outside     22   say --
   23   counsel at all firms, like Mr. Scheff, but also        23            MR. SCHEFF: If -- let's talk outside.
   24   in-house counsel like Ms. Cutrona and others who are   24            MR. SHELDON: Off record for a second.
   25   employed as attorneys who you have worked with.        25            THE VIDEOGRAPHER: We are off the


                                              Page 126                                                    Page 128
    1      A. It's pretty -- pretty hard for me to answer       1   record. The time is 11:56 a m.
    2   something like this without referring to my             2             (Break taken, 11:56 a m. to 12:01 p m.)
    3   communications with in-house or outside counsel.        3             THE VIDEOGRAPHER: We are back on the
    4   BY MR. ACKELSBERG:                                      4   record. The time is 12:01 p m.
    5      Q. Well, yeah, and I'm not -- I'm certainly          5   BY MR. ACKELSBERG:
    6   not asking about that. I'm asking in your               6     Q. So before we broke, Mr. Rees, I was asking
    7   communications, say, with Jason Harvison in             7   you about executive discussions about improving the
    8   structuring -- structuring the loans, structuring       8   optics in the relationship with the tribes, and then
    9   the programs, the relationships with the tribes, do     9   you said you wanted to talk with counsel. Can you
   10   you remember discussions about mitigating true         10   answer the question now?
   11   lender risk?                                           11     A. Yeah, so what I can't directly refer to is
   12             MR. SCHEFF: Object to the form. Same         12   sort of the -- any legal strategies in terms of how
   13   instruction.                                           13   that the tribal contracts and relationships were --
   14             MR. SHELDON: And I'll just say again,        14   were evolved. I'm not aware of any -- any
   15   even if someone like Mr. Harvison was in the room,     15   communications that happened where either in-house
   16   if Ms. Cutrona or legal counsel were also in the       16   counsel or outhouse counsel wasn't there.
   17   room and providing legal advice, then we would ask     17         However, the overall, what we would
   18   you not to answer. And if you have any questions       18   consider strengthening of the programs by really
   19   about whether or not you can answer, we are happy to   19   working with the tribes to help build up their staff
   20   step outside in the hall and discuss this briefly      20   and to be ready to support what was a relatively
   21   and then come back in. Do you understand?              21   fast-growing business, that would have happened
   22             THE WITNESS: I do. Thank you.                22   with, say, Michelle and Jason without Sarah in the
   23      A. I don't think I would have been talking to       23   room. So the operational improvements, absolutely,
   24   Jason or anybody else about, you know, anything in     24   would have happened, and I do remember those.
   25   regard to structuring a legal agreement for this       25             MR. SHELDON: And by Sarah, just to


                                                                           32 (Pages 125 to 128)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0052
                                                  Kenneth Rees
                                              Page 129                                                    Page 131
    1   confirm, you're talking about Sarah Cutrona, general    1   yes, that's right.
    2   counsel, correct?                                       2      Q. And that's where the -- and when the
    3             THE WITNESS: Yes. Thank you.                  3   companies began in the installment loan business
    4   BY MR. ACKELSBERG:                                      4   first with First Bank of Delaware, again, it was the
    5      Q. But in -- and in the discussions with the         5   Legacy platform, right?
    6   operational staff, with Michelle and Jason, for         6      A. Yes.
    7   example, that you do remember that -- that the --       7      Q. And that -- and the tribe -- the tribal
    8   that with regard to the things that you mentioned,      8   versions of that were on the Legacy platform, right?
    9   as examples, getting up staff and getting them --       9   Not the -- not Mobiloans, the installment loan.
   10   building up competencies at the tribal level, that,    10      A. Yeah, and I -- the only reason I -- at some
   11   in part, this was to improve the optics, right? You    11   point in time I believe that -- that the Legacy
   12   remember that -- you remember that term being used,    12   program for some of the tribal products was shifted
   13   don't you?                                             13   to another platform provider.
   14             MR. SCHEFF: Object to the form.              14      Q. Well --
   15      A. Well, as -- as I've said, the primary            15      A. So I don't mean to be overcomplicated here,
   16   driver of the work that was done by Michelle and       16   but, generally speaking, though, when we launched
   17   Jason with the tribes to continue to expand their      17   the tribal programs, those -- the installment loan
   18   capabilities is support the rapid growth of            18   programs, they were on the Legacy platform. That's
   19   business. The primary thing was to support the fact    19   probably what you're looking for.
   20   that these were rapidly growing businesses.            20      Q. And you were mentioning before when -- when
   21   BY MR. ACKELSBERG:                                     21   RISE was first developed, when the company was
   22      Q. I understand that. I'm just saying --            22   moving away from the state licensed payday products
   23      A. And.                                             23   to state licensed installment loan products, that
   24      Q. -- do you remember the use of the term --        24   too, that product also was housed on the Legacy --
   25             MR. SCHEFF: Let him finish his --            25   on the Legacy platform, right?


                                              Page 130                                                    Page 132
    1   BY MR. ACKELSBERG:                                      1      A. Again, just for clarity, there had been a
    2      Q. -- the use of the term "optics"?                  2   movement towards longer-term installment loans on
    3            MR. SCHEFF: Let him -- let him finish          3   the PayDay One platform. The RISE was a rebranding
    4   his answer.                                             4   of that platform and a change in the pricing
    5      A. So my -- my memory is that the                    5   structure.
    6   communications around sort of the additional things     6      Q. But still using the --
    7   that we were trying to do with the legal                7      A. Still all using that platform, that's
    8   arrangements would have been based on interactions.     8   correct.
    9   And I believe always had a -- one of our attorneys      9      Q. And then the risk and analytics platform,
   10   in the room for the legal strategies for going         10   that's pretty much common across products, right?
   11   forward with the relationships. So I'm trying to       11             MR. SCHEFF: Object to the form.
   12   distinguish between the operational, which would       12      A. I believe it is, yes.
   13   have been handled directly by me and the               13   BY MR. ACKELSBERG:
   14   relationship managers, strengthening those, and then   14      Q. And that's true of the marketing platform
   15   any -- any specific legal changes in the contractual   15   as well, right?
   16   relationships. Is that distinction clear?              16             MR. SCHEFF: Object to the form.
   17      Q. Let me go back to when we were talking           17      A. There wasn't a technology marketing
   18   about the three platforms before. With regard to       18   platform, per se, but the channels that were used
   19   the product platforms, there was a Legacy platform     19   were consistent, although somewhat different,
   20   and then there was the CoreCard platform, right?       20   between the products. For instance, I think some
   21      A. Yes.                                             21   of -- some of the marketing channels were exclusive
   22      Q. Okay. And the Legacy platform was where          22   to some -- some lending operations.
   23   the original PayDay One product was -- was housed,     23   BY MR. ACKELSBERG:
   24   right?                                                 24      Q. Okay. Now, at the time of the split -- or
   25      A. First started on the PayDay One product,         25   the spinoff of Elevate, the -- was -- how did you


                                                                           33 (Pages 129 to 132)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0053
                                                   Kenneth Rees
                                               Page 133                                                      Page 135
    1   handle the transfer of the technological know-how        1   the name for the entity that we were talking to.
    2   with regard to the Legacy platform and the risk and      2             MR. ACKELSBERG: All right. So we're
    3   analytics platform to the Elevate side? How did          3   up to, what, Document 276? 276. All right. I want
    4   that work?                                               4   to show you a dec, and there's an e-mail with it.
    5             MR. SCHEFF: Object to the form.                5   Why don't we just call the -- the exhibit the e-mail
    6          You can answer.                                   6   plus the attached dec and. . .
    7      A. Yeah, my understanding was there was,              7             (Exhibit No. 276 marked.)
    8   essentially, a copy because both the -- the direct       8             MR. SHAPIRO: This is all 276?
    9   products and the licensed products were using the        9             MR. ACKELSBERG: Yes.
   10   same platform. So my understanding, I'm -- I think      10      A. (Reviews document.)
   11   this is correct from a technical perspective. I may     11         Okay.
   12   be missing some of the subtleties. Basically, a         12   BY MR. ACKELSBERG:
   13   copy was done, and each entity ended up with a copy     13      Q. So, Mr. Rees, before, earlier in the
   14   of the technology IP at the time.                       14   deposition when I asked you about the
   15   BY MR. ACKELSBERG:                                      15   relationship -- the nature of the relationship
   16      Q. Okay. And do you know -- you remember that        16   between Think Finance and Victory Park, you said
   17   you had to go through an evaluation process as part     17   Victory Park was really more in the nature of a
   18   of the spinoff?                                         18   lender than an investor in Think Finance, right?
   19      A. I remember that. Not the specifics, but I         19             MR. SHAPIRO: Objection; that's not
   20   do remember that Chris did some sort of an              20   his testimony.
   21   evaluation. I don't know exactly what that was.         21   BY MR. ACKELSBERG:
   22      Q. Do you -- do you remember if the Legacy           22      Q. Well. . .
   23   platform and the risk and analytics platform were       23      A. They were not a --
   24   ever valued as part of that transaction?                24             MR. SHAPIRO: Well, wait. It's not my
   25      A. I don't know the answer to that.                  25   witness, but I would like -- I would like counsel to


                                               Page 134                                                      Page 136
    1       Q. Do you remember the end of 2012, traveling        1   pose a question.
    2   to             with Victory Park?                        2             MR. ACKELSBERG: Oh, okay. That's
    3       A. Yes.                                              3   fine.
    4       Q. And what was the purpose of that trip?            4   BY MR. ACKELSBERG:
    5             MR. SCHEFF: Irv, are you done with             5      Q. Was Think -- was the relationship between
    6   this one?                                                6   Think Finance and Victory Park more in the nature of
    7             MR. ACKELSBERG: Yes.                           7   a -- from your standpoint, more in the nature of a
    8       A. Victory Park was raising money for their          8   lender to Think Finance rather than an investor in
    9   funds, and because we were a -- my recollection,         9   Think Finance?
   10   it's been a couple years, since we were a portfolio     10      A. They did not invest as an equity investor
   11   company, they wanted us to come out and talk about      11   in us, and it was more in the nature of a debt
   12   what -- what the, at the time, Think Finance product    12   facility.
   13   was and why                should be interested in      13      Q. Okay. And your understanding of the trip
   14   investing in Victory Park or -- I can't remember if     14   to              was to try to raise more capital for
   15   they invested or -- or provided debt financing to       15   that lending facility; am I right?
   16   Victory Park Capital. But in any event, we were         16             MR. SCHEFF: Object to the form.
   17   helping them sell              as a client.             17      A. As -- I guess as I said before, I would
   18   BY MR. ACKELSBERG:                                      18   have characterized the primary thing we were doing
   19       Q. Basically, you were -- you were trying to        19   was helping Victory Park Capital with a relationship
   20   sell Think Finance, right?                              20   that they're trying to build with             that was
   21             MR. SCHEFF: Object to the form.               21   supporting -- you know, we assumed that they would
   22       A. My recollection, they asked about Think          22   come into the facility that supported the growth of
   23   Finance, but I thought we were out there to help        23   this business as well as the growth of other
   24   with their broader relationship management with --      24   businesses that Victory Park Capital was -- was
   25   with                               . I think that was   25   investing in.


                                                                            34 (Pages 133 to 136)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0054
                                                    Kenneth Rees
                                                Page 137                                                       Page 139
    1   BY MR. ACKELSBERG:                                         1   capacity, then -- then that would have an
    2      Q. But your presence at the meeting --                  2   understandable impact on the growth of the business.
    3      A. Or was -- was lending in.                            3   BY MR. ACKELSBERG:
    4      Q. But your presence at that meeting wasn't             4      Q. Right. And so the idea behind the trip to
    5   about their other business, it was about their --          5                was your hope that this would increase the
    6   their lending to Think Finance, right?                     6   capacity for the product, right?
    7      A. Yes, I was just trying to respond to your            7              MR. SCHEFF: Object to the form.
    8   question. So, yes, I -- I presented what I could           8         You can answer the question.
    9   present about, which was our -- our product and --         9      A. We were there helping Victory Park Capital
   10   and assuming that          put money into that product,   10   get the funding that we hoped would support the
   11   how it would function. But, like I said, I think          11   growth of this -- of this business.
   12   they were trying to look for a broader relationship       12   BY MR. ACKELSBERG:
   13   with              than just for -- for this one           13      Q. Okay. Thank you.
   14   investment opportunity.                                   14         And who went to -- by the way, you used
   15      Q. I understand. But you weren't there for             15   the term             It's        , right?
   16   that broader relationship, you were there for --          16      A. Yes.
   17   specifically, for the -- you weren't raising money        17      Q. Standing for the
   18   for Victory Park, in general, were you? You were --       18            ?
   19             MR. SCHEFF: Objection; asked and                19      A. I don't know what the "C" stands for.
   20   answered.                                                 20      Q. But you understood this to be the --
   21          You can answer again.                              21   basically, the investment vehicle of the government
   22      A. I was -- I viewed that my role was to help          22   of             , right?
   23   them build their relationship and -- but, obviously,      23      A. I think they call it a sovereign wealth
   24   as I have been saying, I communicated about this          24   fund.
   25   product, the Think Finance product.                       25      Q. Okay.


                                                Page 138                                                       Page 140
    1   BY MR. ACKELSBERG:                                         1      A. So apparently lots of -- I don't know much
    2      Q. Well, at this point in time, you were                2   about this, but apparently lots of countries have
    3   trying to build the volume of the tribal products,         3   their own investment arms that they invest in things
    4   right?                                                     4   around the world.
    5            MR. SCHEFF: Object to the form.                   5      Q. And who went on that trip to                ?
    6      A. Ensuring that there was adequate capital to          6      A. Myself, Chris Lutes, and the person
    7   support the growth of the -- of the tribal business        7   named -- I believe his name was Badr Qureshi who
    8   was something that we were, you know -- you know,          8   was -- worked for Chris in the --
    9   helping out where we could, yes.                           9      Q. In the treasury department, right?
   10   BY MR. ACKELSBERG:                                        10      A. I think he was treasury, that's correct.
   11      Q. In fact, there were frustrations from time          11      Q. And who went on the Victory Park side?
   12   to time with Victory Park that they weren't               12      A. It's been a few years. I'm guessing, I
   13   delivering capital that they had previously               13   think -- I think the answer is -- I mean, you would
   14   promised. I mean, you were relying on Victory             14   know. I think it was Brendan and Tom, but I'm not
   15   capital coming in with the funds that you needed to       15   sure.
   16   put these loans on the street. Am I right?                16      Q. And by Brendan, you mean Brendan Carroll?
   17            MR. SHAPIRO: Object to form.                     17      A. Yes.
   18            MR. SCHEFF: Object to the form.                  18      Q. By Tom, you mean Tom Welch?
   19      A. I mean, that was the structure of -- you            19      A. Yes. Although, it might not have been Tom
   20   know, the structure of the deal was that they would       20   Welch at the time. I -- actually, I'm pretty
   21   be able to buy whatever participations they wanted        21   certain -- certain it was Brendan. I don't know who
   22   to buy, and the product would grow either based on        22   else was there. I think there were two people.
   23   this purchasing entity or -- or something else            23      Q. Okay. And we are looking at the dec that
   24   coming along. And to the extent that Victory Park         24   you presented to the folks at         ?
   25   Capital didn't have an interest or didn't have the        25      A. It -- at least it was a draft version of


                                                                              35 (Pages 137 to 140)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                    App. 0055
                                                     Kenneth Rees
                                                 Page 141                                                     Page 143
    1   the dec that was presented at                               1              MR. SCHEFF: There typically is. I
    2      Q. I mean, do you see anything striking in               2   mean, there either is or isn't.
    3   there that -- that suggests that this was -- that           3      A. Is it inappropriate for me to write what
    4   the information you presented to           was different    4   that date was on here so I can --
    5   than what appears in this document?                         5   BY MR. ACKELSBERG:
    6            MR. SCHEFF: Object to the form.                    6      Q. No, no. Well --
    7            MR. SHELDON: Object to form.                       7              MR. SCHEFF: Say it again.
    8   BY MR. ACKELSBERG:                                          8      A. Yeah, just I'm not going to remember the
    9      Q. You can answer.                                       9   date.
   10            MR. SCHEFF: Yeah, you can answer the              10   BY MR. ACKELSBERG:
   11   question.                                                  11      Q. You can write on the exhibit. That's fine.
   12      A. No.                                                  12      A. Thank you. I'm sorry, what was that again,
   13   BY MR. ACKELSBERG:                                         13   August?
   14      Q. Okay. Thank you.                                     14      Q. August 8, 2011.
   15            MR. SHAPIRO: You asked for a notice               15      A. Thank you.
   16   at 12:20.                                                  16          (Reviews document.)
   17            MR. ACKELSBERG: It's 12:20. Okay.                 17      Q. And while you review it, I'm going to check
   18   Thank you.                                                 18   and see if there was an e-mail.
   19         Okay. I think -- I think we'll leave that            19              MR. ACKELSBERG: It's freestanding.
   20   document.                                                  20              MR. SCHEFF: See if Dave agrees.
   21            (Exhibit No. 277 marked.)                         21              MR. ACKELSBERG: Okay.
   22   BY MR. ACKELSBERG:                                         22      A. Okay. Thanks.
   23      Q. Here's another one.                                  23   BY MR. ACKELSBERG:
   24      A. So we're done with this?                             24      Q. So explain to me -- first of all, is
   25      Q. Yeah.                                                25   this -- is this familiar to you, either this


                                                 Page 142                                                     Page 144
    1             MR. SCHEFF: We're done with that.                 1   particular document or -- or it looks like documents
    2       A. Did you want a sticker on this one?                  2   that you -- that you saw in the past or. . .
    3             MR. SCHEFF: The sticker is on the                 3      A. I mean, there's components of it that are
    4   e-mail. It's one exhibit.                                   4   familiar, but I don't -- I mean, "IPO Roadshow
    5   BY MR. ACKELSBERG:                                          5   Presentation, Breakout 1" that seems sort of odd
    6       Q. So I want to give you an opportunity to              6   for -- for 2011. We were talking about taking the
    7   review this document, Exhibit 277.                          7   company public, and it had been something that we
    8       A. Do you know what the date is on this?                8   had hoped to be able to do. But, I mean, I don't --
    9             MR. SCHEFF: Is there an e-mail copy?              9   in 2001 --
   10   BY MR. ACKELSBERG:                                         10             MR. SCHEFF: 2011.
   11       Q. Yes. No, there's no e-mail. I believe               11      A. I mean, 2011, I don't -- I don't remember
   12   there is -- that there is metadata, and I'm going to       12   that we actually did do any roadshow presentations
   13   tell you what the metadata says. It says that              13   in breakout No. 1. And so I -- I can't speak to
   14   you're both the author and the custodian, and the          14   exactly what this is, but the materials in this,
   15   date on the metadata is August 8, 2011.                    15   I've seen in various other presentations, for the
   16       A. Okay. Thank you.                                    16   most part.
   17       Q. I don't -- again, I can't attest to --              17   BY MR. ACKELSBERG:
   18   that's how we received it. That was -- that was            18      Q. And I'm sorry for any confusion caused by
   19   attached to the document that we received. Okay?           19   the date. Again, I'm just relaying to you what
   20             MR. SCHEFF: I'll find out if there's             20   the -- what the metadata says. I mean, I --
   21   an e-mail attached.                                        21      A. I'm actually more reacting to the breakout
   22             MR. ACKELSBERG: There is?                        22   No. 1.
   23             MR. SCHEFF: I don't know.                        23      Q. Yeah.
   24             MR. ACKELSBERG: I don't think there              24      A. Because breakouts, in my mind, are
   25   is.                                                        25   generally for team meetings where, like, a -- we


                                                                              36 (Pages 141 to 144)
                                           WWW.KLWREPORTERS.COM
UNSEALED
                                                     App. 0056
                                                  Kenneth Rees
                                              Page 145                                                    Page 147
    1   would have breakouts at town hall meetings where we     1      Q. Mr. Rees, I want to move to the decision of
    2   would work on a topic and the people would, you         2   the company to pursue possible tribal partnerships
    3   know, present back their -- what they came up with.     3   and the -- the origins of those three contracts.
    4      Q. But you wouldn't be talking about an IPO at       4   And before I do, there's a number of people that
    5   a town meeting, would you?                              5   appear in the documents sort of connected to either
    6      A. We -- we might. And, I'm sorry, I said            6   the decision to do tribal or one of the particular
    7   town hall. I meant to say the quarterly business        7   tribal relationships. And I am going to go through
    8   reviews. Quarterly business reviews were typically      8   just a couple of names and ask you, one, how you
    9   the -- the VP -- or directors and above in the          9   first connected to that person, and, two, what role,
   10   company, maybe 50 people. And we would have            10   if any, they played in the development of either
   11   discussed things, like, our plans for going public     11   Think's decision to go tribal or to -- in one of the
   12   and what we thought needed to happen in order to       12   particular relationships.
   13   have a successful IPO at some point in time.           13          Okay. So the first name is a name that we
   14      Q. Now, at some point, you were talking to          14   mentioned before, and that's Steve Haynes. How did
   15   investment bankers about the possibility of going      15   you first connect with Steven Haynes?
   16   public, right?                                         16      A. I actually don't know. I met him once at
   17      A. Yes.                                             17   an admiral's club in an airport for about
   18      Q. And would you need to -- would -- forget         18   15 minutes. I think that's the only time I met him.
   19   about need. Would you, in the course of those          19   After all of this discussion, I should know all the
   20   discussions, have presentations where you would use    20   interrelationships, but I can't remember who first
   21   decs that looked like this with the -- forget about    21   contacted him or how we got in touch with him as a
   22   breakout No. 1, but the information in here would be   22   company.
   23   the kind of information that you would be              23      Q. And you do know that there was some role
   24   communicating to potential backers of an IPO?          24   that he played with regard to the funding of -- of
   25             MR. SCHEFF: Object to the form.              25   Plain Green loans, correct?


                                              Page 146                                                    Page 148
    1         You can answer the question.                      1      A. Yeah. I mean, I --
    2      A. Much of the material would be things we           2              MR. SCHEFF: Object to the form.
    3   would discuss with an investment banker. But the        3          Go ahead.
    4   fact that it says "Critical to achieve sexy spin on     4      A. I really think of Haynes' role as the one
    5   risk management capabilities" makes me think we         5   who was helping us identify potential travel
    6   probably didn't present this to a -- to an              6   partners. He was somebody who was represented to us
    7   investment banker.                                      7   as having some experience working with Native
    8   BY MR. ACKELSBERG:                                      8   American tribes before and could help us with
    9      Q. Right. So this -- this was probably meant         9   understanding how to do business in Indian country
   10   for internal purposes, and then it would be -- it      10   in a way that we didn't.
   11   would be tweaked if -- if it were then turned into a   11   BY MR. ACKELSBERG:
   12   production for a potential backer?                     12      Q. And through who did you learn about Haynes'
   13      A. I don't know about tweaked, but it does          13   ability to do that?
   14   seem like this is for internal purposes of some        14      A. I don't know. He came -- he -- I -- like I
   15   sort. I agree with that.                               15   said, I met him, I think, once. Maybe there was
   16             MR. ACKELSBERG: All right. What time         16   another time. I'm not aware of any other time. And
   17   are we at?                                             17   I really literally can't remember how we came into
   18             MR. SHELDON: 27.                             18   contact with him.
   19             MR. ACKELSBERG: Let's just break now.        19      Q. Okay. What about Alonzo Primus?
   20             THE VIDEOGRAPHER: We're off the              20      A. Oh, Alonzo. Yeah, he ran First Bank of
   21   record. The time is 12:27 p m.                         21   Delaware. I had actually known him as we were
   22             (Break taken, 12:27 p m. to 1:13 p m.)       22   evaluating, you know, banking relationships. I
   23             THE VIDEOGRAPHER: We are back on the         23   mentioned we had the banking relationship before I
   24   record. The time is 1:13 p m.                          24   joined the company, and there was a period of time
   25   BY MR. ACKELSBERG:                                     25   where a lot of, you know, bank FinTech partnerships


                                                                           37 (Pages 145 to 148)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0057
                                                  Kenneth Rees
                                              Page 149                                                   Page 151
    1   were happening. We talked to him early. It sort of      1   and introduced us to them, but I don't know exactly
    2   probably took a couple of years from when I first       2   what role he played.
    3   was introduced to Alonzo to when we had a business      3   BY MR. ACKELSBERG:
    4   relationship at First Bank of Delaware.                 4      Q. And what's your understanding of Mark
    5      Q. And what role, if any, did he play in the         5   Curry's background with regard to, let's say, the
    6   years during which Think had these relationships        6   payday lending world?
    7   with tribes?                                            7             MR. SCHEFF: Object to the form.
    8            MR. SCHEFF: Object to the form.                8         You can answer the question.
    9          You can answer the question.                     9      A. So he was an online lender. Actually, I
   10      A. So for the tribes, the -- I'll tell you,         10   don't know much about the products he offered, but
   11   the only -- the relationship that I'm directly aware   11   he was somebody that was instrumental in
   12   of was he was helping us find -- I believe it was      12   establishing the online lender's alliance, along
   13   potential banking relationships or ACH                 13   with other people. So he was pretty well-known in
   14   relationships. That's all I'm aware of.                14   the industry as sort of an early online lender, but
   15   BY MR. ACKELSBERG:                                     15   I don't -- I don't know much about his products or
   16      Q. You're aware that he had a consulting            16   anything other than that.
   17   partnership with Steven Haynes?                        17   BY MR. ACKELSBERG:
   18      A. I wasn't aware of that.                          18      Q. He comes out of Kansas City originally,
   19      Q. What about Mark Curry?                           19   right?
   20      A. Mark Curry was on the board of the Online        20      A. Now that you say that, I think he does come
   21   Lenders Association. I knew him through that. And      21   out of Kansas City. I think he lives in Puerto Rico
   22   he was actually the person who -- I don't really       22   now.
   23   quite know how it happened, but he somehow heard       23      Q. Right.
   24   that I was looking into, you know, whether it made     24      A. But I think he did come out of Kansas City.
   25   sense for us to provide technology to tribal lenders   25      Q. And Kansas City was a very active center of


                                              Page 150                                                   Page 152
    1   like we did with banks. And he actually introduced      1   payday lending industry; am I right?
    2   us to the -- the Otoe-Missouria tribe in Oklahoma.      2             MR. SCHEFF: Object to the form.
    3      Q. And what's your understanding of his              3      A. I -- I know there were a number of
    4   connection to the Otoe-Missouria tribe?                 4   businesses that started up out of Kansas City. You
    5      A. He's a service provider to their -- one of        5   know, we're Texas based, so didn't have a whole lot
    6   their other lending programs. So Otoe-Missouria had     6   of connection up there.
    7   a -- at least one, if not more than one, tribal         7   BY MR. ACKELSBERG:
    8   lending program before we became introduced to them.    8      Q. You have heard of Scott Tucker?
    9   And he was the service provider to -- at least one,     9      A. Oh, yes.
   10   if -- if not more, I don't know. But at least one      10      Q. And that -- it was a fairly large
   11   of those programs.                                     11   constellation of -- of payday lending related
   12      Q. Referring to American Web Loan?                  12   organizations connected to Scott Tucker?
   13      A. I think that's the name. I'm -- I'm not          13      A. Yeah, I --
   14   sure, but I think that's the name.                     14             MR. SCHEFF: Object to the form.
   15      Q. And when you say that he was a service           15      A. I have no idea -- I have no reason to
   16   provider, are you saying that he -- your               16   believe that -- that Mark Curry was connected with
   17   understanding was that he was performing a role for    17   that at all. He may be. They were both out of
   18   that other lending product similar to the kind of      18   Kansas City. But I can't speak to any relationships
   19   role that Think Finance was ultimately playing with    19   between them.
   20   regard to Great Plains Lending?                        20   BY MR. ACKELSBERG:
   21              MR. SCHEFF: Object to the form.             21      Q. All right. What about Rick Eckman, when
   22          You can answer the question.                    22   did you first connect with Rick Eckman?
   23      A. I actually don't know what the contractual       23      A. Rick Eckman, an attorney with Pepper
   24   relationship was between him and the tribe. He         24   Hamilton, I believe.
   25   seemed to have a good relationship with the tribe      25      Q. That's correct.


                                                                          38 (Pages 149 to 152)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0058
                                                  Kenneth Rees
                                              Page 153                                                    Page 155
    1      A. I believe -- and I know for a fact that he        1   pursue a tribal partnership after -- we've had some
    2   was First Bank of Delaware's attorney for a period      2   testimony of this before, and I'm not going to get
    3   of time. For some reason, I think he represented us     3   into too much detail about it, but you got -- just
    4   at one point in time, but I don't remember in which     4   to recount what happened, you were notified in
    5   connection. And then I think he also represented        5   October of 2010 by First Bank of Delaware that --
    6   one -- at least one of the tribal lenders as well.      6   that, basically, the FDIC had told them to stop
    7      Q. Might he have been the -- the one that            7   their involvement, right?
    8   connected the company to Steven Haynes?                 8            MR. SCHEFF: Object to the form.
    9             MR. SCHEFF: Object to the form.               9          You can answer the question.
   10   BY MR. ACKELSBERG:                                     10      A. That's actually not true.
   11      Q. If you remember.                                 11   BY MR. ACKELSBERG:
   12      A. I don't remember that. Maybe he did.             12      Q. What's not true?
   13      Q. Okay. What about Claudia Callaway?               13      A. What you just said.
   14      A. Oh, Claudia Callaway, an attorney that           14      Q. Really?
   15   actually had worked with PayDay One before I joined    15      A. We were notified that the bank made their
   16   the company, was -- you know, advised Mike Stinson     16   own decision to exit the program, that they were
   17   in how to set up the business.                         17   never told by the FDIC to exit the program.
   18             MR. SHELDON: Let me just caution the         18      Q. Okay. If that's your recollection, that's
   19   witness. Claudia Callaway, as I understand, was        19   fine.
   20   outside counsel to Think Finance, correct?             20      A. Well, I mean,, we -- that's -- that's
   21             THE WITNESS: She was outside counsel         21   specifically what we have been told in writing --
   22   to Think Finance, correct.                             22      Q. Okay.
   23             MR. SHELDON: So in answering his             23      A. -- about the -- about that situation.
   24   question, please don't reveal any information that     24      Q. Okay. And so -- and then we know that
   25   Claudia communicated to you or that you communicated   25   the Plain Green -- Plain Green was the first product


                                              Page 154                                                    Page 156
    1   to Claudia. You can, obviously, answer to the           1   that went online, the first tribal product, right?
    2   extent it reveals that she was outside counsel. And     2   That was the first week of April 2011?
    3   if he asks you about the number of times or ways you    3      A. I'm sorry, did you want the background
    4   communicated with her, that's okay as well. Do you      4   on --
    5   understand?                                             5      Q. Yeah, I'm just --
    6             THE WITNESS: Okay. Thank you.                 6      A. You originally were asking me --
    7      A. So she was outside counsel for initially          7      Q. I'm just situating --
    8   PayDay One and then remained as outside regulatory      8             MR. SCHEFF: Wait for his question.
    9   counsel with the company until, I'm not sure, maybe     9   BY MR. ACKELSBERG:
   10   2012, 2013, something like that.                       10      Q. I'm just situating the -- the timeline.
   11   BY MR. ACKELSBERG:                                     11      A. Thank you.
   12      Q. And what about Ed Gehres?                        12      Q. So in October of 2010, you're notified that
   13      A. Oh, Ed Gehres. He was outside regulatory         13   for whatever their reasons for leaving --
   14   counsel. I hope we're not going to list all the        14      A. The bank is terminating the program.
   15   regulatory counsel we used over the years --           15      Q. The bank is going to terminate the program.
   16      Q. There were lots.                                 16   And it's going to be effective at the end of the
   17      A. -- because there was a lot. And I don't          17   year, at the end of 2010. And then by April of
   18   remember the name of the firm that he was with, but    18   2011, there was a product online called Plain Green.
   19   he was somebody who -- well, he was just regular       19   So we're talking about this period of time between
   20   outside counsel for the firm, I guess.                 20   the notification from First Bank of Delaware that --
   21      Q. Do you remember the Patton Boggs white           21   that they're going to terminate and the Plain Green
   22   paper?                                                 22   program beginning. Okay?
   23      A. Not in any specificity.                          23      A. Right.
   24      Q. Okay. Now, why don't -- why don't you            24      Q. All right. So first of all, how is the
   25   just, like, tell us briefly about the decision to      25   decision made to pursue a tribal partner?


                                                                           39 (Pages 153 to 156)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0059
                                                  Kenneth Rees
                                              Page 157                                                    Page 159
    1      A. So I'll walk through the history as I             1      A. I think there were. I don't know that I
    2   remember it. We were notified by FBD that they were     2   could name any of them, but I'm pretty sure there
    3   going to be terminating the program. The program        3   were other entities within the Online Lenders
    4   was representing a very significant part of the         4   Alliance that were licensing technology to tribal
    5   revenue and net income of the business.                 5   lenders as well.
    6         We assembled the executive team together          6   BY MR. ACKELSBERG:
    7   that weekend to look at a wide variety of things to     7      Q. Now, the first -- my understanding is the
    8   do. Continued to grow the -- the existing nonbank       8   first potential partner that the company talked to
    9   product, adding new ones. We looked at                  9   was Butch Webb in South Dakota. Right?
   10   opportunities in the UK. We looked at new product      10      A. Yes.
   11   opportunities even outside of credit. And sort of      11      Q. And how did that meeting come to be?
   12   moved down a path of -- and including a tribal lend,   12      A. Actually, our -- the founder of the
   13   which is something we hadn't really evaluated in the   13   company, Mike Stinson, had known another gentleman
   14   past. So we took all of those potential business       14   named John Templer, who had known Butch Webb. And
   15   opportunities, began looking into them.                15   when -- I -- I know that was the connection. I
   16         We actually ended up doing all of those          16   don't know exactly how it was sort of connected up
   17   things. You know, we bought a company in the UK.       17   that Butch Webb was involved in a tribal lending
   18   We launched a prepaid debit card. We launched a        18   organization. I don't remember that.
   19   rent-to-own product. We enhanced the direct            19          But one thing led to another, and we -- we
   20   consumer product to grow that more aggressively.       20   traveled up to North Dakota -- North or South
   21   And then -- but as we were evaluating all the          21   Dakota. I think it was North Dakota -- to meet with
   22   alternatives -- I'm sorry if I'm doing too much        22   him. We ultimately couldn't get comfortable with
   23   here --                                                23   his -- his business model. It seemed to run
   24      Q. That's okay.                                     24   contrary to what -- you know, what we and outside
   25      A. -- but I'm hoping this provides some of          25   counsel thought was the legally justifiable lending


                                              Page 158                                                    Page 160
    1   what you're looking for.                                1   structures and --
    2          We looked at -- at sort of other tribal          2             MR. SCHEFF: Stay away from whatever
    3   lending businesses. There was a couple of court         3   counsel told you.
    4   cases at the time that had just been decided in         4             THE WITNESS: Sorry.
    5   favor of the tribes, one in California and one in       5      A. But in -- in any event, we -- I mean, did
    6   Colorado -- I don't know the -- you know, what names    6   not like the fact that there didn't seem to be an
    7   those were -- that seemed to specify what it would      7   arm of the tribe in any way involved with the --
    8   take for a tribal lending entity to have sovereign      8   with the lending operation. So it was -- he was not
    9   immunity and to not be, you know, subject to state      9   very happy about it, but -- but we told him we
   10   law as per the tribal sovereignty would be.            10   weren't going to do business with him.
   11          We looked at other programs that were out       11   BY MR. ACKELSBERG:
   12   there. And then based on that, then based on --        12      Q. Now, did Claudia Callaway play a role in
   13   really, you know, based on sort of the evaluation of   13   that connection?
   14   that by all the parties, including the board, we       14             MR. SCHEFF: Just answer the question
   15   decided that it made sense to move forward with        15   "yes" or "no."
   16   seeing if we could come up with a suitable tribal      16      A. I just don't know.
   17   relationship where we would provide technology and     17   BY MR. ACKELSBERG:
   18   services to them, very similar to the way we had       18      Q. Do you -- do you remember if she was
   19   provided technology and services to the bank.          19   representing Butch Webb back at that time?
   20      Q. And at that point in time, were other of         20      A. Don't know.
   21   your peer organizations -- well, let's say within --   21      Q. Or CashCall or. . .
   22   within the OLA, other than Mark Curry, were there      22      A. I don't know.
   23   other peer members of OLA that were doing business     23      Q. The -- did Butch Webb have a
   24   under the tribal model?                                24   relationship -- now his company was called Western
   25             MR. SCHEFF: Object to the form.              25   Sky, right?


                                                                           40 (Pages 157 to 160)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0060
                                                  Kenneth Rees
                                              Page 161                                                    Page 163
    1       A. Yes.                                             1   a lot of business opportunities and were -- one of
    2       Q. And did Western Sky have -- have a               2   the biggest challenges for launching a product, we
    3   relationship with CashCall at that time, or did that    3   launched a number of products over the years, is
    4   happen when you turned him down?                        4   getting an URL and getting a trademark that -- that
    5       A. I don't know. He had an operation. My            5   you could actually use.
    6   recollection, Western Sky was the name. I don't         6          So we had already gone and looked at a
    7   know if at that time he already had a relationship      7   whole bunch of different potential names and done
    8   with -- with CashCall or not.                           8   the trademark searches and found the URLs and bought
    9       Q. I mean,, you do know eventually --               9   a few. So we had a handful of things that we were
   10       A. Yes.                                            10   sort of sitting on. So in order to, you know, help
   11       Q. -- he did develop a relationship with           11   them get live, we lice- -- well, not -- we actually
   12   CashCall, right?                                       12   sold them, I think, the URL so that they could have
   13       A. Yes.                                            13   that as the basis for the product.
   14       Q. And that was one of your competitors,           14   BY MR. ACKELSBERG:
   15   right?                                                 15      Q. So, in other words, that -- before you
   16       A. They were an online lender. I don't know        16   approached the Otoe-Missouria, you already had a
   17   how much we directly competed with them. They were     17   website called greatplainslending.com, right?
   18   an online lender, though.                              18      A. Yes.
   19       Q. Okay. And then the next -- as I understand      19      Q. And --
   20   it, the next tribe that you made contact with was      20      A. Actually, I don't know if that's true. I
   21   the Otoe-Missouria. Right? And that was through        21   know that we began looking for product names and
   22   Mark Curry?                                            22   URLs. Whether that was completed before we met
   23       A. I believe that's correct.                       23   with the Otoe-Missouria, I don't know the exact
   24       Q. And I can show this to you if you want to       24   timing of that.
   25   see it, but we've seen an e-mail from you to the       25      Q. All right. But the start your engines


                                              Page 162                                                    Page 164
    1   executives, I think it's February 28th, 2011, where     1   e-mail was at the point where they -- whatever the
    2   you say something to the effect of, "Start your         2   timing of your original meeting with them was, it
    3   engines," where -- where you thought it looked like     3   was -- it was at the point where they were saying,
    4   the Otoe-Missouria were ready to -- ready to go. Do     4   okay, we'll -- we'll agree to this agreement to
    5   you remember that?                                      5   assume the responsibility and ownership of that --
    6            MR. SCHEFF: Object to the form.                6   of that website, that URL, right?
    7   BY MR. ACKELSBERG:                                      7             MR. SCHEFF: Object to the form; the
    8      Q. I can show -- I can show you the e-mail.          8   document speaks for itself. An unmarked document
    9            MR. SCHEFF: Lack of foundation.                9   speaks for itself.
   10         You can answer the question if you can.          10      A. I'm sorry, if you can rephrase the
   11      A. I've seen the e-mail and --                      11   question.
   12   BY MR. ACKELSBERG:                                     12   BY MR. ACKELSBERG:
   13      Q. Okay.                                            13      Q. See, that's the problem. That's the
   14      A. And I -- I think we believed that the            14   problem.
   15   business relationship was going to happen.             15             MR. SCHEFF: Why don't you mark the
   16      Q. And, in fact, the e-mail was connected to a      16   document. Just mark the exhibit as opposed to --
   17   signed agreement whereby the tribe agreed to acquire   17             MR. ACKELSBERG: I'll be happy to.
   18   the website, Plain Green, that -- that Think Finance   18             MR. SCHEFF: -- talking about it in
   19   had already -- already owned in terms of the URL,      19   the air.
   20   right? I mean,, that was the context of that,          20             MR. ACKELSBERG: That's fine, Richard.
   21   correct?                                               21   I don't want to have any misunderstandings.
   22            MR. SCHEFF: Object to the form.               22             MR. SCHEFF: Good.
   23         You can answer the question.                     23   BY MR. ACKELSBERG:
   24      A. Yeah, you know, as we talked about when the      24      Q. This document has already been marked
   25   bank relationship was terminated, we were looking at   25   Exhibit 124.


                                                                           41 (Pages 161 to 164)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0061
                                                  Kenneth Rees
                                              Page 165                                                    Page 167
    1      A. Thank you.                                        1   that became Great Plains Lending happened. I don't
    2      Q. It looks familiar?                                2   know if it happened before or after this. You may
    3      A. Yes.                                              3   have, you know, documents that say when it happened,
    4      Q. Okay. We had to do this for your lawyer.          4   but I don't remember. I view this just as, hey,
    5   He wanted too make sure you knew what we were           5   we're -- got a new product, it's time to start
    6   talking about.                                          6   working on it.
    7              MR. SCHEFF: Just ask the question and        7   BY MR. ACKELSBERG:
    8   stop the chatter.                                       8      Q. Okay. Well, maybe this will refresh your
    9   BY MR. ACKELSBERG:                                      9   recollection. Plaintiff's Exhibit 120, P-120.
   10      Q. So this is a signed agreement between --         10   We're looking at a dec that starts at TF-PA 13270.
   11   well, in this case it was TailWind Marketing.          11      A. Was this connected to an e-mail?
   12   TailWind Marketing was the Think entity that           12      Q. Connected to an e-mail, I have no idea.
   13   actually at that point in time owned the URL, right?   13      A. Was this sent anywhere? Did this come
   14      A. That appears correct from -- from the            14   from --
   15   agreement. I didn't really remember that.              15      Q. This is an exhibit -- I really don't know.
   16      Q. Well, in any way case, you signed -- your        16   This is an exhibit already identified, and Richard
   17   signed --                                              17   is checking.
   18      A. Oh, your mic.                                    18            MR. SCHEFF: Yeah, I'll check. In
   19      Q. In any case, you signed on behalf of             19   fairness, we have an agreement, Mr. Rees, that if a
   20   TailWind, and it was a signature from the tribe.       20   document like this is going to be shown and there's
   21   And you expected this to be the beginning of the       21   an e-mail attached, that that e-mail will be shown
   22   first -- the first tribal product, correct?            22   as well so the witness is not misled and can
   23      A. Yes.                                             23   understand the context.
   24      Q. Okay. And when you said, "Start your             24      A. Should I look at this?
   25   engines," it was because there already was, in fact,   25   BY MR. ACKELSBERG:


                                              Page 166                                                    Page 168
    1   the -- the architecture of this Great Plains Lending    1      Q. Sure.
    2   product for which you had acquired the URL, right?      2      A. Okay. Thanks.
    3             MR. SCHEFF: Object to the form.               3         (Reviews document.)
    4      A. I mean,, we're ready to launch a new              4      Q. I am looking at the production. Appears to
    5   product. There's always excitement anytime you          5   be a freestanding document. You're -- you're the
    6   launch a new product.                                   6   custodian. The author, it just says "ThinkCash
    7   BY MR. ACKELSBERG:                                      7   employee." I'm not sure what that means. All
    8      Q. No, but --                                        8   right?
    9      A. So I was trying to convey the excitement to       9      A. Yeah, thank you.
   10   the team that we had a new product that was about to   10         (Reviews document.)
   11   hit the ground.                                        11         Thank you.
   12      Q. Well, I'm sure there was excitement. I           12      Q. Okay. So you see this -- you've seen this
   13   just want to confirm that at this point in time,       13   dec before, right?
   14   there already was a mock-up of a website. The          14      A. I don't remember it. It wouldn't surprise
   15   platform had -- the proper -- the coding had already   15   me if I had seen it, though.
   16   begun, that this was, basically, a product that was    16      Q. Okay. And it doesn't surprise you that --
   17   ready to go and that that was your -- when you said    17   that -- the date on this doesn't surprise you
   18   start the engines, it was to start the engines of a    18   given -- given your recollection of the timing of
   19   loan platform that was already ready to go?            19   First Bank of Delaware terminating its -- telling
   20             MR. SCHEFF: Object to the form.              20   you that come December, they're not going to do any
   21      A. Like I said, I -- I would read this, and my      21   more lending and you deciding to go tribal, and --
   22   memory at the time was, a lot of excitement about      22   and because it takes a long time to create a
   23   starting a new product like any other product. And     23   product, your product people were already hard at
   24   I can't speak to the timing of when any -- any, you    24   work trying to see what this would look like, right?
   25   know, development on a -- you know, the actual site    25             MR. SCHEFF: Object to the form.


                                                                           42 (Pages 165 to 168)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0062
                                                  Kenneth Rees
                                              Page 169                                                    Page 171
    1          You can answer if you can.                       1   I would like to believe that we would have had the
    2      A. Sure. I mean,, as I mentioned, we were            2   discussions with Victory Park Capital before we
    3   evaluating a lot of different product opportunities     3   discussed this with a potential partner, but I can't
    4   at the time, and we were definitely in full scramble    4   say that we absolutely did.
    5   mode to be able to get any that were finally            5      Q. Well, it --
    6   launched up and operational as fast as possible.        6      A. And I'm sorry to interrupt. Just to
    7          To your early point, had we actually sort        7   respond, because this was really adapting the
    8   of built out the website, I actually don't know from    8   existing financing and lending structure that had
    9   this. I mean,, a lot of things that we did were         9   been sort of adopted and -- by First Bank of
   10   just mock-ups and demo. This -- this might have        10   Delaware and reviewed by the FDIC. So we thought
   11   been we actually built out the wire frame for the      11   this was sort of a standard approach that we were
   12   website or it's just a quicky mock-up of the site      12   using. So I -- like I said, I just can't remember
   13   for purposes of marketing discussions.                 13   when we began talking to Victory Park Capital.
   14   BY MR. ACKELSBERG:                                     14   Ultimately, obviously, we did, but I just don't know
   15      Q. How long did it -- from your recollection,       15   if it was before or after this document was
   16   how long would it take to actually build a platform    16   distributed.
   17   once you got the go-ahead and you had -- and you had   17      Q. Do you remember how the naming occurred --
   18   a mock-up already, you had a name, you had a           18   I mean,, who named the -- the special purpose
   19   concept, you had --                                    19   vehicle GPL Servicing, or GPLS? Where did that name
   20      A. Assuming that there weren't any structural       20   come from? That came from Great Plains Lending,
   21   changes to the -- to the flow over the flow that was   21   right? I mean,, that's what the GPL referenced,
   22   used for other products that we had in market, it      22   wasn't it?
   23   wasn't -- it certainly wasn't exactly cut and paste.   23      A. You're right, it -- it was Great Plains
   24   Like, you could generally put a new design on a --     24   Lending. I just can't remember the timing and who
   25   you know, copy the -- the website and put a new        25   came up with that.


                                              Page 170                                                    Page 172
    1   design template on top of it for at least, you know,    1      Q. It might have been Think, it might have
    2   preliminarily to a point that you could look at it.     2   been Victory Park, you're not sure?
    3   Hopefully I answered.                                   3             MR. SCHEFF: Object to the form.
    4      Q. Well, but I asked you in terms of time, how       4             THE WITNESS: I can answer?
    5   long would that process take --                         5             MR. SCHEFF: You can answer.
    6      A. Well, I mean, it's sort --                        6      A. I would assume one of the two.
    7      Q. -- to go from mock-up to -- to a platform?        7   BY MR. ACKELSBERG:
    8      A. So the market -- the marketing team could         8      Q. Okay. But you don't remember the
    9   get the mock-up done, actually, generally, just in a    9   discussions about -- about the creation of a new
   10   few days. And then putting the -- the, you know,       10   special purpose vehicle and an investment fund to
   11   branding on top could take maybe no more than a        11   buy the tribal -- to drive the participations from
   12   couple of weeks. I mean, that doesn't mean it's        12   the tribal --
   13   ready to go live, but at least for purposes of         13             MR. SHAPIRO: Objection; compound
   14   having something to kind of click through, you could   14   question.
   15   do it probably in a couple of weeks.                   15          Can you read the question back so that the
   16      Q. Okay. And you see that, again, it's dated        16   witness hears the question exactly?
   17   December 2010, that they're already -- it was in the   17             COURT REPORTER: "Okay. But you don't
   18   works, discussions with Victory Park by this time,     18   remember the discussions about -- about the creation
   19   because there's reference to the purchaser of the      19   of a new special purpose vehicle and the investment
   20   participation interest being GPL Servicing. You see    20   fund to buy the tribal -- to drive" --
   21   that, right?                                           21   BY MR. ACKELSBERG:
   22      A. Yeah, I don't know that there were               22      Q. I asked you --
   23   conversations directly with Victory Park. There may    23             MR. SCHEFF: Hold on. Just wait.
   24   well have been. But this was a period in time that     24   Just wait.
   25   we were, you know, surprised, moving pretty rapidly.   25             COURT REPORTER: "You don't remember


                                                                           43 (Pages 169 to 172)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0063
                                                  Kenneth Rees
                                              Page 173                                                    Page 175
    1   the discussions about -- about the creation of a new    1   part of the Universal Fund --. And then it also
    2   special purpose vehicle and an investment fund to       2   expanded. I think there were some additional
    3   buy tribal" -- "tribal -- to drive the                  3   investors that came in.
    4   participations from the tribal," and then --            4      Q. Like Think Finance? In fact, wasn't Think
    5   BY MR. ACKELSBERG:                                      5   Finance the largest investor in Universal Fund --?
    6      Q. Well, I'll just ask you a different               6      A. That's not my -- that's not my memory.
    7   question rather than trying to -- so as of December     7   I -- I don't know exactly what the structure of who
    8   of 2010, there -- there was a product, Think --         8   was invested into --
    9   called ThinkCash that operated in partnership with      9      Q. And what about the family and friends of
   10   First Bank of Delaware, right?                         10   Think Finance, like, your uncle, like. . .
   11      A. Yes.                                             11      A. Oh. Yeah, my -- my uncle did invest. I
   12      Q. Yeah. And the participations were being          12   doubt it was very much money. Wasn't much to -- to
   13   purchased by -- by investment funds or special         13   invest. But I think that was part of the friends
   14   purpose vehicles connected to Victory Park, right?     14   and family. I think there was a -- maybe another
   15   That were buying the participation interests from      15   board member or two that were -- I think it was
   16   First Bank of Delaware, right?                         16   broadly at the time if any of them wanted to invest,
   17      A. To answer the question, so when the, what        17   it was sort of opened to, as we said, friends and
   18   was at the time called Universal Fund -- was           18   family of the company or the bank.
   19   established and was -- we were really directed by      19      Q. Well, when it went -- when it went from
   20   the bank that that's how they wanted to structure      20   Universal Fund I to Universal Fund -- --
   21   the relationship and they wanted a third-party to      21      A. I wasn't involved in Universal Fund I.
   22   buy those participations from the ThinkCash product,   22      Q. I know that.
   23   it was originally a sort of friends and family of      23      A. Okay.
   24   the bank that were -- that were invested into that     24      Q. But the initial -- the initial seed
   25   Universal Fund --.                                     25   investment for Universal Fund -- was $3 million from


                                              Page 174                                                    Page 176
    1          At some point in time, Victory Park              1   Think Finance, right?
    2   Capital, you know, came in and bought participations    2      A. I didn't know that. I mean,, I -- Chris
    3   with them. I have to assume by December 2010,           3   Lutes, I'm sure, could do a better job explaining
    4   Victory Park Capital was involved in the                4   exactly the evolving funding structure of both
    5   relationship. I don't know exactly under what --        5   the -- the bank products and any tribal products
    6   you know, there was a couple of evolutions of who       6   than I can.
    7   was investing and what the naming conventions were.     7      Q. Okay. And then there was -- there was a
    8      Q. Okay. So we --                                    8   point in time when the Universal Fund couldn't keep
    9      A. So that's -- I just want to be --                 9   up with the volume that -- couldn't keep up with the
   10             MR. SCHEFF: Let him finish.                  10   success of the product, right?
   11   BY MR. ACKELSBERG:                                     11             MR. SCHEFF: Object to the form.
   12      Q. So we can start -- so you remember the           12          You can answer the question.
   13   Universal Fund at one point was --                     13      A. Actually, I don't know what you're saying.
   14      A. Universal Fund -- I think, is what it was        14   The Universal Fund couldn't keep up, so then it
   15   called.                                                15   wouldn't be buying participations, so it --
   16      Q. Universal Fund -- was purchasing the             16   BY MR. ACKELSBERG:
   17   participations, and you said that was -- the           17      Q. It didn't have --
   18   investors were mainly family and friends of the        18      A. -- stopped buying?
   19   bank?                                                  19      Q. -- the capacity to support the volume that
   20      A. And I -- that was -- we referred to it as        20   Think believed it could generate from the ThinkCash
   21   friends and family, but it was -- it was largely       21   product?
   22   people that the bank had known, because the bank had   22             MR. SCHEFF: Object to the form.
   23   used this structure before. So it was investors in     23          You can answer the question.
   24   the bank structure were also invited, in the           24      A. So you're -- I'm just trying to understand
   25   previous one, Universal Fund I, were invited to be     25   the question. So you're saying that there weren't


                                                                           44 (Pages 173 to 176)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0064
                                                  Kenneth Rees
                                              Page 177                                                    Page 179
    1   enough investors in that and that they had to stop      1   you were still in partnership with First Bank of
    2   buying participations? Because I didn't remember        2   Delaware, First Bank of Delaware was still
    3   that they stopped buying participations.                3   originating the loans --
    4   BY MR. ACKELSBERG:                                      4      A. Right.
    5      Q. I'll ask a different question. You                5      Q. -- the participations started getting
    6   remember that Think Finance came in and, basically,     6   purchased by a Victory Park entity rather than a
    7   bought -- took out the Universal Fund? Do you           7   Universal entity?
    8   remember that?                                          8      A. I believe that's correct. What I thought
    9              MR. SCHEFF: I'm sorry, could you --          9   you were suggesting was that they --
   10              MR. SHELDON: I think for clarity of         10      Q. Don't worry --
   11   the record, I think we should say Universal Fund I     11      A. -- bought out the other one, which I didn't
   12   or --. I realize it's another few syllables, but       12   think was what had happened. I don't know the
   13   let's just -- I think -- I would appreciate if we      13   specifics. I do remember at some point in time that
   14   could do that because there were doing two different   14   Victory Park became an investor in Universal Fund --
   15   universal funds, and the witness has already pointed   15   again, my -- my understanding, and began through
   16   it out once, and I don't want the testimony to be      16   that relationship owning the participations in that
   17   unclear.                                               17   entity.
   18              MR. ACKELSBERG: That's fine. Why            18      Q. Okay. And then at -- so at some point
   19   don't I just make it clear that I'm not talking at     19   soon thereafter, you get word from First Bank of
   20   all about the Universal Fund No. 1, and that anytime   20   Delaware that they're going to stop originating
   21   I make reference in the next five minutes to the       21   loans, right?
   22   Universal Fund, I'm talking about the Universal Fund   22      A. I -- I'm sorry, I don't know the specific
   23   --. Okay?                                              23   timing of when all these happened. I can say that,
   24              MR. SHELDON: Okay. So for -- for the        24   yes, I know that Victory Park began buying
   25   sake of the record, until counsel says otherwise, I    25   participations before the -- we were notified of the


                                              Page 178                                                    Page 180
    1   am going to assume all future references, and the       1   termination of the program by the bank. I think
    2   witness should as well, to Universal Fund are to        2   that's what you're asking.
    3   Universal Fund -- only and not to Universal Fund I.     3      Q. Okay. Right. And so there would have --
    4   And I would ask if you ever go back on that and you     4   there would have had to have been discussions with
    5   want to talk about Universal Fund I, that you just      5   Victory Park to let them know that -- of what the
    6   announce that for the record. Thank you.                6   bank had told you, right?
    7   BY MR. ACKELSBERG:                                      7      A. Well, yes, we -- we notified them that the
    8      Q. Do you remember, roughly, July of 2010 that       8   program was being terminated and the loans would be
    9   Victory Park, essentially, bought out the Universal     9   paying out over time.
   10   Fund? Do you remember that happening?                  10      Q. Okay. And, similarly, when you decided at
   11            MR. SCHEFF: Object to the form.               11   Think -- at Think to pursue the tribal model, to try
   12            MR. SHAPIRO: Object to form.                  12   to find a partner that -- that suited your
   13            MR. SCHEFF: Object to the form.               13   requirements, whatever they were -- and we
   14      A. Victory Park bought out. I remember at           14   haven't -- we haven't gotten there yet -- you would
   15   some point in time -- again, I'm -- I'm sorry, I       15   have been in discussions with Victory Park about
   16   don't know the exact timing -- Victory Park became     16   that, right?
   17   an investor, and I don't know whether they came in     17      A. At some point in time, we would have
   18   in parallel, so pari passu to any of the previous      18   discussed that we were evaluating it and given them
   19   investments, or that when their investment dollars     19   some time to think of whether they were interested
   20   came in, the previous investors were repaid in that    20   in evaluating that as a potential funding
   21   transaction. So I don't know the specifics.            21   opportunity for them.
   22   BY MR. ACKELSBERG:                                     22      Q. And at some --
   23      Q. I'm not -- and I'm not asking you to recall      23      A. I just don't know exactly when that
   24   the details of that transaction. But just at some      24   happened.
   25   point, while you were still lending to the -- while    25      Q. Right. And without the specifics of the


                                                                           45 (Pages 177 to 180)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0065
                                                  Kenneth Rees
                                              Page 181                                                    Page 183
    1   day, at some point, Victory Park told you that they     1   intermediaries in between. As we saw the final
    2   were interested, right?                                 2   proposed documents coming from -- from the tribe,
    3      A. That's correct.                                   3   they had the sort of management company that the
    4      Q. Okay. And so whoever kind of came up with         4   tribe was using --
    5   the name, either it was Victory Park or Think           5      Q. MacFarlane Group?
    6   Finance, or together, the concept came up of GPLS to    6      A. I don't know which entity it was. It
    7   be a -- essentially, a replacement investment fund      7   was -- it was one that Mark Curry was associated
    8   for whatever the preexisting one was with regard to     8   with. I don't know if it was The MacFarlane Group
    9   First Bank of Delaware?                                 9   or anyone else. But -- but there was a business
   10             MR. SHAPIRO: Object.                         10   entity that we were to be contracting with as
   11             MR. SCHEFF: Object to the form.              11   opposed to directly with the tribal lending entity,
   12             MR. SHAPIRO: Object to the form. And         12   and we didn't think that was a smart way to do
   13   inconsistent with prior testimony, mischaracterizing   13   business. And the --
   14   the testimony.                                         14      Q. Why not --
   15      A. And, again, the way I remember it, and I         15             MR. SCHEFF: Let him finish the
   16   remember it fairly discreet, there was the Universal   16   answer, please.
   17   Fund that Victory Park Capital was an investor in.     17      A. You know, we -- we felt we had a business
   18   At some point in time, the GPLS fund was established   18   model that, you know, A, it worked well. It had had
   19   and Victory Park was an investor in that fund. I       19   FDIC -- in our minds at least, an FDIC sort of stamp
   20   don't remember with any specificity how things         20   of approval on it because it had gone through FDIC
   21   evolved and if they did evolve. I'm sure Chris         21   examination. We wanted to replicate that as much as
   22   could do a better job than I could about that.         22   possible. And having another entity where also we
   23   BY MR. ACKELSBERG:                                     23   didn't feel like we'd be working directly with
   24      Q. Okay. Now, the Great Plains Lending              24   that -- that, you know, tribal lending entity, it
   25   labelled product didn't -- didn't happen as you        25   just didn't feel like the right relation- -- I mean,


                                              Page 182                                                    Page 184
    1   thought it was going to happen when you said start      1   we already walked away from the Butch Webb operation
    2   the engines on February 28, 2011?                       2   because we didn't think that was an appropriate
    3              MR. SCHEFF: Object to the form.              3   way -- you know, we didn't think there was -- they
    4          You can answer the question.                     4   had any sovereign rights to lend at all.
    5      A. Yes.                                              5         And this, we just thought, was not the
    6   BY MR. ACKELSBERG:                                      6   kind of business relationship that would be a
    7      Q. Okay. Instead, there was a -- there was a         7   stable, longstanding one that we wanted to be part
    8   switch to a different tribe, the Chippewa Cree in       8   of. So we had been continuing to talk to other
    9   Montana, correct?                                       9   tribes.
   10      A. Yes.                                             10         And as you mentioned, I think it was
   11      Q. Okay. So what do you remember -- well,           11   Haynes that bound the -- the -- what became the
   12   first of all, what went wrong with the                 12   Plain Green tribe, the Chippewa Cree tribe, and we
   13   Otoe-Missouria and Mark Curry, or whoever you were     13   were sort of in parallel talking with those two --
   14   talking with back then, or whoever --                  14   two tribes. And, ultimately, we were more
   15      A. Yeah.                                            15   comfortable with the structure and the relationship
   16      Q. -- the company was talking with?                 16   with the Chippewa Cree than we were with the
   17      A. You know, the difference between the             17   Otoe-Missouria at that time.
   18   preliminary sort of deal terms that seemed to make     18   BY MR. ACKELSBERG:
   19   sense and the final paperwork, we just weren't         19      Q. Where did you get the impression that the
   20   really happy with what we were seeing. At a high       20   FDIC had approved of the structure that you had in
   21   level, we thought that the -- we believed that the     21   place with First Bank of Delaware?
   22   way that we worked with the bank, which we felt was    22      A. Well, it had gone through multiple FDIC
   23   very stable and a well-functioning structure, was      23   exams.
   24   such that we had really -- you know, we were the       24      Q. How do you know?
   25   service provider for the bank, and there weren't       25             MR. SHELDON: I would just caution



                                                                           46 (Pages 181 to 184)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0066
                                                  Kenneth Rees
                                              Page 185                                                    Page 187
    1   again if anything you're going to say would be as a     1         So I guess I'd be surprised if the FDIC
    2   result of being told something by counsel, you know,    2   was unaware of it because they used that same
    3   you can state that for the record, but if it's          3   structure and the same -- some of the same
    4   independent of that, please do testify.                 4   investors, at least for the previous program as well
    5      A. It was independent. It was from bank --           5   as for ours, but I don't know for a fact whether the
    6   bank management.                                        6   FDIC didn't know that.
    7   BY MR. ACKELSBERG:                                      7      Q. Okay. You do know that the government
    8      Q. Like Alonzo?                                      8   ultimately shutdown First Bank of Delaware, you do
    9      A. Alonzo and Harry Madonna, the chairmen.           9   know that, right?
   10   And they -- I'm sorry, I just lost my train of         10            MR. SCHEFF: Object to the form; lack
   11   thought. Excuse me.                                    11   of foundation.
   12          Yeah, so back to the -- the sort of FDIC        12      A. I will go ahead an answer the question.
   13   oversight. So you've probably seen that at one         13   They did shut it down, but, again, my
   14   point in time the FDIC stopped the bank from some of   14   understanding is --
   15   its programs and thought that they exhibited           15   BY MR. ACKELSBERG:
   16   rent-a-bin characteristics. Ours was excluded from     16      Q. They did or didn't?
   17   that. And we did modify the structure of the           17      A. Oh, actually, did they shut it down? I
   18   relationship with the bank, sort of looking at -- at   18   thought the -- the bank actually sold all the
   19   what the FDIC didn't like about the other              19   assets.
   20   transactions. That was actually largely what the       20      Q. After they were sued by the justice
   21   bank asked us to do. And then -- and that's when we    21   department?
   22   established the Universal Fund -- for instance.        22      A. I don't know that that means they shut them
   23   Yeah, Universal Fund --. And the FDIC did -- I         23   down.
   24   think it was two more exams, at least one more exam    24            MR. SCHEFF: Object to the form; lack
   25   since that time.                                       25   of foundation.


                                              Page 186                                                    Page 188
    1         So from our perspective, you know, the            1      A. Maybe -- maybe they -- I assumed that they
    2   bank had been told this is how we think you ought to    2   were selling assets, there was some value to those
    3   be working with service providers for credit            3   assets as an -- as an entity.
    4   programs. We made changes specifically based on         4   BY MR. ACKELSBERG:
    5   bank guidance. And then the FDIC looked at it and       5      Q. By the way, the -- the loan assets with
    6   continued that -- that business until the bank          6   regard to the ThinkCash program, at the time the
    7   ultimately exited it.                                   7   bank was selling off its assets, Think Finance
    8         So, again, from our perspective, the FDIC         8   already owned all those loan assets; am I right?
    9   had looked at it and thought there was an               9             MR. SCHEFF: Object to the form; lack
   10   appropriate relationship for a lender and a service    10   of foundation.
   11   provider to have. So that was -- that was our          11      A. So when the -- at the end of the -- when
   12   perspective and why we wanted to heed as close to      12   the bank notified us that they wanted us -- they
   13   that structure as possible when working with tribes.   13   wanted to no longer continue the program, they told
   14      Q. Based on your conversations with Alonzo          14   us they would stop originating by the end of the
   15   Primus and Harry Madonna, did you have the             15   year, and they asked us to -- to buy those assets
   16   impression that the FDIC had been informed by them     16   off of their books. And I don't know if --
   17   that the invest- -- that the investors in the          17   actually, I --
   18   Universal Fund who was buying the participations       18   BY MR. ACKELSBERG:
   19   were family and friends of the bank leadership?        19      Q. Well, there weren't any --
   20      A. The FDIC, my understanding -- and this is        20      A. I just don't know. There -- there was a --
   21   really coming from representations from Alonzo and     21   they -- you know, their -- and I'm not sure how much
   22   others at -- at the bank, was pretty thorough in its   22   the bank retained. It was maybe 2 or 3 percent that
   23   evaluation of these programs, both the program with    23   they had on their books after they participated out
   24   us and previous programs that the -- that the bank     24   the majority to the Universal Fund --. But at some
   25   had had.                                               25   point in time, as sort of the end of the program,


                                                                           47 (Pages 185 to 188)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0067
                                                  Kenneth Rees
                                              Page 189                                                    Page 191
    1   they wanted to get all of those assets off their        1   don't know. Oftentimes we would do that.
    2   books. And I don't know exactly where those ended       2   BY MR. ACKELSBERG:
    3   up. I don't think that Think bought those assets.       3      Q. And he was someone that you would -- you
    4   Maybe they did. But I thought they were ultimately      4   trusted and had -- you know, he was involved in the
    5   contributed to -- to another fund.                      5   First Bank of Delaware product, right?
    6      Q. The investment fund, right. But that              6             MR. SCHEFF: Object to the form.
    7   investment fund, due to those quirky accounting         7      A. I mean,, he was -- he was an attorney
    8   rules back in the Universal -- Universal Fund           8   with -- with a reputable law firm and seemed to have
    9   period, those loan assets were on the books of Think    9   a lot of experience in, you know, supporting credit
   10   Finance anyway, right?                                 10   programs.
   11      A. I thought you asked --                           11   BY MR. ACKELSBERG:
   12            MR. SCHEFF: Object to the form; lack          12      Q. Well, but he's someone you knew and trusted
   13   of foundation.                                         13   already, right?
   14         You can answer the question.                     14             MR. SCHEFF: Object to the form.
   15      A. I thought you asked who bought the -- the        15   BY MR. ACKELSBERG:
   16   assets.                                                16      Q. As -- as --
   17   BY MR. ACKELSBERG:                                     17      A. I mean,, so you're saying "trusted." I'm
   18      Q. So it might --                                   18   sorry, there's a lot of attorneys in the room here.
   19      A. I believe the assets were bought by the          19   He is an attorney. He is someone we worked with in
   20   investment fund, not by us.                            20   the past. I'm not sure "trusted" is the word I
   21      Q. And then by virtue of those pesky                21   would use for him, but he was a person who had
   22   accounting rules, those -- they were actually shown    22   experience with us and we knew him and had worked
   23   on the financial statements of Think Finance as        23   with him.
   24   assets of the company?                                 24      Q. Specifically, with regard to the
   25            MR. SCHEFF: Object to the form.               25   ThinkCash/First Bank of Delaware product, right?


                                              Page 190                                                    Page 192
    1      A. I certainly wouldn't -- you know, I               1      A. Yes.
    2   wouldn't characterize accounting rules as pesky. I      2      Q. Okay. And with regard to the Chippewa
    3   just don't think they're an accurate way to judge       3   Cree, it's -- you know, the tribe itself, was there
    4   the contractual relationships that the -- that Think    4   any due diligence done by Think with regard to the
    5   had with the entities that it did business with.        5   tribe?
    6   BY MR. ACKELSBERG:                                      6      A. I'm sorry, which tribe are we talking
    7      Q. Okay. Now, did -- did Think Finance when          7   about?
    8   it began talking with the Chippewa Cree, did it do      8      Q. Chippewa Cree.
    9   any due diligence on Steven Haynes, the go-between?     9      A. The Chippewa Cree tribe.
   10            MR. SCHEFF: Object to the form; lack          10      Q. The tribe that Haynes -- Eckman and Haynes
   11   of foundation.                                         11   connected you with.
   12      A. You know, I don't know the answer to that.       12      A. Yes, it's -- it's not easy to get a lot of
   13   Oftentimes we would do background checks on people     13   detailed due diligence on -- on tribal
   14   we work with. That was sort of a common practice.      14   organizations. You don't have all the sort of
   15   I don't know if in that case we did. I know there      15   filings and stuff that you have with, you know, a
   16   was some -- I mean,, I expect there was some vetting   16   nontribal company. But we did what we could.
   17   of him by the people that worked with him and in how   17         A lot of it actually came from Haynes.
   18   we came into contact, I think you said Rick Eckman,    18   Haynes had worked with the Chippewa Cree before.
   19   sort of was the person who was kind of the person      19   And as far as various other tribal organizations he
   20   that put us together.                                  20   had worked with, he seemed to think they were a
   21         And I -- I just don't know exactly what --       21   pretty sound business partner. There was certainly
   22   you know, how much background or due diligence was     22   a real need on the reservation for business
   23   done on Haynes. I mean,, because it came from an       23   development, and he felt they'd be a good partner.
   24   attorney, there might have been a sense that he had    24         But I think we probably -- it was hard for
   25   already been vetted to a certain extent. But I         25   us to do a whole lot of additional due diligence on


                                                                           48 (Pages 189 to 192)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0068
                                                  Kenneth Rees
                                               Page 193                                                   Page 195
    1   the Chippewa Cree as a business partner outside of      1   a -- as far as we knew, that was a former business
    2   what Haynes represented to us.                          2   relationship. I think it had already ended by the
    3      Q. And Haynes' business relationship with the        3   time that we had begun discussions with the tribe.
    4   tribe was in a casino business, right?                  4   I'm not certain about that, but that was my
    5      A. I believe he was in a casino business with        5   recollection.
    6   them. I don't know any more details than that. But      6      Q. Hang on just for a second.
    7   he had worked with them and thought they were good      7         Now, at some point you learned that --
    8   business partners.                                      8   sorry. At some point Think Finance learned that
    9      Q. Did the company -- did Think Finance do any       9   Encore was, in fact, getting a percentage of the
   10   due diligence with regard to the Chippewa Cree's       10   take from the Plain Green product, right?
   11   prior experience in the lending business?              11      A. Yes.
   12      A. Well, I knew that they had a lending             12      Q. Okay.
   13   business in the past. It was one of the things that    13      A. It's very frustrating.
   14   made them an attractive business partner because       14      Q. Explain. Why was it so frustrating?
   15   they had already had some experience with lending.     15      A. We didn't think they had done any value in
   16   I don't know anything other than the fact that they    16   terms of helping the tribe establish a relationship
   17   had a product that they -- that they told us that      17   with us, yet they were taking what we felt was, you
   18   they were unhappy with.                                18   know, economic benefits from the tribe and putting
   19      Q. Did you look at the product or look at its       19   them into their own pocket for no value add.
   20   track record or. . .                                   20      Q. Well -- so make sure I understand this. So
   21      A. I didn't personally.                             21   when you were talking -- let's switch tribes. When
   22      Q. Did anybody at Think Finance do that?            22   you were talking to the Otoe-Missouria, you knew
   23      A. I can't speak to that.                           23   that there was a nontribal, call it intermediary
   24      Q. So that's not something that you, as CEO,        24   service provider, that -- that you were talking with
   25   required? That wasn't information that you needed      25   about the possible relationship. You were talking


                                               Page 194                                                   Page 196
    1   in order to make a decision whether this was a good     1   with Mark Curry about whether or not you could
    2   partner?                                                2   connect with the Otoe-Missouria, right?
    3             MR. SCHEFF: Object to the form.               3             MR. SCHEFF: Object to the form;
    4          You can answer the question.                     4   compound question.
    5      A. I can say I didn't do that. And I can't           5         You can answer whatever question you
    6   remember now exactly what due diligence was done on     6   choose.
    7   that tribe. I can speak to the fact that as a team      7      A. So, you know, the -- I didn't know all the
    8   we got comfortable that they would be a good            8   details of how Curry worked with the Otoe, but Curry
    9   business partner, but I just can't speak to exactly     9   was the intermediary -- intermediary that sort of
   10   what was done and how much detail was accomplished.    10   found us as a potential partner for the tribe. So
   11   BY MR. ACKELSBERG:                                     11   they had added some value add there. And, also, we
   12      Q. To the extent the Chippewa Cree had any          12   knew that they were providing some level of
   13   prior experience in a lending operation, that would    13   consulting to the tribal lending about how to think
   14   have been with the service provider being a company    14   about their economic development on the reservation.
   15   called Encore, Encore Services, right?                 15   Neither of those things is true of Encore.
   16      A. I believe that's true; although, I don't         16   BY MR. ACKELSBERG:
   17   know exactly what role Encore played in the previous   17      Q. Well -- okay. So --
   18   lending business that the tribe had. I remember        18      A. So we just saw no value in what they were
   19   that name in association with the business but not     19   doing. Whereas -- whereas, Mark Curry -- and we can
   20   what the role was.                                     20   argue about, you know, exactly how much they got.
   21      Q. Well, did the -- did Think Finance do any        21   I'm not sure exactly I know what it was. But there
   22   due diligence with regard to --                        22   was real value add they provided to the tribe, and
   23      A. To Encore?                                       23   they should have been compensated in some fashion
   24      Q. -- to Encore?                                    24   for that.
   25      A. Not that I'm aware of. That -- that was          25      Q. But did you care whether or not the


                                                                           49 (Pages 193 to 196)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0069
                                                  Kenneth Rees
                                              Page 197                                                    Page 199
    1   Chippewa Cree had any prior lending experience? Was     1   prior lending experience?
    2   that important to you?                                  2      A. Through representations of Haynes.
    3      A. It was, actually. It gave us a sense that         3      Q. And that's it?
    4   they had already evaluated the product and were         4      A. Yeah.
    5   comfortable with it and saw the value for -- for        5      Q. Okay. By the way, the Encore crowd, we're
    6   their reservation.                                      6   talking about -- basically, we're talking about Las
    7      Q. But to the extent they did, in fact, if           7   Vegas gangsters, aren't we?
    8   they really did have any prior lending experience,      8             MR. SCHEFF: Object to the form.
    9   it would have been with regard to some lending          9      A. I know nothing about them other than the
   10   activity associated with Encore Services, right?       10   fact that I thought their business relationship with
   11      A. Well, I don't think you get credit for a         11   the tribe was -- I had heard it was unsuccessful
   12   failed business opportunity that gives you an          12   from a lending perspective, and I thought the fact
   13   understanding of the fact that there is a business     13   that they were getting any sort of revenue share was
   14   opportunity. They added zero value in the              14   inappropriate. I don't know anything about that --
   15   transaction for -- for us. They added zero value       15   that crowd of people.
   16   for the tribe, and yet they're an economic drain on    16   BY MR. ACKELSBERG:
   17   important, you know, revenue sources to the tribe.     17      Q. Well, when we're talking about Encore,
   18   So, yeah, we had a lot of problem with it. It          18   we're talking about Zachary Roberts and -- and --
   19   seemed like a wildly inappropriate way to be, you      19      A. Don't know the name.
   20   know, stripping wealth from the tribe is how we        20      Q. What about Marty Mazzara, you know that
   21   viewed it. I know I may be overstating that, but we    21   name, right?
   22   felt that was inappropriate at the time and we still   22      A. I -- I don't remember that name.
   23   do. Or I still do.                                     23      Q. Do you remember being sent a video by Mark
   24      Q. Look, I have the same impression. I'm            24   Curry of Marty Mazzara's collection operation in Las
   25   not -- I'm not fighting that at all.                   25   Vegas?


                                              Page 198                                                    Page 200
    1          But that's something that you discovered         1      A. No, I don't.
    2   sort of late in the game after the Plain Green          2             MR. ACKELSBERG: Okay. What are we up
    3   product was up and running for a couple of years,       3   to? 278.
    4   right?                                                  4             (Exhibit No. 278 marked.)
    5      A. I don't know when we discovered it. I             5      A. Thank you.
    6   remember it happened after we had got the program up    6   BY MR. ACKELSBERG:
    7   and running.                                            7      Q. Does this -- does this refresh your
    8      Q. Okay. So at that point, you made the              8   recollection?
    9   determination that Encore had provided no value to      9      A. Yeah, it does. And so I'm reading here, it
   10   this transaction, what -- to this relationship, this   10   was in 2013, a couple years after the relationship
   11   product at all?                                        11   with the tribe had happened. And we were, by that
   12              MR. SCHEFF: Which product? Be               12   point in time, aware of the fact that Encore was
   13   specific.                                              13   getting money as -- I guess it was a finder's fee or
   14              MR. ACKELSBERG: Plain Green. Plain          14   consulter's fee or something like that. So, you
   15   Green.                                                 15   know, I -- I don't know the name that you mentioned.
   16              MR. SCHEFF: Thank you.                      16   I don't think that's on here. But there was -- I do
   17   BY MR. ACKELSBERG:                                     17   remember looking at some video, and I think it was a
   18      Q. But I'm going back to the beginning, to          18   party in their call center, and it just seemed
   19   February, March 2011, you said it was important        19   really --
   20   that -- it was important to you, to the company,       20      Q. It was pretty offensive, wasn't it?
   21   that the Chippewa Cree had some prior lending          21      A. I don't know about offensive. I actually
   22   experience?                                            22   don't remember what was in it. I just remember
   23      A. That was a plus for them as a business           23   thinking it was not a -- you know, obviously, it
   24   partner, that's correct.                               24   wasn't an indication of a professionally run
   25      Q. And how did you determine that they had any      25   business, from my perspective.


                                                                           50 (Pages 197 to 200)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0070
                                                  Kenneth Rees
                                              Page 201                                                    Page 203
    1       Q. By the way, did anyone in Think                  1   sort of make those changes, that you learned that
    2   Finance ever -- or did you ever come to learn that      2   the debt from ThinkCash, PayDay One, tribal, that,
    3   this same guy, Marty Mazzara, who was also connected    3   basically, it had gotten into hands that you hadn't
    4   to Encore, had at this point in time purchased          4   vetted originally, right?
    5   millions of dollars of ThinkCash and PayDay One         5      A. Yeah, and I have no reason to believe that
    6   debt?                                                   6   there was anything done that was in violation of the
    7       A. I didn't know that. How -- I guess I can         7   Fair Debt Collections Practices Act. I think all of
    8   ask, how would he have done that directly? I don't      8   the people that did buy the -- the paper were
    9   remember that we --                                     9   licensed collectors. But we wanted more control
   10       Q. All right. Well, let's --                       10   over the customers that -- that, you know, took
   11       A. Direct buying through us, I'm not aware of      11   products either from -- from our direct products or
   12   it.                                                    12   from customers that were using the -- the licensed
   13       Q. Well, let's talk about -- so you do know --     13   products.
   14   so at some point in, I think, it was 2010, you         14      Q. Right, but just going back to this -- to
   15   decided to start selling debt. You got a broker        15   this e-mail in this -- before you -- before you did
   16   named Brett Horrocks involved, right?                  16   change the rules so that you took more control over
   17       A. Yes.                                            17   NCA's ability to resell the debt, millions of
   18       Q. And Brett Horrocks connected you with a         18   dollars of PayDay One, ThinkCash and tribal loans
   19   company called NCA?                                    19   ended up in hands that you had not vetted?
   20       A. Yes.                                            20             MR. SCHEFF: Object to the form.
   21       Q. And NCA ended up buying, virtually, all the     21   BY MR. ACKELSBERG:
   22   debt from PayDay One, from ThinkCash, from -- from     22      Q. That's the -- that's why you changed the
   23   the tribal products; am I right?                       23   rules, right?
   24       A. I don't know how much they bought. They         24             MR. SCHEFF: Object to the form; lack
   25   were a buyer. I thought there was a few debt           25   of foundation.


                                              Page 202                                                    Page 204
    1   buyers. There were a limited number. For some           1          You can answer the question.
    2   reason, I remember NCA and NCB. I think they were       2      A. I mean, again, it's actually a pretty
    3   different companies.                                    3   common thing. We were very unusual in not wanting
    4      Q. And do you remember that there were some          4   that to happen. And also, as I said, I've got
    5   issues about the fact that NCA was selling the debt     5   absolutely no reason to believe that there was
    6   to secondary purchasers?                                6   anything inappropriate that was done with the paper
    7             MR. DAUGHERTY: Objection to form.             7   because we would have -- oftentimes, you know, if
    8   BY MR. ACKELSBERG:                                      8   there was any sort of collections problem, we would
    9      Q. You do remember that problem, right?              9   hear about it, and I don't remember hearing anything
   10      A. It was --                                        10   in particular with this.
   11             MR. DAUGHERTY: Same objection.               11          But, certainly, you know, I didn't view
   12      A. It was -- I mean, it's -- it's a very            12   this as a particularly professionally run company,
   13   common thing that happens in the -- in the business.   13   and I wouldn't have wanted them to have any
   14   Typically, when debt buyers buy debt, if they can't    14   collections rights to any -- any loans that were
   15   collect on it, they will resell it later. We were      15   originated using our platform.
   16   pretty new to selling debt and didn't understand       16   BY MR. ACKELSBERG:
   17   that this could happen. It was in their legal right    17      Q. And so you didn't know until today that
   18   to do under the contract, so we did change the         18   millions of dollars of loans originated off your
   19   contract to prevent any future reselling because --    19   platform were, in fact, sold to this character that
   20   BY MR. ACKELSBERG:                                     20   you thought -- that you thought should go to jail
   21      Q. Right.                                           21   based on what you saw on the -- on the video?
   22      A. -- we thought it was important to keep           22             MR. SCHEFF: Objection; lack of
   23   that -- you know, keep a close eye on any debt         23   foundation, mischaracterizes the exhibits.
   24   collection.                                            24          You can answer the question.
   25      Q. No, and I saw that. But before you did           25      A. So, obviously, the comment, "Some people


                                                                           51 (Pages 201 to 204)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0071
                                                  Kenneth Rees
                                              Page 205                                                    Page 207
    1   should go to jail," is flip and doesn't really have     1      A. I'm just asking if it was executed as -- as
    2   anything to do with any specific understanding of       2   here, or was this just a draft term sheet that was
    3   what they're doing. And in this, I think I'm more       3   used by the sides in discussions?
    4   talking about still frustrated about the -- the         4      Q. Well -- so Think Finance went to the tribe
    5   relationship they had with -- with the Rocky Boy        5   with proposed terms, right? I mean,, that's what --
    6   tribe, which we felt was -- you know, again, I still    6   that's what you-all vetted before the crew went out
    7   believe that it was -- it was taking important          7   to Montana, right?
    8   economic resources away from the tribe.                 8             MR. SCHEFF: Object to the form; lack
    9          But, you know, yes, when we realized             9   of foundation through this witness.
   10   that -- that the controls we thought were in place     10          You can answer the question if you can.
   11   by contractual arrangements weren't in place, we       11      A. Generally, there would be a, you know,
   12   acted to tighten those up so we could control it       12   business objective. I -- and I don't know when,
   13   more.                                                  13   this was multiple meetings in and there had been a
   14   BY MR. ACKELSBERG:                                     14   lot of discussions or was -- was very early on and
   15      Q. All right. So I'd like --                        15   it was just in a sort of here's optimally some of
   16      A. And -- I'm sorry -- to answer your               16   the things we're looking to achieve versus the more
   17   question, I wasn't aware until today that -- that      17   specific. So I -- if this was -- if this was
   18   this specific entity had -- had ever purchased any     18   executed, it would help me better understand the
   19   loans from us, at least I'm not aware that -- I        19   context for it. I don't need to see the executed
   20   can't remember that I was aware of that.               20   one. I'm just asking if it was executed.
   21      Q. Okay. So just were you --                        21   BY MR. ACKELSBERG:
   22      A. I'm sorry, is this a break time?                 22      Q. My understanding it was, signed by Jason
   23             MR. SCHEFF: You need a break? You            23   Harvison --
   24   got it.                                                24             MR. SCHEFF: Why don't you show him
   25             THE VIDEOGRAPHER: We are off the             25   the executed copy? It will give context on --


                                              Page 206                                                    Page 208
    1   record. The time is 2:23 p m.                           1   BY MR. ACKELSBERG:
    2             (Break taken, 2:23 p m. to 2:33 p m.)         2      Q. -- John Hull.
    3             THE VIDEOGRAPHER: We are back on the          3             MR. SCHEFF: Give him the executed
    4   record. The time is 2:33 p m.                           4   one.
    5   BY MR. ACKELSBERG:                                      5             MR. ACKELSBERG: We'll call this --
    6      Q. Mr. Rees, were you involved in any of the         6   we'll call this P-279.
    7   initial meetings with the Chippewa Cree?                7             (Exhibit No. 279 marked.)
    8      A. The Chippewa Cree, no, I don't think so.          8      A. Thanks. Because I don't remember seeing
    9      Q. Okay. But you would have vetted the term          9   this specific document. Thank you.
   10   sheet, though, before it was presented, right?         10          Signed by Jason. Do we happen to know who
   11             MR. SCHEFF: Object to the form.              11   this -- curious as whose signature for GPLS was.
   12          You can answer.                                 12   BY MR. ACKELSBERG:
   13      A. I -- I don't know what I saw before it went      13      Q. I haven't the faintest idea.
   14   out. Certainly, the deal -- the proposed deal terms    14      A. Okay. All right. Thank you.
   15   I would have understood from Chris and Jason and       15          (Reviews document.)
   16   Michelle before they met with the tribe.               16          Great. Thank you.
   17   BY MR. ACKELSBERG:                                     17      Q. So you remember this document as setting
   18      Q. Okay. So I want to show you a document           18   forth the terms that Think Finance presented to the
   19   that's been marked Plaintiff's Exhibit 127.            19   Chippewa Cree?
   20      A. Thank you.                                       20      A. Like I said, I don't remember this term
   21          (Reviews document.)                             21   sheet.
   22          By the way, do we -- it doesn't look like       22      Q. I see. But you do remember -- the content
   23   this was executed. Do we know if it was?               23   of the term sheet you remember, though, right?
   24      Q. Would you rather see the executed one? I         24      A. Some of it. I mean,, there's even mention
   25   mean, this is the one that was produced by --          25   of a law firm -- I don't know Jones and Keller.


                                                                          52 (Pages 205 to 208)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0072
                                                  Kenneth Rees
                                              Page 209                                                    Page 211
    1   Maybe I -- maybe I've heard the name. I don't           1   know, I'm sure that we would have said that we
    2   remember them.                                          2   wouldn't want to do a payday loan product, which I
    3      Q. Well, why don't we work through it and            3   think the tribe had done before. But to exactly
    4   see --                                                  4   whether they -- you know, we proposed exactly what
    5      A. Sure.                                             5   that product looked like and they said: Yes, that's
    6      Q. Why don't we work through it. So in terms         6   exactly what we want, or whether there was some
    7   of the transaction, the first paragraph is pretty --    7   discussion. Certainly, the tribes wanted different
    8   well, it's just obvious that's what Think Finance       8   things than -- than we had exactly proposed.
    9   does, right, in terms of licensing the --               9   BY MR. ACKELSBERG:
   10      A. Licensing, yeah, they -- the basic               10      Q. The fact that -- the provision about
   11   structure of the relationship where we're licensing    11   Haynes, you don't know where that came from, the
   12   our software and, you know, providing certain other    12   last paragraph?
   13   services. Let's see. Coterminous, that seems like      13      A. "Haynes will arrange to provide funding,"
   14   something, generally speaking, we'd -- we'd do in a    14   yeah, I don't know who -- who drove that. As -- as
   15   term sheet.                                            15   I mentioned before, I was aware that Haynes was
   16      Q. Okay. And the second paragraph in terms of       16   providing some sort of funding. Actually, more
   17   requiring the tribe to adopt a finance code, that      17   recently I became aware of that. But I don't know
   18   was something that Think wanted the tribe to do,       18   who came up with terms around Haynes, whether it was
   19   right?                                                 19   Haynes, the tribe or us.
   20              MR. SCHEFF: Object to the form.             20      Q. Well, I believe that you also said earlier
   21      A. I actually don't know who drove that,            21   that you were aware that Think Finance was providing
   22   whether it was Haynes or GPLS or Think. It does        22   the money to Haynes to provide to the tribe?
   23   make sense that the parties would review the tribal    23            MR. SCHEFF: Object to the form.
   24   law under which the lending operation was operating    24   BY MR. ACKELSBERG:
   25   and be comfortable that it was acceptable to all       25      Q. You do remember that, right?


                                              Page 210                                                    Page 212
    1   parties, but I don't know who brought that term into    1            MR. SCHEFF: Misstates the testimony.
    2   play.                                                   2         You can answer the question.
    3   BY MR. ACKELSBERG:                                      3   BY MR. ACKELSBERG:
    4       Q. Okay. And the third paragraph, I mean,           4      Q. At some point, you learned that that was --
    5   it's, basically, a description of the ThinkCash         5      A. At some point --
    6   product that was previously on line in -- in            6            MR. SCHEFF: Object to the form.
    7   partnership with First Bank of Delaware, right?         7      A. -- I learned that we were providing debt to
    8              MR. SCHEFF: Object to the form.              8   Haynes, and I was also aware that Haynes was
    9       A. Actually, I mean,, both products were            9   providing debt to the tribes. I wasn't -- I didn't
   10   installment loan. I don't know if the terms maximum    10   know any sort of more of the details around that.
   11   amount and -- and APRs are identical or just           11   BY MR. ACKELSBERG:
   12   comparable.                                            12      Q. You didn't realize they were connected to
   13   BY MR. ACKELSBERG:                                     13   two things?
   14       Q. But in any case, these were the terms that      14      A. I -- I think the original question was more
   15   Think Finance was comfortable with?                    15   specific than that and -- but I was aware that they
   16       A. And, I mean, certainly, we must have been       16   were connected, but I don't remember exactly how
   17   comfortable because we were willing to sign the term   17   they were connected and whether there was a complete
   18   sheet. I don't know how much negotiation on exactly    18   overlap or -- or something very different. I just
   19   what the structure -- whether it happened before the   19   don't know exactly what his relationship with the
   20   term sheet was -- was agreed to.                       20   tribe was other than that he provided some form of
   21       Q. Well, I mean,, these terms weren't set by       21   debt financing for the tribe. And I don't know
   22   the tribe, right?                                      22   exactly what our relationship with Haynes was other
   23              MR. SCHEFF: Object to the form.             23   than we provided some form of debt to him, largely
   24       A. I'm sure that there was discussions. I          24   because we had never, you know, done transactions
   25   mean,, the tribe had a lending program before. You     25   with tribes. And so providing -- you know,


                                                                           53 (Pages 209 to 212)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0073
                                                  Kenneth Rees
                                              Page 213                                                    Page 215
    1   providing a debt to a tribe was something that we       1   the bank as well. So the basic structure would have
    2   didn't really understand much about.                    2   been in place. I don't -- I don't remember sort of
    3      Q. All right. And then there's references to         3   stamping 4.5 as either the goal or the limit. It
    4   a variety of issues on the second page.                 4   was -- that would have been the range of things that
    5      A. I mean, it looks like that GPLS may, from         5   he was trying to achieve.
    6   time to time, purchase participations that sounds       6   BY MR. ACKELSBERG:
    7   very comparable to the structure that -- that was       7      Q. Is the "he" Jason?
    8   used with the First Bank of Delaware.                   8      A. Yeah, Jason. It would have been, you know,
    9      Q. And you see that in terms of the mechanics,       9   the deal team, I recall, being Jason and Michelle.
   10   that Haynes had to set up a fund with sufficient       10   Probably Sarah would have been involved. I don't --
   11   monies to fund a day's worth of loans? Do you see      11   I don't know. But, you know, these are people I
   12   that?                                                  12   worked with for quite a while, so I had a lot of
   13      A. I see it. This is new to me, but I see it.       13   trust in his ability to negotiate the best job they
   14      Q. So this -- it sounds like before -- before       14   could.
   15   Jason signed this, he didn't -- he didn't talk to      15      Q. Am I right that the --
   16   you. Was he just off on his own?                       16      A. And, again, this is -- this is just the
   17             MR. SCHEFF: Object to the form.              17   term sheet, not the final executed contract.
   18         You can answer the question.                     18      Q. Am I right that the higher the revenue
   19      A. Well, we're talking about a lot of details       19   share, the less money at the end of the day for
   20   here, and these would be details that I would expect   20   Think Finance? Right?
   21   the relationship manager and the person working on     21             MR. SCHEFF: Object to the form.
   22   the products to figure out between all the parties.    22      A. Higher the revenue share? That is true.
   23   There were a lot of parties.                           23   BY MR. ACKELSBERG:
   24         The tribe, we had -- it looks like -- it         24      Q. Okay. And this revenue share of 4.5
   25   looks like we had at least two sets of counsel         25   percent, this was significantly less than the


                                              Page 214                                                    Page 216
    1   involved, obviously, GPLS or -- or Victory Park         1   revenue share that Think was paying First Bank of
    2   Capital, and, you know, I -- you know, there was        2   Delaware; am I right?
    3   certainly aspects that I would have expected that we    3      A. I don't remember what that -- what that
    4   would have driven, other aspects that we wouldn't       4   was. From what I remember, the bank seemed --
    5   necessarily have, like, you know, the -- the            5   excuse me -- the tribe seemed to think this was a
    6   structure of these mechanics. I don't know whether      6   significantly better deal for them than they had
    7   that came from us. It seems like it's something         7   gotten from Encore, but I -- I can't speak to the
    8   more salient to a relationship between the Haynes       8   specifics of that deal either.
    9   and the tribe than -- than us.                          9      Q. And how do you remember that?
   10   BY MR. ACKELSBERG:                                     10      A. This was really as we learned that they had
   11      Q. What about the provision about revenue           11   an unsuccessful lending product, they told us they
   12   share? Do you see that, about the tribe getting a      12   were unhappy with the deal structure that had been
   13   4.5 percent revenue share, that's something that       13   done at the time. I -- I can't remember exactly
   14   probably would have been driven by Think Finance       14   what they didn't like about it, but they certainly
   15   rather than GPLS, right?                               15   felt that this was very -- and as, obviously,
   16             MR. SCHEFF: Objection; calls for             16   approved to be, a great boom to the, you know,
   17   speculation. You can answer the question if you        17   economic development on the tribe and a lot of
   18   can.                                                   18   income that came to the tribe from this product.
   19      A. You know, going into the negotiation, you        19      Q. Now, in addition to the 4.5 percent offered
   20   know, there was -- you know, how does -- you know,     20   to the tribe, there was an additional 1 percent
   21   he had a fair amount of leverage in negotiating the    21   offered to Haynes, right?
   22   deal as -- as the best he could. I mean, every         22      A. That's what it says here, yes.
   23   negotiation has its own unique challenges. I knew      23      Q. Well, do you remember that as part of the
   24   that there was going to be a revenue share.            24   Plain Green deal?
   25   Obviously, that's the way it had worked with -- with   25      A. I don't.


                                                                           54 (Pages 213 to 216)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0074
                                                  Kenneth Rees
                                              Page 217                                                   Page 219
    1      Q. Okay.                                             1   you if you want, but let's --
    2      A. And by the way, I don't know what became --       2      A. Because it's -- it's a -- this -- GPLS
    3   what got into the final executed contracts. This is     3   shall pay a fee to Haynes, that doesn't seem like
    4   a term sheet. So you may be showing me the executed     4   something that we would be a party to.
    5   contract at some point, but this is a term sheet        5      Q. Oh, right. But you would -- you would
    6   rather than an -- than an executed agreement.           6   have -- you would have the contract?
    7      Q. So if we wanted to know the terms of the          7      A. I don't know that I would have.
    8   final deal, am I correct that we would -- first, we     8      Q. Oh, I see. Okay.
    9   would look at the contracts between Plain Green on      9      A. I mean, it doesn't mean I didn't, but I --
   10   the one hand and TailWind and TC Decision Sciences     10   I don't see why there would be any reason for me to
   11   on the other with regard to the service provider       11   have it.
   12   relationship? Correct?                                 12      Q. Okay. Now, that -- the service provider
   13      A. So are you asking what the contracts are --      13   contracts, the one regarding marketing and the
   14      Q. Yes.                                             14   one regarding Decision Sciences, they -- those
   15      A. -- related --                                    15   contracts said that the tribes would be paying
   16      Q. Well, you --                                     16   various fees to Think Finance for the services
   17      A. So we -- as we've said, Think was a              17   provided, right?
   18   marketing and technology provider, so we had --        18      A. Right.
   19   there may have been different naming structures, so    19      Q. But, in fact, those fees were all paid by
   20   I apologize if it isn't quite the same. But I do       20   GPLS, right?
   21   remember there was a marketing agreement by which we   21             MR. SCHEFF: Object to the form; lack
   22   would be compensated for -- I believe it was new       22   of foundation.
   23   customers; although, it might have been loans          23      A. Well, only for those -- I believe only for
   24   overall. And then there was a technology licensing     24   those loans that the -- that GPLS elected to buy
   25   and servicing agreement, and we got some sort of       25   participations in.


                                              Page 218                                                   Page 220
    1   a -- of a share for that. Other contracts, there        1   BY MR. ACKELSBERG:
    2   was the contract for buying the participations. I       2      Q. Meaning all of them?
    3   think that was called the participation agreement.      3            MR. SCHEFF: Object to the form; lack
    4   And then there was a guarantee agreement that we        4   of foundation.
    5   talked about. And all of those things have              5      A. Well, as I said there was the -- the --
    6   evolved --                                              6   GPLS could always decide whether to buy the
    7      Q. The administrative agency agreement?              7   participations. They had a right but not a
    8      A. I think that's right as well. As I said,          8   requirement to buy participations in the loans that
    9   these things evolved a number of different times,       9   were originated by the tribe. It was probably three
   10   and I don't remember the naming exactly. But those     10   independent parties with different -- or rights and
   11   are, basically, the structure. And comparable to       11   responsibilities.
   12   the structures, as I said, that we had with First      12   BY MR. ACKELSBERG:
   13   Bank of Delaware.                                      13      Q. All right. Well, so just for those loans
   14      Q. Now, those --                                    14   that GPLS did, in fact, buy 99 percent
   15      A. But, for instance, you mentioned that --         15   participations in, that the --
   16   you know, this Haynes agreement, I don't know if the   16            MR. ACKELSBERG: Yes?
   17   Haynes agreement, you know, ended up being like        17            MR. SHAPIRO: No, I'm sorry, I
   18   that, and that wouldn't have been anything that --     18   interrupted you. Go ahead.
   19   gosh, other than in the term sheet, I don't know why   19   BY MR. ACKELSBERG:
   20   we -- I don't know that I would have seen the final    20      Q. So with regard to the loans that, in fact,
   21   executed agreement for that. I'm not sure that         21   GPLS purchased a 99 percent interest from Plain
   22   anyone at Think would have seen the executed           22   Green --
   23   agreement.                                             23      A. Yes.
   24      Q. You're talking about the referral agreement      24      Q. -- am I right that the marketing fees to
   25   where it -- I mean,, we can -- we can show that to     25   TailWind and the technology fees to TC Decision


                                                                          55 (Pages 217 to 220)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0075
                                                 Kenneth Rees
                                              Page 221                                                    Page 223
    1   Sciences, that in reality, those fees were paid by      1   make sure the witness is not misled.
    2   GPLS out of the collection revenue?                     2         But go ahead, answer the question.
    3             MR. SHAPIRO: Object to form.                  3      A. Well, I -- I mean,, in order to begin the
    4             MR. SCHEFF: Object to the form.               4   loan program, it has to be a bank account
    5   BY MR. ACKELSBERG:                                      5   established. Generally, sort of best practices are
    6      Q. You understand how that's how the program         6   that the bank account that's used for originating
    7   worked, right?                                          7   loans has the same name as the entity. One of the
    8             MR. SHAPIRO: Same objection.                  8   reasons for that is when a customer sees either
    9             MR. SCHEFF: Object to the form.               9   funds into their account or a payment out of their
   10      A. So my understanding is they either paid          10   account, they see that name on the -- on the bank
   11   99 percent of that or a hundred percent. I don't       11   account so it isn't confusing.
   12   know.                                                  12         So it starts out saying, you know,
   13   BY MR. ACKELSBERG:                                     13   establish Plain Green or an entity with other --
   14      Q. Okay. Whether --                                 14   some other agreed upon name, and I think what
   15      A. But they certainly paid a majority of those      15   they're just trying to say is you should make sure
   16   fees as part of the participation agreement.           16   that the bank account has the same name as the
   17      Q. Right. And do you know why it was                17   lending entity name so there's no confusion to
   18   structured such that the contracts were with the       18   customers.
   19   tribes for those fees, but, in fact, the fees in       19   BY MR. ACKELSBERG:
   20   reality were paid by GPLS?                             20      Q. Well, actually, I was really more focused
   21             MR. SHAPIRO: Object to form.                 21   on the name Plain Green because, I'm assuming and
   22             MR. SCHEFF: Objection; misstates the         22   maybe I'm wrong, so correct me if I am wrong, that
   23   evidence.                                              23   your marketing team had come up with the name Plain
   24             MR. SHAPIRO: Go ahead.                       24   Green before the first meeting with the Chippewa
   25             MR. SCHEFF: You can answer the               25   Cree. Am I right?


                                              Page 222                                                    Page 224
    1   question if you can.                                    1      A. I just don't know the answer to that. I
    2      A. Why was the deal structured the way it was?       2   know that we had -- as I mentioned, there was a lot
    3   I mean,, this is sort what we had been first -- you     3   of product names being thrown around and evaluated
    4   know, the -- the bank had, you know, urged us to        4   by our team. Whether that -- that final name came
    5   structure the relationship between them and us and      5   into being before or after the initial discussions
    6   the third-party, this Universal Fund -- that they       6   with the Chippewa Cree, I mean,, the fact that this
    7   had, you know, urged the establishment of. It was a     7   is a term sheet suggested there had been previous
    8   structure that -- that we had been comfortable with.    8   meetings with the Chippewa Cree. It would have been
    9   I imagine the GPLS had been comfortable with it.        9   pretty surprising if we would have started the first
   10   And so we adopted it as -- as we had done with the     10   meeting with a term sheet.
   11   bank.                                                  11          So it is true, I do remember that -- that
   12   BY MR. ACKELSBERG:                                     12   Think did come up with that name along with -- I'd
   13      Q. And turning to page 3, so why would Think        13   be surprised if we didn't have a dozen other names
   14   or GPLS be making it a requirement of the deal that    14   that we had come up, including crazy names, and they
   15   the tribe establish a company called Plain Green,      15   were all things that we sort of had in a parking lot
   16   LLC?                                                   16   for future products, whether products we directly
   17             MR. SCHEFF: Object to the form. The          17   originated or products that we would do with a
   18   witness has testified this is a term sheet, not the    18   third-party bank or a tribal lender. So I just
   19   final deal. If you want to talk to him about the       19   don't know timing.
   20   final deal, show him those documents as opposed to     20          But if the question is did -- did Think
   21   the term sheet. It's just inappropriate.               21   Finance come up with the name Plain Green, the
   22   BY MR. ACKELSBERG:                                     22   answer is, yes, along with a number of other product
   23      Q. You can answer the question now that             23   names.
   24   Mr. Scheff has finished his speech.                    24      Q. Okay. And my -- do you know what the
   25             MR. SCHEFF: Mr. Scheff is trying to          25   reason was for telling the tribe that they had to


                                                                           56 (Pages 221 to 224)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0076
                                                  Kenneth Rees
                                              Page 225                                                    Page 227
    1   hire Pepper Hamilton?                                   1             THE WITNESS: Okay.
    2              MR. SCHEFF: Object to the form;              2   BY MR. ACKELSBERG:
    3   misstates the document.                                 3      Q. And I'm not -- I'm not going to ask any
    4           You can answer the question if you can.         4   questions about Sarah's comments here. This is
    5   BY MR. ACKELSBERG:                                      5   really about the dialogue between you and Mark
    6       Q. Page 3.                                          6   Curry.
    7       A. Well, it's unclear to me that this is a          7             MR. SHELDON: You can proceed. Thank
    8   Think, you know, specified document. I -- I guess       8   you for your time.
    9   it's -- since -- since Pepper is representing the       9   BY MR. ACKELSBERG:
   10   tribe, I don't know that we, you know, urged them to   10      Q. So why don't you explain the context of
   11   do it or they were somebody -- I mean, it's, I think   11   this exchange with Mark Curry.
   12   as you pointed out, Haynes and the Pepper Hamilton     12      A. Sure. This is at -- loosely speaking, in
   13   firm had a relationship. So perhaps Pepper Hamilton    13   that period of time where the -- what's called
   14   was recommended to the tribe by Haynes or maybe they   14   Operation Choke Point is happening, a period of time
   15   had -- I just don't know where that relationship --    15   that, you know, obviously, we and certain others in
   16              MR. SCHEFF: Don't guess. If you know        16   the industry, as well as legislators, thought it was
   17   the answer, fine.                                      17   a period of regulatory overreach by banking
   18       A. Sorry about that. I just don't know in          18   regulators to stop banks from doing business with
   19   this case. And this is -- again, just a point I        19   certain types of businesses.
   20   would make is, this is a term sheet that seems to      20          And during that time, it became very hard
   21   have come after a number of conversations already,     21   for us as a direct lender as well as -- as well as
   22   and it seems to be attempting to represent the         22   tribal entities, such as in this case Great Plains
   23   intents of all parties, not just one party.            23   Lending, to -- to have stable ACH relationships,
   24              MR. ACKELSBERG: Okay. I am going to         24   which are, obviously, important for -- for the
   25   show you another document. I show you a document --    25   business to operate.


                                              Page 226                                                    Page 228
    1   I show you a document marked Exhibit P-280.             1         And I -- I remember that we had been
    2             (Exhibit No. 280 marked.)                     2   doing -- you know, looking on behalf of the bank --
    3   BY MR. ACKELSBERG:                                      3   excuse me -- behalf of the tribe to help find them
    4       Q. This is an e-mail starting at TF-PA 606626.      4   other ACH providers. And, actually, there's a
    5   It looks like you remember this e-mail.                 5   number of -- I don't remember the details, but I --
    6       A. I --                                             6   I'm trying to -- a KapCharge guy. So I can't
    7             MR. SHELDON: May counsel have a few           7   remember what KapCharge is other than I'm pretty
    8   minutes to read it, please?                             8   sure they're an ACH provider. So I think that is
    9             MR. ACKELSBERG: Oh, sure.                     9   what this is all about.
   10             MR. SHELDON: Thank you. It will just         10         We had an ACH provider for Great Plains
   11   take a second.                                         11   loan because the tribe had two service providers to
   12       A. (Reviews document.)                             12   them for their two different lending programs. Mark
   13         Okay. Thank you.                                 13   Curry who was involved with the other one said, "Can
   14             MR. SHELDON: Just one more second for        14   you give us an introduction?" And we were nervous
   15   me, please.                                            15   about making that introduction.
   16             THE WITNESS: By the way, this is from        16         We understood Mark and the chairman's
   17   Sarah.                                                 17   perspective on it, but we were sort of trying to get
   18             MR. SCHEFF: It's -- Think has                18   through a situation where we could support, first
   19   produced it.                                           19   and foremost, the ongoing operation of the Great
   20             THE WITNESS: It's not privileged?            20   Plains loan portfolio and their access to an ACH
   21             MR. SCHEFF: It's Think's decision as         21   account, and then, secondarily, any additional
   22   to whether or not it's privileged or not privileged.   22   business opportunities that the -- that the tribe
   23             THE WITNESS: Oh, okay.                       23   had.
   24             MR. SCHEFF: They have options if they        24      Q. Specifically, I want to call your attention
   25   believe it is privileged or not.                       25   to the -- to the sort of question and response here


                                                                           57 (Pages 225 to 228)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0077
                                                  Kenneth Rees
                                              Page 229                                                    Page 231
    1   that -- where -- where Mark Curry is -- his concern     1   certain -- there was a certain level of expenses
    2   is that Think might be exiting the tribal -- the        2   that were -- that you had to approve or that you
    3   tribal model altogether. Do you see that?               3   were as CEO monitoring?
    4       A. Yes.                                             4      A. Yes, as CEO, I would see roll-ups of -- of
    5       Q. Okay. And your response to him is,               5   expenses in the monthly financials.
    6   "Hopefully you know we're not pulling away from the     6      Q. Okay. And so -- and this selected expense
    7   tribal model. We're paying over a million dollars a     7   detail, I mean,, what we're looking at here is the
    8   month in support of it." Right?                         8   detail that you looked at before in your capacity as
    9       A. That's what it says.                             9   CEO, right?
   10       Q. Okay. So what did you mean by that, that        10      A. Yes.
   11   Think Finance is paying a million dollars a month to   11      Q. Okay. So -- and the way it's broken down
   12   support the tribal model?                              12   is these are basically different vendor -- vendor
   13       A. I actually don't know. I don't know             13   payments broken down into categories, right?
   14   what -- what payments that's referring to. You may     14      A. Yeah.
   15   know specifically, but my -- you know, there was --    15      Q. Okay. And there's a category for legal,
   16   it could have been any number of things. I don't       16   right, that adds up to close -- close to $7 million
   17   know whether it was legal activities or PR             17   for -- and we're looking at -- we're looking at,
   18   activities or -- or ongoing support of the trade       18   basically, a 12-month period from December of 2012
   19   associations or what. You know, overall, we were       19   to November 2013, right? Do you see that?
   20   actively committed to supporting the -- the            20      A. Yes.
   21   robustness of that business line.                      21      Q. Okay. And it identifies $6.9 million in
   22             MR. ACKELSBERG: I'll show you another        22   payments to law firms or -- mostly this is -- in
   23   document marked P-281.                                 23   some cases, it's to -- like, Levick is -- well, how
   24             (Exhibit No. 281 marked.)                    24   would you describe Levick? A PR firm or --
   25   BY MR. ACKELSBERG:                                     25      A. I think of them more as a PR firm, but it's


                                              Page 230                                                    Page 232
    1      Q. Now, I think that it's possible we haven't        1   put under legal for one reason or another.
    2   seen one of these before, documents like this in the    2      Q. Okay. Well, maybe because they were
    3   production. But some of the documents -- you see        3   involved in the lobbying stuff?
    4   this is an e-mail with a document attached to the       4      A. I can't speak to why they were
    5   e-mail. And then some of the documents attached to      5   characterized that way. I think of them as a PR
    6   e-mail are actually Excel sheets. And so what we've     6   firm.
    7   been doing as a convention is -- in these               7      Q. But that's -- but that's Levick's work was,
    8   depositions is showing the witness first the -- what    8   was in sort of in the -- in the lobbying realm?
    9   we're calling the cover sheet produced in native        9      A. As I said, I thought of them more as the
   10   format and then -- and then a copy -- a printout of    10   PR. I think they had a lobbying practice, but I
   11   the actual Excel sheet that is that native document.   11   don't think we hired them as a lobbyist. In fact,
   12   Okay? Do you understand what we've done here?          12   I'm pretty sure they -- we didn't use them as a
   13      A. Yes, I do.                                       13   registered lobbyist.
   14      Q. Okay. So we're looking here at something         14      Q. So there -- so Patton Boggs is one of the
   15   called a "Selected Expense Report for Ken," right?     15   law firms that was providing services with regard to
   16      A. If I -- what I --                                16   the tribal model, right?
   17      Q. You would like to explain what this is           17      A. Uh-huh (affirmative response).
   18   or --                                                  18      Q. Correct?
   19      A. Well, I don't -- I mean,, it -- just the         19      A. Yes. Yes. Thank you.
   20   "Selected Expense Report for Ken," it's, obviously,    20      Q. Okay. And then there's a payment to NAFSA,
   21   not my expenses.                                       21   the Native American Financial Services Association,
   22      Q. Oh, no, I understand.                            22   of 800,000 during that year. That was --
   23      A. I must have requested this from -- from          23      A. Yes.
   24   someone in accounting.                                 24      Q. -- one of -- and by the way, just going
   25      Q. Well, and there were -- there were               25   back to the e-mail, we're basically looking here,


                                                                           58 (Pages 229 to 232)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0078
                                                  Kenneth Rees
                                              Page 233                                                    Page 235
    1   just to bolster what you were saying to -- to Mark,     1          So 2013 was actually a year of tremendous
    2   I mean,, that this -- basically, what we're looking     2   amount of product innovation and launches. So
    3   at here is a representation of at least some of the     3   I'm -- I would certainly not suggest that there
    4   ways that Think Finance was supporting the tribal       4   wasn't a meaningful amount of expense related to the
    5   model, this real dollars, right?                        5   three tribal businesses, but we had an awful lot
    6             MR. SCHEFF: Object to the form.               6   going on as a company. And so I can't speak to how
    7      A. Yes, we were both contributing to the trade       7   much of this was related to, you know, the
    8   organization, Native American Financial Services        8   transition of the -- that the original product,
    9   organization. There was legal expenses involved         9   the -- and then, of course, the expected spinoff of
   10   with doing business with the three tribal lending      10   the business later, there's legal work related to
   11   organizations as well as, you know, obviously, quite   11   that.
   12   a -- quite a variety of consulting and contracting     12          So this was a time of tremendous amount of
   13   costs associated with bringing these products to       13   activity as we launched three new products, were
   14   life.                                                  14   preparing to go public -- excuse me -- preparing to
   15          Some of these I don't know, but -- but          15   spin off, and then also thinking long-term about
   16   generally speaking, yes, there's a lot of operating    16   what the prospects of the company might be.
   17   expense involved in the -- the -- and I don't know     17   BY MR. ACKELSBERG:
   18   whether these are exclusive to -- to the tribal        18      Q. Well, just going down the list, Patton
   19   lending programs. It's not clear that they are. So     19   Boggs, that was tribal model related, right?
   20   I don't know how much is -- is, generally speaking,    20             MR. SHELDON: Let me insert an
   21   legal consulting and contracting for the company as    21   instruction and an objection here. So what I
   22   a whole and how much was just for the tribal           22   understand counsel is about to do is ask you
   23   association -- or sorry -- tribal-related -- related   23   questions regarding the legal services that the
   24   business. But, you know, obviously, there was          24   various law firms were providing here. That gets
   25   meaningful amounts of legal and consulting and         25   into a tricky area because in some of these answers


                                              Page 234                                                    Page 236
    1   contractor expense for the company as a whole.          1   you may be tempted to reveal, you know,
    2   BY MR. ACKELSBERG:                                      2   communications or details of what those legal
    3      Q. Well, during this period of time,                 3   services are.
    4   December 2012 to November 2013, other than -- other     4         I'll say for purposes of this line of
    5   than the beginnings of the RISE product, the three      5   questioning, I'm okay if you -- if you indicate
    6   live products were Plain Green, Great Plains Lending    6   whether these law firms, in general, provided legal
    7   and Mobiloans; am I right?                              7   services related to the tribal arrangements and if
    8             MR. SHELDON: Object to the form.              8   you indicate whether these law firms provided legal
    9             MR. SCHEFF: Object to the form;               9   services other than in relation to tribal
   10   misstates the evidence.                                10   arrangements. If you feel you need to go into any
   11         You can answer the question.                     11   more detail than that to answer any of his
   12      A. Yeah, actually, in 20- -- by the end of          12   questions, I would ask you to indicate that, and we
   13   2013, we had -- boy, there was actually a fair         13   can step out in the hall and discuss that. Do you
   14   amount that had -- that had gone on. You know, we      14   understand?
   15   had the press -- the product up and operational. I     15              THE WITNESS: Okay.
   16   think that spendable product and all of the ongoing    16              MR. SHELDON: Thank you.
   17   sort of negotiations of trying to expand that, I       17   BY MR. ACKELSBERG:
   18   think there was some period of time here we had        18      Q. So Patton Boggs, that was related to
   19   launched the Elastic product in 2013. We had           19   tribal, right?
   20   restructured PayDay One entirely to be RISE, and       20      A. I think they were exclusively tribal.
   21   there's a cost associated with that. You know,         21      Q. Okay. And, of course, the Native American
   22   legal consulting and contractor associated with        22   Financial Services Association, that would be
   23   that. So -- oh, and then, of course, the UK, you       23   exclusively tribal, right?
   24   know, we bought that business in 2010 but we           24      A. Yes.
   25   relaunched the whole product in 2013.                  25      Q. And Victory Park management, that --


                                                                           59 (Pages 233 to 236)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0079
                                                  Kenneth Rees
                                              Page 237                                                    Page 239
    1      A. Probably a mix.                                   1             MR. SHAPIRO: Let me interject here.
    2      Q. Oh, because -- well, when did they start          2   Would you -- you're moving quickly. You know when
    3   funding RISE loans?                                     3   you're getting into privileged areas. We'll try to
    4      A. I thought there was a facility that we got        4   assert privilege, but I would certainly appreciate
    5   through Victory Park from -- well before 2013. And,     5   it that you honor that as we're moving along.
    6   again, Chris would know better than I exactly what      6             MR. SHELDON: And just for -- hold on.
    7   the structures were.                                    7   For purposes of prior questions -- are you -- are
    8      Q. Okay. All right. So you're not sure about         8   you done asking about Katten?
    9   Victory Park.                                           9             MR. ACKELSBERG: Yes.
   10      A. But I thought Victory Park was -- would          10             MR. SHELDON: All right. So set that
   11   have been all -- and, in fact, I think they also       11   aside for now. If he asks about Katten again, I
   12   supported the growth that -- of the UK business by     12   want to clarify a point, but you can move on for
   13   this time.                                             13   now.
   14      Q. Okay. Obviously, payments to Mobiloans and       14             THE WITNESS: I'm sorry for jumping
   15   Plain Green were tribal related -- tribal related --   15   ahead so quickly in that.
   16      A. Yes.                                             16             MR. SHAPIRO: No, it's not -- it's
   17      Q. -- right?                                        17   really the witness's issue.
   18      A. Right.                                           18   BY MR. ACKELSBERG:
   19      Q. And, in fact, it's under "legal," am I           19       Q. And Coblentz?
   20   correct that part of the -- the agreement with both    20       A. They were a corporate counsel for the
   21   of -- with all three of the tribes was that their      21   company is all from the original -- they had been
   22   legal expenses would be reimbursed by the GPLS         22   corporate counsel for me going back to -- to
   23   revenue?                                               23   CashWorks.
   24      A. I don't --                                       24       Q. What about Hogan Lovells?
   25            MR. SHAPIRO: Object to form.                  25       A. I can't remember whether they were broader


                                              Page 238                                                    Page 240
    1         Go ahead.                                         1   based. I don't remember what we did with Hogan.
    2      A. -- remember exactly what the structure was,       2      Q. Okay. Great Plains Lending, of course,
    3   but this suggests that we're cutting some form of a     3   that was tribal?
    4   check too Mobiloans for -- for legal expenses, but I    4      A. Yes.
    5   can't speak to what the structure was.                  5      Q. And other vendors, we don't know?
    6   BY MR. ACKELSBERG:                                      6      A. Don't know.
    7      Q. All right. And then Levick, they were             7      Q. You don't know what's included in that,
    8   doing work in the tribal area, right?                   8   right?
    9      A. I think they were exclusively tribally            9      A. I expect it's a combination of things.
   10   focused. Just give me a second. You know, they         10   This looks to be -- and I'm -- you know, I'm -- just
   11   might have also been helping with broad-based PR       11   looking at the list, this looks like sort of
   12   activities we were doing. It may have been a mix.      12   comprehensive for all of the, you know, legal
   13      Q. Okay. And --                                     13   consulting and contractors that we used across the
   14      A. Katten would have been -- would have been        14   entire business, not just tribal. So it's bound to
   15   all aspects of the business, I believe.                15   be some mix.
   16      Q. What about Coblentz?                             16      Q. Well, and -- without going into every
   17      A. In fact, definitely Katten because was, I        17   single item here, you know, it all adds up to 15
   18   think, at this time representing Victory Park          18   million; you see that?
   19   Capital. So. . .                                       19      A. Uh-huh (affirmative response).
   20      Q. So that would be coming out of the GPLS          20      Q. And then there also was the revenue share
   21   revenues, right?                                       21   that you're paying the tribe every month, right?
   22      A. No, representing all of the relationships        22      A. The revenue share that was paid by the --
   23   they had with us. So setting up the facility to        23   by the participation agreement from GPLS to the
   24   support the RISE growth and the facility to support    24   tribe, yes.
   25   the UK growth.                                         25      Q. Well, but for every dollar that was --


                                                                           60 (Pages 237 to 240)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0080
                                                  Kenneth Rees
                                              Page 241                                                    Page 243
    1   every dollar paid to the tribe for revenue share was    1   It does not say it was costing a million dollars a
    2   less dollars paid to TCAS as an administrative agent    2   month. It says we're paying over a million dollars
    3   fee, right?                                             3   a month, and that's a really important distinction
    4             MR. SCHEFF: Object to form;                   4   here.
    5   misconstruing the testimony.                            5             MR. ACKELSBERG: Okay. That's fine.
    6   BY MR. ACKELSBERG:                                      6       A. So, I mean,, I -- to -- we sort of -- when
    7      Q. That's the way that the economics were set        7   we had the previous discussion, even before I saw
    8   up, right?                                              8   this, I suggested that there were, you know, costs
    9      A. The economics were as per the contract very       9   related to legal expenses, costs related to the
   10   clear that GPLS would pay that share and that we       10   support of the Native American Financial Services
   11   were providing a guarantee to -- to GPLS and we were   11   Association and other sort of consulting costs
   12   getting a share of the upside for that -- for that     12   related to -- to serving the tribal market. So
   13   loan portfolio. But I think it's pretty clear that     13   there were true out-of-pocket expenses for us not
   14   we were not paying that to the tribe.                  14   related to the operation of any individual tribal
   15      Q. Oh, no, I understand that. And I'm -- I          15   program.
   16   apologize for maybe my sloppy question. But for        16   BY MR. ACKELSBERG:
   17   every dollar that was paid to the tribe by -- out of   17       Q. Okay. Do you remember the -- the
   18   GPLS revenues, that was a dollar less that would go    18   litigation that the -- the Otoe-Missouria had with
   19   at the bottom of the waterfall to Think for the        19   the State of New York?
   20   administrative fee?                                    20       A. Yes, I do.
   21      A. The terms of the deal were that --               21       Q. And, in fact, your -- your chief integrity
   22   actually, let me see if I can remember. It's been a    22   officer, Martin Wong, was part -- you know, part of
   23   while now. So there was a waterfall of payments        23   his responsibilities was to work on that litigation;
   24   that came out of the GPLS fund, some to pay for --     24   am I right?
   25   for the tribe's revenue share, some to pay for some    25       A. He -- he coordinated with the counsel. I


                                              Page 242                                                    Page 244
    1   tribal expenses, some to go to the investors, and       1   think it was David Bernick who worked on that on
    2   then sort of whatever was leftover would -- would       2   behalf of the tribes.
    3   come to us per the guarantee.                           3      Q. So that would be additional legal expenses
    4      Q. Right.                                            4   that -- did that come out of -- who paid -- who paid
    5      A. So that's -- that's the structure of it.          5   those expenses? Was that -- was that Think Finance?
    6      Q. So -- so I think you're agreeing with what        6   Was that GPLS? Was that --
    7   I'm saying, but let me -- that under that structure,    7      A. I think that was -- I think that was paid
    8   if you have to pay, you know, an extra dollar to the    8   by the Native American Financial Services
    9   tribe, that's an extra dollar that's not going to be    9   Association. I'm not sure about exactly how that
   10   at the bottom of the waterfall, right?                 10   was paid. We contributed to supporting that -- that
   11      A. Since we weren't paying to the tribe, if         11   legal process. So I don't --
   12   GPLS had to pay those, that would mean there would     12      Q. So it might have --
   13   be less excess cash flow for us as the                 13      A. Actually, I don't -- I don't remember the
   14   administrative agent. But, I mean,, to be clear, we    14   timing of whether it was in 2013 or whatever the
   15   weren't paying those. That was not our                 15   year is, but -- but in terms of -- it doesn't look
   16   responsibility. That was something that, you know,     16   like, and I don't remember this, that we were making
   17   ultimately, GPLS and the -- and the tribe, you know,   17   any direct contributions to that. I think our
   18   had as part of the participation agreement.            18   contributions were to the trade association, and the
   19      Q. When you said to Mr. Curry in 2013 that --       19   trade association made the decision about how to
   20   that the tribal model is costing Think Finance a       20   spend those with regard to the -- to the lawsuit.
   21   million dollars a month, I mean,, are we looking at    21             MR. ACKELSBERG: Okay. Does anybody
   22   part of what that -- what was -- what was included     22   need a break? Are we okay? Or can we keep going,
   23   in that $1 million a month?                            23   or what?
   24             MR. SHAPIRO: Object. You misread, I          24             MR. SCHEFF: How do you feel?
   25   think in a significant way, what this document says.   25             MR. ACKELSBERG: That's a -- that's a


                                                                           61 (Pages 241 to 244)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0081
                                                  Kenneth Rees
                                              Page 245                                                    Page 247
    1   bad question.                                           1   easier if we just go month by month.
    2             MR. SCHEFF: That's the right                  2             MR. SCHEFF: That's fine.
    3   question.                                               3             MR. ACKELSBERG: And we've already
    4             THE WITNESS: I can keep going for a           4   identified a few of these with, I think, Jason
    5   while longer. Thank you.                                5   Harvison.
    6             MR. ACKELSBERG: All right. Okay. So           6   BY MR. ACKELSBERG:
    7   before, you alluded to the board -- the memos that      7      Q. So before we get -- we get into these, I
    8   you wrote to the board of directors. I guess you        8   have to say they're very impressive, they're very
    9   anticipated we were going to be looking at those,       9   extensive. It looks like every single month that
   10   and we are going to be looking at those, and I'm       10   there was a board meeting, you've prepared a very,
   11   going to move to them now. So if you'll just hang      11   very detailed report to the board in the form of a
   12   with me one minute, I am going to get them.            12   confidential board memo regarding the previous
   13         So, Mr. Rees, to avoid the -- to try to          13   month's performance. Right?
   14   minimize the paper going back and forth like we have   14      A. As I said at the beginning, I think
   15   been doing all day, what I have done is I've           15   transparency with the board is important. It's
   16   assembled them in a book, which I am going to give     16   really smart people, and we really use them to help
   17   you. And we are going to identify them month by        17   us understand the best direction to take the company
   18   month, but I thought it would be easier if -- and      18   and also to be just good governance over us.
   19   these are all in chronological order to make things    19      Q. Now, the board -- as I understand it, every
   20   more clear.                                            20   month the board would get your memo and also would
   21         So what I am going to do is give you a           21   get something called the board dec?
   22   book. We are going to use this as the -- for the       22      A. Yes.
   23   court reporter, we'll just insert the stickers in      23      Q. Right? And that's a 90 page, a hundred
   24   the book when we get to that page. For other           24   page, a fairly large PowerPoint of just data and
   25   counsel, I've -- I didn't have the time to put them    25   descriptive material about the previous month?


                                              Page 246                                                    Page 248
    1   in hole punch, but I do have. . .                       1      A. Yes, primarily financials and various -- a
    2             MR. SCHEFF: Thank you, Irv. Are               2   lot of numerical and analytical information of the
    3   these in chronological --                               3   company.
    4             MR. ACKELSBERG: Yes.                          4      Q. Okay. Now, that -- that board dec would go
    5             MR. SCHEFF: -- order and complete?            5   to Victory Park every month pursuant to the -- the
    6             MR. ACKELSBERG: No.                           6   contractual agreements between Think and Victory
    7             MR. SCHEFF: Okay.                             7   Park, right?
    8             MR. ACKELSBERG: In other words,               8      A. I think that's true. And the only reason
    9   because we don't have 14 hours, we only have seven      9   I'm not a hundred percent certain is, you know, at
   10   hours today, I basically was somewhat selective.       10   one point in time they actually had a representative
   11   There's a lot in there. You know, I don't know         11   at the board meetings, and I don't remember exactly
   12   whether we'll even get to them.                        12   when that happened. It may have happened --
   13             MR. SCHEFF: You can mark what you            13   frankly, it may have happened after Think Finance.
   14   want to mark. I just want to understand --             14   I do believe that they got -- at least at some
   15             MR. ACKELSBERG: They're in                   15   period of time they were getting board materials. I
   16   chronological order, but in some cases I skipped       16   don't know if it was from the beginning of our first
   17   months intentionally and sometimes I skipped months    17   interactions with them back in -- with First Bank of
   18   because there were gaps in the production.             18   Delaware or sometime later.
   19             MR. SCHEFF: That's fine. I just              19      Q. Do you remember when Victory Park first
   20   wanted to understand where you're at. That's all.      20   started sending representatives to the meeting
   21         So are these going to be collectively            21   itself?
   22   marked as an exhibit?                                  22      A. I don't. And, in fact, having mentioned
   23             MR. ACKELSBERG: No, no.                      23   this, I don't even know if it happened --
   24             MR. SCHEFF: Okay.                            24      Q. Before or after the spinoff?
   25             MR. ACKELSBERG: I think it will be           25      A. Before the spinoff. It may have only


                                                                           62 (Pages 245 to 248)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0082
                                                  Kenneth Rees
                                              Page 249                                                    Page 251
    1   happened after the spinoff.                             1   then you get -- you give a little bit of the actual
    2      Q. Right. Because you were still chairman of         2   numbers. In this case, it says "August
    3   the board at Think after the spinoff while you were     3   Performance." And then you gave -- then you would
    4   CEO of Elevate?                                         4   give a product-by-product description, and sometimes
    5      A. There was a transition period for about a         5   you would have other matters that you would include
    6   year that there was a sort of, you know, getting        6   also. Right?
    7   the -- the spinoff. I mean,, there's just some --       7      A. That's correct.
    8   some shared resources as we were sort of in that        8      Q. Okay. So one of the things I noticed in
    9   transition period. I think it lasted about a year,      9   every one of these reports is that you have these --
   10   though.                                                10   in the financial section, you would have revenue,
   11      Q. Okay. So my question is, you sent the            11   you had loans outstanding, you have -- you have
   12   board dec to Victory Park every month. Did Victory     12   charge-offs, these -- these sorts of key metrics.
   13   Park also get the confidential memo from Ken Rees to   13   And you're getting these from the actual P&Ls from
   14   the board?                                             14   Chris Lutes every month, right?
   15      A. And, again, just to clarify, I don't know        15      A. Yes.
   16   exactly what time -- period of time Victory Park       16      Q. Okay. And so with regard to loans
   17   Capital got the board decs, and I don't know if they   17   outstanding, that -- that particular metrics --
   18   saw the board memo. I don't know why they wouldn't,    18   metric -- again, we're talking about September --
   19   but I don't know that they did.                        19   we're talking about the end of the fall -- the
   20      Q. Okay. Maybe they did, maybe they didn't;         20   summer and fall of 2010, at that point, it looks
   21   you don't know?                                        21   like your products were PayDay One, ThinkCash and
   22      A. I just don't know.                               22   Elastic, right?
   23      Q. Okay. All right. So we are going to go           23      A. Let's see. Didn't have UK. We hadn't
   24   through some of these in order, and we're starting     24   launched -- I think those were the products. And,
   25   with your report to the board, your memo to the        25   again, we have -- it's obvious that some we directly


                                              Page 250                                                    Page 252
    1   board dated September 16, 2010. And if you'll --        1   originate and some we're servicing with our
    2      A. I'm sorry, December 16, 2010. Okay. Thank         2   technology and licensing platform.
    3   you.                                                    3      Q. And, actually, if you look ahead to page 3
    4      Q. September.                                        4   about Elastic, it looks like there wasn't a lot of
    5      A. September.                                        5   activity in Elastic. It was -- you say, "We have
    6      Q. And, actually, just --                            6   turned off all new customer acquisition." Do you
    7             MR. SCHEFF: He doesn't have it. You           7   see that?
    8   never gave it to him.                                   8      A. Yes.
    9   BY MR. ACKELSBERG:                                      9      Q. So for the most part, at this -- at this
   10      Q. Oh, I'm sorry. I never gave it to you.           10   point in time, the -- the summer and fall of 2010,
   11      A. I'm sorry, July performance, September 16,       11   the company's business, from a financial standpoint,
   12   2010. Thank you.                                       12   was basically PayDay One and ThinkCash?
   13      Q. Okay. And you'll see this -- this was            13      A. I mean,, certainly the revenue -- revenues
   14   actually already used as an exhibit, I believe, at     14   coming in were primarily from those products. But
   15   Mr. Harvison's deposition. Mr. Harvison was a board    15   as is kind of defined here under the Elastic
   16   member, right?                                         16   section, we are -- we are actively working on trying
   17      A. Mr. Harvison was a board member at that          17   to bring another bank live to complete what we
   18   time, yes.                                             18   thought was a very attractive early sort of rollout
   19      Q. Representing the Harvison family interest?       19   of the what at the time was called the Elastic
   20      A. Yes.                                             20   product.
   21      Q. Okay. So you'll see this was previously          21         So, I mean,, I think we would have, you
   22   identified as P-114. So my first question is           22   know, clearly viewed our business as -- as having a
   23   that -- so the way this is organized, it looks like    23   direct consumer component and then two distinct --
   24   you first had an introductory section where you kind   24   it says -- you -- you defined them earlier, two
   25   of summarized the high points. Then there was --       25   direct -- indirect components, one with bank


                                                                           63 (Pages 249 to 252)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0083
                                                  Kenneth Rees
                                              Page 253                                                    Page 255
    1   partnerships and one with tribal partnerships.          1   portfolio, we're talking about the performance of
    2      Q. Well, at this point, there was no tribal          2   those loans, right?
    3   partnership, though, right?                             3      A. Yes.
    4      A. Oh, you're absolutely right. Oh, gosh,            4      Q. Okay. Now, I do want to ask one question
    5   I -- maybe it is later in the day. Right now, we        5   about the -- in the Elastic section on page 3, do
    6   were -- we had one bank partner. We were actively       6   you see in the -- in the -- in the second paragraph,
    7   looking -- we had two bank partners, one where the      7   it says, "We've been reviewing the customer
    8   revenue had obviously dropped off. It was super         8   profitability of the product and are pleased with
    9   profitable, but we were trying to find another          9   the results. When we throw out monthly customers,"
   10   bank -- bank partner.                                  10   then you say, "(we'll force biweekly/semimonthly
   11         So I guess what I'm responding to is -- I        11   payments for all customers) and look at the results
   12   don't think at this time we would have said we just    12   of our champion strategy, the product is showing
   13   have PayDay One and ThinkCash. I think we still        13   strong margins."
   14   thought that the Elastic product was going to          14         So my question is about -- about -- do you
   15   continue, just with a different bank partner.          15   remember the decision to, basically, push all
   16      Q. By the way, so just looking at the revenue       16   customers into an every two-week payment as opposed
   17   performance, the first bullet under "August            17   to a monthly payment?
   18   Performance," revenue -- I mean, we're largely         18      A. I don't -- I don't know -- I don't remember
   19   talking about revenues generated by, at this point     19   that we actually did that. I do know we talked
   20   in time, PayDay One and ThinkCash?                     20   about it. The -- for one reason or another, monthly
   21      A. I think that's right. I just don't know          21   customers had much higher defaults than biweekly and
   22   how much revenue was still coming from the Elastic     22   semimonthly. I don't know if it was because of the
   23   product. We weren't doing new customer                 23   type of customer who's paid on a monthly basis
   24   acquisitions, but oftentimes, the earnings are         24   versus the type that has, you know, sort of
   25   highest when you're not doing new customer             25   biweekly, semimonthly payments. But I know there


                                              Page 254                                                    Page 256
    1   acquisitions.                                           1   was a -- certainly a discussion at the time of
    2      Q. I understand, because you don't have --           2   whether we just say the loan product requires either
    3      A. Marketing costs.                                  3   a biweekly or semimonthly payment.
    4      Q. -- you don't have the expense of trying to        4      Q. Now, that wasn't -- that difference in
    5   get those customers, right?                             5   behavior, that wasn't only with regard to the
    6      A. Yeah.                                             6   Elastic product, right? I mean,, you saw that --
    7      Q. Okay. Loans outstanding less than 61 days,        7   you saw that across all products? Let me ask you a
    8   this -- this would refer to the loans outstanding in    8   different question.
    9   the PayDay One and ThinkCash business primarily?        9         Am I right that the way that the -- that
   10      A. And the Elastic.                                 10   the ThinkCash product with First Bank of Delaware
   11      Q. All right. But -- okay. All three of             11   was set up is that payments were made every two
   12   them, right?                                           12   weeks?
   13      A. Uh-huh (affirmative response).                   13      A. My recollection is payments were tied to --
   14      Q. Okay. And then on the next page, you talk        14   to when the customers paid. So it would have been
   15   about -- page 2 of the report, there's references to   15   at least biweekly and semimonthly payments. I
   16   the PayDay One portfolio and the Think- -- and then    16   thought the product also allowed customers to select
   17   in the next section, the ThinkCash portfolio. And      17   a monthly, you know, payment structure. I'm not
   18   my understanding is, is that the -- the P&Ls would     18   certain on that, but I -- I guess I would have
   19   also be broken out by product type so you would        19   thought they did.
   20   actually be able to see how the -- the direct          20      Q. There was a default, though, like, if the
   21   product PayDay One is operating how the installment    21   customer didn't -- didn't select something
   22   loan product was operating, for example, right?        22   different, it would be every two weeks, right?
   23      A. In the board dec it would have broken out        23      A. Well -- and I can't speak to exactly how it
   24   the performance by product, yes.                       24   worked, but my -- because we sort of changed how we
   25      Q. Okay. So when we think about the ThinkCash       25   determined that. You know, very early on, the


                                                                           64 (Pages 253 to 256)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0084
                                                  Kenneth Rees
                                              Page 257                                                    Page 259
    1   customer would just say -- you know, would just         1   Do you see that?
    2   say, "How do you want to be paid?" More recently,       2      A. So it does say that. I -- just to clarify,
    3   but I think it would have been at this time, we had     3   I don't know that we ever used "Banking for the rest
    4   the customer give the next few pay dates for them,      4   of us" in any -- actually any public facing. I
    5   and then we would associate the repayment schedule      5   think it was just really, as I recall it, more of
    6   for that loan to match with their anticipated pay       6   our internal thinking about how do we raise the
    7   dates.                                                  7   visibility of these products as mainstream products.
    8      Q. So that the ACH could be targeted for the         8   In retro- -- "Banking for the rest of us" is not a
    9   date that they actually get their paycheck in           9   great logo. I don't know that we did much with
   10   their -- in their bank account, right?                 10   that.
   11      A. Assuming that the customer opted to pay by       11         But, yes, we did as -- it says here, we
   12   automated ACH, yes.                                    12   thought it was important to distinguish our products
   13      Q. Well, that was most customers?                   13   from those sort of payday lenders, both in terms of
   14      A. It was most customers. Customers had to --       14   the structure, the pricing and the fact that they
   15   had to select that.                                    15   don't help customers build credit. And then,
   16      Q. Okay.                                            16   secondarily, we were conscious of the fact that at
   17      A. And I know it goes without saying, but, you      17   some point in time, a liquidity event, like an IPO,
   18   know, these were -- since these were products where    18   would be a good thing for our investors.
   19   we were the -- the technology and servicing            19      Q. But -- so when you started with the company
   20   provider, any -- any discussions or the sort of        20   in 2004, the main product was PayDay One, right?
   21   changes to the structure, and like we're talking       21      A. The -- the product that was live at the
   22   about with Elastic, would have been done in concert    22   time was PayDay One. Actually, there was -- I think
   23   with the -- with originator of the credit.             23   there was a couple of other products.
   24      Q. In the last section on page 4, talk about        24      Q. Like PayDay Select? PayDay Okay?
   25   the plans for a -- I guess a branding or something     25      A. No, I think PayDay Okay was live when I


                                              Page 258                                                    Page 260
    1   called "Banking for the rest of us" that was a          1   joined. PayDay Select was launched afterwards. And
    2   slogan that ran across all your products?               2   there was that bank product. I don't know what the
    3      A. I don't know that it ran across our               3   name of that was. It was before my point in time.
    4   products, but I think we were becoming aware that       4      Q. Because at one point were you -- were you
    5   the need that we were serving was very much a           5   running, like, three payday websites at the same
    6   mainstream need. There was more awareness of the        6   time: PayDay One, PayDay Select and PayDay Okay?
    7   fact that -- pardon me for this -- but, you know,       7      A. I think that was right. Different --
    8   half of Americans have barely $400 in savings,          8   different channels for each one was the general
    9   two-thirds of Americans have a subprime credit          9   idea.
   10   score.                                                 10      Q. Was it more or less the same product or. . .
   11          So this is very much a mainstream need.         11      A. They were -- actually, I can't remember. I
   12   People didn't understand that it was a mainstream      12   think there were pricing differences and channel
   13   need and mainstream credit product. So that sort of    13   differences.
   14   "Banking for the rest of us," I don't know that we     14      Q. When you say --
   15   even specifically used those words, but that was the   15      A. I think at the time, also, there was this
   16   context of trying to raise visibility of the need      16   idea that because Google, in particular, for search
   17   for better forms of nonprime credit and how we were    17   engine marketing, you were rewarded by having a
   18   doing things that were helping mainstream consumers    18   placement. You know, if somebody typed in "payday
   19   have access to credit that was better than other       19   loan," you would get a placement. But if you have
   20   options available to them.                             20   three products, you take up the top three
   21      Q. And the last sentence suggests that this --      21   placements. So you're getting more of sort of the
   22   this new banner, this slogan would be, you say here,   22   customer eyeballs, and you have a better chance that
   23   "A key factor in how we differentiate ourselves from   23   the customer is going to go to one of your websites.
   24   alternative financial service providers, that is the   24      Q. I see. Okay.
   25   payday lenders, as we prepare to go public." Right?    25         But what -- regardless of the label,


                                                                           65 (Pages 257 to 260)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0085
                                                  Kenneth Rees
                                              Page 261                                                    Page 263
    1   whether it was Payday One, PayDay Select, PayDay        1   structural differences in that they allowed the
    2   Okay, I mean,, your primary business, certainly up      2   customer to pay down over time, and we thought that
    3   until the time that you began with First Bank of        3   helped prevent the cycle of debt that the consumer
    4   Delaware, your primary business was payday loans,       4   groups were concerned about; and that, also, we were
    5   right?                                                  5   doing things like reporting to credit bureaus and
    6             MR. SCHEFF: Object to the form, and           6   providing -- and at this point in time, 2010, I
    7   misstates the testimony.                                7   don't know what financial wellness activities we
    8          You can answer the question.                     8   had. Probably none, frankly, other than reporting
    9      A. As I -- as I -- as I mentioned, when I came       9   to credit bureaus.
   10   on board, I didn't know a whole lot about the          10         But there was already a sort of growing
   11   alternate lending products. And what I knew about      11   view that -- that it was important to help customers
   12   PayDay One at the time and PayDay Okay was that it     12   with financial -- I don't know exactly if we had
   13   was a discounted product versus sort of the classic    13   that in 2010, but that was sort of the evolution of
   14   payday loans that were online, and they developed      14   how we thought about our mission and how we thought
   15   some technology that I thought was really              15   about what we were trying to do in growing the
   16   interesting.                                           16   business.
   17          And as I mentioned, we began thinking           17   BY MR. ACKELSBERG:
   18   about ways to structure the product to allow           18      Q. Okay. Why don't you turn the page to the
   19   customers to pay it down for a longer period of time   19   next --
   20   and then evolving into, you know, installment loans    20             MR. SHELDON: Are we near time for a
   21   and lines of credit.                                   21   break?
   22          So that was antici- -- I can't say exactly      22             MR. SCHEFF: We have been going for
   23   when we began -- you know, I probably can go back to   23   about an hour and 15.
   24   early board memos to see an evolution of how we        24             MR. ACKELSBERG: All right.
   25   began to think about the product and an increasing     25             THE VIDEOGRAPHER: We are off the


                                              Page 262                                                    Page 264
    1   commitment to doing more than just providing credit     1   record. The time is 3:47 p m.
    2   but also helping with the financial help with           2             (Break taken, 3:47 p m. to 3:53 p m.)
    3   customers at the same time.                             3             THE VIDEOGRAPHER: We are back on the
    4   BY MR. ACKELSBERG:                                      4   record. The time is 3:53 p m.
    5      Q. Well, I'm just curious about the connection       5   BY MR. ACKELSBERG:
    6   about going public and differentiating yourself from    6      Q. All right. So we're now looking at your
    7   the payday lenders. Why was that important?             7   report of November 17, 2010. This has already been
    8            MR. SCHEFF: Object to the form; lack           8   marked as Plaintiff's Exhibit 118. Okay? And if
    9   of foundation.                                          9   you'll look in the second paragraph, it mentions
   10         You can answer the question.                     10   that at the meeting, "We will discuss our plans for
   11      A. I mean, we certainly had, rightly or             11   moving ahead with Great Plains Financial which could
   12   wrongly, a lot of pride in the products as being a     12   replace all of the lost ThinkCash revenues as well
   13   better solution for customers than -- than payday      13   as open our growth prospects in new states." Do you
   14   loans and thought that it was important to highlight   14   see that?
   15   that we are serving a customer that's typically        15      A. Yes.
   16   being served by a payday loan, but this -- that the    16      Q. Okay. And then I think on page 2 you get
   17   products that we either had in market or thought       17   into more detail about that. So in the third
   18   that we would be bringing into market in the future    18   paragraph in the ThinkCash section, you say that --
   19   were representing a sort of new breed of more          19   that you're proposing to migrate the ThinkCash
   20   responsible credit to those customers.                 20   balances to a new lender -- or another lender that
   21         And when we were talking to the investor         21   will be able to lend in all -- in 48 states, all
   22   community, we didn't want them thinking, oh, this is   22   except South Dakota and West Virginia. Do you see
   23   just a payday loan. We wanted to be able to            23   that?
   24   distinguish both the pricing differences, which as     24      A. Yes.
   25   we've highlighted we thought were significant; the     25      Q. Okay. Now -- so when you say "propose to


                                                                           66 (Pages 261 to 264)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0086
                                                  Kenneth Rees
                                              Page 265                                                    Page 267
    1   migrate the balances," why don't you just explain       1   there was a complete overlap or a -- or a change in
    2   what that -- what that means.                           2   the lending structure. But in both the cases of the
    3      A. So as the -- the ThinkCash -- at this             3   bank and with the tribal lenders, ultimately, the
    4   point, the ThinkCash portfolio pays down, you know,     4   originating lenders made the -- the final decision
    5   they -- I'm sorry, I'll sort of just provide all the    5   on what customers -- you know, what states they
    6   background. So the way the portfolios work, we          6   would originate into.
    7   provide the marketing services to help the lender       7      Q. Even -- really? With Plain Green and Great
    8   originate the loan. There's marketing costs             8   Plains Lending, they're the ones that, when you say
    9   associated with that. Then once those customers are     9   "made that decision," I'm sure there was an approval
   10   acquired, if you will, if the customers need more      10   of some sort. But in terms of actually analyzing
   11   credit over time, they typically come back to that     11   the states and figuring out where you would go or
   12   same lender.                                           12   where you wouldn't go, just be careful because
   13          And this is a customer that is a pretty         13   they're -- they're about ready to all jump at this
   14   income constrained, doesn't have a lot of credit       14   but you're sure -- but you said it was the tribes
   15   options. And so there is a fair amount of reuse of     15   that made that decision, right?
   16   the product by customers once they pay off their       16      A. I said -- I said --
   17   first loan. So this is referring to the customers      17             MR. SCHEFF: Object to the form.
   18   that paid off their loans, getting them a, you know,   18   There was a lot in your so-called question before
   19   new loan with a new lender and sort of optimally       19   you asked the question that was incredibly
   20   keeping that portfolio balance as -- as high as        20   objectionable. So object to the form.
   21   possible.                                              21         You can answer the question.
   22      Q. And that's ultimately what happened with         22      A. So I said ultimately that decision is one
   23   regard to -- the ThinkCash customers ultimately were   23   of the originating lender. And, I guess, the
   24   migrated to Plain Green rather than Great Plains       24   example I give is I think it's the case -- and,
   25   Lending, right?                                        25   again, hopefully I'm right -- in the case of the


                                              Page 266                                                    Page 268
    1      A. Yeah, you know, "migrating" is a -- is a          1   Otoe-Missouria, they didn't want to originate any
    2   weird term because it's really more of a remarketing    2   loans in the state of Oklahoma --
    3   to those customers and making them aware of that        3   BY MR. ACKELSBERG:
    4   loan product so they don't just go to some other        4      Q. And --
    5   lender. But, yes, ultimately the way it happened --     5      A. -- for one reason or another.
    6   there's a few different twists and turns along the      6      Q. -- Plain Green didn't want to originate any
    7   way, but ultimately, the ThinkCash customers were       7   loans in the state of Montana, right?
    8   redirected -- or remarketed to -- to Plain Green        8      A. Right.
    9   when that product became live.                          9      Q. And the Tunica-Biloxi didn't want to
   10      Q. Now, my understanding of the -- the deal         10   generate any loans in the state of Louisiana?
   11   documents with the First Bank of Delaware was that     11      A. That may be correct.
   12   the decision of -- that it was actually First Bank     12      Q. Okay. So other than the states in which
   13   of Delaware which made the decision which states       13   they actually resided -- by the way, do you know why
   14   ThinkCash would or would not be in. Is that your       14   none of these tribes wanted to lend this -- to offer
   15   recollection?                                          15   these loans to other residents of their state?
   16      A. Oh, yes.                                         16      A. I believe that was advice they got from
   17      Q. Okay. And so that's kind of what you're          17   their counsel. I don't know the specifics of what
   18   referring to when you're saying that there's the       18   that advice was based on.
   19   potential of expanding the product to all -- well,     19      Q. Okay. But with regard to Plain Green or
   20   to 48 -- to a larger number of states because you no   20   Great Plains Lending, I mean,, for the most part, at
   21   longer would be bound by what First Bank of Delaware   21   least initially, other than Louisiana, Montana and
   22   was deciding with regard to state coverage; am I       22   Oklahoma, they were all in or not in the same list
   23   right?                                                 23   of states, right?
   24      A. I'm -- actually, I don't know what the           24             MR. SCHEFF: Object to the form.
   25   state coverage of the bank was, whether it was --      25      A. And so, again, to my --


                                                                           67 (Pages 265 to 268)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0087
                                                  Kenneth Rees
                                              Page 269                                                    Page 271
    1   BY MR. ACKELSBERG:                                      1   them began. Right? And then we can talk 2013.
    2      Q. "Yes" or "no"?                                    2              THE WITNESS: And that's okay
    3      A. Well, the same list of states other than          3   listing --
    4   those -- there may be some differences; I don't         4              MR. SHELDON: You can identify the
    5   know. But, generally speaking, the decisions on         5   lawyers that provided Think with legal advice.
    6   which -- which states to lend into and out of were      6      A. Think and -- and really the tribes. So it
    7   consistent, but that -- if you would let me finish      7   would have been the combination of the tribal
    8   my response to you, which is that the tribes make       8   attorneys, including in -- in at least in one case
    9   the ultimate decision, but, you know, we also           9   the -- Pepper Hamilton. It would have been people,
   10   helped -- I'm just wondering about -- about            10   like, Claudia Callaway with --
   11   privilege issues.                                      11   BY MR. ACKELSBERG:
   12             MR. SCHEFF: Careful about that.              12      Q. Whatever?
   13      A. So. . .                                          13      A. I think she was at Katten Muchin at the
   14   BY MR. ACKELSBERG:                                     14   time. It would have been our general counsel, and
   15      Q. You made recommendations?                        15   it would have been the general counsel of the tribes
   16      A. Well, we had a perspective on states where       16   would be the general groups that were working
   17   there would be more litigation, more challenges.       17   together to ultimately come up with what they
   18      Q. Okay. And that perspective would be              18   thought was the optimal states to -- to lend into.
   19   communicated to the tribes, and then the -- and then   19      Q. And what about any involvement of Victory
   20   the tribes would either agree or not agree with        20   Park?
   21   the -- with that perspective?                          21      A. Oh, I don't know. I think they would have
   22      A. Yeah. I mean, there was a -- now I'm             22   had a perspective since they were buying
   23   getting into the privilege, because there's --         23   participations, and they could have elected not to
   24   there's sort of a consistent group of -- of            24   buy participations in certain states. I don't
   25   attorneys that met together to decide what was the     25   remember whether their counsel was directly


                                              Page 270                                                    Page 272
    1   appropriate states to go into.                          1   involved; although, they were using Katten Muchin
    2             MR. SCHEFF: Hold on.                          2   for some of the contract work. So I don't know if
    3             THE WITNESS: Okay.                            3   they -- if they used regulatory counsel and were
    4             MR. SCHEFF: You can give whatever             4   involved in that discussion.
    5   direction you want to give.                             5             MR. SCHEFF: Again, Mr. Rees, if you
    6             MR. SHELDON: All right. Mr. Rees,             6   know the answer to a question, provide it.
    7   I'd ask you not to reveal anything with regard to       7             THE WITNESS: Yeah.
    8   the decision whether or not to provide services in      8             MR. SCHEFF: If you don't, just say
    9   any state for Think Finance. That would be a            9   you don't know.
   10   communication involving outside or inside counsel,     10       A. I just don't know the answer.
   11   you know, where there was legal advice being           11   BY MR. ACKELSBERG:
   12   provided. So if your answer to the question is that    12       Q. Well, do you remember --
   13   a decision was made, you know, in conjunction with     13             THE WITNESS: I'm sorry.
   14   counsel, provide that answer but don't go any          14             MR. SCHEFF: That's all right.
   15   further, please.                                       15   BY MR. ACKELSBERG:
   16             THE WITNESS: Okay. Thank you.                16       Q. Do you remember a lawyer named John
   17   BY MR. ACKELSBERG:                                     17   Williams that was advising Victory Park?
   18      Q. So without telling me what the lawyers           18       A. I don't remember that name.
   19   recommended, please identify the team of lawyers       19       Q. Okay. And what about in 2013, I mean, was
   20   that were making those recommendations.                20   it the same group that would have been making any
   21      A. Well, it would have been --                      21   decisions about -- my understanding is that there
   22             MR. SCHEFF: At what time?                    22   was something called a no-state list that was
   23   BY MR. ACKELSBERG:                                     23   generated around April of 2013. Does that jog your
   24      Q. Well, let's start -- let's start at the          24   memory at all?
   25   beginning -- at the beginning in 2011 when all of      25       A. Well, the first question, there was


                                                                          68 (Pages 269 to 272)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0088
                                                 Kenneth Rees
                                              Page 273                                                    Page 275
    1   certainly different attorneys by that time, as we       1   highlight, because I thought the last answer -- I
    2   mentioned some of the attorneys that -- that Think      2   mean, -- I mean,, we're talking about October. This
    3   was using later by 2013. I think that was the list      3   was very early in evaluating business opportunities.
    4   we were looking at. So it was certainly more            4   So this is probably not particularly well thought
    5   expansive than the views of --                          5   through. This is sort of early views on what might
    6             MR. SHELDON: Okay. Stop. If you are           6   happen.
    7   going to provide views of attorneys or in-house         7   BY MR. ACKELSBERG:
    8   counsel, please don't go there.                         8      Q. So in the last section on page 2, it's
    9             THE WITNESS: Thank you.                       9   called "Regulatory," and you're talking about the --
   10             MR. SHELDON: You may disclose the            10   the regulatory environment for banks being in
   11   identities of counsel who provided advice and you      11   partnerships like -- I assume you mean like -- like
   12   may disclose if they provided advice regarding the     12   the relationship that you had with First Bank of
   13   tribal arrangements or not, but please, be careful     13   Delaware, that -- that that's -- those opportunities
   14   not to go into any views that were expressed to you    14   have eroded because of the regulatory environment.
   15   or by you to your attorneys. Understood?               15   Right?
   16             THE WITNESS: Thank you.                      16             MR. SCHEFF: Object to the form.
   17             MR. SHELDON: Thanks.                         17         You can answer the question.
   18      A. Do you want a list of those other                18   BY MR. ACKELSBERG:
   19   attorneys?                                             19      Q. And the next sentence, it says, "Both the
   20   BY MR. ACKELSBERG:                                     20   OTS and the FDIC have made it clear they don't want
   21      Q. Sure.                                            21   innovation and are comfortable with the dramatic
   22      A. So I believe people, like, Patton Boggs          22   reduction in consumer credit."
   23   were involved at that point. And I just don't          23         Now --
   24   remember the others. There was -- I mean,, between     24             MR. SCHEFF: Hold on. There's no
   25   the trade organization attorneys, the -- the tribal    25   question in front of you.


                                              Page 274                                                    Page 276
    1   attorneys, our evolving attorneys at Think Finance,     1             THE WITNESS: Thank you.
    2   to the extent -- to the extent that Victory Park        2   BY MR. ACKELSBERG:
    3   were -- attorneys were involved in those decisions,     3      Q. Do you remember making that assessment or
    4   there was a lot of attorneys that were working          4   assessments like this in the past?
    5   together to determine the best states to -- for --      5      A. It certainly was a response to the
    6   for the tribes to lend into.                            6   frustrations. I -- I don't remember exactly writing
    7   BY MR. ACKELSBERG:                                      7   this, but I had -- I think a lot of us did, I had a
    8      Q. Okay. In -- returning to the text of              8   lot of frustration on the -- what we saw as a
    9   the -- of the report we were looking at, you say        9   changing regulatory environment where following the
   10   that, "We propose to migrate the balances to another   10   recession, regulators were really pushing banks to
   11   lender that will be able to lend in 48 states all      11   tighten up credit quality in what we thought was not
   12   except to South Dakota and West Virginia."             12   serve -- underserved customers, in particular
   13          Now, do you remember what was unique about      13   subprime customers.
   14   South Dakota and West Virginia?                        14          And that -- that, you know, then led to --
   15              MR. SCHEFF: Again, to the extent you        15   and I don't think at this time the Operation Choke
   16   can answer this question without revealing advice of   16   Point was in place, but that was sort of a changing
   17   counsel, do so. If you can't, just tell us.            17   regulatory environment that we felt was constraining
   18      A. I do remember this, but I -- but this is --      18   access to credit to -- to Americans and constraining
   19   this is based on counsel, the decisions about -- the   19   the ability of banks to serve that.
   20   recommendations on South Dakota and West Virginia.     20      Q. This is actually --
   21              MR. SCHEFF: I expect Mr. Sheldon will       21      A. I think I --
   22   direct you not to answer the question.                 22      Q. -- in 2010, right?
   23              MR. ACKELSBERG: That's fine. I'll           23      A. I think in retrospect I certainly
   24   just move on.                                          24   overstated they don't want innovation. I wouldn't
   25      A. And -- but I -- I just I wanted to               25   have -- I would not -- no longer stick with that.


                                                                           69 (Pages 273 to 276)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0089
                                                  Kenneth Rees
                                              Page 277                                                    Page 279
    1   But there -- there was a period of time where the       1      A. At this point in time, that's what we felt.
    2   OTS and the FDIC were -- and this is right after the    2      Q. All right.
    3   recession -- really urging banks to tighten up their    3      A. I guess I just wanted to highlight --
    4   credit standards quite a bit.                           4      Q. Sure.
    5      Q. Well, banks weren't really doing much in          5      A. -- but you sort of suggested that we were,
    6   this space anyway, right?                               6   you know -- you know, at this point in time sort of
    7      A. Well, it's -- I mean, they're actually in         7   viewed our -- our business as PayDay One and
    8   the, what was it, '07, '08 time, there was actually     8   ThinkCash. This is my recollection, I didn't see it
    9   a fair number of partnerships with -- with banks        9   on the previous, but there was this view that we had
   10   and --                                                 10   some pretty exciting other bank partnership
   11      Q. Oh, you mean like --                             11   opportunities that we were, at that point in time,
   12      A. -- and credit providers.                         12   confident about being able to close on. First
   13      Q. -- like First Bank of Delaware, like those       13   Premier was one. Later, there's -- there's other
   14   kind of partnerships?                                  14   banks. So throughout this time period, we're still
   15             MR. SCHEFF: Object to the form.              15   very aggressively focused on trying to license our
   16      A. Like those and others.                           16   technology to banks as well as nonbank lenders.
   17   BY MR. ACKELSBERG:                                     17      Q. And had there been a bank willing to do
   18      Q. Okay. Why don't you flip the page. We're         18   the -- a product like First Bank of Delaware, it
   19   now into January of 2011. This is also a report        19   might have -- you might have gone in that direction
   20   that we discussed -- a board memo we discussed with    20   rather than tribal, right?
   21   Mr. Harvison. So this is P-123. If you'd turn to       21             MR. SCHEFF: Object to the form; calls
   22   page 2, there's a discussion of advances in risk       22   for speculation.
   23   scoring. And, I mean,, we've previously -- you         23         You can answer the question if you can.
   24   previously talked to us about the risk and analytics   24      A. I can't say which we would have proposed,
   25   platform, and this is -- you're just -- you're just    25   which would have gone forward. It would have


                                              Page 278                                                    Page 280
    1   giving the board some information about some            1   depended on the deal terms, I would imagine.
    2   enhancements that -- that the risk group is coming      2               MR. ACKELSBERG: Okay. All right.
    3   up with for that platform, right? Am I right?           3   Let's turn to the next board report. And this is
    4      A. Yes.                                              4   one that wasn't previously identified, so let's call
    5      Q. Okay. And that's -- and those                     5   this P-282. Let's just stick this in the book so
    6   improvements, that -- that was -- even though it's      6   you'll have it. Give me the book for a second. So
    7   under PayDay One, it would have been after the --       7   Exhibit 282 is TF-PA 170233.
    8   the platform, in general, across all the products       8               (Exhibit No. 282 marked.)
    9   using -- using the decision engine, correct?            9   BY MR. ACKELSBERG:
   10      A. Not necessarily. The risk scores were            10      Q. So this is now a month later. And
   11   oftentimes developed for the individual portfolio.     11   February 17th, 2011, and you're thanking God for
   12   There was overlapping approaches, but sometimes        12   PayDay One. Do you remember that?
   13   there was a -- a uniform score. Most often the         13      A. That's what I wrote here, yes. I don't
   14   scores were kind of customized within each loan        14   specifically remember writing, "Thank God for PayDay
   15   portfolio.                                             15   One."
   16      Q. Okay. Now, you also -- you see it's              16      Q. Well, because at this point you're -- this
   17   ThinkCash/Great Plains Lending. So this is -- this     17   is -- it's already 2011. There are no more loan
   18   is still -- and you can -- reading the text about      18   originations for ThinkCash, and the only -- you said
   19   you're still happy with the Otoe-Missouria. Do you     19   the only domestic product we're marketing at the
   20   see that?                                              20   moment is PayDay One, right?
   21      A. Yes.                                             21      A. You know, obviously, we had -- we had just
   22      Q. So this is January 21st. Still, at this          22   bought the UK business, which was a pretty
   23   point in time, the assumption was it was going to be   23   interesting opportunity. But PayDay One, at this
   24   the Otoe-Missouria that were going to be sponsoring    24   point, was certainly the driving majority of what we
   25   that first tribal installment loan product, right?     25   could see as ongoing revenue streams.



                                                                           70 (Pages 277 to 280)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0090
                                                  Kenneth Rees
                                              Page 281                                                    Page 283
    1      Q. Okay. So in terms of ThinkCash to Great           1   but we have your April report, and we're going to
    2   Plains Lending -- now, this is now February 17th.       2   identify this as P-283. I'm putting it in my book
    3   Still the assumption was you're going to be able to     3   rather than yours. It's late in the day.
    4   close the deal with Mark Curry and the                  4             (Exhibit No. 283 marked.)
    5   Otoe-Missouria, right?                                  5   BY MR. ACKELSBERG:
    6              MR. SCHEFF: Object to the form.              6      Q. So this is, roughly, two months after the
    7      A. As you know, we were looking to close the         7   last report we looked at where it all looked like it
    8   deal with the Otoe-Missouria tribe directly.            8   was moving towards Great Plains Lending. And not
    9   BY MR. ACKELSBERG:                                      9   only have you signed a deal --
   10      Q. Right. And this is now on page 2. You            10      A. Actually, I think you mean -- oh, you're
   11   say, "We are scrambling to bring Great Plains          11   right, Great Plains Lending. Thank you.
   12   Lending live in February. Although I expected          12      Q. And it looks like in the two months not
   13   potential setbacks due to technical factors, the IT    13   only have you closed a deal with a different tribe,
   14   team has done a fantastic job getting everything       14   but it's already online and doing fantastic
   15   ready ahead of plan," and they've "delivered a solid   15   business. Do you see that?
   16   platform on time." Do you see that?                    16      A. Yes, it looks like they're live by that
   17      A. Yes.                                             17   point, yes.
   18      Q. Okay. So remember, I was asking you before       18      Q. And the reason it's doing so well is you
   19   when we were looking at the "Gentlemen start your      19   say, "Primarily due to former customers, and we
   20   engines e-mail," that was February 28th. So this       20   haven't even e-mailed the old ThinkCash customers
   21   is -- this is, you know, 11 days before that. It       21   yet." Do you see that?
   22   looks like the IT team has actually gotten the         22      A. Yes.
   23   platform ready to roll, you're just waiting for --     23      Q. So at some point, an e-mail was sent to
   24   waiting for the final deal to materialize, right?      24   ThinkCash customers advising them of the opportunity
   25              MR. SCHEFF: Object to the form.             25   to apply for loans to -- to --


                                              Page 282                                                    Page 284
    1       A. As I said at the time, and I put in              1      A. Plain Green.
    2   perspective, there was an awful lot of activities       2      Q. -- to Plain Green; you remember that,
    3   going on at that point. The acquisition of the --       3   right?
    4   of the UK business, ongoing bank negotiations, but      4      A. Yes.
    5   we were very excited about the potential to bring       5      Q. And that would have been an e-mail that you
    6   Great Plains live and -- and anticipate that that's     6   probably reviewed it before it -- before it was sent
    7   what would happen.                                      7   out?
    8   BY MR. ACKELSBERG:                                      8      A. Probably not.
    9       Q. All right. Let's move to the next month.         9            MR. SCHEFF: Object to the form.
   10   By the way -- and I guess I should direct this to      10      A. That's why our marketing team would have
   11   Matt.                                                  11   made that creative decision on how to get that out.
   12              MR. ACKELSBERG: We don't -- I               12   I mean,, that was certainly the marketing channel
   13   don't -- we looked for it. I don't believe we have     13   that was used.
   14   the report that Mr. Rees presumably made to the        14   BY MR. ACKELSBERG:
   15   board in March of 2011 where, I think, we would have   15      Q. Now, the way it worked for ThinkCash
   16   had a little more information about -- about Plain     16   customers and later Plain Green customers is that
   17   Green. So I believe I've made a request earlier in     17   they actually had a login where they didn't even --
   18   some e-mail or letter, but if you could check,         18   they didn't need to be invited, they needed to be --
   19   please, about whether the March 2011 report exists,    19   they didn't need to be on the internet looking for a
   20   and if it's -- or if it's being withheld. I mean,,     20   loan; they could literally log onto their account
   21   I. . .                                                 21   and apply for a new loan. Am I right?
   22              MR. SHELDON: I'm happy to look into         22      A. So customers who apply for credit get an
   23   it for you and report back after the deposition.       23   account name and a password, and they use that to
   24              MR. ACKELSBERG: Thank you.                  24   access what's called the "my account" page of the
   25          So let's -- let's -- we don't have March,       25   websites, like most other online lenders. They can


                                                                           71 (Pages 281 to 284)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0091
                                                  Kenneth Rees
                                              Page 285                                                    Page 287
    1   schedule payments. They see their -- their status.      1   mean, you financed them -- you provided money to
    2   And then after they have repaid their loan, they can    2   help them build a call center, right?
    3   go back and apply for another loan.                     3            MR. SCHEFF: Object to the form.
    4      Q. Right on that -- on that website by logging       4      A. They -- they contract with a -- with a
    5   in, right?                                              5   third party, just like the bank did, to provide
    6      A. Right.                                            6   customer support services and collection services.
    7      Q. Okay. So it sounds like what you're saying        7   In addition to that, as they became more proficient
    8   is that either someone did that or they called the      8   and they were able to train people up and staff
    9   call center, and without getting any marketing at       9   people up, they expanded their own call centers.
   10   all, just from their own initiatives, were -- were     10   BY MR. ACKELSBERG:
   11   applying for these brand new Plain Green loans?        11      Q. Well, with money supplied by -- it was a
   12              MR. SCHEFF: Object to the form.             12   loan from -- it was a credit facility agreement
   13      A. I don't remember exactly what was                13   between Think Finance and Plain Green to lend them
   14   happening, but I do remember that -- I can't           14   the money for the costs in building a call center.
   15   remember exactly how during this interim period        15   You don't remember that?
   16   customers found out about -- whether there was         16      A. I don't.
   17   search engine marketing going on that was directing    17            MR. SCHEFF: Object to the form.
   18   customers, but I -- I expect -- I mean, it's           18   BY MR. ACKELSBERG:
   19   mentioned here, that when people would call the call   19      Q. No. Okay.
   20   center, I expect that the call center staff would      20      A. I mean,, I'm sure that --
   21   say: Hey, you may want to try this other -- this       21            MR. SCHEFF: You've answered the
   22   other website. There may have been some text put on    22   question.
   23   the -- the ThinkCash site saying you may want to       23            THE WITNESS: Okay. Thank you.
   24   apply for credit at this site. I don't know exactly    24            MR. SCHEFF: If there's another
   25   what was done.                                         25   question, he can put it on the table.


                                              Page 286                                                    Page 288
    1   BY MR. ACKELSBERG:                                      1   BY MR. ACKELSBERG:
    2      Q. So just looking at -- you're now -- we're         2      Q. I think -- I think you were about to tell
    3   both, I think, at page 2, where in the middle of the    3   me who would be a better source of that information.
    4   second paragraph, it says, "As far as we can tell,      4   So why don't --
    5   the former customers have been calling the call         5            MR. SCHEFF: Why don't you just ask
    6   center regularly since the end of the year to find      6   another question.
    7   out when the product would be available." Right?        7   BY MR. ACKELSBERG:
    8   Do you see that?                                        8      Q. So who would be a better source of
    9      A. Yes.                                              9   information?
   10      Q. Okay. What call center are we talking            10      A. Well, I think the -- you know, certainly
   11   about? This is the one in Fort Worth, right?           11   Chris Lutes, the CFO, and the relationship managers,
   12      A. No, I expect it would have been the one          12   Jason and Michelle, would probably more -- know more
   13   that was set up by -- or that the -- the call center   13   of the details.
   14   that was used by First Bank of Delaware. They used     14      Q. Okay. And then at the end of the
   15   a third-party firm.                                    15   paragraph, "We are planning a large e-mail drop to
   16      Q. Which fund was that? Was that Meta or. . .       16   former customers." That's what you were describing
   17      A. Probably was Meta. I think that was the          17   before, right?
   18   firm that the bank wanted us to use.                   18      A. Yes.
   19      Q. And you kept using it?                           19      Q. Okay. Look at the first paragraph of the
   20      A. Yes, for some period of time. I don't            20   "ThinkCash/Great Plains Lending/Plain Green"
   21   know -- we didn't -- we ended up ultimately            21   section. You say, "Despite all the problems with
   22   cancelling that contract.                              22   the contracts, not to mention the legal expense, I'm
   23      Q. Well, even -- I mean,, in the beginning,         23   very pleased with the deal as it stands. It is
   24   for example, Plain Green didn't even have a call       24   better for us economically than the one with First
   25   center; you needed to help them build one, right? I    25   Bank of Delaware." Do you see that?



                                                                           72 (Pages 285 to 288)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0092
                                                  Kenneth Rees
                                              Page 289                                                    Page 291
    1       A. Yes.                                             1   negotiations.
    2       Q. Okay. And I just want to explore with you        2      Q. Meaning Eckman?
    3   how it was better. Now, I alluded to this before,       3      A. I don't -- I don't know if he -- he might
    4   that part of that is the amount of the revenue          4   have hired another counsel. We -- there was some
    5   share, right? That's -- that might have been part       5   reference to a -- to a law firm that I had never
    6   of how the economics were better, right?                6   heard of before, and maybe that was his.
    7             MR. SCHEFF: Object to the form; calls         7      Q. Okay.
    8   for speculation. Why don't you ask him a question       8      A. But there was, obviously, a lot of -- and
    9   as opposed to whether something might be the case.      9   what I'm suggesting, a lot of parties, a lot of
   10   BY MR. ACKELSBERG:                                     10   counselors involved in the negotiation.
   11       Q. You can answer it now.                          11      Q. Including Eckman?
   12             MR. SCHEFF: You can answer if you            12      A. Eckman on Plain Green, I would expect that
   13   can.                                                   13   he was involved in the negotiations. I don't know
   14   BY MR. ACKELSBERG:                                     14   exactly what his role was, but he was -- he was --
   15       Q. If you remember the question. I mean,,          15   he was an attorney involved in the discussions.
   16   that's the whole point, as you see.                    16      Q. Well, the term sheet required Plain Green
   17             MR. SCHEFF: It's not the whole point.        17   to hire Pepper and said that Think Finance would pay
   18   It's to make sure you ask a question that can be       18   for -- for Pepper, right?
   19   understood and then answered so the record is clear.   19      A. I just don't know if he was being used for
   20       A. Actually, I don't remember that there was a     20   negotiating the contract or just advising the -- the
   21   question in that. I apologize.                         21   tribal lender on how to establish their tribal
   22   BY MR. ACKELSBERG:                                     22   lending law and practices and other aspects of the
   23       Q. Right. Okay. So I'm just trying to              23   business.
   24   explore with you the elements of the deal with Plain   24      Q. Okay.
   25   Green as compared to First Bank of Delaware which      25      A. I don't know -- I don't know if it was a


                                              Page 290                                                    Page 292
    1   made the Plain Green deal better economically for       1   regulatory attorney, corporate attorney or
    2   Think Finance.                                          2   negotiating attorney, or all three.
    3      A. I actually -- since I'm -- unfortunately,         3      Q. Now, Eckman would have known the revenue
    4   at this point in time with the years, I don't know      4   share that First Bank of Delaware had because he
    5   the differences in the deal structures. I mean,         5   was --
    6   obviously, at a very high level that there was --       6      A. Yes.
    7   structurally, they were the same. There were -- I       7      Q. Right? So presumably -- well, you don't --
    8   think the bank retained more balances than the tribe    8            MR. SCHEFF: Let's not presume. Let's
    9   did. I think the bank -- and I don't even know what     9   just ask a question.
   10   the revenue shares were between the -- between the     10            MR. ACKELSBERG: All right. Let's
   11   various parties. So, I mean,, clearly, I thought       11   move to the next month. And this will be 286, I'm
   12   there were some advantages of this structure, but I    12   sorry, 284. Do I have that right? Let's see. Let
   13   can't speak to what the -- the economic advantages     13   me get my numbers straight.
   14   and differences were between them.                     14            MR. SCHEFF: There's no question
   15      Q. Okay. Now, who is negotiating again for          15   that's pending.
   16   Plain Green in setting up these structures?            16            THE WITNESS: Thank you.
   17      A. Well, from our side, the primary sort of         17            MR. ACKELSBERG: Why don't you give me
   18   relationship manager, if you will, was --              18   the book, and we'll. . .
   19   relationship managers would have been Jason and        19            THE WITNESS: Thank you.
   20   Michelle. They spent the most time with the tribe      20            MR. ACKELSBERG: I'll get you a
   21   getting through this. But there was, obviously,        21   question as soon as your lawyer gets back in his
   22   counsel and -- from -- from our side as well, as we    22   seat.
   23   talked about, from Victory Park Capital's side.        23            MR. SCHEFF: I'm in my seat.
   24   And, actually, as you had pointed out, also then you   24            (Exhibit No. 284 marked.)
   25   have the Haynes and Haynes' counsel involved in the    25   BY MR. ACKELSBERG:


                                                                           73 (Pages 289 to 292)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0093
                                                  Kenneth Rees
                                              Page 293                                                    Page 295
    1      Q. So we are now looking at your report              1   with than First Bank of Delaware was?
    2   May 18, 2011, Plaintiff's Exhibit 284, TF-PA 710237.    2             MR. SCHEFF: Object to the form.
    3   And, basically, you're giving a very positive           3   BY MR. ACKELSBERG:
    4   account of the growth of the installment loan           4      Q. Do you see that?
    5   portfolio, right?                                       5             MR. SCHEFF: Object to the verbiage in
    6      A. Yes.                                              6   the question.
    7      Q. Which is called still "ThinkCash/Great            7         You can answer -- answer the last question
    8   Plains Lending/Plain Green." Do you see that in         8   with reference to what you have stated in this
    9   your -- in your report?                                 9   exhibit.
   10      A. Yes. It looks like from this -- and I            10             THE WITNESS: Sure.
   11   don't remember, but from this it's suggesting that     11             MR. SHELDON: Let me just point one
   12   Plain Green was live and we believed that Great        12   thing out, too, is that -- and this is partly my
   13   Plains would be coming live, it looks like they're     13   failing -- we're dealing with documents that are,
   14   saying hoping to go live in June.                      14   you know, four pages long, single spaced, and I
   15      Q. So eventually you did make a deal with           15   realize now that we haven't been giving the witness
   16   Great Plains Lending, obviously?                       16   adequate time to -- to skim the whole document,
   17      A. Yes. And as we said, we had hoped to have        17   necessarily, or even, you know, counsel at times.
   18   a number of tribal lenders utilizing our software.     18   So I would just instruct if you need more time to
   19      Q. Okay. So the portfolio -- and this -- and,       19   skim the entire document, to get the context or
   20   again, the portfolio you were referring to is the      20   anything, please do so. And you are welcome to do
   21   portfolio of customers, some of whom first became      21   so either up front, or if you decide you need it for
   22   customers with ThinkCash and now they're either        22   any particular question, you can take as much time
   23   Great Plains or Plain Green, correct?                  23   as you need at any point to review it. Okay?
   24             MR. SCHEFF: Object to the form.              24             THE WITNESS: Okay. Thank you. And I
   25      A. Some of -- I'm sorry, can you just repeat        25   should have been doing that as well.


                                              Page 294                                                    Page 296
    1   the question?                                           1      A. I just -- if you're sort of asking about
    2   BY MR. ACKELSBERG:                                      2   this -- this context, you know, the FBD was -- had a
    3      Q. Well, we're looking at -- the way that this       3   lot of changes along the way, and FBD had, I think
    4   report is structured, you're looking at,                4   correctly as a bank partner, based on their -- the
    5   generically, the installment loan portfolio,            5   guidance they got from the FDIC and their continued
    6   correct?                                                6   thinking about how to structure the program, had us
    7      A. I'm sorry, with regard to what? I mean,           7   restructure it a number of times. So this was a
    8   the -- obviously, the April performance covers the      8   pretty stable product, at least in our minds and the
    9   -- covers the payday loan product as well as the --     9   minds of -- of the tribe.
   10      Q. Well, I know that. But I'm just -- so turn       10          I mean,, candidly, it's -- it's why it was
   11   the page to page 2.                                    11   a very, very attractive product because it wasn't a
   12      A. Okay, this -- this section here?                 12   startup product and it already had a cash flow. So
   13      Q. Yes.                                             13   it was -- as opposed to First Bank of Delaware that
   14      A. Yes.                                             14   only got sort of cash flow from the product after
   15      Q. And when it talks about "the portfolio" in       15   some period of time after it ramped. This product
   16   this section, we're referencing the installment loan   16   brought cash flows to the tribe day one. So they
   17   portfolio, right?                                      17   were -- they were, obviously, pretty happy with the
   18      A. Yes. Thank you.                                  18   bottom line impact to -- to the tribal economic
   19      Q. And inclusive of the ThinkCash balances and      19   development.
   20   the new -- and the new tribal customers, correct?      20   BY MR. ACKELSBERG:
   21      A. That's right.                                    21      Q. In the last -- in the last paragraph, you
   22      Q. Okay. And so in the next paragraph we see        22   say, "To provide political air cover for tribal
   23   that not only is the deal better economically for      23   lending, we are establishing an industry
   24   Think Finance than the deal with First Bank of         24   organization for lobbying and for internal policing
   25   Delaware, you say that the tribe is easier to work     25   of lending practices." Do you see that?


                                                                           74 (Pages 293 to 296)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0094
                                                 Kenneth Rees
                                              Page 297                                                    Page 299
    1      A. I do see it.                                      1      A. Great. Thank you.
    2      Q. Okay. And that references -- my                   2      Q. And I should tell you that my only
    3   understanding is the early organization was called      3   questions are going to be about -- well, why don't
    4   NALA, N-A-L-A?                                          4   you just review it. Then we'll --
    5      A. To -- just in point of clarifying this, you       5      A. Okay.
    6   know, when we say "we," this is the royal we of the     6      Q. Yeah, that's -- that's fine.
    7   parties involved with -- you know, us as a service      7             MR. SCHEFF: Read as much of it as you
    8   provider, the tribes we were servicing, their other     8   think you need to.
    9   people sort of interested in the space, and we had      9      A. (Reviews document.)
   10   seen the benefit of what the online lending alliance   10         Thank you.
   11   had been able to do from a government affairs          11             MR. SHELDON: Just one more second.
   12   perspective and promulgating best practices, and we    12         Okay. Thank you.
   13   were working with the tribes to build up an industry   13   BY MR. ACKELSBERG:
   14   association in the same way.                           14      Q. Mr. Rees, if you could turn to page 2 of
   15      Q. Okay.                                            15   this memo to the board memo, under "Great Plains
   16      A. And we say actually -- in fact, it says          16   Lending/Plain Green," and in the second paragraph,
   17   that the "industry association for lobbying and        17   you state that, "The product and risk teams have
   18   internal policing of lending practices."               18   just rolled out revised underwriting rules that
   19      Q. And, in fact, one of the -- and that was,        19   should get our fund rates and CPL back to target
   20   actually -- and Think had to support that              20   levels while keeping defaults at low levels." Do
   21   financially as well; am I right?                       21   you see that?
   22      A. Think as a vendor to the industry, like --       22      A. Yes.
   23   like all the other vendors that were members, there    23      Q. Okay. So, again, we're talking about the
   24   was a financial contribution or membership fee.        24   risk and analytics platform here?
   25      Q. Okay.                                            25      A. Yes.


                                              Page 298                                                    Page 300
    1      A. And, actually, I think the -- the tribes          1      Q. Okay. And the way this is set up, we're
    2   had a membership fee as well, I believe.                2   talking about improvements to the platform that
    3             MR. ACKELSBERG: Where are we on the           3   would have been applicable to both Great -- both
    4   time?                                                   4   Great Plains and Plain Green would have had the
    5             MR. SCHEFF: You are probably a few            5   benefit of these -- of these improvements; am I
    6   minutes shy of six hours.                               6   right?
    7             MR. ACKELSBERG: Okay. Let's -- let's          7      A. You know how the underwriting changes are
    8   turn to the next one. This is P-285.                    8   proposed to the tribes and they accept them. I
    9             (Exhibit No. 285 marked.)                     9   think I -- I assume that's been discussed before.
   10   BY MR. ACKELSBERG:                                     10   So just to be -- I mean, I'm sure you know this, but
   11      Q. We're now looking at your report -- we           11   as we developed the improvements that we think could
   12   skipped a few months. We're now --                     12   benefit the portfolios, we put together a
   13      A. If I could, he's right, I should --              13   presentation that goes to the lender, whether it's a
   14      Q. Yeah, yeah, yeah.                                14   bank lender or tribal lender. They review it, and
   15      A. -- familiarize myself.                           15   they ultimately sign off on implementing them.
   16      Q. I'm going to -- I'm going to give you a          16          Typically, there's a period of time where
   17   chance to look at it.                                  17   the champion challenger, where you test the new
   18      A. Thank you.                                       18   versus the old and make sure it's working better,
   19      Q. I'm just situating it.                           19   and then based on approval from the lender, again,
   20      A. Okay.                                            20   tribal/bank, that's then flipped as the champion
   21      Q. We moved ahead a few months.                     21   for -- for the product.
   22      A. Thank you.                                       22      Q. Okay.
   23      Q. This is now October 19th, your report about      23      A. So I -- it's probably clear to you. I just
   24   September's performance in 2011. And I want to give    24   wanted to make sure that it didn't appear as if we
   25   you a chance to review it.                             25   can just roll out new underwriting rules without


                                                                           75 (Pages 297 to 300)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0095
                                                  Kenneth Rees
                                              Page 301                                                    Page 303
    1   partnering with -- with the lenders.                    1              (Exhibit No. 286 marked.)
    2      Q. No, I understand that --                          2      A. (Reviews document.)
    3      A. Okay. Thank you.                                  3          Okay. I think I've got it.
    4      Q. -- you would have -- you know, that the           4   BY MR. ACKELSBERG:
    5   team would come up with changes, and before the         5      Q. Turn to page 2. Again, we're at the Great
    6   changes would be implemented, you would -- you would    6   Plains Lending and Plain Green discussion. There is
    7   have to get an approval from the particular tribe.      7   a -- there's a discussion about APRs. Do you see
    8   Right?                                                  8   that?
    9      A. Yes.                                              9      A. Yes.
   10             MR. SCHEFF: Object to the form. He's         10      Q. Okay. So it says -- now, one of the -- one
   11   answered the question.                                 11   of the characteristics of these products -- and I
   12   BY MR. ACKELSBERG:                                     12   think it's one of the characteristics that you're
   13      Q. So let's move to the regulatory section.         13   most proud of -- is that the longer -- that a repeat
   14   "At the Online Lenders Alliance meeting last week      14   customer gets a lower APR. Right?
   15   the speakers seemed in complete agreement that the     15      A. Right.
   16   regulatory situation had improved for the industry.    16      Q. And it sounds -- so but the problem is as
   17   The impact of the Republicans to block CFPB            17   the APR goes down, revenue goes down, right?
   18   nominations, in particular, appears to bode well for   18      A. Yes.
   19   the industry as a whole."                              19              MR. SCHEFF: Object to the form.
   20         That -- because that, I take it, relates         20   BY MR. ACKELSBERG:
   21   to the -- to the concerns that the CFPB might look     21      Q. And so it sounds like that what -- I don't
   22   more closely at the -- at the short-term lending; is   22   know whether this would be the product team or --
   23   that the --                                            23   somebody is trying to find that sweet spot where you
   24             MR. SCHEFF: Object to the form.              24   can give the customer a break but maybe not so much
   25   BY MR. ACKELSBERG:                                     25   a break that we lose off on revenues. Did I -- did


                                              Page 302                                                    Page 304
    1      Q. I mean,, what about the CP- -- why would --       1   I just sort of summarize it more or less accurately?
    2   why would Republicans blocking the CFPB nominations     2       A. I think very much the way we thought about
    3   be a good thing for the industry?                       3   it, that the challenge with the products, as we were
    4      A. Well, at the time, it wasn't exactly clear        4   launching them, is we were -- we made guesses about
    5   how the CFPB was going to be focusing their time, so    5   what the default rates, how they would reduce over
    6   there was certainly a concern. I'm a Democrat. I        6   time, and made guesses as to what the APR ought to
    7   think that's probably known. But the concern was        7   be appropriate to the customer's sort of default
    8   that some of the people that were the early staffers    8   rates going down. Maybe I should take a second to
    9   for the CFPB were -- that the view was that they        9   explain that.
   10   were anti-credit, and there was concern that the       10          What we had found in the past is with a
   11   CFPB would not be a balanced regulatory agency like    11   customer, with each progressive payment that we got
   12   an FTC but more of an advocacy agency that wouldn't    12   from a customer, the chance of the default went down
   13   be fair and balanced. That was the concern at the      13   and then sort of flat lined at some point over time.
   14   time.                                                  14   So the -- the APR reductions that were initially
   15      Q. Okay.                                            15   launched but that were predicated on a -- on an
   16      A. And there was some -- some rationale for         16   understanding of what we thought that would be,
   17   why that was a concern.                                17   and -- and it was turning out that that wasn't quite
   18             MR. ACKELSBERG: All right. Let's --          18   exactly the way we thought. And so there was a
   19   let's go to the report, December 14th, 2011. Here's    19   discussion of how do we tune that APR reduction
   20   a stick for you.                                       20   strategy so it more clearly aligned with the
   21             THE WITNESS: Oh, thank you.                  21   reduction default rates over time. Hopefully that
   22             MR. ACKELSBERG: We're marking TF-PA          22   makes sense.
   23   705357 as Plaintiff's Exhibit -- what number do you    23       Q. Sure. I want to leave the -- the board
   24   have there?                                            24   memos for a moment. We may -- we may come back to
   25      A. 286.                                             25   them. But I'm conscious of the time, and I want to



                                                                           76 (Pages 301 to 304)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0096
                                                 Kenneth Rees
                                             Page 305                                                    Page 307
    1   just have you look at a couple of other documents.     1             COURT REPORTER: "And as a result, you
    2            MR. ACKELSBERG: 287.                          2   had been instructed by Victory Park to shut down new
    3            (Exhibit No. 287 marked.)                     3   customers, right? Do you remember that?"
    4      A. And we're -- we're done with these?              4      A. There were certainly discussions with
    5   BY MR. ACKELSBERG:                                     5   Victory Park Capital about whether they would
    6      Q. Well, for the -- just leave it right there.      6   purchase participations if there were lingering
    7   We may -- we may come back.                            7   concerns about the ability to gain access to -- to
    8      A. Thank you.                                       8   ACHs. I can't remember if they ultimately told the
    9         (Reviews document.)                              9   tribe they were going to stop making purchases. I
   10         There's no intermediary e-mail from --          10   think they continued to make at least some purchase
   11   because it looks like I'm responding to myself,       11   of loan participations, but I don't remember the
   12   which seems odd, but -- you're not aware of           12   specific details. Is that close enough?
   13   anything?                                             13   BY MR. ACKELSBERG:
   14      Q. Well, let --                                    14      Q. Well, if they were going to stop purchasing
   15            MR. SCHEFF: No, I think you've               15   participations, that communication would have been
   16   misread it.                                           16   between Victory Park and Think Finance; am I right?
   17            THE WITNESS: Oh, thank you. Thank            17             MR. SHAPIRO: Objection to form.
   18   you. I saw my name up top. Okay. That's from          18             MR. SCHEFF: Object to the form; calls
   19   Michelle saying "Exact same items." Okay. Thank       19   for a conclusion that's not supported by the record.
   20   you.                                                  20             THE WITNESS: Should I respond?
   21      A. Okay. I've got it.                              21             MR. SCHEFF: You can answer the
   22   BY MR. ACKELSBERG:                                    22   question, yes, of course.
   23      Q. You've got it. Okay.                            23      A. I mean, their primary requirement was to
   24         So my question to you is, do you remember       24   notify the tribe of that.
   25   talking -- now, when we say "Chairman Shotton,"       25   BY MR. ACKELSBERG:


                                             Page 306                                                    Page 308
    1   we're talking about the chairman of the                1      Q. How would they do that?
    2   Otoe-Missouria tribe, correct?                         2      A. They could do it by communicating with the
    3      A. Yes.                                             3   tribe.
    4      Q. Do you remember Chairman Shotton at this --      4      Q. Or by communicating with Think Finance?
    5   in this time period -- well, first let me -- let me    5      A. Yes, they could have communicated with us.
    6   go back a minute and say, this is August of 2013.      6      Q. Because you were the -- you were the
    7   This is sort of when the ACH crisis was in full        7   administrative agent for GPLS, and you were,
    8   bloom; am I right?                                     8   basically, managing all of the cash flows, right,
    9             MR. SCHEFF: Object to the form and           9   through -- through your finance department?
   10   the terminology.                                      10            MR. SCHEFF: Object to the form; non
   11         You can answer the question.                    11   sequitur with respect to the question.
   12      A. The company was, as the industry as a           12      A. You can -- I mean,, Chris Lutes, I'm sure,
   13   whole, was struggling for access to ACH providers     13   will give you a better sense of the cash flows
   14   during this time.                                     14   between the various entities and -- and how that
   15   BY MR. ACKELSBERG:                                    15   operated. But Victory Park Capital could have
   16      Q. Okay. And as a result, you had been             16   notified us or could have notified the tribe
   17   instructed by Victory Park to shut down new           17   correctly.
   18   customers, right? Do you remember that?               18   BY MR. ACKELSBERG:
   19             MR. SHAPIRO: Objection to form;             19      Q. Okay. So at -- and so just to -- I'm just
   20   misstating the record.                                20   trying to provide context for this e-mail. So,
   21   BY MR. ACKELSBERG:                                    21   presumably, the Otoe-Missouria would have been
   22      Q. You do remember that, don't you?                22   informed by either Victory Park or by -- by Think
   23             MR. SHAPIRO: Same objection.                23   Finance that -- that new customers are -- that with
   24         Read that question back, please, if you         24   regard to -- to future purchase of loan
   25   would, Ms. Reporter. I want the witness to hear it.   25   participations, Victory Park was basically saying


                                                                          77 (Pages 305 to 308)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0097
                                                  Kenneth Rees
                                              Page 309                                                    Page 311
    1   we're not going to purchase participations for new      1   was happening here. Whether that was the chairman
    2   customers at this --                                    2   having that concern or whether that was just Mark
    3      A. I don't --                                        3   Curry having that concern, I -- I can't speak to it.
    4             MR. SCHEFF: Just wait until he                4      Q. Well, I -- all right. Putting aside
    5   finishes his question.                                  5   whether your conversations were with the chairman or
    6   BY MR. ACKELSBERG:                                      6   with Mark Curry, you do remember that the
    7      Q. -- at this point in time?                         7   Otoe-Missouria expressing their concern that Think
    8      A. I don't remember that. This speaks to a           8   Finance was redirecting customers to the RISE
    9   volume reduction --                                     9   product rather than the tribal product?
   10      Q. Okay.                                            10             MR. SCHEFF: Objection; asked and
   11      A. -- due to concerns about ACH. And, like I        11   answered.
   12   said, I can't speak to exactly what the decisions      12          You can answer it again.
   13   were, but I do remember the concern about ACH, and I   13      A. Yeah, I don't remember the Otoe-Missouria
   14   do remember a concern about whether the portfolio      14   raising this. I remember Mark Curry and his team
   15   should continue to grow while there -- this -- this    15   raising this as a concern but -- in fact, I don't
   16   concern was in place.                                  16   know that I communicated directly with -- with
   17      Q. All right. So -- and thank you for the           17   Chairman Shotten. I imagine that would have been
   18   correction.                                            18   the relationship management team. But I -- I
   19         And is it your recollection that maybe           19   always -- I thought we had -- and by "we," I really
   20   earlier in August it was them slowing down the         20   mean the relationship management team had a terrific
   21   volume, but at some point, there -- there was a        21   relationship with Chairman Shotten and the team on
   22   shutdown of new customers?                             22   the ground. Mark Curry was not always such a great
   23             MR. SHAPIRO: Objection to form.              23   relationship.
   24             MR. SCHEFF: Object to the form.              24   BY MR. ACKELSBERG:
   25   BY MR. ACKELSBERG:                                     25      Q. Why is that?


                                              Page 310                                                    Page 312
    1       Q. Am I right?                                      1      A. Mark is a difficult and demanding business
    2              MR. SHAPIRO: Wait. Wait a minute.            2   person, and, you know, this, I think, is an example
    3   Who's "them" in that question?                          3   of that. He's raising an issue that was just not
    4   BY MR. ACKELSBERG:                                      4   true based on speculation and sort of a contrary
    5       Q. At some point, Great Plains Lending, Plain       5   personality. And I -- I don't think I'm overstating
    6   Green and Mobiloans stopped making loans to new         6   that. He's -- you know, he's a very successful
    7   customers; am I right?                                  7   business person, but he, in this case, thought that
    8       A. I don't remember that there was a complete       8   there was something duplicitous going on that just
    9   cessation of new customer originations at any point     9   wasn't in any way correct.
   10   in time. That might have been the case, but I          10      Q. Okay. But it was true that there was -- at
   11   thought there was always at least some limited         11   the same time that you were pulling back, that --
   12   provision of credit to new customers. I'm sure it      12   that the tribal products were pulling back with
   13   was -- the volumes I remember at -- at least one       13   regard to new customers, that you were expanding the
   14   point in time were -- were constrained due to this     14   RISE product?
   15   concern about the ACH. But I don't think it was        15             MR. SCHEFF: Object to the form.
   16   ever stopped, and I -- but I don't remember the        16          You can answer.
   17   details, but that's -- that's my memory.               17   BY MR. ACKELSBERG:
   18       Q. And do you remember discussing during this      18      Q. Those two things were happening at the same
   19   time period when volumes at least were slowing down,   19   time; am I right?
   20   the tribe's concern that you were pushing business     20      A. Yes, we were continuing to -- to grow RISE
   21   to RISE, you were redirecting new customers to RISE?   21   because that was something in our control as opposed
   22   Do you remember that coming up in the conversation     22   to something that -- you know, that Victory Park
   23   with the Otoe-Missouria?                               23   Capital was suggesting that they had -- had -- you
   24       A. I actually don't remember that. I mean,,        24   know, that they were questioning the concerns about
   25   it's -- clearly, that was -- that was something that   25   the ACH issue. But what he was saying was we're


                                                                           78 (Pages 309 to 312)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0098
                                                  Kenneth Rees
                                              Page 313                                                    Page 315
    1   redirecting customers to RISE, which is absolutely      1   risk in the program to the tribe and that she didn't
    2   not true.                                               2   think the lending program made sense for the tribe.
    3       Q. Okay. So -- but you did mention --               3   The other members of the council were supportive,
    4       A. I mean, -- I'm sorry, just to -- that's          4   but it led to, on occasion, you know, challenging
    5   what he was frustrated about, is not that RISE was      5   interactions because she was very negative to the
    6   growing, but he thought we were taking customers        6   program and vocal on that.
    7   that should have rightfully been the tribes and         7              MR. ACKELSBERG: Let's look at another
    8   redirecting them. He was just wrong about that.         8   exhibit.
    9       Q. So you mentioned that the relations with         9              MR. SCHEFF: Irv, after this document,
   10   Mark Curry on the Great Plains Lending side were a     10   let's take a little break. We have been going for a
   11   little strained at times. How were the relations       11   little more than an hour.
   12   with the Tunica-Biloxi?                                12              MR. ACKELSBERG: Okay. This is 288.
   13              MR. SCHEFF: Object to the form;             13              (Exhibit No. 288 marked.)
   14   misstates the testimony.                               14       A. (Reviews document.)
   15          You can answer the question.                    15           Yes.
   16       A. The Tunica-Biloxi, I mean,, each -- each of     16   BY MR. ACKELSBERG:
   17   the tribal partners had -- you know, they were         17       Q. So your -- I'm not sure who you're --
   18   different to deal with. There were certain benefits    18   you're interacting with Michelle Curtis at RLJ
   19   of working with the Tunica-Biloxi. In particular,      19   Companies. Do you see that?
   20   their chairman at the time -- actually, a really       20       A. She's Bob Johnson's assistant.
   21   interesting guy and -- and interested in really        21       Q. Okay. Now, at this point -- I think at
   22   pushing us to drive down the rates, which I found      22   this point Think Finance already acquired RJL. Am I
   23   very refreshing. I think he was very much a            23   right?
   24   consumer advocate. So there was a lot of positives     24       A. No. RJL (sic) was a separate entity. RJL,
   25   with working with him. We liked the product. But       25   actually, was the -- RJL is the holding company of


                                              Page 314                                                    Page 316
    1   the -- the council, as far as I could tell, did have    1   Bob Johnson's various investments. We bought one of
    2   some concerns, and so it made our interactions with     2   his investment companies. I think what's became
    3   the tribal council sometimes -- you know, there was     3   MySalaryLine. I may not be getting that exactly
    4   some conflicts there.                                   4   right. But Bob Johnson still had RLJ Companies. I
    5   BY MR. ACKELSBERG:                                      5   think he still does. And Michelle was the person
    6      Q. So just to be -- to be clear, so -- and I         6   who would take -- he doesn't read his own e-mails,
    7   want to just get the personalities straight.            7   so she would take the e-mails and print them out and
    8      A. Yeah.                                             8   hand them to him.
    9      Q. So the Mobiloans had some staff, had -- had       9      Q. Okay. And -- and Bob Johnson was the one
   10   executives. One of them was, I think, someone named    10   that had originally connected Think Finance to the
   11   Kim Palermo. Do you remember Kim?                      11   Tunica-Biloxi; am I right?
   12      A. I vaguely remember Kim. I remember the           12      A. Yeah, I don't remember how he had a
   13   name. I don't know if I met her.                       13   relationship with them, but he -- he did have some
   14      Q. But the tribal council would have been           14   sort of a relationship and thought that they might
   15   Marshall? Is that -- I'm just trying to understand     15   be a good -- good partner for the program.
   16   where the problems were.                               16      Q. Okay. And so you're saying to Michelle,
   17      A. Yeah, so -- of the people we met with, we        17   this is September 26, 2013, "We are near the point
   18   had very good relationships, but there was one         18   of terminating our relationship with Tunica-Biloxi.
   19   member, her name was Brenda. I don't remember what     19   They've been extremely difficult to work with." Do
   20   her last name is, but she was -- she was difficult     20   you see that? "If we don't complete the deal, it
   21   to deal with.                                          21   will not be the worst thing in the world." Do you
   22      Q. Did she think that -- was she expressing         22   see that?
   23   concerns that the tribe was not being treated fairly   23             MR. SCHEFF: Why don't you finish
   24   by Think Finance?                                      24   reading the rest of the e-mail so he has got the
   25      A. She said that she thought that there was         25   whole thing, Irv?


                                                                           79 (Pages 313 to 316)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0099
                                                 Kenneth Rees
                                             Page 317                                                    Page 319
    1   BY MR. ACKELSBERG:                                     1   something that they had -- they had the right to do.
    2      Q. Do you see that?                                 2   But while I was interacting with them, I always
    3      A. And as it says, "We are working in good          3   thought that they were very, very appreciative of
    4   faith, but they are requesting acceptable changes."    4   the economic benefit that the program had to
    5      Q. What kind of changes were they asking?           5   their -- to their tribe.
    6      A. I actually don't remember what it was. I         6      Q. Do you know what happened? I mean,, what
    7   don't know if it was financial deal terms or           7   were the -- what was the deal breakers? What -- why
    8   structural deal terms.                                 8   did -- what triggered the separation?
    9      Q. And you do remember, though, that there was      9      A. I really don't know. That was really -- my
   10   some strained relationships with -- as you said --    10   recollection is that was after I had exited even the
   11      A. As I mentioned, yes.                            11   board of -- of Think Finance at that time. I was --
   12      Q. -- with the tribe, with the Tunica-Biloxi?      12   I was aware that this had happened and disappointed,
   13      A. Yeah.                                           13   but I don't remember the specifics.
   14      Q. Okay. And what about --                         14      Q. You never heard any backstory about what --
   15             MR. SCHEFF: Let's take --                   15   why it fell apart?
   16             MR. ACKELSBERG: Can I just do one           16      A. I mean,, it was thirdhand. So I -- that's
   17   more, please, real quick?                             17   why I didn't -- I said I don't know the specifics.
   18             MR. SCHEFF: One more what?                  18   I had heard that the bank -- or, excuse me -- that
   19             MR. ACKELSBERG: One more exhibit and        19   the tribe wanted a greater share of the economics
   20   then --                                               20   coming out of the business, and I had also heard
   21             MR. SCHEFF: No. Let's take a break.         21   that there was ongoing negotiations to make that
   22   We've been going more than an hour. It's late in      22   happen. I don't know exactly what led to the
   23   the day.                                              23   termination of that relationship because it did seem
   24             MR. ACKELSBERG: Okay.                       24   like it was based on a pretty good foundation.
   25             THE VIDEOGRAPHER: We are off the            25      Q. Have you also heard that some former


                                             Page 318                                                    Page 320
    1   record. The time is 5:01 p m.                          1   employees of Think Finance are now working for Plain
    2            (Break taken, 5:01 p m. to 5:13 p m.)         2   Green?
    3            (Exhibit No. 289 marked.)                     3      A. Yes.
    4            THE VIDEOGRAPHER: We are back on the          4      Q. And who are the ones you heard are there?
    5   record. The time is 5:13 p m.                          5      A. I think the person in treasury that we
    6   BY MR. ACKELSBERG:                                     6   mentioned, Badr, I believe.
    7      Q. So before we get to the document -- this is      7      Q. B-a-d-r, Badr?
    8   289.                                                   8      A. Yeah. I think it's pronounced "butter" for
    9      A. 289.                                             9   some reason.
   10      Q. Before we get to the document, just -- we       10          And I think more recently one of the --
   11   haven't talked about Plain Green and how the          11   another people -- a person in finance.
   12   relations were with Plain Green, better or -- I       12      Q. Linda Callnin?
   13   mean,, so --                                          13      A. Linda Callnin. It was one of the Lindas.
   14      A. You know, each -- each had their -- their       14      Q. L1.
   15   pros and cons. I don't know that I can say better     15      A. L1. L1 had joined them. I don't know of
   16   or worse. At different periods of time --             16   anyone else. There may be others, though.
   17      Q. Was it a difficult relation --                  17      Q. Where's Michelle Nguyen these days?
   18      A. -- one was more strained than other ones.       18      A. Michelle Nguyen is working for another
   19      Q. -- or was it a strained relation? A good        19   online lender.
   20   relation?                                             20      Q. Which one?
   21      A. I would say, generally speaking, it was a       21      A. I think they go by the name of either RSVP
   22   very good -- good relationship. I mean,,              22   or VIP. I don't know much about them. It was
   23   ultimately, it ended up eroding to a point where      23   just -- it was set up by a former employee of the
   24   they terminated the relationship and -- and did       24   company.
   25   their own loan program. And, you know, that was       25      Q. Which employee?


                                                                          80 (Pages 317 to 320)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0100
                                                  Kenneth Rees
                                              Page 321                                                    Page 323
    1      A. A guy named Kevin Dahlstrom.                      1   only made sense as sort of part of what we thought
    2      Q. He was your marketing guy, wasn't he?             2   we were doing with tribes. I mean,, I have to say,
    3      A. He was the chief marketing officer,               3   it was part of what we had some pride in was
    4   correct.                                                4   providing economic benefits to the tribe.
    5      Q. And is that product live?                         5          So what we saw, as when we were providing
    6      A. I think it is. I literally don't know             6   just in skills training, it wasn't enough. We were
    7   anything about the size of the portfolio, what the      7   seeing a lot of turnover in basic stuff, like,
    8   products are, but I believe that it is live.            8   showing up to work for time -- you know, on time.
    9      Q. Do you -- do you know the label name, the         9   There was a, you know, just basic sort of more --
   10   website name?                                          10   you know, how you -- it's almost mindset training,
   11      A. I don't.                                         11   if you will, how to think about a job and how to
   12      Q. And so Kevin sort of set up a company doing      12   interact with that job was what was hard.
   13   what Think Finance used to do, providing services to   13          So it -- I recognize in saying it needs to
   14   tribal lenders?                                        14   be more like a prison program or programs for
   15      A. I really don't know whether he's a direct        15   addicts sounds terrible. What I was trying to get
   16   lender or licenses technology in some point, whether   16   at is the training we provide and the training we
   17   they work with banks or tribes. I just don't know.     17   support needs to be more than just the skills of the
   18      Q. Is he based here in Fort Worth?                  18   job. It needs to be more broad-based, how to be an
   19      A. I think that that operation is out of            19   effective member of the workforce and how to
   20   Dallas.                                                20   contribute to the growth of the business. And we
   21      Q. Do you know what tribe they're partnered         21   hoped that would be above and beyond what happened
   22   with?                                                  22   specifically with this program.
   23      A. I don't know that they're partnered with a       23   BY MR. ACKELSBERG:
   24   tribe at all.                                          24      Q. And you were talking mainly about -- about
   25      Q. Well, who's the lender? Do you know?             25   the call center employees, right?


                                              Page 322                                                    Page 324
    1      A. They may be a direct lender. Actually, if         1      A. Mainly about the call center, but it would
    2   I had to -- you know, my understanding, because I       2   have been anybody. We, actually, at one point in
    3   really haven't asked, I mean,, I -- it's -- well, I     3   time were -- as actually it mentions here, we had an
    4   just haven't asked. So my thought, they were a          4   idea that, you know, we could provide sort of a
    5   direct lender, rightly or wrongly.                      5   program through the local college that anybody in
    6      Q. Okay. So if we go to the exhibit, maybe           6   the reservation could use, and whether they were
    7   you can just explain to us what's going on here.        7   ultimately hired by the tribe or just used those
    8             MR. SCHEFF: I'm sorry, is there a --          8   skills to find other work or do other things on or
    9   explain what's going on?                                9   off the reservation, that was sort of part of our
   10         All right. To the extent that you can            10   what we think -- thought was our commitment to, you
   11   answer that question, go ahead.                        11   know, the tribal partners that we worked with.
   12      A. I would be glad to.                              12      Q. But you discovered that was sort of more
   13         So this is actually something that as we         13   challenging than you thought at conception?
   14   were, you know, watching the tribal programs evolve    14      A. Yeah, I mean, it's just a lot of work to
   15   and grow, one of the challenges was getting            15   set that up. And so we did expand -- and I don't --
   16   employment on the reservation to support those --      16   I mean, this was something that was primarily around
   17   those tribes. And we thought it made more sense,       17   the jobs that the -- that the tribal lender had
   18   and certainly supported what the reservation was       18   established for customer support. I think there
   19   trying to do, to have the employment for the tribal    19   were some -- you know, there was some accounting, I
   20   lending businesses be tribal members. It wasn't a      20   think.
   21   requirement.                                           21          I can't speak to the full suite of jobs
   22         They could have hired outsiders. And,            22   that they -- that they had as part of the managing
   23   obviously, as you mentioned, Plain Green did for       23   the program, but there was, you know, definitely the
   24   their program because there weren't tribal members     24   skills program that was managed by our training
   25   to support the tribal program. But we thought it       25   staff that worked with third parties and helped


                                                                           81 (Pages 321 to 324)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0101
                                                  Kenneth Rees
                                              Page 325                                                    Page 327
    1   bring them up to speed but also this idea of what       1   when we went public, we still had to do a lot of
    2   more can we do.                                         2   sort of, in my mind, excessive explaining about when
    3      Q. Now, I just want to switch topics for a           3   we refer to our products, our products that -- that
    4   second. I've noticed in some of the discovery           4   utilize our technology platform, some that we are
    5   documents some tension between listing the tribal       5   the direct originator of and some that there is a --
    6   products as Think Finance products or they're not       6   in the case of the -- of the filings, there is a
    7   our products or they are our products. Do you           7   third-party bank that originates. So it's just sort
    8   remember that -- that -- you're nodding your head,      8   of complicated to explain it.
    9   so I think you -- you remember those sort of issues     9         From, you know, the internal point of
   10   being discussed within the company?                    10   view, you know, we were all on the same -- you know,
   11      A. Yeah.                                            11   we're -- we're doing what we can to help our
   12             MR. ACKELSBERG: I just want to show          12   partners be successful, and we feel a lot of pride
   13   you a document along that line.                        13   in the way the products are serving customers. And
   14             (Exhibit Nos. 290 & 291 marked.)             14   I think we all think of them, you know, as -- as,
   15   BY MR. ACKELSBERG:                                     15   you know, the stuff we are committed to being
   16      Q. So there's 290, and here's 291.                  16   successful with.
   17             MR. SCHEFF: Is this attached to              17         But it's -- that has been the challenge,
   18   anything? This is not even --                          18   as how to communicate in a crisp way the products
   19             MR. ACKELSBERG: No, this is -- this          19   that are supported by the platform without being
   20   is from the complaint.                                 20   misleading, as in this case, where the reporter
   21             MR. SCHEFF: Okay. Thank you.                 21   thought we actually operated the -- the product
   22      A. So this is the LinkedIn page for Think           22   Plain Green.
   23   Finance.                                               23      Q. Well, you did operate it, didn't you?
   24             MR. ACKELSBERG: That we attached to          24             MR. SCHEFF: Object to the form.
   25   the -- this was attached to the --                     25             MR. SHELDON: Object to form.


                                              Page 326                                                    Page 328
    1             MR. SCHEFF: I understand. I see it.           1   BY MR. ACKELSBERG:
    2   Thank you.                                              2      Q. I'm not saying that you -- you were the
    3             MR. ACKELSBERG: -- to the complaint           3   lender, but don't you agree, that in -- I mean, what
    4   in this action.                                         4   do you mean -- what do you mean that you didn't
    5      A. (Reviews document.)                               5   operate the program?
    6           Yes.                                            6             MR. SCHEFF: Object to the form.
    7             MR. SHELDON: Just one second.                 7      A. Well, actually, I mean, --
    8             MR. ACKELSBERG: Sure.                         8   BY MR. ACKELSBERG:
    9             MR. SHELDON: It's two exhibits. I             9      Q. What do you -- what do you mean?
   10   would like to read them first, please.                 10      A. So, I mean, for instance, there was --
   11           Thank you.                                     11   there was none of customer support staff. It wasn't
   12   BY MR. ACKELSBERG:                                     12   our collection staff. We were providing key
   13      Q. So early on in the -- with the tribal            13   components of it, but that's very different from
   14   products, there were -- there were times when Think    14   operating all the decisions on, you know, the
   15   would refer to the tribal products as Think Finance    15   marketing, the -- the underwriting, the -- the way
   16   products, agreed?                                      16   that the policies and procedures were followed was
   17             MR. SCHEFF: Object to the form.              17   ultimately what the tribal lenders were doing. So I
   18      A. Yes.                                             18   think the term "we were operating Plain Green" would
   19   BY MR. ACKELSBERG:                                     19   have been misleading and -- and inaccurate.
   20      Q. Okay. And then over time, the -- it              20      Q. Okay. One of the things that you did as --
   21   appears that there was a discipline sort of            21   as CEO was to take responsibility for some of the
   22   developed within the -- in the company to stop doing   22   external messaging; am I right?
   23   that; would that be fair?                              23      A. Yes.
   24      A. Well, there was a lot of confusion that          24      Q. I mean,, we looked, for example, at --
   25   still lingers. I'm sure you've read the S1 filing      25   there was one board memo that we saw where you had


                                                                           82 (Pages 325 to 328)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0102
                                                  Kenneth Rees
                                              Page 329                                                    Page 331
    1   an op-ed, and it was an op-ed in Fox Business           1          Last page. Okay. Thank you.
    2   something-or-another --                                 2       Q. So this document, which you entitled
    3      A. Yes.                                              3   "Tribal Lending Holding Statement" --
    4      Q. -- and you shared with the board. And             4       A. I know the metadata says that -- that I
    5   so -- right? You remember that?                         5   originated it. I actually don't remember that I
    6      A. Yes.                                              6   originate- -- I may have edited it or it may have
    7      Q. Okay. And so would you agree that you were        7   been provided to me with -- you know, it may have
    8   periodically either scoping out potential op-eds        8   started with something that I wrote and kept the --
    9   or -- or constructing sort of message -- messaging      9   you know, my meta tag on it. I, sort of generally
   10   statements for the company with regard to the tribal   10   speaking, remember when documents like this were
   11   lending business?                                      11   created. But just for the record, I don't know that
   12             MR. SCHEFF: Object to the form.              12   I created this in whole cloth.
   13          You can answer the question.                    13       Q. Okay. And I appreciate that. I mean,, but
   14      A. I mean,, yes, to the business of -- of           14   you -- you were involved in some fashion with
   15   Elevate, as a whole.                                   15   constructing this document or documents like it?
   16             MR. SCHEFF: Not as to Elevate. We're         16       A. Yes.
   17   talking about Think Finance.                           17              MR. SCHEFF: Object to the form.
   18             THE WITNESS: Oh, gosh. Thank you.            18   BY MR. ACKELSBERG:
   19   BY MR. ACKELSBERG:                                     19       Q. Okay. So you see, for example, in No. 3,
   20      Q. That's all right. I knew you meant Think         20   it looks like you were -- you or the group that was
   21   Finance.                                               21   working on this document anticipated some ambiguity
   22      A. So to your -- to your question, yes, I was       22   about whose product these labels were, right --
   23   thinking about op-eds really in a broad set of, you    23              MR. SCHEFF: Object to the form.
   24   know, topics related to the business of Think          24   BY MR. ACKELSBERG:
   25   Finance.                                               25       Q. -- along the lines that we were just


                                              Page 330                                                    Page 332
    1            MR. ACKELSBERG: All right. So I am             1   talking about?
    2   going to show you a document, P-293.                    2            MR. SCHEFF: Object to the form.
    3            MR. SCHEFF: P-292.                             3         You can answer the question.
    4            MR. ACKELSBERG: Oh, you're right.              4      A. I'm sorry.
    5            (Exhibit No. 292 marked.)                      5   BY MR. ACKELSBERG:
    6            MR. ACKELSBERG: For the record, I              6      Q. It looks like you anticipated some
    7   believe this is a stand-alone document. The             7   confusion in the external world with regard to
    8   metadata says that the author is Ken Rees,              8   whether these were Think Finance products or tribal
    9   custodian, Ken Rees, and assigns a date of              9   products or -- right?
   10   January 23, 2012, to this document.                    10      A. Right.
   11      A. (Reviews document.)                              11      Q. And that's what --
   12         I'm sorry, is there -- there's no date on        12            MR. SCHEFF: Object to the form.
   13   this?                                                  13   BY MR. ACKELSBERG:
   14   BY MR. ACKELSBERG:                                     14      Q. And so what you're doing here is you or the
   15      Q. Yeah, I'm sorry, I said it before.               15   group that is working on this is trying to formulate
   16      A. Can you tell me that?                            16   a way of talking about that?
   17      Q. Sure.                                            17      A. Yes.
   18      A. Okay.                                            18      Q. Yeah?
   19      Q. So there's no date, obviously, on the            19      A. Yes.
   20   document. What the metadata --                         20      Q. Okay. And then No. 4, the question -- and
   21      A. The metadata suggests.                           21   these are questions, essentially, you're asking
   22      Q. -- states a date created of January 23,          22   yourself. And by "you," I mean,, you and maybe the
   23   2012.                                                  23   group that was working on this or --
   24      A. '12. Thank you.                                  24      A. So if you --
   25         (Reviews document.)                              25            MR. SCHEFF: Hold on. Can you -- let


                                                                           83 (Pages 329 to 332)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0103
                                                  Kenneth Rees
                                              Page 333                                                    Page 335
    1   him ask the question. He hasn't asked a question.       1   incomplete statement?
    2   BY MR. ACKELSBERG:                                      2      A. Some -- some shorthand for purposes of
    3      Q. You can clarify if you need some --               3   journalists asking questions. That would have been
    4             MR. SCHEFF: Well, there's nothing to          4   for -- obviously, this wouldn't be used for legal
    5   clarify. You need to ask a question.                    5   inquiries, for instance.
    6   BY MR. ACKELSBERG:                                      6      Q. Okay. And what about No. 9, "Who owns the
    7      Q. If you need -- if you need to clarify a           7   loan and who assumes the credit risk, Think or
    8   previous answer -- as I told you in the beginning, I    8   tribal partner?" Your -- the answer it looks like
    9   want you to give you the opportunity to do that, and    9   you came up with or you and the PR people came up
   10   I think you are trying to do that before your lawyer   10   with was --
   11   interrupted you. So I'll give you the chance to do     11             MR. SCHEFF: Object to the form;
   12   that now.                                              12   misstates the testimony.
   13             MR. SCHEFF: Were you trying to               13      A. As I -- as I said, I'm not -- I'm not sure
   14   clarify, or -- or what were you doing?                 14   if I wrote this. But, clearly, there was a vetting
   15             THE WITNESS: I was trying to clarify         15   process that was going on that -- where the other
   16   what this document was.                                16   executives looked at this and said they either
   17             MR. SCHEFF: Okay. Then go ahead.             17   agreed or disagreed. And I think Chris thought that
   18      A. Because I don't know if it's clear what a        18   there needed to be -- this needed to be enhanced. I
   19   holding statement is.                                  19   don't know where it ended up.
   20   BY MR. ACKELSBERG:                                     20   BY MR. ACKELSBERG:
   21      Q. Okay. What is a holding statement?               21      Q. Well, I mean, what Chris is essentially
   22      A. Our -- you know, it's sort of PR firms know      22   saying is that the answer that the group came up
   23   that a -- there could get questions, and it could be   23   with isn't -- isn't true, right? Isn't that what
   24   an article, maybe it's a controversial article or      24   he's saying?
   25   just somebody that's trying to understand about the    25             MR. SCHEFF: Object to the form; the


                                              Page 334                                                    Page 336
    1   business. And they like crisp answers so they're        1   document speaks for itself. You had the opportunity
    2   not trying to -- when a journalist is on deadline       2   to ask Mr. Lutes about what he meant, and you never
    3   trying to communicate stuff that they don't really      3   did so. So don't ask him to do so.
    4   know how to communicate, so this was an -- I don't      4   BY MR. ACKELSBERG:
    5   remember exactly this, but this and other things        5      Q. So do you see where it says, "The tribes
    6   have been written and evolved over the years related    6   originate the loans and assume the credit risk for
    7   to helping the PR team be able to sort of succinctly    7   them"? And I think we talked earlier that the bulk
    8   answer questions that come their way. So just --        8   of the credit risk is actually assumed by Think
    9   that may be clear already, but I wanted to specify      9   Finance through its guarantee supply to GPLS.
   10   what I think this document is for.                     10   Right?
   11      Q. Well, look at -- if you look at -- let's         11             MR. SCHEFF: Object to the form.
   12   look at No. 8, "Where does the money that the tribes   12          You can answer the question.
   13   lend come from?" And --                                13      A. So if you're asking my perception on this
   14      A. Yes.                                             14   specific, I would say that the tribes originate the
   15      Q. So I take it your -- that the response,          15   loans is correct. I would say that they assume the
   16   that this one line responds to that?                   16   credit risk on the parts of the loans that are not
   17      A. Yeah, it's not actually accurate, just for       17   participated out.
   18   the -- for the record.                                 18   BY MR. ACKELSBERG:
   19      Q. What's not accurate?                             19      Q. The 1 percent?
   20      A. Well, because, in general, the -- the            20      A. And -- well, and, actually, just to be
   21   lending -- where the money that the tribes lend        21   clear, on the loans that they originate that, for
   22   comes from, there's also these participation           22   one reason or another, wouldn't be participated out,
   23   agreements that help support the growth of the         23   they would assume that in perpetuity. And then for
   24   business.                                              24   any that are participated out, they would keep that,
   25      Q. Right. So this is somewhat of an                 25   the, in the case of the early days, 1 percent. And


                                                                           84 (Pages 333 to 336)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0104
                                                  Kenneth Rees
                                              Page 337                                                    Page 339
    1   I believe there was ongoing discussions that led to     1   Finance does not provide collection services." I
    2   the expansion of the -- of the tribe's ownership        2   know that we were providing sort of monitoring and
    3   levels.                                                 3   quality assurance or services to the tribe in sort
    4         So this was -- I think the reason why the         4   of overseeing that collections, but I don't view
    5   PR team probably originally wrote this is it is         5   that as collection services, per se. I think I view
    6   correct, per se, but not a full response. So I          6   that as a quality.
    7   think that's why Chris raised it. I'm sorry, I'm        7   BY MR. ACKELSBERG:
    8   speculating.                                            8      Q. So you were overseeing --
    9      Q. Number 14, it says --                             9             MR. SCHEFF: Irv, you're at five
   10             MR. SCHEFF: You're objecting to your         10   minutes.
   11   own answer.                                            11   BY MR. ACKELSBERG:
   12   BY MR. ACKELSBERG:                                     12      Q. So you were overseeing and monitoring and
   13      Q. Number 14 --                                     13   assessing the collection services on behalf of the
   14      A. Yes.                                             14   tribes --
   15      Q. -- it says, "Does Think Finance help with        15      A. Just to respond to that --
   16   the collections process when customers default?"       16      Q. -- but not doing --
   17   And you say, "Other than providing the" -- you or      17             MR. SCHEFF: Hold on.
   18   the authors answer that question, "Other than          18   BY MR. ACKELSBERG:
   19   providing the technology platform that is used for     19      Q. -- but not doing the collections -- but not
   20   collections, Think Finance does not provide            20   doing the collections work directly yourself; that's
   21   collection services."                                  21   what you're saying?
   22         Now, that's not entirely correct, is it?         22      A. I guess --
   23      A. I would have said I thought it was correct.      23             MR. SCHEFF: Object to the form.
   24   So I'm maybe missing a subtlety, but I thought this    24         You can answer the question.
   25   would be an accurate statement.                        25      A. Unpack that a little bit because you used


                                              Page 338                                                    Page 340
    1      Q. Well, do you remember Gio Rodriguez? Do           1   "overseeing." I think you had a few words. The
    2   you remember his work at monitoring the collections     2   overseeing, I wouldn't say that we were overseeing.
    3   pro- -- you had -- there were -- there were all         3   I would say that we were providing monitoring
    4   these outsourced? Do you remember the -- there          4   services to the tribe, that they had the contract
    5   was --                                                  5   with the collections providers. And, you know,
    6            MR. SCHEFF: What time frame,                   6   we -- we provided certainly advisory support to the
    7   Mr. Ackelsberg? This is January '12.                    7   tribes, but I guess the -- I wouldn't characterize
    8   BY MR. ACKELSBERG:                                      8   it as our team was overseeing the collections
    9      Q. So do you remember -- do you remember there       9   activities.
   10   was CMS and Buffalo? There was Yessio. There           10   BY MR. ACKELSBERG:
   11   was -- there was K2 in Honduras. There was -- there    11      Q. Your team was overseeing the debt sales,
   12   was another outsource collection agency in -- in       12   though, weren't they?
   13   Mexico, and -- and there were Think Finance staff      13             MR. SCHEFF: Object to the form.
   14   that were assigned to monitor the performance of all   14          You can answer the question if you can.
   15   of these various collection call centers. Am I         15      A. And, I'm sorry, this is not an area that I
   16   right?                                                 16   have a whole lot of specificity in. I thought there
   17            MR. SCHEFF: Object to the form.               17   was a third party that was managing the debt sales
   18         Unpack that however you choose to answer         18   for -- for all of the lending arms, including our
   19   the question.                                          19   direct lending arms.
   20            THE WITNESS: Thank you.                       20   BY MR. ACKELSBERG:
   21      A. So you used a lot of names. I know some of       21      Q. You're talking about Brett Horrocks --
   22   those names. Gio Rodriguez, I don't know who that      22      A. Yes, I thought he --
   23   is. You know, the collections activities and all       23      Q. -- SourceItOne?
   24   that was not something I was particularly close to.    24      A. -- was the one who was sort of determining
   25   But I do think this is still an accurate, "Think       25   all of the management of the debt sales.


                                                                           85 (Pages 337 to 340)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0105
                                                  Kenneth Rees
                                              Page 341                                                    Page 343
    1      Q. Didn't we just look at board reports where        1   a -- we know there was -- there was at some point
    2   you were talking -- or kind of bragging about the       2   customer service -- well, let me -- there was never
    3   automation of the debt sale process?                    3   a customer -- well, let's just say there were
    4            MR. SCHEFF: Object to the form;                4   customer service seats with tribal -- with tribal
    5   mischaracterizes the document.                          5   members sitting in them at the three tribes,
    6         You can answer the question if you can.           6   correct?
    7      A. I think actually what I was talking about         7      A. Correct.
    8   was the fact that we put in place requirements that     8      Q. Okay. And, eventually, there were -- well,
    9   when the debt was sold, that it could be resold, and    9   at various points there were tribal employees --
   10   there was ongoing monitor- -- monitoring to ensure,    10   employees of the -- of the tribal lending companies,
   11   you know, adherence to FDCPA and other customer        11   right?
   12   support, you know, best practices.                     12      A. Yes.
   13   BY MR. ACKELSBERG:                                     13      Q. Okay. But the question seems to say where
   14      Q. All right. Let's --                              14   is all the activity related to the tribal products
   15      A. So I don't -- I don't remember talking           15   taking place, right? That's kind of what you're --
   16   about the automation of that.                          16             MR. SCHEFF: Hold up.
   17      Q. Look at No. 15, "Some people say that            17   BY MR. ACKELSBERG:
   18   payday lenders are essentially renting a tribe to      18      Q. Do you see that?
   19   escape state regulation. What is your response to      19             MR. SCHEFF: Objection; the document
   20   that claim?" And do you see your response to that?     20   speaks for itself.
   21      A. Yes.                                             21          You can answer the question.
   22      Q. Might the revenue share be looked at by          22          And you're at seven hours, Irv.
   23   some as a rental payment to the tribe?                 23          You can finish his question.
   24            MR. SCHEFF: Object to the form; calls         24      A. I guess I would -- I do think the question
   25   for speculation. Who knows who these other people      25   speaks for itself.


                                              Page 342                                                    Page 344
    1   are?                                                    1            MR. ACKELSBERG: Okay. No further
    2         You can answer the question if you can.           2   questions.
    3   BY MR. ACKELSBERG:                                      3            MR. SHAPIRO: Christy, Gus, and
    4      Q. Like, maybe an attorney general?                  4   questions for Ken? No.
    5             MR. SCHEFF: Well, then the attorney           5         Patrick?
    6   general can testify to that, Irv. Don't ask him to      6            MR. DAUGHERTY: No.
    7   get in the mind of the attorney general. Ask him a      7            MR. SHAPIRO: No questions.
    8   proper question, and he'll answer it.                   8            MR. SCHEFF: No questions?
    9   BY MR. ACKELSBERG:                                      9            MR. SHELDON: No questions.
   10      Q. You can answer the question.                     10            MR. SCHEFF: No questions.
   11             MR. SCHEFF: Answer if you can.               11         Thank you, Mr. Rees.
   12      A. I mean, I didn't say that the -- the             12            MR. SHELDON: Off the record.
   13   question is can they -- you know, what's your          13            THE VIDEOGRAPHER: We are off the
   14   response to -- to the claim that the payday lender     14   record. The time is 5:46 p m.
   15   are essentially renting a tribe? I think the           15            (Deposition concluded at 5:46 p m.)
   16   response is right, we thought the tribal lenders,      16
   17   and I -- frankly, I still do, were overseeing and      17
   18   managing the program as appropriate for -- for         18
   19   lenders and not dissimilar from the way that banks     19
   20   work with third parties. So I -- I guess I don't       20
   21   see anything wrong with the text that's written        21
   22   there. I think it's accurate.                          22
   23   BY MR. ACKELSBERG:                                     23
   24      Q. Number 19, "Do tribal lending operations         24
   25   take place on tribal land?" Now, we know there was     25


                                                                          86 (Pages 341 to 344)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0106
                                                               Kenneth Rees
                                                          Page 345                                                          Page 347
    1            CHANGES AND SIGNATURE                                     1       IN THE UNITED STATES DISTRICT COURT
    2   KENNETH REES MAY 8, 2018                                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                           2
    3   Reason Codes: (1) to clarify the record; (2) to                        COMMONWEALTH OF PENNSYLVANIA *
    4   conform to the facts; (3) to correct a transcription               3   BY ATTORNEY GENERAL JOSH *
    5   error; (4) other (please explain)                                      SHAPIRO,             *
                                                                           4       Plaintiff,    *
    6   PAGE LINE            CHANGE             REASON                                         *
    7   ____________________________________________________               5   VS.               * Civil Action
    8   ____________________________________________________                                   * No. 14-7139-JCJ
                                                                           6   THINK FINANCE, INC., et al., *
    9   ____________________________________________________                       Defendants.     *
   10   ____________________________________________________               7
   11   ____________________________________________________                           REPORTER'S CERTIFICATION
                                                                           8           DEPOSITION OF KENNETH REES
   12   ____________________________________________________                              MAY 8, 2018
   13   ____________________________________________________            9
   14   ____________________________________________________           10                I, CHRISTY R. SIEVERT, CSR, RPR, in
                                                                       11      and for the State of Texas, hereby certify to the
   15   ____________________________________________________           12      following:
   16   ____________________________________________________           13            That the witness, KENNETH REES, was duly
   17   ____________________________________________________
                                                                       14      sworn by the officer and that the transcript of the
                                                                       15      oral deposition is a true record of the testimony
   18   ____________________________________________________           16      given by the witness;
   19   ____________________________________________________           17            I further certify that the signature of
   20   ____________________________________________________
                                                                       18      the deponent was requested by the deponent or a
                                                                       19      party and is to be returned within 30 days from date
   21   ____________________________________________________           20      of receipt of the transcript. If returned, the
   22   ____________________________________________________           21      attached Changes and Signature Page contains any
   23   ____________________________________________________
                                                                       22      changes and the reasons therefor;
                                                                       23            I further certify that I am neither
   24   ____________________________________________________           24      counsel for, related to, nor employed by any of the
   25   ____________________________________________________           25      parties or attorneys in the action in which this


                                                          Page 346                                                          Page 348
    1                      SIGNATURE                                       1    proceeding was taken, and further that I am not
    2                                                                      2    financially or otherwise interested in the outcome
    3               I, KENNETH REES, have read the                         3    of the action.
                                                                           4          Subscribed and sworn to on this the 15th
    4     foregoing deposition, or have had it read to me, and
                                                                           5    day of May, 2018.
    5     hereby affix my signature that same is true and                  6
    6     correct, except as noted above.                                  7
    7                                                                      8                     ____________________________
    8                      ______________________________                  9                     CHRISTY R. SIEVERT, CSR, RPR
    9                      KENNETH REES                                                          Texas CSR 8172
                                                                       10                        Expiration Date: 12/31/2018
   10
                                                                                                 Huseby, Inc.
   11                                                                  11                        Firm No. 660
   12                                                                                            7000 North Mopac Freeway
   13                                                                  12                        2nd Floor
   14                                                                                            Austin, Texas 78731
   15                                                                  13                        (512) 687-0421 (tel)
                                                                       14
   16
                                                                       15
   17                                                                  16
   18                                                                  17
   19                                                                  18
   20                                                                  19
   21                                                                  20
                                                                       21
   22
                                                                       22
   23                                                                  23
   24                                                                  24
   25                                                                  25


                                                                                        87 (Pages 345 to 348)
                                                    WWW.KLWREPORTERS.COM
UNSEALED
                                                               App. 0107
UNSEALED
                                        Kenneth Rees
                                                                                  Page 350

    262:4 263:17       342:23 343:17     157:9             advise 71:21         237:20 240:23
    263:24 264:5       344:1            addition 110:9     advised 153:16       242:18 287:12
    268:3 269:1,14   acquire 68:15       111:2 216:19      advising 272:17      301:15
    270:17,23          73:15 104:15      287:7               283:24 291:20    agreements 90:8
    271:11 272:11      104:24 105:2     additional 82:17   advisory 340:6       248:6 334:23
    272:15 273:20      162:17            130:6 175:2       advocacy 302:12    agrees 143:20
    274:7,23 275:7   acquired 110:21     192:25 216:20     advocate 313:24    ahead 26:10
    275:18 276:2       166:2 265:10      228:21 244:3      affairs 28:20        45:4 46:5
    277:17 280:2,9     315:22           address 50:24        297:11             50:12 51:5
    281:9 282:8,12   acquisition        adds 231:16        affirmative 11:2     62:15 76:11
    282:24 283:5       252:6 282:3       240:17              12:20 43:18        97:17 119:18
    284:14 286:1     acquisitions       adequate 138:6       77:2 232:17        148:3 187:12
    287:10,18          253:24 254:1      295:16              240:19 254:13      220:18 221:24
    288:1,7 289:10   Act 70:18 114:4    adherence          affix 346:5          223:2 238:1
    289:14,22          118:13 119:4,9    341:11            agency 90:1          239:15 252:3
    292:10,17,20       119:16,23              137:10         218:7 302:11       264:11 281:15
    292:25 294:2       203:7             139:15 140:24       302:12 338:12      298:21 322:11
    295:3 296:20     acted 205:12        141:1,4           agent 73:21 75:1     333:17
    298:3,7,10       action 1:5 326:4   Adjusters 3:8        91:2,15 109:19   air 164:19
    299:13 301:12      347:5,25 348:3    7:21                241:2 242:14       296:22
    301:25 302:18    active 151:25      admin- 91:1          308:7            airport 147:17
    302:22 303:4     actively 229:20    administer         aggressively       al 1:6 7:5 347:6
    303:20 305:2,5     252:16 253:6      89:20,20            157:20 279:15    algorithms
    305:22 306:15    activities 28:21   administrative     ago 12:8 43:16       109:3
    306:21 307:13      103:16 229:17     73:21 75:1        agree 36:15 37:5   align 37:9,18
    307:25 308:18      229:18 238:12     90:1 91:2,15        38:19 99:15      aligned 38:16
    309:6,25 310:4     263:7 282:2       92:24,25 96:5       146:15 164:4       304:20
    311:24 312:17      338:23 340:9      218:7 241:2,20      269:20,20        Allen 14:9 44:22
    314:5 315:7,12   activity 197:10     242:14 308:7        328:3 329:7      alliance 28:5,6
    315:16 317:1       235:13 252:5     admiral's          agreed 162:17        151:12 159:4
    317:16,19,24       343:14            147:17              210:20 223:14      297:10 301:14
    318:6 323:23     actual 63:7,7,7    adopt 209:17         326:16 335:17    allow 261:18
    325:12,15,19       69:10 84:13      adopted 171:9      agreeing 242:6     allowed 117:6
    325:24 326:3,8     101:14 109:16     222:10            agreement            120:5 256:16
    326:12,19          111:20 166:25    advance 25:20        74:23 89:21        263:1
    328:1,8 329:19     230:11 251:1     advances 86:14       90:2,2 91:6,16   allows 113:4
    330:1,4,6,14       251:13            277:22              91:20 92:25      alluded 245:7
    331:18,24        Adam 33:20         advantage 99:21      96:5 98:3,6        289:3
    332:5,13 333:2   adapting 39:3      advantages           100:23 126:25    Alonzo 148:19
    333:6,20           171:7             290:12,13           162:17 164:4       148:20 149:3
    335:20 336:4     add 195:19         adverse 12:1         165:10,15          185:8,9 186:14
    336:18 337:12      196:11,22        advice 126:17        167:19 217:6       186:21
    338:7,8 339:7    added 196:11        268:16,18           217:21,25        alternate 105:9
    339:11,18          197:14,15         270:11 271:5        218:3,4,7,16       261:11
    340:10,20        addicts 323:15      273:11,12           218:17,21,23     alternative
    341:13 342:3,9   adding 93:8         274:16              218:24 221:16      258:24


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0109
                                       Kenneth Rees
                                                                                 Page 351

   alternatives       62:13,15,20       234:11 236:11     anymore 92:3         186:10 270:1
     122:11 157:22    63:16 64:2        261:8 262:10      anytime 166:5        304:7 342:18
   altogether 229:3   66:6 68:8         267:21 270:12      177:20            appropriately
   ambiguity          69:25 70:11,20    270:14 272:6      anyway 189:10        76:18 125:8
     331:21           71:19,22,25       272:10 274:16      277:6             approval 111:20
   America 115:13     72:23 74:18       274:22 275:1      apart 115:6          183:20 267:9
     115:19,21        76:2,11,15,18     275:17 279:23      319:15              300:19 301:7
     116:1,7,15,16    78:14 79:6        289:11,12         apologize          approve 101:15
   American 114:8     81:6,11,17        295:7,7 306:11     217:20 241:16       101:16 104:15
     121:5 148:8      82:11 83:9,20     307:21 311:12      289:21              231:2
     150:12 232:21    84:19,19 85:10    312:16 313:15     apparently 53:8    approved 52:14
     233:8 236:21     85:25 87:12,25    322:11 329:13      140:1,2             102:9 108:2
     243:10 244:8     88:20,21 90:18    332:3 333:8       appear 56:10         184:20 216:16
   Americans          92:9 94:11,24     334:8 335:8,22     127:14 147:5      APR 33:7,11,12
     17:10 258:8,9    95:19,23 96:16    336:12 337:11      300:24              60:2,24 62:9
     276:18           97:4,20 98:1      337:18 338:18     appearances 4:2      62:23 63:21
   amount 40:8        98:25 100:17      339:24 340:14      7:13                64:3,7 65:22
     210:11 214:21    101:20 102:1      341:6 342:2,8     appeared 94:21       303:14,17
     234:14 235:2,4   102:25 105:3      342:10,11         appears 51:15        304:6,14,19
     235:12 265:15    107:21 108:20     343:21             65:14 67:10       APR's 65:19
     289:4            113:7,25         answered 71:1       141:5 165:14      April 5:6 52:18
   amounts 233:25     114:23 124:6      81:16 84:17        168:4 301:18        53:7 64:16,23
   analysis 109:4     125:18 126:1      85:12,24 87:9      326:21              156:2,17
   analytical 248:2   126:18,19         87:24 88:8        applicable 300:3     272:23 283:1
   analytics 100:2    127:16 128:10     109:7 125:7       application          294:8
     100:21 104:7     130:4 133:6,25    137:20 170:3       111:7             APRs 60:11
     104:19 109:5     137:21 139:8      287:21 289:19     apply 110:1          66:1 210:11
     111:6 132:9      140:13 141:9      301:11 311:11      119:16 283:25       303:7
     133:3,23         141:10 146:1     answering           284:21,22         Arch 2:5,9
     277:24 299:24    149:9 150:22      153:23             285:3,24          architecture
   analyzing          151:8 154:1      answers 12:13      applying 285:11      166:1
     267:10           155:9 160:14      29:6 30:22        appreciate         area 41:21 121:3
   announce 178:6     162:10,23         235:25 334:1       177:13 239:4        235:25 238:8
   annually 76:25     169:1 172:4,5    anti-credit         331:13              340:15
   answer 9:5 10:1    173:17 176:12     302:10            appreciating       areas 99:24
     10:6,6,10,10     176:23 182:4     antici- 261:22      120:20 122:4        100:1 239:3
     10:12 20:25      183:16 187:12    anticipate 282:6   appreciative       arena 71:3
     22:10 23:15      189:14 190:12    anticipated         319:3             argue 196:20
     29:17 31:14,22   194:4 196:5       22:25 245:9       approach           argument
     35:15 36:8       204:1,24          257:6 331:21       108:15 171:11       122:21 123:17
     37:17 39:13      205:16 206:12     332:6             approached           123:19,21
     40:3 41:8,19     207:10 212:2     anticipating        163:16              124:3,4
     42:5,16 44:13    213:18 214:17     21:20 22:23       approaches         Ari 43:21
     46:6 52:22       221:25 222:23    anybody 9:2         278:12            arm 100:23
     53:2,16,25       223:2 224:1,22    126:24 193:22     appropriate          160:7
     55:23 58:11      225:4,17          244:21 324:2,5     79:4 184:2        arms 140:3


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0110
                                         Kenneth Rees
                                                                                    Page 352

     340:18,19          335:3 336:13     assumed 13:13      attractive           211:15,17,21
   arrange 211:13     asks 154:3           86:18 91:24        193:14 252:18      212:8,15 258:4
   arrangement          239:11             136:21 188:1       296:11             266:3 305:12
     26:1 74:25       aspects 30:2         336:8            attributable         319:12
     83:4               214:3,4 238:15   assumes 335:7        96:24             awareness
   arrangements         291:22           assuming 51:20     audited 75:23        124:10 258:6
     130:8 205:11     assembled 157:6      66:9 137:10      auditors 94:19      awful 235:5
     236:7,10           245:16             169:20 223:21    August 142:15        282:2
     273:13           assert 239:4         257:11             143:13,14
   arrived 24:5,9     assessing 339:13   assumption 86:7      251:2 253:17              B
   arriving 53:13     assessment 33:6      278:23 281:3       306:6 309:20      B 5:1 6:1
   article 5:8 35:5     69:4 276:3       assurance 339:3    Austin 348:12       B-a-d-r 320:7
     65:7,15,21       assessments        ATMs 16:22         author 48:10        back 16:1 50:17
     121:7 333:24       276:4              19:4,5             51:21,22           56:1 64:11,20
     333:24           assets 94:22       attached 1:24        142:14 168:6       66:10 72:12,12
   articles 107:9       187:19 188:2,3     47:20 135:6        330:8              84:8,23 85:11
   articulate 29:18     188:5,7,8,15       142:19,21        authorizes           95:4,8 104:3
   arts 14:3            189:1,3,9,16       167:21 230:4,5     119:24             106:6 108:8
   aside 239:11         189:19,24          325:17,24,25     authorizing          117:11 120:7
     311:4            assigned 338:14      347:21             113:3,12,22        126:21 128:3
   asked 15:22,24     assigns 330:9      attaching 50:25    authors 337:18       130:17 145:3
     17:24 18:14,19   assistant 315:20   attempt 46:12      automated            146:23 160:19
     20:6 28:10       associate 257:5    attempted 11:23      25:14 102:3        172:15 178:4
     29:16 33:18      associated 28:3    attempting           257:12             182:14 185:12
     66:1 81:15         29:7 183:7         225:22           automation           189:8 198:18
     84:16 85:5,23      197:10 233:13    attention 10:23      341:3,16           203:14 206:3
     87:8,23 116:10     234:21,22          123:6 127:6      availability 70:2    232:25 239:22
     121:23 134:22      265:9              228:24           available 12:17      245:14 248:17
     135:14 137:19    association 28:2   attest 142:17        111:15 258:20      261:23 264:3
     141:15 170:4       28:4 149:21      attorney 1:3 2:8     286:7              265:11 282:23
     172:22 185:21      194:19 232:21      72:3 122:24      Avenue 2:19          285:3 292:21
     188:15 189:11      233:23 236:22      123:3 124:11     average 33:7         299:19 304:24
     189:15 267:19      243:11 244:9       152:23 153:2     averaging 59:9       305:7 306:6,24
     311:10 322:3,4     244:18,19          153:14 190:24    avoid 245:13         312:11,12
     333:1              297:14,17          191:7,19         aware 70:13,16       318:4
   asking 36:8,8      associations         291:15 292:1,1     70:22 71:2,2,3    backer 146:12
     62:21 70:22        229:19             292:2 342:4,5      82:14 84:1        backers 145:24
     71:7 75:20,21    assume 24:23         342:7 347:3        87:14 94:18       background
     76:7 123:4         49:5 83:15       attorneys 48:24      108:8 112:1        124:19 151:5
     124:9 126:6,6      87:13 88:3,4       120:11 123:5       116:18,21          156:3 190:13
     128:6 156:6        98:22 117:5        125:25 130:9       120:7 125:10       190:22 265:6
     178:23 180:2       119:12 164:5       191:18 269:25      128:14 148:16     backing 14:22
     207:1,20           172:6 174:3        271:8 273:1,2      149:11,14,16      backstory
     217:13 239:8       178:1 275:11       273:7,15,19,25     149:18 194:25      319:14
     281:18 296:1       300:9 336:6,15     274:1,1,3,4        200:12 201:11     bad 91:13,23
     317:5 332:21       336:23             347:25             205:17,19,20       245:1


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0111
                                        Kenneth Rees
                                                                                Page 353

   Badr 140:7          186:22,24        bar 30:1 57:23     190:8 261:3,17     273:22 282:13
    320:6,7            187:8,18 188:7   barely 258:8       261:23,25          282:17 298:2
   bailiwick 52:8      188:12,22        barriers 30:5      271:1              320:6 321:8
   balance 35:24       191:5,25 210:7   based 106:15      beginning 53:12     330:7 337:1
    73:25 74:16        213:8 215:1       109:4,21          53:13 54:20      believed 87:15
    75:10 88:16        216:1,4 218:13    115:16 118:15     90:15 156:22       162:14 176:20
    91:18 96:1         222:4,11 223:4    119:15 127:11     165:21 198:18      182:21 293:12
    265:20             223:6,10,16       130:8 138:22      247:14 248:16    benefit 297:10
   balanced 302:11     224:18 228:2      152:5 158:12      270:25,25          300:5,12 319:4
    302:13             248:17 252:17     158:12,13         286:23 333:8     benefits 195:18
   balances 66:15      252:25 253:6,7    186:4,14         beginnings          313:18 323:4
    69:12,13 70:14     253:10,10,15      204:21 240:1      79:23,25 234:5   Bernick 244:1
    70:24 78:1         256:10 257:10     268:18 274:19    begins 47:13      best 8:24 9:3
    95:2,2 264:20      260:2 261:3       296:4 300:19     begun 166:16        28:20 37:15,18
    265:1 274:10       266:11,12,21      312:4 319:24      195:3              38:11 99:5
    290:8 294:19       266:25 267:3      321:18           behalf 7:21,22      214:22 215:13
   bank 16:16 18:1     275:12 277:13    basic 209:10       110:7 165:19       223:5 247:17
    20:14 25:16        279:10,17,18      215:1 323:7,9     228:2,3 244:2      274:5 297:12
    26:1,1,2,3,5,14    282:4 286:14     basically 22:2     339:13             341:12
    27:18 57:21        286:18 287:5      59:2 68:24       behavior 256:5    better 9:25
    70:18 106:14       288:25 289:25     82:24 89:3       belief 119:15       16:18 30:21
    108:25,25          290:8,9 292:4     99:10 108:11     believe 12:25       35:23,25 42:2
    109:20 110:8       294:24 295:1      113:14 133:12     23:8 26:3          60:6 99:7
    114:3 116:1,3      296:4,13          134:19 139:21     47:22 54:4         110:25 176:3
    116:4,4,10         300:14 319:18     155:6 166:16      57:1 62:22         181:22 207:18
    117:19,20,24       327:7             177:6 199:6       63:13 71:14        216:6 237:6
    118:13 119:4,9    banker 146:3,7     203:3 210:5       74:10 82:18        258:17,19
    119:16,23         bankers 145:15     218:11 231:12     85:13 87:17,20     260:22 262:13
    123:16 124:23     banking 69:16      231:18 232:25     90:4 102:2         288:3,8,24
    124:23 131:4       148:22,23         233:2 246:10      103:13 105:8       289:3,6 290:1
    148:20,25          149:13 227:17     252:12 255:15     105:15 111:12      294:23 300:18
    149:4 153:2        258:1,14 259:3    293:3 308:8,25    111:13 117:6       308:13 318:12
    155:5,15           259:8            basis 120:12       120:5 122:22       318:15
    156:14,15,20      banks 14:19,22     163:13 255:23     130:9 131:11     beyond 323:21
    158:19 162:25      59:19 69:6,11    Bates 47:19        132:12 140:7     big 29:23 35:11
    168:19 171:9       69:13 70:8        64:18             142:11 149:12      37:7 104:20
    173:10,16,20       106:13 114:3     bear 72:15         152:16,24          105:25
    173:24 174:19      114:11 118:14    bearing 95:17      153:1 161:23     biggest 163:2
    174:22,22,24       119:1,5,7        bears 67:19        171:1 179:8      bike 11:5
    175:18 176:5       150:1 227:18      95:10             189:19 193:5     bill 59:20 60:1,7
    179:1,2,19         275:10 276:10    becoming 258:4     194:16 203:5       60:8
    180:1,6 181:9      276:19 277:3,5   began 20:1         204:5 205:7      billion 30:18
    182:22,25          277:9 279:14      40:25 79:20       211:20 217:22      31:2,18 32:18
    184:21 185:5,6     279:16 321:17     131:3 157:15      219:23 226:25      33:2 55:1
    185:14,18,21       342:19            163:21 171:13     238:15 248:14    bills 59:12,16
    186:2,5,6,19      banner 258:22      179:15,24         250:14 268:16    bio 44:1,25


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0112
                                        Kenneth Rees
                                                                              Page 354

     45:17 103:18      328:25 329:4      50:2,7,16,20     broke 128:6      52:5,14 53:19
   biometrics          341:1             103:18,23        broken 231:11    74:11 87:14
     16:18,20,23      Bob 6:10 315:20    104:2 128:2       231:13 254:19   95:9 99:24
   bit 13:20 16:1      316:1,4,9         146:19,22         254:23          112:19 115:20
     18:7,21 31:1     bode 301:18        205:22,23        broker 201:15    115:22 122:18
     34:15 48:6       Boggs 154:21       206:2 244:22     brought 210:1    128:21 129:19
     50:6,9 104:8      232:14 235:19     263:21 264:2      296:16          131:3 136:23
     251:1 277:4       236:18 273:22     303:24,25        Bryant 33:20     137:5 138:7
     339:25           bolster 233:1      315:10 317:21    Buffalo 338:10   139:2,11 145:7
   biweekly 255:21    book 245:16,22     318:2            build 37:11      145:8 148:9
     255:25 256:3      245:24 280:5,6   breakers 319:7     128:19 136:20   149:3 153:17
     256:15            283:2 292:18     breaking 34:25     137:23 138:3    157:5,14
   biweekly/semi...   books 69:2 70:3   breakout 5:12      169:16 259:15   158:23 159:23
     255:10            73:22 93:5        144:5,13,21       286:25 287:2    160:10 162:15
   blindly 37:24       188:16,23         145:22            297:13          163:1 183:9,13
   block 301:17        189:2,9          breakouts         building 35:17   183:17 184:6
   blocking 302:2     boom 216:16        144:24 145:1      36:13 129:10    186:6 190:5
   blog 121:8         Booz 14:9 44:22   breaks 10:15       287:14          192:21,22
   bloom 306:8        bottom 55:14      breed 262:19      built 114:25     193:1,3,4,5,8
   BMO 5:18            101:3 241:19     Brenda 314:19      169:8,11        193:11,13,14
   board 11:13         242:10 296:18    Brendan 140:14    bulk 336:7       194:9,18,19
     12:4 15:10,25    bought 15:6        140:16,16,21     bulldozer 5:3    195:1 197:12
     18:15 20:8        57:19 88:22      Brett 201:16,18    33:22 35:7,13   197:13 198:23
     23:1,16 25:17     108:23,23         340:21           bullet 19:13     199:10 200:25
     27:7,19,21        157:17 163:8     brick 19:13        253:17          202:13 207:12
     28:1,13 38:15     174:2 177:7      brick-and-mo...   bullets 54:21    227:18,25
     38:16,16,23,25    178:9,14          106:12           bunch 19:19      228:22 229:21
     39:2,10,15,17     179:11 189:3     briefly 107:10     45:15 163:7     233:10,24
     39:25 40:6,7      189:15,19         126:20 154:25    bureau 2:8       234:24 235:10
     40:14,15,18,20    201:24 234:24    bring 252:17       105:9,16,18,22  237:12 238:15
     52:6,14 58:7      280:22 316:1      281:11 282:5      105:23          240:14 252:11
     64:24 65:5       bound 184:11       325:1            bureaus 105:25   252:22 254:9
     149:20 158:14     240:14 266:21    bringing 233:13    106:5 263:5,9   261:2,4 263:16
     175:15 245:7,8   box 56:6 109:17    262:18           bus 5:3 33:21    275:3 279:7
     247:10,11,12     boy 205:5         broad 2:14         35:7,13 36:18   280:22 282:4
     247:15,19,20      234:13            329:23            36:19,22,25     283:15 291:23
     247:21 248:4     bragging 341:2    broad-based        37:14           310:20 312:1,7
     248:11,15        branch 14:14       69:4 238:11      business 5:5     319:20 323:20
     249:3,12,14,17    17:15             323:18            11:8,24 14:7    329:1,11,14,24
     249:18,25        branches 14:14    broader 134:24     16:5,8 18:18    334:1,24
     250:1,15,17       17:16             137:12,16         19:7 21:14     businesses 43:1
     254:23 261:10    brand 57:1         239:25            25:23 30:2      86:17,24,25
     261:24 277:20     285:11           broadly 30:8       31:6 32:6 36:2  107:6 129:20
     278:1 280:3      branding           98:9 111:18       36:8,15,24,24   136:24 152:4
     282:15 299:15     170:11 257:25     121:4 127:11      37:3 39:1       158:3 227:19
     304:23 319:11    break 10:16,19     175:16            40:10 51:1      235:5 322:20


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0113
                                        Kenneth Rees
                                                                                   Page 355

   businessman        287:2,9,14          69:10,18 70:2       267:2              29:21 35:16,19
     15:20 18:16      323:25 324:1        70:6 78:10,18     cash 15:3 19:19      36:7,12,21
   Butch 159:9,14     338:15              80:24 82:17         23:18 69:9,15      37:6 38:5,9,18
     159:17 160:19 Callaway               83:14,16,17,23      70:2 74:22         39:1,4,6 40:1
     160:23 184:1     153:13,14,19        86:8,13,13          86:14 115:12       41:15 45:6
   butter 320:8       160:12 271:10       87:7,17 88:4        115:19,21          64:24 75:22,23
   buy 19:6 23:25   called 15:2,11        93:3 134:16         116:1,6,15,16      90:5 93:19,25
     73:19 93:4       16:12 18:10,12      136:14,19,24        242:13 296:12      125:13 193:24
     109:2,11         18:18 20:24         138:6,13,15,25      296:14,16          231:3,4,9
     138:21,22        21:6 26:3,22        139:9 171:2,13      308:8,13           249:4 328:21
     172:11,20        43:20 50:25         174:2,4 181:17    CashCall 160:21    CEOs 37:15
     173:3,22         57:17 106:21        214:2 238:19        161:3,8,12         52:8
     188:15 202:14    112:10,13           249:17 307:5      cashing 14:18      certain 38:6,6
     203:8 219:24     122:21 127:4        308:15 312:23       14:25 16:21        98:20 116:2
     220:6,8,14       156:18 160:24     Capital's 290:23      18:22 19:3,10      119:6 124:11
     271:24           163:17 173:9      capitalists 23:20   cashout 23:24        125:2 140:21
   buyer 201:25       173:18 174:15     capped 61:20,21     CashWorks            140:21 190:25
   buyers 202:1,14    194:15 201:19     capture 94:7          15:2,10 16:10      195:4 209:12
   buying 109:1       218:3 222:15      car 11:5              16:11,15 18:6      227:15,19
     173:15 176:15    227:13 230:15     card 19:23            18:12,17,21        231:1,1 248:9
     176:18 177:2,3   247:21 252:19       66:15 157:18        19:9 45:6          256:18 271:24
     179:24 186:18    258:1 272:22      cards 15:5 19:17      239:23             313:18
     201:11,21        275:9 284:24        114:4             casino 86:23       certainly 37:6
     218:2 271:22     285:8 293:7       care 11:4 196:25      87:14 193:4,5      38:18 41:16
   Byzantine          297:3             career 14:7         casinos 86:21        42:9,17 46:12
     121:10,15      calling 230:9       careful 267:12      categories           75:23 79:20
     122:2            286:5               269:12 273:13       231:13             114:24 123:4
                    Callnin 320:12      Carroll 140:16      categorize           126:5 169:23
           C          320:13            case 7:5 9:12         105:24             190:1 192:21
   C 2:1 3:1 139:19 calls 53:23 81:16     23:21 31:25       category 231:15      204:11 206:14
   C- 43:21           103:15 214:16       59:21 69:11       cause 1:18           210:16 211:7
   calculated 33:13   279:21 289:7        78:2 120:3,3      caused 144:18        214:3 216:14
   calculation 33:1   307:18 341:24       120:14 165:11     caution 8:20         221:15 235:3
     62:11          campaigns             165:16,19           153:18 184:25      239:4 252:13
   California         105:1,16,20         190:15 210:14     CBNC 43:22           256:1 261:2
     120:15 123:7   Canada 17:22          225:19 227:22     cells 104:11         262:11 273:1,4
     158:5          cancelling            251:2 267:24      center 98:13,20      276:5,23
   call 6:10 10:16    286:22              267:25 271:8        151:25 200:18      280:24 284:12
     41:13 42:22    candidly 296:10       289:9 310:10        285:9,20,20        288:10 302:6
     43:10 98:13,20 capabilities          312:7 327:6,20      286:6,10,13,25     307:4 322:18
     135:5 139:23     100:2,2,3           336:25              287:2,14           340:6
     195:23 200:18    129:18 146:5      cases 68:2 70:13      323:25 324:1     Certification 4:9
     208:5,6 228:24 capacity 139:1,6      108:24 118:2      centers 287:9        347:7
     280:4 285:9,19   176:19 231:8        118:10 123:7,8      338:15           certify 347:11
     285:19,20      capital 3:2 23:11     124:11 158:4      CEO 15:21,24         347:17,23
     286:5,10,13,24   27:10 68:22,25      231:23 246:16       20:4,8 26:21     cessation 310:9


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0114
                                         Kenneth Rees
                                                                                   Page 356

   CFBS 11:11         changed 20:10      Chicago 3:5          249:15 259:2     cloth 331:12
   CFO 42:6 84:9        22:1 29:2 57:3     13:23 44:21        333:3,5,7,14     club 1:21 147:17
     84:24 288:11       203:22 256:24    chief 243:21         333:15 345:3     CMS 338:10
   CFPB 12:7 13:8     changes 4:8          321:3            clarifying 297:5   CNBC 43:22
     13:9,13 84:25      130:15 169:21    Chippewa 5:16      clarity 106:7,14   coaches 35:21
     124:14 301:17      186:4 203:1        65:8 80:3          109:13,15        Coblentz 238:16
     301:21 302:2,5     257:21 296:3       182:8 184:12       132:1 177:10       239:19
     302:9,11           300:7 301:5,6      184:16 190:8     classic 261:13     code 71:11
   CFPB's 33:6          317:4,5 345:1      192:2,8,9,18     classify 112:25      209:17
   chain 64:19          347:21,22          193:1,10         Claudia 153:13     Codes 345:3
   chains 64:19       changing 276:9       194:12 197:1       153:14,19,25     coding 166:15
   chairman 6:11        276:16             198:21 206:7,8     154:1 160:12     collect 104:15
     15:25 20:8       channel 260:12       208:19 223:24      271:10             105:10 202:15
     27:7,19,20         284:12             224:6,8          clean 49:21        collection 98:13
     64:24 249:2      channels 132:18    Choke 227:14       cleaner 45:16        199:24 202:24
     305:25 306:1,4     132:21 260:8       276:15           clear 17:2,8         221:2 287:6
     311:1,5,17,21    character          choose 196:6         46:23 80:3         328:12 337:21
     313:20             204:19             338:18             92:3,6 95:24       338:12,15
   chairman's         characteristics    chose 116:16         100:11 118:10      339:1,5,13
     228:16             185:16 303:11    Chris 23:9 42:6      119:5 120:4      collections
   chairmen 185:9       303:12             99:6 133:20        125:22 130:16      103:11,16
   challenge 118:6    characterize         140:6,8 176:2      177:19 233:19      107:17 203:7
     304:3 327:17       190:2 340:7        181:21 206:15      241:10,13          204:8,14
   challenged         characterized        237:6 251:14       242:14 245:20      337:16,20
     118:20             136:18 232:5       288:11 308:12      275:20 289:19      338:2,23 339:4
   challenger         charge 75:3          335:17,21          300:23 302:4       339:19,20
     300:17           charge-offs          337:7              314:6 333:18       340:5,8
   challenges 35:1      251:12           Christy 1:19 7:8     334:9 336:21     collectively
     59:18 117:8,25   charges 67:15        344:3 347:10     clearly 21:17        246:21
     118:14 121:1       74:1 96:2          348:9              55:6 60:4        collectors 203:9
     163:2 214:23       103:3            chronological        72:25 96:10      college 13:21
     269:17 322:15    chart 59:17          245:19 246:3       252:22 290:11      44:20 324:5
   challenging          105:4,11           246:16             304:20 310:25    colleges 14:3
     119:6 315:4      chat 43:20         CID 11:11 12:7       335:14           Colorado
     324:13           chatter 92:16,18   cited 121:6        click 170:14         120:15 123:7
   champion             165:8            Citibank 17:20     client 17:19         158:6
     255:12 300:17    check 14:25        City 151:18,21       134:17           column 104:23
     300:20             16:21 18:22        151:24,25        clients 17:20      columns 104:14
   chance 12:12         19:3,10 143:17     152:4,18         close 53:5         combination
     260:22 298:17      167:18 238:4     Civil 1:5,23         186:12 202:23      240:9 271:7
     298:25 304:12      282:18             347:5              231:16,16        come 19:21
     333:11           checked 59:24      claim 125:2          279:12 281:4,7     29:21 31:2
   change 21:13,20    checking 167:17      341:20 342:14      307:12 338:24      33:4 62:8,17
     25:21 132:4      checks 14:18       clarification      closed 283:13        62:22 72:9
     202:18 203:16      15:3 190:13        9:22             closely 301:22       81:20 85:20
     267:1 345:6      chemical 17:21     clarify 239:12     closer 22:6          96:12,13 109:6


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0115
                                         Kenneth Rees
                                                                                  Page 357

     120:14 126:21      35:12 327:18       100:5 104:18     competencies        263:4
     134:11 136:22      334:3,4            106:25 108:14      129:10          concerns 21:19
     151:20,24        communicated         112:20 114:20    competitive         301:21 307:7
     158:16 159:11      32:15 137:24       115:6 121:7,7      99:10,20,21       309:11 312:24
     167:13 168:20      153:25,25          123:10,12        competitor          314:2,23
     171:20 201:2       154:4 269:19       131:21 134:11      115:13          concert 257:22
     223:23 224:12      308:5 311:16       144:7 145:10     competitors       concluded
     224:14,21        communicating        147:2,22           115:7 161:14      344:15
     225:21 242:3       35:2 38:15         148:24 153:8     complaint         conclusion
     244:4 265:11       39:3 40:17         153:16 154:9       325:20 326:3      307:19
     271:17 301:5       145:24 308:2,4     157:17 159:8     complete 212:17   concussion
     304:24 305:7     communication        159:13 160:24      246:5 252:17      10:22
     334:8,13           270:10 307:15      175:18 182:16      267:1 301:15    conditionally
   comes 36:19        communicatio...      183:3 189:24       310:8 316:20      101:16
     96:25 151:18       39:24 71:20        192:16 193:9     completed         conference
     334:22             103:7 124:7        194:14 198:20      163:22            42:25 43:15
   comfortable          125:19,21          201:19 204:12    completely          44:2
     27:2 159:22        126:3,7 128:15     222:15 233:21      56:12 105:12    conferences
     184:15 194:8       130:6 236:2        234:1 235:6,16   compliance          42:20
     197:5 209:25     community            239:21 247:17      24:16           confident
     210:15,17          262:22             248:3 259:19     complicated         279:12
     222:8,9 275:21   companies 15:1       306:12 315:25      327:8           confidential
   coming 37:15,25      116:5 131:3        320:24 321:12    component           247:12 249:13
     97:11 121:8        202:3 315:19       325:10 326:22      252:23          confine 29:6,10
     138:15,24          316:2,4 343:10     329:10           components          31:21 76:17,18
     183:2 186:21     company 11:22      company's            144:3 252:25    confirm 8:13
     238:20 252:14      15:6,8,10,11       57:24 117:11       328:13            129:1 166:13
     253:22 278:2       15:12,16,18        252:11           compose 101:10    confirmed 66:3
     293:13 310:22      18:9,11,11,12    comparable         compound          conflicts 314:4
     319:20             18:15 19:25        210:12 213:7       172:13 196:4    conform 345:4
   comment 35:5         20:5 21:14,15      218:11           comprehensive     confused 73:5
     204:25             21:22,23,24      compare 59:2         240:12            92:12
   comments 227:4       22:7 23:5,6,18     60:24            conceivably       confusing 18:7
   commitment           23:18,23 24:15   compared             9:11              223:11
     37:12 262:1        24:20 25:4,9       289:25           concept 31:20     confusion
     324:10             25:10,12 26:22   comparing 59:4       124:22,25         144:18 223:17
   committed            27:3 29:21         59:15              169:19 181:6      326:24 332:7
     229:20 327:15      30:5,9,12,15     comparison         conception        conjunction
   common 69:6          30:23,24 34:10     59:12 60:12,20     324:13            270:13
     115:10 132:10      34:16 35:3         61:25            concern 229:1     connect 147:15
     190:14 202:13      37:4,8,8,19      compensated          302:6,7,10,13     152:22 196:2
     204:3              39:20 40:6         196:23 217:22      302:17 309:13   connected 50:22
   Commonwealth         42:3,13,13       compensation         309:14,16         102:15 147:5,9
     1:2 2:3 7:4,15     53:13 56:11        11:21              310:15,20         152:12,16
     7:17,19 347:2      57:19 59:3       competed             311:2,3,7,15      153:8 159:16
   communicate          75:24 76:6,23      161:17           concerned 97:23     162:16 167:11


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0116
                                         Kenneth Rees
                                                                                   Page 358

     167:12 173:14      233:12,21,25       73:20            conventions          115:4 116:12
     192:11 201:3       234:22 240:13    contracting          47:9 174:7         129:2 132:8
     201:18 212:12      243:11             183:10 233:12    conversant           133:11 140:10
     212:16,17        consumer 2:8         233:21             120:17             147:25 152:25
     316:10             72:6,7 112:24    contractor         conversation         153:20,22
   Connecticut          157:20 252:23      234:1,22           310:22             161:23 162:21
     65:12              263:3 275:22     contractors        conversations        165:14,22
   Connecticut's        313:24             240:13             127:19 170:23      179:8 181:3
     65:16            consumers 15:3     contracts 61:3       186:14 225:21      182:9 198:24
   connection           18:4 19:18         93:12 110:11       311:5              217:8,12
     150:4 152:6        60:6 67:16         110:22 128:13    convey 166:9         223:22 232:18
     153:5 159:15       258:18             147:3 217:3,9    COO 18:10            237:20 251:7
     160:13 262:5     contact 148:18       217:13 218:1     Cookies 34:16        268:11 278:9
   cons 318:15          161:20 190:18      219:13,15        cooperation          293:23 294:6
   conscious          contacted            221:18 288:22      13:12              294:20 306:2
     259:16 304:25      147:21           contractual 73:1   coordinated          312:9 321:4
   consensus 38:4     contains 347:21      73:3,11 74:2       243:25             336:15 337:6
   consider 128:18    content 51:23        74:19,21 75:6    copies 13:4          337:22,23
   consistent 25:9      208:22             77:6,7 91:25     copy 33:24 44:1      343:6,7 345:4
     55:8,18,24       context 72:14,17     96:3 127:10        49:6 133:8,13      346:6
     132:19 269:7       117:19 121:18      130:15 150:23      133:13 142:9     correction
     269:24             121:20 123:16      190:4 205:11       169:25 207:25      309:18
   consolidate 95:1     123:17 162:20      248:6              230:10           correctly 296:4
     96:1               167:23 207:19    contrary 159:24    core 36:6,11         308:17
   consolidated         207:25 227:10      312:4              99:19            correlation 98:5
     76:21,23 94:21     258:16 295:19    contribute         CoreCard           correspondence
   consolidates         296:2 308:20       323:20             130:20             5:7,9,14,18,20
     73:24            continue 15:19     contributed        Corp 134:25          6:8,10,13,16
   constant 25:18       129:17 188:13      189:5 244:10     corporate 45:15    cost 19:16 60:25
   constantly 25:4      253:15 309:15    contributing         239:20,22          67:19 72:15
   constellation      continued 3:1        233:7              292:1              95:10,14,17
     152:11             6:1 157:8        contribution       correct 13:7         234:21
   constrained          186:6 296:5        297:24             20:21 21:11      costing 242:20
     265:14 310:14      307:10           contributions        24:4 52:2          243:1
   constraining       continuing           244:17,18          53:19 55:12      costs 17:17 19:7
     276:17,18          184:8 312:20     control 203:9,16     56:24 57:12        98:20 233:13
   constraint 69:15   contract 109:12      205:12 312:21      59:5,6 66:7,9      243:8,9,11
   constructing         109:21 110:3     controls 205:10      66:13 67:10,13     254:3 265:8
     329:9 331:15       110:24 202:18    controversial        67:21 68:6,10      287:14
   consultant 14:8      202:19 215:17      333:24             68:19,20 72:19   Coterminous
     16:4,6,25 17:3     217:5 218:2      convenience          76:21 81:12        209:13
     18:1               219:6 241:9        15:4 19:11         89:11 90:3,4     council 139:18
   consulter's          272:2 286:22     convenient           91:4 92:22         314:1,3,14
     200:14             287:4 291:20       47:16              95:2 97:3,6        315:3
   consulting 18:8      340:4            convention           107:22 109:14    counsel 2:3,12
     149:16 196:13    contracted           47:14 230:7        113:5 114:21       2:17 3:2,8 7:12


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0117
                                         Kenneth Rees
                                                                                 Page 359

     71:20 72:9         158:3 172:17       182:8 184:12     102:5,23           294:20 306:18
     124:8 125:19       172:25 245:23      184:16 190:8     103:14,15          307:3 308:23
     125:22,23,24       307:1 347:1        192:3,8,9,18     104:11,21          309:2,22 310:7
     126:3,16 127:1   courtroom 9:17       193:1 194:12     108:3,9,15         310:12,21
     127:19 128:9       10:8               197:1 198:21     111:5 113:17       311:8 312:13
     128:16,16        cover 124:1          206:7,8 208:19   122:8,8 223:8      313:1,6 327:13
     129:2 135:25       230:9 296:22       223:25 224:6,8   252:6 253:23       337:16
     153:20,21        coverage 34:9      Cree's 193:10      253:25 255:7     customized
     154:2,7,9,14       266:22,25        crew 207:6         255:23 256:21      278:14
     154:15,20        covers 294:8,9     crisis 52:25       257:1,4,11       cut 169:23
     159:25 160:3     CP- 302:1            306:7            260:22,23        Cutrona 125:24
     177:25 185:2     CPA 75:21,22       crisp 327:18       262:15 263:2       126:16 129:1
     213:25 226:7     CPL 299:19           334:1            265:13 287:6     cutting 238:3
     235:22 239:20    crazy 224:14       Critical 146:4     303:14,24        cycle 111:5
     239:22 243:25    create 58:18       CRM 103:13         304:11,12          263:3
     245:25 268:17      168:22           crowd 199:5,15     310:9 324:18
     270:10,14        created 13:8       CSC 14:9 17:3,5    328:11 341:11           D
     271:14,15,25       330:22 331:11      17:19            343:2,3,4        D 4:1
     272:3 273:8,11     331:12           CSR 1:20         customer's         D.C 2:19 3:11
     274:17,19        creation 58:21       347:10 348:9,9   304:7            Dahlstrom
     290:22,25          58:24 172:9,18   CT 65:8,10,11    customers 17:16     321:1
     291:4 295:17       173:1              65:12            19:10 22:16      daily 103:2
     347:24           creative 284:11    culture 34:16      23:2,7 26:15     Dakota 159:9,20
   counselors         credit 3:8 7:21    curiosity 14:2     30:17 32:24       159:21,21
     291:10             21:24 22:24,25   curious 16:21      59:19 60:3        264:22 274:12
   countries 140:2      26:15,19 55:2      31:1,24 208:11   68:15 73:16       274:14,20
   country 123:16       56:2 60:25         262:5            99:25 103:7      Dallas 15:2
     148:9              62:5,24 66:15    Curry 149:19,20    106:2 112:23      321:20
   country's 14:3       69:1 106:10,20     152:16 158:22    114:10 203:10    Dan 7:24
   couple 15:1 43:6     114:4,5 118:15     161:22 182:13    203:12 217:23    DANIEL 3:3
     51:4 69:9          119:7 122:11       183:7 196:1,8    223:18 254:5     daniel.shapiro...
     106:8 134:10       157:11 186:3       196:8,19         255:9,11,16,21    3:6
     147:8 149:2        191:9 197:11       199:24 227:6     256:14,16        data 104:17,20
     158:3 170:12       257:23 258:9       227:11 228:13    257:13,14,14      105:9,10,16,18
     170:15 174:6       258:13,17,19       229:1 242:19     259:15 261:19     106:9,12
     198:3 200:10       259:15 261:21      281:4 311:3,6    262:3,13,20       108:12,22,24
     259:23 305:1       262:1,20 263:5     311:14,22        263:11 265:9      109:1,2,11,16
   course 80:23         263:9 265:11       313:10           265:10,16,17      109:21,22
     91:9 108:21        265:14 275:22    Curry's 151:5      265:23 266:3,7    110:2,10 111:3
     111:5 145:19       276:11,18        Curtis 315:18      267:5 276:12      111:3,7,8,17
     234:23 235:9       277:4,12         custodian 48:10    276:13 283:19     111:22,23
     236:21 240:2       284:22 285:24      142:14 168:6     283:20,24         112:5 247:24
     307:22             287:12 310:12      330:9            284:16,16,22     database 111:15
   court 1:1 7:6,8      335:7 336:6,8    customer 15:6      285:16,18        DataX 106:21
     7:10 8:17 64:5     336:16             16:19,24 19:10   286:5 288:16      106:23
     84:21 85:3       Cree 5:16 80:3       22:15 60:13      293:21,22        date 26:25 142:8


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0118
                                         Kenneth Rees
                                                                                   Page 360

    142:15 143:4,9     103:6,10           266:13 267:4,9     292:4 294:25       56:2 65:18
    144:19 168:17     debate 125:9,9      267:15,22          295:1 296:13       67:12 95:8
    257:9 330:9,12    debit 15:5 19:17    269:9 270:8,13    Delaware's          112:9 210:5
    330:19,22          19:23 157:18       278:9 284:11       153:2              251:4
    347:19 348:10     debt 27:11,12      decisioned         delegating 36:1    descriptive
   dated 50:23         41:4 134:15        109:24 110:7      deliver 36:14       55:19 247:25
    170:16 250:1       136:11 201:6      decisions 102:3     100:19 109:16     design 169:24
   dates 257:4,7       201:15,22,25       108:14 269:5      delivered 281:15    170:1
   Daugherty 3:9       202:5,14,14,16     272:21 274:3      delivering         desire 53:11
    7:20,20 202:7      202:23 203:2,7     274:19 309:12      138:13             118:22
    202:11 344:6       203:17 212:7,9     328:14            delivery 98:10     Despite 288:21
   Dave 143:20         212:21,23         decs 58:7 145:21    100:3 101:12      detail 155:3
   David 244:1         213:1 263:3        249:17            demanding           194:10 231:7,8
   day 1:18 181:1      340:11,17,25      default 256:20      312:1              236:11 264:17
    215:19 245:15      341:3,9            304:5,7,12,21     demo 169:10        detailed 192:13
    253:5 283:3       dec 135:4,6         337:16            Democrat 302:6      247:11
    296:16 317:23      140:23 141:1      defaults 255:21    department         details 35:10
    348:5              167:10 168:13      299:20             140:9 187:21       71:14 78:20
   day's 213:11        247:21 248:4      defendants 1:6      308:9              178:24 193:6
   day-to-day          249:12 254:23      7:23,25 8:2       depended 280:1      196:8 212:10
    120:12            December            347:6             deponent 347:18     213:19,20
   days 35:19          168:20 170:17     define 90:13        347:18             228:5 236:2
    170:10 254:7       173:7 174:3        114:20            deposed 8:10        288:13 307:12
    281:21 320:17      231:18 234:4      defined 93:12       11:1 12:8          310:17
    336:25 347:19      250:2 302:19       252:15,24         deposition 1:9     determination
   deadline 334:2     decent 15:21       definitely 169:4    1:15 7:2 10:8      198:9
   deal 11:24 25:16   decide 15:18        238:17 324:23      10:23 12:11       determine
    27:18 91:25        78:1 220:6        definitions         13:4 49:21         198:25 274:5
    120:12 138:20      269:25 295:21      124:15             79:13 135:14      determined
    182:18 206:14     decided 123:9      Delaware 20:14      250:15 282:23      111:14 256:25
    206:14 214:22      123:13 158:4       26:1,6,6 27:18     344:15 346:4      determining
    215:9 216:6,8      158:15 180:10      131:4 148:21       347:8,15           340:24
    216:12,24          201:15             149:4 155:5       depositions 11:7   develop 161:11
    217:8 222:2,14    deciding 168:21     156:20 168:19      13:5 230:8        developed
    222:19,20          266:22             171:10 173:10     Deputy 2:8          131:21 261:14
    241:21 266:10     decision 63:25      173:16 179:2,2    describe 28:23      278:11 300:11
    280:1 281:4,8      101:13,15,17       179:20 181:9       29:15 36:6         326:22
    281:24 283:9       102:2 108:17       184:21 187:8       74:5 231:24       development
    283:13 288:23      108:18 109:6,7     191:5,25 210:7    described 101:5     87:16 147:10
    289:24 290:1,5     111:21 147:1,6     213:8 216:2        107:10 121:13      166:25 192:23
    293:15 294:23      147:11 154:25      218:13 248:18     describes 65:16     196:14 216:17
    294:24 313:18      155:16 156:25      256:10 261:4       99:18 101:7        296:19
    314:21 316:20      194:1 217:10       266:11,13,21      describing 99:10   devices 19:6
    317:7,8 319:7      219:14 220:25      275:13 277:13      288:16                   5:10
   dealing 295:13      226:21 244:19      279:18 286:14     description 5:2     134:2,13,17,25
   deals 70:16         255:15 266:12      288:25 289:25      6:2 35:9 55:13     136:14,20


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0119
                                         Kenneth Rees
                                                                                Page 361

     137:13 139:5       194:22           disappointed       dissimilar        299:9 303:2
     139:17,22        diminish 34:14       319:12             342:19          305:9 315:9,14
     140:5            direct 66:24       discipline         distinct 74:21    318:7,10
   dialogue 227:5       67:14,18,22        326:21             252:23          325:13 326:5
   difference 10:7      71:22,24 72:13   disclose 273:10    distinction       330:2,7,10,11
     19:15 33:10        72:14,17 95:10     273:12             66:23,25 67:1   330:20,25
     60:11 72:24        96:11 98:12,14   disclosing 124:7     130:16 243:3    331:2,15,21
     73:1 74:19         98:24 100:11       125:19           distinguish       333:16 334:10
     77:5 100:10        100:18 104:25    discounted           130:12 259:12   336:1 341:5
     105:22 182:17      105:1,16,19        21:16 261:13       262:24          343:19
     256:4              110:6 111:16     discovered         distracted 96:17 documents
   differences          112:23 113:2,8     198:1,5 324:12   distributed       31:19 47:11
     98:21 260:12       115:1 133:8      discovery 47:18      171:16          51:19 55:9
     260:13 262:24      157:19 201:11      50:21 325:4      District 1:1,1    79:2 112:13
     263:1 269:4        203:11 227:21    discreet 181:16      7:6,7 347:1,1   144:1 147:5
     290:5,14           244:17 252:23    discuss 126:20     Diver 2:4         167:3 183:2
   different 21:20      252:25 254:20      146:3 236:13     diverse 115:9     222:20 230:2,3
     21:25 60:22        274:22 282:10      264:10           diversification   230:5 266:11
     61:18,19,19        321:15 322:1,5   discussed 114:6      112:14,21       295:13 305:1
     96:3 117:19        327:5 340:19       145:11 171:3       113:19 115:5    325:5 331:10
     123:24 124:14    directed 173:19      180:18 277:20      116:10          331:15
     124:15,16,25     directing 285:17     277:20 300:9     document 45:25 doing 14:14 17:3
     132:19 141:4     direction 22:6       325:10             47:9,15,17,17   17:13 23:1
     163:7 169:3        36:16,17 37:2    discussing 94:25     47:18 48:8,11   25:12 35:25
     173:6 177:5,14     37:4,7,19 38:5     310:18             48:15,19 50:22  38:11 79:13
     182:8 202:3        116:7 247:17     discussion 92:4      50:25 51:3,7    107:25 123:23
     211:7 212:18       270:5 279:19       147:19 211:7       51:10,13 54:2   124:1 136:18
     217:19 218:9     directly 33:9        243:7 256:1        54:5 55:6 56:8  157:16,22
     220:10 228:12      67:19 72:15        272:4 277:22       56:10 64:14     158:23 177:14
     231:12 253:15      75:19 96:22        303:6,7 304:19     66:19 99:9,17   196:19 205:3
     256:8,22 260:7     98:5 109:1,2     discussions          101:5 104:8     227:18 228:2
     260:8 266:6        114:12 124:2       125:14,16          116:22 121:25   230:7 233:10
     273:1 283:13       128:11 130:13      126:10 127:12      135:3,10 141:5  238:8,12
     313:18 318:16      149:11 161:17      128:7 129:5        141:20 142:7    245:15 253:23
     328:13             170:23 183:11      145:20 169:13      142:19 143:16   253:25 258:18
   differentiate        183:23 201:8       170:18 171:2       144:1 164:8,8   262:1 263:5
     258:23             224:16 251:25      172:9,18 173:1     164:16,24       277:5 283:14
   differentiating      271:25 281:8       180:4,15 195:3     167:20 168:3,5  283:18 295:25
     262:6              311:16 339:20      207:3,14           168:10 171:15   321:12 323:2
   difficult 312:1    directors 145:9      210:24 224:5       206:18,21       326:22 327:11
     314:20 316:19      245:8              257:20 291:15      208:9,15,17     328:17 332:14
     318:17           directs 10:5         307:4 337:1        225:3,8,25,25   333:14 339:16
   diligence 190:9    disagreed          disorder 10:21       226:1,12        339:19,20
     190:22 192:4       335:17           display 58:6,6       229:23 230:4   dollar 59:25
     192:13,25        disappeared          59:2               230:11 242:25   240:25 241:1
     193:10 194:6       44:11            dispute 11:21        295:16,19       241:17,18


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0120
                                          Kenneth Rees
                                                                                     Page 362

    242:8,9                   E             152:22,23           234:19 251:22      335:19
   dollars 85:20      E 2:1,1,12 3:1,1      190:18 192:10       252:4,5,15,19    engage 39:19
    178:19 201:5        4:1 5:1 6:1         291:2,11,12         253:14,22        engine 101:13
    203:18 204:18     e-mail 2:6,10,15      292:3               254:10 255:5       101:18 102:3
    229:7,11 233:5      2:20 3:6,12 5:7   economic 87:15        256:6 257:22       108:17 111:21
    241:2 242:21        5:9,14,18,20        195:18 196:14     Elder 109:17         260:17 278:9
    243:1,2             6:8,10,13,16        197:16 205:8      elected 219:24       285:17
   domestic 280:19      47:21 50:22,23      216:17 290:13       271:23           engines 162:3
   doubt 175:12         50:24 64:17,19      296:18 319:4      elements 289:24      163:25 165:25
   dozen 224:13         64:19 103:7         323:4             Elevate 30:19        166:18,18
   dozer 36:19          135:4,5 142:4     economically          31:5,10 32:1,3     182:2 281:20
   draft 46:1 48:23     142:9,11,21         42:2 288:24         33:3 44:14,15    enhanced
    51:16 55:6          143:18 161:25       290:1 294:23        44:16 46:11        157:19 335:18
    105:6 140:25        162:8,11,16       economics 241:7       64:24 132:25     enhancements
    207:2               164:1 167:11        241:9 289:6         133:3 249:4        278:2
   drain 197:16         167:12,21,21        319:19              329:15,16        enjoying 82:1
   dramatic 275:21      203:15 226:4,5    Ed 154:12,13        Elevate's 31:6     ensure 93:9
   dried 116:4          230:4,5,6         edited 331:6          32:5               341:10
   drive 172:11,20      232:25 281:20     effect 162:2        eliminate 43:24    Ensuring 138:6
    173:3 313:22        282:18 283:23     effective 33:7,11   employed           entering 27:17
   driven 214:4,14      284:5 288:15        33:12 60:2,24       125:25 347:24    entire 240:14
   driver 5:3 33:21     305:10 308:20       62:9,23 64:3,6    employee 168:7       295:19
    35:7,13 36:19       316:24              156:16 323:19       320:23,25        entirely 98:20
    36:25 37:14       e-mailed 283:20     effectively 36:16   employees 34:24      105:5 234:20
    129:16            e-mails 316:6,7       74:15               320:1 323:25       337:22
   drives 29:19       earlier 33:4        eight 17:6            343:9,10         entities 94:8
   driving 29:24        40:23 135:13      either 26:6 33:9    employer 17:5        159:3 190:5
    36:25 280:24        211:20 252:24       40:6 43:22        employment           227:22 308:14
   drop 72:10           282:17 309:20       52:6 63:25          11:15 322:16     entitled 66:19
    288:15              336:7               82:19 92:6          322:19             331:2
   dropped 253:8      early 22:25           105:8 107:6       enabled 23:11      entity 89:10
   drove 42:7           23:12,12 25:24      108:14 109:6        43:1               133:13 135:1
    209:21 211:14       35:19 149:1         111:7 113:12      Encore 5:14          138:23 158:8
   due 73:22 91:16      151:14 169:7        117:25 128:15       194:15,15,17       165:12 179:6,7
    91:21 93:2,4        207:14 252:18       138:22 143:2        194:23,24          179:17 183:6
    189:7 190:9,22      256:25 261:24       143:25 147:5        195:9 196:15       183:10,11,22
    192:4,13,25         275:3,5 297:3       147:10 181:5        197:10 198:9       183:24 188:3
    193:10 194:6        302:8 326:13        203:11 215:3        199:5,17           205:18 223:7
    194:22 281:13       336:25              216:8 221:10        200:12 201:4       223:13,17
    283:19 309:11     earnings 253:24       223:8 256:2         216:7              315:24
    310:14            easier 245:18         262:17 269:20     ended 16:14        entrenched
   duly 1:17 8:6        247:1 294:25        285:8 293:22        24:14 133:13       118:14
    347:13            Eastern 1:1 7:7       295:21 308:22       157:16 189:2     environment
   duplicitous          347:1               320:21 329:8        195:2 201:21       69:16,21 70:1
    312:8             easy 192:12           335:16              203:19 218:17      112:10 275:10
                      Eckman 152:21       Elastic 57:20         286:21 318:23      275:14 276:9


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0121
                                         Kenneth Rees
                                                                                    Page 363

     276:17             259:17             249:16 256:23      217:6 218:21        234:17 324:15
   Equifax 106:1      events 60:8          261:22 263:12      218:22            expanded 25:17
   equity 23:17       eventually 15:23     276:6 285:13     executive 52:7        175:2 287:9
     41:3,9 69:18       26:22 161:9        285:15,24          125:14 127:6      expanding
     136:10             293:15 343:8       291:14 302:4       128:7 157:6         266:19 312:13
   equivalent 9:16    everybody 36:22      304:18 309:12    executives 162:1    expansion 337:2
     70:7,17            47:1               316:3 319:22       314:10 335:16     expansive 273:5
   era 58:12          evidence 221:23      334:5            exhibit 5:3,4,5,7   expect 117:7
   eroded 275:14        234:10           exam 185:24          5:9,12,14,16        190:16 213:20
   eroding 318:23     evolution 46:10    examination 4:6      5:18,20,22,24       240:9 274:21
   error 345:5          127:9 261:24       8:8 183:21         6:3,5,6,8,10,13     285:18,20
   escape 341:19        263:13           example 41:13        6:15,16,18          286:12 291:12
   especially 121:4   evolutions 174:6     106:11 109:13      34:1,2 43:9,11    expected 165:21
   essentially 19:4   evolve 181:21        109:25 115:12      44:1 46:20          214:3 235:9
     97:11 133:8        322:14             123:7 129:7        47:5,13 49:21       281:12
     178:9 181:7      evolved 35:18        254:22 267:24      64:13,18 66:11    expense 5:21
     332:21 335:21      77:17 128:14       286:24 312:2       135:5,7 141:21      59:21 72:15,16
     341:18 342:15      181:21 218:6,9     328:24 331:19      142:4,7 143:11      97:13 230:15
   establish 195:16     334:6            examples 68:4        164:16,25           230:20 231:6
     222:15 223:13    evolving 176:4       129:9              167:9,15,16         233:17 234:1
     291:21             261:20 274:1     exams 184:23         200:4 206:19        235:4 254:4
   established 27:4   exact 20:11 23:3     185:24             208:7 226:1,2       288:22
     173:19 181:18      26:25 75:17      Excel 230:6,11       229:24 246:22     expenses 67:20
     185:22 223:5       90:19,24,25      excess 242:13        250:14 264:8        67:21 74:1
     324:18             163:23 178:16    excessive 327:2      280:7,8 283:4       75:4 95:11,12
   establishing         305:19           exchange 227:11      292:24 293:2        96:3,9,9,12,12
     37:7 151:12      exactly 24:10      excited 282:5        295:9 298:9         96:20,21,23,23
     296:23             27:14 28:9,11    excitement           302:23 303:1        97:10,11 98:2
   establishment        33:16 52:15        166:5,9,12,22      305:3 315:8,13      98:4,7,9,11,16
     19:12,19 222:7     55:7 65:1,5      exciting 279:10      317:19 318:3        98:22 230:21
   establishments       84:7,22 86:9     excluded 185:16      322:6 325:14        231:1,5 233:9
     18:22              91:7 121:16,21   exclusive 132:21     330:5               237:22 238:4
   et 1:6 7:5 347:6     122:15 133:21      233:18           exhibited 185:15      242:1 243:9,13
   ethics 30:13         144:14 151:1     exclusively        exhibits 4:3 79:3     244:3,5
   evaluated            159:16 169:23      236:20,23          80:19 204:23      expensive 19:5
     157:13 197:4       172:16 174:5       238:9              326:9               62:2
     224:3              175:7 176:4      excuse 36:19       existence 83:22     Experian 105:25
   evaluating           180:23 189:2       74:24 78:5         106:6             experience
     148:22 157:21      190:21 194:6,9     102:7 185:11     existing 42:1,8       120:13 148:7
     169:3 180:18       194:17 196:20      216:5 228:3        157:8 171:8         191:9,22
     180:20 275:3       196:21 210:18      235:14 319:18    exists 282:19         193:11,15
   evaluation           211:3,4,6,8      executed 206:23    exit 155:16,17        194:13 197:1,8
     133:17,21          212:16,19,22       206:24 207:1     exited 186:7          198:22 199:1
     158:13 186:23      216:13 218:10      207:18,19,20       319:10            expertise 99:12
   event 53:17          237:6 238:2        207:25 208:3     exiting 229:2         104:18
     134:16 160:5       244:9 248:11       215:17 217:3,4   expand 129:17       Expiration


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0122
                                          Kenneth Rees
                                                                                   Page 364

     348:10             54:3 56:5 63:4      252:10           February 162:1 finally 169:5
   explain 47:12        66:3 80:23        familiar 8:15         182:2 198:19   finance 1:6 2:17
     105:21 107:11      85:7,21 90:6        48:14 51:13,24      280:11 281:2     5:5,16 6:15,18
     143:24 195:14      109:12 116:14       55:3 57:25          281:12,20        7:5 8:2 11:12
     227:10 230:17      121:2,17            66:25 76:5,8     federal 1:23        15:12 20:24
     265:1 304:9        122:13 125:12       76:20 93:22,24      9:17             26:23 29:1,11
     322:7,9 327:8      125:14 129:19       94:1 112:15      fee 66:15 200:13    29:14 31:7,15
     345:5              138:11 146:4        115:14 122:20       200:14 219:3     31:22 32:6,13
   explaining 99:7      153:1 160:6         123:15,20           241:3,20         32:16,20 36:10
     176:3 327:2        162:16 165:25       143:25 144:4        297:24 298:2     44:10,16,17
   explore 289:2,24     175:4 187:5         165:2            feel 25:3 30:3,12   45:5,13,19
   exploring 42:1       193:16 194:7      familiarize           37:10 183:23     46:10,11 47:10
   expressed            195:9 197:7,13      298:15              183:25 236:10    51:1 53:22
     273:14             199:10,12         family 24:3           244:24 327:12    54:4,4 62:12
   expressing           200:12 202:5        173:23 174:18    fees 60:18 68:4     63:5 66:19
     311:7 314:22       204:19 211:10       174:21 175:9        68:13 73:12      67:2,3,14,15
   expression           219:19 220:14       175:14,18           219:16,19        67:19 68:4,13
     93:21              220:20 221:19       186:19 250:19       220:24,25        72:14 73:14,20
   expunge 46:13        224:6 232:11      fantastic 281:14      221:1,16,19,19   73:24,25 74:16
   extensive 247:9      237:11,19           283:14           Feldman 3:10        75:3,10 76:9
   extent 26:8          238:17 243:21     far 97:22 111:21   fell 319:15         76:17,20 78:23
     63:24 71:19        248:22 258:7        192:19 195:1     felt 22:5,14        80:3 81:14
     93:3 124:6         259:14,16           286:4 314:1         40:16 43:24      82:20 91:2,24
     125:18 138:24      297:16,19         Fargo 14:11,14        60:4 113:16      92:21 93:12
     154:2 190:25       311:15 341:8        16:2,15 17:4,7      182:22 183:17    94:22 95:10,16
     194:12 197:7     factor 258:23         17:11,13,18         192:23 195:17    96:2,11,13,22
     274:2,2,15       factors 281:13        18:1                197:22 205:6     99:12,19
     322:10           FactorTrust         FASB 75:18            216:15 276:17    102:18 103:3
   external 42:12       106:8             fashion 196:23        279:1            109:18 110:3
     328:22 332:7     facts 345:4           331:14           FICO 106:3          110:12,21
   extra 242:8,9      failed 18:11 19:2   fast 169:6         fiction 122:24      111:4,10
   extremely            197:12            fast-growing          124:13           114:21 116:14
     316:19           failing 295:13        128:21           fighting 197:25     122:4 125:13
   eye 202:23         faintest 208:13     favor 158:5        figure 31:2,18      134:12,20,23
   eyeballs 260:22    fair 32:4 40:8      FBD 157:2             213:22           135:16,18
                        60:19 203:7         296:2,3          figuring 267:11     136:6,8,9
            F           214:21 234:13     FDCPA 341:11       filing 326:25       137:6,25
   Facebook 108:5       265:15 277:9      FDIC 155:6,17      filings 52:12       150:19 153:20
   facial 16:18,20      302:13 326:23       171:10 183:19       192:15 327:6     153:22 162:18
     16:23            fairly 25:8           183:19,20        filled 56:13        175:4,5,10
   facility 136:12      152:10 181:16       184:20,22        final 182:19        176:1 177:6
     136:15,22          247:24 314:23       185:12,14,19        183:1 215:17     181:6 188:7
     237:4 238:23     fairness 85:9         185:23 186:5,8      217:3,8 218:20   189:10,23
     238:24 287:12      167:19              186:16,20           222:19,20        190:7 193:9,22
   facing 259:4       faith 317:4           187:1,6 275:20      224:4 267:4      194:21 195:8
   fact 26:17 50:22   fall 251:19,20        277:2 296:5         281:24           201:2 207:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0123
                                          Kenneth Rees
                                                                                   Page 365

     209:17 210:15    find 25:10             63:1,21 66:22    flippant 25:2      40:2 41:7,18
     211:21 214:14      142:20 149:12        74:3 101:4       flipped 300:20     41:23 42:4,15
     215:20 219:16      180:12 228:3         104:9,16         Floor 3:11         44:12 45:20,24
     224:21 229:11      253:9 286:6          109:17 115:1        348:12          52:3,9,21 53:1
     233:4 242:20       303:23 324:8         130:25 131:4,4   flow 23:19         53:15,23 55:4
     244:5 248:13     finder's 200:13        131:21 143:24       169:21,21       55:22 56:9,23
     270:9 274:1      fine 9:21 10:2         147:9,13,15,20      242:13 296:12   58:2,10,19
     287:13 290:2       29:4 49:15           148:20 149:2,4      296:14          60:9 61:5
     291:17 294:24      103:24,24            152:22 153:2     flows 74:22        62:10,18 63:15
     307:16 308:4,9     136:3 143:11         155:5,25 156:1      296:16 308:8    63:23 66:5
     308:23 311:8       155:19 164:20        156:2,20,24         308:13          67:7 68:7 69:3
     314:24 315:22      177:18 225:17        159:7,8 165:22   focus 23:1 31:15   69:24 70:9,10
     316:10 319:11      243:5 246:19         165:22 168:19       32:8 35:17      70:19 71:18
     320:1,11           247:2 274:23         171:9 173:10        119:19          72:22 74:17
     321:13 325:6       299:6                173:16 179:1,2   focused 25:6       75:25 77:9,12
     325:23 326:15    finish 10:18           179:19 181:9        32:24 42:25     77:15 78:12
     329:17,21,25       63:11 73:3,7         182:12 184:21       44:24 223:20    79:1 80:7,11
     332:8 336:9        73:10 129:25         187:8 191:5         238:10 279:15   80:18 81:5
     337:15,20          130:3 174:10         209:7 210:7      focusing 302:5     83:1,2,8,19
     338:13 339:1       183:15 269:7         213:8 216:1      folder 48:9        84:5 85:23
     347:6              316:23 343:23        217:8 218:12     folks 140:24       86:3 87:23
   Finance's 96:25    finished 9:4 21:2      222:3 223:24     follow 30:25       88:17,18,19
     97:1,12 107:11     97:18 222:24         224:9 228:18     followed 328:16    89:7,13,22
   financed 287:1     finishes 97:15         230:8 248:16     following 276:9    90:12,17 91:5
   financial 14:10      309:5                248:17,19           347:12          91:14 92:2
     14:21 17:10      Fintech 5:4            250:22,24        follows 8:7        93:14,20 94:3
     23:6 59:18         148:25               253:17 256:10       34:13           94:10,23 95:18
     60:3 75:24       fireside 43:20         261:3 265:17     footprint 108:4    95:22 96:15
     76:6,8,21        firm 154:18,20         266:11,12,21        108:6           97:2,25 99:14
     82:19 94:7,8       191:8 208:25         272:25 275:12    force 255:10       99:22 100:16
     94:21 189:23       225:13 231:24        277:13 278:25    forced 69:17       101:19,25
     232:21 233:8       231:25 232:6         279:12,18           98:19           102:24 103:12
     236:22 243:10      286:15,18            286:14 288:19    forces 70:13       107:13 108:19
     244:8 251:10       291:5 348:11         288:24 289:25    foregoing 346:4    111:11,25
     252:11 258:24    firmly 118:13          292:4 293:21     foremost 60:10     113:3,6,23,24
     262:2 263:7,12   firms 125:23           294:24 295:1        228:19          114:22 115:8
     264:11 297:24      231:22 232:15        296:13 306:5     forget 145:18,21   116:8 117:13
     317:7              235:24 236:6,8       326:10           forgetting 25:25   117:21 118:9
   financially          333:22            fit 66:12              121:6           118:25 119:25
     72:18 297:21     first 8:6 10:25     five 177:21         forgotten 92:10    122:5 123:11
     348:2              14:8,24 15:22        339:9               106:23          124:5 125:17
   financials 231:5     20:14 25:13       flag 108:6          form 14:5 20:16    126:12 127:15
     248:1              26:1,3,5 27:18    flat 304:13            20:19 22:9,13   129:14 132:11
   financing 56:11      34:5 43:5,6       fleshed 105:12         23:14 26:7      132:16 133:5
     134:15 171:8       47:16 53:4        flip 48:16 205:1       27:13 35:14     134:21 136:16
     212:21             56:19 60:10          277:18              38:8 39:12      138:5,17,18


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0124
                                       Kenneth Rees
                                                                               Page 366

    139:7 141:6,7      327:25 328:6    frame 53:7           173:18,25     gangsters 199:7
    145:25 148:2       329:12 331:17     169:11 338:6       174:13,14,16  gaps 51:16
    149:8 150:21       331:23 332:2    frankly 248:13       174:25 175:1,5  246:18
    151:7 152:2,14     332:12 335:11     263:8 342:17       175:20,20,21  GE 15:7
    153:9 155:8        335:25 336:11   fraud 16:24          175:25 176:8  Gehres 154:12
    158:25 162:6       338:17 339:23     102:6,8 108:7      176:14 177:7    154:13
    162:22 164:7       340:13 341:4      111:12,14          177:11,20,22  general 1:3 2:8
    166:3,20           341:24            112:2,4,5          177:22 178:2,3  71:6 120:11
    168:25 172:3     format 230:10     freestanding         178:3,5,10      129:1 137:18
    176:11,22        former 195:1        143:19 168:5       179:14 181:7    236:6 260:8
    178:11,12,13       283:19 286:5    Freeway 348:11       181:17,18,19    271:14,15,16
    181:11,12          288:16 319:25   frequently 58:9      185:22,23       278:8 334:20
    182:3 187:10       320:23          friends 173:23       186:18 188:24   342:4,6,7
    187:24 188:9     formerly 11:23      174:18,21          189:5,6,7,8,20  347:3
    189:12,25        forms 22:24         175:9,13,17        213:10,11     generalities 39:5
    190:10 191:6       258:17            186:19             222:6 241:24  generally 69:9
    191:14 194:3     formulate         front 82:24          286:16 299:19   75:2,7 93:23
    196:3 199:8        332:15            275:25 295:21    funded 19:16      94:6 95:6
    202:7 203:20     Fort 1:21,22      frustrated 205:4     85:21 102:10    100:4 108:11
    203:24 206:11      15:19 115:16      313:5            funding 27:22     113:2 131:16
    207:8 209:20       286:11 321:18   frustrating          78:9 84:3       144:25 169:24
    210:8,23         forth 84:8,23       35:18 195:13       85:22 139:10    170:9 207:11
    211:23 212:6       85:11 90:1        195:14             147:24 176:4    209:14 223:5
    212:20,23          208:18 245:14   frustration          180:20 211:13   233:16,20
    213:17 215:21    forward 130:11      120:19,24          211:16 237:3    269:5 318:21
    219:21 220:3       158:15 279:25     121:23 122:3,7   funds 23:25       331:9
    221:3,4,9,21     found 48:9          276:8              68:18 73:18,19generate 60:1
    222:17 225:2       50:21 163:8     frustrations         73:21,23 75:9   176:20 268:10
    233:6 234:8,9      196:10 285:16     138:11 276:6       85:8 134:9    generated
    237:25 238:3       304:10 313:22   FTC 302:12           138:15 173:13   253:19 272:23
    241:4 247:11     foundation 53:3   full 10:23 37:11     177:15 223:9  generically
    261:6 262:8        78:13 86:4,5      77:19 169:4      further 9:11      294:5
    267:17,20          162:9 187:11      306:7 324:21       270:15 344:1  gentleman
    268:24 275:16      187:25 188:10     337:6              347:17,23       159:13
    277:15 279:21      189:13 190:11   fully 25:14          348:1         Gentlemen
    281:6,25 284:9     203:25 204:23     30:22 120:17     future 178:1      281:19
    285:12 287:3       207:9 219:22      122:3              202:19 224:16 gestures 8:20
    287:17 289:7       220:4 262:9     function 137:11      262:18 308:24 getting 35:10
    293:24 295:2       319:24          functional 30:4    FWST 6:16         36:15 75:16
    301:10,24        founder 40:9      fund 23:20 24:3                      123:4 129:9,9
    303:19 306:9       159:12            78:6 84:15               G         163:4,4 179:5
    306:19 307:17    founders 23:22      86:14,14 87:7    G-A-A-P 93:23     195:9 199:13
    307:18 308:10    four 29:20,20       87:17,22 91:19   GAAP 93:23        200:13 214:12
    309:23,24          32:11 54:10       92:22 93:6,8       94:5,12,16      239:3 241:12
    312:15 313:13      104:14 295:14     139:24 172:10    gain 307:7        248:15 249:6
    326:17 327:24    Fox 329:1           172:20 173:2     game 32:5 198:2   251:13 260:21


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0125
                                         Kenneth Rees
                                                                                   Page 367

     265:18 269:23      187:12 204:20      235:6,18           171:19,21          313:10
     281:14 285:9       205:1 220:18       239:22 240:16    GPLS 84:2 89:9     greater 319:19
     290:21 316:3       221:24 223:2       242:9 244:22       89:10,12 90:1    greatplainslen...
     322:15             235:14 236:10      245:4,9,10,11      90:9,10 91:1,2     163:17
   Gio 338:1,22         238:1 241:18       245:12,14,16       91:3 92:1        Green 57:13
   give 10:22 29:17     242:1 247:1        245:17,21,22       93:12 171:19       60:5 63:1 68:3
     42:19 43:9         248:4 249:23       246:21 249:23      181:6,18           78:18,25 79:20
     48:4 78:24         258:25 260:23      253:14 260:23      208:11 209:22      81:4,7,13 82:6
     80:16 97:19        261:23 266:4       262:6 263:22       213:5 214:1,15     82:7,18 109:13
     99:4 142:6         267:11,12          273:7 278:23       219:2,20,24        110:1 147:25
     207:25 208:3       270:1,14 273:8     278:24 281:3       220:6,14,21        155:25,25
     228:14 238:10      273:14 285:3       282:3 283:1        221:2,20 222:9     156:18,21
     245:16,21          293:14 302:19      285:17 298:16      222:14 237:22      162:18 184:12
     251:1,4 257:4      306:6 320:21       298:16 299:3       238:20 240:23      195:10 198:2
     267:24 270:4,5     322:6,11           302:5 304:8        241:10,11,18       198:14,15
     280:6 292:17       333:17             307:9,14 309:1     241:24 242:12      216:24 217:9
     298:16,24        go-ahead 169:17      312:8 315:10       242:17 244:6       220:22 222:15
     303:24 308:13    go-between           317:22 322:7,9     308:7 336:9        223:13,21,24
     333:9,11           190:9              330:2 335:15     GPLS's 89:17         224:21 234:6
   given 168:18,18    goal 215:3         good 10:4 18:16    graduate 14:2        237:15 265:24
     180:18 347:16    God 280:11,14        35:2 40:19       graduated 13:20      266:8 267:7
   gives 197:12       goes 23:20 56:18     82:3 100:7         16:5               268:6,19
   giving 68:23         106:3 111:21       103:18 150:25    graph 57:23          282:17 284:1,2
     79:9 278:1         257:17 300:13      164:22 192:23      58:1,9 62:1        284:16 285:11
     293:3 295:15       303:17,17          193:7 194:1,8    great 57:13          286:24 287:13
   glad 322:12        going 8:18 19:12     247:18 259:18      63:19,21,25        288:20 289:25
   glass 19:13          28:10 30:9         302:3 314:18       64:4,7 65:19       290:1,16
   go 8:14 10:19        46:22 48:6         316:15,15          68:3 82:22,25      291:12,16
     13:19 16:1         50:11,14 61:25     317:3 318:19       83:13,17,22        293:8,12,23
     26:10 32:1         66:10 80:4         318:22,22          85:20 86:1,6,7     299:16 300:4
     37:23 45:4         91:13,23 104:8     319:24             91:25 150:20       303:6 310:6
     46:5 50:1,12       108:15,17        Goodwin 2:18         166:1 167:1        318:11,12
     50:21 51:5         130:10 142:12    Google 260:16        171:20,23          320:2 322:23
     54:4 56:1          143:8,17         gosh 218:19          181:24 208:16      327:22 328:18
     57:17 62:15        145:11,15          253:4 329:18       216:16 227:22    grid 61:8 63:19
     64:11,20 72:12     147:7 154:14     gotten 15:16         228:10,19          104:11 108:16
     72:12 76:11        155:2 156:15       180:14 203:3       234:6 240:2      grocery 15:4
     78:18 95:4         156:16,21          216:7 281:22       259:9 264:11       16:23 19:11
     97:17 100:8        157:3 160:10     governance           265:24 267:7     Grogan 2:4 7:16
     109:2,17           162:15 167:20      247:18             268:20 281:1       7:16
     119:18 130:17      168:20 178:1     government           281:11 282:6     ground 8:14
     133:17 147:7       179:20 182:1       28:20 139:21       283:8,11           166:11 311:22
     147:11 148:3       185:1 198:18       187:7 297:11       293:12,16,23     group 88:22
     162:4 166:17       203:14 214:19    GP 5:8               299:1,15 300:3     183:5,8 269:24
     166:19 168:21      214:24 225:24    GPL 6:8 66:10        300:4 303:5        272:20 278:2
     170:7,13 178:4     227:3 232:24       66:11 170:20       310:5 311:22       331:20 332:15


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0126
                                     Kenneth Rees
                                                                               Page 368

     332:23 335:22     296:5            248:12,12,13     209:22 211:11     helpful 9:22
   groups 23:2        guilty 9:2        248:23 249:1     211:13,15,18      helping 68:15
     263:4 271:16     Gus 3:15 7:9      265:22 266:5     211:19,22           134:17 136:19
   grow 15:19          344:3            319:6,12         212:8,8,22          138:9 139:9
     25:19 99:25      guy 24:14 123:6   323:21           213:10 214:8        148:5 149:12
     138:22 157:8      201:3 228:6     happening         216:21 218:16       195:16 238:11
     157:20 309:15     313:21 321:1,2   20:14 149:1      218:17 219:3        258:18 262:2
     312:20 322:15    guys 65:4         178:10 227:14    225:12,14           334:7
   growing 91:10                        285:14 311:1     290:25            hereto 1:24
     129:20 263:10            H         312:18          Haynes' 148:4      hey 167:4
     263:15 313:6     H 5:1 6:1        happens 8:18      148:12 193:3        285:21
   growth 15:17       half 258:8        9:9,16 47:12     290:25            hier- 30:4
     25:7,23 36:14    hall 34:20 54:13  202:13          he'll 73:8 97:19   hierarchy 30:5
     41:5 69:18        126:20 145:1,7 happy 29:10        342:8               34:15 35:1
     129:18 136:22     236:13           32:2 126:19     head 325:8         high 19:7 25:23
     136:23 138:7     halt 10:17        160:9 164:17    headed 39:21         25:23 30:13
     139:2,11         Hamilton 14:9     182:20 278:19   hear 204:9           60:1 66:1,16
     237:12 238:24     152:24 225:1     282:22 296:17    306:25              182:20 250:25
     238:25 264:13     225:12,13       hard 8:25 35:9   heard 72:2           265:20 290:6
     293:4 323:20      271:9            79:8 83:11       93:18,20,21       higher 118:3
     334:23           hand 217:10       126:1 168:23     110:14 122:22       215:18,22
   guarantee 75:8      316:8            192:24 227:20    127:8 149:23        255:21
     90:2 91:4,6,7    handful 163:9     323:12           152:8 199:11      highest 253:25
     91:20 218:4      handle 133:1     Harry 185:9       209:1 291:6       highlight 40:13
     241:11 242:3     handled 130:13    186:15           319:14,18,20        46:15 59:18
     336:9            hands 19:19      Harvison 13:4     319:25 320:4        262:14 275:1
   guaranteed          203:3,19         13:14 23:23     hearing 10:21        279:3
     90:16 91:3       hang 195:6        24:3,6 27:12     120:18 204:9      highlighted
     92:21             245:11           126:7,15        hears 172:16         46:16 48:20,21
   guess 28:10 35:5   happen 27:9       207:23 247:5    heed 186:12          48:23 49:2
     40:5 41:9         34:18 116:20     250:15,17,19    held 7:6 30:20       262:25
     50:24 113:25      145:12 161:4     277:21          help 28:19,19      highly 39:16
     121:22 122:6      162:15 181:25 Harvison's          40:9 43:24        hire 225:1
     136:17 154:20     182:1 202:17     250:15           73:15 104:9         291:17
     187:1 200:13      204:4 208:10    hats 24:12        128:19 134:23     hired 232:11
     201:7 225:8,16    275:6 282:7     Haws 3:4 7:22     137:22 148:8        291:4 322:22
     245:8 253:11      319:22           7:22             163:10 207:18       324:7
     256:18 257:25    happened 11:16 Haynes 78:19,23     228:3 247:16      historic 111:7,7
     267:23 279:3      44:24 53:6       78:24 81:14      259:15 262:2        111:22
     282:10 339:22     102:6,9 124:21   82:15,16         263:11 265:7      history 25:12,19
     340:7 342:20      128:15,21,24     147:14,15        286:25 287:2        46:10 56:11
     343:24            149:23 155:4     149:17 153:8     327:11 334:23       157:1
   guesses 304:4,6     167:1,2,3        184:11 190:9     337:15            hit 166:11
   guessing 12:10      179:12,23        190:23 192:10   helped 15:3        Hogan 239:24
     140:12            180:24 198:6     192:10,17,18     37:11 263:3         240:1
   guidance 186:5      200:11 210:19    193:2 199:2      269:10 324:25     hold 63:10


                                WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0127
                                        Kenneth Rees
                                                                                  Page 369

    172:23 239:6       23:4,5 32:24       227:24 243:3       181:13           informed 186:16
    270:2 275:24       34:22 35:13        247:15 259:12    Incorporated         308:22
    332:25 339:17      48:22 52:19        262:7,14           7:5              inherent 77:24
    343:16             139:4 152:15       263:11           increase 139:5     initial 78:9
   holding 315:25      167:12 208:13    impressed 24:13    increasing           83:14 86:14
    331:3 333:19       260:9,16 324:4   impression           261:25             104:23 175:24
    333:21             325:1              184:19 186:16    incredibly           175:24 206:7
   Holdings 6:18    ideas 37:18           197:24             267:19             224:5
   hole 246:1          40:20            impressive         incrementally      initially 90:10
   Honduras         identical 210:11      13:19 24:21        30:1               90:13 154:7
    338:11          identification        247:8            independent          268:21 304:14
   honor 239:5         102:8            improve 127:13       185:4,5 220:10   initiate 81:3
   hope 139:5       identified            129:11           Indian 148:9       initiatives
    154:14             167:16 247:4     improved           indicate 236:5,8     111:16 285:10
   hoped 139:10        250:22 280:4       301:16             236:12           innovation
    144:8 293:17    identifies 231:21   improvements       indicated 21:17      25:11,23 29:23
    323:21          identify 16:24        128:23 278:6     indicates 56:7       54:21 55:1
   hopefully 109:7     148:5 245:17       300:2,5,11       indication           235:2 275:21
    125:7 170:3        270:19 271:4     improving 30:2       200:24             276:24
    229:6 267:25       283:2              128:7            indicator 108:7    InnoVentry
    304:21          identifying 42:7    in-house 111:8     indirect 66:24       16:13
   hoping 157:25       99:23              125:24 126:3       67:5,9 68:1,18   inquiries 335:5
    293:14          identities 273:11     128:15 273:7       68:19 72:20      insert 235:20
   horizontal       Illinois 3:5        inaccurate           95:16,16 97:23     245:23
    104:10          illness 10:20         63:14 328:19       97:24 98:15      inside 270:10
   Horrocks         image 42:13         inappropriate        100:12,20        inspire 34:23
    201:16,18       imagination           143:3 197:19       111:16 112:25    installment
    340:21             23:24 46:14        197:22 199:14      113:20 252:25      20:23 22:24
   hour 103:21      imagine 44:4          204:6 222:21     individual           26:18 57:8
    263:23 315:11      222:9 280:1      inbound 103:15       243:14 278:11      131:3,9,17,23
    317:22             311:17           include 63:25,25   industry 42:25       132:2 210:10
   hours 246:9,10   immensely 82:2        251:5              151:14 152:1       254:21 261:20
    298:6 343:22    immunity 158:9      included 68:11       227:16 296:23      278:25 293:4
   housed 130:23    impact 139:2          240:7 242:22       297:13,17,22       294:5,16
    131:24             296:18 301:17    including 14:10      301:16,19        instance 1:16
   Hull 208:2       implemented           15:1 17:20         302:3 306:12       27:21 30:6
   hundred 59:25       301:6              157:12 158:14    information          98:8,11 132:20
    61:20 78:3      implementing          224:14 271:8       48:5 51:12,13      185:22 218:15
    119:8 221:11       300:15             291:11 340:18      68:10 74:4         328:10 335:5
    247:23 248:9    importance          inclusive 294:19     101:9 106:20     instruct 295:18
   Huseby 348:10       120:20           income 67:15         108:9 109:23     instructed
                    important 23:17       157:5 216:18       141:4 145:22       306:17 307:2
           I           39:9,16 45:1       265:14             145:23 153:24    instruction
   iackelsberg@l...    197:2,17         incomplete           193:25 248:2       126:13 235:21
     2:6               198:19,20          335:1              278:1 282:16     instrumental
   idea 14:23 16:17    202:22 205:7     inconsistent         288:3,9            151:11


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0128
                                          Kenneth Rees
                                                                                   Page 370

   integrity 243:21   interrelations...     40:25 41:9,10      316:25 339:9      53:18 112:20
   intended 21:8        147:20              78:6 135:18        342:6 343:22      148:24 153:15
   intent 107:24      interrupt 75:14       136:8,10 175:5   issue 55:2 86:4     260:1 320:15
   intentionally        171:6               178:17 179:14      239:17 312:3    Joiner 32:2
     246:17           interrupted           181:17,19          312:25          joint 16:14,15
   intents 225:23       220:18 333:11       262:21           issues 86:5         38:1
   interact 323:12    interrupting        investors 5:10       202:5 213:4     jointly 36:15
   interacting          49:14               23:12 39:11,25     269:11 325:9      37:17
     315:18 319:2     interview 33:20       40:5,15,17       item 240:17       Jones 208:25
   interactions         34:7 35:6           52:6 58:7 93:9   items 58:22       JOSH 1:3 347:3
     40:8 130:8       intrigued 14:22       174:18,23          305:19          journalist 334:2
     248:17 314:2     introduced            175:3 177:1                        journalists
     315:5              149:3 150:1,8       178:20 186:17            J           335:3
   interest 92:4        151:1               187:4 242:1      jail 204:20 205:1 judge 10:8 32:2
     94:19 118:3      introduction          259:18           January 277:19      190:3
     138:25 170:20      228:14,15         invited 174:24       278:22 330:10 judges 124:15
     220:21 250:19    introductory          174:25 284:18      330:22 338:7      124:21
   interested           250:24            involved 27:25     Jason 24:6        July 50:23 53:8
     112:20 116:25    invest 136:10         35:10 58:21,24     126:7,24          178:8 250:11
     134:13 180:19      140:3 175:11        59:3 100:13        128:22 129:6    jump 267:13
     181:2 297:9        175:13,16           127:1 159:17       129:17 206:15 jumping 239:14
     313:21 348:2     invest- 186:17        160:7 174:4        207:22 208:10 June 293:14
   interesting        invested 99:24        175:21 191:4       213:15 215:7,8 justice 187:20
     22:16 25:11        134:15 173:24       201:16 206:6       215:9 247:4     justifiable
     46:15 56:24        175:8               214:1 215:10       288:12 290:19     159:25
     261:16 280:23    investigation         228:13 232:3     Jefferson 3:10    justifiably 27:4
     313:21             12:7                233:9,17 272:1   job 9:25 24:8     justification
   interests 173:15   investing 134:14      272:4 273:23       35:2,25 36:21     118:1
   interface 102:18     136:25 174:7        274:3 290:25       38:11 99:7
   interim 285:15     investment            291:10,13,15       176:3 181:22            K
   interject 239:1      68:17 73:18,19      297:7 331:14       215:13 281:14 K2 338:11
   intermediaries       73:23 75:9        involvement          323:11,12,18    Kansas 151:18
     183:1              88:22 92:22         116:5 155:7      jobs 324:17,21      151:21,24,25
   intermediary         134:25 137:14       271:19           jog 272:23          152:4,18
     195:23 196:9,9     139:17,21         involving          John 7:16         KapCharge
     305:10             140:3 145:15        270:10             159:14 208:2      228:6,7
   internal 111:17      146:3,7 172:10    IP 133:14            272:16          Kaplan 7:10
     111:22 146:10      172:19 173:2      IPO 5:12 53:11     Johnson 316:4,9 Katten 3:4
     146:14 259:6       173:13 175:25       53:22 144:4      Johnson's           238:14,17
     296:24 297:18      178:19 181:7        145:4,13,24        315:20 316:1      239:8,11
     327:9              189:6,7,20          259:17           join 18:8,19 20:6   271:13 272:1
   internally 53:11     316:2             IQ 110:6             28:10           keep 69:1 70:3
     112:18           investments         Irv 2:4 7:14       joined 16:7,13      79:13 176:8,9
   internet 284:19      69:18 78:24         47:20 81:21        20:4,5 24:12      176:14 202:22
   interpreting         178:19 316:1        103:17 134:5       25:24 26:25       202:23 244:22
     122:1            investor 40:12        246:2 315:9        27:1 28:9,14      245:4 336:24


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0129
                                       Kenneth Rees
                                                                            Page 371

   keeping 44:25      27:21 28:9        146:13 147:16    202:23 203:10   259:3,9 260:2
     102:23 265:20    29:2 30:6,14      147:19,23        204:7,11,17     260:18 261:10
     299:20           30:15,16,18,22    148:14,22,25     205:6,9 206:13  261:20,23
   Keller 208:25      34:12,13 35:16    149:23,24        206:23 207:11   263:7,12 265:4
   Ken 5:4 8:3        35:17,24 37:8     150:10,23        207:12 208:10   265:18 266:1
     34:17 36:9       37:20 38:25       151:1,10,15      208:25 209:12   266:24 267:5
     39:6 58:8        39:20,20 41:3     152:3,5 153:1    209:21 210:1    268:13,17
     230:15,20        44:8,16,19        153:16 155:24    210:10,18       269:5,9 270:11
     249:13 330:8,9   46:9,12,23,24     157:17 158:6,6   211:1,4,11,14   270:13 271:21
     344:4            48:5,5 50:10      158:9,13 159:1   211:17 212:10   272:2,6,9,10
   Kenneth 1:9,15     51:17,21 52:13    159:15,16,24     212:19,21,24    276:14 279:6,6
     2:12 4:5 7:2     53:4,6 54:5       160:16,20,22     212:25 214:2,2  280:21 281:7
     8:5 345:2        55:7 58:22        161:5,7,9,16     214:5,6,19,20   281:21 285:24
     346:3,9 347:8    59:22,25 60:13    162:24 163:10    214:20,20       286:21 288:10
     347:13           60:21 61:15,16    163:20,21,23     215:8,11,11     288:12 290:4,9
   kept 14:15         63:17 64:21       166:25,25        216:16 217:2,7  291:3,13,19,25
     286:19 331:8     65:4,5,9 68:22    167:2,3,15       218:16,16,17    291:25 294:10
   Kevin 321:1,12     69:8 70:12        169:8,25 170:1   218:19,20       295:14,17
   key 251:12         75:22 77:18       170:10,22,25     219:7 221:12    296:2 297:6,7
     258:23 328:12    78:20 79:8        171:14 174:2,5   221:17 222:4,4  300:7,10 301:4
   kicks 88:13        80:19 81:11       174:6 175:7,22   222:7 223:12    303:22 311:16
   Kim 314:11,11      82:16 83:15       176:2,13         224:1,2,19,24   312:2,6,22,24
     314:12           84:6,22 85:21     178:16,17,21     225:8,10,10,15  313:17 314:3
   kind 16:15         86:8,23 87:6      179:12,22,24     225:16,18       314:13 315:4
     81:22 101:18     87:14,20 90:6     180:5,23         227:15 228:2    317:7 318:14
     113:4,14         90:22 94:14       182:17,24        229:6,13,13,15  318:15,25
     145:23 150:18    98:23 101:14      183:6,8,17,18    229:15,17,19    319:6,9,17,22
     170:14 181:4     106:3,17 107:1    183:24 184:3     233:11,15,17    320:15,22
     184:6 190:19     107:5,23          184:24 185:2     233:20,24       321:6,9,15,17
     250:24 252:15    108:22 109:5      186:1 187:5,6    234:14,21,24    321:21,23,25
     266:17 277:14    111:16 112:19     187:7,9,22       235:7 236:1     322:2,14 323:8
     278:14 317:5     114:8 115:13      188:16,20,21     237:6 238:10    323:9,10 324:4
     341:2 343:15     119:6,8,11,11     189:2 190:1,12   239:2 240:5,6   324:11,19,23
   knew 107:1         119:15 120:2      190:12,15,15     240:7,10,12,17  327:9,10,10,14
     149:21 165:5     120:10,22         190:21,22        242:8,16,17     327:15 328:14
     191:12,22        121:2,16,18       191:1,4,9        243:8,22        329:24 331:4,7
     193:12 195:1     122:14,15,18      192:3,15 193:6   246:11,11       331:9,11
     195:22 196:12    122:24,25         193:16 194:17    248:9,16,23     333:18,22,22
     214:23 261:11    123:5 124:20      195:18 196:7,7   249:6,15,17,18  334:4 335:19
     329:20           125:1,3,20        196:20,21        249:19,21,22    338:21,22,23
   know 8:13 10:1     126:24 127:20     197:17,20,21     252:22 253:21   339:2 340:5
     10:1,17 11:3     133:16,21,25      198:5 199:9,14   255:18,19,22    341:11,12
     12:9 13:11       136:21 138:8,8    199:19,20        255:24,25       342:13,25
     24:10 25:2,20    138:20 139:19     200:15,15,21     256:17,25       343:1
     26:4,11,15,17    140:1,14,21       200:23 201:7     257:1,17,18    know-how
     26:25 27:4,14    142:8,23 145:3    201:13,24        258:3,7,14      133:1


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0130
                                        Kenneth Rees
                                                                                 Page 372

   knowledge 76:1     131:16 157:18       203:1 212:4,7       268:14 269:6     57:13 63:20,22
   known 44:17        157:18 163:3        216:10              271:18 274:6     64:1,4,8 71:3,7
    148:21 159:13     169:6 234:19      learning 22:15        274:11 287:13    71:8,16 72:6,7
    159:14 174:22     235:13 251:24     leave 77:23           334:13,21        72:14,17 82:25
    292:3 302:7       260:1 304:15        114:18 141:19     lender 14:4        83:13,14,17
   knows 29:2       launches 235:2        304:23 305:6        41:14,15,16      85:20 87:1,3
    75:23 341:25    launching 163:2     leaving 156:13        67:2,4,14        100:12,12
   Korea 17:21        304:4             led 14:24 92:7        68:15 69:10      106:15 111:15
                    law 11:15 70:12       159:19 276:14       73:15 77:25      112:6 114:21
           L          70:13,16,22         315:4 319:22        89:4 96:11,22    115:20,22
   L 2:13             71:2,3,7 72:4,5     337:1               98:24 108:23     117:4 118:3,20
   L1 320:14,15,15    113:9,10 114:6    left 18:8 62:1        109:1 110:11     119:24 121:14
   label 260:25       118:14,21           65:5 78:7,7         114:13 115:1,9   121:24 125:3
     321:9            120:14 121:3        88:23               115:18 122:21    132:22 136:15
   labelled 181:25    158:10 191:8      leftover 242:2        124:1,4 125:15   137:3,6 150:6
   labels 331:22      208:25 209:24     Legacy 130:19         126:11 135:18    150:8,18,20
   lack 10:21 30:4    231:22 232:15       130:22 131:5,8      136:8 151:9,14   151:6 152:1,11
     30:5 53:3        235:24 236:6,8      131:11,18,24        161:16,18        158:3,8 159:17
     78:12 162:9      291:5,22            131:25 133:2        186:10 224:18    159:25 160:8
     187:10,24      laws 61:18 71:8       133:22              227:21 264:20    166:1 167:1
     188:9 189:12     117:7 121:10      legal 118:1,16        264:20 265:7     168:21 171:8
     190:10 203:24 lawsuit 11:12,14       122:23 124:12       265:12,19        171:20,24
     204:22 207:8     11:17,18,20         124:19 126:16       266:5 267:23     178:25 181:24
     219:21 220:3     32:7 65:12,17       126:17,25           274:11 291:21    183:11,24
     262:8            125:3 244:20        128:12 130:7        300:13,14,14     193:11,12,15
   laid 73:17       lawyer 10:3           130:10,15           300:19 320:19    194:13,18
   land 342:25        165:4 272:16        202:17 229:17       321:16,25        196:13 197:1,8
   Langer 2:4         292:21 333:10       231:15 232:1        322:1,5 324:17   197:9 198:21
   large 91:10      lawyers 10:16         233:9,21,25         328:3 342:14     199:1,12
     152:10 247:24    12:19 79:8          234:22 235:10     lender's 151:12    209:24 210:25
     288:15           270:18,19           235:23 236:2,6    lenders 28:1,4,6   216:11 223:17
   largely 122:23     271:5               236:8 237:19        28:19 42:1,7     227:23 228:12
     174:21 185:20 lead 27:3              237:22 238:4        68:21,25 69:5    233:10,19
     212:23 253:18 leader 29:19           240:12 243:9        96:5 106:12      234:6 240:2
   larger 266:20      30:24 34:10         244:3,11            114:11 117:3     261:11 265:25
   largest 175:5      35:23               270:11 271:5        149:21,25        267:2,8 268:20
   Las 26:3,4 199:6 leadership 24:17      288:22 335:4        153:6 159:3,5    278:17 281:2
     199:24           28:24 29:15       legally 159:25        258:25 259:13    281:12 283:8
   lasted 249:9       30:7 36:5         legislation 113:4     262:7 267:3,4    283:11 291:22
   Lastly 10:20       186:19            legislators           279:16 284:25    293:16 296:23
   late 59:11,16,22 leading 21:7          227:16              293:18 301:1     296:25 297:10
     60:7,13 66:15 leads 116:15         legitimate            301:14 321:14    297:18 301:22
     89:22 198:2    Leaman 7:10           118:11              328:17 341:18    303:6 310:5
     283:3 317:22   learn 148:12        lend 108:18           342:16,19        313:10 315:2
   launch 166:4,6     201:2               116:16 157:12     lending 43:1,23    322:20 329:11
   launched 57:1,2 learned 195:7,8        184:4 264:21        56:12,20 57:2    331:3 334:21


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0131
                                          Kenneth Rees
                                                                                   Page 373

     340:18,19           231:24 238:7     LinkedIn 6:15       67:18 69:12,19     132:2 138:16
     342:24 343:10    Levick's 232:7         108:4 325:22     70:14,23 77:19     147:25 179:3
   Lending/Plain      Levy 43:21          liquidity 53:17     77:21,22 82:15     179:21 180:8
     288:20 293:8     liberal 14:3           259:17           82:16 83:21        203:18 204:14
     299:16           lice- 163:11        list 63:20 154:14   86:20 88:16        204:18 205:19
   LendIt 5:4         license 26:14          235:18 240:11    95:10 96:21        213:11 217:23
     42:22,24,25         68:4 100:20         268:22 269:3     97:24 101:15       219:24 220:8
     43:4,6,8,13,15      115:24 279:15       272:22 273:3     102:7,9,21         220:13,20
   length 46:9        licensed 57:7          273:18           110:1 124:23       223:7 237:3
   lent 87:5             114:13 115:23    listen 30:8 35:1    124:24 131:3,9     251:11,16
   let's 19:25 31:4      131:22,23           35:20            131:17,23          254:7,8 255:2
     31:5,14 54:7,8      133:9 203:9,12   listening 36:1      150:12 166:19      261:4,14,20
     56:1 72:12,12    licenses 321:16        38:22            188:5,8 189:9      262:14 265:18
     75:12,12 77:6    licensing 25:16     listing 45:14       210:10 211:2       268:2,7,10,15
     78:17,17 79:21      68:13 73:12         271:3 325:5      223:4 228:11       283:25 285:11
     90:15 93:17         74:23 113:13     literally 148:17    228:20 241:13      310:6 336:6,15
     109:12 111:20       113:22 159:4        284:20 321:6     254:22 256:2       336:16,21
     112:8 115:12        209:9,10,11      litigation 121:9    257:6 260:19     lobby 14:16,16
     119:19,19           217:24 252:2        123:15 243:18    262:16,23        lobbying 232:3
     127:23 146:19    lie 57:24              243:23 269:17    265:8,17,19        232:8,10
     151:5 158:21     life 11:4,7,8       little 13:20 16:1   266:4 278:14       296:24 297:17
     177:13 195:21       111:5 233:14        18:7,21 31:1     278:25 280:17    lobbyist 232:11
     201:10,13        lifecycle 104:11       34:15 48:6       284:20,21          232:13
     209:13 219:1        108:10              50:6,9 103:20    285:2,3 287:12   local 324:5
     251:23 270:24    lifelong 18:3          104:8,11 251:1   293:4 294:5,9    location 37:1
     270:24 280:3,4   liked 313:25           282:16 313:11    294:16 307:11    log 284:20
     280:5 282:9,25   limit 75:17            315:10,11        308:24 318:25    logging 285:4
     282:25 292:8,8      215:3               339:25           335:7            login 284:17
     292:10,12        limited 68:22,25    live 163:11       loans 21:23        logo 259:9
     298:7,7 301:13      106:9 107:25        170:13 234:6     22:12,17,24      long 12:8 24:22
     302:18,19           124:19 202:1        252:17 259:21    26:16,18,18        28:3,13 168:22
     315:7,10            310:11              259:25 266:9     30:16 32:25        169:15,16
     317:15,21        limits 76:1            281:12 282:6     33:12 59:7,13      170:5 295:14
     334:11 341:14    Linda 320:12,13        283:16 293:12    59:15 61:2,9     long-term
     343:3            Lindas 320:13          293:13,14        62:4 65:19         235:15
   letter 282:18      line 26:19 30:16       321:5,8          66:16 68:19      longer 22:17
   letting 36:1          58:22 62:5,23    lives 151:21        69:1,5 70:3        50:7,9 188:13
   level 30:13           210:6 229:21     LLC 222:16          73:22,24 74:15     245:5 261:19
     129:10 182:21       236:4 296:18     LLP 2:13,18 3:4     77:8,14 78:19      266:21 276:25
     196:12 231:1        325:13 334:16       3:10             81:4 82:8          303:13
     290:6               345:6            loan 20:24 21:15    84:15 85:8,21    longer-term
   levels 30:9        lined 304:13           21:16,18 22:18   87:7,18,22         132:2
     299:20,20        lines 22:24            23:5 25:14       91:13,16,21,23   longstanding
     337:3               261:21 331:25       33:7,14 41:5     92:5 93:1,4        184:7
   leverage 214:21    lingering 307:6        57:8 60:2,16     94:20 96:1       look 30:7 35:11
   Levick 231:23      lingers 326:25         61:21 63:2,21    111:9 126:8        48:14 54:7


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0132
                                          Kenneth Rees
                                                                                Page 374

     56:16 60:24        284:19 286:2        296:3 313:24   310:6             141:21 164:24
     137:12 157:7       293:1 294:3,4       323:7 324:14  manage 34:6        200:4 206:19
     167:24 168:24      298:11              326:24 327:1  managed 103:2      208:7 226:1,2
     170:2 193:19     looks 50:24           327:12 338:21  324:24            229:23,24
     193:19 197:24      65:25 68:1          340:16        management         246:22 264:8
     206:22 217:9       101:2 144:1       lots 25:6 140:1,214:8 16:4,6,25    280:8 283:4
     244:15 252:3       165:2 213:5,24      154:16         17:2 18:8 27:2    292:24 298:9
     255:11 264:9       213:25 226:5      Louisiana        33:19 34:7        303:1 305:3
     282:22 288:19      240:10,11           268:10,21      36:5 42:8         315:13 318:3
     298:17 301:21      247:9 250:23      Lovells 239:24   102:21 103:14     325:14 330:5
     305:1 315:7        251:20 252:4      low 66:14        103:16 134:24    market 55:13,20
     334:11,11,12       281:22 283:12       299:20         146:5 183:3       57:25 59:5
     341:1,17           283:16 293:10     lower 17:17      185:6 236:25      100:1 169:22
   looked 33:8,10       293:13 305:11       19:16 47:4     311:18,20         170:8 243:12
     39:15 44:6         331:20 332:6        303:14         340:25            262:17,18
     51:3 67:9          335:8             lunch 103:23    manager 213:21    marketing 58:20
     145:21 157:9     loosely 227:12      Lutes 23:9 42:6  290:18            67:20 68:14
     157:10 158:2     lose 303:25           99:6 140:6    managers           72:15 73:14
     158:11 162:3     loss 72:15 77:11      176:3 251:14   130:14 288:11     74:25 95:11
     163:6 186:5,9      88:24 89:3,21       288:11 308:12  290:19            96:8,12,20,23
     211:5 231:8        95:17               336:2         managing 308:8     97:10,13 98:2
     282:13 283:7,7   losses 67:20 74:1                    324:22 340:17     98:3,4,6 100:1
     328:24 335:16      75:3,19 95:11            M         342:18            100:22,22,23
     341:22             95:14             MacFarlane      map 59:23,23       114:18 117:3
   looking 15:9       lost 85:13           183:5,8        March 198:19       132:14,17,21
     22:16 25:7         185:10 264:12     machine 1:21     282:15,19,25      165:11,12
     34:9 40:25       lot 14:9 27:5       Madonna 185:9 margins 255:13       169:13 170:8
     41:2,5 45:17       35:21 37:10        186:15         mark 33:25 49:4    217:18,21
     60:10 64:17        51:16 69:13       mail 104:25      49:6,7,13         219:13 220:24
     66:11 94:9         123:6 148:25       105:1,16,20     149:19,20         223:23 254:3
     95:8,9 108:3       152:5 154:17      main 259:20      151:4 152:16      260:17 265:7,8
     118:7 131:19       163:1 166:22      mainstream       158:22 161:22     280:19 284:10
     140:23 149:24      169:3,9 191:9      258:6,11,12,13  164:15,16         284:12 285:9
     157:15 158:1       191:18 192:12      258:18 259:7    182:13 183:7      285:17 321:2,3
     162:25 163:21      192:17,25         maintaining      196:1,19          328:15
     167:10 168:4       197:18 207:14      41:25           199:23 227:5     marking 302:22
     185:18 200:17      213:19,23         majority 188:24  227:11 228:12    marks 56:6
     207:16 228:2       215:12 216:17      221:15 280:24   228:16 229:1     Marshall 6:11
     230:14 231:7       224:2,15          making 35:24     233:1 246:13      314:15
     231:17,17          233:16 235:5       36:21 38:16     246:14 281:4     Martin 243:22
     232:25 233:2       246:11 248:2       67:1 96:22      311:2,6,14,22    Marty 199:20
     240:11 242:21      252:4 261:10       108:17 111:9    312:1 313:10      199:24 201:3
     245:9,10 253:7     262:12 265:14      222:14 228:15 marked 34:2        match 257:6
     253:16 264:6       267:18 274:4       244:16 266:3    43:11 46:20      material 51:18
     273:4 274:9        276:7,8 282:2      270:20 272:20   49:22 64:13       51:18 54:8
     281:7,19           291:8,9,9          276:3 307:9     79:3 135:7        146:2 247:25


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0133
                                      Kenneth Rees
                                                                               Page 375

   materialize       144:3,4,8,11      335:21 342:12    memo 247:12,20      48:11 51:21
    281:24           144:20 148:1     meaning 12:19      249:13,18,25       142:12,13,15
   materials         155:20 160:5      73:14 220:2       277:20 299:15      144:20 330:8
    144:14 248:15    161:9 162:20      291:2             299:15 328:25      330:20,21
   mathematics       166:4 169:2,9    meaningful        Memorandum          331:4
    13:21            170:6,12,12       40:12 59:21       5:22,24 6:3,5,6   metric 251:18
   Matt 8:1 282:11   171:18,21         233:25 235:4     memory 61:20       metrics 251:12
   matter 7:4        176:2 183:25     means 9:15 47:9    130:5 166:22       251:17
   matters 251:5     190:16,23         124:18 125:1      175:6 272:24      Mexico 26:4
   Matthew 2:18      191:7,17          125:22 168:7      310:17             338:13
    3:4 7:22         202:12 204:2      187:22 265:2     memos 39:16        mic 165:18
   matthew.haws...   206:25 207:5     meant 121:17       245:7 261:24      Michelle 65:18
    3:7              208:24 210:4,9    145:7 146:9       304:24             66:2 128:22
   maximum           210:16,21,25      329:20 336:2     mention 6:16        129:6,16
    210:10           213:5 214:22     mechanics          44:20,22,23        206:16 215:9
   Mazzara 199:20    218:25 219:9,9    101:14,18         96:10 208:24       288:12 290:20
    201:3            222:3 223:3       213:9 214:6       288:22 313:3       305:19 315:18
   Mazzara's         224:6 225:11     media 105:9       mentioned 11:1      316:5,16
    199:24           229:10 230:19     107:8,8,12,15     13:3 18:20         320:17,18
   MBA 13:23 14:4    231:7 233:2       108:1,4,6,9       33:18 44:20       MicroBilt 106:7
   McCracken         242:12,14,21      118:16 121:13     56:25 61:2         106:16,18
    2:13             243:6 249:7      medication         123:8 129:8        109:12,15
   mean 13:3 24:23   252:13,21         10:21             147:14 148:23     middle 286:3
    25:2 29:18       253:18 256:6     meet 159:21        169:2 184:10      migrate 264:19
    31:17,18 32:10   261:2 262:11     meeting 137:2,4    200:15 211:15      265:1 274:10
    34:25 36:12      268:20 269:22     145:5 159:11      218:15 224:2      migrated 265:24
    37:6,13,23       272:19 273:24     164:2 223:24      248:22 261:9      migrating 266:1
    39:14 41:2       275:2,2,11        224:10 247:10     261:17 273:2      Mike 16:8 18:9
    44:9,25 45:4     277:7,11,23       248:20 264:10     285:19 313:9       18:9,14,15,17
    46:8 51:15       282:20 283:10     301:14            317:11 320:6       20:7 21:15
    53:10,12 54:9    284:12 285:18    meetings 34:20     322:23             27:1 40:8,19
    54:19 55:1,2     286:23 287:1      54:14 144:25     mentioning          153:16 159:13
    56:7 58:16       287:20 289:15     145:1 206:7       131:20            million 175:25
    59:15 60:4,23    290:5,11 294:7    207:13 224:8     mentions 264:9      229:7,11
    61:25 63:4,5     296:10 300:10     248:11            324:3              231:16,21
    75:14,20,23      302:1 307:23     member 11:13      message 329:9       240:18 242:21
    80:23 81:20,21   308:12 310:24     28:15 175:15     messaging 42:13     242:23 243:1,2
    88:7 93:25       311:20 313:4      250:16,17         328:22 329:9      millions 201:5
    94:13 103:22     313:16 318:13     314:19 323:19    met 16:8 147:16     203:17 204:18
    103:24 112:18    318:22 319:6     members 15:10      147:18 148:15     mind 22:6 24:22
    112:19 113:25    319:16 322:3      39:10,25          163:22 206:16      24:25 25:20
    121:15 122:8     323:2 324:14      158:23 297:23     269:25 314:13      41:9 48:17
    123:3 131:15     324:16 328:3,4    315:3 322:20      314:17             80:23 144:24
    138:14,19        328:4,7,9,10      322:24 343:5     meta 286:16,17      327:2 342:7
    140:13,16,18     328:24 329:14    membership         331:9             minds 106:5,19
    141:2 143:2      331:13 332:22     297:24 298:2     metadata 48:8       183:19 296:8,9


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0134
                                        Kenneth Rees
                                                                               Page 376

   mindset 323:10     mitigating         78:10,24 80:5    motivating       57:3 123:24
   minimize 245:14     126:10            81:3,13,14        118:6           135:1 140:7
   minute 50:12       mix 237:1          82:8,24 84:8     MOU 13:12        147:13,13
    245:12 306:6       238:12 240:15     84:13,14,23      mountain 37:16   150:13,14
    310:2             Mobiloans          85:11,22 86:20   move 20:1 23:4   154:18 159:2
   minutes 147:18      57:14 62:5,9      87:6,22 134:8     31:5,14 69:21   161:6 169:18
    177:21 226:8       62:23 68:3        137:10,17         93:17 104:6     171:19 181:5
    298:6 339:10       82:25 86:12       175:12 200:13     108:16 116:7    194:19 199:19
   Mirarchi 2:7        87:11 131:9       211:22 215:19     123:13 147:1    199:21,22
    7:18,18            234:7 237:14      287:1,11,14       158:15 239:12   200:15 209:1
   mischaracteri...    238:4 310:6       334:12,21         245:11 274:24   223:7,10,14,16
    204:23 341:5       314:9            monies 213:11      282:9 292:11    223:17,21,23
   mischaracteri...   mock-up 166:14    monitor 338:14     301:13          224:4,12,21
    181:13             169:12,18        monitor- 341:10   moved 30:17      260:3 272:18
   misconstruing       170:7,9          monitoring         84:8,23 85:11   284:23 305:18
    241:5             mock-ups           231:3 338:2       157:12 298:21   314:13,19,20
   misheard            169:10            339:2,12 340:3   movement 132:2   320:21 321:9
    107:16            mode 15:17         341:10           moving 22:23     321:10
   mislead 79:3,12     24:25 169:5      Monroe 3:5         38:11 61:25    named 110:11
   misleading 46:3    model 19:7        Montana 182:9      116:6 131:22    140:7 159:14
    327:20 328:19      71:10 109:4       207:7 268:7,21    170:25 239:2,5  171:18 201:16
   misled 167:22       112:22 115:24    Montgomery         264:11 283:8    272:16 314:10
    223:1              116:6 117:4,8     2:13             msheldon@go...   321:1
   misread 242:24      118:7,20         month 229:8,11     2:20           names 44:24
    305:16             119:20 121:1      240:21 242:21    MSNBC 43:22      45:15 147:8
   missing 133:12      121:14 158:24     242:23 243:2,3   Muchin 3:4       158:6 163:7,21
    337:24             159:23 180:11     245:17,18         271:13 272:1    224:3,13,14,23
   mission 28:16       183:18 229:3,7    247:1,1,9,20     multi-page       338:21,22
    263:14             229:12 232:16     247:25 248:5      47:15          naming 171:17
   Misstated           233:5 235:19      249:12 251:14    multiple 44:23   174:7 217:19
    110:18             242:20            280:10 282:9      184:22 207:13   218:10
   misstatement       models 100:14      292:11           multiply 33:14  narrative 101:7
    94:12             Moderately 99:2   month's 247:13    MySalaryLine    narratives 55:19
   misstates 45:7     modify 185:17     monthly 231:5      57:17,18 60:5  national 3:8
    62:19 79:2,2      module 101:23      255:9,17,20,23    68:12 316:3     7:21 70:18
    80:19 82:9         102:14,22         256:17                            114:3 118:13
    83:7 88:20         103:6,10         months 43:16              N        119:4,7,9,16
    212:1 221:22      modules 101:8      246:17,17        N 2:1 3:1 4:1    119:23
    225:3 234:10       101:10            283:6,12         N-A-L-A 297:4 native 114:8
    261:7 313:14      moment 29:10       298:12,21        NAFSA 71:11      121:4 148:7
    335:12             72:11 114:19     Mopac 348:11       232:20          230:9,11
   misstating 46:2     280:20 304:24    morphed 57:5      NALA 297:4       232:21 233:8
    306:20            monetary 77:8      92:5             name 20:10 21:5  236:21 243:10
   misunderstan...    money 23:20,22    mortar 19:13       21:6,10,12,13   244:8
    164:21             41:3,4,4,5       mortgages 69:7     21:17,19,20,21 nature 89:16
   mitigate 125:15     66:20 75:7        69:8              21:22 22:1      122:7 135:15


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0135
                                         Kenneth Rees
                                                                                 Page 377

    135:17 136:6,7    neither 196:15     nominations         154:3 163:3       88:17,18,19
    136:11              347:23            301:18 302:2       202:1 218:9       89:7,13 90:12
   NCA 201:19,21      nervous 228:14     non 308:10          224:22 225:21     90:17 91:5,14
    202:2,5           Ness 3:10          nonaffiliated       228:5 229:16      92:2 93:14
   NCA's 203:17       net 157:5           68:17              266:20 277:9      94:3,23 95:18
   NCB 202:2          never 12:24        nonbank 116:11      293:18 296:7      95:22 96:15
   near 263:20          29:17 37:23       157:8 279:16       302:23 337:9      97:2,25 99:14
    316:17              45:25 60:17      nonpayment          337:13 342:24     99:22 100:16
   necessarily          81:2 87:5         77:14             numbered 1:18      101:19,25
    214:5 278:10        155:17 212:24    nonprime 23:6      numbers 47:4       102:24 103:12
    295:17              250:8,10 291:5    43:23 258:17       55:2 63:6,14      107:13 108:19
   need 8:22,22         319:14 336:2     nontribal           66:4 90:19        111:11,25
    10:16 14:16,21      343:2             192:16 195:23      251:2 292:13      113:6,23,24
    19:10 32:8        new 2:19 25:7      normally 98:24     numerical 248:2    114:22 115:8
    39:3 48:13          26:4 29:24,25    North 159:20,20    numerous 58:6      116:8 117:13
    59:20 68:22,25      31:20 33:20       159:21 348:11     NW 2:19 3:10       117:21 118:9
    104:8 145:18        34:6 42:7,7      Nos 325:14                            118:25 119:25
    145:19 192:22       81:3 117:4,24    note 13:20                 O          122:5 123:11
    205:23 207:19       157:9,10 166:4   noted 346:6        oath 9:14,14       124:5 125:17
    236:10 244:22       166:6,10,23      notice 44:9 49:4   object 14:5        126:12 127:15
    258:5,6,11,13       167:5 169:24      63:19 102:4         20:16,19 22:9    129:14 132:11
    258:16 265:10       169:25 172:9      141:15              22:13 23:14      132:16 133:5
    284:18,19           172:19 173:1     noticed 65:7         26:7 27:13       134:21 136:16
    295:18,21,23        202:16 213:13     251:8 325:4         35:14 38:8       138:5,17,18
    299:8 333:3,5       217:22 235:13    noticing 65:16       39:12 40:2       139:7 141:6,7
    333:7,7             243:19 252:6     notification         41:7,18,23       145:25 148:2
   needed 113:17        253:23,25         156:20              42:4,15 44:12    149:8 150:21
    138:15 145:12       258:22 262:19    notified 155:4       45:20,24 52:3    151:7 152:2,14
    193:25 284:18       264:13,20         155:15 156:12       52:9,21 53:1     153:9 155:8
    286:25 335:18       265:19,19         157:2 179:25        53:15,23 55:4    158:25 162:6
    335:18              284:21 285:11     180:7 188:12        55:22 56:9,23    162:22 164:7
   needs 17:9 22:15     294:20,20         308:16,16           58:2,10,19       166:3,20
    122:11 323:13       300:17,25        notify 307:24        60:9 61:5        168:25 172:3
    323:17,18           306:17 307:2     notwithstandi...     62:10,18 63:15   176:11,22
   negative 315:5       308:23 309:1      10:11               63:23 66:5       178:11,12,13
   negotiate 215:13     309:22 310:6,9   November             67:7 68:7 69:3   181:10,11,12
   negotiating          310:12,21         231:19 234:4        69:24 70:9,10    182:3 187:10
    214:21 290:15       312:13            264:7               70:19 71:18      187:24 188:9
    291:20 292:2      newness 121:1      number 5:2 6:2       72:22 74:17      189:12,25
   negotiation        Nguyen 65:18        17:17 24:12,15      75:25 77:9,12    190:10 191:6
    210:18 214:19       320:17,18         32:19,21 33:3       77:15 78:12      191:14 194:3
    214:23 291:10     niches 106:10       33:5 36:20          79:1 80:7,11     196:3 199:8
   negotiations       nichey 106:19       47:19 62:17         80:18 81:5       203:20,24
    234:17 282:4      no-state 272:22     86:17 112:13        83:1,2,8,19      206:11 207:8
    291:1,13          nodding 325:8       112:23 121:20       84:5 85:23       209:20 210:8
    319:21            noise 96:18         147:4 152:3         86:3 87:23       210:23 211:23


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0136
                                     Kenneth Rees
                                                                            Page 378

    212:6 213:17     objections 10:9   69:17 190:13      97:8 99:17       225:24 226:13
    215:21 219:21      10:11           191:1 204:7       100:25 102:14    226:23 227:1
    220:3 221:3,4    objective 207:12  253:24 278:11     102:17 103:19    229:5,10
    221:9,21         objectives 36:14 oh 38:24 41:12     104:23 105:21    230:12,14
    222:17 225:2       36:24           46:22 51:5        107:7 109:15     231:6,11,15,21
    233:6 234:8,9    obligations       79:14 85:3        110:9,15 111:2   232:2,20 236:5
    237:25 241:4       89:25           119:3 124:23      112:4,12,17      236:15,21
    242:24 261:6     obvious 39:15     136:2 148:20      113:14,18        237:8,14
    262:8 267:17       209:8 251:25    152:9 153:14      115:18,21        238:13 240:2
    267:20 268:24    obviously 24:20   154:13 165:18     116:19,22        243:5,17
    275:16 277:15      34:9 38:22      175:11 187:17     117:10,18        244:21,22
    279:21 281:6       84:10 85:1      219:5,8 226:9     119:3,21         245:6 246:7,24
    281:25 284:9       105:6 137:23    226:23 230:22     121:13 125:12    248:4 249:11
    285:12 287:3       154:1 171:14    234:23 237:2      130:22 132:24    249:20,23
    287:17 289:7       200:23 204:25   241:15 250:10     133:16 135:11    250:2,13,21
    293:24 295:2,5     214:1,25        253:4,4 262:22    136:2,13         251:8,16 254:7
    301:10,24          216:15 227:15   266:16 271:21     139:13,25        254:11,14,25
    303:19 306:9       227:24 230:20   277:11 283:10     140:23 141:14    255:4 257:16
    307:18 308:10      233:11,24       302:21 305:17     141:17,19        259:24,25
    309:24 312:15      237:14 253:8    329:18 330:4      142:16,19        260:6,24 261:2
    313:13 326:17      280:21 290:6   okay 8:12 9:7,14   143:21,22        261:12 263:18
    327:24,25          290:21 291:8    9:20 10:15,25     147:13 148:19    264:8,16,25
    328:6 329:12       293:16 294:8    11:10 12:7,21     153:13 154:4,6   266:17 268:12
    331:17,23          296:17 322:23   12:23 13:1,17     154:24 155:18    268:19 269:18
    332:2,12           330:19 335:4    19:25 22:5        155:22,24        270:3,16 271:2
    335:11,25        occasion 315:4    24:8 26:21        156:22 157:24    272:19 273:6
    336:11 338:17    occurred 52:20    27:23 28:8        161:19 162:13    274:8 277:18
    339:23 340:13      88:14 171:17    32:18 33:17,24    164:4 165:4,24   278:5,16 280:2
    341:4,24         October 155:5     34:3 41:12,15     167:8 168:2,12   281:1,18 285:7
   objecting 10:4      156:12 275:2    41:25 42:19       168:16 170:16    286:10 287:19
    337:10             298:23          45:18 46:18       172:8,17 174:8   287:23 288:14
   objection 45:7    odd 144:5         47:8,19 48:11     175:23 176:7     288:19 289:2
    81:15 82:9         305:12          49:2,11,16        177:23,24        289:23 290:15
    83:6 84:16       offensive 200:20  50:10 51:3,9      179:18 180:3     291:7,24
    87:8 89:22         200:21          51:12 54:7        180:10 181:4     293:19 294:12
    94:10 135:19     offer 102:5       55:13 56:5        181:24 182:7     294:22 295:23
    137:19 172:13      268:14          57:7 59:11        182:11 187:7     295:24 297:2
    202:7,11         offered 113:3     61:8,24 65:7      190:7 192:2      297:15,25
    204:22 214:16      151:10 216:19   65:15,21,25       195:12 196:17    298:7,20 299:5
    221:8,22           216:21          66:9,17 67:12     198:8 199:5      299:12,23
    235:21 306:19    offhand 121:6     67:25 68:16       200:2 205:21     300:1,22 301:3
    306:23 307:17    officer 243:22    71:24 72:10       206:9,18         302:15 303:3
    309:23 311:10      321:3 347:14    74:14 80:2        208:14 209:16    303:10 305:18
    343:19           official 8:17     85:3,15,16        210:4 215:24     305:19,21,23
   objectionable       13:8 52:13      88:10 89:12       217:1 219:8,12   306:16 308:19
    267:20           oftentimes 24:12  93:17,22 94:18    221:14 224:24    309:10 312:10


                               WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0137
                                        Kenneth Rees
                                                                                  Page 379

     313:3 315:12      261:14 283:14      137:14 142:6       235:8 239:21       277:2
     315:21 316:9      284:25 297:10      180:21 197:12    originally 16:12   ought 186:2
     316:16 317:14     301:14 320:19      197:14 280:23      57:19 121:19       304:6
     317:24 322:6     op-ed 329:1,1       283:24 333:9       151:18 156:6     out-of-pocket
     325:21 326:20    op-eds 329:8,23     336:1              173:23 203:4       243:13
     328:20 329:7     open 264:13       opposed 19:12        316:10 337:5     outcome 348:2
     330:18 331:1     opened 175:17       22:12 39:25      originate 85:8     outhouse 128:16
     331:13,19        operate 113:21      164:16 183:11      106:13 114:5     outside 10:16
     332:20 333:17     116:1 117:6        222:20 255:16      119:7 252:1        111:13 125:22
     333:21 335:6      120:6 227:25       289:9 296:13       265:8 267:6        126:3,20
     343:8,13 344:1    327:23 328:5       312:21             268:1,6 336:6      127:23 153:20
   Oklahoma           operated 61:18    opted 116:11         336:14,21          153:21 154:2,7
     150:2 268:2,22    86:18 114:3        257:11           originate- 331:6     154:8,13,20
   OLA 28:17           173:9 308:15     optics 127:13      originated 33:8      157:11 159:24
     158:22,23         327:21             128:8 129:11       57:21 94:20        193:1 270:10
   old 30:16 283:20   operating 67:20     130:2              98:12 113:8,10   outsiders 322:22
     300:18            72:16 74:1       optimal 112:23       124:23,24        outsource
   older 15:19         75:3 95:11         271:18             204:15,18          338:12
   once 38:3,3,3       96:2,9,11,21     optimally            220:9 224:17     outsourced
     49:18 88:12,12    96:23 97:10        207:15 265:19      331:5              338:4
     88:13 147:16      98:7,9,11        optimistic 53:18   originates 327:7   outstanding
     148:15 169:17     209:24 233:16    Optimize 104:15    originating          251:11,17
     177:16 265:9      254:21,22        option 60:3,6        118:15 179:3       254:7,8
     265:16            328:14,18          77:21              179:20 188:14    overall 39:22
   one-time 60:8      operation 160:8   options 42:2         223:6 267:4,23     92:5 128:17
   ones 37:15 42:8     161:5 184:1        62:2 226:24      origination          217:24 229:19
     106:9 157:9       194:13 199:24      258:20 265:15      60:18            overcapitalize
     267:8 318:18      209:24 227:14    oral 1:9 347:15    originations         69:12 70:14,23
     320:4             228:19 243:14    order 145:12         280:18 310:9     overcomplicat...
   ongoing 103:16      276:15 321:19      163:10 194:1     originator           131:15
     127:4,8 228:19   operational         223:3 245:19       257:23 327:5     overdraft 60:8
     229:18 234:16     128:23 129:6       246:5,16         origins 147:3      overlap 212:18
     280:25 282:4      130:12 169:6       249:24           Otoe 196:8           267:1
     319:21 337:1      234:15           organization       Otoe-Missouria     overlapping
     341:10           operations          28:18 83:24        65:13,17 84:14     278:12
   online 14:4,25      23:21 24:16        159:18 233:8,9     85:7 150:2,4,6   overreach
     21:15 28:1,4,6    87:1 132:22        273:25 296:24      161:21 162:4       227:17
     28:18 57:17       342:24             297:3              163:16,23        overseeing
     61:11,14         opinion 124:9     organizations        182:13 184:17      339:4,8,12
     106:15 111:9     opportunities       27:25 152:12       195:22 196:2       340:1,2,2,8,11
     114:21 115:18     25:7 43:2,23       158:21 192:14      243:18 268:1       342:17
     115:19,21         157:10,11,15       192:19 233:11      278:19,24        oversight 185:13
     119:24 149:20     163:1 169:3      organized            281:5,8 306:2    oversimplifying
     151:9,12,14       228:22 275:3       250:23             308:21 310:23      94:16
     156:1,18 159:3    275:13 279:11    original 130:23      311:7,13         overstated
     161:16,18        opportunity         164:2 212:14     OTS 275:20           276:24


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0138
                                      Kenneth Rees
                                                                               Page 380

   overstating       222:13 225:6      91:25 134:2,8     77:20             partly 295:12
     197:21 312:5    245:24 247:23     134:14,16        participate 69:5   partner 156:25
   owned 162:19      247:24 252:3      135:16,17        participated        159:8 171:3
     165:13 188:8    254:14,15         136:6,19,24       188:23 336:17      180:12 192:21
   owner 18:6        255:5 257:24      137:18 138:12     336:22,24          192:23 193:1
   ownership 24:1    263:18 264:16     138:24 139:9     participation       193:14 194:2,9
     27:5 164:5      275:8 277:18      140:11 170:18     69:8 88:13,23      196:10 198:24
     337:2           277:22 281:10     170:23 171:2      170:20 173:15      253:6,10,15
   owning 179:16     284:24 286:3      171:13 172:2      218:3 221:16       296:4 316:15
   owns 335:6        294:11,11         173:14 174:1,4    240:23 242:18      335:8
                     299:14 303:5      178:9,14,16       334:22            partnered
           P         325:22 331:1      179:6,14,24      participations      321:21,23
   P 2:1,1 3:1,1,3   345:6 347:21      180:5,15 181:1    68:18 73:20       partnering
   P-114 250:22     pages 51:4         181:5,17,19       138:21 172:11      301:1
   P-120 167:9       295:14            214:1 236:25      173:4,12,22       partners 33:9
   P-123 277:21     paid 27:12 61:4    237:5,9,10        174:2,17           148:6 193:8
   P-274 46:19       219:19 221:1      238:18 248:5,7    176:15 177:2,3     253:7 313:17
     95:9 121:25     221:10,15,20      248:19 249:12     179:5,16,25        324:11 327:12
   P-279 208:6       240:22 241:1,2    249:13,16         186:18 213:6      partnership
   P-280 226:1       241:17 244:4,4    271:20 272:17     218:2 219:25       26:13 149:17
   P-281 229:23      244:7,10          274:2 290:23      220:7,8,15         155:1 173:9
   P-282 280:5       255:23 256:14     306:17 307:2,5    271:23,24          179:1 210:7
   P-283 283:2       257:2 265:18      307:16 308:15     307:6,11,15        253:3 279:10
   P-285 298:8      Palermo 314:11     308:22,25         308:25 309:1      partnerships
   P-292 330:3      paper 154:22       312:22           particular 37:1     116:1,4,12
   P-293 330:2       203:8 204:6      parking 224:15     37:1,2 105:7       147:2 148:25
   P&L 75:13         245:14           part 10:4 11:23    108:2 118:12       253:1,1 275:11
   P&Ls 251:13      paperwork          13:12,12 30:7     144:1 147:6,12     277:9,14
     254:18          182:19            30:11 32:22       204:10 251:17     parts 24:1 45:1
   p.m 1:19 128:2,4 paragraph          37:3 91:3,15      260:16 276:12      336:16
     146:21,22,22    66:22 68:2,17     91:19,24 101:8    295:22 301:7      party 200:18
     146:24 206:1,2  74:4 117:1        103:1 105:10      301:18 313:19      219:4 225:23
     206:2,4 264:1   209:7,16 210:4    114:19 119:12    particularly        287:5 340:17
     264:2,2,4       211:12 255:6      120:19 129:11     38:14 116:25       347:19
     318:1,2,2,5     264:9,18 286:4    133:17,24         121:3 122:10      passion 18:3
     344:14,15       288:15,19         144:16 157:4      122:12,23         passionate 38:2
   page 4:1 5:2 6:2  294:22 296:21     175:1,13 184:7    204:12 275:4      passu 178:18
     46:16 47:16     299:16            216:23 221:16     338:24            password
     49:6 54:9,16   parallel 178:18    237:20 242:18    parties 47:11       284:23
     54:17,22,23     184:13            242:22 243:22     69:14 158:14      paste 169:23
     55:14,14 56:1 paraphrase          243:22 252:9      209:23 210:1      path 18:2 24:19
     56:1 57:23      123:19            268:20 289:4,5    213:22,23          24:21 123:10
     66:18,18 72:13 pardon 258:7       323:1,3 324:9     220:10 225:23      123:13 157:12
     95:8 99:8,8,23 pari 178:18        324:22            290:11 291:9      Patrick 3:9 7:20
     104:7 112:8,8 Park 3:2 7:23,25   partici- 88:12     297:7 324:25       344:5
     116:22 213:4    41:13 82:23      participant        342:20 347:25     Patton 154:21


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0139
                                       Kenneth Rees
                                                                                Page 381

    232:14 235:18     280:12,14,20      45:16 60:24       250:11 251:3      perspective
    236:18 273:22     280:23 294:9      62:16,16          253:17,18           86:16 105:11
   pawnshop 16:16     341:18 342:14     120:12 125:2      254:24 255:1        118:2 119:14
   pay 23:11,22      paying 180:9       140:22 145:2      294:8 298:24        119:15 133:11
    59:20 60:14       216:1 219:15      145:10 147:4      338:14              186:1,8,12
    67:16 98:16       229:7,11          151:13 168:23    performing           199:12 200:25
    219:3 241:10      240:21 241:14     174:22 190:13     150:17              228:17 269:16
    241:24,25         242:11,15         190:17 199:15    period 16:2,2        269:18,21
    242:8,12 257:4    243:2             203:8 204:25      20:18 29:1          271:22 282:2
    257:6,11         payment 22:19      215:11 247:16     31:19 32:20,23      297:12
    261:19 263:2      59:22 60:7,13     258:12 271:9      36:10 40:23       Pertaining 72:6
    265:16 291:17     60:13 102:14      273:22 285:19     61:13,17 76:17    pesky 189:21
   paycheck 19:22     223:9 232:20      287:8,9 297:9     82:21 90:15         190:2
    22:22 257:9       255:16,17         302:8 314:17      127:6 148:24      phase 24:22
   payday 15:11       256:3,17          320:11 335:9      153:2 156:19      Philadelphia 2:5
    18:6,18,19        304:11 341:23     341:17,25         170:24 189:9        2:9,14
    20:1,9 21:15     payments 59:11    Pepper 152:23      227:13,14,17      Phillips 3:15 7:9
    21:16,18,23       59:16 102:23      225:1,9,12,13     231:18 234:3      Phone 2:6,10,15
    22:3,12,18        229:14 231:13     271:9 291:17      234:18 248:15       2:20 3:6,12
    23:5 24:5         231:22 237:14     291:18            249:5,9,16        picture 35:11
    26:16,18 30:16    241:23 255:11    percent 59:9       261:19 277:1      pieces 36:2
    32:25 33:7,12     255:25 256:11     61:9,22 62:6,9    279:14 285:15     Pierite 6:11
    45:12 56:21,25    256:13,15         62:22 63:2        286:20 296:15     place 36:20 87:4
    57:4 59:7,13      285:1             65:22,23 77:16    300:16 306:5        108:8 184:21
    59:15 60:2       Payroll 16:12      77:22,23 78:3     310:19              205:10,11
    61:2,9,10 62:4    18:10,24,25       78:4,6,7 88:13   periodically         215:2 276:16
    66:15 106:12      19:1 44:23        88:15,23,24       329:8               309:16 341:8
    130:23,25        pays 123:6         89:3,6 90:10     periods 22:17        342:25 343:15
    131:22 132:3      265:4             90:16,24 92:4     318:16            placement
    151:6 152:1,11   PC 2:4             93:2 94:19       perpetuity           260:18,19
    153:15 154:8     peer 115:7         188:22 214:13     336:23            placements
    201:5,22 203:2    158:21,23         215:25 216:19    person 37:21         260:21
    203:18 211:2     penalties 60:17    216:20 220:14     42:6 123:25       Plain 57:13 60:5
    234:20 251:21    pending 10:18      220:21 221:11     140:6 147:9         63:1 68:3
    252:12 253:13     292:15            221:11 248:9      149:22 190:19       78:18,24 79:20
    253:20 254:9     Pennsylvania       336:19,25         190:19 191:21       81:4,7,13 82:6
    254:16,21         1:1,2 2:3,5,9    percentage         213:21 312:2,7      82:7,18 109:13
    258:25 259:13     2:14 7:4,7,15     195:9             316:5 320:5,11      110:1 147:25
    259:20,22,24      7:19 347:1,2     percentages       personal 11:4        155:25,25
    259:24,25        people 12:18       63:6              27:5                156:18,21
    260:1,5,6,6,6     14:18 24:11,12   perception        personalities        162:18 184:12
    260:18 261:1,1    24:24 29:24       336:13            314:7               195:10 198:2
    261:1,4,12,12     30:1,8 34:23     perfectly 9:21    personality          198:14,14
    261:14 262:7      35:18,24 36:1     10:1              312:5               216:24 217:9
    262:13,16,23      36:22 37:10,24   performance       personally 15:21     220:21 222:15
    278:7 279:7       38:1 39:1         111:8 247:13      193:21              223:13,21,23


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0140
                                         Kenneth Rees
                                                                                   Page 382

     224:21 234:6     planning 288:15      125:20 153:24     280:16,24          183:22 186:13
     237:15 265:24    plans 52:6           183:16 185:4      282:3 283:17       195:25 230:1
     266:8 267:7        145:11 257:25      226:8,15          283:23 289:16      265:21
     268:6,19           264:10             270:15,19         289:17 290:4      potential 108:7
     282:16 284:1,2   plants 17:21,21      273:8,13          295:11,23          108:15 145:24
     284:16 285:11    plastic 19:20        282:19 295:20     297:5 304:13       146:12 148:5
     286:24 287:13    plat- 114:15         306:24 317:17     309:7,21 310:5     149:13 157:14
     289:24 290:1     platform 33:10       326:10 345:5      310:9,14           159:8 163:7
     290:16 291:12      100:3,21,21      pleased 255:8       315:21,22          171:3 180:20
     291:16 293:12      101:1,6,8,10       288:23            316:17 318:23      196:10 266:19
     293:23 300:4       101:12 103:2     plug 80:16          321:16 324:2       281:13 282:5
     303:6 310:5        104:7,19 109:3   plus 135:6          327:9 343:1        329:8
     318:11,12          109:16,21,23       198:23           point-of-sale      potentially
     320:1 322:23       110:7,23 111:4   pocket 195:19       19:15              11:14
     327:22 328:18      111:6,22         pod@vnf.com        pointed 177:15     power 17:21
   Plains 57:13         114:11,25          3:12              225:12 290:24     PowerPoint
     63:19,21 64:1      130:19,20,22     point 22:1,7       pointing 105:8      247:24
     64:4,7 68:3        131:5,8,13,18      23:3,8,10        points 104:20      PR 34:8 44:5
     82:22,25 83:13     131:25 132:3,4     24:25 26:21       250:25 343:9       58:20 62:16
     83:17,22 85:20     132:7,9,14,18      27:6,19 34:25    policies 328:16     229:17 231:24
     86:1,6,7           133:2,3,10,23      41:2,4 60:21     policing 296:24     231:25 232:5
     150:20 166:1       133:23 166:15      64:23 101:11      297:18             232:10 238:11
     167:1 171:20       166:19 169:16      105:12 116:14    policymakers        333:22 334:7
     171:23 181:24      170:7 204:15       131:11 138:2      120:19 122:10      335:9 337:5
     227:22 228:10      204:19 252:2       145:13,14        political 296:22   practice 69:6
     228:20 234:6       277:25 278:3,8     153:4 158:20     portfolio 69:19     190:14 232:10
     240:2 264:11       281:16,23          164:1,3 165:13    89:18 91:10       practices 28:20
     265:24 267:8       299:24 300:2       166:13 169:7      93:1 134:10        203:7 223:5
     268:20 278:17      327:4,19           170:2 174:1,13    228:20 241:13      291:22 296:25
     281:2,11 282:6     337:19             176:8 178:15      254:16,17          297:12,18
     283:8,11         platform's 109:3     178:25 179:13     255:1 265:4,20     341:12
     288:20 293:8     platforms 99:19      179:18 180:17     278:11,15         precedent
     293:13,16,23       100:10,13,19       181:1,18          293:5,19,20,21     118:16
     299:15 300:4       101:4 114:16       185:14 188:25     294:5,15,17       precursor 16:11
     303:6 310:5        114:19 130:18      195:7,8 198:8     309:14 321:7      predatory 43:25
     313:10             130:19             200:12 201:4     portfolios 265:6   predicated
   Plains' 65:19      play 42:12 149:5     201:14 212:4,5    300:12             304:15
   Plaintiff 1:4,16     160:12 210:2       217:5 225:19     pose 136:1         preexisting 87:3
     347:4            played 42:9          227:14 239:12    positive 23:19      181:8
   Plaintiff's 34:1     147:10,24          248:10 251:20     293:3             prefunding
     167:9 206:19       151:2 194:17       252:10 253:2     positives 313:24    101:23
     264:8 293:2      playing 150:19       253:19 259:17    possibility        preliminarily
     302:23           plays 37:6           260:3,4 263:6     145:15             170:2
   plan 5:6 51:1      please 7:12          265:4 273:23     possible 48:5      preliminary
     52:14 95:9         31:22 71:21        276:16 278:23     53:21,22 81:20     182:18
     281:15             84:20 124:8        279:1,6,11        147:2 169:6       Premier 279:13


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0141
                                         Kenneth Rees
                                                                                 Page 383

   prepaid 15:5        232:12 241:13      199:1 239:7      processing         252:20 253:14
    19:17,22           265:13 279:10     prison 323:14      102:15            253:23 254:19
    157:18             280:22 296:8      privilege 239:4   Procter 2:18       254:21,22,24
   prepare 258:25      296:17 319:24      269:11,23        produced 1:15      255:8,12 256:2
   prepared 247:10    prevent 13:9       privileged         47:10,11,15       256:6,10,16
   preparing 52:5      16:24 202:19       226:20,22,22      206:25 226:19     258:13 259:20
    235:14,14          263:3              226:25 239:3      230:9             259:21 260:2
   prepayment         previous 174:25    pro- 338:3        product 19:5       260:10 261:13
    60:17              178:18,20         probably 28:11     20:23,24 21:5     261:18,25
   presence 137:2      186:24 187:4       39:14 46:22       21:10,12,18,21    265:16 266:4,9
    137:4              194:17 224:7       47:11 65:4        22:5 24:16        266:19 278:25
   present 3:14        243:7 247:12       90:22 99:3,6      26:20 57:4,8      279:18 280:19
    32:5 137:9         247:25 279:9       108:22 131:19     57:16,18,21       286:7 294:9
    145:3 146:6        333:8              146:6,9 149:2     60:19 62:24       296:8,11,12,14
   presentation       previously          170:15 185:13     66:24 68:12       296:15 299:17
    5:10,12 80:22      138:13 210:6       192:24 214:14     96:21,24 98:10    300:21 303:22
    144:5 300:13       250:21 277:23      215:10 220:9      98:12,14,15       311:9,9 312:14
   presentations       277:24 280:4       237:1 261:23      100:12,12,14      313:25 321:5
    144:12,15         pricing 132:4       263:8 275:4       100:18,20,20      327:21 331:22
    145:20             259:14 260:12      284:6,8 286:17    100:21,25        product-by-pr...
   presented 58:7      262:24             288:12 298:5      101:5 113:14      251:4
    137:8 140:24      pride 27:5          300:23 302:7      125:4 130:19     production
    141:1,4 206:10     262:12 323:3       337:5             130:23,25         146:12 168:4
    208:18             327:12            probe 77:5         131:24 134:12     230:3 246:18
   president 15:23    primarily 23:22    problem 19:4       137:9,10,25,25   productivity
    20:5,7 45:9,11     84:9,25 106:1      96:25 164:13      138:22 139:6      14:15 17:15
   press 234:15        106:15 248:1       164:14 197:18     150:18 155:25    products 22:2
   prestigious 14:3    252:14 254:9       202:9 204:8       156:1,18 157:9    30:18 33:8,11
   presumably          283:19 324:16      303:16            157:10,19,20      40:24 43:25
    282:14 292:7      primary 39:8       problems           163:2,13,21       56:3,19 57:11
    308:21             129:15,19          288:21 314:16     165:22 166:2,5    57:24 59:3,4
   presume 29:1        136:18 261:2,4    Procedure 1:23     166:6,10,16,23    60:4,23 67:2
    292:8              290:17 307:23     procedures         166:23 167:5      67:14 68:1
   pretty 17:23       prime 105:15,22     328:16            168:23,23         74:6 112:21,24
    22:25 30:8         106:1             proceed 9:4        169:3 173:8,22    112:25 113:2,4
    39:14 44:16       Primus 148:19       227:7             176:10,21         113:8,20
    69:6 72:25         186:15            proceeding         181:25 191:5      115:10 131:12
    95:24 115:10      principles 94:6     348:1             191:25 193:17     131:22,23
    119:5 120:3        95:1,6            proceedings 4:4    193:19 195:10     132:10,20
    126:1,1 132:10    print 316:7         9:12              197:4 198:3,11    133:9,9 138:3
    140:20 151:13     printout 230:10    proceeds 15:5      198:12 210:6      151:10,15
    159:2 170:25      prior 44:15 79:2   process 56:17      211:2,5 216:11    163:3 169:22
    186:22 192:21      83:7 88:20         92:12 103:11      216:18 224:3      176:5,5 201:23
    200:20 202:16      121:9 181:13       133:17 170:5      224:22 234:5      203:11,11,13
    204:2 209:7        193:11 194:13      244:11 335:15     234:15,16,19      210:9 213:22
    224:9 228:7        197:1,8 198:21     337:16 341:3      234:25 235:2,8    224:16,16,17


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0142
                                         Kenneth Rees
                                                                                 Page 384

    233:13 234:6       112:6 126:9        158:17 211:13     106:10 211:10    purposes 46:14
    235:13 251:21      128:18 131:17      211:22 265:5,7    214:11 310:12     73:24 74:15
    251:24 252:14      131:18 150:6       270:8,14 272:6   provisions 1:23    94:5 111:12
    256:7 257:18       150:11 158:11      273:7 287:5      public 24:20       112:2,4 146:10
    258:2,4 259:7      185:15 186:4       296:22 308:20     46:8 52:12        146:14 169:13
    259:7,12,23        186:23,24          323:16 324:4      54:5 144:7        170:13 236:4
    260:20 261:11      191:10 228:12      337:20 339:1      145:11,16         239:7 335:2
    262:12,17          233:19 322:14     provided 82:23     235:14 258:25    pursuant 1:22
    278:8 303:11       323:14             84:2 134:15       259:4 262:6       110:3,10,17,22
    304:3 312:12      progressive         158:19 196:22     327:1             110:23 248:5
    321:8 325:6,6      304:11             198:9 212:20     publicity 118:2   pursue 147:2
    325:7,7 326:14    project 17:3,6,9    212:23 219:17     118:7,23          155:1 156:25
    326:15,16          17:14,15 127:4     236:6,8 270:12   Puerto 151:21      180:11
    327:3,3,13,18     projects 17:8,18    271:5 273:11     pulling 229:6     push 69:13
    332:8,9 343:14    promised            273:12 287:1      312:11,12         255:15
   professional        138:14             331:7 340:6      punch 246:1       pushing 276:10
    11:6 23:17        promulgate         provider 106:19   purchase 68:18     310:20 313:22
    27:24,24 42:20     28:19              109:22,22         73:22 77:21,22   put 15:4 23:20
    45:22             promulgating        115:2 131:13      78:1 88:14        23:21 58:23
   professionally      297:12             150:5,9,16        91:17,21          80:4 81:2
    200:24 204:12     pronounced          182:25 186:11     110:10 213:6      82:17,18 83:18
   proficient 287:7    320:8              194:14 195:24     307:6,10          84:14 85:7
   profitability      proof 19:13         217:11,18         308:24 309:1      86:19 119:9
    15:17 255:8       proper 79:17        219:12 228:8     purchased 78:6     137:10 138:16
   profitable 253:9    80:20 81:21,23     228:10 257:20     89:10 93:2        169:24,25
   program 13:23       82:3 92:15         297:8             108:24 110:16     190:20 232:1
    83:16,18,21        166:15 342:8      providers 110:2    173:13 179:6      245:25 282:1
    86:9 87:3         propose 264:25      186:3 228:4,11    201:4 205:18      285:22 287:25
    131:12 150:8       274:10             258:24 277:12     220:21            300:12 341:8
    155:16,17         proposed 183:2      306:13 340:5     purchaser         putting 62:16
    156:14,15,22       206:14 207:5      provides 67:3      170:19            82:8 86:7
    157:3,3 180:1      211:4,8 279:24     157:25           purchasers         170:10 195:18
    180:8 186:23       300:8             providing 21:24    202:6             283:2 311:4
    187:4 188:6,13    proposing           88:3 102:19      purchases 307:9   puzzling 107:7
    188:25 198:6       264:19             120:21 126:17    purchasing        pyramid 101:3
    210:25 221:6      proposition         196:12 209:12     108:12 116:15
    223:4 243:15       99:13,18,21        211:16,21         138:23 174:16           Q
    296:6 315:1,2      104:18 114:20      212:7,9,25        307:14           quality 276:11
    315:6 316:15      pros 318:15         213:1 232:15     purporting 72:4    339:3,6
    318:25 319:4      prospects           235:24 241:11    purpose 51:17     quarterly 34:20
    322:24,25          235:16 264:13      262:1 263:6       52:15 54:5        145:7,8
    323:14,22         Protection 2:8      321:13 323:4,5    55:7 122:16      question 9:4,8
    324:5,23,24       proud 30:14         328:12 337:17     127:1 134:4       9:21,23,24
    328:5 342:18       303:13             337:19 339:2      171:18 172:10     10:7,10,13,18
   programs 14:4      provide 89:19       340:3             172:19 173:2      10:25 20:25
    67:19 86:20        102:4,5 149:25    provision          173:14            21:2,6,8,9


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0143
                                     Kenneth Rees
                                                                              Page 385

    23:15 26:8      173:7,17          227:4 235:23       93:9 113:16        40:15,18 69:22
    30:22 31:12     176:12,23,25      236:12 239:7     rates 299:19         73:18 75:22
    34:5 35:15      177:5 182:4       299:3 332:21       304:5,8,21         109:19 120:13
    39:13 40:3      187:12 189:14     333:23 334:8       313:22             122:1,6 123:23
    41:8 42:5       194:4 196:4,5     335:3 344:2,4    rationale 119:13     128:18 135:17
    44:13 46:7      204:1,24          344:7,8,9,10       302:16             148:4,17
    48:20 52:22     205:17 207:10    quick 317:17      reacting 144:21      149:22 155:14
    53:2,16,25      212:2,14         quickly 60:15     reaction 121:14      157:13 158:13
    55:16,23 56:5   213:18 214:17     100:9 239:2,15   read 24:18           165:15 167:15
    58:11 62:13,20  222:1,23 223:2   quicky 169:12       50:12 74:4         171:7 173:19
    63:11,16,24     224:20 225:4     Quid 66:14          84:18 107:9        182:20,24
    64:2 66:6 68:8  228:25 234:11    quirky 189:7        117:1 123:12       186:21 197:8
    69:25 70:11,20  241:16 245:1,3   quite 107:24        124:11 166:21      200:19 205:1
    71:19,22,25     249:11 250:22     149:23 215:12      172:15 226:8       213:2 216:10
    72:23 73:7      255:4,14 256:8    217:20 233:11      299:7 306:24       223:20 227:5
    74:18 76:2,11   261:8 262:10      233:12 277:4       316:6 326:10       239:17 243:3
    76:12,15 78:14  267:18,19,21      304:17             326:25 346:3,4     247:16,16
    79:4,7,16,17    270:12 272:6     quoted 33:3       reading 73:18        259:5 261:15
    79:17,22,22     272:25 274:16    quoting 33:2        124:20 200:9       266:2 267:7
    80:20 81:6,17   274:22 275:17     65:18              278:18 316:24      271:6 276:10
    81:20,21,23     275:25 279:23    Qureshi 140:7     ready 128:20         277:3,5 311:19
    82:4,11 83:9    287:22,25                            162:4,4 166:4      313:20,21
    83:10,20 84:20  288:6 289:8,15           R           166:17,19          319:9,9 321:15
    85:13 88:9      289:18,21        R 1:19 2:1 3:1      170:13 267:13      322:3 329:23
    89:23 90:18     292:9,14,21        347:10 348:9      281:15,23          334:3
    92:10,12,13,16  294:1 295:6,7    raise 29:25       real 59:18         realm 232:8
    94:11,24 95:4   295:22 301:11      136:14 258:16     124:19 192:22    reason 8:19
    95:19,23 96:16  305:24 306:11      259:6             196:22 233:5       10:20 11:24
    97:5,15,19,19   306:24 307:22    raised 108:6        317:17             21:13 45:18
    98:1 100:17     308:11 309:5       337:7           real-world           60:23 63:9,13
    101:20 102:1    310:3 313:15     raising 134:8       122:11             89:18 131:10
    102:25 105:3    322:11 329:13      137:17 311:14   realities 122:17     152:15 153:3
    105:17 107:21   329:22 332:3       311:15 312:3    reality 94:8         202:2 203:5
    108:20 109:8    332:20 333:1,1   ramped 296:15       120:25 221:1       204:5 219:10
    113:7 114:23    333:5 336:12     ran 148:20          221:20             224:25 232:1
    124:6 125:18    337:18 338:19      258:2,3         realize 75:20        248:8 255:20
    127:16 128:10   339:24 340:14    range 20:12         114:16 177:12      268:5 283:18
    136:1 137:8     341:6 342:2,8      65:22 90:23       212:12 295:15      320:9 336:22
    139:8 141:11    342:10,13          215:4           realized 14:17       337:4 345:3,6
    146:1 149:9     343:13,21,23     ranging 17:23       205:9            reasons 30:6
    150:22 151:8    343:24           rapid 129:18      really 11:4,16       69:9 156:13
    153:24 155:9   questioning       rapidly 129:20      17:9 18:2 19:9     223:8 347:22
    156:8 160:14    236:5 312:24       170:25            21:22 23:25      rebranded
    162:10,23      questions 12:14   rarely 37:21        30:20 32:22,23     57:20
    164:11 165:7    21:7 50:9 92:3     61:4              34:22 37:25      rebranding
    172:14,15,16    92:7 126:18      rate 61:10 93:6     38:1 40:10,13      56:21 132:3


                             WWW.KLWREPORTERS.COM
UNSEALED
                                     App. 0144
                                           Kenneth Rees
                                                                                     Page 386

   recall 57:18          264:4 289:19        177:21 291:5       270:7 294:7        243:9,9,12,14
     59:17 178:23        306:20 307:19       295:8              308:24 312:13      329:24 334:6
     215:9 259:5         318:1,5 330:6     referenced           329:10 332:7       343:14 347:24
   receipt 347:20        331:11 334:18       171:21           regarding          relates 301:20
   receive 73:12,14      344:12,14         references 178:1     219:13,14        relation 236:9
   received 142:18       345:3 347:15        213:3 254:15       235:23 247:12      318:17,19,20
     142:19            recount 155:4         297:2              273:12           relation- 183:25
   receives 67:15      redirected 266:8    referencing        regardless         relations 38:14
     68:4,13           redirecting           294:16             260:25             41:15,16,25
   recession 276:10      310:21 311:8      referral 218:24    register 8:21        313:9,11
     277:3               313:1,8           referred 31:13     registered           318:12
   recite 122:17       reduce 304:5          127:11 174:20      232:13           relationship
   recognition         reduction           referring 17:15    regular 154:19       42:8 74:11,20
     120:25              275:22 304:19       31:10 46:2       regularly 286:6      74:20,22 75:6
   recognize 51:9        304:21 309:9        47:18 54:15      regulation           79:19,24 80:1
     75:9,19 96:2      reductions            62:12 65:9         341:19             103:14 104:20
     98:19 323:13        304:14              71:10,12 86:1    regulations 13:9     107:5 116:21
   recognized 98:4     Reed 13:21            102:13 103:13      69:11,23           127:10,10
     98:8,14             44:20               121:21 126:2     regulator 70:5       128:8 130:14
   recognizes 73:25    Rees 1:9,15 2:12      150:12 229:14    regulator's          134:24 135:15
   recollection 13:6     4:5 5:4 7:3 8:4     265:17 266:18      116:5              135:15 136:5
     105:5 108:22        8:5,10 13:14        293:20           regulators 69:17     136:19 137:12
     134:9,22            31:21 32:10       refers 35:5          227:18 276:10      137:16,23
     155:18 161:6        36:9 39:6         reflection 30:23   regulatory           148:23 149:4
     167:9 168:18        50:20 58:8        refresh 167:8        52:12 112:10       149:11 150:24
     169:15 195:5        63:24 85:25         200:7              112:14,22          150:25 158:17
     200:8 256:13        104:6 128:6       refreshing           113:19 114:2       160:24 161:3,7
     266:15 279:8        135:13 147:1        313:23             115:5 116:9,23     161:11 162:15
     309:19 319:10       167:19 206:6      regard 11:6,8        117:2 121:24       162:25 173:21
   recommendati...       245:13 249:13       38:14 39:10,24     154:8,13,15        174:5 179:16
     269:15 270:20       270:6 272:5         55:20 67:13,18     227:17 272:3       184:6,15
     274:20              282:14 299:14       77:7 94:18         275:9,10,14        185:18 186:10
   recommended           330:8,9 344:11      95:7,14 96:20      276:9,17 292:1     193:3 195:2,16
     225:14 270:19       345:2 346:3,9       107:17 108:14      301:13,16          195:25 198:10
   record 1:24 7:2       347:8,13            118:12 126:25      302:11             199:10 200:10
     7:13 8:17,22      reevaluating          129:8 130:18     reimbursed           205:5 209:11
     8:25 13:3           25:5                133:2 147:24       237:22             212:19,22
     44:22 46:13       refer 124:12          150:20 151:5     reject 101:16        213:21 214:8
     49:20 50:15,18      128:11 254:8        181:8 188:6      related 11:11,12     217:12 222:5
     68:11 92:6          326:15 327:3        191:24 192:2,4     11:13,15 98:3      225:13,15
     104:1,4 127:24    reference 34:12       193:10 194:22      98:10 107:2,4      275:12 288:11
     128:1,4 146:21      47:16,17 54:13      197:9 217:11       117:2 152:11       290:18,19
     146:24 177:11       57:10 99:9          220:20 232:15      217:15 233:23      311:18,20,21
     177:25 178:6        104:10 112:12       244:20 251:16      235:4,7,10,19      311:23 316:13
     185:3 193:20        121:10,11,12        256:5 265:23       236:7,18           316:14,18
     206:1,4 264:1       122:2 170:19        266:22 268:19      237:15,15          318:22,24


                                   WWW.KLWREPORTERS.COM
UNSEALED
                                           App. 0145
                                       Kenneth Rees
                                                                                 Page 387

     319:23           144:11 147:20      307:3,8,11         64:5 84:21         307:23 322:21
   relationships      148:17 153:4       309:8,13,14        85:3 172:17,25   requirements
     73:2,3,11 96:4   153:11,12          310:8,13,16,18     245:23 306:25      180:13 341:8
     126:9 127:14     154:18,21          310:22,24          307:1 327:20     requires 70:23
     128:13 130:11    157:2 159:18       311:6,13,14      Reporter's 4:9       256:2
     130:16 147:7     160:18 162:5       314:11,12,12       347:7            requiring
     147:12 148:22    165:15 167:4       314:19 316:12    reporting 7:11       209:17
     149:6,13,14      168:14 171:12      317:6,9 319:13     263:5,8          resell 202:15
     152:18 190:4     171:17,24          325:8,9 329:5    reports 251:9        203:17
     227:23 238:22    172:8,18,25        331:5,10 334:5     341:1            reselling 202:19
     314:18 317:10    174:12 177:2,6     338:1,2,4,9,9    represent 74:10    reservation
   relatively 86:16   177:8 178:8,10     341:15             225:22             87:16 192:22
     117:4,24         178:14 179:13    renamed 16:13      representation       196:14 197:6
     120:14 128:20    181:15,16,20     rent-a-bin           72:8 233:3         322:16,18
   relaunched         182:11 194:6       185:16           representations      324:6,9
     234:25           194:18 198:6     rent-to-own          186:21 199:2     reserve 82:23
   relaying 144:19    199:22,23          157:19           representative       84:2
   relevant 60:12     200:17,22,22     rental 341:23        248:10           reserves 70:7
   relying 138:14     201:9 202:2,4    renting 341:18     representatives    resided 268:13
   remained 154:8     202:9 204:9        342:15             7:10 248:20      residents 268:15
   remarketed         205:20 208:8     repaid 178:20      represented        resold 341:9
     266:8            208:17,20,22       285:2              40:15 71:15,17   resources 91:8
   remarketing        208:23 209:2     repay 22:17          148:6 153:3,5      91:10 205:8
     266:2            211:25 212:16    repayment            193:2              249:8
   remediation        215:2 216:3,4      257:5            representing       respect 308:11
     102:8            216:9,13,23      repeat 293:25        157:4 160:19     respond 137:7
   remember 20:11     217:21 218:10      303:13             225:9 238:18       171:7 307:20
     20:20 27:22      224:11 226:5     rephrase 164:10      238:22 250:19      339:15
     28:11 33:19,22   228:1,5,7        replace 264:12       262:19           responding
     52:5,10 54:1     238:2 239:25     replacement        Republic 57:21       253:11 305:11
     59:23 63:21      240:1 241:22       181:7            Republicans        responds 334:16
     64:3,6 78:25     243:17 244:13    replicate 183:21     301:17 302:2     response 11:2
     79:20,21,23,25   244:16 248:11    report 5:21 39:2   reputable 191:8      12:20 25:3
     80:2,5,6,9,13    248:19 255:15      230:15,20        request 282:17       43:18 77:2
     80:21 88:1       255:18 260:11      247:11 249:25    requested            121:24 228:25
     90:19,24 93:7    271:25 272:12      254:15 264:7       230:23 347:18      229:5 232:17
     106:18,22        272:16,18          274:9 277:19     requesting           240:19 254:13
     107:4 115:25     273:24 274:13      280:3 282:14       317:4              269:8 276:5
     121:11 125:15    274:18 276:3,6     282:19,23        require 69:11        334:15 337:6
     126:10 127:3,3   280:12,14          283:1,7 293:1      75:18 95:1,25      341:19,20
     127:5,12,18      281:18 284:2       293:9 294:4      required 75:9        342:14,16
     128:24 129:7     285:13,14,15       298:11,23          98:22 193:25     responses 8:21
     129:12,12,24     287:15 289:15      302:19             291:16             8:22
     133:16,19,20     289:20 293:11    reported 1:20      requirement        responsibilities
     133:22 134:1     305:24 306:4     reporter 7:8         80:24 98:16        36:7,11 220:11
     134:14 143:8     306:18,22          8:17 43:21         220:8 222:14       243:23


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0146
                                        Kenneth Rees
                                                                               Page 388

   responsibility       215:18,22,24    ridiculous 81:22    109:25 110:4     205:15 206:10
     38:18 39:9,9       216:1 221:2     right 12:5 13:15    110:14 111:2     207:5,7 208:14
     164:5 242:16       237:23 240:20     13:21,22,24       112:8,15         208:23 209:9
     328:21             240:22 241:1      15:15 18:20,22    113:15 115:14    209:19 210:7
   responsible          241:25 251:10     18:23 19:24       115:16,24        210:22 211:25
     36:13 56:12        252:13 253:8      20:15,24 22:3     116:3,7,17       213:3 214:15
     93:8 262:20        253:16,18,22      22:4,8,21,23      117:20 119:5     215:15,18,20
   rest 258:1,14        280:25 289:4      23:13 24:3        119:24 120:2     216:2,21 218:8
     259:3,8 316:24     290:10 292:3      26:5 27:7,19      120:21 122:21    219:5,17,18,20
   restroom 50:2        303:17 341:22     28:23 30:10       123:9,10 124:4   220:7,13,24
   restructure        revenues 238:21     32:13,13 34:5     129:11 130:20    221:7,17
     127:5 296:7        241:18 252:13     34:16 36:22       130:24 131:1,5   223:25 229:8
   restructured         253:19 264:12     37:2,2 38:7,9     131:8,25         230:15 231:9
     234:20             303:25            39:7,11 40:1      132:10,15        231:13,16,19
   result 9:9 116:4   review 12:12,15     41:6,12 42:3      134:20 135:2,3   232:16 233:5
     185:2 306:16       12:18 13:10       43:3,4,17,17      135:18 136:15    234:7 235:19
     307:1              142:7 143:17      44:3,7,21 45:6    137:6 138:4,16   236:19,23
   results 37:21        209:23 295:23     48:13 51:14       139:4,6,15,22    237:8,17,18
     255:9,11           298:25 299:4      52:1,8,20,25      140:9 145:16     238:7,8,21
   resumé 13:20         300:14            53:11,14 54:11    146:9,16         239:10 240:8
   resume' 45:2       reviewed 12:24      54:19 55:3,11     151:19,23        240:21 241:3,8
   retail 18:22         76:22,24,25       56:8,15,20        152:1,21 155:7   242:4,10
   retailers 19:12      171:10 284:6      57:8,14,22        156:1,23,24      243:24 245:2,6
   retained 77:16     reviewing 49:19     58:1,9 59:7,8,9   159:9 160:25     247:13,23
     188:22 290:8       255:7             59:13 60:8        161:12,15,21     248:7 249:2,23
   retro- 259:8       reviews 48:19       61:4 62:2,4       162:20 163:17    250:16 251:6
   retrospect           51:7 64:14        64:16,21 65:13    163:25 164:6     251:14,22
     276:23             135:10 143:16     66:4,25 67:10     165:13 166:2     253:3,4,5,21
   return 90:10,16      145:8,8 168:3     67:16 69:2,23     168:8,13,24      254:5,11,12,22
     91:3,7 92:22       168:10 206:21     70:8 72:16,18     170:21 171:21    255:2 256:6,9
     93:7,10            208:15 226:12     74:3,14 75:12     171:23 173:10    256:22 257:10
   returned 347:19      299:9 303:2       75:24 76:6        173:14,16        258:25 259:20
     347:20             305:9 315:14      77:8 78:11,17     176:1,10 179:4   260:7 261:5
   returning 274:8      326:5 330:11      78:19,25 79:21    179:21 180:3,6   263:24 264:6
   reuse 265:15         330:25            80:5 81:4,10      180:16,25        265:25 266:23
   reveal 153:24      revised 299:18      82:25 87:5        181:2 183:25     267:15,25
     236:1 270:7      rewarded            88:16 89:2,5,9    187:9 188:8      268:7,8,23
   revealing 71:20      260:17            89:12,16 90:5     189:6,10 191:5   270:6 271:1
     274:16           Rhoads 2:13         90:11 91:13       191:13,25        272:14 275:15
   reveals 154:2      Richard 2:13        92:1 93:13        193:4 194:15     276:22 277:2,6
   revenue 68:14        8:3 13:2 48:2     94:1 95:7,12      195:10 196:2     278:3,3,25
     73:15 75:10,19     164:20 167:16     96:14,25 99:13    197:10 198:4     279:2,20 280:2
     96:13 97:1       Rick 152:21,22      99:21 100:7,15    199:21 201:10    280:20 281:5
     157:5 197:17       152:23 190:18     101:18 104:6      201:16,23        281:10,24
     199:13 214:11    Rico 151:21         106:25 108:11     202:9,17,21      282:9 283:11
     214:13,24        rid 14:16           108:18 109:13     203:4,14,23      284:3,21 285:4


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0147
                                          Kenneth Rees
                                                                                Page 389

     285:5,6 286:7       104:19 111:6       20:13,18 27:10   258:8          Scheff 2:13 8:3
     286:11,25           116:23 117:2       65:23 178:8    saw 31:17 119:6   8:3 13:6,17
     287:2 288:17        117:19 125:15      283:6            144:2 183:1     14:5 20:16,19
     289:5,6,23          126:11 132:9     row 15:1           196:18 197:5    21:1 22:9,13
     291:18 292:7        133:2,23 146:5   royal 297:6        202:25 204:21   23:14 26:7
     292:10,12           277:22,24        RPR 1:20           206:13 243:7    27:13 28:25
     293:5 294:17        278:2,10           347:10 348:9     249:18 256:6,7  29:6,12 31:4,9
     294:21 297:21       299:17,24        rscheff@mm...      276:8 305:18    31:13,21,25
     298:13 300:6        315:1 335:7        2:15             323:5 328:25    35:14 38:8
     301:8 302:18        336:6,8,16       RSVP 320:21      saying 37:16,22   39:12 40:2
     303:14,15,17      risking 88:15      rule 10:9 124:21   62:11 118:19    41:7,18,23
     305:6 306:8,18    risks 77:25          124:25           118:19 122:2    42:4,15 44:12
     307:3,16 308:8      91:24            ruled 124:15       123:18 124:22   45:7,20,24
     309:17 310:1,7    RJL 315:22,24      rules 1:23 8:14    129:22 137:24   46:6 47:20,24
     311:4 312:19        315:24,25          75:18 95:25      150:16 164:3    49:8 50:4 52:3
     315:23 316:4      RLJ 315:18           124:20 189:8     176:13,25       52:9,21 53:1
     316:11 319:1        316:4              189:22 190:2     191:17 223:12   53:15,23 54:15
     322:10 323:25     roadshow 5:12        203:16,23        233:1 242:7     54:22,24 55:4
     328:22 329:5        144:4,12           299:18 300:25    257:17 266:18   55:15,22 56:9
     329:20 330:1,4    Roberts 199:18     run 15:21 36:1     285:7,23        56:23 58:2,10
     331:22 332:9      robustness           103:23 159:23    293:14 305:19   58:19 61:5,12
     332:10 334:25       229:21             200:24 204:12    308:25 312:25   61:16 62:10,18
     335:23 336:10     Rocky 205:5        running 198:3,7    316:16 323:13   63:10,15,23
     338:16 341:14     Rodriguez 338:1      260:5            328:2 335:22    64:10 66:5
     342:16 343:11       338:22                              335:24 339:21   67:7 68:7 69:3
     343:15            role 36:23 37:7            S        says 51:21 56:11  69:24 70:10,19
   right-hand 47:5       38:6 40:1,16     S 2:1,18 3:1 5:1   59:14 63:2      71:6,18,24
   rightfully 313:7      41:16,21 42:9      6:1              65:8 68:2,21    72:22 73:7
   rightly 262:11        42:11,12         S1 46:9 326:25     73:12 102:21    74:7,9,17
     322:5               137:22 147:9     safer 15:6 19:17   104:24 113:14   75:25 76:7,12
   rights 118:12         147:23 148:4     sake 49:20         142:13,13       76:16 77:9,12
     119:7 120:8,10      149:5 150:17       177:25           144:20 146:4    77:15 78:12
     121:2 184:4         150:19 151:2     sale 341:3         168:6 177:25    79:1,11,16
     204:14 220:10       160:12 194:17    sales 340:11,17    216:22 229:9    80:7,11,18
   RISE 57:3             194:20 291:14      340:25           242:25 243:2    81:5,15,19,25
     131:21 132:3      roles 24:15,16     salient 45:1       251:2 252:24    82:3,9 83:2,7
     234:5,20 237:3    roll 281:23          214:8            255:7 259:11    83:11,19 84:5
     238:24 310:21       300:25           SAM 2:7            275:19 286:4    84:16 85:2,23
     310:21 311:8      roll-ups 231:4     Sarah 128:22,25    297:16 303:10   87:8,12,23
     312:14,20         rolled 299:18        129:1 215:10     317:3 330:8     88:8,19 89:13
     313:1,5           rollout 252:18       226:17           331:4 336:5     90:12,17 91:5
   risk 69:1 77:8,11   room 126:15,17     Sarah's 227:4      337:9,15        91:14 92:15,19
     78:3,5 88:24        128:23 130:10    saved 30:17      Schafer 11:18     94:3,10,23
     89:3,12,17          191:18             31:18 32:18,24   12:2            95:18,22 96:15
     91:9,13,23        Rosenman 3:4       Saverio 2:7 7:18 schedule 257:5    97:2,4,14,18
     100:2,21 104:7    roughly 17:6       savings 31:20      285:1           97:25 99:14,22


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0148
                                      Kenneth Rees
                                                                                Page 390

    100:16 101:19    198:16 199:8       325:21 326:1       299:11,16          259:1 260:24
    101:25 102:24    203:20,24          326:17 327:24      304:8 325:4        261:24 264:14
    103:12,17,20     204:22 205:23      328:6 329:12       326:7              264:22 278:16
    107:13,18        206:11 207:8       329:16 330:3     secondarily          278:20 279:8
    108:19 110:18    207:24 208:3       331:17,23          228:21 259:16      280:25 281:16
    111:11,25        209:20 210:8       332:2,12,25      secondary 202:6      283:15,21
    113:6,23         210:23 211:23      333:4,13,17      section 66:18        285:1 286:8
    114:22 115:8     212:1,6 213:17     335:11,25          102:4 108:2        288:25 289:16
    116:8 117:13     214:16 215:21      336:11 337:10      112:9 116:23       292:12 293:8
    117:21 118:9     219:21 220:3       338:6,17 339:9     250:24 251:10      294:22 295:4
    118:25 119:25    221:4,9,22,25      339:17,23          252:16 254:17      296:25 297:1
    122:5 123:11     222:17,24,25       340:13 341:4       255:5 257:24       299:21 303:7
    124:5 125:17     222:25 225:2       341:24 342:5       264:18 275:8       315:19 316:20
    125:23 126:12    225:16 226:18      342:11 343:16      288:21 294:12      316:22 317:2
    127:15,23        226:21,24          343:19 344:8       294:16 301:13      326:1 331:19
    129:14,25        233:6 234:9        344:10           secure 34:11         336:5 341:20
    130:3 132:11     241:4 244:24     school 14:7 16:5   security 90:2        342:21 343:18
    132:16 133:5     245:2 246:2,5      36:8             see 8:16 9:7,7     seed 175:24
    134:5,21         246:7,13,19,24   Sciences 217:10      12:1,16 17:5     seeing 80:22
    136:16 137:19    247:2 250:7        219:14 221:1       30:1,13 33:17      158:16 182:20
    138:5,18 139:7   261:6 262:8      scoping 329:8        44:11 46:24        208:8 323:7
    141:6,10 142:1   263:22 267:17    score 106:3          47:4,6,10 51:1   seen 45:25 51:19
    142:3,9,20,23    268:24 269:12      258:10 278:13      54:9,11 56:3,6     55:5 58:5,13
    143:1,7,20       270:2,4,22       scores 68:5,14       62:6 63:2          58:15 72:3,5
    144:10 145:25    272:5,8,14         73:13 109:6        64:16,20 65:19     112:12 144:15
    148:2 149:8      274:15,21          278:10,14          65:23 66:1,20      161:25 162:11
    150:21 151:7     275:16,24        scoring 277:23       67:8 75:4          168:12,15
    152:2,14 153:9   277:15 279:21    Scott 152:8,12       92:11 104:12       185:13 218:20
    155:8 156:8      281:6,25 284:9   scramble 169:4       112:10 116:23      218:22 230:2
    158:25 160:2     285:12 287:3     scrambling           117:8 141:2        297:10
    160:14 162:6,9   287:17,21,24       281:11             143:18,20        sees 223:8
    162:22 164:7     288:5 289:7,12   se 52:15 132:18      161:25 164:13    select 256:16,21
    164:15,18,22     289:17 292:8       337:6 339:5        168:12,24          257:15 259:24
    165:7 166:3,20   292:14,23        search 260:16        170:16,20          260:1,6 261:1
    167:18 168:25    293:24 295:2,5     285:17             206:24 207:19    selected 5:20
    172:3,5,23       298:5 299:7      searches 163:8       208:22 209:4       230:15,20
    174:10 176:11    301:10,24        seasoned 39:1        209:13 213:9       231:6
    176:22 177:9     303:19 305:15    seat 292:22,23       213:11,13,13     selective 246:10
    178:11,13        306:9 307:18     seats 343:4          214:12 219:8     sell 15:18 134:17
    181:11 182:3     307:21 308:10    second 116:23        219:10 223:10      134:20
    183:15 187:10    309:4,24           117:1 127:24       229:3 230:3      selling 107:3,4
    187:24 188:9     311:10 312:15      195:6 209:16       231:4,19           188:2,7 201:15
    189:12,25        313:13 315:9       213:4 226:11       240:18 241:22      202:5,16
    190:10 191:6     316:23 317:15      226:14 238:10      250:13,21        semimisrepres...
    191:14 194:3     317:18,21          255:6 264:9        251:23 252:7       105:7
    196:3 198:12     322:8 325:17       280:6 286:4        254:20 255:6     semimonthly


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0149
                                         Kenneth Rees
                                                                                   Page 391

     255:22,25          297:7 343:2,4      60:9 83:1,6        127:24 128:25    shy 298:6
     256:3,15         services 14:10       84:18 85:9         141:7 146:18     sic 73:8 84:25
   send 109:23          14:21 17:10        86:3 88:17         153:18,23          315:24
   sending 248:20       23:6 67:3          89:7,22 93:14      177:10,24        side 11:8 66:14
   Senior 2:8           74:24,25 89:20     135:8,19,24        184:25 226:7       66:16 93:18
   sense 37:19          102:19 158:18      138:17 141:15      226:10,14          95:16 97:8,24
     98:25 99:5         158:19 194:15      172:13 178:12      227:7 234:8        133:3 140:11
     149:25 158:15      197:10 209:13      181:10,12          235:20 236:16      290:17,22,23
     182:19 190:24      219:16 232:15      220:17 221:3,8     239:6,10           313:10
     197:3 209:23       232:21 233:8       221:21,24          263:20 270:6     sides 207:3
     304:22 308:13      235:23 236:3,7     237:25 239:1       271:4 273:6,10   Sievert 1:19 7:8
     315:2 322:17       236:9,22           239:16 242:24      273:17 274:21      347:10 348:9
     323:1              243:10 244:8       306:19,23          282:22 295:11    sign 210:17
   sent 18:2 53:8       265:7 270:8        307:17 309:23      299:11 326:7,9     300:15
     167:13 199:23      287:6,6 321:13     310:2 344:3,7      327:25 344:9     signal 21:22
     249:11 283:23      337:21 339:1,3     347:3              344:12           signaled 14:20
     284:6              339:5,13 340:4   share 199:13       shifted 131:12     signature 4:8
   sentence 258:21    servicing 19:7       214:12,13,24     short 44:25          165:20 208:11
     275:19             170:20 171:19      215:19,22,24       46:25              345:1 346:1,5
   separate 40:8        217:25 252:1       216:1 218:1      short-term           347:17,21
     315:24             257:19 297:8       240:20,22          22:19 301:22     signed 90:5
   separation         serving 18:3         241:1,10,12,25   shorthand 1:21       110:4 162:17
     319:8              19:9 23:6          289:5 292:4        335:2              165:10,16,17
   September            55:21 106:1        319:19 341:22    Shotten 311:17       165:19 207:22
     250:1,4,5,11       109:19 122:7,8   shared 112:5         311:21             208:10 213:15
     251:18 316:17      243:12 258:5       249:8 329:4      Shotton 305:25       283:9
   September's          262:15 327:13    shares 290:10        306:4            significant
     298:24           set 71:13 90:1     sheet 5:16 74:16   show 33:24 62:2      157:4 242:25
   sequitur 308:11      115:6,9 153:17     75:10 91:18        135:4 161:24       262:25
   serve 14:23          210:21 213:10      96:1 206:10        162:8,8 206:18   significantly
     16:18 17:16        239:10 241:7       207:2 208:21       207:24 218:25      215:25 216:6
     26:14 96:4         256:11 286:13      208:23 209:15      222:20 225:25    similar 69:22
     99:25 112:22       300:1 320:23       210:18,20          225:25 226:1       82:19 150:18
     113:17 114:9       321:12 324:15      215:17 217:4,5     229:22 325:12      158:18
     114:12 276:12      329:23             218:19 222:18      330:2            similarly 180:10
     276:19           setbacks 281:13      222:21 224:7     showing 57:23      simplicity 45:14
   served 59:19       sets 213:25          224:10 225:20      62:1 217:4       Singapore 17:20
     262:16           setting 37:3,3       230:9,11           230:8 255:12     single 58:22
   service 18:25        45:22 208:17       291:16             323:8              79:13 240:17
     100:22 115:2       238:23 290:16    sheets 73:25       shown 167:20         247:9 295:14
     120:20 150:5,9   seven 246:9          230:6              167:21 189:22    sit 82:6
     150:15 182:25      343:22           Sheldon 2:18       shut 187:13,17     site 166:25
     186:3,10         Seventh 3:11         8:1,1 49:18        187:22 306:17      169:12 285:23
     194:14 195:24    sexy 146:4           70:9 88:18         307:2              285:24
     217:11 219:12    Shapiro 1:3 3:3      92:2 113:24      shutdown 187:8     sitting 84:1
     228:11 258:24      7:24,24 47:2       125:21 126:14      309:22             163:10 343:5


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0150
                                         Kenneth Rees
                                                                                  Page 392

   situating 156:7    somewhat            122:17 123:19    sorts 251:12         324:21
     156:10 298:19      132:19 246:10     125:3 128:12     sound 21:7         speaker 43:3
   situation 99:6       334:25            130:6 133:20       192:21           speakers 301:15
     114:2,7 155:23   soon 53:14          144:5 146:15     sounding 40:20     speaking 75:2
     228:18 301:16      179:19 292:21     147:5 149:1      sounds 70:21         98:9 119:1
   six 298:6          sophisticated       151:14 157:11      104:16 213:6       131:16 209:14
   size 321:7           86:16             158:2,13           213:14 285:7       227:12 233:16
   sketching 53:21    sorry 18:7 27:15    159:16 163:10      303:16,21          233:20 269:5
   skills 323:6,17      45:11 49:6        169:7 170:6        323:15             318:21 331:10
     324:8,24           51:4 64:5         171:9,11         souped 16:22       speaks 164:8,9
   skim 295:16,19       65:12 75:14,15    173:23 175:17      19:4               309:8 336:1
   skipped 246:16       77:4 79:7 90:9    182:18 183:3     source 85:22         343:20,25
     246:17 298:12      96:17 110:13      183:19 184:13      107:3,5 288:3    special 99:11
   Sky 160:25           119:18 143:12     185:12,18          288:8              171:18 172:10
     161:2,6            144:18 145:6      188:25 190:14    SourceItOne          172:19 173:2
   sleep 10:21          156:3 157:22      190:19 192:14      340:23             173:13
   slogan 258:2,22      160:4 164:10      196:9 198:2      sources 106:2      specific 105:4
   sloppy 241:16        171:6 177:9       199:13 203:1       108:13 197:17      130:15 179:22
   slowing 309:20       178:15 179:22     204:8 207:15     South 2:14           198:13 205:2
     310:19             185:10 191:18     211:16 212:10      159:9,20           205:18 207:17
   smart 123:6          192:6 195:8       215:2 217:25       264:22 274:12      208:9 212:15
     183:12 247:16      205:16,22         222:3 223:5        274:14,20          307:12 336:14
   smirarchi@at...      220:17 225:18     224:15 228:17    sovereign 120:8    specifically 10:5
     2:10               233:23 239:14     228:25 232:8       120:10 121:2       17:12,24 40:4
   so-called 113:20     250:2,10,11       234:17 240:11      139:23 158:8       40:4 52:10
     267:18             265:5 272:13      242:2 243:6,11     184:4              62:21 70:22
   social 105:9         292:12 293:25     249:6,8 252:18   sovereignty          88:1 108:21
     107:8,8,12,15      294:7 313:4       255:24 256:24      158:10             119:1 121:25
     108:1,3,5,8        322:8 330:12      257:20 258:13    space 17:25          137:17 155:21
   software 209:12      330:15 332:4      259:13 260:21      25:15 43:25        186:4 191:24
     293:18             337:7 340:15      261:13 262:19      59:4,5 112:7       228:24 229:15
   sold 15:8 18:17    sort 14:7,20,25     263:10,13          114:21 277:6       258:15 280:14
     69:8 163:12        15:23 16:22       265:5,19           297:9              323:22
     187:18 204:19      18:2 22:6,25      267:10 269:24    spaced 295:14      specificity
     341:9              25:12,18 27:2     275:5 276:16     spanning 61:16       154:23 181:20
   solid 281:15         29:23,25 30:20    279:5,6 290:17   speak 52:15          340:16
   solution 80:15       35:10,23 37:13    296:1,14 297:9     54:3 71:14       specifics 84:6,22
     262:13             39:21 46:13       304:1,7,13         86:9 111:13        85:11 94:15
   somebody             51:15,17 52:13    306:7 312:4        121:16,20          133:19 178:21
     109:17 123:23      56:24 57:23       316:14 321:12      122:6 144:13       179:13 180:25
     148:6 151:11       75:5,16 77:24     323:1,9 324:4      152:18 166:24      216:8 268:17
     154:19 225:11      91:19 99:18       324:9,12 325:9     193:23 194:7,9     319:13,17
     260:18 303:23      102:7 106:9,19    326:21 327:2,7     216:7 232:4      specified 225:8
     333:25             107:25 109:5      329:9 331:9        235:6 238:5      specify 158:7
   something-or-...     114:1 118:22      333:22 334:7       256:23 290:13      334:9
     329:2              120:9 122:13      339:2,3 340:24     309:12 311:3     speculating


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0151
                                         Kenneth Rees
                                                                                   Page 393

     337:8            standards 277:4      266:25 268:2,7   Steve 11:17,22     street 1:22 2:5,9
   speculation        Standing 139:17      268:10,15          147:14             2:14 3:5,10
     53:24 81:16,18   standpoint 97:9      270:9 299:17     Steven 12:1          56:20 57:2
     214:17 279:22      136:7 252:11       341:19 347:11      78:19 147:15       138:16
     289:8 312:4      stands 139:19      state's 118:11       149:17 153:8     strength 114:25
     341:25             288:23           stated 1:24          190:9            strengthening
   speech 222:24      start 16:7 54:20     62:23 295:8      stick 276:25         128:18 130:14
   speed 325:1          54:20 78:17      statement 6:18       280:5 302:20     stretch 23:24
   spend 40:11          162:2 163:25       99:15 117:11     sticker 47:5         46:13
     244:20             165:24 166:18      119:12 122:13      49:25 142:2,3    strictly 115:22
   spendable            166:18 167:5       331:3 333:19     stickers 245:23      115:23
     234:16             174:12 182:1       333:21 335:1     Stinson 15:14,15   strike 28:22
   spent 40:14,18       201:15 237:2       337:25             16:9 18:5,9        90:9
     290:20             270:24,24        statements           21:15 23:12,23   striking 124:12
   spin 146:4           281:19             75:24 76:6,8       24:1 27:11,11      141:2
     235:15           started 14:13        76:21,23 94:7      40:7,9 153:16    stripping 197:20
   spinoff 32:4         15:2,11 16:7,9     94:22 189:23       159:13           strong 255:13
     44:17 46:11        18:9,10,12,13      329:10           stipulate 90:23    strongly 30:4,12
     53:5 132:25        18:14,18 20:6    states 1:1 7:6       109:22           structural
     133:18 235:9       21:14 23:1         61:19 68:16      stipulated           169:20 263:1
     248:24,25          53:4 81:19         72:25 113:3,21     124:10             317:8
     249:1,3,7          92:3 130:25        116:2,16 117:5   stop 92:16,17      structurally
   split 52:20          152:4 179:5        117:25 118:5,6     155:6 165:8        290:7
     132:24             224:9 248:20       118:19 119:6       177:1 179:20     structure 113:16
   spoke 43:17          259:19 331:8       120:4,12,15,16     188:14 227:18      132:5 138:19
   sponsoring         starting 100:25      121:4 122:3        273:6 307:9,14     138:20 171:8
     278:24             101:1 166:23       264:13,21          326:22             173:20 174:23
   sponsorship          226:4 249:24       266:13,20        stopped 176:18       174:24 175:7
     23:18            starts 47:19         267:5,11           177:3 185:14       176:4 182:23
   spot 303:23          101:3 167:10       268:12,23          310:6,16           184:15,20
   stable 25:21         223:12             269:3,6,16       stores 15:4,4        185:17 186:13
     182:23 184:7     startup 24:19,22     270:1 271:18       16:23 19:11        187:3 209:11
     227:23 296:8       24:22,24 25:1      271:24 274:5     straight 292:13      210:19 213:7
   staff 14:15          25:4,5,21          274:11 330:22      314:7              214:6 215:1
     128:19 129:6,9     296:12             347:1            strained 313:11      216:12 218:11
     285:20 287:8     state 1:20 7:12    stating 115:5        317:10 318:18      222:5,8 238:2
     314:9 324:25       57:7 61:18       status 285:1         318:19             238:5 242:5,7
     328:11,12          65:16 110:13     statute 113:13     strange 16:15        256:17 257:21
     338:13             113:9,10,15        113:13 119:23    strangely 26:3       259:14 261:18
   staffers 302:8       114:6,13         statutes 71:16     strategic 37:4       267:2 290:12
   stamp 183:19         115:22,24          72:8 113:22      strategies           296:6
   stamped 64:18        117:5,7 120:19   stay 95:5 160:2      128:12 130:10    structured
   stamping 215:3       121:10,13,24     step 15:22         strategy 37:4        221:18 222:2
   stand-alone          131:22,23          126:20 236:13      38:5 39:22         294:4
     330:7              158:9 185:3      stepped 15:24        255:12 304:20    structures 86:10
   standard 171:11      243:19 266:22      65:1             streams 280:25       160:1 217:19


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0152
                                         Kenneth Rees
                                                                                   Page 394

     290:5,16           258:21 330:21      12:12 21:1               T           149:1 159:8
   structuring        suitable 158:16      29:10 35:24      T 5:1 6:1           162:24 218:5
     126:8,8,8,25     suite 2:5,9          36:21 38:10,16   table 10:12         255:19 277:24
   struggle 29:17       324:21             38:24 46:23        62:17,21          290:23 318:11
   struggling         suited 180:12        48:18 51:5,5       287:25            336:7
     306:13           summarize            59:23 65:1       tablets 37:16     talking 9:1,3
   studied 123:9        304:1              72:7 77:18       tag 331:9           14:15 24:19
   stuff 123:6        summarized           79:12,15 82:7    TailWind            28:25 29:9
     192:15 232:3       250:25             92:6 99:6          165:11,12,20      31:5,6,6 32:3,5
     323:7 327:15     summarizing          110:14 140:15      217:10 220:25     32:6 36:5 39:5
     334:3              68:24              150:14 154:9     take 10:15 15:24    39:5,6,10,11
   style 27:2 28:24   summer 52:24         159:2 165:5        22:7 35:7         43:22 77:19
     29:15 30:7         251:20 252:10      166:12 168:1,7     49:24 50:12       81:7,10 84:12
     33:19 34:7       super 35:18          169:2 172:2        79:21 115:12      84:13 85:5,6
     36:5,6             253:8              176:3 181:21       123:9 124:24      85:18,19 86:21
   subject 114:5      supplied 13:7        188:21 191:20      158:8 169:16      89:4,5,9
     117:25 127:6       44:2 287:11        195:20 196:21      170:5,11          100:11 101:17
     158:9            supply 44:4          209:5 210:24       195:10 226:11     104:16,21,24
   submitted 44:7       336:9              211:1 218:21       247:17 260:20     108:12 109:11
   subprime 14:4      support 41:5         223:1,15 226:9     295:22 301:20     121:25 126:23
     105:9,18,22        69:18 98:13,13     227:12 228:8       304:8 315:10      129:1 130:17
     106:5,19 258:9     103:10,15          232:12 237:8       316:6,7 317:15    135:1 144:6
     276:13             117:3 128:20       244:9 267:9,14     317:21 328:21     145:4,14
   Subscribed           129:18,19          273:21 279:4       334:15 342:25     156:19 164:18
     348:4              138:7 139:10       287:20 289:18    taken 1:17 50:16    165:6 171:13
   substance 93:20      176:19 228:18      295:10 300:10      60:21 104:2       177:19,22
   subtleties           229:8,12,18        300:18,24          121:19 128:2      182:14,16
     133:12             238:24,24          304:23 308:12      146:22 206:2      184:13 190:8
   subtlety 337:24      243:10 287:6       310:12 315:17      264:2 318:2       192:6 195:21
   success 176:10       297:20 322:16      326:8,25           348:1             195:22,24,25
   successful 40:24     322:25 323:17      330:17 335:13    takes 168:22        199:6,6,17,18
     145:13 312:6       324:18 328:11    surprise 168:14    talented 24:14      205:4 213:19
     327:12,16          334:23 340:6       168:16,17        talk 13:16 32:1,4   218:24 251:18
   succinctly 334:7     341:12           surprised 65:25      40:10 43:19       251:19 253:19
   sued 187:20        supported            170:25 187:1       44:15 45:19       255:1 257:21
   sufficient 91:8      113:16 136:22      224:13             75:22,22 77:7     262:21 275:2,9
     213:10             237:12 307:19    surprising 90:7      79:9 114:17       286:10 299:23
   suggest 235:3        322:18 327:19      120:9,16 224:9     127:23 128:9      300:2 305:25
   suggested 224:7    supporting         sweet 303:23         134:11 178:5      306:1 323:24
     243:8 279:5        136:21 191:9     switch 49:12,19      184:8 201:13      329:17 332:1
   suggesting           229:20 233:4       49:25 182:8        213:15 222:19     332:16 340:21
     116:20 120:22      244:10             195:21 325:3       254:14 257:24     341:2,7,15
     179:9 291:9      supportive         sworn 1:17 8:6       271:1           talks 42:20
     293:11 312:23      315:3              347:14 348:4     talked 54:10        44:14,14  46:9
   suggests 63:24     sure 8:12,15       syllables 177:12     56:21 96:8        294:15
     141:3 238:3        10:4 11:15                            114:15,16       target 93:6,9


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0153
                                          Kenneth Rees
                                                                                    Page 395

     105:1 299:19     tell 8:19 9:24        306:10            5:23,24 6:4,5,7   theme 35:23
   targeted 106:10      58:5 82:7         terms 36:10 38:6    6:9,12,14,17        37:14
     257:8              87:21 124:8         42:11,12 60:22    6:19 47:6,9,17    therefor 347:22
   TC 27:22 217:10      142:13 149:10       74:3 86:17        64:18 167:10      they'd 192:23
     220:25             154:25 274:17       90:25 96:4        226:4 280:7       thing 8:24 14:12
   TCAS 241:2           286:4 288:2         99:12 111:20      293:2 302:22        30:10,11 45:16
   team 34:8 35:17      299:2 314:1         112:21 128:12 thank 28:7              47:14 60:16
     35:20 36:13,15     330:16              162:19 170:4      29:12 31:22         112:1 129:19
     37:17 38:3,10    telling 70:5 79:9     182:18 195:16     47:24 48:2,12       136:18 159:19
     44:5 52:7          168:19 224:25       206:14 207:5      51:2 54:24          202:13 204:3
     58:20,20 109:5     270:18              208:18 209:6,9    67:8 74:9           259:18 295:12
     144:25 157:6     tells 10:9            209:16 210:10     85:16 88:10         302:3 316:21
     166:10 170:8     template 170:1        210:14,21         106:24 126:22       316:25
     194:7 215:9      Templer 159:14        211:18 213:9      129:3 139:13      things 8:14 11:5
     223:23 224:4     tempted 236:1         217:7 241:21      141:14,18           16:17 19:14
     270:19 281:14    tend 61:3             244:15 259:13     142:16 143:12       24:18 25:6
     281:22 284:10    tended 101:12         267:10 280:1      143:15 154:6        29:25,25 30:21
     301:5 303:22     tension 325:5         281:1 317:7,8     156:11 165:1        34:13 39:17,18
     311:14,18,20     term 5:16 80:13     terrible 323:15     168:9,11 178:6      42:14 46:15
     311:21 334:7       80:21 93:20,23    terrific 50:3       198:16 200:5        48:6 52:1 54:9
     337:5 340:8,11     93:24,25            311:20            206:20 208:9        98:24 103:3
   teams 299:17         112:14,16,17      test 300:17         208:14,16           104:25 106:4
   technical 133:11     124:18 129:12     testified 8:7 54:1  226:10,13           129:8 130:6
     281:13             129:24 130:2        107:14 222:18     227:7 232:19        140:3 145:11
   technological        139:15 206:9      testify 185:4       236:16 245:5        146:2 157:7,17
     133:1              207:2 208:20        342:6             246:2 250:2,12      163:9 169:9
   technology           208:23 209:15     testifying 9:17     270:16 273:9        181:20 193:13
     14:23 16:17        210:1,17,20       testimony 45:8      273:16 276:1        196:15 207:16
     21:17 25:14        215:17 217:4,5      46:3 62:19        280:14 282:24       211:8 212:13
     26:14 33:10        218:19 222:18       79:2 82:10        283:11 287:23       215:4 218:5,9
     43:1,24 67:3       222:21 224:7        83:8 110:19       292:16,19           224:15 229:16
     68:5,13 73:13      224:10 225:20       135:20 155:2      294:18 295:24       240:9 245:19
     74:24,25 110:7     266:2 291:16        177:16 181:13     298:18,22           251:8 258:18
     114:9,11,24        328:18              181:14 212:1      299:1,10,12         263:5 312:18
     117:3 132:17     terminals 19:16       241:5 261:7       301:3 302:21        324:8 328:20
     133:14 149:25    terminate             313:14 335:12     305:8,17,17,19      334:5
     158:17,19          156:15,21           347:15            309:17 325:21     think 1:6 2:17
     159:4 217:18     terminated          testing 108:1       326:2,11            5:5,16 6:15,18
     217:24 220:25      162:25 180:8      Texas 1:20,22       329:18 330:24       7:4 8:2 11:11
     252:2 257:19       318:24              152:5 347:11      331:1 338:20        13:7,9 15:12
     261:15 279:16    terminating           348:9,12          344:11              15:20 17:9
     321:16 327:4       156:14 157:3      text 72:13 103:8 thanking 280:11        20:21,24 21:10
     337:19             168:19 316:18       274:8 278:18     Thanks 49:17         21:21 23:9,9
   tel 348:13         termination           285:22 342:21     51:6,8 143:22       25:5,19 26:19
   Teletrack 106:7      180:1 319:23      TF-pA 5:6,8,11      168:2 208:8         26:22,24,25
     106:11           terminology           5:13,15,19,21     273:17              27:1 28:2,6,10


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0154
                                      Kenneth Rees
                                                                            Page 396

    29:1,7,10,14     117:22,24         206:8 207:4     305:15 307:10      283:20,24
    29:18,20,22      118:5,8,10,12     208:18 209:8    307:16 308:4       284:15 285:23
    30:10,15,23      119:8,22          209:18,22       308:22 310:15      293:22 294:19
    31:7,15,17,19    121:19 122:4      210:15 211:3    311:7 312:2,5    ThinkCash/Fi...
    31:22 32:4,6     122:12 125:13     211:21 212:14   313:23 314:10      191:25
    32:12,16,19,23   126:23 127:18     214:14 215:20   314:22,24        ThinkCash/G...
    34:18,25 35:19   132:20 133:10     216:1,5 217:17  315:2,21,22        278:17 288:20
    36:9,9,12,18     134:12,20,22      218:3,8,22      316:2,5,10         293:7
    36:20 37:8,14    134:25 135:16     219:16 222:13   319:11 320:1,5   thinkfinance.c...
    39:14,16 43:5    135:18 136:5,6    223:14 224:12   320:8,10,21        50:25
    43:21 44:10,15   136:8,9 137:6     224:20 225:8    321:6,13,19      thinking 53:5
    44:17 45:5,13    137:11,25         225:11 226:18   323:11 324:10      117:11 200:23
    45:19 46:2,10    139:23 140:10     228:8 229:2,11  324:18,20          235:15 259:6
    46:11 47:10      140:13,13,14      230:1 231:25    325:6,9,22         261:17 262:22
    49:3,19 50:11    140:22 141:19     232:5,10,11     326:14,15          296:6 329:23
    51:1 53:22       141:19 142:24     233:4 234:16    327:14,14        thinks 29:21
    54:3,4,10 57:2   146:5 147:18      234:18 236:20   328:18 329:17      37:22
    60:11 62:12      148:4,15 149:6    237:11 238:9    329:20,24        third 69:14
    63:5 64:25       150:13,14,19      238:18 241:13   332:8 333:10       210:4 264:17
    66:19,22 67:1    151:20,21,24      241:19 242:6    334:10 335:7       287:5 324:25
    67:2,3,14,19     153:3,5,20,22     242:20,25       335:17 336:7,8     340:17 342:20
    68:4,12 69:4,7   159:1,21 162:1    244:1,5,7,7,17  337:4,7,15,20    third-party
    70:21 71:23      162:14,18         246:25 247:4    338:13,25,25       25:16 96:6
    72:14,25 73:14   163:12 165:12     247:14 248:6,8  339:5 340:1        108:13 110:2
    73:20,24 74:6    172:1 173:8       248:13 249:3,9  341:7 342:15       110:10 111:3
    74:11,16 75:4    174:14 175:2,4    251:24 252:21   342:22 343:24      111:23 173:21
    76:8,17,20       175:4,10,13,14    253:12,13,21    347:6              222:6 224:18
    78:15,23 80:2    175:15 176:1      254:25 257:3   Think's 110:23      286:15 327:7
    81:14 82:20      176:20 177:6      258:4 259:5,22  147:11 226:21    thirdhand
    83:23 89:19,25   177:10,11,13      259:25 260:7   Think- 254:16       319:16
    90:8 91:2,8,12   179:12 180:1      260:12,15      ThinkCash         Thomas 3:10
    91:17,24 92:21   180:11,11,19      261:25 264:16   21:11,12,21      thorough 186:22
    93:3,8,12        181:5 183:12      267:24 270:9    22:3,5 23:4      thought 13:11
    94:12,15,22      184:2,3,10        271:5,6,13,21   45:13 168:6        15:21 18:16
    95:10,16,24      185:24 186:2      273:2,3 274:1   173:9,22           23:16 27:3
    96:10,13,21,25   188:7 189:3,3     276:7,15,21,23  176:20 188:6       40:19 45:1
    97:1,11 98:24    189:9,23 190:3    282:15 283:10   201:5,22 203:2     60:12,19
    99:12,18         190:4,7,18        286:3,17        203:18 210:5       110:16 118:1
    101:12 102:18    192:4,20,24       287:13 288:2,2  251:21 252:12      134:23 145:12
    105:6,11,16,19   193:9,22          288:10 290:2,8  253:13,20          159:25 162:3
    106:6 107:11     194:21 195:2,8    290:9 291:17    254:9,17,25        171:10 179:8
    107:14 109:18    195:15 196:13     294:24 296:3    256:10 264:12      182:1,21 184:5
    110:3,10,12,21   197:11 200:16     297:20,22       264:18,19          185:11,15
    111:4,9 113:20   200:17 201:1      298:1 299:8     265:3,4,23         186:9 187:18
    114:18,20        201:14 202:2      300:9,11 302:7  266:7,14 279:8     189:4,11,15
    115:25 116:14    203:7 205:3       303:3,12 304:2  280:18 281:1       193:7 199:10


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0155
                                       Kenneth Rees
                                                                                 Page 397

     199:12 201:25    23:19 26:2,13      248:10,15        today 8:18 10:4      25:15 26:12
     202:22 204:20    26:16 27:17        249:16,16          10:23 12:21        78:21 82:19
     204:20 205:10    35:9 40:11,14      250:18 252:10      82:6 84:1          133:24 178:21
     227:16 232:9     40:18,23 42:19     252:19 253:12      204:17 205:17      178:24 197:15
     237:4,10         42:19 48:14        253:20 256:1       246:10             198:10 209:7
     245:18 252:18    50:15,18 53:6      257:3 259:17     told 10:5 23:9     transactions
     253:14 256:16    53:7,8,13          259:22 260:3,6     32:11 34:14        94:8 106:14
     256:19 259:12    56:19,22 61:12     260:15 261:3       76:1 78:22         185:20 212:24
     261:15 262:14    61:17 62:24        261:12,19          86:23 88:2       transcribed
     262:17,25        63:8 65:3,5        262:3 263:2,6      155:6,17,21        12:13
     263:2,14,14      74:10 76:17        263:20 264:1,4     160:3,9 180:6    transcript 8:19
     271:18 275:1,4   77:17,18 81:22     265:11 270:22      181:1 185:2        9:10,11 12:12
     276:11 290:11    83:22 101:11       271:14 273:1       186:2 188:13       12:15,16,24
     304:2,16,18      103:18,18          276:15 277:1,8     193:17 216:11      13:8 347:14,20
     310:11 311:19    104:1,4 105:13     278:23 279:1,6     307:8 333:8      transcription
     312:7 313:6      105:13 125:13      279:11,14        Tom 140:14,18        345:4
     314:25 316:14    127:7 128:1,4      281:16 282:1       140:18,19        transcripts
     319:3 322:4,17   131:11 132:24      286:20 290:4     top 100:4 170:1      13:14
     322:25 323:1     133:14 134:12      290:20 295:16      170:11 260:20    transfer 133:1
     324:10,13        138:2,11,12        295:18,22          305:18           transition 235:8
     327:21 335:17    140:20 145:13      296:15 298:4     topic 43:19          249:5,9
     337:23,24        146:16,21,24       300:16 302:4,5     145:2            transmitted
     340:16,22        147:18 148:16      302:14 304:6     topics 325:3         110:23 111:4
     342:16           148:16,24          304:13,21,25       329:24           transparency
   three 43:7 57:10   153:3,4 156:19     306:5,14 309:7   touch 147:21         247:15
     94:20 99:19      158:4,20           310:10,14,19     town 34:20         transparent
     100:1,4,4,13     160:19 161:3,7     312:11,19          54:13 145:1,5      39:17
     100:19 105:25    165:13 166:13      313:20 318:1,5     145:7            trash 14:16,17
     105:25 114:16    166:22 167:5       318:16 319:11    track 102:23         14:17
     114:19 130:18    168:22 169:4       323:8,8 324:3      193:20           travel 148:5
     147:3 220:9      170:4,18,24        326:20 338:6     tracking 103:3     traveled 110:2
     233:10 234:5     173:18 174:1       344:14           trade 28:18          159:20
     235:5,13         175:16 176:8     timeframe 58:12      229:18 233:7     traveling 134:1
     237:21 254:11    178:15 179:13    timeline 156:10      244:18,19        treasury 140:9
     260:5,20,20      180:9,17,19      times 33:14,21       273:25             140:10 320:5
     292:2 343:5      181:18 184:17      34:7 121:20      trademark          treated 314:23
   throw 255:9        185:14,25          154:3 218:9        163:4,8          treatment 73:2
   throwing 48:6      188:6,25 195:3     295:17 296:7     traditional          74:2 75:8,18
     124:22           197:22 200:12      313:11 326:14      22:12,18 106:2     98:19,23
   thrown 224:3       201:4 205:22     timing 20:20       train 185:10       treatments 84:7
   tied 256:13        206:1,4 213:6      163:24 164:2       287:8              84:23
   tighten 205:12     213:6 216:13       166:24 168:18    training 6:13      trees 109:6
     276:11 277:3     227:8,13,14,20     171:24 178:16      323:6,10,16,16   tremendous
   time 7:3 10:18     234:3,18           179:23 224:19      324:24             235:1,12
     16:2 18:19       235:12 237:13      244:14           Trans 106:1        tribal 6:11,13,18
     20:13,18 22:18   238:18 245:25    title 35:4,4       transaction 5:17     57:11 69:21


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0156
                                     Kenneth Rees
                                                                                Page 398

    70:1,12,13,16      291:21 293:18    211:19,22          267:14 268:14      122:14,17
    70:22 71:3,7,8     294:20 296:18    212:20,21          269:8,19,20        125:2,14
    72:4,5,7 74:5      296:22 300:14    213:1,24 214:9     271:6,15 274:6     127:13,18
    77:7 83:24         311:9 312:12     214:12 216:5       297:8,13 298:1     130:7,11
    85:22 90:15        313:17 314:3     216:17,18,20       300:8 313:7        134:19 136:20
    96:4 97:8          314:14 321:14    220:9 222:15       321:17 322:17      137:7,12 138:3
    109:1 114:11       322:14,19,20     224:25 225:10      323:2 334:12       166:9 168:24
    116:6,11 117:3     322:24,25        225:14 228:3       334:21 336:5       173:7 176:24
    117:24 118:20      324:11,17        228:11,22          336:14 339:14      215:5 222:25
    119:20 121:2       325:5 326:13     240:21,24          340:7 343:5        223:15 228:6
    121:14,14,24       326:15 328:17    241:1,14,17      trick 9:7            228:17 234:17
    123:17 127:4,9     329:10 331:3     242:9,11,17      tricky 235:25        252:16 253:9
    127:10 128:13      332:8 335:8      281:8 283:13     tried 19:2           254:4 258:16
    129:10 131:7       342:16,24,25     290:8,20         triggered 319:8      263:15 279:15
    131:12,17          343:4,4,9,10     294:25 296:9     trip 134:4           289:23 303:23
    138:3,7 147:2      343:14           296:16 301:7       136:13 139:4       308:20 314:15
    147:6,7,11       tribal-related     306:2 307:9,24     140:5              322:19 323:15
    149:25 150:7       233:23           308:3,16         trove 50:21          332:15 333:10
    153:6 155:1      tribal/bank        314:23 315:1,2   true 61:6 89:14      333:13,15,25
    156:1,25           300:20           317:12 319:5       97:9 115:25        334:2,3
    157:12 158:2,8   tribalization      319:19 321:21      119:15 122:21    Tucker 107:5
    158:10,16,24       127:4            321:24 323:4       124:3 125:15       152:8,12
    159:4,17         tribally 238:9     324:7 339:3        126:10 132:14    Tucker's 106:25
    165:22 168:21    tribe 65:17 70:2   340:4 341:18       155:10,12        tune 304:19
    172:11,12,20       70:23 77:23,25   341:23 342:15      163:20 194:16    Tunica-Biloxi
    173:3,3,4          78:2 82:16     tribe's 123:24       196:15 215:22      6:11 86:13,15
    176:5 180:11       86:16 87:2,5     241:25 310:20      224:11 243:13      87:2 268:9
    183:11,24          88:14 109:10     337:2              248:8 312:4,10     313:12,16,19
    192:13,19          109:20 110:4,8 tribes 71:13         313:2 335:23       316:11,18
    196:13 201:23      118:20 124:1     74:12 77:8,19      346:5 347:15       317:12
    203:2,18           131:7 150:2,4    78:9,10,18       trust 215:13       turn 66:17 99:8
    209:23 224:18      150:24,25        80:25 81:2,12    trusted 191:4,12     112:8 263:18
    227:22 229:2,3     160:7 161:20     82:20 83:5         191:17,20          277:21 280:3
    229:7,12           162:17 165:20    84:10,25 94:20   try 9:3,25 25:20     294:10 298:8
    232:16 233:4       182:8 183:2,4    114:8 117:6        92:13 136:14       299:14 303:5
    233:10,18,22       184:12,12        119:24 120:5,8     180:11 239:3     turned 45:12,13
    235:5,19 236:7     192:3,5,6,9,10   120:10 121:5       245:13 285:21      146:11 161:4
    236:9,19,20,23     193:4 194:7,18   123:18,22        trying 15:17         252:6
    237:15,15          195:3,16,18      126:9 128:8,19     20:20 25:6       turning 13:10
    238:8 240:3,14     196:10,22        129:17 148:8       29:25 30:21        222:13 304:17
    242:1,20           197:16,17,20     149:7,10 158:5     34:14 35:3,6     turnkey 80:13
    243:12,14          199:11 200:11    184:9,14           35:11,12,23,25     80:14,15,21
    253:1,2 267:3      205:6,8 206:16   186:13 195:21      59:2,17 62:2     turnover 323:7
    271:7 273:13       207:4 209:17     211:7 212:9,25     68:24 79:11      turns 266:6
    273:25 278:25      209:18 210:22    219:15 221:19      94:13,16 99:4    tweaked 146:11
    279:20 291:21      210:25 211:3     237:21 244:2       118:18 122:4       146:13


                               WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0157
                                      Kenneth Rees
                                                                               Page 399

   twice 59:12,13  ultimate 269:9      154:5 161:19     unfortunately        165:13 166:2
   twists 266:6    ultimately 15:12    167:23 176:24     290:3             URLs 163:8,22
   two 22:2 26:19    18:11 19:8        195:20 202:16    unhappy 193:18     use 25:13 51:17
     61:4 77:24,24   29:21 35:17       207:18 213:2      216:12              78:10 107:12
     82:20 83:4      36:12 39:1        221:6 230:12     uniform 278:13       111:17 114:11
     114:17 140:22   57:3,4,20         230:22 235:22    Union 106:1          129:24 130:2
     147:9 172:6     60:14 69:7        236:14 241:15    unique 106:17        145:20 163:5
     175:15 177:14   99:25 102:7,10    246:14,20         107:11 117:2        191:21 232:12
     184:13,14       114:9 123:13      247:17,19         117:23 214:23       245:22 247:16
     185:24 212:13   150:19 159:22     254:2 258:12      274:13              284:23 286:18
     213:25 228:11   171:14 184:14     301:2 314:15     uniqueness           324:6
     228:12 252:23   186:7 187:8       326:1 333:25      117:18            uses 104:19
     252:24 253:7    189:4 242:17     understandable    United 1:1 7:6     usually 22:21,22
     256:11,22       265:22,23         139:2             347:1               36:25
     283:6,12        266:5,7 267:3    understanding     universal 173:18   utility 59:12,16
     312:18 326:9    267:22 271:17     39:19 75:17       173:25 174:13       60:1,7
   two-thirds 122:9  286:21 300:15     86:10 91:6,17     174:14,16,25      utilize 100:19,22
     258:9           307:8 318:23      92:23 93:10,15    175:1,5,20,20       111:22 327:4
   two-week 61:3,3   324:7 328:17      98:17,18 99:5     175:21,25         utilizing 293:18
     61:21 255:16  unable 89:19        104:9 114:2,7     176:8,14 177:7
   two-weeks 22:21 unaffiliated        120:7 124:17      177:11,15,20              V
   type 25:22        73:19             133:7,10          177:22,22         vaguely 314:12
     254:19 255:23 unaware 187:2       136:13 148:9      178:2,3,3,5,9     value 99:13,18
     255:24        uncle 175:10,11     150:3,17 151:4    179:7,14            99:21 104:18
   typed 260:18    unclear 177:17      159:7 179:15      181:16 185:22       114:20 188:2
   types 100:14      225:7             186:20 187:14     185:23 186:18       195:15,19
     227:19        uncollectible       197:13 205:2      188:24 189:8,8      196:11,18,22
   typically 23:19   89:19             207:22 221:10     222:6               197:5,14,15
     73:24 108:23  under- 28:19        254:18 266:10    University 13:23     198:9
     109:2 143:1     124:20            272:21 297:3      44:21             valued 133:24
     145:8 202:14  underneath 47:5     304:16 322:2     unmarked 164:8     values 29:20,20
     262:15 265:11 underserved        understands       unmet 14:21          30:12,23 32:11
     300:16          14:18 16:18       36:22            Unpack 338:18        32:11,12 54:10
                     17:10 18:3       understood         339:25              56:12
          U          114:10 276:12     139:20 206:15    unsuccessful       Van 3:10
   U.S 56:2,18     understand 8:12     228:16 273:15     199:11 216:11     variety 21:25
    114:5,10         9:5,12,18,20      289:19           unusual 112:7        108:13 157:7
    118:15 122:9     9:23,25 10:13    underwriting       204:3               213:4 233:12
   Uh-huh 9:6 11:2   35:24 40:9,22     68:5,14 73:13    updating 40:11     various 101:8
    12:20 43:18      45:16 47:8        299:18 300:7     upfront 84:2         104:20 124:20
    77:2 232:17      59:1 85:15,16     300:25 328:15    upside 241:12        144:15 192:19
    240:19 254:13    91:12 92:11      undoubtedly       urged 222:4,7        219:16 235:24
   UK 157:10,17      100:9 118:18      10:3 39:15        225:10              248:1 290:11
    234:23 237:12    123:1 124:3      unexpected        urging 277:3         308:14 316:1
    238:25 251:23    126:21 129:22     59:20            URL 162:19           338:15 343:9
    280:22 282:4     137:15 153:19    unfair 119:12      163:4,12 164:6    vast 14:21


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0158
                                          Kenneth Rees
                                                                                 Page 400

   Vegas 26:3,4         237:5,9,10          38:1,12,15,17   262:22 268:1,6    322:20 323:6
     199:7,25           238:18 248:5,6      38:17           268:9 270:5       328:11
   vehicle 139:21       248:19 249:12     vocal 315:6       273:18 275:20    waste 81:22
     171:19 172:10      249:12,16         volume 6:8        276:24 285:21    watching 322:14
     172:19 173:2       271:19 272:17       33:15 41:5      285:23 289:2     waterfall 241:19
   vehicles 173:14      274:2 290:23        138:3 176:9,19  298:24 304:23     241:23 242:10
   vendor 231:12        306:17 307:2,5      309:9,21        304:25 306:25    way 16:24 30:21
     231:12 297:22      307:16 308:15     volumes 310:13    314:7 325:3,12    47:16 60:24
   vendors 240:5        308:22,25           310:19          333:9             61:9 64:17
     297:23             312:22            VP 145:9         wanted 15:18,20    68:21 69:6
   venture 16:14      video 5:14          VPC 84:10 85:2    19:10 22:7        74:22 86:19
     16:15 20:14        199:23 200:17       85:3 89:5       40:13 118:2       88:2 99:17
     23:11,19 27:10     204:21            vs 1:5 7:4 347:5  128:9 134:11      101:1,2,4
   verbal 8:20,22     videographer                          138:21 165:5      104:17,19
   verbiage 295:5       3:15 7:1,9 8:16           W         173:20,21         105:24 110:4
   verification         50:14,17          W 3:4,5           175:16 183:21     113:18 127:14
     101:16             103:25 104:3      wait 9:3 97:14    184:7 186:12      127:14 139:14
   verifying 113:9      127:25 128:3        135:24 156:8    188:12,13         148:10 158:18
   version 51:16        146:20,23           172:23,24       189:1 203:9       160:7 165:16
     140:25             205:25 206:3        309:4 310:2,2   204:13 209:18     181:15 182:22
   versions 131:8       263:25 264:3      waiting 281:23    211:7 217:7       183:12 184:3
   versus 60:3          317:25 318:4        281:24          246:20 262:23     188:5 190:3
     207:16 255:24      344:13            walk 14:6 19:18   268:14 274:25     197:19 199:5
     261:13 300:18    videotaped 1:9        19:22 114:1     279:3 286:18      201:1 206:22
   vetted 190:25        7:2                 157:1           300:24 319:19     214:25 217:2
     203:4,19 206:9   view 95:15,21       walked 184:1      334:9             222:2 226:16
     207:6              118:11 167:4      Walker 2:13      wanting 127:17     231:11 232:5
   vetting 190:16       204:11 263:11     want 8:14 13:19   204:3             232:24 241:7
     335:14             279:9 302:9         29:22,23 30:1 Washington          242:25 250:23
   Victory 3:2 7:23     327:10 339:4,5      30:13,25,25     2:19 3:11         253:16 256:9
     7:25 41:13       viewed 114:24         32:1,3 33:24   wasn't 14:17       265:6 266:5,7
     82:23 91:25        137:22 197:21       37:21,24 40:5   21:1 26:6         268:13 282:10
     134:2,8,14,16      252:22 279:7        49:20 50:4      32:20,21 56:25    284:15 294:3
     135:16,17        views 273:5,7,14      76:13 77:5      85:12 121:25      296:3 297:14
     136:6,19,24        275:5               79:9 85:13      122:10 128:16     300:1 304:2,18
     137:18 138:12    violation 117:7       100:8 104:6     132:17 137:4      312:9 327:13
     138:14,24          203:6               135:3 142:2,6   149:18 169:23     327:18 328:15
     139:9 140:11     VIP 320:22            147:1 156:3     169:23 171:22     332:16 334:8
     170:18,23        Virginia 264:22       161:24 164:21   175:4,12,21       342:19
     171:2,13 172:2     274:12,14,20        166:13 174:9    193:25 200:20    ways 21:25 25:3
     173:14 174:1,4   virtually 201:21      177:16 178:5    200:24 205:17     124:16,22,25
     178:9,14,16      virtue 189:21         206:18 211:2,6  212:9 235:4       154:3 233:4
     179:6,14,24      vis-a-vis 105:4       219:1 222:19    252:4 256:4,5     261:18
     180:5,15 181:1   visibility 258:16     228:24 239:12   280:4 296:11     we'll 13:16
     181:5,17,19        259:7               246:14,14       302:4 304:17      43:10 49:24
     214:1 236:25     vision 37:9,9,18      255:4 257:2     312:9 321:2       50:8 64:11


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0159
                                          Kenneth Rees
                                                                                  Page 401

    71:22 72:10        312:25 327:11       17:6,11,13,18     153:19,21         324:8,14 338:2
    80:16 95:5         327:11 329:16       18:1              154:6 160:4       339:20 342:20
    107:21 141:19     we've 13:7 29:9     went 19:25 46:8    167:22 172:4     worked 20:7
    164:4,4 208:5      29:22 37:22,23      52:12 91:16       172:16 177:15     35:21,22 37:23
    208:6 239:3        94:25 95:24         93:2 109:25       178:2 207:9       72:20 82:20
    245:23 246:12      99:24 112:16        110:6 139:14      222:18 223:1      87:2 110:5
    255:10 292:18      155:1 161:25        140:5,11 156:1    226:16,20,23      115:23 125:25
    299:4              217:17 230:6        175:19,19         227:1 230:8       140:8 153:15
   we're 9:1 31:4,5    230:12 247:3        182:12 206:13     236:15 239:14     182:22 183:18
    31:6 32:3,4,5,6    255:7 262:25        207:4,6 304:12    245:4 270:3,16    190:17 191:19
    38:11 39:21,21     277:23 317:22       327:1             271:2 272:7,13    191:22 192:18
    46:22 47:18       wealth 139:23       weren't 12:1       273:9,16 276:1    192:20 193:7
    48:6 64:17         197:20              60:15 107:14      287:23 292:16     196:8 214:25
    66:18 70:21       Web 150:12           120:7,16          292:19 295:10     215:12 221:7
    75:9 77:18        Webb 159:9,14        137:15,17         295:15,24         244:1 256:24
    79:11 81:7         159:17 160:19       138:12 160:10     302:21 305:17     284:15 324:11
    89:5,9 92:14       160:23 184:1        169:20 176:25     306:25 307:20     324:25
    95:9 98:22        website 43:14        182:19,25         329:18 333:15    workers 32:15
    99:8 100:11,11     110:1 162:18        188:19 205:11     338:20 347:13    workforce
    101:17 104:16      163:17 164:6        210:21 242:11     347:16            323:19
    104:21 108:12      166:14 169:8        242:15 253:23    witness's 84:19   working 14:8
    135:2 141:24       169:12,25           277:5 322:24      85:10 239:17      18:1 24:11
    142:1 146:20       285:4,22            340:12           Wolfe 7:10         34:8 35:16
    152:5 154:14       321:10             West 1:21         wondering          36:23 37:17
    156:19 166:4      websites 260:5       264:22 274:12     269:10            38:10 39:18,18
    167:5,10 199:5     260:23 284:25       274:14,20        Wong 243:22        39:20 56:8,10
    199:6,17,18       week 156:2          Western 160:24    word 41:1 67:8     84:9,25 128:19
    207:16 209:11      301:14              161:2,6           68:23,23 80:16    148:7 167:6
    213:19 229:6,7    weekend 157:7       white 154:21       179:19 191:20     183:23 186:3
    230:9,14 231:7    weeks 61:4          wide 17:23        words 163:15       186:13 213:21
    231:17,17          170:12,15           157:7             246:8 258:15      252:16 271:16
    232:25 233:2       256:12,22          wildly 197:19      340:1             274:4 297:13
    238:3 239:5       weird 266:2         Williams 272:17   work 14:10,10      300:18 313:19
    243:2 249:24      Welch 140:18        willing 25:19      14:13,15 17:11    313:25 317:3
    251:18,19          140:20              210:17 279:17     17:12,25 19:8     320:1,18
    252:1 253:18      welcome 295:20      Win 30:3           29:24 30:1        331:21 332:15
    255:1 257:21      well-defined        wire 169:11        36:11,16 56:16    332:23
    264:6 275:2        122:23             withheld 282:20    64:20 108:17     works 8:13
    277:18 279:14     well-functioni...   witness 1:16       129:16 133:4      64:21 72:17
    280:19 283:1       182:23              11:14,25 45:25    145:2 168:24      101:3 113:19
    286:2 294:3,16    well-known           46:3 48:4 50:1    190:14 209:3,6    170:18
    295:13 298:11      121:3 122:10        50:6,10 64:7      232:7 235:10     world 14:24
    298:12 299:23      122:12 151:13       79:3,12 88:10     238:8 243:23      30:19 34:6
    300:1 302:22      wellness 263:7       92:6 107:14       265:6 272:2       38:7 59:18
    303:5 305:4,4     Wells 14:11,13       126:22 127:21     294:25 316:19     95:5,21 140:4
    306:1 309:1        16:2,14 17:1,4      129:3 135:25      321:17 323:8      151:6 316:21


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0160
                                      Kenneth Rees
                                                                             Page 402

    332:7          Y 37:23              43:4,6,7,7 44:912-13-13 5:20       299:14 303:5
   worry 179:10    yeah 12:6 19:1,3     54:21 55:1     12-14-11 6:6        345:3
   worse 318:16      20:23 22:14,22     111:9 115:1    12-month          2-17-11 5:22
   worst 316:21      26:11,24 29:4      117:20 119:9     231:18          2-3 4:2
   worth 1:21,22     34:25 39:14        121:8 134:10   12/31/2018        2:23 206:1,2
    15:19 115:16     49:23 51:15        140:12 149:2,6   348:10          2:33 206:2,4
    213:11 286:11    73:5,5,10,10       154:15 163:3   12:01 128:2,4     20 24:11,24
    321:18           74:8 75:15         198:3 200:10   12:20 141:16,17     90:10,16,24
   wouldn't 40:16    81:19 92:19        290:4 334:6    12:27 146:21,22   20- 234:12
    65:10 90:6       105:24 107:19    Yessio 338:10    120 167:9         200 5:14
    91:9 109:17      108:21 109:10    York 2:19 33:21  123 2:14          20001 2:19
    117:22 120:8     110:9 115:17       34:6 243:19    124 164:25        2001 20:6 144:9
    120:15 122:6     126:5 127:8      you-all 207:6    127 206:19        2004 20:3,6 45:6
    145:4 168:14     128:11 131:10    young 24:14      13 107:15           259:20
    176:15 190:1,2   133:7 141:10                      13270 167:10      2006 20:12
    204:13 211:2     141:25 143:8             Z        135 5:9           2007 27:18,20
    214:4 218:18     144:23 148:1     Zachary 199:18 14 61:20 246:9      2008 20:12
    249:18 267:12    148:20 152:13    zero 197:14,15     337:9,13        2010 155:5
    276:24 302:12    156:5 162:24                      14-7139-JCJ 1:5     156:12,17
                                              0
    335:4 336:22     167:18 168:9                        7:5 347:5         170:17 173:8
    340:2,7          170:22 173:12    07 28:11 277:8   141 5:12            174:3 178:8
   write 39:16       175:11 182:15    08 28:11 277:8   14th 302:19         201:14 234:24
    143:3,11         185:12,23                1        15 147:18           250:1,2,12
   write-up 120:4    197:18 199:4                        240:17 263:23     251:20 252:10
                                      1 5:12 54:23
   writing 155:21    200:9 203:5                         341:17            263:6,13 264:7
                                        55:14 77:16,23
    276:6 280:14     209:10 211:14                     15th 348:4          276:22
                                        78:4,7 88:15
   written 8:19,21   215:8 231:14                      16 250:1,2,11     2011 79:21 81:3
                                        88:24 144:5,13
    8:25 24:18       234:12 254:6                      1600 2:9            82:8 142:15
                                        144:22 145:22
    52:1 55:9,11     266:1 269:22                      17 264:7            143:14 144:6
                                        177:20 216:20
    55:19 112:25     272:7 298:14                      170233 280:7        144:10,11
                                        242:23 336:19
    334:6 342:21     298:14,14                         1717 2:5            156:2,18 162:1
                                        336:25 345:3
   wrong 41:1        299:6 311:13                      17th 280:11         182:2 198:19
                                      1:13 146:22,24
    182:12 223:22    314:8,17                            281:2             270:25 277:19
                                      10-19-11 6:5
    223:22 313:8     316:12 317:13                     18 293:2            280:11,17
                                      10-24-13 5:18
    342:21           320:8 324:14                      19 342:24           282:15,19
                                      10:02 50:15,16
   wrongly 262:12    325:11 330:15                     19103 2:5,9         293:2 298:24
                                      10:11 50:16,18
    322:5            332:18 334:17                     19109 2:14          302:19
                                      1050 3:10
   wrote 245:8     year 12:9 20:2                      191141 6:14       2012 33:21
                                      11 54:21 55:1
    280:13 331:8     20:11 26:24                       1990 16:5           76:24 81:3
                                        281:21
    335:14 337:5     27:1 43:5 77:1                    19th 298:23         134:1 154:10
                                      11-30-12 5:10
                     156:17 188:15                                         231:18 234:4
           X                          11:16 104:1,2            2
                     232:22 235:1                                          330:10,23
   X 4:1 5:1 6:1                      11:26 104:2,4    2 188:22 254:15
                     244:15 249:6,9                                      2013 5:6 50:23
    37:22                             11:56 128:1,2      264:16 275:8
                     286:6                                                 52:18 58:12
                                      118 264:8          277:22 281:10
                   years 17:6,18                                           74:7 76:9,17
           Y                          12 49:6 116:22     286:3 294:11
                     29:5,14 34:18                                         76:22 81:3
                                        330:24 338:7

                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0161
                                         Kenneth Rees
                                                                                Page 403

     105:14,15        28 182:2           308920 5:8       50 145:10         74 64:10
     107:25 117:12    280 5:18,22        310765 6:17      512 348:13        76102 1:22
     154:10 200:10      226:2            310768 6:17      520 59:9 61:9     78731 348:12
     231:19 234:4     281 5:20 229:24    312-902-5622     525 3:5           7HBF 24:1,3
     234:13,19,25     282 5:22 280:7,8     3:6                                40:7,11
     235:1 237:5      283 5:24,24        315 6:10                 6         7th 1:22
     242:19 244:14      283:4            318 6:13         6 66:18 72:13
     271:1 272:19     284 6:3 292:12     325 6:15,16        95:8                    8
     272:23 273:3       292:24 293:2     330 6:18         6.9 231:21        8 1:10 4:6 7:3
     306:6 316:17     285 6:5 298:9      34 5:3           60,000 19:6         104:7 142:15
   2015 64:16,23      286 6:6 292:11     345-346 4:8      60661 3:5           143:14 334:12
   2018 1:10,18 7:3     302:25 303:1     347-348 4:9      606626 5:19         345:2 347:8
     345:2 347:8      287 6:8 305:2,3    349 65:22          226:4           8-26-13 5:14
     348:5            288 6:10 315:12    350 66:13        606627 5:19       8-9-13 6:8
   202-298-1874         315:13           360 61:22        61 254:7          800,000 232:22
     3:12             289 6:13 318:3,8   390 62:6,9,22    64 5:7            8172 348:9
   202-346-4000         318:9                             660 348:11        8th 1:18
     2:20             28th 162:1                 4        670288 5:13
                                         4 54:9 56:1      670295 5:13               9
   208 5:16             281:20
   215-320-5701       290 6:15 325:14      257:24 332:20 674488 5:21        9 112:8 335:6
     2:6                325:16             345:5          674489 5:21       9-26-13 6:10
   215-560-2445       291 6:16 325:14    4-1 51:1         677068 5:15       9:08 1:19 7:3
     2:10               325:16           4-13-11 5:24     677353 5:11       90 247:23
   215-772-7502       292 6:3,18 330:5   4-28-13 6:13     677371 5:11       901 2:19
     2:15             298 6:5            4-6-15 5:8       680605 6:9        97 16:6
   21st 278:22        2nd 348:12         4.5 214:13 215:3 680606 6:9        98 16:6,7
   226 5:18                                215:24 216:19 683403 5:6         99 77:22 78:6
   229 5:20                   3          400 258:8          47:18             88:13,13,23
   23 330:10,22       3 30:18 31:2,18    4130 2:5         683418 5:6          89:3,6 92:4
   240 63:2             32:18 33:2       43 5:4           687-0421 348:13     93:2 94:19
   258168 6:12          175:25 188:22    448 66:13                            220:14,21
                        222:13 225:6     449 65:23                7           221:11
   26 316:17
   27 146:18            252:3 255:5      46 5:5           7 4:4 99:8
   272 5:3 34:1,2       331:19 345:4     474695 6:5         231:16
   273 5:4 43:10,11   3.5 55:1           474698 6:5       7-8-13 6:16
     44:1             3:47 264:1,2       48 264:21        7000 348:11
   274 5:5 46:20      3:53 264:2,4         266:20 274:11 705357 6:7
     47:13            30 347:19                             302:23
                      300 2:9                    5        705361 6:7
   275 5:7 64:9,13
     64:18            301317 6:19        5 50:23 57:23    710229 5:24
   276 5:9 135:3,3    301320 6:19        5-18-11 6:3      710232 5:24
     135:7,8          303 6:6            5-6 4:3          710233 5:23
   277 5:12 141:21    305 6:8            5:01 318:1,2     710236 5:23
     142:7            306 1:21           5:13 318:2,5     710237 6:4
   278 5:14 200:3,4   308918 5:8         5:46 1:19 344:14   293:2
   279 5:16 208:7       64:18              344:15         710240 6:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0162
                     In the Matter of:

                       Think Finance

                     August 23, 2016
                    Kenneth Earl Rees




                Condensed Transcript with Word Index




                    For The Record, Inc.
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555




UNSEALED
                             App. 0163
                                                            Rees
Think Finance                                                                                                    8/23/2016
                                                           1                                                                   3
  1               CONSUMER FINANCIAL PROTECTION BOARD           1                          I N D E X
                                                                2   EXAMINATION OF KENNETH EARL REES:                  PAGE
  2                                                             3   August 23, 2016
  3                                                             4   BY MR. VAUGHN                             5, 83, 86, 91,
                                                                                                                 92, 98 146,
  4   In the matter of:             )                           5                                              151,158, 183,
  5   THINK FINANCE                 )                                                                         190, 190, 197
                                                                6
  6            a corporation.       )                               BY MS. BUCHKO                                82, 86, 88,
      __________________________ )                              7                                               92, 97, 146,
  7
                                                                                                              149, 151, 177,
  8                                                             8                                             185, 190, 194
                                                                9   CORRECTIONS MADE BY WITNESS                         232
  9                       Tuesday, August 23, 2016                  SIGNATURE OF WITNESS                                233
                                                               10
 10                                                            11   REPORTER'S CERTIFICATION                            234
                                                               12   HEARING EXHIBITS                                 INITIAL
 11                       Securities and Exchange Commission                                                       REFERENCE
 12                       801 Cherry Street                    13
                                                                    Exhibit 1 Civil Investigative Demand                   9
 13                       Fort Worth, Texas                    14
 14                                                                 Exhibit 2 E-mail dated 2/9/2015 from
                                                               15             Kim Palermo to Brett Horrocks               18
 15            The investigational hearing testimony of        16   Exhibit 3 E-mail dated 1/12/2015 from
      KENNETH EARL REES commences, pursuant to notice, at                     Kim Palermo to Beverly C. Rachal            20
 16
                                                               17
 17   9:08 a.m.                                                     Exhibit 4 E-mail dated May 14, 2012 from
                                                               18             Ken Rees to Kelly Ann Scott                 24
 18                                                            19   Exhibit 5 E-mail dated September 10, 20013 from
 19                                                                           Ken Rees to Chris Lutes                     56
                                                               20
 20                                                                 Exhibit 6 E-mail dated July 24, 2013 from
 21                                                            21        Walt Ramsey to Ken Rees                          74
                                                               22   Exhibit 7 E-mal dated June 10, 2013 from
 22                                                                           Bill Kontgis to Ken Rees                    98
 23                                                            23
                                                                    Exhibit 8 E-mail Thread dated July 25th, 2013        110
 24                                                            24
 25                                                                 Exhibit 9 E-mail dated December 14,2012 from
                                                               25             Chris Lutes to Ken Rees                    124


                                                           2                                                                   4
  1   APPEARANCES:                                              1                         I N D E X
  2   ON BEHALF OF THE CONSUMER FINANCIAL PROTECTION BUREAU:    2   HEARING EXHIBITS                                  INITIAL
  3            BENJAMIN E. VAUGHN, ESQ.                                                                             REFERENCE
               VANESSA A. BUCHKO, ESQ.                          3
  4            Consumer Financial Protection Bureau                 Exhibit 10 E-mail String dated
               1700 G Street NW                                 4              September 24, 2013 from Greg Hall
  5            Washington, D.C. 20006                                          to Kevin Dahlstrom                        167
               202-435-7944                                     5
               benjamin.vaughn@cfpb.gov                             Exhibit 11 E-mail dated March 22, 2013 from
  6                                                                            Mark Curry to Ken Rees                    173
               vanessa.buchko@cfpb.gov                          6
                                                                7   Exhibit 12 E-mail dated August 25, 2013 from
  7                                                                            Ken Rees to Chris Lutes                   197
      ON BEHALF OF THINK FINANCE:                               8
  8                                                                 Exhibit 13 E-mail dated July 09, 2013 from
              MR. RICHARD L. SCHEFF                             9              Michelle Nguyen to Patsy Hauer,
  9           MR. DAVID F. HERMAN                                              Angela Patterson                          206
              Montgomery McCracken                             10
 10           123 South Broad Street                                Exhibit 14 E-mail dated June 12, 2013 from
              Avenue of the Arts                               11              Jason Harvison to Ken Rees                211
 11           Philadelphia, PA, 19109                          12   Exhibit 15 E-mail dated March 27, 2013 from
              215-772-7502                                                     Scott Davis to Kevin Dahlstrom,
 12           rscheff@mmwr.com                                 13              Kerry Miles                               215
              dherman@mmwr.com                                 14   Exhibit 16 E-mail dated September 26, 2013
 13                                                                            from Michelle Curtis to Ken Rees          222
      ALSO PRESENT:                                            15
 14            Ms. Sarah Fagin Cutrona, In-house Counsel            Exhibit 17 E-mail dated April 18, 2013 from
 15                                                            16              Ken Rees to Jason Harvison,
                                                                               Michelle Nguyen Chris, Lutes              226
 16
                                                               17
 17                                                                                 (Retained by counsel.)
 18                                                            18
 19                                                            19
 20                                                            20
 21                                                            21
 22                                                            22
 23                                                            23
 24                                                            24
 25                                                            25


                                                                                                             1 (Pages 1 to 4)
                                          For The Record, Inc.
       UNSEALED              (301) 870-8025 - www.ftrinc.net
                                               App. 0164     - (800) 921-5555
                                                         Rees
Think Finance                                                                                             8/23/2016
                                                         5                                                            7
  1              PROCEEDINGS                                  1       A. I believe it was called PreCash.
  2   Whereupon--                                             2       Q. Do you recall what year that was?
  3               KENNETH EARL REES,                          3       A. I'm kind of guessing. Maybe '09.
  4   a witness, called for examination, having been first    4       Q. Any testimony, other than that?
  5   duly sworn, was examined and testified as follows:      5       A. No.
  6                 EXAMINATION                               6       Q. So a few ground rule to make things as
  7   BY MR. VAUGHN:                                          7   efficient as possible today. I'm sure your attorneys
  8       Q. Good morning, Mr. Rees.                          8   have gone over them with you, as well.
  9       A. Good morning.                                    9            You have to provide audible answers in
 10       Q. Could you please state your full name for the   10   response to my questions. If you nod or shake your
 11   record?                                                11   head, the court reporter can't take down your answer.
 12       A. Kenneth Earl Rees.                              12            Does that make sense?
 13       Q. Are the individuals here with you today your    13       A. Yes.
 14   attorneys?                                             14       Q. If you don't understand one of my questions,
 15       A. Yes, they are.                                  15   please ask that I rephrase, and I'll try to ask a
 16       Q. They're representing you personally?            16   better one. And if you do answer my question, I'm
 17       A. Yes.                                            17   going to assume that you understood it. Is that fair?
 18           MR. VAUGHN: Counsel, could you please          18       A. Yes.
 19   introduce yourself?                                    19       Q. It's very important that we not talk over
 20           MR. SCHEFF: Yes. Richard L. Scheff,            20   each other. When you're talking, you know, among
 21   Montgomery McCracken Walker & Rhoads.                  21   friends or in a social situation, it's very easy to
 22           MR. HERMAN: David F. Herman, Montgomery        22   chat back and forth.
 23   McCracken Walker & Rhoads.                             23            If we do that, it's hard for the court
 24           MS. CUTRONA: Sarah Fagin Cutrona, Ken          24   reporter to take down what we're saying, and we'll
 25   Rees' personal attorney.                               25   have a complicated record. So I'll do my best to make

                                                         6                                                            8
  1             MR. VAUGHN: My name is Benjamin Vaughn,       1   sure I let you finish your answer before I ask another
  2   and my colleague with me is Vanessa Buchko. We're       2   question, and wait until I'm done with my question
  3   attorneys for the Consumer Financial Protection         3   before you begin your answer.
  4   Bureau.                                                 4            Does that make sense?
  5             This is an investigational hearing            5      A. Yes.
  6   governed by 12 USC 5562 in its implementing             6      Q. Okay. If you need a break during the day
  7   regulations. Any objections that may be properly        7   today, let us know, and we should be able to
  8   raised are limited as set forth in the regulations.     8   accommodate it, as long as a question isn't pending.
  9             The stenographic recording arranged by        9   But we'll take pretty regular breaks during the day
 10   the Bureau is the only recording permitted. No other   10   with an eyes towards wrapping up with you as soon as
 11   recording may be created.                              11   possible so you can get back to your life.
 12      Q. (By Mr. Vaughn) Mr. Rees, have you ever been     12      A. Great. Things.
 13   deposed before or offered live witness testimony?      13      Q. Given your position at Think Finance, it's
 14       A. I have.                                         14   obviously likely that you came into information that
 15      Q. In what situations?                              15   was protected by Think finance's attorney-client
 16       A. It was a lawsuit against a board member.        16   privilege -- information, legal advice that Think's
 17      Q. A board member of Think Finance?                 17   attorneys gave to the company.
 18       A. A board member of Think Finance, correct.       18            We don't want you to tell us any of that
 19      Q. In connection with his departure from the        19   information today. If I ask a question during today's
 20   company?                                               20   hearing and the basis for your answer would solely be
 21       A. No, no, no. It was in connection with a         21   information that Think's attorneys passed on to you or
 22   business deal we had with his previous company.        22   that was relayed to you, please tell me that, and I'll
 23      Q. Which board member was that?                     23   ask you some kind of surrounding questions, and we'll
 24       A. Steve Shaper.                                   24   figure out if it's appropriate for you to give us the
 25      Q. And what was his previous company?               25   answer.


                                                                                                      2 (Pages 5 to 8)
                                      For The Record, Inc.
      UNSEALED           (301) 870-8025 - www.ftrinc.net
                                           App. 0165     - (800) 921-5555
                                                           Rees
Think Finance                                                                                               8/23/2016
                                                         57                                                            59
  1       Q. And take a moment and review the e-mail.           1       Q. Was GPLS stopping the purchase of those loans
  2       A. Okay.                                              2   for some period of time because of the ACH issues, or
  3       Q. Have you finished your review of the e-mail?       3   was that an independent decision?
  4       A. I did.                                             4       A. I don't -- I don't know the -- the exact
  5       Q. Do you recall this discussion?                     5   reason for it.
  6       A. Not in detail.                                     6       Q. And the reference to MBL formers, am I
  7       Q. Do you recall something about it generally?        7   correct that the term MBL formers refers to a customer
  8       A. Yes.                                               8   with an existing line of credit who wants to make a
  9       Q. What do you recall?                                9   subsequent draw?
 10       A. I recall that there was a period that ACH         10       A. That appears to be correct.
 11   providers had stopped doing business with -- with        11       Q. Do you have an understanding with -- in the
 12   tribal lenders, and we had to help the tribes find an    12   paren, Tom, to confirm with Richard at BPC. Do you
 13   ACH processor for their business.                        13   know who Tom is?
 14       Q. And what's an ACH processor?                      14       A. It would have been Tom Welch.
 15       A. That provides the money transfer from the --      15       Q. And who's Tom Welch?
 16   from the lender into the customer's bank account, and    16       A. He was the account manager that -- that we
 17   from the customer to the lender's bank account for       17   worked with at Victory Park Capital.
 18   payments.                                                18       Q. And who's Richard?
 19       Q. And looking at the other individuals in the       19       A. Richard Levy is the head of Victory Park
 20   e-mail, Bill -- can you pronounce the last name for      20   Capital.
 21   me?                                                      21       Q. And so the issue here, to your understanding,
 22       A. Kontgis.                                          22   is that for -- for some reason, GPLS was not buying
 23       Q. Kontgis. I was given it yesterday and             23   participation interests for some period of time, and
 24   couldn't remember.                                       24   because of that --
 25             Jason Harvison?                                25       A. Yeah.

                                                         58                                                            60
  1       A. Yes.                                               1       Q. -- MBL customers who had taken out one draw
  2       Q. Chad Bradford and Badar Qureshi?                   2   from their line of credit couldn't, then, take out
  3       A. Yes.                                               3   subsequent draws from their lines of credit?
  4       Q. Who's Badar?                                       4       A. Yeah. The terms of the GPLS agreement with
  5       A. He worked for Chris in the -- I believe it         5   the tribes, the participation agreement, was that they
  6   was cash -- actually I don't know what -- what his        6   would have the right to buy but not the obligation so
  7   role was. He worked in the finance department.            7   they could always decide whether they wanted to
  8       Q. Chad Bradford, do you recall who he is --          8   continue buying participations.
  9       A. Chad was the chief accounting officer at the       9            And they would typically notify the
 10   time.                                                    10   tribes that there was a change in what they were
 11       Q. Okay. So then in Chris's e-mail, he says,         11   expecting to buy.
 12   Hi. Update on today's many meetings. Skipping to No.     12       Q. Do you have -- had this happened before with
 13   3, confirm with VPC that since we are now above the      13   Mobiloans where the funding that GPLS was willing to
 14   cash threshold, that we can turn on MBL formers          14   contribute to buying participation interest was
 15   (multidraw) beginning next Monday (Tom to confirm with   15   insufficient to allow Mobiloans customers to make
 16   Richard at BC -- BPC).                                   16   subsequent draws on their lines?
 17            Do you see that?                                17       A. The funding was insignificant. See, I -- I
 18       A. Yes.                                              18   can't speak -- well, let me read this again. I'm
 19       Q. Do you understand what he's reporting to?         19   sorry. I just don't -- don't understand what the
 20       A. I'm actually not certain. I'm -- but, I           20   "above the cash threshold is." I do know that there
 21   mean, what I'm reading from this is that the tribes      21   were, I believe, multiple times, but certainly I
 22   were unable to make loans to former Mobiloans'           22   remember one time where GPLS decided to stop buying
 23   customers due to -- it appears that GPLS stopping the    23   participations for -- for a period of time really
 24   purchase of those -- those loans for some period of      24   across all of the tribal portfolio.
 25   time.                                                    25            But I -- I don't know what the cash


                                                                                                    15 (Pages 57 to 60)
                                       For The Record, Inc.
      UNSEALED            (301) 870-8025 - www.ftrinc.net
                                            App. 0166     - (800) 921-5555
                                                           Rees
Think Finance                                                                                               8/23/2016
                                                         61                                                            63
  1   threshold refers to. I'm sorry.                           1   percent cash credit for investment we've made in GPLS?
  2      Q. That's okay.                                        2       A. I don't know the specifics. I -- I do know
  3             Based on how the Mobiloans product is           3   that the tribes were trying to grow very aggressively,
  4   designed as a line of credit product, is every time       4   and so they would have been -- you know, the -- any
  5   GPLS decided for some period of time not to continue      5   sort of -- any times that GPLS wouldn't buy
  6   buying participation interest, does that mean that        6   participations, that slowed down the growth of those
  7   Mobiloans' consumers could not make subsequent draws      7   businesses.
  8   on their lines?                                           8              As to the 50 percent cash credit, as --
  9      A. Really it -- well, it -- it -- it meant             9   as we discussed, Think Finance made a -- an investment
 10   really exactly that, that they wouldn't buy              10   in -- in GPLS, and, again, I'm not sure exactly -- I
 11   participations from Mobiloans at that time.              11   could -- I could speculate about what that cash credit
 12      Q. So -- and I get what the impact of that would      12   is, but -- but obviously it related to the investment
 13   be on Plain Green and Great Plains. It would mean        13   that Think -- that Think Finance made in GPLS.
 14   that they couldn't originate individual loans if they    14       Q. Is this -- the investment that's referenced
 15   didn't have GPLS ready to buy the participation          15   here, that's separate from the guarantee that Think
 16   interest.                                                16   was obligated to provide?
 17             But as it pertains to Mobiloans where you      17       A. I don't -- I believe the investment form- --
 18   have the a line of credit structure, is the effect,      18   formed a collateralization for that guarantee.
 19   then, that not only could they not originate new lines   19       Q. That's all the same thing?
 20   but they wouldn't be able to permit existing customers   20       A. I believe so.
 21   to make multidraws on their existing lines?              21       Q. Okay. But even if you don't understand the
 22      A. If the -- if the tribe did not have access to      22   specifics of some of what Mr. Lutes is referring to
 23   sufficient funding from another source, they wouldn't    23   here, your understanding is that this is an effort by
 24   be able to originate any more credit for the             24   Think Finance to get GPLS to make more cash available
 25   customers, that's correct.                               25   to help the tribal lending businesses originate more

                                                         62                                                            64
  1      Q. Okay. And that would be new lines and               1   loans?
  2   multidraws for Mobiloans?                                 2        A. That's correct.
  3      A. That's correct.                                     3        Q. And then No. 5, then hopefully by 11/1, we
  4      Q. And that would be just individual new loans         4   can get them to drop the cash requirement down to 25
  5   for Great Plains and Great Plains?                        5   percent from 50 percent so we can continue to grow
  6      A. Correct.                                            6   aggressively in November and December.
  7      Q. Looking at --                                       7              Do you know what that means?
  8      A. I -- there was, of course, cash flow coming         8        A. I -- I don't know for certain, but I believe
  9   back to the tribes, so they -- they may have tried to     9   it's in line with what we just discussed.
 10   do some ongoing fundings, and they probably would have   10        Q. Same general idea as in No. 4 there, trying
 11   focused on multidraws, but I -- I don't know the         11   to get GPLS to make more cash available?
 12   specifics of -- of whether -- you know, this adjusted    12        A. That's what it appears, yes.
 13   multidraws stopped for at least some period of time.     13        Q. Earlier you were giving me a tutorial on the
 14      Q. Okay. On line number four, Mr. Lutes writes        14   differences between a lending relationship and the
 15   to you, I'm going to present VPC with a balance sheet    15   acquisition of a participation interest and kind of
 16   analysis that shows we should get 50 percent cash        16   the different characteristics of that.
 17   credit for investment we had in GPLS. This would         17              What -- are you familiar with any other
 18   equate to about 35 million in additional cash            18   businesses that use -- in the lending business that
 19   variability. That would enable us to grow more           19   use the acquisition of participation interest
 20   aggressively beginning 10/1. Tom was okay with this,     20   financing model that the tribal lenders use?
 21   assuming ACH continues to be stable.                     21        A. Yes.
 22            Do you see that?                                22        Q. Which ones can you think of?
 23      A. Yes.                                               23        A. I should -- a large percentage of financial
 24      Q. Do you have an understanding of what               24   services, mortgages originated, and then
 25   Mr. Lutes is referring to with respect to the 50         25   participations bought.


                                                                                                    16 (Pages 61 to 64)
                                       For The Record, Inc.
      UNSEALED            (301) 870-8025 - www.ftrinc.net
                                            App. 0167     - (800) 921-5555
                                                   Christopher Lutes
                                                         Page 1                                                                Page 3
             IN THE UNITED STATES DISTRICT COURT                      1            APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                                (continued)
                                                                      2
                                                                          COUNSEL FOR THINK FINANCE, INC :
         COMMONWEALTH OF PENNSYLVANIA *                               3
         BY ATTORNEY GENERAL JOSH *                                        MR MATTHEW S SHELDON
                                                                      4    Goodwin Procter, LLP
         SHAPIRO,             *                                            901 New York Avenue, NW
             Plaintiff,    *                                          5    Washington, D C 20001
                         *                                                 Phone: 202-346-4000
         VS.               * Civil Action                             6    E-mail: msheldon@goodwinprocter com
                                                                      7
                         * No. 14-7139-JCJ                                COUNSEL FOR VICTORY PARK CAPITAL:
         THINK FINANCE, INC., et al., *                               8
             Defendants.     *                                             MR DANIEL P SHAPIRO
                                                                      9    MR MATTHEW W HAWS
                                                                           Katten Muchin Rosenman, LLP
         ****************************************************     10       525 W Monroe Street
              ORAL AND VIDEOTAPED DEPOSITION OF                            Chicago, Illinois 60661
                   CHRISTOPHER LUTES                              11       Phone: 312-902-5622
                                                                           E-mail: daniel shapiro@kattenlaw com
                     MAY 3, 2018                                  12              matthew haws@kattenlaw com
         ****************************************************     13
                                                                          COUNSEL FOR NATIONAL CREDIT ADJUSTERS:
                                                                  14
                                                                           MR PATRICK DAUGHERTY
                                                                  15       Van Ness Feldman, LLP
                   DEPOSITION of CHRISTOPHER LUTES,                        1050 Thomas Jefferson Street, NW
         produced as a witness at the instance of the             16       Seventh Floor
                                                                           Washington, D C
         Plaintiff, and duly sworn, was taken in the              17       Phone: 202-298-1874
         above-styled and numbered cause on the 3rd day of                 E-mail: pod@vnf com
         May, 2018, from 9:03 a.m. to 5:13 p.m., before           18
                                                                  19      ALSO PRESENT:
         Christy R. Sievert, CSR, RPR, in and for the State       20       WILL RAINE, Videographer
         of Texas, reported by machine shorthand, at the Fort              KEVIN BYERS
         Worth Club, 306 West 7th Street, Fort Worth, Texas       21
         76102, pursuant to the Federal Rules of Civil            22
                                                                  23
         Procedure and the provisions stated on the record or     24
         attached hereto.                                         25


                                                         Page 2                                                                Page 4
    1           APPEARANCES                                           1                       INDEX
    2
                                                                                                                 PAGE
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
    4    MR IRV ACKELSBERG                                            2
         Langer, Grogan & Diver, PC                                         Appearances................................. 2-3
    5    1717 Arch Street, Suite 4130                                 3
         Philadelphia, Pennsylvania 19103                                   Exhibits.................................... 5-7
    6    Phone: 215-320-5701                                          4
         E-mail: iackelsberg@langergrogan com
    7                                                                       Proceedings................................... 8
         MR SAVERIO "SAM" MIRARCHI                                    5
    8    Senior Deputy Attorney General                                     CHRISTOPHER LUTES:
         Bureau of Consumer Protection                                6
    9    1600 Arch Street, Suite 300
         Philadelphia, Pennsylvania 19103                                     Examination by Mr. Ackelsberg............... 9
   10    Phone: 215-560-2445                                       7
         E-mail: smirarchi@attorneygeneral gov                     8        Changes and Signature................... 304-305
   11                                                              9        Reporter's Certification................ 306-307
   12   COUNSEL FOR CHRISTOPHER LUTES:                            10
   13    MR RICHARD L SCHEFF
         Montgomery, McCracken, Walker & Rhoads, LLP              11
   14    123 South Broad Street                                   12
         Philadelphia, Pennsylvania 19109                         13
   15    Phone: 215-772-7502                                      14
         E-mail: rscheff@mmwr com                                 15
   16
   17   COUNSEL FOR KENNETH E REES:                               16
   18    MR DAVID F HERMAN                                        17
         Montgomery, McCracken, Walker & Rhoads, LLP              18
   19    123 South Broad Street                                   19
         Philadelphia, Pennsylvania 19109
   20    Phone: 215-772-7502
                                                                  20
         E-mail: dherman@mmwr com                                 21
   21                                                             22
   22                                                             23
   23                                                             24
   24
   25                                                             25


                                                                                                     1 (Pages 1 to 4)
                                                 WWW.KLWREPORTERS.COM
UNSEALED
                                                          App. 0168
                                                             Christopher Lutes
                                                               Page 5                                                            Page 7
    1              EXHIBITS                                                 1             EXHIBITS
    2   NUMBER           DESCRIPTION             PAGE                                      (continued)
    3   Exhibit 243    Great Plains Lending    109                          2
                   Flow of Funds for Ongoing                                    NUMBER          DESCRIPTION               PAGE
    4              Loan Originations and Sales                              3
                   TF-PA 013418                                                 Exhibit 263A E-mail correspondence       243
    5                                                                       4              10-29-13, Re: Revised Model
        Exhibit 244    Credit Agreement, Plain 169                                         TF-PA 575005 - 575001
    6              Green, LLC, and Haynes                                   5
                   Investments, Inc                                             Exhibit 263B VPC, Summary of Terms         243
    7              TF-PA 000491 - 000503                                    6              October 29, 2013
    8   Exhibit 245    Credit Agreement, Haynes 171                                        TF-PA 575012 - 575015
                   Investments, Inc , and                                   7
    9              Think Finance, Inc                                           Exhibit 264     E-mail correspondence    250
                   TF-PA 001231 - 001242                                    8              12-14-13, Re: Monthly
   10                                                                                      Reporting Package
        Exhibit 246    E-mail correspondence 182                         9                 GPLP 00014578 - 00014581
   11              6-7-12, Re: Revised Structure                        10      Exhibit 265     E-mail correspondence    254
                   GPLP 00151908 - 00151909                                                12-24-13, Re: Fw: Rise
   12                                                                   11                 Structural Overview Chart
        Exhibit 247    E-mail correspondence 186                                           TF-PA 674500 - 674502
   13              6-19-12, Re: Haynes Amendment                        12
                   TF-PA 583777 - 583778                                        Exhibit 266    E-mail correspondence     255
   14                                                                   13                 1-16-14, Re: Rise
        Exhibit 248     E-mail correspondence         188                                  GPLP 00016130
   15              11-15-12, Re: Fw: Revised                            14
                   Put Agreement for your                                       Exhibit 267    E-mail correspondence 257
   16              review                                               15                 3-13-14, Re: Insurance Overview
                   TF-PA 608431 - 608433
   17
                                                                                           TF-PA 210850
                                                                        16
        Exhibit 249    E-mail correspondence 191
   18              9-11-12, Re: Haynes Loan to PGL                              Exhibit 268    E-mail correspondence 263
                   TF-PA 582865                                         17                 3-19-14, Re: GPLS/Split
   19                                                                                      Discussion
        Exhibit 250    E-mail correspondence 198                        18                 TF-PA 108729 - 108732
   20              1-18-13, Re: PG credit                               19      Exhibit 269-270 (Not marked or identified )
                   agreement                                            20      Exhibit 271    E-mail correspondence 284
   21              TF-PA 041391 - 041392                                                   6-20-14, Re: Monthly
   22   Exhibit 251    Credit and Security  200                         21                 Reporting Package
                   Agreement                                                               GPLP 00383459 - 00383563
   23              TF-PA 000504 - 000529                                22
   24   Exhibit 252    Put Agreement        200                         23
                   TF-PA 269583 - 228385                                24
   25                                                                   25



                                                               Page 6                                                            Page 8
    1             EXHIBITS                                               1                   PROCEEDINGS
                   (continued)
    2                                                                    2                  THE VIDEOGRAPHER: We are now on the
        NUMBER           DESCRIPTION             PAGE
    3                                                                    3         record for the video deposition of Chris Lutes. The
        Exhibit 253    Enterprise Risk Assessment 202
    4              Produced in Native Format                             4         time is 9:03 a m. on May 3, 2018.
                   TF-PA 290895
    5                                                                    5               This is the matter of the Commonwealth of
        Exhibit 254      E-mail correspondence 203
    6              4-18-13, Re: Final No State                           6         Pennsylvania, et al., vs. Think Finance,
                   lists for PG, GPL, Mobi
    7              TF-PA 267158 - 267160                                 7         Incorporated, et al., Civil Action No. 14-7139-JCJ.
    8   Exhibit 255      E-mail correspondence 209
                   11-20-13, Re: States serviced
                                                                         8         This is being held in the United States District
    9              by tribes                                             9         Court for the Eastern District of Pennsylvania.
                   TF-PA 228363 - 228365
   10
        Exhibit 256    7-25-13 letter from C   216
                                                                        10               The court reporter is Christy Sievert.
   11              Lutes                                                11         The videographer is Will Raine. Both are
                   TF-PA 041394 - 041397
   12                                                                   12         representatives of Kaplan, Leaman & Wolfe Court
        Exhibit 257    E-mail correspondence 219
   13              8-8-13, Re: Fw: WSJ Article                          13         Reporter.
                   GPLP 00008844 - 00008845
   14                                                                   14               And now would counsel please state your
        Exhibit 258    E-mail correspondence    221
   15              8-14-13, Re: VPC                                     15         appearances for the record.
                   TF-PA 678633 - 678635
   16                                                                   16                  MR. ACKELSBERG: For the Commonwealth
        Exhibit 259    E-mail correspondence    227
   17              8-19-13, Re: Forecasts
                                                                        17         of Pennsylvania, Irv Ackelsberg. Also with me,
                   TF-PA 367418 - 367420                                18         temporarily out in the hall, is Saverio Mirarchi
   18
        Exhibit 260    E-mail correspondence    231                     19         with the attorney general's office.
   19              8-21-13, Re: GPLS Letter
                   TF-PA 677073                                         20                  MR. SCHEFF: Irv, could you
   20
        Exhibit 261    E-mail correspondence    238                     21         identify -- could you --
   21              10-10-13, Re: Fw: Mobi
                   TF-PA 309723 - 309725                                22                  MR. ACKELSBERG: Yes. This is Kevin
   22
        Exhibit 262    E-mail correspondence    239                     23         Byers, our consultant.
   23              10-7-13, Re: GPLS
                   GPLP 00518002                                        24                  MR. SCHEFF: Thank you.
   24
   25                                                                   25               Richard Scheff for Christopher Lutes.


                                                                                                           2 (Pages 5 to 8)
                                                            WWW.KLWREPORTERS.COM
UNSEALED
                                                                App. 0169
                                            Christopher Lutes
                                                 Page 9                                                     Page 11
    1              MR. HERMAN: David Herman for Kenneth         1       Q. Yeah, the nods aren't going to be picked
    2   E. Rees.                                                2   up. And if I -- and if I say, "Did you mean yes,"
    3             MR. SHELDON: Matt Sheldon for the             3   it's not -- I'm not trying -- it's not an act of
    4   Think Finance defendants.                               4   disrespect. We just have to get it onto the --
    5             MR. SHAPIRO: Dan Shapiro for the              5       A. Understood.
    6   Victory Park defendants. And Matt Haws, who's in        6       Q. -- onto the record.
    7   the hall right now, will be joining us shortly.         7          Right. So nods or shrugs don't work. We
    8             MR. DAUGHERTY: Patrick Daugherty on           8   need verbal.
    9   behalf of National Credit Adjusters.                    9          If you don't know the answer, just --
   10                CHRISTOPHER LUTES                         10   that's fine, "I don't know." If you don't
   11           having been first duly sworn,                  11   understand the question, please tell me, and I'll do
   12               testified as follows:                      12   my best. I might ask you, well, what about the
   13                  EXAMINATION                             13   question don't you understand, but we can -- we can
   14   BY MR. ACKELSBERG:                                     14   work together to clarify the question so we can
   15      Q. Good morning, Mr. Lutes. It's very nice to       15   get -- we can get an answer from you to a question
   16   meet you, finally.                                     16   that you understand.
   17      A. Thank you. Likewise.                             17       A. Uh-huh (affirmative response).
   18      Q. So we have to go through, as you know, a         18       Q. Let's see. What else haven't I covered?
   19   few preliminaries just to make sure that, first of     19   We're going to take breaks. This will be a long day
   20   all, you understand the procedure and what's           20   for all of us. We'll take many breaks. If you need
   21   happening here. Have you been deposed before?          21   a break, just tell us.
   22      A. No, I have not.                                  22       A. Okay.
   23      Q. Okay. So I'm sure your lawyer has gone           23       Q. And I would just ask you to finish your
   24   through this, but I need to do it myself.              24   answer to the pending question, and then we can go
   25   Basically, the way we're going to proceed, it's a      25   off the record and. . .


                                               Page 10                                                      Page 12
    1   series -- it's questions and answers. I ask a           1      A. Got it.
    2   question, you answer as best as you can. There may      2      Q. And, finally, is there any reason, such as
    3   be objections by your lawyer. And I can assure you      3   illness, hearing disorder, medication, lack of
    4   there will be objections from your lawyer and maybe     4   sleep, things like that, that would get in the way
    5   from other lawyers. But the way this -- the way         5   of you giving this deposition your full attention
    6   this works in a deposition as opposed to a trial is     6   today?
    7   that after the objections, you still have to answer     7      A. No.
    8   the question unless the -- your lawyer specifically     8      Q. Okay. So we are going to go just a little
    9   directs you not to answer the question. And, you        9   bit into your background, and I'm --
   10   know, I'm guessing we're not going to be doing a       10      A. Sure.
   11   whole lot of that today, but it's -- but there will    11      Q. -- going to try to breeze through this. My
   12   be plenty of objections.                               12   understanding is that you're a CPA. Is that right?
   13          And so it's important that we not talk          13      A. Yes, I am, in the state of Arizona.
   14   over one another. The court reporter has to get        14      Q. Okay. And is that -- and your
   15   everything down. My question, the lawyer's             15   certification is current?
   16   objection, your answer, the whole thing. But -- do     16      A. Yes, it is.
   17   you understand that?                                   17      Q. Okay. And am I right that at some point,
   18      A. Yeah, I do.                                      18   you were the CEO -- the CFO, the chief financial
   19      Q. Okay. And we are being videotaped today,         19   officer, for Silicon Valley Bank?
   20   but the official -- the record of this deposition is   20      A. Yes, I was.
   21   the written transcript that the court reporter is      21      Q. And where is that located?
   22   preparing, and the reason I stress that is that        22      A. That's located in Santa Clara, California.
   23   nonverbal responses aren't picked up. So, you know,    23      Q. And during what period of time were you
   24   if I say, "Is that a yes or a no," I mean --           24   with the bank?
   25      A. I shouldn't nod my head.                         25      A. I was with the bank from 1994 through 2001,


                                                                                    3 (Pages 9 to 12)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0170
                                            Christopher Lutes
                                               Page 13                                                      Page 15
    1   and I was the CFO from 1998 through 2001.               1   Credit Services, which was credit cards.
    2      Q. And what position did you have before you         2   BY MR. ACKELSBERG:
    3   were the CFO?                                           3      Q. Okay. All right. And so you understand
    4      A. Before I was the CFO, I was the controller.       4   that sometimes lenders in a -- in a regulated
    5      Q. Okay. And then you were at Think Finance          5   environment, sometimes they're making loans to hold
    6   from 2007 until?                                        6   on their own books, and sometimes they're making
    7      A. The end of 2014.                                  7   loans that they then sell in the secondary market.
    8      Q. '14. And then you went over to Elevate?           8   You're familiar with that, right?
    9      A. Yes.                                              9             MR. SCHEFF: Object to the form.
   10      Q. And both at -- during your entire time at        10          You can answer.
   11   Think Finance, you were the CFO?                       11      A. Yes, I am familiar with that.
   12      A. Yes, I was the CFO.                              12   BY MR. ACKELSBERG:
   13      Q. And you're the CFO at Elevate?                   13      Q. And in a -- in a case where -- so, for
   14      A. Yes.                                             14   example, I mean, we all watched the mortgage debacle
   15      Q. Okay. And as I understand from your bio,         15   ten years ago. You're familiar a little bit with,
   16   you're also on the board of a bank named Central       16   like, what happened there, right?
   17   Pacific Bank?                                          17             MR. SCHEFF: Object to the form.
   18      A. Yes. I was recently appointed to that.           18          You can answer the question.
   19      Q. And where is that?                               19      A. I'm not familiar with the specific aspect
   20      A. That's in Honolulu, Hawaii.                      20   of the mortgage. I lived through that financial
   21      Q. Lucky you.                                       21   crisis while I was the CFO at Think Finance.
   22      A. Well, it's lucky except when you have to         22   BY MR. ACKELSBERG:
   23   make the flight eight times a year.                    23      Q. Right. So in a regulated -- again, just
   24      Q. Okay. All right. Just a few questions            24   from what -- just from what you know about the way
   25   about Silicon Valley Bank. Is it regulated by the      25   banks operate within a regulated environment,


                                               Page 14                                                      Page 16
    1   FDIC?                                                   1   sometimes -- like you said, sometimes the banks are
    2      A. Yes, it is.                                       2   making loans to hold on their own balance sheet, and
    3      Q. And so then I take it you're familiar with        3   sometimes they're -- they're selling the loan off
    4   the regulatory environment within which banks           4   after they originate it, right?
    5   operate?                                                5             MR. SCHEFF: Object to the form.
    6      A. Sure.                                             6          You can answer.
    7            MR. SCHEFF: Object to the form.                7      A. Yes.
    8   BY MR. ACKELSBERG:                                      8   BY MR. ACKELSBERG:
    9      Q. And the -- and Silicon Valley Bank, during        9      Q. And sometimes a lender -- a bank lender
   10   the years you were there, did they offer mortgages?    10   might, even though it sells the loan, it might take
   11      A. No, I do not believe we did.                     11   back the servicing of that loan. You're familiar
   12      Q. Did you offer --                                 12   with those kind of transactions, right?
   13      A. The qualification would be if we did, it         13             MR. SCHEFF: Object to the form.
   14   would be to our private wealth customers.              14             MR. SHELDON: Object to form.
   15      Q. Okay. Did you have any consumer lending          15      A. Yes, I'm familiar primarily with the
   16   products?                                              16   mortgage industry generally, yeah.
   17      A. To my knowledge, no, we did not.                 17   BY MR. ACKELSBERG:
   18      Q. Are -- are you familiar with the -- just         18      Q. Yeah. And so in that -- in a situation
   19   from being in the banking world, are you familiar      19   where, you know, a bank is making the loan but
   20   with the way mortgage lending works or consumer        20   taking back the servicing, the bank would generally
   21   lending, in general, within a regulated environment?   21   make a fee from the origination transaction and then
   22            MR. SCHEFF: Object to the form.               22   make a fee through the servicing work that it does
   23         You can answer the question.                     23   on the -- on the mortgage in that kind of a
   24      A. Yes, I'm familiar with consumer lending.         24   situation?
   25   Prior to Silicon Valley Bank, I worked for Household   25             MR. SCHEFF: Object to the form.


                                                                                 4 (Pages 13 to 16)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0171
                                           Christopher Lutes
                                               Page 17                                                    Page 19
    1   BY MR. ACKELSBERG:                                     1   one question. And then you said, "You know what
    2       Q. It's typically the way --                       2   special purpose vehicles are, correct?" So which
    3       A. I would say there's multiple ways, from my      3   question do you want him to answer?
    4   perspective that --                                    4             MR. ACKELSBERG: He already answered
    5       Q. Right.                                          5   both of those.
    6       A. -- that banks could generate fees.              6             MR. SCHEFF: I don't know that he did.
    7       Q. Right.                                          7   If he did, then let's move on to the next question.
    8       A. It doesn't necessarily need to just be          8      A. I do not -- I do know what a special
    9   through --                                             9   purpose vehicle is.
   10       Q. And a --                                       10   BY MR. ACKELSBERG:
   11       A. -- the servicing.                              11      Q. Okay. What is it?
   12       Q. And a bank could generate a fee --             12      A. It's typically a conduit, a legal entity
   13              MR. SCHEFF: Please let him finish his      13   where, you know, a bank whose capital constraint
   14   answer.                                               14   will typically sell some type of loan participation
   15   BY MR. ACKELSBERG:                                    15   or an outright sell, you know, to that third party,
   16       Q. And a bank could generate fees on              16   SPV, that typically has third-party investors that
   17   transactions where they don't hold the loan itself    17   are purchasing it.
   18   on it -- on their books; that's -- that's pretty      18      Q. And, typically, in that situation, the --
   19   common, right?                                        19   there would be an asset that would be owned by the
   20              MR. SCHEFF: Object to the form.            20   special purpose vehicle, and -- and some other
   21          You can answer the question if you can.        21   entity would be providing services to that special
   22       A. From my perspective, that's getting a          22   purpose vehicle, like, collecting the payments,
   23   little bit out of my expertise because I haven't      23   things like that, right? You're --
   24   been in that situation.                               24             MR. SCHEFF: Object to the form.
   25   BY MR. ACKELSBERG:                                    25   BY MR. ACKELSBERG:


                                               Page 18                                                    Page 20
    1      Q. All right. You're familiar with the              1      Q. In the mortgage context, that's -- that's
    2   securitization of mortgages, how that happened?        2   the way it works, right?
    3      A. I'm familiar with the term securitization        3              MR. SCHEFF: Object to the form.
    4   in mortgages. I've never been involved in a            4      A. From my perspective, special purpose
    5   mortgage securitization.                               5   vehicles can buy the whole receivable. They can buy
    6      Q. Okay. But you understand that mortgage           6   a participation in the receivable. So they can hold
    7   lenders will often sell the mortgage to something      7   assets in various ways.
    8   called a "special purpose vehicle"? You know what      8   BY MR. ACKELSBERG:
    9   special purpose vehicles are, correct?                 9      Q. Were there -- were there any loans that
   10             MR. SCHEFF: Object to the form.             10   Silicon Valley made while you were there that used
   11   Which question do you want him to answer? Which       11   special purpose vehicles?
   12   question do you want him to answer? You've got two    12      A. No.
   13   questions there. You've got to choose which one       13      Q. Was -- so your first was -- well, what
   14   because we want to have a clean record.               14   about at Household?
   15             MR. ACKELSBERG: Richard, this is            15      A. At Household, yes. Although, I was not
   16   going to be a long day.                               16   involved in that, and that's going back, you know,
   17             MR. SCHEFF: I know. But you need            17   almost 25 years. But Household did securitize
   18   to -- you need to ask good questions.                 18   credit card receivables.
   19             MR. ACKELSBERG: We have barely              19      Q. Would it be -- would it be fair to say that
   20   started, Richard.                                     20   the first time you actually were working with a
   21             MR. SCHEFF: I understand, Irv, but          21   special purpose vehicle structure would have been
   22   you need to ask good questions. You asked him, "You   22   the Universal Fund at -- when you got to Think
   23   understand" -- and maybe we can -- "You understand    23   Finance?
   24   that mortgage lenders will often sell mortgages to    24      A. That would have been the most recent as a
   25   something called a special purpose vehicle?" That's   25   CFO. Like I said, when I was at Household, you


                                                                                5 (Pages 17 to 20)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0172
                                            Christopher Lutes
                                                Page 21                                                     Page 23
    1   know, we did do credit card securitizations, and I      1   knowledge because it's prior to me arriving in
    2   was in the regulatory accounting area. My wife,         2   January of 2007. You know, the PayDay One was
    3   actually, was involved in the financial                 3   founded in the 2001, 2002 time span by some local
    4   securitization aspect. So I was familiar with the       4   Fort Worth businessmen that were familiar with
    5   concept. But, yes, from an actual practical             5   financial services. They kind of bootstrapped the
    6   standpoint and as a CFO, the first time that I dealt    6   company up with their own capital, and, you know,
    7   with a special purpose vehicle would have been at --    7   local funding efforts. Generated, I think, a decent
    8   with the Universal Fund II.                             8   sized company. I mean, it was probably -- I know
    9      Q. Well, let's just talk about your hiring by        9   when I joined in -- at the end of 2006, per my
   10   Think Finance. How did that -- how did that happen?    10   recollection of looking at the audited financials
   11      A. I think the connection at the time was --        11   when I arrived, that they had 86 million of revenue,
   12   well, one, Think Finance didn't have -- and it         12   and that would have all been from the payday product
   13   technically wasn't Think Finance at the time. The      13   that they were offering at that point in time.
   14   entity name was PayDay One Corporation. PayDay One,    14          They brought in the venture capitalists in
   15   Inc., I believe.                                       15   2005. September of 2005, Sequoia Capital, at that
   16          The connection was is that my CEO at            16   round and then again in February of 2006. But
   17   Silicon Valley Bank, John Dean, was an early           17   the -- the venture capital money raised ended up
   18   investor in Think Finance, or the predecessor          18   being really a liquidity event for the original
   19   company. He was also on the board of directors. He     19   founders/investors in the company. Not my prior
   20   knew they were looking for a chief financial           20   CEO, John Dean, with Startup Capital Ventures. It
   21   officer. Sequoia Capital and Technology Crossover      21   would have been the -- the two local Fort Worth
   22   Ventures were venture capital investors in it.         22   businessmen.
   23          I think, you know, the way it was pitched       23   BY MR. ACKELSBERG:
   24   to me is that this was an entity that was looking to   24      Q. And when you say liquidity event, that
   25   go public at some point in the near future, they       25   really means, like, paying them -- paying that --


                                                Page 22                                                     Page 24
    1   would like to have a CFO with public company            1      A. Exactly. The --
    2   experience. I was a public company CFO at Silicon       2      Q. -- investment off that?
    3   Valley Bank, but one thing that I was never -- I        3      A. -- capital didn't stay on the balance sheet
    4   guess one remaining item on my CFO bucket list, so      4   to, like, fund future growth of the company. It
    5   to speak, would be to take a company public. And I      5   went to the founders as a liquidity event, and they
    6   know with Sequoia Capital and TCV, those are two        6   exchanged, you know, their ownership in the company
    7   very well-respected venture capital firms, and it       7   to -- to the venture capital firms.
    8   looked like a -- a good opportunity. And so that        8      Q. And who were those founders?
    9   was the connection and how I ended up interviewing      9      A. "Founders" is a loose term that I use, so I
   10   for -- for Think Finance.                              10   may not be correct in, quote, calling them founders.
   11      Q. Do you -- do you know how Mr. Dean and           11      Q. I understand.
   12   Think Finance got connected?                           12      A. I do know that the original founder of the
   13      A. Yes. Mr. Dean is -- after leaving Silicon        13   company was Mike Stinson.
   14   Valley Bank, he started a company small venture        14      Q. Because I've seen his name --
   15   capital fund called Startup Capital Ventures, and      15      A. Yes.
   16   one of his other venture partners is, Bob Rees, who    16      Q. -- as one of the -- one of the
   17   is the uncle of Ken Rees, the CEO, at the time, of     17   stakeholders. So he was one of those Fort Worth
   18   PayDay One and Think Finance.                          18   businessmen that was actually doing the payday
   19      Q. So PayDay One was -- so PayDay One, back in      19   business -- payday loan business initially?
   20   those days before you -- before you got there was      20      A. Yes.
   21   kind of a startup that was -- that was connecting to   21      Q. And then -- and then he --
   22   venture capital?                                       22      A. Yeah, he, along with his wife, Linda
   23      A. It was a start- --                               23   Stinson.
   24             MR. SCHEFF: Object to the form.              24              MR. SCHEFF: Wait until he finishes
   25      A. I'll answer the question based on -- on my       25   asking the question.


                                                                                  6 (Pages 21 to 24)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0173
                                            Christopher Lutes
                                                Page 25                                                     Page 27
    1      A. Sorry. I apologize.                               1      A. I'll -- I'll answer the question, but I'll
    2   BY MR. ACKELSBERG:                                      2   change it slightly. The structure, technically,
    3      Q. I got it.                                         3   wasn't in place because we didn't launch until
    4          Okay. And then the result of the -- the          4   February of 2007. And when I say "we," that would
    5   venture capital investment from TCV and Sequoia was     5   be we as the service provider to First Bank of
    6   that the Stinsons could get -- could, basically,        6   Delaware that was the originator of the loan.
    7   get -- cash in some of their money?                     7         The structure per the agreements -- and
    8             MR. SCHEFF: Object to the form.               8   the agreements, again, were in place prior to me
    9          You can answer the question.                     9   arriving -- would be that the bank, First Bank of
   10      A. Yes, that is my belief. Although, I wasn't       10   Delaware, would be the originator of the loans, that
   11   there at the time.                                     11   there would be a marketing agreement between, at the
   12   BY MR. ACKELSBERG:                                     12   time, the PayDay One entity. I think it was about
   13      Q. Okay. And what's the date of your hire --        13   to become called the ThinkCash entity. So if you
   14      A. It was --                                        14   don't mind, I'll just start calling it ThinkCash at
   15      Q. -- at Think?                                     15   this point in time. It would be -- a ThinkCash
   16      A. The date of my hire, again, as CFO at            16   subsidiary would provide marketing services to the
   17   PayDay One was January of 2007.                        17   bank and -- and receive a fee.
   18      Q. When did -- when did PayDay One start            18         I believe there might have also been a
   19   using -- I think it was -- before it was Think         19   licensing entity that licensed the technology
   20   Finance, it was ThinkCash, right? I don't know if      20   platform, some underwriting scores and other IT-type
   21   that was the formal name or just the doing             21   of services to the bank for a fee. And that was the
   22   business --                                            22   structure of that initial launch of the product.
   23      A. Yes. Yes, it was.                                23      Q. So there -- as I understand it, there
   24      Q. Was that -- it started out as just a d/b/a,      24   was -- the marketing -- under the arrangement with
   25   right, the ThinkCash?                                  25   First Bank of Delaware, the marketing would be done


                                                Page 26                                                     Page 28
    1      A. That, I don't know. That's probably more          1   by the ThinkCash entity, right? The -- there's a
    2   of a -- of a legal thing.                               2   website, right?
    3      Q. Okay. But you still -- you got there              3      A. My understanding is, is that the -- the
    4   January of 2007, and the company's name is PayDay       4   bank owned the website. It was a bank website.
    5   One?                                                    5      Q. I didn't mean whether it was owned.
    6      A. Right.                                            6      A. Yeah.
    7      Q. Okay. But that also -- that day,                  7      Q. I'm not really --
    8   January -- or that period of time, January 2007, is     8      A. Okay.
    9   also the time when the ThinkCash product with First     9      Q. I'm not talking ownership. I'm really
   10   Bank of Delaware was launched, right?                  10   talking about operations and --
   11             MR. SCHEFF: Object to the form.              11             MR. SCHEFF: Object to the form. You
   12          You can answer the question.                    12   know, this -- we're not in a question-and-answer
   13      A. Yes, the ThinkCash product was launched          13   mode here. Please ask questions and answer the
   14   with First Bank of Delaware in February of 2007.       14   questions as opposed to having a conversation
   15   The structure and all of the agreements were already   15   because the record is a mess. So please ask a
   16   in place. The agreements had already been finalized    16   question.
   17   with First Bank of Delaware prior to my arrival. So    17   BY MR. ACKELSBERG:
   18   I really don't have any expertise related to or        18      Q. You're familiar with those agreements. I
   19   experience related to the negotiations and the         19   mean, it might make sense for us to -- just to put
   20   discussions of the product and why they decided upon   20   them in front of you and then. . .
   21   the structure that they did or whatnot.                21             MR. ACKELSBERG: So what I'm going
   22   BY MR. ACKELSBERG:                                     22   to -- these are -- these are exhibits that have
   23      Q. But the structure as -- but why don't you        23   already been identified. This is Exhibits P-102 and
   24   just describe for us the structure that was already    24   103. This is already marked.
   25   in place that you had to learn to understand.          25      A. (Reviews document.)


                                                                                  7 (Pages 25 to 28)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0174
                                            Christopher Lutes
                                                Page 29                                                     Page 31
    1         Apologies for me taking a minute to flip          1   and servicing agreement was TC Loan Service, LLC.
    2   through. I haven't looked at this agreement in          2      Q. And there was also -- it's actually two
    3   years.                                                  3   agreements. There's also a guarantee agreement,
    4            MR. SCHEFF: Just for the record, in            4   that's the -- the last pages that are out of order
    5   102 -- and there may be more instances of this, I       5   that your lawyers were referencing that. Do you see
    6   just don't know. Bu in 102, there's TF-PA 00875.        6   that? There was --
    7   The next page is TF-PA 00840, so it went back           7      A. What pages would those be?
    8   35 pages.                                               8      Q. It's at the end. It actually starts at
    9            MR. ACKELSBERG: Right. Thank you.              9   TF-PA 840.
   10            MR. SHELDON: And just to note, the            10      A. Oh, yes, I see.
   11   pages after that continue consecutively in the 840     11      Q. Do you see it?
   12   and 841 and so range.                                  12      A. Yes, I do.
   13            MR. ACKELSBERG: This is an exhibit            13      Q. Okay. And this was -- and this was a
   14   that we've already had. It's in the record. But        14   guarantee made by the corporate umbrella, the PayDay
   15   anyway, thank you for all of that.                     15   One entity, to First Bank of Delaware, right?
   16   BY MR. ACKELSBERG:                                     16             MR. SCHEFF: Object to the form.
   17      Q. But the -- so first of all, I know that          17   BY MR. ACKELSBERG:
   18   soon after this period -- I mean, this is -- this is   18      Q. Do you see that?
   19   preTailwind and TC Decision Sciences, right?           19             MR. SCHEFF: Object to the form.
   20            MR. SCHEFF: Object to the form.               20      A. Yes, I do.
   21   BY MR. ACKELSBERG:                                     21   BY MR. ACKELSBERG:
   22      Q. You know what I'm -- you understand that,        22      Q. Okay. And then there was also what was
   23   right?                                                 23   called a master participation agreement that was
   24            MR. SCHEFF: Object to the form.               24   also entered -- that was also signed on January 23,
   25   BY MR. ACKELSBERG:                                     25   2007, or -- do you see that? That was another part


                                                Page 30                                                     Page 32
    1      Q. There came a time when the marketing entity       1   of the -- it was one of the agreements that
    2   was called TailWind and the -- and the technology       2   constituted the original structure.
    3   entity was called TC Decision Sciences?                 3      A. Yes, it was.
    4             MR. SCHEFF: Object to the form.               4      Q. Yeah. All right. And that was with a
    5   BY MR. ACKELSBERG:                                      5   different Think entity called TC Financial?
    6      Q. You remember -- you remember that, right?         6      A. In looking at this master participation
    7             MR. SCHEFF: Object to the form.               7   agreement, yes, TC Financial, LLC, entered into the
    8          You can answer the question.                     8   agreement.
    9      A. Yes, I do.                                        9      Q. And so -- and just so -- and if you look
   10   BY MR. ACKELSBERG:                                     10   at -- staying on the master participation agreement,
   11      Q. Okay. And this is from before that, before       11   if you look at page 4, at this point in time, the --
   12   they're -- before Think was using -- or PayDay One     12   the same day that the loan was originated in the
   13   was using TailWind and TC Decision Sciences, right?    13   name of First Bank of Delaware, a 99 percent
   14             MR. SCHEFF: Object to the form.              14   participation interest in the loan was conveyed to
   15          You can answer the question.                    15   the Think entity, TC Financial. Do you see that?
   16      A. Yes, I believe these were the agreements         16             MR. SCHEFF: Object to the form.
   17   that were, if not the original, at least preceded      17      A. Give me one minute to read the paragraph.
   18   those agreements.                                      18   BY MR. ACKELSBERG:
   19   BY MR. ACKELSBERG:                                     19      Q. Sure.
   20      Q. So the -- the Think entity that was              20      A. I'm assuming you're referring to clause
   21   providing all of the services, whether marketing or    21   2.2?
   22   technology, was called at this point TC -- TC Loan,    22      Q. Yes.
   23   right?                                                 23      A. (Reviews document.)
   24      A. Based on looking at this agreement, yes,         24          Could you restate your question again now
   25   the -- the entity that entered into the marketing      25   that I've read it?


                                                                                  8 (Pages 29 to 32)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0175
                                            Christopher Lutes
                                               Page 33                                                      Page 35
    1      Q. That -- is it -- am I correct, that under         1      A. I would say it -- I would phrase that as it
    2   this agreement, the loans that were originated in       2   evolved based upon the bank and feedback the bank
    3   the name of First Bank of Delaware, with regard to      3   was receiving, from my perspective, from the FDIC
    4   those -- each of those loans, a 99 percent              4   and its regulators on how to further strengthen the
    5   participation interest was conveyed to Think -- TF      5   structure of the product.
    6   Financial on a daily basis?                             6      Q. And what do you remember about some of that
    7             MR. SCHEFF: Object to the form.               7   feedback?
    8             MR. SHELDON: Object to form.                  8      A. The -- the first feedback that I remember
    9      A. Based on my recollection and looking at           9   would have been sometime -- and I'm guessing, so
   10   this agreement, each day 99 percent participation      10   forgive me if I'm off a year or so -- sometime in
   11   interest in the ThinkCash installment loan product.    11   mid to late 2008. I don't think it was in 2009. I
   12   Your question had referred to just the bank product,   12   think it would have been late 2008 that Alonzo
   13   but this would be the ThinkCash installment loan       13   Primus, the -- and I believe I'm pronouncing his
   14   product was sold by First Bank of Delaware to TC       14   name right -- the CEO and president of First Bank of
   15   Financial, LLC.                                        15   Delaware -- and this is my recollection. He didn't
   16   BY MR. ACKELSBERG:                                     16   have this discussion with me.
   17      Q. Yeah, and just so that we're clear during        17         But what I believe happened was, is that
   18   this period of time, the company still had its own     18   he had talked with Ken Rees after the bank, I think,
   19   PayDay One label that it -- it was marketing, right?   19   had gone through their first FDIC exam with this
   20             MR. SCHEFF: Object to the form.              20   program and the ThinkCash installment loan in place.
   21         You can answer the question.                     21   And the feedback was, is that the regulators were --
   22             MR. SHELDON: Same objection.                 22   would recommend that we set up an SPV type
   23      A. Yes, at that point in time in early 2007,        23   structure. And by "we," the bank would set up an
   24   the company was also marketing -- lending directly a   24   SPV type structure.
   25   Payday One product.                                    25         They realized that the bank was capital


                                               Page 34                                                      Page 36
    1   BY MR. ACKELSBERG:                                      1   constrained and couldn't keep, you know, all of
    2      Q. And so from the standpoint of view as -- as       2   those install- -- ThinkCash installment loans on
    3   a financial -- as the CFO in terms of the financial     3   their books. Rather than selling a 99 percent
    4   activity being generated by these two products, you     4   interest back to -- back to TC Financial, LLC, they
    5   had -- you had on your balance sheet the -- the         5   recommended to the bank that the bank set up an SPV
    6   loans that were -- the PayDay One loans that were       6   and have third-party investors, lenders lend to that
    7   made directly, right? Those were on the balance         7   SPV and have that SPV purchase the participations,
    8   sheet, correct?                                         8   the 99 percent participations from the bank.
    9             MR. SCHEFF: Object to the form.               9          I think they also recommended some other
   10      A. Yes. The PayDay loans sat directly on our        10   changes, such as instituting a licensing
   11   balance sheet since we were the direct lender.         11   technology-type agreement whereby a Think Finance
   12   BY MR. ACKELSBERG:                                     12   entity would provide licensing the -- the technology
   13      Q. And a 99 percent interest in the -- in the       13   loan platform for the bank and also the underwriting
   14   ThinkCash loans during this period of time would       14   scores as suggestions for -- to help the bank
   15   also have been sitting on the balance sheet?           15   underwrite those customers. And there probably
   16             MR. SCHEFF: Object to the form.              16   would have been some changes to the marketing
   17      A. Yes, the 99 percent participation purchased      17   agreement, I believe, as well at that point in time.
   18   from the bank on the ThinkCash installment loans       18      Q. And you think those were actually
   19   were also on our balance sheet.                        19   suggestions by the FDIC?
   20   BY MR. ACKELSBERG:                                     20      A. That is my recollection or my general
   21      Q. Okay. And then during the course of 2007         21   understanding. Again, I didn't have a privy direct
   22   and then into 2008, the transaction with -- the        22   conversation with the Alonzo or the bank regarding
   23   structure, the arrangement that your company had       23   that, or did I ever see, but that was my impression.
   24   with First Bank of Delaware, it went through various   24      Q. Since you didn't hear from that -- from the
   25   iterations, various revisions; am I right?             25   FDIC directly, or from the bank, I mean -- well, how


                                                                                 9 (Pages 33 to 36)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0176
                                            Christopher Lutes
                                                Page 37                                                    Page 39
    1   did you gain that understanding?                        1      A. (Reviews document.)
    2      A. Well, from my perspective, why would we be        2          On page 1, I'm a bit confused, it's
    3   changing the program from -- you know, my               3   referring to a Section 20.1 of the agreement, which
    4   understanding is, is that the -- it was the bank had    4   I assume is this marketing and servicing agreement
    5   gone through their first exam with the regulators.      5   that you gave me, but I don't see a Section 20.1 in
    6   There was no criticism, per se, of the program, but     6   the document that you gave me in that marketing.
    7   the FDIC had recommended to the bank was to make        7   I'm trying to understand what this --
    8   these changes. That's my recollection of what           8      Q. There's also a participation agreement, so
    9   happened.                                               9   I think you're maybe looking at the wrong one.
   10      Q. Now, you do remember the cease and desist        10   There is a Section 20 in the participation
   11   from the FDIC in October of 2008, right? You do        11   agreement, so I don't know -- it may be that -- I
   12   remember that?                                         12   don't know. I mean, I'm just --
   13      A. I am somewhat familiar with that. I never        13      A. No, the only reason I'm asking is because
   14   saw the cease and desist because, clearly, that's a    14   here it defines the agreement is the marketing and
   15   private, you know, confidential document between the   15   servicing.
   16   bank and its regulators.                               16      Q. Right.
   17      Q. And the taxpayers. I mean, it's -- it's --       17      A. So the next paragraph refers to
   18             MR. SCHEFF: Object to the form.              18   Section 20.1 of the agreement.
   19   BY MR. ACKELSBERG:                                     19      Q. I see that.
   20      Q. You know, just so you know, cease and            20      A. So. . .
   21   desists are public documents. So at least this one     21      Q. If you'd look at page 24 of the
   22   was. I mean, that's where I read it. So I -- but       22   participation.
   23   if you've never looked at or seen that --              23      A. Okay. Let me take a look at that, then.
   24      A. I have -- I have --                              24   Apologies.
   25      Q. -- that's fine.                                  25         (Reviews document.)


                                                Page 38                                                    Page 40
    1      A. -- never looked --                                1      Q. You see it's talking about reserve
    2             MR. SCHEFF: Just wait for him to              2   accounts?
    3   finish.                                                 3      A. Yes. Yes.
    4   BY MR. ACKELSBERG:                                      4      Q. And that actually -- it's probably just
    5      Q. That's fine. I mean, but -- but, again,           5   a --
    6   I'm just trying to understand where you were getting    6      A. Yeah, it was probably just a typo on -- on
    7   your information about what the bank was -- was         7   this
    8   being told by the FDIC.                                 8      Q. A typo. They're probably referencing the
    9      A. Your question to me seemed to be why did we       9   participation agreement, right? Do you see that?
   10   make -- why were these changes made. And my            10      A. Yes, I believe now, in looking at it,
   11   understanding, based on discussions with Ken Rees or   11   referencing the participation agreement.
   12   other senior execs of Think Finance, ThinkCash at      12      Q. So --
   13   the time, that would have had those conversations      13      A. Hold on one second.
   14   with the bank is that those were suggestions coming    14      Q. Oh, sure.
   15   from the FDIC regulators to the bank and the bank to   15      A. I'm still -- I'm sorry, I'm still reading
   16   us.                                                    16   this now that I know what they're referencing.
   17      Q. All right. Now -- I understand now. Okay.        17      Q. Sure.
   18         What I want to do, I want to just go             18      A. (Reviews document.)
   19   through a little bit of the evolution of the product   19         Okay.
   20   in the deal documents, if I could. I want to show      20      Q. Okay. So it looks like from this, and tell
   21   you another exhibit that's already in the record,      21   me if this -- if I'm -- you should explain whether
   22   104.                                                   22   you're responding based on your own recollection of
   23      A. If you don't mind, I'm going to take a few       23   the way it worked or just based on the documents. I
   24   minutes to read this document.                         24   don't -- you know, you can -- you can clarify any
   25      Q. Oh, sure.                                        25   way you want to. But am I right that what this


                                                                               10 (Pages 37 to 40)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0177
                                            Christopher Lutes
                                                Page 41                                                     Page 43
    1   rework of the agreement did in -- in September of       1   we're talking about, right?
    2   2007 -- well, one thing that it did was the bank was    2            MR. SCHEFF: Object to the form.
    3   going to retain a larger percentage of an interest      3         You can answer the question if you can.
    4   in the -- in the loans, right? It went from a 1         4      A. Yeah, let me restate that a little bit,
    5   percent share -- a 1 percent ownership stake to a       5   because, again, I get where you're going with the
    6   10 percent ownership stake; am I right?                 6   intent. But the bank would approve a ThinkCash
    7              MR. SCHEFF: Object to the form.              7   installment loan customer for a loan. They would
    8      A. In reviewing this amendment to the master         8   fund out of their own bank account -- let's assume
    9   participation agreement on Section 2.2(a), yes, I       9   it was a $2,000 loan to the customer. They would
   10   believe that based on my recollection and in looking   10   fund all $2,000 out of that -- out of their own
   11   at this document as well, what this Section 2.2(a)     11   funds to that customer, typically, via ACH on an
   12   of the amendment is doing is increasing the bank       12   overnight basis. So they would approve a customer
   13   retaining 10 percent of the ThinkCash installment      13   on a Monday. Typically, the customer would receive
   14   loans on its books and selling 90 percent to, I        14   the funds on a Tuesday via ACH.
   15   believe, TC Financial, as opposed to the prior         15   BY MR. ACKELSBERG:
   16   original agreement would have been the bank keeping    16      Q. And then at some point, I don't know
   17   1 percent, retaining 1 percent on their books and      17   whether -- whether it was still on the current
   18   selling a 99 percent participation to TC Financial.    18   business day or -- I know later it became a two-day
   19   BY MR. ACKELSBERG:                                     19   delay. But then at some point, the participation
   20      Q. Now, with regard to the bank's stake, which      20   transaction occurs, and some of that 2,000 -- in
   21   was originally 1 percent but then a few months later   21   that example, some of that money would then be
   22   became -- became 10 percent, was the bank using its    22   replaced by the participation entity; am I right?
   23   own capital for that -- for that portion of the --     23            MR. SCHEFF: Object to the form.
   24   of the stake in the product?                           24         You can answer the question if you can.
   25              MR. SCHEFF: Object to the form.             25      A. Yeah, my recollection -- recollection and


                                                Page 42                                                     Page 44
    1      A. Capital can be defined many ways, so I'm          1   understanding is, is that -- well, first, a lot of
    2   not -- you know, from my perspective -- let me          2   this -- you know, in regards to this particular
    3   rephrase your question, but I think I still get the     3   amendment, again, I believe -- I don't have direct
    4   intent of it by answering it this way. The bank was     4   knowledge, but I believe that the reason for this
    5   using their own funds --                                5   change from the bank holding just 1 percent --
    6   BY MR. ACKELSBERG:                                      6   retaining 1 percent to 10 percent was upon the
    7      Q. Yes.                                              7   recommendation of the FDIC or its regulators.
    8      A. -- to originate all of the loan and retain        8   Because from my perspective in what I heard, the
    9   10 percent, whether that came in the form of equity     9   regulators wanted the bank to have more skin in the
   10   capital or debt or deposits from their bank            10   game, so to speak, you know, have more of the loan
   11   customers, however, they were using their own          11   balance on their books on a routine basis.
   12   liquidity to originate a hundred percent and then      12          They would then, you know, sell under this
   13   also to maintain 10 percent on their books.            13   agreement the 10 percent or -- pardon me. They
   14      Q. Okay. So -- right. And I appreciate the          14   would retain 10 percent and sell 90 percent. So in
   15   clarification. And I'm sure this is going to happen    15   my example, if we had a $2,000 loan, if they
   16   over the course of the day that I'm not -- this        16   originated a $2,000 loan, they approve a customer on
   17   isn't my field, and it's -- it's been quite an         17   a Monday, overnight via ACH the $2,000 gets
   18   experience trying to understand all this.              18   deposited into the customer's account the bank, the
   19          But -- so the loan -- on day one the loan       19   bank's account on a Tuesday, on that Tuesday we
   20   is made, and that loan -- and what that means is,      20   would also -- we, in terms of helping the bank --
   21   money is going to go into a consumer's account,        21   "we" being Think Finance helping the bank settle
   22   right? That's -- in a practical sense, that's what     22   that using our loan platform, remit $1,800 back to
   23   funding a loan means, someone's got to come up with    23   the bank. So that way the bank would end up holding
   24   the dollars -- the lending -- the lending capital to   24   $200 on their balance sheet, and TC Financial would
   25   put into a consumer's bank account. That's what        25   have $1800, or 90 percent participation interest.


                                                                               11 (Pages 41 to 44)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0178
                                            Christopher Lutes
                                                Page 45                                                     Page 47
    1          Again, it's because, from my perspective,        1   participations at a premium or through other some
    2   the bank's capital constrained. I also don't think      2   type of, you know, revenue share, profit share type
    3   the bank's regulators wanted them holding a hundred     3   of arrangement.
    4   percent of these -- I think the regulators probably     4      Q. And just so that we're clear on what we
    5   view these, rightly or wrongly, more risky than your    5   mean by "revenue share," so we're talking about a
    6   traditional mortgage or prime credit cards, so they     6   percentage based fee on the -- on the 90 percent
    7   didn't want the bank setting aside a large amount of    7   that the bank is selling off, right? That's,
    8   capital for these types of loans, but they were         8   essentially, what we're talking about, right?
    9   comfortable with the bank retaining up to 10 percent    9             MR. SCHEFF: Object to the form.
   10   of the loan balances on their books.                   10      A. In looking at Exhibit E of this amendment,
   11   BY MR. ACKELSBERG:                                     11   you know, it says "Computation of Program Revenues,"
   12      Q. Okay. And the other thing it looks               12   and it says, "TC Financial shall pay the lender" --
   13   happened in September of 2007, was the introduction    13   and the lender is First Bank of Delaware -- "a
   14   of a concept called "revenue share." Am I right?       14   percentage of program revenues as follows."
   15   That's -- that's when the revenue share started?       15         And let me read it for a second.
   16      A. To be honest, from my perspective, I would       16         (Reviews document.)
   17   have assumed it started day one, but I may be wrong    17         To your question, you know, I'm not
   18   on that. I mean, that -- certainly, Exhibit E, this    18   sure in looking at this. I probably need a little
   19   particular amendment introduces -- or I shouldn't      19   bit more time. And if it's important, I can take
   20   say introduces -- definitely details out the           20   some more time.
   21   computation of program revenues.                       21   BY MR. ACKELSBERG:
   22          So based upon looking at this amendment, I      22      Q. We don't need to get -- we really don't
   23   would say that, yes, this would probably be the        23   need to get into details.
   24   first time that the concept of a program revenue       24      A. Yeah, I'm not quite clear whether the --
   25   share between TC Financial and First Bank of           25   the program revenue share was on the full 100


                                                Page 46                                                     Page 48
    1   Delaware came into play.                                1   percent of the loans or just on the 90 percent
    2          And it's possible, I guess, in retrospect,       2   participation, but. . .
    3   looking back, that probably weren't sure, we and the    3      Q. Okay. But --
    4   bank, you know, whether the product would take off.     4      A. But at a minimum, it would be at least on
    5   And I think at this point in time, as I recall,         5   a -- on --
    6   the -- the bank was pretty successful in originating    6      Q. On the 90 percent.
    7   loans to consumers during that point in time.           7      A. -- on the 90 percent participation.
    8          And so I think at that point, my guess           8      Q. Yeah. Okay. Now, we're talking about
    9   is -- again, I wasn't involved in -- even though I      9   consumer loans with an average APR in excess of 200
   10   was the CFO, strangely, I wasn't -- I don't recall     10   percent, right?
   11   being involved in the discussions as to what the       11              MR. SCHEFF: Object to the form.
   12   profit share amount should be, but we probably         12      A. Yeah, I actually don't recall what the
   13   decided, hey, we've got to figure out a way to, you    13   average APR --
   14   know -- because most financial banks, when they're     14   BY MR. ACKELSBERG:
   15   selling, are either retaining mortgage servicing       15      Q. They were high, though, right?
   16   rights, to your point, in generating some fee income   16              MR. SCHEFF: Object to the form.
   17   or selling the participations at a premium or doing    17      A. I would say based on my understanding,
   18   something to kind of get compensated for the fact if   18   the -- the APR of the loans -- of the ThinkCash
   19   you're only -- if you're originating a hundred         19   loans originated by First Bank of Delaware were
   20   percent of the loan but only keeping 10 percent of     20   north of a 36 percent APR.
   21   the loan on your books, you're certainly giving up     21   BY MR. ACKELSBERG:
   22   some amount of revenue stream by selling the           22      Q. Well, how far north?
   23   participation off.                                     23              MR. SCHEFF: Object to the form.
   24          And a lot of times, at least it's my            24          If you want a document to show him, then
   25   understanding, that companies will sell those          25   please show him. Don't make him guess out of thin


                                                                                12 (Pages 45 to 48)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0179
                                            Christopher Lutes
                                                Page 49                                                     Page 51
    1   air. He's testified that he doesn't recall.             1             MR. SCHEFF: Object to the form.
    2      A. I actually don't recall.                          2         You can answer.
    3   BY MR. ACKELSBERG:                                      3      A. Again, my recollection based on that point
    4      Q. Okay.                                             4   in time -- and, again, I think a lot of the
    5      A. I mean, because we had other products,            5   suggestions for these amendments or evolution of the
    6   we've had other things over time. I do know that        6   program came directly from the bank. They weren't,
    7   they would be north of 36 percent.                      7   based on my understanding, you know, suggestions
    8      Q. Okay. Now, at the time that -- this is in         8   from us. It was suggested by Alonzo Primus, the CEO
    9   the 2007 time period. Am I right that First Bank of     9   and president of First Bank of Delaware. And,
   10   Delaware had products that it was marketing through    10   again, I will assume that a lot of those
   11   other entities besides Think Finance, other            11   recommendations that he requested related to the
   12   so-called service providers?                           12   program came from his discussions with the
   13            MR. SCHEFF: Object to the form.               13   regulators through the second -- or first or second
   14      A. Based on my recollection -- again, I did         14   exam related to them overseeing the product.
   15   not have a lot of direct interaction with -- with      15   BY MR. ACKELSBERG:
   16   the bank at all during that time span -- I would       16      Q. I mean, I don't --
   17   assume that since they're a bank, they offer lots of   17      A. But, yet, to answer the question more
   18   products and services. They take deposits. They        18   directly, yes, based on my recollection, sometime in
   19   make loans. But I'm not aware of, you know, who        19   late 2008, based upon the bank's recommendations, we
   20   they partnered with if they had other types of         20   further amended or at least changed the name of the
   21   partners similar to our type of arrangement.           21   marketing entity to TailWind Marketing. Yes,
   22   BY MR. ACKELSBERG:                                     22   there -- at that time, I think, there was the first
   23      Q. I mean, specifically, online lenders.            23   agreement from a Decision -- TC Decision Sciences'
   24      A. I do not have any recollection.                  24   standpoint licensing the technology and platform and
   25      Q. Okay. Now --                                     25   underwriting scores to the bank to help them


                                                Page 50                                                     Page 52
    1     A. I'll qualify that in one sense. And I              1   originate their loans. Yes.
    2   apologize. I would have assumed later that when we      2      Q. Okay. So we don't need to -- we don't need
    3   get to the point of Universal Fund II, the reason       3   to go over the agreements. Just on that point that
    4   why there's a Universal Fund II is because there was    4   you -- that you just -- you just mentioned, that you
    5   a Universal Fund I with some other program. I do        5   do remember that in October 2008, the services being
    6   not know what that program related to, whether that     6   provided by -- previously by TC Loan Services were
    7   was north of 36 percent APR loans, whether it was       7   split into two different agreements, one with the
    8   online or partnering with a brick-and-mortar            8   Think entity called TailWind and the other with the
    9   program, but I do know when we get to discussing --     9   Think entity called TC Decision Sciences, you
   10   and I assume at some point we will discuss Universal   10   remember that, and you remember it being at the
   11   Fund II -- the reason why it was called, and that      11   instigation of First Bank of Delaware?
   12   was a name that the bank, Alonzo Primus, suggested     12             MR. SCHEFF: Object to the form.
   13   because there was already a Universal Fund I that we   13          You can answer if you can.
   14   had nothing to do with.                                14      A. In -- in 2008, fall of 2008, my
   15     Q. So let's go -- let's go to the Universal          15   understanding is, is that, yes, we did amend the
   16   Fund period and -- but just -- and we can look at      16   structure of the program, again, at the request of
   17   the deal documents if we need to, but just to try to   17   First Bank of Delaware, to amend the marketing
   18   cut through it, in roughly October 2008, there were    18   agreement, and, in particular, change the name of
   19   new -- new deal documents between Think and First      19   the marketing entity from -- I think it was TC Loan
   20   Bank of Delaware where the marketing was going to be   20   Service, LLC, in this first agreement dated
   21   charged by TailWind and the technology services by     21   January 23, 2007, to TailWind Marketing, LLC, I
   22   TC Decision Sciences. Do you remember that --          22   believe.
   23            MR. SCHEFF: Object to --                      23          And at the bank's request, we also entered
   24   BY MR. ACKELSBERG:                                     24   into a new agreement with them, between TC Decision
   25     Q. -- in October 2008?                               25   Sciences, LLC, and First Bank of Delaware, to


                                                                               13 (Pages 49 to 52)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0180
                                             Christopher Lutes
                                                Page 53                                                     Page 55
    1   formally officially license the technology platform,    1   facilities with Silver Point Capital -- and I can't
    2   provide underwriting scores, other types of IT          2   remember if it was a combined facility for both
    3   services related to their ThinkCash installment loan    3   products or two separate facilities for each
    4   product.                                                4   product, that was negotiated prior to me stepping on
    5   BY MR. ACKELSBERG:                                      5   as CFO in January 2007. Ken Rees and Jason Harvison
    6      Q. Okay. And then we get to the Universal            6   had kind of closed that financing transaction with
    7   Fund, which, as I understand, it was formed in 2008     7   Silver Point just prior to me arriving.
    8   but didn't actually start functioning until -- until    8          So the -- it would have been done
    9   sometime in early 2009. Does that sound right?          9   prefinancial crisis in the 2006 time span. And I
   10             MR. SCHEFF: Object to the form.              10   think the rates seemed very reasonable and
   11          You can answer.                                 11   attractive, certainly compared to, you know,
   12      A. I'm not -- I don't quite recollect when the      12   post-financial crisis or during the financial
   13   Universal Fund II was actually established. We         13   crisis. Ultimately, what the cost of funds related
   14   didn't own that legal entity, "we" being ThinkCash,    14   to, you know, any of -- any of the loans, whether
   15   Think Finance at the time, whatever our corporate --   15   it's our direct lending or whether, you know, for
   16   legal corporate entity name was. Universal Fund II     16   the -- the people originating and what the lenders
   17   was -- was never owned by us, so I'm not quite sure    17   lend to the SPV end up getting, or even today from
   18   when it was established and who established it. And    18   an Elevate perspective, you know, the cost of funds
   19   I actually don't even recall at that time -- because   19   is most -- much higher --
   20   this is also, appreciate, kind of at the height of     20   BY MR. ACKELSBERG:
   21   the financial crisis.                                  21       Q. Right.
   22          I mean, Think Finance -- or ThinkCash, the      22       A. -- post-financial crisis. But I'm just --
   23   way prior to -- for -- the way TC Financial, LLC,      23   I'm sorry, I was expecting that there was a
   24   came up with the cash to purchase the 90 percent       24   financing arrangement in advance of Universal Fund
   25   participations was with a lending relationship with    25   II. But then let me finish my thought here, and


                                                Page 54                                                     Page 56
    1   a hedge fund called Silver Point Capital. I believe     1   bear with me for a second.
    2   they were technically out of the Chicago; although,     2          What ended up happening during the
    3   the hedge fund, I think, is in Connecticut, like        3   financial crisis, and I specifically remember this
    4   most hedge funds.                                       4   in 2008, because that's when, you know, a lot of
    5         And so through 2007 and 2008, Silver Point        5   hedge funds, investments banks were really starting
    6   was providing the funding for TC Financial to           6   to struggle, primarily related to mortgage loans,
    7   purchase the participations, whether it was             7   credit cards, really not, from my perspective,
    8   90 percent or 99 percent originally, from First Bank    8   anything related to do with nonprime installment
    9   of Delaware. Silver Point Capital was also              9   loans with APRs greater than 36 percent. What
   10   providing financing to PayDay One, ThinkCash at the    10   really caused the financial crisis was, you know,
   11   time, for the direct payday -- direct lending payday   11   just traditional mortgages at -- at higher rates but
   12   product --                                             12   definitely well below 36 percent-type APR products.
   13   BY MR. ACKELSBERG:                                     13   And certainly credit cards also struggled at that
   14      Q. Do you remember --                               14   point in time.
   15      A. -- as well.                                      15          But Silver Point had a lot of exposure and
   16      Q. Do you remember how much you had to pay for      16   was highly leveraged. They came to us in 2008 and
   17   that -- for their money back then?                     17   said: Hey, you know, we really need to skinny down
   18             MR. SCHEFF: Object to the form.              18   or be repaid on our facility. And they had the
   19      A. I -- I'm going to guess, the range would         19   right, per the -- the debt agreement, as I recall at
   20   have been, roughly, 9 to 12 percent, but the           20   that point in time, to request us to repay them.
   21   agreement -- and that agreement, again, the reason I   21          And so that is when I remember myself and
   22   don't know -- I can't remember, it was floating        22   Ken Rees -- and Ken going to the bank and saying:
   23   rates, so it was -- and it was a revolver in nature,   23   Hey, you know, under the existing relationship with
   24   so I'm sure the rates were changing a little bit.      24   TC Financial, LLC, we're not going to be able to
   25         The agreement was at -- both -- both             25   borrow as much, to continue to purchase


                                                                                14 (Pages 53 to 56)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0181
                                            Christopher Lutes
                                                Page 57                                                    Page 59
    1   participations from First Bank of Delaware. We're       1   I'll represent to you that he didn't do -- he didn't
    2   going to try and find another source. Silver            2   appear to have done a lot in terms of himself
    3   Point's requested that we pay down or completely pay    3   putting this thing together. Right? You remember
    4   off their facility. So you, as the originator,          4   that he was -- he was a brother of one of the First
    5   we're letting you know that if you're selling the       5   Bank of Delaware directors? You remember that,
    6   90 percent participation to us, we're not going to      6   right?
    7   probably be able to grow the portfolio much. If you     7             MR. SCHEFF: Object to the form;
    8   can go out and find some other third party to           8   misstates the testimony of the other witness.
    9   purchase the participations, that's great. We'll        9       A. Yeah, that -- that --
   10   continue to market, help you market that product.      10             MR. SCHEFF: You can answer the
   11   We'll continue to, you know, license our technology,   11   question.
   12   and you pay us under the marketing agreement and the   12       A. Yeah, you asked a couple of questions, or
   13   licensing and technology agreement. But when you       13   comments in there. From my perspective, as I said,
   14   originate, if you're still going to intend to sell     14   ThinkCash, at the time, did not establish the
   15   90 percent, you're going to have to find third-party   15   Universal Fund II.
   16   investors or some -- or keep it on your books, or      16   BY MR. ACKELSBERG:
   17   whatnot, but we're not going to be able to buy as      17       Q. I understand that.
   18   much of the loan originations on a go-forward basis    18       A. I know for a fact that Mark Wildstein was
   19   because, in essence, we've lost our funding source,    19   the managing member, for lack of a better term, of
   20   Silver Point Capital.                                  20   Universal Fund II. So I would assume that he would
   21      Q. All right. And so --                             21   have had to have been the person that signed the
   22      A. And this was all happening during 2008.          22   legal documents establishing Universal Fund II.
   23      Q. Right. Right. And so let's just talk             23          As I said when I answered the last
   24   about the formation of the Universal Fund. And I --    24   question, whether he did that himself or whether he
   25   and I understand that this was largely coming from     25   got help from First Bank of Delaware or some other


                                                Page 58                                                    Page 60
    1   First Bank of Delaware, as -- as I understand it.       1   sets of lawyers or other third-party consultants,
    2   But how did it come to be? Who was doing what? How      2   whatnot, I don't recall us being actively involved
    3   did -- how did this all get put together?               3   at all in helping him set that up, and we definitely
    4              MR. SCHEFF: Object to the form.              4   did not legally own that.
    5          You can answer.                                  5          Again, this concept came -- was presented
    6      A. You've got a lot of questions there. I'll         6   to us by Alonzo Primus at First Bank of Delaware
    7   try -- I think your first question was, you know,       7   because they had already established a similar type
    8   who established Universal Fund II. As I said,           8   of structure once before, hence, the reason why this
    9   Universal Fund II was not our entity.                   9   was Universal Fund II.
   10   BY MR. ACKELSBERG:                                     10      Q. Now, once the Universal Fund II was
   11      Q. I understand.                                    11   created, there -- as I understand it, a new -- a new
   12      A. I believe it was a gentleman named Mark          12   contractual -- a new form of contract entered --
   13   Wildstein who, you know, ended up being the manager,   13   entered the structure called an "administrative
   14   managing member. I believe he technically              14   agency agreement." Do you remember that?
   15   established Universal Fund II. Whether he did that     15      A. I do remember us entering in as part of the
   16   on his own or whether he did that with the help of     16   proposed structure with First Bank of Delaware and
   17   the bank -- the bank being First Bank of Delaware --   17   Universal Fund II the administrative agency
   18   or some other third parties --                         18   agreement.
   19      Q. We've already deposed Mr. Wildstein.             19      Q. And so before Universal -- before Universal
   20      A. Okay.                                            20   entered the scene, we had a Think -- a Think entity
   21              MR. SCHEFF: Let him finish his              21   called TailWind doing the marketing, right?
   22   answer. Okay? You asked him a question. Let him        22      A. That is correct.
   23   finish his answer.                                     23      Q. And paid a per-loan fee for that service?
   24   BY MR. ACKELSBERG:                                     24      A. That is correct.
   25      Q. We've already deposed Mr. Wildstein, and         25      Q. We had a TC Decision Sciences entity doing


                                                                               15 (Pages 57 to 60)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0182
                                            Christopher Lutes
                                                Page 61                                                     Page 63
    1   the technology side of the service and getting a        1   approached us about creating an admin agency
    2   per-loan fee for that, right?                           2   agreement that would really serve two purposes. One
    3      A. That is correct.                                  3   would just be to handle the basic accounting
    4      Q. Okay. And now, with the entrance of the           4   treasury administration of this SPV, which I guess
    5   administrative agency agreement, we -- we have a new    5   happens in probably most SPV type of structure
    6   Think entity called TC Administrative Services, or      6   environments.
    7   TCAS, that was performing a function -- a new           7         But, secondarily, and more importantly --
    8   function called the administrative function under       8   and I think in the back of his mind he knew that we
    9   the administrative agency agreement, the                9   were losing some of the profitability from TC
   10   administrative agent function?                         10   Financial purchasing participations directly from
   11      A. As I --                                          11   them, and we had lost our source of capital. His
   12             MR. SCHEFF: Object to the form.              12   point to us was, would you be interested in
   13          Go ahead.                                       13   providing the equivalent of a credit default swap to
   14      A. As I recall, the administrative agency           14   Universal Fund II so that the investors in Universal
   15   agreement was a broader type of agreement. It was      15   Fund II -- because if you think about it, Universal
   16   proposed by Alonzo, because what he had proposed       16   Fund II, if you look at just the basic P&L structure
   17   with Universal Fund II, similar to Universal Fund      17   and balance sheet, it's getting 90 percent of the
   18   I -- and I imagine they had a similar type of          18   loan participations on its books. So it's going to
   19   administrative agency agreement with Universal Fund    19   get 90 percent of the revenue and incur 90 percent
   20   I -- was -- what he proposed was, Universal Fund II    20   of the losses.
   21   is, in essence, an SPV, and he was going to go out     21         Well, the investors lending to this,
   22   with Mark Wildstein and find lenders, investors. I     22   again, accredited but not overly sophisticated, you
   23   use that term interchangeably, and so pardon that.     23   know, probably were worried about the risk of loss:
   24   I know there might be a technical difference.          24   What if I put my $100,000 in and then all of those
   25          But, generally speaking, people that would      25   loans go bad, I lose my $100,000? What they were


                                                Page 62                                                     Page 64
    1   put money into what I would -- quote, invest money      1   interested in was a fixed return.
    2   into Universal Fund II. I don't believe they got an     2          What Alonzo kind of proposed to us, and
    3   actual equity ownership but they're probably            3   what we looked at and did the math on and it made
    4   lending. That they would put money into this SPV to     4   sense from our perspective was enter -- as part of
    5   buy participations from the banks so that the bank      5   this admin agency agreement, let's enter into -- in
    6   can continue to originate loans, retain 10 percent      6   essence, it becomes a credit default swap as well,
    7   on their books and sell 90 percent to this Universal    7   whereby, if you took the revenue on the 90 percent
    8   Fund II SPV.                                            8   of the loans, less the losses on the 90 percent of
    9          When he approached us about that concept,        9   the loans, less some of the out-of-pocket expenses
   10   he said the difficulty that he -- that they would      10   related to reimbursing the Universal Fund II,
   11   have in raising money in that SPV 2 was getting        11   reimbursing the bank for the servicing, customer
   12   investors, lenders in -- in Universal Fund II to get   12   support, collections, data costs, anything related
   13   comfortable with the credit risk of these north of     13   to specifically helping originate those loans, and
   14   36 percent APR loans. A lot of these investors that    14   then paying the bank their, for lack of a better
   15   he believed he could get money to lend into would be   15   term, profit share, premium, whatever we want to
   16   friends and family of First Bank of Delaware.          16   call it, how the bank was earning some additional
   17          And so they're, I would assume, accredited      17   revenue off the 90 percent that it had sold to
   18   investors but by no means are they a Silver Point      18   Universal Fund II, it would then also, Universal
   19   Capital, hedge fund type of entity lending in, or a    19   Fund II, promise to pay these third-party investors,
   20   Victory Park Capital entity lending in. I mean,        20   lenders to the Universal Fund II a fixed return.
   21   these are people investing 100,000, 250,000,           21   And I can't remember what it was. I know it was a
   22   whatnot.                                               22   very high teens, if not 20 percent return.
   23          So he believed that an important way for        23   BY MR. ACKELSBERG:
   24   them -- "them" being the bank -- to get investors      24      Q. Would 18 percent sound about right?
   25   to -- to invest or lend to Universal Fund II, he       25      A. 18 percent probably sounds about right.


                                                                               16 (Pages 61 to 64)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0183
                                            Christopher Lutes
                                                Page 65                                                     Page 67
    1   And I believe Mr. Wildstein, as the manager/owner,      1   the marketing, we felt comfortable that we could
    2   would get a 1 percent management fee.                   2   enter into a credit default swap with Universal Fund
    3       Q. Out of that 18 percent, right?                   3   II. And it was a way for us to kind of enhance the
    4       A. I don't recall. I mean, whether it was on        4   return that we were getting in addition to the
    5   top of or out of, I do know that he got compensated     5   marketing fees and the technology fees, that we
    6   for kind of acting as the administrator and really      6   could also get, you know, off this credit -- I call
    7   helping kind of introduce more friends and family       7   it a credit default swap, you know, additional fee
    8   in.                                                     8   income.
    9          Let me finish my thought. The net                9      Q. All right.
   10   remaining P&L, if it was positive, by us -- what we    10      A. And more importantly, for the bank, it was
   11   agreed to do was buy the losses at 60 days past due.   11   a way for them to really attract more third-party
   12   We define -- under the bank's charge-off policy,       12   capital in so that they could continue to originate
   13   when a customer's loan went 60 days past due, it was   13   loans.
   14   deemed to be a charge-off, or a loss. And so what      14      Q. Okay.
   15   Alonzo requested that we work into this admin agency   15             MR. SCHEFF: Can we -- I need a bio
   16   agreement as kind of the credit default swap is, is    16   break, so can we take a short break?
   17   that when a loan -- any loan that went 60 days past    17             MR. ACKELSBERG: Yes.
   18   due -- and the bank would, I assume, take a loss on    18             THE VIDEOGRAPHER: We are off the
   19   their 10 percent, but the 90 percent held by the       19   record at 10:15 a m.
   20   Universal Fund II, we would then buy that -- that      20             (Break taken, 10:15 a m. to 10:35 a m.)
   21   loan, that 60-day past due loss loan off the books     21             THE VIDEOGRAPHER: We are back on the
   22   at par value and bring it off of Universal Fund.       22   record at 10:35 a m.
   23          So if it was a $2,000 loan that went            23   BY MR. ACKELSBERG:
   24   60 days past due, at the end of the month, we would    24      Q. Mr. Lutes, I want to thank you for that
   25   be responsible -- "we," the admin agency, I think it   25   extensive explanation for how the administrative


                                                Page 66                                                     Page 68
    1   was TCAS -- would have to pay Universal Fund $2,000     1   agency functioned -- the administrative agency
    2   and move that loan onto our books.                      2   agreement functioned.
    3          But at the end of all that P&L, if the --        3          There is one other element in the
    4   if it was in a negative situation, TCAS, under a        4   relationship that I wanted -- that you didn't
    5   normal type of credit default situation, would be       5   mention that I wanted to ask about. My
    6   responsible for kind of -- if it was a negative         6   understanding is that besides providing the
    7   $10,000 at the end of the month, TCAS would be          7   services -- upfront services via TailWind and TCDS
    8   responsible for putting $10,000 into Universal Fund     8   and the administrative services via TCAS, Think was
    9   II. So that way these investors knew that their         9   also an investor in Universal Fund. Am I right?
   10   principal at the end of every month -- Alonzo, I       10              MR. SCHEFF: Object to the form.
   11   remember him stressing, this is really critical.       11      A. Yes, we did invest some of our, what I
   12   Again, you know, these are friends and family of the   12   would say, corporate available cash into the
   13   bank. They want to be assured that their               13   Universal Fund II.
   14   principal -- you know, they're not interested in all   14   BY MR. ACKELSBERG:
   15   of the upside on these loans, and they don't want to   15      Q. And just looking at the -- there was --
   16   take any downside. They just want a fixed return,      16   during Mr. Wildstein's deposition we looked actually
   17   but they're willing to invest, but you've got to buy   17   at a -- at a list of early -- the investors back in
   18   it off.                                                18   '09. There was also an investment from something
   19          But, you know, we would -- you know, if it      19   called Heartland Exploration. That's a Ken Rees
   20   was negative, we would put money in. If it was a       20   entity.
   21   surplus, like we certainly felt it would be,           21              MR. SCHEFF: Object to the form.
   22   these -- we felt if the bank is using our technology   22   BY MR. ACKELSBERG:
   23   and using our underwriting scores and, you know, us    23      Q. Or Ken Rees, Sr., entity I think. Do you
   24   helping market -- boy, it's really looking ugly out    24   remember that?
   25   there. Apologies. It's a big lightning strike --       25              MR. SCHEFF: Object to the form;


                                                                               17 (Pages 65 to 68)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0184
                                            Christopher Lutes
                                                Page 69                                                     Page 71
    1   misstates the testimony and the document.               1   to the licensing of the technology.
    2          You can answer the question.                     2      Q. Okay. And then in the role of
    3       A. Yes, there was an investor in Universal          3   administrative agent for the Universal Fund, to the
    4   Fund II named Heartland Exploration that, I believe,    4   extent there would be any money left over after
    5   was Ken Rees, Sr., the -- the father of Ken Rees,       5   paying all the other program costs, that -- that
    6   our CEO of ThinkCash, was involved in that.             6   residual would be the administrative fee, right?
    7   BY MR. ACKELSBERG:                                      7              MR. SCHEFF: Object to the form.
    8       Q. And also someone named John Claster. It          8   BY MR. ACKELSBERG:
    9   says Rosenberg's uncle. Who's Rosenberg?                9      Q. If it was positive, that would be realized
   10       A. John Rosenberg, in reference to that            10   revenue for the company?
   11   particular spreadsheet -- and I don't know if I        11              MR. SCHEFF: Object to the form.
   12   prepared that spreadsheet or if Mark prepared --       12          You can answer the question.
   13       Q. We can put it up on the screen.                 13      A. As I recall, and as I explained in my
   14       A. No, no. Based off the name, when you said       14   somewhat long-winded testimony earlier, the net P&L
   15   Rosenberg, the Rosenberg would reference John          15   at the end of every month, if it was positive, that
   16   Rosenberg who was on our board of directors and who    16   positive amount of net income in Universal Fund II,
   17   was a member of Technology Crossover Ventures.         17   if it was $5,000, would be -- come over to TCAS as a
   18       Q. Okay. So let me -- let me just get it           18   payment for the credit default swap administrative
   19   straight. So we're in the Universal period. The        19   agency agreement.
   20   revenue coming to Think Finance, which I don't know    20          If it was negative -- so that's why I
   21   if it was called PayDay One at that time, or           21   would say it's not always revenue. And there were
   22   whatever it was called back in, let's say, '09,        22   probably months -- I don't recall, but there were
   23   there would be the -- the fee revenue from the         23   probably some months where maybe the -- the expenses
   24   TailWind and TCDS charges, right?                      24   for Universal Fund II exceeded the amount of revenue
   25             MR. SCHEFF: Object to the form.              25   that the 90 percent participation loans generated,


                                                Page 70                                                     Page 72
    1   BY MR. ACKELSBERG:                                      1   but there probably were some months where it was
    2      Q. That would be one source of revenue to the        2   negative, in which case TCAS would have been
    3   company? With -- with regard to the ThinkCash           3   responsible for paying money too.
    4   product I'm talking about.                              4   BY MR. ACKELSBERG:
    5             MR. SCHEFF: Object to the form.               5      Q. I understand.
    6          You can answer the question.                     6      A. Okay.
    7      A. I'm sorry.                                        7      Q. All right. So -- but to the extent it was
    8   BY MR. ACKELSBERG:                                      8   positive, that would be another source of revenue,
    9      Q. I'm just trying to -- I'm just trying to          9   the admin fee, correct?
   10   list the sources of revenue for your company during    10      A. Yes, that, I would agree with.
   11   the Universal Fund period, and I -- and I think        11      Q. Okay. And then the third source of revenue
   12   there's three separate sources of income, and I just   12   would be interest on the --
   13   want confirmation of that. Or if I have it wrong,      13      A. Fourth. Fourth. I'm sorry to interrupt.
   14   you explain it to me. Number 1 is fee revenue from     14   Fourth. You said third.
   15   the TailWind or TCDS contracts. That's one of          15      Q. The first would be TailWind and TCDS fees,
   16   source of revenue, right?                              16   the second would be any upside in the program
   17      A. Yes. From my perspective, yes, the -- one        17   producing an admin fee.
   18   of the -- one of the sources of revenue for us         18      A. No, I thought the second was the TC
   19   related to the ThinkCash installment loan, First       19   Decision Sciences fee.
   20   Bank of Delaware program, would have been the          20      Q. Fine, we can do it that way.
   21   marketing fees paid by First Bank of Delaware to us    21      A. Okay.
   22   for marketing the ThinkCash installment loan.          22      Q. It's absolutely fine.
   23      Q. And, similarly, the fees paid to TCDS?           23         And then using your numbers, then the
   24      A. Yes, there would have also been fee income       24   fourth would be any income -- any interest income
   25   that we realized from First Bank of Delaware related   25   resulting from participation as an investor in


                                                                                18 (Pages 69 to 72)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0185
                                            Christopher Lutes
                                               Page 73                                                      Page 75
    1   the -- in the Universal Fund?                           1   meetings or presentations. As you can appreciate as
    2      A. Yes, to the extent that we invested some of       2   a CFO, I've made numerous, for lack of a better
    3   our corporate available cash into the Universal         3   term, investment presentations or debt pitches over
    4   Fund, like some of the other third-party investors,     4   my 12 years as CFO at Elevate and at Think Finance.
    5   we would have returned, then, 18 or 17 percent,         5   But I would assume that I would be somehow involved
    6   whatever the applicable interest would have been.       6   in helping Mark describe the program.
    7      Q. Okay. Thanks.                                     7   BY MR. ACKELSBERG:
    8          And the deal documents laying out all of         8      Q. And I'm showing you a document --
    9   these -- this structure -- and just to sort of --       9      A. And by Mark, I meant Mark Wildstein.
   10   and this is really just meant to summarize. There      10      Q. Yes, I understand.
   11   would be services agreements between First Bank of     11         And I'm showing you a document that was
   12   Delaware and TailWind and TCDS, servicing or           12   identified at the Wildstein deposition as P-3. Oh,
   13   licensing the -- the agreements, providing for the     13   and by the way, the -- just so you know, the -- how
   14   fees that -- the number 1 and 2 we just talked         14   these numbers work, we -- there's something called
   15   about. Right?                                          15   "Bates numbers." You're familiar with that term?
   16             MR. SCHEFF: Object to the form.              16      A. I'm not familiar. I heard it for the first
   17          You can answer if you can.                      17   time yesterday.
   18      A. Yes, there were -- there was a -- a              18      Q. Okay. All right. So what you're going to
   19   marketing agreement between a Think Finance entity,    19   see over the course of the day are some documents
   20   TailWind Marketing and First Bank of Delaware.         20   that we, the plaintiff, got from Mr. Wildstein, some
   21   There was also a licensing and technology agreement    21   documents that we got from Think Finance, some
   22   between TC Decision Sciences and First Bank of         22   documents that we got from Victory Park, and they're
   23   Delaware.                                              23   going to have -- and then they're numbered in order.
   24   BY MR. ACKELSBERG:                                     24         So what you're looking at is a document
   25      Q. And then there would be a participation          25   that was used in the Wildstein deposition and was


                                               Page 74                                                      Page 76
    1   agreement between First Bank of Delaware and the        1   identified as P-3. And you can see from the -- the
    2   Universal Fund, correct?                                2   numbering below that, the Bates numbering, that it's
    3      A. Yes. Universal Fund II, there was a               3   actually the -- it starts at page 504 of the
    4   participation agreement.                                4   documents we got from Mr. Wildstein, just so you
    5      Q. Yes. And then there would be an                   5   understand the convention of how this works, the
    6   administrative agency agreement and a guarantee         6   numbering of the documents. Okay?
    7   agreement between Think and the Universal Fund          7      A. Okay.
    8   entity?                                                 8      Q. All right. And so -- and so my question --
    9             MR. SCHEFF: Object to the form.               9   my first question to you regarding this document is,
   10      A. By "Think," I would refer specifically           10   do you recall participating in the creation of this
   11   there was an administrative agency agreement between   11   document or documents like this?
   12   TCAS, which is a subsidiary of Think, and the          12      A. Can you give me one second to look at this
   13   Universal Fund II, and then a corporate guarantee --   13   document?
   14   I don't recall, I'm assuming that the corporate        14      Q. Sure.
   15   guarantee would have been at the parent level or at    15      A. Thank you.
   16   the TC Loan Services level to Universal Fund II,       16          (Reviews document.)
   17   yes.                                                   17             MR. ACKELSBERG: And, also, if it --
   18   BY MR. ACKELSBERG:                                     18   this is actually a document that we have from a
   19      Q. Okay. All right. And you remember being          19   variety of sources. We have a variety of copies,
   20   involved a little bit in the -- in the marketing of    20   and if you want, I'll put up on the -- I'm going to
   21   the product to the -- to the investors, or at least    21   put up on the screen TF-PA 504636.
   22   providing a little bit of help to Mr. Wildstein?       22             MR. SCHEFF: Are you sure it's
   23             MR. SCHEFF: Object to the form.              23   identical? Just -- I just --
   24         You can answer the question.                     24             MR. ACKELSBERG: I have no idea. I
   25      A. I don't specifically recall any specific         25   mean, you --


                                                                               19 (Pages 73 to 76)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0186
                                            Christopher Lutes
                                               Page 77                                                     Page 79
    1            MR. SCHEFF: Well, let's not -- let's           1   that's a -- in the financial area, that's a --
    2   not --                                                  2   that's a term you've heard of, right? It's a term
    3              MR. ACKELSBERG: I think it's                 3   you're familiar with?
    4   identical, but, I mean, we can --                       4              MR. SCHEFF: Object to the form.
    5      A. You don't need to put it up on the screen         5      A. The term "waterfall," payment waterfall is
    6   if I have a hard copy of this other document.           6   a term that I'm familiar with. I, strangely, as a
    7   BY MR. ACKELSBERG:                                      7   CFO rarely use it. So I would probably not have
    8      Q. Yeah, I mean, we've also got one of these         8   prepared this slide because I would -- as I recall,
    9   from Think Finance is what -- or it looks like it.      9   I don't think I've ever used the term "waterfall."
   10      A. Okay. Can you repeat your question now           10   But, yes, I am familiar with what the concept of
   11   that I've had a chance to look at this?                11   what a waterfall refers.
   12      Q. Sure. Did you -- did you help prepare            12   BY MR. ACKELSBERG:
   13   this -- this investor overview or, if not this one,    13      Q. And, basically, if this -- if the purpose
   14   similar ones for the marketing of the Universal        14   of this slide is to help investors understand how
   15   Fund?                                                  15   the program functions, it -- it looks like this
   16              MR. SCHEFF: Object to the form.             16   is -- this is, in part, to communicate how the --
   17      A. I don't recall specifically preparing this       17   what you called the credit default swap function so
   18   or any. I think it's reasonable to assume as the       18   as to alleviate concerns that investors might have
   19   CFO at ThinkCash at that time as part of this          19   about -- about the -- you know, the riskiness of
   20   program, that I would have either been involved in     20   this investment. That's kind of what this is
   21   helping prepare or at least explaining and involved    21   directed towards, right?
   22   maybe in the preparation, but I don't recall           22              MR. SCHEFF: Object to the form.
   23   specifically.                                          23      A. What this slide, from my -- from my
   24   BY MR. ACKELSBERG:                                     24   perspective, is meant to depict is kind of the --
   25      Q. And reviewing it to make sure it's properly      25   the excess cash, the -- the amount of, you know,


                                               Page 78                                                     Page 80
    1   describing the program for investors, that --           1   credit default swap income, excess cash flow,
    2      A. I would say from my perspective, any              2   however you want to characterize it, you know, that
    3   presentation that I was asked to help with or make,     3   in a normal environment, you know, on a regularly
    4   I would be primarily focused on just looking at the     4   monthly basis potentially could, you know -- it's
    5   slides related specifically to the finance aspect or    5   getting, you know, the -- the coverage that
    6   the accounting aspect.                                  6   investors in looking at this could probably feel
    7      Q. Okay. Fine.                                       7   comfortable that there's an adequate amount of cash
    8      A. There may be other things related to the          8   flow coming from the underlying loans, the
    9   structure of the product that I'm not familiar with     9   90 percent participations in Universal Fund II to
   10   or other things, as you can appreciate.                10   cover the loan losses, to, you know, pay the bank
   11      Q. Well, on the exhibit that you have before        11   their, you know, revenue share, to pay the
   12   you, Exhibit 3, turn to slide No. 5. I would just      12   investors, which probably as a third-party investor
   13   ask if this is a slide where the information is --     13   would be most important, the 17 percent. The
   14   that's communicated on this slide is information       14   management fee and the -- the investment interest
   15   that's familiar to you?                                15   reserve.
   16      A. Give me one quick minute to look at it           16          I think it's also, as this says, in
   17   again.                                                 17   parentheses, "In order of priority." Meaning that
   18          (Reviews document.)                             18   first and foremost, you know, losses are
   19          After looking at this, yes, I think that        19   typically -- ever since I have been involved in
   20   this page kind of describes what I explained earlier   20   Think Finance as the CFO, or even Elevate, or just
   21   in regards to how we would calculate the -- the        21   other competitors, typically, losses are roughly
   22   amount of, for lack of a better term, credit default   22   about half of the APR or half the revenue.
   23   swap income at the end of every month related to       23          And so, you know, losses, first and
   24   Universal Fund II.                                     24   foremost, come out of the cash flow. Then there's
   25      Q. Okay. And the use of the term "waterfall,"       25   the bank. The bank wanted to make sure that they


                                                                               20 (Pages 77 to 80)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0187
                                            Christopher Lutes
                                                Page 81                                                     Page 83
    1   were kind of after losses at the top of the             1   87 percent, depending on the maximum loan amount and
    2   waterfall to be paid. Again, probably from a            2   the term of the -- and the term of the loan. Do you
    3   regulatory perspective.                                 3   see that?
    4         And then third on that list would be the          4             MR. SCHEFF: Object to the form.
    5   investors would get their 17 percent return, and        5      A. You know, I -- like I said, I didn't
    6   then Mark Wildstein as the manager of the Universal     6   prepare this particular side, so I really couldn't
    7   Fund II would be entitled to his 1 percent to the       7   ascertain. . .
    8   extent that there was still cash flow available.        8   BY MR. ACKELSBERG:
    9         And then fifth would be the investor              9      Q. Well, let's just take --
   10   interest reserve, which I vaguely remember that        10             MR. SCHEFF: Were you done with your
   11   concept. I'm assuming that it was kind of, like,       11   answer or --
   12   just a cash collateral, you know, that investors       12             THE WITNESS: Yeah, I'm done with my
   13   would always want to have set aside within that        13   answer there.
   14   special purpose vehicle kind of some buffer cash or    14      A. I don't -- you know, I can't -- I don't
   15   capital in case losses spike.                          15   know if this was the actual, you know, APRs, you
   16         And then the remaining amount of -- on a         16   know, that the bank was offering under the ThinkCash
   17   particular month, if there was a remaining amount of   17   installment product. I know it's part of this
   18   cash flow from a P&L perspective, that TCAS would be   18   presentation, but I --
   19   able to take that as its credit default swap or --     19   BY MR. ACKELSBERG:
   20   or admin agency income. If it was negative, then       20      Q. Am I correct that during the entire --
   21   TCAS would have to put in the same amount.             21             MR. SCHEFF: Let him finish his
   22   BY MR. ACKELSBERG:                                     22   answer, Irv.
   23      Q. Now, before you mentioned interest rates         23   BY MR. ACKELSBERG:
   24   north of 36. I mean, we're -- obviously, here, at      24      Q. From the time that the --
   25   least on this display, it appears to be describing     25             MR. SCHEFF: Irv, we've got a new


                                                Page 82                                                     Page 84
    1   an average APR of 220 percent. Am I right?              1   agreement here. When he's talking, don't ask your
    2             MR. SCHEFF: Object to the form;               2   question. Let him finish. He'll do the same with
    3   misstates the document.                                 3   you. Okay?
    4   BY MR. ACKELSBERG:                                      4   BY MR. ACKELSBERG:
    5      Q. That's what -- that's what this is                5      Q. When -- from the time of -- that the
    6   basically saying, right?                                6   ThinkCash product began, soon after you arrived,
    7             MR. SCHEFF: Object to the form;               7   until the time you left the company in 2014, am I
    8   misstates the document.                                 8   right that there always was an installment loan
    9         You can answer.                                   9   product?
   10      A. Yeah, as I recall, when -- when you asked        10             MR. SCHEFF: Object to the form.
   11   me the earlier question, what I wasn't familiar with   11      A. As a third party -- actually, I would
   12   was whether we had -- whether the bank offered the     12   disagree with that statement because there were
   13   installment loans at varying interest rates. I         13   probably periods of time where we might not have
   14   would say looking at this, on average, a 220 percent   14   been providing our services, being a service
   15   APR for the average ThinkCash installment loan         15   provider to either a third-party bank or a
   16   portfolio on a gross basis seems reasonable.           16   third-party tribe or some other third-party lender
   17   BY MR. ACKELSBERG:                                     17   that would have offered an installment loan.
   18      Q. Okay. And, actually, if you'll turn to           18   Generally, over that period of time, I would agree,
   19   slide 11, there's more APR information to refresh      19   but there might have been a month or two. There
   20   your recollection. Slide 11.                           20   were transitions in between products and in between
   21      A. Sorry, I was looking at the 511 instead of       21   programs.
   22   the slide 11.                                          22   BY MR. ACKELSBERG:
   23      Q. And so looking at slide 11, you'll see that      23      Q. You're talking about the period in 2010
   24   in the same presentation, the APR, as you described,   24   when the bank shut down originations? Is that what
   25   was variable with a high of 334 percent, a low of      25   you're referring to?


                                                                                21 (Pages 81 to 84)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0188
                                            Christopher Lutes
                                                Page 85                                                    Page 87
    1      A. No, that I'm referring to -- that's a broad       1   be a reference to the average APR. And, in fact,
    2   period of time, and I can't recall. But                 2   you're projecting into the future what an average
    3   generally -- I guess I'm generally agreeing with the    3   APR would be; am I right --
    4   statement that, from my perspective, there was          4             MR. SCHEFF: Object to the form.
    5   probably from two-thousand- -- February of 2007         5   BY MR. ACKELSBERG:
    6   through when I left Think Finance as CFO at the end     6      Q. -- on those base forecasts? We can put one
    7   of 2014, that there was probably always generally an    7   up on the screen. I mean, I think that's -- I
    8   installment program that Think Finance was involved     8   didn't realize you would fight that.
    9   with either as a direct lender or as a service          9             MR. SCHEFF: Object to the form;
   10   provider to some other --                              10   mischaracterization. You're asking him stupid
   11      Q. And am I right --                                11   questions that are open-ended. Why don't you ask
   12      A. -- third-party originator.                       12   him a specific question and show him a document if
   13      Q. -- that all during that period, the average      13   you want to.
   14   APR on the installment loan product was north of       14      A. Irv, what you're asking me is to state that
   15   220 percent?                                           15   the average APR was always north of 220 percent, if
   16      A. No, I would not agree with that statement.       16   I go back to your original question. I don't recall
   17   The only thing that I can recall specifically is I     17   if our average APR with bank installment loans or
   18   know for a -- from my perspective, we never had an     18   tribal installment loans or any other products or
   19   APR below 36 percent. As you can see even on this      19   installment loans that we were involved with always
   20   particular schedule, which, again --                   20   averaged on a blended basis greater than
   21      Q. I'm just --                                      21   220 percent.
   22      A. -- I didn't prepare it, I don't know.            22          What I know for a fact is, since I have
   23      Q. Mr. Lutes. Mr. Lutes.                            23   been the CFO at both Think Finance and at Elevate,
   24            MR. SCHEFF: Let him finish. Don't             24   we have never lent to customers at an APR below
   25   interrupt him, Irv.                                    25   36 percent. That, I'm comfortable testifying to.


                                                Page 86                                                    Page 88
    1   BY MR. ACKELSBERG:                                      1             MR. SCHEFF: Limit your answers to
    2      Q. I'm not asking you for what individual --         2   Think Finance, not Elevate. Elevate is not part of
    3   what individual borrowers paid on individual --         3   this lawsuit.
    4   that's not my question. Let me ask you another          4             MR. ACKELSBERG: It certainly is.
    5   question.                                               5             MR. SCHEFF: No, it's not.
    6          You prepared -- you're familiar with             6   BY MR. ACKELSBERG:
    7   something called the "base forecast"? Am I right?       7      Q. Let's talk about the transition from
    8   You know -- you remember that, right?                   8   Universal Fund to -- to tribal. Let's start in
    9              MR. SCHEFF: Object to the form.              9   the -- in the fall of -- actually, let's -- before
   10      A. I have -- I'm familiar with the term             10   we get to there, there was a point in early -- in
   11   "base," and I'm familiar with the term "forecast,"     11   the summer of 2010 when Victory Park took over
   12   but in -- I mean, I've prepared lots of forecasts      12   for -- for Universal Fund, right?
   13   over time.                                             13             MR. SHAPIRO: Objection; form.
   14   BY MR. ACKELSBERG:                                     14             MR. SCHEFF: Object to the form.
   15      Q. I'm talking about the base forecast that         15   BY MR. ACKELSBERG:
   16   every month you sent to Victory Park during tribal     16      Q. You remember that?
   17   period. You know what I'm talking about, don't you?    17      A. No, I don't agree with that statement.
   18              MR. SCHEFF: Well, then ask that             18   What happened in -- in July of 2010, the bank was
   19   question, Irv.                                         19   continuing to originate new installment loans,
   20      A. Yeah, I'm familiar with forecast models          20   ThinkCash installment loans to customers, and was
   21   that I've sent to Victory Park, that I've sent to my   21   successful in doing that. They were having
   22   CEO and to others. I mean, we have prepared various    22   trouble -- you know, it was growing so fast, that we
   23   forecast models.                                       23   just couldn't find -- they couldn't find more
   24   BY MR. ACKELSBERG:                                     24   friends and family. I couldn't help provide any
   25      Q. And one element of that base forecast would      25   more friends and family, you know, into the


                                                                               22 (Pages 85 to 88)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0189
                                            Christopher Lutes
                                               Page 89                                                      Page 91
    1   Universal Fund II structure.                            1   and my recollection of the deal structure, they
    2          And, you know, the bank and we at Think          2   wanted to create kind of their own SPV, kind of,
    3   Fina- -- ThinkCash, you know, agreed that, you know,    3   like, a -- that would sit side by side, and that
    4   we needed -- and by this point, it was now the end      4   they would participate, for lack of a better term --
    5   of 2010. The financial crisis is starting to wind       5   and this will really sound really strange and -- as
    6   down. I think more sophisticated institutional          6   I recall, I had never really -- sub-participations
    7   lenders/investors were getting more comfortable         7   of the participations.
    8   coming back in and providing liquidity into the         8          So the bank would continue to sell a
    9   marketplace, and so we were able to -- and by "we,"     9   90 percent participation to Universal Fund II, and
   10   we, us, ThinkCash and First Bank of Delaware -- were   10   Universal Fund II would then turn around and sell
   11   able to be put in touch through a third-party debt     11   either a hundred percent or some -- some percentage
   12   broker, for lack of a better term, with Victory Park   12   of that participation to the SPV that Victory Park
   13   Capital to come in and supplement with additional      13   Capital set up.
   14   capital on top of or in excess of the existing         14   BY MR. ACKELSBERG:
   15   investors in Universal Fund II.                        15      Q. Okay. So let's --
   16          By no means did they come in and swap out       16      A. But by no -- but I don't agree with the
   17   and we make all of the existing friends and family     17   statement that they exerted control over -- over
   18   go. Let's just use a number. If the original           18   Universal Fund II.
   19   friends and family number was, say, 50 million,        19      Q. All right. We'll talk about that later.
   20   Victory Park Capital came in and, I think, provided    20   Just let's -- let's just situate things. The summer
   21   initially, I'm going to guess, an incremental          21   of 2010, as of that point in time, Think Finance
   22   25 million in July of 2010. And I'm guessing as to     22   still has, basically, two products, the direct
   23   the actual amount that they put in, but I do know      23   lending product, PDO, that's still happening at
   24   that they came in, to your point, sometime of          24   that -- as of summer 2010, right?
   25   July 2010.                                             25      A. In -- in 2010, we were still the direct


                                               Page 90                                                      Page 92
    1      Q. And they came in at a -- at a premium,            1   lender for a payday product, correct.
    2   right? I mean, you had to pay them 20 percent           2      Q. And you still -- and then you had -- you
    3   compared to the 18 percent that you were paying to      3   had -- and your service provider for the -- for the
    4   Universal Fund, right?                                  4   ThinkCash installment loan product originated by
    5             MR. SHAPIRO: Object to form.                  5   First Bank of Delaware, right?
    6             MR. SCHEFF: Object to the form.               6      A. Yes, we were the -- the service providers
    7      A. I -- I don't recall the specific interest         7   we've discussed.
    8   rate. If you have a document that shows me, I can       8      Q. And at that point in time, in the summer of
    9   verify that.                                            9   2010, as you described, the -- the participation was
   10   BY MR. ACKELSBERG:                                     10   supplied by some combination of the old Universal
   11      Q. Well, all right. Would it be fair to say         11   Fund and some new SPV that Victory Park had put
   12   that Victory Park exerted more control over the --     12   together?
   13   over the structure over the program than               13            MR. SCHEFF: Object to the form.
   14   Mr. Wildstein had?                                     14      A. And if you don't mind, if I can interrupt
   15             MR. SHAPIRO: Objection; form.                15   on -- on one point, or just clarify, I believe in
   16      A. I absolutely disagree with that statement.       16   2009 -- 2009, 2010, we had also began a partnership
   17   Victory Park Capital came in really under the          17   with another bank, Irving Trust Bank, in terms of
   18   existing general terms and structures of the           18   offering a line of credit product. I believe it was
   19   product. They created, as you can appreciate, being    19   called Elastic with Irving Trust Bank. So it was a
   20   a more sophisticated institutional investor/lender.    20   similar type of structure and relationship but a
   21   They -- as I recall, they did not want to put their    21   different product, different bank in -- I'm going to
   22   money directly into the Universal Fund II SPV along    22   guess, late 2009, end of 2010.
   23   with all of these friends and family                   23   BY MR. ACKELSBERG:
   24   less-sophisticated lenders/investors.                  24      Q. Was Victory Park involved in the Elastic
   25         They got the advice, from my perspective         25   product?


                                                                               23 (Pages 89 to 92)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0190
                                           Christopher Lutes
                                               Page 93                                                     Page 95
    1             MR. SHAPIRO: Objection; form.                1      A. I would say, from my perspective, as
    2      A. I don't -- I don't recall. I really -- I         2   executives, we're always evaluating new product
    3   can't remember.                                        3   innovations. As I mentioned earlier, you know,
    4   BY MR. ACKELSBERG:                                     4   sometime in late 2009, 2010 we had rolled out a line
    5      Q. All right. And then -- and then at some          5   of credit product where we partnered with Irving
    6   point -- well, strike that.                            6   Trust Bank and them rolling out a line of credit
    7          Once Victory Park entered -- entered the        7   product.
    8   scene on the participation side of the ThinkCash       8         So there was always discussions related to
    9   product, that actually -- it was only within months    9   new products going on. I do recall, you know, in
   10   that the FDIC told the -- told the bank to stop       10   the fall of 2010 -- because first it was Irving
   11   originations altogether; am I right?                  11   Trust Bank in August of 2010, and then subsequently
   12             MR. SCHEFF: Object to the form.             12   First Bank of Delaware later -- a few months later,
   13      A. No, you're --                                   13   you know, both informing us that -- that they had
   14             MR. SCHEFF: Lacks foundation.               14   chosen on their own to no longer, you know,
   15      A. No, you're -- I'll answer the question.         15   originate their products by the end of 2010.
   16   No, you're not right in that statement. To my         16         So we, as an executive team -- I don't
   17   knowledge, the FDIC never told the bank to stop       17   know when the meeting happened, whether it was on a
   18   originating the ThinkCash product. My                 18   weekend or just during the normal course of -- it
   19   understanding, and I don't have direct knowledge,     19   would have been the fall of 2010, you know, got
   20   but my understanding was what was communicated to     20   together to continue to strategize on what other,
   21   us -- and "us" would probably be from Alonzo Primus   21   you know, new products, opportunities we could do.
   22   to Ken Rees as CEO, was that the board of directors   22         I know, for instance, one of the things we
   23   and First Bank of Delaware and Alonzo as CEO of       23   looked at was -- at the time, there was a lot of
   24   First Bank of Delaware had decided on their own to    24   online lending happening in the UK. So, you know,
   25   stop originating the ThinkCash installment loan       25   we -- that was certainly something we considered.


                                               Page 94                                                     Page 96
    1   product --                                             1   And we ultimately did, I do recall, going out in
    2   BY MR. ACKELSBERG:                                     2   November of 2010, and we ended up acquiring a small
    3      Q. All right. But whoever --                        3   entity that did online lending and completed that
    4      A. -- as of 12/31/2010.                             4   transaction by the end of 2010.
    5      Q. Right. So whoever -- whoever made the            5          We looked at a rent-to-own product. We
    6   decision, however that happened, on the First Bank     6   looked at a prepaid card product. There were a
    7   of Delaware end, it was communicated to Ken Rees       7   variety of products we were looking in that time, as
    8   that the bank was no longer going to be buying --      8   well as just, you know, figuring out -- or looking
    9   was no longer going to be originating loans as of      9   at, you know, other installment-type products as
   10   the end of 2010. That's what you remember?            10   well as, you know, what we could continue to do as a
   11             MR. SCHEFF: Object to the form.             11   direct lender.
   12      A. Yes, what I recall being informed of was        12      Q. At this point in time, the installment loan
   13   sometime in late fall of -- of 2010, that the bank    13   product was the biggest revenue source for the
   14   had informed -- "the bank" probably being Alonzo as   14   company; am I right?
   15   the CEO -- had informed Ken Rees that effective       15              MR. SCHEFF: Object to the form.
   16   December 31, 2010 -- or really effective January 1,   16      A. As I recall, the -- I don't know specific
   17   2011, that the bank would no longer originate         17   dollar amounts or percentages, but I think it's
   18   ThinkCash installment loans.                          18   reasonable to assume that the -- that the ThinkCash
   19   BY MR. ACKELSBERG:                                    19   installment product was the -- the largest product
   20      Q. And there was some earlier testimony about      20   from a revenue generations standpoint.
   21   an executive offsite in either the end of October,    21   BY MR. ACKELSBERG:
   22   beginning of November 2010, where the executives      22      Q. And so from a revenue generation
   23   gathered to begin to figure out what the next move    23   standpoint, the executives needed to figure out how
   24   for Think Finance would be with regard to the         24   to -- if that revenue was going to go down, how to
   25   installment loan product; am I right?                 25   replace that revenue. That's -- that's what


                                                                              24 (Pages 93 to 96)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0191
                                            Christopher Lutes
                                               Page 97                                                     Page 99
    1   executives do, right?                                   1   lead a weekly or monthly executive meeting.
    2            MR. SCHEFF: Object to the form.                2      Q. How long have you worked for Mr. Rees?
    3          You can answer the question.                     3      A. Since January 2007.
    4      A. As I said earlier, I mean, as executives,         4      Q. And you're still working for him today at
    5   we're always looking for new products to try and        5   Elevate, right?
    6   grow revenue. So, certainly, when you lose, you         6      A. Yes, I still report directly to Ken Rees.
    7   know -- or when a product that you're providing         7      Q. Okay. How would you describe his
    8   services for, you know, is going to have origination    8   leadership style?
    9   stopped and potentially that fee revenue, you know,     9      A. Well, that's -- from my perspective, that's
   10   slow down and eventually potentially go away, yeah,    10   a pretty subjective question. Let's put it this
   11   you're always looking for new products.                11   way, the fact that I have been the CFO for Ken
   12   BY MR. ACKELSBERG:                                     12   pretty much over a 12-year period, speaks very
   13      Q. And when the executives gathered to discuss      13   highly of -- I enjoy working with him.
   14   those kind of issues, who would generally be there?    14      Q. He's an effective leader --
   15            MR. SCHEFF: Who was there at this             15             MR. SCHEFF: Object to the form.
   16   particular meeting, or you're just talking about       16   BY MR. ACKELSBERG:
   17   all --                                                 17      Q. -- in your subjective judgment?
   18   BY MR. ACKELSBERG:                                     18             MR. SCHEFF: Object to the form.
   19      Q. If you -- if you --                              19         You can answer the question.
   20            MR. SCHEFF: -- for the last six               20      A. Yes, I find Ken a very effective leader.
   21   years?                                                 21   BY MR. ACKELSBERG:
   22   BY MR. ACKELSBERG:                                     22      Q. Is he someone that holds -- holds the other
   23      Q. -- remember the particular meeting, that's       23   executives accountable to do their jobs?
   24   fine.                                                  24             MR. SCHEFF: Object to the form.
   25      A. I don't remember the particular meeting.         25      A. Yes, he holds people accountable.

                                               Page 98                                                   Page 100
    1   But, generally, as executives, we met once a week to    1   BY MR. ACKELSBERG:
    2   discuss performance of existing products to             2      Q. Occasionally expressing displeasure at
    3   strategize and discuss new products, new other          3   performance when it doesn't meet his standards?
    4   opportunities. I mean, we talked with large banks.      4            MR. SCHEFF: Object to the form.
    5   I mean, there's --                                      5      A. From my perspective, no. I think as
    6      Q. Who would -- who would generally run those        6   executives, we always hold ourselves to a very high
    7   meetings?                                               7   standard, and, generally, we collectively are
    8             MR. SCHEFF: Can you let him finish            8   equally, you know, disappointed when we're, you
    9   his answers, plea, Irv? You do this repeatedly.         9   know, not performing as expected and equally happy
   10   I've asked you not to. Let him finish his answers      10   when we're performing better than expected.
   11   and then ask your next question.                       11   BY MR. ACKELSBERG:
   12      A. Members of the executive management team         12      Q. I'm familiar with some organizations where
   13   would attend the executive --                          13   CEOs aren't around much, don't -- don't really
   14   BY MR. ACKELSBERG:                                     14   involve themselves much in what's happening. Would
   15      Q. I didn't say who would attend. I said, who       15   you regard him as more hands-on or less -- or less
   16   would lead the meetings?                               16   personally involved?
   17      A. Oh. Lead is -- Ken Rees, for lack of a           17      A. No, Ken -- Ken, is my opinion, a hands on
   18   better term, would lead -- as CEO would lead the       18   CEO.
   19   meeting. But, you know, in terms of actually           19      Q. He knows what's going on in the company?
   20   leading, I mean there was -- the agenda varied from    20            MR. SCHEFF: Object to the form.
   21   time to time, and, you know, I would present -- if     21      A. That's kind of a broad statement, he -- he
   22   it was the end of the month or beginning of the        22   knows.
   23   month, I would present a financial update. You         23   BY MR. ACKELSBERG:
   24   know, there were lots of things. But Ken Rees, as      24      Q. For strategic -- strategic decisions of the
   25   CEO, clearly, like any other company, would probably   25   company, Ken Rees is at the table and making his


                                                                             25 (Pages 97 to 100)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0192
                                            Christopher Lutes
                                              Page 101                                                    Page 103
    1   opinions known to his -- to the other executives; am    1   banks, we can partner -- partner as a service
    2   I right?                                                2   provider with other third-party lenders. We could
    3             MR. HERMAN: Objection; form.                  3   partner as a service provider with tribes. I mean,
    4             MR. SCHEFF: Object to the form.               4   there was a variety of ways that we could use the
    5      A. As -- as CEO of -- when I've worked with          5   marketing and technology skills that we possessed to
    6   Ken CEO, yes, he is involved in the strategic           6   either do direct lending or to partner with other
    7   decisions of the company, and he involves a lot of      7   third-party lenders, whoever they may be.
    8   us other executives as well. Not all of the ideas       8   BY MR. ACKELSBERG:
    9   are his. He's open. But he's definitely involved        9      Q. Well, at some point a decision was made to
   10   from a strategy standpoint of running the company.     10   pursue a tribal partner during this period, the end
   11   BY MR. ACKELSBERG:                                     11   of 2010; am I right?
   12      Q. Now, what do you remember about the -- so        12             MR. SCHEFF: Object to the form.
   13   we know that by the spring of 2011, there were         13      A. I can't recall if it was -- and by -- we
   14   tribal contracts in place. Right? Right?               14   were certainly exploring partnering with tribes in
   15             MR. HERMAN: Objection; form.                 15   the fall of 2010 into the spring of -- spring, first
   16      A. By the spring of 2011, we had entered into       16   quarter of 2011.
   17   agreements as the service provider for one tribe       17   BY MR. ACKELSBERG:
   18   that I'm aware of, the Chippewa Cree.                  18      Q. As the CFO, were you the -- I assume you
   19   BY MR. ACKELSBERG:                                     19   were involved in the communications with Victory
   20      Q. Right. And that eventually became three          20   Park during this period of time?
   21   tribes, right?                                         21      A. Well, I'm always involved in the -- in the
   22      A. Eventually, we entered into agreements with      22   discussions as CFO with -- with Victory Park,
   23   two additional tribes during the -- that same          23   typically, on a once-a-month basis to at least
   24   two-thousand-and -- time -- time span with the         24   report the financial performance.
   25   Otoe-Missouria, I believe in, roughly, I'm going to    25         I would have been involved in the


                                              Page 102                                                    Page 104
    1   guess, the July, August 2011 time span, and then we     1   discussions that we probably had in the fall of 2010
    2   also entered into service provider agreements with      2   with Victory Park, appreciating that they were new,
    3   the Tunica-Biloxi tribe in, roughly, the September,     3   that they had really just come on board and began
    4   October, November 2011 time span.                       4   lending -- or purchasing participations through
    5      Q. Right. So what I focus on is the -- is the        5   Universal Fund II in July of 2010, was first
    6   process going on within the company, between the        6   informing them of First Bank of Delaware's decision
    7   time you learned that -- that there would be no more    7   to stop originating loans at the end of 2010, and
    8   originations by the bank, and -- and the                8   then to, you know, potentially discuss with them
    9   identification of tribal partners, I mean, first        9   other new opportunities. For instance, as I had
   10   there had to have been a decision to -- to explore     10   mentioned earlier, you know, we were looking at and
   11   the tribal option, right?                              11   we ended -- did end up acquiring a UK online lending
   12             MR. SCHEFF: Object to the form.              12   entity, and we needed financing potentially for
   13   BY MR. ACKELSBERG:                                     13   that.
   14      Q. You remember that happening?                     14      Q. All right. Well, we're not talking about
   15             MR. SCHEFF: Object to the form.              15   the UK today. We're just talking about --
   16      A. My understanding -- and I wasn't actively        16      A. Well, but your question was, you know, do I
   17   involved. I mean, some of this even predates me. I     17   talk. I talk to them about a variety of things.
   18   think tribal lending had gone on prior to -- not       18      Q. I understand. But I really want to -- I
   19   with us, but there had been tribal lending, you        19   really want to talk about the development of the
   20   know, as far back prior to 2007. And it's quite        20   tribal products. And so do you remember
   21   possible that the company had looked at it then.       21   consulting -- or the company consulting with Victory
   22          So, I mean, that's -- you know, it was one      22   Park about the tribal option during this period of
   23   form of, you know, for lack of a better term,          23   time?
   24   regulatory distribution diversification, similar to    24             MR. SHAPIRO: Object to form.
   25   we can be a direct lender, we can partner with         25             MR. SCHEFF: Object to the form.


                                                                           26 (Pages 101 to 104)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0193
                                            Christopher Lutes
                                              Page 105                                                    Page 107
    1      A. I recall two conversations vaguely. The           1   official title is. But just saying, you know --
    2   first was with Ken Rees, the CEO, sometime in           2   again, reiterating how the bank hasn't changed its
    3   probably the fall of 2010 just saying that, you         3   mind, you know, they're still going to stop
    4   know: Ken, as we explore, you know -- and I'll just     4   originating the installment loans effective January
    5   limit this specifically with tribal, but I would        5   1, 2011.
    6   have this type of discussion with him regarding any     6         You know, one of the things that we are --
    7   potential new product. You know: Ken, we've             7   "we," ThinkCash, Think Finance -- are looking at is
    8   also -- it's great if we can find a third-party         8   offering our services to third-party tribes, tribal
    9   lender, whoever that may be, bank, tribe, other         9   lenders: Would you be interested in providing
   10   licensed third-party lender, to offer services to,     10   funding liquidity for purchasing participations
   11   but from my perspective, you know, whoever we end up   11   from, whether it be installment loans or lines of
   12   providing service -- you know, entering into a         12   credit, that tribes would originate?
   13   service relationship with, they're probably going to   13      Q. And do you remember in that conversation or
   14   be capital constrained, banks are capital              14   in subsequent conversations with Victory Park, them
   15   constrained, other third-party lenders, that we're     15   sharing with you their -- their own experience with
   16   going to need to have a funding source. "We"           16   other service providers that were in deals with
   17   collectively being whoever is originating the loans    17   Indian tribes?
   18   as well as us as the service provider, we're going     18             MR. SCHEFF: Object to the form.
   19   to have to find somebody that's going to be willing    19             MR. SHAPIRO: Object to form.
   20   to purchase participations from the originator of      20      A. I don't recall having a conversation with
   21   those loans.                                           21   them or them bringing up any expertise that they had
   22          So I do recall in the fall/winter of 2010       22   in doing that. Whether they were looking at it at
   23   discussing with Ken Rees that if we do explore         23   the time, I don't know. I don't recall.
   24   tribal -- if we do explore -- you know, if we enter    24   BY MR. ACKELSBERG:
   25   in -- "explore" is the wrong word.                     25      Q. So before a tribe was identified, I assume


                                              Page 106                                                    Page 108
    1         If we enter into a service relationship           1   as CFO you would have -- you would have had to start
    2   with a tribe before finalizing that agreement, we       2   conceptualizing how the program would work if you
    3   need to work with the tribe and make sure that          3   were successful in identifying a tribe and if
    4   either Victory Park Capital or some other               4   Victory Park was willing to provide the
    5   third-party lender is going to be comfortable           5   participation funding. Am I right?
    6   providing lending funds into an SPV to purchase         6      A. Actually, no, I would disagree with that
    7   participations from the tribe.                          7   statement. Really, what we, as a service provider,
    8   BY MR. ACKELSBERG:                                      8   felt comfortable with was the structure, kind of
    9      Q. And what's the other conversation you             9   replicating the same existing structure that we had
   10   remember?                                              10   in place with First Bank of Delaware and with Irving
   11      A. The second conversation is after I just          11   Trust Bank. We felt that that had gone through
   12   reminded him that, you know, this as great as our --   12   numerous regulatory exams.
   13   as great as our services are and we can find all       13          From our perspective, my perspective, as I
   14   the, you know, third-party originators in the world,   14   recollect, the FDIC never formally told either of
   15   if you can't find somebody to buy the -- you know,     15   those banks: No, you cannot, you know, originate
   16   buy a large amount of the participations, you know,    16   these types of loans under the structure.
   17   you really don't have a product to offer or a          17          As I mentioned earlier, I felt that a lot
   18   service to provide because they're not going to be     18   of the changes that we had made as the program, with
   19   able to originate the loans.                           19   the First Bank of Delaware, in particular, evolved,
   20         So then shortly thereafter, as we became         20   it came at the recommendation of the FDIC.
   21   more interested in potentially finalizing a deal       21          So as the CFO, you know, what I remember
   22   with the tribes, I remember a call that Ken and I      22   communicating to Ken and the other execs is I
   23   had with, I believe, Richard Levy at Victory Park      23   literally believe that from an accounting
   24   Capital. Richard, I think, for lack of a better        24   perspective, we could replicate the existing
   25   term, is the head CEO. I'm not sure what his           25   structure as we go to work tribal lenders or even


                                                                           27 (Pages 105 to 108)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0194
                                            Christopher Lutes
                                              Page 109                                                    Page 111
    1   other third-party type of lenders.                      1   I've never met him, and I was not involved in any of
    2         What I was primarily focused with is              2   those discussions.
    3   providing the funding. And as part of your              3      Q. Okay. All right. Do --
    4   question, if Victory Park Capital agreed to come        4      A. So I'm not -- I'm not sure who had those
    5   over and buy participations from tribal lenders or      5   discussions.
    6   any other third-party lenders that we may have          6      Q. So, ultimately, the -- the special purpose
    7   identified to originate loans, you know, that           7   vehicle that funded the tribal lending was something
    8   certainly helps from a funding perspective.             8   called GPLS or GPL Servicing Limited, right?
    9      Q. Sure.                                             9      A. Yes. The -- the purchaser of the
   10             MR. ACKELSBERG: I want to show you a         10   participations from all three tribes that we
   11   document which I am going to identify as Plaintiff's   11   ultimately ended up partnering with, providing
   12   Exhibit 243.                                           12   services to, was GPLS.
   13             (Exhibit No. 243 marked.)                    13      Q. And do you remember how that -- where that
   14   BY MR. ACKELSBERG:                                     14   name came from?
   15      Q. And I am going to represent to you that --       15      A. As I recall, for -- for -- it -- I think it
   16   that we actually got several -- several copies of      16   was just an acronym, really, for Great Plains
   17   this document. The one I am showing you, according     17   Lending.
   18   to the metadata, it does not have a date but it has    18      Q. Right.
   19   you as the author on the metadata.                     19      A. And I don't know what the "S" would have
   20             MR. SCHEFF: Is this attached to an           20   stood for at the end.
   21   e-mail?                                                21      Q. So the original concept, the original
   22             MR. ACKELSBERG: No.                          22   product as conceived -- before there were any
   23             MR. SCHEFF: It's not? It just a              23   contracts with anybody, the original concept was
   24   stand-alone document?                                  24   called Great Plains Lending within -- within the
   25             MR. ACKELSBERG: Uh-huh (affirmative          25   company, within Think Finance. You remember that


                                              Page 110                                                    Page 112
    1   response).                                              1   period, right?
    2      A. Can I take a minute to read it?                   2              MR. SCHEFF: Object to the form.
    3   BY MR. ACKELSBERG:                                      3      A. Yes, I believe in the fourth quarter of
    4      Q. Of course.                                        4   2010, as we started to think about, you know, how to
    5      A. (Reviews document.)                               5   brand -- and I wasn't actively involved, but I
    6          Okay.                                            6   remember as an executive -- because it would have
    7      Q. Do you remember this document?                    7   been presented, like, at the weekly executive
    8      A. I don't specifically remember it, but. . .        8   meeting -- that there was probably a presentation
    9      Q. Okay. So do you remember there was a point        9   where if we're going to partner with a third-party
   10   in the discussions with potential tribes that a --     10   tribe -- and I believe at the time probably one of
   11   the Otoe-Missouria were identified early on; do you    11   the first ones we looked at was the Otoe-Missouria.
   12   remember that?                                         12   But regardless, whoever it was, the initial branding
   13             MR. SCHEFF: Object to the form.              13   concept was Great Plains Lending, you know, because
   14      A. I do recall that one of the tribes in late       14   we did not want to -- we couldn't use ThinkCash.
   15   2010, early 2011, that we were considering             15   That belonged to First Bank of Delaware. Couldn't
   16   partnering with was the Otoe-Missouria tribe.          16   use whatever the product name was with Irving Trust
   17   BY MR. ACKELSBERG:                                     17   Bank. So we had to, as marketer, come up with a
   18      Q. And when you were having discussions with        18   potential brand name that whatever tribe we ended up
   19   them, your discussions were actually with an           19   partnering with, you know, would adopt and agree to.
   20   intermediary organization led by someone named Mark    20   BY MR. ACKELSBERG:
   21   Curry, right?                                          21      Q. Okay. And eventually -- eventually,
   22             MR. SCHEFF: Object to the form.              22   though, the initial -- the initial -- the initial
   23   BY MR. ACKELSBERG:                                     23   contract was the actual contract signed -- signed
   24      Q. Do you remember that?                            24   and sealed was with a different tribe, the Chippewa
   25      A. I'm familiar with the name Mark Curry.           25   Cree; am I right?


                                                                           28 (Pages 109 to 112)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0195
                                            Christopher Lutes
                                              Page 113                                                    Page 115
    1      A. I'll rephrase that question. I mean, from         1   that's a term you've heard of, hasn't -- isn't it?
    2   my perspective, the first tribe that we began           2              MR. SCHEFF: Object to the form.
    3   providing services to was the Chippewa Cree, and I      3      A. Yes. I mean, we -- we use that metric
    4   believe that would have been in the April               4   throughout the company in terms of, you know, when
    5   two-thousand- -- May 2011 time span.                    5   we define a new customer, it's, you know, kind of
    6      Q. I'm curious why you corrected the -- what         6   what it says, a loan to -- you know, a first-time
    7   was in my question that was -- that --                  7   loan to a new customer. That does not specifically
    8      A. You said that that was -- I just wanted to        8   mean -- because we're a lot of times providing the
    9   clarify. I might have misheard your question. I         9   reporting to third-party, you know, banks or other
   10   apologize. The first tribe that we officially --       10   lenders.
   11      Q. Partnered with.                                  11          If we used "customer," it doesn't
   12      A. -- partnered with was the Chippewa Cree,         12   necessarily mean that it's our customer. It's a
   13   yes.                                                   13   generic term to reply from a reporting standpoint
   14      Q. Okay. And do you remember the reasons for        14   whether we as the direct lender, it would be truly a
   15   the switch from the -- the Otoe-Missouria to the --    15   first-time loan to our new customer, or if we were
   16   to the Chippewa Cree?                                  16   the service provider to a bank, to a tribe or some
   17            MR. SCHEFF: Object to the form.               17   other third-party lender, the term "new customer,"
   18      A. No, that -- I wasn't involved in those           18   if we use it on our own reports, it's to help them
   19   discussions.                                           19   identify that from their perspective, it's a new
   20   BY MR. ACKELSBERG:                                     20   customer, not necessarily to imply that it's
   21      Q. The -- so with -- there was this existing        21   technically our customer.
   22   customer portfolio at ThinkCash from the ThinkCash     22   BY MR. ACKELSBERG:
   23   product, right?                                        23      Q. So the --
   24            MR. SCHEFF: Object to the form.               24      A. And -- I'm sorry, let me finish, because
   25      A. I would not say that they were necessarily       25   the second part of your question was former.


                                              Page 114                                                    Page 116
    1   our customers. They were the bank's customers. The      1          A former customer would imply that that
    2   bank had originated the loans to those customers.       2   would be a customer that had already paid off
    3   We just provided third-party services to the bank to    3   their -- their loan either directly to us if we were
    4   help them originate those loans.                        4   the direct lender or to the third-party originating
    5   BY MR. ACKELSBERG:                                      5   bank or third-party tribe if they were the
    6       Q. And am I also -- so is it correct that in        6   originating lender, and then that third-party
    7   any -- in any of the products, any of the Think's       7   originator or us turned around and made a second
    8   products, whether it's service provider product, the    8   loan to the customer.
    9   direct lending product, the existing customers are      9      Q. Now, you're aware, are you not, that
   10   viewed as potential customers for future -- future     10   Think -- ThinkCash customers, when it was still
   11   loans?                                                 11   First Bank of Delaware, if they wanted former
   12       A. I don't recall specifically, you know,          12   customers, if they wanted to return and get another
   13   whether in the marketing agreements we, you know,      13   loan, they could just log onto the website and apply
   14   inserted legal to -- you know, legal language that     14   for another loan, right? That's -- that's the way
   15   gave us the right to potentially market -- you know,   15   the platform -- the platform allowed that; am I
   16   if we offered marketing services to some other         16   right?
   17   third-party originator. I don't -- I don't             17              MR. SCHEFF: Object to the form.
   18   really -- that's not really a financial matter.        18      A. It gets a little bit outside of my
   19   It's more of a marketing matter to me.                 19   expertise because I'm not really that familiar with
   20       Q. I'm sorry, I mean, I thought -- I thought       20   the customer flow from a website design and -- and
   21   you were kind of more involved than maybe you are.     21   whatnot. But I guess maybe rephrase the question.
   22   But I've been immersed in all of this material for     22   What you're trying to ask me to really answer is, is
   23   months, and one of the things that I have seen is a    23   that is it -- rephrase the question.
   24   distinction between new and existing customers or      24   BY MR. ACKELSBERG:
   25   new and former customers or things -- that's --        25      Q. At the end of 2010, it was a matter of some


                                                                           29 (Pages 113 to 116)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0196
                                            Christopher Lutes
                                              Page 117                                                    Page 119
    1   urgency to have a place to send existing or former      1              MR. ACKELSBERG: Okay. Thank you,
    2   ThinkCash customers who might be in the market for a    2   Richard.
    3   new -- a new installment loan; am I right?              3             MR. SCHEFF: But let him finish
    4            MR. SCHEFF: Object to the form.                4   answering before you ask another question, and don't
    5      A. I wouldn't agree with that question or            5   interrupt him.
    6   phrase. From my perspective, the bank had decided       6   BY MR. ACKELSBERG:
    7   to stop originating installment loans effective         7      Q. Now, Mr. Lutes, you're aware, are you not,
    8   January 1, 2011, to their customers. We, as the         8   that one of the things -- that one of the benefits
    9   service provider, you know, we're certainly looking     9   that Think offered the Chippewa Cree was the
   10   to provide our services to other third-party tribes    10   ThinkCash customer portfolio?
   11   or other third-party licensed lenders.                 11             MR. SCHEFF: Object to the form.
   12   BY MR. ACKELSBERG:                                     12   BY MR. ACKELSBERG:
   13      Q. And to replace the revenue, it would be --       13      Q. Am I right?
   14            MR. SCHEFF: I don't think he was              14      A. I wasn't involved in those discussions.
   15   finished answering the question.                       15      Q. I didn't ask you whether you were involved
   16      A. Yeah, I wasn't finished. I wasn't                16   in the discussions. You knew that was being
   17   finished. Because you were saying that there was a     17   offered, didn't you?
   18   sense of urgency -- or you were implying that there    18      A. No, I did not.
   19   was a sense of urgency to move ThinkCash customers     19      Q. You didn't know that. Okay.
   20   somewhere else.                                        20         Another document.
   21         No, I mean, from our perspective, our --         21      A. What time are we breaking for lunch? I am
   22   our goal was to look to continue to provide            22   going to need either a bathroom break or a lunch
   23   additional services to other third-party tribes or     23   break.
   24   lenders to -- you know, in the same format that we     24             MR. ACKELSBERG: We can take a
   25   did with First Bank of Delaware. Whether those were    25   bathroom break, go ahead. This is a good time.


                                              Page 118                                                    Page 120
    1   with customers just through mere coincidence,           1   We're about to -- about to show you a document.
    2   happened to also -- at some point in time, you know,    2            THE VIDEOGRAPHER: We're off the
    3   had received a loan from First Bank of Delaware or      3   record at 11:34 a m.
    4   even from us with our PayDay One direct lending         4            (Break taken, 11:34 a m. to 11:44 a m.)
    5   product -- because quite conceivably, we could have     5            THE VIDEOGRAPHER: We are back on the
    6   offered our payday loans to some of those customers     6   record at 11:44 a m.
    7   under the state license law.                            7   BY MR. ACKELSBERG:
    8   BY MR. ACKELSBERG:                                      8     Q. Mr. Lutes, I am showing you another
    9      Q. Mr. Lutes.                                        9   document that was previously used in the deposition
   10              MR. SCHEFF: Let him finish.                 10   program, and it's identified as Exhibit P-127. Can
   11      A. So I'm just trying to get at, you're making      11   you identify this document?
   12   it sound like that there was an intent to              12     A. At the top it says "Term Sheet for Think
   13   intentionally transfer.                                13   Finance-Chippewa Cree Transaction." I did notice on
   14   BY MR. ACKELSBERG:                                     14   the back that it's not signed by any of the parties,
   15      Q. Please --                                        15   nor dated.
   16      A. From my perspective, there wasn't.               16     Q. Right.
   17              MR. SCHEFF: Let him finish.                 17     A. So I'm assuming it's -- it's draft form, or
   18   BY MR. ACKELSBERG:                                     18   maybe it is the final. But I don't know since it
   19      Q. I'm asking for answers to my questions, not      19   wasn't signed. So. . .
   20   a speech.                                              20     Q. Right. But, I mean, is this a document
   21              MR. SCHEFF: He's answering your             21   you're familiar with?
   22   question.                                              22     A. No.
   23              MR. ACKELSBERG: He's giving --              23     Q. You've never seen this before?
   24              MR. SCHEFF: The fact that you don't         24     A. I don't recall seeing it, no.
   25   like it is not his problem.                            25     Q. Okay. As the CFO, were you consulted


                                                                           30 (Pages 117 to 120)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0197
                                            Christopher Lutes
                                              Page 121                                                    Page 123
    1   before Think submitted a -- you know, a proposed        1   mean, I'm not -- so I appreciate that. I'm really
    2   transaction to the Chippewa Cree?                       2   talking in terms of your input, your -- any
    3             MR. SCHEFF: Object to the form.               3   conversations you had; basically, what involvement
    4      A. As the CFO, I would be consulted regarding        4   you had personally in the terms that were submitted
    5   the proposed -- any proposed financial terms in a       5   to the Chippewa Cree.
    6   term sheet between Think Finance and any of the         6             MR. SCHEFF: Object to the form.
    7   three tribes.                                           7      A. I wasn't personally involved in any of the
    8   BY MR. ACKELSBERG:                                      8   negotiations. As I stated earlier, I would have
    9      Q. The term sheet references, you know,              9   provided, you know, a consultation or reviewed a
   10   someone named Haynes. Is that someone you're           10   potential term sheet to any of the three tribes, at
   11   familiar with?                                         11   least -- you know, from a financial -- at least what
   12      A. Yes. I'm assuming by Haynes Investments,         12   the financial terms or implications would be.
   13   I'm assuming it's referring to -- to Steven Haynes.    13   BY MR. ACKELSBERG:
   14      Q. Okay. And how did you first come to learn        14      Q. Okay. One of the things that you said
   15   of Steven Haynes?                                      15   earlier this morning was that one question you would
   16      A. I -- I never met Steven Haynes until             16   have for a potential partner playing the role of the
   17   probably late 2012, 2013. My understanding is -- so    17   lender would be whether that entity had access to
   18   I never had any initial direct interaction with him.   18   capital to fund the loans in the first place before
   19   My understanding is, is that Jason Harvison had met    19   a participation happens, right?
   20   him at some industry conference or became aware of     20             MR. SCHEFF: Object to the form;
   21   him, that -- that Mr. Haynes had done a lot of         21   misstates the testimony.
   22   business with -- with tribes. And by business, I       22   BY MR. ACKELSBERG:
   23   mean not just lending business, other types of         23      Q. That would be one of your concerns; am I
   24   business as well.                                      24   right?
   25      Q. Are you familiar with the name Rick Eckman?      25             MR. SCHEFF: Misstates the testimony.


                                              Page 122                                                    Page 124
    1      A. Yes, I'm familiar with the name Rick              1          You can answer the question.
    2   Eckman.                                                 2      A. Can you rephrase the question? When you
    3      Q. Okay. And how did you first come to know          3   say "entity," are you referring to the originating
    4   Rick Eckman?                                            4   lender?
    5      A. Rick Eckman I knew through the First Bank         5   BY MR. ACKELSBERG:
    6   of Delaware relationship. I think he was involved       6      Q. Yes.
    7   with First Bank of Delaware as their outside counsel    7      A. Oh, the originating lender.
    8   in some -- some manner.                                 8      Q. Yes.
    9      Q. And was he involved at all in putting             9      A. Yes, that's something that we would always
   10   together some of the Universal Fund transaction        10   evaluate from the financial perspective. I mean,
   11   documents?                                             11   being the CFO, I'm responsible for, you know, kind
   12      A. I don't recall specifically, but I think he      12   of understanding, you know, the economics of the
   13   was, yes.                                              13   transaction. Does the originator lender intend to
   14      Q. Okay. And is there any connection that you       14   hold all of the loan, participate out 90 percent,
   15   recall between Mr. Eckman and Mr. Haynes?              15   99 percent? So. . .
   16      A. No, I --                                         16      Q. So at -- so we're talking, like, the end of
   17            MR. SCHEFF: Object to the form.               17   2010, the beginning of 2011, Think is talking to,
   18      A. No, I don't recall any connection between        18   initially, the Otoe-Missouria. Later they're
   19   the two.                                               19   talking to the Chippewa Cree. What do you recall
   20   BY MR. ACKELSBERG:                                     20   about the way that those potential originating
   21      Q. Okay. Do you recall anything about the           21   lenders would fund the loans?
   22   approach to the -- the Chippewa Cree?                  22              MR. SCHEFF: Object to the form.
   23            MR. SCHEFF: Object to the form.               23      A. From my perspective, you know, when we as
   24   BY MR. ACKELSBERG:                                     24   an executive team discuss participating with -- you
   25      Q. And I'm -- I know you weren't there. I           25   know, offering services to tribes or, again, any


                                                                           31 (Pages 121 to 124)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0198
                                            Christopher Lutes
                                              Page 125                                                    Page 127
    1   other third-party potential lenders besides tribes      1          So I assumed based on, you know, the fact
    2   at that point in time, it was -- my preference was I    2   that they already have existing online lending
    3   liked the existing structure that we had in place,      3   relationships up and running, that they had access
    4   you know, with First Bank of Delaware and with          4   to capital.
    5   Irving Trust Bank, that if we could replicate that      5      Q. Do you -- do you remember the company doing
    6   with whoever, you know, we ended up offering            6   any due diligence on either of the tribes with
    7   additional services to and them originating loans,      7   regard to their history or experience with online
    8   and then, as I mentioned earlier, discussing with       8   lending?
    9   VPC, or if VPC couldn't get involved, you know, that    9              MR. SCHEFF: Object to the form.
   10   we would need to find some other -- "we" being we      10      A. I don't recall. I don't recall that, no.
   11   and whoever the -- the third party originator was,     11   BY MR. ACKELSBERG:
   12   would have to find some source of funding or           12      Q. I mean --
   13   liquidity.                                             13      A. I specifically did not do any due diligence
   14         Because, like I said, regardless of              14   on the Chippewa Cree or the Otoe-Missouria in terms
   15   whether it was a bank or a tribe or other              15   of looking -- I mean, they're privately -- private
   16   third-party lender, I know that it's almost kind of    16   entities, tribes. So I'm not sure that I had access
   17   common sense in financial services that nobody         17   to any of that. And, frankly, just from my
   18   really can retain, you know, a hundred percent on      18   perspective, based on the fact that they had
   19   their balance sheet and they're always looking to,     19   existing lending relationships, I assumed that they
   20   you know, offload, securitize some -- some large       20   had access to capital.
   21   participation in those loans.                          21      Q. Well, it's not unusual for Think to do due
   22   BY MR. ACKELSBERG:                                     22   diligence on potential counterparties, right? I
   23      Q. You testified previously that First Bank of      23   mean, that happens all the time, doesn't it?
   24   Delaware supplied its own funds for purposes of        24              MR. SCHEFF: Object to the form.
   25   originating the loans, right?                          25      A. I would actually say that during my time at


                                              Page 126                                                    Page 128
    1      A. Yes, I -- well, what I testified was, is          1   Think Finance, I did not do -- now, granted, the
    2   that when you said capital, I assume that they came     2   relationship with First Bank of Delaware was already
    3   up and by "own funds," they could have gone out and     3   established, but I didn't do due diligence on First
    4   borrowed funds from somebody else, deposits that        4   Bank of Delaware even, you know, on a quarterly
    5   they -- you know, use their deposit base. That's,       5   basis looking at their call reports. And the same
    6   in essence, borrowing funds from third-party            6   with Irving Trust Bank. So, no, at least from my
    7   depositors, or it could have been their own capital,    7   perspective as CFO, I never really did any due
    8   their own excess cash flow. So when you used the        8   diligence on third-party originating lenders.
    9   term "capital," I said they came up with the            9   BY MR. ACKELSBERG:
   10   liquidity either in the form of debt or capital        10      Q. Well, particularly, if they're -- they're
   11   to -- to originate their loans.                        11   banks and they're regulated entities, you've got to
   12      Q. What -- what was your understanding of what      12   assume there's something bona fide about it, right,
   13   the source of the initial capital would be for         13   I mean, if they're -- if they're banks?
   14   either the Otoe-Missouria or the Chippewa Cree that    14             MR. SCHEFF: Object to the form.
   15   Think was talking to in this period of time?           15      A. Your question was whether I did any due
   16      A. Well, I knew through third-party                 16   diligence and my answer -- on third-party
   17   conversations that both of those tribes had existing   17   originating banks or lenders, and my answer is, no,
   18   lending relationships that -- outside of us; that      18   I didn't.
   19   the Chippewa Cree was doing some type of this online   19   BY MR. ACKELSBERG:
   20   lending with some other third-party service            20      Q. Okay. Do you know if anybody did any due
   21   provider; and that I knew, even though I had never     21   diligence on the Chippewa Cree or the
   22   directly met Mark Curry, that the Otoe-Missouria was   22   Otoe-Missouria?
   23   offering, again, some type of online lending product   23      A. I don't -- I don't know the answer to that
   24   and kind of partnering with Mark Curry and whatever    24   question.
   25   his entity was called at the time.                     25      Q. Do you know it ever coming up as a subject


                                                                           32 (Pages 125 to 128)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0199
                                            Christopher Lutes
                                              Page 129                                                   Page 131
    1   during these weekly meetings of the executives         1   some sort of a relationship with a Las Vegas entity
    2   during this period of time?                            2   called Encore Services, right?
    3      A. I don't -- I don't know. I do know that we       3       A. Let me -- if you don't mind, rephrase your
    4   did a site visit before -- either right in advance     4   question. You said "you." I didn't approach the
    5   of launching the product or shortly thereafter. I,     5   Chippewa Cree. At the time that Think Finance
    6   specifically, at that point in time was just           6   approached the Chippewa Cree, like I said, I was
    7   interested in going up and visiting them and seeing    7   aware that they were involved with some other
    8   their operations.                                      8   third-party in terms of having an existing online
    9         So myself, Jason Harvison, I believe             9   lending relationship. I didn't know at the time
   10   Michelle Nguyen and Steve Schafer all went up and     10   the -- what the name of that entity was. Subsequent
   11   did a site visit of the Chippewa Cree before          11   down, you know, six months, a year after the fact,
   12   launching it, but I -- if you call that due           12   you know, I became aware that the -- the name of the
   13   diligence, that's due -- I mean, we at least went     13   entity was Encore.
   14   up and -- I specifically wanted to go up and do a     14       Q. Well --
   15   site visit, just meet the people because I hadn't     15       A. But that's about the extent of my knowledge
   16   met them before.                                      16   related to that particular program.
   17      Q. Well, this is before the contracts were         17       Q. What was the name of the -- of the loan
   18   signed?                                               18   product that they supposedly were --
   19      A. I don't recall. I -- it would have been in      19       A. I actually forget. I know that there was
   20   the March or April 2011 time span.                    20   one, but I don't -- I don't remember what the name
   21      Q. Okay.                                           21   is.
   22      A. It was either just before or just after.        22       Q. Do you know if they had any borrowers, any
   23      Q. And when you went up there, what did you        23   customers?
   24   see with regard to the existing online lending        24       A. I would assume so, yes.
   25   operation that you referred to before?                25       Q. Well, I'm not asking what you assume. I'm


                                              Page 130                                                   Page 132
    1      A. Well, we saw that there was an existing          1   saying, were you actually shown anything in your
    2   online lending operation. They had other               2   visit with regard to the operations of a -- of a
    3   businesses. I visited the casino that they ran. So     3   lender?
    4   they appeared to be a pretty -- for a -- for a         4      A. When we went up there and visited them in
    5   tribal entity, they were running multiple              5   person, we had -- I left with the -- the
    6   businesses.                                            6   understanding and the basic knowledge that yes, they
    7      Q. And was Mr. Haynes there at that meeting?        7   had an existing lending operation. Did I see actual
    8      A. No, I don't recall him being there.              8   customer loan agreements? No. Did I see actual
    9      Q. Now, you mentioned the casino, but I'm not       9   customers? No. It's an online lending entity.
   10   really interested in the casino at the moment. I'm    10      Q. And did you go on the -- on the internet to
   11   interested in the online lending operation. Was       11   see what the website looked like?
   12   there a call center before you arrived?               12      A. No, I did not.
   13      A. I don't recall visiting the call center or      13      Q. Do you know for a fact that there was --
   14   whether they had one prior -- prior to us arriving.   14   was another lending operation that was -- that was
   15      Q. Did you look at -- did they have a -- did       15   online at that point sponsored by the Chippewa Cree?
   16   they have a credit committee?                         16      A. Today, as I sit here, yes, I believe that
   17      A. They had -- no, they did not have a --          17   they had an existing prior lending -- online lending
   18   well, let me rephrase my answer there. The folks --   18   operation with Encore prior to, you know, us
   19   the people with the tribe that we met with were the   19   providing services --
   20   tribal lending council and CEO, COO of their tribal   20      Q. Okay.
   21   lending operation. And we also, I believe, met with   21      A. -- for the Chippewa Cree.
   22   a few of the other just tribal council members in     22             MR. SCHEFF: Let him finish.
   23   addition to tribal lending council.                   23   BY MR. ACKELSBERG:
   24      Q. Now, you remember that at the time you          24      Q. So to the extent that they were doing
   25   approached the Chippewa Cree, the Chippewa Cree had   25   anything online, it would have been through this


                                                                          33 (Pages 129 to 132)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0200
                                            Christopher Lutes
                                              Page 133                                                    Page 135
    1   relationship, this prior relationship with Encore?      1      A. I believe it was Neal Rosette, and who, at
    2             MR. SCHEFF: Object to the form.               2   the time, I think was the CEO of the online lending
    3      A. My belief -- again, as I sit here today,          3   operation that they ran.
    4   yes, they partnered with a company named Encore to      4      Q. Who worked on the deal documents once --
    5   provide online lending products.                        5   once there was a handshake with the Chippewa Cree?
    6   BY MR. ACKELSBERG:                                      6              MR. SCHEFF: Object to the form.
    7      Q. And what do you know about Encore, sitting        7      A. Once we had -- I'm assuming your question
    8   here today?                                             8   is that once we had a signed term sheet by handshake
    9      A. I know nothing about Encore.                      9   agreement, a term sheet, you know, I believe our
   10      Q. Nothing at all?                                  10   outside counsel would have been Paul Tauber with the
   11      A. Nothing.                                         11   law firm Coblentz, Patch & Duffy, I think, was the
   12      Q. Do you know if any of them went to jail?         12   last -- the law firms with all the different names
   13      A. No, I don't.                                     13   involved. It would have been Paul Tauber. I don't
   14      Q. Okay. So you went up with Jason and              14   recall who represented the tribe, the Chippewa Cree.
   15   Michelle. And was Ken there at that meeting?           15   I do know that Katten, you know, represented VPC,
   16      A. Ken was not at that initial on-site.             16   you know, on behalf of GPLS.
   17      Q. Okay. Was there -- was there any -- there        17   BY MR. ACKELSBERG:
   18   was no term sheet that was discussed at that           18      Q. Now, once there were deal docs, am I right
   19   meeting?                                               19   that they looked somewhat like the deal docs from
   20      A. As I said earlier, I don't recall when we        20   the Universal period?
   21   visited them, whether that was before signing the      21              MR. SCHEFF: Object to the form.
   22   term sheet or after the program had gone live. It      22              MR. SHAPIRO: Object to form.
   23   was right around that time. It could have been just    23      A. In terms of the structure, as I answered
   24   in advance. It could have been just after. I           24   previously, from an accounting finance perspective,
   25   apologize, I don't recall.                             25   the structure was very similar with the Chippewa


                                              Page 134                                                    Page 136
    1      Q. And you don't remember the subject coming         1   Cree, the Otoe-Missouria, the Tunica-Biloxi is what
    2   up of how the tribe was going to fund -- fund the --    2   it was with First Bank of Delaware and Irving Trust
    3   the loan originations?                                  3   Bank in terms of you have originating lenders, we
    4      A. No, I don't believe we discussed that.            4   provided up front marketing services. As Think
    5      Q. Do you remember discussing the revenue            5   Finance, we provided -- you know, licensed our
    6   share?                                                  6   technology platform to the third-party lenders. And
    7      A. No. As I -- as I stated earlier, I was not        7   then on the back end, there was the equivalent of an
    8   involved in the actual discussions with the tribe       8   admin agency agreement between us and the SPV,
    9   regarding any of the term sheet.                        9   whether it be the Universal Fund II or the GPLS
   10      Q. Who negotiated from the Think Finance side       10   entity.
   11   the terms of the relationship with -- with Plain       11   BY MR. ACKELSBERG:
   12   Green?                                                 12      Q. And there also was a guarantee and security
   13      A. I believe it was Jason Harvison.                 13   agreement where the corporation, Think Finance, was
   14      Q. And was he also the one who was negotiating      14   backing certain obligations made by the various
   15   with the Otoe-Missouria?                               15   subsidiary entities?
   16      A. No, I believe that was Ken Rees.                 16             MR. SCHEFF: Object to the form.
   17      Q. Okay. And on the Otoe-Missouria side, who        17      A. There was a corporate guarantee involved in
   18   was Ken Rees negotiating with?                         18   the First Bank of Delaware, Irving Trust Bank and
   19      A. I don't know. I would assume it would be         19   then, yes, with the GPLS structure.
   20   the Otoe-Missouria tribe directly.                     20   BY MR. ACKELSBERG:
   21      Q. Not with Mark Curry?                             21      Q. Now, let's -- let's just focus on Plain
   22      A. I -- I don't know. I wasn't involved in          22   Green at the moment, the first one. So we -- you
   23   that.                                                  23   can agree that there was a marketing agreement with
   24      Q. Okay. And what about on the Plain Green          24   TailWind, between TailWind and Plain Green, as there
   25   side, who was -- who was Jason negotiating with?       25   was with the First Bank of Delaware, right?


                                                                           34 (Pages 133 to 136)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0201
                                            Christopher Lutes
                                              Page 137                                                    Page 139
    1      A. I would agree with that, yes.                     1   I would say the guarantee was to, you know, the
    2      Q. And there was another contract dealing with       2   performance of the credit default swap between
    3   the technology services and the loan platform with      3   Universal Fund II and TCAS and the corporate
    4   TCDS, right?                                            4   guarantee between Think Finance, Inc., and GPLS
    5      A. TCDS and Plain Green, yes.                        5   and -- again, and a similar type of credit default
    6      Q. Yes. And there would have been a                  6   swap arrangement was relatively the same.
    7   participation agreement between GPLS, the special       7      Q. Was there a new element of exclusivity
    8   purpose vehicle, and -- and Plain Green?                8   introduced into the relationship between Think
    9      A. Yes.                                              9   Finance and Victory Park?
   10      Q. And there was an administrative agency           10             MR. SHAPIRO: Object to the form. The
   11   agreement, as you described, that had had a lot of     11   witness just -- you're not listening to his
   12   similarities to the administrative agency agreement    12   testimony, and you're misstating it, deliberately, I
   13   that predated the tribal contracts?                    13   think.
   14             MR. SCHEFF: Object to the form.              14         Go ahead.
   15      A. There was an administrative agency               15      A. Can you repeat the question?
   16   agreement between TCAS and GPLS.                       16   BY MR. ACKELSBERG:
   17   BY MR. ACKELSBERG:                                     17      Q. I'm -- was there an element of exclusivity
   18      Q. And a guarantee and security agreement           18   in the arrangement between Think Finance and -- and
   19   between GPLS and the corporate umbrella?               19   GPLS?
   20             MR. SCHEFF: Object to the form.              20             MR. SHAPIRO: Object to form.
   21      A. Yes, there was a corporate agreement and --      21         Go ahead.
   22   or a corporate guarantee and security agreement        22      A. As I recall, I wouldn't say exclusivity. I
   23   between --                                             23   believe that, like any typical lending relationship,
   24   BY MR. ACKELSBERG:                                     24   VPC, Victory Park Capital, providing the lending
   25      Q. Now, the --                                      25   into the GPLS entity had a right of first refusal to


                                              Page 138                                                    Page 140
    1             MR. SCHEFF: Wait, let him finish.             1   match the potential terms of any other third-party
    2   BY MR. ACKELSBERG:                                      2   lender that may want to come in and lend to that
    3      Q. I'm sorry.                                        3   GPLS entity.
    4      A. -- between the parent company, Think              4          At the same time, the GPLS entity really
    5   Finance, Inc., and the GPLS entity.                     5   was, for lack of a better term, owned -- or at least
    6      Q. The revenue share that was paid to the --         6   structured by Victory Park Capital. So if -- that's
    7   to the Plain Green tribe pursuant to the master         7   how I would answer that question.
    8   participation agreement was 4.5 percent; am I right?    8   BY MR. ACKELSBERG:
    9      A. As I recall, that is correct.                     9      Q. Did Think Finance have the power to -- have
   10      Q. Okay. And the guaranteed return to GPLS          10   the ability to assume any other debt, to take on any
   11   was how much in the beginning?                         11   other debt without the permission of Victory Park?
   12      A. I don't recall. I don't recall                   12             MR. SCHEFF: Object to the form.
   13   specifically. I'm going to guess that the -- it was    13             MR. SHELDON: Object to form.
   14   in the 18 to 20 percent range, 17 to 20 percent        14             MR. SCHEFF: You're talking about in
   15   range.                                                 15   2011?
   16      Q. And how would you compare the obligations        16             MR. ACKELSBERG: Yeah.
   17   that Think had to VP -- to Victory Park with the       17             MR. SCHEFF: Thank you.
   18   obligations that Think Finance had to Wildstein back   18      A. It probably would have -- we would have
   19   in the original Universal era?                         19   been able to raise other debt, again, under the
   20             MR. SHAPIRO: Object to form.                 20   right of first refusal type of situation with
   21             MR. SCHEFF: Object to the form.              21   Victory Park Capital. Meaning that, like, again,
   22      A. I -- I could answer the question, from my        22   any lending relationship, if we suddenly needed, you
   23   perspective, the corporate guarantee was generally     23   know, financing for our direct lending payday
   24   the same between Think Finance and the Universal       24   product -- which at the time I think we were
   25   Fund II. I wouldn't say -- you said Mark Wildstein.    25   self-financing it, so we didn't. But let's say that


                                                                           35 (Pages 137 to 140)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0202
                                             Christopher Lutes
                                              Page 141                                                    Page 143
    1   for whatever reason it really started to grow, we       1   that obligation that Think had?
    2   would have, first, just because of the nature of the    2      A. It was just -- as I just mentioned, it was
    3   relationship, approached Victory Park Capital. But      3   to -- in addition to having the blanket lien on the
    4   I believe -- and I may not be right on this, whether    4   other assets -- because when you look at a credit
    5   they had a right of first refusal on anything else.     5   default swap type of situation -- which is, again,
    6         Clearly, they -- if we had brought in             6   what we had between TCAS and GPLS -- on a monthly
    7   another lender, for whatever reason, let's say that     7   basis, if there's, as I mentioned earlier, excess
    8   they approved it, or even if they didn't need to        8   net income at the end of the month, we were entitled
    9   approve it, because they had the security agreement     9   to that. Under the credit default swap, that money
   10   on a lot of the other assets of Think Finance, you     10   would be moved over to TCAS. But then, technically
   11   know, any new lender would have been subordinated to   11   speaking, we could move that money from TCAS to our
   12   them in terms of those other assets.                   12   parent company, to a PayDay One entity, to any
   13   BY MR. ACKELSBERG:                                     13   entity for general corporate purposes.
   14      Q. And did -- and, again, from -- we're             14          But Victory Park Capital -- and I get
   15   talking about 2011, the original deal with --          15   this -- like any, you know, SPV-type structure would
   16   pertaining to Plain Green, did Victory Park have a     16   be nervous that, well, really their agreement is
   17   blanket security interest on the assets of Think       17   only between TCAS and them. So as TCAS is, you
   18   Finance?                                               18   know, collecting premiums on the credit default
   19             MR. SHAPIRO: Object to form.                 19   swap, if they're turning around and moving that
   20      A. Yes. As -- as I just mentioned, as part of       20   money out of TCAS to another Think Finance legal
   21   the structure with GPLS, because they were now a       21   entity, TCAS, theoretically, could not have any
   22   sophisticated, you know, lender, they, like any        22   assets.
   23   other one, we had a lending relationship with Silver   23          And then suddenly -- if TCAS owed money to
   24   Park -- Silver Point Capital, as I talked about        24   GPLS because the loans went bad, then suddenly
   25   earlier, you know, have a lien on the assets of the    25   they're a little bit more naked because -- and so


                                              Page 142                                                    Page 144
    1   company.                                                1   hence the reason for having kind of the lien and the
    2   BY MR. ACKELSBERG:                                      2   corporate guarantee, but then also the reason why
    3      Q. The lien that Victory Park had, though, was       3   they would want us to kind of collateralize part of
    4   a senior lien that trumped -- that trumped other        4   that credit default swap, you know, to kind of
    5   liens; am I right?                                      5   create similar to what we had shown on that earlier
    6            MR. SCHEFF: Object to the form.                6   slide, you know, a buffer between, you know, the
    7            MR. SHAPIRO: Object to form.                   7   normal cash flows that typically exceed. But in the
    8      A. Well, at that point in time, we didn't have       8   event that there was a hiccup and losses, you know,
    9   any other debt relationship with any other              9   they were requested and we were comfortable
   10   third-party lender, so it -- it was really             10   providing, you know, kind of a reserve, so to speak,
   11   standalone. It was senior to nothing else. We had      11   to kind of collateralize the credit default swap.
   12   nothing else -- and, really, the essence of that was   12      Q. And the way that functioned is that -- is
   13   to provide, you know, additional collateral support    13   that you, as the CFO, would have to monitor the size
   14   for the equivalent of the credit default swap          14   of the GPLS holding and -- and might have to, for
   15   between TCAS and GPLS.                                 15   example, increase the investment that Think -- you
   16   BY MR. ACKELSBERG:                                     16   would have to monitor the -- the extent of the Think
   17      Q. And another form of collateral was --            17   investment on a monthly basis as it related to the
   18   required minimum investment by Think in GPLS; am I     18   total GPLS fund; am I right?
   19   right?                                                 19            MR. SCHEFF: Object to the form.
   20      A. That is correct.                                 20      A. From my perspective, what that reserve or
   21      Q. And that's referred to as LTV?                   21   investment required was similar to any other type of
   22      A. Yes, when you use the term "LTV," I              22   traditional kind of credit default swap or, you
   23   would -- I think it's an acronym for "loan to          23   know, arrangement in terms of as the assets of GPLS
   24   value."                                                24   increased, meaning the participations purchased from
   25      Q. And so what was the nature of that -- of         25   the various tribes, it seemed reasonable, yes, that


                                                                           36 (Pages 141 to 144)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0203
                                            Christopher Lutes
                                              Page 145                                                    Page 147
    1   we would have to increase the size of our kind of       1   Finance, Inc., and we've got $5 million in that.
    2   collateral -- collateralizing part of our credit        2   Well, because of the -- the security agreement
    3   default swap obligation to GPLS.                        3   between GPLS and Think Finance, Inc., you know, in
    4         Conversely, if in -- you know, in this            4   the event that TCAS defaulted on the credit default
    5   particular industry, there's a seasonality aspect,      5   swap obligation and GPLS couldn't be made whole
    6   typically during Q1, customers, you know, related to    6   from, you know, the investment reserve concept where
    7   the loans get tax refunds and use -- in the right       7   we had put money in, that they would have the right
    8   way, you know, use a lot of the tax refund to pay       8   to then go to whoever our bank was with the parent
    9   down -- pay down or pay off their loans with the        9   company under the deposit account control agreement
   10   third-party lenders, which would then also reduce      10   and say: Hey, Think Finance/TCAS is in default on
   11   the amount of assets in GPLS. We would -- at that      11   this credit default swap obligation, you know, we
   12   point, would also be able to reduce the size of our    12   want to be able to, for lack of a better term,
   13   credit default swap collateral obligation. So it       13   freeze or take control of the parent company cash
   14   went up and down, and you're right, we did monitor     14   account.
   15   it on a monthly basis.                                 15         So my understanding is really the DACA
   16   BY MR. ACKELSBERG:                                     16   really is only effective, you know, in the event of
   17      Q. And when -- and when sales were up, that         17   default where we don't have the ability to remediate
   18   would mean that the way that would work would be,      18   or pay them off.
   19   what you're describing as a reserve, you would         19      Q. But it gives them a remedy with --
   20   actually have to purchase a share -- purchase shares   20   specifically with regard to bank accounts, right?
   21   in that amount in GPLS. Isn't that the way it would    21             MR. SCHEFF: Object to the form.
   22   work?                                                  22   BY MR. ACKELSBERG:
   23            MR. SCHEFF: Object to the form.               23      Q. In the event of a default?
   24      A. The way it worked was that, yes, when we         24      A. It gives them a remedy to bank accounts in
   25   put money in, we technically invested in GPLS but      25   the event of default.


                                              Page 146                                                    Page 148
    1   that Victory Park, having, lack of a better term,       1      Q. And that -- and there also were DACAs with
    2   ownership or control of the GPLS entity, would have     2   regard to the -- to the tribal -- well, let's stick
    3   the right to that. But, yes, we would buy a share       3   with -- let's stick with Plain Green. With regard
    4   like any other third-party investor that VPC allowed    4   to the Plain Green funding account and collection
    5   into the GPLS entity.                                   5   account, in other words, the accounts that were used
    6   BY MR. ACKELSBERG:                                      6   in the -- in the funding and collecting of loans; am
    7      Q. And there also were in place things called        7   I right?
    8   DACAs; am I right? You know what a -- DACA, that's      8      A. The way the DACAs worked with Plain Green
    9   a deposit account control agreement?                    9   and GPLS is because -- and I'll just use Plain
   10      A. Yes.                                             10   Green, but it was similar with Great Plains Lending
   11      Q. Okay. And a -- and a DACA is, effectively,       11   and similar with Mobiloans lending and those tribes.
   12   a security interest on a bank account, right?          12   Is that as the originating lender, the tribe was
   13             MR. SHAPIRO: Object to form.                 13   responsible for, you know, funding all of the -- a
   14   BY MR. ACKELSBERG:                                     14   hundred percent of the customer loans, and then two
   15      Q. It works like that?                              15   to three days later, they would sell a participation
   16             MR. SHAPIRO: Same objection.                 16   interest into the GPLS fund.
   17             MR. SHELDON: Object to form.                 17         When a customer made a payment on the
   18      A. Say that one more time. And I apologize.         18   loans, a hundred percent of the customer payments
   19   BY MR. ACKELSBERG:                                     19   went into a Plain Green collections account, and
   20      Q. Fine. What's a DACA?                             20   Plain Green would then be responsible for -- and
   21      A. From my perspective, a DACA is -- is -- I'm      21   forgive me, I don't know whether it happened same
   22   trying to think of how it would apply to the GPLS --   22   day or next day, but be responsible. And we, as
   23   well, let's -- between GPLS and us, that we would      23   TCAS, part of our accounting -- and I know that
   24   have nonTCAS bank accounts. So let's say that we       24   you've previously deposed Linda Rogenski and Linda
   25   have a bank account at our parent company, Think       25   Callnin, but that's part of their responsibility


                                                                           37 (Pages 145 to 148)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0204
                                            Christopher Lutes
                                              Page 149                                                    Page 151
    1   was, you know, ensuring that the tribes, you know,      1      Q. Well, but those -- the TailWind and
    2   were moving, you know, 90 percent of the collections    2   Decision Science fees, that was standard across all
    3   from the Plain Green collection account to the GPLS     3   three of the tribes; am I right?
    4   collection account.                                     4             MR. SCHEFF: Object to the form.
    5          So my understanding in that kind of              5      A. Yeah, I -- I don't recall whether we
    6   situation, the DACA would be there to help enforce      6   charged each tribe the same marketing fee or -- or
    7   that if for some reason the Chippewa Cree and the       7   licensing fee. It's quite possible and reasonable,
    8   Plain Green, you know, collection account wasn't        8   but at the same time I would also say that we would
    9   properly remitting, you know, the money under the       9   have the right to make them different if we so
   10   participation agreement the 90 percent of the          10   chose. If some reason we were incurring more
   11   collection to the GPLS, that VPC would have the        11   marketing expense to, you know, attract customers to
   12   right to go to the Plain Green bank and say, hey,      12   the Tunica-Biloxi Mobiloans product, we would have
   13   they're in default under our participation             13   the right, if we so chose, to change the marketing
   14   agreement, you know, we have the right to get our      14   fee between us and them to increase that fee.
   15   90 percent.                                            15   BY MR. ACKELSBERG:
   16      Q. Yeah, and I appreciate you saving us some        16      Q. But if we wanted to know whether there were
   17   time in saying that this was true of Great Plains      17   differences in the fees or they were the same, we
   18   Lending and Mobiloans, that that -- that these         18   would just look at the respective marketing and
   19   features with regard to the relationship between       19   servicing and licensing agreements, right?
   20   Think Finance and VPC, it really -- it -- there        20      A. Yes. I mean, you know, we had separate
   21   really wasn't a difference tribe by tribe except as    21   marketing agreements between us, our TailWind entity
   22   to the amount of the revenue share; am I -- am I       22   and each of the three tribes. And the same with the
   23   right?                                                 23   TC Decision Sciences entity.
   24             MR. SCHEFF: Object to the form.              24      Q. Right.
   25      A. The way I would view GPLS is it was almost       25      A. So -- and as I said, I don't recall if they


                                              Page 150                                                    Page 152
    1   kind of, like, a master SPV that was created in a       1   were the same. They might have been just for -- for
    2   way that VPC would be the primary lender into that      2   ease. And, generally, the -- the amount of
    3   SPV. Theoretically, they could allow other lenders      3   marketing and servicing was -- probably cost us the
    4   into that SPV if they so chose. But, yes, that that     4   same.
    5   GPLS master SPV was buying participations from          5       Q. And with regard to the -- to the
    6   multiple tribal entities, not just one.                 6   participation agreements that GPLS had with the
    7   BY MR. ACKELSBERG:                                      7   three different tribes, there was a difference with
    8      Q. Yeah.                                             8   regard to the revenue share that GPLS would pay to
    9      A. And that was done more for probably just          9   the respective tribal entity; am I right?
   10   ease overall. I mean, it's easier for us to, you       10       A. As I recall, yes, when I remember looking
   11   know --                                                11   at the -- back in time in looking at those master
   12      Q. I would think so.                                12   participation agreements between GPLS and each of
   13      A. For them to manage one and for us to move        13   the three individual tribes, there -- there probably
   14   money back and forth between one and three tribes      14   were differences in the revenue profit share.
   15   rather than to have. . .                               15       Q. So am I right -- so we already mentioned
   16      Q. Right. I understand.                             16   that Plain Green was a 4.5 percent revenue share,
   17         But I'm also right, though, that there was       17   right?
   18   one difference tribe to tribe, and that is the         18       A. I believe so, yes.
   19   amount of the revenue share?                           19       Q. And Mobiloans was a 4 percent, a little bit
   20      A. Yes, because, I mean, each tribe was a           20   lower; am I right?
   21   separate relationship between -- each tribal lending   21       A. I don't recall specifically, but I'll --
   22   was a separate relationship between that particular    22   I'll assume that you're telling me the correct
   23   tribe and GPLS, and even us as the service provider    23   percentage.
   24   under the marketing agreement and the Decision         24       Q. And Great Plains Lending was more a, sort
   25   Sciences agreement, yes.                               25   of, sliding scale like it was with First Bank of


                                                                           38 (Pages 149 to 152)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0205
                                            Christopher Lutes
                                              Page 153                                                    Page 155
    1   Delaware; am I right?                                   1   Harvison, and, you know, presenting the concept to
    2             MR. SCHEFF: Object to the form.               2   their entire tribal council, not just their tribal
    3      A. Yes, as I recall, it was -- the                   3   lending entity but their entire tribal council. But
    4   participation agreement in terms of profit share,       4   I don't -- I can't recall exactly who handled the
    5   revenue share between GPLS and Great Plains Lending     5   negotiations for the Tunica -- on behalf of the
    6   was a sliding scale.                                    6   Tunica tribe or the -- the Mobiloans entity. I do
    7   BY MR. ACKELSBERG:                                      7   recall that Rick Eckman, I believe, was their
    8      Q. And during the course of the products, the        8   outside general counsel and representing them on
    9   GPL -- the Great Plains Lending revenue share paid      9   those transactions.
   10   by GPLS tended to be higher than the revenue share     10      Q. And he was the counsel for First Bank of
   11   paid by Mobiloans -- paid to Mobiloans or Plain        11   Delaware as well, right?
   12   Green; am I right?                                     12      A. He was at one point in time, I believe, an
   13             MR. SHELDON: Object to form.                 13   outside general counsel for -- for First Bank of
   14      A. My understanding is, yes, the -- the level       14   Delaware. I don't know if he was still at that same
   15   of profit share being paid by GPLS to Great Plains     15   time. I don't know.
   16   Lending was higher than the other two tribes, but my   16      Q. But you don't know if he was representing
   17   understanding, also, was that the average APR and --   17   Plain Green?
   18   was higher for that Great Plains Lending product       18      A. I don't remember if he was representing
   19   because it was viewed as a slightly riskier customer   19   Plain Green in their initial discussions with this.
   20   base that they were targeting. The Otoe-Missouria      20      Q. Okay. So just as you did an early trip
   21   was a slightly riskier customer than what Plain        21   personally, you were part of the Think delegation to
   22   Green would have been originating to or what Tunica    22   Box Elder, you were also --
   23   through Mobiloans would have been originating to.      23      A. I'm smiling because I -- I forgot the name
   24         So I think that's probably the reason why        24   of the city right there, but yeah.
   25   Great Plains received a higher profit share was        25      Q. I know. You stayed in a motel in Havre,


                                              Page 154                                                    Page 156
    1   because the APR, in general, was higher. It was a       1   and -- yeah.
    2   riskier customer. So GPLS, with their 90 percent,       2      A. Yeah.
    3   would have been probably receiving more revenue, on     3      Q. We know the whole -- the whole routine,
    4   average, potentially, per customer, so they were        4   yeah.
    5   willing to give more profit share to Great Plains.      5      A. It's actually very pretty country.
    6   BY MR. ACKELSBERG:                                      6      Q. Yeah, right, it is.
    7      Q. And the -- so that would have been really         7         You were also part of a delegation
    8   part of the -- those initial negotiations that you      8   precontract with the Tunica-Biloxi?
    9   weren't a part of; am I right?                          9      A. Yeah, the -- the Tunica-Biloxi relationship
   10             MR. SCHEFF: Object to the form.              10   happened later in 2011. As I recall, they were
   11      A. The -- the participation agreements -- I         11   referred to us by Bob Johnson, who we had partnered
   12   mean, really, the participation agreements between     12   with through the Irving Trust Bank agreement. We
   13   GPLS and each of the three tribes, yes, I wasn't       13   were interested in offering a line of credit product
   14   directly, you know, involved in. But, yeah, whoever    14   like we did with Irving Trust -- through Irving
   15   was negotiating those agreements certainly would       15   Trust Bank.
   16   have negotiated those terms.                           16         We were interested in offering a similar
   17   BY MR. ACKELSBERG:                                     17   type of line of credit product with the tribe, and
   18      Q. And you don't -- you don't recall who was        18   Bob was aware of the Tunica-Biloxi tribe because --
   19   negotiating for Plain Green, right? I think you        19   I believe they might be the only African American
   20   told us that before.                                   20   Indian tribe in the U.S., and Bob, you know, founder
   21      A. Yeah, yeah, I don't recall who negotiated        21   of the black entertainment network, heavily involved
   22   on behalf of Plain Green.                              22   in, you know, the African American business
   23      Q. And is the answer the same for Mobiloans?        23   community had, you know, somehow established a
   24      A. For Mobiloans, I don't recall. I mean, I         24   relationship with them up through DC lobbying
   25   recall visiting them on site, along with Jason         25   efforts or whatnot.


                                                                           39 (Pages 153 to 156)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0206
                                            Christopher Lutes
                                              Page 157                                                    Page 159
    1         But -- you know, and we had kept in touch         1   capital.
    2   with Bob after we stopped partnering with Irving        2      Q. Have the Tunica-Biloxi, over the course of
    3   Trust Bank. And if I say it was his bank, he            3   their relationship with Think Finance, ever provided
    4   technically didn't own all of it, but he was            4   the -- the funding capital for the loans originated
    5   involved in that bank somehow. But, you know, he        5   in the name of Mobiloans?
    6   referred us to them.                                    6      A. I don't recall specifically whether they --
    7         And so we had to go out -- "we," Jason,           7   they provide the upfront money to originate their
    8   myself, Michelle Nguyen, I believe, went and did a      8   loans or whether they were borrowing that from some
    9   presentation to the Tunica-Biloxi tribe, because        9   other third-party entity.
   10   unlike the other two, I don't believe that they had    10      Q. Or what about from GPLS?
   11   an existing online lending product or relationship     11      A. Well, GPLS would -- as part of the
   12   with any other service provider. So this was new       12   structure -- and this makes sense from a tax
   13   to them. So, you know, Bob encouraged us to go out     13   perspective -- is that the one thing that all of the
   14   and make a presentation to their formal tribal         14   tribes -- and I think even when you go back to the
   15   council.                                               15   First Bank of Delaware agreement, from a regulatory
   16      Q. And how -- and what were you suggesting to       16   perspective, the FDIC, you know, the bank -- the
   17   the Tunica would be their means -- or did you          17   tribes are capital constrained. There's always a
   18   suggest any way that they could fund the loans up      18   concern that what if we originate a hundred percent
   19   front?                                                 19   of the loan, and as part of these master
   20      A. The thing that I still recall to this day,       20   participation agreements, which I'm sure you're
   21   I was amazed when we -- when we flew into              21   aware, you know, at any point in time GPLS can say,
   22   Tunica-Biloxi, Louisiana, what really struck me was,   22   no, we choose to no longer purchase participations.
   23   one, how large their tribal casino was; two, how       23          One of the things I always liked about the
   24   large their, you know, tribal government office, so    24   structure we had with the bank -- banks and the
   25   to speak, was.                                         25   structure with the tribes is that at any one point


                                              Page 158                                                    Page 160
    1         And as we were -- we were -- we got there         1   in time, any of the three parties involved could
    2   early for the presentation. We were in a separate       2   choose to stop being a part of the relationship. At
    3   room kind of like outside of here. And we were          3   any point in time, any of the tribes or the banks
    4   sitting in the lobby, and there were two gentlemen      4   could say we choose to no longer originate loans.
    5   across from us with either, like, Goldman Sachs or      5   At any point in time as part of the master
    6   Credit Suisse, investment bankers, that were            6   participation agreement, GPLS could say we choose to
    7   pitching another deal to this tribe. And I'm, like,     7   no longer purchase participations. And we, at any
    8   wow.                                                    8   point in time, as the marketer licensing the
    9         I remember whispering to Jason that this          9   technology could choose upon whatever the required
   10   must be a pretty sophisticated tribe given the size    10   notice was to say we're no longer going to market
   11   of their casino, which was easily six or seven         11   your product or give you our scores.
   12   stories high, hotel casino, and then the fact that     12         So what -- what the tribes were concerned
   13   there's, you know, investment bankers in the lobby     13   about, and the same with the FDIC concern from First
   14   waiting to pitch whatever the next deal happened to    14   Bank of Delaware's perspective is, what happens if
   15   be.                                                    15   you originate the loans a hundred percent and before
   16         So I think maybe -- well, I mean, I was          16   you can sell them, the 90 percent or 99 percent
   17   impressed with, you know, their operations. They       17   participation interest to GPLS or the Universal Fund
   18   seemed to be pretty sophisticated. So to your          18   II, what happens if those investors say we're not
   19   question about whether I was nervous or whatnot        19   going to buy anymore? And so there was this concept
   20   about, you know, how they would come up with the       20   both with -- I believe with First Bank of Delaware
   21   capital, clearly not because they -- just based        21   and then also with the tribes, and the tribes in
   22   on bumping into investment bankers in their lobby,     22   particular -- because you can appreciate, even
   23   seeing the size of their operations, even more         23   Tunica, as sophisticated as they are, are probably
   24   so than the other two tribes, they seemed to be        24   more capital constrained than your traditional
   25   pretty sophisticated and definitely had access to      25   bank -- you know, there -- and the fact that we had


                                                                           40 (Pages 157 to 160)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0207
                                            Christopher Lutes
                                              Page 161                                                    Page 163
    1   also -- I shouldn't say "we." The lawyers had           1   account that GPLS set up to serve that function. Am
    2   introduced the concept of you've got to wait two or     2   I right?
    3   three days -- I think it might be two, maybe            3             MR. SCHEFF: Object to the form;
    4   three -- from the point --                              4   misstates the testimony.
    5              MR. SHELDON: Let me just put in an           5         Answer the question if you can.
    6   objection here and just say to the extent that your     6      A. I wouldn't phrase it that way. There was a
    7   answer requires revealing any information that was      7   reserve that if the tribe wanted to use it for
    8   communicated to you by Think's lawyers or Think's       8   originating loans or for other purposes, it had,
    9   outside counsel, please don't give -- provide that      9   because it was meant -- capital meant to kind of
   10   answer. If you have any questions about it, we can     10   cover them in the situation that if GPLS stopped
   11   step out in the hall. To the extent your answer is     11   buying, that covered the two to three days' worth of
   12   just conveying what ended up in a document, you        12   loans that -- that they would have originated. Each
   13   know, please talk about what ended up in a document,   13   of the tribes could have had alternative sources for
   14   not what -- what was communicated to you by Think's    14   funding the loans. I don't have privy to that
   15   in-house or outside counsel. Okay?                     15   information.
   16      A. Okay. Let me just finish the thought. I          16   BY MR. ACKELSBERG:
   17   know this was a little long-winded, but I think it     17      Q. Well, they could have, but you're -- you're
   18   was an important point and that's why I'm taking my    18   not aware of them ever having -- having supplied any
   19   time here.                                             19   outside funding capital to the funding of Mobiloans
   20         Is that with each of the tribes, for tax         20   loans --
   21   purposes, they held on to a hundred percent of the     21             MR. SCHEFF: Object to the form.
   22   originations of the loans for two to three business    22         You can answer the question.
   23   days before they sold the participation to the GPLS    23   BY MR. ACKELSBERG:
   24   entity.                                                24      Q. -- loans, do you?
   25         As you can appreciate, thousands of              25      A. I'm not aware of -- I just don't -- I don't


                                              Page 162                                                    Page 164
    1   customer loans could be originated on a daily basis     1   have enough knowledge to answer that question. I
    2   by each of those tribes. They were concerned that       2   don't know.
    3   they would originate two to three days' worth of        3      Q. You sat in, it sounds like, on two -- two
    4   loan and GPLS would say: We're not going to buy it.     4   sales -- sales visits, one at the Chippewa Cree and
    5   And, suddenly, they're on the hook for a hundred --     5   one at Mobiloans. You went with Jason and Michelle
    6   holding a hundred percent of those loans and being      6   or people from the product side, right? So this
    7   capital constrained on a pretty immediate time          7   happened twice, right?
    8   space.                                                  8              MR. SCHEFF: Object to the form.
    9          So what the lawyer -- what the concept           9          You can answer the question.
   10   was, was to introduce that GPLS would advance two to   10      A. From my perspective, I wouldn't call those
   11   three days in the form of a reserve that in the        11   sales pitches. The Chippewa Cree was not a sales
   12   event that it said, no, we're not going to buy any     12   pitch, as I think we discussed earlier. We might
   13   more, there was already a reserve to cover the two     13   have already signed the term sheet or we might have
   14   to three days' worth of loans originated.              14   been in the process. It was more of just an onsite
   15   BY MR. ACKELSBERG:                                     15   visit to meet our business partners.
   16      Q. Okay. That's what I was --                       16   BY MR. ACKELSBERG:
   17      A. So I'm sorry it was so longwinded, but           17      Q. Do you remember -- do you remember the
   18   that's -- I wanted to get that out there. It was       18   term -- do you remember the -- you were at the
   19   really for the -- from my perspective, the tax and     19   initial Mobiloans trip, though. And I'm wondering,
   20   the delay in being able to sell same day.              20   during that trip, do you remember someone on the
   21      Q. So I just -- I think I understand your           21   Think side explaining that the Tunica would not have
   22   answer.                                                22   to lay out any money?
   23          So I was asking how the loans were funded       23      A. I -- I don't -- I was at that presentation.
   24   in the first place, and it sounds like with            24   I don't specifically recall, but it's -- yeah, I
   25   Mobiloans, the answer was there was a reserve          25   don't -- I don't recall specifically. I'm sure what


                                                                           41 (Pages 161 to 164)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0208
                                            Christopher Lutes
                                              Page 165                                                    Page 167
    1   we would have -- would have explained to them is        1      A. From my perspective, things that the tribe
    2   with the reserve concept, that they shouldn't be        2   would be responsible for besides just originating
    3   concerned from a capital perspective that they would    3   the loan and, you know, reviewing, you know, the --
    4   be originating loans that they would not be able to     4   the credit decisioning suggestions or scores that we
    5   sell at least 90 percent participation interest to      5   gave them for their approval and understanding, and,
    6   GPLS.                                                   6   you know, the ACH things out of their accounts and
    7      Q. Okay. Thank you.                                  7   all of that stuff, they would be responsible for
    8          Do you remember the term "turnkey"?              8   the -- the customer support and the collections.
    9      A. I would not have used it from a finance           9          We did not handle the collections in any
   10   perspective. So I --                                   10   way. We helped provide monitoring services to help
   11      Q. I'm not suggesting it's a financial term.        11   them monitor the outsourced customer support and
   12   I'm asking whether --                                  12   collections, but that ultimately was responsible for
   13             MR. SCHEFF: Let him finish his               13   the tribes. I'm sure I'm probably forgetting some
   14   answer.                                                14   other operational things, but by no means did we
   15   BY MR. ACKELSBERG:                                     15   ever provide everything.
   16      Q. -- you remember the term being used by           16             MR. ACKELSBERG: I'm going to break
   17   other members of the team: Michelle or Jason, for      17   very soon. I know we're all hungry. I'm just
   18   example?                                               18   trying to get to a good cutoff point.
   19             MR. SCHEFF: Object to the form.              19   BY MR. ACKELSBERG:
   20          You can answer the question if you can.         20      Q. So with Mobiloans, the funding of the loans
   21      A. No, I don't specifically recall.                 21   up front was done through a -- the reserve account,
   22   BY MR. ACKELSBERG:                                     22   right, that you described?
   23      Q. You have seen it -- you have seen marketing      23             MR. SHAPIRO: Object to form.
   24   material where Think's services as a service           24             MR. SCHEFF: Object to the form.
   25   provider are described as a turnkey, haven't you?      25      A. That's not how I would phrase my answer.


                                              Page 166                                                    Page 168
    1             MR. SCHEFF: Object to the form.               1   There was a reserve account established, like I said
    2          You can answer the question.                     2   previously, to cover the two to three days' worth of
    3      A. I would say that from the services we             3   originations that they provided. Whether they chose
    4   provide, the marketing services, the licensing of       4   to use some of those funds to help them originate
    5   the technology, in essence, yes, what we do is          5   loans or whether they used other third-party
    6   turnkey. But there were certainly obligations that      6   capital, I'm not aware of.
    7   the tribes as the originating lender would still be     7   BY MR. ACKELSBERG:
    8   a hundred percent responsible for that we were not      8      Q. Okay. And the same was true of Great
    9   involved in at all. So --                               9   Plains Lending?
   10   BY MR. ACKELSBERG:                                     10      A. Yes, I believe so.
   11      Q. Like what?                                       11      Q. And what about Plain Green?
   12             MR. SHELDON: Hold on. Can we stop            12      A. Plain Green, that was the -- as you're
   13   for a second, please? Irv, I realize that you're       13   aware, the first transaction that we entered into.
   14   frustrated with some of the witness's answers and      14   I don't think the reserve concept was introduced
   15   you don't like some of the answers because of your     15   with them. Like I said, I know that they had an
   16   tone and you don't like of the length of answers.      16   existing lending relationship with Encore or
   17   But at probably a dozen different points through       17   whoever. They had other capital means. So, no,
   18   this deposition already, which is only halfway         18   there was no reserve -- initial -- initial reserve
   19   through, you've cut the witness off. And I'd just      19   concept, as I recall. Whether we amended that
   20   ask you to please let the witness finish and wait      20   later, I know that there was suggestions, but I
   21   until the end. The witness is allowed to give the      21   can't recall whether that actually happened.
   22   full answer that he believes is necessary for any of   22              MR. ACKELSBERG: Okay. This is a good
   23   your questions. Okay?                                  23   time to break.
   24   BY MR. ACKELSBERG:                                     24              THE VIDEOGRAPHER: We are off the
   25      Q. My question was, like what?                      25   record at 12:41 p m.


                                                                           42 (Pages 165 to 168)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0209
                                            Christopher Lutes
                                              Page 169                                                    Page 171
    1             (Break taken, 12:41 p m. to 1:22 p m.)        1   with the funding of certain installment loan
    2             THE VIDEOGRAPHER: We are back on the          2   programs." Do you see that?
    3   record at 1:22 p m.                                     3      A. Yes.
    4   BY MR. ACKELSBERG:                                      4      Q. Okay. So you -- you do remember there
    5      Q. Before we broke, Mr. Lutes, we were talking       5   being a credit facility that Plain Green, LLC, had
    6   about the -- how the loans got funded in the first      6   with Haynes Investments in the beginning?
    7   instance, specifically with regard to Plain Green,      7      A. Yes.
    8   and I want to show you a few agreements and ask         8      Q. Okay. Do you remember anything about how
    9   for -- for your comments.                               9   it came to be?
   10      A. Sure.                                            10      A. No. I -- I don't recall those initial
   11             MR. ACKELSBERG: So the first one, I          11   conversations regarding Plain Green, Haynes or even
   12   am going to -- I am going to identify it as Exhibit    12   us and how we were involved with Haynes.
   13   P-244.                                                 13      Q. Okay. And let me show you another
   14             (Exhibit No. 244 marked.)                    14   agreement.
   15      A. (Reviews document.)                              15            MR. ACKELSBERG: This one is 245.
   16          Okay.                                           16            (Exhibit No. 245 marked.)
   17   BY MR. ACKELSBERG:                                     17      A. (Reviews document.)
   18      Q. Okay. Does this -- does this refresh your        18         Okay.
   19   recollection at all about how the loans got funded     19   BY MR. ACKELSBERG:
   20   in the first instance in the beginning of the Plain    20      Q. Do you remember this agreement?
   21   Green relationship?                                    21      A. Yes, I do.
   22             MR. SCHEFF: Object to the form.              22      Q. And why don't you explain to me what the
   23      A. As I've discussed before, I'm not sure           23   purpose of this agreement was?
   24   whether there were any other capital arrangements      24      A. The purpose of this agreement was for us to
   25   for Plain Green to help fund loans, but I am           25   lend money to Haynes Investment.


                                              Page 170                                                    Page 172
    1   familiar with the Haynes Investment to Plain Green,     1      Q. So that Haynes Investment could lend it to
    2   LLC.                                                    2   Plain Green, right?
    3   BY MR. ACKELSBERG:                                      3      A. Correct.
    4      Q. And so at the inception of the product,           4      Q. Okay. And, in fact, I recall it was either
    5   Mr. Haynes, through this entity Haynes Investment,      5   the deposition of -- it was one of the Lindas where
    6   provided $2 million in lending capital to the tribe;    6   she kind of described there actually was a bank
    7   am I right, to -- to Plain Green, LLC?                  7   account that was a -- was a Haynes bank account and
    8            MR. SCHEFF: Object to the form.                8   a Plain Green bank account where -- and a -- and a
    9      A. I'm not sure I would use the term "lending        9   Think -- I forgot which entity it was which --
   10   capital." Working capital for the -- for the           10             MR. SCHEFF: Let him finish his
   11   program, yeah.                                         11   question.
   12   BY MR. ACKELSBERG:                                     12   BY MR. ACKELSBERG:
   13      Q. Okay. Well, in fact, it had to be used to        13      Q. I forgot what the name of the Think entity
   14   fund loans. It couldn't be used for any other          14   was, but there actually were -- there was actually a
   15   purpose; isn't that what the -- wasn't that your       15   tran- -- on occasion, a transfer of money
   16   understanding of what the purpose of this was? I'm     16   facilitated by the finance department staff from the
   17   not asking for your legal opinion.                     17   Think Finance account to the Haynes account to the
   18      A. No, no, I'm just -- I wasn't a hundred           18   Plain Green funding account. Right? And so you're
   19   percent certain whether it was required just for       19   familiar that that was -- that there was actually a
   20   funding the loans or whether it could be used for      20   Think Finance operation that corresponded to these
   21   other working capital related to the -- the loan       21   agreements?
   22   program.                                               22      A. Yes.
   23      Q. Okay. I see.                                     23      Q. Okay. What was the purpose of Think
   24         You'll see that under the Recital B, "The        24   Finance giving money to Haynes to give to the tribe?
   25   credit facility will be used to assist the borrower    25             MR. SCHEFF: Object to the form.


                                                                           43 (Pages 169 to 172)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0210
                                            Christopher Lutes
                                              Page 173                                                    Page 175
    1      A. I'll go ahead and answer. Like I said, I          1   tribe.
    2   wasn't sure exactly, you know, whose idea it was to     2          And, two, I also kind of viewed it as
    3   set the lending relationship this way, you know --      3   there's two sources of repayment. You know, we're
    4   you know, us to Haynes, Haynes to Plain Green, or --    4   also, you know, clearly entering into a business
    5   instead of us directly to Plain Green or Plain Green    5   relationship with the Chippewa Cree Plain Green.
    6   from someone else. I think -- because I wasn't          6   So, you know, I know ultimately my first source of
    7   involved act- -- as I mentioned earlier, actively       7   repayment is from Haynes, but, you know, he
    8   involved in the discussion. As the CFO, I was more      8   technically is being repaid by Plain Green. So
    9   concerned about, you know, the ultimate repayment of    9   if -- if Haynes doesn't repay us, I can always go to
   10   any loan, whether it was our loan to Haynes or         10   Plain Green, you know, through our relationship, and
   11   loan -- corresponding loan to Plain Green.             11   say, hey, you know, you borrowed from Haynes, and we
   12          And so, you know, regardless of how we set      12   had lent to Haynes, you owe us since Haynes is
   13   it up, in retrospect, what I was comfortable with --   13   reneging on this deal.
   14   or what I was told at the time is, well, one, Haynes   14      Q. And do you think it was -- it was largely
   15   introduced us to Plain Green. Haynes has done          15   Think that drove the decision to structure it this
   16   previous financings with Plain Green. So I think       16   way as opposed to --
   17   there was a comfort level of -- in terms of            17      A. No, no. Well, I don't recall. I believe
   18   providing funds from Think Finance, ultimately, you    18   it was a comfort level between Plain Green and
   19   know, to Plain Green, that it was the preference, my   19   Haynes, because Plain Green had done business with
   20   guess, of Haynes and the Plain Green Chippewa Cree     20   Haynes before. Appreciate, from their perspective,
   21   tribe to have them have an existing lending            21   they had generally never met us before. I mean, you
   22   relationship, because they had had prior existing      22   know, I think they felt much more comfortable
   23   lending relationships.                                 23   interacting with Steven. Steven had introduced us
   24          We had met Steven Haynes. I think, from         24   to them, is my understanding.
   25   my perspective, as the CFO, even though I didn't --    25          From my perspective, I believe it was a


                                              Page 174                                                    Page 176
    1   I can't say that I came up with this, we've got to      1   comfortable level that Haynes and Plain Green had
    2   lend to Haynes and Haynes has got to lend to the        2   with each other that, hey, if we're going to be
    3   tribe, I got comfortable, because, from my              3   lending money, have Think lend to Haynes, have
    4   perspective, I'm ultimately, as CFO, concerned about    4   Haynes lend to Plain Green. That's my belief.
    5   repayment. And it seemed a lot easier to be repaid      5      Q. How -- was this just another cost that was
    6   by Haynes than necessarily by the tribe in the event    6   reimbursed, or was -- did this come out of the --
    7   that -- like in any -- I always assume any -- any       7   I'm talking about the -- so the interest cost to the
    8   business deal can go sideways. If I ended up in         8   tribe, whether -- whether you look at it as getting
    9   court, I would rather end up in court with Steven       9   the money from Think or you're looking at it as
   10   Haynes as an individual than, you know, the Plain      10   getting the money from Haynes, the tribe is
   11   Green tribe that I had never done business with        11   borrowing money at -- what was it, 6 percent? I'm
   12   before.                                                12   trying to remember what -- you know, help me -- help
   13   BY MR. ACKELSBERG:                                     13   me remember what the terms were.
   14       Q. So you think this might have been actually      14      A. Well, let's look at the actual agreement.
   15   to provide some sense of security to Think?            15   On page 2, Section 2.3, it says, "The rate of
   16       A. I wouldn't phrase it that way. I said in        16   interest will bear at 5 percent per annum," which at
   17   retrospect, as the CFO, I would be more comfortable    17   that time was probably, you know, fair value.
   18   lending to Haynes and Haynes lending to the tribe      18      Q. And the same 5 percent Think to -- Think to
   19   rather than Think Finance lending directly to the      19   Haynes, right?
   20   tribe, because I would view, again, that in the        20      A. Yeah.
   21   event that the deal went sideways, two things: One,    21      Q. Yeah. Okay.
   22   it's easier for -- I believe easier for us to sue      22          So what I'm asking is, was that -- we --
   23   or, you know, whatever it takes to get our money       23   in other depositions we've gone through the whole
   24   back from Haynes, than it would be to go through the   24   way that -- that the tribe's expenses were
   25   process of trying to get our money back from a         25   reimbursable through the program.


                                                                             44 (Pages 173 to 176)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0211
                                            Christopher Lutes
                                              Page 177                                                    Page 179
    1      A. The program-related expenses?                     1   wouldn't actually have to lay that money out; it was
    2      Q. Yes. Yes. And would this be considered a          2   really just money in, money out, right? They'd get
    3   program-related expense, that the interest -- the       3   the reimbursement from -- from GPLS, and then the
    4   interest expense under these credit agreements?         4   money would effectively --
    5      A. Yeah, I -- I don't recall off the top of my       5      A. Yeah, I'd probably refer you back to Linda
    6   head. I'm assuming that because these are               6   Rogenski and Linda Callnin's testimony. But, I
    7   stand-alone credit agreements separate from the         7   mean, the way I would have conceptualized it is, is
    8   master participation agreement, which typically         8   that literally on the same day of every month end
    9   would handle the reimbursements that are program        9   when we kind of settled the month-end books,
   10   related between the tribe and GPLS, that, no, that     10   TailWind would bill Plain Green or the other tribes
   11   they wouldn't be subject to that master                11   a certain marketing fee. They'd bill them a
   12   participation agreement, that the tribe would be       12   Decision Sciences fee. The tribes would pay that
   13   responsible for paying 5 percent interest to Haynes    13   full amount, but on that same day, the tribes would
   14   and Haynes would be responsible for paying 5 percent   14   also be reimbursed by GPLS.
   15   interest to us.                                        15          So they were gross transactions, because
   16      Q. So would then -- and would Think, in its         16   they're individual transactions. We're not netting
   17   distribution to the tribe, then reduce the             17   it. But that, you know, it all happened on the same
   18   tribe's -- the tribe's program revenue by the amount   18   day. Because, clearly, I mean, again, the tribes
   19   that they owed to -- the amount that they owed under   19   are somewhat capital constrained and, you know, the
   20   this credit facility?                                  20   marketing fee or the licensing fee could be a pretty
   21      A. I don't recall whether we netted that as         21   large dollar amount and they need to be reimbursed
   22   just part of, like, a monthly settlement that, hey,    22   that same day by 99 percent.
   23   you know, here's, you know, what you owe -- what you   23      Q. And --
   24   owe us from a marketing standpoint and a licensing     24      A. So it all happens on the same day. I'm
   25   fee standpoint, and, by the way -- you know, I'm not   25   just not sure -- I would not agree that it's all


                                              Page 178                                                    Page 180
    1   sure how it eventually got settled, if it was net or    1   just kind of netted together. I think there's
    2   whether it was gross.                                   2   individual transactions that end up netting on the
    3      Q. Well, with regard to for, example, the --         3   same day.
    4   the TailWind and the TCDS fees, the tribes never        4      Q. I see. You read the transcripts for Linda
    5   paid that, right?                                       5   Rogenski and Linda Callnin?
    6             MR. SCHEFF: Object to the form.               6      A. No, I did not.
    7      A. I'm confused by the question. Can you say         7      Q. Oh, you didn't? Okay.
    8   that again? You said that they --                       8      A. Sorry.
    9   BY MR. ACKELSBERG:                                      9      Q. And that -- and other expenses that the
   10      Q. Well, the tribes never had to actually pay       10   tribes incurred were handled the same way as the --
   11   that, right? They would just -- there would be         11   as the TailWind and the -- and the TCDS fees; in
   12   money in from GPLS to pay that bill, and then it       12   other words, if the tribes incurred program-related
   13   would be paid. It was just money in, money out. It     13   expenses, like, for example, their legal fees, that
   14   was not a -- it was a wash every month. I think we     14   was reimbursed by GPLS, right?
   15   already went through this.                             15             MR. SCHEFF: Object to the form.
   16      A. No, I don't -- I don't think that's my           16      A. The -- the expenses that would be
   17   understanding. My understanding is I think it would    17   reimbursed by GPLS to Plain Green or to any of the
   18   have been split 1 percent/99 percent. So the tribe     18   other two tribes would either have been directly
   19   would have been responsible for settling up on the     19   outlined in the master participation agreement, or
   20   marketing fee directly with TailWind Marketing, the    20   in the event that, for some reason, that master
   21   same with TC Decision Sciences. Typically on the       21   participation agreement was somewhat ambiguous as to
   22   same day, the tribe would settle with GPLS for         22   whether the expense should be reimbursed, there
   23   99 percent of that applicable amount.                  23   would probably be separate phone calls, whatnot,
   24      Q. Right. So -- so at least as to 99 percent        24   related to agreeing to whether or not it ended up
   25   of the fees charged by TCDS and TailWind, the tribe    25   being reimbursed. So, I mean, I'm sure there was --



                                                                           45 (Pages 177 to 180)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0212
                                            Christopher Lutes
                                              Page 181                                                    Page 183
    1   BY MR. ACKELSBERG:                                      1   between yourself, various people from either Victory
    2      Q. Phone calls to who?                               2   Park or Katten, right?
    3      A. I would say phone calls probably between          3      A. Correct.
    4   Plain Green -- for instance, Billi Anne saying: I       4      Q. And also Ken Rees. Angela McQuien was --
    5   have incurred X legal expense. You know, we believe     5   was your account --
    6   that this is program related and should be              6      A. McQuien.
    7   reimbursed by GPLS, but it's not necessarily spelled    7      Q. McQuien -- was your accounting?
    8   out in the participation agreement. We'll submit        8      A. She was my chief accounting officer.
    9   the invoice. You know, do you agree and can you,        9      Q. Right. And Paul Tauber, you mentioned he
   10   you know, agree that GPLS and us, as the admin         10   was outside counsel?
   11   agent, kind of, you know, moving the funds between     11      A. Yes.
   12   GPLS and Plain Green? You know, it would probably      12      Q. And you make reference to the conversation
   13   be, like, Michelle Nguyen or Jason Harvison that       13   you had with Rick Eckman about changing this and --
   14   would typically sign off on that type of expense if    14   what you're talking about is changing the -- the
   15   it was, indeed, reimbursable. Of if it wasn't, they    15   change in point 1 in your initial e-mail, it's with
   16   would probably, you know, have the conversation or     16   regards to the -- to the funding the credit
   17   an e-mail explaining, no, we feel this is something    17   agreements we were just looking at, right?
   18   that's outside the program and the tribe has to        18      A. Correct.
   19   absorb this expense themselves.                        19      Q. Yeah. Okay. And so you said you talked to
   20      Q. And your recollection or belief is that          20   Rick Eckman yesterday and he's now comfortable with
   21   the -- that the interest expense from the Haynes       21   eliminating the Haynes loan to the tribe. Now, when
   22   transaction was not treated as a programming           22   you were talking with Rick Eckman, was that in his
   23   expense, that it was something that the tribe had to   23   capacity as counsel to the tribe or counsel to
   24   take care of itself?                                   24   Haynes?
   25      A. I don't recall whether -- whether they paid      25      A. I believe at that --


                                              Page 182                                                    Page 184
    1   it or whether it was one of those types of lending      1             MR. SHAPIRO: Object to form.
    2   relationships where it accrues but is really not        2      A. I am going to go ahead and answer, if
    3   paid until ultimately when the loan is ultimately       3   that's okay.
    4   repaid at the end. I can't recall if they paid          4             MR. SCHEFF: Yeah.
    5   us -- paid Haynes and Haynes paid us on a monthly       5      A. I believe that he was representing the --
    6   basis or it just continued to accrue interest and       6   the Plain Green tribe at that point in time.
    7   settled all at the end. From my perspective, it was     7          And just to clarify some of my earlier
    8   rather immaterial to the overall relationship.          8   testimony, I wasn't sure if he was involved
    9             MR. ACKELSBERG: Okay. All right.              9   originally with the Plain Green negotiations, but I
   10   Let's look at another document, 246.                   10   do recall at this point in time, especially after we
   11             (Exhibit No. 246 marked.)                    11   had already signed the deal with Tunica and he had
   12   BY MR. ACKELSBERG:                                     12   represented to Tunica, that I do believe that he had
   13      Q. And just so you understand that the -- on        13   gotten involved in representing the Plain Green
   14   the lower right-hand corner, this Bates is a           14   tribe as their outside counsel.
   15   different -- has a different prefix. You see it        15   BY MR. ACKELSBERG:
   16   says GPLP. That means we got it from Victory Park.     16      Q. Okay. So there -- and do you remember that
   17   Okay?                                                  17   there was -- so do you remember, like, this topic,
   18      A. Okay. Can I have a quick minute --               18   that there was an idea that Haynes' role on the
   19      Q. Oh, of course. Yeah, yeah.                       19   funding of originations would -- would end and that
   20      A. -- to read the e-mail chain? Because I see       20   you would use -- it would use another vehicle to
   21   that it was coming from me originally.                 21   fund the loans?
   22          (Reviews document.)                             22             MR. SCHEFF: Object to the form.
   23          Okay.                                           23      A. I'll answer. From my perspective, what I
   24      Q. My question -- well, first of all, so this       24   liked, and as I think I mentioned before lunch, you
   25   is -- as you can see, it's an exchange, June 2012,     25   know, the Plain Green was the first deal, and so it


                                                                           46 (Pages 181 to 184)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0213
                                            Christopher Lutes
                                              Page 185                                                    Page 187
    1   didn't have this concept of the GPLS, you know,         1      A. I think it's because the --
    2   reserve to kind of protect against the two to three     2              MR. SCHEFF: You've got to wait until
    3   days of originations. And so with -- and I think it     3   he finishes.
    4   might have been Eckman that might have suggested        4      A. I apologize.
    5   that when he represented Tunica the first time          5   BY MR. ACKELSBERG:
    6   around of creating that concept. And I liked that.      6      Q. Well, it's just -- I think you hear it. I
    7         And I liked it for -- for one main reason,        7   mean, whether -- whether -- what does the CFPB have
    8   from my perspective, as the corporate CFO of overall    8   to do with the -- with the Haynes deal? Why would
    9   Think Finance, with the Plain Green deal, we were       9   considerations regarding the CFPB enter into the
   10   lending money out of our corporate cash availability   10   decision about Haynes?
   11   to Haynes. Haynes was lending that to Plain Green.     11              MR. SCHEFF: Object to the form;
   12   I think that's what these agreements encompass.        12   compound question.
   13         Under the other two deals with                   13          You can answer whatever question you
   14   Otoe-Missouria and Tunica, the GPLS reserve, because   14   choose.
   15   it was -- they were provided in case the tribes --     15   BY MR. ACKELSBERG:
   16   you know, GPLS decided, as we talked about before,     16      Q. You can answer the second one.
   17   to stop purchasing, the tribes could use that to       17      A. As I recall, at the time, that is when the
   18   originate the loans. That was money coming from        18   tribes, as well as, I think, us, received a CID,
   19   Victory Park Capital or other investors in GPLS.       19   civil investigative demand, from the CFPB, well,
   20         And so by -- the main reason why I was           20   right around what we would label kind of a fishing
   21   talking with Rick, who, at that point was then         21   expedition where they wanted a lot of information
   22   representing Plain Green, I said: I liked what you     22   related to the tribal programs. I think we received
   23   came up with with the Tunica deal. You know, we'd      23   -- the tribes and us received that right around that
   24   love to have GPLS create this two- to three-day        24   time.
   25   reserve and have Plain Green use that to kind of       25          So assuming Rick was just saying: Hey, we


                                              Page 186                                                    Page 188
    1   cover their capital needs, so to speak, and we then     1   just got this notice from the CFPD, that the -- the
    2   get repaid out of that amount. The tribe would          2   CFPB, that they're interested in, you know, all of
    3   repay Haynes and Haynes would repay us, and that        3   this stuff. He's representing Plain Green, and so
    4   frees up my corporate cash for any reason.              4   I'm sure they probably, from his perspective, just
    5   BY MR. ACKELSBERG:                                      5   wanted time to kind of digest exactly what was
    6      Q. Good. Okay.                                       6   exactly going on with that CID request.
    7      A. So from my perspective, it was kind of a          7       Q. But do you know why he thought that taking
    8   return of capital to Think Finance.                     8   Haynes out and using the reserve concept would --
    9              MR. ACKELSBERG: All right. Some more         9   would be a good idea in light of the CFPB's action?
   10   e-mails on the same topic let's have you look at.      10             MR. SCHEFF: Object to the form;
   11   This is 247.                                           11   mischaracterizes the document.
   12              (Exhibit No. 247 marked.)                   12          You can answer the question.
   13      A. (Reviews document.)                              13       A. Yeah, I'll answer the question. I don't
   14          Okay. This is, like, one or two-weeks           14   think that's -- my interpretation of this e-mail
   15   later it looks like from the prior e-mail.             15   chain, that's not what he was getting at at all. It
   16   BY MR. ACKELSBERG:                                     16   was, as I just said: Hey, we just got -- my tribe
   17      Q. Yeah. Yeah. And you're -- it looks like          17   just got a CID. Before we amend anything, whether
   18   you're still trying to push this. And then you get     18   it's Haynes or anything else, we need time to sit
   19   a response from Rick Eckman on June 19th, "We should   19   down legally and think about, you know, what the
   20   think about doing this in light of the CFPB CID."      20   CFPB just issued to us. That's where I'm coming
   21          Do you remember any connection, like,           21   from with this. That's my interpretation of this
   22   what -- do you understand what this has to do with     22   e-mail chain.
   23   a -- with the CF- -- why there would be some           23             (Exhibit No. 248 marked.)
   24   decision -- why the CFPB CID would play any role in    24   BY MR. ACKELSBERG:
   25   the decision of whether to change the Haynes --        25       Q. Look at 248. It's later in the year. It's


                                                                           47 (Pages 185 to 188)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0214
                                            Christopher Lutes
                                              Page 189                                                    Page 191
    1   some more e-mails on the same subject.                  1   have to review these agreements?" Right?
    2      A. (Reviews document.)                               2      A. Yes, that's -- that's my statement.
    3         Okay.                                             3      Q. He responds, "We're" -- "We are
    4      Q. It looks like the -- there's still some           4   representing Plain Green. I will send to Dan
    5   discussions going on about Haynes. It's -- there's      5   Belcourt to review." Do you see that?
    6   now reference to something called a "Put Agreement."    6      A. Yes, I see that.
    7   You remember that, right? Or what's a put               7      Q. So when you asked him is it possible --
    8   agreement?                                              8   when you asked him who's representing Plain Green or
    9      A. A put agreement, my basic understanding as        9   who's going to review this on behalf of Plain Green,
   10   a CFO, it allows somebody to kind of sell or put the   10   is it possible that you were thinking at that point
   11   assets to somebody else upon an agreed upon            11   that he -- he was in these discussions on behalf of
   12   contractual --                                         12   Mr. Haynes?
   13             MR. SHELDON: Pardon me for a second.         13              MR. SCHEFF: Object to the form.
   14   I actually need to talk to the -- to the witness       14      A. I don't believe so. I mean, I may be wrong
   15   about a privilege issue, Irv. If we can just go        15   on that. My interpretation when I look at that line
   16   offline for a second, if we could step outside.        16   is that I -- as I mentioned earlier, I felt that at
   17             THE VIDEOGRAPHER: We are off record          17   this point in time, that Rick Eckman was
   18   at 1:50 p m.                                           18   representing Plain Green. And I think what I was
   19             (Break taken, 1:50 p m. to 1:51 p m.)        19   getting at, "Rick, any idea who Plain Green will
   20             THE VIDEOGRAPHER: We are back on the         20   have review these agreements," who at Plain Green is
   21   record at 1:51 p m.                                    21   going to sign off on this, not just you, Rick
   22             MR. SHELDON: The document that was           22   Eckman; is it going to be Billi Anne or somebody
   23   just introduced as an exhibit, TF-PA 608431, is an     23   else within the tribal lending or tribal council
   24   e-mail chain, and the very top communication in that   24   sign off on this? That's where I think my comment
   25   e-mail chain is a privileged communication that was    25   was coming from.


                                              Page 190                                                    Page 192
    1   inadvertently produced by Think Finance. We are         1   BY MR. ACKELSBERG:
    2   going to exercise our right to claw back that           2      Q. All right. So let me give you another
    3   communication in this document pursuant to the          3   document, which will be 249. And I apologize for
    4   protective order in this matter, which we will do       4   this being a little bit out of chronological
    5   subsequent to this deposition. I have agreed with       5   sequence.
    6   opposing counsel that for purposes of this              6              (Exhibit No. 249 marked.)
    7   deposition only, he may ask the witness questions       7              MR. SCHEFF: Hey, Matt, same issue.
    8   regarding this document concerning the e-mail chain     8              MR. ACKELSBERG: Well, Eckman is in
    9   prior to the privileged communication, which we both    9   here.
   10   understand to be the top communication on the e-mail   10              THE WITNESS: Yeah, but so is Paul
   11   chain. Agreed?                                         11   Tauber.
   12             MR. ACKELSBERG: Agreed.                      12              MR. SCHEFF: Just wait. Just --
   13             MR. SHELDON: Thank you.                      13   let -- this is Matt's issue.
   14   BY MR. ACKELSBERG:                                     14              MR. SHELDON: Let me step out in the
   15      Q. So my first question is -- well, let's --        15   hall and talk to the client, please. Just bear with
   16   you told us what -- you gave an explanation of what    16   me.
   17   a put agreement is. Let's -- I'm going to show you     17              MR. ACKELSBERG: Okay.
   18   what I think is a put agreement in a minute. So why    18              VIDEOGRAPHER: We are off record at
   19   don't we just leave it until we're actually looking    19   1:55 p m.
   20   at the put agreement.                                  20              (Break taken, 1:55 p m. to 1:57 p m.)
   21          But you see that you're asking -- it looks      21              THE VIDEOGRAPHER: We are back on the
   22   like in this -- in the -- in the e-mail on the first   22   record at 1:57 p m.
   23   page where you're communicating with Rick Eckman,      23   BY MR. ACKELSBERG:
   24   November 14th, right, and you say, "Rick," at the      24      Q. So, again, I apologize for giving you these
   25   end of your e-mail, "any idea who Plain Green will     25   out of -- out of sequence. This one is -- we're now


                                                                           48 (Pages 189 to 192)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0215
                                            Christopher Lutes
                                              Page 193                                                    Page 195
    1   back in September of 2012. Do you see?                  1   BY MR. ACKELSBERG:
    2      A. Uh-huh (affirmative response).                    2      Q. I used the wrong term, "lending money."
    3      Q. And so you're in conversation with --             3   But, I mean, what you -- what you say here is you
    4   again, with Mr. Tauber and Mr. Eckman, and you're       4   would pay or reimburse. So the idea is that this
    5   saying that we finally figured out a way to get TF      5   would be a -- basically, a program expense that
    6   from lending money to Haynes who then lends money to    6   would be reimbursed by GPLS; isn't that what you
    7   PGL. Do you see that?                                   7   mean?
    8      A. Yes, I do.                                        8      A. No, I don't believe it would be reimbursed
    9      Q. Okay. Now, the thing that confused me             9   by GPLS. I believe that the 15 percent would be
   10   about this is you're talking about now a deal where    10   paid directly by Think Finance.
   11   there's a 15 percent loan to some -- made by some      11      Q. Oh, okay.
   12   investment fund associated with Haynes to the tribe.   12      A. I may be mistaken on that but. . .
   13   Right? And then you would then reimburse that fund?    13      Q. Okay. All right. I stand corrected.
   14      A. Can I have one minute to read it?                14         But -- so whoever it is that's paying the
   15      Q. Oh, sure.                                        15   reimbursement, it -- so before Think Finance was
   16      A. Because when I stepped outside, I didn't         16   providing money at 5 percent to Haynes, who was then
   17   have a -- I just. . .                                  17   providing money at 5 percent to Think, to -- to
   18          (Reviews document.)                             18   Plain Green?
   19          Okay.                                           19      A. Can I reverse that? Haynes would be paying
   20      Q. So we before looked at the original credit       20   us 5 percent and the tribe would be paying Haynes
   21   facility agreements, and it was for 5 percent money    21   5 percent. You made it sound like we were paying
   22   loaned by Haynes to Plain Green and then 5 percent     22   5 percent.
   23   Think Finance lending money to Haynes, right?          23      Q. I'm sorry, you're -- it's late in the day,
   24      A. That's correct.                                  24   and you're absolutely right.
   25      Q. All right. So at this point, it looks like       25         The other thing that I'm trying to


                                              Page 194                                                    Page 196
    1   what's being contemplated, this -- this thing that      1   understand, the other change, is that that 5 percent
    2   you figured out, is still going to be you lending       2   is now going to become 15 percent, that the tribe
    3   money to some intermediary who would then lend money    3   would now be charged 15 percent by this entity and
    4   to the tribe, only here instead of it being Haynes,     4   that Think Finance would reimburse the tribe for
    5   it would be some investment fund that he would --       5   that expense. Why in the world was this being --
    6   that he would put together, right? I mean, that's       6   being discussed at this time?
    7   one change; am I right?                                 7       A. Can I explain now? Okay. Because this --
    8             MR. SCHEFF: Object to the form.               8   pardon me, this might be a little long-winded, but
    9             MR. SHELDON: Object to form.                  9   I'll try and keep it shorter than some of my prior
   10   BY MR. ACKELSBERG:                                     10   answers.
   11      Q. That's in terms of your idea?                    11           Again, from -- from my perspective, what I
   12      A. Let me explain.                                  12   wanted to do as the corporate CFO related to the
   13      Q. I will let you explain. I just want to           13   Haynes relationship, appreciate this point in time
   14   first identify just the two things that are going to   14   the amount of money that we've lent Haynes and
   15   be different than the original, and then you can       15   Haynes has lent to Plain Green has now increased
   16   explain how -- what -- how this works.                 16   from the original 2 million amount. I am going to
   17          One change would be instead of the              17   guess it was somewhere between 5- and 10 million.
   18   intermediary being Haynes Investment, it would be      18   It's a pretty significant amount of capital for us
   19   some fund that would be independent from Haynes        19   that I would love to get repaid and reallocate to
   20   somehow, right?                                        20   other products or for other, you know, corporate
   21             MR. SCHEFF: Object to the form.              21   reasons. So that was my intent as the CFO is how
   22      A. I wouldn't agree with that because we would      22   can I get back my capital quicker?
   23   not be lending to this fund. This fund would be        23           The original concept, you know, when I --
   24   raised from other outside capital not related to       24   the proposal when we went ahead a little bit was,
   25   Think Finance.                                         25   well, let's take this interest reserve that we had


                                                                           49 (Pages 193 to 196)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0216
                                            Christopher Lutes
                                              Page 197                                                     Page 199
    1   implemented with Tunica and implement that and have     1           All right. Let's -- there are a few more
    2   GPLS, you know, through monies lent to GPLS by VPC,     2   of these and -- about this issue.
    3   move that money to -- to Plain Green to handle this,    3              MR. ACKELSBERG: This one is a 250.
    4   and then Plain Green would repay Haynes and Haynes      4              (Exhibit No. 250 marked.)
    5   would repay us.                                         5      A. May I have a moment to read before you ask
    6         And under that concept, if --                     6   the question?
    7   theoretically, VPC would probably have to lend more     7   BY MR. ACKELSBERG:
    8   money into GPLS to now cover the two to three days'     8      Q. Of course.
    9   worth of originations. And remember, on the credit      9      A. Thank you.
   10   default swap -- and this is where it will start to     10           (Reviews document.)
   11   make sense now -- you know, we're paying, you know,    11           Okay.
   12   VPC, GPLS, I am going to guess, 18 to 20 percent.      12      Q. So you see this is an e-mail exchange
   13   You know, they get a fixed return, and that comes      13   between you and Michelle Nguyen in January of 2013,
   14   out of our credit default premium.                     14   and -- and you see in the middle where Michelle asks
   15         So, in essence, by -- under my concept in        15   you, "Is Eckman representing PG or Haynes?" Do you
   16   that previous e-mail, we're going to have to pay --    16   see that?
   17   not "we," but it reduces our credit default premium    17      A. Yes, I do.
   18   by, roughly, 18 to 20 percent for the amount that      18      Q. And your answer to her was that, "He is
   19   they're putting in to do this.                         19   representing Haynes." Do you see that?
   20         What Haynes came back and proposed in this       20      A. Yes, I am.
   21   e-mail, and I think it was a way for Mr. Haynes to     21      Q. Okay. So I'm just wondering if your
   22   also continue to profit off of the arrangement, was    22   recollection, given that I asked you that same
   23   he said: I can go out and find -- rather than doing    23   question who's Eckman representing, whether your --
   24   that concept, Chris, I can go out and find a group     24   whether that changes your recollection at all
   25   of investors, put together a fund, raise 10- to        25   or. . .


                                              Page 198                                                     Page 200
    1   $15 million, and the fund will lend money to the        1       A. I don't know what this PG credit agreement
    2   tribe, the tribe could take that money and repay        2   relates to. I don't know if it relates to these
    3   Haynes and Haynes can repay you, but I am going to      3   prior things or if it was something else. So I'm
    4   have to promise my investors some type of fixed         4   not sure when I say, "He's representing Haynes," and
    5   return. But it was going to be lower than what          5   it's referencing this Plain Green credit agreement,
    6   GPLS's fixed return was.                                6   but -- credit agreement that it's referencing.
    7          So from an economic standpoint, I think,         7       Q. Well, let's look at an agreement and see if
    8   at that point in time, as I recollect, I told           8   this might be what you're -- what you're
    9   Steven: Well, if you can go out and, you know,          9   referencing.
   10   raise 10- to $15 million that would lend money to      10              MR. ACKELSBERG: This is P-251.
   11   the tribe to give them the working capital that they   11              (Exhibit No. 251 marked.)
   12   need to continue to originate loans and cover the      12       A. Give me a minute just to. . .
   13   reserve and all this and that, and if I can get VPC    13          (Reviews document.)
   14   comfortable with them doing that, I ultimately end     14              MR. ACKELSBERG: And, actually, I'll
   15   up getting my capital back, which is what I wanted     15   have you look at two agreements at once. There's
   16   from Haynes; and, two, it would actually be at a       16   251, and I'll label this other one 252.
   17   slightly cheaper cost to me than if VPC put in and     17              (Exhibit No. 252 marked.)
   18   created the reserve.                                   18       A. (Reviews document.)
   19       Q. I've got it.                                    19          Okay. I think I've refreshed my memory.
   20       A. Because VPC -- so that's why. Now, if --        20   BY MR. ACKELSBERG:
   21   I'll end my answer there.                              21       Q. Starting with page 251. So there was a new
   22       Q. No, I --                                        22   credit facility set up with an entity called
   23       A. It was long-winded enough.                      23                                   . This was the outside
   24       Q. It may have been long-winded, but it was --     24   group that -- that Haynes was previously talking
   25   it was very informative. So thank you.                 25   about, right?


                                                                           50 (Pages 197 to 200)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0217
                                              Christopher Lutes
                                                Page 201                                                     Page 203
    1             MR. SCHEFF: Object to the form.                  1   remember who Kirk Tunnell or Tunnell is.
    2      A. Yes, I believe it was.                               2      Q. Okay. All right. That's fine. We'll move
    3   BY MR. ACKELSBERG:                                         3   on to another document.
    4      Q. And do you know anything about                       4             (Exhibit No. 254 marked.)
    5                         other than they're a signature on    5      A. May I have a minute to. . .
    6   this agreement?                                            6   BY MR. ACKELSBERG:
    7      A. No, I don't.                                         7      Q. Of course.
    8      Q. Do you know who Haynes' associates were in           8      A. (Reviews document.)
    9   that -- in that deal, who these outside lenders            9         Okay.
   10   were?                                                     10      Q. Do you remember this e-mail -- this e-mail
   11      A. No, I don't.                                        11   exchange?
   12      Q. You haven't had any connection to the               12      A. I don't remember it specifically, but. . .
   13   casino on the -- on the reservation?                      13      Q. But you remember the topic being
   14      A. Not that I'm aware of, no.                          14   considered?
   15      Q. Okay. And the put agreement, using my --            15      A. I remember the topic, yeah.
   16   let me see if I can just summarize it quickly.            16      Q. And you remember it's something that was
   17   We're looking at 252. Is that, basically, in              17   discussed between you and Tom Welch at Victory Park?
   18   effect, Think Finance guaranteeing the payments --        18      A. I mean, based on the e-mail chain, yes.
   19   the repayment owed by the tribe to this                   19      Q. Well, the -- this -- there were times when
   20                         group?                              20   Mr. Welch would ask you questions -- I mean, you
   21             MR. SCHEFF: Object to the form.                 21   were -- you were often, I think you said earlier,
   22      A. Yes. In looking at the put agreement,               22   the contact person for Victory Park. Right?
   23   which struck me is, in essence, it kind of looked         23      A. From a finance department perspective, yes.
   24   like it was a corporate guarantee whereby at any          24      Q. Well, and the issue of what states are the
   25   point in time the transferrer could put the               25   tribes lending in was, at times, the subject that


                                                Page 202                                                     Page 204
    1   agreement to the transferee $15,000,000.                   1   you would discuss with Mr. Welch, right?
    2      Q. Okay. We'll drop that, and I am going to             2      A. I would discuss with Mr. Welch more in the
    3   move to another subject.                                   3   context of the expected loan volumes and the
    4            (Exhibit No. 253 marked.)                         4   particular funding needs that GPLS would have based
    5   BY MR. ACKELSBERG:                                         5   on my forecasts, which, yes, would be tied to, you
    6      Q. So what this means is that just -- you may           6   know, the states that the tribes are originating
    7   see a couple more documents like this. We were             7   loans in. So I wouldn't -- it would be -- the
    8   produced a document native, in Excel form, and in          8   discussion would be in the context of a forecast and
    9   the production it was TF-PA 290895. And then what          9   expected, you know, funding requirements and loan
   10   I've done is just print out that Excel sheet. Okay.       10   volumes, less about legally why the tribes may be
   11   You see what I've done?                                   11   lending in a particular state or not lending in a
   12      A. Okay.                                               12   particular state.
   13      Q. Okay. So do you remember being interviewed          13      Q. Well, what -- what do you know about how
   14   by someone named Kirk Tunnell in September of 2011        14   the decision was made by the tribes to lend in a
   15   as part of a risk -- enterprise risk assessment           15   particular state?
   16   project?                                                  16      A. Very little. I mean, typically, as this
   17      A. I absolutely do not remember this                   17   e-mail chain, you know, really communicates, you can
   18   interview.                                                18   see it was Michelle Nguyen that was communicating to
   19      Q. Okay.                                               19   me really for forecast purposes so that I could
   20      A. Or this -- or this template form.                   20   update my forecast and have a communication with Tom
   21      Q. Well -- okay. So you don't remember the             21   and VPC regarding, you know, here's where, you know,
   22   interview. This is -- if it's in there in the -- in       22   changes that are happening in terms of where the
   23   the production, you don't -- it might have happened,      23   tribes are originating business. And I would work
   24   you just don't remember, right?                           24   with Michelle and the marketing folks on -- in their
   25      A. It might have happened. I don't even                25   communications with tribes on how that may impact



                                                                              51 (Pages 201 to 204)
                                           WWW.KLWREPORTERS.COM
UNSEALED
                                                     App. 0218
                                            Christopher Lutes
                                              Page 205                                                    Page 207
    1   loan origination volume, so I could just make Tom       1              MR. SHELDON: Object to form.
    2   aware of: Hey, this is what could happen from a         2              MR. SCHEFF: Object to the form.
    3   funding origination standpoint and what GPLS may        3       A. That -- that gets into a legal aspect that
    4   need to, you know, incrementally lend to/invest in      4   it's either privileged or I don't know the answer to
    5   GPLS for origination volumes.                           5   it. So. . .
    6      Q. There were -- there were occasions when           6   BY MR. ACKELSBERG:
    7   investors in GPLS would raise questions about, "Why     7       Q. You don't know that it's -- that online
    8   are you in this state," or, "Why not in that state,"    8   lending, like -- let's say that -- right now --
    9   things like that, right? I mean, you would              9   right now you have -- you're at Elevate and you have
   10   sometimes have those kind of questions, right?         10   the product RISE, right?
   11             MR. SHAPIRO: Objection to form.              11              MR. SCHEFF: Just wait a second.
   12      A. I wouldn't be privy to those discussions.        12   We're not talking about Elevate. You want to ask
   13   Those would have been between VPC and their            13   him about Think Finance, you ask about Think
   14   investors.                                             14   Finance.
   15   BY MR. ACKELSBERG:                                     15              MR. ACKELSBERG: I'm asking about RISE
   16      Q. No, I mean -- well, I'm not -- I'm really        16   right now.
   17   referencing concerns of investors that might have      17              MR. SCHEFF: Well, we're not asking
   18   been relayed to you via Tom Welch or someone else at   18   about RISE as it relates to -- to Elevate. We're
   19   Victory Park.                                          19   not going there, Irv. So why don't you ask him
   20             MR. SHAPIRO: So what's your question?        20   about Think Finance.
   21             MR. SCHEFF: What's the question?             21              MR. ACKELSBERG: I'm asking about
   22             MR. ACKELSBERG: Jeez, let me finish.         22   RISE.
   23             MR. SHAPIRO: Well, it's hard to tell         23              MR. SCHEFF: Go ahead, and then I'll
   24   when you're done.                                      24   direct not to answer.
   25             MR. ACKELSBERG: Oh, okay.                    25   BY MR. ACKELSBERG:


                                              Page 206                                                    Page 208
    1   BY MR. ACKELSBERG:                                      1      Q. Does RISE lend in Pennsylvania?
    2      Q. So were there occasions where inquiries           2             MR. SCHEFF: Don't answer the
    3   would be communicated from GPLS investors to you via    3   question.
    4   Mr. Welch or someone else at Victory Park?              4             MR. ACKELSBERG: What's the --
    5      A. Not that I recall specifically, no.               5   Richard, under Rule 30, what in the world is your
    6      Q. Were there occasions where ACH providers or       6   basis --
    7   potential ACH providers were asking questions of you    7             MR. SCHEFF: I'm sorry, we're -- this
    8   regarding why are you in this state, why you're not     8   is not a case about Elevate and Elevate's lending
    9   in that state, things like that?                        9   and what it does today or at any time. This is
   10      A. I would have occasional discussions with         10   about Think Finance. And Mr. Lutes is here because
   11   existing or potential ACH providers regarding where    11   he was the CFO of Think Finance. And he's asked --
   12   loan volume related to the ACH transactions that       12   answered every question you've asked about Think
   13   these processors would be responsible for              13   Finance. But we're not going to have a fishing
   14   processing, what states they would come from. We       14   expedition into Elevate. If you want to go to Judge
   15   never specifically got into the reasons why the        15   Joiner, we'll do that. But we're not doing that.
   16   tribes lent in one state or another state or not in    16   BY MR. ACKELSBERG:
   17   a state. They were more interested in just knowing     17      Q. Mr. Lutes, before you went to Elevate, you
   18   the actual states that they would be processing        18   were still the CFO of Think Finance. One of your
   19   customer ACH transactions. And by "customers,"         19   products was called RISE, was it not?
   20   customers of the tribes.                               20      A. When I was the CFO prior to the spinoff,
   21      Q. You're aware, are you not, that the kind of      21   yes, RISE would have -- we would have launched, I
   22   lending done by Plain Green or Great Plains -- Great   22   believe, sometime in 2013 the RISE install- -- state
   23   Plains Lending or Mobiloans in some states could not   23   licensed --
   24   have been done directly by Think Finance due to the    24      Q. And that was --
   25   laws in particular states?                             25      A. -- installment loan --


                                                                           52 (Pages 205 to 208)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0219
                                            Christopher Lutes
                                              Page 209                                                   Page 211
    1      Q. -- a state licensed product, was it not?         1   saw an article, apparently, about U.S. Bank being
    2      A. Yes, it was.                                     2   sued for processing allegedly illegal loans, and it
    3      Q. Okay. And by definition, that was only           3   looks like he forwards this -- actually, it starts
    4   offered in states where you could get a state          4   off with you, I guess. Right? Let me see. You're
    5   license; am I right, the RISE product?                 5   forwarding this to Mr. Poisson in Montreal; am I
    6              MR. SCHEFF: Mr. Lutes, answer that          6   right?
    7   question to the extent you can without disclosing      7      A. Yes, it appears that I'm forwarding an
    8   attorney-client communications. And if you can't do    8   article from the Minneapolis Star Tribune, along
    9   that, just tell us, and then don't answer the          9   with a listing of states that the tribal -- the
   10   question.                                             10   tribes we partnered with did not originate loans in.
   11      A. Yeah, I -- I was not involved in the -- the     11      Q. That was called a "no-state list." That's
   12   process of what states we could legally obtain        12   a term you remember, right?
   13   licenses. That's a legal question.                    13      A. Yes.
   14   BY MR. ACKELSBERG:                                    14      Q. Okay. And, now, prior to 2013, there was
   15      Q. Okeydoke.                                       15   no no-state list, was there?
   16              (Exhibit No. 255 marked.)                  16      A. You know, I don't -- I don't recall. I
   17      A. (Reviews document.)                             17   don't believe that would be the case because I
   18          Okay.                                          18   believe that the tribes always, at some point in
   19   BY MR. ACKELSBERG:                                    19   time since they began originating, always chose not
   20      Q. So this e-mail chain is in November of          20   to originate in their home state. So I would assume
   21   2013, and this was a period of time where the         21   that there would be a no-state list really from the
   22   company was having a hard time finding banks and      22   start, technically speaking.
   23   payment processors to handle the ACH processing for   23      Q. Well, at least as to the one state that
   24   the three products; am I right?                       24   they're situated in?
   25              MR. SCHEFF: Object to the form.            25      A. Yeah.


                                              Page 210                                                   Page 212
    1      A. During the -- the fall of 2013 would have        1      Q. And what's your understanding of why the
    2   been the height of Operation Choke Point where the     2   tribes wouldn't want to lend -- wouldn't want to
    3   government was putting, in my opinion, undue           3   make 220 percent loans to their neighbors across the
    4   pressure on a lot of banks to not provide ACH          4   line of the reservation?
    5   services to -- to people in the greater than 36        5             MR. SHELDON: Object to form.
    6   percent APR space, whether state licensed or tribal    6             MR. SCHEFF: Object to the form.
    7   or any other format.                                   7      A. I'll answer. While I didn't have a direct
    8   BY MR. ACKELSBERG:                                     8   conversation with the tribes regarding that
    9      Q. And this is an exchange you had with             9   particular situation, my understanding was, is that,
   10   someone at Bank of Montreal in Canada; am I right?    10   as you could expect, there's sensitivity. I mean,
   11      A. Correct.                                        11   the tribes are originating loans. They have certain
   12      Q. All right. And there was a period of time       12   members of their tribe that are working for the
   13   where Bank of Montreal was handling the -- was the    13   Plain Green entity or the Otoe-Missouria Great
   14   ODFI for the -- for the ACH processing; am I right?   14   Plains entity or the Mobiloans entity, and I think
   15      A. Technically, there was a point in time          15   there was sensitivity to, you know, certain of their
   16   where Bank of Montreal's U.S. Bank subsidiary,        16   employees being aware that maybe some of their other
   17   Harris Bank --                                        17   tribal members might be applying for a high interest
   18      Q. Right.                                          18   rate loan. And so I think just from a
   19      A. -- was the ODFI handling the ACH                19   confidentiality standpoint, as you can appreciate
   20   transaction.                                          20   tribes are almost like close-knit families, I think
   21      Q. Right. During the period of time that           21   they just chose to -- didn't want to have any,
   22   you're corresponding with this gentleman in -- it     22   quote, type of inner-family political issues, and so
   23   looks like in Montreal or somewhere?                  23   just chose that it was safer to -- from their
   24      A. It's Montreal.                                  24   perspective, to not, you know, have that happen.
   25      Q. Yeah. Okay. And the context is that he          25   BY MR. ACKELSBERG:


                                                                          53 (Pages 209 to 212)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0220
                                             Christopher Lutes
                                              Page 213                                                    Page 215
    1      Q. Okay. So I understand why Plain Green is          1   Ms. Callaway in any way.
    2   not lending in Montana, why Great Plains isn't          2         Do you understand?
    3   lending in Oklahoma and why Mobiloans are not           3             THE WITNESS: Yes, I agree.
    4   lending in Louisiana. But I'm wondering why -- why      4             MR. SHELDON: To the extent
    5   all three of them have decided not to lend in the       5   Mr. Ackelsberg has general questions about how
    6   other 11 states listed in the e-mail. Do you know       6   frequently you communicated with Ms. Callaway or in
    7   why?                                                    7   what means, you may answer those, but in doing so,
    8      A. I -- I really don't know why. That was            8   please be careful not to reveal the substance of any
    9   conversations between other members of Think Finance    9   of your communications, electronic or oral, with
   10   and the tribes as to why they chose those other 11     10   Ms. Callaway. Do you understand?
   11   states.                                                11             THE WITNESS: Yes.
   12      Q. Well, my recollection of the -- in the           12             MR. SHELDON: Thank you.
   13   previous exhibit we were looking at, there was         13   BY MR. ACKELSBERG:
   14   reference to Patton Boggs and Claudia having           14      Q. How many times did you have conversations
   15   something to do with that no-state list. Do you        15   with Claudia Callaway?
   16   remember that?                                         16      A. Directly, I would say zero. As being part
   17      A. That was listed in that e-mail that you          17   of in a room with her, it would be -- well, I'll
   18   provided to me, but I did not have that conversation   18   just say, I mean --
   19   with Patton Boggs or Claudia.                          19      Q. So much for that.
   20      Q. Do you know who Claudia is?                      20      A. In a room, I mean, you know -- you know,
   21      A. I'm assuming it's Claudia Callaway.              21   probably less than ten.
   22      Q. And what interaction have you had with           22      Q. When you were in the room with Claudia, who
   23   Claudia Callaway?                                      23   else was there in the room? Was this at, like, a
   24      A. Very little interaction with Claudia             24   board of directors meeting --
   25   Callaway.                                              25      A. No.


                                              Page 214                                                    Page 216
    1       Q. Well, the little that you've had, what did       1      Q. -- or an executive committee meeting?
    2   it involve?                                             2      A. No, it would not have been in a board of
    3       A. I remember her --                                3   directors-type of situation or an exec meeting. It
    4              MR. SHELDON: Let me just make an             4   would have been something related to discussing --
    5   objection here. Claudia Callaway, counsel for           5               MR. SCHEFF: Not the subject matter.
    6   Think, obviously, so --                                 6   Just who was in the room, people.
    7              MR. ACKELSBERG: I don't know if              7      A. Sarah Cutrona, our general counsel, would
    8   that's -- is it counsel for Think or counsel for        8   typically have been in the room.
    9   Victory Park? I don't -- I don't know.                  9   BY MR. ACKELSBERG:
   10              MR. SHELDON: I'm happy to step              10      Q. And what about people from outside Think
   11   outside and we can -- we can confer on it. Let's go    11   Finance?
   12   off the record for a second --                         12      A. Can't recall.
   13              MR. ACKELSBERG: Sure.                       13      Q. Tom Welch?
   14              MR. SHELDON: -- and let me find out         14      A. No.
   15   what the witness is going to say.                      15      Q. Anyone else from Victory Park?
   16              THE VIDEOGRAPHER: We are off the            16      A. Not that I'm aware of, no.
   17   record at 2:30 p m.                                    17               MR. ACKELSBERG: Okay. We'll move on
   18              (Break taken, 2:30 p m. to 2:35 p m.)       18   to another document, 256.
   19              THE VIDEOGRAPHER: We are back on the        19               (Exhibit No. 256 marked.)
   20   record at 2:35 p m.                                    20               MR. SCHEFF: Irv, is this attached to
   21              MR. SHELDON: The individual                 21   an e-mail?
   22   previously being asked about, Claudia Callaway, was    22               MR. ACKELSBERG: No. It's --
   23   outside counsel for Think Finance. I'm going to        23               MR. SCHEFF: It actually is. I know
   24   instruct the witness not to answer any -- any          24   that it is.
   25   questions that would reveal the communications with    25               MR. ACKELSBERG: I don't think it is.


                                                                           54 (Pages 213 to 216)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0221
                                            Christopher Lutes
                                              Page 217                                                    Page 219
    1             MR. SCHEFF: It actually is. So --             1   board of directors, that he, as you can appreciate,
    2             MR. ACKELSBERG: Well, if it is --             2   was pretty well connected within the African
    3             MR. SCHEFF: It actually is because            3   American business community and was aware of several
    4   I've looked at this document in prep, and it is         4   African American minority-owned banks that might be
    5   attached to an e-mail.                                  5   interested in the fee revenue from ACH transactions.
    6             MR. ACKELSBERG: Well, we'll get it            6         So he suggested, can you put together a
    7   up.                                                     7   form letter, outline kind of the -- you know, the
    8             MR. SCHEFF: Thank you.                        8   company, because they wouldn't know anything about
    9             MR. ACKELSBERG: We'll put it on the           9   Think Finance or the -- the tribes, put together,
   10   screen. Hang on.                                       10   you know, an overview of the products, the volumes,
   11             MR. SCHEFF: Thank you. That's great.         11   just so that he could -- either he could introduce
   12      A. While you are doing that, I'm going to           12   me to some of these banks or he, himself, could
   13   start reading the document.                            13   forward on this form letter and attachment, you
   14          (Reviews document.)                             14   know, to the banks to see if they might be
   15             MR. ACKELSBERG: There's no e-mail.           15   interested in processing ACH transactions.
   16   I'm looking at it, Richard. I mean, there's            16      Q. And you did forward it to banks?
   17   multiple copies of so many documents. This             17      A. I believe so. I know I certainly did, yes.
   18   particular -- I'm looking at the production,           18      Q. Okay.
   19   Richard.                                               19      A. I can't recall which ones, but. . .
   20             MR. SCHEFF: Then you marked one --           20             MR. ACKELSBERG: Okay. Next document,
   21   this definitely is connected to an e-mail and          21   257.
   22   attached to an e-mail. I looked at it yesterday.       22             (Exhibit No. 257 marked.)
   23             MR. ACKELSBERG: Richard, come -- you         23   BY MR. ACKELSBERG:
   24   can come look at --                                    24      Q. Sorry for the small print.
   25             MR. SCHEFF: I don't need to. I'm             25      A. Again, I request just a quick minute to


                                              Page 218                                                    Page 220
    1   just telling you what I know.                           1   refresh myself.
    2              MR. ACKELSBERG: All right. Fine.             2      Q. Of course. Of course.
    3   All right.                                              3      A. (Reviews document.)
    4   BY MR. ACKELSBERG:                                      4         Okay.
    5      Q. My question -- my question to you,                5      Q. So during this period of time where you
    6   Mr. Lutes, is, is this a letter that looks familiar     6   were having difficulties locating or retaining ACH
    7   to you?                                                 7   providers, this was an issue that was being
    8      A. Yes, I recall it.                                 8   discussed fairly regularly with VPC; am I right?
    9      Q. Okay. Now, before, you were talking about         9             MR. SCHEFF: Object to the form.
   10   problems with regard to ACH, you mentioned Operation   10      A. I'm not sure that I would say that we were
   11   Choke Point. Can you tell us something about           11   fairly frequently, or whatever term you used, but
   12   this -- this appears to be a form letter that --       12   certainly I was keeping VPC aware of the potential
   13   were you sending this to banks at this point?          13   impact of ACH providers because GPLS had an existing
   14      A. Yes. As -- as I recall, this was, again,         14   large participation interest in the tribal
   15   at the height of Operation Choke Point when the        15   portfolios, and ACH is the primary mechanism for
   16   federal regulators, I guess, subsequently to all       16   collecting the payments related to the
   17   this, you know, clearly were proven to abuse their     17   participations that GPLS held.
   18   power in pressuring banks not to process ACH           18   BY MR. ACKELSBERG:
   19   transactions for a variety of industries, including    19      Q. And would I be correct in -- in saying that
   20   ours. And for us, it was affecting not just our        20   during this period of time in August of 2013,
   21   tribal clients, it was also affecting us from our      21   Victory Park was expressing to you serious concern
   22   RISE installment loan where we were the direct         22   about the problem of ACH?
   23   lender as well.                                        23             MR. SHAPIRO: Object to form.
   24          And so as I recall, that this letter -- I       24             MR. SCHEFF: Object to the form.
   25   think it came at the request of Bob Johnson on our     25      A. I would say, you know, based upon this



                                                                           55 (Pages 217 to 220)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0222
                                               Christopher Lutes
                                                 Page 221                                                     Page 223
    1   article and some of the other things that we were           1   would be talking with               ?
    2   experiencing related to transitioning from one ACH          2       A. It was -- I think the reason why we would
    3   provider to another, you know, multiple times over          3   have a call with              would be at the request
    4   the 2012, 2013 time span, that, yes, as a -- the            4   of VPC to               being, you know, probably a
    5   lender to a special purpose vehicle that holds a            5   large investor LP in the GPLS fund, probably wanted
    6   large portfolio of loans that require ACH debit             6   to hear directly from Ken and I in regards to, you
    7   processing to process transactions, that I can              7   know, the concerns over Operation Choke Point and
    8   understand why they would be concerned.                     8   the ACH processing.
    9             MR. ACKELSBERG: On the same topic,                9       Q. And did you, in fact, have that
   10   let's look at 258. We're looking at P-258 Bates            10   conversation?
   11   TF-PA 678633.                                              11       A. I believe so, yes.
   12             (Exhibit No. 258 marked.)                        12       Q. And did they sound concerned about the ACH
   13      A. (Reviews document.)                                  13   problem?
   14          Okay.                                               14             MR. SHAPIRO: Object to form.
   15             MR. SHAPIRO: Hang on just a second,              15       A. No, I think after the conversation they
   16   please.                                                    16   were comfortable because, to my knowledge, they --
   17          Thank you. Go ahead.                                17   they left their money in GPLS and didn't withdraw
   18   BY MR. ACKELSBERG:                                         18   it. I'm not sure if they had the right to withdraw
   19      Q. So when you write back to Mr. Welch on               19   it, but, you know, they seemed fine after the
   20   August 14, that you appreciate the concern of the          20   conversation with us. I mean, we all had some level
   21   LP, I just want to clarify that you're -- the LP           21   of concern, but. . .
   22   refers to the investors in GPLS; am I right?               22   BY MR. ACKELSBERG:
   23      A. That is correct.                                     23       Q. These conversations that -- I mean, let's
   24             MR. SHAPIRO: Object; foundation.                 24   step back for a minute. So you're writing -- you're
   25   Late objection. I'm sorry.                                 25   writing to banks. There's -- there's references to


                                                 Page 222                                                     Page 224
    1   BY MR. ACKELSBERG:                                          1   lots of conversations with lots of banks about
    2      Q. And then Mr. Rees, who apparently was -- it           2   trying to -- trying to find somebody to process the
    3   looks like he shared this -- this chain -- this             3   payments, right? I mean, this was -- this was a
    4   exchange you have with Mr. Welch that you exchange          4   big -- this was a big part of what you and Ken were
    5   with Mr. Rees, and you say, "For your information,          5   focused on at this point in time in the -- in the
    6   prep questions for the call with                tomorrow    6   company; am I right?
    7   morning at 7 a m." Do you see that?                         7             MR. SCHEFF: Object to the form.
    8      A. Yes, I do.                                            8             MR. SHELDON: Object to form.
    9      Q. Now,                refers to one of the major        9      A. I'll go ahead and answer the question. I
   10   investors in GPLS, right?                                  10   wouldn't necessarily characterize it as Ken being
   11             MR. SCHEFF: Object to the form.                  11   heavily involved, but certainly myself, as the CFO
   12      A. As to whether they were the largest or               12   and responsible for the treasury function and
   13   whatnot, they were a material investor in GPLS.            13   finance function, was actively involved. It was
   14   BY MR. ACKELSBERG:                                         14   probably my number one priority at that particular
   15      Q. Was there -- discounting the -- aside from           15   time was, you know, continuing to talk with ACH
   16   the investment of Think Finance itself, was there          16   processors, potential ODFIs.
   17   any investor that had a bigger stake in GPLS than          17   BY MR. ACKELSBERG:
   18                ?                                             18      Q. And I realize that maybe Ken wasn't doing
   19             MR. SHAPIRO: Object to form.                     19   the actual outreach to the banks, but you were
   20             MR. SCHEFF: Object to the form.                  20   having -- you were frequently talking to Ken about
   21   BY MR. ACKELSBERG:                                         21   the problem? It was --
   22      Q. If you know.                                         22      A. Yes, I was giving him frequent updates.
   23      A. I'm not aware. I didn't have the detail of           23      Q. Okay. It was a source of concern for both
   24   all of their LPs.                                          24   of you, right?
   25      Q. Okay. So do you know why you and Ken Rees            25             MR. SCHEFF: Object to the form.


                                                                               56 (Pages 221 to 224)
                                           WWW.KLWREPORTERS.COM
UNSEALED
                                                     App. 0223
                                            Christopher Lutes
                                              Page 225                                                    Page 227
    1      A. It was a concern from the standpoint that         1   secondary, you know, other lending program besides
    2   to the extent that -- twofold: One, you need ODFIs      2   us.
    3   to process ACH credits so that the tribes can           3          And I know that the Tunica-Biloxi tribe,
    4   originate loans. And then, also, you need ODFIs and     4   along with Mobiloans, in particular Marshall Perot,
    5   banks and ACH processors to process the collections.    5   I believe is how you pronounce his last name, or
    6   And so from both perspectives, yes, there was a         6   Perot, who was on the Mobiloans lending board and
    7   concern.                                                7   was actively involved in Washington and was an
    8   BY MR. ACKELSBERG:                                      8   African American as well, was actively reaching out
    9      Q. I've noticed a lot of -- that there's a lot       9   to potential minority-owned banks as well.
   10   of documents that -- in the production with -- with    10          So all three were actively involved. All
   11   regard to outreach to banks. In fact, there were --    11   three understood the importance because they needed,
   12   there were board members, I think you said, that       12   you know, ACH processors and banks to process the
   13   were involved, Mr. Johnson. Alonzo Primus was          13   loans that they were originating and to process the
   14   actually involved in looking for banks. Am I right?    14   collections for the portfolio that was already
   15      A. Yes. Yes, as I recollect, he was.                15   outstanding. So it was a combined effort.
   16      Q. How did he reappear on the scene?                16      Q. Okay. Thank you.
   17      A. That's a good question. I'm not sure. I          17             MR. ACKELSBERG: Let's look at 259.
   18   did not contact him directly. He might have reached    18             (Exhibit No. 259 marked.)
   19   out. As I recall -- and I may be wrong in this, but    19      A. (Reviews document.)
   20   as I recall, I think he had somehow hooked up with     20          Okay.
   21   Steven Haynes in regards to knowing. And it was        21   BY MR. ACKELSBERG:
   22   probably through Steven and Alonzo's experience, you   22      Q. So you see this is in the same period,
   23   know, being in this space and operating First Bank     23   August of 2013, right?
   24   of Delaware, I think they had mutual connections       24      A. Yeah.
   25   into certain ACH processors, whatnot. So. . .          25      Q. Okay.


                                              Page 226                                                    Page 228
    1      Q. So one thing I haven't noticed in the             1      A. It's a little bit later, I believe, than
    2   production is any involvement of any tribal members     2   some of the other e-mails.
    3   in any of these conversations with regard to ACH        3      Q. Right. So still in the ACH crisis?
    4   providing -- providers. Do you recall the tribes        4      A. I would characterize it as it was getting
    5   ever being involved in any of this -- in this           5   close to the height of Operation Choke Point, yes.
    6   search?                                                 6      Q. And we haven't mentioned this, but there
    7      A. Yes, I do. I mean, one, besides just              7   was another issue going on, as I recall. During
    8   frequently updating him on the status, all three        8   this period of time, there was -- there was a
    9   tribes were involved to some extent, based upon my      9   lawsuit filed by the New York state banking
   10   recollection. Some where I had direct                  10   regulator challenging the legality of the program;
   11   conversations, probably not e-mail but direct          11   am I right?
   12   conversations, and some that I just was aware of       12      A. I don't know if I would characterize it
   13   tangentially.                                          13   that way. I thought that the attorney general in
   14         For instance, I know the Plain Green             14   New York had issued, like, a broad blanketed
   15   Chippewa Cree tribe, at one point, they had hired      15   statement asking banks not to process ACH
   16   their exbanker from Wells Fargo, Tim -- I forget       16   transactions for these certain industries.
   17   what his last name is -- McInerney, or something       17      Q. You don't remember a cease and desist from
   18   like that. He was certainly, you know, being an        18   the New York banking regulator?
   19   exbanker, actively involved trying to understand are   19      A. No. Like I said, I mean, maybe that was
   20   there locals banks in the Montana region that might    20   what I meant by a broad blanketed statement, but I
   21   be able to process the ACH transactions for the        21   don't remember the specific lawsuit by the AG.
   22   Chippewa Cree Plain Green operation.                   22      Q. Okay. So August 19, 2013, you're writing
   23         I know that the Otoe-Missouria, along with       23   to Tom Welch and Richard Levy with a cc to Ken. Do
   24   Mark Curry, were actively looking for ACH              24   you see that?
   25   processors, especially since they had their            25      A. Yes.


                                                                           57 (Pages 225 to 228)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0224
                                            Christopher Lutes
                                              Page 229                                                    Page 231
    1      Q. Saying that you talked with Ken, "And I           1   participations that they had purchased from the
    2   will run two updated forecasts for us to discuss.       2   three tribes, and they were concerned through
    3   No. 1, we stop all new tribal customer acquisition      3   Operation Choke Point that the government was
    4   through the end of the year but still fund tribal       4   putting undue pressure on banks and ACH processors
    5   formers. No. 2, we stop all loan fundings through       5   not to process collections. And so what they wanted
    6   the end of the year for tribal, new and formers.        6   to do was to minimize the amount of loan balance in
    7   We'll see what type of cash balances that drives."      7   GPLS and increase the amount of cash reserve to help
    8          Am I right that the context for this             8   minimize their potential exposure.
    9   e-mail is that Victory Park had already told you        9   BY MR. ACKELSBERG:
   10   that they were thinking of pulling the plug on GPLS?   10      Q. All right. So let's look at the -- an
   11              MR. SCHEFF: Object to the form.             11   e-mail from the day after on August 20th.
   12      A. I'll answer the question. But, no,               12             MR. ACKELSBERG: This is 260, TF-PA
   13   that's -- that's not how I would characterize it.      13   677073.
   14   Really, it's what Tom, I believe, references at the    14             (Exhibit No. 260 marked.)
   15   top part of the e-mail chain. The real ask here is     15   BY MR. ACKELSBERG:
   16   to see how quickly we can get to 136 million of cash   16      Q. As in all e-mails, start from the back.
   17   in GPLS, which is 50 percent. So I'm assuming that     17      A. Yeah. Give me a quick minute again.
   18   GPLS probably had, roughly, 272 million of             18         (Reviews document.)
   19   funding into -- or VPC had 272 million of funding      19         Okay.
   20   into GPLS.                                             20      Q. So on August 20th, Mr. Welch is telling you
   21          And so what they were asking us from a          21   and Ken together, giving you a heads up that they're
   22   forecasting standpoint was, well, how quickly          22   going to put a halt to all lending, right?
   23   could -- if you -- if the tribes and us minimize the   23             MR. SHAPIRO: Object to form. That's
   24   amount of marketing to new customers, how quickly      24   not what this says.
   25   would the cash buildup to get to the 50 percent be,    25   BY MR. ACKELSBERG:


                                              Page 230                                                    Page 232
    1   or would it need to be even more drastic, meaning       1      Q. That's what happened on August 20th, right?
    2   that the tribes would have to stop originating new      2             MR. SHAPIRO: Same objection. You're
    3   loans to both new and former customers, you know,       3   misleading the witness.
    4   how quickly would it get -- because I -- that, to       4      A. Yeah, the -- it's not lending. I mean,
    5   me, was the characterization of the -- of why they      5   what it says was as I've stated before, GPLS had the
    6   asked me to run the forecast and what -- not that       6   right to halt buying participation interests --
    7   they were pulling the plug, but they wanted to          7   BY MR. ACKELSBERG:
    8   create a -- kind of a cash reserve on what they had     8      Q. Well, I --
    9   invested into the GPLS fund.                            9      A. -- from the loans originated by tribes.
   10   BY MR. ACKELSBERG:                                     10             MR. SHAPIRO: Let him finish.
   11      Q. A cash reserve to enable them to exit the        11   BY MR. ACKELSBERG:
   12   program, right?                                        12      Q. I appreciate the distinction, but if GPLS
   13             MR. SHAPIRO: Object to form.                 13   doesn't buy, the tribes don't make the loans, right?
   14             MR. SCHEFF: Object to the form.              14             MR. SCHEFF: Object to the form.
   15   BY MR. ACKELSBERG:                                     15      A. No, I wouldn't necessarily agree with that.
   16      Q. If necessary. If necessary.                      16   There's the possibility that the tribes could
   17             MR. SCHEFF: Object to the form.              17   originate and hold onto the loans themselves if they
   18      A. No, I would view it as like any other            18   had the capital or if the tribes had the ability to
   19   lending situation, if you were lending in real         19   go out to other third-party lenders besides VPC and
   20   estate and you felt that loan -- that real estate      20   create separate SPVs. This was just related to the
   21   values were going to go down, you may request the      21   GPLS.
   22   owner of the real estate to put in more cash. I        22         So to say that the tribes couldn't
   23   think what their -- their concern was definitely       23   originate -- now, on a short-term basis, that's
   24   related to Operation Choke Point in the fact that      24   probably a potential outcome. But long-term, that
   25   they had this large existing portfolio of              25   doesn't necessarily mean that the tribes couldn't


                                                                           58 (Pages 229 to 232)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0225
                                            Christopher Lutes
                                              Page 233                                                    Page 235
    1   originate just because VPC decided to stop.             1   itself, and if anybody reads it -- just read it into
    2   BY MR. ACKELSBERG:                                      2   the record. It says what it says. We don't all
    3      Q. No, yeah, and I appreciate the distinction.       3   need to sit here and sort of divine what Tom Welch
    4   I'm not asking for what the tribes theoretically had    4   was saying. He said it.
    5   the right to do, perhaps the ability to do with some    5             MR. ACKELSBERG: I agree with you. I
    6   other funding source. But from the -- I think you       6   agree with you.
    7   answered the question. From the standpoint of the       7   BY MR. ACKELSBERG:
    8   system as it was currently set up, not from what --     8      Q. Now, there's one other aspect of the -- I'm
    9   how it might be set up in the future, if -- if GPLS     9   trying to avoid some unnecessary embarrassment. So
   10   is telling Think Finance no more originations --       10   there is other -- there are other e-mails where
   11             MR. SHAPIRO: Objection. You're               11   you're letting people in the -- in the -- see if
   12   misstating the testimony and the document.             12   this refreshes your recollection. You're advising
   13             MR. ACKELSBERG: I'll restate -- I'll         13   Jason that -- as to what you heard from Tom Welch,
   14   restate the question. The last thing I want to do      14   and Jason tells you, "But we just dropped a big
   15   is misstate it.                                        15   direct mail from Mobiloans." Do you remember that?
   16             MR. SHAPIRO: Well, just look at the          16      A. I think it's -- what I see in this -- this
   17   language of the document you showed him. I mean,       17   document that you provided to me, and I think I
   18   that's probably the easiest way to do it.              18   summarize that in my response to Tom is --
   19   BY MR. ACKELSBERG:                                     19      Q. Right.
   20      Q. So at August -- in August 20th, Victory          20      A. -- that one issue we should discuss is
   21   Park is providing you notice that they're going to     21   we're in the middle of two existing preapproved
   22   put a halt to all participation interests, right?      22   direct mail campaigns.
   23      A. They're saying --                                23      Q. Right. Okay. I'm trying to provide some
   24             MR. SHAPIRO: Object to form.                 24   context for your response. So you -- after you get
   25   BY MR. ACKELSBERG:                                     25   the information from your people, from Jason,


                                              Page 234                                                    Page 236
    1      Q. Participation purchases.                          1   whoever, you then communicate back to Tom: We have
    2             MR. SHAPIRO: Objection; form. You're          2   a problem, we've already done a mail drop, direct
    3   misquoting the document.                                3   mail on Mobiloans. This potentially -- I mean,
    4      A. I think I can answer your question, but I         4   you're basically -- a direct mail drop is
    5   will rephrase the question that I think Dan would       5   effectively offering a loan to people in some --
    6   find acceptable. On August 20th, what Tom was           6   right?
    7   saying was we're going to send over a formal letter     7             MR. SCHEFF: Object to the form.
    8   to you, Think Finance, to let you know that it is       8   BY MR. ACKELSBERG:
    9   our intent to have GPLS halt the purchase of            9      Q. It's -- these are often preapproved loans,
   10   participations from the three tribes. Could you        10   right?
   11   please -- and I know it's not worded here -- also      11             MR. SCHEFF: Object to the form.
   12   forward that on to the tribes to let them know that    12      A. I'll answer it exactly as I outlined in the
   13   we're exercising this right under our master           13   e-mail, you know, one issue we discussed is we're in
   14   participation agreement?                               14   the middle of two existing preapproved --
   15   BY MR. ACKELSBERG:                                     15   preapproved direct mail campaigns.
   16      Q. Okay. And --                                     16   BY MR. ACKELSBERG:
   17             MR. SHELDON: Lets give Dan a chance          17      Q. Okay. And so then you get -- and then --
   18   to object to the question formed by the witness,       18   and then Tom is responding to that, that they might
   19   too.                                                   19   soften their restriction at least as to -- as to the
   20             MR. SCHEFF: And the answer.                  20   preapprovals that have already gone out, they
   21             MR. SHELDON: And the answer.                 21   mail -- let that -- let that go, right?
   22             MR. SHAPIRO: Well, so as long as you         22      A. From my perspective, in reviewing this
   23   have been kind enough, the -- I would just say that    23   e-mail chain, yes, what I recollect is that they
   24   the document that everybody is referring to, the       24   softened their stance and didn't provide an
   25   August 20, 2013, e-mail from Tom Welch, speaks for     25   immediate hard stop on purchasing the



                                                                           59 (Pages 233 to 236)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0226
                                            Christopher Lutes
                                              Page 237                                                    Page 239
    1   participations. They understood that, legally, the      1   know, some of the new small IT changes or product
    2   lenders are, you know, required to honor any            2   changes. So that would be my guess. But I can't
    3   customer that -- that, you know, submits an             3   recall specifically what the volume was.
    4   application for a loan that, in essence, they were      4      Q. All right. We'll do one more, and then
    5   preapproved for and, you know, were rightfully to be    5   we'll take a break. All right?
    6   funded.                                                 6      A. Okay. Thank you.
    7      Q. Okay. And then on that same day, you,             7              MR. ACKELSBERG: 262. This is GPLP
    8   again, communicate with Tom Welch -- and I want you     8   5108002.
    9   to explain what you mean by, "We will shut              9              (Exhibit No. 262 marked.)
   10   everything down by the end of this week."              10      A. (Reviews document.)
   11      A. When I use that characterization, it is          11          Okay.
   12   based on, you know, other communications between       12              MR. SHAPIRO: Hang on. I'm sorry.
   13   Jason Harvison, Michelle Nguyen, you know, to the      13          Okay. Thank you.
   14   three tribes letting them know what based on what      14   BY MR. ACKELSBERG:
   15   this e-mail chain alluded to, that it appeared that    15      Q. So this is, roughly, the same period of
   16   GPLS was going to stop purchasing participations,      16   time, a few days earlier. Why don't you explain
   17   and that outside of the existing preapproved direct    17   what's going on here. What's -- you're asking for a
   18   mail campaigns that were already outstanding, that     18   letter to the tribes from GPLS, right?
   19   we collectively, the Think Finance along with the      19      A. Yes.
   20   three tribes in terms of marketing the program and     20      Q. Now, before I -- before you -- I ask my
   21   originating the loans related to GPLS, GPLS would      21   next question about that, let me just in terms of
   22   not purchase the loans.                                22   understanding the protocol, did the tribes have
   23      Q. All right. Now, I am going to give you an        23   direct day-to-day communication with VPC?
   24   e-mail from two months -- or close to two months       24      A. No, they didn't.
   25   later in October.                                      25              MR. SHAPIRO: Objection; form.


                                              Page 238                                                    Page 240
    1             MR. ACKELSBERG: This is 261.                  1   BY MR. ACKELSBERG:
    2             MR. SCHEFF: Are you all right? Need           2      Q. And those communications would be through
    3   a break? Are you good?                                  3   you, right?
    4             THE WITNESS: No, I'm good for a few           4             MR. SCHEFF: "You" being Think Finance
    5   more minutes. Once we wrap up this line of              5   or "you" being Chris Lutes?
    6   questioning, if I could take a quick break --           6             MR. ACKELSBERG: Either one.
    7             MR. ACKELSBERG: Oh, sure.                     7      A. Me being the CFO of Think Finance, I would
    8             THE WITNESS: -- just to refresh.              8   assume that a majority of the communications between
    9             MR. ACKELSBERG: This is Bates No.             9   VPC GPLS related to this relationship came to me
   10   TF-PA 309723, Exhibit 261.                             10   directly. I wouldn't necessarily be aware if VPC
   11             (Exhibit No. 261 marked.)                    11   reached out to any of the three tribes directly.
   12      A. (Reviews document.)                              12   BY MR. ACKELSBERG:
   13         Okay.                                            13      Q. All right. So what was explained to the
   14   BY MR. ACKELSBERG:                                     14   tribes with regard -- up until this point -- so it's
   15      Q. So we're now two months later. It's now          15   now, roughly, close to two months where at least as
   16   October of 2013. Tell us, based on this e-mail, the    16   to new customers, the -- the system has been shut
   17   status of new loan originations across the three       17   down, right?
   18   projects -- the three products.                        18      A. My knowledge may be incorrect, but my
   19      A. Goodness, I actually don't recollect             19   understanding at this point in time was at one point
   20   exactly where we would have been on that. It seems     20   GPLS provided a formal notification to us and all
   21   based on this e-mail chain that -- and I'm just        21   three tribes that they were not purchasing any more
   22   guessing -- that the new origination volume would      22   participations. I think that softened a little bit,
   23   have been pretty minimal. It appears that the          23   as the last e-mail chain alluded to, and I think
   24   tribes and us were asking GPLS to allow a small        24   what I was asking for was documentation to support
   25   amount of new originations just to test or -- you      25   that they were now comfortable allowing a small


                                                                           60 (Pages 237 to 240)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0227
                                            Christopher Lutes
                                              Page 241                                                       Page 243
    1   amount of former repeat customers and the new           1   expense based on volume, and I just wanted to alert
    2   customers that were referenced in the prior e-mail      2   them that, you know, GPLS not purchasing
    3   chain to be originated by the three tribes, that        3   participations and the tribes having to eliminate
    4   they would buy, you know, those -- those -- that        4   their originations would certainly impact ACH
    5   minimal amount of participation as being originated.    5   volumes.
    6      Q. Do you remember any formal communications         6              MR. ACKELSBERG: Okay. You can take a
    7   going from Think Finance to the tribes explaining       7   break.
    8   the reasons for the -- either the stoppage or the       8              THE VIDEOGRAPHER: We are off the
    9   slowdown in new originations?                           9   record at 3:12 p m.
   10      A. From my perspective, there certainly would       10              (Exhibit No. 263 A&B marked.)
   11   have been -- and it probably would have been between   11              (Break taken, 3:12 p m. to 3:25 p m.)
   12   Jason Harvison and the tribes or Michelle Nguyen and   12              THE VIDEOGRAPHER: We are back on the
   13   the tribes, since they had the direct kind of          13   record at 3:25 p m.
   14   product relationships with all three tribes.           14   BY MR. ACKELSBERG:
   15          But I would have communicated to them --        15      Q. So we're looking at Exhibit 263A and B, A
   16   and, clearly, the tribes were aware. I mean,           16   being the cover e-mail and B the attachment. Am I
   17   Operation Choke Point is at a height. I mean, it's     17   right that during this time period where a wind down
   18   somewhat understandable that GPLS would have           18   of GPLS is being discussed, am I right that there is
   19   concerns buying a large amount of loan                 19   at least an ask by Think Finance of Victory Park to
   20   participations, again, with concerns that if the       20   shift some of the funding to the RISE product? Is
   21   government, is, in my opinion, you know, exercising    21   that -- is that correct?
   22   undue influence and pressure on banks and ACH          22      A. No, I wouldn't view it that way. I really
   23   processors not to process transactions, you can        23   view it two separate things are going on during this
   24   understand why GPLS would be nervous.                  24   time span. One is I wouldn't necessarily call it a
   25          As I would recollect, you know, that would      25   wind down of GPLS. I would call it kind of a


                                              Page 242                                                       Page 244
    1   require a formal letter, as this e-mail, you know,      1   downsizing or, you know, VPC GPLS's request to have
    2   would allude to, in terms of GPLS per the master        2   more cash, less loans. And -- but I think at the
    3   participation agreement saying that it is no longer     3   same time what this e-mail chain refers to is, is
    4   interested or at least minimizing, and, you know, we    4   that              ,        is interested in keeping their
    5   would pass on that formal communication directly to     5   50 million in the GPLS fund.
    6   the tribes. And if it wasn't formally passed on, it     6          Separate, what this 263B refers to, it's a
    7   certainly was verbally passed on in the form of         7   term sheet. Separate at this time, in the middle of
    8   communication from Michelle or Jason to the tribes.     8   2013, we -- we decided to launch our RISE
    9      Q. Did Michelle or Jason or anybody else             9   installment state-based state-licensed lending
   10   associated with the tribal products ask you to get     10   product, and it was starting to grow pretty rapidly.
   11   some kind of a letter from GPLS, or you just thought   11   And so we were not going to be able to finance it
   12   it would be a good idea to ask them on your own?       12   out of our own existing cash flow, and so -- it's
   13      A. The way I would phrase that question is,         13   kind of a separate transaction, so I would not say
   14   one, I mean, just my awareness of the agreement, I     14   that we were shifting funds from GPLS. It's a whole
   15   mean, I felt that, you know, per the master            15   separate product. It could have different LPs. If
   16   participation agreement, I'm sure -- I would have to   16   VPC didn't want to provide funding for it, we could
   17   go back and look at the specific clause, but I'm       17   go out and find funding from somebody else.
   18   sure GPLS was required to give notice to all three     18      Q. Okay. And that's the subject of the -- of
   19   tribes that they were halting or minimizing the        19   the e-mail, that topic?
   20   amount of participations purchased.                    20      A. Well, the subject of the e-mail -- good
   21          And then as the top of this e-mail chain        21   question. What this gets into is that because GPLS
   22   also alludes to, for us directly, I think I needed     22   is, for lack for a better term, downsizing and there
   23   something to provide to KapCharge as the ACH           23   aren't a lot of new loan originations -- or loan
   24   processor, because I think our agreement with them,    24   originations from the three tribes happening from an
   25   we were getting charged a certain amount of ACH        25   origination standpoint, I am going to assume that


                                                                            61 (Pages 241 to 244)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0228
                                               Christopher Lutes
                                                 Page 245                                                     Page 247
    1   the credit default swap, for a short period of time,        1   and the ILP product that the company was marketing
    2   is becoming pretty profitable. Because you've got           2   for itself under the RISE label?
    3   an existing portfolio that's generating nice APRs,          3              MR. SCHEFF: Object to the form. From
    4   but there's not a lot of marketing expense that             4   a CFO perspective?
    5   we're incurring at Think Finance, and there is --           5              MR. ACKELSBERG: Well, I mean. . .
    6   the loan losses are probably improving a little bit         6              MR. SCHEFF: Answer the question if
    7   because new customers typically have a higher risk          7   you can.
    8   of loss than existing customers. So if you don't            8       A. I'm just going to answer it from my
    9   have a lot new customer loan origination, credit            9   perspective. Without getting into the -- the unit
   10   quality improves.                                          10   economics are certainly different between the two,
   11          So we're getting credit -- you know, we're          11   to a certain extent. I think RISE, from our
   12   getting cash flow as a part of our credit default          12   perspective, was a product where as the state
   13   swap with GPLS, and at the same time, I'm                  13   licensed direct lender, we could offer some other,
   14   communicating to GPLS, you know, it's nice that, you       14   you know, unique features that Ken Rees, Jason
   15   know, you want 50 percent cash reserve, you know, in       15   Harvison, Michelle Nguyen and others felt was
   16   the GPLS with your investment, but, you know, at the       16   important.
   17   same time, I'm not thrilled about, you know, as part       17          You know -- well, one, first and foremost,
   18   of the credit default swap arrangement that you're         18   it's just -- especially, as you can appreciate in
   19   getting -- I don't know if it was 17, 18 --                19   this type of environment, regulatory diversity.
   20   somewhere between a 17 to 20 percent return on what        20   Being a direct state licensed lender definitely, I
   21   I affectionally joked in a verbal discussion with          21   think, had -- was one way of operating. And then
   22   Tom Welch was a money market mutual fund, you know,        22   you also had, you know, the service provider model.
   23   that -- you know, and so we're going to start to           23   So it was two different ways of distributing the
   24   look to prepay down some of the GPLS facility              24   same. So, I mean, from that perspective, from the
   25   because it makes no sense for our credit default           25   CSO -- CFO perspective, it gave us multiple


                                                 Page 246                                                     Page 248
    1   swap to be incurring a 17 to 20 percent, you know,          1   abilities to lend in a similar type of -- not us
    2   cost of funds associated with it.                           2   lend but gave us the ability with RISE to lend
    3          So then what we get into is with this -- I           3   directly with the tribal programs, as we talked. It
    4   mean -- but Tom, what he's alluding to in this              4   gave them -- you know, us the ability to participate
    5   e-mail, we would like to protect             investment,    5   as a service provider to them lending -- lending
    6   you know, don't pay down GPLS so much that we have          6   their products.
    7   to return            money to them and GPLS.                7          But there were different features. You
    8          And I said, well, that's fine. What we'll            8   know, RISE offered price -- price progression, you
    9   then end up doing is we won't pay down GPLS as much,        9   know, down to 36 percent, other, you know, other
   10   but from a corporate CFO perspective, I said what          10   bells and whistles. But -- so there were -- there
   11   that means is, I'll probably -- I want to finalize         11   were definitely differences between the two
   12   this RISE facility, but I probably won't be                12   products.
   13   borrowing as much initially because I'll use my            13   BY MR. ACKELSBERG:
   14   excess cash flow. Rather than paying down GPLS,            14      Q. Well, you don't have to pay a revenue share
   15   I'll use it to self-fund our RISE growth for a             15   for RISE, right?
   16   little bit.                                                16      A. Yeah, I would argue, I mean, from a CFO
   17          So that's kind of how it all ties to --             17   perspective it would probably be more profitable.
   18   kind of together as to why we were mentioning both         18   But, really, all of the products that we were
   19   in the same e-mail even though they're two distinct        19   involved with, whether we were the direct lender or
   20   facilities.                                                20   the service provider, what we were trying to target
   21       Q. In your mind, other than the fact that              21   was, roughly, you know, a 20 percent operating
   22   one's state licensed and one is not, what's -- from        22   margin, you know, across all of the products.
   23   a -- from the standpoint of the CFO, what was the          23          In fact, you know, when you look at, you
   24   difference between the ILP product that was being          24   know, these relationships, you know, from a tribal
   25   marketed for Plain Green, for example, and the --          25   lending perspective -- you know, I went back and


                                                                               62 (Pages 245 to 248)
                                           WWW.KLWREPORTERS.COM
UNSEALED
                                                     App. 0229
                                            Christopher Lutes
                                              Page 249                                                   Page 251
    1   looked at the audited financials from 2011 through      1   minute. He's faster than me.
    2   2013 when I was the CFO in advance of this              2             MR. SHAPIRO: Well, by the time the
    3   deposition, just to kind of refresh myself on the       3   documents get down here, it's --
    4   economics because I figured it would come up at some    4             MR. ACKELSBERG: Yeah, yeah, yeah,
    5   point. But, you know, Think Finance had roughly 60      5   you're at an unfair advantage down there.
    6   million of net income from 2011 through 2013.           6             MR. SHAPIRO: A little.
    7          Looking at the audited financials, I could       7             MR. HERMAN: I hear you blaming me.
    8   look at the interest expense line item and see that     8             MR. ACKELSBERG: I'll throw them down
    9   the interest expense, that we had to characterize       9   that end first and it will work its way down.
   10   the VPC guaranteed return on the GPLS facility and     10             THE WITNESS: Trust me, if it was
   11   maybe a small amount of debt related to RISE was       11   numbers, I would look a lot more closely. I'm just
   12   roughly 92 million during that three-year period,      12   trained that way.
   13   and the tribes, from what I could gather in looking    13             MR. SHAPIRO: Okay. Thank you.
   14   at the other cost of sales and the profit share paid   14             MR. SHELDON: Thank you.
   15   to them was roughly 60 million.                        15   BY MR. ACKELSBERG:
   16          So it was about a 30 percent split to us,       16      Q. So this begins with an e-mail from Linda
   17   30 percent to the tribes, and 40 percent to VPC. So    17   Rogenski to -- well, what's called, "To:
   18   it seemed reasonable that all three, as I kind of      18   Reporting," and this has to do with the monthly
   19   thought, were making relatively about the -- the       19   reporting protocol, right, that Linda was in charge
   20   same amount of money, or it wasn't completely          20   of, or that -- that finance was in charge of,
   21   disproportionate.                                      21   somebody in finance was in --
   22          So I would say, you know, back to your          22      A. Somebody in Think Finance, yeah, we would
   23   regarding, you know, would it be more profitable for   23   report the results monthly to Victory Park Capital.
   24   us to do it directly ourselves, yeah, but we -- you    24      Q. And I think Linda did -- L2 did --
   25   know, with the price progression and some other        25      A. Oh, that's very good.


                                              Page 250                                                   Page 252
    1   things, we kind of generally always targeted            1       Q. Thank you.
    2   20 percent operating margin on the revenue for any      2          Did -- tell us a little bit about this
    3   of the products or -- or being a service provider       3   monthly report that would be sent to VPC every
    4   that we would offer.                                    4   month. So it would include the board of directors
    5      Q. Well, I'll go -- so what was that, 30             5   package, right?
    6   percent -- 30 percent Think, 30 percent tribe and       6       A. Yes.
    7   40 percent VPC, that's your sense of how the            7       Q. And it would also include this large --
    8   money --                                                8   very large spreadsheet, the --
    9      A. That's my sense in looking from 2011 to           9       A. Excel file with multiple spreadsheets in
   10   2013. Even though I stayed to the end of 2014, I       10   it, yes.
   11   wasn't around in early 2015 when the audit for 2014    11       Q. Yeah. And it sounds like Tom Welch is
   12   got done.                                              12   communicating back that there's some -- something
   13      Q. All right. Well, I'll ask you more about         13   came up at the meeting that -- that he hadn't heard
   14   that before we go, but I want to -- I want to sort     14   about before.
   15   of stick with, like, what's going on in this end of    15       A. Well, as part of -- I'll take that. I
   16   2013 period.                                           16   understand the gist of your question. In the board
   17            MR. ACKELSBERG: This will be 264.             17   dec, I think he's referring in the back of this
   18            (Exhibit No. 264 marked.)                     18   e-mail that there was a section that we redacted,
   19            MR. SHELDON: Whoever stapled this is          19   cut out in terms of the board pack related to
   20   testing my page flipping ability skills.               20   Project Exclaim. And so then what I was telling him
   21            MR. ACKELSBERG: Sometimes it's the            21   is that we didn't want him to see that just yet.
   22   machine. This one looks like the machine.              22   Ken and I had scheduled a call, I believe, with him
   23      A. (Reviews document.)                              23   and Richard Levy for early that following week to
   24          Okay.                                           24   discuss that Project Exclaim.
   25            MR. SHELDON: I'll need another                25       Q. And Project Exclaim is the spinoff, right?


                                                                           63 (Pages 249 to 252)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0230
                                             Christopher Lutes
                                               Page 253                                                    Page 255
    1      A. Correct.                                           1   RISE loans with -- with them involved, and the other
    2      Q. Okay. So this is the point where Think             2   thing that's being discussed is the idea that this
    3   Finance has decided to split into two and -- and the     3   facility would move to the -- to the new company if,
    4   co- -- and had not yet informed Victory Park about       4   in fact, you did split?
    5   that decision?                                           5      A. I'll answer the first question first, which
    6      A. I would say this is the point at the -- no,        6   was, yes, what this was related to, this particular
    7   it was probably the early December because in -- it      7   structure was related to financing the -- the RISE
    8   was either the November board meeting of 2013 or it      8   product that we had launched, the state-licensed
    9   could have been the December board meeting of 2013,      9   installment loan product that we had launched in
   10   because sometimes we have our December board meeting    10   2013.
   11   a little bit earlier given the holidays, that we        11          The second question, I wouldn't
   12   had, I believe, first discussed with our board of       12   necessarily agree with that, because irrespective of
   13   directors the possibility of spinning off the direct    13   whether we did a spinoff or not, as I mentioned
   14   lending platform of our business, which would have      14   earlier, we would need to finance the RISE
   15   at that time encompassed RISE as well as the UK as      15   facilities. So, you know, I would say that this
   16   well as some other things that we were looking at       16   structure would have worked had we not done a spun
   17   doing.                                                  17   off, or, in retrospect, since we did a spinoff, it
   18      Q. Everything except for tribal, right?              18   worked as well. But we didn't -- they didn't set up
   19      A. Everything -- well, we would consider             19   the structure because of the spinoff.
   20   anything that was related to the service provider       20             MR. ACKELSBERG: All right. Let's
   21   platform, which at that time was primarily -- I         21   look at 266, now moving into January of 2014.
   22   think it was all tribal, yes.                           22             (Exhibit No. 266 marked.)
   23          So I wouldn't say that it was finalized at       23      A. Wow, landscaping.
   24   that time. I would have to go back and look when it     24   BY MR. ACKELSBERG:
   25   was done, but we were strongly considering doing it.    25      Q. Yeah, blame -- blame this on Katten. I


                                               Page 254                                                    Page 256
    1    We knew that in order to do it, we would certainly      1   mean, we're getting -- the GPL documents are really
    2    have to get their approval. "They" being Victory        2   hard to read. So I apologize on behalf of Katten.
    3    Park Capital.                                           3             MR. SHAPIRO: Thank you. Is this 266?
    4       Q. Why is that?                                      4             MR. ACKELSBERG: Yes. GPLP 161130.
    5       A. Well, they are the lender right now to --         5      A. (Reviews document.)
    6    to us directly through the RISE facility, or about      6          Okay.
    7    to be through the RISE facility, as well as with the    7   BY MR. ACKELSBERG:
    8    GPLS. And because of the corporate guarantee and        8      Q. Do you remember this e-mail?
    9    lien on our assets, I'm sure -- I'm just assuming,      9      A. Not -- not specifically, but after
   10    but I'm pretty sure that, you know, at this point      10   rereading, I think I kind of understand why I sent
   11    you've got to get them to bless any major              11   the e-mail.
   12    transaction like that.                                 12      Q. Okay. Earlier in this discussion, I asked
   13               MR. ACKELSBERG: Okay. And just              13   you if -- if GPLS -- I think I asked you if GPLS
   14    keeping with this topic, we'll move to 265. This is    14   money -- we were discussing GPLS money being
   15    Bates TF-PA 674500.                                    15   rerouted into RISE, and you said, no, that's not
   16               (Exhibit No. 265 marked.)                   16   what's going on. And I guess part of my question
   17       A. Give me one minute to review this proposed       17   is -- because I knew this one was -- I had seen this
   18    structure.                                             18   one. So it looks to me like that's what you're
   19           (Reviews document.)                             19   talking about. So tell me what I -- what I
   20           Okay.                                           20   misunderstood.
   21    BY MR. ACKELSBERG:                                     21      A. I think in that earlier one -- and I'm kind
   22       Q. So I take it that there's -- there's sort        22   of glad this is being chronologically because it
   23    of -- it sounds like there's sort of two things        23   kind of makes me think of how things, you know,
   24    going on here in this. One is that you and Victory     24   actually happened. I think in that point in time, I
   25    Park are still discussing a way to possibly fund       25   really viewed GPLS and RISE SPV as two separate


                                                                            64 (Pages 253 to 256)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0231
                                            Christopher Lutes
                                              Page 257                                                    Page 259
    1   facilities, which they were.                            1   April, May time span. So that's probably why.
    2          At this point in time, I'm going to guess        2          And we would -- regardless even with the
    3   why I wrote this e-mail was -- it was kind of           3   spinoff happening, effective, like, May 1st, 2014,
    4   alluded to earlier. You know, I still -- we still       4   we would have to have corporate insurance for the
    5   probably had a large amount of cash sitting in GPLS     5   new entity. I was giving the reasons to him why so
    6   that is reducing my credit default swap admin fee by    6   that when he had the discussion with Woodruff &
    7   a 17 to 20 percent rate, and I'm, like, okay, you       7   Sawyer, from a corporate insurance perspective, this
    8   know, we're getting -- RISE is growing. We have got     8   would probably be what they would be interested in
    9   this RISE facility. You know, can you be nice to us     9   at a high level, "Gee, why are you doing this
   10   and can we just move some of that money out of GPLS    10   spinoff?"
   11   into RISE at that point.                               11      Q. Now, one of the things that -- there's an
   12      Q. Right. That was my understanding. And            12   aspect to the spinoff that we haven't talked about
   13   so --                                                  13   before, which you allude to in No. 1 where you say,
   14      A. Yeah. So that's why -- I apologize. Back         14   "The tribal litigation would hold up our ability to
   15   in October, I probably wasn't thinking that way, but   15   go public."
   16   now here it is in January of 2014, RISE is really      16          And so the -- you told us, like, right
   17   starting to grow, you know, the -- the tribal model    17   from the beginning when you came to Think Finance,
   18   is not originating as much, and there's a lot of       18   the -- the hope was to go public at some point,
   19   cash in GPLS. I'm doing what any good CFO does,        19   right?
   20   trying to convince my lender to divert funds from      20      A. I think that would have been the primary --
   21   one facility where they've got excess cash into        21   the primary mechanism for the investors, mainly the
   22   another so I can pay less interest.                    22   venture capitalists, would be an IPO.
   23             MR. ACKELSBERG: Okay. 267. This one          23      Q. Okay. And so -- and that desire to go
   24   actually alludes to an attachment -- makes reference   24   public, to do an IPO, that -- that desire didn't go
   25   to an attachment, but I don't believe the attachment   25   away from 2007 all through the tribal period, right?


                                              Page 258                                                    Page 260
    1   was produced. That's purely for Richard's benefit.      1             MR. SCHEFF: Object to the form.
    2             MR. SCHEFF: Thank you.                        2      A. I'll answer the question. From my
    3             (Exhibit No. 267 marked.)                     3   perspective, I believe my desire to take the company
    4      A. (Reviews document.)                               4   public never changed. I mean, we always operated
    5         Okay.                                             5   in -- the company in a manner that we felt that an
    6   BY MR. ACKELSBERG:                                      6   IPO would be a liquidity event for our investors.
    7      Q. And so is this an accurate summary of your        7   BY MR. ACKELSBERG:
    8   thinking about -- about the spinoff at this point in    8      Q. Okay. Well, and it would be a liquidity
    9   time?                                                   9   event for the executives, too. I mean, let's be
   10      A. Well, in looking at the subject, I mean,         10   frank.
   11   there's -- there's multiple, you know,                 11             MR. SCHEFF: Object to the form.
   12   constituencies involved in a spinoff, and, you know,   12      A. I could comment based on what -- never
   13   the messaging or what they would be interested in or   13   mind. Yes, it would be a liquidity event for -- for
   14   what affects them about the spinoff could be           14   certain employees that had stock in the company.
   15   different in lots of ways.                             15   BY MR. ACKELSBERG:
   16         So in this context this e-mail is really         16      Q. Well, particularly, Ken, you and Jason
   17   guards towards our insurance underwriters because      17   Harvison, right?
   18   what it's getting at -- and Badr Qureshi was my        18      A. Well, and any other executive that had
   19   treasurer at the time, and so he was responsible for   19   stock options or restricted stock units as well. I
   20   cooperate insurance and discussing with our            20   mean, it was more than just Ken, Jason and I that
   21   insurance broker, which, I believe, was Woodruff &     21   had stock or stock options in the company.
   22   Sawyer out of the Bay area, you know, hey, we're       22      Q. And it's true that -- that you and Ken were
   23   thinking about spinning off our entity as we go        23   making sort of explorations about -- about going
   24   out -- and, typically, this was -- I think our         24   public during the -- in 2012, 2013?
   25   corporate insurance policies typically renew in the    25      A. I would say going all the way back to when


                                                                           65 (Pages 257 to 260)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0232
                                            Christopher Lutes
                                              Page 261                                                    Page 263
    1   I first started in 2007, there were always              1   were processing for tribal.
    2   high-level discussions with investment bankers that     2          And in talking with investment bankers,
    3   would be potentially interested in, you know, taking    3   because of the litigation related to the tribal
    4   us public if they felt we could go public.              4   model, it would be very difficult to take the
    5      Q. And whether it was the ACH crisis or the          5   company public until the litigation related to
    6   New York litigation, the tribal aspect of your          6   tribal eventually settled. And I don't think it
    7   business was becoming problematic from the              7   took a lot of rocket science to gather that that was
    8   standpoint of going public; am I right?                 8   going to be years down the road, if ever.
    9              MR. SCHEFF: Object to the form.              9          And so all of those reasons were the
   10      A. I'll answer the question. I'll rephrase it       10   reasons why we strongly considered and proposed to
   11   a different way. I really felt as we outlined in       11   the board that we consider doing a spinoff.
   12   the KPMG tax opinion regarding the spinoff, that we    12             MR. ACKELSBERG: Okay. And this --
   13   had two distinct business lines. We had the service    13   another one in March of 2014. This is Plaintiff's
   14   provider platform, which is where we provided          14   Exhibit 268, Bates TF-PA 108729.
   15   services to the tribes, and we also had the direct     15             (Exhibit No. 268 marked.)
   16   lending platform where we were the direct lender       16      A. I think these e-mail chains would be a lot
   17   under RISE. We had the UK business.                    17   smaller if VPC didn't have, like, six lines between
   18          It was Operation Choke Point, from my           18   their name, their address and. . .
   19   perspective, that was really putting pressure on the   19   BY MR. ACKELSBERG:
   20   entire Think Finance organization; meaning, that the   20      Q. They're taking -- they're taking all the
   21   undue stress of trying to get ACH providers, not       21   blame.
   22   just for tribal, but Operation Choke Point was         22      A. Sorry.
   23   really having an impact on our ability to get          23          (Reviews document.)
   24   potentially ACH providers for our RISE product.        24          Okay.
   25          We lost our -- our corporate Wells Fargo        25             MR. SHELDON: I need another second,


                                              Page 262                                                    Page 264
    1   checking account. I mean, I can't imagine any -- I      1   please.
    2   can't imagine operating a business without a basic      2          Okay. Thank you.
    3   business checking account. We're not ACH                3   BY MR. ACKELSBERG:
    4   processing. We're not talking anything related to       4      Q. So can you explain to me the subject
    5   any particular loan product. Wells Fargo told me,       5   with -- that's referencing the transfer of net
    6   point blank, because of the Operation Choke Point       6   assets, the $65 million?
    7   and the regulators' pressure on them, to not provide    7              MR. SCHEFF: Where are you referring
    8   any type of services to Think Finance, Inc., related    8   to?
    9   to the space under the Operation Choke Point.           9              MR. ACKELSBERG: In the middle of the
   10          It got to a point where it was very             10   second page. So it's the --
   11   difficult to do business even under the state          11              MR. SCHEFF: Okay. Why don't you
   12   license model because of the regulatory -- you know,   12   direct him to it --
   13   the Operation Choke Point, which I would say was       13              MR. ACKELSBERG: Sure.
   14   probably geared more towards the tribal model and      14              MR. SCHEFF: -- so the record is clear
   15   some other, you know, industries, but was also         15   what you're doing.
   16   having an impact on just our regular state license     16   BY MR. ACKELSBERG:
   17   model.                                                 17      Q. It's the e-mail, Chris Lutes to Tom Welch,
   18          And so that was really the main impetus         18   regarding the GPLS split discussion. And you --
   19   for considering the spinoff is, gosh, we've got this   19   well, I'll read it to you. "We also need to discuss
   20   nice business off to the side, the direct lending      20   the initial transaction. Looks like roughly
   21   platform that's starting to grow, and we're having     21   $65 million in net assets will be dividended by" --
   22   difficulty getting basic checking. We're having        22   "by Think Finance to Elevate. I had originally
   23   difficulty getting a big four auditor. We're having    23   accounted for this as a noncash loan by TF to EL,
   24   difficulty getting, you know, ACH processing. Or if    24   but it's actually a reduction of TF's equity is what
   25   we do, it's expensive. It's as expensive as they       25   Grant Thorton is saying. Makes sense since it is


                                                                           66 (Pages 261 to 264)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0233
                                             Christopher Lutes
                                              Page 265                                                    Page 267
    1   technically a spinoff." Right?                          1   originally -- you know, we always were really good
    2          So at this point in time -- I mean, and my       2   with -- dating back to when I first started in 2007
    3   understanding of -- of splits or spinoffs is that       3   and having -- regardless of -- we had numerous legal
    4   there are tax considerations, such -- there are tax     4   entities, as you can appreciate, for state licensed
    5   considerations in a -- in a spinoff, right? If you      5   lending, for the tribal models when we partnered
    6   could explain to us just generally what those are,      6   with the bank, to really kind of easily in their
    7   that --                                                 7   general ledger segregate all of the assets, and the
    8      A. Yeah, I'm --                                      8   assets primarily related to any lending program are
    9             MR. HERMAN: I object to form.                 9   cash and the actual loan balances. And then we had,
   10   BY MR. ACKELSBERG:                                     10   you know, debt facilities that were typically
   11      Q. I know, I'm -- look, I'm not asking for          11   structured, you know, for each of those particular
   12   a -- I'm not asking for a tax -- I'm sorry, I'll       12   programs. Like I said, we had GPLS. We had the
   13   withdraw that question. I mean, that's -- that was     13   RISE debt facility.
   14   an inartful question.                                  14          And so when I originally kind of provided
   15          So one of the -- the issues that's              15   them a model, because they wanted to see a model on
   16   involved in creating a new company out of -- out of    16   how the pro forma would look when we split, what I
   17   a parent company is -- is where the capital comes      17   did was I said, well -- I had -- I had grossed it
   18   from for the new company. The new company has to       18   originally, saying that if you had ten -- I am going
   19   start with working capital, right?                     19   to just -- 10 million of cash for RISE and 75
   20      A. Yes.                                             20   million of loans for RISE, that we would move
   21      Q. And because it's a spinoff, because it's,        21   $85 million over to RISE and the related debt
   22   essentially, a split of an existing company, that      22   facility over to RISE and any retained earnings or,
   23   working capital is coming from the original company,   23   you know, capital related to those RISE legal
   24   right?                                                 24   entities over to -- I'm saying RISE. I meant
   25      A. Potentially, but not necessarily.                25   Elevate.


                                              Page 266                                                    Page 268
    1      Q. Okay. But that's what -- that's the               1          But what Grant Thorton, our auditors, came
    2   subject of your discussion here with Tom, right?        2   back and said, is, no, technically, what happens is
    3      A. Not quite. And we can -- I can answer that        3   you collapse all that and it's a net dividend. So
    4   question later. This one, I think, had more to do       4   the cash and the loan balances go over but not the
    5   with the fact that from VPC's perspective, and what     5   related debt facility. It just comes out of the
    6   started this e-mail chain was, as you can               6   capital of Think Finance. So, in essence, the
    7   appreciate, their concern. I mean, they've, you         7   overall capital of Think Finance drops because it's
    8   know, lent to -- you know, they have the GPLS           8   a dividend. You're not just moving over assets and
    9   facility that's going to stay behind in Think           9   liabilities and a small amount of equity.
   10   Finance as part of the service provider platform to    10          So I wanted to make sure Tom understood,
   11   the tribes, and then they have this new facility       11   because I think there was a covenant related to the
   12   with RISE that's going to be spun off into the new     12   overall equity position of Think Finance that, hey,
   13   entity Elevate.                                        13   you know, this is now a dividend, so suddenly the
   14          When it was all combined, they felt good        14   equity base of Think Finance will drop because it's
   15   that they had, you know, adequate coverage             15   technically dividending under the -- the accounting
   16   collateral on both facilities because they had a       16   rules, not a grossed up transfer.
   17   lien on all of Think Finance's assets. And now         17      Q. When you say "dividending," we're talking
   18   they're just trying to understand when you split it,   18   about a transfer of equity from -- from the -- from
   19   you know, does anything bad happen to them from a      19   Think to Elevate?
   20   collateral perspective, are they somehow -- their      20      A. No, no, what we're talk- --
   21   collateral position under either entity being          21             MR. HERMAN: Objection; form.
   22   harmed.                                                22             THE WITNESS: I'm sorry if I
   23          And so what I was pointing out to Tom in        23   interrupted.
   24   this e-mail, originally -- and this is where it kind   24      A. No, from my perspective, what we're talking
   25   of gets -- the dividend and the thing was              25   about is, like I said, if you had 10 million of cash


                                                                           67 (Pages 265 to 268)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0234
                                            Christopher Lutes
                                              Page 269                                                    Page 271
    1   that was specifically in RISE legal entities as part    1   Elevate opened -- and what's that date? Is that
    2   of Think Finance and you had 75 million of loan         2   May 1st?
    3   balances for RISE that were in Think Finance, and       3      A. May 1st, 2014.
    4   that -- and then you had a related debt facility of     4      Q. Okay. So May 1st, 2014, Elevate begins.
    5   75 million, that we would move 10 million over, 75      5   And you're still the CFO of Think at that point,
    6   million over, 75 million over and then the small        6   right?
    7   amount of retained earnings. What they said was you     7      A. CFO at Think. But for the first five
    8   had to collapse everything, and it gets dividended      8   months, I think, through the end of September or
    9   out of the net equity position of Think Finance.        9   October, we considered it, like in most other
   10   BY MR. ACKELSBERG:                                     10   spinoffs, shared services where, technically, I
   11      Q. Right. So that's what I'm -- so I'm --           11   could act on behalf of both entities --
   12      A. But it all related. And maybe it's we're         12      Q. Right.
   13   saying the same thing just in different manners. So    13      A. -- because it's impossible to build up a
   14   I apologize.                                           14   new accounting staff immediately.
   15          From my perspective, what ended up being        15      Q. I understand.
   16   dividended over, or if it was going to be moved like   16          So when Elevate began as -- in operation
   17   I originally expected, was truly just the net assets   17   as a legal entity on May 1st, 2014, how much working
   18   related to the RISE legal entities that were being     18   capital did it, in fact, begin with according to
   19   spun off or the net assets and related equity          19   your accounting -- according to your accounting
   20   position of the UK that was being spun off.            20   records -- go ahead. You're --
   21      Q. But from the standpoint of your auditor --       21      A. I was going to say, I don't recall the
   22   that's who Grant Thorton is, right?                    22   specific amount of capital, but that's -- from a
   23      A. Yes.                                             23   working capital -- from capital -- or assets related
   24      Q. Okay. So from the auditor, what they were        24   to specific lending programs, which I don't consider
   25   telling you was that, in their mind, what -- in        25   working capital, those moved over. So if there was


                                              Page 270                                                    Page 272
    1   their judgment, what was happening was that 65          1   any RISE kind of cash-in-process, a collection
    2   million of equity that's on the balance sheet of        2   related to funding accounts, that moved over. If
    3   Think Finance would have to move to the balance         3   there were any loan balances related to RISE, that
    4   sheet of Elevate?                                       4   moved over to Elevate. Same with the UK. UK, you
    5      A. Because it --                                     5   can appreciate, that's pretty easy because it's a
    6      Q. "Yes" or "no," and then -- and then you           6   collapsed international legal entity that moved
    7   can --                                                  7   over.
    8             MR. SCHEFF: He can answer the                 8         The working capital to then fund payroll,
    9   question however he wants.                              9   other, you know, ancillary expenses, that was the
   10      A. I will answer by expanding upon it. What         10   reason why we set up the Think Finance/Elevate kind
   11   they were saying was, is that there are 65 million     11   of intercompany debt facility between the two
   12   of net equity -- net assets -- sorry, not net          12   entities on a somewhat temporary basis, because we
   13   equity, but net assets -- related to the direct        13   realized, like any spinoff, you know, a lot of the
   14   lending platform, and those needed to be dividended    14   corporate cash is held at Think Finance. It stays
   15   out of Think Finance. Those net assets, again, as I    15   behind at Think Finance.
   16   would say, would be related to cash specifically       16         You know, Elevate is a new entity. It
   17   related to the RISE or the UK programs and the loan    17   needs to either borrow money from somebody or raise
   18   balances related to those programs. So, again,         18   capital from somebody. And what we agreed, and what
   19   everything was done clearly just on a distinct legal   19   the board of directors on both companies agreed, is
   20   entity basis. There was no -- if there was             20   that there would be an arm's length transaction and
   21   corporate cash at Think Finance, that stayed at        21   an arm's length fair value interest rate whereby
   22   Think Finance. It did not move over.                   22   Think Finance, because it was sitting on excess
   23   BY MR. ACKELSBERG:                                     23   cash -- again, as you can appreciate, the GPLS
   24      Q. What about -- well, first of all, let me         24   portfolio was, you know, stagnated or winding down,
   25   just stay with the 65 million. When, in fact,          25   so they were getting excess cash flow from the GPLS



                                                                           68 (Pages 269 to 272)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0235
                                            Christopher Lutes
                                              Page 273                                                    Page 275
    1   credit default swap, and they decided that it made      1       A. So all of those products were housed on our
    2   sense from a stand-alone board perspective to make a    2   Legacy Platform.
    3   loan to -- to Elevate to help them fund their           3       Q. Okay. And so -- and I also understand that
    4   working capital. And so we put that facility in         4   in terms of the mechanics, the way that the -- the
    5   place. My understanding is that's rather common in      5   spinoff was implemented with regard to the platform
    6   spinoffs.                                               6   is that there was a copy made of the data that
    7         What we were able to do, we did initially         7   resided on the platform and that the copy went --
    8   borrow from Think -- "we," Elevate, did initially       8   went to RISE. Is that -- is that your
    9   borrow from Think Finance under that facility to        9   understanding?
   10   fund working capital for a period of time, until, I    10             MR. SCHEFF: Object to the form.
   11   believe, it was sometime later in 2014 or early 2015   11       A. My understanding at a high level, and
   12   where Elevate actually borrowed working capital from   12   appreciate I'm not a chief technology officer or an
   13   Victory Park Capital and used the proceeds to pay      13   IT expert in any stretch of the imagination and --
   14   off Think Finance.                                     14   I'll answer it in two manners. One is really what
   15         So by the end, I'm a hundred percent             15   you're getting at from your question but then also
   16   certain that by the end of 2014, whereas Think         16   from an accounting perspective, at a high level,
   17   Finance had lent money to Elevate to provide them      17   yes, there was a copy made because, to your point,
   18   working capital on a temporary basis, Elevate had      18   the Legacy Platform included the original RISE -- or
   19   completely paid it back because either through their   19   the original PayDay One product, so there was
   20   own other funding efforts, I think primarily from      20   retained earnings that, you know, moved over to
   21   Victory Park Capital, were able to raise enough        21   Elevate related to that since that was a direct
   22   working capital to pay it off and use that to go       22   lending product, as well as the RISE installment
   23   forward.                                               23   loan product that was a direct lender product.
   24      Q. You're familiar -- well, the -- one of the       24          You know, there was a lot of, you know --
   25   assets that the old Think Finance company had was      25   you know, a lot of products were -- were generated


                                              Page 274                                                    Page 276
    1   its whole proprietary risk expertise, its -- its        1   or housed on those particular platforms. So what
    2   decision engine and the analytics that go with it,      2   was decided upon spinoff was, literally, at that
    3   right?                                                  3   point in time, you kind of just made a copy of that
    4       A. Correct.                                         4   Legacy Platform and, you know, provided that -- this
    5       Q. And the -- there is something called the         5   is where I'm getting a little bit out of my
    6   Legacy Platform. You know what -- you know what I'm     6   expertise -- that code or whatever was also made
    7   referring to, right, when I refer to the Legacy         7   available to Elevate, so that as of May 1st, 2014,
    8   Platform?                                               8   for a certain point in that time, there were two
    9       A. Yes, I do know what you're referring to.         9   copies of the Legacy Platform that were equal for
   10       Q. Okay. And as I understand it from prior         10   both companies.
   11   testimony, that the -- that the Legacy Platform is     11   BY MR. ACKELSBERG:
   12   the platform on which the original PayDay One          12      Q. And that -- go ahead, sure.
   13   product was based. It later was the platform on        13      A. I'm sorry. From an accounting perspective,
   14   which the two tribe -- on which the first First Bank   14   I'm not sure that we considered that an asset on the
   15   of Delaware ThinkCash product was built, and later     15   books of Elevate. We left all of that -- you know,
   16   it was the same platform on which the two tribal       16   any expense or whatnot related to that would have
   17   installment loan products were based. And, finally,    17   probably depreciated expense. If there was anything
   18   it -- when RISE was developed at Think Finance,        18   left, it would have stayed on the books of Think
   19   that, too, was housed in some form on the Legacy       19   Finance. I may be wrong on that. We may have
   20   Platform. You know that, right?                        20   figured out some way to split the -- maybe we did a
   21             MR. HERMAN: Objection; form.                 21   50/50 split, but. . .
   22             MR. SCHEFF: Object to the form.              22      Q. But sitting here today, you don't -- you
   23       A. I'm fine answering. Yes.                        23   don't think it was really accounted for in the
   24   BY MR. ACKELSBERG:                                     24   accounting related to the spinoff?
   25       Q. Yes.                                            25             MR. SCHEFF: Object to the form;


                                                                           69 (Pages 273 to 276)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0236
                                            Christopher Lutes
                                              Page 277                                                    Page 279
    1   misstates the testimony.                                1   for kind of managing the day-to-day operations of
    2      A. I don't -- I don't recall. It wouldn't            2   the loan portfolio or making recommendations to the
    3   have been material to the overall books because that    3   various third-party loan originators.
    4   platform had been around so long, a lot of it would     4       Q. And so what I'm trying to establish is that
    5   have been fully depreciated.                            5   when you said that the platform was copied, that
    6   BY MR. ACKELSBERG:                                      6   that was the agreement that it's incorporating --
    7      Q. Now, what I -- now, I want to make sure I         7   it's incorporating a lot of history, a lot of work
    8   understand what you mean by "platform." That --         8   by the risk people, right?
    9   so as I interpreted, the description of the             9       A. Well, let me -- let me recharacterize
   10   company's core products, the risk analytic side of     10   because when I first said it was copied, I was
   11   that, it's that Think has developed -- that Think      11   referencing more to the actual true -- when you
   12   Finance had developed a state-of-the-art risk          12   brought up the term Legacy Loan Platform, that -- or
   13   analytics system that relied on historical data        13   the Legacy Platform, I interpreted that to be more
   14   that -- that Think had had internally as well as       14   of the Legacy Loan Platform, the actual loan system
   15   third-party data that it was -- that it was            15   on which the loans are housed, not necessarily the
   16   purchasing, and that the combination of all of that    16   credit decisioning aspect of all of that.
   17   data and Think's ability to use that data and          17       Q. Well, so did --
   18   analyze that data, along with the additional data it   18       A. Because there's IT work related to that as
   19   got from third parties, was the key to the             19   well.
   20   competitive edge where the -- the product that Think   20       Q. I understand. But when Elevate began, did
   21   was most proud of. Something like that?                21   it just start from scratch without any benefit of
   22              MR. SCHEFF: Object to the form.             22   the historical work done by the Think risk analytics
   23              MR. SHELDON: Let me say, there were a       23   people?
   24   lot of data references in that question, and I'm       24       A. No, not --
   25   lost as to what data is being discussed.               25              MR. SCHEFF: Object to the form.


                                              Page 278                                                    Page 280
    1             MR. HERMAN: I'm also going to object          1       A. I'm not implying that at all. What moved
    2   to the form and say that that mischaracterizes the      2   over on May 1st, 2014, would have been the existing
    3   former testimony.                                       3   credit risk scores, decision engine related to the
    4   BY MR. ACKELSBERG:                                      4   RISE installment loan product, related to the UK
    5      Q. Okay. So we'll take it in pieces. Think           5   Sunny installment loan product. Any credit scores,
    6   Finance, before the split, had -- had risk analytic     6   credit information, from my perspective, IT decision
    7   specialists working for it, right?                      7   engine, a lot of that may be shared. I don't know.
    8      A. Yes.                                              8   It's getting a little bit out of my expertise in
    9      Q. Okay. And their responsibility was                9   terms of how risk stored all of that data, whether
   10   something called a "decision engine," among other      10   it was one huge database or whether they had, you
   11   things?                                                11   know, individual databases just for RISE and for
   12      A. Let me phrase it this way. You know, the         12   Sunny and for the various tribal products. I don't
   13   risk department has kind of numerous subdepartments    13   know how they mingled or commingled all of that
   14   and employees working in it. One would be those        14   data.
   15   data scientists responsible for building the credit    15          But my understanding is, is that it was
   16   scores. It would have employees that were              16   pretty much just that which was necessary and
   17   responsible to -- I think what you're kind of          17   applicable to Elevate and its products definitely
   18   alluding to, this maintaining the IT work related to   18   moved over, and stuff that wasn't, you know, stayed
   19   the credit decision engine, how do you get the         19   behind. But it could have been an exact copy of
   20   scores that are developed into an IT platform that,    20   everything. That's probably a question better for
   21   you know, analyzes customer application data to help   21   Jason or Michelle or Ken Rees. I don't -- I just
   22   decide whether or not --                               22   don't have that expertise.
   23      Q. Yes.                                             23   BY MR. ACKELSBERG:
   24      A. -- to approve a customer loan, and then          24       Q. Well, but none of them are -- are data or
   25   there were also risk employees that were responsible   25   risk specialists, right? So, I mean, if I really


                                                                          70 (Pages 277 to 280)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0237
                                            Christopher Lutes
                                              Page 281                                                    Page 283
    1   wanted to know more about, like, what exactly --        1   I'm just going to ask you -- I'm going to -- we're
    2   what exactly was the nature of the transfer from --     2   actually going to -- we're going to do a couple of
    3   the copy or the transfer, whatever word you want to     3   things. One is we're going to put up on the screen
    4   use, that went from Think to Elevate, who would --      4   one of those forecasts, but before I do that, I want
    5   who would know that?                                    5   to -- mostly for the benefit of all the lawyers in
    6      A. Well, one, I believe that there was some          6   the room that are really interested in this, I want
    7   type of share -- information sharing agreement or       7   to sort of show them where it came from in the
    8   something. There might have been an agreement as        8   production, and then we'll talk about the forecast
    9   part of the spinoff between the two entities to         9   itself.
   10   document just that. If there wasn't, it would have     10           You would agree that the forecast is not
   11   probably been -- at that point in time, from an IT     11   something that's possible to put on a couple of
   12   perspective, it would have been Bill Kontgis, who      12   pieces of paper?
   13   was the chief information officer of the combined      13      A. I would agree with that.
   14   entity, and he had stayed behind at Think. But he      14      Q. We're talking about an Excel sheet with
   15   would have understood, from an IT perspective, what    15   more than a hundred different worksheets within it,
   16   was being replicated. And from a credit                16   right?
   17   perspective, it would have been Walt Ramsey, the       17             MR. HERMAN: Workbooks.
   18   chief credit officer at the time.                      18             MR. ACKELSBERG: Workbooks within it.
   19      Q. Is Walt Ramsey still with Elevate?               19   Thank you.
   20      A. No, he's no longer with Elevate.                 20      A. Yes.
   21      Q. Where is he?                                     21   BY MR. ACKELSBERG:
   22      A. I don't know. He stepped down last               22      Q. Yes. Okay. So what I want to do is, I'm
   23   September, I believe.                                  23   going to mark this document as P-271, mainly just to
   24      Q. What about Bill Kontgis?                         24   show you and the lawyers where this all comes from.
   25      A. Bill stayed behind at Think Finance. I           25             (Exhibit No. 271 marked.)


                                              Page 282                                                    Page 284
    1   don't believe he's there anymore.                       1   BY MR. ACKELSBERG:
    2      Q. Do you know where he is?                          2      Q. Just so you see it, at this -- we're
    3      A. No, I don't.                                      3   getting -- this is actually coming from the Great
    4            MR. ACKELSBERG: All right. This                4   Plains -- the Great Plains -- the GPLS production,
    5   would be a good time for a break.                       5   the Victory Park production, and it's an -- it
    6            THE VIDEOGRAPHER: We are off record            6   starts with an e-mail, GPLP 383459. And if you look
    7   at 4:17 p m.                                            7   at the cover, you'll see that this is Linda Rogenski
    8            (Break taken, 4:17 p m. to 4:45 p m.)          8   sending this to the various people that get -- that
    9            THE VIDEOGRAPHER: We are back on the           9   are designated to get the report. This is sent on
   10   record at 4:45 p m.                                    10   June 20, 2014, with all the various monthly
   11   BY MR. ACKELSBERG:                                     11   reporting items attached. Do you see that?
   12      Q. Mr. Lutes, thank you for your patience.          12      A. Yes.
   13   We're almost done here.                                13      Q. Okay. And then there are a bunch of things
   14      A. Sure.                                            14   that are -- so you see that she -- what she attaches
   15      Q. A while back in the deposition, we were          15   is something called the GPLS books, the current
   16   talking about the monthly package that -- well,        16   Exhibit A, form of compliance certificate. Do you
   17   monthly report that went to Victory Park that          17   see that? And what I've done is on the board
   18   finance would send out, and that that included the     18   package, I didn't -- I didn't copy the whole hundred
   19   large board dec and also included a very, very large   19   pages, but I do have the first and last page, just
   20   spreadsheet. I think it was called the forecast,       20   so -- I have no questions about that. I just want
   21   the BOD forecast, or something like that. You know     21   you to see, in fairness to you, where -- where I'm
   22   what I'm talking about, right?                         22   getting all this from. Okay?
   23      A. Generally, yes. It could change from month       23      A. Sure.
   24   to month, but yes.                                     24      Q. And then, finally, the last item you'll
   25      Q. All right. So what we're going to do is,         25   see, "File Provided Natively," and it's entitled


                                                                           71 (Pages 281 to 284)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0238
                                            Christopher Lutes
                                              Page 285                                                    Page 287
    1   "June 2014 BOD Forecast Final," and it's an Excel.      1   managers, like, Jason and Michelle. It would be --
    2             MR. SCHEFF: It's the last page.               2   and if this was post-spinoff, it would be probably
    3      A. Yes.                                              3   just whoever was running -- Michelle would have
    4   BY MR. ACKELSBERG:                                      4   stayed at Think Finance post-spinoff. So it would
    5      Q. Okay. So now what I'm going to do is I'm          5   have looked at potential marketing volumes for the
    6   going to put up on the screen that Excel sheet,         6   tribes, potential losses based on risk. Just
    7   which we -- we got with this production. Okay? And      7   various assumptions from parts of the business unit
    8   then you'll be able to see it and manipulate it,        8   or just within the finance accounting department.
    9   too. I mean, you'll be able to see it on the screen     9       Q. Okay. Now, from this sheet, can you show
   10   there. Okay.                                           10   us the spinoff retained earnings?
   11          Does this document look familiar? Does          11       A. Can you scroll down?
   12   this look like the --                                  12       Q. I think you can, but we'll do it for you.
   13      A. Yeah, I'm familiar with this file format.        13       A. How do I do it? With my finger?
   14      Q. Okay. And if we go -- there's a tab for          14       Q. I thought you had -- there's no -- oh,
   15   the TF balance sheet. Do you see -- that's the tab     15   there's no mouse there. All right. We'll do it.
   16   that we're on now. Do you see that?                    16           So look and confirm that you'll see what
   17      A. Yes.                                             17   we're doing there. Right? I think we're there at
   18      Q. Okay. And the way this is organized, you         18   the screen, I think that we're now. You can see it,
   19   can see that it has actual numbers for January 2014    19   right?
   20   through May of 2014, and then -- and then you get      20       A. Yes.
   21   future months that are labelled as forecasts. So       21       Q. Okay. So what do you show for the retained
   22   there's a -- there's a difference between actual and   22   earnings at Think on May -- end of May 2014?
   23   forecast, right?                                       23       A. At the end of May 2014 -- and, really, what
   24      A. Yeah, I think this would reflect the actual      24   I'll reference -- well, I'll answer your question,
   25   results through May 31st, and the forecasts would      25   and then I'll reference one other line item. On --


                                              Page 286                                                    Page 288
    1   represent the forecasted model for the Think -- in      1   at May 30th, 2014, May 31st, the total equity of
    2   this particular case, the Think Finance balance         2   Think Finance post-spinoff would have been
    3   sheet for the rest of the year, I am going to           3   $55.8 million. If you reference back up to line 69,
    4   assume, on a -- this is an assumption. Might need       4   Row 69, what would have been contributed would
    5   to drill -- on a post-split basis, post-spinoff         5   have -- as part of the spinoff -- and that's per
    6   basis, but I'm not sure. I'd have to look at that.      6   this model. I would have to go back and, you know,
    7      Q. Okay. But my question for now is simply           7   verify it based upon, you know, the final audit
    8   just to confirm that the columns that have "Actual"     8   because I think when we audited -- when Grant
    9   over them, the numbers that would be in those           9   Thorton did a separate audit of Elevate, they would
   10   columns represent the real transactional numbers       10   have audited the opening balance sheet.
   11   that come from the general ledger of the company?      11         But if this spreadsheet was correct, it
   12      A. It may not be exact in terms of, like,           12   would have showed -- tied to those audited
   13   following Generally Accepted Accounting Principals     13   financials, it would have showed that, roughly,
   14   in terms of, you know, how we would -- this model --   14   77.3 million of net assets would have been
   15   if you looked at the December 31st column, it might    15   contributed from Think Finance to Elevate.
   16   not translate exactly into the audited financials,     16      Q. And you could check that on the Elevate
   17   but it would be a fair representation, yes.            17   side, right? I mean, so, for example -- Elevate is
   18      Q. Okay.                                            18   a public company, right? And because it's a public
   19      A. And it would be populated from the general       19   company, your financials are actually filed with
   20   ledger.                                                20   the -- with the SEC on a periodic basis; am I right?
   21      Q. Yes. Okay. And what are the forecast             21      A. Well, as I just said, even going back to
   22   numbers?                                               22   that in my prior answer, if this model is correct --
   23      A. The forecast numbers would be based upon,        23   and looking at it, I am going to assume it probably
   24   you know, various forecasted assumptions that          24   is correct -- you know, the open -- the 2014 audited
   25   finance would gather in discussions with the product   25   financials for Elevate, which we would have been


                                                                           72 (Pages 285 to 288)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0239
                                            Christopher Lutes
                                             Page 289                                                    Page 291
    1   required to produce -- we weren't public, but we       1      A. Which year are you looking in, and what are
    2   would have been -- just as part of the VPC debt        2   you --
    3   facility, they require audited financials. There       3      Q. Well, let's say -- let's say 2013, yeah.
    4   would have been an audit of the opening balance        4      A. Okay.
    5   sheet by Grant Thorton, and we would have to tie       5      Q. All right. So, now, we're now looking at a
    6   that amount back to the opening balance sheet. But     6   tab that's called "Product P&L 2013," right?
    7   I'm assuming it would probably tie or come pretty      7      A. Yes. But it's the -- the P&L only down
    8   close.                                                 8   through EBITDA. It's not the full net income. It
    9       Q. Okay.                                           9   wouldn't include interest, expense, taxes,
   10       A. If this was done in -- if I can add one        10   depreciation, some other line items that fall below
   11   other comment, the only potential change was, you     11   EBITDA.
   12   know, this being produced in June of 2014 was         12      Q. Okay. But this is a way that -- but this
   13   clearly in advance of the ultimate audit done         13   particular workbook is a way that the finance
   14   sometime in -- during the first quarter of 2015.      14   department can assess the relative profitability of
   15   It's quite possible that Grant Thorton could have     15   different products, right? That's one of the
   16   come up with some type of proposed audit              16   functions it -- that's the whole point of this
   17   adjustments. Or as I mentioned earlier, this model    17   exercise, right?
   18   wasn't necessarily made to reflect the way the GAAP   18      A. Yes.
   19   financials, the audited financials actually play      19      Q. Okay. And so -- and what you have listed
   20   out.                                                  20   here would be the different product lines that Think
   21       Q. And is there a formula attached to that --     21   had in this particular year. We're looking at 2013,
   22   to that cell? In other words, where did -- how do     22   right?
   23   you -- how do you arrive at that number, the          23      A. Yes.
   24   $77.3 million? You're --                              24      Q. And so we have RISE. We have the
   25       A. My guess, since it's -- since it's an          25   installment loan product. And just to be clear, ILP


                                             Page 290                                                    Page 292
    1   actual hard copy number, you know, typed in there,     1   would be Plain Green and Great Plains Lending
    2   that that would have been based on the April 30th      2   together, right?
    3   transaction spinoff date. And as you can imagine,      3      A. Yes, it would.
    4   given a spinoff, the accounting finance department     4      Q. LOC represents Mobiloans, correct?
    5   played really, really close attention to what that     5      A. Correct.
    6   number was, again, subject to audit at the end of      6      Q. And then you have UK is what you're doing
    7   the year.                                              7   in England. RTO is rent-to-own. And then you have
    8         But that number probably would have came         8   two other product lines, Card and Elastic, with --
    9   from the detail of the net assets based on all the     9   with not a lot of -- not a lot of revenue attached
   10   various legal entities that were transferred from     10   to them, right?
   11   Think Fiance over to the Elevate entity. So it was    11      A. Correct.
   12   probably the net sum of the net assets transferred.   12      Q. So --
   13      Q. Now, am I -- am I correct that in this --       13      A. But it also highlights, by the way, on
   14   in this spreadsheet, you also keep track of profit    14   Row 16 the amount of profit-sharing paid to the
   15   and loss on a product specific basis?                 15   tribes in that particular year, which was
   16      A. To the best that we can using assumptions,      16   $28.7 million.
   17   but yes.                                              17      Q. Right. And, actually -- so that's a --
   18      Q. Okay. So if you'll watch what we do here,       18   that's a good point. Well -- and I'll get to that
   19   what we're going to do is move to the product         19   in a minute, but -- I'll take that point, but first
   20   specific part of the tabs within the -- within the    20   let me say that what this shows is that at least in
   21   spreadsheet. Okay?                                    21   2013, RISE lost -- if we just look at the EBITDA,
   22      A. Sure.                                           22   RISE lost about $10.9 million, right?
   23      Q. Okay.                                           23      A. Uh-huh (affirmative response).
   24      A. If you want, I can probably do it.              24      Q. The installment loan product earned
   25      Q. Yeah, go ahead.                                 25   $126 million, correct?


                                                                          73 (Pages 289 to 292)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0240
                                            Christopher Lutes
                                              Page 293                                                    Page 295
    1      A. Before interest expense.                          1   am going to -- it's not letting me drive it.
    2      Q. And that's after paying the tribes a profit       2      Q. My associate is here saying you know it a
    3   share of $22.3 million, right?                          3   whole lot better than we do, so go ahead.
    4      A. But, again, before paying GPLS their 17 to        4      A. Okay. So I'm looking at 2013. So there
    5   20 percent fixed return.                                5   would have been in 2013 49.1 million of interest
    6      Q. Okay. And the line of credit that's               6   expense backed out of the tribal profits, and then
    7   Mobiloans, that was also a money maker, not -- not      7   it would have been taxed at, roughly, the 40 percent
    8   anywhere near as much a money maker as the              8   effective tax rate. So if I go back to the 2013
    9   installment loan product, right, but still it made      9   product P&L, you would -- these two would have
   10   27 million after paying the Tunica a profit share of   10   combined to 153 million, back out 49 million for
   11   6.4 million, right?                                    11   simplicity can we just say, and it rounds down to --
   12      A. Correct.                                         12      Q. And you're combining now ILP and LOC?
   13      Q. Okay. The UK product was a loser, right,         13      A. Yes, that's right.
   14   at $24 million, right, during this year?               14      Q. Okay. So if you combine --
   15      A. It lost money. I wouldn't call it a loser.       15      A. A hundred million and then you tax it at
   16      Q. I'm sorry, I don't --                            16   40 percent, after tax, it would have been probably,
   17      A. I know.                                          17   roughly, about 60 million, and there would have been
   18      Q. It lost money. As did RTO and the other          18   some depreciation expense.
   19   two products, correct?                                 19      Q. Well -- okay. So, I mean, we could -- we
   20      A. Yes, sir.                                        20   could -- we can -- let's just establish what those
   21      Q. Okay. So during this year, the two               21   numbers are. So before the ILP had --
   22   products that made money -- the two product lines      22            (Interruption in proceedings.)
   23   that made money were the tribal products, the ILP      23   BY MR. ACKELSBERG:
   24   based at Great Plains and Plain Green and the LOC      24      Q. So we started with the product specific
   25   based at Mobiloans, right?                             25   P&Ls, and we had a bit --


                                              Page 294                                                    Page 296
    1      A. Yes, that would be correct.                       1             (Interruption in proceedings.)
    2      Q. Okay. And now before, when you were               2      A. I'm pointing out on how the -- on that
    3   telling us about this, I think, you said 30/30/40       3   product --
    4   split, I think what you -- as I understand what you     4   BY MR. ACKELSBERG:
    5   told us, you came to that number by looking at the      5      Q. Wait, wait, wait.
    6   consolidated financial statements, right?               6             MR. ACKELSBERG: Are you on? Yeah,
    7      A. Generally speaking, yes.                          7   okay.
    8      Q. And so when you look at the consolidated          8   BY MR. ACKELSBERG:
    9   financial -- financial statements, you're basically     9      Q. Go ahead. I'm sorry.
   10   looking at the -- the total company with all the --    10      A. Apologies.
   11   with all the -- sort of the wins and losses all        11         You know, on this -- what I have
   12   combined, right?                                       12   highlighted on this particular spreadsheet is the
   13      A. Yes. But as I also point out on this             13   115-million-273. This would have been, you know,
   14   spreadsheet, these numbers are before interest         14   from my perspective -- I think ties to the audited
   15   expense. For RISE and the UK, those were               15   financial somehow, but it also ties back to that
   16   self-funded products. I believe, at the time, there    16   product 2013. Like I said, you know, all of this
   17   wouldn't have been any interest expense associated     17   interest expense line item would have related to the
   18   with those products. Whereas, with ILP and LOC, if     18   VPC GPLS debt facility, so you would have backed
   19   you go to the full 2014 P&L tab, I can point out       19   that out of all the profits.
   20   what the total amount of interest expense that we      20         I would say a majority of the depreciation
   21   would have had to have backed out of the --            21   and amortization at the time would have related to
   22      Q. Why don't we do that. Why don't you show         22   the IOP programs, and then they also would have been
   23   us which tab.                                          23   taxed at 40 percent. So, you know, by no means
   24      A. Can you do that drop-down here again? Or,        24   does, you know, the tribal on a gross basis --
   25   here, you know what, let me -- if you don't mind, I    25   our -- our profitability from tribal is, you know,


                                                                           74 (Pages 293 to 296)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0241
                                            Christopher Lutes
                                              Page 297                                                   Page 299
    1   significantly less.                                     1   probably be even less than the net income, that we
    2         And you can see, again, what I highlighted        2   were generating most of our net income in 2011 and
    3   earlier when I was referencing the 60 million, you      3   2012 off of our Legacy payday product, not the
    4   can see a little bit more. But 63 million of net        4   tribal products.
    5   income through 2011 through 2013 is what Think          5          So I admit, it was kind of a gross
    6   Finance earned.                                         6   generalization, but I'll bet it kind of balances
    7         I understand your point of -- that there          7   out, because you can see in 2011 and in 2012 there
    8   were, you know, other products that were in a loss      8   was almost 40 million of interest expense. And,
    9   position at that particular time that would have,       9   again, all of that would have related to GPLS and
   10   you know, grossed up the tribal net income that we     10   the tribal programs.
   11   would have made during that time span, but what I      11          So net -- I mean, Irv, we can play with
   12   had said earlier in my testimony was Think Finance     12   the percentages, but I'll bet I could go back and,
   13   ended up making, roughly, 60 million of net            13   you know, if you wanted as an additional thing for
   14   income --                                              14   all of you, I could do a more exact calculation as
   15      Q. But when you set --                              15   to how that played out. But, whereas, 2013 we
   16      A. -- during that three-year period.                16   probably ended up making more off the tribal
   17      Q. But that reference to -- just to be clear,       17   program, and 2011, 2012, was kind of a startup
   18   the reference to that, roughly, 30/30/40 split, when   18   operation and we ended up incurring far
   19   you said that Think Finance made, essentially, the     19   significantly less.
   20   same amount of money that the tribes, you're           20          And, in fact, in a couple of cases, you
   21   basically looking at the total --                      21   know, when you spin up, you end up losing money off
   22      A. Of Think Finance. Which is what I said. I        22   the particular product that particular year, even
   23   can revise that, and if you want, we can probably      23   though you can see Think Finance, in general, had
   24   quickly generalize, you know, what this would have     24   13.7 million of net income in 2011 and 27.1 million
   25   said.                                                  25   in 2012, and 21.9 million in 2013. And I'll bet --


                                              Page 298                                                   Page 300
    1          Like I said, if you add up column C and D        1   I don't have privy to the audited financials for
    2   from an EBITDA perspective, you're at 153 million.      2   2014, but my guess is, is that you would see the
    3   Give me the liberty of just rounding down to            3   tribes and GPLS making a lot more net income than
    4   150 million for simplicity's sake. And as I showed      4   the tribal operations did in 2014 just because it
    5   on that other spreadsheet, the interest expense was,    5   was in wind-down mode and having to still pay a lot
    6   roughly, 50 million. So the tribal would have made      6   of interest expense to GPLS.
    7   pretax in 2013, roughly, $100 million. After tax,       7             MR. ACKELSBERG: Okay. Just one
    8   if it was a simplistic 40 percent tax rate, it would    8   minute.
    9   have made about 60 million of net income after tax      9          I have no further questions.
   10   in 2013.                                               10             MR. HERMAN: Mr. Ackelsberg, I just --
   11          You could probably do the same thing for        11   before we finish with this document, I would just
   12   2012 where the profits -- as you can see, in fact,     12   like to state for the record that what has been
   13   Mobiloans in 2012 was a loser, whereas, PayDay         13   shown to Mr. Lutes here is not in the form that it
   14   One -- because at the time, this would have been the   14   was produced by GPLS. There are certain sheets that
   15   Legacy payday product, not the new launch of the       15   were not present initially which were just not in
   16   RISE product. You know, the -- the same where          16   the original, what was shown publicly to GPLS.
   17   you're picking up and, pardon me for saying picking    17   There are sheets that were, I guess, hidden or
   18   on, 2013, you know, you can use the same analogy,      18   unhidden, but they were not in what was produced by
   19   but it will probably lower our profits from the        19   GPLS in its original form. This has been altered.
   20   tribal program in 2012, or even in 2011 when we        20             MR. ACKELSBERG: Yeah, I mean, what
   21   started up.                                            21   we'll do is we will send it on disk. I mean, you
   22          In fact, in 2011 you can see that the           22   can make --
   23   EBITDA for the combined two was roughly 28 million.    23             MR. HERMAN: I just pulled it from the
   24   And if you back out all of the interest expense in     24   database. I'm telling you --
   25   2011 related to that program, I would guess it would   25             MR. ACKELSBERG: Okay. Well, we


                                                                           75 (Pages 297 to 300)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0242
                                            Christopher Lutes
                                              Page 301                                                                Page 303
    1   haven't done anything with --                           1     barely understand this document. So. . .
    2            MR. HERMAN: -- what has happened with          2               MR. HERMAN: I do.
    3   this exhibit. I just want you to be aware and want      3               MR. SCHEFF: Patrick, do you have any
    4   the record to be clear that there were alterations.     4     questions?
    5   I'm not saying there were alterations to any            5               MR. DAUGHERTY: No.
    6   numbers, I'm not saying there are any alterations       6               MR. SHELDON: Dan?
    7   elsewhere, but in the form that was produced by         7               MR. SHAPIRO: No.
    8   GPLS, there has been an alteration, at least one.       8               MR. SCHEFF: Matt?
    9            MR. ACKELSBERG: In the form that was           9               MR. SHELDON: Just a half hour or so.
   10   produced by GPLS?                                      10           If you wouldn't mind turning back to
   11            MR. HERMAN: Correct. Meaning --               11     Exhibit -- no, I'm just kidding. I'm done.
   12   okay. The native file.                                 12               MR. SCHEFF: Dave?
   13            (Interruption in proceedings.)                13               MR. HERMAN: No questions on behalf of
   14            MR. ACKELSBERG: I just want to                14     Mr. Rees.
   15   understand exactly what you're saying, Dave. So        15               MR. SCHEFF: I have none.
   16   you're saying -- so what we put up was the             16               THE VIDEOGRAPHER: We are off the
   17   spreadsheet that we got from Victory Park.             17     record at 5:13 p m.
   18            MR. HERMAN: I'm telling you it is not         18               (Deposition concluded at 5:13 p.m.)
   19   exactly what was sent.                                 19
   20            MR. ACKELSBERG: By -- by Think                20
   21   Finance to Victory Park?                               21
   22            MR. HERMAN: This is not the native            22
   23   file. There have been alterations to the file.         23
   24            MR. ACKELSBERG: Are you saying that           24
   25   we have -- we have somehow done something?             25


                                              Page 302                                                                Page 304
    1             MR. HERMAN: There are columns or              1            CHANGES AND SIGNATURE
    2   workbooks on here which were hidden or otherwise not    2   CHRISTOPHER LUTES MAY 3, 2018
    3   part of the package which have been unhidden,           3   Reason Codes: (1) to clarify the record; (2) to
    4   specifically that 2013 product P&L was not an active    4   conform to the facts; (3) to correct a transcription
    5   worksheet, it was not a worksheet that was present      5   error; (4) other (please explain)
    6   at the bottom. You have to take some steps to alter     6   PAGE LINE            CHANGE             REASON
    7   that to make it visible again.                          7   ____________________________________________________
    8             MR. ACKELSBERG: Well, I understand            8   ____________________________________________________
    9   that the -- that this is so large that you can't see    9   ____________________________________________________
   10   everything at once. But I'm not --                     10   ____________________________________________________
   11             MR. HERMAN: No, this is beyond that,         11   ____________________________________________________
   12   Mr. Ackelsberg. This is not mere scrolling or --       12   ____________________________________________________
   13   these are sheets that were not active, these are       13   ____________________________________________________
   14   sheets which were not presented specifically in this   14   ____________________________________________________
   15   spreadsheet. They may have been used in earlier        15   ____________________________________________________
   16   versions of the spreadsheet, but they are not a part   16   ____________________________________________________
   17   of the workbooks, as Mr. Byers corrected earlier,      17   ____________________________________________________
   18   that were active and shown to GPLS in this document    18   ____________________________________________________
   19   when it was produced to GPLS and when GPLS produced    19   ____________________________________________________
   20   it to the Commonwealth.                                20   ____________________________________________________
   21             MR. ACKELSBERG: Well, all -- well,           21   ____________________________________________________
   22   what we'll do is provide a copy of the document        22   ____________________________________________________
   23   that -- of this document, the document that -- and     23   ____________________________________________________
   24   you will do with it as you please. But I can assure    24   ____________________________________________________
   25   that we haven't done anything to this document. I      25   ____________________________________________________



                                                                               76 (Pages 301 to 304)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0243
                                                  Christopher Lutes
                                                    Page 305                                                  Page 307
    1                   SIGNATURE                                   1   proceeding was taken, and further that I am not
    2                                                               2   financially or otherwise interested in the outcome
    3              I, CHRISTOPHER LUTES, have read the              3   of the action.
                                                                    4         Subscribed and sworn to on this the 7th
    4    foregoing deposition, or have had it read to me, and
                                                                    5   day of May, 2018.
    5    hereby affix my signature that same is true and            6
    6    correct, except as noted above.                            7
    7                                                               8                  ____________________________
    8                   ______________________________              9                  CHRISTY R. SIEVERT, CSR, RPR
    9                   CHRISTOPHER LUTES                                              Texas CSR 8172
                                                                10                     Expiration Date: 12/31/2018
   10
                                                                                       Huseby, Inc.
   11                                                           11                     Firm No. 660
   12                                                                                  7000 North Mopac Freeway
   13                                                           12                     2nd Floor
   14                                                                                  Austin, Texas 78731
   15                                                           13                     (512) 687-0421 (tel)
                                                                14
   16
                                                                15
   17                                                           16
   18                                                           17
   19                                                           18
   20                                                           19
   21                                                           20
                                                                21
   22
                                                                22
   23                                                           23
   24                                                           24
   25                                                           25


                                                    Page 306
    1       IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    2
        COMMONWEALTH OF PENNSYLVANIA *
    3   BY ATTORNEY GENERAL JOSH *
        SHAPIRO,             *
    4       Plaintiff,    *
                        *
    5   VS.               * Civil Action
                        * No. 14-7139-JCJ
    6   THINK FINANCE, INC., et al., *
            Defendants.     *
    7
               REPORTER'S CERTIFICATION
    8         DEPOSITION OF CHRISTOPHER LUTES
                  MAY 3, 2018
    9
   10             I, CHRISTY R. SIEVERT, CSR, RPR, in
   11   and for the State of Texas, hereby certify to the
   12   following:
   13         That the witness, CHRISTOPHER LUTES, was
   14   duly sworn by the officer and that the transcript of
   15   the oral deposition is a true record of the
   16   testimony given by the witness;
   17         I further certify that the signature of
   18   the deponent was requested by the deponent or a
   19   party and is to be returned within 30 days from date
   20   of receipt of the transcript. If returned, the
   21   attached Changes and Signature Page contains any
   22   changes and the reasons therefor;
   23         I further certify that I am neither
   24   counsel for, related to, nor employed by any of the
   25   parties or attorneys in the action in which this



                                                                              77 (Pages 305 to 307)
                                              WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0244
                                   Christopher Lutes
                                                                              Page 308

           A            183:5 262:1,3     17:25 18:15,19   119:1,6,12,24    214:7,13 215:5
   A&B 243:10         accountable         19:4,10,25       120:7 121:8      215:13 216:9
   a.m 1:19 8:4         99:23,25          20:8 23:23       122:20,24        216:17,22,25
     67:19,20,20,22   accounted           25:2,12 26:22    123:13,22        217:2,6,9,15
     120:3,4,4,6        264:23 276:23     28:17,21 29:9    124:5 125:22     217:23 218:2,4
     222:7            accounting 21:2     29:13,16,21,25   127:11 128:9     219:20,23
   abilities 248:1      63:3 78:6         30:5,10,19       128:19 132:23    220:18 221:9
   ability 140:10       108:23 135:24     31:17,21 32:18   133:6 135:17     221:18 222:1
     147:17 232:18      148:23 183:7,8    33:16 34:1,12    136:11,20        222:14,21
     233:5 248:2,4      268:15 271:14     34:20 37:19      137:17,24        223:22 224:17
     250:20 259:14      271:19,19         38:4 41:19       138:2 139:16     225:8 227:17
     261:23 277:17      275:16 276:13     42:6 43:15       140:8,16         227:21 230:10
   able 56:24 57:7      276:24 286:13     45:11 47:21      141:13 142:2     230:15 231:9
     57:17 81:19        287:8 290:4       48:14,21 49:3    142:16 145:16    231:12,15,25
     89:9,11 106:19   accounts 40:2       49:22 50:24      146:6,14,19      232:7,11 233:2
     140:19 145:12      146:24 147:20     51:15 53:5       147:22 150:7     233:13,19,25
     147:12 162:20      147:24 148:5      54:13 55:20      151:15 153:7     234:15 235:5,7
     165:4 226:21       167:6 272:2       58:10,24 59:16   154:6,17         236:8,16 238:1
     244:11 273:7     accredited 62:17    64:23 67:17,23   162:15 163:16    238:7,9,14
     273:21 285:8,9     63:22             68:14,22 69:7    163:23 164:16    239:7,14 240:1
   above-styled       accrue 182:6        70:1,8 71:8      165:15,22        240:6,12 243:6
     1:18             accrues 182:2       72:4 73:24       166:10,24        243:14 247:5
   absolutely 72:22   accurate 258:7      74:18 75:7       167:16,19        248:13 250:17
     90:16 195:24     ACH 43:11,14        76:17,24 77:3    168:7,22 169:4   250:21 251:4,8
     202:17             44:17 167:6       77:7,24 79:12    169:11,17        251:15 254:13
   absorb 181:19        206:6,7,11,12     81:22 82:4,17    170:3,12         254:21 255:20
        222:6,9,18      206:19 209:23     83:8,19,23       171:15,19        255:24 256:4,7
     223:1,3,4          210:4,14,19       84:4,22 86:1     172:12 174:13    257:23 258:6
     244:4              218:10,18         86:14,24 87:5    178:9 181:1      260:7,15
   abuse 218:17         219:5,15 220:6    88:4,6,15        182:9,12         263:12,19
   acceptable           220:13,15,22      90:10 91:14      184:15 186:5,9   264:3,9,13,16
     234:6              221:2,6 223:8     92:23 93:4       186:16 187:5     265:10 269:10
   Accepted 286:13      223:12 224:15     94:2,19 96:21    187:15 188:24    270:23 274:24
   access 123:17        225:3,5,25        97:12,18,22      190:12,14        276:11 277:6
     127:3,16,20        226:3,21,24       98:14 99:16,21   192:1,8,17,23    278:4 280:23
     158:25             227:12 228:3      100:1,11,23      194:10 195:1     282:4,11
   account 42:21        228:15 231:4      101:11,19        199:3,7 200:10   283:18,21
     42:25 43:8         241:22 242:23     102:13 103:8     200:14,20        284:1 285:4
     44:18,19 146:9     242:25 243:4      103:17 106:8     201:3 202:5      295:23 296:4,6
     146:12,25          261:5,21,24       107:24 109:10    203:6 205:15     296:8 300:7,10
     147:9,14 148:4     262:3,24          109:14,22,25     205:22,25        300:20,25
     148:5,19 149:3   Ackelsberg 2:4      110:3,17,23      206:1 207:6,15   301:9,14,20,24
     149:4,8 163:1      4:6 8:16,17,22    112:20 113:20    207:21,25        302:8,12,21
     167:21 168:1       9:14 14:8 15:2    114:5 115:22     208:4,16       acquiring 96:2
     172:7,7,8,17       15:12,22 16:8     116:24 117:12    209:14,19        104:11
     172:17,18          16:17 17:1,15     118:8,14,18,23   210:8 212:25   acquisition


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0245
                                   Christopher Lutes
                                                                                 Page 309

     229:3              72:17 81:20      84:18 85:16        156:12 159:15    allowed 116:15
   acronym 111:16       136:8 181:10     88:17 91:16        160:6 171:14       146:4 166:21
     142:23             257:6            112:19 117:5       171:20,23,24     allowing 240:25
   act 11:3 271:11    administration     136:23 137:1       176:14 177:8     allows 189:10
   act- 173:7           63:4             179:25 181:9       177:12 180:19    allude 242:2
   acting 65:6        administrative     181:10 194:22      180:21 181:8       259:13
   action 1:5 8:7       60:13,17 61:5    215:3 232:15       189:6,8,9        alluded 237:15
     188:9 306:5,25     61:6,8,9,10,14   235:5,6 255:12     190:17,18,20       240:23 257:4
     307:3              61:19 67:25      283:10,13          200:1,5,6,7      alludes 242:22
   active 302:4,13      68:1,8 71:3,6  agreed 65:11         201:6,15,22        257:24
     302:18             71:18 74:6,11    89:3 109:4         202:1 234:14     alluding 246:4
   actively 60:2        137:10,12,15     189:11 190:5       242:3,14,16,24     278:18
     102:16 112:5     administrator      190:11,12          279:6 281:7,8    Alonzo 35:12
     173:7 224:13       65:6             272:18,19        agreements           36:22 50:12
     226:19,24        admit 299:5      agreeing 85:3        26:15,16 27:7      51:8 60:6
     227:7,8,10       adopt 112:19       180:24             27:8 28:18         61:16 64:2
   activity 34:4      advance 55:24    agreement 5:5,8      30:16,18 31:3      65:15 66:10
   actual 21:5 62:3     129:4 133:24     5:15,20,22,24      32:1 52:3,7        93:21,23 94:14
     83:15 89:23        162:10 249:2     27:11 29:2         73:11,13           225:13
     112:23 132:7,8     289:13           30:24 31:1,3       101:17,22        Alonzo's 225:22
     134:8 176:14     advantage 251:5    31:23 32:7,8       102:2 114:13     alter 302:6
     206:18 224:19    advice 90:25       32:10 33:2,10      132:8 151:19     alteration 301:8
     267:9 279:11     advising 235:12    36:11,17 39:3      151:21 152:6     alterations
     279:14 285:19    affectionally      39:4,8,11,14       152:12 154:11      301:4,5,6,23
     285:22,24          245:21           39:18 40:9,11      154:12,15        altered 300:19
     286:8 290:1      affirmative        41:1,9,16          159:20 169:8     alternative
   add 289:10           11:17 109:25     44:13 51:23        172:21 177:4,7     163:13
     298:1              193:2 292:23     52:18,20,24        183:17 185:12    altogether 93:11
   addition 67:4      affix 305:5        54:21,21,25        191:1,20         amazed 157:21
     130:23 143:3     African 156:19     56:19 57:12,13     193:21 200:15    ambiguous
   additional 64:16     156:22 219:2,4   60:14,18 61:5    ahead 61:13          180:21
     67:7 89:13         227:8            61:9,15,15,19      119:25 139:14    amend 52:15,17
     101:23 117:23    AG 228:21          63:2 64:5          139:21 173:1       188:17
     125:7 142:13     agency 60:14,17    65:16 68:2         184:2 196:24     amended 51:20
     277:18 299:13      61:5,9,14,19     71:19 73:19,21     207:23 221:17      168:19
   address 263:18       63:1 64:5        74:1,4,6,7,11      224:9 271:20     amendment
   adequate 80:7        65:15,25 68:1    84:1 106:2         276:12 290:25      5:13 41:8,12
     266:15             68:1 71:19       135:9 136:8,13     295:3 296:9        44:3 45:19,22
          244:4         74:6,11 81:20    136:23 137:7     air 49:1             47:10
            246:5,7     136:8 137:10     137:11,12,16     al 1:6 8:6,7       amendments
   Adjusters 3:13       137:12,15        137:18,21,22       306:6              51:5
     9:9              agenda 98:20       138:8 141:9      alert 243:1        American
   adjustments        agent 61:10 71:3   143:16 146:9     allegedly 211:2      156:19,22
     289:17             181:11           147:2,9 149:10   alleviate 79:18      219:3,4 227:8
   admin 63:1 64:5    ago 15:15          149:14 150:24    allow 150:3        amortization
     65:15,25 72:9    agree 72:10        150:25 153:4       238:24             296:21


                                WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0246
                                 Christopher Lutes
                                                                                Page 310

    46:12,22 71:16    58:23 59:10      anymore 160:19    approached           211:1,8 221:1
    71:24 78:22       69:2 70:6         282:1              62:9 63:1        ascertain 83:7
    79:25 80:7        71:12 73:17      anyway 29:15        130:25 131:6     aside 45:7 81:13
    81:16,17,21       74:24 82:9       Apologies 29:1      141:3              222:15
    83:1 89:23        83:11,13,22       39:24 66:25      approval 167:5     asked 18:22
    106:16 145:11     93:15 97:3        296:10             254:2              58:22 59:12
    145:21 149:22     99:19 116:22     apologize 25:1    approve 43:6,12      78:3 82:10
    150:19 152:2      124:1 128:16      50:2 113:10        44:16 141:9        98:10 191:7,8
    177:18,19         128:17,23         133:25 146:18      278:24             199:22 208:11
    178:23 179:13     130:18 138:22     187:4 192:3,24   approved 141:8       208:12 214:22
    179:21 186:2      140:7 154:23      256:2 257:14     APR 48:9,13,18       230:6 256:12
    196:14,16,18      161:7,10,11       269:14             48:20 50:7         256:13
    197:18 229:24     162:22,25        apparently          56:12 62:14      asking 24:25
    231:6,7 238:25    163:5,22 164:1    211:1 222:2        80:22 82:1,15      39:13 86:2
    241:1,5,19        164:9 165:14     appear 59:2         82:19,24 85:14     87:10,14
    242:20,25         165:20 166:2     appearances 4:2     85:19 87:1,3       118:19 131:25
    249:11,20         166:22 167:25     8:15               87:15,17,24        162:23 165:12
    257:5 268:9       173:1 184:2,23   appeared 130:4      153:17 154:1       170:17 176:22
    269:7 271:22      187:13,16         237:15             210:6              190:21 206:7
    289:6 292:14      188:12,13        appears 81:25     April 113:4          207:15,17,21
    294:20 297:20     198:21 199:18     211:7 218:12       129:20 259:1       228:15 229:21
   amounts 96:17      207:4,24 208:2    238:23             290:2              233:4 238:24
   analogy 298:18     209:6,9 212:7    applicable 73:6   APRs 56:9            239:17 240:24
   analytic 277:10    214:24 215:7      178:23 280:17      83:15 245:3        265:11,12
    278:6             224:9 229:12     application       Arch 2:5,9         asks 199:14
   analytics 274:2    234:4,20,21       237:4 278:21     area 21:2 79:1     aspect 15:19
    277:13 279:22     236:12 247:6,8   apply 116:13        258:22             21:4 78:5,6
   analyze 277:18     255:5 260:2       146:22           argue 248:16         145:5 207:3
   analyzes 278:21    261:10 266:3     applying 212:17   Arizona 12:13        235:8 259:12
   ancillary 272:9    270:8,10         appointed 13:18   arm's 272:20,21      261:6 279:16
   Angela 183:4       275:14 287:24    appreciate        arrangement        assess 291:14
   Anne 181:4         288:22            42:14 53:20        27:24 34:23      assessment 6:3
    191:22           answered 19:4      75:1 78:10         47:3 49:21         202:15
   annum 176:16       59:23 135:23      90:19 123:1        55:24 139:6,18   asset 19:19
   answer 10:2,7,9    208:12 233:7      149:16 160:22      144:23 197:22      276:14
    10:16 11:9,15    answering 42:4     161:25 175:20      245:18           assets 20:7
    11:24 14:23       117:15 118:21     196:13 212:19    arrangements         141:10,12,17
    15:10,18 16:6     119:4 274:23      219:1 221:20       169:24             141:25 143:4
    17:14,21 18:11   answers 10:1       232:12 233:3     arrival 26:17        143:22 144:23
    18:12 19:3        88:1 98:9,10      247:18 266:7     arrive 289:23        145:11 189:11
    22:25 25:9        118:19 166:14     267:4 272:5,23   arrived 23:11        254:9 264:6,21
    26:12 27:1        166:15,16         275:12             84:6 130:12        266:17 267:7,8
    28:13 30:8,15     196:10           appreciating      arriving 23:1        268:8 269:17
    33:21 43:3,24    anybody 111:23     104:2              27:9 55:7          269:19 270:12
    51:2,17 52:13     128:20 235:1     approach            130:14             270:13,15
    53:11 58:5,22     242:9             122:22 131:4     article 6:13         271:23 273:25


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0247
                                   Christopher Lutes
                                                                             Page 311

     288:14 290:9       219:13 243:16      153:17 154:4   260:25 267:2     42:4,10,25
     290:12             257:24,25,25     averaged 87:20   268:2 273:19     43:6,8 44:5,9
   assist 170:25      attend 98:13,15    avoid 235:9      282:9,15 288:3   44:18,20,21,23
   associate 295:2    attention 12:5     aware 49:19      288:6,21 289:6   44:23 45:7,9
   associated           290:5              101:18 116:9   295:8,10         45:25 46:4,6
     193:12 242:10    attorney 1:3 2:8     119:7 121:20   296:15 298:24    47:7,13 48:19
     246:2 294:17       8:19 228:13        131:7,12       299:12 303:10    49:9,16,17
   associates 201:8     306:3              156:18 159:21 backed 294:21     50:12,20 51:6
   assume 39:4        attorney-client      163:18,25      295:6 296:18     51:9,25 52:11
     43:8 49:17         209:8              168:6,13      background        52:17,25 54:8
     50:10 51:10      attorneys            201:14 205:2   12:9             56:22 57:1
     59:20 62:17        306:25             206:21 212:16 backing 136:14    58:1,17,17,17
     65:18 75:5       attract 67:11        216:16 219:3  bad 63:25         59:5,25 60:6
     77:18 96:18        151:11             220:12 222:23  143:24 266:19    60:16 62:5,16
     103:18 107:25    attractive 55:11     226:12 240:10 Badr 258:18       62:24 64:11,14
     126:2 128:12     audit 250:11         241:16 301:3  balance 16:2      64:16 65:18
     131:24,25          288:7,9 289:4    awareness        24:3 34:5,7,11   66:13,22 67:10
     134:19 140:10      289:13,16          242:14         34:15,19 44:11   70:20,21,25
     152:22 174:7       290:6                             44:24 63:17      73:11,20,22
     211:20 240:8     audited 23:10              B        125:19 231:6     74:1 80:10,25
     244:25 286:4       249:1,7 286:16   B 5:1 6:1 7:1    270:2,3 285:15   80:25 82:12
     288:23             288:8,10,12,24    170:24 243:15   286:2 288:10     83:16 84:15,24
   assumed 45:17        289:3,19          243:16          289:4,6          87:17 88:18
     50:2 127:1,19      296:14 300:1     back 16:11,20   balances 45:10    89:2,10 91:8
   assuming 32:20     auditor 262:23      20:16 22:19     229:7 267:9      92:5,17,17,19
     74:14 81:11        269:21,24         29:7 36:4,4     268:4 269:3      92:21 93:10,17
     120:17 121:12    auditors 268:1      44:22 46:3      270:18 272:3     93:23,24 94:6
     121:13 135:7     August 95:11        54:17 63:8      299:6            94:8,13,14,17
     177:6 187:25       102:1 220:20      67:21 68:17    bank 12:19,24     95:6,11,12
     213:21 229:17      221:20 227:23     69:22 87:16     12:25 13:16,17   102:8 104:6
     254:9 289:7        228:22 231:11     89:8 102:20     13:25 14:9,25    105:9 107:2
   assumption           231:20 232:1      120:5,14 136:7  16:9,19,20       108:10,11,19
     286:4              233:20,20         138:18 150:14   17:12,16 19:13   112:15,17
   assumptions          234:6,25          152:11 159:14   21:17 22:3,14    114:2,3 115:16
     286:24 287:7     Austin 307:12       169:2 174:24    26:10,14,17      116:5,11 117:6
     290:16           author 109:19       174:25 179:5    27:5,9,9,17,21   117:25 118:3
   assure 10:3        availability        189:20 190:2    27:25 28:4,4     122:5,7 125:4
     302:24             185:10            192:21 193:1    31:15 32:13      125:5,15,23
   assured 66:13      available 68:12     196:22 197:20   33:3,12,14       128:2,4,6
   attached 1:25        73:3 81:8         198:15 214:19   34:18,24 35:2    136:2,3,18,18
     109:20 216:20      276:7             221:19 223:24   35:2,14,18,23    136:25 146:12
     217:5,22         Avenue 3:4          231:16 236:1    35:25 36:5,5,8   146:24,25
     284:11 289:21    average 48:9,13     242:17 243:12   36:13,14,22,25   147:8,20,24
     292:9 306:21       82:1,14,15        248:25 249:22   37:4,7,16 38:7   149:12 152:25
   attaches 284:14      85:13 87:1,2      252:12,17       38:14,15,15      155:10,13
   attachment           87:15,17          253:24 257:14   41:2,12,16,22    156:12,15


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0248
                                  Christopher Lutes
                                                                                Page 312

    157:3,3,5         51:3,7,18,19       113:2 211:19       229:14 252:22     240:22 245:6
    159:15,16,24      69:14 127:1,18     271:16 279:20      253:12 257:25     246:16 252:2
    160:14,20,25      158:21 203:18     beginning 94:22     258:21 260:3      253:11 276:5
    172:6,7,8         204:4 220:25       98:22 124:17       273:11 281:6      280:8 295:25
    210:10,13,16      226:9 237:12       138:11 169:20      281:23 282:1      297:4
    210:16,17         237:14 238:16      171:6 259:17       294:16          black 156:21
    211:1 225:23      238:21 243:1      begins 251:16     believed 62:15    blame 255:25,25
    267:6 274:14      260:12 274:13      271:4              62:23             263:21
   bank's 41:20       274:17 286:23     behalf 9:9        believes 166:22   blaming 251:7
    44:19 45:2,3      287:6 288:7        135:16 154:22    bells 248:10      blank 262:6
    51:19 52:23       290:2,9 293:24     155:5 191:9,11   belonged 112:15   blanket 141:17
    65:12 114:1       293:25             256:2 271:11     benefit 258:1       143:3
   bankers 158:6     basic 63:3,16       303:13             279:21 283:5    blanketed
    158:13,22         132:6 189:9       Belcourt 191:5    benefits 119:8      228:14,20
    261:2 263:2       262:2,22          belief 25:10      best 10:2 11:12   blended 87:20
   banking 14:19     basically 9:25      133:3 176:4        290:16          bless 254:11
    228:9,18          25:6 79:13         181:20           bet 299:6,12,25   board 13:16
   banks 14:4         82:6 91:22        believe 14:11     better 59:19        21:19 69:16
    15:25 16:1        123:3 195:5        21:15 27:18        64:14 75:2        93:22 104:3
    17:6 46:14        201:17 236:4       30:16 35:13,17     78:22 89:12       215:24 216:2
    56:5 62:5 98:4    294:9 297:21       36:17 40:10        91:4 98:18        219:1 225:12
    103:1 105:14     basis 33:6 43:12    41:10,15 44:3      100:10 102:23     227:6 252:4,16
    108:15 115:9      44:11 57:18        44:4 52:22         106:24 140:5      252:19 253:8,9
    128:11,13,17      80:4 82:16         54:1 58:12,14      146:1 147:12      253:10,12
    159:24 160:3      87:20 103:23       62:2 65:1 69:4     244:22 280:20     263:11 272:19
    209:22 210:4      128:5 143:7        92:15,18           295:3             273:2 282:19
    218:13,18         144:17 145:15      101:25 106:23    beyond 302:11       284:17
    219:4,12,14,16    162:1 182:6        108:23 112:3     big 66:25 224:4   Bob 22:16
    223:25 224:1      208:6 232:23       112:10 113:4       224:4 235:14      156:11,18,20
    224:19 225:5      270:20 272:12      129:9 130:21       262:23            157:2,13
    225:11,14         273:18 286:5,6     132:16 134:4     bigger 222:17       218:25
    226:20 227:9      288:20 290:15      134:13,16        biggest 96:13     BOD 282:21
    227:12 228:15     296:24             135:1,9 139:23   bill 178:12         285:1
    231:4 241:22     Bates 75:15 76:2    141:4 152:18       179:10,11       Boggs 213:14,19
   barely 18:19       182:14 221:10      155:7,12           281:12,24,25    bona 128:12
    303:1             238:9 254:15       156:19 157:8     Billi 181:4       books 15:6
   base 86:7,11,15    263:14             157:10 160:20      191:22            17:18 36:3
    86:25 87:6       bathroom            168:10 174:22    bio 13:15 67:15     41:14,17 42:13
    126:5 153:20      119:22,25          175:17,25        bit 12:9 15:15      44:11 45:10
    268:14           Bay 258:22          181:5 183:25       17:23 38:19       46:21 57:16
   based 22:25       bear 56:1           184:5,12           39:2 43:4         62:7 63:18
    30:24 33:9        176:16 192:15      191:14 195:8,9     47:19 54:24       65:21 66:2
    35:2 38:11       becoming 245:2      201:2 208:22       74:20,22          179:9 276:15
    40:22,23 41:10    261:7              211:17,18          116:18 143:25     276:18 277:3
    45:22 47:6       began 84:6          219:17 223:11      152:19 192:4      284:15
    48:17 49:14       92:16 104:3        227:5 228:1        196:24 228:1    bootstrapped


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0249
                                  Christopher Lutes
                                                                                    Page 313

    23:5             buffer 81:14       California 12:22      24:3,7 25:5         208:8 211:17
   borrow 56:25       144:6             call 64:16 67:6       35:25 41:23         286:2
    272:17 273:8,9   build 271:13         106:22 128:5        42:1,10,24        cases 299:20
   borrowed 126:4    building 278:15      129:12 130:12       45:2,8 54:1,9     cash 25:7 53:24
    175:11 273:12    buildup 229:25       130:13 164:10       55:1 57:20          68:12 73:3
   borrower          built 274:15         222:6 223:3         62:19,20 63:11      79:25 80:1,7
    170:25           bumping 158:22       243:24,25           67:12 81:15         80:24 81:8,12
   borrowers 86:3    bunch 284:13         252:22 293:15       89:13,14,20         81:14,18 126:8
    131:22           Bureau 2:8         Callaway              90:17 91:13         144:7 147:13
   borrowing         business 24:19       213:21,23,25        105:14,14           185:10 186:4
    126:6 159:8       24:19 25:22         214:5,22 215:1      106:4,24 109:4      229:7,16,25
    176:11 246:13     43:18 121:22        215:6,10,15         123:18 126:2,7      230:8,11,22
   bottom 302:6       121:22,23,24      called 18:8,25        126:9,10,13         231:7 244:2,12
   Box 155:22         156:22 161:22       22:15 27:13         127:4,20            245:12,15
   boy 66:24          164:15 174:8        30:2,3,22           139:24 140:6        246:14 257:5
   brand 112:5,18     174:11 175:4        31:23 32:5          140:21 141:3        257:19,21
   branding           175:19 200:23       45:14 50:11         141:24 143:14       267:9,19 268:4
    112:12            201:5,20            52:8,9 54:1         158:21 159:1,4      268:25 270:16
   break 11:21        204:23 219:3        60:13,21 61:6       159:17 160:24       270:21 272:14
    67:16,16,20       253:14 261:7        61:8 68:19          162:7 163:9,19      272:23,25
    119:22,23,25      261:13,17           69:21,22 75:14      165:3 168:6,17    cash-in-process
    120:4 167:16      262:2,3,11,20       79:17 86:7          169:24 170:6        272:1
    168:23 169:1      287:7               92:19 111:8,24      170:10,10,21      casino 130:3,9
    189:19 192:20    businesses 130:3     126:25 131:2        179:19 185:19       130:10 157:23
    214:18 238:3,6    130:6               146:7 189:6         186:1,8 194:24      158:11,12
    239:5 243:7,11   businessmen          200:22 208:19       196:18,22           201:13
    282:5,8           23:4,22 24:18       211:11 251:17       198:11,15         cause 1:18
   breaking 119:21   buy 20:5,5 57:17     274:5 278:10        232:18 251:23     caused 56:10
   breaks 11:19,20    62:5 65:11,20       282:20 284:15       254:3 265:17      cc 228:23
   breeze 12:11       66:17 106:15        291:6               265:19,23         cease 37:10,14
   brick-and-mo...    106:16 109:5      calling 24:10         267:23 268:6,7      37:20 228:17
    50:8              146:3 160:19        27:14               271:18,22,23      cell 289:22
   bring 65:22        162:4,12          Callnin 148:25        271:23,25         center 130:12,13
   bringing 107:21    232:13 241:4        180:5               272:8,18 273:4    Central 13:16
   broad 2:14,19     buying 94:8        Callnin's 179:6       273:10,12,13      CEO 12:18
    85:1 100:21       150:5 163:11      calls 180:23          273:18,21,22        21:16 22:17
    228:14,20         232:6 241:19        181:2,3           capitalists 23:14     23:20 35:14
   broader 61:15     Byers 3:20 8:23    campaigns             259:22              51:8 69:6
   broke 169:5        302:17              235:22 236:15     card 20:18 21:1       86:22 93:22,23
   broker 89:12                           237:18              96:6 292:8          94:15 98:18,25
    258:21                   C          Canada 210:10       cards 15:1 45:6       100:18 101:5,6
   brother 59:4      C 2:1 3:1 6:10     capacity 183:23       56:7,13             105:2 106:25
   brought 23:14       8:1 298:1        capital 3:7 19:13   care 181:24           130:20 135:2
    141:6 279:12     calculate 78:21      21:21,22 22:6     careful 215:8       CEOs 100:13
   Bu 29:6           calculation          22:7,15,15,22     case 15:13 72:2     certain 136:14
   bucket 22:4         299:14             23:6,15,17,20       81:15 185:15        170:19 171:1


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0250
                                     Christopher Lutes
                                                                                     Page 314

     179:11 212:11       246:10,23           80:2 224:10        160:6,9 187:14     291:25 297:17
     212:15 225:25       247:4,25            228:4,12         chose 150:4          301:4
     228:16 242:25       248:16 249:2        229:13 249:9       151:10,13        clearly 37:14
     247:11 260:14       257:19 271:5,7    charge 251:19        168:3 211:19       98:25 141:6
     273:16 276:8      CFPB 186:20,24        251:20             212:21,23          158:21 175:4
     300:14              187:7,9,19        charge-off 65:12     213:10             179:18 218:17
   certainly 45:18       188:2,20            65:14            chosen 95:14         241:16 270:19
     46:21 55:11       CFPB's 188:9        charged 50:21      Chris 8:3 197:24     289:13
     56:13 66:21       CFPD 188:1            151:6 178:25       240:5 264:17     client 192:15
     88:4 95:25        chain 182:20          196:3 242:25     Christopher 1:9    clients 218:21
     97:6 103:14         188:15,22         charges 69:24        1:15 2:12 4:5    close 228:5
     109:8 117:9         189:24,25         Chart 7:11           8:25 9:10          237:24 240:15
     154:15 166:6        190:8,11          cheaper 198:17       304:2 305:3,9      289:8 290:5
     219:17 220:12       203:18 204:17     check 288:16         306:8,13         close-knit
     224:11 226:18       209:20 222:3      checking 262:1     Christy 1:20         212:20
     241:10 242:7        229:15 236:23       262:3,22           8:10 306:10      closed 55:6
     243:4 247:10        237:15 238:21     Chicago 3:10         307:9            closely 251:11
     254:1               240:23 241:3        54:2             chronological      Club 1:22
   certificate           242:21 244:3      chief 12:18          192:4            co- 253:4
     284:16              266:6               21:20 183:8      chronologically    Coblentz 135:11
   certification 4:9   chains 263:16         275:12 281:13      256:22           code 276:6
     12:15 306:7       challenging           281:18           CID 186:20,24      Codes 304:3
   certify 306:11        228:10            Chippewa             187:18 188:6     coincidence
     306:17,23         chance 77:11          101:18 112:24      188:17             118:1
   CF- 186:23            234:17              113:3,12,16      city 155:24        collapse 268:3
   CFO 12:18 13:1      change 27:2           119:9 121:2      civil 1:5,23 8:7     269:8
     13:3,4,11,12        44:5 52:18          122:22 123:5       187:19 306:5     collapsed 272:6
     13:13 15:21         151:13 183:15       124:19 126:14    Clara 12:22        collateral 81:12
     20:25 21:6          186:25 194:7        126:19 127:14    clarification        142:13,17
     22:1,2,4 25:16      194:17 196:1        128:21 129:11      42:15              145:2,13
     34:3 46:10          282:23 289:11       130:25,25        clarify 11:14        266:16,20,21
     55:5 75:2,4         304:6               131:5,6 132:15     40:24 92:15      collateralize
     77:19 79:7        changed 51:20         132:21 135:5       113:9 184:7        144:3,11
     80:20 85:6          107:2 260:4         135:14,25          221:21 304:3     collateralizing
     87:23 99:11       changes 4:8           149:7 164:4,11   Claster 69:8         145:2
     103:18,22           36:10,16 37:8       173:20 175:5     Claudia 213:14     collecting 19:22
     108:1,21            38:10 108:18        226:15,22          213:19,20,21       143:18 148:6
     120:25 121:4        199:24 204:22     Choke 210:2          213:23,24          220:16
     124:11 128:7        239:1,2 304:1       218:11,15          214:5,22         collection 148:4
     144:13 173:8        306:21,22           223:7 228:5        215:15,22          149:3,4,8,11
     173:25 174:4      changing 37:3         230:24 231:3     clause 32:20         272:1
     174:17 185:8        54:24 183:13        241:17 261:18      242:17           collections 64:12
     189:10 196:12       183:14              261:22 262:6,9   claw 190:2           148:19 149:2
     196:21 208:11     characterizati...     262:13           clean 18:14          167:8,9,12
     208:18,20           230:5 237:11      choose 18:13       clear 33:17 47:4     225:5 227:14
     224:11 240:7      characterize          159:22 160:2,4     47:24 264:14       231:5


                                   WWW.KLWREPORTERS.COM
UNSEALED
                                           App. 0251
                                   Christopher Lutes
                                                                                   Page 315

   collectively         188:20 191:25      23:6,8,19 24:4   conceived          confirmation
     100:7 105:17       265:23 284:3       24:6,13 33:18      111:22             70:13
     237:19           comment 191:24       33:24 34:23      concept 21:5       conform 304:4
   column 286:15        260:12 289:11      70:3,10 71:10      45:14,24 60:5    confused 39:2
     298:1            comments 59:13       84:7 96:14         62:9 79:10         178:7 193:9
   columns 286:8        169:9              98:25 100:19       81:11 111:21     connected 22:12
     286:10 302:1     commingled           100:25 101:7       111:23 112:13      217:21 219:2
   combination          280:13             101:10 102:6       147:6 155:1      Connecticut
     92:10 277:16     committee            102:21 104:21      160:19 161:2       54:3
   combine 295:14       130:16 216:1       111:25 115:4       162:9 165:2      connecting
   combined 55:2      common 17:19         127:5 133:4        168:14,19          22:21
     227:15 266:14      125:17 273:5       138:4 142:1        185:1,6 188:8    connection
     281:13 294:12    Commonwealth         143:12 146:25      196:23 197:6       21:11,16 22:9
     295:10 298:23      1:2 2:3 8:5,16     147:9,13           197:15,24          122:14,18
   combining            302:20 306:2       209:22 219:8     conceptualized       186:21 201:12
     295:12           communicate          224:6 247:1        179:7            connections
   come 42:23 58:2      79:16 236:1        255:3 260:3,5    conceptualizing      225:24
     71:17 80:24        237:8              260:14,21          108:2            consecutively
     89:13,16 104:3   communicated         263:5 265:16     concern 159:18       29:11
     109:4 112:17       78:14 93:20        265:17,18,18       160:13 220:21    consider 253:19
     121:14 122:3       94:7 161:8,14      265:22,23          221:20 223:21      263:11 271:24
     140:2 158:20       206:3 215:6        273:25 286:11      224:23 225:1,7   considerations
     176:6 206:14       241:15             288:18,19          230:23 266:7       187:9 265:4,5
     217:23,24        communicates         294:10           concerned          considered
     249:4 286:11       204:17           company's 26:4       160:12 162:2       95:25 177:2
     289:7,16         communicating        277:10             165:3 173:9        203:14 263:10
   comes 197:13         108:22 190:23    compare 138:16       174:4 221:8        271:9 276:14
     265:17 268:5       204:18 245:14    compared 55:11       223:12 231:2     considering
     283:24             252:12             90:3             concerning           110:15 253:25
   comfort 173:17     communication      compensated          190:8              262:19
     175:18             189:24,25          46:18 65:5       concerns 79:18     consolidated
   comfortable          190:3,9,10       competitive          123:23 205:17      294:6,8
     45:9 62:13         204:20 239:23      277:20             223:7 241:19     constituencies
     67:1 80:7          242:5,8          competitors          241:20             258:12
     87:25 89:7       communicatio...      80:21            concluded          constituted 32:2
     106:5 108:8        103:19 204:25    completed 96:3       303:18           constrained
     144:9 173:13       209:8 214:25     completely 57:3    conduit 19:12        36:1 45:2
     174:3,17           215:9 237:12       249:20 273:19    confer 214:11        105:14,15
     175:22 176:1       240:2,8 241:6    compliance         conference           159:17 160:24
     183:20 198:14    community            284:16             121:20             162:7 179:19
     223:16 240:25      156:23 219:3     compound           confidential       constraint 19:13
   coming 38:14       companies            187:12             37:15            consultant 8:23
     57:25 69:20        46:25 272:19     computation        confidentiality    consultants 60:1
     80:8 89:8          276:10             45:21 47:11        212:19           consultation
     128:25 134:1     company 21:19      conceivably        confirm 286:8        123:9
     182:21 185:18      22:1,2,5,14        118:5              287:16           consulted


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0252
                                   Christopher Lutes
                                                                                  Page 316

     120:25 121:4       107:13,20        corporation          155:10,13         63:13 64:6
   consulting           181:16 183:12      21:14 136:13       161:9,15          65:16 66:5
     104:21,21          193:3 212:8      correct 18:9         183:10,23,23      67:2,6,7 71:18
   consumer 2:8         213:18 223:10      19:2 24:10         184:14 190:6      78:22 79:17
     14:15,20,24        223:15,20          33:1 34:8          214:5,8,8,23      80:1 81:19
     48:9             conversations        60:22,24 61:3      216:7 306:24      92:18 95:5,6
   consumer's           38:13 105:1        72:9 74:2        counterparties      107:12 130:16
     42:21,25           107:14 123:3       83:20 92:1         127:22            139:2,5 142:14
   consumers 46:7       126:17 171:11      114:6 138:9      country 156:5       143:4,9,18
   contact 203:22       213:9 215:14       142:20 152:22    couple 59:12        144:4,11,22
     225:18             223:23 224:1       172:3 183:3,18     202:7 283:2,11    145:2,13 147:4
   contains 306:21      226:3,11,12        193:24 210:11      299:20            147:11 156:13
   contemplated       Conversely           220:19 221:23    course 34:21        156:17 158:6
     194:1              145:4              243:21 253:1       42:16 75:19       167:4 170:25
   context 20:1       conveyed 32:14       274:4 288:11       95:18 110:4       171:5 177:4,7
     204:3,8 210:25     33:5               288:22,24          153:8 159:2       177:20 183:16
     229:8 235:24     conveying            290:13 292:4,5     182:19 199:8      193:20 197:9
     258:16             161:12             292:11,25          203:7 220:2,2     197:14,17
   continue 29:11     convince 257:20      293:12,19        court 1:1 8:9,10    200:1,5,6,22
     56:25 57:10,11   COO 130:20           294:1 301:11       8:12 10:14,21     245:1,9,11,12
     62:6 67:12       cooperate            304:4 305:6        174:9,9 306:1     245:18,25
     91:8 95:20         258:20           corrected 113:6    covenant 268:11     257:6 273:1
     96:10 117:22     copied 279:5,10      195:13 302:17    cover 80:10         278:15,19
     197:22 198:12    copies 76:19       corresponded         162:13 163:10     279:16 280:3,5
   continued 3:1        109:16 217:17      172:20             168:2 186:1       280:6 281:16
     6:1 7:1 182:6      276:9            correspondence       197:8 198:12      281:18 293:6
   continuing         copy 77:6 275:6      5:10,12,14,17      243:16 284:7    credits 225:3
     88:19 224:15       275:7,17 276:3     5:19 6:5,8,12    coverage 80:5     Cree 101:18
   contract 60:12       280:19 281:3       6:14,16,18,20      266:15            112:25 113:3
     112:23,23          284:18 290:1       6:22 7:3,7,10    covered 11:18       113:12,16
     137:2              302:22             7:12,14,16,20      163:11            119:9 120:13
   contracts 70:15    core 277:10        corresponding      CPA 12:12           121:2 122:22
     101:14 111:23    corner 182:14        173:11 210:22    create 91:2         123:5 124:19
     129:17 137:13    corporate 31:14    cost 55:13,18        144:5 185:24      126:14,19
   contractual          53:15,16 68:12     152:3 176:5,7      230:8 232:20      127:14 128:21
     60:12 189:12       73:3 74:13,14      198:17 246:2     created 60:11       129:11 130:25
   contributed          136:17 137:19      249:14             90:19 150:1       130:25 131:5,6
     288:4,15           137:21,22        costs 64:12 71:5     198:18            132:15,21
   control 90:12        138:23 139:3     council 130:20     creating 63:1       135:5,14 136:1
     91:17 146:2,9      143:13 144:2       130:22,23          185:6 265:16      149:7 164:4,11
     147:9,13           185:8,10 186:4     155:2,3 157:15   creation 76:10      173:20 175:5
   controller 13:4      196:12,20          191:23           credit 3:13 5:5,8   226:15,22
   convention 76:5      201:24 246:10    counsel 2:3,12       5:20,22 9:9     crisis 15:21
   conversation         254:8 258:25       2:17 3:2,7,13      15:1,1 20:18      53:21 55:9,12
     28:14 36:22        259:4,7 261:25     8:14 122:7         21:1 45:6 56:7    55:13,22 56:3
     106:9,11           270:21 272:14      135:10 155:8       56:13 62:13       56:10 89:5


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0253
                                    Christopher Lutes
                                                                                    Page 317

   critical 66:11       252:19             148:22,22         dec 252:17          197:14,17
   criticism 37:6     cutoff 167:18        157:20 162:20      282:19             245:1,12,18,25
   Crossover 21:21    Cutrona 216:7        178:22 179:8      December 94:16      257:6 273:1
     69:17                                 179:13,18,22       253:7,9,10        defaulted 147:4
   CSO 247:25                 D            179:24 180:3       286:15            defendants 1:6
   CSR 1:20           D 4:1 8:1 298:1      195:23 231:11     decent 23:7         9:4,6 306:6
     306:10 307:9,9   D.C 3:5,16           237:7 307:5       decide 278:22      define 65:12
   curious 113:6      d/b/a 25:24         day-to-day         decided 26:20       115:5
   current 12:15      DACA 146:8,11        239:23 279:1       46:13 93:24       defined 42:1
     43:17 284:15       146:20,21         days 22:20          117:6 185:16      defines 39:14
   currently 233:8      147:15 149:6       65:11,13,17,24     213:5 233:1       definitely 45:20
   Curry 110:21,25    DACAs 146:8          148:15 161:3       244:8 253:3        56:12 60:3
     126:22,24          148:1,8            161:23 162:11      273:1 276:2        101:9 158:25
     134:21 226:24    daily 33:6 162:1     185:3 239:16      decision 29:19      217:21 230:23
   customer 43:7,9    Dan 9:5 191:4        306:19             30:3,13 50:22      247:20 248:11
     43:11,12,13        234:5,17 303:6    days' 162:3,14      51:23,23 52:9      280:17
     44:16 64:11      DANIEL 3:8           163:11 168:2       52:24 60:25       definition 209:3
     113:22 115:5,7   daniel.shapiro...    197:8              72:19 73:22       Delaware 26:10
     115:11,12,15       3:11              DC 156:24           94:6 102:10        26:14,17 27:6
     115:17,20,21     data 64:12 275:6    deal 38:20 50:17    103:9 104:6        27:10,25 31:15
     116:1,2,8,20       277:13,15,17       50:19 73:8         150:24 151:2       32:13 33:3,14
     119:10 132:8       277:17,18,18       91:1 106:21        151:23 175:15      34:24 35:15
     148:14,17,18       277:24,25          135:4,18,19        178:21 179:12      46:1 47:13
     153:19,21          278:15,21          141:15 158:7       186:24,25          48:19 49:10
     154:2,4 162:1      280:9,14,24        158:14 174:8       187:10 204:14      50:20 51:9
     167:8,11         database 280:10      174:21 175:13      253:5 274:2        52:11,17,25
     206:19 229:3       300:24             184:11,25          278:10,19          54:9 57:1 58:1
     237:3 245:9      databases            185:9,23 187:8     280:3,6            58:17 59:5,25
     278:21,24          280:11             193:10 201:9      decisioning         60:6,16 62:16
   customer's         date 25:13,16       dealing 137:2       167:4 279:16       70:20,21,25
     44:18 65:13        109:18 271:1      deals 107:16       decisions 100:24    73:12,20,23
   customers 14:14      290:3 306:19       185:13             101:7              74:1 89:10
     36:15 42:11        307:10            dealt 21:6         deemed 65:14        92:5 93:23,24
     87:24 88:20      dated 52:20         Dean 21:17         default 63:13       94:7 95:12
     114:1,1,2,9,10     120:15             22:11,13 23:20     64:6 65:16         108:10,19
     114:24,25        dating 267:2        debacle 15:14       66:5 67:2,7        112:15 116:11
     116:10,12        Daugherty 3:14      debit 221:6         71:18 78:22        117:25 118:3
     117:2,8,19         9:8,8 303:5       debt 42:10 56:19    79:17 80:1         122:6,7 125:4
     118:1,6 131:23   Dave 301:15          75:3 89:11         81:19 139:2,5      125:24 128:2,4
     132:9 145:6        303:12             126:10 140:10      142:14 143:5,9     136:2,18,25
     151:11 206:19    David 2:18 9:1       140:11,19          143:18 144:4       153:1 155:11
     206:20 229:24    day 1:18 11:19       142:9 249:11       144:11,22          155:14 159:15
     230:3 240:16       18:16 26:7         267:10,13,21       145:3,13 147:4     160:20 225:24
     241:1,2 245:7      32:12 33:10        268:5 269:4        147:10,11,17       274:15
     245:8              42:16,19 43:18     272:11 289:2       147:23,25         Delaware's
   cut 50:18 166:19     45:17 75:19        296:18             149:13 197:10      104:6 160:14


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0254
                                   Christopher Lutes
                                                                                   Page 318

   delay 43:19          172:6            difficult 262:11     249:24 254:6       111:2,5 113:19
    162:20            describes 78:20      263:4            directors 21:19      119:14,16
   delegation         describing 78:1    difficulties         59:5 69:16         134:8 155:19
    155:21 156:7        81:25 145:19       220:6              93:22 215:24       189:5 191:11
   deliberately       description 5:2    difficulty 62:10     219:1 252:4        205:12 206:10
    139:12              6:2 7:2 277:9      262:22,23,24       253:13 272:19      261:2 286:25
   demand 187:19      design 116:20      digest 188:5       directors-type     disk 300:21
   department         designated         diligence 127:6      216:3            disorder 12:3
    172:16 203:23       284:9              127:13,22        directs 10:9       display 81:25
    278:13 287:8      desire 259:23,24     128:3,8,16,21    disagree 84:12     displeasure
    290:4 291:14        260:3              129:13             90:16 108:6        100:2
   depending 83:1     desist 37:10,14    direct 34:11       disappointed       disproportion...
   depict 79:24         228:17             36:21 44:3         100:8              249:21
   deponent 306:18    desists 37:21        49:15 54:11,11   disclosing 209:7   disrespect 11:4
    306:18            detail 222:23        55:15 85:9       discounting        distinct 246:19
   deposed 9:21         290:9              91:22,25 93:19     222:15             261:13 270:19
    58:19,25          details 45:20        96:11 102:25     discuss 50:10      distinction
    148:24              47:23              103:6 114:9        97:13 98:2,3       114:24 232:12
   deposit 126:5      developed            115:14 116:4       104:8 124:24       233:3
    146:9 147:9         274:18 277:11      118:4 121:18       204:1,2 229:2    distributing
   deposited 44:18      277:12 278:20      140:23 207:24      235:20 252:24      247:23
   deposition 1:9     development          212:7 218:22       264:19           distribution
    1:15 8:3 10:6       104:19             226:10,11        discussed 92:7       102:24 177:17
    10:20 12:5               222:6,9       235:15,22          133:18 134:4     District 1:1,1
    68:16 75:12,25      222:18 223:1,3     236:2,4,15         164:12 169:23      8:8,9 306:1,1
    120:9 166:18        223:4 244:4        237:17 239:23      196:6 203:17     Diver 2:4
    172:5 190:5,7     dherman@m...         241:13 247:13      220:8 236:13     diversification
    249:3 282:15        2:20               247:20 248:19      243:18 253:12      102:24
    303:18 305:4      difference 61:24     253:13 261:15      255:2 277:25     diversity 247:19
    306:8,15            149:21 150:18      261:16 262:20    discussing 50:9    divert 257:20
   depositions          152:7 246:24       264:12 270:13      105:23 125:8     dividend 266:25
    176:23              285:22             275:21,23          134:5 216:4        268:3,8,13
   depositors 126:7   differences        directed 79:21       254:25 256:14    dividended
   deposits 42:10       151:17 152:14    directly 33:24       258:20             264:21 269:8
    49:18 126:4         248:11             34:7,10 36:25    discussion 7:17      269:16 270:14
   depreciated        different 32:5       51:6,18 63:10      35:16 105:6      dividending
    276:17 277:5        52:7 92:21,21      90:22 99:6         173:8 204:8        268:15,17
   depreciation         112:24 135:12      116:3 126:22       245:21 256:12    divine 235:3
    291:10 295:18       151:9 152:7        134:20 154:14      259:6 264:18     docs 135:18,19
    296:20              166:17 182:15      173:5 174:19       266:2            document 28:25
   Deputy 2:8           182:15 194:15      178:20 180:18    discussions          32:23 37:15
   describe 26:24       244:15 247:10      195:10 206:24      26:20 38:11        38:24 39:1,6
    75:6 99:7           247:23 248:7       215:16 223:6       46:11 51:12        39:25 40:18
   described 82:24      258:15 261:11      225:18 240:10      95:8 103:22        41:11 47:16
    92:9 137:11         269:13 283:15      240:11 242:5       104:1 110:10       48:24 69:1
    165:25 167:22       291:15,20          242:22 248:3       110:18,19          75:8,11,24


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0255
                                  Christopher Lutes
                                                                               Page 319

    76:9,11,13,16     58:2 60:21,25 e-mail 2:6,10,15       144:5 164:12      124:12 247:10
    76:18 77:6        88:21 107:22      2:20 3:6,11,17     173:7 184:7       249:4
    78:18 82:3,8      126:19 127:5      5:10,12,14,17      191:16 203:21   edge 277:20
    87:12 90:8        132:24 186:20     5:19 6:5,8,12      239:16 253:11   effect 201:18
    109:11,17,24      197:23 198:14     6:14,16,18,20      255:14 256:12   effective 94:15
    110:5,7 119:20    208:15 215:7      6:22 7:3,7,10      256:21 257:4      94:16 99:14,20
    120:1,9,11,20     217:12 224:18     7:12,14,16,20      289:17 297:3      107:4 117:7
    161:12,13         246:9 253:17      109:21 181:17      297:12 302:15     147:16 259:3
    169:15 171:17     253:25 257:19     182:20 183:15      302:17            295:8
    182:10,22         259:9 263:11      186:15 188:14    early 21:17       effectively
    186:13 188:11     264:15 287:17     188:22 189:24      33:23 53:9        146:11 179:4
    189:2,22 190:3    292:6             189:25 190:8       68:17 88:10       236:5
    190:8 192:3      dollar 96:17       190:10,22,25       110:11,15       effort 227:15
    193:18 199:10     179:21            197:16,21          155:20 158:2    efforts 23:7
    200:13,18        dollars 42:24      199:12 203:10      250:11 252:23     156:25 273:20
    202:8 203:3,8    downside 66:16     203:10,18          253:7 273:11    eight 13:23
    209:17 216:18    downsizing         204:17 209:20    earned 292:24     either 46:15
    217:4,13,14       244:1,22          213:6,17           297:6             77:20 84:15
    219:20 220:3     dozen 166:17       216:21 217:5     earning 64:16       85:9 91:11
    221:13 227:19    draft 120:17       217:15,21,22     earnings 267:22     94:21 103:6
    231:18 233:12    drastic 230:1      226:11 229:9       269:7 275:20      106:4 108:14
    233:17 234:3     drill 286:5        229:15 231:11      287:10,22         116:3 119:22
    234:24 235:17    drive 295:1        234:25 236:13    ease 150:10         126:10,14
    238:12 239:10    drives 229:7       236:23 237:15      152:2             127:6 129:4,22
    250:23 254:19    drop 202:2         237:24 238:16    easier 150:10       158:5 172:4
    256:5 258:4       236:2,4 268:14    238:21 240:23      174:5,22,22       180:18 183:1
    263:23 281:10    drop-down          241:2 242:1,21   easiest 233:18      207:4 219:11
    283:23 285:11     294:24            243:16 244:3     easily 158:11       240:6 241:8
    300:11 302:18    dropped 235:14     244:19,20          267:6             253:8 266:21
    302:22,23,23     drops 268:7        246:5,19         Eastern 1:1 8:9     272:17 273:19
    302:25 303:1     drove 175:15       251:16 252:18      306:1           EL 264:23
   documentation     due 65:11,13,18    256:8,11 257:3   easy 272:5        Elastic 92:19,24
    240:24            65:21,24 127:6    258:16 263:16    EBITDA 291:8        292:8
   documents          127:13,21         264:17 266:6       291:11 292:21   Elder 155:22
    37:21 38:20       128:3,7,15,20     266:24 284:6       298:2,23        electronic 215:9
    40:23 50:17,19    129:12,13       e-mails 186:10     Eckman 121:25     element 68:3
    59:22 73:8        206:24            189:1 228:2        122:2,4,5,15      86:25 139:7,17
    75:19,21,22      Duffy 135:11       231:16 235:10      155:7 183:13    Elevate 13:8,13
    76:4,6,11        duly 1:17 9:11   earlier 71:14        183:20,22         55:18 75:4
    122:11 135:4      306:14            78:20 82:11        185:4 186:19      80:20 87:23
    202:7 217:17                        94:20 95:3         190:23 191:17     88:2,2 99:5
    225:10 251:3             E          97:4 104:10        191:22 192:8      207:9,12,18
    256:1            E 2:1,1,17 3:1,1   108:17 123:8       193:4 199:15      208:8,14,17
   doing 10:10        4:1 5:1 6:1 7:1   123:15 125:8       199:23            264:22 266:13
    24:18 25:21       8:1,1 9:2 45:18   133:20 134:7     economic 198:7      267:25 268:19
    41:12 46:17       47:10             141:25 143:7     economics           270:4 271:1,4


                               WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0256
                                   Christopher Lutes
                                                                                   Page 320

     271:16 272:4     ensuring 149:1       143:12,13,21       53:13,18,18      exbanker
     272:16 273:3,8   enter 64:4,5         146:2,5 151:21     58:8,15 60:7       226:16,19
     273:12,17,18       67:2 105:24        151:23 152:9       128:3 156:23     exceed 144:7
     275:21 276:7       106:1 187:9        155:3,6 159:9      168:1            exceeded 71:24
     276:15 279:20    entered 30:25        161:24 170:5     establishing       Excel 202:8,10
     280:17 281:4       31:24 32:7         172:9,13 196:3     59:22              252:9 283:14
     281:19,20          52:23 60:12,13     200:22 212:13    estate 230:20,20     285:1,6
     288:9,15,16,17     60:20 93:7,7       212:14,14          230:22           excess 48:9
     288:25 290:11      101:16,22          258:23 259:5     et 1:6 8:6,7         79:25 80:1
   Elevate's 208:8      102:2 168:13       266:13,21          306:6              89:14 126:8
   eliminate 243:3    entering 60:15       270:20 271:17    evaluate 124:10      143:7 246:14
   eliminating          105:12 175:4       272:6,16         evaluating 95:2      257:21 272:22
     183:21           enterprise 6:3       281:14 290:11    event 23:18,24       272:25
   embarrassment        202:15           entrance 61:4        24:5 144:8       exchange 182:25
     235:9            entertainment      environment          147:4,16,23,25     199:12 203:11
   employed             156:21             14:4,21 15:5       162:12 174:6       210:9 222:4,4
     306:24           entire 13:10         15:25 80:3         174:21 180:20    exchanged 24:6
   employees            83:20 155:2,3      247:19             260:6,9,13       Exclaim 252:20
     212:16 260:14      261:20           environments       eventually 97:10     252:24,25
     278:14,16,25     entities 49:11       63:6               101:20,22        exclusivity
   enable 230:11        127:16 128:11    equal 276:9          112:21,21          139:7,17,22
   encompass            136:15 150:6     equally 100:8,9      178:1 263:6      exec 216:3
     185:12             267:4,24 269:1   equity 42:9 62:3   everybody          execs 38:12
   encompassed          269:18 271:11      264:24 268:9       234:24             108:22
     253:15             272:12 281:9       268:12,14,18     evolution 38:19    executive 94:21
   Encore 131:2,13      290:10             269:9,19 270:2     51:5               95:16 98:12,13
     132:18 133:1,4   entitled 81:7        270:12,13        evolved 35:2         99:1 112:6,7
     133:7,9 168:16     143:8 284:25       288:1              108:19             124:24 216:1
   encouraged         entity 19:12,21    equivalent 63:13   exact 280:19         260:18
     157:13             21:14,24 27:12     136:7 142:14       286:12 299:14    executives 94:22
   ended 22:9           27:13,19 28:1    era 138:19         exactly 24:1         95:2 96:23
     23:17 56:2         30:1,3,20,25     error 304:5          155:4 173:2        97:1,4,13 98:1
     58:13 96:2         31:15 32:5,15    especially           188:5,6 236:12     99:23 100:6
     104:11 111:11      36:12 43:22        184:10 226:25      238:20 281:1,2     101:1,8 129:1
     112:18 125:6       51:21 52:8,9       247:18             286:16 301:15      260:9
     161:12,13          52:19 53:14,16   essence 57:19        301:19           exercise 190:2
     174:8 180:24       58:9 60:20,25      61:21 64:6       exam 35:19 37:5      291:17
     269:15 297:13      61:6 62:19,20      126:6 142:12       51:14            exercising
     299:16,18          68:20,23 73:19     166:5 197:15     Examination          234:13 241:21
   enforce 149:6        74:8 96:3          201:23 237:4       4:6 9:13         exerted 90:12
   engine 274:2         104:12 123:17      268:6            example 15:14        91:17
     278:10,19          124:3 126:25     essentially 47:8     43:21 44:15      exhibit 5:3,5,8
     280:3,7            130:5 131:1,10     265:22 297:19      144:15 165:18      5:10,12,14,17
   England 292:7        131:13 132:9     establish 59:14      178:3 180:13       5:19,22,24 6:3
   enhance 67:3         136:10 138:5       279:4 295:20       246:25 288:17      6:5,8,10,12,14
   enjoy 99:13          139:25 140:3,4   established        exams 108:12         6:16,18,20,22


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0257
                                   Christopher Lutes
                                                                                  Page 321

     7:3,5,7,10,12    expected 100:9       240:13            273:4,9 289:3    family 62:16
     7:14,16,19,20      100:10 204:3,9   explaining          296:18             65:7 66:12
     29:13 38:21        269:17             77:21 164:21    fact 46:18 59:18     88:24,25 89:17
     45:18 47:10      expecting 55:23      181:17 241:7      87:1,22 99:11      89:19 90:23
     78:11,12         expedition         explanation         118:24 127:1     far 48:22 102:20
     109:12,13          187:21 208:14      67:25 190:16      127:18 131:11      299:18
     120:10 169:12    expense 151:11     Exploration         132:13 158:12    Fargo 226:16
     169:14 171:16      177:3,4 180:22     68:19 69:4        160:25 170:13      261:25 262:5
     182:11 186:12      181:5,14,19,21   explorations        172:4 223:9      fast 88:22
     188:23 189:23      181:23 195:5       260:23            225:11 230:24    faster 251:1
     192:6 199:4        196:5 243:1      explore 102:10      246:21 248:23    father 69:5
     200:11,17          245:4 249:8,9      105:4,23,24,25    255:4 266:5      FDIC 14:1 35:3
     202:4 203:4        276:16,17        exploring           270:25 271:18      35:19 36:19,25
     209:16 213:13      291:9 293:1        103:14            298:12,22          37:7,11 38:8
     216:19 219:22      294:15,17,20     exposure 56:15      299:20             38:15 44:7
     221:12 227:18      295:6,18           231:8           facts 304:4          93:10,17
     231:14 238:10      296:17 298:5     expressing        fair 20:19 90:11     108:14,20
     238:11 239:9       298:24 299:8       100:2 220:21      176:17 272:21      159:16 160:13
     243:10,15          300:6            extensive 67:25     286:17           features 149:19
     250:18 254:16    expenses 64:9      extent 71:4 72:7  fairly 220:8,11      247:14 248:7
     255:22 258:3       71:23 176:24       73:2 81:8       fairness 284:21    February 23:16
     263:14,15          177:1 180:9,13     131:15 132:24   fall 52:14 88:9      26:14 27:4
     283:25 284:16      180:16 272:9       144:16 161:6      94:13 95:10,19     85:5
     301:3 303:11     expensive            161:11 209:7      103:15 104:1     federal 1:23
   exhibits 4:3         262:25,25          215:4 225:2       105:3 210:1        218:16
     28:22,23         experience 22:2      226:9 247:11      291:10           fee 16:21,22
   existing 56:23       26:19 42:18                        fall/winter          17:12 27:17,21
     89:14,17 90:18     107:15 127:7              F          105:22             46:16 47:6
     98:2 108:9,24      225:22           F 2:18            familiar 14:3,18     60:23 61:2
     113:21 114:9     experiencing       facilitated         14:19,24 15:8      65:2 67:7
     114:24 117:1       221:2              172:16            15:11,15,19        69:23 70:14,24
     125:3 126:17     expert 275:13      facilities 55:1,3   16:11,15 18:1      71:6 72:9,17
     127:2,19         expertise 17:23      246:20 255:15     18:3 21:4 23:4     72:19 80:14
     129:24 130:1       26:18 107:21       257:1 266:16      28:18 37:13        97:9 151:6,7
     131:8 132:7,17     116:19 274:1       267:10            75:15,16 78:9      151:14,14
     157:11 168:16      276:6 280:8,22   facility 55:2       78:15 79:3,6       177:25 178:20
     173:21,22        Expiration           56:18 57:4        79:10 82:11        179:11,12,20
     206:11 220:13      307:10             170:25 171:5      86:6,10,11,20      179:20 219:5
     230:25 235:21    explain 40:21        177:20 193:21     100:12 110:25      257:6
     236:14 237:17      70:14 171:22       200:22 245:24     116:19 120:21    feedback 35:2,7
     244:12 245:3,8     194:12,13,16       246:12 249:10     121:11,25          35:8,21
     265:22 280:2       196:7 237:9        254:6,7 255:3     122:1 170:1      feel 80:6 181:17
   exit 230:11          239:16 264:4       257:9,21 266:9    172:19 218:6     fees 17:6,16 67:5
   expanding            265:6 304:5        266:11 267:13     273:24 285:11      67:5 70:21,23
     270:10           explained 71:13      267:22 268:5      285:13             72:15 73:14
   expect 212:10        78:20 165:1        269:4 272:11    families 212:20      151:2,17 178:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0258
                                  Christopher Lutes
                                                                                Page 322

      178:25 180:11    73:19 75:4,21      281:25 282:18      99:20 105:8,19   52:11,17,20,25
      180:13           77:9 78:5          286:2,25 287:4     106:13,15        54:8 57:1 58:1
   Feldman 3:15        80:20 85:6,8       287:8 288:2,15     125:10,12        58:7,17 59:4
   felt 66:21,22       87:23 88:2         290:4 291:13       197:23,24        59:25 60:6,16
      67:1 108:8,11    91:21 94:24        297:6,12,19,22     214:14 224:2     62:16 70:19,21
      108:17 175:22    107:7 111:25       299:23 301:21      234:6 244:17     70:25 72:15
      191:16 230:20    121:6 128:1        306:6            finding 209:22     73:11,20,22
      242:15 247:15    131:5 134:10     Finance's          fine 11:10 37:25   74:1 75:16
      260:5 261:4,11   135:24 136:5       266:17             38:5 72:20,22    76:9 80:18,23
      266:14           136:13 138:5     Finance-Chip...      78:7 97:24       89:10 92:5
   Fiance 290:11       138:18,24          120:13             146:20 203:2     93:23,24 94:6
   fide 128:12         139:4,9,18       Finance/Elevate      218:2 223:19     95:10,12 102:9
   field 42:17         140:9 141:10       272:10             246:8 274:23     103:15 104:5,6
   fifth 81:9          141:18 143:20    Finance/TCAS       finger 287:13      105:2 108:10
   fight 87:8          147:1,3 149:20     147:10           finish 11:23       108:19 112:11
   figure 46:13        159:3 165:9      financial 12:18      17:13 38:3       112:15 113:2
      94:23 96:23      172:16,17,20       15:20 21:3,20      55:25 58:21,23   113:10 116:11
   figured 193:5       172:24 173:18      23:5 32:5,7,15     65:9 83:21       117:25 118:3
      194:2 249:4      174:19 185:9       33:6,15 34:3,3     84:2 85:24       121:14 122:3,5
      276:20           186:8 190:1        36:4 41:15,18      98:8,10 115:24   122:7 123:18
   figuring 96:8       193:23 194:25      44:24 45:25        118:10,17        125:4,23 128:2
   file 252:9 284:25   195:10,15          46:14 47:12        119:3 132:22     128:3 136:2,18
      285:13 301:12    196:4 201:18       53:21,23 54:6      138:1 161:16     136:22,25
      301:23,23        203:23 206:24      55:12 56:3,10      165:13 166:20    139:25 140:20
   filed 228:9         207:13,14,20       56:24 63:10        172:10 205:22    141:2,5 152:25
      288:19           208:10,11,13       79:1 89:5          232:10 300:11    155:10,13
   Fina- 89:3          208:18 213:9       98:23 103:24     finished 117:15    159:15 160:13
   final 6:6 120:18    214:23 216:11      114:18 121:5       117:16,17        160:20 162:24
      285:1 288:7      219:9 222:16       123:11,12        finishes 24:24     168:13 169:6
   finalize 246:11     224:13 233:10      124:10 125:17      187:3            169:11,20
   finalized 26:16     234:8 237:19       165:11 294:6,9   firm 135:11        175:6 182:24
      253:23           240:4,7 241:7      294:9 296:15       307:11           184:25 185:5
   finalizing 106:2    243:19 244:11    financially        firms 22:7 24:7    190:15,22
      106:21           245:5 249:5        307:2              135:12           194:14 225:23
   finally 9:16 12:2   251:20,21,22     financials 23:10   first 9:11,19      247:17 251:9
      193:5 274:17     253:3 255:14       249:1,7 286:16     20:13,20 21:6    253:12 255:5,5
      284:24           259:17 261:20      288:13,19,25       26:9,14,17       261:1 267:2
   finance 1:6 3:2     262:8 264:22       289:3,19,19        27:5,9,25        270:24 271:7
      5:9 8:6 9:4      266:10 268:6,7     300:1              29:17 31:15      274:14,14
      13:5,11 15:21    268:12,14        financing 54:10      32:13 33:3,14    279:10 284:19
      20:23 21:10,12   269:2,3,9          55:6,24 104:12     34:24 35:8,14    289:14 292:19
      21:13,18 22:10   270:3,15,21,22     140:23 255:7       35:19 37:5     first-time 115:6
      22:12,18 25:20   272:14,15,22     financings           44:1 45:24,25    115:15
      36:11 38:12      273:9,14,17,25     173:16             47:13 48:19    fishing 187:20
      44:21 49:11      274:18 276:19    find 57:2,8,15       49:9 50:19       208:13
      53:15,22 69:20   277:12 278:6       61:22 88:23,23     51:9,13,22     five 271:7


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0259
                                    Christopher Lutes
                                                                                   Page 323

   fixed 64:1,20         80:24 247:17      107:19 110:13      247:3 260:1,11     23:19
      66:16 197:13     forget 131:19       110:22 112:2       261:9 265:9      four 262:23
      198:4,6 293:5      226:16            113:17,24          268:21 274:19    fourth 72:13,13
   flew 157:21         forgetting          115:2 116:17       274:21,22          72:14,24 112:3
   flight 13:23          167:13            117:4 119:11       275:10 276:25    frank 260:10
   flip 29:1           forgive 35:10       120:17 121:3       277:22 278:2     frankly 127:17
   flipping 250:20       148:21            122:17,23          279:25 284:16    frees 186:4
   floating 54:22      forgot 155:23       123:6,20           300:13,19        Freeway 307:11
   Floor 3:16            172:9,13          124:22 126:10      301:7,9          freeze 147:13
      307:12           form 14:7,22        127:9,24         forma 267:16       frequent 224:22
   flow 5:3 80:1,8       15:9,17 16:5      128:14 133:2     formal 25:21       frequently 215:6
      80:24 81:8,18      16:13,14,25       135:6,21,22        157:14 234:7       220:11 224:20
      116:20 126:8       17:20 18:10       136:16 137:14      240:20 241:6       226:8
      244:12 245:12      19:24 20:3        137:20 138:20      242:1,5          friends 62:16
      246:14 272:25      22:24 25:8        138:21 139:10    formally 53:1        65:7 66:12
   flows 144:7           26:11 28:11       139:20 140:12      108:14 242:6       88:24,25 89:17
   focus 102:5           29:20,24 30:4     140:13 141:19    format 6:4           89:19 90:23
      136:21             30:7,14 31:16     142:6,7,17         117:24 210:7     front 28:20
   focused 78:4          31:19 32:16       144:19 145:23      285:13             136:4 157:19
      109:2 224:5        33:7,8,20 34:9    146:13,17        formation 57:24      167:21
   folks 130:18          34:16 37:18       147:21 149:24    formed 53:7        frustrated
      204:24             41:7,25 42:9      151:4 153:2,13     234:18             166:14
   following             43:2,23 47:9      154:10 162:11    former 114:25      full 12:5 47:25
      252:23 286:13      48:11,16,23       163:3,21 164:8     115:25 116:1       166:22 179:13
      306:12             49:13 51:1        165:19 166:1       116:11 117:1       291:8 294:19
   follows 9:12          52:12 53:10       167:23,24          230:3 241:1      fully 277:5
      47:14              54:18 58:4        169:22 170:8       278:3            function 61:7,8
   forecast 86:7,11      59:7 60:12        172:25 178:6     formers 229:5,6      61:8,10 79:17
      86:15,20,23,25     61:12 68:10,21    180:15 184:1     formula 289:21       163:1 224:12
      204:8,19,20        68:25 69:25       184:22 187:11    Fort 1:21,22         224:13
      230:6 282:20       70:5 71:7,11      188:10 191:13      23:4,21 24:17    functioned 68:1
      282:21 283:8       73:16 74:9,23     194:8,9,21       forth 150:14         68:2 144:12
      283:10 285:1       77:16 79:4,22     201:1,21 202:8   forward 219:13     functioning 53:8
      285:23 286:21      82:2,7 83:4       202:20 205:11      219:16 234:12    functions 79:15
      286:23             84:10 86:9        207:1,2 209:25     273:23             291:16
   forecasted 286:1      87:4,9 88:13      212:5,6 218:12   forwarding         fund 20:22 21:8
      286:24             88:14 90:5,6      219:7,13 220:9     211:5,7            22:15 24:4
   forecasting           90:15 92:13       220:23,24        forwards 211:3       43:8,10 50:3,4
      229:22             93:1,12 94:11     222:11,19,20     foundation           50:5,11,13,16
   forecasts 6:17        96:15 97:2        223:14 224:7,8     93:14 221:24       53:7,13,16
      86:12 87:6         99:15,18,24       224:25 229:11    founded 23:3         54:1,3 55:24
      204:5 229:2        100:4,20 101:3    230:13,14,17     founder 24:12        57:24 58:8,9
      283:4 285:21       101:4,15          231:23 232:14      156:20             58:15 59:15,20
      285:25             102:12,15,23      233:24 234:2     founders 24:5,8      59:22 60:9,10
   foregoing 305:4       103:12 104:24     236:7,11           24:9,10            60:17 61:17,17
   foremost 80:18        104:25 107:18     239:25 242:7     founders/inve...     61:19,20 62:2


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0260
                                   Christopher Lutes
                                                                               Page 324

     62:8,12,19,25      244:16,17      generally 16:16      192:2 198:11     296:9 299:12
     63:14,15,16        272:2 273:20     16:20 61:25        200:12 231:17 go-forward
     64:10,18,19,20   fundings 229:5     84:18 85:3,3,7     234:17 237:23    57:18
     65:20,22 66:1    funds 5:3 42:5     97:14 98:1,6       242:18 254:17 goal 117:22
     66:8 67:2 68:9     43:11,14 54:4    100:7 138:23       298:3          going 9:25 10:10
     68:13 69:4         55:13,18 56:5    152:2 175:21     given 158:10       11:1,19 12:8
     70:11 71:3,16      106:6 125:24     250:1 265:6        199:22 253:11    12:11 18:16
     71:24 73:1,4       126:3,4,6        282:23 286:13      290:4 306:16     20:16 28:21
     74:2,3,7,13,16     168:4 173:18     294:7            gives 147:19,24    38:23 41:3
     77:15 78:24        181:11 244:14  generate 17:6,12   giving 12:5        42:15,21 43:5
     80:9 81:7 88:8     246:2 257:20     17:16              46:21 118:23     50:20 54:19
     88:12 89:1,15    further 35:4     generated 23:7       172:24 192:24    56:22,24 57:2
     90:4,22 91:9       51:20 300:9      34:4 71:25         224:22 231:21    57:6,14,15,17
     91:10,18 92:11     306:17,23        275:25             259:5            61:21 63:18
     104:5 122:10       307:1          generating         glad 256:22        75:18,23 76:20
     123:18 124:21    future 21:25       46:16 245:3      go 9:18 11:24      89:21 92:21
     134:2,2 136:9      24:4 87:2        299:2              12:8 21:25       94:8,9 95:9
     138:25 139:3       114:10,10      generation           38:18 42:21      96:1,24 97:8
     144:18 148:16      233:9 285:21     96:22              50:15,15 52:3    100:19 101:25
     157:18 160:17    Fw 5:15 6:13,21  generations          57:8 61:13,21    102:6 105:13
     169:25 170:14      7:10             96:20              63:25 87:16      105:16,18,19
     184:21 193:12                     generic 115:13       89:18 96:24      106:5,18 107:3
     193:13 194:5             G        gentleman 58:12      97:10 108:25     109:11,15
     194:19,23,23     G 8:1              210:22             119:25 129:14    112:9 119:22
     197:25 198:1     GAAP 289:18      gentlemen 158:4      132:10 139:14    129:7 134:2
     223:5 229:4      gain 37:1        getting 17:22        139:21 147:8     138:13 160:10
     230:9 244:5      game 44:10         38:6 55:17         149:12 157:7     160:19 162:4
     245:22 254:25    gather 249:13      61:1 62:11         157:13 159:14    162:12 167:16
     272:8 273:3,10     263:7 286:25     63:17 67:4         173:1 174:8,24   169:12,12
   funded 111:7       gathered 94:23     80:5 89:7          175:9 184:2      176:2 184:2
     162:23 169:6       97:13            176:8,10           189:15 197:23    188:6 189:5
     169:19 237:6     geared 262:14      188:15 191:19      197:24 198:9     190:2,17 191:9
   funding 23:7       Gee 259:9          198:15 228:4       207:23 208:14    191:21,22
     42:23 54:6       general 1:3 2:8    242:25 245:11      214:11 221:17    194:2,14 196:2
     57:19 105:16       14:21 36:20      245:12,19          224:9 230:21     196:16 197:12
     107:10 108:5       90:18 143:13     247:9 256:1        232:19 236:21    197:16 198:3,5
     109:3,8 125:12     154:1 155:8,13   257:8 258:18       242:17 244:17    202:2 207:19
     148:4,6,13         215:5 216:7      262:22,23,24       250:5,14         208:13 214:15
     159:4 163:14       228:13 267:7     272:25 275:15      253:24 258:23    214:23 217:12
     163:19,19          286:11,19        276:5 280:8        259:15,18,23     228:7 230:21
     167:20 170:20      299:23 306:3     284:3,22           259:24 261:4     231:22 233:21
     171:1 172:18     general's 8:19   gist 252:16          268:4 271:20     234:7 237:16
     183:16 184:19    generalization   give 32:17 76:12     273:22 274:2     237:23 239:17
     204:4,9 205:3      299:6            78:16 154:5        276:12 285:14    241:7 243:23
     229:19,19        generalize         160:11 161:9       288:6 290:25     244:11,25
     233:6 243:20       297:24           166:21 172:24      294:19 295:3,8   245:23 247:8


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0261
                                 Christopher Lutes
                                                                                 Page 325

     250:15 254:24    143:6,24           256:13,13,14       170:1,7 171:5    guaranteeing
     256:16 257:2     144:14,18,23       256:25 257:5       171:11 172:2,8    201:18
     260:23,25        145:3,11,21,25     257:10,19          172:18 173:4,5   guards 258:17
     261:8 263:8      146:2,5,22,23      264:18 266:8       173:5,11,15,16   guess 22:4 46:2
     266:9,12         147:3,5 148:9      267:12 272:23      173:19,20         46:8 48:25
     267:18 269:16    148:16 149:3       272:25 284:4       174:11 175:5,8    54:19 63:4
     271:21 278:1     149:11,25          284:15 293:4       175:10,18,19      85:3 89:21
     282:25 283:1,1   150:5,23 152:6     296:18 299:9       176:1,4 179:10    92:22 102:1
     283:2,2,3,23     152:8,12 153:5     300:3,6,14,16      180:17 181:4      116:21 138:13
     285:5,6 286:3    153:10,15          300:19 301:8       181:12 184:6,9    173:20 196:17
     288:21,23        154:2,13           301:10 302:18      184:13,25         197:12 211:4
     290:19 295:1     159:10,11,21       302:19,19          185:9,11,22,25    218:16 239:2
   Goldman 158:5      160:6,17         GPLS's 198:6         188:3 190:25      256:16 257:2
   good 9:15 18:18    161:23 162:4       244:1              191:4,8,9,18      289:25 298:25
     18:22 22:8       162:10 163:1     GPLS/Split 7:17      191:19,20         300:2,17
     119:25 167:18    163:10 165:6     Grant 264:25         193:22 195:18    guessing 10:10
     168:22 186:6     177:10 178:12      268:1 269:22       196:15 197:3,4    35:9 89:22
     188:9 225:17     178:22 179:3       288:8 289:5,15     200:5 206:22      238:22
     238:3,4 242:12   179:14 180:14    granted 128:1        212:13 213:1
     244:20 251:25    180:17 181:7     great 5:3 57:9       226:14,22                H
     257:19 266:14    181:10,12          105:8 106:12       246:25 292:1     H 5:1 6:1 7:1
     267:1 282:5      185:1,14,16,19     106:13 111:16      293:24           half 80:22,22
     292:18           185:24 195:6,9     111:24 112:13    Grogan 2:4          303:9
   Goodness           197:2,2,8,12       148:10 149:17    gross 82:16        halfway 166:18
     238:19           204:4 205:3,5      152:24 153:5,9     178:2 179:15     hall 8:18 9:7
   Goodwin 3:4        205:7 206:3        153:15,18,25       296:24 299:5      161:11 192:15
   gosh 262:19        220:13,17          154:5 168:8      grossed 267:17     halt 231:22
   gotten 184:13      221:22 222:10      206:22,22          268:16 297:10     232:6 233:22
   government         222:13,17          212:13 213:2     group 197:24        234:9
     157:24 210:3     223:5,17           217:11 284:3,4     200:24 201:20    halting 242:19
     231:3 241:21     229:10,17,18       292:1 293:24     grow 57:7 97:6     handle 63:3
   GPL 6:6 111:8      229:20 230:9     greater 56:9         141:1 244:10      167:9 177:9
     153:9 256:1      231:7 232:5,12     87:20 210:5        257:17 262:21     197:3 209:23
   GPLP 5:11 6:13     232:21 233:9     Green 5:6          growing 88:22      handled 155:4
     6:23 7:9,13,21   234:9 237:16       134:12,24          257:8             180:10
     182:16 239:7     237:21,21          136:22,24        growth 24:4        handling 210:13
     256:4 284:6      238:24 239:18      137:5,8 138:7      246:15            210:19
   GPLS 6:19,23       240:9,20           141:16 148:3,4   guarantee 31:3     hands 100:17
     111:8,12         241:18,24          148:8,10,19,20     31:14 74:6,13    hands-on
     135:16 136:9     242:2,11,18        149:3,8,12         74:15 136:12      100:15
     136:19 137:7     243:2,18,25        152:16 153:12      136:17 137:18    handshake
     137:16,19        244:5,14,21        153:22 154:19      137:22 138:23     135:5,8
     138:5,10 139:4   245:13,14,16       154:22 155:17      139:1,4 144:2    Hang 217:10
     139:19,25        245:24 246:6,7     155:19 168:11      201:24 254:8      221:15 239:12
     140:3,4 141:21   246:9,14           168:12 169:7     guaranteed         happen 21:10
     142:15,18        249:10 254:8       169:21,25          138:10 249:10     42:15 205:2


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0262
                                 Christopher Lutes
                                                                                 Page 326

    212:24 266:19     172:1,7,17,24    height 53:20         259:9 275:11     huge 280:10
   happened 15:16     173:4,4,10,14      210:2 218:15       275:16           hundred 42:12
    18:2 35:17        173:15,20,24       228:5 241:17     high-level 261:2    45:3 46:19
    37:9 45:13        174:2,2,6,10     held 8:8 65:19     higher 55:19        91:11 125:18
    88:18 94:6        174:18,18,24       161:21 220:17      56:11 153:10      148:14,18
    95:17 118:2       175:7,9,11,12      272:14             153:16,18,25      159:18 160:15
    148:21 156:10     175:12,19,20     help 36:14 51:25     154:1 245:7       161:21 162:5,6
    158:14 164:7      176:1,3,4,10       57:10 58:16      highlighted         166:8 170:18
    168:21 179:17     176:19 177:13      59:25 74:22        296:12 297:2      273:15 283:15
    202:23,25         177:14 181:21      77:12 78:3       highlights          284:18 295:15
    232:1 256:24      182:5,5 183:21     79:14 88:24        292:13           hungry 167:17
    301:2             183:24 185:11      114:4 115:18     highly 56:16       Huseby 307:10
   happening 9:21     185:11 186:3,3     149:6 167:10       99:13
    56:2 57:22        186:25 187:8       168:4 169:25     hire 25:13,16               I
    91:23 95:24       187:10 188:8       176:12,12        hired 226:15       iackelsberg@l...
    100:14 102:14     188:18 189:5       231:7 273:3      hiring 21:9          2:6
    204:22 244:24     191:12 193:6       278:21           historical         idea 76:24 173:2
    259:3 270:1       193:12,22,23     helped 167:10        277:13 279:22      184:18 188:9
   happens 63:5       194:4,18,19      helping 44:20,21   history 127:7        190:25 191:19
    123:19 127:23     195:16,19,20       60:3 64:13         279:7              194:11 195:4
    160:14,18         196:13,14,15       65:7 66:24       hold 15:5 16:2       242:12 255:2
    179:24 268:2      197:4,4,20,21      75:6 77:21         17:17 20:6       ideas 101:8
   happy 100:9        198:3,3,16       helps 109:8          40:13 100:6      identical 76:23
    214:10            199:15,19        hereto 1:25          124:14 166:12      77:4
   hard 77:6          200:4,24         Herman 2:18          232:17 259:14    identification
    205:23 209:22     225:21             9:1,1 101:3,15   holding 44:5,23      102:9
    236:25 256:2     Haynes' 184:18      251:7 265:9        45:3 144:14      identified 7:19
    290:1             201:8              268:21 274:21      162:6              28:23 75:12
   harmed 266:22     He'll 84:2          278:1 283:17     holds 99:22,22       76:1 107:25
   Harris 210:17     head 10:25          300:10,23          99:25 221:5        109:7 110:11
   Harvison 55:5      106:25 177:6       301:2,11,18,22   holidays 253:11      120:10
    121:19 129:9     heads 231:21        302:1,11 303:2   home 211:20        identify 8:21
    134:13 155:1     hear 36:24          303:13           honest 45:16         109:11 115:19
    181:13 237:13     187:6 223:6      hey 46:13 56:17    Honolulu 13:20       120:11 169:12
    241:12 247:15     251:7              56:23 147:10     honor 237:2          194:14
    260:17           heard 44:8          149:12 175:11    hook 162:5         identifying
   Havre 155:25       75:16 79:2         176:2 177:22     hooked 225:20        108:3
   Hawaii 13:20       115:1 235:13       187:25 188:16    hope 259:18        II 21:8 50:3,4,11
   Haws 3:9 9:6       252:13             192:7 205:2      hotel 158:12         53:13,16 55:25
   Haynes 5:6,8,13   hearing 12:3        258:22 268:12    hour 303:9           58:8,9,15
    5:18 121:10,12   Heartland 68:19   hiccup 144:8       housed 274:19        59:15,20,22
    121:13,15,16      69:4             hidden 300:17        275:1 276:1        60:9,10,17
    121:21 122:15    heavily 156:21      302:2              279:15             61:17,20 62:2
    130:7 170:1,5     224:11           high 48:15 64:22   Household            62:8,12,25
    170:5 171:6,11   hedge 54:1,3,4      82:25 100:6        14:25 20:14,15     63:14,15,16
    171:12,25         56:5 62:19         158:12 212:17      20:17,25           64:10,18,19,20


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0263
                                   Christopher Lutes
                                                                                    Page 327

      65:20 66:9        47:19 62:23      incrementally        300:15              124:13
      67:3 68:13        80:13 161:18       205:4            inner-family        intent 42:4 43:6
      69:4 71:16,24     247:16           incur 63:19          212:22              118:12 196:21
      74:3,13,16      importantly        incurred 180:10    innovations           234:9
      78:24 80:9        63:7 67:10         180:12 181:5       95:3              intentionally
      81:7 89:1,15    impossible         incurring          input 123:2           118:13
      90:22 91:9,10     271:13             151:10 245:5     inquiries 206:2     interacting
      91:18 104:5     impressed            246:1 299:18     inserted 114:14       175:23
      136:9 138:25      158:17           independent        install- 36:2       interaction
      139:3 160:18    impression           194:19             208:22              49:15 121:18
   illegal 211:2        36:23            Indian 107:17      installment           213:22,24
   Illinois 3:10      improves 245:10      156:20             33:11,13 34:18    interchangeably
   illness 12:3       improving 245:6    individual 86:2      35:20 36:2          61:23
   ILP 246:24         in-house 161:15      86:3,3 152:13      41:13 43:7        intercompany
      247:1 291:25    inadvertently        174:10 179:16      53:3 56:8           272:11
      293:23 294:18     190:1              180:2 214:21       70:19,22 82:13    interest 32:14
      295:12,21       inartful 265:14      280:11             82:15 83:17         33:5,11 34:13
   imagination        inception 170:4    industries           84:8,17 85:8        36:4 41:3
      275:13          include 252:4,7      218:19 228:16      85:14 87:17,18      44:25 72:12,24
   imagine 61:18        291:9              262:15             87:19 88:19,20      73:6 80:14
      262:1,2 290:3   included 275:18    industry 16:16       92:4 93:25          81:10,23 82:13
   immaterial           282:18,19          121:20 145:5       94:18,25 96:12      90:7 141:17
      182:8           including          influence 241:22     96:19 107:4,11      146:12 148:16
   immediate            218:19           information          117:3,7 171:1       160:17 165:5
      162:7 236:25    income 46:16         38:7 78:13,14      208:25 218:22       176:7,16 177:3
   immediately          67:8 70:12,24      82:19 161:7        244:9 255:9         177:4,13,15
      271:14            71:16 72:24,24     163:15 187:21      274:17 275:22       181:21 182:6
   immersed             78:23 80:1         222:5 235:25       280:4,5 291:25      196:25 212:17
      114:22            81:20 143:8        280:6 281:7,13     292:24 293:9        220:14 249:8,9
   impact 204:25        249:6 291:8      informative        installment-ty...     257:22 272:21
      220:13 243:4      297:5,10,14        198:25             96:9                291:9 293:1
      261:23 262:16     298:9 299:1,2    informed 94:12     instance 1:16         294:14,17,20
   impetus 262:18       299:24 300:3       94:14,15 253:4     95:22 104:9         295:5 296:17
   implement          Incorporated       informing 95:13      169:7,20 181:4      298:5,24 299:8
      197:1             8:7                104:6              226:14              300:6
   implemented        incorporating      initial 27:22      instances 29:5      interested 63:12
      197:1 275:5       279:6,7            112:12,22,22     instigation           64:1 66:14
   implications       incorrect 240:18     112:22 121:18      52:11               106:21 107:9
      123:12          increase 144:15      126:13 133:16    instituting 36:10     129:7 130:10
   imply 115:20         145:1 151:14       154:8 155:19     institutional         130:11 156:13
      116:1             231:7              164:19 168:18      89:6 90:20          156:16 188:2
   implying 117:18    increased            168:18 171:10    instruct 214:24       206:17 219:5
      280:1             144:24 196:15      183:15 264:20    insurance 7:15        219:15 242:4
   importance         increasing 41:12   initially 24:19      258:17,20,21        244:4 258:13
      227:11          incremental          89:21 124:18       258:25 259:4,7      259:8 261:3
   important 10:13      89:21              246:13 273:7,8   intend 57:14          283:6 307:2


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0264
                                  Christopher Lutes
                                                                                  Page 328

   interests 232:6   investment 24:2      75:5 77:20,21      192:7,13 199:2   joined 23:9
     233:22            25:5 68:18         80:19 85:8         203:24 220:7     Joiner 208:15
   intermediary        75:3 79:20         87:19 92:24        228:7 235:20     joining 9:7
     110:20 194:3      80:14 142:18       100:16 101:6,9     236:13           joked 245:21
     194:18            144:15,17,21       102:17 103:19    issued 188:20      JOSH 1:3 306:3
   internally          147:6 158:6,13     103:21,25          228:14           Judge 208:14
     277:14            158:22 170:1,5     111:1 112:5      issues 97:14       judgment 99:17
   international       171:25 172:1       113:18 114:21      212:22 265:15      270:1
     272:6             193:12 194:5       119:14,15        IT-type 27:20      July 88:18 89:22
   internet 132:10     194:18 222:16      122:6,9 123:7    item 22:4 249:8      89:25 102:1
   interpretation      245:16 246:5       125:9 131:7        284:24 287:25      104:5
     188:14,21         261:2 263:2        134:8,22           296:17           June 182:25
     191:15          investments 5:6      135:13 136:17    items 284:11         186:19 284:10
   interpreted         5:8 56:5           154:14 156:21      291:10             285:1 289:12
     277:9 279:13      121:12 171:6       157:5 160:1      iterations 34:25
   interrupt 72:13   investor 21:18       166:9 171:12                               K
     85:25 92:14       68:9 69:3          173:7,8 184:8            J          KapCharge
     119:5             72:25 77:13        184:13 209:11    jail 133:12         242:23
   interrupted         80:12 81:9         224:11,13        January 23:2       Kaplan 8:12
     268:23            146:4 222:13       225:13,14          25:17 26:4,8,8   Katten 3:9
   Interruption        222:17 223:5       226:5,9,19         31:24 52:21       135:15 183:2
     295:22 296:1    investor/lender      227:7,10           55:5 94:16        255:25 256:2
     301:13            90:20              248:19 255:1       99:3 107:4       keep 36:1 57:16
   interview         investors 19:16      258:12 265:16      117:8 199:13      196:9 290:14
     202:18,22         21:22 36:6       involvement          255:21 257:16    keeping 41:16
   interviewed         57:16 61:22        123:3 226:2        285:19            46:20 220:12
     202:13            62:12,14,18,24   involves 101:7     Jason 55:5          244:4 254:14
   interviewing        63:14,21 64:19   IOP 296:22           121:19 129:9     Ken 22:17 35:18
     22:9              66:9 68:17       IPO 259:22,24        133:14 134:13     38:11 55:5
   introduce 65:7      73:4 74:21         260:6              134:25 154:25     56:22,22 68:19
     162:10 219:11     78:1 79:14,18    irrespective         157:7 158:9       68:23 69:5,5
   introduced          80:6,12 81:5       255:12             164:5 165:17      93:22 94:7,15
     139:8 161:2       81:12 89:15      Irv 2:4 8:17,20      181:13 235:13     98:17,24 99:6
     168:14 173:15     160:18 185:19      18:21 83:22,25     235:14,25         99:11,20
     175:23 189:23     197:25 198:4       85:25 86:19        237:13 241:12     100:17,17,25
   introduces          205:7,14,17        87:14 98:9         242:8,9 247:14    101:6 105:2,4
     45:19,20          206:3 221:22       166:13 189:15      260:16,20         105:7,23
   introduction        222:10 259:21      207:19 216:20      280:21 287:1      106:22 108:22
     45:13             260:6              299:11           Jeez 205:22         133:15,16
   invest 62:1,25    invoice 181:9      Irving 92:17,19    Jefferson 3:15      134:16,18
     66:17 68:11     involve 100:14       95:5,10 108:10   jobs 99:23          183:4 222:25
   invested 73:2       214:2              112:16 125:5     John 21:17          223:6 224:4,10
     145:25 230:9    involved 18:4        128:6 136:2,18     23:20 69:8,10     224:18,20
   investigative       20:16 21:3         156:12,14,14       69:15             228:23 229:1
     187:19            46:9,11 60:2       157:2            Johnson 156:11      231:21 247:14
   investing 62:21     69:6 74:20       issue 189:15         218:25 225:13     252:22 260:16


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0265
                                Christopher Lutes
                                                                           Page 329

     260:20,22      knew 21:20 63:8    97:8,9 98:19     154:14 155:1    237:5,12,13,14
     280:21          66:9 119:16       98:21,24 100:8   155:14,15,16    239:1 241:4,21
   Kenneth 2:17      122:5 126:16      100:9 101:13     155:25 156:3    241:25 242:1,4
     9:1             126:21 254:1      102:20,22,23     156:20,22,23    242:15 243:2
   kept 157:1        256:17            104:8,10,16      157:1,5,13,24   244:1 245:11
   Kevin 3:20 8:22 know 9:18 10:10     105:4,4,7,11     158:13,17,20    245:14,15,15
   key 277:19        10:23 11:9,10     105:12,24        159:16,21       245:16,17,19
   kidding 303:11    15:24 16:19       106:12,14,15     160:25 161:13   245:22,23
   kind 16:12,23     18:8,17 19:1,6    106:16 107:1,3   161:17 164:2    246:1,6 247:14
     22:21 23:5      19:8,13,15        107:6,23         167:3,3,6,17    247:17,22
     46:18 53:20     20:16 21:1,23     108:15,21        168:15,20       248:4,8,9,9,21
     55:6 64:2 65:6  22:6,11 23:2,6    109:7 111:19     173:2,3,4,9,12  248:22,23,24
     65:7,16 66:6    23:8 24:6,12      112:4,13,19      173:19 174:10   248:24,25
     67:3 78:20      25:20 26:1        114:12,13,14     174:23 175:3,4  249:5,22,23,25
     79:20,24 81:1   28:12 29:6,17     114:15 115:4,5   175:6,6,7,10    254:10 255:15
     81:11,14 91:2   29:22 36:1        115:6,9 117:9    175:11,22       256:23 257:4,8
     91:2 97:14      37:3,15,20,20     117:24 118:2     176:12,17       257:9,17
     100:21 108:8    39:11,12 40:16    119:19 120:18    177:23,23,25    258:11,12,22
     114:21 115:5    40:24 42:2        121:1,9 122:3    179:17,19       261:3 262:12
     124:11 125:16   43:16,18 44:2     122:25 123:9     181:5,9,10,11   262:15,24
     126:24 144:1,3  44:10,12 46:4     123:11 124:11    181:12,16       265:11 266:8,8
     144:4,10,11,22  46:14 47:2,11     124:12,23,25     184:25 185:1    266:15,19
     145:1 149:5     47:17 49:6,19     125:4,6,9,16     185:16,23       267:1,10,11,23
     150:1 158:3     50:6,9 51:7       125:18,20        188:2,7,19      268:13 272:9
     163:9 172:6     54:22 55:11,14    126:5 127:1      196:20,23       272:13,16,24
     175:2 179:9     55:15,18 56:4     128:4,20,23,25   197:2,11,11,13  274:6,6,9,20
     180:1 181:11    56:10,17,23       129:3,3 131:9    198:9 200:1,2   275:20,24,24
     185:2,25 186:7  57:5,11 58:7      131:11,12,19     201:4,8 204:6   275:25 276:4
     187:20 188:5    58:13 59:18       131:22 132:13    204:9,13,17,21  276:15 278:12
     189:10 201:23   61:24 63:23       132:18 133:7,9   204:21 205:4    278:21 280:7
     205:10 206:21   64:21 65:5        133:12 134:19    207:4,7 211:16  280:11,13,18
     219:7 230:8     66:12,14,19,19    134:22 135:9     212:15,24       281:1,5,22
     234:23 241:13   66:23 67:6,7      135:15,15,16     213:6,8,20      282:2,21
     242:11 243:25   69:11,20 75:13    136:5 139:1      214:7,9 215:20  286:14,24
     244:13 246:17   79:19,25 80:2     140:23 141:11    215:20 216:23   288:6,7,24
     246:18 249:3    80:3,4,5,10,11    141:22,25        218:1,17 219:7  289:12 290:1
     249:18 250:1    80:18,23 81:12    142:13 143:15    219:8,10,14,17  293:17 294:25
     256:10,21,23    83:5,14,15,15     143:18 144:4,6   220:25 221:3    295:2 296:11
     257:3 266:24    83:16,17 85:18    144:6,8,10,23    222:22,25       296:13,16,23
     267:6,14 272:1  85:22 86:8,17     145:4,6,8        223:4,7,19      296:24,25
     272:10 276:3    87:22 88:22,25    146:8 147:3,6    224:15 225:23   297:8,10,24
     278:13,17       89:2,3,3,23       147:11,16        226:14,18,23    298:16,18
     279:1 299:5,6   95:3,9,13,14      148:13,21,23     227:1,3,12      299:13,21
     299:17          95:17,19,21,22    149:1,1,2,8,9    228:12 230:3   knowing 206:17
   Kirk 202:14       95:24 96:8,9      149:14 150:11    234:8,11,12     225:21
     203:1           96:10,16 97:7     151:11,16,20     236:13 237:2,3 knowledge


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0266
                                Christopher Lutes
                                                                               Page 330

    14:17 23:1     Las 131:1            274:11,19        261:16 275:23       170:9 173:3,21
    44:4 93:17,19  late 35:11,12        275:2,18 276:4 lenders 15:4          173:23 174:18
    131:15 132:6     51:19 92:22        276:9 279:12     18:7,24 36:6        174:18,19
    164:1 223:16     94:13 95:4         279:13,14        49:23 55:16         176:3 182:1
    240:18           110:14 121:17      298:15 299:3     61:22 62:12         185:10,11
   known 101:1       195:23 221:25    legal 19:12 26:2   64:20 103:2,7       191:23 193:6
   knows 100:19    launch 27:3,22       53:14,16 59:22   105:15 107:9        193:23 194:2
    100:22           244:8 298:15       114:14,14        108:25 109:1,5      194:23 195:2
   Kontgis 281:12  launched 26:10       143:20 170:17    109:6 115:10        203:25 204:11
    281:24           26:13 208:21       180:13 181:5     117:11,24           204:11 206:22
   KPMG 261:12       255:8,9            207:3 209:13     124:21 125:1        206:23 207:8
                   launching 129:5      267:3,23 269:1   128:8,17 136:3      208:8 213:2,3
           L         129:12             269:18 270:19    136:6 145:10        213:4 227:1,6
   L 2:13          law 118:7            271:17 272:6     150:3 201:9         230:19,19
   L2 251:24         135:11,12          290:10           232:19 237:2        231:22 232:4
   label 33:19     laws 206:25        legality 228:10  lenders/invest...     244:9 248:5,5
     187:20 200:16 lawsuit 88:3       legally 60:4       89:7 90:24          248:25 253:14
     247:2           228:9,21           188:19 204:10 lending 5:3            261:16 262:20
   labelled 285:21 lawyer 9:23 10:3     209:12 237:1     14:15,20,21,24      267:5,8 270:14
   lack 12:3 59:19   10:4,8 162:9     lend 36:6 55:17    33:24 42:24,24      271:24 275:22
     64:14 75:2    lawyer's 10:15       62:15,25 140:2   53:25 54:11         292:1
     78:22 89:12   lawyers 10:5         171:25 172:1     55:15 62:4,19     lends 193:6
     91:4 98:17      31:5 60:1          174:2,2 176:3    62:20 63:21       length 166:16
     102:23 106:24   161:1,8 283:5      176:4 194:3      91:23 95:24         272:20,21
     140:5 146:1     283:24             197:7 198:1,10   96:3 102:18,19    lent 87:24
     147:12 244:22 lay 164:22 179:1     204:14 205:4     103:6 104:4,11      175:12 196:14
   Lacks 93:14     laying 73:8          208:1 212:2      106:6 111:7,17      196:15 197:2
   landscaping     lead 98:16,17,18     213:5 248:1,2    111:24 112:13       206:16 266:8
     255:23          98:18 99:1         248:2            114:9 118:4         273:17
   Langer 2:4      leader 99:14,20    lender 16:9,9      121:23 126:18     less-sophistica...
   language 114:14 leadership 99:8      34:11 47:12,13   126:20,23           90:24
     233:17        leading 98:20        84:16 85:9       127:2,8,19        let's 11:18 19:7
   large 45:7 98:4 Leaman 8:12          92:1 96:11       129:24 130:2        21:9 43:8
     106:16 125:20 learn 26:25          102:25 105:9     130:11,20,21        50:15,15 57:23
     157:23,24       121:14             105:10 106:5     130:23 131:9        64:5 69:22
     179:21 220:14 learned 102:7        115:14,17        132:7,9,14,17       77:1,1 83:9
     221:6 223:5   leave 190:19         116:4,6 123:17   132:17 133:5        88:7,8,9 89:18
     230:25 241:19 leaving 22:13        124:4,7,13       135:2 139:23        91:15,20,20
     252:7,8 257:5 led 110:20           125:16 132:3     139:24 140:22       99:10 136:21
     282:19,19     ledger 267:7         140:2 141:7,11   140:23 141:23       136:21 140:25
     302:9           286:11,20          141:22 142:10    148:10,11           141:7 146:23
   largely 57:25   left 71:4 84:7       148:12 150:2     149:18 150:21       146:24 148:2,3
     175:14          85:6 132:5         166:7 218:23     152:24 153:5,9      176:14 182:10
   larger 41:3       223:17 276:15      221:5 247:13     153:16,18           186:10 190:15
   largest 96:19     276:18             247:20 248:19    155:3 157:11        190:17 196:25
     222:12        Legacy 274:6,7       254:5 257:20     168:9,16 170:6      199:1 200:7


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0267
                                     Christopher Lutes
                                                                                    Page 331

     207:8 214:11      light 186:20        little 12:8 15:15   115:15 116:3,8     94:9,18 104:7
     221:10 223:23        188:9               17:23 38:19      116:13,14          105:17,21
     227:17 231:10     lightning 66:25        43:4 47:18       117:3 118:3        106:19 107:4
     255:20 260:9      liked 125:3            54:24 74:20,22   124:14 131:17      107:11 108:16
     291:3,3 295:20       159:23 184:24       116:18 143:25    132:8 134:3        109:7 114:2,4
   letter 6:10,19         185:6,7,22          152:19 161:17    137:3 142:23       114:11 117:7
     218:6,12,24       Likewise 9:17          192:4 196:8,24   159:19 162:4       118:6 123:18
     219:7,13 234:7    limit 88:1 105:5       204:16 213:24    167:3 170:21       124:21 125:7
     239:18 242:1      Limited 111:8          214:1 228:1      171:1 173:10       125:21,25
     242:11            Linda 24:22            240:22 245:6     173:10,11,11       126:11 143:24
   letting 57:5           148:24,24           246:16 251:6     182:3 183:21       145:7,9 148:6
     235:11 237:14        179:5,6 180:4       252:2 253:11     193:11 204:3,9     148:14,18
     295:1                180:5 251:16        276:5 280:8      205:1 206:12       157:18 159:4,8
   level 74:15,16         251:19,24           297:4            208:25 212:18      160:4,15
     153:14 173:17        284:7            live 133:22         218:22 229:5       161:22 162:1,6
     175:18 176:1      Lindas 172:5        lived 15:20         230:20 231:6       162:14,23
     223:20 259:9      line 92:18 95:4,6   LLC 5:6 31:1        236:5 237:4        163:8,12,14,20
     275:11,16            156:13,17           32:7 33:15       238:17 241:19      163:24 165:4
   leveraged 56:16        191:15 212:4        36:4 52:20,21    244:23,23          167:20 168:5
   Levy 106:23            238:5 249:8         52:25 53:23      245:6,9 255:9      169:6,19,25
     228:23 252:23        287:25 288:3        56:24 170:2,7    262:5 264:23       170:14,20
   liabilities 268:9      291:10 293:6        171:5            267:9 268:4        184:21 185:18
   liberty 298:3          296:17 304:6     LLP 2:13,18 3:4     269:2 270:17       198:12 204:7
   license 53:1        lines 107:11           3:9,15           272:3 273:3        211:2,10 212:3
     57:11 118:7          261:13 263:17    loan 5:4,18 16:3    274:17 275:23      212:11 221:6
     209:5 262:12         291:20 292:8        16:10,11,19      278:24 279:2,3     225:4 227:13
     262:16               293:22              17:17 19:14      279:12,14,14       230:3 232:9,13
   licensed 27:19      liquidity 23:18        24:19 27:6       280:4,5 291:25     232:17 236:9
     105:10 117:11        23:24 24:5          30:22 31:1       292:24 293:9       237:21,22
     136:5 208:23         42:12 89:8          32:12,14 33:11 loaned 193:22        244:2 255:1
     209:1 210:6          107:10 125:13       33:13 35:20    loans 15:5,7         267:20 279:15
     246:22 247:13        126:10 260:6,8      36:13 42:8,19    16:2 20:9        lobby 158:4,13
     247:20 267:4         260:13              42:19,20,23      27:10 33:2,4       158:22
   licenses 209:13     list 22:4 68:17        43:7,7,9 44:10   34:6,6,10,14     lobbying 156:24
   licensing 27:19        70:10 81:4          44:15,16,22      34:18 36:2       LOC 292:4
     36:10,12 51:24       211:11,15,21        45:10 46:20,21   41:4,14 45:8       293:24 294:18
     57:13 71:1           213:15              52:6,19 53:3     46:7 48:1,9,18     295:12
     73:13,21 151:7    listed 213:6,17        57:18 63:18      48:19 49:19      local 23:3,7,21
     151:19 160:8         291:19              65:13,17,17,21   50:7 52:1        locals 226:20
     166:4 177:24      listening 139:11       65:21,23 66:2    55:14 56:6,9     located 12:21,22
     179:20            listing 211:9          70:19,22 74:16   62:6,14 63:25    locating 220:6
   lien 141:25         lists 6:6              80:10 82:15      64:8,9,13        log 116:13
     142:3,4 143:3     literally 108:23       83:1,2 84:8,17   66:15 67:13      long 11:19 18:16
     144:1 254:9          179:8 276:2         85:14 92:4       71:25 80:8         99:2 234:22
     266:17            litigation 259:14      93:25 94:25      82:13 87:17,18     277:4
   liens 142:5            261:6 263:3,5       96:12 115:6,7    87:19 88:19,20   long-term


                                   WWW.KLWREPORTERS.COM
UNSEALED
                                           App. 0268
                                    Christopher Lutes
                                                                                 Page 332

     232:24             47:10,18 66:24    lost 57:19 63:11    118:9 119:7    manners 269:13
   long-winded          68:15 75:24         261:25 277:25     120:8 169:5     275:14
     71:14 161:17       78:4,19 80:6        292:21,22         208:10,17      March 129:20
     196:8 198:23       82:14,21,23         293:15,18         209:6 218:6     263:13
     198:24             96:7,8 97:5,11    lot 10:11 44:1      240:5 264:17   margin 248:22
   longer 94:8,9,17     104:10 107:7        46:24 49:15       282:12 300:13   250:2
     95:14 159:22       107:22 117:9        51:4,10 56:4      304:2 305:3,9  mark 58:12
     160:4,7,10         125:19 127:15       56:15 58:6        306:8,13        59:18 61:22
     242:3 281:20       128:5 152:10        59:2 62:14                        69:12 75:6,9,9
   longwinded           152:11 176:9        95:23 101:7             M         81:6 110:20,25
     162:17             183:17 190:19       108:17 115:8     machine 1:21     126:22,24
   look 32:9,11         201:17,22           121:21 137:11     250:22,22       134:21 138:25
     39:21,23 50:16     213:13 217:16       141:10 145:8     mail 235:15,22   226:24 283:23
     63:16 76:12        217:18 221:10       174:5 187:21      236:2,3,4,15   marked 7:19
     77:11 78:16        225:14 226:24       210:4 225:9,9     236:21 237:18   28:24 109:13
     117:22 130:15      243:15 249:7        244:23 245:4,9   main 185:7,20    169:14 171:16
     143:4 151:18       249:13 250:9        251:11 257:18     262:18          182:11 186:12
     176:8,14           253:16 258:10       263:7,16         maintain 42:13   188:23 192:6
     182:10 186:10      288:23 291:1,5      272:13 275:24    maintaining      199:4 200:11
     188:25 191:15      291:21 294:5        275:25 277:4      278:18          200:17 202:4
     200:7,15           294:10 295:4        277:24 279:7,7   major 222:9      203:4 209:16
     217:24 221:10      297:21              280:7 292:9,9     254:11          216:19 217:20
     227:17 231:10    looks 40:20           295:3 300:3,5    majority 240:8   219:22 221:12
     233:16 242:17      45:12 77:9        lots 49:17 86:12    296:20          227:18 231:14
     245:24 248:23      79:15 186:15        98:24 224:1,1    maker 293:7,8    238:11 239:9
     249:8 251:11       186:17 189:4        258:15           making 15:5,6    243:10 250:18
     253:24 255:21      190:21 193:25     Louisiana           16:2,19 100:25  254:16 255:22
     265:11 267:16      210:23 211:3        157:22 213:4      118:11 249:19   258:3 263:15
     284:6 285:11       218:6 222:3       love 185:24         260:23 279:2    283:25
     285:12 286:6       250:22 256:18       196:19            297:13 299:16 market 15:7
     287:16 292:21      264:20            low 82:25           300:3           57:10,10 66:24
     294:8            loose 24:9          lower 152:20       manage 150:13    114:15 117:2
   looked 22:8 29:2   lose 63:25 97:6       182:14 198:5     management       160:10 245:22
     37:23 38:1       loser 293:13,15       298:19            65:2 80:14     marketed
     64:3 68:16         298:13            LP 221:21,21        98:12           246:25
     95:23 96:5,6     losing 63:9           223:5            manager 58:13   marketer
     102:21 112:11      299:21            LPs 222:24          81:6            112:17 160:8
     132:11 135:19    loss 63:23 65:14      244:15           manager/owner marketing 27:11
     193:20 201:23      65:18,21 245:8    LTV 142:21,22       65:1            27:16,24,25
     217:4,22 249:1     290:15 297:8      lucky 13:21,22     managers 287:1   30:1,21,25
     286:15 287:5     losses 63:20 64:8   lunch 119:21,22    managing 58:14   33:19,24 36:16
   looking 21:20,24     65:11 80:10,18      184:24            59:19 279:1     39:4,6,14
     23:10 30:24        80:21,23 81:1     Lutes 1:9,15       manipulate       49:10 50:20
     32:6 33:9 39:9     81:15 144:8         2:12 4:5 6:11     285:8           51:21,21 52:17
     40:10 41:10        245:6 287:6         8:3,25 9:10,15   manner 122:8     52:19,21 57:12
     45:22 46:3         294:11              67:24 85:23,23    260:5           60:21 67:1,5


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0269
                                Christopher Lutes
                                                                              Page 333

    73:20 74:20     McQuien 183:4      265:2,13 266:7    81:23 95:3        264:21 267:19
    77:14 103:5      183:6,7           277:8 280:25      104:10 108:17     267:20,21
    114:13,16,19    mean 10:24 11:2    285:9 288:17      125:8 130:9       268:25 269:2,5
    136:4,23         15:14 23:8        295:19 299:11     141:20 143:2,7    269:5,6,6
    150:24 151:6     28:5,19 29:18     300:20,21         152:15 173:7      270:2,11,25
    151:11,13,18     36:25 37:17,22   meaning 80:17      183:9 184:24      288:3,14
    151:21 152:3     38:5 39:12        140:21 144:24     191:16 218:10     289:24 292:16
    165:23 166:4     45:18 47:5        230:1 261:20      228:6 255:13      292:22,25
    177:24 178:20    49:5,23 51:16     301:11            289:17            293:3,10,11,14
    178:20 179:11    53:22 62:20      means 23:25       mentioning         295:5,10,10,15
    179:20 204:24    65:4 76:25        42:20,23 62:18    246:18            295:17 297:3,4
    229:24 237:20    77:4,8 81:24      89:16 157:17     mere 118:1         297:13 298:2,4
    245:4 247:1      86:12,22 87:7     167:14 168:17     302:12            298:6,7,9,23
    287:5            90:2 97:4 98:4    182:16 202:6     mess 28:15         299:8,24,24,25
   marketplace       98:5,20 102:9     215:7 246:11     messaging         mind 27:14
    89:9             102:17,22         296:23            258:13            38:23 63:8
   Marshall 227:4    103:3 113:1      meant 73:10       met 98:1 111:1     92:14 107:3
   master 31:23      114:20 115:3,8    75:9 79:24        121:16,19         131:3 246:21
    32:6,10 41:8     115:12 117:21     163:9,9 228:20    126:22 129:16     260:13 269:25
    138:7 150:1,5    120:20 121:23     267:24            130:19,21         294:25 303:10
    152:11 159:19    123:1 124:10     mechanics 275:4    173:24 175:21    mingled 280:13
    160:5 177:8,11   127:12,15,23     mechanism         metadata          minimal 238:23
    180:19,20        128:13 129:13     220:15 259:21     109:18,19         241:5
    234:13 242:2     145:18 150:10    medication 12:3   metric 115:3      minimize 229:23
    242:15           150:20 151:20    meet 9:16 100:3   Michelle 129:10    231:6,8
   match 140:1       154:12,24         129:15 164:15     133:15 157:8     minimizing
   material 114:22   158:16 175:21    meeting 95:17      164:5 165:17      242:4,19
    165:24 222:13    179:7,18          97:16,23,25       181:13 199:13    minimum 48:4
    277:3            180:25 187:7      98:19 99:1        199:14 204:18     142:18
   math 64:3         191:14 194:6      112:8 130:7       204:24 237:13    Minneapolis
   Matt 9:3,6 192:7  195:3,7 203:18    133:15,19         241:12 242:8,9    211:8
    303:8            203:20 204:16     215:24 216:1,3    247:15 280:21    minority-owned
   Matt's 192:13     205:9,16          252:13 253:8,9    287:1,3           219:4 227:9
   matter 8:5        212:10 215:18     253:10           mid 35:11         minute 29:1
    114:18,19        215:20 217:16    meetings 75:1     middle 199:14      32:17 78:16
    116:25 190:4     223:20,23         98:7,16 129:1     235:21 236:14     110:2 182:18
    216:5            224:3 226:7      member 58:14       244:7 264:9       190:18 193:14
   MATTHEW 3:3       228:19 232:4      59:19 69:17      Mike 24:13         200:12 203:5
    3:9              232:25 233:17    members 98:12     million 23:11      219:25 223:24
   matthew.haws...   236:3 237:9       130:22 165:17     89:19,22 147:1    231:17 251:1
    3:12             241:16,17         212:12,17         170:6 196:16      254:17 292:19
   maximum 83:1      242:14,15         213:9 225:12      196:17 198:1      300:8
   McCracken         246:4 247:5,24    226:2             198:10 229:16    minutes 38:24
    2:13,18          248:16 256:1     memory 200:19      229:18,19         238:5
   McInerney         258:10 260:4,9   mention 68:5       244:5 249:6,12   Mirarchi 2:7
    226:17           260:20 262:1     mentioned 52:4     249:15 264:6      8:18


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0270
                                  Christopher Lutes
                                                                                Page 334

   mischaracteri...    136:22 199:5      78:23 81:17       203:2 216:17     National 3:13
    87:10             Monday 43:13       84:19 86:16       254:14 255:3      9:9
   mischaracteri...    44:17             98:22,23 143:8    257:10 267:20    native 6:4 202:8
    188:11 278:2      money 23:17        178:14 179:8      269:5 270:3,22    301:12,22
   misheard 113:9      25:7 42:21        252:4 282:23      290:19           Natively 284:25
   misleading          43:21 54:17       282:24           moved 143:10      nature 54:23
    232:3              62:1,1,4,11,15   month-end          269:16 271:25     141:2 142:25
   misquoting          66:20 71:4        179:9             272:2,4,6         281:2
    234:3              72:3 90:22       monthly 7:8,20     275:20 280:1     Neal 135:1
   misstate 233:15     143:9,11,20,23    80:4 99:1         280:18           near 21:25
   misstates 59:8      145:25 147:7      143:6 144:17     moving 143:19      293:8
    69:1 82:3,8        149:9 150:14      145:15 177:22     149:2 181:11     necessarily 17:8
    123:21,25          159:7 164:22      182:5 251:18      255:21 268:8      113:25 115:12
    163:4 277:1        171:25 172:15     251:23 252:3     msheldon@go...     115:20 174:6
   misstating          172:24 174:23     282:16,17         3:6               181:7 224:10
    139:12 233:12      174:25 176:3,9    284:10           Muchin 3:9         232:15,25
   mistaken 195:12     176:10,11        months 41:21      multiple 17:3      240:10 243:24
   misunderstood       178:12,13,13      71:22,23 72:1     130:5 150:6       255:12 265:25
    256:20             179:1,2,2,4       93:9 95:12        217:17 221:3      279:15 289:18
   Mobi 6:6,21         185:10,18         114:23 131:11     247:25 252:9     necessary
   Mobiloans           193:6,6,21,23     237:24,24         258:11            166:22 230:16
    148:11 149:18      194:3,3 195:2     238:15 240:15    mutual 225:24      230:16 280:16
    151:12 152:19      195:16,17         271:8 285:21      245:22           need 9:24 11:8
    153:11,11,23       196:14 197:3,8   Montreal                             11:20 17:8
    154:23,24          198:1,2,10        210:10,13,23             N          18:17,18,22
    155:6 159:5        223:17 245:22     210:24 211:5     N 2:1 3:1 4:1 8:1  47:18,22,23
    162:25 163:19      246:7 249:20     Montreal's        naked 143:25       50:17 52:2,2
    164:5,19           250:8 256:14      210:16           name 21:14         56:17 67:15
    167:20 206:23      256:14 257:10    Mopac 307:11       24:14 25:21       77:5 105:16
    212:14 213:3       272:17 273:17    morning 9:15       26:4 32:13        106:3 119:22
    227:4,6 235:15     293:7,8,15,18     123:15 222:7      33:3 35:14        125:10 141:8
    236:3 292:4        293:22,23        mortgage 14:20     50:12 51:20       179:21 188:18
    293:7,25           297:20 299:21     15:14,20 16:16    52:18 53:16       189:14 198:12
    298:13            monies 197:2       16:23 18:5,6,7    69:14 110:25      205:4 217:25
   mode 28:13         monitor 144:13     18:24 20:1        111:14 112:16     225:2,4 230:1
    300:5              144:16 145:14     45:6 46:15        112:18 121:25     235:3 238:2
   model 7:4           167:11            56:6              122:1 131:10      250:25 255:14
    247:22 257:17     monitoring        mortgages 14:10    131:12,17,20      263:25 264:19
    262:12,14,17       167:10            18:2,4,24         155:23 159:5      286:4
    263:4 267:15      Monroe 3:10        56:11             172:13 226:17 needed 89:4
    267:15 286:1      Montana 213:2     motel 155:25       227:5 263:18      96:23 104:12
    286:14 288:6       226:20           mouse 287:15      named 13:16        140:22 227:11
    288:22 289:17     Montgomery        move 19:7 66:2     58:12 69:4,8      242:22 270:14
   models 86:20,23     2:13,18           94:23 117:19      110:20 121:10 needs 186:1
    267:5             month 65:24        143:11 150:13     133:4 202:14      204:4 272:17
   moment 130:10       66:7,10 71:15     197:3 202:3      names 135:12      negative 66:4,6


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0271
                                  Christopher Lutes
                                                                             Page 335

    66:20 71:20        260:12            144:7            19:24 20:3      140:13 141:19
    72:2 81:20       new 3:4 50:19      north 48:20,22    22:24 25:8      142:6,7 144:19
   negotiated 55:4     50:19 52:24       49:7 50:7        26:11 28:11     145:23 146:13
    134:10 154:16      60:11,11,12       62:13 81:24      29:20,24 30:4   146:17 147:21
    154:21             61:5,7 83:25      85:14 87:15      30:7,14 31:16   149:24 151:4
   negotiating         88:19 92:11       307:11           31:19 32:16     153:2,13
    134:14,18,25       95:2,9,21 97:5   note 29:10        33:7,8,20 34:9  154:10 163:3
    154:15,19          97:11 98:3,3     noted 305:6       34:16 37:18     163:21 164:8
   negotiations        104:2,9 105:7    notice 120:13     41:7,25 43:2    165:19 166:1
    26:19 123:8        114:24,25         160:10 188:1     43:23 47:9      167:23,24
    154:8 155:5        115:5,7,15,17     233:21 242:18    48:11,16,23     169:22 170:8
    184:9              115:19 117:3,3   noticed 225:9     49:13 50:23     172:25 178:6
   neighbors 212:3     139:7 141:11      226:1            51:1 52:12      180:15 184:1
   neither 306:23      157:12 200:21    notification      53:10 54:18     184:22 187:11
   nervous 143:16      228:9,14,18       240:20           58:4 59:7       188:10 191:13
    158:19 241:24      229:3,6,24       November 94:22    61:12 68:10,21  194:8,9,21
   Ness 3:15           230:2,3 238:17    96:2 102:4       68:25 69:25     201:1,21 207:1
   net 65:9 71:14      238:22,25         190:24 209:20    70:5 71:7,11    207:2 209:25
    71:16 143:8        239:1 240:16      253:8            73:16 74:9,23   212:5,6 220:9
    178:1 249:6        241:1,9 244:23   number 5:2 6:2    77:16 79:4,22   220:23,24
    264:5,21 268:3     245:7,9 255:3     7:2 70:14        82:2,7 83:4     221:24 222:11
    269:9,17,19        259:5 261:6       73:14 89:18,19   84:10 86:9      222:19,20
    270:12,12,12       265:16,18,18      224:14 289:23    87:4,9 88:14    223:14 224:7,8
    270:13,15          266:11,12         290:1,6,8        90:5,6 92:13    224:25 229:11
    288:14 290:9       271:14 272:16     294:5            93:12 94:11     230:13,14,17
    290:12,12          298:15           numbered 1:18     96:15 97:2      231:23 232:14
    291:8 297:4,10   Nguyen 129:10       75:23            99:15,18,24     233:24 234:18
    297:13 298:9       157:8 181:13     numbering 76:2    100:4,20 101:4  236:7,11 247:3
    299:1,2,11,24      199:13 204:18     76:2,6           102:12,15       260:1,11 261:9
    300:3              237:13 241:12    numbers 72:23     103:12 104:24   265:9 274:22
   netted 177:21       247:15            75:14,15         104:25 107:18   275:10 276:25
    180:1            nice 9:15 245:3     251:11 285:19    107:19 110:13   277:22 278:1
   netting 179:16      245:14 257:9      286:9,10,22,23   110:22 112:2    279:25
    180:2              262:20            294:14 295:21    113:17,24      objection 10:16
   network 156:21    no-state 211:11     301:6            115:2 116:17    33:22 88:13
   never 18:4 22:3     211:15,21        numerous 75:2     117:4 119:11    90:15 93:1
    37:13,23 38:1      213:15            108:12 267:3     121:3 122:17    101:3,15
    53:17 85:18      nod 10:25           278:13           122:23 123:6    146:16 161:6
    87:24 91:6       nods 11:1,7        NW 3:4,15         123:20 124:22   205:11 214:5
    93:17 108:14     noncash 264:23                       127:9,24        221:25 232:2
    111:1 120:23     nonprime 56:8             O          128:14 133:2    233:11 234:2
    121:16,18        nonTCAS            O 8:1             135:6,21,22     239:25 268:21
    126:21 128:7       146:24           object 14:7,22    136:16 137:14   274:21
    174:11 175:21    nonverbal 10:23     15:9,17 16:5     137:20 138:20 objections 10:3
    178:4,10         normal 66:5         16:13,14,25      138:21 139:10   10:4,7,12
    206:15 260:4       80:3 95:18        17:20 18:10      139:20 140:12 obligation 143:1


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0272
                                   Christopher Lutes
                                                                                  Page 336

     145:3,13 147:5     107:1             161:16 162:16      285:5,7,10,14      15:25
     147:11           officially 53:1     165:7 166:23       285:18 286:7     operated 260:4
   obligations          113:10            168:8,22           286:18,21        operating
     136:14 138:16    offline 189:16      169:16,18          287:9,21 289:9     225:23 247:21
     138:18 166:6     offload 125:20      170:13,23          290:18,21,23       248:21 250:2
   obtain 209:12      offsite 94:21       171:4,8,13,18      291:4,12,19        262:2
   obviously 81:24    oh 31:10 38:25      172:4,23           293:6,13,21      operation
     214:6              40:14 75:12       176:21 180:7       294:2 295:4,14     129:25 130:2
   occasion 172:15      98:17 124:7       182:9,17,18,23     295:19 296:7       130:11,21
   occasional           180:7 182:19      183:19 184:3       300:7,25           132:7,14,18
     206:10             193:15 195:11     184:16 186:6       301:12             135:3 172:20
   Occasionally         205:25 238:7      186:14 189:3     Okeydoke             210:2 218:10
     100:2              251:25 287:14     192:17 193:9       209:15             218:15 223:7
   occasions 205:6    okay 9:23 10:19     193:19 195:11    Oklahoma             226:22 228:5
     206:2,6            11:22 12:8,14     195:13 196:7       213:3              230:24 231:3
   occurs 43:20         12:17 13:5,15     199:11,21        old 92:10 273:25     241:17 261:18
   October 7:6          13:24 14:15       200:19 201:15    on-site 133:16       261:22 262:6,9
     37:11 50:18,25     15:3 18:6         202:2,10,12,13   once 60:8,10         262:13 271:16
     52:5 94:21         19:11 25:4,13     202:19,21          93:7 98:1          299:18
     102:4 237:25       26:3,7 28:8       203:2,9 205:25     135:4,5,7,8,18   operational
     238:16 257:15      30:11 31:13,22    209:3,18           200:15 238:5       167:14
     271:9              34:21 38:17       210:25 211:14      302:10           operations
   ODFI 210:14,19       39:23 40:19,20    213:1 216:17     once-a-month         28:10 129:8
   ODFIs 224:16         42:14 45:12       218:9 219:18       103:23             132:2 158:17
     225:2,4            48:3,8 49:4,8     219:20 220:4     one's 246:22         158:23 279:1
   offer 14:10,12       49:25 52:2        221:14 222:25    ones 77:14           300:4
     49:17 105:10       53:6 58:20,22     224:23 227:16      112:11 219:19    opinion 100:17
     106:17 247:13      61:4 67:14        227:20,25        Ongoing 5:3          170:17 210:3
     250:4              69:18 71:2        228:22 231:19    online 49:23         241:21 261:12
   offered 82:12        72:6,11,21        234:16 235:23      50:8 95:24       opinions 101:1
     84:17 114:16       73:7 74:19        236:17 237:7       96:3 104:11      opportunities
     118:6 119:9,17     75:18 76:6,7      238:13 239:6       126:19,23          95:21 98:4
     209:4 248:8        77:10 78:7,25     239:11,13          127:2,7 129:24     104:9
   offering 23:13       82:18 84:3        243:6 244:18       130:2,11 131:8   opportunity
     83:16 92:18        91:15 99:7        250:24 251:13      132:9,15,17,25     22:8
     107:8 124:25       110:6,9 111:3     253:2 254:13       133:5 135:2      opposed 10:6
     125:6 126:23       112:21 113:14     254:20 256:6       157:11 207:7       28:14 41:15
     156:13,16          119:1,19          256:12 257:7     onsite 164:14        175:16
     236:5              120:25 121:14     257:23 258:5     open 101:9         opposing 190:6
   office 8:19          122:3,14,21       259:23 260:8       288:24           option 102:11
     157:24             123:14 128:20     263:12,24        open-ended           104:22
   officer 12:19        129:21 132:20     264:2,11 266:1     87:11            options 260:19
     21:21 183:8        133:14,17         269:24 271:4     opened 271:1         260:21
     275:12 281:13      134:17,24         274:10 275:3     opening 288:10     oral 1:9 215:9
     281:18 306:14      138:10 146:11     278:5,9 283:22     289:4,6            306:15
   official 10:20       155:20 161:15     284:13,22        operate 14:5       order 31:4 75:23


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0273
                                   Christopher Lutes
                                                                                 Page 337

     80:17 190:4        163:12 232:9       134:15,17,20     owned 19:19       304:6 306:21
     254:1              241:3,5            136:1 153:20      28:4,5 53:17    pages 29:8,11
   organization       originating 46:6     185:14 212:13     140:5            31:4,7 284:19
     110:20 261:20      46:19 55:16        226:23           owner 230:22     paid 60:23 70:21
   organizations        93:18,25 94:9    out-of-pocket      ownership 24:6    70:23 81:2
     100:12             104:7 105:17       64:9              28:9 41:5,6      86:3 116:2
   organized            107:4 116:4,6    outcome 232:24      62:3 146:2       138:6 153:9,11
     285:18             117:7 124:3,7      307:2                              153:11,15
   original 23:18       124:20 125:7     outline 219:7              P         178:5,13
     24:12 30:17        125:25 128:8     outlined 180:19    P 2:1,1 3:1,1,8   181:25 182:3,4
     32:2 41:16         128:17 136:3       236:12 261:11      8:1             182:5,5 195:10
     87:16 89:18        148:12 153:22    outreach 224:19    P-102 28:23       249:14 273:19
     111:21,21,23       153:23 163:8       225:11           P-127 120:10      292:14
     138:19 141:15      165:4 166:7      outright 19:15     P-244 169:13     paper 283:12
     193:20 194:15      167:2 204:6,23   outside 116:18     P-251 200:10     par 65:22
     196:16,23          211:19 212:11      122:7 126:18     P-258 221:10     paragraph
     265:23 274:12      227:13 230:2       135:10 155:8     P-271 283:23      32:17 39:17
     275:18,19          237:21 257:18      155:13 158:3     P-3 75:12 76:1   pardon 44:13
     300:16,19        origination          161:9,15         P&L 63:16         61:23 189:13
   originally 41:21     16:21 97:8         163:19 181:18      65:10 66:3      196:8 298:17
     54:8 182:21        205:1,3,5          183:10 184:14      71:14 81:18    parent 74:15
     184:9 264:22       238:22 244:25      189:16 193:16      291:6,7 294:19  138:4 143:12
     266:24 267:1       245:9              194:24 200:23      295:9 302:4     146:25 147:8
     267:14,18        originations 5:4     201:9 214:11     P&Ls 295:25       147:13 265:17
     269:17             57:18 84:24        214:23 216:10    p.m 1:19 168:25 parentheses
   originate 16:4       93:11 102:8        237:17             169:1,1,3       80:17
     42:8,12 52:1       134:3 161:22     outsourced           189:18,19,19   Park 3:7 9:6
     57:14 62:6         168:3 184:19       167:11             189:21 192:19   62:20 75:22
     64:13 67:12        185:3 197:9      outstanding          192:20,20,22    86:16,21 88:11
     88:19 94:17        233:10 238:17      227:15 237:18      214:17,18,18    89:12,20 90:12
     95:15 106:19       238:25 241:9     overall 150:10       214:20 243:9    90:17 91:12
     107:12 108:15      243:4 244:23       182:8 185:8        243:11,11,13    92:11,24 93:7
     109:7 114:4        244:24             268:7,12 277:3     282:7,8,8,10    103:20,22
     126:11 159:7     originator 27:6    overly 63:22         303:17,18       104:2,22 106:4
     159:18 160:4       27:10 57:4       overnight 43:12    Pacific 13:17     106:23 107:14
     160:15 162:3       85:12 105:20       44:17            pack 252:19       108:4 109:4
     168:4 185:18       114:17 116:7     overseeing         package 7:8,21    138:17 139:9
     198:12 211:10      124:13 125:11      51:14              252:5 282:16    139:24 140:6
     211:20 225:4     originators        overview 7:11        284:18 302:3    140:11,21
     232:17,23          106:14 279:3       7:15 77:13       page 4:1 5:2 6:2  141:3,16,24
     233:1            Otoe-Missouria       219:10             7:2 29:7 32:11  142:3 143:14
   originated 32:12     101:25 110:11    owe 175:12           39:2,21 76:3    146:1 182:16
     33:2 44:16         110:16 112:11      177:23,24          78:20 176:15    183:2 185:19
     48:19 92:4         113:15 124:18    owed 143:23          190:23 200:21   203:17,22
     114:2 159:4        126:14,22          177:19,19          250:20 264:10   205:19 206:4
     162:1,14           127:14 128:22      201:19             284:19 285:2    214:9 216:15


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0274
                                Christopher Lutes
                                                                             Page 338

    220:21 229:9     149:10,13         128:10 260:16     payday 21:14,14 per-loan 60:23
    233:21 243:19    152:6,12 153:4   parties 58:18       22:18,19,19     61:2
    251:23 253:4     154:11,12         120:14 160:1       23:2,12 24:18 percent 32:13
    254:3,25         159:20 160:6      277:19 306:25      24:19 25:17,18  33:4,10 34:13
    273:13,21        160:17 161:23    partner 102:25      26:4 27:12      34:17 36:3,8
    282:17 284:5     165:5 177:8,12    103:1,1,3,6,10     30:12 31:14     41:5,5,6,13,14
    301:17,21        180:19,21         112:9 123:16       33:19,25 34:6   41:17,17,18,21
   part 31:25 60:15  181:8 220:14     partnered 49:20     34:10 54:10,11  41:22 42:9,12
    64:4 77:19       232:6 233:22      95:5 113:11,12     54:11 69:21     42:13 44:5,6,6
    79:16 83:17      234:1,14 241:5    133:4 156:11       92:1 118:4,6    44:13,14,14,25
    88:2 109:3       242:3,16          211:10 267:5       140:23 143:12   45:4,9 46:20
    115:25 141:20 participations      partnering 50:8     274:12 275:19   46:20 47:6
    144:3 145:2      36:7,8 46:17      103:14 110:16      298:13,15       48:1,1,6,7,10
    148:23,25        47:1 53:25        111:11 112:19      299:3           48:20 49:7
    154:8,9 155:21   54:7 57:1,9       126:24 157:2      paying 23:25,25  50:7 53:24
    156:7 159:11     62:5 63:10,18    partners 22:16      64:14 71:5      54:8,8,20 56:9
    159:19 160:2,5   80:9 91:7         49:21 102:9        72:3 90:3       57:6,15 62:6,7
    177:22 202:15    104:4 105:20      164:15             177:13,14       62:14 63:17,19
    215:16 224:4     106:7,16         partnership         195:14,19,20    63:19 64:7,8
    229:15 245:12    107:10 109:5      92:16              195:21 197:11   64:17,22,24,25
    245:17 252:15    111:10 144:24    parts 287:7         246:14 293:2,4  65:2,3,19,19
    256:16 266:10    150:5 159:22     party 19:15 57:8    293:10          71:25 73:5
    269:1 281:9      160:7 220:17      84:11 125:11      payment 71:18    80:9,13 81:5,7
    288:5 289:2      231:1 234:10      306:19             79:5 148:17     82:1,14,25
    290:20 302:3     237:1,16         pass 242:5          209:23          83:1 85:15,19
    302:16           240:22 241:20    passed 242:6,7     payments 19:22   87:15,21,25
   participate 91:4  242:20 243:3     Patch 135:11        148:18 201:18   90:2,3 91:9,11
    124:14 248:4    particular 44:2   patience 282:12     220:16 224:3    124:14,15
   participating     45:19 52:18      Patrick 3:14 9:8   payroll 272:8    125:18 138:8
    76:10 124:24     69:11 81:17       303:3             PC 2:4           138:14,14
   participation     83:6 85:20       Patton 213:14      PDO 91:23        148:14,18
    19:14 20:6       97:16,23,25       213:19            pending 11:24    149:2,10,15
    31:23 32:6,10    108:19 131:16    Paul 135:10,13     Pennsylvania     152:16,19
    32:14 33:5,10    145:5 150:22      183:9 192:10       1:1,2 2:3,5,9   154:2 159:18
    34:17 39:8,10    160:22 204:4     pay 47:12 54:16     2:14,19 8:6,9   160:15,16,16
    39:22 40:9,11    204:11,12,15      57:3,3,12          8:17 208:1      161:21 162:6
    41:9,18 43:19    206:25 212:9      64:19 66:1         306:1,2         165:5 166:8
    43:22 44:25      217:18 224:14     80:10,11 90:2     people 55:16     170:19 176:11
    46:23 48:2,7     227:4 255:6       145:8,9,9          61:25 62:21     176:16,18
    57:6 71:25       262:5 267:11      147:18 152:8       99:25 129:15    177:13,14
    72:25 73:25      276:1 286:2       178:10,12          130:19 164:6    178:18,23,24
    74:4 91:9,12     291:13,21         179:12 195:4       183:1 210:5     179:22 193:11
    92:9 93:8        292:15 296:12     197:16 246:6,9     216:6,10        193:21,22
    108:5 123:19     297:9 299:22      248:14 257:22      235:11,25       195:9,16,17,20
    125:21 137:7     299:22            273:13,22          236:5 279:8,23  195:21,22
    138:8 148:15    particularly       300:5              284:8           196:1,2,3


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0275
                                  Christopher Lutes
                                                                                  Page 339

    197:12,18         140:11              281:15,17          168:11,12          270:14 274:6,8
    210:6 212:3      Perot 227:4,6        296:14 298:2       169:7,20,25        274:11,12,13
    229:17,25        person 59:21       perspectives         170:1,7 171:5      274:16,20
    245:15,20         132:5 203:22        225:6              171:11 172:2,8     275:2,5,7,18
    246:1 248:9,21   personally         pertaining           172:18 173:4,5     276:4,9 277:4
    249:16,17,17      100:16 123:4,7      141:16             173:5,11,15,16     277:8 278:20
    250:2,6,6,6,7     155:21            PG 5:20 6:6          173:19,20          279:5,12,13,14
    257:7 273:15     perspective 17:4     199:15 200:1       174:10 175:5,8   platforms 276:1
    293:5 295:7,16    17:22 20:4        PGL 5:18 193:7       175:10,18,19     play 46:1 186:24
    296:23 298:8      35:3 37:2 42:2    Philadelphia 2:5     176:1,4 179:10     289:19 299:11
   percent-type       44:8 45:1,16        2:9,14,19          180:17 181:4     played 290:5
    56:12             55:18 56:7        phone 2:6,10,15      181:12 184:6,9     299:15
   percent/99         59:13 64:4          2:20 3:5,11,17     184:13,25        playing 123:16
    178:18            70:17 78:2          180:23 181:2,3     185:9,11,22,25   plea 98:9
   percentage 41:3    79:24 81:3,18     phrase 35:1          188:3 190:25     please 8:14
    47:6,14 91:11     85:4,18 90:25       117:6 163:6        191:4,8,9,18       11:11 17:13
    152:23            95:1 99:9           167:25 174:16      191:19,20          28:13,15 48:25
   percentages        100:5 105:11        242:13 278:12      193:22 195:18      118:15 161:9
    96:17 299:12      108:13,13,24      picked 10:23         196:15 197:3,4     161:13 166:13
   performance        109:8 113:2         11:1               200:5 206:22       166:20 192:15
    98:2 100:3        115:19 117:6      picking 298:17       212:13 213:1       215:8 221:16
    103:24 139:2      117:21 118:16       298:17             226:14,22          234:11 264:1
   performing 61:7    124:10,23         pieces 278:5         246:25 292:1       302:24 304:5
    100:9,10          127:18 128:7        283:12             293:24           plenty 10:12
   period 12:23       135:24 138:23     pitch 158:14       Plains 5:3         plug 229:10
    26:8 29:18        144:20 146:21       164:12             111:16,24          230:7
    33:18 34:14       159:13,16         pitched 21:23        112:13 148:10    pod@vnf.com
    49:9 50:16        160:14 162:19     pitches 75:3         149:17 152:24      3:17
    69:19 70:11       164:10 165:3        164:11             153:5,9,15,18    point 12:17
    84:18,23 85:2     165:10 167:1      pitching 158:7       153:25 154:5       21:25 23:13
    85:13 86:17       173:25 174:4      place 26:16,25       168:9 206:22       27:15 30:22
    99:12 103:10      175:20,25           27:3,8 35:20       206:23 212:14      32:11 33:23
    103:20 104:22     182:7 184:23        101:14 108:10      213:2 284:4,4      36:17 43:16,19
    112:1 126:15      185:8 186:7         117:1 123:18       292:1 293:24       46:5,7,8,16
    129:2 135:20      188:4 196:11        125:3 146:7      plaintiff 1:4,17     50:3,10 51:3
    209:21 210:12     203:23 212:24       162:24 273:5       75:20 306:4        52:3 54:1,5,9
    210:21 220:5      236:22 241:10     Plain 5:5 134:11   Plaintiff's          55:1,7 56:14
    220:20 227:22     246:10 247:4,9      134:24 136:21      109:11 263:13      56:15,20 57:20
    228:8 239:15      247:12,24,25        136:24 137:5,8   platform 27:20       62:18 63:12
    243:17 245:1      248:17,25           138:7 141:16       36:13 44:22        88:10 89:4,24
    249:12 250:16     259:7 260:3         148:3,4,8,9,19     51:24 53:1         91:21 92:8,15
    259:25 273:10     261:19 266:5        148:20 149:3,8     116:15,15          93:6 96:12
    297:16            266:20 268:24       149:12 152:16      136:6 137:3        103:9 110:9
   periodic 288:20    269:15 273:2        153:11,21          253:14,21          118:2 125:2
   periods 84:13      275:16 276:13       154:19,22          261:14,16          129:6 132:15
   permission         280:6 281:12        155:17,19          262:21 266:10      141:24 142:8


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0276
                                   Christopher Lutes
                                                                                 Page 340

    145:12 155:12      220:15             236:14,15         112:7 302:14     Principals
    159:21,25         portion 41:23       237:5,17         presenting         286:13
    160:3,5,8         position 13:2      preceded 30:17     155:1            print 202:10
    161:4,18           266:21 268:12     precontract       president 35:14    219:24
    167:18 183:15      269:9,20 297:9     156:8             51:9             prior 14:25 23:1
    184:6,10          positive 65:10     predated 137:13   pressure 210:4     23:19 26:17
    185:21 191:10      71:9,15,16        predates 102:17    231:4 241:22      27:8 41:15
    191:17 193:25      72:8              predecessor        261:19 262:7      53:23 55:4,7
    196:13 198:8      possessed 103:5     21:18            pressuring         102:18,20
    201:25 210:2      possibility        preference         218:18            130:14,14
    210:15 211:18      232:16 253:13      125:2 173:19     preTailwind        132:17,18
    218:11,13,15      possible 46:2      prefinancial       29:19             133:1 173:22
    223:7 224:5        102:21 151:7       55:9             pretax 298:7       186:15 190:9
    226:15 228:5       191:7,10          prefix 182:15     pretty 17:18       196:9 200:3
    230:24 231:3       283:11 289:15     preliminaries      46:6 99:10,12     208:20 211:14
    240:14,19,19      possibly 254:25     9:19              130:4 156:5       241:2 274:10
    241:17 249:5      post-financial     premium 46:17      158:10,18,25      288:22
    253:2,6 254:10     55:12,22           47:1 64:15        162:7 179:20     priority 80:17
    256:24 257:2      post-spinoff        90:1 197:14,17    196:18 219:2      224:14
    257:11 258:8       286:5 287:2,4     premiums           238:23 244:10    private 14:14
    259:18 261:18      288:2              143:18            245:2 254:10      37:15 127:15
    261:22 262:6,6    post-split 286:5   prep 217:4         272:5 280:16     privately 127:15
    262:9,10,13       potential 105:7     222:6             289:7            privilege 189:15
    265:2 271:5        110:10 112:18     prepaid 96:6      previous 173:16   privileged
    275:17 276:3,8     114:10 123:10     preparation        197:16 213:13     189:25 190:9
    281:11 291:16      123:16 124:20      77:22            previously 52:6    207:4
    292:18,19          125:1 127:22      prepare 77:12      120:9 125:23     privy 36:21
    294:13,19          140:1 206:7,11     77:21 83:6        135:24 148:24     163:14 205:12
    297:7              220:12 224:16      85:22             168:2 200:24      300:1
   Point's 57:3        227:9 231:8       prepared 69:12     214:22           pro 267:16
   pointing 266:23     232:24 287:5,6     69:12 79:8       price 248:8,8     probably 23:8
    296:2              289:11             86:6,12,22        249:25            26:1 36:15
   points 166:17      potentially 80:4   preparing 10:22   primarily 16:15    40:4,6,8 45:4
   Poisson 211:5       97:9,10 104:8      77:17             56:6 78:4         45:23 46:3,12
   policies 258:25     104:12 106:21     prepay 245:24      109:2 253:21      47:18 57:7
   policy 65:12        114:15 154:4      present 3:19       267:8 273:20      62:3 63:5,23
   political 212:22    236:3 261:3,24     98:21,23         primary 150:2      64:25 71:22,23
   populated           265:25             300:15 302:5      220:15 259:20     72:1 79:7 80:6
    286:19            power 140:9        presentation       259:21            80:12 81:2
   portfolio 57:7      218:18             78:3 82:24       prime 45:6         84:13 85:5,7
    82:16 113:22      practical 21:5      83:18 112:8      Primus 35:13       93:21 94:14
    119:10 221:6       42:22              157:9,14 158:2    50:12 51:8        98:25 104:1
    227:14 230:25     preapprovals        164:23            60:6 93:21        105:3,13 112:8
    245:3 272:24       236:20            presentations      225:13            112:10 121:17
    279:2             preapproved         75:1,3           principal 66:10    140:18 150:9
   portfolios          235:21 236:9      presented 60:5     66:14             152:3,13


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0277
                                 Christopher Lutes
                                                                              Page 341

    153:24 154:3     processing       140:24 151:12     293:19,22,23       270:17,18
    160:23 166:17     206:14,18       153:18 156:13     294:16,18          271:24 296:22
    167:13 176:17     209:23 210:14   156:17 157:11     297:8 299:4        299:10
    179:5 180:23      211:2 219:15    160:11 164:6     profit 46:12       progression
    181:3,12,16       221:7 223:8     170:4 207:10      47:2 64:15         248:8 249:25
    188:4 197:7       262:4,24 263:1  209:1,5 239:1     152:14 153:4      project 202:16
    215:21 223:4,5   processor        241:14 243:20     153:15,25          252:20,24,25
    224:14 225:22     242:24          244:10,15         154:5 197:22      projecting 87:2
    226:11 229:18    processors       246:24 247:1      249:14 290:14     projects 238:18
    232:24 233:18     206:13 209:23   247:12 255:8,9    293:2,10          promise 64:19
    241:11 245:6      224:16 225:5    261:24 262:5     profit-sharing      198:4
    246:11,12         225:25 226:25   274:13,15         292:14            pronounce
    248:17 253:7      227:12 231:4    275:19,22,23     profitability       227:5
    257:5,15 259:1    241:23          275:23 277:20     63:9 291:14       pronouncing
    259:8 262:14     Procter 3:4      280:4,5 286:25    296:25             35:13
    276:17 280:20    produce 289:1    290:15,19        profitable 245:2   properly 77:25
    281:11 287:2     produced 1:16    291:6,20,25       248:17 249:23      149:9
    288:23 289:7      6:4 190:1       292:8,24 293:9   profits 295:6      proposal 196:24
    290:8,12,24       202:8 258:1     293:13,22         296:19 298:12     proposed 60:16
    295:16 297:23     289:12 300:14   295:9,24 296:3    298:19             61:16,16,20
    298:11,19         300:18 301:7    296:16 298:15    program 35:20       64:2 121:1,5,5
    299:1,16          301:10 302:19   298:16 299:3      37:3,6 45:21       197:20 254:17
   problem 118:25     302:19          299:22 302:4      45:24 47:11,14     263:10 289:16
    220:22 223:13    producing 72:17 production         47:25 50:5,6,9    proprietary
    224:21 236:2     product 23:12    202:9,23          51:6,12 52:16      274:1
   problematic        26:9,13,20      217:18 225:10     70:20 71:5        protect 185:2
    261:7             27:22 33:11,12  226:2 283:8       72:16 75:6         246:5
   problems           33:14,25 35:5   284:4,5 285:7     77:20 78:1        Protection 2:8
    218:10            38:19 41:24    products 14:16     79:15 85:8        protective 190:4
   procedure 1:24     46:4 51:14      34:4 49:5,10      90:13 108:2,18    protocol 239:22
    9:20              53:4 54:12      49:18 55:3        120:10 131:16      251:19
   proceed 9:25       55:4 57:10      56:12 84:20       133:22 170:11     proud 277:21
   proceeding         70:4 74:21      87:18 91:22       170:22 176:25     proven 218:17
    307:1             78:9 83:17      95:9,15,21        177:9,18 181:6    provide 27:16
   proceedings 4:4    84:6,9 85:14    96:7,9 97:5,11    181:18 195:5       36:12 53:2
    295:22 296:1      90:19 91:23     98:2,3 104:20     227:1 228:10       88:24 106:18
    301:13            92:1,4,18,21    114:7,8 133:5     230:12 237:20      108:4 117:10
   proceeds 273:13    92:25 93:9,18   153:8 196:20      267:8 298:20       117:22 133:5
   process 102:6      94:1,25 95:2,5  208:19 209:24     298:25 299:17      142:13 159:7
    164:14 174:25     95:7 96:5,6,13  219:10 238:18    program-relat...    161:9 166:4
    209:12 218:18     96:19,19 97:7   242:10 248:6      177:1,3 180:12     167:10,15
    221:7 224:2       105:7 106:17    248:12,18,22     programming         174:15 210:4
    225:3,5 226:21    111:22 112:16   250:3 274:17      181:22             235:23 236:24
    227:12,13         113:23 114:8,9  275:1,25         programs 84:21      242:23 244:16
    228:15 231:5      118:5 126:23    277:10 280:12     171:2 187:22       262:7 273:17
    241:23            129:5 131:18    280:17 291:15     248:3 267:12       302:22


                               WWW.KLWREPORTERS.COM
UNSEALED
                                     App. 0278
                                 Christopher Lutes
                                                                              Page 342

   provided 52:6      288:18,18         69:13 76:20,21  77:10 82:11        13:24 18:13,18
    89:20 114:3       289:1             77:5 81:21      84:2 86:4,5,19     18:22 28:13,14
    123:9 136:4,5    publicly 300:16    87:6 89:11,23   87:12,16 93:15     58:6 59:12
    159:3 168:3      pulled 300:23      90:21 92:11     97:3 98:11         87:11 118:19
    170:6 185:15     pulling 229:10     99:10 145:25    99:10,19           161:10 166:23
    213:18 235:17     230:7             147:7 161:5     104:16 109:4       190:7 203:20
    240:20 261:14    purchase 36:7      189:6,7,9,10    113:1,7,9          205:7,10 206:7
    267:14 276:4      53:24 54:7        190:17,18,20    115:25 116:21      214:25 215:5
    284:25            56:25 57:9        194:6 197:25    116:23 117:5       222:6 284:20
   provider 27:5      105:20 106:6      198:17 201:15   117:15 118:22      300:9 303:4,13
    84:15 85:10       145:20,20         201:22,25       119:4 123:15      quick 78:16
    92:3 101:17       159:22 160:7      217:9 219:6,9   124:1,2 128:15     182:18 219:25
    102:2 103:2,3     234:9 237:22      230:22 231:22   128:24 131:4       231:17 238:6
    105:18 108:7     purchased 34:17    233:22 273:4    135:7 138:22      quicker 196:22
    114:8 115:16      144:24 231:1      283:3,11 285:6  139:15 140:7      quickly 201:16
    117:9 126:21      242:20            301:16          158:19 163:5       229:16,22,24
    150:23 157:12    purchaser 111:9   putting 59:3     163:22 164:1,9     230:4 297:24
    165:25 221:3     purchases 234:1    66:8 122:9      165:20 166:2      quite 42:17
    247:22 248:5     purchasing         197:19 210:3    166:25 172:11      47:24 53:12,17
    248:20 250:3      19:17 63:10       231:4 261:19    178:7 182:24       102:20 118:5
    253:20 261:14     104:4 107:10                      187:12,13          151:7 266:3
    266:10            185:17 236:25            Q        188:12,13          289:15
   providers 49:12    237:16 240:21    Q1 145:6         190:15 199:6      quote 24:10 62:1
    92:6 107:16       243:2 277:16     qualification    199:23 205:20      212:22
    206:6,7,11       purely 258:1       14:13           205:21 208:3      Qureshi 258:18
    220:7,13 226:4   purpose 18:8,9    qualify 50:1     208:12 209:7
    261:21,24         18:25 19:2,9     quality 245:10   209:10,13                 R
   providing 19:21    19:20,22 20:4    quarter 103:16   218:5,5 224:9     R 1:20 2:1 3:1
    30:21 54:6,10     20:11,21 21:7     112:3 289:14    225:17 229:12       8:1 306:10
    63:13 68:6        79:13 81:14      quarterly 128:4  233:7,14 234:4      307:9
    73:13 74:22       111:6 137:8      question 10:2,8  234:5,18          Raine 3:20 8:11
    84:14 89:8        170:15,16         10:9,15 11:11   239:21 242:13     raise 140:19
    97:7 105:12       171:23,24         11:13,14,15,24  244:21 247:6        197:25 198:10
    106:6 107:9       172:23 221:5      14:23 15:18     252:16 255:5        205:7 272:17
    109:3 111:11     purposes 63:2      17:21 18:11,12  255:11 256:16       273:21
    113:3 115:8       125:24 143:13     19:1,3,7 22:25  260:2 261:10      raised 23:17
    132:19 139:24     161:21 163:8      24:25 25:9      265:13,14           194:24
    144:10 173:18     190:6 204:19      26:12 27:1      266:4 270:9       raising 62:11
    195:16,17        pursuant 1:23      28:16 30:8,15   275:15 277:24     Ramsey 281:17
    226:4 233:21      138:7 190:3       32:24 33:12,21  280:20 286:7        281:19
   provisions 1:24   pursue 103:10      38:9 42:3 43:3  287:24            ran 130:3 135:3
   public 21:25      push 186:18        43:24 47:17    question-and-...   range 29:12
    22:1,2,5 37:21   put 5:15,24        51:17 58:7,22   28:12               54:19 138:14
    259:15,18,24      28:19 42:25       59:11,24 69:2 questioning           138:15
    260:4,24 261:4    58:3 62:1,4       70:6 71:12      238:6             rapidly 244:10
    261:4,8 263:5     63:24 66:20       74:24 76:8,9   questions 10:1     rarely 79:7


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0279
                                   Christopher Lutes
                                                                                   Page 343

   rate 90:8 176:15     141:1 142:10       77:17,22 79:8      187:22,23        reduce 145:10
     212:18 257:7       142:12 143:16      82:10 85:2,17    receiving 35:3       145:12 177:17
     272:21 295:8       147:15,16          87:16 90:7,21      154:3            reduces 197:17
     298:8              149:20,21          91:6 93:2        recharacterize     reducing 257:6
   rates 54:23,24       154:7,12           94:12 95:9         279:9            reduction
     55:10 56:11        157:22 162:19      96:1,16 103:13   Recital 170:24       264:24
     81:23 82:13        179:2 182:2        105:1,22         recollect 53:12    Rees 2:17 9:2
   reached 225:18       204:17,19          107:20,23          108:14 198:8       22:16,17 35:18
     240:11             205:16 211:21      110:14 111:15      225:15 236:23      38:11 55:5
   reaching 227:8       213:8 229:14       114:12 120:24      238:19 241:25      56:22 68:19,23
   read 32:17,25        243:22 248:18      122:12,15,18     recollection         69:5,5 93:22
     37:22 38:24        256:1,25           122:21 124:19      23:10 33:9         94:7,15 98:17
     47:15 110:2        257:16 258:16      127:10,10          35:15 36:20        98:24 99:2,6
     180:4 182:20       261:11,19,23       129:19 130:8       37:8 40:22         100:25 105:2
     193:14 199:5       262:18 267:1,6     130:13 133:20      41:10 43:25,25     105:23 134:16
     235:1 256:2        275:14 276:23      133:25 135:14      49:14,24 51:3      134:18 183:4
     264:19 305:3,4     280:25 283:6       138:9,12,12        51:18 82:20        222:2,5,25
   reading 40:15        287:23 290:5,5     139:22 151:5       91:1 169:19        247:14 280:21
     217:13           reappear 225:16      151:25 152:10      181:20 199:22      303:14
   reads 235:1        reason 10:22         152:21 153:3       199:24 213:12    refer 74:10
   real 229:15          12:2 39:13         154:18,21,24       226:10 235:12      179:5 274:7
     230:19,20,22       44:4 50:3,11       154:25 155:4,7   recommend          reference 69:10
     286:10             54:21 60:8         156:10 157:20      35:22              69:15 87:1
   realize 87:8         141:1,7 144:1      159:6 164:24     recommendati...      183:12 189:6
     166:13 224:18      144:2 149:7        164:25 165:21      44:7 108:20        213:14 257:24
   realized 35:25       151:10 153:24      168:19,21        recommendati...      287:24,25
     70:25 71:9         180:20 185:7       171:10 172:4       51:11,19 279:2     288:3 297:17
     272:13             185:20 186:4       175:17 177:5     recommended          297:18
   reallocate           223:2 272:10       177:21 181:25      36:5,9 37:7      referenced
     196:19             304:3,6            182:4 184:10     record 1:24 8:3      241:2
   really 23:18,25    reasonable           187:17 206:5       8:15 10:20       references 121:9
     26:18 28:7,9       55:10 77:18        211:16 216:12      11:6,25 18:14      223:25 229:14
     47:22 56:5,7       82:16 96:18        218:8,14,24        28:15 29:4,14      277:24
     56:10,17 63:2      144:25 151:7       219:19 225:19      38:21 67:19,22   referencing 31:5
     65:6 66:11,24      249:18             225:20 226:4       120:3,6 168:25     40:8,11,16
     67:11 73:10      reasons 113:14       228:7 239:3        169:3 189:17       200:5,6,9
     83:6 90:17         196:21 206:15      271:21 277:2       189:21 192:18      205:17 264:5
     91:5,5,6 93:2      241:8 259:5      receipt 306:20       192:22 214:12      279:11 297:3
     94:16 100:13       263:9,10         receivable 20:5      214:17,20        referred 33:12
     104:3,18,19        306:22             20:6               235:2 243:9,13     129:25 142:21
     106:17 108:7     recall 46:5,10     receivables          264:14 282:6       156:11 157:6
     111:16 114:18      48:12 49:1,2       20:18              282:10 300:12    referring 32:20
     114:18 116:19      53:19 56:19      receive 27:17        301:4 303:17       39:3 84:25
     116:22 123:1       60:2 61:14         43:13              304:3 306:15       85:1 121:13
     125:18 128:7       65:4 71:13,22    received 118:3     records 271:20       124:3 234:24
     130:10 140:4       74:14,25 76:10     153:25 187:18    redacted 252:18      252:17 264:7


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0280
                                   Christopher Lutes
                                                                                   Page 344

     274:7,9            14:21 15:4,23      220:16 221:2     relayed 205:18     reminded
   refers 39:17         15:25 128:11       230:24 232:20    relied 277:13        106:12
     79:11 221:22     regulator            237:21 240:9     remaining 22:4     remit 44:22
     222:9 244:3,6      228:10,18          249:11 252:19      65:10 81:16,17   remitting 149:9
   reflect 285:24     regulators 35:4      253:20 255:6,7   remediate          reneging 175:13
     289:18             35:21 37:5,16      262:4,8 263:3      147:17           renew 258:25
   refresh 82:19        38:15 44:7,9       263:5 267:8,21   remedy 147:19      rent-to-own
     169:18 220:1       45:3,4 51:13       267:23 268:5       147:24             96:5 292:7
     238:8 249:3        218:16             268:11 269:4     remember 30:6      repaid 56:18
   refreshed          regulators'          269:12,18,19       30:6 35:6,8        174:5 175:8
     200:19             262:7              270:13,16,17       37:10,12 50:22     182:4 186:2
   refreshes 235:12   regulatory 14:4      270:18 271:23      52:5,10,10         196:19
   refund 145:8         21:2 81:3          272:2,3 275:21     54:14,16,22      repay 56:20
   refunds 145:7        102:24 108:12      276:16,24          55:2 56:3,21       175:9 186:3,3
   refusal 139:25       159:15 247:19      278:18 279:18      59:3,5 60:14       197:4,5 198:2
     140:20 141:5       262:12             280:3,4 296:17     60:15 64:21        198:3
   regard 33:3        reimbursable         296:21 298:25      66:11 68:24      repayment
     41:20 70:3         176:25 181:15      299:9 306:24       74:19 81:10        173:9 174:5
     94:24 100:15     reimburse          relates 200:2,2      86:8 88:16         175:3,7 201:19
     127:7 129:24       193:13 195:4       207:18             93:3 94:10       repeat 77:10
     132:2 147:20       196:4            relationship         97:23,25           139:15 241:1
     148:2,3 149:19   reimbursed           53:25 56:23        101:12 102:14    repeatedly 98:9
     152:5,8 169:7      176:6 179:14       68:4 92:20         104:20 106:10    rephrase 42:3
     178:3 218:10       179:21 180:14      105:13 106:1       106:22 107:13      113:1 116:21
     225:11 226:3       180:17,22,25       122:6 128:2        108:21 110:7,8     116:23 124:2
     240:14 275:5       181:7 195:6,8      131:1,9 133:1      110:9,12,24        130:18 131:3
   regarding 36:22    reimbursement        133:1 134:11       111:13,25          234:5 261:10
     76:9 105:6         179:3 195:15       139:8,23           112:6 113:14     replace 96:25
     121:4 134:9      reimbursements       140:22 141:3       127:5 130:24       117:13
     171:11 187:9       177:9              141:23 142:9       131:20 134:1,5   replaced 43:22
     190:8 204:21     reimbursing          149:19 150:21      152:10 155:18    replicate 108:24
     206:8,11 212:8     64:10,11           150:22 156:9       158:9 164:17       125:5
     249:23 261:12    reiterating          156:24 157:11      164:17,18,20     replicated
     264:18             107:2              159:3 160:2        165:8,16 171:4     281:16
   regardless         related 26:18,19     168:16 169:21      171:8,20         replicating
     112:12 125:14      50:6 51:11,14      173:3,22 175:5     176:12,13          108:9
     173:12 259:2       53:3 55:13         175:10 182:8       184:16,17        reply 115:13
     267:3              56:6,8 64:10       196:13 240:9       186:21 189:7     report 99:6
   regards 44:2         64:12 70:19,25   relationships        197:9 202:13       103:24 251:23
     78:21 183:16       78:5,8,23 95:8     126:18 127:3       202:17,21,24       252:3 282:17
     223:6 225:21       131:16 144:17      127:19 173:23      203:1,10,12,13     284:9
   region 226:20        145:6 170:21       182:2 241:14       203:15,16        reported 1:21
   regular 262:16       177:10 180:24      248:24             211:12 213:16    reporter 8:10,13
   regularly 80:3       181:6 187:22     relative 291:14      214:3 228:17       10:14,21
     220:8              194:24 196:12    relatively 139:6     228:21 235:15    Reporter's 4:9
   regulated 13:25      206:12 216:4       249:19             241:6 256:8        306:7


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0281
                                   Christopher Lutes
                                                                                  Page 345

   reporting 7:8,21   reserve 40:1       results 251:23       250:2 292:9       187:25 190:23
     115:9,13           80:15 81:10        285:25           revenues 45:21      190:24 191:17
     251:18,19          144:10,20        retain 41:3 42:8     47:11,14          191:19,21
     284:11             145:19 147:6       44:14 62:6       reverse 195:19    right 9:7 11:7
   reports 115:18       162:11,13,25       125:18           review 5:16         12:12,17 13:24
     128:5              163:7 165:2      retained 267:22      191:1,5,9,20      15:3,8,16,23
   represent 59:1       167:21 168:1       269:7 275:20       254:17            16:4,12 17:5,7
     109:15 286:1       168:14,18,18       287:10,21        reviewed 123:9      17:19 18:1
     286:10             185:2,14,25      retaining 41:13    reviewing 41:8      19:23 20:2
   representation       188:8 196:25       41:17 44:6         77:25 167:3       25:20,25 26:6
     286:17             198:13,18          45:9 46:15         236:22            26:10 28:1,2
   representatives      230:8,11 231:7     220:6            Reviews 28:25       29:9,19,23
     8:12               245:15           retrospect 46:2      32:23 39:1,25     30:6,13,23
   represented        resided 275:7        173:13 174:17      40:18 47:16       31:15 32:4
     135:14,15        residual 71:6        255:17             76:16 78:18       33:19 34:7,25
     184:12 185:5     respective         return 64:1,20       110:5 169:15      35:14 37:11
   representing         151:18 152:9       64:22 66:16        171:17 182:22     38:17 39:16
     155:8,16,18      responding           67:4 81:5          186:13 189:2      40:9,25 41:4,6
     184:5,13           40:22 236:18       116:12 138:10      193:18 199:10     42:14,22 43:1
     185:22 188:3     responds 191:3       186:8 197:13       200:13,18         43:22 45:14
     191:4,8,18       response 11:17       198:5,6 245:20     203:8 209:17      47:7,8 48:10
     199:15,19,23       110:1 186:19       246:7 249:10       217:14 220:3      48:15 49:9
     200:4              193:2 235:18       293:5              221:13 227:19     53:9 55:21
   represents 292:4     235:24 292:23    returned 73:5        231:18 238:12     56:19 57:21,23
   request 52:16,23   responses 10:23      306:19,20          239:10 250:23     57:23 59:3,6
     56:20 188:6      responsibility     reveal 214:25        254:19 256:5      60:21 61:2
     218:25 219:25      148:25 278:9       215:8              258:4 263:23      64:24,25 65:3
     223:3 230:21     responsible        revealing 161:7    revise 297:23       67:9 68:9
     244:1              65:25 66:6,8     revenue 23:11      Revised 5:11,15     69:24 70:16
   requested 51:11      72:3 124:11        45:14,15,24        7:4               71:6 72:7
     57:3 65:15         148:13,20,22       46:22 47:2,5     revisions 34:25     73:15 74:19
     144:9 306:18       166:8 167:2,7      47:25 63:19      revolver 54:23      75:18 76:8
   require 221:6        167:12 177:13      64:7,17 69:20    rework 41:1         79:2,21 82:1,6
     242:1 289:3        177:14 178:19      69:23 70:2,10    Rhoads 2:13,18      84:8 85:11
   required 142:18      206:13 224:12      70:14,16,18      Richard 2:13        86:7,8 87:3
     144:21 160:9       258:19 278:15      71:10,21,24        8:25 18:15,20     88:12 90:2,4
     170:19 237:2       278:17,25          72:8,11 80:11      106:23,24         90:11 91:19,24
     242:18 289:1     rest 286:3           80:22 96:13,20     119:2 208:5       92:5 93:5,11
   requirements       restate 32:24        96:22,24,25        217:16,19,23      93:16 94:3,5
     204:9              43:4 233:13,14     97:6,9 117:13      228:23 252:23     94:25 96:14
   requires 161:7     restricted           134:5 138:6      Richard's 258:1     97:1 99:5
   rereading            260:19             149:22 150:19    Rick 121:25         101:2,14,14,20
     256:10           restriction          152:8,14,16        122:1,4,5         101:21 102:5
   rerouted 256:15      236:19             153:5,9,10         155:7 183:13      102:11 103:11
   reservation        result 25:4          154:3 177:18       183:20,22         104:14 108:5
     201:13 212:4     resulting 72:25      219:5 248:14       185:21 186:19     110:21 111:3,8


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0282
                                Christopher Lutes
                                                                                Page 346

    111:18 112:1     210:10,12,14     rightly 45:5         184:18 186:24            S
    112:25 113:23    210:18,21        rights 46:16       rolled 95:4        S 2:1 3:1,3 5:1
    114:15 116:14    211:4,6,12       Rise 7:10,13       rolling 95:6         6:1 7:1 8:1
    116:16 117:3     218:2,3 220:8      207:10,15,18     room 158:3           111:19
    119:13 120:16    221:22 222:10      207:22 208:1       215:17,20,22     Sachs 158:5
    120:20 123:19    223:18 224:3,6     208:19,21,22       215:23 216:6,8   safer 212:23
    123:24 125:25    224:24 225:14      209:5 218:22       283:6            sake 298:4
    127:22 128:12    227:23 228:3       243:20 244:8     Rosenberg 69:9     sales 5:4 145:17
    129:4 131:2      228:11 229:8       246:12,15          69:10,15,15,16     164:4,4,11,11
    133:23 135:18    230:12 231:10      247:2,11 248:2   Rosenberg's          249:14
    136:25 137:4     231:22 232:1,6     248:8,15           69:9             SAM 2:7
    138:8 139:25     232:13 233:5       249:11 253:15    Rosenman 3:9       Santa 12:22
    140:20 141:4,5   233:22 234:13      254:6,7 255:1    Rosette 135:1      Sarah 216:7
    142:5,19         235:19,23          255:7,14         roughly 50:18      sat 34:10 164:3
    144:18 145:7     236:6,10,21        256:15,25          54:20 80:21      Saverio 2:7 8:18
    145:14 146:3,8   237:23 238:2       257:8,9,11,16      101:25 102:3     saving 149:16
    146:12 147:7     239:4,5,18         261:17,24          197:18 229:18    saw 37:14 130:1
    147:20 148:7     240:3,13,17        266:12 267:13      239:15 240:15      211:1
    149:12,14,23     243:17,18          267:19,20,21       248:21 249:5     Sawyer 258:22
    150:16,17        248:15 250:13      267:22,23,24       249:12,15          259:7
    151:3,9,13,19    251:19 252:5       269:1,3,18         264:20 288:13    saying 56:22
    151:24 152:9     252:25 253:18      270:17 272:1,3     295:7,17           82:6 105:3
    152:15,17,20     254:5 255:20       274:18 275:8       297:13,18          107:1 117:17
    153:1,12 154:9   257:12 259:16      275:18,22          298:6,7,23         132:1 149:17
    154:19 155:11    259:19,25          280:4,11         round 23:16          181:4 187:25
    155:24 156:6     260:17 261:8       291:24 292:21    rounding 298:3       193:5 220:19
    163:2 164:6,7    265:1,5,19,24      292:22 294:15    rounds 295:11        229:1 233:23
    167:22 170:7     266:2 269:11       298:16           routine 44:11        234:7 235:4
    172:2,18         269:22 271:6     risk 6:3 62:13       156:3              242:3 264:25
    176:19 178:5     271:12 274:3,7     63:23 202:15     Row 288:4            267:18,24
    178:11,24        274:20 278:7       202:15 245:7       292:14             269:13 270:11
    179:2 180:14     279:8 280:25       274:1 277:10     RPR 1:20             295:2 298:17
    182:9 183:2,9    282:4,22,25        277:12 278:6       306:10 307:9       301:5,6,15,16
    183:17 186:9     283:16 285:23      278:13,25        rscheff@mm...        301:24
    187:20,23        287:15,17,19       279:8,22 280:3     2:15             says 47:11,12
    189:7 190:2,24   288:17,18,20       280:9,25 287:6   RTO 292:7            69:9 80:16
    191:1 192:2      291:5,6,15,17    riskier 153:19       293:18             115:6 120:12
    193:13,23,25     291:22 292:2       153:21 154:2     Rule 208:5           176:15 182:16
    194:6,7,20       292:10,17,22     riskiness 79:19    rules 1:23           231:24 232:5
    195:13,24        293:3,9,11,13    risky 45:5           268:16             235:2,2
    199:1 200:25     293:14,25        road 263:8         run 98:6 229:2     scale 152:25
    202:24 203:2     294:6,12         rocket 263:7         230:6              153:6
    203:22 204:1     295:13           Rogenski 148:24    running 101:10     scene 60:20 93:8
    205:9,10 207:8 right-hand           179:6 180:5        127:3 130:5        225:16
    207:9,10,16      182:14             251:17 284:7       287:3            Schafer 129:10
    209:5,24       rightfully 237:5   role 71:2 123:16                      schedule 85:20


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0283
                                 Christopher Lutes
                                                                                   Page 347

   scheduled          116:17 117:4       264:14 270:8      secondary 15:7        302:9
     252:22           117:14 118:10      274:22 275:10       227:1             seeing 120:24
   Scheff 2:13 8:20   118:17,21,24       276:25 277:22     section 39:3,5,10     129:7 158:23
     8:24,25 14:7     119:3,11 121:3     279:25 285:2        39:18 41:9,11     seen 24:14 37:23
     14:22 15:9,17    122:17,23          303:3,8,12,15       176:15 252:18       114:23 120:23
     16:5,13,25       123:6,20,25      science 151:2       securitization        165:23,23
     17:13,20 18:10   124:22 127:9       263:7               18:2,3,5 21:4       256:17
     18:17,21 19:6    127:24 128:14    Sciences 29:19      securitizations     segregate 267:7
     19:24 20:3       132:22 133:2       30:3,13 50:22       21:1              self-financing
     22:24 24:24      135:6,21           52:9,25 60:25     securitize 20:17      140:25
     25:8 26:11       136:16 137:14      72:19 73:22         125:20            self-fund 246:15
     28:11 29:4,20    137:20 138:1       150:25 151:23     security 5:22       self-funded
     29:24 30:4,7     138:21 140:12      178:21 179:12       136:12 137:18       294:16
     30:14 31:16,19   140:14,17        Sciences' 51:23       137:22 141:9      sell 15:7 18:7,24
     32:16 33:7,20    142:6 144:19     scientists 278:15     141:17 146:12       19:14,15 44:12
     34:9,16 37:18    145:23 147:21    scores 27:20          147:2 174:15        44:14 46:25
     38:2 41:7,25     149:24 151:4       36:14 51:25       see 11:18 31:5        57:14 62:7
     43:2,23 47:9     153:2 154:10       53:2 66:23          31:10,11,18,25      91:8,10 148:15
     48:11,16,23      163:3,21 164:8     160:11 167:4        32:15 36:23         160:16 162:20
     49:13 50:23      165:13,19          278:16,20           39:5,19 40:1,9      165:5 189:10
     51:1 52:12       166:1 167:24       280:3,5             75:19 76:1        selling 16:3 36:3
     53:10 54:18      169:22 170:8     scratch 279:21        82:23 83:3          41:14,18 46:15
     58:4,21 59:7     172:10,25        screen 69:13          85:19 129:24        46:17,22 47:7
     59:10 61:12      178:6 180:15       76:21 77:5          132:7,8,11          57:5
     67:15 68:10,21   184:4,22 187:2     87:7 217:10         170:23,24         sells 16:10
     68:25 69:25      187:11 188:10      283:3 285:6,9       171:2 180:4       send 117:1
     70:5 71:7,11     191:13 192:7       287:18              182:15,20,25        191:4 234:7
     73:16 74:9,23    192:12 194:8     scroll 287:11         190:21 191:5,6      282:18 300:21
     76:22 77:1,16    194:21 201:1     scrolling 302:12      193:1,7 199:12    sending 218:13
     79:4,22 82:2,7   201:21 205:21    se 37:6               199:14,16,19        284:8
     83:4,10,21,25    207:2,11,17,23   sealed 112:24         200:7 201:16      senior 2:8 38:12
     84:10 85:24      208:2,7 209:6    search 226:6          202:7,11            142:4,11
     86:9,18 87:4,9   209:25 212:6     seasonality           204:18 211:4      sense 28:19
     88:1,5,14 90:6   216:5,20,23        145:5               219:14 222:7        42:22 50:1
     92:13 93:12,14   217:1,3,8,11     SEC 288:20            227:22 228:24       64:4 117:18,19
     94:11 96:15      217:20,25        second 40:13          229:7,16            125:17 159:12
     97:2,15,20       220:9,24           47:15 51:13,13      235:11,16           174:15 197:11
     98:8 99:15,18    222:11,20          56:1 72:16,18       249:8 252:21        245:25 250:7,9
     99:24 100:4,20   224:7,25           76:12 106:11        267:15 284:2,7      264:25 273:2
     101:4 102:12     229:11 230:14      115:25 116:7        284:11,14,17      sensitivity
     102:15 103:12    230:17 232:14      166:13 187:16       284:21,25           212:10,15
     104:25 107:18    234:20 236:7       189:13,16           285:8,9,15,16     sent 86:16,21,21
     109:20,23        236:11 238:2       207:11 214:12       285:19 287:16       252:3 256:10
     110:13,22        240:4 247:3,6      221:15 255:11       287:18 297:2,4      284:9 301:19
     112:2 113:17     258:2 260:1,11     263:25 264:10       298:12,22         separate 55:3
     113:24 115:2     261:9 264:7,11   secondarily 63:7      299:7,23 300:2      70:12 150:21


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0284
                                    Christopher Lutes
                                                                                    Page 348

     150:22 151:20      107:8 111:12        221:24 222:19      140:13 146:17      262:20 277:10
     158:2 177:7        113:3 114:3,16      223:14 230:13      153:13 161:5       288:17
     180:23 232:20      117:10,23           231:23 232:2       166:12 189:13    sideways 174:8
     243:23 244:6,7     124:25 125:7        232:10 233:11      189:22 190:13      174:21
     244:13,15          125:17 131:2        233:16,24          192:14 194:9     Sievert 1:20
     256:25 288:9       132:19 136:4        234:2,22           207:1 212:5        8:10 306:10
   September            137:3 165:24        239:12,25          214:4,10,14,21     307:9
     23:15 41:1         166:3,4 167:10      251:2,6,13         215:4,12 224:8   sign 181:14
     45:13 102:3        210:5 261:15        256:3 303:7        234:17,21          191:21,24
     193:1 202:14       262:8 271:10        306:3              250:19,25        signature 4:8
     271:8 281:23     servicing 16:11     share 41:5 45:14     251:14 263:25      201:5 304:1
   sequence 192:5       16:20,22 17:11      45:15,25 46:12     277:23 303:6,9     305:1,5 306:17
     192:25             31:1 39:4,15        47:2,2,5,25      shift 243:20         306:21
   Sequoia 21:21        46:15 64:11         64:15 80:11      shifting 244:14    signed 31:24
     22:6 23:15         73:12 111:8         134:6 138:6      short 67:16          59:21 112:23
     25:5               151:19 152:3        145:20 146:3       245:1              112:23 120:14
   series 10:1        set 35:22,23 36:5     149:22 150:19    short-term           120:19 129:18
   serious 220:21       60:3 81:13          152:8,14,16        232:23             135:8 164:13
   serve 63:2 163:1     91:13 163:1         153:4,5,9,10     shorter 196:9        184:11
   service 27:5         173:3,12            153:15,25        shorthand 1:21     significant
     31:1 49:12         200:22 233:8,9      154:5 248:14     shortly 9:7          196:18
     52:20 60:23        255:18 272:10       249:14 281:7       106:20 129:5     significantly
     61:1 84:14         297:15              293:3,10         show 38:20           297:1 299:19
     85:9 92:3,6      sets 60:1           shared 222:3         48:24,25 87:12   signing 133:21
     101:17 102:2     setting 45:7          271:10 280:7       109:10 120:1     Silicon 12:19
     103:1,3 105:12   settle 44:21        shares 145:20        169:8 171:13       13:25 14:9,25
     105:13,18          178:22            sharing 107:15       190:17 283:7       20:10 21:17
     106:1,18         settled 178:1         281:7              283:24 287:9       22:2,13
     107:16 108:7       179:9 182:7       sheet 16:2 24:3      287:21 294:22    Silver 54:1,5,9
     114:8 115:16       263:6               34:5,8,11,15     showed 233:17        55:1,7 56:15
     117:9 126:20     settlement            34:19 44:24        288:12,13          57:2,20 62:18
     150:23 157:12      177:22              63:17 120:12       298:4              141:23,24
     165:24 247:22    settling 178:19       121:6,9 123:10   showing 75:8,11    similar 49:21
     248:5,20 250:3   seven 158:11          125:19 133:18      109:17 120:8       60:7 61:17,18
     253:20 261:13    Seventh 3:16          133:22 134:9     shown 132:1          77:14 92:20
     266:10           Shapiro 1:3 3:8       135:8,9 164:13     144:5 300:13       102:24 135:25
   serviced 6:8         9:5,5 88:13         202:10 244:7       300:16 302:18      139:5 144:5,21
   services 15:1        90:5,15 93:1        270:2,4 283:14   shows 90:8           148:10,11
     19:21 23:5         104:24 107:19       285:6,15 286:3     292:20             156:16 248:1
     27:16,21 30:21     135:22 138:20       287:9 288:10     shrugs 11:7        similarities
     49:18 50:21        139:10,20           289:5,6          shut 84:24 237:9     137:12
     52:5,6 53:3        141:19 142:7      sheets 300:14,17     240:16           similarly 70:23
     61:6 68:7,7,8      146:13,16           302:13,14        side 61:1 83:6     simplicity
     73:11 74:16        167:23 184:1      Sheldon 3:3 9:3      91:3,3 93:8        295:11
     84:14 97:8         205:11,20,23        9:3 16:14          134:10,17,25     simplicity's
     105:10 106:13      220:23 221:15       29:10 33:8,22      164:6,21           298:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0285
                                    Christopher Lutes
                                                                                Page 349

   simplistic 298:8      239:1 240:25     296:9            21:7 81:14       spinoffs 265:3
   simply 286:7          249:11 268:9   sort 73:9 131:1    111:6 137:7        271:10 273:6
   sir 293:20            269:6            152:24 235:3     221:5            split 52:7 178:18
   sit 91:3 132:16     smaller 263:17     250:14 254:22 specialists 278:7     249:16 253:3
     133:3 188:18      smiling 155:23     254:23 260:23    280:25             255:4 264:18
     235:3             smirarchi@at...    283:7 294:11   specific 15:19       265:22 266:18
   site 129:4,11,15      2:10           sound 53:9         74:25 87:12        267:16 276:20
     154:25            so-called 49:12    64:24 91:5       90:7 96:16         276:21 278:6
   sitting 34:15       soften 236:19      118:12 195:21    228:21 242:17      294:4 297:18
     133:7 158:4       softened 236:24    223:12           271:22,24        splits 265:3
     257:5 272:22        240:22         sounds 64:25       290:15,20        sponsored
     276:22            sold 33:14 64:17   162:24 164:3     295:24             132:15
   situate 91:20         161:23           252:11 254:23 specifically 10:8   spreadsheet
   situated 211:24                      source 57:2,19     49:23 56:3         69:11,12 252:8
   situation 16:18       200:23 201:5     63:11 70:2,16    64:13 74:10,25     282:20 288:11
     16:24 17:24         201:20           72:8,11 96:13    77:17,23 78:5      290:14,21
     19:18 66:4,5      somebody           105:16 125:12    85:17 105:5        294:14 296:12
     140:20 143:5        105:19 106:15    126:13 175:6     110:8 114:12       298:5 301:17
     149:6 163:10        126:4 189:10     224:23 233:6     115:7 122:12       302:15,16
     212:9 216:3         189:11 191:22 sources 70:10,12    127:13 129:6     spreadsheets
     230:19              224:2 244:17     70:18 76:19      129:14 138:13      252:9
   six 97:20 131:11      251:21,22        163:13 175:3     147:20 152:21    spring 101:13
     158:11 263:17       272:17,18      South 2:14,19      159:6 164:24       101:16 103:15
   size 144:13         someone's 42:23                     164:25 165:21      103:15
     145:1,12          somewhat 37:13     200:23 201:4     169:7 203:12     spun 255:16
     158:10,23           71:14 135:19     201:19           206:5,15 239:3     266:12 269:19
   sized 23:8            179:19 180:21 space 162:8         256:9 269:1        269:20
   skills 103:5          241:18 272:12    210:6 225:23     270:16 302:4     SPV 19:16 35:22
     250:20            soon 29:18 84:6    262:9            302:14             35:24 36:5,7,7
   skin 44:9             167:17         span 23:3 49:16 speech 118:20         55:17 61:21
   skinny 56:17        sophisticated      55:9 101:24    spelled 181:7        62:4,8,11 63:4
   sleep 12:4            63:22 89:6       102:1,4 113:5 spike 81:15           63:5 90:22
   slide 78:12,13,14     90:20 141:22     129:20 221:4   spin 299:21          91:2,12 92:11
     79:8,14,23          158:10,18,25     243:24 259:1   spinning 253:13      106:6 136:8
     82:19,20,22,23      160:23           297:11           258:23             150:1,3,4,5
     144:6             sorry 25:1 40:15 speak 22:5       spinoff 208:20       256:25
   slides 78:5           55:23 70:7       44:10 144:10     252:25 255:13    SPV-type
   sliding 152:25        72:13 82:21      157:25 186:1     255:17,19          143:15
     153:6               114:20 115:24 speaking 61:25      258:8,12,14      SPVs 232:20
   slightly 27:2         138:3 162:17     143:11 211:22    259:3,10,12      Sr 68:23 69:5
     153:19,21           180:8 195:23     294:7            261:12 262:19    staff 172:16
     198:17              208:7 219:24   speaks 99:12       263:11 265:1,5     271:14
   slow 97:10            221:25 239:12    234:25           265:21 272:13    stagnated
   slowdown 241:9        263:22 265:12 special 18:8,9,25   275:5 276:2,24     272:24
   small 22:14 96:2      268:22 270:12    19:2,8,20,21     281:9 287:10     stake 41:5,6,20
     219:24 238:24       276:13 293:16    20:4,11,21       288:5 290:3,4      41:24 222:17


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0286
                                     Christopher Lutes
                                                                                       Page 350

   stakeholders       state 1:20 6:6       stays 272:14          3:15                189:1 202:3
     24:17              8:14 12:13         step 161:11         strengthen 35:4       203:25 216:5
   stance 236:24        87:14 118:7          189:16 192:14     stress 10:22          244:18,20
   stand 195:13         204:11,12,15         214:10 223:24       261:21              258:10 264:4
   stand-alone          205:8,8 206:8      stepped 193:16      stressing 66:11       266:2 290:6
     109:24 177:7       206:9,16,16,17       281:22            stretch 275:13      subjective 99:10
     273:2              208:22 209:1,4     stepping 55:4       strike 66:25          99:17
   standalone           210:6 211:20       steps 302:6           93:6              submit 181:8
     142:11             211:23 228:9       Steve 129:10        strongly 253:25     submits 237:3
   standard 100:7       246:22 247:12      Steven 121:13         263:10            submitted 121:1
     151:2              247:20 262:11        121:15,16         struck 157:22         123:4
   standards 100:3      262:16 267:4         173:24 174:9        201:23            subordinated
   standpoint 21:6      300:12 306:11        175:23,23         Structural 7:11       141:11
     34:2 51:24       state-based            198:9 225:21      structure 5:11      Subscribed
     96:20,23           244:9                225:22              20:21 26:15,21      307:4
     101:10 115:13    state-licensed       stick 148:2,3         26:23,24 27:2     subsequent
     177:24,25          244:9 255:8          250:15              27:7,22 32:2        107:14 131:10
     198:7 205:3      state-of-the-art     Stinson 24:13,23      34:23 35:5,23       190:5
     212:19 225:1       277:12             Stinsons 25:6         35:24 52:16       subsequently
     229:22 233:7     stated 1:24          stock 260:14,19       60:8,13,16          95:11 218:16
     244:25 246:23      123:8 134:7          260:19,21,21        63:5,16 73:9      subsidiary
     261:8 269:21       232:5              stood 111:20          78:9 89:1           27:16 74:12
   stapled 250:19     statement 84:12      stop 93:10,17,25      90:13 91:1          136:15 210:16
   Star 211:8           85:4,16 88:17        104:7 107:3         92:20 108:8,9     substance 215:8
   start 25:18          90:16 91:17          117:7 160:2         108:16,25         successful 46:6
     27:14 53:8         93:16 100:21         166:12 185:17       125:3 135:23        88:21 108:3
     88:8 108:1         108:7 191:2          229:3,5 230:2       135:25 136:19     suddenly 140:22
     197:10 211:22      228:15,20            233:1 236:25        141:21 143:15       143:23,24
     217:13 231:16    statements             237:16              159:12,24,25        162:5 268:13
     245:23 265:19      294:6,9            stoppage 241:8        175:15 254:18     sue 174:22
     279:21           states 1:1 6:8 8:8   stopped 97:9          255:7,16,19       sued 211:2
   start- 22:23         203:24 204:6         157:2 163:10      structured          suggest 157:18
   started 18:20        206:14,18,23       stored 280:9          140:6 267:11      suggested 50:12
     22:14 25:24        206:25 209:4       stories 158:12      structures 90:18      51:8 185:4
     45:15,17 112:4     209:12 211:9       straight 69:19      struggle 56:6         219:6
     141:1 261:1        213:6,11 306:1     strange 91:5        struggled 56:13     suggesting
     266:6 267:2      status 226:8         strangely 46:10     stuff 167:7           157:16 165:11
     295:24 298:21      238:17               79:6                188:3 280:18      suggestions
   starting 56:5      stay 24:3 266:9      strategic 100:24    stupid 87:10          36:14,19 38:14
     89:5 200:21        270:25               100:24 101:6      style 99:8            51:5,7 167:4
     244:10 257:17    stayed 155:25        strategize 95:20    sub-participat...     168:20
     262:21             250:10 270:21        98:3                91:6              Suisse 158:6
   starts 31:8 76:3     276:18 280:18      strategy 101:10     subdepartments      Suite 2:5,9
     211:3 284:6        281:14,25          stream 46:22          278:13            sum 290:12
   startup 22:15,21     287:4              Street 1:22 2:5,9   subject 128:25      summarize
     23:20 299:17     staying 32:10          2:14,19 3:10        134:1 177:11        73:10 201:16


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                           App. 0287
                                   Christopher Lutes
                                                                                 Page 351

     235:18             81:19 89:16      254:22 260:3     Tauber 135:10      technical 61:24
   summary 7:5          139:2,6 142:14   263:4 278:5        135:13 183:9     technically
     258:7              143:5,9,19       292:19 302:6       192:11 193:4       21:13 27:2
   summer 88:11         144:4,11,22    taken 1:17 67:20   tax 145:7,8          54:2 58:14
     91:20,24 92:8      145:3,13 147:5   120:4 169:1        159:12 161:20      115:21 143:10
   Sunny 280:5,12       147:11 197:10    189:19 192:20      162:19 261:12      145:25 157:4
   supplement           245:1,13,18      214:18 243:11      265:4,4,12         175:8 210:15
     89:13              246:1 257:6      282:8 307:1        295:8,15,16        211:22 265:1
   supplied 92:10       273:1          takes 174:23         298:7,8,9          268:2,15
     125:24 163:18    switch 113:15    talk 10:13 21:9    taxed 295:7          271:10
   support 64:12      sworn 1:17 9:11    57:23 88:7         296:23           technology
     142:13 167:8       306:14 307:4     91:19 104:17     taxes 291:9          21:21 27:19
     167:11 240:24    system 233:8       104:17,19        taxpayers 37:17      30:2,22 36:12
   supposedly           240:16 277:13    161:13 189:14    TC 29:19 30:3        50:21 51:24
     131:18             279:14           192:15 224:15      30:13,22,22        53:1 57:11,13
   sure 9:19,23                          283:8              31:1 32:5,7,15     61:1 66:22
     12:10 14:6               T        talk- 268:20         33:14 36:4         67:5 69:17
     32:19 38:25      T 5:1 6:1 7:1    talked 35:18         41:15,18 44:24     71:1 73:21
     40:14,17 42:15   tab 285:14,15      73:14 98:4         45:25 47:12        103:5 136:6
     46:3 47:18         291:6 294:19     141:24 183:19      50:22 51:23        137:3 160:9
     53:17 54:24        294:23           185:16 229:1       52:6,9,19,24       166:5 275:12
     76:14,22 77:12   table 100:25       248:3 259:12       53:23 54:6       technology-type
     77:25 80:25      tabs 290:20      talking 28:9,10      56:24 60:25        36:11
     106:3,25 109:9   TailWind 30:2      40:1 43:1 47:5     61:6 63:9        teens 64:22
     111:4 127:16       30:13 50:21      47:8 48:8 70:4     72:18 73:22      tel 307:13
     159:20 164:25      51:21 52:8,21    84:1,23 86:15      74:16 151:23     tell 11:11,21
     167:13 169:10      60:21 68:7       86:17 97:16        178:21             40:20 205:23
     169:23 170:9       69:24 70:15      104:14,15        TCAS 61:7 66:1       209:9 218:11
     173:2 178:1        72:15 73:12,20   123:2 124:16       66:4,7 68:8        238:16 252:2
     179:25 180:25      136:24,24        124:17,19          71:17 72:2         256:19
     184:8 188:4        151:1,21 178:4   126:15 140:14      74:12 81:18,21   telling 152:22
     193:15 200:4       178:20,25        141:15 169:5       137:16 139:3       218:1 231:20
     214:13 220:10      179:10 180:11    176:7 183:14       142:15 143:6       233:10 252:20
     223:18 225:17    take 11:19,20      183:22 185:21      143:10,11,17       269:25 294:3
     238:7 242:16       14:3 16:10       193:10 200:24      143:17,20,21       300:24 301:18
     242:18 254:9       22:5 38:23       207:12 218:9       143:23 147:4     tells 235:14
     254:10 264:13      39:23 46:4       223:1 224:20       148:23           template 202:20
     268:10 276:12      47:19 49:18      256:19 262:4     TCDS 68:7          temporarily
     276:14 277:7       65:18 66:16      263:2 268:17       69:24 70:15,23     8:18
     282:14 284:23      67:16 81:19      268:24 282:16      72:15 73:12      temporary
     286:6 290:22       83:9 110:2       282:22 283:14      137:4,5 178:4      272:12 273:18
   surplus 66:21        119:24 140:10 tangentially          178:25 180:11    ten 15:15 215:21
   swap 63:13 64:6      147:13 181:24    226:13           TCV 22:6 25:5        267:18
     65:16 67:2,7       196:25 198:2   target 248:20      team 95:16         tended 153:10
     71:18 78:23        238:6 239:5    targeted 250:1       98:12 124:24     term 18:3 24:9
     79:17 80:1         243:6 252:15   targeting 153:20     165:17             59:19 61:23


                                WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0288
                                    Christopher Lutes
                                                                                Page 352

     64:15 75:3,15       163:4 179:6       85:17 157:20      73:19 74:7,10    185:3,9,12
     78:22,25 79:2       184:8 233:12      159:13 193:9      74:12 75:4,21    186:8,20 187:1
     79:2,5,6,9 83:2     274:11 277:1      194:1 195:25      77:3,9,18        187:6,18,22
     83:2 86:10,11       278:3 297:12      226:1 233:14      78:19 79:9       188:14,19
     89:12 91:4          306:16            255:2 266:25      80:16,20 85:6    190:1,18
     98:18 102:23      testing 250:20      269:13 298:11     85:8 87:7,23     191:18,24
     106:25 115:1      Texas 1:21,22       299:13            88:2 89:2,6,20   193:23 194:25
     115:13,17           306:11 307:9    things 12:4         91:21 94:24      195:10,15,17
     120:12 121:6,9      307:12            19:23 49:6        96:17 100:5      196:4 197:21
     123:10 126:9      TF 33:5 193:5       78:8,10 91:20     102:18 106:24    198:7 200:19
     133:18,22           264:23 285:15     95:22 98:24       107:7 111:15     201:18 203:21
     134:9 135:8,9     TF's 264:24         104:17 107:6      111:25 112:4     206:24 207:13
     140:5 142:22      TF-PA 5:4,7,9       114:23,25         116:10 117:14    207:13,20
     146:1 147:12        5:13,16,18,21     119:8 123:14      119:9 120:12     208:10,11,12
     164:13,18           5:23,24 6:4,7,9   146:7 159:23      121:1,6 122:6    208:18 212:14
     165:8,11,16         6:11,15,17,19     167:1,6,14        122:12 124:17    212:18,20
     170:9 195:2         6:21 7:4,6,11     174:21 194:14     126:15 127:21    213:9 214:6,8
     211:12 220:11       7:15,18 29:6,7    200:3 205:9       128:1 131:5      214:23 216:10
     244:7,22            31:9 76:21        206:9 221:1       134:10 135:2     216:25 218:25
     279:12              189:23 202:9      243:23 250:1      135:11 136:4     219:9 222:16
   terms 7:5 34:3        221:11 231:12     253:16 254:23     136:13 138:4     223:2,15
     44:20 59:2          238:10 254:15     256:23 259:11     138:17,18,24     225:12,20,24
     90:18 92:17         263:14            278:11 283:3      139:4,8,13,18    230:23 233:6
     98:19 115:4       thank 8:24 9:17     284:13            140:9,24         233:10 234:4,5
     121:5 123:2,4       29:9,15 67:24 think 1:6 3:2 5:9     141:10,17        234:8 235:16
     123:12 127:14       76:15 119:1       8:6 9:4 13:5,11   142:18,23        235:17 237:19
     131:8 134:11        140:17 165:7      15:21 20:22       143:1,20         240:4,7,22,23
     135:23 136:3        190:13 198:25     21:10,11,12,13    144:15,16        241:7 242:22
     140:1 141:12        199:9 215:12      21:18,23 22:10    146:22,25        242:24 243:19
     144:23 153:4        217:8,11          22:12,18 23:7     147:3,10         244:2 245:5
     154:16 173:17       221:17 227:16     25:15,19,19       149:20 150:12    247:11,21
     176:13 194:11       239:6,13          27:12 30:12,20    153:24 154:19    249:5 250:6
     204:22 237:20       251:13,14         32:5,15 33:5      155:21 158:16    251:22,24
     239:21 242:2        252:1 256:3       35:11,12,18       159:3,14 161:3   252:17 253:2
     252:19 275:4        258:2 264:2       36:9,11,18        161:17 162:21    253:22 256:10
     280:9 286:12        282:12 283:19     38:12 39:9        164:12,21        256:13,21,23
     286:14            Thanks 73:7         42:3 44:21        168:14 172:9     256:24 258:24
   test 238:25         theoretically       45:2,4 46:5,8     172:13,17,20     259:17,20
   testified 9:12        143:21 150:3      49:11 50:19       172:23 173:6     261:20 262:8
     49:1 125:23         197:7 233:4       51:4,22 52:8,9    173:16,18,24     263:6,16
     126:1             therefor 306:22     52:19 53:15,22    174:14,15,19     264:22 266:4,9
   testifying 87:25    They'd 179:2,11     54:3 55:10        175:14,15,22     266:17 268:6,7
   testimony 59:8      thin 48:25          58:7 60:20,20     176:3,9,18,18    268:11,12,14
     69:1 71:14        thing 10:16 22:3    61:6 63:8,15      177:16 178:14    268:19 269:2,3
     94:20 123:21        26:2 41:2         65:25 68:8,23     178:16,17        269:9 270:3,15
     123:25 139:12       45:12 59:3        69:20 70:11       180:1 184:24     270:21,22


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0289
                                   Christopher Lutes
                                                                                 Page 353

     271:5,7,8          229:10 257:15      152:13 154:13    92:8 95:23         298:14
     272:10,14,15       258:8,23           160:1 161:3,4    96:7,12 98:21    times 13:23
     272:22 273:8,9   third 19:15 57:8     161:22 162:3     98:21 101:24       46:24 115:8
     273:14,16,20       58:18 72:11,14     162:11,14        101:24 102:1,4     203:19,25
     273:25 274:18      81:4 84:11         163:11 168:2     102:7 103:20       215:14 221:3
     276:18,23          125:11 277:19      185:2 197:8      104:23 107:23    title 107:1
     277:11,11,14     third-party          209:24 213:5     112:10 113:5     to/invest 205:4
     277:20 278:5       19:16 36:6         226:8 227:10     118:2 119:21     today 10:11,19
     278:17 279:22      57:15 60:1         227:11 231:2     119:25 125:2       12:6 55:17
     281:4,14,25        64:19 67:11        234:10 237:14    126:15,25          99:4 104:15
     282:20 285:24      73:4 80:12         237:20 238:17    127:23,25          132:16 133:3,8
     286:1,2 287:4      84:15,16,16        238:18 240:11    129:2,6,20         208:9 276:22
     287:12,17,18       85:12 89:11        240:21 241:3     130:24 131:5,9   told 38:8 93:10
     287:22 288:2,8     103:2,7 105:8      241:14 242:18    133:23 135:2       93:10,17
     288:15 290:11      105:10,15          244:24 249:18    140:4,24 142:8     108:14 154:20
     291:20 294:3,4     106:5,14 107:8   three-day          146:18 149:17      173:14 190:16
     296:14 297:5       109:1,6 112:9      185:24           151:8 152:11       198:8 229:9
     297:12,19,22       114:3,17 115:9   three-year         155:12,15          259:16 262:5
     299:23 301:20      115:17 116:4,5     249:12 297:16    159:21 160:1,3     294:5
     306:6              116:6 117:10     thrilled 245:17    160:5,8 161:19   Tom 203:17
   Think's 114:7        117:11,23        throw 251:8        162:7 168:23       204:20 205:1
     161:8,8,14         125:1,16 126:6   tie 289:5,7        173:14 176:17      205:18 216:13
     165:24 277:17      126:16,20        tied 204:5         184:6,10 185:5     228:23 229:14
   ThinkCash            128:8,16 131:8     288:12           187:17,24          234:6,25 235:3
     25:20,25 26:9      136:6 140:1      ties 246:17        188:5,18           235:13,18
     26:13 27:13,14     142:10 145:10      296:14,15        191:17 196:6       236:1,18 237:8
     27:15 28:1         146:4 159:9      Tim 226:16         196:13 198:8       245:22 246:4
     33:11,13 34:14     168:5 232:19     time 8:4 12:23     201:25 208:9       252:11 264:17
     34:18 35:20        277:15 279:3       13:10 20:20      209:21,22          266:2,23
     36:2 38:12       Thomas 3:15          21:6,11,13       210:12,15,21       268:10
     41:13 43:6       Thorton 264:25       22:17 23:3,13    211:19 220:5     tomorrow 222:6
     48:18 53:3,14      268:1 269:22       25:11 26:8,9     220:20 221:4     tone 166:16
     53:22 54:10        288:9 289:5,15     27:12,15 30:1    224:5,15 228:8   top 65:5 81:1
     59:14 69:6       thought 55:25        32:11 33:18,23   239:16 240:19      89:14 120:12
     70:3,19,22         65:9 72:18         34:14 36:17      243:17,24          177:5 189:24
     77:19 82:15        114:20,20          38:13 45:24      244:3,7 245:1      190:10 229:15
     83:16 84:6         161:16 188:7       46:5,7 47:19     245:13,17          242:21
     88:20 89:3,10      228:13 242:11      47:20 49:6,8,9   251:2 253:15     topic 184:17
     92:4 93:8,18       249:19 287:14      49:16 51:4,22    253:21,24          186:10 203:13
     93:25 94:18      thousands            53:15,19 54:11   256:24 257:2       203:15 221:9
     96:18 107:7        161:25             55:9 56:14,20    258:9,19 259:1     244:19 254:14
     112:14 113:22    three 70:12          59:14 69:21      265:2 273:10     total 144:18
     113:22 116:10      101:20 111:10      75:17 77:19      276:3,8 281:11     288:1 294:10
     117:2,19           121:7 123:10       83:24 84:5,7     281:18 282:5       294:20 297:21
     119:10 274:15      148:15 150:14      84:13,18 85:2    294:16 296:21    touch 89:11
   thinking 191:10      151:3,22 152:7     86:13 91:21      297:9,11           157:1


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0290
                                   Christopher Lutes
                                                                                 Page 354

   track 290:14         84:20            112:10,18,24       152:13 153:16    truly 115:14
   traditional 45:6   translate 286:16   113:2,10           154:13 158:24      269:17
     56:11 144:22     treasurer          115:16 116:5       159:14,17,25     trumped 142:4
     160:24             258:19           125:15 130:19      160:3,12,21,21     142:4
   trained 251:12     treasury 63:4      134:2,8,20         161:20 162:2     Trust 92:17,19
   tran- 172:15         224:12           135:14 138:7       163:13 166:7       95:6,11 108:11
   transaction        treated 181:22     148:12 149:21      167:13 178:4       112:16 125:5
     16:21 34:22      trial 10:6         149:21 150:18      178:10 179:10      128:6 136:2,18
     43:20 55:6       tribal 86:16       150:18,20,23       179:12,13,18       156:12,14,15
     96:4 120:13        87:18 88:8       151:6 155:6        180:10,12,18       157:3 251:10
     121:2 122:10       101:14 102:9     156:17,18,20       185:15,17        try 12:11 50:17
     124:13 168:13      102:11,18,19     157:9 158:7,10     187:18,23          57:2 58:7 97:5
     181:22 210:20      103:10 104:20    163:7 167:1        203:25 204:6       196:9
     244:13 254:12      104:22 105:5     170:6 172:24       204:10,14,23     trying 11:3 38:6
     264:20 272:20      105:24 107:8     173:21 174:3,6     204:25 206:16      39:7 42:18
     290:3              108:25 109:5     174:11,18,20       206:20 211:10      70:9,9 116:22
   transactional        111:7 130:5,20   175:1 176:8,10     211:18 212:2,8     118:11 146:22
     286:10             130:20,22,23     177:10,12,17       212:11,20          167:18 174:25
   transactions         137:13 148:2     178:18,22,25       213:10 219:9       176:12 186:18
     16:12 17:17        150:6,21 152:9   181:18,23          225:3 226:4,9      195:25 224:2,2
     155:9 179:15       155:2,2,3        183:21,23          229:23 230:2       226:19 235:9
     179:16 180:2       157:14,23,24     184:6,14 186:2     231:2 232:9,13     235:23 248:20
     206:12,19          187:22 191:23    188:16 193:12      232:16,18,22       257:20 261:21
     218:19 219:5       191:23 210:6     194:4 195:20       232:25 233:4       266:18 279:4
     219:15 221:7       211:9 212:17     196:2,4 198:2      234:10,12        Tuesday 43:14
     226:21 228:16      218:21 220:14    198:2,11           237:14,20          44:19,19
     241:23             226:2 229:3,4    201:19 212:12      238:24 239:18    Tunica 153:22
   transcript 10:21     229:6 242:10     226:15 227:3       239:22 240:11      155:5,6 157:17
     306:14,20          248:3,24         250:6 274:14       240:14,21          160:23 164:21
   transcription        253:18,22      tribe's 176:24       241:3,7,12,13      184:11,12
     304:4              257:17 259:14    177:18,18          241:14,16          185:5,14,23
   transcripts          259:25 261:6   tribes 6:9           242:6,8,19         197:1 293:10
     180:4              261:22 262:14    101:21,23          243:3 244:24     Tunica-Biloxi
   transfer 118:13      263:1,3,6        103:3,14           249:13,17          102:3 136:1
     172:15 264:5       267:5 274:16     106:22 107:8       261:15 266:11      151:12 156:8,9
     268:16,18          280:12 293:23    107:12,17          287:6 292:15       156:18 157:9
     281:2,3            295:6 296:24     110:10,14          293:2 297:20       157:22 159:2
   transferee 202:1     296:25 297:10    111:10 117:10      300:3              227:3
   transferred          298:6,20 299:4   117:23 121:7     Tribune 211:8      Tunnell 202:14
     290:10,12          299:10,16        121:22 123:10    trip 155:20          203:1,1
   transferrer          300:4            124:25 125:1       164:19,20        turn 78:12 82:18
     201:25           tribe 84:16        126:17 127:6     trouble 88:22        91:10
   transition 88:7      101:17 102:3     127:16 144:25    true 149:17        turned 116:7
   transitioning        105:9 106:2,3    148:11 149:1       168:8 260:22     turning 143:19
     221:2              106:7 107:25     150:14 151:3       279:11 305:5       303:10
   transitions          108:3 110:16     151:22 152:7       306:15           turnkey 165:8


                                WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0291
                                   Christopher Lutes
                                                                                 Page 355

     165:25 166:6       63:5 66:5       167:12 173:18      167:5 170:16        70:11 71:3,16
   twice 164:7          92:20 105:6     174:4 175:6        175:24 178:17       71:24 73:1,3
   two 18:12 22:6       109:1 126:19    182:3,3 198:14     178:17 189:9        74:2,3,7,13,16
     23:21 31:2         126:23 139:5   umbrella 31:14      212:1,9 239:22      77:14 78:24
     34:4 52:7 55:3     140:20 143:5    137:19             240:19 257:12       80:9 81:6 88:8
     63:2 84:19         144:21 156:17  uncle 22:17 69:9    265:3 273:5         88:12 89:1,15
     91:22 101:23       181:14 198:4   underlying 80:8     275:9,11            90:4,22 91:9
     105:1 122:19       212:22 229:7   understand 9:20     280:15              91:10,18 92:10
     148:14 153:16      247:19 248:1    10:17 11:11,13    understood 11:5      104:5 122:10
     157:10,23          262:8 281:7     11:16 13:15        227:11 237:1        135:20 136:9
     158:4,24 161:2     289:16          15:3 18:6,21       268:10 281:15       138:19,24
     161:3,22 162:3   typed 290:1       18:23,23 24:11    underwrite           139:3 160:17
     162:10,13        types 45:8 49:20  26:25 27:23        36:15             unnecessary
     163:11 164:3,3     53:2 108:16     29:22 38:6,17     underwriters         235:9
     168:2 174:21       121:23 182:1    39:7 42:18         258:17            unusual 127:21
     175:2,3 180:18   typical 139:23    53:7 57:25        underwriting       update 98:23
     185:2,13         typically 17:2    58:1,11 59:17      27:20 36:13         204:20
     194:14 197:8       19:12,14,16,18  60:11 72:5         51:25 53:2        updated 229:2
     198:16 200:15      43:11,13 80:19  75:10 76:5         66:23             updates 224:22
     229:2 235:21       80:21 103:23    79:14 104:18      undue 210:3        updating 226:8
     236:14 237:24      144:7 145:6     150:16 162:21      231:4 241:22      upfront 68:7
     237:24 238:15      177:8 178:21    182:13 186:22      261:21              159:7
     240:15 243:23      181:14 204:16   190:10 196:1      unfair 251:5       upside 66:15
     246:19 247:10      216:8 245:7     213:1 215:2,10    unhidden             72:16
     247:23 248:11      258:24,25       221:8 226:19       300:18 302:3      urgency 117:1
     253:3 254:23       267:10          241:24 252:16     unique 247:14        117:18,19
     256:25 261:13    typo 40:6,8       256:10 266:18     unit 247:9 287:7   use 24:9 61:23
     272:11 274:14                      271:15 274:10     United 1:1 8:8       78:25 79:7
     274:16 275:14            U         275:3 277:8        306:1               89:18 103:4
     276:8 281:9      U.S 156:20        279:20 294:4      units 260:19         112:14,16
     292:8 293:19       210:16 211:1    297:7 301:15      Universal 20:22      115:3,18 126:5
     293:21,22        ugly 66:24        302:8 303:1        21:8 50:3,4,5       142:22 145:7,8
     295:9 298:23     Uh-huh 11:17     understandable      50:10,13,15         148:9 163:7
   two- 185:24          109:25 193:2    241:18             53:6,13,16          168:4 170:9
   two-day 43:18        292:23         understanding       55:24 57:24         184:20,20
   two-thousand-      UK 95:24          12:12 28:3         58:8,9,15           185:17,25
     85:5 113:5         104:11,15       36:21 37:1,4       59:15,20,22         237:11 246:13
   two-thousand...      253:15 261:17   38:11 44:1         60:9,10,17,19       246:15 273:22
     101:24             269:20 270:17   46:25 48:17        60:19 61:17,17      277:17 281:4
   two-weeks            272:4,4 280:4   51:7 52:15         61:19,20 62:2       298:18
     186:14             292:6 293:13    68:6 93:19,20      62:7,12,25
   twofold 225:2        294:15          102:16 121:17      63:14,14,15               V
   type 19:14 35:22   ultimate 173:9    121:19 124:12      64:10,18,18,20    vaguely 81:10
     35:24 47:2,2       289:13          126:12 132:6       65:20,22 66:1       105:1
     49:21 60:7       ultimately 55:13  147:15 149:5       66:8 67:2 68:9    Valley 12:19
     61:15,18 62:19     96:1 111:6,11   153:14,17          68:13 69:3,19       13:25 14:9,25


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0292
                                    Christopher Lutes
                                                                                Page 356

     20:10 21:17        90:17 91:12         132:4 133:21    66:13,15,16      154:13 170:15
     22:3,14            92:11,24 93:7     visiting 129:7    67:24 70:13      170:18 173:2,6
   value 65:22          103:19,22           130:13 154:25   76:20 80:2       181:15 184:8
     142:24 176:17      104:2,21 106:4    visits 164:4      81:13 87:13      224:18 242:6
     272:21             106:23 107:14     volume 205:1      90:21 104:18     249:20 250:11
   values 230:21        108:4 109:4         206:12 238:22   104:19 109:10    257:15 280:18
   Van 3:15             138:17 139:9        239:3 243:1     112:14 140:2     281:10 289:18
   variable 82:25       139:24 140:6      volumes 204:3     144:3 147:12    watch 290:18
   varied 98:20         140:11,21           204:10 205:5    169:8 194:13    watched 15:14
   variety 76:19,19     141:3,16 142:3      219:10 243:5    207:12 208:14   waterfall 78:25
     96:7 103:4         143:14 146:1        287:5           212:2,2,21       79:5,5,9,11
     104:17 218:19      182:16 183:1      VP 138:17         221:21 233:14    81:2
   various 20:7         185:19 203:17     VPC 6:15 7:5      237:8 244:16    way 9:25 10:5,5
     34:24,25 86:22     203:22 205:19       125:9,9 135:15  245:15 246:11    12:4 14:20
     136:14 144:25      206:4 214:9         139:24 146:4    250:14,14        15:24 17:2
     183:1 279:3        216:15 220:21       149:11,20       252:21 277:7     20:2 21:23
     280:12 284:8       229:9 233:20        150:2 197:2,7   281:3 283:4,6    40:23,25 42:4
     284:10 286:24      243:19 251:23       197:12 198:13   283:22 284:20    44:23 46:13
     287:7 290:10       253:4 254:2,24      198:17,20       290:24 297:23    53:23,23 62:23
   varying 82:13        273:13,21           204:21 205:13   301:3,3,14       66:9 67:3,11
   Vegas 131:1          282:17 284:5        220:8,12 223:4 wanted 44:9       72:20 75:13
   vehicle 18:8,25      301:17,21           229:19 232:19   45:3 68:4,5      99:11 116:14
     19:9,20,22       video 8:3             233:1 239:23    80:25 91:2       124:20 144:12
     20:21 21:7       videographer          240:9,10 244:1  113:8 116:11     145:8,18,21,24
     81:14 111:7        3:20 8:2,11         244:16 249:10   116:12 129:14    148:8 149:25
     137:8 184:20       67:18,21 120:2      249:17 250:7    151:16 162:18    150:2 157:18
     221:5              120:5 168:24        252:3 263:17    163:7 187:21     163:6 167:10
   vehicles 18:9        169:2 189:17        289:2 296:18    188:5 196:12     173:3 174:16
     19:2 20:5,11       189:20 192:18     VPC's 266:5       198:15 223:5     175:16 176:24
   venture 21:22        192:21 214:16     vs 1:5 8:6 306:5  230:7 231:5      177:25 179:7
     22:7,14,16,22      214:19 243:8                        243:1 267:15     180:10 193:5
     23:14,17 24:7      243:12 282:6,9            W         268:10 281:1     197:21 215:1
     25:5 259:22        303:16            W 3:9,10          299:13           228:13 233:18
   Ventures 21:22     videotaped 1:9      wait 24:24 38:2 wants 270:9        242:13 243:22
     22:15 23:20        10:19               138:1 161:2    wash 178:14       247:21 251:9
     69:17            view 34:2 45:5        166:20 187:2   Washington 3:5    251:12 254:25
   verbal 11:8          149:25 174:20       192:12 207:11   3:16 227:7       257:15 260:25
     245:21             230:18 243:22       296:5,5,5      wasn't 21:13      261:11 275:4
   verbally 242:7       243:23            waiting 158:14    25:10 27:3       276:20 278:12
   verify 90:9        viewed 114:10       Walker 2:13,18    46:9,10 82:11    285:18 289:18
     288:7              153:19 175:2      Walt 281:17,19    102:16 112:5     291:12,13
   versions 302:16      256:25            want 18:11,12     113:18 117:16    292:13
   Victory 3:7 9:6    visible 302:7         18:14 19:3      117:16 118:16   ways 17:3 20:7
     62:20 75:22      visit 129:4,11,15     38:18,18,20     119:14 120:19    42:1 103:4
     86:16,21 88:11     132:2 164:15        40:25 45:7      123:7 134:22     247:23 258:15
     89:12,20 90:12   visited 130:3         48:24 64:15     149:8,21        we'll 11:20 57:9


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0293
                                   Christopher Lutes
                                                                                  Page 357

    57:11 91:19        291:21             154:9 289:1       wondering          106:14 196:5
    181:8 202:2       we've 29:14        West 1:22           164:19 199:21     208:5
    203:2 208:15       46:13 49:6        whatnot 26:21       213:4            worried 63:23
    216:17 217:6,9     57:19 58:19,25     57:17 60:2        Woodruff          worth 1:22,22
    229:7 239:4,5      77:8 83:25         62:22 116:21       258:21 259:6      23:4,21 24:17
    246:8 254:14       92:7 105:7         156:25 158:19     word 105:25        162:3,14
    278:5 283:8        147:1 174:1        180:23 222:13      281:3             163:11 168:2
    287:12,15          176:23 196:14      225:25 276:16     worded 234:11      197:9
    300:21 302:22      236:2 262:19      whispering         words 148:5       wouldn't 117:5
   we're 9:25 10:10   wealth 14:14        158:9              180:12 289:22     138:25 139:22
    11:19 28:12       website 28:2,4,4   whistles 248:10    work 11:7,14       163:6 164:10
    33:17 43:1         116:13,20         wife 21:2 24:22     16:22 65:15       174:16 177:11
    47:4,5,8 48:8      132:11            Wildstein 58:13     75:14 106:3       179:1 194:22
    56:24 57:1,5,6    week 98:1           58:19,25 59:18     108:2,25          204:7 205:12
    57:17 69:19        237:10 252:23      61:22 65:1         145:18,22         212:2,2 219:8
    81:24 95:2        weekend 95:18       74:22 75:9,12      204:23 251:9      224:10 232:15
    97:5 100:8,10     weekly 99:1         75:20,25 76:4      278:18 279:7      240:10 243:22
    104:14,15          112:7 129:1        81:6 90:14         279:18,22         243:24 253:23
    105:15,18         Welch 203:17        138:18,25         workbook           255:11 277:2
    112:9 115:8        203:20 204:1,2    Wildstein's         291:13            291:9 293:15
    117:9 120:1,2      205:18 206:4       68:16             workbooks          294:17 303:10
    124:16 141:14      216:13 221:19     willing 66:17       283:17,18        wow 158:8
    160:10,18          222:4 228:23       105:19 108:4       302:2,17          255:23
    162:4,12           231:20 234:25      154:5             worked 14:25      wrap 238:5
    167:17 175:3       235:3,13 237:8    wind 89:5           40:23 99:2       write 221:19
    176:2 179:16       245:22 252:11      243:17,25          101:5 135:4      writing 223:24
    190:19 191:3       264:17            wind-down           145:24 148:8      223:25 228:22
    192:25 197:11     well-respected      300:5              255:16,18        written 10:21
    197:16 201:17      22:7              winding 272:24     working 20:20     wrong 39:9
    207:12,17,18      Wells 226:16       wins 294:11         99:4,13 170:10    45:17 70:13
    208:7,13,15        261:25 262:5      withdraw            170:21 198:11     105:25 191:14
    221:10 234:7      went 13:8 24:5      223:17,18          212:12 265:19     195:2 225:19
    234:13 235:21      29:7 34:24         265:13             265:23 271:17     276:19
    236:13 238:15      41:4 65:13,17     witness 1:16        271:23,25        wrongly 45:5
    243:15 245:5       65:23 129:10       59:8 83:12         272:8 273:4,10   wrote 257:3
    245:11,11,23       129:13,23          139:11 166:19      273:12,18,22     WSJ 6:13
    256:1 257:8        132:4 133:12       166:20,21          278:7,14
    258:22 262:3,4     133:14 143:24      189:14 190:7      works 10:6                X
    262:21,22,23       145:14 148:19      192:10 214:15      14:20 20:2       X 4:1 5:1 6:1 7:1
    268:17,20,24       157:8 164:5        214:24 215:3       76:5 146:15       181:5
    269:12 282:13      174:21 178:15      215:11 232:3       194:16
                                                                                      Y
    282:25 283:1,2     196:24 208:17      234:18 238:4,8    worksheet 302:5
    283:3,14 284:2     248:25 275:7,8     251:10 268:22      302:5            yeah 10:18 11:1
    285:16 287:17      281:4 282:17       306:13,16         worksheets          16:16,18 24:22
    287:17,18         weren't 46:3       witness's 166:14    283:15             28:6 32:4
    290:19 291:5       51:6 122:25       Wolfe 8:12         world 14:19         33:17 40:6


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0294
                                     Christopher Lutes
                                                                                   Page 358

     43:4,25 47:24    zero 215:16        10 41:6,13,22      13.7 299:24        2 62:11 73:14
     48:8,12 59:9                          42:9,13 44:6     136 229:16           170:6 176:15
     59:12 77:8              0             44:13,14 45:9    14 13:8 221:20       196:16 229:5
     82:10 83:12      00008844 6:13        46:20 62:6       14-7139-JCJ 1:5      304:3
     86:20 97:10      00008845 6:13        65:19 196:17       8:7 306:5        2-3 4:2
     117:16 140:16    00014578 7:9         267:19 268:25    14th 190:24        2,000 43:9,10,20
     149:16 150:8     00014581 7:9         269:5            15 193:11 195:9      44:15,16,17
     151:5 154:14     00016130 7:13      10- 197:25           196:2,3 198:1      65:23 66:1
     154:21,21        000491 5:7           198:10             198:10           2.2 32:21
     155:24 156:1,2   000503 5:7         10-10-13 6:21      15,000,000         2.2(a) 41:9,11
     156:4,6,9        000504 5:23        10-29-13 7:4         202:1            2.3 176:15
     164:24 170:11    000529 5:23        10-7-13 6:23       150 298:4          2:30 214:17,18
     176:20,21        001231 5:9         10,000 66:7,8      153 295:10         2:35 214:18,20
     177:5 179:5      001242 5:9         10.9 292:22          298:2            20 39:10 64:22
     182:19,19        00151908 5:11      10:15 67:19,20     16 292:14            90:2 138:14,14
     183:19 184:4     00151909 5:11      10:35 67:20,22     1600 2:9             197:12,18
     186:17,17        00383459 7:21      100 47:25 298:7    161130 256:4         234:25 245:20
     188:13 192:10    00383563 7:21      100,000 62:21      169 5:5              246:1 248:21
     203:15 209:11    00518002 6:23        63:24,25         17 73:5 80:13        250:2 257:7
     210:25 211:25    00840 29:7         102 29:5,6           81:5 138:14        284:10 293:5
     227:24 231:17    00875 29:6         103 28:24            245:19,20        20.1 39:3,5,18
     232:4 233:3      013418 5:4         104 38:22            246:1 257:7      200 5:22,24
     248:16 249:24    041391 5:21        1050 3:15            293:4              44:24 48:9
     251:4,4,4,22     041392 5:21        108729 7:18        171 5:8            20001 3:5
     252:11 255:25    041394 6:11          263:14           1717 2:5           2001 12:25 13:1
     257:14 265:8     041397 6:11        108732 7:18        18 64:24,25 65:3     23:3
     285:13,24        09 68:18 69:22     109 5:3              73:5 90:3        2002 23:3
     290:25 291:3                        11 82:19,20,22       138:14 197:12    2005 23:15,15
                              1
     296:6 300:20                          82:23 213:6,10     197:18 245:19    2006 23:9,16
   year 13:23 35:10   1 39:2 41:4,5,17   11-15-12 5:15      1800 44:25           55:9
     131:11 188:25      41:17,21 44:5    11-20-13 6:8       182 5:10           2007 13:6 23:2
     229:4,6 286:3      44:6 65:2        11:34 120:3,4      186 5:12             25:17 26:4,8
     290:7 291:1,21     70:14 73:14      11:44 120:4,6      188 5:14             26:14 27:4
     292:15 293:14      81:7 94:16       115-million-273    19 228:22            31:25 33:23
     293:21 299:22      107:5 117:8        296:13           191 5:17             34:21 41:2
   years 14:10          178:18 183:15    12 54:20 75:4      19103 2:5,9          45:13 49:9
     15:15 20:17        229:3 259:13     12-14-13 7:8       19109 2:14,19        52:21 54:5
     29:3 75:4          304:3            12-24-13 7:10      198 5:19             55:5 85:5 99:3
     97:21 263:8      1-16-14 7:13       12-year 99:12      1994 12:25           102:20 259:25
   yesterday 75:17    1-18-13 5:20       12/31/2010 94:4    1998 13:1            261:1 267:2
     183:20 217:22    1,800 44:22        12/31/2018         19th 186:19        2008 34:22
   York 3:4 228:9     1:22 169:1,3         307:10           1st 259:3 271:2      35:11,12 37:11
     228:14,18        1:50 189:18,19     12:41 168:25         271:3,4,17         50:18,25 51:19
     261:6            1:51 189:19,21       169:1              276:7 280:2        52:5,14,14
                      1:55 192:19,20     123 2:14,19                             53:7 54:5 56:4
           Z          1:57 192:20,22     126 292:25                2             56:16 57:22


                                    WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0295
                                   Christopher Lutes
                                                                                   Page 359

   2009 35:11 53:9      297:5 298:7,10   227 6:16           262 6:22 239:7,9   309723 6:21
     92:16,16,22        298:18 299:15    228363 6:9         263 7:16 243:10      238:10
     95:4               299:25 302:4     228365 6:9         263A 7:3 243:15    309725 6:21
   2010 84:23         2014 13:7 84:7     228385 5:24        263B 7:5 244:6     30th 288:1 290:2
     88:11,18 89:5      85:7 250:10,11   23 31:24 52:21     264 7:7 250:17     31 94:16
     89:22,25 91:21     255:21 257:16    231 6:18             250:18           312-902-5622
     91:24,25 92:9      259:3 263:13     238 6:20           265 7:10 254:14      3:11
     92:16,22 94:10     271:3,4,17       239 6:22             254:16           31st 285:25
     94:13,16,22        273:11,16        24 39:21 293:14    266 7:12 255:21      286:15 288:1
     95:4,10,11,15      276:7 280:2      243 5:3 7:3,5        255:22 256:3     334 82:25
     95:19 96:2,4       284:10 285:1       109:12,13        267 7:14 257:23    35 29:8
     103:11,15          285:19,20        244 5:5 169:14       258:3            36 48:20 49:7
     104:1,5,7          287:22,23        245 5:8 171:15     267158 6:7           50:7 56:9,12
     105:3,22           288:1,24           171:16           267160 6:7           62:14 81:24
     110:15 112:4       289:12 294:19    246 5:10 182:10    268 7:16 263:14      85:19 87:25
     116:25 124:17      300:2,4            182:11             263:15             210:5 248:9
   2011 94:17         2015 250:11        247 5:12 186:11    269-270 7:19       367418 6:17
     101:13,16          273:11 289:14      186:12           269583 5:24        367420 6:17
     102:1,4 103:16   2018 1:10,19 8:4   248 5:14 188:23    27 293:10          383459 284:6
     107:5 110:15       304:2 306:8        188:25           27.1 299:24        3rd 1:18
     113:5 117:8        307:5            249 5:17 192:3,6   271 7:20 283:25
     124:17 129:20    202 6:3            25 20:17 89:22     272 229:18,19              4
     140:15 141:15    202-298-1874       250 5:19 7:7       28 298:23          4 32:11 152:19
     156:10 202:14      3:17               199:3,4          28.7 292:16          304:5
     249:1,6 250:9    202-346-4000       250,000 62:21      284 7:20           4-18-13 6:6
     297:5 298:20       3:5              251 5:22 200:11    29 7:6             4.5 138:8 152:16
     298:22,25        203 6:5              200:16,21        290895 6:4         4:17 282:7,8
     299:2,7,17,24    209 6:8            252 5:24 200:16      202:9            4:45 282:8,10
   2012 121:17        20th 231:11,20       200:17 201:17    2nd 307:12         40 249:17 250:7
     182:25 193:1       232:1 233:20     253 6:3 202:4                           295:7,16
     221:4 260:24       234:6            254 6:5 7:10               3            296:23 298:8
     298:12,13,20     21.9 299:25          203:4            3 1:10 8:4 78:12     299:8
     299:3,7,17,25    210850 7:15        255 6:8 7:12         304:2,4 306:8    4130 2:5
   2013 7:6 121:17    215-320-5701         209:16           3-13-14 7:15       49 295:10
     199:13 208:22      2:6              256 6:10 216:18    3-19-14 7:17       49.1 295:5
     209:21 210:1     215-560-2445         216:19           3:12 243:9,11
                                                            3:25 243:11,13           5
     211:14 220:20      2:10             257 6:12 7:14
     221:4 227:23     215-772-7502         219:21,22        30 208:5 249:16 5 78:12 147:1
     228:22 234:25      2:15,20          258 6:14 221:10      249:17 250:5,6   176:16,18
     238:16 244:8     216 6:10             221:12             250:6 306:19     177:13,14
     249:2,6 250:10   219 6:12           259 6:16 227:17    30/30/40 294:3     193:21,22
     250:16 253:8,9   22.3 293:3           227:18             297:18           195:16,17,20
     255:10 260:24    220 82:1,14        260 6:18 231:12    300 2:9            195:21,22
     291:3,6,21         85:15 87:15,21     231:14           304-305 4:8        196:1
     292:21 295:4,5     212:3            261 6:20 238:1     306 1:22         5- 196:17
     295:8 296:16     221 6:14             238:10,11        306-307 4:9      5-7 4:3


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0296
                                  Christopher Lutes
                                                         Page 360

   5,000 71:17        678633 6:15     901 3:4
   5:13 1:19 303:17     221:11        92 249:12
     303:18           678635 6:15     99 32:13 33:4,10
   50 89:19 229:17    687-0421 307:13   34:13,17 36:3
     229:25 244:5     69 288:3,4        36:8 41:18
     245:15 298:6                       54:8 124:15
   50/50 276:21               7         160:16 178:23
   504 76:3           7 222:7           178:24 179:22
   504636 76:21       7-25-13 6:10
   5108002 239:8      7000 307:11
   511 82:21          75 267:19 269:2
   512 307:13           269:5,5,6
   525 3:10           76102 1:23
   55.8 288:3         77.3 288:14
   575001 7:4           289:24
   575005 7:4         78731 307:12
   575012 7:6         7th 1:22 307:4
   575015 7:6
                             8
   582865 5:18
   583777 5:13      8 4:4
   583778 5:13      8-14-13 6:15
                    8-19-13 6:17
           6        8-21-13 6:19
   6 176:11         8-8-13 6:13
   6-19-12 5:13     8172 307:9
   6-20-14 7:20     840 29:11 31:9
   6-7-12 5:11      841 29:12
   6.4 293:11       85 267:21
   60 65:11,13,17   86 23:11
     65:24 249:5,15 87 83:1
     295:17 297:3
                            9
     297:13 298:9
   60-day 65:21     9 4:6 54:20
   60661 3:10       9-11-12 5:18
   608431 5:16      9:03 1:19 8:4
     189:23         90 41:14 44:14
   608433 5:16        44:25 47:6
   63 297:4           48:1,6,7 53:24
   65 264:6,21        54:8 57:6,15
     270:1,11,25      62:7 63:17,19
   660 307:11         63:19 64:7,8
   674500 7:11        64:17 65:19
     254:15           71:25 80:9
   674502 7:11        91:9 124:14
   677073 6:19        149:2,10,15
     231:13           154:2 160:16
                      165:5

                                 WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0297
                                                         Lee Rempel
                                                        Page 1                                             Page 3
           IN THE UNITED STATES DISTRICT COURT                      1   APPEARANCE (continued)
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA                   2
                   - - -                                                  GOODWIN PROCTER
        COMMONWEALTH OF :                                           3     BY: MATTHEW SHELDON, ESQUIRE
        PENNSYLVANIA           :                                          BY: JENNY K. MORRIS, ESQUIRE
           Plaintiff :                                              4     901 New York Avenue, NW
                     :                                                    Washington, DC 20001
           VS.         : CIVIL ACTION NUMBER                        5     Phone: (202) 346-4000
                     : 2:14-CV-07139                                      msheldon@goodwinprocter.com
        THINK FINANCE, INC., :                                      6     Representing Think Finance
        ET AL.,          :                                          7
           Defendants :                                             8     VAN NESS FELDMAN
                   - - -
                APRIL 11, 2018
                                                                          BY: PATRICK DAUGHERTY, ESQUIRE
                   - - -
                                                                    9     1050 Thomas Jefferson St., NW
                                                                          Washington, DC 20007-3877
              Videotaped deposition of LEE TYLER                 10       Phone: (202) 298-1800
        REMPEL, was taken pursuant to notice at 1600                      Representing National Credit
        Arch Street, Suite 300, Philadelphia,                    11       Adjusters LLC
        Pennsylvania, beginning at or about 9:00 a m.                     pod@vnf.com
        before Jeannine Cancelliere, Court Reporter              12
        and Notary Public and David Levin, Videotape             13
        Operator, there being present.                           14
                                                                 15
                                                                 16
                                                                 17
                                                                 18
              KAPLAN, LEAMAN AND WOLFE                           19
            Registered Professional Reporters                    20
            230 S. Broad Street, Suite 1303                      21
            Philadelphia, Pennsylvania 19102                     22
                 (215) 922-7112                                  23
                                                                 24

                                                        Page 2                                             Page 4
    1   APPEARANCES:                                              1             ---
    2
           LANGER, GROGAN & DIVER, P C                            2            INDEX
    3      BY: IRV ACKELSBERG, ESQUIRE                            3             ---
           BY: JOHN J GROGAN, ESQUIRE
    4      1717 Arch Street, Suite 4130                           4     LEE TYLER REMPEL                   PAGE
           Philadelphia, Pennsylvania 19103                       5     BY MR. ACKELSBERG                    7
    5      Phone: (215) 320-5701
           Representing the Plaintiff                             6
    6      iackelsberg@langergrogan com
    7
                                                                  7             ---
    8      ATTORNEY GENERAL'S OFFICE                              8           EXHIBITS
           BY: SAVERIO MIRARCHI, ESQUIRE
    9      1600 Arch Street, 3rd Floor
                                                                  9             ---
           Philadelphia, Pennsylvania 19103                      10     EXHIBIT NO. DESCRIPTION                     PAGE
   10      Phone: (215) 560-2445
           Representing the Defendant                            11     P-65   Organizational Chart       47
   11      smirarchi@attorneygeneral gov                         12     P-66   Due Diligence Summary           74
   12
   13      MONTGOMERY McCRACKEN                                  13     P-67      E-Mails            80
           BY: JONATHAN P BOUGHRUM, ESQUIRE                      14     P-68      E-Mails            88
   14      123 South Broad Street
           Philadelphia, Pennsylvania 19109                      15     P-69   Transmittal & Agreement         91
   15      Phone: (215) 772-7228                                 16     P-70      E-Mails            99
           Representing Ken Rees
   16      jboughrum@mmwr com                                    17     P-71      E-Mails           102
   17
   18      KATTEN, MUCHIN, ROSENMAN LLP
                                                                 18     P-72      E-Mails           104
           BY: J MATTHEW HAWS, ESQUIRE                           19     P-73   Loan Sale Agreement        109
   19      Chicago, Illinois 60661-3693
           Phone: (312) 902-5319
                                                                 20     P-74      E-mails           113
   20      Representing Victory Park                             21     P-75   Loan Sale Agreement        113
           matthew haws@kattenlaw com
   21                                                            22     P-76   Loan Sale Agreement        113
   22                                                            23     P-77   Loan Sale Agreement        119
   23
   24                                                            24     P-78   Loan Sale Agreement        119


                                                                                       1 (Pages 1 to 4)
                                              WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0298
                                               Lee Rempel
                                            Page 5                                                 Page 7
    1               ---                                   1   testified as follows:
    2             EXHIBITS                                2                - - -
    3               ---                                   3             VIDEOTAPE OPERATOR: Please
    4      EXHIBIT NO. DESCRIPTION              PAGE      4   proceed, counsel.
    5      P-79    Loan Sale Agreement      119           5                - - -
    6      P-80       E-mail         140                  6               EXAMINATION
    7      P-81     Amended Agreement        147          7                - - -
    8      P-82     Amended Agreement        149          8   BY MR. ACKELSBERG:
    9      P-83       E-mails         154                 9   Q. Good morning Mr. Rempel.
   10      P-84 Sale Agreement (Execution Copy) 154      10   A. Good morning.
   11      P-85 Sale Agreement (Final Copy) 154          11   Q. I have already introduced myself. I'm
   12      P-86     Service Agreement      162           12   Irv Ackelsberg and I'm special counsel to the
   13      P-87       E-Mails         164                13   Commonwealth, to the Attorney General. As you
   14      P-88       Spreadsheet       178              14   know, this is an action against Think Finance,
   15      P-89       Summary Report      181            15   its former CEO, Ken Rees, a hedge fund named
   16      P-90       Compliance Log      187            16   Victory Park Capital against your company,
   17      P-91       E-Mails         203                17   National Credit Adjusters. You understand
   18      P-92       E-Mails         206                18   that, right?
   19      P-93 Due Diligence Questionnaire 208          19   A. Yes.
   20      P-94       E-Mails         212                20   Q. So just a few preliminaries before we
   21      P-95       E-Mails         215                21   get into the substance, have you ever been
   22      P-96       E-Mails         219                22   deposed before?
   23      P-97       E-Mails         225                23   A. No.
   24      P-98       E-Mails         225                24   Q. Okay. So I'm sure your lawyer described


                                            Page 6                                                 Page 8
    1               - - -                                 1   how this works, but I have to just confirm
    2            (Whereupon Exhibit Rempel-1 was          2   that you understand on the record. So if you
    3   marked for identification.)                       3   can indulge me for just a little bit of these
    4               - - -                                 4   preliminary questions. I just want to make
    5            VIDEOTAPE OPERATOR: We're now            5   sure that you understand that the way that
    6   on the record. My name is David Levin, I am       6   we're going to proceed is I'm going to ask you
    7   the videographer employed by On the Record.       7   questions and wait for your answer, and that
    8   This is a video deposition in the United          8   both my question, your answer and any comments
    9   States District Court for the Eastern District    9   made by the lawyers in the room will be part
   10   of Pennsylvania, Civil Action Number             10   of a written transcript that the court
   11   14-7139-JCJ. Today's date is Wednesday, April    11   reporter will prepare afterwards. You
   12   11th, 2018 and the video time is 9:11 a.m.       12   understand that, right?
   13            This deposition is being held at        13   A. Yes.
   14   1600 Arch Street, Third Floor, Philadelphia,     14   Q. Okay. And that transcript could
   15   Pennsylvania in the matter of Commonwealth of    15   possibly be used by one of the parties in this
   16   Pennsylvania by Attorney Josh Shapiro versus     16   case. Do you understand that?
   17   Think Finance Incorporated, Et Al. The           17   A. Yes.
   18   deponent is Lee T. Rempel. Counsel will be       18   Q. And that you just received an oath
   19   noted on the stenographic record. The court      19   administered by the court reporter and you're
   20   reporter is Jeannine Cancelliere. She will       20   appearing here under oath as if we were
   21   now swear in the witness.                        21   sitting in a federal courtroom. Do you
   22               - - -                                22   understand that?
   23            LEE TYLER REMPEL, after having          23   A. Yes.
   24   been first duly sworn, was examined and          24   Q. Okay. And because the official


                                                                              2 (Pages 5 to 8)
                                     WWW.KLWREPORTERS.COM
UNSEALED
                                             App. 0299
                                                  Lee Rempel
                                                Page 9                                              Page 11
    1      transcript, the official record -- because the    1   sleep, anything like that, that would prevent
    2      official record of this deposition is the         2   you from giving this deposition today your
    3      transcript, as opposed to the videotape, it's     3   complete attention?
    4      really important that you answer all of the       4   A. No.
    5      questions verbally. So even though all of us      5   Q. Okay. So let's begin. First, I want to
    6      in the room will be able to interpret, for        6   make sure that you understand that you're
    7      example, a shrug or some kind of non-verbal       7   appearing here today on behalf of the
    8      gesture, the court reporter can't do that. So     8   defendant, National Credit Adjusters with
    9      a nod won't work. You actually have to say        9   respect to certain topics. Do you understand
   10      yes, because we're working with this             10   that?
   11      transcript.                                      11   A. Yes.
   12      A. I understand.                                 12   Q. Okay. And I just want to confirm, I'm
   13      Q. Okay. And I also want to make sure it's       13   going to show you an exhibit that we've
   14      clear to you that if you don't understand a      14   pre-marked Rempel-1. I want to make sure that
   15      question, it's perfectly fine to say, I don't    15   you've seen that before, the list of topics
   16      understand; or you can explain to me what part   16   that will be covered today.
   17      of the question you want me to clarify.          17   A. Yes.
   18      That's perfectly fine.                           18   Q. Fine. Okay fine. Let's start with a
   19                  But if you answer the                19   little bit of background regarding the company
   20      question, I'm going to assume you understood     20   and your responsibilities there. Can you
   21      what I was asking you, right? You understand     21   describe the nature of the company's business?
   22      that, right?                                     22   A. The nature of National Credit Adjusters
   23      A. Yes, I do.                                    23   business from existence has been as a debt
   24      Q. Your lawyer may, and I'm sure he will,        24   buyer purchasing charged off accounts

                                              Page 10                                               Page 12
    1      object to some questions, but as I'm sure he      1   receivables, predominantly consumer loans.
    2      has explained to you, unless he directs you       2   With those charged off consumer loans we have
    3      not to answer, you still have to answer the       3   call centers and we engage in collection
    4      question. All right?                              4   activity for the purpose of recovering those
    5      A. Okay.                                          5   delinquent receivables. That's our primary
    6      Q. So the way it will work is, I ask a            6   focus as an organization.
    7      question, the lawyer will object or some other    7   Q. In terms of the kind of consumer loans
    8      lawyer may have a comment; and then after they    8   that you tend to work on, is the company
    9      finish saying what they need to say, then you     9   specialized in certain areas of consumer
   10      have to go and answer the question, unless       10   loans?
   11      your lawyer directs you not to answer the        11   A. We've really purchased and collected on
   12      question. Okay?                                  12   many different consumer loans over the course
   13      A. Okay.                                         13   of time. To say that we specialize in a
   14      Q. We will take breaks. You can also ask         14   specific product line, I don't know if I'd
   15      for a break. This isn't an endurance course.     15   consider us specialized in any specific
   16      We'll be taking plenty of breaks over the        16   product line.
   17      course of the day. But if you need a break,      17              Over the past eight to ten
   18      just ask for one. You just need to answer        18   years, we have primarily purchased and
   19      whatever question was pending at the time, and   19   collected on loans that would be considered in
   20      once you finish that we can break and you can    20   the short term arena, as well as internet
   21      take off and come back. Okay?                    21   based installment loans, lines of credit. The
   22      A. Okay.                                         22   main reason for us migrating to that segment
   23      Q. Last, is there any reason such as             23   line has mainly to do with price points on the
   24      illness, hearing disorder, medication, lack of   24   debt that we purchase.


                                                                              3 (Pages 9 to 12)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0300
                                                  Lee Rempel
                                              Page 13                                                Page 15
    1                 Over the course of time we              1   50 percent.
    2      have purchased and collected on product lines      2   Q. Okay. Has that been true -- is that
    3      like consumer bank cards, consumer retail,         3   what it is today, north of 50 percent?
    4      things such as HSBC, those business lines          4   A. Yes.
    5      would be retail credit cards, bank cards,          5   Q. And what about three or four years ago,
    6      somebody goes down to Lowe's or whatnot and        6   also north of 50 percent?
    7      receives credit. We've also worked in the          7   A. I don't know if I can answer that. If I
    8      lines of Sterling Jewelers credit, as well as      8   made an assumption, I would say yes. The last
    9      Wells Fargo, Chase.                                9   three or four years predominantly what we were
   10                 So over the last 15 years we           10   purchasing at the time, I can't confirm that
   11      really have collected on many different           11   it would be north of 50 percent,
   12      consumer lines of credit, if you will, or         12   predominantly.
   13      products.                                         13   Q. Okay. But it's at least 50 percent?
   14      Q. Well, let me start with the category           14   A. Yes.
   15      that you mentioned first, the short term          15   Q. Where is the company located?
   16      consumer loans. That also goes by the name        16   A. Our corporate offices are located in
   17      Payday Loans, right?                              17   Hutchinson, Kansas. We have remote call
   18      A. In the past people have considered it          18   centers in Phoenix, Arizona. And we have a
   19      Payday. I think over the last six or seven        19   branch in Jamaica.
   20      years, it has really transitioned to short        20   Q. The island in Jamaica?
   21      term, as we know it today. But one could          21   A. Montego Bay.
   22      consider it Payday, yes.                          22   Q. So the call center work is happening
   23      Q. And if we -- and the installment -- you        23   either in Phoenix or Jamaica?
   24      mentioned also, online installment or line of     24   A. No, we do have a call center in

                                              Page 14                                                Page 16
    1      credit. You're only talking about high rate       1    Hutchinson. That was where our initial
    2      loans, right? High rate credit?                   2    company got started. We had a call center
    3      A. High rate in the form of interest?             3    there, and over the course of time had
    4      Q. Yes.                                           4    branched out to other markets and locations.
    5      A. Yes. They are typically higher than a          5    Q. The high rate consumer loans that we're
    6      loan, a consumer loan on an asset that is         6    talking about, Payday, online installment or
    7      going to be paid back over the course of five     7    credit lines, are they handled -- tend to be
    8      years, six years, mortgage loans, et cetera.      8    handled in one of the three offices or in all
    9      In comparing a short term loan interest rate      9    three?
   10      versus those, one could consider it higher,      10                MR. DAUGHERTY: Object to
   11      yes.                                             11    form.
   12      Q. Well, I mean just to be clear, we're          12                THE WITNESS: They're handled
   13      talking about credit that's generally in the     13    in all of the offices. We really don't have
   14      triple digits, more than 100, 200 sometimes      14    specific offices for specific products. It's
   15      300 percent APR, right?                          15    really a strategy that is applied whether
   16      A. Yes.                                          16    you're sitting in Hutchinson or sitting in
   17      Q. Okay. If we could just take the Payday        17    Phoenix or Jamaica. A collector could be
   18      Loans, the installment loans, the line of        18    working on the same team or division, let's
   19      credit, all of these high rate kinds of          19    say, that somebody is in Hutch, as well as in
   20      products, how big a portion of NCA's portfolio   20    Phoenix, as well as in Jamaica. So they're
   21      of debt would be those kind of consumer          21    seeing the same collection strategy, as well
   22      obligations?                                     22    as accounts.
   23      A. I don't know that I could give you a          23    BY MR. ACKELSBERG:
   24      specific number, but I would say it's north of   24    Q. How many employees does NCA have at the


                                                                             4 (Pages 13 to 16)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0301
                                                  Lee Rempel
                                              Page 17                                               Page 19
    1      moment?                                           1   for and it seemed very interesting to me.
    2      A. At the moment, roughly 300.                    2              Often times a person thinks
    3      Q. What is your current position with the         3   of call centers or collections to be just a
    4      company?                                          4   bunch of people on the telephone making phone
    5      A. Chief executive officer.                       5   calls from a list. What stoked my interest
    6      Q. How long have you held that title?             6   was the analytical side, you know, from a
    7      A. Since November of 2016.                        7   strategic approach and that there's so much
    8      Q. And when did you start with the company?       8   more to being successful in the debt
    9      A. In 2008.                                       9   collection industry.
   10      Q. When you were hired, what position were       10              So that's what -- obviously I
   11      you hired into?                                  11   interviewed well and got an opportunity.
   12      A. I was hired into a director role              12   Q. What would -- in your view, what is the
   13      overseeing the Hutchinson call center. At        13   key to success? What has been the key to
   14      that time, that was the only call center we      14   NCA's success?
   15      had.                                             15   A. NCA has had success and it has had
   16      Q. And then between -- when did the other        16   failures. For me, the key to being
   17      offices open?                                    17   successful, you know, in the collection
   18      A. Phoenix opened I believe in 2012, May;        18   business is probably similar to what's being
   19      Jamaica we opened in June of 2016. And to be     19   successful in other industries, as well. I'm
   20      clear, Phoenix -- we actually have two small     20   a type of person that believes in -- I use the
   21      offices. One is on the southeastern side,        21   analogy of blocking and tackling well and
   22      Chandler, Arizona. The other one is on the       22   execution, not creating self-inflicted fires
   23      northwest side in Peoria, Arizona. The Peoria    23   et cetera, and really focusing on, you know,
   24      office, I'm sorry, opened in October of 2014.    24   the basics, you know not over complicating,

                                              Page 18                                               Page 20
    1      Q. Did you hold other positions in the            1   you know, your strategy and looking for a
    2      company between 2008 when you were hired to       2   quick win, so to speak. It's developing a
    3      run the Hutchinson call center and your           3   good foundation of operating in an ethical and
    4      elevation to CEO?                                 4   compliant manner, and one that people believe
    5      A. Yes, I moved from a director of                5   in and want to work for and have confidence in
    6      operations over the Hutchinson call center to     6   their leadership team.
    7      a vice president of operations over all of our    7               I think that will ultimately
    8      domestic call centers. At the time we only        8   provide a successful environment. Over the
    9      had domestic call centers.                        9   years, NCA hasn't been successful. There was
   10                I held that vice president of          10   good years, and over the past five years we
   11      operations title until I was named chief         11   have been in very challenging times from a
   12      executive officer.                               12   financial perspective. We have gone through a
   13      Q. So you were vice president from when          13   lot of changes and I've got a tall task in
   14      until November 2016?                             14   front of me.
   15      A. From 2013 until 2016.                         15   Q. What account -- what accounts were those
   16      Q. And were you -- at the time you were          16   challenges over the last five years?
   17      hired, were you already working in the debt      17   A. A lot of things, you know, pricing when
   18      collection field?                                18   you're a debt buyer changes a lot of things.
   19      A. I was not. I recently had graduated           19   If you don't buy right, it's going to be very
   20      from Wichita State University in 2007.           20   difficult to ever turn a profit on, you know,
   21      Collection is -- often you'll hear people say    21   if you overpay for something. I guess that's
   22      they never expect to get into or that be their   22   typical in any business or industry. But from
   23      career. Hutchinson, Kansas is a small town.      23   2000 really '10 to late 2015, we saw price
   24      And there was a job opening that I interviewed   24   increases on the debt purchases to levels


                                                                            5 (Pages 17 to 20)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0302
                                                  Lee Rempel
                                              Page 21                                               Page 23
    1      that, you know, made it very difficult.           1   the first ten years of you being there or the
    2                 We experienced high levels of          2   company?
    3      attrition at the collector level, which we        3   A. The existence of the company.
    4      believe that it takes roughly 12 months to        4   Q. And that was roughly 2001 or so; does
    5      grow and develop a collector into somebody        5   that sound about right?
    6      that becomes an asset for you.                    6   A. Yes. So it was privately funded, you
    7                 So turning people over early           7   know. In the last five to seven years, we've
    8      on makes it very difficult to, you know,          8   utilized different credit facilities within
    9      continue to perform. I believe we have made       9   the industry, folks such as Credit Max. I'm
   10      poor decisions over the course of time from,     10   not sure if you're aware or know who they are.
   11      you know, from a capital standpoint. And what    11   They typically fund, you know, debt
   12      I mean by that is, if you pay too much for       12   purchasing, a lot of traditional banks or
   13      something and you're financing it at high        13   local small town banks. It's not a space that
   14      rates, you have very small margins. And if       14   they understand, nor do they know what to do
   15      you make a mistake or don't perform, you can     15   with a bad debt file as collateral, right.
   16      see poor performance financial results.          16               So that's really how we've
   17                 We've also, as you know, have         17   been funded. Up until 2012, portfolio sales
   18      had our share of regulatory challenges as it     18   were more prevalent from a strategic
   19      relates to New York, New York City, Arkansas,    19   standpoint. A person or NCA would typically
   20      Connecticut, Maryland, that we've, you know,     20   buy a debt file, manage, service it for 12 to
   21      over time had to deal with. A small company      21   18 months. And it had qualified buyers on the
   22      like us, when you have very important matters    22   back end that would purchase it -- call it a
   23      like those, it can take, you know, your focus    23   back end flow.
   24      away from just the day-to-day operations. And    24               That was important from a

                                              Page 22                                               Page 24
    1      it's very easy and very quick for things to,      1   capitalization standpoint because you had
    2      you know, get off track from just a day-to-day    2   money coming in from the debt sale, as opposed
    3      standpoint.                                       3   to when you buy something today, it may take
    4      Q. Let me ask you just a couple of                4   five to seven years before you start to see a
    5      follow-up questions.                              5   recognized profits.
    6      A. Sure.                                          6   Q. So let me make sure I understand. So
    7      Q. You mentioned some challenges in terms         7   what you would -- you would have a financial
    8      of -- on the capital side. So in order to         8   source to finance the purchase of debt, but
    9      purchase high volumes of consumer debt, you       9   you also would have a market that you knew you
   10      need to have a source of capital to finance      10   could sell the debt after you have worked the
   11      those purchases, right?                          11   accounts for a year or 18 months?
   12      A. Yes.                                          12              MR. DAUGHERTY: Object to
   13      Q. And so how does that work in terms of         13   form.
   14      NCA? Do you have credit lines? Do you have       14   BY MR. ACKELSBERG:
   15      big investors? How do you get your capital to    15   Q. That's kind of the way -- that was the
   16      buy these loans?                                 16   basic model that you used previously?
   17                  MR. DAUGHERTY: Object to             17              MR. DAUGHERTY: Object to
   18      form.                                            18   form.
   19                  THE WITNESS: Over the course         19              THE WITNESS: That was the
   20      of time, the capital has changed. In the         20   strategy of the company.
   21      first ten years, the partners put in their own   21   BY MR. ACKELSBERG:
   22      capital.                                         22   Q. Up until when?
   23      BY MR. ACKELSBERG:                               23   A. Up until roughly 2012. I can say that
   24      Q. When you talk about the first ten years,      24   not every product line or purchase would be


                                                                             6 (Pages 21 to 24)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0303
                                                  Lee Rempel
                                              Page 25                                               Page 27
    1      resold. But that was part of the company's        1   the owners. You know, up until -- really
    2      strategy.                                         2   2012, that's the way it was funded. During
    3      Q. Let's just focus on Payday. Really for         3   that time, you know, purchasing a forward flow
    4      purposes of today's discussion, we're             4   or a purchase of bad debt file, if you work it
    5      primarily talking about the Payday and online     5   for 12 to 18 months and then have a back and
    6      installment and line of credit. You               6   sell, it helps from a cash flow standpoint
    7      understand that, right?                           7   because you have income coming in or cash
    8      A. Yes.                                           8   coming in, you know, on that sale, as opposed
    9      Q. So with regard to the description that         9   to continuing to collect it over the next four
   10      you gave as to the model up until 2012, we're    10   and a half years, which would spread that cash
   11      talking that applies to the high rate consumer   11   flow out. It just aided, you know, from a
   12      loans that we've been discussing?                12   strategic standpoint in the ability to
   13                 MR. DAUGHERTY: I apologize            13   continue to purchase every month most forward
   14      for interrupting, but I just want to ask for a   14   flows or debt purchases that come on a monthly
   15      clarification. The deposition notice made        15   basis, that's what you're contractually agreed
   16      repeated reference to capital C, capital L       16   to or obligated to buy a fund, and as you
   17      Consumer Loans as it relates to this case.       17   stated earlier, it can get very cash
   18      And I just want to be clear when you're asking   18   intensive.
   19      the witness questions, if you can distinguish    19               So as part of the company's
   20      between what you consider to be short term       20   strategy, it wasn't just the company's
   21      loans generally or when you use the phrase       21   strategy, it was very normal in the industry
   22      Consumer Loans, meaning it as defined in the     22   to resell portfolio, you know, to a secondary
   23      deposition notice.                               23   buyer.
   24                 MR. ACKELSBERG: We're going           24   Q. But then something happened in 2012.

                                              Page 26                                               Page 28
    1      to get very shortly to the Think Finance          1   What happened in 2012 or roughly about that
    2      relationship. I appreciate the clarification.     2   time?
    3      BY MR. ACKELSBERG:                                3              MR. DAUGHERTY: Object to
    4      Q. We're really still just in the broad           4   form.
    5      background of how the business functions with     5              THE WITNESS: At that time
    6      regard to this class of consumer debt. Okay?      6   the CFPB dot frank changed the landscape. I
    7      A. Yes.                                           7   do believe that companies such as ourselves,
    8      Q. All right. So as I understand what             8   as well as the credit issuers didn't really
    9      you've told us, is that up until 2012 NCA's       9   know what direction, you know, that things
   10      model with regard to this form of consumer       10   were going to go as it relates to debt sales.
   11      debt was to finance the purchase of loan         11   Everybody did though, have concern that, you
   12      portfolios with the expectation that after the   12   know, the discussion about vicarious liability
   13      company worked the accounts for a period of      13   and different things that have been spoken
   14      roughly a year to 18 months, it could then       14   about or tossed around at the federal level,
   15      resell those -- the balances left to someone     15   that it was just smarter and safer for the
   16      else?                                            16   issuers to change their contracts to state
   17                 MR. DAUGHERTY: Object to              17   that, you know, there can be no resale of the
   18      form, object on the grounds that it              18   portfolio.
   19      mischaracterizes prior testimony.                19              A lot of folks did that, as
   20      BY MR. ACKELSBERG:                               20   well as large credit card issuers until they
   21      Q. You can answer.                               21   knew and had a better understanding of what
   22      A. I will back up. Like I stated                 22   the market and the regulatory side of things,
   23      previously, the company originally was funded,   23   you know, how it was going to shake out.
   24      privately funded by its partners, its members,   24              You know, a lot of it was not


                                                                            7 (Pages 25 to 28)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0304
                                                  Lee Rempel
                                              Page 29                                               Page 31
    1      necessarily by our choice, it was, you know,      1   if you will. We call it a flow. Does that
    2      often times when we negotiate or at those         2   answer your question?
    3      times when Brad Hochstein negotiate a contract    3   BY MR. ACKELSBERG:
    4      or forward flow of a credit issuer, you would     4   Q. Yeah, I think I understand. You also
    5      do that for a 12-month time period. And once      5   mentioned the regulatory challenges, you said,
    6      that expires, you would renegotiate the           6   that the company had. And you mentioned New
    7      pricing market changes. And at that time we       7   York, Arkansas, Connecticut, Maryland. Can
    8      saw a majority of the issuers or products that    8   you explain what was the nature of those
    9      we were purchasing went to a no resale clause     9   challenges?
   10      in those contracts, you know, just to protect    10              MR. DAUGHERTY: Object to
   11      themselves.                                      11   form.
   12                 I think at that time, you             12              THE WITNESS: Each one was
   13      know, the industry not just on the collection    13   potentially a little different. You know, the
   14      front but the lineage side of things, you        14   allegations, you know, in those orders related
   15      know, felt that that's the direction that the    15   to loans that didn't adhere to the user rates
   16      regulatory environment was headed.               16   within their state. Not only that, but over
   17      Q. You used a term forward flow, and I           17   the course of time, the company had purchased
   18      think you -- I think the course of your          18   loans that, you know, were considered not just
   19      testimony, I think you've explained it, but I    19   usurious but unlicensed, as we know here.
   20      want to make sure I understand what you said.    20              Those New York, New York
   21                 So a forward flow refers to           21   State, Maryland, really all but Arkansas, that
   22      an ongoing relationship with a particular        22   was predominantly the allegation, that we
   23      credit issuer, such that there would be an       23   collected on usurious loans or unlicensed
   24      expectation of periodic purchases from that      24   loans, you know, above and beyond the state

                                              Page 30                                               Page 32
    1      issuer by NCA over a particular period of         1   cap. And that's really the target of those
    2      time. Is that what we mean by a forward flow      2   complaints.
    3      agreement?                                        3   BY MR. ACKELSBERG:
    4                  MR. DAUGHERTY: Objection to           4   Q. Were those allegations correct?
    5      form.                                             5   A. We didn't --
    6                  THE WITNESS: Yes, and just            6              MR. DAUGHERTY: I'll object
    7      to clarify, it's a term that the industry         7   to the question on the grounds that it calls
    8      uses. But yes, it could be quarterly charge       8   for a legal conclusion. But you can answer
    9      off installments where your flow would be --      9   Tyler.
   10      you've committed to purchasing the charge offs   10              THE WITNESS: We didn't agree
   11      of a credit lender or issuer on a quarterly      11   with the allegations. We reached a consent
   12      basis. And, you know, within the contract        12   order agreement and ultimately ended up having
   13      sometimes you'll see that there's an expected    13   to pay back consumers above and beyond, in
   14      volume, you know, not to go over or under.       14   most cases, what was collected above and
   15                  So it's just a way to plan           15   beyond the state cap.
   16      staff. The credit lender needs to, you know,     16   BY MR. ACKELSBERG:
   17      be able to plan for their debt sales and         17   Q. Was the New York case about Payday or
   18      budget et cetera, as well as a company like us   18   high rate installment loans?
   19      who needs to be able to do the same.             19              MR. DAUGHERTY: Object to
   20                  So ultimately you sign a             20   form.
   21      contract that will have monthly packages that    21              THE WITNESS: I don't know
   22      will be available for purchase in that           22   that it specifically was about Payday or high
   23      contract. We agree to purchase them, you         23   rate installment loans, as much as it was
   24      know, over the course of that, you know, flow,   24   about loans that ultimately the APR was higher


                                                                            8 (Pages 29 to 32)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0305
                                                  Lee Rempel
                                              Page 33                                               Page 35
    1      than the state allowed, you know, rate.           1   What's the basis of your understanding of the
    2      BY MR. ACKELSBERG:                                2   criteria that Brad Hochstein applied. Make
    3      Q. Does -- let's talk about the company           3   sure we have -- it's Hochstein,
    4      today. Does the company have a -- does the        4   H-O-C-H-S-T-E-I-N.
    5      company do some form of review or due             5   A. Yes.
    6      diligence regarding loan portfolios that it       6   Q. He's the former CEO, right?
    7      purchases, as to the legality of the              7   A. Yes.
    8      particular loans?                                 8   Q. Okay. And he was also funding some of
    9                 MR. DAUGHERTY: Object to               9   the purchases himself?
   10      form.                                            10              MR. DAUGHERTY: Object to
   11                 THE WITNESS: Yes, we do. We           11   form.
   12      take that very seriously because it has cost     12              THE WITNESS: I personally
   13      us over the course of time. We typically         13   don't know the capital side of, you know, who
   14      review, you know, each potential purchase or     14   put in their own capital from day one, et
   15      product, we put it through what we consider an   15   cetera.
   16      onboarding process. We have a process that we    16   BY MR. ACKELSBERG:
   17      want to evaluate, not just the legality of it,   17   Q. So we're talking about -- let's say when
   18      but the reputation of the issuer, whoever is     18   you started in 2008 and you were running the
   19      providing the credit, the states in which they   19   Hutchinson call center, did you have any
   20      operate in, you know, the licenses they carry    20   understanding at that time of how the company
   21      within those states, as well as the licenses     21   decided what debt it was going to purchase?
   22      that they, you know, had at the time of the --   22   A. At that time when I started in 2008,
   23      when the loans were issued.                      23   early in my tenure at NCA, I can answer that
   24                 We do a background check on           24   question with, no, I didn't know.

                                              Page 34                                               Page 36
    1      the company, like they will be doing on us.       1   Q. When you started, was the Hutchinson
    2      And we have to answer questions about the         2   call center collecting Payday Loans?
    3      cases we just discussed. We evaluate each new     3              MR. DAUGHERTY: Object to
    4      product line or potential purchase to make        4   form.
    5      sure that it's not going to put us in harm's      5              THE WITNESS: I believe so.
    6      way.                                              6   I believe a small -- a small amount. At that
    7      Q. Some of these things that you described        7   time I believe it was when Brad really started
    8      are things that you put in place when you         8   to purchase the short term loans.
    9      became the CEO?                                   9   BY MR. ACKELSBERG:
   10                 MR. DAUGHERTY: Object to              10   Q. Because it got to a point of -- you said
   11      form.                                            11   50 percent or more. So what happened to shift
   12                 THE WITNESS: Formally, you            12   into the Payday market?
   13      know, I believe over the course of time the      13   A. What caused it?
   14      company was informally doing evaluations.        14   Q. Yes.
   15      Brad Hochstein, in the past was, you know,       15   A. Largely price points on the consumer
   16      responsible for the purchasing. And I can't      16   bank card side of things. They just continued
   17      definitively say what his exact process was.     17   to rise, basically pricing a small company
   18      It wasn't necessarily documented. But I do       18   like us out of that market.
   19      know that he -- I believe he had a process of    19   Q. So the credit card debt became too
   20      evaluation that he did.                          20   expensive, so you had to find another market
   21      BY MR. ACKELSBERG:                               21   to focus on?
   22      Q. Is that based on descriptions by him to       22   A. I would say that's a fair representation
   23      you? How do you -- or just your inferences       23   of that.
   24      from looking at things since you became CEO?     24   Q. Okay. So we're talking about 2010,


                                                                            9 (Pages 33 to 36)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0306
                                                  Lee Rempel
                                              Page 37                                               Page 39
    1      2011, that Hochstein is buying more and more      1   form.
    2      of this kind of -- the high rate Payday           2               THE WITNESS: Aware of any,
    3      installment loans, other forms of online          3   you know, formal documented structure or
    4      consumer debt, right?                             4   process, I can say I was not. I don't know
    5                 MR. DAUGHERTY: Object to               5   that it existed.
    6      form.                                             6   BY MR. ACKELSBERG:
    7                 THE WITNESS: Yes. In                   7   Q. Did Brad differentiate, as far as you
    8      addition to that product line, Brad and the       8   knew, between states he was willing to operate
    9      company was buying other products like            9   in? And when I say operate in, meaning would
   10      Sterling Jewelers, HSVC Retail, I believe.       10   he -- would he -- would it matter to him what
   11      Those two we were purchasing up through          11   state the consumer resided in, of the debt he
   12      roughly the 2012, don't quote me on the          12   what buying?
   13      timeframe there.                                 13               MR. DAUGHERTY: Object to
   14                 But you're really asking, in          14   form.
   15      my mind, about the velocity of how quickly the   15               THE WITNESS: Yes, I do know
   16      short term lending segment became more of a      16   that it would matter on several fronts. You
   17      primary product; is that correct?                17   know each state performs a little differently.
   18      Q. Yes, yes.                                     18   BY MR. ACKELSBERG:
   19      A. You know, it just continued to increase,      19   Q. What do you mean perform?
   20      I would say really as I started in 2008 and      20   A. You know, from a collections standpoint,
   21      each year it just became more of a primary,      21   you know, just a performance standpoint on one
   22      you know, product line for us until today.       22   side; and from a compliance standpoint and a
   23      Q. Now when you described the process that       23   regulatory standpoint. You know, I know that
   24      you instituted now as a formal matter to         24   he viewed some states to be more aggressive

                                              Page 38                                               Page 40
    1      really look carefully at the reputation of the    1   than others. And to be clear -- we're calling
    2      credit issuer, you're getting the loans from      2   it Payday, short term, I'm using the terms
    3      the states in which they are operating,           3   that you're using, we would seek advice of
    4      whether they have licenses.                       4   counsel.
    5                  What -- did you see any signs         5              When I say, we, the company,
    6      of that during the increase in velocity, let's    6   Brad. We were buying products that would be
    7      say 2010, 2011; were you seeing any signs of      7   considered -- or choice of law contracts
    8      that kind of review that you consider to be       8   provisions.
    9      important today?                                  9              MR. DAUGHERTY: I need to
   10                  MR. DAUGHERTY: Object to             10   interject. Tyler, I want you to answer Mr.
   11      form.                                            11   Ackelsberg's question, but would just ask you
   12                  THE WITNESS: Can you clarify         12   not to divulge the contents of any advice you
   13      what you mean by signs?                          13   received from the company's counsel either at
   14      BY MR. ACKELSBERG:                               14   the time or presently.
   15      Q. Well, sure. I mean you became -- well,        15   BY MR. ACKELSBERG:
   16      let's talk about by the time you were -- well    16   Q. Let's stick with -- just to be
   17      let's talk about -- let's say 2012, that         17   consistent, we'll stick with the 2012 --
   18      range, just before you became director of --     18   roughly 2012, just before you became vice
   19      the vice president for operations.               19   president of operations. Were you aware of
   20                  Were you aware of any due            20   any states in which Brad would not -- would
   21      diligence that Brad or anyone else at the        21   not buy loans, these kinds of loans.
   22      company was doing with regard to the Payday      22              When I say loans, we're
   23      Loans it was buying?                             23   talking about the high rate Payday
   24                  MR. DAUGHERTY: Object to             24   installment, various online products that


                                                                          10 (Pages 37 to 40)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0307
                                                  Lee Rempel
                                              Page 41                                               Page 43
    1      we've been describing. Were there states that     1   Pennsylvania?
    2      you knew Brad didn't want to be operating in?     2             MR. DAUGHERTY: I'll object
    3      A. I can't say from a time standpoint, but        3   on the grounds --
    4      from 2012, you know, roughly in that general      4   BY MR. ACKELSBERG:
    5      ballpark, there was beginning to be states        5   Q. Other than discussions with counsel.
    6      that he didn't want to purchase specific          6   A. I can't say that I was, you know,
    7      products in.                                      7   involved in any of those discussions as far as
    8      Q. You don't remember what states they            8   Pennsylvania, you know, is concerned. I do
    9      were?                                             9   believe that there were discussions being had,
   10      A. I don't remember exactly, you know, what      10   obviously with counsel, as well as internally.
   11      states, there were some. It was a volume         11   Q. What about conversations you might have
   12      thing, as well as just a concern, a regulatory   12   had with Brad? He's the CEO. Let's say, it's
   13      concern.                                         13   now 2013, you're vice president of operations.
   14      Q. Let me ask what you mean by a volume          14   Do you recall any conversation with Brad about
   15      thing. Why don't you explain what that means?    15   operations in Pennsylvania? And this is
   16      A. Maybe it's a state that you buy 1,000         16   really up until the time that this suit was
   17      accounts and 1,000 consumers, and I charge off   17   filed.
   18      filed it. Maybe there's a state that is          18             Do you recall -- before this
   19      small, you know, like five or six accounts       19   suit was filed, do you recall any
   20      that, you know, the perceived risk associated    20   conversations with Brad about operations in
   21      with those accounts may not be worth buying.     21   Pennsylvania?
   22      So we would ask for those to be held out.        22   A. No. Can I clarify, as well, my
   23      Q. When you say perceived risk, meaning          23   responsibilities as the vice president of
   24      regulatory risk, right? In other words, like     24   operation?

                                              Page 42                                               Page 44
    1      an attorney general or a banking department       1   Q. Sure.
    2      giving you grief about collecting loans that      2   A. My focus at that time was really the
    3      aren't legal in that state; that's what you're    3   collections from our internal call centers.
    4      talking about, right?                             4   At that point in time we had collectors in
    5                  MR. DAUGHERTY: Object to              5   Hutchinson, as well as our two sites in
    6      form.                                             6   Phoenix. I guess post 2015, we ended up with
    7      BY MR. ACKELSBERG:                                7   Jamaica.
    8      Q. That kind of a problem.                        8              My responsibility in what I
    9      A. Potentially, yes. In some of the areas,        9   dealt with on a day-to-day basis was the
   10      I don't know that it was known what direction,   10   performance and day-to-day operation of those
   11      you know, the state was going to, you know, go   11   folks and those call centers.
   12      with their opinion of a loan. But the            12   Q. Not the purchase of loans?
   13      decision, you know, in some of those states      13   A. Not the purchase of loans.
   14      was made to stop buying.                         14   Q. Nor the decision of what kinds of loans
   15      Q. You know -- I'm going to be moving into       15   to purchase?
   16      the Think Finance relationship specifically,     16   A. Nor that decision.
   17      and it's true that at some point in 2015 you     17   Q. Nor the decision as to which states in
   18      stopped -- you stopped collecting Pennsylvania   18   which to operate?
   19      loans for -- that you had gotten from Think      19   A. Correct.
   20      Finance, right?                                  20   Q. But as the CEO, that became something
   21      A. Yes.                                          21   that you were paying close attention to,
   22      Q. Before that decision, had you -- do you       22   correct?
   23      recall any conversations within the company      23   A. Correct.
   24      about whether or not to operate in               24   Q. With regard to the determination of what


                                                                          11 (Pages 41 to 44)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0308
                                                  Lee Rempel
                                              Page 45                                               Page 47
    1      state in which -- let me ask you this: Is the     1             The approach that I took was,
    2      company today still purchasing Payday Loans or    2   you know, we need to make sure we have a
    3      other forms of high rate online consumer debt?    3   documented process --
    4                 MR. DAUGHERTY: Object to               4   BY MR. ACKELSBERG:
    5      form.                                             5   Q. I understand.
    6                 THE WITNESS: Yes, we are.              6   A. I want to hold people accountable within
    7      BY MR. ACKELSBERG:                                7   our organization to a process, as well as
    8      Q. Are you purchasing any Pennsylvania            8   making sure that evaluations and onboarding of
    9      loans?                                            9   new purchases is completed.
   10      A. No.                                           10   Q. Did you ever ask Brad Hochstein what his
   11      Q. You mentioned -- I assumed that the           11   process was for deciding what loans to buy,
   12      states that you mentioned, New York, Arkansas,   12   what states to buy them in?
   13      Connecticut and Maryland, you're not             13   A. I can't say that I did.
   14      purchasing that kind of consumer debt in those   14   Q. All right, I'm going to start showing
   15      states either?                                   15   you some documents. And we're going to assign
   16                 MR. DAUGHERTY: Object to              16   numbers to them and we're going to go in
   17      form.                                            17   order, and we're going to start with number 65
   18                 THE WITNESS: That's correct.          18   just because there have been other depositions
   19      BY MR. ACKELSBERG:                               19   before yours. And we're just keeping with the
   20      Q. I think you eluded to some kind of --         20   same numbers.
   21      let me ask you this: Did you institute           21             So I'm going to show you a
   22      enhanced due diligence to make the kind of       22   document that we pre-marked as exhibit P-65.
   23      evaluations that you described before, before    23              - - -
   24      purchasing debt?                                 24            (Whereupon Exhibit P-65 was


                                              Page 46                                               Page 48
    1               MR. DAUGHERTY: Object to                 1   marked for identification.)
    2   form.                                                2                - - -
    3              THE WITNESS: Yes. I along                 3   BY MR. ACKELSBERG:
    4   with, at the time our compliance officer, we         4   Q. For clarity, we're looking at -- Exhibit
    5   worked as obviously a team and documented the        5   P-65 is a multipage discovery document
    6   process of onboarding.                               6   starting with TF-PA 405052. Just so that you
    7   BY MR. ACKELSBERG:                                   7   understand, Mr. Rempel, we're going to be
    8   Q. As you began to do that, and we're                8   showing you some documents that were produced
    9   talking now post November 2016, right, since         9   in discovery by Think Finance and some that
   10   you became the CEO, that's what you're              10   were produced by NCA. And if you look in the
   11   describing, right?                                  11   lower right-hand corner, you'll see there's a
   12   A. Yes.                                             12   number with TF-PA in front of it. That means
   13   Q. What did you discover with regard to any         13   that it was produced by Think Finance.
   14   prior processes in place during the Brad            14              You also will be seeing some
   15   Hochstein error?                                    15   documents that say NCA-PA, which then means
   16              MR. DAUGHERTY: Object to                 16   that it came from your company. Okay?
   17   form.                                               17   A. Okay.
   18              THE WITNESS: I don't know                18   Q. All right. Now, this document appears
   19   that we necessarily discovered anything. I          19   to be a -- organizational -- some
   20   think our track record spoke to that there          20   organizational information that National
   21   were some problems. You know, there was not a       21   Credit Adjusters provided to Think Finance.
   22   documented -- he didn't have a documented           22   Do you see that? Have you gone through the
   23   process. That doesn't mean that he didn't           23   document?
   24   have a process.                                     24   A. No.


                                                                           12 (Pages 45 to 48)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0309
                                                 Lee Rempel
                                             Page 49                                                Page 51
    1      Q. Why don't you do that first?                  1    last six years roughly, maybe not that long,
    2      A. (Witness complies.)                           2    three years folks from Plain Green would
    3      Q. All right. Have you had a chance to           3    actually come in, because that's who we were
    4      look at it?                                      4    buying from. We haven't bought debt from
    5      A. Yes.                                          5    Think Finance, as you know it.
    6      Q. Have you ever seen this document before,      6               It has been from the issuers,
    7      anything sort of like this?                      7    the credit issuers, like originally Think
    8      A. I can say that I've seen documents like       8    Cash, Payday One, over time they stopped
    9      this.                                            9    lending and the due diligence would be done by
   10      Q. And it's common, I think you mentioned       10    the credit issuer that we buy from, that our
   11      in your testimony that it's common in the       11    contract is with.
   12      industry that the credit issuer will be doing   12    Q. Okay, let's talk about the earlier
   13      due diligence on -- some due diligence on the   13    period that I think you said was roughly
   14      debt buyer, and the debt buyer might be doing   14    through 2013 where Think Finance was, you said
   15      due diligence back in the other direction,      15    was doing the onboarding. What do you mean by
   16      correct?                                        16    that, doing the onboarding?
   17      A. Correct.                                     17    A. The request for, you know, information,
   18      Q. So it's not surprising to see that NCA       18    how we operated, our compliance management, et
   19      produced a detailed organizational chart like   19    cetera, which really became more prevalent in
   20      the one we're looking at for Think Finance?     20    2012, '13 timeframe. I think the industry
   21                  MR. DAUGHERTY: Object to            21    everywhere, if you want to be in it, the
   22      form.                                           22    compliance expectations and compliance
   23      BY MR. ACKELSBERG:                              23    management systems really improved, increased
   24      Q. That's to be expected, right?                24    that timeframe.


                                             Page 50                                                Page 52
    1   A. To be expected, yes.                              1              I specifically can't recall
    2   Q. Are you personally aware of any due               2   me being a part of or going through an actual
    3   diligence that the company -- any due                3   packet, you know. We consider onboarding
    4   diligence that Think Finance conducted               4   packets questionnaires, et cetera, as normal
    5   regarding NCA before you became CEO?                 5   today. I'm sure there was one, I just can't
    6   A. I am. So the question is, what due                6   recall, you know, going through it or being
    7   diligence am I aware of that Think Finance did       7   part of that.
    8   looking into National Credit Adjusters,              8   Q. So when you talk about onboarding,
    9   correct?                                             9   you're really talking about the companies
   10   Q. Yes, either originally or over the               10   learning more detailed information about each
   11   course of their relationship.                       11   other? Is that what you're talking about,
   12   A. Over the course of time, I can say that          12   sort of a due diligence? Is that what you
   13   early on in the relationship with Think             13   mean by onboarding?
   14   Finance, we -- Think Finance was involved from      14   A. Yes.
   15   a compliance and onboarding standpoint. And         15   Q. Okay. So up until 2013, whether we're
   16   don't quote me on the ages here, but I want to      16   talking about Plain Green or Great Plains
   17   talk -- I'm really talking about 2010, '11,         17   Lending or Mobil Loans or the earlier
   18   '12, '13.                                           18   products, Think Cash; you were primarily
   19              There is a timeframe where               19   interacting with Think Finance?
   20   the onboarding traditionally was done by Think      20              MR. SHELDON: Object to form.
   21   Finance. But from roughly 2013 forward, Think       21   BY MR. ACKELSBERG:
   22   Finance relied or the tribes that we purchased      22   Q. You, I mean NCA was primarily
   23   from, Plain Green, Great Plains, Mobil Loans        23   interacting with Think Finance?
   24   would conduct their own, for example, for the       24              MR. SHELDON: Object to form.


                                                                           13 (Pages 49 to 52)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0310
                                                  Lee Rempel
                                              Page 53                                               Page 55
    1               MR. DAUGHERTY: Object to                 1   like it -- that the company is giving its
    2   form.                                                2   staffing levels at three different locations,
    3              THE WITNESS: Can you clarify              3   correct?
    4   your timeframe that you're talking?                  4   A. Yes.
    5   BY MR. ACKELSBERG:                                   5   Q. Chandler, that's the call center in
    6   Q. I'm trying to understand -- you said              6   Arizona, right?
    7   that there was sort of one system where Think        7   A. Yes.
    8   Finance was doing the onboarding, you said           8   Q. And Hutchinson is both the corporate
    9   through roughly 2013, I think you said. And          9   office and the original call center, right?
   10   then later it was more directly with the            10   A. Yes.
   11   tribes.                                             11   Q. What's Ottawa?
   12              MR. DAUGHERTY: Object to                 12   A. So Ottawa we no longer have that call
   13   form.                                               13   center. That was a small collection shop that
   14   BY MR. ACKELSBERG:                                  14   we indirectly inherited. There was a shop
   15   Q. I'm just trying to focus on that earlier         15   there that we utilized as a third party agency
   16   period and understand what you're saying.           16   for us, that ultimately got behind on remits,
   17   A. Understood. I can't honestly answer. I           17   paying us, et cetera.
   18   don't know the process or what was happening        18                At the time, honestly I can't
   19   from an onboarding standpoint.                      19   remember the exact date. It was an
   20   Q. Because you weren't dealing with that            20   opportunity for us to expand from a head count
   21   part of the business?                               21   standpoint. This agency owed us money, and so
   22   A. Because I wasn't. What I do recall is            22   we just worked out a deal to ultimately make
   23   when we would have an issuer come on-site, you      23   this small Ottawa office part of our remote
   24   know, that's part of the due diligence,             24   call center setup.

                                              Page 54                                               Page 56
    1      sometimes I would be invited to -- whether it     1   Q. So it started out as an agency you would
    2      be give the tour or discuss, talk about, you      2   outsource business to, work to, but then you
    3      know, our collection strategy and just give an    3   ultimately acquired it?
    4      update on how we're operating from a policy       4   A. Yes.
    5      procedural standpoint.                            5   Q. Can you tell from the head counts on
    6      Q. Did you give some tours to Think Finance       6   this exhibit, roughly what year we're looking
    7      people?                                           7   at?
    8      A. I can honestly say that I don't recall,        8   A. I can't. Roughly 2013. I was going to
    9      but don't I believe that I gave any tours or      9   ask you the same question about what year we
   10      sit down in our conference room in Hutchinson,   10   were looking at, if you know.
   11      Kansas and spoke to Think Finance directly       11   Q. I don't know. Maybe you can -- you'll
   12      individually.                                    12   be able to get more information from the other
   13      Q. You weren't the person at NCA                 13   pages.
   14      responsible for the relationship with Think      14   A. Sure.
   15      Finance, correct?                                15   Q. The next page is the board of directors,
   16      A. That's correct.                               16   right?
   17      Q. Who would that have been, in the earlier      17   A. Yes.
   18      period?                                          18   Q. Now I didn't ask before -- I didn't
   19      A. Brad Hochstein would have been the            19   think to ask when you were describing your
   20      relationship guy responsible for the             20   various positions you've held, I didn't
   21      relationships of all of our debt purchasing.     21   realize that you were on the board of
   22      That was predominantly his responsibility.       22   directors. When did you join the Board of
   23      Q. Let's go back to the exhibit. It looks        23   Directors of NCA?
   24      here that on the first page -- it's looking      24   A. It would have been -- I honestly -- I


                                                                          14 (Pages 53 to 56)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0311
                                                 Lee Rempel
                                              Page 57                                              Page 59
    1      don't know the exact date or year. It would       1   A. I do remember vaguely discussions about
    2      have been prior to 2013. I don't know when        2   buying from tribes or tribal affiliated
    3      the operating agreement was formally amended      3   issuers. Those discussions I can't remember
    4      or changed. I can say that I sat in board         4   exactly, you know, what all was said, you
    5      meetings dating back to 2010.                     5   know, during those discussions. But it was
    6      Q. Remember I asked you previously whether        6   more about the -- it was just the products
    7      you had -- you could recall any conversations     7   themselves, the market.
    8      that you had with Brad Hochstein about his        8              It was starting to become,
    9      criteria for purchasing high rate consumer        9   you know, a lending practice. There was more
   10      debt, right?                                     10   tribes getting involved in consumer lending,
   11      A. Yes.                                          11   something we hadn't, you know, necessarily
   12      Q. I think your answer was, you couldn't         12   seen before. We had opportunities to, you
   13      recall any specific conversations, right?        13   know, purchase it. And sure there was
   14      A. Right.                                        14   discussions about making that decision and
   15      Q. What about any discussions at the board       15   spending the money, I can't speak to
   16      level from the time that you joined the board;   16   discussions that were had at the board level
   17      was there ever any discussion about -- let's     17   about the compliance approach or the product
   18      say about regulatory risk, about what states     18   itself.
   19      to operate in? Whether we should be buying       19   Q. When you say you can't speak to it,
   20      Payday Loans from here or from there?            20   meaning you don't recall hearing any such
   21      Anything like that? Was that a board level       21   discussions, right?
   22      discussion?                                      22   A. Yes. I mean it was new.
   23                 MR. DAUGHERTY: Tyler, please          23   Q. So it was a business opportunity, the
   24      answer Mr. Ackelsberg's question, but omit       24   board was informed about that, but you don't

                                              Page 58                                              Page 60
    1   from your answer any advice the board received       1   recall any concerns being expressed by other
    2   from its general counsel or any outside              2   board members about whether this might be
    3   attorneys.                                           3   legal or not?
    4              THE WITNESS: There was                    4   A. I can't remember an exact conversation
    5   discussions. The discussions were primarily          5   about that. What I can say is from a
    6   held by Brad. You know, the questions from           6   purchasing standpoint, I know we're talking
    7   the other board members and owners were really       7   about the board at this point, Brad really
    8   to understand the environment and why it's           8   controlled not just the company, but he's the
    9   becoming challenging or why we are seeing the        9   one with 30 years of experience, et cetera.
   10   problems, right.                                    10   Everybody really looked up to him.
   11   BY MR. ACKELSBERG:                                  11   Q. So if Brad told the board this is a
   12   Q. Before there were any cases filed, I             12   really exciting business opportunity, it's
   13   mean you mentioned these states -- they came        13   unlikely the board would challenge him and
   14   later, right?                                       14   tell him not to pursue it?
   15   A. Right.                                           15               MR. DAUGHERTY: Object to
   16   Q. So before you started getting sued by            16   form.
   17   various states, do you recall it ever being         17               THE WITNESS: I would say
   18   discussed at the board level what state to          18   that it's not unlikely, but, you know
   19   operate in, with regard to high rate consumer       19   throughout a discussion --
   20   loans?                                              20   BY MR. ACKELSBERG:
   21   A. I don't recall the conversation.                 21   Q. It's not likely or unlikely?
   22   Q. Do you recall any board level                    22   A. Can you restate your question? You're
   23   discussions about whether to buy from tribal        23   getting me confused.
   24   affiliated credit issuers?                          24   Q. Do you recall any -- do you recall any


                                                                          15 (Pages 57 to 60)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0312
                                                 Lee Rempel
                                             Page 61                                                Page 63
    1      time when the board challenged Brad about any     1   way that potential employees were handled.
    2      of his purchasing decisions?                      2   Shawn may have been more structured, et
    3      A. I can't recall any specific time. I            3   cetera; Brad may have been less structured.
    4      know that there was discussions. You know, I      4   Literally, it became a point where there was
    5      think that anybody putting their own money in     5   just a lot of bickering. I mean they couldn't
    6      is going to have questions. The degree of         6   agree on anything. The direction of the
    7      challenge, I can't speak to. But I know there     7   organization was being challenged. You know,
    8      was discussions. I apologize, I can't             8   and ultimately all of the way down to the
    9      remember that far back to exactly what those      9   collector, people feel that when your
   10      discussions were.                                10   leadership isn't on the same page.
   11      Q. Looking at the chart, who is Richard          11   BY MR. ACKELSBERG:
   12      Smith?                                           12   Q. Where -- is Mr. Gylling still in the
   13      A. Dick Smith, he's a shareholder.               13   industry, that you know of?
   14      Q. So he's an investor in the company?           14   A. To my knowledge, he is not.
   15      A. Yes.                                          15   Q. If you flip the page to the executive
   16      Q. He's not involved in operations?              16   team, it shows that you reported to Shawn, who
   17      A. No.                                           17   in turn reported to Brad. Is that the way you
   18      Q. What about Mark Huston?                       18   recall it?
   19      A. Shareholder, very passive, very similar       19   A. Yes.
   20      to Mr. Smith.                                    20   Q. And does that help you understand the
   21      Q. So basically they were supplying capital      21   timeframe?
   22      to Mr. Hochstein to purchase the debt?           22   A. No, it doesn't.
   23      A. Yes.                                          23   Q. That's fine.
   24      Q. And Shawn Gylling, G-Y-L-L-I-N-G,             24   A. Shawn hired me, so I ultimately reported

                                             Page 62                                                Page 64
    1      Gylling?                                          1   to him throughout my tenure.
    2      A. Shawn was our chief operating officer up       2   Q. Look -- flip to page entitled NCA
    3      until June of 2016.                               3   Operations. There's a reference to a director
    4      Q. Was he also an investor?                       4   of analytics. Do you see that?
    5      A. He also did have ownership. I believe          5   A. Yes. 405055, just making sure we're on
    6      he started -- he started before I did. I          6   the same page.
    7      don't know what the deal was necessarily on       7   Q. Yes.
    8      how he obtained his ownership, but he was a       8   A. Okay, yes.
    9      shareholder at the time he was there. When he     9   Q. Is Mr. Mahoney still employed as
   10      was let go in 2016, the company negotiated a     10   director of analytics?
   11      buyout.                                          11   A. Yes.
   12      Q. Was he fired?                                 12   Q. And what does the director of analytics
   13      A. Yes.                                          13   do?
   14      Q. For what?                                     14   A. He's responsible for really the
   15      A. He -- ultimately Brad and him just were       15   development of a lot of reporting functions
   16      not seeing eye to eye on a lot of things.        16   that we have from an operational standpoint,
   17      Q. Like what, what is the nature of the          17   you know, liquidation reporting down to
   18      disagreements?                                   18   collector level evaluations, metrics. He
   19                 MR. DAUGHERTY: Object to the          19   would be somebody that today is used for
   20      question on the grounds that it's beyond the     20   helping identify the right price to pay for,
   21      scope of the deposition notice. You can          21   you know, a potential purchase, as well as
   22      answer.                                          22   providing, you know, finance to our accounting
   23                 THE WITNESS: It really got            23   department with our performance or accretion
   24      to a point about anything and everything, the    24   curves.


                                                                          16 (Pages 61 to 64)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0313
                                                  Lee Rempel
                                              Page 65                                               Page 67
    1      Q. What does that mean?                           1   Q. Parallel -- next to -- on this same
    2      A. GAP requires us, which I just learned          2   chart next to the director of analytics is a
    3      that may be changing, to utilize a method of      3   legal manager, Kevin Emmerich. Is Kevin
    4      accretive accounting. Ultimately you project      4   Emmerich still with the company?
    5      out what you expect to collect over the           5   A. No.
    6      lifetime of that portfolio. And it's              6   Q. Was he let go also?
    7      ultimately a way to recognize revenue.            7   A. He was let go.
    8      Q. In the consumer loan -- the kind of            8   Q. By you or by Brad?
    9      consumer loans that we've been talking about,     9   A. By me.
   10      is there a working -- based on the data that     10   Q. Why?
   11      you generate through your analytics              11   A. He was --
   12      department, do you have an expectation of how    12              MR. DAUGHERTY: I'll object
   13      long you need to work an account to start to     13   on the grounds that it's outside the scope of
   14      make money?                                      14   the deposition notice. You can answer.
   15      A. An expectation of how long to work a          15              THE WITNESS: I'm happy to
   16      single account?                                  16   answer it. He was part of a layoff here in
   17      Q. A portfolio.                                  17   January of this year.
   18      A. A portfolio. Okay.                            18   BY MR. ACKELSBERG:
   19      Q. That's the way you look at it is              19   Q. His title on this chart is legal
   20      portfolio, right?                                20   manager. He's not a lawyer, right?
   21      A. Yes, the purchase. Yeah, we have an           21   A. No.
   22      expectation. You know, that expectations can     22   Q. What does a non-lawyer legal manager
   23      change over time based on the cost to operate    23   mean? Is that like a paralegal?
   24      rate, and you know, the cost you pay for it is   24   A. I honestly can't answer what that means

                                              Page 66                                               Page 68
    1      the cost you pay for it. That's your              1   or why the title is legal manager. I can
    2      investment.                                       2   speak to what he actually did.
    3                 So performance as well as the          3   Q. Okay, what did he do. I'm asking about
    4      cost to operate changes. But we have an           4   him, because he actually appears on a number
    5      expected return, ROI, like anybody would from     5   of the documents with Think Finance. What was
    6      an investment perspective. Does that answer       6   his job?
    7      your question?                                    7   A. Sure. He worked underneath -- this says
    8      Q. Yeah, I'm just curious about in this           8   Shawn Gylling, but I feel like he spent more
    9      area of high rate consumer debt, are you          9   time with Brad over the years. He'd be the
   10      generally going to be looking at a profit        10   one to coordinate the contracts, draft the
   11      after six months, after 12 months? How long      11   contracts; not draft the contracts, review the
   12      do you need to work an account like this in      12   contracts on a forward flow basis or
   13      order to start seeing profit.                    13   purchasing basis each month or maybe an annex,
   14                 MR. DAUGHERTY: Object to              14   et cetera.
   15      form.                                            15              His responsibility was to
   16                 THE WITNESS: Well, it really          16   review those, read those, provide them to Brad
   17      depends on what you initially paid for it.       17   with any, you know, thoughts that he had. And
   18      Let's make an assumption, I guess, that we       18   then I believe he executed some of those.
   19      paid a price that should allow us to reach a     19              I also -- he handled some, he
   20      return. On average we looked to get our          20   was previously -- he has been in the industry
   21      investment back in 18 to 24 months, which is     21   a long time. He oversaw early, early on
   22      pretty standard for the average balances that    22   that's probably why it's a legal manager here.
   23      we purchase.                                     23   There's a team of collectors very early on
   24      BY MR. ACKELSBERG:                               24   that they were performing legal collections.


                                                                          17 (Pages 65 to 68)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0314
                                                  Lee Rempel
                                              Page 69                                                Page 71
    1                 So accounts that would be               1   an automated dialer is different from the
    2      suit eligible, this team -- often times in         2   product that we use. So I want to be careful.
    3      call centers it's called the legal team, where     3   Q. I'm sorry, I'm not really --
    4      they make phone calls to the consumer, inform      4   A. I understand that.
    5      the consumer that the company has been unable      5   Q. I'm not talking -- I wasn't trying to
    6      to recover or collect the debt. And at that        6   make a legally sound --
    7      point in time it would be referred to an           7   A. Understood.
    8      attorney in their state to pursue recovery,        8   Q. -- distinction there. Okay. Flip two
    9      just to clarify that.                              9   more pages, there's something that says NCA
   10      BY MR. ACKELSBERG:                                10   compliance. There's a compliance officer and
   11      Q. On the chart under you, under operations       11   it says that she reports to the board of
   12      is a person who has the title dial manager.       12   directors. Would it be more accurate to say
   13      What does that mean?                              13   that she reported to Brad too?
   14      A. Ken Newberg, the dialer manager is             14              MR. DAUGHERTY: Object to
   15      responsible for -- we utilize predictive          15   form.
   16      dialers to make our outbound phone calls. He      16              THE WITNESS: I would say she
   17      would be the one that would actually build the    17   -- to be more accurate, she reported on paper
   18      campaign within the dialer, launch the            18   to board of directors. She would come in and
   19      campaign, make sure that the campaign is --       19   go through complaint logs, et cetera, you
   20      the dialer is running at an optimal rate.         20   know, with the board. I can't answer whether
   21                 For example, making sure               21   it whether it would be fair to say that she
   22      collectors wait times -- a wait time would be     22   reported to Brad?
   23      a collector gets off one phone call, documents    23   Q. That's fine. But you do remember her
   24      the account and moves, you know, back into an     24   coming?

                                              Page 70                                                Page 72
    1      available status within the dialer so they can     1   A. Yes.
    2      receive another call.                              2   Q. So her job was to bring complaints to
    3      Q. So we're talking about outbound calls           3   the attention of the board?
    4      that are being done in some automated fashion?     4   A. Complaints --
    5      A. The predictive fashion is what I would          5   Q. When we're talking about complaints, are
    6      consider it.                                       6   we talking about consumer complaints?
    7      Q. What does that mean?                            7   A. Yeah, Lori, as a compliance officer, the
    8      A. A predictive dialer, the way it                 8   complaints that she would typically handle and
    9      functions is, it's predicting, based on your       9   bring to the board were more along the lines
   10      head counts, the average talk time for each       10   of consumer complaints. If it was a
   11      collector, et cetera, you know, how many lines    11   regulatory complaint or a matter, we would
   12      to ultimately dial out on.                        12   typically receive an update by our internal
   13                 And the predictive part of it          13   counsel.
   14      is to make sure you're not over dialing or        14   Q. There is something called a compliance
   15      whatnot and you have consumers that nobody is     15   board and something called a policy and
   16      available to manage them. It's a hosted           16   procedure review board. Are you familiar with
   17      solution.                                         17   those entities?
   18      Q. And the actual calling is done by some         18   A. Yes.
   19      automated system?                                 19   Q. Could you explain what they are?
   20      A. Yeah, it's from an outbound dialer             20   A. So the compliance board was made up of
   21      platform. When you say automated --               21   it shows here -- the purpose of it was if we
   22      Q. A computer.                                    22   received a complaint, whether it be written or
   23      A. So in the line of TC-PA, et cetera,            23   oral on a collector, that complaint needed not
   24      there is a very, you know, the definitions of     24   only to be reviewed by our auditors, but we


                                                                           18 (Pages 69 to 72)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0315
                                                  Lee Rempel
                                              Page 73                                              Page 75
    1      also wanted a group that would listen to the      1   That's correct, as far as you know?
    2      call in a senior position and make                2   A. Yes.
    3      recommendations based on, you know, that          3   Q. Okay. And then there's reference to
    4      collector or employee I should say, whether it    4   another entity, Level Financial LLC, which
    5      be punishment or write-ups, termination, et       5   says, according to this document, that it was
    6      cetera. It was our way of --                      6   created as a special purpose entity of NCA in
    7      Q. Keeping an eye on the collectors?              7   early 2014 to operate solely as the debt
    8      A. Not just keeping an eye on the                 8   buying entity for current and future
    9      collectors, but making sure that the              9   agreements. Do you see that?
   10      collectors believed that, you know, it wasn't    10   A. Yes. Do you mind if I read through this
   11      just one person ultimately making a decision     11   real quick?
   12      on the fate of their job, right. That's what     12   Q. Absolutely, sure. Take whatever time
   13      the compliance board was designed and still      13   you need.
   14      does.                                            14   A. Okay, thank you.
   15                 The second part of your               15   Q. Okay.
   16      question, as far as policy and procedures,       16   A. Are we just going to be speaking
   17      review board, that was created initially to      17   about --
   18      review the drafted policies, collection          18   Q. I think so, yeah. You can look at the
   19      policies and procedures of our company.          19   next page, too.
   20      Q. Okay. I'm going to show you another           20   A. Okay.
   21      document --                                      21   Q. So we're just asking you about Level
   22                 MR. DAUGHERTY: Irv, if                22   Financial. There's a description of what
   23      you're ready to move on to another document,     23   Level Financial is. I gather it's an
   24      we've gone for about 90 minutes. It might be     24   affiliated company?

                                              Page 74                                              Page 76
    1   a good time for a break.                             1   A. Is that a question.
    2              VIDEOTAPE OPERATOR: That                  2   Q. Yes, that's a company affiliated with
    3   concludes DVD number one, the time is 10:45.         3   NCA, right?
    4   We're off the record.                                4   A. Yes, it's actually -- exactly what it's
    5                - - -                                   5   listed as, a special purpose entity, the
    6             (Whereupon Exhibit P-66 was                6   purpose of that was really -- that was the
    7   marked for identification.)                          7   time that we started utilizing capital
    8                - - -                                   8   provided by an outside lender. Flock
    9             VIDEOTAPE OPERATOR: This begins            9   Financial is a group that --
   10   DVD number two, 10:50 p.m. We're on the             10   Q. Spell that again?
   11   record.                                             11   A. Flock, F-L-O-C-K.
   12   BY MR. ACKELSBERG:                                  12   Q. Flock Financial?
   13   Q. Mr. Rempel, I've given you another               13   A. Yes.
   14   document that we've marked P-66. This, I            14   Q. That's the company that was providing
   15   believe, is another of the due diligence            15   the financing starting in 2014 or so?
   16   documents about NCA that we got from Think          16   A. Yes. I don't know that they were
   17   Finance. And if you can turn to the second          17   financing every purchase, but the purpose of
   18   page of the document, there is under financial      18   Level was -- as a special purpose entity, was
   19   review it just gives some information about         19   for protection, asset protection of what they
   20   the company. And I want to just get you to          20   were funding. You know, they were
   21   confirm it.                                         21   collateralized by those purchases and they
   22              So under overview of NCA, it             22   didn't want them intertwined with other
   23   says that the company was founded in 2001           23   purchases that NCA may have been making that
   24   privately held and privately capitalized.           24   they were not funding et cetera.


                                                                          19 (Pages 73 to 76)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0316
                                                 Lee Rempel
                                              Page 77                                               Page 79
    1                 It was really a protection             1   would place our accounts out with -- and they
    2      from them from a collateral perspective.          2   would work them as a third party contractual
    3      Q. And then in the next category it says:         3   relationship.
    4      Ownership structure, and this provides the        4   Q. So in that case, in that kind of a
    5      percentage of ownership at this point in time.    5   situation, NCA would be the owner of the debt,
    6      Is this something you're familiar with, these     6   and the agency would then be the direct
    7      percentages?                                      7   collector?
    8      A. Yes.                                           8   A. Yes.
    9      Q. This looks to be accurate?                     9   Q. In that kind of an arrangement, would
   10      A. Yes.                                          10   they collect in the name of NCA?
   11      Q. So Brad was not only the CEO, but he was      11   A. No, they would collect in the name of
   12      the majority shareholder? Not the                12   their agency. They would inform the consumer
   13      shareholder, he had the biggest -- he had 37.6   13   that NCA was the owner of the debt.
   14      percent of ownership?                            14   Q. So when a subagency made a call to a
   15      A. Yes.                                          15   Pennsylvania consumer about an account that
   16      Q. All right. And then you've already            16   NCA purchased from one of -- from let's say it
   17      described the executive team, the employees.     17   was a loan that was connected to Think Finance
   18      Let's look at the next page under active         18   in some fashion, the subagency making the call
   19      inventory. Does this -- are these numbers        19   would tell the consumer that this is the
   20      that you're familiar with?                       20   agency calling and we're working an account, a
   21      A. I can say that they look like --              21   debt that you owe to NCA?
   22      Q. -- in the ball park?                          22              MR. DAUGHERTY: Object to
   23      A. In the ball park. I mean you're asking        23   form.
   24      a question from 2013 of a lot of different       24              THE WITNESS: Something in

                                              Page 78                                               Page 80
    1      accounts. I can't say that I know them to be      1   that nature. They need to educate the
    2      100 percent accurate, but they're --              2   consumer on how that account got to their
    3      Q. Sure, I understand.                            3   agency and the relationship they had with NCA,
    4      A. But it looks like a good representation.       4   and NCA is owning the title of that debt.
    5      Q. When you talked before about the high          5   BY MR. ACKELSBERG:
    6      rate consumer loans being 50 percent or more      6   Q. Let's look at another document. Now
    7      of the inventory, it would be 50 percent or       7   we're going to start looking specifically at
    8      more of these numbers here that we're looking     8   the relationship with Think Finance.
    9      at?                                               9               - - -
   10                 MR. DAUGHERTY: Object to              10             (Whereupon Exhibit P-67 was
   11      form.                                            11   marked for identification.)
   12                 THE WITNESS: I don't know             12               - - -
   13      that to be 100 percent true, but I also          13   BY MR. ACKELSBERG:
   14      don't -- that could be accurate. I just don't    14   Q. This document you can see we actually
   15      know at that time.                               15   got from NCA. You see that in the lower
   16      BY MR. ACKELSBERG:                               16   right-hand corner. Okay?
   17      Q. Okay, that's fine.                            17   A. Okay.
   18      A. We had a fair amount volume of short          18   Q. It appears to originate, so this is like
   19      term loans, you know, internet based loans is    19   four e-mails in a chain and you're familiar
   20      the way I describe them. You're describing       20   how that works, right, where you're printing
   21      them as high rate interest loans.                21   out an e-mail chain?
   22      Q. There's a category of subagencies. What       22   A. Yes.
   23      are subagencies?                                 23   Q. Okay. So it looks like the first e-mail
   24      A. Those are agencies that would -- we           24   message is from someone named Phil Durham at


                                                                           20 (Pages 77 to 80)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0317
                                                  Lee Rempel
                                              Page 81                                               Page 83
    1      Think Finance, and he's communicating with        1   One has been contracted to handle the sale and
    2      Brad Hochstein, right? Do you see that?           2   placement of Think Finance write offs, do you
    3      A. Yes.                                           3   see that?
    4      Q. And it's a cc to someone named Brett           4   A. Yes.
    5      Horrocks. It appears to be an initial contact     5   Q. And he also talks specifically about the
    6      about placing some debt. Do you see that?         6   deal that is being contemplated. He
    7      A. I see, yes, that Brett Horrocks was cc'd       7   specifically talks about 80 million dollars
    8      on it and it was a discussion about placing or    8   worth of Payday Loans and 80 million dollars
    9      selling debt, yes.                                9   worth of installment loans, right? That's
   10      Q. Well, and also you'll see that Mr.            10   what it says?
   11      Durham -- it also tells Brad that Think          11   A. That's what the e-mail says, yes.
   12      Finance is contracted with a company named       12   Q. To be funded by December 1st, 2010. And
   13      Sourceit One, to handle the sale. Do you see     13   he also makes reference to a forward flow
   14      that?                                            14   beginning in December, right?
   15      A. Yes.                                          15   A. Yes.
   16      Q. And that's who Brett Horrocks is,             16   Q. So let me make sure I understand, based
   17      Sourceit One, right?                             17   on your description before, of what a forward
   18                 MR. DAUGHERTY: Object to              18   flow agreement is, you're being presented with
   19      form.                                            19   the possibility of buying a portfolio right
   20                 THE WITNESS: Yes, I know him          20   now in December, but also establishing an
   21      to be a affiliated with Sourceit One, yes.       21   ongoing relationship for a period of time
   22      BY MR. ACKELSBERG:                               22   where periodically there would be future
   23      Q. So it looks like, first of all it looks       23   purchases based on an agreed upon price of
   24      like this is the beginning of the relationship   24   these kinds of loans?

                                              Page 82                                               Page 84
    1      with Think Finance, correct?                      1            MR. DAUGHERTY: Object to
    2                 MR. DAUGHERTY: Object to               2   form.
    3      form.                                             3              THE WITNESS: Yes.
    4      BY MR. ACKELSBERG:                                4   BY MR. ACKELSBERG:
    5      Q. That's what it looks like?                     5   Q. Do you know Brett Horrocks?
    6      A. From a general timing standpoint, yes.         6   A. Yes.
    7      And the first e-mail in the chain, I would        7   Q. Who is he?
    8      lean in that direction, yes.                      8   A. He is -- initially as this e-mail
    9      Q. All right. And then you see there is           9   states, he brought the opportunity to buy in
   10      also a follow up e-mail from Brett Horrocks to   10   the very beginning Think Cash and Payday One
   11      Brad Hochstein confirming that he is             11   to NCA, you know, as a broker. At that point
   12      representing Think Finance. Basically he is      12   in time, we, as the e-mail states, understood
   13      the broker in this proposed transaction.         13   that he was contracted or hired to represent
   14                 MR. DAUGHERTY: Object to              14   Think Finance, you know, and navigate through
   15      form.                                            15   the market of debt sales.
   16      BY MR. ACKELSBERG:                               16   Q. In your world, within this industry, is
   17      Q. Do you see that?                              17   it common for creditors to approach potential
   18      A. Can you restate the question? You were        18   debt buyers through a broker?
   19      just walking me through this document.           19   A. Yes, very common.
   20      Q. Sure. Look at the second e-mail in the        20   Q. Why is it done that way, do you know?
   21      chain.                                           21   A. I can't speak for the issuers. I can
   22      A. Okay, from Brett Horrocks.                    22   make an assumption that it's to bring in
   23      Q. Right. And he's confirming to Brett --        23   expertise of the market, as well as folks that
   24      to Brad Hochstein that his company Sourceit      24   may have access to a larger network of


                                                                          21 (Pages 81 to 84)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0318
                                               Lee Rempel
                                           Page 85                                               Page 87
    1   potential buyers. And that's just me making       1             MR. DAUGHERTY: Object to
    2   an assumption on why the issuers would use a      2   form.
    3   broker. It takes time to build that network       3              THE WITNESS: Yes, other
    4   up. So...                                         4   internet based online lenders.
    5   Q. Do you know Brett Horrocks from any            5   BY MR. ACKELSBERG:
    6   other capacity, other than him being a broker?    6   Q. Would you view Horrocks as kind of a
    7   A. As stated before, and what I'm seeing in       7   specialized intermediary between NCA and the
    8   this e-mail chain, I've known that he works       8   issuers in this particular area of the
    9   the 0 to 60 day, I believe, charge offs for,      9   consumer credit market?
   10   at that time, the -- I believe the Think Cash,   10   A. I guess you could say that. I don't
   11   the Payday One. Don't quote me on that.          11   know that I view him that way. I've never
   12              But today I believe that he's         12   thought of it from that context.
   13   managing the early charge offs for Plain Green   13   Q. What other customers has Brett Horrocks
   14   or Great Plains. I don't know who he's           14   brokered -- what other Payday lenders or
   15   managing it for today. I know that he was        15   online consumer lenders that NCA is buying
   16   working the accounts before we would buy them.   16   debt from -- I'm tripping over my question
   17   So I know that he was --                         17   here. But other than -- you're also
   18   Q. He's involved in some fashion in the          18   collecting -- you're also buying, Think
   19   collection of these loans --                     19   Finance isn't the only issuer of -- isn't the
   20   A. Yes, yes.                                     20   only source of let's say tribal loans that you
   21   Q. -- before the charge offs would be sold       21   have dealt with, right.
   22   to NCA?                                          22              MR. DAUGHERTY: Object to
   23   A. Yes. As the e-mail states, I knew that        23   form.
   24   he was representing himself, as well as          24              THE WITNESS: We bought other

                                           Page 86                                               Page 88
    1   helping Think Cash, Think Finance wade through    1   tribal loans, yes, over time.
    2   the relationship with us.                         2   BY MR. ACKELSBERG:
    3   Q. Do you know, I realize you had a               3   Q. Did Brett Horrocks broker any of those?
    4   different position back in 2010, but let me       4   A. No.
    5   ask you this: When did you first come to know     5   Q. So based on your understanding of the
    6   Brett Horrocks?                                   6   industry and how these broker relationships
    7   A. I can't say exactly when. It was early         7   work, it would have been the company's, NCA's
    8   on in the relationship, simply as we were         8   expectation that Think was paying Mr. Horrocks
    9   getting ready to potentially buy a large          9   to act as its representative in dealing with
   10   volume. And that was going to impact our         10   NCA?
   11   staffing, et cetera. And so getting an           11               MR. DAUGHERTY: Object to
   12   understanding and knowing that he had            12   form.
   13   knowledge of the products, if you will, I do     13               THE WITNESS: I think that
   14   believe I met him early on to simply             14   would be a fair assumption, yes. I don't know
   15   understand the products as well as future        15   who works for nothing anymore.
   16   volumes, and his experiences with the 0 to 60    16   BY MR. ACKELSBERG:
   17   days on the collections to better prepare for    17   Q. Let's go to the next --
   18   my collection group.                             18   A. Am I to just be stacking these up here?
   19   Q. Has Mr. Horrocks brokered other debt          19   Q. Yeah, that would be fine.
   20   purchase relationships with NCA, other than      20                - - -
   21   Think Finance?                                   21             (Whereupon Exhibit P-68 was
   22   A. Yes.                                          22   marked for identification.)
   23   Q. Other than other Payday lenders or            23                - - -
   24   online lenders?                                  24   BY MR. ACKELSBERG:


                                                                        22 (Pages 85 to 88)
                                     WWW.KLWREPORTERS.COM
UNSEALED
                                             App. 0319
                                                  Lee Rempel
                                              Page 89                                               Page 91
    1      Q. In Exhibit 68, you see there is a              1   marked for identification.)
    2      transmittal -- there's a transmittal e-mail.      2                 - - -
    3      So this appears to be at the point where that     3   BY MR. ACKELSBERG:
    4      transaction with -- that initial transaction      4   Q. It's a transmittal and an agreement.
    5      with -- between Think Finance and NCA is          5   These don't have -- aren't stapled, beware.
    6      beginning to happen, correct?                     6   So we're looking at Exhibit P-69 is NCA-PA 315
    7      A. Yeah, it looks to me like an e-mail            7   and then the attachment is 341.
    8      chain of that representing somewhat               8               So even though Brad -- even
    9      negotiations, I guess.                            9   though NCA understood that Brad was
   10      Q. Horrocks says -- Horrocks says to             10   representing Think Finance coming forward with
   11      Hochstein that -- it says, if you look on the    11   these loans, it looks like the installment
   12      second page, the e-mail of November 18th,        12   loans, the named seller was going to be First
   13      2010, it says: Where are we on this and each     13   Bank of Delaware. Do you see that?
   14      of the segments of the warehouse? What does      14               MR. DAUGHERTY: Object to
   15      that mean?                                       15   form.
   16      A. Typically when a lender hasn't sold,          16               THE WITNESS: You're speaking
   17      they're still charging off the accounts. And     17   about Brett, you said Brad.
   18      if they're not placing them in an agency or      18   BY MR. ACKELSBERG:
   19      selling them, they call it a warehouse. They     19   Q. I meant Brett. I'm sorry, you're right.
   20      just keep stacking up charged off debts and      20   This started a few months earlier. Brett
   21      the amounts just keep growing. The age of        21   says: I'm here to talk about selling some
   22      them keeps getting older, et cetera. It's        22   Think Finance debt, some of it's Payday, some
   23      just a generic term.                             23   of it is installment, about 80 million of
   24      Q. I take it from these charts on the            24   each. That's how this started?


                                              Page 90                                               Page 92
    1      exhibit, that the older the debt, the less        1            MR. SHELDON: Object to form.
    2      valuable price it gets in a purchase?             2            MR. DAUGHERTY: Object to
    3      A. Correct.                                       3   form.
    4      Q. That seems to be common sense. Yeah.           4   BY MR. ACKELSBERG:
    5      Okay. Do you see up at the top, the last          5   Q. Here we have, what I believe to be the
    6      e-mail is from Brad to Shawn with a cc to you     6   sale agreement for the installment loans,
    7      that says: Mentions when Brad expects to be       7   correct? That's what we're looking at?
    8      getting the loans, and then he says: We need      8   A. Yes.
    9      to talk strategy on this. What would that         9   Q. And in this kind of an arrangement where
   10      mean? Would that be about staffing?              10   the name of the creditor is different than
   11      A. I don't know what he was thinking at the      11   the -- strike that question.
   12      time that he wrote it. But generically I         12               Based on your understanding
   13      would -- we would talk as a group at that        13   of the industry and how these kinds of -- and
   14      time, just about how we were going to approach   14   the company and how these transactions work,
   15      the product. It could be staffing, they are      15   it would appear that this contract with First
   16      calling it strategy.                             16   Bank of Delaware was being delivered by Brett
   17                  This was a fairly large              17   Horrocks, Think Finance's broker?
   18      volume of accounts and just making sure that     18               MR. SHELDON: Object to form.
   19      everybody is on the same page with what's        19               MR. DAUGHERTY: Object to
   20      coming in and the information needed to put      20   form.
   21      this into our daily collection strategy.         21   BY MR. ACKELSBERG:
   22      Q. Let me go to another document, 69.            22   Q. Correct?
   23                   - - -                               23   A. This is an attachment from this e-mail?
   24                (Whereupon Exhibit P-69 was            24   Q. Uh-huh.


                                                                          23 (Pages 89 to 92)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0320
                                                  Lee Rempel
                                              Page 93                                               Page 95
    1                 MR. DAUGHERTY: For the                 1   price, the applicable percentage, all of that
    2      record, it appears to me, at least, that we       2   would be attached to a document called an
    3      have one of the two attachments mentioned in      3   Annex or Annex I, right?
    4      the e-mail.                                       4              MR. DAUGHERTY: Object to
    5                 MR. ACKELSBERG: Right, and I           5   form, specifically counsel, my objection would
    6      didn't include the Payday One because I           6   be you're referring to the number of
    7      thought that would just muck up the record.       7   contracts. I believe the annex refers to
    8      Since we're focusing on the installment loans,    8   number of accounts. You're right. Withdrawn.
    9      I thought it would be --                          9              THE WITNESS: You made a
   10                 MR. DAUGHERTY: Understood.            10   comment, and I was trying to go back and
   11      I just want it to be clear. We have the          11   understand the question about an interest
   12      second attachment mentioned in the e-mail --     12   rate.
   13                 MR. ACKELSBERG: That's                13   BY MR. ACKELSBERG:
   14      correct, but not the first attachment.           14   Q. I don't mean the interest rate on the
   15                 MR. SHELDON: The e-mail               15   loans, I meant how the price is calculated,
   16      says: Please sign and get them back to me and    16   what NCA is paying.
   17      I will have the bank and TF sign.                17   A. Okay.
   18                 MR. ACKELSBERG: Right.                18   Q. I'm sorry if I misspoke.
   19                 MR. SHELDON: That was a               19   A. You're fine. I just wanted to
   20      reference to separately the different two        20   understand the question. You're correct. The
   21      attachments, one of which the bank was buying,   21   annex would qualify the number of accounts or
   22      one of which Think Finance bought?               22   contracts that you're going to buy, the total
   23      BY MR. ACKELSBERG:                               23   face amount and the price being paid.
   24      Q. Yeah, understood, understood.                 24   Q. We're looking at NCA-PA 369, and this

                                              Page 94                                               Page 96
    1                  That's your understanding, as         1   would be the annex with attached to that
    2      well, right? I'm not sure you caught that.        2   initial sale agreement with purchased
    3      A. No, I was listening. The question was,         3   agreement with First Bank of Delaware, and
    4      is it normal in the industry for a                4   what's happening is NCA is buying roughly
    5      counterpart, a broker, to deliver contracts       5   9,000 installment loans. These are Think Cash
    6      for signature. And the answer to that             6   loans, right, that's what we're looking at?
    7      question is yes, it is.                           7   A. Yes.
    8      Q. And that appears to be what's happening        8   Q. The principal balance of 10.5 million,
    9      here?                                             9   and NCA is paying seven cents on the dollar
   10      A. It appears to be.                             10   for those accounts, correct?
   11      Q. Before this sale, you know if you             11   A. Correct.
   12      remember, fine; if you don't remember, that's    12   Q. There's also reference in the annex to
   13      fine too. Before this sale that was arranged     13   something called an ineligible contract. And
   14      by Brad Horrocks, had NCA purchased any          14   that's a term you're familiar with, right?
   15      installment loans -- other installment loans     15   A. Yes.
   16      where the main seller was First Bank of          16   Q. So the way this works is that NCA has a
   17      Delaware?                                        17   right to return and receive a refund for any
   18      A. Not to my knowledge, but I can't              18   ineligible contracts that NCA discovers in the
   19      honestly remember. My recollection is that's     19   portfolio that it's buying, correct?
   20      the first time we purchased First Bank of        20               MR. DAUGHERTY: Object to
   21      Delaware.                                        21   form.
   22      Q. The way these contracts work is, I'm          22               THE WITNESS: That is
   23      going to show you a few of these, is that the    23   correct. For most contracts we'll have a
   24      actual number of contracts, the purchase         24   specified time period.


                                                                          24 (Pages 93 to 96)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0321
                                                  Lee Rempel
                                              Page 97                                               Page 99
    1      BY MR. ACKELSBERG:                                1   produced by NCA, Bates numbered 15154.
    2      Q. And am I also correct that First Bank of       2               - - -
    3      Delaware under this contract would have the       3             (Whereupon Exhibit P-70 was
    4      right to buy back accounts if it determines       4   marked for identification.)
    5      there's a legal issue with regard to a            5               - - -
    6      specific account?                                 6   BY MR. ACKELSBERG:
    7                   MR. DAUGHERTY: Object to             7   Q. And you'll see this is more
    8      form.                                             8   documentation of the development of the
    9      BY MR. ACKELSBERG:                                9   relationship between NCA and Think Finance.
   10      Q. Am I right? If you want to go back to         10   And you see that this is now April of 2011,
   11      the agreement and look -- let's look at          11   and more paperwork coming from Brett Horrocks
   12      article six, page 19 of the agreement NCA-361.   12   to Brad.
   13      I said right to buy back. It's really more       13              MR. DAUGHERTY: Object to
   14      like an obligation to buy back, right?           14   form.
   15                   MR. DAUGHERTY: Object to            15   BY MR. ACKELSBERG:
   16      form.                                            16   Q. Do you see that? And he references
   17                   THE WITNESS: The question           17   attached: Forward flow for Payday One the
   18      is, is that typical to see in a contract?        18   LOI, I believe that's the letter of intent,
   19      BY MR. ACKELSBERG:                               19   for the installment loans and some additional
   20      Q. Yes.                                          20   documents.
   21      A. Yes.                                          21              And I believe the second page
   22      Q. Okay. What kind of circumstances              22   of the exhibit, again Patrick I didn't include
   23      typically would the issuer be buying back sold   23   the Payday One documents. I've just included
   24      accounts?                                        24   the installment loan.


                                              Page 98                                             Page 100
    1      A. There are several, quite a few probable        1               MR. DAUGHERTY: Right,
    2      scenarios. If the consumer is disputing it        2   because we jumped from Bates 54 to Bates 78.
    3      directly through the issuer, et cetera, the       3               MR. ACKELSBERG: Right. I'll
    4      issuer simply wanted to buy it back to handle     4   represent to you that if you looked at
    5      it, part of it is just being a good partner --    5   production, all I have done is taken out the
    6      a good working relationship to handle the         6   PDO related documents.
    7      consumer the best way that -- the most            7               MR. DAUGHERTY: Are you able
    8      feasible correct way so the consumer is not       8   to tell me between -- there are what, 1, 2, 3,
    9      confused, et cetera.                              9   4, 5 attachments?
   10                  Sometimes a consumer may --          10               MR. ACKELSBERG: There's a
   11      some of it is timing, right, of when the         11   lot of attachments.
   12      account gets sold, for example, a bankrupt       12               MR. DAUGHERTY: Which
   13      account or whatnot. When we purchased the        13   attachments do we have in this exhibit?
   14      9,000 some odd accounts in this scenario,        14               MR. ACKELSBERG: I believe
   15      we'll run it through a bankruptcy scrub and      15   that you have -- I'm not sure that I can
   16      identify consumers that have filed. And the      16   connect them to the attachments listed, and I
   17      issuer will buy those back. The same thing       17   don't know if they're in that exact same
   18      with deceased, et cetera.                        18   order. But what I can tell you is that I took
   19                  There's just many different          19   out the Payday One, it was a large Payday One
   20      scenarios, I guess. A lot of times the it's      20   contract, the forward flow for Payday One. Do
   21      just -- the consumer wants the best way to       21   you see reference to a forward flow document?
   22      handle it.                                       22               MR. DAUGHERTY: Okay.
   23      Q. Let's look at another document we're          23   BY MR. ACKELSBERG:
   24      marking as P-70. This also is a document         24   Q. Just looking at the second page --


                                                                         25 (Pages 97 to 100)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0322
                                                  Lee Rempel
                                             Page 101                                              Page 103
    1                  MR. SHELDON: I'm going to             1   is coming, correct?
    2      place a continuing objection here to the          2              MR. DAUGHERTY: Objection,
    3      extent that removal of those attachments, it's    3   mischaracterizes the document.
    4      not longer clear to me how those attachments      4   BY MR. ACKELSBERG:
    5      necessarily sync up with the documents            5   Q. That it's imminent?
    6      referenced in here.                               6   A. Based on the three e-mails here, I
    7                  MR. ACKELSBERG: I                     7   assume we would execute and receive a new
    8      understand. You'll, I'm sure be checking my       8   volume of accounts.
    9      deletions, what I included in the exhibit and     9   Q. When you say -- reply to Brad and Shawn:
   10      what I didn't. I will represent to you that I    10   Be ready to get after it in Phoenix. What are
   11      took out the Payday One forward flow             11   you referencing there?
   12      agreement. And I believe that I left the rest    12   A. You know, trying to go back to the frame
   13      of the documents in there. I wasn't sure what    13   of mind I was in at that time. I think it was
   14      they connected to.                               14   just a simple -- when you have call centers,
   15      BY MR. ACKELSBERG:                               15   one thing that you'll quickly learn from
   16      Q. Did you have a chance to look at the          16   collectors is they get excited about new
   17      letter of intent dated March 25, 2011?           17   business. So when we had new business coming
   18      A. Yes.                                          18   in, it was an exciting time for our call
   19      Q. This appears to be a letter of intent to      19   centers.
   20      enter into a formal forward flow agreement for   20              So, you know, just from an
   21      more installment loans over the next 12          21   energy standpoint et cetera, we were ready and
   22      months, correct?                                 22   excited about a potential new batch of
   23                  MR. DAUGHERTY: Object to             23   accounts.
   24      form.                                            24               - - -


                                             Page 102                                              Page 104
    1                 THE WITNESS: That's what it            1             (Whereupon Exhibit P-72 was
    2      appears to be.                                    2   marked for identification.)
    3      BY MR. ACKELSBERG:                                3               - - -
    4      Q. At the same seven percent price?               4   BY MR. ACKELSBERG:
    5      A. Yes.                                           5   Q. Okay, let's look at seven P 72 which I
    6      Q. Signed by Jason Harbison, senior vice          6   am going to show you now. Now this appears to
    7      president of Think Finance.                       7   be Horrocks closing, in December 2011,
    8                 MR. SHELDON: Objection to              8   Horrocks closing a new deal for forward flow
    9      form?                                             9   between Think Finance and NCA, correct?
   10      BY MR. ACKELSBERG:                               10              MR. DAUGHERTY: Object to
   11      Q. Or TC Administrative Services.                11   form.
   12      A. Yes, that's what the document reads.          12              THE WITNESS: To me the flow
   13      Q. And the first sale under that forward         13   of e-mails was, you know, just from a timing
   14      flow I believe happened in early May. Let's      14   standpoint is the forward flow was up for
   15      give you another document. We're in the year     15   renewal and renegotiating.
   16      2011.                                            16   BY MR. ACKELSBERG:
   17                  - - -                                17   Q. And it looks like the price is being
   18               (Whereupon Exhibit P-71 was             18   renegotiated, as well, correct?
   19      marked for identification.)                      19   A. Yes, that's what it looks like.
   20                  - - -                                20   Q. It looks like, it's like Brett Horrocks
   21      BY MR. ACKELSBERG:                               21   negotiated a slightly higher price for the --
   22      Q. It looks like you were actually included      22   for the loans going forward, correct?
   23      in these e-mails where you're being cc'd by      23   A. I can't confirm that Brett negotiated --
   24      Brad to let you know that the Think flow sale    24   Q. Somebody did?


                                                                      26 (Pages 101 to 104)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0323
                                                  Lee Rempel
                                             Page 105                                             Page 107
    1      A. Somebody did, yes, there's a higher            1   A. Yeah, he's brokering the debt sale and
    2      price here than what was being paid, but yes.     2   he's doing other things outside of my
    3      Q. Sticking with that for a minute, in the        3   knowledge.
    4      middle on the first page of the document, the     4   Q. As the broker for Think Finance, one of
    5      next to last e-mail, the one from December        5   the things he'd be trying to deliver to Think
    6      12th, I'm sorry. Yeah, it looks like December     6   Finance would be the best possible price, the
    7      12th, but I'm looking at the one from Brett       7   highest price that he could get from NCA,
    8      Horrocks. He's saying, I guess to Brad, what      8   correct?
    9      about an increase of 10 BPS for us when we get    9              MR. DAUGHERTY: Object to
   10      this thing done. Do you see that?                10   form.
   11      A. Yes.                                          11              THE WITNESS: I don't know
   12      Q. BPS is basis points, right?                   12   that I agree with that. We work with brokers
   13      A. Yes, that's the way I read it.                13   today, one of them called Debt Trader and
   14      Q. And Brad seems to say in reply that he        14   they're very prevalent in this space. Their
   15      doesn't have a problem with that?                15   goal is to get something marketed and sold.
   16      A. That's what Brad's rely says, yes.            16   And so that requires discussions on both sides
   17      Q. Am I -- do I understand this to mean          17   of the fence, right.
   18      that NCA is also paying Horrocks?                18   BY MR. ACKELSBERG:
   19      A. Yes, NCA was also paying Horrocks.            19   Q. Uh-huh.
   20      Q. And that's standard or is that unusual?       20   A. What we want to buy it for in a perfect
   21      A. It's standard. Typically the brokers          21   world is much different than what the seller
   22      will -- they have different pricing              22   wants to sell it for. So brokers, in my best
   23      structures. Brad's looks like -- was             23   understanding, will ultimately work with both
   24      basically just on basis points. Some will do     24   parties to get somebody to a point that it

                                             Page 106                                             Page 108
    1      a percentage of the overall sale on a monthly     1   makes sense, right.
    2      basis. It's very typical. We still see it         2              So the fact that if he was
    3      today.                                            3   being paid on a monthly basis for brokering
    4      Q. Do you know if Brad -- I'm sorry. Do           4   the debt sale from Think Finance or any of the
    5      you know if Brett Horrocks was paid a fee for     5   other issuers that we had contracts with, it
    6      all of the Think Finance business by NCA, as      6   doesn't surprise me, I guess.
    7      well as Think Finance?                            7   Q. So based on your experience within this
    8                 MR. DAUGHERTY: Object to               8   space, do the issuers that -- is there an
    9      form.                                             9   expectation among the issuers that the broker
   10                 THE WITNESS: I don't know             10   is going to get paid by both parties?
   11      whether he was getting paid by Think Finance.    11              MR. DAUGHERTY: Object to
   12      What I can say is I would expect that he         12   form.
   13      would, but I don't know if that was happening.   13              THE WITNESS: I don't know
   14      BY MR. ACKELSBERG:                               14   that I can answer that. I can tell you that
   15      Q. Right. You would expect that he was           15   other brokers that we worked with, it's well
   16      paid by Think Finance because, as you said       16   known by both parties that the broker is being
   17      before, no one works for nothing?                17   paid by both parties. So I would say that it
   18      A. Right.                                        18   would be a common practice.
   19      Q. And he's representing Think Finance in        19   BY MR. ACKELSBERG:
   20      his dealings with NCA, correct?                  20   Q. All right. You'll see that he
   21                 MR. DAUGHERTY: Object to              21   references installment -- in this new forward
   22      form.                                            22   flow, the installment loan purchases would
   23      BY MR. ACKELSBERG:                               23   start in December. You're in December there
   24      Q. Right, that's what we're talking about?       24   in these e-mails. So it would be starting


                                                                      27 (Pages 105 to 108)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0324
                                                  Lee Rempel
                                             Page 109                                               Page 111
    1      right away?                                        1   A. The question is, would you be correct in
    2      A. Can you tell me which document or e-mail        2   stating that this is the first purchase sale
    3      you're referring to. Just make sure I'm            3   agreement between Plain Green and NCA; am I
    4      looking --                                         4   understanding that correctly.
    5      Q. It looks like -- the whole thing, it            5   Q. Yes.
    6      looks like it's getting ready for a sale in        6   A. I don't --
    7      January of 2012, that's what it looks like,        7   Q. This looks like it's not a forward flow,
    8      the last e-mail, correct? Whatever. You            8   right. This one actually looks like it's just
    9      don't know when --                                 9   a sale for specific loans, if you look at the
   10      A. Yeah, I mean directionally, yeah, I            10   annex.
   11      would. I would agree that that's what it          11               MR. DAUGHERTY: Object to the
   12      looks like. And it would, based on the            12   characterization of the document.
   13      previous documents that we looked at, it would    13               THE WITNESS: Typically you
   14      line up with the original forward flow.           14   would have the annex for that monthly sale.
   15                  - - -                                 15   BY MR. ACKELSBERG:
   16                (Whereupon Exhibit P-73 was             16   Q. You say this could be a forward flow?
   17      marked for identification.)                       17   A. I'm actually reading through it so I can
   18                  - - -                                 18   answer that initial question.
   19      BY MR. ACKELSBERG:                                19               I can't say whether this was
   20      Q. Let's look at P-73, I believe this is          20   used as the forward flow agreement, but I mean
   21      the forward flow that is being described.         21   it's a loan sale agreement. And typically you
   22      A. But this wasn't attached to that               22   would see this, you know with a timeframe of
   23      previous -- you're just saying it's the flow      23   what the flow might look like, and then we'd
   24      being described?                                  24   execute an annex on a monthly basis.

                                             Page 110                                               Page 112
    1      Q. Yes. It's not an attachment.                    1   Q. Right. So would it be common to -- if
    2                 MR. DAUGHERTY: Irv, I don't             2   you're -- if NCA is buying a new portfolio or
    3      know that I agree with your characterization.      3   a portfolio from a new issuer, to first buy an
    4      BY MR. ACKELSBERG:                                 4   initial set of loans before committing to a
    5      Q. Let me withdrawal the characterization,         5   forward flow?
    6      because I'm actually not entirely sure how it      6   A. That would be in the best interest of
    7      connects to the e-mail. I will let the             7   NCA or the debt buyer. It doesn't always get
    8      witness make that -- I'll ask the witness.         8   that luxury. A lot of times -- I know that
    9                 I want to show you a document           9   Brad and -- even today we'll ask if we can
   10      that has been marked P-73 entitled Loan Sale      10   start off with a short term flow or a sample
   11      Agreement.                                        11   purchase, et cetera, specifically if it's a
   12      A. Okay.                                          12   product that we never purchased or a different
   13      Q. You will see it actually has the same          13   product line, you know, just to understand and
   14      date as the last e-mail. Why don't you tell       14   learn what the value might be based on it.
   15      me what we're looking at.                         15   Q. Why don't we take a look at another
   16                 MR. DAUGHERTY: You're                  16   agreement. The next -- I see, I did it
   17      referring now to Exhibit-73?                      17   slightly differently. The next document is
   18      BY MR. ACKELSBERG:                                18   just a transmittal, a transmittal e-mail.
   19      Q. Yes.                                           19   It's 74. In this case I did actually copy, if
   20      A. It's a loan sale agreement.                    20   any of you all would like to see it, the rest
   21      Q. Let me ask you this and try to move this       21   of the attachments that I'm not going to be
   22      along. Would I be correct in stating that         22   including. But it's here for anybody to look
   23      this is the first loan sale agreement between     23   at, if you want.
   24      Plain Green and NCA?                              24               I'm going to also show you --


                                                                       28 (Pages 109 to 112)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0325
                                                  Lee Rempel
                                             Page 113                                             Page 115
    1      I want to show you three exhibits, 74, 75 and     1   form.
    2      76. We will do this together.                     2   BY MR. ACKELSBERG:
    3                  - - -                                 3   Q. I mean if you go down to the last page
    4               (Whereupon Exhibits P-74, P-75           4   -- if you go down to the annex on this
    5      and P-76 were marked for identification.)         5   exhibit, it's page 622 of NCA.
    6                  - - -                                 6   A. Yes.
    7               MR. SHELDON: Irv, are you                7   Q. You'll see that it's all to be
    8      representing that 75 and 76 are some of the       8   determined. This is what a forward flow looks
    9      attachments to 74?                                9   like, right, that you're talking about what
   10               MR. ACKELSBERG: I am. And I             10   the annex agreements will look like pursuant
   11      have others that I brought with me, because I    11   to this particular forward flow over the
   12      anticipated that question. So if you want to     12   course of the next 12 months or so.
   13      take a look at the others in that e-mail, I      13   A. Correct.
   14      have them here. But again, I'm not including     14               MR. SHELDON: I'm just going
   15      the Payday One documentation.                    15   to lodge a continuing objection to questions
   16      BY MR. ACKELSBERG:                               16   regarding these documents. The e-mail that's
   17      Q. We can start with 74. That's NCA page         17   being quoted is from Brett Horrocks on
   18      number 659. You'll see that's an e-mail          18   February 10th, 2012, it references attaching
   19      between NCA and Horrocks, right, where           19   several agreements. But the top e-mail in
   20      Horrocks says that he is sending -- he's         20   that chain is from Lori Bates to several
   21      attaching for NCA both an agreement for sale     21   individuals, including Brett Horrocks, and it
   22      of Plain Green debt for that month, as well as   22   says executed. And then attached is a series
   23      a forward flow agreement. Do you see that?       23   of PDFs implying that the documents have been
   24      A. Yes.                                          24   executed that were attached to this e-mail.

                                             Page 114                                             Page 116
    1             MR. SHELDON: Object to form.               1   And I don't see signatures on either of the
    2   BY MR. ACKELSBERG:                                   2   two documents that are being referenced in the
    3   Q. If you look at Exhibit-75, this would             3   questioning.
    4   appear to be the sale for that particular            4              MR. DAUGHERTY: That's fine.
    5   month that he was referring to, right?               5   I also note for the record that the e-mail
    6             MR. DAUGHERTY: Object to                   6   appears to have a higher Bates number than the
    7   form.                                                7   attachments. The e-mail starts at 659. The
    8             THE WITNESS: This was a sale               8   attachments are at 599 and 603, typically what
    9   that was closed on February 10, 2012.                9   I would expect is for the attachments to have
   10   BY MR. ACKELSBERG:                                  10   a higher beginning Bates number than the
   11   Q. Which is the date of the e-mail, right?          11   e-mail.
   12   A. Which is the date of the e-mail.                 12              MR. ACKELSBERG: Right. In
   13   Q. And then if you look at -- that does             13   the production that I received from your firm,
   14   appear to be a -- what he -- it appears to be       14   Patrick, I received multiple copies of these
   15   what he's referring to as the sale for the          15   documents. I can't tell you that it's the
   16   current month of Plain Green loans, right?          16   exact -- I can tell you it's identical to the
   17   A. It appears that's what he's referring            17   one in the sequence, that there's no rhyme or
   18   to, yes.                                            18   reason to me using one or the other.
   19   Q. If you look at Exhibit-76, starting with         19              If you want to represent that
   20   NCA Bates number 603, this would appear to be       20   these were never executed, that's fine. I'm
   21   the forward flow that Brett was referring to        21   assuming they were and you have multiple
   22   or Brett was attaching in his e-mail. Do you        22   copies of these. But your objections are
   23   see that?                                           23   noted.
   24             MR. DAUGHERTY: Object to                  24   BY MR. ACKELSBERG:


                                                                      29 (Pages 113 to 116)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0326
                                                  Lee Rempel
                                            Page 117                                              Page 119
    1   Q. So I think -- remembering your previous           1               THE WITNESS: I don't know if
    2   testimony, Mr. Rempel, you told us that up           2   that was part of the understanding. And I
    3   until -- I believe it was -- I think you said        3   honestly wouldn't know if they had another
    4   2014 or before that, the -- with regard to           4   debt buyer. I think maybe we made the
    5   purchasing from Think Finance's tribal               5   assumption that we were the only ones buying
    6   partners, you were basically getting the             6   it, but I don't know that.
    7   documentation initially, directly from Think         7   BY MR. ACKELSBERG:
    8   Finance, during the earlier period, right?           8   Q. Now if you go back to the e-mail, I
    9               MR. SHELDON: Objection to                9   believe it's 74, do you see Brett Horrocks in
   10   form.                                               10   his e-mail to NCA saying that he's also
   11               MR. DAUGHERTY: Object to                11   working on the first sale of the Great Plain
   12   form.                                               12   product?
   13               THE WITNESS: As we seen in a            13   A. Yes, I see that.
   14   lot of the e-mails, Brett Horrocks being the        14   Q. In fact, that eventually happened as
   15   in between was the one actually getting the         15   well, correct?
   16   documents to us, as to who he was directly          16   A. Yes.
   17   getting them from and acting on behalf of, I        17   Q. If we look at the next exhibit, 77, I
   18   don't know that I can answer that.                  18   think we're going to see a contract that Brett
   19               However, in my earlier                  19   delivered with regard to Great Plains.
   20   testimony I did say my recollection of the          20                - - -
   21   early parts of the relationship that we were        21              (Whereupon Exhibits P-77, P-78
   22   more involved or Think Cash, Think Finance was      22   and P-79 were marked for identification.)
   23   more involved with, just the building of the        23                - - -
   24   relationship and the transfer of that               24   BY MR. ACKELSBERG:

                                            Page 118                                              Page 120
    1      relationship to the tribes and who we were        1   Q. Let me also show you 78 and 79 and move
    2      dealing with.                                     2   this along. Here is 78 and here is 79. If
    3      BY MR. ACKELSBERG:                                3   you look at 77, it says it's a draft. Do you
    4      Q. In these -- typically in these forward         4   see it says, draft February 8th, 2012? Do you
    5      flow agreements, would -- so NCA is agreeing,     5   see that?
    6      like the one we just looked at, NCA would be      6   A. Yes, I do.
    7      agreeing to purchase periodic -- make periodic    7   Q. Can you tell, looking at this document,
    8      purchases during the term covered by the          8   who is doing the drafting, whether Brett was
    9      forward flow agreement, correct?                  9   delivering a draft agreement or whether it
   10                 MR. DAUGHERTY: Object to              10   would have come from Brad?
   11      form.                                            11              MR. DAUGHERTY: Object to
   12      BY MR. ACKELSBERG:                               12   form. Counsel, I also have an objection that
   13      Q. That would be the expectation?                13   often there's questions about who it came from
   14      A. Yes, typically the expectation would be       14   and things like that. It can be answered by
   15      known as far as whether it's a monthly sell or   15   producing or showing the witness the
   16      12 installments let's say or six or three.       16   associated e-mail. Are you representing to me
   17      Q. Would the understanding be that in this       17   that this was a standalone document as it was
   18      context that the Plain Green loans would be --   18   produced, it was a child to an e-mail?
   19      during the course of the forward flow, that      19              MR. ACKELSBERG: I don't
   20      the Plain Green loans would be sold              20   remember. I think it's standalone. We got
   21      exclusively to NCA; is that part of the          21   many standalone agreements from NCA. It was
   22      understanding?                                   22   hard reconstructing.
   23                 MR. DAUGHERTY: Object to              23              THE WITNESS: Answering the
   24      form.                                            24   question, I can't tell from the timeframe who


                                                                      30 (Pages 117 to 120)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0327
                                                 Lee Rempel
                                            Page 121                                              Page 123
    1      -- where it came from, who drafted it, I don't    1               MR. SHELDON: Can you tell me
    2      know.                                             2   the Bates number?
    3      BY MR. ACKELSBERG:                                3               MR. ACKELSBERG: Yes, 899.
    4      Q. And then there's a document that has the       4               MR. SHELDON: Thanks.
    5      title execution copy. Do you see that?            5               MR. DAUGHERTY: Did you have
    6      A. Yes.                                           6   a question pending for the witness?
    7      Q. It's February 27th. Do you know                7   BY MR. ACKELSBERG:
    8      anything about the negotiation of this            8   Q. Is this the initial Great Plain loan
    9      agreement and what the hold up was?               9   sale pursuant to the forward flow?
   10                 MR. SHELDON: Object to form.          10               MR. DAUGHERTY: Object to
   11                 MR. DAUGHERTY: Objection to           11   form.
   12      the characterization of there being a hold up.   12               THE WITNESS: I honestly
   13                 THE WITNESS: Your question,           13   can't -- I don't know.
   14      why -- I guess I don't understand the            14   BY MR. ACKELSBERG:
   15      question, the time between February 8th and      15   Q. You see it's dated February 27th,
   16      February 27th?                                   16   correct?
   17      BY MR. ACKELSBERG:                               17               MR. SHELDON: Note the
   18      Q. Yeah. You don't know any issues that          18   document is not executed.
   19      were --                                          19               MR. ACKELSBERG: Right. Some
   20      A. No.                                           20   of the documents produced have executed, some
   21      Q. You weren't involved in this negotiation      21   of them aren't. I assume there's an executed
   22      at all, were you?                                22   copy. You're right, your comment is noted.
   23      A. No, without the corresponding e-mails,        23               MR. DAUGHERTY: I think the
   24      it could be that there was that amount of time   24   witness was remarking that there appears to


                                            Page 122                                              Page 124
    1      that could be utilized, right.                    1   be, assuming other portions of the document
    2      Q. Right.                                         2   are correct, a typographical error under item
    3      A. I'm sure there was other work, whoever         3   one on the first page.
    4      was executing these was doing.                    4   BY MR. ACKELSBERG:
    5      Q. The signator on this particular document       5   Q. Right, the date, the 2015.
    6      from the Great Plains lending site was someone    6   A. The volume, et cetera, it could be the
    7      named Charles Moncooyea, President. This          7   initial Annex I.
    8      being in 2012, it would have been your            8   Q. Now over the course of the next several
    9      expectation that with regard to getting the       9   years, from 2012, 2013, 2014 there were, in
   10      signature of someone from the tribe, that        10   fact, monthly sales of both Plain Green and
   11      would have been part of Brett's job. That        11   Great Plains Lending charge offs from that NCA
   12      would have been your expectation, right?         12   purchase, right?
   13                  MR. DAUGHERTY: Object to             13   A. Yes.
   14      form.                                            14   Q. At least up until 2014, they were all
   15                  THE WITNESS: Yes, I mean he          15   brokered by Brett Horrocks, right?
   16      delivered them to us, my expectation. You        16   A. Until 20 what?
   17      know, the relationship is we would have          17   Q. Up until 2014.
   18      delivered them back to him for signature from    18   A. Yes.
   19      the tribe, and we could get an executed copy,    19   Q. And that was in his capacity as the
   20      both parties would.                              20   broker for Think Finance?
   21      BY MR. ACKELSBERG:                               21             MR. DAUGHERTY: Object to
   22      Q. If we look at Exhibit-79, that appears        22   form.
   23      to be the first of the loan sales pursuant       23   BY MR. ACKELSBERG:
   24      to --                                            24   Q. As far as NCA knew?


                                                                      31 (Pages 121 to 124)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0328
                                                 Lee Rempel
                                            Page 125                                               Page 127
    1      A. As far as we knew, yes. We were paying         1   Brett Horrocks through NSFTP.
    2      for brokering the deals for us, as well.          2   BY MR. ACKELSBERG:
    3      Q. What about Think's other installment           3   Q. So it wouldn't come directly from Think,
    4      loan product, a product called Rise. Did NCA      4   it would come Think to Brett, from Brett to
    5      also purchase Rise charge offs from Think?        5   NCA?
    6                 MR. DAUGHERTY: I'll object             6              MR. SHELDON: Object to form,
    7      on the grounds that it's outside the scope of     7   mischaracterizes his testimony.
    8      the 30(b)6 deposition notice.                     8              THE WITNESS: That's not my
    9      BY MR. ACKELSBERG:                                9   understanding.
   10      Q. If you know.                                  10   BY MR. ACKELSBERG:
   11      A. We have and do buy the product of Rise.       11   Q. What's your understanding?
   12      Q. And you're doing that today, correct?         12   A. My understanding is, as we've seen here,
   13      A. We do it today, with the exception of         13   the contracts are with either Plain Green or
   14      it's bought from a group called Elevate as       14   Great Plains, based on the transmission of
   15      opposed to Think Cash or Think Finance.          15   those contracts and signatures, my assumption
   16      Q. Are those two brokered by Brett               16   and understanding is that Brett would get the
   17      Horrocks?                                        17   signatures directly from the tribe, et cetera,
   18                 MR. DAUGHERTY: Same                   18   provide it to us, such as --
   19      objection.                                       19   Q. No, no, I understand that with the
   20                 THE WITNESS: The Rise is not          20   contract. I'm talking about the massive
   21      brokered by Brett Horrocks.                      21   electronic file, where would Brett get that
   22      BY MR. ACKELSBERG:                               22   from?
   23      Q. I want to ask a question about the            23   A. I can't tell you where he would get it
   24      procedures. So with regard to these rough        24   from. I assume that he was getting it from

                                            Page 126                                               Page 128
    1      periodic sales, roughly on a monthly basis,       1   Great Plains, Plain Green, the owners of the
    2      can you tell what would happen from -- and I'm    2   lending institution.
    3      really trying to understand this sort of          3   BY MR. ACKELSBERG:
    4      uploading, the process.                           4   Q. Do you think they had any capacity to do
    5                  So there's a sale of Plain            5   that, to transmit those big electronic files?
    6      Green or Great Plains loans in a particular       6               MR. DAUGHERTY: Object to
    7      month. The sale goes -- you mentioned             7   form.
    8      scrubbing files, right. When does that happen     8   BY MR. ACKELSBERG:
    9      and who does that?                                9   Q. In 2012, 2013?
   10      A. It happens after the delivery of the          10   A. I don't know whether they did or didn't.
   11      account. I mean the process would be to          11   We did execute on a monthly basis the timeline
   12      execute the contracts, get a mass file so we     12   from, you know, when we executed these
   13      can-                                             13   contracts that we're seeing examples of today,
   14      Q. Are you talking about an electronic           14   to the time that we would have the file
   15      transmission?                                    15   dropped to a secured server.
   16      A. Yeah, electronic mass file to compare         16   Q. So you would get those -- you know that
   17      the bill of sale to -- or the annex to the       17   you got the files from Brett, right?
   18      mass file, the number, the volume, et cetera.    18   A. Yes.
   19      Q. That transmission would come from Think       19   Q. How exactly Brett got them, you don't
   20      Finance, correct?                                20   really know, do you?
   21                  MR. SHELDON: Objection.              21               MR. DAUGHERTY: Object to
   22                  THE WITNESS: I can't say             22   form.
   23      specifically say I know where it came from. I    23               THE WITNESS: No, I don't
   24      do believe that we were receiving that from      24   know. I mean our relationship was with Brett


                                                                      32 (Pages 125 to 128)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0329
                                                  Lee Rempel
                                            Page 129                                              Page 131
    1      and contractually going through to the tribe.     1   your work with your resources.
    2      BY MR. ACKELSBERG:                                2              The next steps are, we
    3      Q. All right. So you get an electronic            3   ultimately get it out to our call centers.
    4      transmission from Brett, and what's the next      4   Q. What -- in a particular -- for a
    5      thing that would happen? Is that the              5   particular loan, loan account, within a
    6      scrubbing?                                        6   portfolio that you just bought and just
    7      A. Well, once we funded -- once we actually       7   uploaded, what content do you have with regard
    8      get --                                            8   to a particular consumer debt?
    9      Q. Oh, we didn't talk about the money,            9              MR. DAUGHERTY: Object to
   10      yeah, yeah, yeah. So how would that happen?      10   form.
   11      You get a wire, right? You would send a wire?    11              THE WITNESS: Just a general
   12      A. We would send a wire to the account.          12   consumer account.
   13      Q. That's listed in the Annex I, right?          13   BY MR. ACKELSBERG:
   14      A. Listed in the annex, right. Upon              14   Q. So you have payment history?
   15      delivering that transfer of money, Brett would   15   A. Yes. It differs from, you know,
   16      put a -- not a mass file but the actual data     16   products, but we have to have a payment
   17      file -- load file is what we call it, on the     17   history or access to it. We have to have --
   18      SFDP. That would be pulled down by a             18   the original media is what we call the
   19      gentleman by the name of Steven Torres with      19   contracts that the consumer signed or access
   20      NCA. He's in our IT Department. He would         20   to it.
   21      load that into WinDet, our system of record.     21              Today it's more typical in
   22      (Reporter clarification.) Windet, our            22   the electronic age that everything is on a
   23      collection platform system.                      23   disc or sent electronically. Immediately upon
   24                  When he does that, as he's           24   the purchase, you know, we have qualifying --

                                            Page 130                                              Page 132
    1   doing that there are some steps that his team        1   everything needed to qualify that the consumer
    2   or he does to make sure that we received all         2   is the one that took out the loan, verify it,
    3   of the information and the file format meets         3   you know, the address, all of the way to the
    4   the expectation. We can have charge off              4   -- some internet based loans, the computer
    5   dates, date of birth, socials, et cetera, to         5   that it was taken from.
    6   just verify that the file is correct.                6   Q. So we're going to talk later about the
    7               Once that's done, it would               7   buy back of the Pennsylvania loans, but I am
    8   get loaded into our system. That night into          8   curious about what you have within your data
    9   day processes would scrub the file for --            9   today about the Pennsylvania loans. And I'm
   10   actually build it. They would build an output       10   talking about Plain Green, Great Plains
   11   file to go to vendors that would scrub, send        11   Lending, Mobil Loans, do you still have data,
   12   us hits back, let us know if it's bankrupt,         12   even though you sent the loans back to Think?
   13   deceased, et cetera.                                13              MR. SHELDON: Objection to
   14               Those accounts would be                 14   form.
   15   identified and sold back to Great Plains or         15              THE WITNESS: Your comment
   16   Plain Green or Payday loan, whomever we bought      16   about we're going to get to that later today,
   17   from. At that point, we would assign and            17   I mean --
   18   purchase a Trans Union recovery score, apply        18   BY MR. ACKELSBERG:
   19   it to the file.                                     19   Q. I'm just curious about -- I'm just
   20   Q. What's the purpose of that?                      20   asking about data. Do you still have data?
   21   A. It helps prioritize our work. It's not           21   A. Yes.
   22   a credit or a FICO score, it's just a recovery      22   Q. You don't have loans anymore?
   23   tool that helps us identify who may be more         23   A. Yes, we still have data.
   24   apt to pay, et cetera. So you can prioritize        24              MR. DAUGHERTY: Objection.


                                                                      33 (Pages 129 to 132)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0330
                                                 Lee Rempel
                                           Page 133                                               Page 135
    1                 THE WITNESS: We still have            1   Q. Mr. Rempel, I'm showing you an exhibit
    2      inactive Pennsylvania accounts that are not      2   that we have marked as Plaintiff's Exhibit 80.
    3      being collected, called, et cetera, in our       3   It's a Think Finance document, 61148. You'll
    4      system.                                          4   see that -- I realize there's no one from NCA
    5      BY MR. ACKELSBERG:                               5   who is on the e-mail itself, though the
    6      Q. Okay. If we were to ask your IT people        6   subject appears to about be about NCA. Do you
    7      to generate a file listing all of those          7   see that?
    8      inactive Pennsylvania accounts, could that be    8   A. Yes, I see that it's a discussion about
    9      done?                                            9   the sales that we were buying at that time,
   10                 MR. SHELDON: Objection.              10   and ultimately renewing the flow. But just
   11                 MR. DAUGHERTY: Irv, I object         11   based on the e-mail, I'm making that
   12      to you essentially directing a request for      12   assumption because we were buying it, right.
   13      production to the witness.                      13               For I all I know in this
   14                 MR. ACKELSBERG: I didn't             14   e-mail, they could have been looking at
   15      direct it. I'm asking him -- it's perfectly     15   selling it to somebody else. Is that fair?
   16      legitimate. I'm asking what his system is       16   Q. I guess my question is, do you know if,
   17      capable of producing. In fact, I believe this   17   in fact, NCA was renegotiating the agreements
   18      connects to the topic of the Pennsylvania       18   with Think Finance in this timeframe?
   19      accounts.                                       19   A. Yes. Can I clarify that.
   20      BY MR. ACKELSBERG:                              20   Q. Sure, go ahead.
   21      Q. So anyway, could that be done?               21   A. We've been discussing this all morning,
   22      A. Yes, we could create a file, yes.            22   but it would have been -- our contact would
   23      Q. And could you also retrieve the actual       23   have been with Brett Horrocks.
   24      loan agreements, the Pennsylvania borrowers     24   Q. Sure, sure. I know what you mean. I


                                           Page 134                                               Page 136
    1   who NCA was collecting? And I am talking            1   understand.
    2   about Plain Green, Great Plains Lending and         2              Do you remember there being a
    3   Mobil Loans?                                        3   back and forth? I mean it looks like they are
    4              MR. DAUGHERTY: Same                      4   discussing a redline that Brett got back from
    5   objection.                                          5   NCA. Do you remember any of that?
    6              THE WITNESS: I do believe                6   A. I don't necessarily remember it. That's
    7   that we have access to those.                       7   fairly normal, typical, you know, during the
    8              MR. ACKELSBERG: Is this a                8   negotiations or changes to the charge off, not
    9   good time for a break?                              9   just change the dates, but saying that we're
   10              MR. DAUGHERTY: Do you want              10   going to move a to a 60-day delinquency as
   11   to do lunch now?                                   11   opposed to -- I don't know what it was before,
   12              MR. ACKELSBERG: Yeah. I'm               12   maybe 90. And in their eyes, the way I read
   13   about ready to switch.                             13   this is, what's going to warrant a price
   14              VIDEOTAPE OPERATOR: That                14   increase.
   15   concludes DVD number two. The time is 12:29        15   Q. So do you remember that, that he started
   16   p m. We are off the record.                        16   getting 60 day as opposed to older debt from
   17               - - -                                  17   Think Finance?
   18            (Whereupon Exhibit P-80 was               18              MR. DAUGHERTY: Object to
   19   marked for identification.)                        19   form.
   20               - - -                                  20              THE WITNESS: I don't know
   21            VIDEOTAPE OPERATOR: This begins           21   that I individually remember that. I do
   22   DVD number three, the time is 1:22, we're on       22   recall the price point change. I'm sure that
   23   the record.                                        23   there would have been a discussion amongst the
   24   BY MR. ACKELSBERG:                                 24   executive team that, you know, based on the


                                                                      34 (Pages 133 to 136)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0331
                                                  Lee Rempel
                                             Page 137                                               Page 139
    1      price increase, the delinquency timeframe          1   Finance potentially put together, somebody was
    2      would be reduced to 60 days. At the time with      2   redlining their own -- without seeing it, I
    3      what I was responsible for, I clearly remember     3   don't know what was being redlined.
    4      the price increase, simply because when I look     4   Q. Yeah, yeah, sure. I understand. Let's
    5      at, you know, performance reports, et cetera,      5   look at 81.
    6      it's important to know what you pay for it.        6                - - -
    7      Otherwise you don't really know how you're         7             (Whereupon Exhibit P-81 was
    8      doing, right.                                      8   marked for identification.)
    9      BY MR. ACKELSBERG:                                 9                - - -
   10      Q. Right.                                         10   BY MR. ACKELSBERG:
   11      A. So I would pay attention to that.              11   Q. Have you had a chance to review
   12      Q. There's also reference to -- you'll see        12   Plaintiff's Exhibit 82 -- 81?
   13      that Brett is saying to the recipients of this    13   A. Is there a specific question?
   14      e-mail that -- he says we will be working on      14   Q. Yeah, I just wanted to give you the time
   15      the agreement and needed changes to get Mobil     15   you needed to see what it is.
   16      Loans into the process. You see that the last     16   A. Yeah, I know what it is.
   17      sentence in the first paragraph?                  17   Q. What is it?
   18      A. Yes.                                           18   A. It's a restated loan and sale agreement.
   19      Q. Do you remember anything about the -- up       19   It's an amended restated loan and sale
   20      until now, we've just been talking about Plain    20   agreement. It looks to me that maybe this is
   21      Green and Great Plains Lending. Do you            21   when the price changed from --
   22      remember anything about the beginning of the      22   Q. From 7 to 8.65 or 7 point something.
   23      purchase of the Mobil Loans debt, as well?        23   This appears then to be the new agreement, as
   24      A. If anything, I would be speculating.           24   it applies to Plain Green, that was discussed

                                             Page 138                                               Page 140
    1      What I can say is Mobil Loans, before they         1   in the prior e-mail, that was being discussed,
    2      started selling to us, we knew just based on       2   right?
    3      whether it was feedback received from Brett or     3                MR. DAUGHERTY: Object to
    4      requests for us to provide, you know,              4   form.
    5      onboarding documents or information that they      5                THE WITNESS: The 8.65, it
    6      had concerns, just with the idea of selling        6   looks like it was around that timeframe and
    7      bad debt, which is not really anything that we     7   ultimately through negotiations that's what
    8      would be concerned about.                          8   both parties agreed on.
    9                  I mean it's somewhat typical           9   BY MR. ACKELSBERG:
   10      in our industry where you might have an issuer    10   Q. I notice that there is some additions to
   11      that they're concentrated on the front end and    11   this agreement that I didn't see in the
   12      feel that, you know, what we might get for        12   earlier ones. I'm going to point you to the
   13      selling the debt may not be worth the more        13   Bates number in the lower right-hand corner to
   14      time it's going to take, you know, to spend,      14   386418 and 9.
   15      maybe they don't have expertise at. Again,        15                Let's just go to -- let's
   16      I'm speculating on all that. But it's fairly      16   start with 417. It's a Schedule A. Do you
   17      typical in our industry that somebody may have    17   see there's a Schedule A attached to this one?
   18      concerns with just selling debt. So I'm           18   It starts at 386417?
   19      reading into that.                                19   A. Yes.
   20                  Another question I would have         20   Q. Is this -- this schedule, is this --
   21      is, for you, in the attachment, referring to      21   have you ever seen -- are you familiar with
   22      what I believe is a power point, and your         22   this attachment to the -- is this unique?
   23      comment about redline is really within that       23   Have you ever seen this before?
   24      power point. So whatever power point, Think       24   A. I don't know that I've ever seen it, you


                                                                       35 (Pages 137 to 140)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0332
                                                  Lee Rempel
                                             Page 141                                              Page 143
    1   know, structured quite like this. If I recall        1              MR. DAUGHERTY: Object to
    2   at this time, the industry itself was                2   form.
    3   migrating into what we call a compliance             3   BY MR. ACKELSBERG:
    4   management system. It was a time when it was         4   Q. Am I right?
    5   expected, that you don't just have a                 5   A. You're correct.
    6   compliance function, that you actually have a        6   Q. It has the same 8.65 percent price,
    7   compliance officer and you actually have a           7   right?
    8   documented, you know, compliance management          8   A. Yes.
    9   system.                                              9   Q. And it has that same Schedule A, as
   10              I don't know that these were             10   well, right?
   11   ever documented requirements from the Federal       11   A. Correct.
   12   level, but they were being spoke of and it was      12   Q. So the same Schedule A that's -- other
   13   really something that the industry changed to       13   than the different names for, it looks like on
   14   at the same point in time we were requiring         14   this copy the Great Plains is blank. But
   15   our agencies to provide us with a document          15   putting aside the seller contact name on the
   16   management system -- not a document -- a            16   third page of Schedule A, we're looking at two
   17   compliance management system.                       17   identical documents, correct?
   18              As I look at this, it appears            18              MR. DAUGHERTY: Object to
   19   to me that this was when Plain Green, you           19   form.
   20   know, wanted to step up the game as it related      20              THE WITNESS: Correct.
   21   to oversight to, you know, just compliance and      21   BY MR. ACKELSBERG:
   22   ensure that NCA, us, understand that it would       22   Q. Now on these two Schedule A's, we start
   23   agree to making sure that we had processes and      23   from the top, it says: Agencies to be fully
   24   procedures in place to meet the expectation,        24   onboarded within 60 days of the effective

                                             Page 142                                              Page 144
    1      not only of them but ourselves, as well.          1   date. And then it lists three companies:
    2      Q. What makes you think that was coming           2   Account Discovery Systems, Kramer and
    3      from Plain Green as opposed to Think Finance?     3   Associates, RJA Capital and Zenith Financial
    4      A. Looking at the documents, it's a Plain         4   Network. These are companies you're familiar
    5      Green contract, the CEO of Plain Green signed     5   with?
    6      them. They would have been delivered through      6   A. Yes.
    7      Horrocks, but --                                  7   Q. What's the nature of the service
    8      Q. Why don't we look at the next document         8   provided by these companies and to whom?
    9      with this one, see if you come to the same        9   A. These would be services provided to NCA,
   10      conclusion. This will be P-82. This, I           10   these would be those agencies -- outsourced
   11      think, is equivalent document for Great Plains   11   agencies we'd have contracts with, we place
   12      Lending.                                         12   paper. They work it for a fee.
   13                  - - -                                13   Q. So this is, as you described before,
   14                (Whereupon Exhibit P-82 was            14   these are effectively collectors hired by NCA
   15      marked for identification.)                      15   to collect for NCA on debt that NCA owns?
   16                  - - -                                16   A. Correct.
   17                MR. SHELDON: For the record,           17   Q. And these two contracts, the Plain Green
   18      unless I am missing a signature page, it         18   and the Great Plains Lending contracts specify
   19      doesn't look like this document has been         19   that those are -- effectively that those are
   20      executed.                                        20   the only agencies you can use, right?
   21      BY MR. ACKELSBERG:                               21              MR. DAUGHERTY: Object to
   22      Q. Exhibit-82 is the -- what's labeled the       22   form.
   23      execution copy of the equivalent document for    23              MR. SHELDON: Objection.
   24      Great Plains; am I right?                        24   BY MR. ACKELSBERG:


                                                                      36 (Pages 141 to 144)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0333
                                                 Lee Rempel
                                           Page 145                                              Page 147
    1      Q. That's the intent of this, right?             1   Some of the documents you're seeing, probably
    2      A. So the intent is that any third party         2   Lori Bates. She has changed last names. But
    3      agency besides National Credit Adjusters that    3   that's what the point of them coming to
    4      would work the accounts must be approved and     4   Hutchinson would have been.
    5      fully vetted, not only by NCA but by the         5   Q. So you remember this trip where Think
    6      seller, the issuer.                              6   Finance came with some representatives of
    7      Q. And both of them identify the seller's        7   Plain Green, right?
    8      servicer as Gio Rodriguez and Think Finance,     8   A. Yes.
    9      correct?                                         9   Q. Do you remember who from Plain Green was
   10      A. Correct.                                     10   there?
   11      Q. Is that someone you know, Gio Rodriguez,     11   A. The initial trip, I believe it was Greg
   12      do you remember him?                            12   Hilliard. And there was, I believe a gal that
   13      A. I do remember him. I want to say             13   came with him, I can't remember her name. But
   14      vaguely, but I do remember Gio.                 14   I believe she was from the tribe. Pardon me,
   15      Q. What was his role with regard to the         15   but I just don't remember her name. I do
   16      Plain Green and Great Plains contracts?         16   remember she was learning and the purpose of
   17                  MR. DAUGHERTY: Objection to         17   her being part of the visit was to grow and
   18      form.                                           18   understand exactly how these visits go.
   19                  THE WITNESS: I don't know           19   Q. Bobbi Jo Favel, does that sound
   20      what his particular role with regard to the     20   familiar?
   21      contracts. Here it's noting him as the seller   21   A. It sounds familiar. I can't say for
   22      servicer contact.                               22   sure that was who it was.
   23      BY MR. ACKELSBERG:                              23   Q. Did you ever have a similar meeting with
   24      Q. How did you know him?                        24   Great Plains?


                                           Page 146                                              Page 148
    1   A. I knew him -- so when Plain Green came           1   A. I don't recall having a meeting with
    2   and did a site visit of NCA, they were              2   Great Plains, no.
    3   accompanied by, I believe Gio, as well as           3   Q. Do you remember anyone at NCA ever
    4   Kevin Banks initially. I think the very first       4   meeting anybody from Great Plains?
    5   site visit that was conducted.                      5   A. I personally don't remember meeting
    6   Q. What timeframe are we talking about?             6   anybody from Great Plains, no.
    7   A. It would have been after this contract.          7   Q. Do you remember seeing anyone from Great
    8   I would expect shortly after it. I can't            8   Plains on the premises?
    9   specifically say.                                   9   A. I do not, no.
   10   Q. And would that have been the first time         10   Q. And that's even post -- you mentioned
   11   that you actually saw face-to-face anyone from     11   when the tribes were taking things over more
   12   the tribal entities?                               12   themselves, like in 2014, you didn't see
   13   A. I believe so.                                   13   anyone from Great Plains then either?
   14   Q. They were with Gio Rodriguez and Kevin          14              MR. DAUGHERTY: Object to
   15   Banks from Think Finance?                          15   form.
   16   A. With -- it was a site visit. It's               16              THE WITNESS: No. What I
   17   typical in what we do. Both parties came,          17   will say is, we have had other products over
   18   yes. So whether or not the folks from Plain        18   the course of time that they did come on site.
   19   Green were with Gio and Kevin or Kevin and Gio     19   We, through the expectations of really the
   20   was with the folks from Plain Green, they all      20   onboarding, as well as compliance management
   21   came to Hutchinson and we went through a           21   overview, we would be providing and still do
   22   compliance management presentation.                22   to this day, on a weekly basis, monthly basis,
   23               At that time it would have             23   documentation of all of our complaints, as
   24   been delivered, I believe by Lori Patnode.         24   well as provide access to Great Plains, Mobil,


                                                                     37 (Pages 145 to 148)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0334
                                                  Lee Rempel
                                             Page 149                                              Page 151
    1      Plain Green, provide them access to their         1   speaking to is both federal and state
    2      information to show them where every single       2   regulatory training. And I specifically
    3      one of their accounts is at, time give them a     3   remember we contracted with a company called
    4      report to show a number of attempts, different    4   FIS, which provides not only the training, but
    5      things like that.                                 5   the testing, as well. It's very widely
    6                 It's just a very well rounded          6   utilized. And that's what we put in place on
    7      summary of what was happening on their            7   a semi-annual basis.
    8      accounts, as well as if we had a complaint        8   Q. And the contract also required weekly
    9      from a consumer. We would have that               9   call monitoring?
   10      investigated internally. A summary would be      10   A. Yes, we had and have what we call a
   11      prepared by our compliance department. That      11   quality assurance department. They would
   12      would be provided to a company, the complaint    12   listen to calls, collective calls and grade
   13      log. And we would receive questions from         13   them without bias. Each collector had to have
   14      associates at Great Plains.                      14   "X" number of calls graded per week, I believe
   15                 Right, wrong or in different,         15   it's three, three to five.
   16      that was the relationship with Great Plains      16   Q. So this is monitoring that would be done
   17      and I don't recall ever seeing them on site.     17   internally?
   18      BY MR. ACKELSBERG:                               18   A. We would do that internally. And in
   19      Q. Did you ever meet anyone from Plain           19   addition we would take -- I don't know if it
   20      Greens off site?                                 20   was those calls that were reviewed by us, I
   21                 MR. DAUGHERTY: Objection to           21   don't believe so. But a random -- I think 50
   22      form.                                            22   calls related to the specific accounts that
   23                 MR. SHELDON: Object to form.          23   each contracts with.
   24                 THE WITNESS: Off site in              24               For example, we wouldn't send

                                             Page 150                                              Page 152
    1      terms of away from our office or just anywhere    1   calls from Plain Green to Great Plains or vice
    2      in general?                                       2   versa or to any other issuer. We would have a
    3      BY MR. ACKELSBERG:                                3   third party disclosure problem. But we would
    4      Q. Yes.                                           4   provide SFD&P access to where those calls
    5      A. Not to my knowledge, no.                       5   could be listened to by the tribes or any
    6      Q. So you've had no face-to-face contact          6   other issuer that requested that.
    7      with anyone from Great Plains that you can        7   Q. It also references weekly dialer call
    8      recall?                                           8   reporting and complaint monitoring. Are these
    9      A. The last question you said Plain Green,        9   other sort of compliance activities that would
   10      were you referring to --                         10   be done internally within NCA?
   11      Q. I'm sorry, Great Plains.                      11   A. Yes.
   12      A. No.                                           12   Q. And it sounds like these -- all of these
   13      Q. Schedule A also references some training      13   monitoring activities applied to the
   14      that is supposed to happen. Employee             14   outsourced agencies, as well. So how would
   15      contractors must complete seller mandated        15   that -- how would the agencies be monitored?
   16      training, right.                                 16   A. So the agencies -- they would have the
   17                 So my question is, who is             17   same requirements like you stated. They would
   18      doing the mandating and the training?            18   provide us with phone calls to drop directly
   19                 MR. SHELDON: Object to form.          19   to the issuers. You know, we would request --
   20      BY MR. ACKELSBERG:                               20   complaint monitoring was a big one with our
   21      Q. Why don't we just ask the training. Who       21   agencies. They were required to fill out a
   22      was expected to do the training here? It         22   complaint log and provide them to us.
   23      says: Seller mandated training.                  23   Q. So NCA would effectively be monitoring
   24      A. So I believe what this is ultimately          24   the agencies --


                                                                      38 (Pages 149 to 152)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0335
                                                  Lee Rempel
                                             Page 153                                              Page 155
    1      A. Correct.                                       1   BY MR. ACKELSBERG:
    2      Q. Is that the way it worked?                     2   Q. Yes. 83, 84 and 85. Just so we're all
    3      A. Yes.                                           3   on the same page, 83 is an e-mail, TF-PA
    4      Q. Who would be monitoring NCA?                   4   610807. And then there are two versions of --
    5      A. We monitor ourselves.                          5   there are Mobil Loan agreements with different
    6      Q. Were you accountable -- was NCA                6   Bates 565648 and that's P-84. P-85 is 272605.
    7      accountable at all to Think Finance and to the    7   The first one is marked execution copy with a
    8      people like Gio Rodriguez over there?             8   date of November 26th, 2013. The second one
    9      A. In the beginning, early on in the              9   is called a final copy with a different date
   10      contract, as we talked about earlier, we would   10   of March 12th, 2014.
   11      receive questions from Gio or Kevin, as well     11              Also note that the first
   12      as from folks like Greg at Plain Green or        12   contract is between MBL, Mobil Loans, and NCA.
   13      folks at both Great Plains and Mobil Loans, as   13   And the second contract is between Mobil Loans
   14      well.                                            14   and Level Financial.
   15                 To be honest with you, we             15              All right, let's start with
   16      executed quite well on what we were supposed     16   the e-mail -- and again, this is an e-mail
   17      to do and everything was dumped in a secure      17   that is Brett Horrocks communicating with
   18      location. Brett Horrocks, I believe, had         18   Think Finance. It's an e-mail chain. And the
   19      access to we'd notify by e-mail that whatever    19   subject of e-mail chain is the Mobil Loan debt
   20      documents or phone calls et cetera were there,   20   sale.
   21      and to my knowledge, I don't recall being        21   A. Okay.
   22      called or told. Maybe it's just an area that     22   Q. Yes. So my first question is whether
   23      I wasn't notified. I'm sure that there was       23   you know any -- besides Brett Horrocks and Gio
   24      times where we didn't provide something, and     24   Rodriguez who you've already mentioned, do you


                                             Page 154                                              Page 156
    1      they're looking for it. I don't know who was      1   know any of the other individuals at Think
    2      notifying us at that time. And it wouldn't        2   Finance who are in these e-mails? Have you
    3      surprise me if we would get a notification        3   had any interactions with them or know who
    4      from a Kevin or from a Gio or directly from       4   they are?
    5      Greg. I don't know that there was a               5   A. They all -- Ranga sounds familiar to me.
    6      systematic expectation on our side.               6   So does Carrie, it's hard for me to place
    7      Q. Okay. You have mentioned a few times           7   either one.
    8      Mobil Loans. They did eventually -- there         8   Q. I mean it's fine if you don't remember.
    9      eventually was an agreement that covered Mobil    9   A. Yeah, the names sound familiar.
   10      Loans. We haven't looked at that yet. I          10   Q. Okay. That's fine. Now there's
   11      wanted to show you what I think are the Mobil    11   reference in the e-mail to a Think Finance
   12      Loan documents and ask you whether those are     12   meeting with NCA about Mobil Loans. Do you
   13      what I think they are.                           13   remember that happening back in October of
   14                  - - -                                14   2013?
   15             (Whereupon Exhibits P-83 through          15             MR. DAUGHERTY: Irv, can you
   16      P-85 was marked for identification.)             16   be specific about which portion of the five
   17                  - - -                                17   page e-mail, four or five-page e-mail you're
   18      BY MR. ACKELSBERG:                               18   referencing there?
   19      Q. I will give you Exhibit 83 and 84. I'm        19             MR. SHELDON: Is the witness
   20      sorry, I'm mixing up -- hold on. I think I       20   on this e-mail chain anywhere?
   21      numbered it wrong. I am going to give you        21             MR. ACKELSBERG: No, he's
   22      three documents.                                 22   not. We established that in the beginning.
   23                 MR. DAUGHERTY: Irv, are we            23             MR. DAUGHERTY: I see where
   24      done with 80, 81 and 82 for the time being?      24   you are, the one ending 809.


                                                                       39 (Pages 153 to 156)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0336
                                                  Lee Rempel
                                            Page 157                                              Page 159
    1      BY MR. ACKELSBERG:                                1   earlier.
    2      Q. Yeah.                                          2   BY MR. ACKELSBERG:
    3      A. Yeah, it's stating we met with NCA             3   Q. It has no practical consequence in terms
    4      today. I don't know whether that's via phone      4   of how you're going to work the account,
    5      or maybe you have another document.               5   right, whether it's purchased by NCA or later
    6      Q. It could have been a phone meeting. I          6   by Level?
    7      guess my question is, do you remember there       7              MR. DAUGHERTY: Object to
    8      being issues about the Mobil Loan sale? I         8   form.
    9      remember you testified previously that there      9              THE WITNESS: Consequential,
   10      was some hesitation, you remember, from them     10   no. A collector might have to say that this
   11      doing a debt sale at all, right?                 11   account is owned by Level Financial as opposed
   12      A. Yes, that's correct. And reading into         12   to NCA.
   13      this -- this is the first time for -- I'd say    13   BY MR. ACKELSBERG:
   14      prepping, as well as today, is the first time    14   Q. I see. I see.
   15      I had seen, you know, this e-mail. I don't       15   A. Looking at this contract, I would say
   16      recall specific discussions as an executive      16   2013 or thereabouts.
   17      team or about the topics here, as far as         17   Q. I apologize to the extent I've been
   18      leasing account, ownership, you know, for        18   provided copies without signatures, but the
   19      Mobil Loans, placement options, et cetera.       19   fact that one -- does the fact that one is
   20                  That doesn't mean that it            20   with NCA and one is with Level, suggest that
   21      didn't take place. I am sure it took place.      21   they actually both did happen?
   22      Q. That's fine. I just was curious whether       22              MR. DAUGHERTY: Object to
   23      you had any recollection of these meetings or    23   form.
   24      anything more than -- you remember that Mobil    24              THE WITNESS: I can tell you

                                            Page 158                                              Page 160
    1      Loan is being reluctant to sell, but you don't    1   that we bought Mobil Loans, as well as Level.
    2      remember more to it than that?                    2   BY MR. ACKELSBERG:
    3      A. Yeah, that's right.                            3   Q. And that you were buying them as of the
    4      Q. That's fine?                                   4   end of 2013, does that sound about right?
    5      A. That's as easy to put it as you can.           5   A. Yeah, to the best of my recollection,
    6      Q. Looking at these agreements, can you           6   yes.
    7      determine or from your memory, when it is that    7   Q. By the way, these agreements have the
    8      NCA started buying the Mobil Loans debt?          8   same Schedule A that the Plain Green and Great
    9      A. When?                                          9   Plains Lending have, don't they?
   10      Q. Yes.                                          10              MR. DAUGHERTY: Object to
   11                 MR. SHELDON: Are you                  11   form.
   12      including Level Financial in your reference to   12              THE WITNESS: They look very
   13      NCA?                                             13   similar. It looks like one of the Mobil Loans
   14                 MR. ACKELSBERG: Yeah, sure.           14   is redrafted. But from just an expectation
   15      He said that --                                  15   requirement standpoint, I didn't go through
   16                 MR. SHELDON: Right, it's              16   word by word.
   17      just one of the agreements says NCA, and one     17   BY MR. ACKELSBERG:
   18      of the agreements says Level Financial.          18   Q. They look pretty similar?
   19                 MR. ACKELSBERG: It's kind of          19   A. At quick glance, they look very similar.
   20      the same thing operationally, right?             20   Q. Schedule A, would these have been --
   21                 MR. DAUGHERTY: Object to              21   I'll withdrawal the question.
   22      form.                                            22              So the same 8.65 percent
   23                 THE WITNESS: Yes. It's a              23   price, Gio Rodriguez is the same contact,
   24      special purchase entity that was discussed       24   right?


                                                                      40 (Pages 157 to 160)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0337
                                                  Lee Rempel
                                            Page 161                                               Page 163
    1               MR. DAUGHERTY: Object to                 1   agency that you have that previously -- at one
    2      form.                                             2   point was an NCA agency, right?
    3                 THE WITNESS: Based on these            3   A. Correct.
    4      documents and the Schedule A, Gio is listed as    4   Q. I think you told us, and by the way, the
    5      the servicer contact.                             5   signator for this company, National Recovery
    6                 MR. DAUGHERTY: Hold on. I              6   Services, on page four of the agreement, Brad
    7      think that's actually not correct with respect    7   DeCray, he actually later became an employee
    8      to Exhibit-85.                                    8   of NCA, correct?
    9                 MR. ACKELSBERG: 86 has him             9   A. That's correct.
   10      on there.                                        10   Q. And reported to you?
   11                 MR. DAUGHERTY: Tyler, if              11   A. That is correct.
   12      you're asked a question about what does the      12   Q. So I believe you explained in your
   13      document say, I'd ask you to actually take a     13   previous testimony that the Ottawa office was
   14      quick look at it before you agree with what      14   a collection company that was ultimately
   15      opposing counsel suggests.                       15   acquired?
   16      BY MR. ACKELSBERG:                               16   A. Correct.
   17      Q. I don't want there to be any confusion.       17   Q. Right. So would this be from the period
   18      Let's look at TF-PA. We're in 84. We're in       18   before the acquisition?
   19      Exhibit-84, TF-PA, 565669, towards the back.     19   A. This document?
   20      Services contact is who?                         20   Q. Yes.
   21      A. Gio Rodriguez.                                21   A. Yes, this would have been prior to the
   22      Q. At Think Finance?                             22   acquisition of the Ottawa office.
   23      A. Yes. I think the clarification that was       23   Q. So it would appear that at this point in
   24      needed on Exhibit-85, the service contact was    24   time, it looks like there was collection of

                                            Page 162                                               Page 164
    1   actually Kevin Banks, seller's service               1   loans that were still in the portfolio owned
    2   contact.                                             2   by Plain Green, as opposed to NCA? This is
    3   Q. Right, so is it different -- but it's             3   before -- these were loans that were being
    4   still Think Finance, it's just Kevin rather          4   worked by -- according to this agreement, by
    5   than Gio.                                            5   Plain Green, right?
    6   A. Gio.                                              6              MR. DAUGHERTY: Object to
    7               - - -                                    7   form.
    8             (Whereupon Exhibit P-86 was                8   BY MR. ACKELSBERG:
    9   marked for identification.)                          9   Q. It was Plain Green Loans being worked by
   10               - - -                                   10   National Recovery Services?
   11   BY MR. ACKELSBERG:                                  11   A. That's what the agreement suggests, yes.
   12   Q. Okay. I am going to show you what has            12   Q. Okay.
   13   been marked Plaintiff's Exhibit 86. This is         13               - - -
   14   TF-PA, the document beginning at TF-PA 557226.      14             (Whereupon Exhibit P-87 was
   15   A. Okay.                                            15   marked for identification.)
   16   Q. Do you have any idea what this is?               16               - - -
   17   A. After reading it, I have an ideas of             17   BY MR. ACKELSBERG:
   18   what it is. I've never seen it before. It           18   Q. All right. Can you explain this e-mail?
   19   looks like a First Party Collection Services        19   We're looking at an NCA document, NCA-14894,
   20   Agreement between Plain Green and National          20   which we've labeled as Plaintiff's Exhibit 87.
   21   Recovery Services, which is a Kansas Limited        21              MR. DAUGHERTY: Object,
   22   Liability Company.                                  22   vague.
   23   Q. And this signator, by the way, the               23              THE WITNESS: Yeah, it looks
   24   address is the Ottawa, Kansas address of the        24   like an e-mail series discussing a compliance


                                                                       41 (Pages 161 to 164)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0338
                                                  Lee Rempel
                                            Page 165                                              Page 167
    1      meeting with NCA, at least the back. I don't      1   a monthly or weekly call.
    2      know if that's the attachment from the --         2   BY MR. ACKELSBERG:
    3      BY MR. ACKELSBERG:                                3   Q. That's what it looks like this is. It
    4      Q. Right, well I don't know either. It            4   looks almost like maybe it's an Outlook invite
    5      looks like it's the last page of the              5   or something like that for a call, I don't
    6      production. So it looks like there is some        6   know.
    7      discussions internally about a proposed agenda    7   A. Yeah, I would be speculating there, as
    8      for a compliance meeting that's to take place     8   well. But there's a meeting obviously that
    9      in two days, right? Correct?                      9   was scheduled here. I can't recall being on a
   10      A. Yes, that's correct.                          10   phone call on a monthly basis, but we did from
   11      Q. You're basically approving the agenda,        11   a compliant standpoint, Sarah Waggerman and
   12      right?                                           12   Lori Bates Patnode would have been one to
   13      A. It looks that way, based on these             13   handle a lot of those calls.
   14      e-mails. That's why I was asking if this was     14   Q. These calls -- it looks like these calls
   15      the actual attachment or if there was another    15   were between this group from NCA and a group
   16      attachment. I find it odd that I responded       16   from Think Finance --
   17      with simply, yes, this would be fine. This is    17             MR. DAUGHERTY: Objection to
   18      an e-mail forwarded from Shawn Gylling to me     18   form.
   19      with nothing written by Shawn and the first      19   BY MR. ACKELSBERG:
   20      e-mail being from Brett, but it's an agenda.     20   Q. That's what, at least, this meeting was,
   21      Q. It looks like -- it looks like Brad           21   right?
   22      forwarded a proposed agenda to -- Brett          22             MR. DAUGHERTY: Objection to
   23      forwarded -- Brett Horrocks forwarded a          23   form.
   24      proposed agenda to Brad, and it looks like it    24             THE WITNESS: This meeting,

                                            Page 166                                              Page 168
    1      somehow got to Shawn, who is forwarding it to     1   in particular, that's what the attendee list
    2      you, correct? That's what it looks like.          2   is. Who was invited to other meetings, I
    3      A. That's what it looks like, yes.                3   couldn't tell you.
    4      Q. Now, were there, in fact, ongoing              4   BY MR. ACKELSBERG:
    5      compliance meetings as described in this          5   Q. You mention Gio and Ranga -- Gio -- you
    6      agenda?                                           6   had some dealings with Ranga, a familiar name.
    7      A. I believe there was in the beginning.          7   What about Tammy and Tally, the other two
    8      Q. Is May 2013 the beginning?                     8   Think Finance people mentioned?
    9      A. Early on.                                      9   A. Tally, yes. I believe her last name was
   10      Q. I'm just trying to get a sense of your        10   Pleats. I think that she was the compliance
   11      labels, yeah.                                    11   officer for Think Finance at that time, if I
   12      A. Yeah, I consider that in the beginning,       12   am remembering correctly.
   13      probably because it's shortly after the new      13   Q. So you do recall in that period of time
   14      contract site, Exhibit-A, with a laundry list    14   there being compliance calls between NCA and
   15      of expectations.                                 15   Think Finance?
   16      Q. And these are the kinds of meetings that      16              MR. DAUGHERTY: Object to
   17      would take place to go over the items covered    17   form.
   18      in Exhibit-A in the sale agreements?             18              THE WITNESS: I do. I do,
   19                 MR. DAUGHERTY: Objection,             19   you know, looking at this e-mail and this
   20      mischaracterizes the document.                   20   agenda, there was -- my recollection is that
   21                 THE WITNESS: I don't know             21   there was some compliance calls when they
   22      whether this was an on-site meeting or whether   22   transitioned or whatnot, how often they were,
   23      this was -- this particular document speaking    23   et cetera. It really wasn't, you know, what I
   24      to a certain date, I do believe that there was   24   was responsible for at the time.


                                                                      42 (Pages 165 to 168)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0339
                                                  Lee Rempel
                                             Page 169                                             Page 171
    1      BY MR. ACKELSBERG:                                1   information that's being provided on a weekly,
    2      Q. But you knew these calls were happening?       2   monthly basis is accurate, as well as full and
    3      A. I knew that there was a higher level of        3   complete as it relates to our complaints, the
    4      expectation, just from an oversight standpoint    4   number of phone calls that we make, us being
    5      in general and accountability factor to it        5   accountable to Schedule A, at some point you
    6      from a speculative standpoint. With what I        6   don't really need a weekly call, right.
    7      was doing, if I wanted to improve the efforts     7   Q. Right. So to the extent that Think
    8      of a certain agenda, so to speak, I would have    8   Finance developed growing confidence in NCA's
    9      phone calls or I'd have meetings, et cetera,      9   compliance with Exhibit-A, there might have
   10      with the folks that needed to be there.          10   been less calls for these preaudit calls?
   11      That's I guess what I can say about that.        11              MR. SHELDON: Object to form.
   12      Q. Were you ever a party to any compliance       12              MR. DAUGHERTY: Object to
   13      calls with Think Finance; or was this just in    13   form.
   14      another area?                                    14              THE WITNESS: Think Finance,
   15      A. I'm sure I was. I can't specifically          15   Brett, the tribes, if the call discontinued,
   16      remember specific conversations, so to speak.    16   whomever was on the call, both parties, it
   17      But dealing with the collection floor, et        17   would have been because everybody was happy
   18      cetera, I believe I would have had to have       18   with the way things were functioning.
   19      been on, you know, some calls related to         19   BY MR. ACKELSBERG:
   20      compliance.                                      20   Q. All right, but in this particular call,
   21      Q. Given the timeframe here, May of 2013,        21   the agenda that you approved, there wasn't
   22      this would have been before Mobil Loans it       22   anyone from a tribe there, was there?
   23      looks like. So probably the subject would        23   A. No --
   24      have been at this point in time mainly Plain     24              MR. DAUGHERTY: Object to


                                             Page 170                                             Page 172
    1      Green and Great Plains Lending, right?            1   form.
    2                 MR. DAUGHERTY: Object to               2              THE WITNESS: -- there is not.
    3      form.                                             3   BY MR. ACKELSBERG:
    4      BY MR. ACKELSBERG:                                4   Q. In your reply to Shawn, you didn't say,
    5      Q. Given the timeframe.                           5   well, maybe we should invite someone from the
    6      A. You can make that assumption, yes.             6   tribe there, did you?
    7      We've gone over the contracts. Mobil Loans        7              MR. SHELDON: Object to form.
    8      here is late 2013. I'm certain that I think       8              MR. DAUGHERTY: Object to
    9      that's when we started buying it. This was        9   form.
   10      prior to that.                                   10              THE WITNESS: No, I didn't.
   11                 To say for exact that this            11   I'm not sure -- I don't know whether there was
   12      particular meeting referenced in this e-mail     12   a time -- I say, yes, this will be fine.
   13      was prior to the person at Mobil Loans, I        13   Approval to me is a very strong word. I don't
   14      don't want to commit to that.                    14   know that I had authority to approve an agenda
   15      BY MR. ACKELSBERG:                               15   for a compliance meeting, as being set up.
   16      Q. Did there ever -- did this compliance         16              However, to answer your
   17      meeting protocol continue through the years,     17   question, no, there is, to my knowledge,
   18      2013, 2014, 2015?                                18   nobody from the tribes on this attendee list
   19      A. I don't believe so. If it did, I feel         19   for the meeting scheduled for May 8th, 2013.
   20      like I would have a better recollection of it    20   BY MR. ACKELSBERG:
   21      actually happening. I don't believe that this    21   Q. Do you see under -- on the agenda, it
   22      example of a meeting continued into 2014, '15.   22   says compliance program update in bold?
   23      It stopped at some point, but I do believe       23   A. Yes.
   24      that part of that is due to -- if the            24   Q. And it talks about progress and items


                                                                         43 (Pages 169 to 172)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0340
                                                Lee Rempel
                                           Page 173                                             Page 175
    1      identified during the site visit, do you see    1   being a point that we need to make sure that
    2      that?                                           2   we call the consumers and inform them of the
    3      A. Yes.                                         3   originator, the issuer of the loan because
    4      Q. Can you read the first item that was         4   that's what the consumer would recognize, et
    5      identified during the site visit?               5   cetera. And that's who issued the loan. I do
    6      A. Read it out loud?                            6   remember that.
    7      Q. Yes.                                         7   Q. How -- do you remember anyone in
    8      A. No reference to TF-N Systems and             8   particular kind of communicating that to you?
    9      training materials. All products referred by    9              MR. SHELDON: Object to form.
   10      lender.                                        10              THE WITNESS: No, I don't,
   11      Q. Right. Do you recall this topic as          11   and it's partly, I think, because issuers -- I
   12      being of concern to Think Finance?             12   received this complaint from other issuers
   13      A. I don't know -- yes, concern, not just      13   that we buy from. Because our collectors will
   14      to Think Finance, I think to really all        14   -- consumers often times may have more than
   15      parties involved. So you remember the          15   one loan, right. They have a loan from Plain
   16      relationship started with the purchase of      16   Green and have another loan from a Rise or a
   17      Think Cash. Sometimes changing collector       17   Cash Net or a Sterling Jewelers. They could
   18      habits is not as simple as it may sound.       18   have multiple debts that NCA level
   19                 So migrating to Plain Green,        19   subsidiaries just happen to buy.
   20      Great Plains, in making sure that collectors   20              So through our quality
   21      aren't trying to refer to them as something    21   assurance process, as well as providing
   22      different, because the actual loan wasn't      22   issuers recordings of those phone calls, we
   23      completed or given by Plain Green or Great     23   did receive issues or complaints where our
   24      Plains. We deal with it outside of just        24   collector would foul up the conversation

                                           Page 174                                             Page 176
    1   tribal or other products where an issuer will,     1   because there were two accounts where they
    2   you know, be bought by somebody or --              2   would name -- they would state the wrong name
    3   Q. Right, I understand.                            3   for the wrong account, wrong account number.
    4   A. It's just making sure that our                  4   And they would be hypersensitive in that
    5   collectors aren't referring to an account by a     5   scenario, that they don't want their loans to
    6   different name.                                    6   be misrepresented to the consumer.
    7   Q. Right, but I guess my question is, do           7   Q. Did you ever have -- do you recall ever
    8   you remember -- that's in general. I               8   having a consumer who you were collecting for
    9   understand that, but I am really talking           9   that had Plain Green and a Great Plains
   10   specifically about, you know, the relationship    10   Lending account?
   11   with Think Finance that NCA had through Brett,    11   A. I don't. I don't recall. I don't know
   12   but --                                            12   whether it happened, didn't happen. The main
   13   A. I do believe Think Finance wanted to           13   reason that we have consumers that link up, we
   14   make sure that we didn't refer to the accounts    14   call them links, account links, where they
   15   as anything but the originator or the current     15   have debts with different originators, right.
   16   lender.                                           16   So it's not that abnormal.
   17   Q. Do you remember Think Finance being            17   Q. Is that something that your data would
   18   hypersensitive to its name being used at all?     18   also be able to retrieve?
   19              MR. DAUGHERTY: Object to               19   A. Absolutely, it's two different loans.
   20   form.                                             20   Q. So I mean you'd be able to -- if I were
   21              MR. SHELDON: Object to form.           21   to ask you how many Pennsylvania people had
   22              THE WITNESS: I don't                   22   loans with Plain Green and Great Plains
   23   remember them being hypersensitive. I             23   Lending or Mobil Loans, depending on how I
   24   remember that -- just like -- I remember it       24   framed the request, that's probably something


                                                                    44 (Pages 173 to 176)
                                      WWW.KLWREPORTERS.COM
UNSEALED
                                              App. 0341
                                                 Lee Rempel
                                            Page 177                                              Page 179
    1      that your data people could figure out?           1               MR. DAUGHERTY: Object to the
    2                 MR. DAUGHERTY: Counsel, I'll           2   characterization of there being lots of
    3      allow the witness to answer the question, but     3   attachments. There's one attachment listed
    4      I just want to make clear on the record that      4   that appears to be 22 to 23 pages long.
    5      an affirmative response from the witness is       5   BY MR. ACKELSBERG:
    6      not an indication that the company believes       6   Q. All right.
    7      further recovery requests are appropriate at      7   A. Generally are you asking really what the
    8      this time.                                        8   attachment is?
    9      BY MR. ACKELSBERG:                                9   Q. Let's start with the general. What does
   10      Q. I understand.                                 10   all of this appear to be?
   11      A. We can. I mean...                             11   A. It appears to me to be really a project
   12      Q. You could do that?                            12   tracking for a spreadsheet of a Schedule A, to
   13      A. Yes. We have record of all the accounts       13   make sure we are on top of meeting those
   14      we bought.                                       14   expectations and obligations.
   15      Q. You could sort them by lender, by             15   Q. All of the expectations that were in the
   16      person?                                          16   Schedule A's, attached to all the various sale
   17      A. I probably couldn't, but somebody could.      17   agreements?
   18      Q. But someone who works for you could?          18   A. Yes, that's what it appears to me what
   19      A. Yeah.                                         19   this is, the estimated due date and really the
   20                 VIDEOTAPE OPERATOR: 2:30 off          20   basis for the weekly discussion is what it
   21      the record.                                      21   appears. I'm making that assumption simply
   22                  - - -                                22   based on Lori Hess. Lori Hess is also Lori
   23               (Whereupon Exhibit P-88 was             23   Bates and Lori Patnode. So... Stating that
   24      marked for identification.)                      24   we'd like to defer the meetings for the 10th

                                            Page 178                                              Page 180
    1             VIDEOTAPE OPERATOR: 2:41, we're            1   and 17th. There was a weekly meeting to track
    2   back on the record.                                  2   progress of completing the management system
    3   BY MR. ACKELSBERG:                                   3   request that requested a Schedule A.
    4   Q. I will show you a few more documents              4   Q. But you were not a participant in this
    5   connected to this compliance function. P-88,         5   discussion, because you were generally not in
    6   NCA document 14323. This document appears to         6   the compliance calls, right?
    7   deal with -- strike it. The last exhibit we          7   A. That's correct.
    8   looked at, 87 was about a compliance meeting         8                 - - -
    9   that NCA had with Brett and the Think Finance        9              (Whereupon Exhibit P-89 was
   10   people in May of 2013.                              10   marked for identification.)
   11   A. Okay.                                            11                 - - -
   12   Q. This one appears to be -- this appears           12               THE WITNESS: The other thing
   13   to be about a compliance call two months later      13   I would like to point out, I don't know if
   14   in July. Do you see that?                           14   this is just a working -- it looks like Lori
   15   A. I do.                                            15   was transitioning to whatever project plan she
   16   Q. The participants again are NCA people,           16   was using prior to that, tracking mechanism.
   17   Think Finance people and Brett Horrocks,            17   I don't know if this was just the first view
   18   right?                                              18   of it for her to -- from her to the group or
   19   A. That's what it appears to be, yes.               19   whatnot. But I felt it important to bring
   20   Q. Now there were a lot of attachments to           20   that up.
   21   this one, and I was wondering if you could          21   Q. So in the documents, Lori Hess and Lori
   22   explain what we're looking at here. The             22   Patnode, that's the same person. And there is
   23   attachments appear to have had something to do      23   another last name too.
   24   with the compliance call.                           24   A. Bates.


                                                                      45 (Pages 177 to 180)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0342
                                                  Lee Rempel
                                             Page 181                                              Page 183
    1      Q. Bates, B-A-T-E-S?                               1               MR. SHELDON: I'll just add
    2      A. Yes.                                            2   there's an additional document that ends in
    3                  - - -                                  3   DOCX.
    4                (Whereupon Exhibit P-89 was              4               MR. ACKELSBERG: Yes, the TF
    5      marked for identification.)                        5   memo that I didn't include, you're correct.
    6                  - - -                                  6   BY MR. ACKELSBERG:
    7      BY MR. ACKELSBERG:                                 7   Q. So am I right that the procedure was
    8      Q. Let me -- this is an e-mail that you're         8   that NCA would send to Think on a monthly
    9      included in. I did not include everything in       9   basis, at least during this point in time, the
   10      the attachment. My questions are going to be      10   kind of data that you're seeing here on the
   11      fairly limited. So let's just start with the      11   three pages that I copied?
   12      e-mail.                                           12   A. Yeah, and I'm assuming more, as well. I
   13      A. Okay.                                          13   mean I don't know what the other attachments
   14      Q. So in addition to there being periodic         14   were. I mean we were grading calls, right.
   15      meetings, compliance meetings, there also were    15   Q. Right. If you look at -- what I've done
   16      monthly reports that NCA did for Think            16   is, I took a screen shot actually of before --
   17      Finance, right?                                   17   before I actually printed out the three tabs.
   18      A. Correct.                                       18   Do you see there's three tabs, dialer calls,
   19      Q. So on a monthly basis, it's sent to            19   complaints and QA trends?
   20      Think Finance data, collection data, data that    20               MR. DAUGHERTY: For the
   21      NCA had, pertaining to the Think product, the     21   record, you created the second page of this
   22      various Think products, correct?                  22   document?
   23      A. That's what the e-mail states, yes.            23               MR. ACKELSBERG: Yes, I
   24      Q. But that's what you did, right?                24   created the second page.

                                             Page 182                                              Page 184
    1      A. That's what we did.                            1                MR. SHELDON: Did you just
    2      Q. By the Think products, at this point in        2    call it dialer calls or dialer fails?
    3      time in May of 2014, we're referring to the       3                MR. ACKELSBERG: Dialer
    4      three products we have been talking about,        4    fails, I think. I'm sorry.
    5      Plain Green, Great Plains Lending and Mobil       5    BY MR. ACKELSBERG:
    6      Loans, correct?                                   6    Q. So if I would open one of those
    7      A. Correct, I'm looking at the attachments.       7    spreadsheets on my computer, I would see that
    8      Q. The attachment is actually a large --          8    it would open up to one of the tabs, and then
    9      it's a spreadsheet. You're familiar with what     9    there's two other tabs?
   10      this document looks like?                        10    A. And one of the tabs was called dialer
   11      A. In some form, yes. It has changed over        11    fails?
   12      the course of time, but...                       12    Q. That's what it looks like. Are you
   13      Q. Basically there's an Excel sheet that's       13    familiar with this?
   14      prepared for each of the three Think products,   14    A. Not in the context of dialer fails. I
   15      correct? That's how it worked, right?            15    mean I'd be making an assumption that it would
   16                  MR. DAUGHERTY: I'll just             16    be -- I really don't know what -- I don't know
   17      object on the grounds -- I see that there are    17    what a dialer fail is.
   18      three XLSX attachments listed in the             18    Q. I mean I don't either.
   19      attachment line, but you haven't actually --     19    A. Maybe a call that maybe didn't go
   20      at least you told us you haven't actually        20    through or something.
   21      provided full copies of all of the               21    Q. Okay. But apparently it was just a
   22      spreadsheets.                                    22    number that either Think Finance wanted or NCA
   23                  MR. ACKELSBERG: That's               23    thought Think Finance wanted?
   24      correct.                                         24    A. I really don't know. I don't know if


                                                                        46 (Pages 181 to 184)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0343
                                                  Lee Rempel
                                             Page 185                                             Page 187
    1      this was a report that was being -- what's the    1            (Whereupon Exhibit P-90 was
    2      date?                                             2   marked for identification.)
    3      Q. I think it's May of 2014.                      3                - - -
    4      A. It could be what somebody wanted or            4   BY MR. ACKELSBERG:
    5      Think or the tribes wanted. I really don't        5   Q. Okay. Let's look at next exhibit. This
    6      know what the dialer fail is. The original        6   is NCA 1293 and NCA 4562 and NCA 1293. It's
    7      comment that we produced reports related to       7   one exhibit with three pages from the
    8      our activity pertaining to Schedule A we did.     8   production?
    9      Q. There is a tab on these spreadsheets           9   A. I've got two.
   10      called complaints?                               10   Q. Yes, yes, I found the other copy. Here
   11      A. Yes.                                          11   it is. Here, it's two pages. Here is the
   12      Q. Is that a report that you're familiar         12   missing copy.
   13      with?                                            13              Again I apologize for that
   14      A. We have a lot of different tabs,              14   mistake. It's two pages, NCA-PA 1293 and
   15      probably spreadsheets. It's hard for me to       15   NCA-PA 4562.
   16      answer that question. It's a tab and the         16              There were -- I will
   17      example is --                                    17   represent to you, a lot of these in the
   18      Q. Is this a metric that you're familiar         18   production. And I'm just -- I took two out
   19      with, complaint per 1,000 accounts?              19   and I'm just going to ask you some questions
   20      A. I'm not. To be honest it's not a metric       20   about them.
   21      I'm familiar with, it's not. But it's not a      21   A. Okay.
   22      bad representation of what's happening.          22   Q. Are you familiar with -- can you tell us
   23                 I would like to understand            23   what these are? It says entries and
   24      what's driving this, you know, what              24   compliance logs. But what am I looking at


                                             Page 186                                             Page 188
    1      information was being provided to drive this      1   here?
    2      report. Because I can't tell you whether it       2   A. Exactly that, it's just the log of which
    3      was a complaint from the consumer, from BBB,      3   is capturing the complaints as they come in,
    4      from Plain Green, the issuer or Think Finance,    4   compliance log. For example, the first one in
    5      I don't know that.                                5   the category dispute validity of debt, that
    6      Q. So it sounds like this isn't -- these          6   could have came in the form of -- that was a
    7      aren't reports that you're familiar with?         7   complaint that was received back from Kramer
    8      A. Not me personally familiar with it, the        8   and Associates, which is a third party agency.
    9      way that -- on the internal front of managing     9              I mean it's a log of the
   10      the call centers, we had more of a gooey         10   complaints and different complaints that we
   11      interface than -- (reporter clarification) a     11   get.
   12      gooey interface -- reporting mechanism, based    12   Q. There are some codes that I'm not
   13      on the complaints that were received,            13   familiar with. So there's a column that says
   14      documented, et cetera, as well as the quality    14   WD status?
   15      assurance, call grading, they would all go       15   A. Yes.
   16      into a database. It would be broken down by      16   Q. Can you -- what does FFWD mean?
   17      collector, by team, et cetera. That's what I     17   A. So FFWD is just a status that represents
   18      use. That's what my managers, et cetera, use.    18   that the account is forwarded to -- it's
   19                 But as far as if this was a           19   forwarded out for collection, outside of our
   20      request by an issuer, by Brett Horrocks or       20   agency, outside of our internal call center.
   21      Tammy or Tally, I don't know. Schedule A just    21   Q. What does BHLD stand for?
   22      speaks to the oversight, right, and this could   22   A. We call that -- it's a status for
   23      be part of that.                                 23   accounts that are moved off of the floor that
   24                  - - -                                24   we put into an inactive status for multiple


                                                                      47 (Pages 185 to 188)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0344
                                                 Lee Rempel
                                           Page 189                                               Page 191
    1   reasons. It could be just a holding status          1   A. No, I don't --
    2   that an account is in question.                     2   Q. If you don't remember, that's fine.
    3              This one says category, cease            3   A. I don't remember, I mean these
    4   communications. I would have to see the other       4   categories --
    5   underlying information related to cease             5   Q. What about the next category on the
    6   communications to understand why I moved into       6   second page, the second complaints, like IDSP.
    7   a status that took it off the floor. If it's        7   A. IDSP, in dispute, dispute validity of
    8   in a BHLD status, it's not in an active             8   debt. I believe that that's another form of a
    9   collection status.                                  9   dispute status along with the IC&D, along with
   10   Q. So no one should be getting a call then?        10   the CDBP. I just -- I can't explain the
   11   A. No one should be getting a call if it's         11   difference in what they are right now.
   12   in -- no, we get consumers that will call us,      12   Q. So at this point in time, it looks like,
   13   but no outbound activities or letters.             13   at least with regard to the compliance log, if
   14   Q. Right. What do those letters stand for,         14   you look at the first page, it's a Great
   15   do you know?                                       15   Plains compliance log from September of 2015.
   16   A. I honestly don't know. I know that for          16   It looks like at this point in time, the
   17   me, just internally, like FFWD, in my mind         17   compliance log is sent to various people at
   18   that means forward. BHLD I would always call       18   Think Finance, at NCA to Brett Horrocks, but
   19   it B-hold. I couldn't tell you why.                19   now it also includes some e-mail addresses at
   20   Q. Okay. And then the last entry on the            20   the tribal entity, correct?
   21   first page has another status, CDDP.               21   A. Correct.
   22   A. That is cease and desist dispute, just          22   Q. And you see that on the next page, as
   23   another status that would be considered            23   well, only it's a different tribal entity,
   24   inactive.                                          24   right?

                                           Page 190                                               Page 192
    1      Q. What's the difference between CDP and         1   A. Correct.
    2      BHLD?                                            2   Q. So tell me what the procedure is. Let
    3      A. Once an account goes to BHLD, I believe       3   me give you an example. A consumer -- let's
    4      that it normally would never become active       4   just take the first one. There's a consumer
    5      again.                                           5   with a Great Plains Lending loan who disputes
    6      Q. So does that mean that the Pennsylvania       6   the validity of the debt, at least that's the
    7      accounts that you talked about as being          7   way it was entered in the system.
    8      inactive, would probably be in your system as    8              That would go into the system
    9      BHLD's?                                          9   by the person on the collection floor?
   10      A. They very well could be in the system as     10   A. No.
   11      BHLD's. The dispute, it's a different status    11   Q. Who would categorize?
   12      because those accounts can go back --           12   A. It would be somebody on the compliance
   13      Q. You're just waiting for the dispute to       13   team in a support or administrative function.
   14      be resolved, right?                             14   So what I can't tell you, whether there's a
   15      A. To be processed, to send them the            15   letter associated to this. I don't know just
   16      original contract they signed and go through    16   based on the log whether -- the form of how we
   17      the waiting period, et cetera.                  17   were informed.
   18      Q. The next page has two other statuses,        18   Q. So source and attorney.
   19      IC&D is one. Do you know what that is? Is       19   A. So most likely it would have been a
   20      that another form of cease and desist?          20   letter disputing the validity.
   21      A. I believe so. I am trying to recollect       21   Q. Let's not -- let's leave the attorney
   22      why it's a different form.                      22   letters out of it for the moment. Why don't
   23      Q. Could it be because of a different           23   you just tell me how the system works. So a
   24      period of time, did you change codes?           24   consumer -- let's say it's Plain Green or


                                                                     48 (Pages 189 to 192)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0345
                                                  Lee Rempel
                                            Page 193                                               Page 195
    1      Great Plains, the system is going to be the       1   Q. The collectors aren't supposed to be
    2      same except that it's a different lender,         2   giving legal advice or legal assessment or
    3      right?                                            3   anything like that, of course?
    4      A. When you say system --                         4   A. Right.
    5      Q. For handling a complaint?                      5   Q. What is the collector supposed to do
    6      A. The process?                                   6   then?
    7      Q. Yes. Let's say, we're talking about a          7   A. They would put the account into a
    8      Plain Green account, 2014?                        8   dispute status code, that account overnight
    9      A. Okay.                                          9   would be swept off the floor into a dispute
   10      Q. The consumer in a conversation with a         10   status. We have in our compliance or back
   11      collector, either at NCA or at one of your       11   office somebody that goes through. If we have
   12      agencies says, I don't believe I am legally      12   the electronic or the original contract or
   13      obligated to pay this back.                      13   whatnot on hand, they would find that. They
   14      A. Are we role playing?                          14   would attach it to a letter informing the
   15      Q. We kind of are, yeah. What's the system       15   consumer that and provide the original
   16      for handling that?                               16   contract that the consumer signed.
   17      A. If the collector is on the phone with         17               So for a cease and desist
   18      the consumer and the consumer says --            18   everything has its own process because they
   19      Q. I'm not going to pay because I don't          19   can't be treated the same.
   20      think this loan is legal. How would you          20   Q. Does anything ever get -- at what point
   21      handle that complaint? You, as the CEO, is       21   do complaints like that get referred back to
   22      there an expectation that you have for how       22   the credit issuer?
   23      that would be handled?                           23   A. Well, they would be logged in this log
   24      A. Yeah, you know, we get -- collections         24   if it was a dispute or a complaint or a cease

                                            Page 194                                               Page 196
    1      get told a lot of things. So they're trained      1   communications. If it was a more intense
    2      to ask questions, you know, why do you believe    2   complaint, so to speak, I don't know how to
    3      that you don't owe this account? Why do you       3   describe that. But in collections, things
    4      believe that this debt is not valid? Did you      4   like dispute and cease and desist are pretty
    5      take the loan out?                                5   regular and normal.
    6                  Like just try to get on a             6              That's one way that a
    7      playing field that both the collector and the     7   consumer may feel like they either might be
    8      consumer may be agreeing on something. If         8   able to get out of it. In fact, there's
    9      they're able to do that and the consumer is       9   company's out there that are hired to send
   10      still stating that they don't believe that       10   dispute letters to collection agencies like
   11      this loan is valid or they don't believe that    11   us, over and over and over again with the
   12      they owe the debt for whatever reason, that      12   intent of the collection agency not responding
   13      account would ultimately end up in a dispute,    13   to that dispute letter and ultimately
   14      because that's a form of dispute and the         14   requiring the owner of the debt to remove it
   15      collectors are aware of that.                    15   from credit bureau.
   16                  It's -- we don't ask our             16              My only point with that is,
   17      collectors to get into a legal discussion        17   stating that disputes and cease and desist and
   18      about whether or not they are right and the      18   those types of things are not abnormal for
   19      consumer is wrong and vice versa. I figure       19   collectors on a day to day basis to deal with.
   20      that would only create a lot of problems for a   20   So we have a process.
   21      lot of people. Does that answer your             21              Do we inform every issuer how
   22      question?                                        22   many disputes that we had yesterday? I can't
   23      Q. Well, part of it. So --                       23   say that we do. If we identified a trend that
   24      A. The process.                                  24   was, you know, a higher volume of disputes or


                                                                      49 (Pages 193 to 196)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0346
                                               Lee Rempel
                                          Page 197                                              Page 199
    1   fraud accounts, et cetera, we would absolutely    1   collect, you know, from each one of those,
    2   notify the issuer because there's something       2   hence why most issuers end up selling their
    3   wrong, right.                                     3   debt.
    4   Q. Let me be more specific. At some point         4               Of those, many have a good
    5   NCA sent all of the Plain Green, Great Plains     5   reason why they don't believe they should pay
    6   Lending and Mobil Loans for Pennsylvania back     6   the debt. So it's up to us to understand and
    7   to Think Finance, right?                          7   treat complaints very seriously and try to
    8              MR. DAUGHERTY: Objection to            8   understand the validity of it, as well.
    9   form.                                             9   Q. But going back to the procedures, and I
   10   BY MR. ACKELSBERG:                               10   understand that you can't recall any
   11   Q. That happened at some point, right?           11   complaints specifically disputing the legality
   12   A. That is not correct.                          12   of the loan, but was there a procedure for
   13   Q. Let me phrase it another way. There's         13   what would happen with -- I mean you're aware
   14   some point at which you stopped collecting on    14   that --- you're certainly aware now that it's
   15   Pennsylvania loans?                              15   not legal -- lending is not legal in all
   16   A. Correct.                                      16   states, right?
   17   Q. Okay. Before that happened, did NCA get       17   A. Right.
   18   any complaints from Pennsylvania borrowers       18               MR. DAUGHERTY: Objection.
   19   complaining that these loans aren't legal in     19   It calls for a legal conclusion.
   20   Pennsylvania?                                    20   BY MR. ACKELSBERG:
   21   A. I can't say whether I know whether we         21   Q. You've actually, as part of your efforts
   22   did or didn't. I can make the assumption that    22   to turn things around at the company, are
   23   we would have received some complaints. The      23   paying more attention to things like that,
   24   complaints that I reviewed in preparation, I     24   correct, than maybe Mr. Hochstein did in the

                                          Page 198                                              Page 200
    1   didn't see in my review any complaint             1   past?
    2   specifying that they believe that the loan is     2             MR. DAUGHERTY: Objection to
    3   illegal in Pennsylvania. But I'm not going to     3   form.
    4   say it didn't happen.                             4               THE WITNESS: Paying
    5   Q. Before you stopped collecting Payday           5   attention to a lot of things, yes, to make
    6   Loans in New York, did you ever get a             6   sure that we don't put ourselves into a
    7   complaint from a New York consumer that, these    7   position that would be negative.
    8   loans aren't legal I hear?                        8   BY MR. ACKELSBERG:
    9               MR. DAUGHERTY: Objection,             9   Q. What would be your expectation of how
   10   beyond the scope of the 30-B(6) notice.          10   your collectors today would handle a call if
   11               THE WITNESS: Getting                 11   someone said, this is a Payday loan that I
   12   complaints is serious to us. You're speaking     12   think is illegal?
   13   directly about whether or not a consumer is      13   A. My expectation again would be that that
   14   asking or telling us that they believe the       14   account ends up into a dispute status with
   15   loan is illegal. I don't, to my knowledge,       15   notes within the account. That would fall
   16   know when we got those complaints, how many      16   into a dispute report that somebody in our
   17   complaints. Did it happen? I'm sure it did       17   back office would go through and go through
   18   happen. And I'm sure we've got them              18   the process.
   19   documented, along with many other complaints,    19   Q. Am I right that over the course of the
   20   as well. Some are valid and some are not.        20   relationship, between NCA and the Think
   21               When we buy a portfolio, we          21   Finance products, that there would be on
   22   may only contact 30 percent of the borrowers,    22   occasion a referral of a complaint to Brett
   23   right. And of those 30 percent of the            23   Horrocks to send to the appropriate person?
   24   borrowers that we actually contact, we don't     24               MR. DAUGHERTY: Object to


                                                                      50 (Pages 197 to 200)
                                     WWW.KLWREPORTERS.COM
UNSEALED
                                             App. 0347
                                                  Lee Rempel
                                             Page 201                                             Page 203
    1      form.                                             1   products et cetera, they would have halted
    2                 MR. SHELDON: Same objection.           2   upon the new contract that -- about the same
    3                 THE WITNESS: It definitely             3   time as Schedule A.
    4      could have happened. I believe he's on these      4   Q. I want to -- there were some documents
    5      logs, and he did have access to. This is via      5   in the production concerning some sale of
    6      e-mail. There is an SFDP that you can't send      6   Plain Green debt, and I wanted to bring some
    7      everything through e-mail, right. So access       7   of these to your attention and see if you can
    8      to it was where most of our reports would set.    8   -- do you want to change the DVD. I have
    9      BY MR. ACKELSBERG:                                9   roughly 20 minutes left, a half hour.
   10      Q. Who had access to the SFDP?                   10               VIDEOTAPE OPERATOR: That
   11      A. I don't particularly know. I believe          11   concludes DVD number three, the time is 3:21
   12      Brett would have had access to it. I believe     12   We're off the record.
   13      the folks that needed access at the tribes at    13                - - -
   14      the credit issuer would have access, as well     14              (Whereupon Exhibit P-91 was
   15      as folks at Think Finance would have access to   15   marked for identification.)
   16      it.                                              16                - - -
   17      Q. One thing we haven't talked about, we         17              VIDEOTAPE OPERATOR: This begins
   18      have talked about the relationships that NCA     18   DVD number four, the time is 3:27 p.m.
   19      has with agencies that are collecting, hired     19   BY MR. ACKELSBERG:
   20      as collectors for NCA. We haven't -- I don't     20   Q. Mr. Rempel, I'm showing you what has
   21      believe that we talked about NCA actually        21   been marked as Plaintiff's Exhibit 91. It's
   22      selling debt to secondary purchasers. And        22   an NCA document numbered 10393. You'll see
   23      that's something that has happened in the        23   this is from May of 2012. It looks like this
   24      past; am I right?                                24   e-mail chain began with someone at Think


                                             Page 202                                             Page 204
    1      A. Yes.                                           1   Finance named Joan Verna, who has the title of
    2      Q. Does it happen now?                            2   legal specialist. Is that someone you ever
    3      A. In 2016, late 2016, when I took over, we       3   heard of?
    4      suspended debt sales. We did that because I       4   A. It's not somebody I am familiar with,
    5      didn't feel like I had my hands around the        5   no.
    6      process to onboard, you know, potential           6   Q. So she looks like she had some
    7      buyers. And I just wanted to make sure that       7   complaints from consumers and she is
    8      we were confident with identifying potential      8   forwarding to Brett, right, do you see that?
    9      partners to sell to.                              9   A. Yes, that looks correct to me.
   10      Q. Before you did stop the practice of           10   Q. It's three complaints. One is the Think
   11      reselling your debt, how much of NCA's debt      11   Cash account, one is a Payday One account, and
   12      was it selling to secondary purchasers?          12   one is a Plain Green account. Do you see
   13                 MR. DAUGHERTY: Objection to           13   that?
   14      form.                                            14   A. I do.
   15                 THE WITNESS: I honestly               15   Q. Brett forwards her request to Kevin
   16      can't answer the percentage or how much debt.    16   Emmerich, right?
   17      I think stated earlier today, there was --       17   A. Correct.
   18      debt sales were more prevalent leading up to     18   Q. And then if we look up the chain, it
   19      2012, '13, before issuers started requesting     19   looks like Kevin reports back to Brett with
   20      that there would be no resale clauses in their   20   regard to the Plain Green account, Brenda
   21      contracts. I know that there were some debt      21   Stevens. And this is what Kevin says: Craig
   22      sales, you know, in 2015. I don't recall         22   said the account was at Frontier, and he
   23      exactly what they were, I don't know.            23   called them. And then they said they never
   24                 But pertaining to these               24   refused the consumer address information. He


                                                                      51 (Pages 201 to 204)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0348
                                                  Lee Rempel
                                             Page 205                                             Page 207
    1      told them to be sure to always supply this to     1   entity. It's listed on the e-mail, that's why
    2      the consumer and any others that requested it.    2   I'm speaking to it.
    3      Right. Do you know who Craig is?                  3   Q. And you see the next page it's -- it
    4      A. Yes.                                           4   looks like an hour earlier, I'm sorry. It's a
    5      Q. Who is Craig?                                  5   day later. A day later Kevin telling Brett,
    6      A. I believe Kevin would be referring to          6   Brad told me to send you the information we
    7      Craig Dilbeck. He's an NCA employee. His          7   have on Frontier to try to get them approved.
    8      responsibility at that time was -- he was an      8   What do you think that's about?
    9      agency manager.                                   9               MR. DAUGHERTY: Object to
   10      Q. And so it sounds like what Craig is           10   form.
   11      reporting back to Kevin was that this Plain      11   BY MR. ACKELSBERG:
   12      Green account had been sold to Frontier,         12   Q. Does he mean get them approved by Think
   13      right?                                           13   Finance for selling the debt that we buy to
   14                 MR. DAUGHERTY: Objection to           14   Frontier?
   15      form.                                            15               MR. SHELDON: Objection to
   16                 THE WITNESS: I would say              16   form.
   17      that he didn't state that it had been sold.      17               MR. DAUGHERTY: Objection to
   18      BY MR. ACKELSBERG:                               18   form.
   19      Q. I know that. Was Frontier a collector         19               THE WITNESS: I honestly -- I
   20      for you back then?                               20   wouldn't know. Do you have -- I can't answer
   21      A. Frontier was a collector, yes, it was an      21   that. I don't know what the request for
   22      agency.                                          22   approval was.
   23      Q. Maybe it's collecting debt for you --         23   BY MR. ACKELSBERG:
   24      was Frontier also buying?                        24   Q. But you do know that in that time

                                             Page 206                                             Page 208
    1      A. Honestly, I don't recall. We had sold          1   period, some portion of NCA's Payday Loans or
    2      debt to them in the past, I can't say whether     2   installment loans were being sold to Marty
    3      these accounts were.                              3   Mazzara. You do know that though, right?
    4                 - - -                                  4   A. Yes, and based on this e-mail, it's
    5               (Whereupon Exhibit P-92 was              5   saying that it sold to Marty Mazzara, Payday
    6      marked for identification.)                       6   Loans and Think Cash.
    7                 - - -                                  7   Q. How would Kevin have gotten that
    8      BY MR. ACKELSBERG:                                8   information?
    9      Q. So this is an e-mail from about two            9   A. So Kevin would have -- he would have
   10      weeks later. Do you see that? Also between       10   been the one to put together the sales
   11      Kevin and Brett Horrocks. And they're            11   contract and update it with the volumes, et
   12      discussing sales to someone named Marty          12   cetera, and execute the sale with whomever is
   13      Mazzara, right?                                  13   buying. And that's why Kevin would be
   14      A. Yes.                                          14   involved, you know, on that side of it.
   15      Q. Is Marty Mazzara someone that you know?       15              - - -
   16      A. I do know who he is. I know him as the        16            (Whereupon Exhibit P-93 was
   17      owner of Frontier. I had heard of SKUTR. I       17   marked for identification.)
   18      don't know the ownership of it, et cetera, or    18              - - -
   19      Worldwide. But I had known that he was           19   BY MR. ACKELSBERG:
   20      involved some way or some form, and those -- I   20   Q. Let's look at the next document in this
   21      don't know even know what they do.               21   sequence. So this appears to be some
   22                Frontier, I know them as an            22   information about Marty. You take that to
   23      agency that we placed with and sold paper to.    23   mean Marty Mazzara, right?
   24      I don't know if SKUTR would be the buying        24   A. Yes.


                                                                      52 (Pages 205 to 208)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0349
                                                 Lee Rempel
                                            Page 209                                               Page 211
    1      Q. So this is information about Marty            1    A. Reading through, just this attachment, I
    2      Mazzara that Kevin is providing to Brett         2    don't know what the difference is. It appears
    3      Horrocks, right?                                 3    to me that Frontier would be a collection
    4      A. That is what the exhibit represents,          4    entity and maybe SKUTR is the financial buyer.
    5      yes.                                             5    Q. Like Level is for you?
    6      Q. The first page of the due diligence           6    A. Potentially, maybe just the investor. I
    7      questionnaire, the second page of the exhibit    7    don't know the structure.
    8      references an address, Galleria Drive in         8    Q. What about the name on that letter from
    9      Henderson, Nevada. Is that where you know        9    SKUTR, Zachary Roberts. Did you ever hear of
   10      Marty's group is located?                       10    him?
   11                MR. DAUGHERTY: Objection to           11    A. I can't say that I remember that.
   12      form.                                           12    Actually, I don't know Zach Robert's.
   13                THE WITNESS: I knew that his          13    Q. What about on page seven, under Zachary
   14      group was located in --                         14    Roberts, the president, the chief financial
   15      BY MR. ACKELSBERG:                              15    officer. If I told you his name was Michael,
   16      Q. Near Las Vegas?                              16    would that be a familiar name to you, Michael
   17      A. Henderson, Nevada, yeah.                     17    Friedl, F-R-I-E-D-L?
   18      Q. And then on the third page of the due        18    A. No, it doesn't ring a bell to me. The
   19      diligence, one of his trade references a        19    Frontier folks, I may not know who they are.
   20      company called United Debt Holdings, with a     20    Q. Who are they?
   21      contact of Craig Manseth. Is that a company     21    A. Martin Mazzara, Peter Jaselli.
   22      you're familiar with?                           22    Q. Do you know them personally? Have you
   23      A. Yes.                                         23    ever met Marty Mazzara?
   24      Q. Am I right that NCA sold debt to United      24    A. I have.


                                            Page 210                                               Page 212
    1      Debt Holdings?                                    1   Q. What context?
    2      A. I believe so, yes.                             2   A. I had met Marty out at a trade show in
    3      Q. Including -- and talking specifically          3   Las Vegas at the debt buyers convention. Brad
    4      about the high rate online consumer debt?         4   had a meeting with him simply discussing, in
    5                 MR. DAUGHERTY: Object to               5   the very beginning, the placement of potential
    6      form.                                             6   accounts to Frontier to work on a contingent
    7                 THE WITNESS: I wouldn't --             7   basis. I can't tell you what year that was.
    8      when you say that question specifically, the      8             Peter Jaselli, I can't
    9      high rate, did we sell him --                     9   remember when I met him. He has been in the
   10      BY MR. ACKELSBERG:                               10   industry for a long time. I can't recall if I
   11      Q. Payday Loans.                                 11   met him prior to Frontier. I believe now he's
   12                 MR. DAUGHERTY: Object to              12   working at Trans Union.
   13      form.                                            13             Anthony Guadagna,
   14                 THE WITNESS: Yeah, we very            14   G-U-A-D-A-G-N-A, he I believe is Marty's son.
   15      well could have, yes.                            15   Michael Hall, I don't know that I've ever met
   16      BY MR. ACKELSBERG:                               16   Michael Hall.
   17      Q. And these other company names, for            17              - - -
   18      what's referred to as Marty's group, if you      18            (Whereupon Exhibit P-94 was
   19      turn the page on five, there's something         19   marked for identification.)
   20      called SKUTR Financial, SKUTR. Is that a         20              - - -
   21      company you've heard of?                         21   BY MR. ACKELSBERG:
   22      A. I've heard of them.                           22   Q. Let's look at the next document, 94. So
   23      Q. Do you know what the difference is            23   we're actually looking at 94.
   24      between Frontier and SKUTR?                      24             (Cross Talk)


                                                                       53 (Pages 209 to 212)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0350
                                                  Lee Rempel
                                            Page 213                                               Page 215
    1      A. We're actually looking at 94?                  1   Q. So maybe you sold it to a different
    2      Q. Yes, we're looking at 94 now.                  2   buyer, and that buyer was having Marty's group
    3                 MR. DAUGHERTY: Can I get the           3   collect on it?
    4      Bates on 94, just to make sure I've got the       4   A. Potentially. I just don't know. But it
    5      right document.                                   5   would be easy to assume that it was sold to
    6                 MR. ACKELSBERG: NCA-11970.             6   Frontier. But I just can't say whether that
    7                 MR. DAUGHERTY: Thank you.              7   is 100 percent accurate.
    8      BY MR. ACKELSBERG:                                8                - - -
    9      Q. So if we start from the beginning of the       9             (Whereupon Exhibit P-95 was
   10      chain, this is now -- this is in October of      10   marked for identification.)
   11      the same year, 2012. This is originating from    11                - - -
   12      the same person at Think Finance, Joan Verna.    12   BY MR. ACKELSBERG:
   13                 MR. DAUGHERTY: Objection to           13   Q. Let's look at 95, this is one page.
   14      form.                                            14   This is -- the following the month, this is
   15      BY MR. ACKELSBERG:                               15   now November of 2012, same year. Again, Joan
   16      Q. Sending, and also to Brett Horrocks           16   Verna, this is now a different Plain Green
   17      information about someone named -- a Plain       17   account, right?
   18      Green customer named Denise Addison. And         18   A. Yes.
   19      she's asking, who is handling this account?      19   Q. And she is saying according to the
   20      Do you see that?                                 20   system, it was sold December 12th, 2011 to
   21      A. Yes, I see that.                              21   NCA, and then she is telling Brett that it
   22      Q. Eventually it goes to Vicky Elsey at NCA      22   appears it was passed on to Frontier Financial
   23      and then Vicky reports to Brett that this        23   and asking that it be brought back. Do you
   24      account has been confirmed closed with our       24   see that?


                                            Page 214                                               Page 216
    1      buyer. The agency that had the account was        1   A. Yes, I do.
    2      Frontier Financial. Do you see that?              2   Q. Again, you can't be sure whether
    3      A. I do see that.                                 3   Frontier was functioning as an agent for NCA
    4      Q. So this is -- before you weren't sure if       4   or actually had purchased the loan?
    5      the account going to Frontier, the Plain Green    5   A. That is correct, only because we utilize
    6      account was either -- was a sold account or       6   Frontier as both an agency as well as a group
    7      Frontier was just doing collection work for       7   that was sold to. I know that they received
    8      NCA. Here is one where the account appears to     8   placements from other debt buyers as well.
    9      have been sold. The Plain Green loan was sold     9   Without looking at who all was purchasing or
   10      by NCA to Frontier Financial, correct?           10   being sold to at that time, it would be hard
   11                 MR. DAUGHERTY: Objection,             11   for me to say that this was a purchased
   12      mischaracterizes the document.                   12   account by Frontier, as opposed to a placed
   13      BY MR. ACKELSBERG:                               13   account sold to somebody else.
   14      Q. That's what this e-mail says; am I            14   Q. I think you said previously that
   15      right?                                           15   Frontier is doing some collection for NCA now?
   16                 MR. DAUGHERTY: Same                   16   A. Today?
   17      objection.                                       17   Q. Uh-huh.
   18                 THE WITNESS: I don't know             18   A. No.
   19      that you can make that assumption. I'm not       19   Q. No, they're not, okay.
   20      saying it's correct. It could be. We didn't      20   A. I did not say that?
   21      only sell to Frontier. The agency that had it    21   Q. I'm sorry. I misunderstood. At some
   22      may have had the account and created -- I        22   point they were, but that relationship ceased?
   23      don't know --                                    23   A. That's correct.
   24      BY MR. ACKELSBERG:                               24   Q. Do you recall when that might have been,


                                                                       54 (Pages 213 to 216)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0351
                                                  Lee Rempel
                                             Page 217                                              Page 219
    1      roughly?                                          1   form.
    2      A. Roughly March -- mid 2017, let's just          2               THE WITNESS: I don't know if
    3      call it.                                          3   he would be making the decision, but he would
    4      Q. So fairly recently?                            4   be informing us of the decision.
    5      A. Yeah, fairly recently.                         5                - - -
    6      Q. What caused that?                              6             (Whereupon Exhibit P-96 was
    7      A. Just a handful of things, the                  7   marked for identification.)
    8      responsiveness of them responding to requests,    8                - - -
    9      they were behind on remits to us, as far as       9   BY MR. ACKELSBERG:
   10      sending money. Every time that we'd have a       10   Q. Right, okay. This the last of the
   11      discussion about getting back on track, it       11   documents dealing with the debt sales, P-96.
   12      wouldn't happen. The relationship dwindled.      12   The court reporter appreciates you keeping
   13      If we had requests for -- such as to close an    13   them in order.
   14      account, it was very -- there was a lot of       14   A. I can't guarantee that they are in
   15      work on our side to get it done. They weren't    15   order, my apologies.
   16      responsive, weren't being good partners and      16   Q. So -- I'll let you finish reading. So
   17      made the decision that that's not a group we     17   again it's the same Joan Verna at Think
   18      want to do business with.                        18   Finance bringing a complaint to Brett's
   19      Q. I notice that Frontier was not listed as      19   attention, correct?
   20      the agents on any of the Schedule A's that we    20   A. Correct.
   21      looked at before. Is there a reason for them     21   Q. This would be about a consumer being
   22      not being included?                              22   treated improperly by a collector. How would
   23      A. Yes, it -- so I believe that schedule A       23   a consumer know -- we've seen all of these,
   24      was later than these e-mails of 2012. And        24   they are originating with this legal

                                             Page 218                                              Page 220
    1      Frontier changed their name to -- it's            1   specialist named Joan Verna at Think Finance.
    2      escaping me. Frontier ultimately changed          2   So the consumers have -- whether it's a Think
    3      their name from Frontier to.                      3   Cash loan or a Plain Green loan, how would
    4                 MR. SHELDON: Global?                   4   they know to call Think Finance, do you know?
    5                 THE WITNESS: Summit, Summit            5   Do you know how that would end up getting
    6      Receivables. I can't remember when that was.      6   there? Or would this be a complaint being
    7      It was some time ago. I don't even know if        7   communicated through some system? How did
    8      you see Summit on that original list of           8   work? How did consumer complaints like this,
    9      agencies. But if they weren't approved, we        9   during this period of time, make their way to
   10      wouldn't have been placing new accounts after    10   Think Finance and then to Brett Horrocks?
   11      that approval process was put in place.          11              MR. DAUGHERTY: Objection to
   12      BY MR. ACKELSBERG:                               12   form.
   13      Q. What was the nature of the approval           13              THE WITNESS: I can't answer
   14      process? Who had to do the approving, with       14   how they would make their way to Think
   15      regard to Plain Green and Great Plains loans?    15   Finance. Is this particular complaint or
   16      A. Well, it appears that the questionnaires      16   account that's being complained about -- does
   17      that would be provided to us by Brett Horrocks   17   it specify what kind of account it was?
   18      or the likes, we would provide them to the       18   BY MR. ACKELSBERG:
   19      issuer -- not the issuer, the agency. They       19   Q. Yeah, it was a Think Cash loan. It's
   20      would fill them out and they would make their    20   First Bank of Delaware, right?
   21      way back to Brett Horrocks.                      21   A. But your question isn't related to how
   22      Q. And he would tell you yay or nay with         22   this one made it's way to Think Finance, or is
   23      regard to a particular agency?                   23   it?
   24                 MR. DAUGHERTY: Object to              24   Q. I was curious, just in terms of the


                                                                         55 (Pages 217 to 220)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0352
                                                  Lee Rempel
                                             Page 221                                              Page 223
    1   process. We've seen all of these, this as             1   I can answer whether it's normal, I guess.
    2   well as the earlier ones that were involved           2   Q. I'm really not asking, I mean I'm sure
    3   with Frontier, they all start with this woman         3   that this kind of conduct -- I'm not
    4   named Joan at Think Finance. I'm just curious         4   suggesting that this kind of conduct by a
    5   how --                                                5   collector is normal. I mean that really was
    6   A. I couldn't answer. I apologize.                    6   not what I was focusing on. At this point --
    7   Q. We'll ask Think Finance. So this, like             7   in this period of time, was it unusual for the
    8   the others, makes it way up the chain. She            8   kind of debt that we're talking about, this
    9   sends this complaint to Brett. Brett sends it         9   high rate consumer online debt to be sold
   10   to it Kevin or Brad or whoever, in this case         10   three or four times?
   11   Kevin; and then we end up with a report to           11               MR. DAUGHERTY: Objection to
   12   Brett. It's at the top, Brett's thanking             12   form.
   13   Brett -- thanking Kevin for the information.         13               THE WITNESS: I don't know.
   14   And it looks like the information that comes         14   I honestly don't know if that is a normal
   15   back from Kevin Emmerich at NCA is that NCA          15   process or not. I would also -- I would say
   16   looks like sold the account to some companies        16   that it's a -- to sell and resell a bad debt
   17   associated with Brad Spoor, who in turn sold         17   portfolio was not abnormal, and to state that
   18   the account a third time to some buyer named         18   it's specific to short term or high rate
   19   Northern Resolution Group, and it gives the          19   interest rate loans, I would say is
   20   name of the people, Mark Gray and Doug               20   misrepresented.
   21   Mackinnon, M-A-C-K-I-N-N-O-N. They also use          21   BY MR. ACKELSBERG:
   22   the name Cooper Financial in Delray. And then        22   Q. It's more --
   23   they, in turn, placed the collection with an         23   A. It's just a practice.
   24   agency named Bova Juliani, and that the              24   Q. In the debt buying world, in general?

                                             Page 222                                              Page 224
    1      improper conduct -- improper collection call       1   A. Over the course of -- at least my career
    2      was from this Bova Juliani. Do you see this?       2   in the space, it was something that companies
    3      A. I do.                                           3   utilized.
    4      Q. Is this unusual for you to see -- it            4              Now if you go look at your
    5      looks like the debt was actually sold two          5   public company, your Encores, PRA's may be
    6      times after you bought it. You sold it to one      6   less prevalent there. They are operating
    7      company, and that company sold it to another       7   with, you know, a different capital structure
    8      company that had another company do the            8   that may benefit more by keeping a product --
    9      collections.                                       9   you know, cradle to grave is what I call it.
   10                  MR. DAUGHERTY: Object to              10   Purchase it and keep it forever.
   11      form.                                             11              For a company of our size or
   12                  MR. SHELDON: Object to form.          12   smaller companies, it's not abnormal for, you
   13                  THE WITNESS: Is that normal           13   know, debt to be sold multiple times. My
   14      is what you're asking?                            14   opinion of is that's why issuers, as well as
   15      BY MR. ACKELSBERG:                                15   regulars came out in 2012 or later and tried
   16      Q. Yeah, I guess that is what I'm asking.         16   to rein that in, because it creates a
   17      A. I wouldn't characterize it as normal in        17   different he difficult environment,
   18      today's environment.                              18   potentially on the consumer.
   19      Q. In 2012, was it normal?                        19   Q. It's hard to maintain accountability
   20      A. In 2012 I think -- define normal, I            20   when you don't know who owns what, right?
   21      guess. This is, just as I read through this,      21              MR. DAUGHERTY: Objection to
   22      it's a very concerning complaint to me. I         22   form.
   23      can't say that I had seen it previously, but I    23              THE WITNESS: If I put myself
   24      don't know that it's normal really, or whether    24   in a consumer's shoes, I would find it


                                                                       56 (Pages 221 to 224)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0353
                                                  Lee Rempel
                                             Page 225                                             Page 227
    1      difficult if I was being called on the same       1   Q. All right and so -- and this recall
    2      account over the course of time, not knowing      2   covers all active Think product accounts with
    3      where it's at et cetera. If everybody in the      3   -- that are coded as Pennsylvania, correct?
    4      line of purchasing is following the law, which    4              MR. DAUGHERTY: Objection to
    5      you have to make the assumption that people       5   form.
    6      would do that, each one of the purchasers         6              THE WITNESS: I will just
    7      would have sent a first notice letter to the      7   quickly go through this.
    8      consumer at the address and informed them that    8   BY MR. ACKELSBERG:
    9      they purchased it and who to contacts to pay      9   Q. Sure.
   10      it.                                              10   A. I would say your comment is correct.
   11                  I feel like a lot of                 11   Q. And what Jack is doing is also listing
   12      speculation. I'm just more -- I don't like       12   all of the accounts that he can that you know
   13      reading about complaints like this. So...        13   that he can identify within the NCA system in
   14      Q. All right. So let's turn to the topic         14   a first look, right, that's what he's doing
   15      that we eluded to before but haven't actually    15   here?
   16      directly covered, and that is the recall of      16              MR. DAUGHERTY: Objection to
   17      the Pennsylvania loans. This is Exhibit P-97.    17   form.
   18      While we're at it, there's a second one that     18              THE WITNESS: That would
   19      we'll call 98 on the same subject. So we may     19   effectively meet the state placed or current
   20      as well discuss them together.                   20   residence of an address within Pennsylvania.
   21                  - - -                                21   BY MR. ACKELSBERG:
   22                (Whereupon Exhibits P-97 and           22   Q. Okay. And then it lists the various
   23      P-98 were marked for identification.)            23   products that are included within this recall,
   24                    - - -                              24   right?

                                             Page 226                                             Page 228
    1      BY MR. ACKELSBERG:                                1   A. Correct.
    2      Q. So 97 is NCA-2603 and the Bates number         2   Q. These are the lists of the various Think
    3      on Exhibit-98 is NCA-7264. So we'll take          3   products. Now there's something named
    4      these in order. So the first is from August       4   Elastic. We haven't talked about that and I
    5      2015. The initial -- it looks like the            5   don't think we need to. There's Great Plains,
    6      initial -- let's start with the initial           6   where there is 2,779 accounts, right? A total
    7      e-mail. It's from Jack Mahoney to a variety       7   of roughly 3.4 million dollars in account
    8      of people in the company, including yourself      8   balance, right? Do you see that?
    9      Mr. Rempel. And the subject is Think Product      9   A. Yes, I do.
   10      Close and Recall PA.                             10   Q. And then there's -- I'm confused, there
   11                  First of all, do you remember        11   a breakout for Payday One, Plain Green and
   12      this happening back in August of 2015?           12   Think Cash. But there is a separate category
   13      A. I do recall this happening in 2015.           13   called JC Payday One, JC Plain Green and JC
   14      Q. The e-mail is coming from your data guy,      14   Think Cash. Do you know what that means?
   15      Jack Maloney. This wouldn't have started with    15   A. Yes, that was account that were bought
   16      him, right. So do you recall what happened to    16   back, got labeled JC -- I believe that was
   17      trigger this e-mail from Jack?                   17   just a coin notation from -- at one point we
   18      A. I can't say that I recall. My                 18   had to buy -- I don't know if it was these
   19      assumption would be that Shawn Gylling would     19   particular accounts or another set of accounts
   20      have directed or Brad would have been            20   back from an agency called ADS or Johnny
   21      directing Jack to pull this information.         21   Chabot was the owner of it. So the initials
   22      Ultimately Brad would have been the one to       22   JC got associated with when we started buying
   23      make the decision to move them off of the        23   back these accounts. That's how we put them
   24      collection floor.                                24   in out system. It was just a way to notate


                                                                      57 (Pages 225 to 228)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0354
                                                  Lee Rempel
                                            Page 229                                              Page 231
    1      these accounts were owned at one point in         1   Q. Would your system alert -- would there
    2      time, sold and bought back.                       2   be any alert in the system to the fact that
    3      Q. And so if you wanted the total number of       3   there is information about this consumer in
    4      Plain Green loans, you would need to add up       4   BHLD?
    5      the two different Plain Greens, the JC Plain      5              MR. DAUGHERTY: Objection to
    6      Green and the Plain Green?                        6   form.
    7                  MR. DAUGHERTY: Objection to           7              THE WITNESS: Information
    8      form.                                             8   about this consumer in BHLD. The collector
    9                  THE WITNESS: I believe so.            9   would -- I don't know if alert is the correct
   10      BY MR. ACKELSBERG:                               10   word --
   11      Q. Okay. As you explained, when Jack says        11   BY MR. ACKELSBERG:
   12      they've been moved to BHLD, that's the hold      12   Q. But the collector would know it, right?
   13      code, moving off the floor making the account    13   A. They would be able to identify that
   14      inactive that you described before?              14   there was an account that they cannot
   15      A. Correct.                                      15   technically work, as well as the consumer's
   16      Q. And I think this is -- and I think            16   information associated to that account would
   17      you've already explained to us that on your      17   not be accessible to them, et cetera, that we
   18      system, these Pennsylvania accounts would        18   purchased from, you know, that account.
   19      still be there but would be classified as        19   Q. I think you answered my question that I
   20      BHLD?                                            20   intended to ask. So the collector could not
   21      A. Yes, they would be not in a state to be       21   access that BHLD information concerning the
   22      -- I mean collectors would identify it as an     22   Plain Green loan?
   23      ineligible account. For example, if this         23   A. They couldn't access that consumer's
   24      consumer had another account, such as a          24   information related to the Plain Green loan.

                                            Page 230                                              Page 232
    1      Sterling Jeweler account, they could still see    1   They could see the consumer's name, they could
    2      the other account. The phones numbers would       2   see that it was a Plain Green loan. And I'm
    3      be grayed out, et cetera, things like that.       3   using this as an example, they could see that
    4      Q. If let's say the same person who has a         4   the account is inactive. I actually believe
    5      BHLD Plain Green account from Pennsylvania        5   it might be all red or highlighted, if you
    6      were to go delinquent on a Sterling account --    6   will. But if there is another account, X,Y,Z
    7      are you still collecting for Sterling today?      7   that is eligible to be collected or whatnot,
    8                 MR. DAUGHERTY: Objection,              8   the information associated to that account
    9      beyond the scope of that deposition notice.       9   would be available to the collector.
   10                 THE WITNESS: We still own             10   Q. It would or would not be?
   11      Sterling debt. So it would be an assumption      11   A. It would be. I feel like you're
   12      that we do collect --                            12   confused with that answer.
   13      BY MR. ACKELSBERG:                               13   Q. I think it just may be that I lost track
   14      Q. It doesn't even have to be Sterling.          14   of your answer. The collector does not have
   15      Let's say you're collecting -- you still         15   access to that Plain Green information, other
   16      collect other kinds of consumer debt other       16   than the fact that this person had a Plain
   17      than Payday Loans for Pennsylvania consumers,    17   Green loan, right? Is that what you're
   18      right?                                           18   saying?
   19      A. It's possible, yes.                           19   A. That's correct. They don't have any
   20      Q. Let's say you're collecting a loan on a       20   access to anything that could harm that
   21      credit card for someone that lives in            21   consumer, that they could utilize to either
   22      Pennsylvania and who previously had a debt to    22   call that consumer -- they don't know the
   23      Plain Green that you're collecting.              23   balance, they don't know --
   24      A. Okay.                                         24   Q. Right, but the information is there and


                                                                      58 (Pages 229 to 232)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0355
                                                 Lee Rempel
                                           Page 233                                               Page 235
    1   it's accessible to some people in the company       1   form.
    2   though, right?                                      2   BY MR. ACKELSBERG:
    3   A. Yes.                                             3   Q. That's what it says, right?
    4   Q. What use is made of that information?            4              MR. DAUGHERTY: Same
    5   A. Nothing material that I can --                   5   objection.
    6   Q. Is it ever sold?                                 6              THE WITNESS: They could keep
    7   A. No.                                              7   the paying accounts. If the consumer made a
    8   Q. And then it looks like he's also saying          8   payment, it would follow the same -- the way I
    9   that some of these -- some have been already        9   read this, they would end up getting a fee out
   10   moved to BHLD, and some of them it says: Need      10   of it and the money should be remitted back to
   11   Recall. These are all FFW accounts. So this        11   NCA.
   12   means that they need to be recalled from the       12   BY MR. ACKELSBERG:
   13   agency that has them, right?                       13   Q. Let's go back up to the accounts that
   14   A. You're still on --                              14   are still with NCA. It's the same thing,
   15   Q. I'm still on the same document.                 15   right, because what Jack says is, these are
   16   A. 97.                                             16   all active accounts not forwarded, and with
   17   Q. The initial e-mail from August 10th of          17   and then he emphasizes in italics, no active
   18   2015 from Jack Mahoney. Do you see his first       18   promise on file.
   19   category is move to BHLD and the next category     19              So that would mean that the
   20   it says, Need Recall. When he says these are       20   same thing applied -- the same rule was
   21   all FFW accounts, that means that they were        21   applied to the accounts that were in house,
   22   sent out to an agency, right?                      22   that if the consumer was paying, NCA accepted
   23   A. Correct.                                        23   the money, right?
   24   Q. Allow agencies to keep current payers           24   A. That would insinuate that, yes.

                                           Page 234                                               Page 236
    1      but recall all others. What does that mean?      1   Q. Has that continued? I mean how far into
    2      A. The way I read that to mean would be to       2   the future -- did there ever come a point
    3      recall all accounts that are not in a current    3   where you stopped accepting payments from
    4      paying status, meaning the consumer hadn't       4   Pennsylvania Plain Green, Great Plains or
    5      agreed to set up a secured payment               5   Mobil Loans customers that were paying?
    6      arrangement, is the way I read that.             6              MR. DAUGHERTY: Objection to
    7      Q. Doesn't this mean that if people are, in      7   form.
    8      fact paying, that the agency should continue     8              THE WITNESS: I don't -- I
    9      to work the account?                             9   can't speak specifically to a time that we
   10                 MR. DAUGHERTY: Objection to          10   completely stopped. I can't say that we
   11      form.                                           11   haven't either.
   12      BY MR. ACKELSBERG:                              12   BY MR. ACKELSBERG:
   13      Q. Isn't that what that says?                   13   Q. What's this next category, APOC? These
   14      A. I don't read it that way. The way I          14   need to be closed and moved to BHLD. Do you
   15      read it and understand it, just the way that    15   know what APOC is?
   16      we approached it, I believe, is that there      16   A. I don't.
   17      would not be future collection phone calls,     17   Q. What about SIF review?
   18      activity made. If a consumer stopped paying,    18   A. That would be settlement in full review.
   19      et cetera, that account would be immediately    19   Q. What in full?
   20      sent back to NCA.                               20   A. Settlement in full. It's just a term,
   21      Q. Right. But if the consumer continued         21   if a consumer would settle an account, if they
   22      paying, the agency could keep the money,        22   had a debt for $500 and we agreed to settle it
   23      right?                                          23   for 100, we would consider it settled in full.
   24                 MR. DAUGHERTY: Objection to          24   So...


                                                                     59 (Pages 233 to 236)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0356
                                                  Lee Rempel
                                             Page 237                                             Page 239
    1      Q. So that's basically the same as people         1   status, right? So let me make sure I
    2      that are paying, right?                           2   understand, of the 24 -- roughly 24.5 million
    3                  MR. DAUGHERTY: Objection to           3   dollars in these various Think Finance
    4      form.                                             4   affiliated balances, 21.5 million was moved to
    5                  THE WITNESS: I don't know             5   BHLD, right?
    6      that to be true. I don't know -- in these         6              MR. DAUGHERTY: Objection to
    7      e-mails, and I understand Jack is the one that    7   form.
    8      has prepared them, he's using the term status     8              MR. DAUGHERTY: Object to
    9      literally in one, two, three different ways.      9   form.
   10                  I know status to be the              10   BY MR. ACKELSBERG:
   11      questions you were asking about, you know        11   Q. Is that what --
   12      ACOL, FFWD, those are account statuses. The      12   A. We're talking about the last e-mail that
   13      status of move to BHLD or move to SIF review,    13   Jack sent out including Mobil Loans?
   14      I don't know if that's an action or a status     14   Q. Yeah.
   15      like FFWD. I can't answer that.                  15   A. That's what it represents, 21.5 million.
   16      BY MR. ACKELSBERG:                               16   Q. Or said in terms of just numbers of
   17      Q. All right, and if you continue up the         17   accounts, there were 24,000 accounts that at
   18      e-mail chain, it looks like a few weeks later    18   the time of the recall -- and these are 24,000
   19      Jack is letting the same group know that he      19   accounts that were in Pennsylvania with one of
   20      had forgotten to include Mobil Loans in the      20   these listed Think Finance products.
   21      last -- in the initial analysis, right? And      21              MR. DAUGHERTY: Object to
   22      now you're getting the Mobil Loans numbers.      22   form.
   23      So this is an additional five million dollars    23              MR. SHELDON: Objection to
   24      of loans that had been left off, right?          24   form.

                                             Page 238                                             Page 240
    1                MR. DAUGHERTY: Objection to             1              THE WITNESS: In one of these
    2      form.                                             2   statuses yes, that's what this is
    3                  THE WITNESS: It appears that          3   representing.
    4      way, yes.                                         4   BY MR. ACKELSBERG:
    5      BY MR. ACKELSBERG:                                5   Q. Right, okay, in one of these statuses.
    6      Q. Besides so his grand total, it looks           6   A. On this date -- that's what the --
    7      like of accounts is 24 -- roughly 24.5 million    7   Q. If I wanted to know -- well, as of this
    8      dollars in balances, of all the Think products    8   date, how many accounts -- how many accounts
    9      combined?                                         9   representing how big a debt, a total debt, NCA
   10                  MR. DAUGHERTY: Objection to          10   had of Think Finance products with
   11      form.                                            11   Pennsylvania consumers, it was roughly 24,000
   12                  MR. SHELDON: Objection to            12   different accounts for a total of 24.5 million
   13      form.                                            13   dollars in debt?
   14                  THE WITNESS: That's what             14              MR. DAUGHERTY: Objection to
   15      this is representing, yes.                       15   form.
   16      BY MR. ACKELSBERG:                               16              MR. SHELDON: Same objection.
   17      Q. And then so the right-hand side breaks        17              THE WITNESS: Correct.
   18      it out by product, right?                        18   BY MR. ACKELSBERG:
   19      A. The right-hand side breaks it out by          19   Q. Of those roughly 20,000 or 20,230
   20      issuer, is that what you're saying?              20   accounts representing 21.5 million dollars in
   21      Q. Yeah, yeah, whatever, issuer or product?      21   balance, were put into this inactive status
   22      A. Yes.                                          22   called BHLD, correct?
   23      Q. And the left-hand side is showing where       23              MR. SHELDON: Object to form.
   24      the accounts are, that's what he means by        24              THE WITNESS: Correct, as of


                                                                      60 (Pages 237 to 240)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0357
                                                  Lee Rempel
                                             Page 241                                             Page 243
    1      this e-mail.                                      1   Q. And then placed -- is placed in current
    2      BY MR. ACKELSBERG:                                2   balance and the current balance would be, is
    3      Q. And as of this date, the remaining             3   CNT current? I'm saying current but I don't
    4      accounts would have remained in some form of      4   know what -- what is CNT balance?
    5      active status?                                    5              MR. DAUGHERTY: Objection.
    6                 MR. DAUGHERTY: Objection,              6   Irv, I think for the record that's a CRNT.
    7      mischaracterizes the document.                    7   BY MR. ACKELSBERG:
    8                 MR. SHELDON: Object to form.           8   Q. Oh good, so I was right, okay.
    9      BY MR. ACKELSBERG:                                9   A. You are correct.
   10      Q. Am I right?                                   10   Q. So like with Great Plains, just so I
   11      A. I don't know that you can make that leap      11   understand how to read this, that in total
   12      from just this e-mail. But based on the          12   there were -- there was on the system 2,731
   13      status, ACOL would have been an active status.   13   accounts that were originally, at the time of
   14      Q. What does ACOL mean?                          14   purchase were 3.5 million dollars in balances,
   15      A. It's a collector owned account, meaning       15   and that the current balances are roughly just
   16      the collector at some point in time had talked   16   100,000 less. Is that how to read it?
   17      to the consumer and taken ownership of it,       17   A. Yes.
   18      because the consumer may be calling them back    18   Q. What is --
   19      or making a payment. Those would be the ones     19   A. You can make an assumption of that,
   20      that I would consider that are in a payment      20   yeah.
   21      stream or payment status.                        21   Q. What does the column, futures, refer to?
   22      Q. So when you say, a collector owns the         22   What does that mean, futures?
   23      account, meaning that the consumer -- the        23   A. Futures would be future payments that
   24      collector has established a relationship with    24   the consumer had set up and secured, whether

                                             Page 242                                             Page 244
    1      the consumer, such that the consumer is either    1   it be ACH or credit card.
    2      paying or the collector has an expectation        2   Q. Tell me what this means. I'm a little
    3      that the consumer will pay?                       3   confused here. Here is what I interpret and
    4      A. That's a good representation of it or          4   tell me if I'm correct, that with regard --
    5      understanding, yes.                               5   that as of this point in time, in December of
    6      Q. Now let's look at the next Exhibit P-98.       6   2015, let me start over.
    7      And this is now covering the Pennsylvania         7               What are we looking at, the
    8      accounts, this is, I guess, updated               8   accounts that are active, inactive, both?
    9      information four months later -- yeah, four       9   What are we looking at here?
   10      months later, three months later.                10   A. I don't know that I can tell what
   11      A. Okay.                                         11   necessarily we're looking at, because it's
   12      Q. I'm trying to understand this -- I            12   what's being displayed, at least in the
   13      assume the column on the left is providing       13   printout of the e-mail. Now there's an
   14      just how old the debt is, right, that's 1 to     14   attachment, it looks like with a file, sent to
   15      90, 91 to 180 --                                 15   Brad, Shawn and Mark.
   16      A. -- old in the sense of from when we           16               The e-mail states that
   17      purchased it.                                    17   there's filters -- there must have been a
   18      Q. Oh, I see. So this doesn't -- this            18   discussion -- project to bill this and provide
   19      doesn't connect back to --                       19   a summary this way. I can't speak to really
   20      A. -- origination.                               20   -- the assumptions you made as far as if the
   21      Q. The origination, I see. So this goes          21   placed -- face value or face amount, the three
   22      back to whenever that particular Annex -- the    22   million 530 is now three million 390. To make
   23      particular sale of that debt to NCA was?         23   the assumption that the difference would have
   24      A. Correct.                                      24   been collected and/or, you know, an account


                                                                      61 (Pages 241 to 244)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0358
                                                  Lee Rempel
                                            Page 245                                              Page 247
    1      that moves off the floor because of a dispute,    1   that a spreadsheet was cut and pasted into the
    2      cease and desist or an account that just gets     2   body of the e-mail, and then that e-mail was
    3      written off, potentially could reduce that        3   forwarded. The attachment doesn't seem to be
    4      balance, as well.                                 4   forwarded. I'm happy to look for the December
    5      Q. Does this mean that as of December 2015,       5   3rd, 2015, 2:56 p m. e-mail and see if we can
    6      December 3rd of 2015, there was estimated to      6   get you the .XLSX file that accompanied it, if
    7      be $104,000 in payments still to be received      7   it hasn't already been produced.
    8      by active Pennsylvania borrowers?                 8   BY MR. ACKELSBERG:
    9                  MR. DAUGHERTY: Objection to           9   Q. Now do you know if there was any
   10      form.                                            10   transaction with regard to the recall that
   11      BY MR. ACKELSBERG:                               11   included money transferred, being transferred?
   12      Q. If you look at the futures added up, I        12               MR. DAUGHERTY: Objection to
   13      think you get a sum on the last page.            13   form.
   14      A. You can make that assumption, yes, that       14               THE WITNESS: Money
   15      is correct. It's Pennsylvania consumers,         15   transferred on recall?
   16      either state placed or current residence.        16   BY MR. ACKELSBERG:
   17      Q. In preparation for your deposition            17   Q. In other words, did NCA receive money
   18      today, did you look at what that futures         18   from either Think or the tribes or someone
   19      number is for Pennsylvanians today?              19   with regard to the debts that were being put
   20      A. I did not. To be honest, I assumed that       20   in inactive status?
   21      they were all removed and not --                 21   A. No.
   22      Q. So this is a surprise to you?                 22   Q. Did NCA buy tribal related loans from
   23      A. Well, it's not necessarily a surprise to      23   any of the companies associated with Scott
   24      me, I still believe that there's not futures     24   Tucker?

                                            Page 246                                              Page 248
    1   -- but this is a 2015 December e-mail from a         1   A. Not to my knowledge.
    2   decision that Shawn Gylling and Brad Hochstein       2   Q. So that includes Ameri Loans, United
    3   made.                                                3   Cash Loans, US Fast Cash, Preferred Cash, One
    4   Q. Do you remember making any decision to            4   Click Cash, Miami Tribe of Oklahoma, Santee
    5   reverse that decision to stop accepting money        5   Sioux Nation, these aren't products that you
    6   from Pennsylvania, Plain Green, Great Plain or       6   think are on the NCA system or were on the NCA
    7   Mobil Loans customers?                               7   system?
    8   A. I don't know that I specifically made             8   A. Not to my knowledge. I don't recall
    9   that decision, but we had many discussions           9   that. I didn't prep for that.
   10   about these types of scenarios and how we want      10   Q. What about Cash Call?
   11   to do things the right way. So -- it's the          11   A. Cash Call, we did buy some Cash Call, as
   12   first call I want to make as I leave here.          12   well as Western Sky.
   13               MR. ACKELSBERG: Patrick,                13   Q. That would include the Western Sky
   14   without getting into the issue of an                14   originated loans. Okay. What about the
   15   additional written discovery request, we have       15   tribal loans associated with Charlie Hallinan?
   16   already made certain discovery requests,            16               MR. DAUGHERTY: Objection to
   17   clearly there was at least a file here that         17   form.
   18   wasn't produced that's attached. We would ask       18               THE WITNESS: The name
   19   for any -- as within the scope of discovery         19   doesn't sound familiar. To my knowledge,
   20   that was requested probably a year ago, I           20   there is a list of about four or five, maybe
   21   would ask for all files connected to the            21   six other products that were considered
   22   Pennsylvania accounts.                              22   tribal. But the volumes of them were quite
   23               MR. DAUGHERTY: Look Irv, I              23   small.
   24   think what this e-mail looks like to me is          24   BY MR. ACKELSBERG:


                                                                       62 (Pages 245 to 248)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0359
                                                Lee Rempel
                                           Page 249                                              Page 251
    1      Q. Would it be fair to say that the largest      1            MR. DAUGHERTY: Objection to
    2      volume of your tribal were the three Think       2   form.
    3      products that we have been discussing?           3             THE WITNESS: Honestly, I
    4                 MR. SHELDON: Object to form.          4   don't know that I know that answer either.
    5                 THE WITNESS: I would say              5   Combined there are a handful of travel
    6      that the largest volume would be the Plain       6   products that we purchased over the years. I
    7      Green, Great Plains and Mobil Loans.             7   think we collected a total of $60,000, if that
    8      BY MR. ACKELSBERG:                               8   gives you context to gross volume.
    9      Q. You did buy loans from -- you did buy         9   Q. Is that all tribal products, including
   10      loans from Adrian Rubin, didn't you?            10   Think Finance?
   11                 MR. DAUGHERTY: Objection,            11   A. No.
   12      beyond the scope of the deposition notice?      12             MR. DAUGHERTY: Objection to
   13      BY MR. ACKELSBERG:                              13   form.
   14      Q. Tribal loans.                                14             THE WITNESS: Outside of
   15      A. To be honest, I don't know whether we        15   Think Finance and Great Plains, Plain Green --
   16      did we or didn't. I don't know who Adrian       16   BY MR. ACKELSBERG:
   17      Rubin is.                                       17   Q. Have you analyzed how much you've
   18      Q. What about -- have you ever heard of         18   collected from the three Think Finance
   19      HNIC Services?                                  19   products we have been discussing?
   20      A. I can say that I haven't.                    20             MR. DAUGHERTY: Objection to
   21      Q. Tribal Ventures Management Group?            21   form.
   22      A. I have not.                                  22             MR. SHELDON: Object to form.
   23      Q. With regard to Charlie Hallinan, I am        23             MR. DAUGHERTY: Tyler,
   24      going to give you names of products and tell    24   understanding that when Irv says Think Finance

                                           Page 250                                              Page 252
    1      me if this sounds familiar.                     1    products, he means Great Plains, Plain Green
    2      A. Okay.                                        2    and Mobil Loans, you can answer the question.
    3      Q. MTE Financial?                               3    BY MR. ACKELSBERG:
    4      A. That doesn't sound familiar.                 4    Q. You understood that, didn't you?
    5      Q. Cash Advance Network?                        5    A. Yes.
    6      A. It sounds familiar only because a lot of     6    Q. Okay.
    7      names are Cash Advance something.               7    A. The last question, can you repeat that?
    8      Q. Instant Cash USA?                            8    Sorry.
    9      A. These are tribal products is what you're     9    Q. How much has -- since it began -- since
   10      telling me?                                    10    back in 2012 when Brad Horrocks first started
   11      Q. Yes.                                        11    selling the Think Cash loans, how much has NCA
   12      A. They don't.                                 12    collected off of the relationship with Think
   13      Q. Paycheck Today?                             13    Finance?
   14      A. No.                                         14               MR. SHELDON: Object to form.
   15      Q. Apex One Processing, does that sound        15    Continuing objection.
   16      familiar?                                      16               MR. DAUGHERTY: Object to
   17      A. It does not.                                17    form.
   18      Q. 5th Avenue Financial, Tribal Lending        18               THE WITNESS: As it relates
   19      Enterprise, Sequoia Trial Enterprises?         19    to Pennsylvania, 4.4 million dollars.
   20      A. It does not.                                20               MR. DAUGHERTY: Hold on, Irv,
   21      Q. If the Think related tribal products        21    I need to get this on the record, Irv, because
   22      were your biggest -- was the biggest portion   22    the witness, I think was asked to prepare very
   23      of the tribal portfolio, what was the second   23    specifically for Pennsylvania collections, not
   24      biggest, would that have been Cash Call?       24    gross collections in the United States. So


                                                                        63 (Pages 249 to 252)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0360
                                                 Lee Rempel
                                            Page 253                                             Page 255
    1      numbers you're going to get from him are ones    1              CERTIFICATE
    2      that he prepped in response to your topic,       2                 ---
    3      which was Pennsylvania specific.                 3         I, Jeannine Cancelliere, Court
    4      BY MR. ACKELSBERG:                               4   Reporter and Notary Public and for
    5      Q. So the 4.4 million, was that                  5   Philadelphia, Pennsylvania, do hereby certify
    6      Pennsylvania?
                                                            6   that the foregoing testimony of LEE TYLER
                                                            7   REMPEL, was taken before me at 1600 Arch
    7      A. Yes.
                                                            8   Street, Suite 300, Philadelphia, Pennsylvania
    8      Q. What is the national number, if you know      9   on Wednesday, April 11, 2018; that the
    9      it?                                             10   foregoing testimony was taken by me in
   10                 MR. DAUGHERTY: Objection,            11   shorthand by myself and reduced to typing
   11      beyond the scope of the deposition?             12   under my direction and control, that the
   12                 THE WITNESS: I don't know it         13   foregoing pages contain a true and correct
   13      off the top of my head.                         14   transcription of all of the testimony of said
   14                 MR. ACKELSBERG: I have no            15   witness.
   15      further questions.                              16
   16                 MR. DAUGHERTY: None for me.          17
   17                 VIDEOTAPE OPERATOR: That             18             .............
                                                                        JEANNINE CANCELLIERE
   18      concludes this deposition, the time is 4:44
                                                           19             Notary Public
   19      p m. We are off the record.
                                                                        My commission expires
   20                  - - -                               20             October 13, 2019
   21                (Whereupon the deposition             21
   22      concluded at 4:44 p.m.)                         22
   23                  - - -                               23
   24                                                      24

                                            Page 254                                             Page 256
    1         Read your deposition over carefully. It is    1       I have read the foregoing deposition
    2      your right to read your deposition and make      2   and the answers given by me are true and
    3      changes in form or substance. You should         3   correct, to the best of my knowledge and
    4      assign a reason in the appropriate column on     4   belief.
    5      the errata sheet for any change made. After      5
    6      making any change in form or substance which     6
    7      has been noted on the following errata sheet     7          ............................
    8      along with the reason for any change, sign       8                  LEE TYLER REMPEL
    9      your name on the errata sheet and date it.       9
   10      Then sign your deposition at the end of your    10
   11      testimony in the space provided. You are        11
   12      signing it subject to the changes you have      12
   13      made in the errata sheet, which will be         13   Witness to signature
   14      attached to the deposition before filing. You   14
   15      must sign it in front of a witness. Have the    15
   16      witness sign in the space provided. The         16
   17      witness need not be a notary public. Any        17   Address
   18      competent adult may witness your signature.     18
   19      Return the original errata sheet & transcript   19
   20      to deposing attorney, (attorney asking          20
   21      questions) promptly. Court rules require        21
   22      filing within 30 days after you receive the     22              My Commission expires
   23      deposition. Thank you.                          23               .............
   24                                                      24


                                                                     64 (Pages 253 to 256)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0361
                                               Lee Rempel
                                          Page 257
    1          ERRATA SHEET
    2   PAGE LINE # CHANGE REASON THEREFORE
    3   ___________________________________________
    4   ___________________________________________
    5   ___________________________________________
    6   ___________________________________________
    7   ___________________________________________
    8   ______________________________________________
    9   ________________________________________
   10   ___________________________________________
   11   ___________________________________________
   12   ___________________________________________
   13   ___________________________________________
   14   ___________________________________________
   15   ___________________________________________
   16   ___________________________________________
   17   ___________________________________________
   18   ___________________________________________
   19   ___________________________________________
   20   ___________________________________________
   21   ___________________________________________
   22   ___________________________________________
   23   ______________________________________________
   24   ______________________________________________




                                                             65 (Page 257)
                                      WWW.KLWREPORTERS.COM
UNSEALED
                                              App. 0362
                                          Lee Rempel
                                                                                 Page 258

           A            204:11,12,20       233:11,21        107:18 108:19      213:6,8,15
   A's 143:22           204:22 205:12      234:3 235:7,13   109:19 110:4       214:13,24
     179:16 217:20      213:19,24          235:16,21        110:18 111:15      215:12 218:12
   a.m 1:14 6:12        214:1,5,6,6,8      238:7,24         113:10,16          219:9 220:18
   ability 27:12        214:22 215:17      239:17,17,19     114:2,10 115:2     222:15 223:21
   able 9:6 30:17       216:12,13          240:8,8,12,20    116:12,24          226:1 227:8,21
     30:19 56:12        217:14 220:16      241:4 242:8      118:3,12 119:7     229:10 230:13
     100:7 176:18       220:17 221:16      243:13 244:8     119:24 120:19      231:11 234:12
     176:20 194:9       221:18 225:2       246:22           121:3,17           235:2,12
     196:8 231:13       228:7,15         accretion 64:23    122:21 123:3,7     236:12 237:16
   abnormal             229:13,23,24     accretive 65:4     123:14,19          238:5,16
     176:16 196:18      230:1,2,5,6      accurate 71:12     124:4,23 125:9     239:10 240:4
     223:17 224:12      231:14,16,18       71:17 77:9       125:22 127:2       240:18 241:2,9
   absolutely 75:12     232:4,6,8          78:2,14 171:2    127:10 128:3,8     243:7 245:11
     176:19 197:1       234:9,19           215:7            129:2 131:13       246:13 247:8
   accepted 235:22      236:21 237:12    ACH 244:1          132:18 133:5       247:16 248:24
   accepting 236:3      241:15,23        Ackelsberg 2:3     133:14,20          249:8,13
     246:5              244:24 245:2       4:5 7:8,12       134:8,12,24        251:16 252:3
   access 84:24       accountability       16:23 22:23      137:9 139:10       253:4,14
     131:17,19          169:5 224:19       24:14,21 25:24   140:9 142:21     Ackelsberg's
     134:7 148:24     accountable          26:3,20 31:3     143:3,21           40:11 57:24
     149:1 152:4        47:6 153:6,7       32:3,16 33:2     144:24 145:23    ACOL 237:12
     153:19 201:5,7     171:5              34:21 35:16      149:18 150:3       241:13,14
     201:10,12,13     accounting           36:9 38:14       150:20 154:18    acquired 56:3
     201:14,15          64:22 65:4         39:6,18 40:15    155:1 156:21       163:15
     231:21,23        accounts 11:24       42:7 43:4 45:7   157:1 158:14     acquisition
     232:15,20          16:22 20:15        45:19 46:7       158:19 159:2       163:18,22
   accessible           24:11 26:13        47:4 48:3        159:13 160:2     act 88:9
     231:17 233:1       41:17,19,21        49:23 52:21      160:17 161:9     acting 117:17
   accompanied          69:1 78:1 79:1     53:5,14 58:11    161:16 162:11    action 1:4 6:10
     146:3 247:6        85:16 89:17        60:20 63:11      164:8,17 165:3     7:14 237:14
   account 20:15        90:18 95:8,21      66:24 67:18      167:2,19 168:4   active 77:18
     65:13,16 66:12     96:10 97:4,24      69:10 74:12      169:1 170:4,15     189:8 190:4
     69:24 79:15,20     98:14 103:8,23     78:16 80:5,13    171:19 172:3       227:2 235:16
     80:2 97:6          130:14 133:2,8     81:22 82:4,16    172:20 177:9       235:17 241:5
     98:12,13           133:19 145:4       84:4 87:5 88:2   178:3 179:5        241:13 244:8
     126:11 129:12      149:3,8 151:22     88:16,24 91:3    181:7 182:23       245:8
     131:5,12 144:2     174:14 176:1       91:18 92:4,21    183:4,6,23       activities 152:9
     157:18 159:4       177:13 185:19      93:5,13,18,23    184:3,5 187:4      152:13 189:13
     159:11 174:5       188:23 190:7       95:13 97:1,9     197:10 199:20    activity 12:4
     176:3,3,10,14      190:12 197:1       97:19 99:6,15    200:8 201:9        185:8 234:18
     188:18 189:2       206:3 212:6        100:3,10,14,23   203:19 205:18    actual 52:2
     190:3 193:8        218:10 227:2       101:7,15 102:3   206:8 207:11       70:18 94:24
     194:3,13 195:7     227:12 228:6       102:10,21        207:23 208:19      129:16 133:23
     195:8 200:14       228:19,19,23       103:4 104:4,16   209:15 210:10      165:15 173:22
     200:15 204:11      229:1,18           106:14,23        210:16 212:21    add 183:1 229:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0363
                                           Lee Rempel
                                                                                    Page 259

   added 245:12         193:12 196:10       110:11,20,23      115:4,10 124:7     114:4,14,20
   Addison 213:18       201:19 218:9        111:3,20,21       126:17 129:13      163:23 178:23
   addition 37:8        233:24              112:16 113:21     129:14 242:22      179:10
     151:19 181:14    agency 55:15,21       113:23 118:9     answer 8:7,8 9:4   APPEARANCE
   additional 99:19     56:1 79:6,12        120:9 121:9       9:19 10:3,3,10     3:1
     183:2 237:23       79:20 80:3          137:15 139:18     10:11,18 15:7     APPEARAN...
     246:15             89:18 145:3         139:20,23         26:21 31:2         2:1
   additions            163:1,2 188:8       140:11 154:9      32:8 34:2         appearing 8:20
     140:10             188:20 196:12       162:20 163:6      35:23 40:10        11:7
   address 132:3        205:9,22            164:4,11          53:17 57:12,24    appears 48:18
     162:24,24          206:23 214:1      agreements 75:9     58:1 62:22         68:4 80:18
     204:24 209:8       214:21 216:6        115:10,19         66:6 67:14,16      81:5 89:3 93:2
     225:8 227:20       218:19,23           118:5 120:21      67:24 71:20        94:8,10 101:19
     256:17             221:24 228:20       133:24 135:17     94:6 108:14        102:2 104:6
   addresses            233:13,22           155:5 158:6,17    111:18 117:18      114:14,17
     191:19             234:8,22            158:18 160:7      172:16 177:3       116:6 122:22
   adhere 31:15       agenda 165:7,11       166:18 179:17     185:16 194:21      123:24 135:6
   Adjusters 3:11       165:20,22,24      ahead 135:20        202:16 207:20      139:23 141:18
     7:17 11:8,22       166:6 168:20      aided 27:11         220:13 221:6       178:6,12,12,19
     48:21 50:8         169:8 171:21      Al 1:6 6:17         223:1 232:12       179:4,11,18,21
     145:3              172:14,21         alert 231:1,2,9     232:14 237:15      208:21 211:2
   administered       agent 216:3         allegation 31:22    251:4 252:2        214:8 215:22
     8:19             agents 217:20       allegations        answered            218:16 238:3
   administrative     ages 50:16            31:14 32:4,11     120:14 231:19     applicable 95:1
     102:11 192:13    aggressive 39:24    allow 66:19        Answering          applied 16:15
   Adrian 249:10      ago 15:5 218:7        177:3 233:24      120:23             35:2 152:13
     249:16             246:20            allowed 33:1       answers 256:2       235:20,21
   ADS 228:20         agree 30:23         amended 5:7,8      Anthony 212:13     applies 25:11
   adult 254:18         32:10 63:6          57:3 139:19      anticipated         139:24
   Advance 250:5        107:12 109:11     Ameri 248:2         113:12            apply 130:18
     250:7              110:3 141:23      amount 36:6        anybody 61:5       appreciate 26:2
   advice 40:3,12       161:14              78:18 95:23       66:5 112:22       appreciates
     58:1 195:2       agreed 27:15          121:24 244:21     148:4,6            219:12
   affiliated 58:24     83:23 140:8       amounts 89:21      anymore 88:15      approach 19:7
     59:2 75:24         234:5 236:22      analogy 19:21       132:22             47:1 59:17
     76:2 81:21       agreeing 118:5,7    analysis 237:21    anyway 133:21       84:17 90:14
     239:4              194:8             analytical 19:6    Apex 250:15        approached
   affirmative        agreement 4:15      analytics 64:4     APOC 236:13         234:16
     177:5              4:19,21,22,23       64:10,12 65:11    236:15            appropriate
   age 89:21            4:24 5:5,7,8,10     67:2             apologies 219:15    177:7 200:23
     131:22             5:11,12 30:3      analyzed 251:17    apologize 25:13     254:4
   agencies 78:24       32:12 57:3        and/or 244:24       61:8 159:17       approval 172:13
     141:15 143:23      83:18 91:4        annex 68:13         187:13 221:6       207:22 218:11
     144:10,11,20       92:6 96:2,3         95:3,3,7,21      apparently          218:13
     152:14,15,16       97:11,12            96:1,12 111:10    184:21            approve 172:14
     152:21,24          101:12,20           111:14,24        appear 92:15       approved 145:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0364
                                          Lee Rempel
                                                                                  Page 260

     171:21 207:7       231:16 232:8     attachments        B-hold 189:19     bank 13:3,5
     207:12 218:9       247:23 248:15      93:3,21 100:9    back 10:21 14:7    36:16 91:13
   approving          associates 144:3     100:11,13,16      23:22,23 26:22    92:16 93:17,21
     165:11 218:14      149:14 188:8       101:3,4 112:21    27:5 32:13        94:16,20 96:3
   APR 14:15          assume 9:20          113:9 116:7,8     49:15 54:23       97:2 220:20
     32:24              103:7 123:21       116:9 178:20      57:5 61:9        banking 42:1
   April 1:8 6:11       127:24 215:5       178:23 179:3      66:21 69:24      bankrupt 98:12
     99:10 255:9        242:13             182:7,18          86:4 93:16        130:12
   apt 130:24         assumed 45:11        183:13            95:10 97:4,10    bankruptcy
   Arch 1:13 2:4,9      245:20           attempts 149:4      97:13,14,23       98:15
     6:14 255:7       assuming           attendee 168:1      98:4,17 103:12   banks 23:12,13
   area 66:9 87:8       116:21 124:1       172:18            119:8 122:18      146:4,15 162:1
     153:22 169:14      183:12           attention 11:3      130:12,15        based 12:21
   areas 12:9 42:9    assumption 15:8      44:21 72:3        132:7,12 136:3    34:22 65:10,23
   arena 12:20          66:18 84:22        137:11 199:23     136:4 156:13      70:9 73:3
   Arizona 15:18        85:2 88:14         200:5 203:7       161:19 165:1      78:19 83:16,23
     17:22,23 55:6      119:5 127:15       219:19            178:2 188:7       87:4 88:5
   Arkansas 21:19       135:12 170:6     attorney 2:8        190:12 193:13     92:12 103:6
     31:7,21 45:12      179:21 184:15      6:16 7:13 42:1    195:10,21         108:7 109:12
   arranged 94:13       197:22 214:19      69:8 192:18,21    197:6 199:9       112:14 127:14
   arrangement          225:5 226:19       254:20,20         200:17 204:19     132:4 135:11
     79:9 92:9          230:11 243:19    attorneys 58:3      205:11,20         136:24 138:2
     234:6              244:23 245:14    attrition 21:3      215:23 217:11     161:3 165:13
   article 97:12      assumptions        auditors 72:24      218:21 221:15     179:22 186:12
   aside 143:15         244:20           August 226:4,12     226:12 228:16     192:16 208:4
   asked 57:6         assurance            233:17            228:20,23         241:12
     161:12 252:22      151:11 175:21    authority           229:2 234:20     basic 24:16
   asking 9:21          186:15             172:14            235:10,13        basically 36:17
     25:18 37:14      attach 195:14      automated 70:4      241:18 242:19     61:21 82:12
     68:3 75:21       attached 95:2        70:19,21 71:1     242:22 252:10     105:24 117:6
     77:23 132:20       96:1 99:17       available 30:22    background         165:11 182:13
     133:15,16          109:22 115:22      70:1,16 232:9     11:19 26:5        237:1
     165:14 179:7       115:24 140:17    Avenue 3:4          33:24            basics 19:24
     198:14 213:19      179:16 246:18      250:18           bad 23:15 27:4    basis 27:15
     215:23 222:14      254:14           average 66:20       138:7 185:22      30:12 35:1
     222:16 223:2     attaching            66:22 70:10       223:16            44:9 68:12,13
     237:11 254:20      113:21 114:22    aware 23:10        balance 96:8       105:12,24
   assessment           115:18             38:20 39:2        228:8 232:23      106:2 108:3
     195:2            attachment 91:7      40:19 50:2,7      240:21 243:2,2    111:24 126:1
   asset 14:6 21:6      92:23 93:12,14     194:15 199:13     243:4 245:4       128:11 148:22
     76:19              110:1 138:21       199:14           balances 26:15     148:22 151:7
   assign 47:15         140:22 165:2                         66:22 238:8       167:10 171:2
     130:17 254:4       165:15,16                B           239:4 243:14      179:20 181:19
   associated 41:20     179:3,8 181:10   B 4:8 5:2           243:15            183:9 196:19
     120:16 192:15      182:8,19 211:1   B-A-T-E-S          ball 77:22,23      212:7
     221:17 228:22      244:14 247:3      181:1             ballpark 41:5     batch 103:22


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0365
                                          Lee Rempel
                                                                                  Page 261

   Bates 99:1 100:2     166:24 168:9     bill 126:17         71:22 77:11       165:22,23
    100:2 114:20        169:18 170:19      244:18            81:2,11 82:11     171:15 174:11
    115:20 116:6        170:21,23        birth 130:5         82:24 90:6,7      178:9,17
    116:10 123:2        174:13 190:3     bit 8:3 11:19       91:8,9,17         186:20 191:18
    140:13 147:2        190:21 191:8     blank 143:14        94:14 99:12       200:22 201:12
    155:6 167:12        193:12 194:2,4   blocking 19:21      102:24 103:9      204:8,15,19
    179:23 180:24       194:10,11        board 56:15,21      105:8,14 106:4    206:11 207:5
    181:1 213:4         198:2,14 199:5     56:22 57:4,15     112:9 120:10      209:2 213:16
    226:2               201:4,11,12,21     57:16,21 58:1     163:6 165:21      213:23 215:21
   Bay 15:21            205:6 210:2        58:7,18,22        165:24 207:6      218:17,21
   BBB 186:3            212:11,14          59:16,24 60:2     212:3 221:10      220:10 221:9,9
   becoming 58:9        217:23 228:16      60:7,11,13        221:17 226:20     221:12,13
   began 46:8           229:9 232:4        61:1 71:11,18     226:22 244:15    Brett's 122:11
    203:24 252:9        234:16 245:24      71:20 72:3,9      246:2 252:10      219:18 221:12
   beginning 1:14     believed 73:10       72:15,16,20      Brad's 105:16     bring 72:2,9
    41:5 81:24        believes 19:20       73:13,17          105:23            84:22 180:19
    83:14 84:10         177:6            Bobbi 147:19       branch 15:19       203:6
    89:6 116:10       bell 211:18        body 247:2         branched 16:4     bringing 219:18
    137:22 153:9      benefit 224:8      bold 172:22        break 10:15,17    broad 1:22 2:14
    156:22 162:14     best 98:7,21       borrowers           10:20 74:1        26:4
    166:7,8,12          107:6,22 112:6     133:24 197:18     134:9            broken 186:16
    212:5 213:9         160:5 256:3        198:22,24        breakout 228:11   broker 82:13
   begins 74:9        better 28:21         245:8            breaks 10:14,16    84:11,18 85:3
    134:21 203:17       86:17 170:20     BOUGHRUM            238:17,19         85:6 88:3,6
   behalf 11:7        beware 91:5          2:13             Brenda 204:20      92:17 94:5
    117:17            beyond 31:24       bought 51:4        Brett 81:4,7,16    107:4 108:9,16
   belief 256:4         32:13,15 62:20     87:24 93:22       82:10,22,23       124:20
   believe 17:18        198:10 230:9       125:14 130:16     84:5 85:5 86:6   brokered 86:19
    20:4 21:4,9         249:12 253:11      131:6 160:1       87:13 88:3        87:14 124:15
    28:7 34:13,19     BHLD 188:21          174:2 177:14      91:17,19,20       125:16,21
    36:5,6,7 37:10      189:8,18 190:2     222:6 228:15      92:16 99:11      brokering 107:1
    43:9 54:9 62:5      190:3 229:12       229:2             104:20,23         108:3 125:2
    68:18 74:15         229:20 230:5     Bova 221:24         105:7 106:5      brokers 105:21
    85:9,10,12          231:4,8,21         222:2             114:21,22         107:12,22
    86:14 92:5          233:10,19        BPS 105:9,12        115:17,21         108:15
    95:7 99:18,21       236:14 237:13    Brad 29:3 34:15     117:14 119:9     brought 84:9
    100:14 101:12       239:5 240:22       35:2 36:7 37:8    119:18 120:8      113:11 215:23
    102:14 109:20     BHLD's 190:9         38:21 39:7        124:15 125:16    budget 30:18
    117:3 119:9         190:11             40:6,20 41:2      125:21 127:1,4   build 69:17 85:3
    126:24 133:17     bias 151:13          43:12,14,20       127:4,16,21       130:10,10
    134:6 138:22      bickering 63:5       46:14 47:10       128:17,19,24     building 117:23
    146:3,13,24       big 14:20 22:15      54:19 57:8        129:4,15         bunch 19:4
    147:11,12,14        128:5 152:20       58:6 60:7,11      135:23 136:4     bureau 196:15
    150:24 151:14       240:9              61:1 62:15        137:13 138:3     business 11:21
    151:21 153:18     biggest 77:13        63:3,17 67:8      153:18 155:17     11:23 13:4
    163:12 166:7        250:22,22,24       68:9,16 71:13     155:23 165:20     19:18 20:22


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0366
                                         Lee Rempel
                                                                                  Page 262

    26:5 53:21               C            69:4,16 70:3       32:17 79:4         19:3 44:3,11
    56:2 59:23       C 25:16 255:1,1      151:12,12,14       112:19 221:10      69:3 103:14,19
    60:12 103:17     calculated 95:15     151:20,22        cases 32:14 34:3     131:3 186:10
    103:17 106:6     call 12:3 15:17      152:1,4,18         58:12            cents 96:9
    217:18             15:22,24 16:2      153:20 167:13    cash 27:6,7,10     CEO 7:15 18:4
   buy 20:19 22:16     17:13,14 18:3      167:14,14          27:17 51:8         34:9,24 35:6
    23:20 24:3         18:6,8,9 19:3      168:14,21          52:18 84:10        43:12 44:20
    27:16 40:21        23:22 31:1         169:2,9,13,19      85:10 86:1         46:10 50:5
    41:16 47:11,12     35:19 36:2         171:4,10,10        96:5 117:22        77:11 142:5
    51:10 58:23        44:3,11 55:5,9     175:22 180:6       125:15 173:17      193:21
    84:9 85:16         55:12,24 69:3      183:14,18          175:17 204:11    certain 11:9
    86:9 95:22         69:23 70:2         184:2 199:19       208:6 220:3,19     12:9 166:24
    97:4,13,14         73:2 79:14,18      234:17             228:12,14          169:8 170:8
    98:4,17 107:20     89:19 103:14     campaign 69:18       248:3,3,3,4,10     246:16
    112:3 125:11       103:18 129:17      69:19,19           248:11,11        certainly 199:14
    132:7 175:13       131:3,18 141:3   can- 126:13          250:5,7,8,24     certify 255:5
    175:19 198:21      151:9,10 152:7   Cancelliere 1:15     252:11           cetera 14:8
    207:13 228:18      167:1,5,10         6:20 255:3,18    categories 191:4     19:23 30:18
    247:22 248:11      171:6,15,16,20   cap 32:1,15        categorize           35:15 51:19
    249:9,9            175:2 176:14     capable 133:17       192:11             52:4 55:17
   buyer 11:24         178:13,24        capacity 85:6      category 13:14       60:9 63:3
    20:18 27:23        184:2,19           124:19 128:4       77:3 78:22         68:14 70:11,23
    49:14,14 112:7     186:10,15        capital 7:16         188:5 189:3        71:19 73:6
    119:4 211:4        188:20,22          21:11 22:8,10      191:5 228:12       76:24 86:11
    214:1 215:2,2      189:10,11,12       22:15,20,22        233:19,19          89:22 98:3,9
    221:18             189:18 200:10      25:16,16 35:13     236:13             98:18 103:21
   buyers 23:21        217:3 220:4        35:14 61:21      caught 94:2          112:11 124:6
    84:18 85:1         222:1 224:9        76:7 144:3       caused 36:13         126:18 127:17
    202:7 212:3        225:19 232:22      224:7              217:6              130:5,13,24
    216:8              246:12 248:10    capitalization     cc 81:4 90:6         133:3 137:5
   buying 37:1,9       248:11,11          24:1             cc'd 81:7 102:23     153:20 157:19
    38:23 39:12        250:24           capitalized        CDBP 191:10          168:23 169:9
    40:6 41:21       called 69:3          74:24            CDDP 189:21          169:18 175:5
    42:14 51:4         72:14,15 95:2    capturing 188:3    CDP 190:1            186:14,17,18
    57:19 59:2         96:13 107:13     card 28:20         cease 189:3,5,22     190:17 197:1
    75:8 83:19         125:4,14 133:3     36:16,19           190:20 195:17      203:1 206:18
    87:15,18 93:21     151:3 153:22       230:21 244:1       195:24 196:4       208:12 225:3
    96:4,19 97:23      155:9 184:10     cards 13:3,5,5       196:17 245:2       230:3 231:17
    112:2 119:5        185:10 204:23    career 18:23       ceased 216:22        234:19
    135:9,12 158:8     209:20 210:20      224:1            center 15:22,24    CFPB 28:6
    160:3 170:9        225:1 228:13     careful 71:2         16:2 17:13,14    Chabot 228:21
    205:24 206:24      228:20 240:22    carefully 38:1       18:3,6 35:19     chain 80:19,21
    208:13 223:24    calling 40:1         254:1              36:2 55:5,9,13     82:7,21 85:8
    228:22             70:18 79:20      Carrie 156:6         55:24 188:20       89:8 115:20
   buyout 62:11        90:16 241:18     carry 33:20        centers 12:3         155:18,19
                     calls 19:5 32:7    case 8:16 25:17      15:18 18:8,9       156:20 203:24


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0367
                                            Lee Rempel
                                                                                       Page 263

     204:18 213:10     Charlie 248:15      coded 227:3         collective 151:12     95:10 123:22
     221:8 237:18        249:23            codes 188:12        collector 16:17       132:15 138:23
   challenge 60:13     chart 4:11 49:19      190:24              21:3,5 63:9         185:7 227:10
     61:7                61:11 67:2,19     coin 228:17           64:18 69:23       comments 8:8
   challenged 61:1       69:11             collateral 23:15      70:11 72:23       commission
     63:7              charts 89:24          77:2                73:4 79:7           255:19 256:22
   challenges 20:16    Chase 13:9          collateralized        151:13 159:10     commit 170:14
     21:18 22:7        check 33:24           76:21               173:17 175:24     committed
     31:5,9            checking 101:8      collect 27:9 65:5     186:17 193:11       30:10
   challenging         Chicago 2:19          69:6 79:10,11       193:17 194:7      committing
     20:11 58:9        chief 17:5 18:11      144:15 199:1        195:5 205:19        112:4
   chance 49:3           62:2 211:14         215:3 230:12        205:21 219:22     common 49:10
     101:16 139:11     child 120:18          230:16              223:5 231:8,12      49:11 84:17,19
   Chandler 17:22      choice 29:1 40:7    collected 12:11       231:20 232:9        90:4 108:18
     55:5              circumstances         12:19 13:2,11       232:14 241:15       112:1
   change 28:16          97:22               31:23 32:14         241:16,22,24      Commonwealth
     65:23 136:9,22    City 21:19            133:3 232:7         242:2               1:2 6:15 7:13
     190:24 203:8      Civil 1:4 6:10        244:24 251:7      collectors 44:4     communicated
     254:5,6,8         clarification         251:18 252:12       68:23 69:22         220:7
     257:2               25:15 26:2        collecting 36:2       73:7,9,10         communicating
   changed 22:20         129:22 161:23       42:2,18 87:18       103:16 144:14       81:1 155:17
     28:6 57:4           186:11              134:1 176:8         173:20 174:5        175:8
     139:21 141:13     clarify 9:17 30:7     197:14 198:5        175:13 194:15     communicatio...
     147:2 182:11        38:12 43:22         201:19 205:23       194:17 195:1        189:4,6 196:1
     218:1,2             53:3 69:9           230:7,15,20,23      196:19 200:10     companies 28:7
   changes 20:13         135:19            collection 12:3       201:20 229:22       52:9 144:1,4,8
     20:18 29:7        clarity 48:4          16:21 18:18,21    column 188:13         221:16 224:2
     66:4 136:8        class 26:6            19:9,17 29:13       242:13 243:21       224:12 247:23
     137:15 254:3      classified 229:19     54:3 55:13          254:4             company 7:16
     254:12            clause 29:9           73:18 85:19       combined 238:9        11:19 12:8
   changing 65:3       clauses 202:20        86:18 90:21         251:5               15:15 16:2
     173:17            clear 9:14 14:12      129:23 162:19     come 10:21            17:4,8 18:2
   characterizati...     17:20 25:18         163:14,24           27:14 51:3          21:21 23:2,3
     110:3,5 111:12      40:1 93:11          169:17 181:20       53:23 71:18         24:20 26:13,23
     121:12 179:2        101:4 177:4         188:19 189:9        86:5 120:10         30:18 31:6,17
   characterize        clearly 137:3         192:9 196:10        126:19 127:3,4      33:3,4,5 34:1
     222:17              246:17              196:12 211:3        142:9 148:18        34:14 35:20
   charge 30:8,10      Click 248:4           214:7 216:15        188:3 236:2         36:17 37:9
     41:17 85:9,13     close 44:21           221:23 222:1      comes 221:14          38:22 40:5
     85:21 124:11        217:13 226:10       226:24 234:17     coming 24:2           42:23 45:2
     125:5 130:4       closed 114:9        collections 19:3      27:7,8 71:24        48:16 50:3
     136:8               213:24 236:14       39:20 44:3          90:20 91:10         55:1 60:8
   charged 11:24       closing 104:7,8       68:24 86:17         99:11 103:1,17      61:14 62:10
     12:2 89:20        CNT 243:3,4           193:24 196:3        142:2 147:3         67:4 69:5
   charging 89:17      code 195:8            222:9 252:23        226:14              73:19 74:20,23
   Charles 122:7         229:13              252:24            comment 10:8          75:24 76:2,14


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                           App. 0368
                                           Lee Rempel
                                                                                   Page 264

     81:12 82:24         225:13           concerns 60:1       13:22 14:10        243:24
     92:14 149:12      complete 11:3        138:6,18          25:20 33:15      consumer's
     151:3 162:22        150:15 171:3     concluded           38:8 52:3 70:6     224:24 231:15
     163:5,14 177:6    completed 47:9       253:22            166:12 236:23      231:23 232:1
     199:22 209:20       173:23           concludes 74:3      241:20           consumers
     209:21 210:17     completely           134:15 203:11   considered           32:13 41:17
     210:21 222:7,7      236:10             253:18            12:19 13:18        70:15 98:16
     222:8,8 224:5     completing         conclusion 32:8     31:18 40:7         175:2,14
     224:11 226:8        180:2              142:10 199:19     189:23 248:21      176:13 189:12
     233:1             compliance 5:16    conduct 50:24     consistent 40:17     204:7 220:2
   company's             39:22 46:4         222:1 223:3,4   consumer 12:1,2      230:17 240:11
     11:21 25:1          50:15 51:18,22   conducted 50:4      12:7,9,12 13:3     245:15
     27:19,20 40:13      51:22 59:17        146:5             13:3,12,16       contact 81:5
     88:7 196:9          71:10,10 72:7    conference          14:6,21 16:5       135:22 143:15
   compare 126:16        72:14,20 73:13     54:10             22:9 25:11,17      145:22 150:6
   comparing 14:9        141:3,6,7,8,17   confidence 20:5     25:22 26:6,10      160:23 161:5
   competent             141:21 146:22      171:8             36:15 37:4         161:20,24
     254:18              148:20 149:11    confident 202:8     39:11 45:3,14      162:2 198:22
   complained            152:9 164:24     confirm 8:1         57:9 58:19         198:24 209:21
     220:16              165:8 166:5        11:12 15:10       59:10 65:8,9     contacts 225:9
   complaining           168:10,14,21       74:21 104:23      66:9 69:4,5      contain 255:13
     197:19              169:12,20        confirmed           72:6,10 78:6     contemplated
   complaint 71:19       170:16 171:9       213:24            79:12,15,19        83:6
     72:11,22,23         172:15,22        confirming          80:2 87:9,15     content 131:7
     149:8,12 152:8      178:5,8,13,24      82:11,23          98:2,7,8,10,21   contents 40:12
     152:20,22           180:6 181:15     confused 60:23      131:8,12,19      context 87:12
     175:12 185:19       187:24 188:4       98:9 228:10       132:1 149:9        118:18 184:14
     186:3 188:7         191:13,15,17       232:12 244:3      175:4 176:6,8      212:1 251:8
     193:5,21            192:12 195:10    confusion           186:3 192:3,4    contingent
     195:24 196:2      compliant 20:4       161:17            192:24 193:10      212:6
     198:1,7 200:22      167:11           connect 100:16      193:18,18        continue 21:9
     219:18 220:6      complicating         242:19            194:8,9,19         27:13 170:17
     220:15 221:9        19:24            connected 79:17     195:15,16          234:8 237:17
     222:22            complies 49:2        101:14 178:5      196:7 198:7,13   continued 3:1
   complaints 32:2     computer 70:22       246:21            204:24 205:2       36:16 37:19
     72:2,4,5,6,8,10     132:4 184:7      Connecticut         210:4 219:21       170:22 234:21
     148:23 171:3      concentrated         21:20 31:7        219:23 220:8       236:1
     175:23 183:19       138:11             45:13             223:9 224:18     continuing 27:9
     185:10 186:13     concern 28:11      connects 110:7      225:8 229:24       101:2 115:15
     188:3,10,10         41:12,13           133:18            230:16 231:3,8     252:15
     191:6 195:21        173:12,13        consent 32:11       232:21,22        contract 29:3
     197:18,23,24      concerned 43:8     consequence         234:4,18,21        30:12,21,23
     198:12,16,17        138:8              159:3             235:7,22           51:11 92:15
     198:19 199:7      concerning         Consequential       236:21 241:17      96:13 97:3,18
     199:11 204:7        203:5 222:22       159:9             241:18,23          100:20 119:18
     204:10 220:8        231:21           consider 12:15      242:1,1,3          127:20 142:5


                                  WWW.KLWREPORTERS.COM
UNSEALED
                                          App. 0369
                                        Lee Rempel
                                                                                 Page 265

     146:7 151:8      122:19 123:22      229:15 231:9     cradle 224:9         236:5 246:7
     153:10 155:12    142:23 143:14      232:19 233:23    Craig 204:21       cut 247:1
     155:13 159:15    155:7,9 187:10     240:17,22,24       205:3,5,7,10
     166:14 190:16    187:12             242:24 243:9       209:21                   D
     195:12,16      corner 48:11         244:4 245:15     create 133:22      D 4:2
     203:2 208:11     80:16 140:13       255:13 256:3       194:20           daily 90:21
   contracted       corporate 15:16    correctly 111:4    created 73:17      data 65:10
     81:12 83:1       55:8               168:12             75:6 183:21,24    129:16 132:8
     84:13 151:3    correct 32:4       corresponding        214:22            132:11,20,20
   contractors        37:17 44:19,22     121:23           creates 224:16      132:23 176:17
     150:15           44:23 45:18      cost 33:12 65:23   creating 19:22      177:1 181:20
   contracts 28:16    49:16,17 50:9      65:24 66:1,4     credit 3:10 7:17    181:20,20
     29:10 40:7       54:15,16 55:3    counsel 6:18 7:4     11:8,22 12:21     183:10 226:14
     68:10,11,11,12   75:1 82:1 89:6     7:12 40:4,13       13:5,7,8,12      database 186:16
     94:5,22,24       90:3 92:7,22       43:5,10 58:2       14:1,2,13,19     date 6:11 55:19
     95:7,22 96:18    93:14 95:20        72:13 95:5         16:7 22:14        57:1 110:14
     96:23 108:5      96:10,11,19,23     120:12 161:15      23:8,9 25:6       114:11,12
     126:12 127:13    97:2 98:8          177:2              28:8,20 29:4      124:5 130:5
     127:15 128:13    101:22 103:1     count 55:20          29:23 30:11,16    144:1 155:8,9
     131:19 144:11    104:9,18,22      counterpart          33:19 36:19       166:24 179:19
     144:17,18        106:20 107:8       94:5               38:2 48:21        185:2 240:6,8
     145:16,21        109:8 110:22     counts 56:5          49:12 50:8        241:3 254:9
     151:23 170:7     111:1 115:13       70:10              51:7,10 58:24    dated 101:17
     202:21           118:9 119:15     couple 22:4          87:9 130:22       123:15
   contractual 79:2   123:16 124:2     course 10:15,17      145:3 195:22     dates 130:5
   contractually      125:12 126:20      12:12 13:1         196:15 201:14     136:9
     27:15 129:1      130:6 143:5,11     14:7 16:3          230:21 244:1     dating 57:5
   control 255:12     143:17,20          21:10 22:19      creditor 92:10     DAUGHERTY
   controlled 60:8    144:16 145:9       29:18 30:24      creditors 84:17     3:8 16:10
   convention         145:10 153:1       31:17 33:13      criteria 35:2       22:17 24:12,17
     212:3            157:12 161:7       34:13 50:11,12     57:9              25:13 26:17
   conversation       163:3,8,9,11       115:12 118:19    CRNT 243:6          28:3 30:4
     43:14 58:21      163:16 165:9       124:8 148:18     Cross 212:24        31:10 32:6,19
     60:4 175:24      165:10 166:2       182:12 195:3     curious 66:8        33:9 34:10
     193:10           180:7 181:18       200:19 224:1       132:8,19          35:10 36:3
   conversations      181:22 182:6,7     225:2              157:22 220:24     37:5 38:10,24
     42:23 43:11,20   182:15,24        court 1:1,15 6:9     221:4             39:13 40:9
     57:7,13 169:16   183:5 191:20       6:19 8:10,19     current 17:3        42:5 43:2 45:4
   Cooper 221:22      191:21 192:1       9:8 219:12         75:8 114:16       45:16 46:1,16
   coordinate         197:12,16          254:21 255:3       174:15 227:19     49:21 53:1,12
     68:10            199:24 204:9     courtroom 8:21       233:24 234:3      57:23 60:15
   copied 183:11      204:17 214:10    covered 11:16        243:1,2,3,3,15    62:19 66:14
   copies 116:14,22   214:20 216:5       118:8 154:9        245:16            67:12 71:14
     159:18 182:21    216:23 219:19      166:17 225:16    curves 64:24        73:22 78:10
   copy 5:10,11       219:20 227:3     covering 242:7     customer 213:18     79:22 81:18
     112:19 121:5     227:10 228:1     covers 227:2       customers 87:13     82:2,14 84:1


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0370
                                      Lee Rempel
                                                                               Page 266

    87:1,22 88:11     222:10 223:11    30:17 35:21       244:5 245:5,6      42:1 64:23
    91:14 92:2,19     224:21 227:4     36:19 37:4        246:1 247:4        65:12 129:20
    93:1,10 95:4      227:16 229:7     39:11 45:3,14    decided 35:21       149:11 151:11
    96:20 97:7,15     230:8 231:5      45:24 49:14,14   deciding 47:11     depending
    99:13 100:1,7     234:10,24        51:4 54:21       decision 42:13      176:23
    100:12,22         235:4 236:6      57:10 61:22       42:22 44:14,16    depends 66:17
    101:23 103:2      237:3 238:1,10   66:9 69:6 75:7    44:17 59:14       deponent 6:18
    104:10 106:8      239:6,8,21       79:5,13,21        73:11 217:17      deposed 7:22
    106:21 107:9      240:14 241:6     80:4 81:6,9       219:3,4 226:23    deposing 254:20
    108:11 110:2      243:5 245:9      84:15,18 86:19    246:2,4,5,9       deposition 1:11
    110:16 111:11     246:23 247:12    87:16 90:1       decisions 21:10     6:8,13 9:2 11:2
    114:6,24 116:4    248:16 249:11    91:22 107:1,13    61:2               25:15,23 62:21
    117:11 118:10     251:1,12,20,23   108:4 112:7      DeCray 163:7        67:14 125:8
    118:23 120:11     252:16,20        113:22 119:4     defendant 2:10      230:9 245:17
    121:11 122:13     253:10,16        131:8 136:16      11:8               249:12 253:11
    123:5,10,23      David 1:16 6:6    137:23 138:7     Defendants 1:6      253:18,21
    124:21 125:6     day 10:17 35:14   138:13,18        defer 179:24        254:1,2,10,14
    125:18 128:6      85:9 130:9       144:15 155:19    define 222:20       254:23 256:1
    128:21 131:9      136:16 148:22    157:11 158:8     defined 25:22      depositions
    132:24 133:11     196:19,19        188:5 191:8      definitely 201:3    47:18
    134:4,10          207:5,5          192:6 194:4,12   definitions        describe 11:21
    136:18 140:3     day-to-day        196:14 199:3,6    70:24              78:20 196:3
    143:1,18          21:24 22:2       201:22 202:4     definitively       described 7:24
    144:21 145:17     44:9,10          202:11,11,16      34:17              34:7 37:23
    148:14 149:21    days 86:17        202:18,21        degree 61:6         45:23 77:17
    154:23 156:15     137:2 143:24     203:6 205:23     Delaware 91:13      109:21,24
    156:23 158:21     165:9 254:22     206:2 207:13      92:16 94:17,21     144:13 166:5
    159:7,22         DC 3:4,9          209:20,24         96:3 97:3          229:14
    160:10 161:1,6   deal 21:21 55:22  210:1,4 212:3     220:20            describing 41:1
    161:11 164:6      62:7 83:6        216:8 219:11     deletions 101:9     46:11 56:19
    164:21 166:19     104:8 173:24     222:5 223:8,9    delinquency         78:20
    167:17,22         178:7 196:19     223:16,24         136:10 137:1      description 4:10
    168:16 170:2     dealing 53:20     224:13 230:11    delinquent 12:5     5:4 25:9 75:22
    171:12,24         88:9 118:2       230:16,22         230:6              83:17
    172:8 174:19      169:17 219:11    236:22 240:9,9   deliver 94:5       descriptions
    177:2 179:1      dealings 106:20   240:13 242:14     107:5              34:22
    182:16 183:20     168:6            242:23           delivered 92:16    designed 73:13
    197:8 198:9      deals 125:2      debts 89:20        119:19 122:16     desist 189:22
    199:18 200:2     dealt 44:9 87:21  175:18 176:15     122:18 142:6       190:20 195:17
    200:24 202:13    debt 11:23 12:24  247:19            146:24             196:4,17 245:2
    205:14 207:9      14:21 18:17     deceased 98:18    delivering 120:9   detailed 49:19
    207:17 209:11     19:8 20:18,24    130:13            129:15             52:10
    210:5,12 213:3    22:9 23:11,15 December 83:12      delivery 126:10    determination
    213:7,13          23:20 24:2,8     83:14,20 104:7   Delray 221:22       44:24
    214:11,16         24:10 26:6,11    105:5,6 108:23   Denise 213:18      determine 158:7
    218:24 220:11     27:4,14 28:10    108:23 215:20    department         determined


                               WWW.KLWREPORTERS.COM
UNSEALED
                                     App. 0371
                                          Lee Rempel
                                                                                   Page 267

     115:8              21:1,8 224:17    discovery 48:5,9     25:19             109:13 115:16
   determines 97:4      225:1              144:2 246:15     District 1:1,1      115:23 116:2
   develop 21:5       digits 14:14         246:16,19          6:9,9             116:15 117:16
   developed 171:8    Dilbeck 205:7      discuss 54:2       DIVER 2:2           123:20 138:5
   developing 20:2    diligence 4:12       225:20           division 16:18      142:4 143:17
   development          5:19 33:6        discussed 34:3     divulge 40:12       147:1 153:20
     64:15 99:8         38:21 45:22        58:18 139:24     document 47:22      154:12,22
   dial 69:12 70:12     49:13,13,15        140:1 158:24       48:5,18,23        161:4 178:4
   dialer 69:14,18      50:3,4,7 51:9    discussing 25:12     49:6 73:21,23     180:21 203:4
     69:20 70:1,8       52:12 53:24        135:21 136:4       74:14,18 75:5     219:11
     70:20 71:1         74:15 209:6,19     164:24 206:12      80:6,14 82:19    DOCX 183:3
     152:7 183:18     direct 79:6          212:4 249:3        90:22 95:2       doing 34:1,14
     184:2,2,3,10       133:15             251:19             98:23,24          38:22 49:12,14
     184:14,17        directed 226:20    discussion 25:4      100:21 102:12     51:15,16 53:8
     185:6            directing 133:12     28:12 57:17,22     102:15 103:3      107:2 120:8
   dialers 69:16        226:21             60:19 81:8         105:4 109:2       122:4 125:12
   dialing 70:14      direction 28:9       135:8 136:23       110:9 111:12      130:1 137:8
   Dick 61:13           29:15 42:10        179:20 180:5       112:17 120:7      150:18 157:11
   difference 190:1     49:15 63:6         194:17 217:11      120:17 121:4      169:7 214:7
     191:11 210:23      82:8 255:12        244:18             122:5 123:18      216:15 227:11
     211:2 244:23     directionally      discussions 43:5     124:1 135:3       227:14
   different 12:12      109:10             43:7,9 57:15       141:15,16        dollar 96:9
     13:11 23:8       directly 53:10       58:5,5,23 59:1     142:8,11,19,23   dollars 83:7,8
     28:13 31:13        54:11 98:3         59:3,5,14,16       157:5 161:13      228:7 237:23
     55:2 71:1          117:7,16 127:3     59:21 61:4,8       162:14 163:19     238:8 239:3
     77:24 86:4         127:17 152:18      61:10 107:16       164:19 166:20     240:13,20
     92:10 93:20        154:4 198:13       157:16 165:7       166:23 178:6,6    243:14 252:19
     98:19 105:22       225:16             246:9              182:10 183:2     domestic 18:8,9
     107:21 112:12    director 17:12     disorder 10:24       183:22 203:22    dot 28:6
     143:13 149:4       18:5 38:18       displayed            208:20 212:22    Doug 221:20
     149:15 155:5,9     64:3,10,12         244:12             213:5 214:12     draft 68:10,11
     162:3 173:22       67:2             dispute 188:5        233:15 241:7      120:3,4,9
     174:6 176:15     directors 56:15      189:22 190:11    documentation      drafted 73:18
     176:19 185:14      56:22,23 71:12     190:13 191:7,7     99:8 113:15       121:1
     188:10 190:11      71:18              191:9 194:13       117:7 148:23     drafting 120:8
     190:22,23        directs 10:2,11      194:14 195:8,9   documented         drive 186:1
     191:23 193:2     disagreements        195:24 196:4       34:18 39:3        209:8
     215:1,16 224:7     62:18              196:10,13          46:5,22,22       driving 185:24
     224:17 229:5     disc 131:23          200:14,16          47:3 141:8,11    drop 152:18
     237:9 240:12     disclosure 152:3     245:1              186:14 198:19    dropped 128:15
   differentiate      discontinued       disputes 192:5     documents          due 4:12 5:19
     39:7               171:15             196:17,22,24       47:15 48:8,15     33:5 38:20
   differently        discover 46:13     disputing 98:2       49:8 68:5         45:22 49:13,13
     39:17 112:17     discovered           192:20 199:11      69:23 74:16       49:15 50:2,3,6
   differs 131:15       46:19            distinction 71:8     99:20,23 100:6    51:9 52:12
   difficult 20:20    discovers 96:18    distinguish          101:5,13          53:24 74:15


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0372
                                        Lee Rempel
                                                                                 Page 268

    170:24 179:19     226:14,17          184:18,22       Enterprise            89:22 98:3,9
    209:6,18          233:17 237:18      193:11 196:7      250:19              98:18 103:21
   duly 6:24          239:12 241:1       214:6 232:21    Enterprises           112:11 124:6
   dumped 153:17      241:12 244:13      236:11 242:1      250:19              126:18 127:17
   Durham 80:24       244:16 246:1       245:16 247:18   entirely 110:6        130:5,13,24
    81:11             246:24 247:2,2     251:4           entities 72:17        133:3 137:5
   DVD 74:3,10        247:5            Elastic 228:4       146:12              153:20 157:19
    134:15,22       e-mails 4:13,14    electronic        entitled 64:2         168:23 169:9
    203:8,11,18       4:16,17,18,20      126:14,16         110:10              169:17 175:4
   dwindled           5:9,13,17,18       127:21 128:5    entity 75:4,6,8       186:14,17,18
    217:12            5:20,21,22,23      129:3 131:22      76:5,18 158:24      190:17 197:1
                      5:24 80:19         195:12            191:20,23           203:1 206:18
           E          102:23 103:6     electronically      207:1 211:4         208:11 225:3
   E 4:2,8 5:2        104:13 108:24      131:23          entries 187:23        230:3 231:17
     255:1,1          117:14 121:23    Elevate 125:14    entry 189:20          234:19
   e-mail 5:6 80:21   156:2 165:14     elevation 18:4    environment         ethical 20:3
     80:23 82:7,10    217:24 237:7     eligible 69:2       20:8 29:16        evaluate 33:17
     82:20 83:11    earlier 27:17        232:7             58:8 222:18         34:3
     84:8,12 85:8     51:12 52:17      Elsey 213:22        224:17            evaluation 34:20
     85:23 89:2,7     53:15 54:17      eluded 45:20      equivalent          evaluations
     89:12 90:6       91:20 117:8,19     225:15            142:11,23           34:14 45:23
     92:23 93:4,12    140:12 153:10    Emmerich 67:3     errata 254:5,7,9      47:8 64:18
     93:15 105:5      159:1 202:17       67:4 204:16       254:13,19         eventually
     109:2,8 110:7    207:4 221:2        221:15            257:1               119:14 154:8,9
     110:14 112:18 early 21:7 35:23    emphasizes        error 46:15           213:22
     113:13,18        50:13 68:21,21     235:17            124:2             everybody 28:11
     114:11,12,22     68:23 75:7       employed 6:7      escaping 218:2        60:10 90:19
     115:16,19,24     85:13 86:7,14      64:9            ESQUIRE 2:3,3         171:17 225:3
     116:5,7,11       102:14 117:21    employee 73:4       2:8,13,18 3:3,3   exact 34:17
     119:8,10         153:9 166:9        150:14 163:7      3:8                 55:19 57:1
     120:16,18      Eastern 1:1 6:9      205:7           essentially           60:4 100:17
     135:5,11,14    easy 22:1 158:5    employees 16:24     133:12              116:16 170:11
     137:14 140:1     215:5              63:1 77:17      established         exactly 41:10
     153:19 155:3   educate 80:1       Encores 224:5       156:22 241:24       59:4 61:9 76:4
     155:16,16,18   effective 143:24   ended 32:12       establishing          86:7 128:19
     155:19 156:11 effectively           44:6              83:20               147:18 188:2
     156:17,17,20     144:14,19        ends 183:2        estimated             202:23
     157:15 164:18    152:23 227:19      200:14            179:19 245:6      EXAMINATI...
     164:24 165:18 efforts 169:7       endurance         et 1:6 6:17 14:8      7:6
     165:20 168:19    199:21             10:15             19:23 30:18       examined 6:24
     170:12 181:8   eight 12:17        energy 103:21       35:14 51:18       example 9:7
     181:12,23      either 15:23       engage 12:3         52:4 55:17          50:24 69:21
     191:19 201:6,7   40:13 45:15      enhanced 45:22      60:9 63:2           98:12 151:24
     203:24 206:9     50:10 116:1      ensure 141:22       68:14 70:11,23      170:22 185:17
     207:1 208:4      127:13 148:13    enter 101:20        71:19 73:5          188:4 192:3
     214:14 226:7     156:7 165:4      entered 192:7       76:24 86:11         229:23 232:3


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0373
                                          Lee Rempel
                                                                                   Page 269

   examples 128:13      203:14,21          148:19 166:15     159:19,19            123:15
   Excel 182:13         206:5 208:16       179:14,15         166:4 196:8       federal 8:21
   exception            209:4,7 212:18   expected 30:13      231:2 232:16         28:14 141:11
     125:13             215:9 219:6        49:24 50:1        234:8                151:1
   excited 103:16       225:17 242:6       66:5 141:5      factor 169:5        fee 106:5 144:12
     103:22           Exhibit-73           150:22          fail 184:17 185:6      235:9
   exciting 60:12       110:17           expects 90:7      fails 184:2,4,11    feedback 138:3
     103:18           Exhibit-75         expensive 36:20     184:14            feel 63:9 68:8
   exclusively          114:3            experience 60:9   failures 19:16         138:12 170:19
     118:21           Exhibit-76           108:7           fair 36:22 71:21       196:7 202:5
   execute 103:7        114:19           experienced         78:18 88:14          225:11 232:11
     111:24 126:12    Exhibit-79           21:2              135:15 249:1      FELDMAN 3:8
     128:11 208:12      122:22           experiences       fairly 90:17        felt 29:15 180:19
   executed 68:18     Exhibit-82           86:16             136:7 138:16      fence 107:17
     115:22,24          142:22           expertise 84:23     181:11 217:4,5    FFW 233:11,21
     116:20 122:19    Exhibit-84           138:15          fall 200:15         FFWD 188:16
     123:18,20,21       161:19           expires 29:6      familiar 72:16         188:17 189:17
     128:12 142:20    Exhibit-85           255:19 256:22     77:6,20 80:19        237:12,15
     153:16             161:8,24         explain 9:16        96:14 140:21      FICO 130:22
   executing 122:4    Exhibit-98           31:8 41:15        144:4 147:20      field 18:18 194:7
   execution 5:10       226:3              72:19 164:18      147:21 156:5,9    figure 177:1
     19:22 121:5      Exhibit-A            178:22 191:10     168:6 182:9          194:19
     142:23 155:7       166:14,18        explained 10:2      184:13 185:12     file 23:15,20
   executive 17:5       171:9              29:19 163:12      185:18,21            27:4 126:12,16
     18:12 63:15      exhibits 113:1,4     229:11,17         186:7,8 187:22       126:18 127:21
     77:17 136:24       119:21 154:15    expressed 60:1      188:13 204:4         128:14 129:16
     157:16             225:22           extent 101:3        209:22 211:16        129:17,17
   exhibit 4:10 5:4   existed 39:5         159:17 171:7      248:19 250:1,4       130:3,6,9,11
     6:2 11:13        existence 11:23    eye 62:16,16        250:6,16             130:19 133:7
     47:22,24 48:4      23:3               73:7,8          far 39:7 43:7          133:22 235:18
     54:23 56:6       expand 55:20       eyes 136:12         61:9 73:16           244:14 246:17
     74:6 80:10       expect 18:22                           75:1 118:15          247:6
     88:21 89:1         65:5 106:12,15          F            124:24 125:1      filed 41:18 43:17
     90:1,24 91:6       116:9 146:8      F 255:1             157:17 186:19        43:19 58:12
     99:3,22 100:13   expectation        F-L-O-C-K           217:9 236:1          98:16
     101:9 102:18       26:12 29:24        76:11             244:20            files 126:8 128:5
     104:1 109:16       65:12,15,22      F-R-I-E-D-L       Fargo 13:9             128:17 246:21
     115:5 119:17       88:8 108:9         211:17          fashion 70:4,5      filing 254:14,22
     134:18 135:1,2     118:13,14        face 95:23          79:18 85:18       fill 152:21
     139:7,12           122:9,12,16        244:21,21       Fast 248:3             218:20
     142:14 154:19      130:4 141:24     face-to-face      fate 73:12          filters 244:17
     162:8,13           154:6 160:14       146:11 150:6    Favel 147:19        final 5:11 155:9
     164:14,20          169:4 193:22     facilities 23:8   feasible 98:8       finance 1:5 3:6
     177:23 178:7       200:9,13 242:2   fact 108:2        February 114:9         6:17 7:14
     180:9 181:4      expectations         119:14 124:10     115:18 120:4         22:10 24:8
     187:1,5,7          51:22 65:22        133:17 135:17     121:7,15,16          26:1,11 42:16


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0374
                                         Lee Rempel
                                                                                 Page 270

    42:20 48:9,13    Finance's 92:17       146:10 155:7     focus 12:6 21:23   106:22 107:10
    48:21 49:20        117:5               155:11,22          25:3 36:21       108:12 114:1,7
    50:4,7,14,14     financial 20:12       157:13,14          44:2 53:15       115:1 117:10
    50:21,22 51:5      21:16 24:7          162:19 165:19    focusing 19:23     117:12 118:11
    51:14 52:19,23     74:18 75:4,22       173:4 180:17       93:8 223:6       118:24 120:12
    53:8 54:6,11       75:23 76:9,12       188:4 189:21     folks 23:9 28:19   121:10 122:14
    54:15 64:22        144:3 155:14        191:14 192:4       44:11 51:2       123:11 124:22
    68:5 74:17         158:12,18           209:6 220:20       84:23 146:18     127:6 128:7,22
    79:17 80:8         159:11 210:20       225:7 226:4,11     146:20 153:12    131:10 132:14
    81:1,12 82:1       211:4,14 214:2      227:14 233:18      153:13 169:10    136:19 140:4
    82:12 83:2         214:10 215:22       246:12 252:10      201:13,15        143:2,19
    84:14 86:1,21      221:22 250:3     FIS 151:4             211:19           144:22 145:18
    87:19 89:5         250:18           five 14:7 20:10     follow 82:10       148:15 149:22
    91:10,22 93:22   financing 21:13       20:16 23:7         235:8            149:23 150:19
    99:9 102:7         76:15,17            24:4 41:19       follow-up 22:5     158:22 159:8
    104:9 106:6,7    find 36:20            151:15 156:16    following          159:23 160:11
    106:11,16,19       165:16 195:13       210:19 237:23      215:14 225:4     161:2 164:7
    107:4,6 108:4      224:24              248:20             254:7            167:18,23
    117:8,22         fine 9:15,18       five-page 156:17    follows 7:1        168:17 170:3
    124:20 125:15      11:18,18 63:23   flip 63:15 64:2     foregoing 255:6    171:11,13
    126:20 135:3       71:23 78:17         71:8               255:10,13        172:1,7,9
    135:18 136:17      88:19 94:12,13   Flock 76:8,11,12      256:1            174:20,21
    139:1 142:3        95:19 116:4,20   floor 2:9 6:14      forever 224:10     175:9 182:11
    145:8 146:15       156:8,10            169:17 188:23    forgotten 237:20   188:6 190:20
    147:6 153:7        157:22 158:4        189:7 192:9      form 14:3 16:11    190:22 191:8
    155:18 156:2       165:17 172:12       195:9 226:24       22:18 24:13,18   192:16 194:14
    156:11 161:22      191:2               229:13 245:1       26:10,18 28:4    197:9 200:3
    162:4 167:16     finish 10:9,20     flow 23:23 27:3       30:5 31:11       201:1 202:14
    168:8,11,15        219:16              27:6,11 29:4       32:20 33:5,10    205:15 206:20
    169:13 171:8     fired 62:12           29:17,21 30:2      34:11 35:11      207:10,16,18
    171:14 173:12    fires 19:22           30:9,24 31:1       36:4 37:6        209:12 210:6
    173:14 174:11    firm 116:13           68:12 83:13,18     38:11 39:1,14    210:13 213:14
    174:13,17        first 6:24 11:5       99:17 100:20       42:6 45:5,17     219:1 220:12
    178:9,17           13:15 22:21,24      100:21 101:11      46:2,17 49:22    222:11,12
    181:17,20          23:1 49:1           101:20 102:14      52:20,24 53:2    223:12 224:22
    184:22,23          54:24 80:23         102:24 104:8       53:13 60:16      227:5,17 229:8
    186:4 191:18       81:23 82:7          104:12,14          66:15 71:15      231:6 234:11
    197:7 200:21       86:5 91:12          108:22 109:14      78:11 79:23      235:1 236:7
    201:15 204:1       92:15 93:14         109:21,23          81:19 82:3,15    237:4 238:2,11
    207:13 213:12      94:16,20,20         111:7,16,20,23     84:2 87:2,23     238:13 239:7,9
    219:18 220:1,4     96:3 97:2           112:5,10           88:12 91:15      239:22,24
    220:10,15,22       102:13 105:4        113:23 114:21      92:1,3,18,20     240:15,23
    221:4,7 239:3      110:23 111:2        115:8,11 118:5     95:5 96:21       241:4,8 245:10
    239:20 240:10      112:3 119:11        118:9,19 123:9     97:8,16 99:14    247:13 248:17
    251:10,15,18       122:23 124:3        135:10             101:24 102:9     249:4 251:2,13
    251:24 252:13      137:17 146:4     flows 27:14           104:11 106:9     251:21,22


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0375
                                          Lee Rempel
                                                                                 Page 271

     252:14,17        framed 176:24       243:22,23         153:8,11 154:4     47:21 48:7
     254:3,6          frank 28:6          245:12,18,24      155:23 160:23      52:2,6 56:8
   formal 37:24       fraud 197:1                           161:4,21 162:5     61:6 66:10
     39:3 101:20      Friedl 211:17              G          162:6 168:5,5      73:20 75:16
   formally 34:12     front 20:14        G-U-A-D-A-G... give 14:23 54:2        80:7 86:10
     57:3               29:14 48:12        212:14           54:3,6 102:15      90:14 91:12
   format 130:3         138:11 186:9     G-Y-L-L-I-N-G      139:14 149:3       94:23 95:22
   former 7:15          254:15             61:24            154:19,21          101:1 104:6,22
     35:6             Frontier 204:22    gal 147:12         192:3 249:24       108:10 112:21
   forms 37:3 45:3      205:12,19,21     Galleria 209:8   given 74:13          112:24 115:14
   forth 136:3          205:24 206:17    game 141:20        169:21 170:5       119:18 129:1
   forward 27:3,13      206:22 207:7     GAP 65:2           173:23 256:2       132:6,16
     29:4,17,21         207:14 210:24    gather 75:23     gives 74:19          136:10,13
     30:2 50:21         211:3,19 212:6   general 7:13       221:19 251:8       138:14 140:12
     68:12 83:13,17     212:11 214:2,5     41:4 42:1 58:2 giving 11:2 42:2     154:21 159:4
     91:10 99:17        214:7,10,21        82:6 131:11      55:1 195:2         162:12 181:10
     100:20,21          215:6,22 216:3     150:2 169:5    glance 160:19        187:19 193:1
     101:11,20          216:6,12,15        174:8 179:9    Global 218:4         193:19 198:3
     102:13 104:8       217:19 218:1,2     223:24         go 10:10 28:10       199:9 214:5
     104:14,22          218:3 221:3      GENERAL'S          30:14 42:11        249:24 253:1
     108:21 109:14    fronts 39:16         2:8              47:16 54:23      good 7:9,10 20:3
     109:21 111:7     full 171:2         generally 14:13    62:10 67:6,7       20:10 74:1
     111:16,20          182:21 236:18      25:21 66:10      71:19 88:17        78:4 98:5,6
     112:5 113:23       236:19,20,23       179:7 180:5      90:22 95:10        134:9 199:4
     114:21 115:8     fully 143:23       generate 65:11     97:10 103:12       217:16 242:4
     115:11 118:4,9     145:5              133:7            115:3,4 119:8      243:8
     118:19 123:9     function 141:6     generic 89:23      130:11 135:20    GOODWIN 3:2
     189:18             178:5 192:13     generically        140:15 147:18    gooey 186:10,12
   forwarded          functioning          90:12            160:15 166:17    gotten 42:19
     165:18,22,23       171:18 216:3     gentleman          184:19 186:15      208:7
     165:23 188:18    functions 26:5       129:19           190:12,16        grade 151:12
     188:19 235:16      64:15 70:9       gesture 9:8        192:8 200:17     graded 151:14
     247:3,4          fund 7:15 23:11    getting 38:2       200:17 224:4     grading 183:14
   forwarding           27:16              58:16 59:10      227:7 230:6        186:15
     166:1 204:8      funded 23:6,17       60:23 86:9,11    235:13           graduated 18:19
   forwards 204:15      26:23,24 27:2      89:22 90:8     goal 107:15        grand 238:6
   foul 175:24          83:12 129:7        106:11 109:6   goes 13:6,16       grave 224:9
   found 187:10       funding 35:8         117:6,15,17      126:7 190:3      Gray 221:20
   foundation 20:3      76:20,24           122:9 127:24     195:11 213:22    grayed 230:3
   founded 74:23      further 177:7        136:16 189:10    242:21           Great 50:23
   four 15:5,9 27:9     253:15             189:11 198:11 going 8:6,6 9:20      52:16 85:14
     80:19 156:17     future 75:8          217:11 220:5     11:13 14:7         119:11,19
     163:6 203:18       83:22 86:15        235:9 237:22     20:19 25:24        122:6 123:8
     223:10 242:9,9     234:17 236:2       246:14           28:10,23 34:5      124:11 126:6
     248:20             243:23           Gio 145:8,11,14    35:21 42:11,15     127:14 128:1
   frame 103:12       futures 243:21       146:3,14,19,19   47:14,15,16,17     130:15 132:10


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0376
                                         Lee Rempel
                                                                                  Page 272

    134:2 137:21       220:3 228:11     guy 54:20            15:22 53:18        40:23 45:3
    142:11,24          228:13 229:4,6    226:14              94:8 96:4          57:9 58:19
    143:14 144:18      229:6 230:5,23   Gylling 61:24        106:13 149:7       66:9 78:5,21
    145:16 147:24      231:22,24         62:1 63:12          156:13 169:2       210:4,9 223:9
    148:2,4,6,7,13     232:2,15,17       68:8 165:18         170:21 185:22      223:18
    148:24 149:14      236:4 246:6       226:19 246:2        226:12,13        higher 14:5,10
    149:16 150:7       249:7 251:15                        happens 126:10       32:24 104:21
    150:11 152:1       252:1                    H          happy 67:15          105:1 116:6,10
    153:13 160:8     Greens 149:20      H 4:8 5:2            171:17 247:4       169:3 196:24
    170:1 173:20       229:5            H-O-C-H-S-T...     Harbison 102:6     highest 107:7
    173:23 176:9     Greg 147:11         35:4              hard 120:22        highlighted
    176:22 182:5       153:12 154:5     habits 173:18        156:6 185:15       232:5
    191:14 192:5     grief 42:2         half 27:10 203:9     216:10 224:19    Hilliard 147:12
    193:1 197:5      GROGAN 2:2,3       Hall 212:15,16     harm 232:20        hired 17:10,11
    218:15 228:5     gross 251:8        Hallinan 248:15    harm's 34:5          17:12 18:2,17
    236:4 243:10       252:24            249:23            HAWS 2:18            63:24 84:13
    246:6 249:7      grounds 26:18      halted 203:1       head 55:20 56:5      144:14 196:9
    251:15 252:1       32:7 43:3        hand 195:13          70:10 253:13       201:19
   Green 50:23         62:20 67:13      handful 217:7      headed 29:16       history 131:14
    51:2 52:16         125:7 182:17      251:5             hear 18:21           131:17
    85:13 110:24     group 73:1 76:9    handle 72:8          198:8 211:9      hits 130:12
    111:3 113:22       86:18 90:13       81:13 83:1        heard 204:3        HNIC 249:19
    114:16 118:18      125:14 167:15     98:4,6,22           206:17 210:21    Hochstein 29:3
    118:20 124:10      167:15 180:18     167:13 193:21       210:22 249:18      34:15 35:2,3
    126:6 127:13       209:10,14         200:10            hearing 10:24        37:1 46:15
    128:1 130:16       210:18 215:2     handled 16:7,8       59:20              47:10 54:19
    132:10 134:2       216:6 217:17      16:12 63:1        hedge 7:15           57:8 61:22
    137:21 139:24      221:19 237:19     68:19 193:23      held 6:13 17:6       81:2 82:11,24
    141:19 142:3,5     249:21           handling 193:5       18:10 41:22        89:11 199:24
    142:5 144:17     grow 21:5           193:16 213:19       56:20 58:6         246:2
    145:16 146:1       147:17           hands 202:5          74:24            hold 18:1 47:6
    146:19,20        growing 89:21      happen 89:6        help 63:20           121:9,12
    147:7,9 149:1      171:8             126:2,8 129:5     helping 64:20        154:20 161:6
    150:9 152:1      Guadagna            129:10 150:14       86:1               229:12 252:20
    153:12 160:8       212:13            159:21 175:19     helps 27:6         holding 189:1
    162:20 164:2,5   guarantee           176:12 198:4        130:21,23        Holdings 209:20
    164:9 170:1        219:14            198:17,18         Henderson            210:1
    173:19,23        guess 20:21 44:6    199:13 202:2        209:9,17         honest 153:15
    175:16 176:9       66:18 87:10       217:12            hesitation           185:20 245:20
    176:22 182:5       89:9 98:20       happened 27:24       157:10             249:15
    186:4 192:24       105:8 108:6       28:1 36:11        Hess 179:22,22     honestly 53:17
    193:8 197:5        121:14 135:16     102:14 119:14       180:21             54:8 55:18
    203:6 204:12       157:7 169:11      176:12 197:11     high 14:1,2,3,19     56:24 67:24
    204:20 205:12      174:7 222:16      197:17 201:4        16:5 21:2,13       94:19 119:3
    213:18 214:5,9     222:21 223:1      201:23 226:16       22:9 25:11         123:12 189:16
    215:16 218:15      242:8            happening            32:18,22 37:2      202:15 206:1


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0377
                                         Lee Rempel
                                                                                   Page 273

    207:19 223:14      2:6              improper 222:1       51:20 63:13       installment
    251:3           IC&D 190:19           222:1              68:20 84:16         12:21 13:23,24
   Horrocks 81:5,7     191:9            improperly           88:6 92:13          14:18 16:6
    81:16 82:10,22  idea 138:6            219:22             94:4 138:10,17      25:6 32:18,23
    84:5 85:5 86:6     162:16           improve 169:7        141:2,13            37:3 40:24
    86:19 87:6,13   ideas 162:17        improved 51:23       212:10              83:9 91:11,23
    88:3,8 89:10    identical 116:16    inactive 133:2,8   ineligible 96:13      92:6 93:8
    89:10 92:17        143:17             188:24 189:24      96:18 229:23        94:15,15 96:5
    94:14 99:11     identification        190:8 229:14     inferences 34:23      99:19,24
    104:7,8,20         6:3 48:1 74:7      232:4 240:21     inform 69:4           101:21 108:21
    105:8,18,19        80:11 88:22        244:8 247:20       79:12 175:2         108:22 125:3
    106:5 113:19       91:1 99:4        include 93:6         196:21              208:2
    113:20 115:17      102:19 104:2       99:22 181:9      informally          installments
    115:21 117:14      109:17 113:5       183:5 237:20       34:14               30:9 118:16
    119:9 124:15       119:22 134:19      248:13           information         Instant 250:8
    125:17,21          139:8 142:15     included 99:23       48:20 51:17       institute 45:21
    127:1 135:23       154:16 162:9       101:9 102:22       52:10 56:12       instituted 37:24
    142:7 153:18       164:15 177:24      181:9 217:22       74:19 90:20       institution 128:2
    155:17,23          180:10 181:5       227:23 247:11      130:3 138:5       intended 231:20
    165:23 178:17      187:2 203:15     includes 191:19      149:2 171:1       intense 196:1
    186:20 191:18      206:6 208:17       248:2              186:1 189:5       intensive 27:18
    200:23 206:11      212:19 215:10    including            204:24 207:6      intent 99:18
    209:3 213:16       219:7 225:23       112:22 113:14      208:8,22 209:1      101:17,19
    218:17,21       identified            115:21 158:12      213:17 221:13       145:1,2 196:12
    220:10 252:10      130:15 173:1,5     210:3 226:8        221:14 226:21     interacting
   hosted 70:16        196:23             239:13 251:9       231:3,7,16,21       52:19,23
   hour 203:9       identify 64:20      income 27:7          231:24 232:8      interactions
    207:4              98:16 130:23     Incorporated         232:15,24           156:3
   house 235:21        145:7 227:13       6:17               233:4 242:9       interest 14:3,9
   HSBC 13:4           229:22 231:13    increase 37:19     informed 59:24        19:5 78:21
   HSVC 37:10       identifying           38:6 105:9         192:17 225:8        95:11,14 112:6
   Huston 61:18        202:8              136:14 137:1,4   informing             223:19
   Hutch 16:19      IDSP 191:6,7        increased 51:23      195:14 219:4      interesting 19:1
   Hutchinson       illegal 198:3,15    increases 20:24    inherited 55:14     interface 186:11
    15:17 16:1,16      200:12           indication 177:6   initial 16:1 81:5     186:12
    17:13 18:3,6    Illinois 2:19       indirectly 55:14     89:4 96:2         interject 40:10
    18:23 35:19     illness 10:24       individually         111:18 112:4      intermediary
    36:1 44:5       immediately           54:12 136:21       123:8 124:7         87:7
    54:10 55:8         131:23 234:19    individuals          147:11 226:5,6    internal 44:3
    146:21 147:4    imminent 103:5        115:21 156:1       226:6 233:17        72:12 186:9
   hypersensitive   impact 86:10        indulge 8:3          237:21              188:20
    174:18,23       implying 115:23     industries 19:19   initially 66:17     internally 43:10
    176:4           important 9:4       industry 19:9        73:17 84:8          149:10 151:17
                       21:22 23:24        20:22 23:9         117:7 146:4         151:18 152:10
           I           38:9 137:6         27:21 29:13      initials 228:21       165:7 189:17
   iackelsberg@l...    180:19             30:7 49:12       insinuate 235:24    internet 12:20


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0378
                                         Lee Rempel
                                                                               Page 274

     78:19 87:4        51:10 53:23        2:16            Ken 2:15 7:15      30:24 31:13,14
     132:4             87:19 97:23      JC 228:13,13,13     69:14            31:18,19,24
   interpret 9:6       98:3,4,17          228:16,22       Kevin 67:3,3       32:21 33:1,14
     244:3             112:3 138:10       229:5             146:4,14,19,19   33:20,22 34:13
   interrupting        145:6 152:2,6    Jeannine 1:15       153:11 154:4     34:15,19 35:13
     25:14             174:1 175:3        6:20 255:3,18     162:1,4 204:15   35:13,24 37:19
   intertwined         186:4,20         Jefferson 3:9       204:19,21        37:22 39:3,4
     76:22             195:22 196:21    JENNY 3:3           205:6,11         39:15,17,20,21
   interviewed         197:2 201:14     Jeweler 230:1       206:11 207:5     39:23,23 41:4
     18:24 19:11       218:19,19        Jewelers 13:8       208:7,9,13       41:10,19,20
   introduced 7:11     238:20,21          37:10 175:17      209:2 221:10     42:10,11,11,13
   inventory 77:19   issuers 28:8,16    Jo 147:19           221:11,13,15     42:15 43:6,8
     78:7              28:20 29:8       Joan 204:1        key 19:13,13,16    46:18,21 47:2
   investigated        51:6,7 58:24       213:12 215:15   kind 9:7 12:7      51:5,17 52:3,6
     149:10            59:3 84:21         219:17 220:1      14:21 24:15      53:18,24 54:3
   investment 66:2     85:2 87:8          221:4             37:2 38:8 42:8   56:10,11 57:1
     66:6,21           108:5,8,9        job 18:24 68:6      45:14,20,22      57:2 58:6 59:4
   investor 61:14      152:19 175:11      72:2 73:12        65:8 79:4,9      59:5,9,11,13
     62:4 211:6        175:12,22          122:11            87:6 92:9        60:6,18 61:4,4
   investors 22:15     199:2 202:19     JOHN 2:3            97:22 158:19     61:7 62:7 63:7
   invite 167:4        224:14           Johnny 228:20       175:8 183:10     63:13 64:17,21
     172:5           issues 121:18      join 56:22          193:15 220:17    64:22 65:22,24
   invited 54:1        157:8 175:23     joined 57:16        223:3,4,8        68:17 69:24
     168:2           italics 235:17     JONATHAN          kinds 14:19        70:11,24 71:20
   involved 43:7     item 124:2 173:4     2:13              40:21 44:14      73:3,10 75:1
     50:14 59:10     items 166:17       Josh 6:16           83:24 92:13      76:16,20 78:1
     61:16 85:18       172:24           Juliani 221:24      166:16 230:16    78:12,15,19
     117:22,23                            222:2           knew 24:9 28:21    81:20 84:5,11
     121:21 173:15            J         July 178:14         39:8 41:2        84:14,20 85:5
     206:20 208:14   J 2:3,18           jumped 100:2        85:23 124:24     85:14,15,17
     221:2           Jack 226:7,15      June 17:19 62:3     125:1 138:2      86:3,5 87:11
   Irv 2:3 7:12        226:17,21                            146:1 169:2,3    88:14 90:11
     73:22 110:2       227:11 229:11          K             209:13           94:11 100:17
     113:7 133:11      233:18 235:15    K 3:3             know 7:14 12:14    102:24 103:12
     154:23 156:15     237:7,19         Kansas 15:17        13:21 14:23      103:20 104:13
     243:6 246:23      239:13            18:23 54:11        15:7 19:6,17     106:4,5,10,13
     251:24 252:20   Jamaica 15:19       162:21,24          19:23,24 20:1    107:11 108:13
     252:21            15:20,23 16:17   KAPLAN 1:21         20:17,20 21:1    109:9 110:3
   island 15:20        16:20 17:19      KATTEN 2:18         21:8,11,17,20    111:22 112:8
   issue 97:5          44:7             keep 89:20,21       21:23 22:2       112:13 117:18
     246:14          January 67:17       224:10 233:24      23:7,10,11,14    119:1,3,6
   issued 33:23        109:7             234:22 235:6       27:1,3,8,11,22   121:2,7,18
     175:5           Jaselli 211:21     keeping 47:19       28:9,9,12,17     122:17 123:13
   issuer 29:4,23      212:8             73:7,8 219:12      28:23,24 29:1    125:10 126:23
     30:1,11 33:18   Jason 102:6         224:8              29:10,13,15      128:10,12,16
     38:2 49:12      jboughrum@...      keeps 89:22         30:12,14,16,24   128:20,24


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0379
                                         Lee Rempel
                                                                                    Page 275

    130:12 131:15     224:7,9,13,20       202:3               76:8 89:16           192:22 196:10
    131:24 132:3      227:12 228:14     launch 69:18          173:10 174:16     letting 237:19
    135:13,16,24      228:18 231:9      laundry 166:14        177:15 193:2      level 21:3 28:14
    136:7,11,20,24    231:12,18         law 40:7 225:4      lenders 86:23,24       57:16,21 58:18
    137:5,6,7         232:22,23         lawyer 7:24 9:24      87:4,14,15           58:22 59:16
    138:4,12,14       236:15 237:5,6      10:7,8,11         lending 37:16          64:18 75:4,21
    139:3,16          237:10,11,14        67:20               51:9 52:17           75:23 76:18
    140:24 141:1,8    237:19 240:7      lawyers 8:9           59:9,10 122:6        141:12 155:14
    141:10,20,21      241:11 243:4      layoff 67:16          124:11 128:2         158:12,18
    145:11,19,24      244:10,24         leadership 20:6       132:11 134:2         159:6,11,20
    151:19 152:19     246:8 247:9         63:10               137:21 142:12        160:1 169:3
    154:1,5 155:23    249:15,16         leading 202:18        144:18 160:9         175:18 211:5
    156:1,3 157:4     251:4,4 253:8     LEAMAN 1:21           170:1 176:10      levels 20:24 21:2
    157:15,18         253:12            lean 82:8             176:23 182:5         55:2
    165:2,4 166:21   knowing 86:12      leap 241:11           192:5 197:6       Levin 1:16 6:6
    167:6 168:19      225:2             learn 103:15          199:15 250:18     liability 28:12
    168:23 169:19    knowledge            112:14            let's 11:5,18          162:22
    172:11,14         63:14 86:13       learned 65:2          16:18 25:3        licenses 33:20
    173:13 174:2      94:18 107:3       learning 52:10        33:3 35:17           33:21 38:4
    174:10 176:11     150:5 153:21        147:16              38:6,16,17,17     lifetime 65:6
    180:13,17         172:17 198:15     leasing 157:18        40:16 43:12       likes 218:18
    183:13 184:16     248:1,8,19        leave 192:21          51:12 54:23       limited 162:21
    184:16,24,24      256:3               246:12              57:17 66:18          181:11
    185:6,24 186:5   known 42:10        Lee 1:11 4:4          77:18 79:16       line 12:14,16,23
    186:21 189:15     85:8 108:16         6:18,23 255:6       80:6 87:20           13:24 14:18
    189:16,16         118:15 206:19       256:8               88:17 97:11          24:24 25:6
    190:19 192:15    Kramer 144:2       left 26:15 101:12     98:23 102:14         34:4 37:8,22
    193:24 194:2      188:7               203:9 237:24        104:5 109:20         70:23 109:14
    196:2,24                              242:13              118:16 139:4         112:13 182:19
    197:21 198:16            L          left-hand 238:23      140:15,15            225:4 257:2
    199:1 201:11     L 25:16            legal 32:8 42:3       155:15 161:18     lineage 29:14
    202:6,21,22,23   labeled 142:22       60:3 67:3,19        179:9 181:11      lines 12:21 13:2
    205:3,19           164:20 228:16      67:22 68:1,22       187:5 192:3,21       13:4,8,12 16:7
    206:15,16,16     labels 166:11        68:24 69:3          192:21,24            22:14 70:11
    206:18,21,21     lack 10:24           97:5 193:20         193:7 208:20         72:9
    206:22,24        landscape 28:6       194:17 195:2,2      212:22 215:13     link 176:13
    207:20,21,24     LANGER 2:2           197:19 198:8        217:2 225:14      links 176:14,14
    208:3,14 209:9   large 28:20 86:9     199:15,15,19        226:6 230:4,15    liquidation
    210:23 211:2,7     90:17 100:19       204:2 219:24        230:20 235:13        64:17
    211:12,19,22       182:8            legality 33:7,17      242:6             list 11:15 19:5
    212:15 214:18    Largely 36:15        199:11            letter 99:18           166:14 168:1
    214:23 215:4     larger 84:24       legally 71:6          101:17,19            172:18 218:8
    216:7 218:7      largest 249:1,6      193:12              192:15,20            248:20
    219:2,23 220:4   Las 209:16         legitimate            195:14 196:13     listed 76:5
    220:4,5 222:24     212:3              133:16              211:8 225:7          100:16 129:13
    223:13,14        late 20:23 170:8   lender 30:11,16     letters 189:13,14      129:14 161:4


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0380
                                         Lee Rempel
                                                                                Page 276

      179:3 182:18   loans 12:1,2,7       236:5 237:20     161:14,18          166:2,3 167:3
      207:1 217:19     12:10,12,19,21     237:22,24        183:15 187:5       167:4,14
      239:20           13:16,17 14:2      239:13 246:7     191:14 204:18      169:23 180:14
   listen 73:1         14:8,18,18         247:22 248:2,3   208:20 212:22      182:10 184:12
      151:12           16:5 22:16         248:14,15        215:13 224:4       191:12,16
   listened 152:5      25:12,17,21,22     249:7,9,10,14    227:14 242:6       203:23 204:6,9
   listening 94:3      31:15,18,23,24     252:2,11         245:12,18          204:19 207:4
   listing 133:7       32:18,23,24      local 23:13        246:23 247:4       221:14,16
      227:11           33:8,23 36:2,8   located 15:15,16 looked 60:10         222:5 226:5
   lists 144:1         37:3 38:2,23       209:10,14        66:20 100:4        233:8 237:18
      227:22 228:2     40:21,21,22      location 153:18    109:13 118:6       238:6 244:14
   literally 63:4      42:2,19 44:12    locations 16:4     154:10 178:8       246:24
      237:9            44:13,14 45:2      55:2             217:21           Lori 72:7 115:20
   little 8:3 11:19    45:9 47:11       lodge 115:15     looking 20:1         146:24 147:2
      31:13 39:17      50:23 52:17      log 5:16 149:13    34:24 48:4         167:12 179:22
      244:2            57:20 58:20        152:22 188:2,4   49:20 50:8         179:22,22,23
   lives 230:21        65:9 78:6,19       188:9 191:13     54:24 56:6,10      180:14,21,21
   LLC 3:11 75:4       78:19,21 83:8      191:15,17        61:11 66:10      lost 232:13
   LLP 2:18            83:9,24 85:19      192:16 195:23    78:8 80:7 91:6   lot 20:13,17,18
   load 129:17,21      87:20 88:1       logged 195:23      92:7 95:24         23:12 28:19,24
   loaded 130:8        90:8 91:11,12    logs 71:19         96:6 100:24        62:16 63:5
   loan 4:19,21,22     92:6 93:8          187:24 201:5     105:7 109:4        64:15 77:24
      4:23,24 5:5      94:15,15 95:15   LOI 99:18          110:15 120:7       98:20 100:11
      14:6,6,9 26:11   96:5,6 99:19     long 17:6 51:1     135:14 142:4       112:8 117:14
      33:6 42:12       101:21 104:22      65:13,15 66:11   143:16 154:1       167:13 178:20
      65:8 79:17       111:9 112:4        68:21 179:4      158:6 159:15       185:14 187:17
      99:24 108:22     114:16 118:18      212:10           164:19 168:19      194:1,20,21
      110:10,20,23     118:20 126:6     longer 55:12       178:22 182:7       200:5 217:14
      111:21 122:23    132:4,7,9,11       101:4            187:24 212:23      225:11 250:6
      123:8 125:4      132:12,22        look 38:1 48:10    213:1,2 216:9    lots 179:2
      130:16 131:5,5   134:3 137:16       49:4 64:2        244:7,9,11       loud 173:6
      132:2 133:24     137:23 138:1       65:19 75:18    looks 54:23 77:9   Lowe's 13:6
      139:18,19        153:13 154:8       77:18,21 80:6    78:4 80:23       lower 48:11
      154:12 155:5     154:10 155:12      82:20 89:11      81:23,23 82:5      80:15 140:13
      155:19 157:8     155:13 156:12      97:11,11 98:23   89:7 91:11       lunch 134:11
      158:1 173:22     157:19 158:8       101:16 104:5     102:22 104:17    luxury 112:8
      175:3,5,15,15    160:1,13 164:1     109:20 111:9     104:19,20
      175:16 192:5     164:3,9 169:22     111:23 112:15    105:6,23 109:5         M
      193:20 194:5     170:7,13 176:5     112:22 113:13    109:6,7,12       M-A-C-K-I-N...
      194:11 198:2     176:19,22,23       114:3,13,19      111:7,8 115:8     221:21
      198:15 199:12    182:6 197:6,15     115:10 119:17    136:3 139:20     Mackinnon
      200:11 214:9     197:19 198:6,8     120:3 122:22     140:6 143:13      221:21
      216:4 220:3,3    208:1,2,6          137:4 139:5      160:13 162:19    Mahoney 64:9
      220:19 230:20    210:11 218:15      141:18 142:8     163:24 164:23     226:7 233:18
      231:22,24        223:19 225:17      142:19 160:12    165:5,6,13,21    main 12:22
      232:2,17         229:4 230:17       160:18,19        165:21,24         94:16 176:12


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0381
                                        Lee Rempel
                                                                               Page 277

   maintain 224:19    110:10 113:5     Mazzara 206:13     95:15            Michael 211:15
   majority 29:8      119:22 134:19     206:15 208:3,5   mechanism          211:16 212:15
    77:12             135:2 139:8       208:23 209:2      180:16 186:12     212:16
   making 19:4        142:15 154:16     211:21,23        media 131:18      mid 217:2
    47:8 59:14        155:7 162:9,13   MBL 155:12        medication        middle 105:4
    64:5 69:21        164:15 177:24    McCRACKEN          10:24            migrating 12:22
    73:9,11 76:23     180:10 181:5      2:13             meet 141:24        141:3 173:19
    79:18 85:1        187:2 203:15     mean 14:12         149:19 227:19    million 83:7,8
    90:18 135:11      203:21 206:6      21:12 30:2       meeting 147:23     91:23 96:8
    141:23 173:20     208:17 212:19     38:13,15 39:19    148:1,4,5         228:7 237:23
    174:4 179:21      215:10 219:7      41:14 46:23       156:12 157:6      238:7 239:2,4
    184:15 219:3      225:23            51:15 52:13,22    165:1,8 166:22    239:15 240:12
    229:13 241:19    market 24:9        58:13 59:22       167:8,20,24       240:20 243:14
    246:4 254:6       28:22 29:7        63:5 65:1         170:12,17,22      244:22,22
   Maloney 226:15     36:12,18,20       67:23 69:13       172:15,19         252:19 253:5
   manage 23:20       59:7 84:15,23     70:7 77:23        178:8 179:13     mind 37:15
    70:16             87:9              89:15 90:10       180:1 212:4       75:10 103:13
   management        marketed           95:14 105:17     meetings 57:5      189:17
    51:18,23 141:4    107:15            109:10 111:20     157:23 166:5     minute 105:3
    141:8,16,17      markets 16:4       115:3 122:15      166:16 168:2     minutes 73:24
    146:22 148:20    marking 98:24      126:11 128:24     169:9 179:24      203:9
    180:2 249:21     Martin 211:21      132:17 135:24     181:15,15        MIRARCHI 2:8
   manager 67:3      Marty 206:12       136:3 138:9      meets 130:3       mischaracteri...
    67:20,22 68:1     206:15 208:2,5    156:8 157:20     members 26:24      26:19 103:3
    68:22 69:12,14    208:22,23         176:20 177:11     58:7 60:2         127:7 166:20
    205:9             209:1 211:23      183:13,14        memo 183:5         214:12 241:7
   managers           212:2             184:15,18        memory 158:7      misrepresented
    186:18           Marty's 209:10     188:9,16 190:6   mention 168:5      176:6 223:20
   managing 85:13     210:18 212:14     191:3 199:13     mentioned         missing 142:18
    85:15 186:9       215:2             207:12 208:23     13:15,24 22:7     187:12
   mandated          Maryland 21:20     223:2,5 229:22    31:5,6 45:11     misspoke 95:18
    150:15,23         31:7,21 45:13     234:1,2,7         45:12 49:10      mistake 21:15
   mandating         mass 126:12,16     235:19 236:1      58:13 93:3,12     187:14
    150:18            126:18 129:16     241:14 243:22     126:7 148:10     misunderstood
   manner 20:4       massive 127:20     245:5             154:7 155:24      216:21
   Manseth 209:21    material 233:5    meaning 25:22      168:8            mixing 154:20
   March 101:17      materials 173:9    39:9 41:23       Mentions 90:7     Mobil 50:23
    155:10 217:2     matter 6:15        59:20 234:4      message 80:24      52:17 132:11
   margins 21:14      37:24 39:10,16    241:15,23        met 86:14 157:3    134:3 137:15
   Mark 61:18         72:11            means 41:15        211:23 212:2,9    137:23 138:1
    221:20 244:15    matters 21:22      48:12,15 67:24    212:11,15         148:24 153:13
   marked 6:3 48:1   MATTHEW            189:18 228:14    method 65:3        154:8,9,11
    74:7,14 80:11     2:18 3:3          233:12,21        metric 185:18      155:5,12,13,19
    88:22 91:1       matthew.haws...    238:24 244:2      185:20            156:12 157:8
    99:4 102:19       2:20              252:1            metrics 64:18      157:19,24
    104:2 109:17     Max 23:9          meant 91:19       Miami 248:4        158:8 160:1,13


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0382
                                        Lee Rempel
                                                                           Page 278

    169:22 170:7      26:14 27:5      18:11 80:24     112:2,7 113:17    213:6
    170:13 176:23     66:11,11,21     81:4,12 91:12   113:19,21        NCA-14894
    182:5 197:6       91:20 101:22    122:7 204:1     114:20 115:5      164:19
    236:5 237:20      115:12 178:13   206:12 213:17   118:5,6,21       NCA-2603
    237:22 239:13     242:9,10,10     213:18 220:1    119:10 120:21     226:2
    246:7 249:7      morning 7:9,10   221:4,18,24     124:11,24        NCA-361 97:12
    252:2             135:21          228:3           125:4 127:5      NCA-7264
   model 24:16       MORRIS 3:3      names 143:13     129:20 134:1      226:3
    25:10 26:10      mortgage 14:8    147:2 156:9     135:4,6,17       NCA-PA 48:15
   moment 17:1,2     move 73:23       210:17 249:24   136:5 141:22      91:6 95:24
    192:22            110:21 120:1    250:7           144:9,14,15,15    187:14,15
   Moncooyea          136:10 226:23  Nation 248:5     145:5 146:2      Near 209:16
    122:7             233:19 237:13  national 3:10    148:3 152:10     necessarily 29:1
   money 24:2         237:13          7:17 11:8,22    152:23 153:4,6    34:18 46:19
    55:21 59:15      moved 18:5       48:20 50:8      155:12 156:12     59:11 62:7
    61:5 65:14        188:23 189:6    145:3 162:20    157:3 158:8,13    101:5 136:6
    129:9,15          229:12 233:10   163:5 164:10    158:17 159:5      244:11 245:23
    217:10 234:22     236:14 239:4    253:8           159:12,20        need 10:9,17,18
    235:10,23        moves 69:24     nature 11:21,22  163:2,8 164:2     22:10 40:9
    246:5 247:11      245:1           31:8 62:17      164:19 165:1      47:2 65:13
    247:14,17        moving 42:15     80:1 144:7      167:15 168:14     66:12 75:13
   monitor 153:5      229:13          218:13          174:11 175:18     80:1 90:8
   monitored         msheldon@go...  navigate 84:14   178:6,9,16        171:6 175:1
    152:15            3:5            nay 218:22       181:16,21         228:5 229:4
   monitoring        MTE 250:3       NCA 16:24        183:8 184:22      233:10,12,20
    151:9,16 152:8   MUCHIN 2:18      19:15 20:9      187:6,6,6         236:14 252:21
    152:13,20,23     muck 93:7        22:14 23:19     191:18 193:11     254:17
    153:4            multipage 48:5   30:1 35:23      197:5,17         needed 72:23
   Montego 15:21     multiple 116:14  48:10 49:18     200:20 201:18     90:20 132:1
   MONTGOM...         116:21 175:18   50:5 52:22      201:20,21         137:15 139:15
    2:13              188:24 224:13   54:13 56:23     203:22 205:7      161:24 169:10
   month 27:13                        64:2 71:9       209:24 213:22     201:13
    68:13 113:22           N          74:16,22 75:6   214:8,10         needs 30:16,19
    114:5,16 126:7   N 4:2            76:3,23 79:5    215:21 216:3     negative 200:7
    215:14           name 6:6 13:16   79:10,13,16,21  216:15 221:15    negotiate 29:2,3
   monthly 27:14      79:10,11 92:10  80:3,4,15       221:15 227:13    negotiated 62:10
    30:21 106:1       129:19 143:15   84:11 85:22     234:20 235:11     104:21,23
    108:3 111:14      147:13,15       86:20 87:7,15   235:14,22        negotiation
    111:24 118:15     168:6,9 174:6   88:10 89:5      240:9 242:23      121:8,21
    124:10 126:1      174:18 176:2,2  91:9 94:14      247:17,22        negotiations
    128:11 148:22     180:23 211:8    95:16 96:4,9    248:6,6 252:11    89:9 136:8
    167:1,10 171:2    211:15,16       96:16,18 99:1 NCA's 14:20         140:7
    181:16,19         218:1,3 221:20  99:9 104:9      19:14 26:9       NESS 3:8
    183:8             221:22 232:1    105:18,19       88:7 171:8       Net 175:17
   months 21:4        248:18 254:9    106:6,20 107:7  202:11 208:1     network 84:24
    23:21 24:11      named 7:15       110:24 111:3   NCA-11970          85:3 144:4


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0383
                                         Lee Rempel
                                                                                 Page 279

     250:5            notice 1:12        24:12,17 26:17    239:21 240:23       167:8
   Nevada 209:9        25:15,23 62:21    26:18 28:3        241:8 249:4       occasion 200:22
     209:17            67:14 125:8       31:10 32:6,19     251:22 252:14     October 17:24
   never 18:22         140:10 198:10     33:9 34:10        252:16              156:13 213:10
     87:11 112:12      217:19 225:7      35:10 36:3       objection 30:4       255:20
     116:20 162:18     230:9 249:12      37:5 38:10,24     95:5 101:2        odd 98:14
     190:4 204:23     notification       39:13 42:5        102:8 103:2         165:16
   new 3:4 21:19       154:3             43:2 45:4,16      115:15 117:9      office 2:8 17:24
     21:19 31:6,20    notified 153:23    46:1,16 49:21     120:12 121:11       55:9,23 150:1
     31:20 32:17      notify 153:19      52:20,24 53:1     125:19 126:21       163:13,22
     34:3 45:12        197:2             53:12 60:15       132:13,24           195:11 200:17
     47:9 59:22       notifying 154:2    62:19 66:14       133:10 134:5      officer 17:5
     103:7,16,17,22   noting 145:21      67:12 71:14       144:23 145:17       18:12 46:4
     104:8 108:21     November 17:7      78:10 79:22       149:21 166:19       62:2 71:10
     112:2,3 139:23    18:14 46:9        81:18 82:2,14     167:17,22           72:7 141:7
     166:13 198:6,7    89:12 155:8       84:1 87:1,22      197:8 198:9         168:11 211:15
     203:2 218:10      215:15            88:11 91:14       199:18 200:2      offices 15:16
   Newberg 69:14      NSFTP 127:1        92:1,2,18,19      201:2 202:13        16:8,13,14
   night 130:8        number 1:4 6:10    95:4 96:20        205:14 207:15       17:17,21
   nod 9:9             14:24 47:17       97:7,15 99:13     207:17 209:11     official 8:24 9:1
   non-lawyer          48:12 68:4        101:23 104:10     213:13 214:11       9:2
     67:22             74:3,10 94:24     106:8,21 107:9    214:17 220:11     offs 30:10 83:2
   non-verbal 9:7      95:6,8,21         108:11 111:11     223:11 224:21       85:9,13,21
   normal 27:21        113:18 114:20     114:1,6,24        227:4,16 229:7      124:11 125:5
     52:4 94:4         116:6,10 123:2    117:11 118:10     230:8 231:5       Oh 129:9 242:18
     136:7 196:5       126:18 134:15     118:23 120:11     234:10,24           243:8
     222:13,17,19      134:22 140:13     121:10 122:13     235:5 236:6       okay 7:24 8:14
     222:20,24         149:4 151:14      123:10 124:21     237:3 238:1,10      8:24 9:13 10:5
     223:1,5,14        171:4 176:3       125:6 127:6       238:12 239:6        10:12,13,21,22
   normally 190:4      184:22 203:11     128:6,21 131:9    239:23 240:14       11:5,12,18
   north 14:24 15:3    203:18 226:2      133:11 136:18     240:16 241:6        14:17 15:2,13
     15:6,11           229:3 245:19      140:3 143:1,18    243:5 245:9         26:6 35:8
   Northern            253:8             144:21 148:14     247:12 248:16       36:24 48:16,17
     221:19           numbered 99:1      149:23 150:19     249:11 251:1        51:12 52:15
   northwest 17:23     154:21 203:22     158:21 159:7      251:12,20           64:8 65:18
   notary 1:16        numbers 47:16      159:22 160:10     252:15 253:10       68:3 71:8
     254:17 255:4      47:20 77:19       161:1 164:6,21   objections           73:20 75:3,14
     255:19            78:8 230:2        168:16 170:2      116:22              75:15,20 78:17
   notate 228:24       237:22 239:16     171:11,12,24     obligated 27:16      80:16,17,23
   notation 228:17     253:1             172:7,8 174:19    193:13              82:22 90:5
   note 116:5         NW 3:4,9           174:21 175:9     obligation 97:14     95:17 97:22
     123:17 155:11                       179:1 182:17     obligations          100:22 104:5
   noted 6:19                 O          200:24 207:9      14:22 179:14        110:12 133:6
     116:23 123:22    oath 8:18,20       210:5,12         obtained 62:8        154:7 155:21
     254:7            object 10:1,7      218:24 222:10    obviously 19:10      156:10 162:12
   notes 200:15         16:10 22:17      222:12 239:8      43:10 46:5          162:15 164:12


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0384
                                          Lee Rempel
                                                                                   Page 280

     178:11 181:13    operate 33:20      order 22:8 32:12   overpay 20:21      P-75 4:21 113:4
     184:21 187:5       39:8,9 42:24       47:17 66:13      oversaw 68:21      P-76 4:22 113:5
     187:21 189:20      44:18 57:19        100:18 219:13    overseeing         P-77 4:23
     193:9 197:17       58:19 65:23        219:15 226:4       17:13              119:21
     216:19 219:10      66:4 75:7        orders 31:14       oversight 141:21   P-78 4:24
     227:22 229:11    operated 51:18     organization         169:4 186:22       119:21
     230:24 240:5     operating 20:3       12:6 47:7 63:7   overview 74:22     P-79 5:5 119:22
     242:11 243:8       38:3 41:2 54:4   organizational       148:21           P-80 5:6 134:18
     248:14 250:2       57:3 62:2          4:11 48:19,20    owe 79:21 194:3    P-81 5:7 139:7
     252:6              224:6              49:19              194:12           P-82 5:8 142:10
   Oklahoma           operation 43:24    original 55:9      owed 55:21           142:14
     248:4              44:10              109:14 131:18    owned 159:11       P-83 5:9 154:15
   old 242:14,16      operational          185:6 190:16       164:1 229:1      P-84 5:10 155:6
   older 89:22 90:1     64:16              195:12,15          241:15           P-85 5:11
     136:16           operationally        218:8 254:19     owner 79:5,13        154:16 155:6
   omit 57:24           158:20           originally 26:23     196:14 206:17    P-86 5:12 162:8
   on-site 53:23      operations 18:6      50:10 51:7         228:21           P-87 5:13
     166:22             18:7,11 21:24      243:13           owners 27:1          164:14
   onboard 202:6        38:19 40:19      originate 80:18      58:7 128:1       P-88 5:14
   onboarded            43:13,15,20      originated         ownership 62:5       177:23 178:5
     143:24             61:16 64:3         248:14             62:8 77:4,5,14   P-89 5:15 180:9
   onboarding           69:11            originating          157:18 206:18      181:4
     33:16 46:6       Operator 1:17        213:11 219:24      241:17           P-90 5:16 187:1
     47:8 50:15,20      6:5 7:3 74:2,9   origination        owning 80:4        P-91 5:17
     51:15,16 52:3      134:14,21          242:20,21        owns 144:15          203:14
     52:8,13 53:8       177:20 178:1     originator           224:20 241:22    P-92 5:18 206:5
     53:19 138:5        203:10,17          174:15 175:3                        P-93 5:19
     148:20             253:17           originators                P            208:16
   once 10:20 29:5    opinion 42:12        176:15           P 2:13 104:5       P-94 5:20
     129:7,7 130:7      224:14           Ottawa 55:11,12    P-65 4:11 47:22      212:18
     190:3            opportunities        55:23 162:24       47:24 48:5       P-95 5:21 215:9
   ones 119:5           59:12              163:13,22        P-66 4:12 74:6     P-96 5:22 219:6
     140:12 221:2     opportunity        outbound 69:16       74:14              219:11
     241:19 253:1       19:11 55:20        70:3,20 189:13   P-67 4:13 80:10    P-97 5:23
   ongoing 29:22        59:23 60:12      Outlook 167:4      P-68 4:14 88:21      225:17,22
     83:21 166:4        84:9             output 130:10      P-69 4:15 90:24    P-98 5:24
   online 13:24       opposed 9:3        outside 58:2         91:6               225:23 242:6
     16:6 25:5 37:3     24:2 27:8          67:13 76:8       P-70 4:16 98:24    P.C 2:2
     40:24 45:3         125:15 136:11      107:2 125:7        99:3             p.m 74:10
     86:24 87:4,15      136:16 142:3       173:24 188:19    P-71 4:17            134:16 203:18
     210:4 223:9        159:11 164:2       188:20 251:14      102:18             247:5 253:19
   open 17:17           216:12           outsource 56:2     P-72 4:18 104:1      253:22
     184:6,8          opposing 161:15    outsourced         P-73 4:19          PA 226:10
   opened 17:18,19    optimal 69:20        144:10 152:14      109:16,20        packages 30:21
     17:24            options 157:19     overall 106:1        110:10           packet 52:3
   opening 18:24      oral 72:23         overnight 195:8    P-74 4:20 113:4    packets 52:4


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0385
                                          Lee Rempel
                                                                                  Page 281

   page 4:4,10 5:4     118:21 119:2      pay 21:12 32:13   pending 10:19      percentage 77:5
    54:24 56:15        122:11 147:17      64:20 65:24       123:6              95:1 106:1
    63:10,15 64:2      170:24 186:23      66:1 130:24      Pennsylvania        202:16
    64:6 74:18         194:23 199:21      137:6,11          1:1,3,14,23 2:4   percentages
    75:19 77:18       participant         193:13,19         2:9,14 6:10,15     77:7
    89:12 90:19        180:4              199:5 225:9       6:16 42:18        perfect 107:20
    97:12 99:21       participants        242:3             43:1,8,15,21      perfectly 9:15
    100:24 105:4       178:16            Paycheck           45:8 79:15         9:18 133:15
    113:17 115:3,5    particular 29:22    250:13            132:7,9 133:2     perform 21:9,15
    124:3 142:18       30:1 33:8 87:8    Payday 13:17,19    133:8,18,24        39:19
    143:16 155:3       114:4 115:11       13:22 14:17       176:21 190:6      performance
    156:17 163:6       122:5 126:6        16:6 25:3,5       197:6,15,18,20     21:16 39:21
    165:5 183:21       131:4,5,8          32:17,22 36:2     198:3 225:17       44:10 64:23
    183:24 189:21      145:20 166:23      36:12 37:2        227:3,20           66:3 137:5
    190:18 191:6       168:1 170:12       38:22 40:2,23     229:18 230:5      performing
    191:14,22          171:20 175:8       45:2 51:8         230:17,22          68:24
    207:3 209:6,7      218:23 220:15      57:20 83:8        236:4 239:19      performs 39:17
    209:18 210:19      228:19 242:22      84:10 85:11       240:11 242:7      period 26:13
    211:13 215:13      242:23             86:23 87:14       245:8,15 246:6     29:5 30:1
    245:13 257:2      particularly        91:22 93:6        246:22 252:19      51:13 53:16
   pages 56:13 71:9    201:11             99:17,23          252:23 253:3,6     54:18 83:21
    179:4 183:11      parties 8:15        100:19,19,20      255:5,8            96:24 117:8
    187:7,11,14        107:24 108:10      101:11 113:15    Pennsylvanians      163:17 168:13
    255:13             108:16,17          130:16 198:5      245:19             190:17,24
   paid 14:7 66:17     122:20 140:8       200:11 204:11    people 13:18        208:1 220:9
    66:19 95:23        146:17 171:16      208:1,5 210:11    18:21 19:4         223:7
    105:2 106:5,11     173:15             228:11,13         20:4 21:7 47:6    periodic 29:24
    106:16 108:3      partly 175:11       230:17            54:7 63:9          118:7,7 126:1
    108:10,17         partner 98:5       payers 233:24      133:6 153:8        181:14
   paper 71:17        partners 22:21     paying 44:21       168:8 176:21      periodically
    144:12 206:23      26:24 117:6        55:17 88:8        177:1 178:10       83:22
   paperwork           202:9 217:16       95:16 96:9        178:16,17         person 19:2,20
    99:11             parts 117:21        105:18,19         191:17 194:21      23:19 54:13
   paragraph          party 55:15 79:2    125:1 199:23      221:20 225:5       69:12 73:11
    137:17             145:2 152:3        200:4 234:4,8     226:8 233:1        170:13 177:16
   paralegal 67:23     162:19 169:12      234:18,22         234:7 237:1        180:22 192:9
   Parallel 67:1       188:8              235:7,22 236:5   Peoria 17:23,23     200:23 213:12
   Pardon 147:14      passed 215:22       237:2 242:2      perceived 41:20     230:4 232:16
   park 2:20 7:16     passive 61:19      payment 131:14     41:23             personally 35:12
    77:22,23          pasted 247:1        131:16 234:5     percent 14:15       50:2 148:5
   part 8:9 9:16      Patnode 146:24      235:8 241:19      15:1,3,6,11,13     186:8 211:22
    25:1 27:19         167:12 179:23      241:20,21         36:11 77:14       perspective
    52:2,7 53:21       180:22            payments 236:3     78:2,6,7,13        20:12 66:6
    53:24 55:23       Patrick 3:8         243:23 245:7      102:4 143:6        77:2
    67:16 70:13        99:22 116:14      PDFs 115:23        160:22 198:22     pertaining
    73:15 98:5         246:13            PDO 100:6          198:23 215:7       181:21 185:8


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0386
                                       Lee Rempel
                                                                                  Page 282

     202:24          124:10 126:5       170:1 173:20       244:5              practical 159:3
   Peter 211:21      127:13 128:1       173:24 176:9      points 12:23        practice 59:9
     212:8           130:16 132:10      176:22 182:5       36:15 105:12        108:18 202:10
   Phil 80:24        134:2 137:20       191:15 192:5       105:24              223:23
   Philadelphia      139:24 141:19      193:1 197:5       policies 73:18,19   pre-marked
     1:13,23 2:4,9   142:3,4,5          218:15 228:5      policy 54:4          11:14 47:22
     2:14 6:14       144:17 145:16      236:4 243:10       72:15 73:16        preaudit 171:10
     255:5,8         146:1,18,20        249:7 251:15      poor 21:10,16       predicting 70:9
   Phoenix 15:18     147:7,9 149:1      252:1             portfolio 14:20     predictive 69:15
     15:23 16:17,20  149:19 150:9     Plaintiff 1:3 2:5    23:17 27:22         70:5,8,13
     17:18,20 44:6   152:1 153:12     Plaintiff's 135:2    28:18 65:6,17      predominantly
     103:10          160:8 162:20       139:12 162:13      65:18,20 83:19      12:1 15:9,12
   phone 2:5,10,15   164:2,5,9          164:20 203:21      96:19 112:2,3       31:22 54:22
     2:19 3:5,10     169:24 173:19    plan 30:15,17        131:6 164:1        Preferred 248:3
     19:4 69:4,16    173:23 175:15      180:15             198:21 223:17      preliminaries
     69:23 152:18    176:9,22 182:5   platform 70:21       250:23              7:20
     153:20 157:4,6  186:4 192:24       129:23            portfolios 26:12    preliminary 8:4
     167:10 169:9    193:8 197:5      playing 193:14       33:6               premises 148:8
     171:4 175:22    203:6 204:12       194:7             portion 14:20       prep 248:9
     193:17 234:17   204:20 205:11    please 7:3 57:23     156:16 208:1       preparation
   phones 230:2      213:17 214:5,9     93:16              250:22              197:24 245:17
   phrase 25:21      215:16 218:15    Pleats 168:10       portions 124:1      prepare 8:11
     197:13          220:3 228:11     plenty 10:16        position 17:3,10     86:17 252:22
   place 34:8 46:14  228:13 229:4,5   pod@vnf.com          73:2 86:4          prepared 149:11
     79:1 101:2      229:5,6 230:5      3:11               200:7               182:14 237:8
     141:24 144:11   230:23 231:22    point 36:10         positions 18:1      prepped 253:2
     151:6 156:6     231:24 232:2       42:17 44:4         56:20              prepping 157:14
     157:21,21       232:15,16          60:7 62:24        possibility 83:19   present 1:17
     165:8 166:17    236:4 246:6,6      63:4 69:7 77:5    possible 107:6      presentation
     218:11          249:6 251:15       84:11 89:3         230:19              146:22
   placed 206:23     252:1              107:24 130:17     possibly 8:15       presented 83:18
     216:12 221:23 Plains 50:23         136:22 138:22     post 44:6 46:9      presently 40:14
     227:19 243:1,1  52:16 85:14        138:24,24          148:10             president 18:7
     244:21 245:16   119:19 122:6       139:22 140:12     potential 33:14      18:10,13 38:19
   placement 83:2    124:11 126:6       141:14 147:3       34:4 63:1           40:19 43:13,23
     157:19 212:5    127:14 128:1       163:2,23           64:21 84:17         102:7 122:7
   placements        130:15 132:10      169:24 170:23      85:1 103:22         211:14
     216:8           134:2 137:21       171:5 175:1        202:6,8 212:5      pretty 66:22
   placing 81:6,8    142:11,24          180:13 182:2      potentially          160:18 196:4
     89:18 218:10    143:14 144:18      183:9 191:12       31:13 42:9         prevalent 23:18
   Plain 50:23 51:2  145:16 147:24      191:16 195:20      86:9 139:1          51:19 107:14
     52:16 85:13     148:2,4,6,8,13     196:16 197:4       211:6 215:4         202:18 224:6
     110:24 111:3    148:24 149:14      197:11,14          224:18 245:3       prevent 11:1
     113:22 114:16   149:16 150:7       216:22 223:6      power 138:22,24     previous 109:13
     118:18,20       150:11 152:1       228:17 229:1       138:24              109:23 117:1
     119:11 123:8    153:13 160:9       236:2 241:16      PRA's 224:5          163:13


                              WWW.KLWREPORTERS.COM
UNSEALED
                                      App. 0387
                                          Lee Rempel
                                                                                  Page 283

   previously 24:16   problems 46:21      224:8 226:9        138:4 141:15      31:17 50:22
    26:23 57:6         58:10 194:20       227:2 238:18       148:24 149:1      79:16 94:14,20
    68:20 157:9       procedural 54:5     238:21             152:4,18,22       96:2 98:13
    163:1 216:14      procedure 72:16    production          153:24 195:15     112:12 159:5
    222:23 230:22      183:7 192:2        100:5 116:13       218:18 244:18     216:4,11 225:9
   price 12:23         199:12             133:13 165:6      provided 48:21     231:18 242:17
    20:23 36:15       procedures          187:8,18 203:5     76:8 144:8,9      251:6
    64:20 66:19        73:16,19          products 13:13      149:12 159:18    purchasers
    83:23 90:2         125:24 141:24      14:20 16:14        171:1 182:21      201:22 202:12
    95:1,15,23         199:9              29:8 37:9 40:6     186:1 218:17      225:6
    102:4 104:17      proceed 7:4 8:6     40:24 41:7         254:11,16        purchases 20:24
    104:21 105:2      process 33:16,16    52:18 59:6        provides 77:4      22:11 27:14
    107:6,7 136:13     34:17,19 37:23     86:13,15           151:4             29:24 33:7
    136:22 137:1,4     39:4 46:6,23       131:16 148:17     providing 33:19    35:9 47:9
    139:21 143:6       46:24 47:3,7       173:9 174:1        64:22 76:14       76:21,23 83:23
    160:23             47:11 53:18        181:22 182:2,4     148:21 175:21     108:22 118:8
   pricing 20:17       126:4,11           182:14 200:21      209:2 242:13     purchasing
    29:7 36:17         137:16 175:21      203:1 227:23      provisions 40:8    11:24 15:10
    105:22             193:6 194:24       228:3 238:8       public 1:16        23:12 27:3
   primarily 12:18     195:18 196:20      239:20 240:10      224:5 254:17      29:9 30:10
    25:5 52:18,22      200:18 202:6       248:5,21 249:3     255:4,19          34:16 37:11
    58:5               218:11,14          249:24 250:9      pull 226:21        45:2,8,14,24
   primary 12:5        221:1 223:15       250:21 251:6,9    pulled 129:18      54:21 57:9
    37:17,21          processed           251:19 252:1      punishment         60:6 61:2
   principal 96:8      190:15            Professional        73:5              68:13 117:5
   printed 183:17     processes 46:14     1:22              purchase 12:24     216:9 225:4
   printing 80:20      130:9 141:23      profit 20:20        22:9 23:22       purpose 12:4
   printout 244:13    Processing          66:10,13           24:8,24 26:11     72:21 75:6
   prior 26:19         250:15            profits 24:5        27:4,13 30:22     76:5,6,17,18
    46:14 57:2        PROCTER 3:2        program 172:22      30:23 33:14       130:20 147:16
    140:1 163:21      produced 48:8      progress 172:24     34:4 35:21       purposes 25:4
    170:10,13          48:10,13 49:19     180:2              36:8 41:6        pursuant 1:12
    180:16 212:11      99:1 120:18       project 65:4        44:12,13,15       115:10 122:23
   prioritize          123:20 185:7       179:11 180:15      59:13 61:22       123:9
    130:21,24          246:18 247:7       244:18             64:21 65:21      pursue 60:14
   privately 23:6     producing          promise 235:18      66:23 76:17       69:8
    26:24 74:24,24     120:15 133:17     promptly            86:20 90:2       put 22:21 33:15
   probable 98:1      product 12:14       254:21             94:24 111:2       34:5,8 35:14
   probably 19:18      12:16 13:2        proposed 82:13      112:11 118:7      90:20 129:16
    68:22 147:1        24:24 33:15        165:7,22,24        124:12 125:5      139:1 151:6
    166:13 169:23      34:4 37:8,17      protect 29:10       130:18 131:24     158:5 188:24
    176:24 177:17      37:22 59:17       protection 76:19    137:23 158:24     195:7 200:6
    185:15 190:8       71:2 90:15         76:19 77:1         173:16 224:10     208:10 218:11
    246:20             112:12,13         protocol 170:17     243:14            224:23 228:23
   problem 42:8        119:12 125:4,4    provide 20:8       purchased 12:11    240:21 247:19
    105:15 152:3       125:11 181:21      68:16 127:18       12:18 13:2       putting 61:5


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0388
                                         Lee Rempel
                                                                                  Page 284

    143:15           questions 8:4,7      235:9 243:11       52:1,6 53:22       94:19 117:20
                      9:5 10:1 22:5       243:16 254:1,2     54:8 57:7,13       157:23 160:5
           Q          25:19 34:2          256:1              58:17,21,22        168:20 170:20
   QA 183:19          58:6 61:6         reading 111:17       59:20 60:1,24    recommendati...
   qualified 23:21    115:15 120:13       138:19 157:12      60:24 61:3         73:3
   qualify 95:21      149:13 153:11       162:17 211:1       63:18 136:22     reconstructing
    132:1             181:10 187:19       219:16 225:13      141:1 148:1        120:22
   qualifying         194:2 237:11      reads 102:12         149:17 150:8     record 6:6,7,19
    131:24            253:15 254:21     ready 73:23          153:21 157:16      8:2 9:1,2 46:20
   quality 151:11    quick 20:2 22:1      86:9 103:10,21     167:9 168:13       74:4,11 93:2,7
    175:20 186:14     75:11 160:19        109:6 134:13       173:11 176:7       116:5 129:21
   quarterly 30:8     161:14            real 75:11           176:11 199:10      134:16,23
    30:11            quickly 37:15      realize 56:21        202:22 206:1       142:17 177:4
   question 8:8       103:15 227:7        86:3 135:4         212:10 216:24      177:13,21
    9:15,17,20       quite 98:1 141:1   really 9:4 12:11     225:16 226:10      178:2 183:21
    10:4,7,10,12      153:16 248:22       13:11,20 16:13     226:13,16,18       203:12 243:6
    10:19 31:2       quote 37:12          16:15 19:23        227:1,23           252:21 253:19
    32:7 35:24        50:16 85:11         20:23 23:16        233:11,20        recordings
    40:11 50:6       quoted 115:17        25:3 26:4 27:1     234:1,3 239:18     175:22
    56:9 57:24                            28:8 31:21         247:10,15        recover 69:6
    60:22 62:20              R            32:1 36:7          248:8            recovering 12:4
    66:7 73:16       R 255:1              37:14,20 38:1    recalled 233:12    recovery 69:8
    76:1 77:24       random 151:21        43:16 44:2       receivables 12:1     130:18,22
    82:18 87:16      Ranga 156:5          50:17 51:19,23     12:5 218:6         162:21 163:5
    92:11 94:3,7       168:5,6            52:9 58:7 60:7   receive 70:2         164:10 177:7
    95:11,20 97:17   range 38:18          60:10,12 62:23     72:12 96:17      red 232:5
    111:1,18         rate 14:1,2,3,9      64:14 66:16        103:7 149:13     redline 136:4
    113:12 120:24      14:19 16:5         71:3 76:6 77:1     153:11 175:23      138:23
    121:13,15          25:11 32:18,23     97:13 126:3        247:17 254:22    redlined 139:3
    123:6 125:23       33:1 37:2          128:20 137:7     received 8:18      redlining 139:2
    135:16 138:20      40:23 45:3         138:7,23           40:13 58:1       redrafted
    139:13 150:9       57:9 58:19         141:13 148:19      72:22 116:13       160:14
    150:17 155:22      65:24 66:9         168:23 171:6       116:14 130:2     reduce 245:3
    157:7 160:21       69:20 78:6,21      173:14 174:9       138:3 175:12     reduced 137:2
    161:12 172:17      95:12,14 210:4     179:7,11,19        186:13 188:7       255:11
    174:7 177:3        210:9 223:9,18     184:16,24          197:23 216:7     Rees 2:15 7:15
    185:16 189:2       223:19             185:5 222:24       245:7            refer 173:21
    194:22 210:8     rates 21:14          223:2,5 244:19   receives 13:7        174:14 243:21
    220:21 231:19      31:15            reason 10:23       receiving 126:24   reference 25:16
    252:2,7          reach 66:19          12:22 116:18     recipients           64:3 75:3
   questioning       reached 32:11        176:13 194:12      137:13             83:13 93:20
    116:3            read 68:16           199:5 217:21     recognize 65:7       96:12 100:21
   questionnaire       75:10 105:13       254:4,8 257:2      175:4              137:12 156:11
    5:19 209:7         136:12 173:4,6   reasons 189:1      recognized 24:5      158:12 173:8
   questionnaires      222:21 234:2,6   recall 42:23       recollect 190:21   referenced
    52:4 218:16        234:14,15          43:14,18,19      recollection         101:6 116:2


                                WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0389
                                          Lee Rempel
                                                                                   Page 285

     170:12           related 31:14        156:8,13 157:7   reporter 1:15        202:19
   references 99:16     100:6 141:20       157:9,10,24        6:20 8:11,19     requests 138:4
     108:21 115:18      151:22 169:19      158:2 169:16       9:8 129:22         177:7 217:8,13
     150:13 152:7       185:7 189:5        173:15 174:8       186:11 219:12      246:16
     209:8,19           220:21 231:24      174:17,23,24       255:4            require 254:21
   referencing          247:22 250:21      174:24 175:6,7   Reporters 1:22     required 151:8
     103:11 156:18    relates 21:19        191:2,3 211:11   reporting 64:15      152:21
   referral 200:22      25:17 28:10        212:9 218:6        64:17 152:8      requirement
   referred 69:7        171:3 252:18       226:11 246:4       186:12 205:11      160:15
     173:9 195:21     relationship       remembering        reports 71:11      requirements
     210:18             26:2 29:22         117:1 168:12       137:5 181:16       141:11 152:17
   referring 95:6       42:16 50:11,13   remits 55:16         185:7 186:7      requires 65:2
     109:3 110:17       54:14,20 79:3      217:9              201:8 204:19       107:16
     114:5,15,17,21     80:3,8 81:24     remitted 235:10      213:23           requiring
     138:21 150:10      83:21 86:2,8     remote 15:17       represent 84:13      141:14 196:14
     174:5 182:3        98:6 99:9          55:23              100:4 101:10     resale 28:17
     205:6              117:21,24        removal 101:3        116:19 187:17      29:9 202:20
   refers 29:21         118:1 122:17     remove 196:14      representation     resell 26:15
     95:7               128:24 149:16    removed 245:21       36:22 78:4         27:22 223:16
   refund 96:17         173:16 174:10    Rempel 1:12 4:4      185:22 242:4     reselling 202:11
   refused 204:24       200:20 216:22      6:18,23 7:9      representative     resided 39:11
   regard 25:9 26:6     217:12 241:24      48:7 74:13         88:9             residence
     26:10 38:22        252:12             117:2 135:1      representatives      227:20 245:16
     44:24 46:13      relationships        203:20 226:9       147:6            resold 25:1
     58:19 97:5         54:21 86:20        255:7 256:8      representing 2:5   Resolution
     117:4 119:19       88:6 201:18      Rempel-1 6:2         2:10,15,20 3:6     221:19
     122:9 125:24     relied 50:22         11:14              3:10 82:12       resolved 190:14
     131:7 145:15     reluctant 158:1    renegotiate 29:6     85:24 89:8       resources 131:1
     145:20 191:13    rely 105:16        renegotiated         91:10 106:19     respect 11:9
     204:20 218:15    remained 241:4       104:18             113:8 120:16       161:7
     218:23 244:4     remaining 241:3    renegotiating        238:15 240:3,9   responded
     247:10,19        remarking            104:15 135:17      240:20             165:16
     249:23             123:24           renewal 104:15     represents         responding
   regarding 11:19    remember 41:8      renewing 135:10      188:17 209:4       196:12 217:8
     33:6 50:5          41:10 55:19      repeat 252:7         239:15           response 177:5
     115:16             57:6 59:1,3      repeated 25:16     reputation           253:2
   Registered 1:22      60:4 61:9        reply 103:9          33:18 38:1       responsibilities
   regular 196:5        71:23 94:12,12     105:14 172:4     request 51:17        11:20 43:23
   regulars 224:15      94:19 120:20     report 5:15          133:12 152:19    responsibility
   regulatory           136:2,5,6,15       149:4 185:1,12     176:24 180:3       44:8 54:22
     21:18 28:22        136:21 137:3       186:2 200:16       186:20 204:15      68:15 205:8
     29:16 31:5         137:19,22          221:11             207:21 246:15    responsible
     39:23 41:12,24     145:12,13,14     reported 63:16     requested 152:6      34:16 54:14,20
     57:18 72:11        147:5,9,13,15      63:17,24 71:13     180:3 205:2        64:14 69:15
     151:2              147:16 148:3,5     71:17,22           246:20             137:3 168:24
   rein 224:16          148:7 151:3        163:10           requesting         responsive


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0390
                                        Lee Rempel
                                                                               Page 286

     217:16           83:19 87:21        199:17 200:19    ROSENMAN           28:10 30:17
   responsiveness     91:19 93:5,18      201:7,24 204:8     2:18             84:15 122:23
     217:8            94:2 95:3,8        204:16 205:3     rough 125:24       124:10 126:1
   rest 101:12        96:6,14,17         205:13 206:13    roughly 17:2       135:9 202:4,18
     112:20           97:4,10,13,14      208:3,23 209:3     21:4 23:4        202:22 206:12
   restate 60:22      98:11 100:1,3      209:24 213:5       24:23 26:14      208:10 219:11
     82:18            105:12 106:15      214:15 215:17      28:1 37:12     sample 112:10
   restated 139:18    106:18,24          219:10 220:20      40:18 41:4     Santee 248:4
     139:19           107:17 108:1       224:20 225:14      50:21 51:1,13  Sarah 167:11
   results 21:16      108:20 109:1       226:16 227:1       53:9 56:6,8    sat 57:4
   retail 13:3,5      111:8 112:1        227:14,24          96:4 126:1     SAVERIO 2:8
     37:10            113:19 114:5       228:6,8 230:18     203:9 217:1,2  saw 20:23 29:8
   retrieve 133:23    114:11,16          231:12 232:17      228:7 238:7      146:11
     176:18           115:9 116:12       232:24 233:2       239:2 240:11   saying 10:9
   return 66:5,20     117:8 122:1,2      233:13,22          240:19 243:15    53:16 105:8
     96:17 254:19     122:12 123:19      234:21,23        rounded 149:6      109:23 119:10
   revenue 65:7       123:22 124:5       235:3,15,23      Rubin 249:10,17    136:9 137:13
   reverse 246:5      124:12,15          237:2,17,21,24   rule 235:20        208:5 214:20
   review 33:5,14     126:8 128:17       238:18 239:1,5   rules 254:21       215:19 232:18
     38:8 68:11,16    129:3,11,13,14     240:5 241:10     run 18:3 98:15     233:8 238:20
     72:16 73:17,18   135:12 137:8       242:14 243:8     running 35:18      243:3
     74:19 139:11     137:10 140:2       246:11 254:2       69:20          says 68:7 71:9
     198:1 236:17     142:24 143:4,7   right-hand                            71:11 74:23
     236:18 237:13    143:10 144:20      48:11 80:16              S          75:5 77:3
   reviewed 72:24     145:1 147:7        140:13 238:17    S 1:22 4:8 5:2     83:10,11 89:10
     151:20 197:24    149:15 150:16      238:19           safer 28:15        89:10,11,13
   rhyme 116:17       155:15 157:11    ring 211:18        sale 4:19,21,22    90:7,8 91:21
   Richard 61:11      158:3,16,20      rise 36:17 125:4     4:23,24 5:5,10   93:16 105:16
   right 7:18 8:12    159:5 160:4,24     125:5,11,20        5:11 24:2 27:8   113:20 115:22
     9:21,22 10:4     162:3 163:2,17     175:16             81:13 83:1       120:3,4 137:14
     13:17 14:2,15    164:5,18 165:4   risk 41:20,23,24     92:6 94:11,13    143:23 150:23
     20:19 22:11      165:9,12           57:18              96:2 102:13,24   158:17,18
     23:5,15 25:7     167:21 170:1     RJA 144:3            106:1 107:1      172:22 187:23
     26:8 35:6 37:4   171:6,7,20       Robert's 211:12      108:4 109:6      188:13 189:3
     41:24 42:4,20    173:11 174:3,7   Roberts 211:9        110:10,20,23     193:12,18
     46:9,11 47:14    175:15 176:15      211:14             111:2,9,14,21    204:21 214:14
     48:18 49:3,24    178:18 179:6     Rodriguez 145:8      113:21 114:4,8   229:11 233:10
     55:6,9 56:16     180:6 181:17       145:11 146:14      114:15 119:11    233:20,20
     57:10,13,14      181:24 182:15      153:8 155:24       123:9 126:5,7    234:13 235:3
     58:10,14,15      183:7,14,15        160:23 161:21      126:17 139:18    235:15 251:24
     59:21 64:20      186:22 189:14    ROI 66:5             139:19 155:20 scenario 98:14
     65:20 67:20      190:14 191:11    role 17:12           157:8,11         176:5
     73:12 76:3       191:24 193:3       145:15,20          166:18 179:16 scenarios 98:2
     77:16 80:20      194:18 195:4       193:14             203:5 208:12     98:20 246:10
     81:2,17 82:9     197:3,7,11       room 8:9 9:6         242:23         schedule 140:16
     82:23 83:9,14    198:23 199:16      54:10            sales 23:17        140:17,20


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0391
                                          Lee Rempel
                                                                                   Page 287

     150:13 160:8       110:13 111:22      19:22              208:21             246:2
     160:20 161:4       112:16,20        sell 24:10 27:6    Sequoia 250:19     sheet 182:13
     171:5 179:12       113:18,23          107:22 118:15    series 115:22        254:5,7,9,13
     179:16 180:3       114:23 115:7       158:1 202:9        164:24             254:19 257:1
     185:8 186:21       116:1 119:9,13     210:9 214:21     serious 198:12     SHELDON 3:3
     203:3 217:20       119:18 120:4,5     223:16           seriously 33:12      52:20,24 92:1
     217:23             121:5 123:15     seller 91:12         199:7              92:18 93:15,19
   scheduled 167:9      135:4,7,8          94:16 107:21     server 128:15        101:1 102:8
     172:19             137:12,16          143:15 145:6     service 5:12         113:7 114:1
   scope 62:21          139:15 140:11      145:21 150:15      23:20 144:7        115:14 117:9
     67:13 125:7        140:17 142:9       150:23             161:24 162:1       121:10 123:1,4
     198:10 230:9       148:12 156:23    seller's 145:7     servicer 145:8       123:17 126:21
     246:19 249:12      159:14,14          162:1              145:22 161:5       127:6 132:13
     253:11             172:21 173:1     selling 81:9       services 102:11      133:10 142:17
   score 130:18,22      178:14 182:17      89:19 91:21        144:9 161:20       144:23 149:23
   Scott 247:23         183:18 184:7       135:15 138:2,6     162:19,21          150:19 156:19
   screen 183:16        189:4 191:22       138:13,18          163:6 164:10       158:11,16
   scrub 98:15          198:1 203:7,22     199:2 201:22       249:19             171:11 172:7
     130:9,11           204:8,12           202:12 207:13    set 112:4 172:15     174:21 175:9
   scrubbing 126:8      206:10 207:3       252:11             201:8 228:19       183:1 184:1
     129:6              213:20,21        semi-annual          234:5 243:24       201:2 207:15
   second 73:15         214:2,3 215:24     151:7            settle 236:21,22     218:4 222:12
     74:17 82:20        218:8 222:2,4    send 129:11,12     settled 236:23       238:12 239:23
     89:12 93:12        228:8 230:1        130:11 151:24    settlement           240:16,23
     99:21 100:24       232:1,2,3          183:8 190:15       236:18,20          241:8 249:4
     155:8,13           233:18 242:18      196:9 200:23     setup 55:24          251:22 252:14
     183:21,24          242:21 247:5       201:6 207:6      seven 13:19 23:7   shift 36:11
     191:6,6 209:7    seeing 16:21       sending 113:20       24:4 96:9        shoes 224:24
     225:18 250:23      38:7 48:14         213:16 217:10      102:4 104:5      shop 55:13,14
   secondary 27:22      58:9 62:16       sends 221:9,9        211:13           short 12:20
     201:22 202:12      66:13 85:7       senior 73:2        SFD&P 152:4          13:15,20 14:9
   secure 153:17        128:13 139:2       102:6            SFDP 129:18          25:20 36:8
   secured 128:15       147:1 148:7      sense 90:4 108:1     201:6,10           37:16 40:2
     234:5 243:24       149:17 183:10      166:10 242:16    shake 28:23          78:18 112:10
   see 21:16 24:4     seek 40:3          sent 131:23        Shapiro 6:16         223:18
     30:13 38:5       seen 11:15 49:6      132:12 181:19    share 21:18        shorthand
     48:11,22 49:18     49:8 59:12         191:17 197:5     shareholder          255:11
     64:4 75:9          117:13 127:12      225:7 233:22       61:13,19 62:9    shortly 26:1
     80:14,15 81:2      140:21,23,24       234:20 239:13      77:12,13           146:8 166:13
     81:6,7,10,13       157:15 162:18      244:14           Shawn 61:24        shot 183:16
     82:9,17 83:3       219:23 221:1     sentence 137:17      62:2 63:2,16     show 11:13
     89:1 90:5          222:23           separate 228:12      63:24 68:8         47:21 73:20
     91:13 97:18      segment 12:22      separately 93:20     90:6 103:9         94:23 104:6
     99:7,10,16         37:16            September            165:18,19          110:9 112:24
     100:21 105:10    segments 89:14       191:15             166:1 172:4        113:1 120:1
     106:2 108:20     self-inflicted     sequence 116:17      226:19 244:15      149:2,4 154:11


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0392
                                          Lee Rempel
                                                                                    Page 288

     162:12 178:4       149:2              215:20 216:7       17:21               137:24 138:16
     212:2            Sioux 248:5          216:10,13        space 23:13           167:7
   showing 47:14      sit 54:10            221:16,17          107:14 108:8      speculation
     48:8 120:15      site 122:6 146:2     222:5,6,7          224:2 254:11        225:12
     135:1 203:20       146:5,16           223:9 224:13       254:16            speculative
     238:23             148:18 149:17      229:2 233:6      speak 20:2            169:6
   shows 63:16          149:20,24        solely 75:7          59:15,19 61:7     Spell 76:10
     72:21              166:14 173:1,5   solution 70:17       68:2 84:21        spend 138:14
   shrug 9:7          sites 44:5         somebody 13:6        169:8,16 196:2    spending 59:15
   side 17:21,23      sitting 8:21         16:19 21:5         236:9 244:19      spent 68:8
     19:6 22:8          16:16,16           64:19 104:24     speaking 75:16      spoke 46:20
     28:22 29:14      situation 79:5       105:1 107:24       91:16 151:1         54:11 141:12
     35:13 36:16      six 13:19 14:8       135:15 138:17      166:23 198:12     spoken 28:13
     39:22 154:6        41:19 51:1         139:1 174:2        207:2             Spoor 221:17
     208:14 217:15      66:11 97:12        177:17 185:4     speaks 186:22       spread 27:10
     238:17,19,23       118:16 248:21      192:12 195:11    special 7:12 75:6   spreadsheet
   sides 107:16       size 224:11          200:16 204:4       76:5,18 158:24      5:14 179:12
   SIF 236:17         SKUTR 206:17         216:13           specialist 204:2      182:9 247:1
     237:13             206:24 210:20    somewhat 89:8        220:1             spreadsheets
   sign 30:20 93:16     210:20,24          138:9            specialize 12:13      182:22 184:7
     93:17 254:8,10     211:4,9          son 212:14         specialized 12:9      185:9,15
     254:15,16        Sky 248:12,13      sorry 17:24 71:3     12:15 87:7        St 3:9
   signator 122:5     sleep 11:1           91:19 95:18      specific 12:14,15   stacking 88:18
     162:23 163:5     slightly 104:21      105:6 106:4        14:24 16:14,14      89:20
   signature 94:6       112:17             150:11 154:20      41:6 57:13        staff 30:16
     122:10,18        small 17:20          184:4 207:4        61:3 97:6         staffing 55:2
     142:18 254:18      18:23 21:14,21     216:21 252:8       111:9 139:13        86:11 90:10,15
     256:13             23:13 36:6,6     sort 49:7 52:12      151:22 156:16     stand 188:21
   signatures 116:1     36:17 41:19        53:7 126:3         157:16 169:16       189:14
     127:15,17          55:13,23           152:9 177:15       197:4 223:18      standalone
     159:18             248:23           sound 23:5 71:6      253:3               120:17,20,21
   signed 102:6       smaller 224:12       147:19 156:9     specifically        standard 66:22
     131:19 142:5     smarter 28:15        160:4 173:18       32:22 42:16         105:20,21
     190:16 195:16    smirarchi@at...      248:19 250:4       52:1 80:7 83:5    standpoint
   signing 254:12       2:11               250:15             83:7 95:5           21:11 22:3
   signs 38:5,7,13    Smith 61:12,13     sounds 147:21        112:11 126:23       23:19 24:1
   similar 19:18        61:20              152:12 156:5       146:9 151:2         27:6,12 39:20
     61:19 147:23     socials 130:5        186:6 205:10       169:15 174:10       39:21,22,23
     160:13,18,19     sold 85:21 89:16     250:1,6            199:11 210:3,8      41:3 50:15
   simple 103:14        97:23 98:12      source 22:10         236:9 246:8         53:19 54:5
     173:18             107:15 118:20      24:8 87:20         252:23              55:21 60:6
   simply 86:8,14       130:15 205:12      192:18           specified 96:24       64:16 82:6
     98:4 137:4         205:17 206:1     Sourceit 81:13     specify 144:18        103:21 104:14
     165:17 179:21      206:23 208:2,5     81:17,21 82:24     220:17              160:15 167:11
     212:4              209:24 214:6,9   South 2:14         specifying 198:2      169:4,6
   single 65:16         214:9 215:1,5    southeastern       speculating         stapled 91:5


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0393
                                          Lee Rempel
                                                                                    Page 289

   start 11:18          45:12,15 47:12     16:21 20:1          5:15 149:7,10      202:4
     13:14 17:8         57:18 58:13,17     24:20 25:2          244:19           swear 6:21
     24:4 47:14,17      84:9,12 85:23      27:20,21 54:3     Summit 218:5,5     swept 195:9
     65:13 66:13        181:23 199:16      90:9,16,21          218:8            switch 134:13
     80:7 108:23        244:16 252:24    stream 241:21       supply 205:1       sworn 6:24
     112:10 113:17    stating 110:22     Street 1:13,22      supplying 61:21    sync 101:5
     140:16 143:22      111:2 157:3        2:4,9,14 6:14     support 192:13     system 53:7
     155:15 179:9       179:23 194:10      255:8             supposed             70:19 129:21
     181:11 213:9       196:17           strike 92:11          150:14 153:16      129:23 130:8
     221:3 226:6      status 70:1          178:7               195:1,5            133:4,16 141:4
     244:6              188:14,17,22     strong 172:13       sure 7:24 8:5        141:9,16,17
   started 16:2         188:24 189:1,7   structure 39:3        9:13,24 10:1       180:2 190:8,10
     35:18,22 36:1      189:8,9,21,23      77:4 211:7          11:6,14 22:6       192:7,8,23
     36:7 37:20         190:11 191:9       224:7               23:10 24:6         193:1,4,15
     56:1 58:16         195:8,10         structured 63:2       29:20 34:5         215:20 220:7
     62:6,6 76:7        200:14 234:4       63:3 141:1          35:3 38:15         227:13 228:24
     91:20,24           237:8,10,13,14   structures            44:1 47:2,8        229:18 231:1,2
     136:15 138:2       239:1 240:21       105:23              52:5 56:14         243:12 248:6,7
     158:8 170:9        241:5,13,13,21   subagencies           59:13 64:5       systematic 154:6
     173:16 202:19      247:20             78:22,23            68:7 69:19,21    systems 51:23
     226:15 228:22    statuses 190:18    subagency 79:14       70:14 73:9         144:2 173:8
     252:10             237:12 240:2,5     79:18               75:12 78:3
   starting 48:6      stenographic       subject 135:6         82:20 83:16              T
     59:8 76:15         6:19               155:19 169:23       90:18 94:2       T 4:8 5:2 6:18
     108:24 114:19    step 141:20          225:19 226:9        100:15 101:8       255:1,1
   starts 116:7       steps 130:1          254:12              101:13 109:3     tab 185:9,16
     140:18             131:2            subsidiaries          110:6 122:3      tabs 183:17,18
   state 18:20        Sterling 13:8        175:19              130:2 135:20       184:8,9,10
     28:16 31:16,21     37:10 175:17     substance 7:21        135:24,24          185:14
     31:24 32:15        230:1,6,7,11       254:3,6             136:22 139:4     tackling 19:21
     33:1 39:11,17      230:14           success 19:13,14      141:23 147:22    take 10:14,21
     41:16,18 42:3    Steven 129:19        19:15               153:23 157:21      14:17 21:23
     42:11 45:1       Stevens 204:21     successful 19:8       158:14 169:15      24:3 33:12
     58:18 69:8       stick 40:16,17       19:17,19 20:8       172:11 173:20      75:12 89:24
     151:1 176:2      Sticking 105:3       20:9                174:4,14 175:1     112:15 113:13
     205:17 223:17    stoked 19:5        sued 58:16            179:13 198:17      138:14 151:19
     227:19 229:21    stop 42:14         suggest 159:20        198:18 200:6       157:21 161:13
     245:16             202:10 246:5     suggesting 223:4      202:7 205:1        165:8 166:17
   stated 26:22       stopped 42:18      suggests 161:15       213:4 214:4        192:4 194:5
     27:17 85:7         42:18 51:8         164:11              216:2 223:2        208:22 226:3
     152:17 202:17      170:23 197:14    suit 43:16,19         227:9 239:1      taken 1:12 100:5
   states 1:1 6:9       198:5 234:18       69:2              surprise 108:6       132:5 241:17
     33:19,21 38:3      236:3,10         Suite 1:13,22 2:4     154:3 245:22       255:7,10
     39:8,24 40:20    strategic 19:7       255:8               245:23           takes 21:4 85:3
     41:1,5,8,11        23:18 27:12      sum 245:13          surprising 49:18   talk 22:24 33:3
     42:13 44:17      strategy 16:15     summary 4:12        suspended            38:16,17 50:17


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0394
                                          Lee Rempel
                                                                                 Page 290

     51:12 52:8         79:19 100:8,18   TF-N 173:8         75:18 79:17        197:7 200:12
     54:2 70:10         108:14 109:2     TF-PA 48:6,12      80:8 81:1,11       200:20 201:15
     90:9,13 91:21      110:14 116:15      155:3 161:18     82:1,12 83:2       202:17 203:24
     129:9 132:6        116:16 120:7       161:19 162:14    84:10,14 85:10     204:10 207:8
     212:24             120:24 123:1       162:14           86:1,1,21          207:12 208:6
   talked 78:5          126:2 127:23     thank 75:14        87:18 88:8,13      213:12 216:14
     153:10 190:7       159:24 168:3       213:7 254:23     89:5 91:10,22      219:17 220:1,2
     201:17,18,21       186:2 187:22     thanking 221:12    92:17 93:22        220:4,10,14,19
     228:4 241:16       189:19 192:2       221:13           96:5 99:9          220:22 221:4,7
   talking 14:1,13      192:14,23        Thanks 123:4       102:7,24           222:20 226:9
     16:6 25:5,11       212:7 218:22     thereabouts        103:13 104:9       227:2 228:2,5
     35:17 36:24        244:2,4,10         159:16           106:6,7,11,16      228:12,14
     40:23 42:4         249:24           thing 41:12,15     106:19 107:4,5     229:16,16
     46:9 50:17       telling 198:14       98:17 103:15     108:4 117:1,3      231:19 232:13
     52:9,11,16         207:5 215:21       105:10 109:5     117:5,7,22,22      238:8 239:3,20
     53:4 60:6 65:9     250:10             129:5 158:20     119:4,18           240:10 243:6
     70:3 71:5 72:5   tells 81:11          180:12 201:17    120:20 123:23      245:13 246:24
     72:6 106:24      ten 12:17 22:21      235:14,20        124:20 125:5       247:18 248:6
     115:9 126:14       22:24 23:1       things 13:4        125:15,15          249:2 250:21
     127:20 132:10    tend 12:8 16:7       20:17,18 22:1    126:19 127:3,4     251:7,10,15,18
     134:1 137:20     tenure 35:23         28:9,13,22       128:4 132:12       251:24 252:11
     146:6 174:9        64:1               29:14 34:7,8     135:3,18           252:12,22
     182:4 193:7      term 12:20           34:24 36:16      136:17 138:24    Think's 125:3
     210:3 223:8        13:15,21 14:9      62:16 107:2,5    142:2,3,11       thinking 90:11
     239:12             25:20 29:17        120:14 148:11    145:8 146:4,15   thinks 19:2
   talks 83:5,7         30:7 36:8          149:5 171:18     147:5 151:21     third 6:14 55:15
     172:24             37:16 40:2         194:1 196:3,18   153:7 154:11       79:2 143:16
   tall 20:13           78:19 89:23        199:22,23        154:13,20          145:2 152:3
   Tally 168:7,9        96:14 112:10       200:5 217:7      155:18 156:1       188:8 209:18
     186:21             118:8 223:18       230:3 246:11     156:11 161:7       221:18
   Tammy 168:7          236:20 237:8     think 1:5 3:6      161:22,23        Thomas 3:9
     186:21           termination          6:17 7:14        162:4 163:4      thought 87:12
   target 32:1          73:5               13:19 20:7       167:16 168:8       93:7,9 184:23
   task 20:13         terms 12:7 22:7      26:1 29:12,18    168:10,11,15     thoughts 68:17
   TC 102:11            22:13 40:2         29:18,19 31:4    169:13 170:8     three 15:5,9
   TC-PA 70:23          150:1 159:3        42:16,19 45:20   171:7,14           16:8,9 51:2
   team 16:18 20:6      220:24 239:16      46:20 48:9,13    173:12,14,14       55:2 103:6
     46:5 63:16       testified 7:1        48:21 49:10,20   173:17 174:11      113:1 118:16
     68:23 69:2,3       157:9              50:4,7,13,14     174:13,17          134:22 144:1
     77:17 130:1      testimony 26:19      50:20,21 51:5    175:11 178:9       151:15,15
     136:24 157:17      29:19 49:11        51:7,13,14,20    178:17 181:16      154:22 182:4
     186:17 192:13      117:2,20 127:7     52:18,19,23      181:20,21,22       182:14,18
   technically          163:13 254:11      53:7,9 54:6,11   182:2,14 183:8     183:11,17,18
     231:15             255:6,10,14        54:14 56:19      184:4,22,23        187:7 203:11
   telephone 19:4     testing 151:5        57:12 61:5       185:3,5 186:4      204:10 223:10
   tell 56:5 60:14    TF 93:17 183:4       68:5 74:16       191:18 193:20      237:9 242:10


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0395
                                          Lee Rempel
                                                                                    Page 291

     244:21,22          217:10 218:7       163:4 182:20     transcript 8:10     tried 224:15
     249:2 251:18       220:9 221:18       194:1 205:1        8:14 9:1,3,11     trigger 226:17
   time 6:12 10:19      223:7 225:2        207:6 211:15       254:19            trip 147:5,11
     12:13 13:1         229:2 236:9      tool 130:23        transcription       triple 14:14
     15:10 16:3         239:18 241:16    top 90:5 115:19      255:14            tripping 87:16
     17:14 18:8,16      243:13 244:5       143:23 179:13    transfer 117:24     true 15:2 42:17
     21:10,21 22:20     253:18             221:12 253:13      129:15              78:13 237:6
     27:3 28:2,5      timeframe 37:13    topic 133:18       transferred           255:13 256:2
     29:5,7,12 30:2     50:19 51:20,24     173:11 225:14      247:11,11,15      try 110:21 194:6
     31:17 33:13,22     53:4 63:21         253:2            transitioned          199:7 207:7
     34:13 35:20,22     111:22 120:24    topics 11:9,15       13:20 168:22      trying 53:6,15
     36:7 38:16         135:18 137:1       157:17           transitioning         71:5 95:10
     40:14 41:3         140:6 146:6      Torres 129:19        180:15              103:12 107:5
     43:16 44:2,4       169:21 170:5     tossed 28:14       transmission          126:3 166:10
     46:4 50:12       timeline 128:11    total 95:22          126:15,19           173:21 190:21
     51:8 55:18       times 19:2 20:11     228:6 229:3        127:14 129:4        242:12
     57:16 61:1,3       29:2,3 69:2,22     238:6 240:9,12   transmit 128:5      Tucker 247:24
     62:9 65:23         98:20 112:8        243:11 251:7     transmittal 4:15    turn 20:20 63:17
     68:9,21 69:7       153:24 154:7     tour 54:2            89:2,2 91:4         74:17 199:22
     69:22 70:10        175:14 222:6     tours 54:6,9         112:18,18           210:19 221:17
     74:1,3 75:12       223:10 224:13    town 18:23         travel 251:5          221:23 225:14
     76:7 77:5        timing 82:6          23:13            treat 199:7         turning 21:7
     78:15 83:21        98:11 104:13     track 22:2 46:20   treated 195:19      two 17:20 37:11
     84:12 85:3,10    title 17:6 18:11     180:1 217:11       219:22              44:5 71:8
     88:1 90:12,14      67:19 68:1         232:13           trend 196:23          74:10 93:3,20
     94:20 96:24        69:12 80:4       tracking 179:12    trends 183:19         116:2 125:16
     103:13,18          121:5 204:1        180:16           Trial 250:19          134:15 143:16
     121:15,24        today 11:2,7,16    trade 209:19       tribal 58:23 59:2     143:22 144:17
     128:14 134:9       13:21 15:3         212:2              87:20 88:1          155:4 165:9
     134:15,22          24:3 33:4        Trader 107:13        117:5 146:12        168:7 176:1,19
     135:9 137:2        37:22 38:9       traditional          174:1 191:20        178:13 184:9
     138:14 139:14      45:2 52:5          23:12              191:23 247:22       187:9,11,14,18
     141:2,4,14         64:19 85:12,15   traditionally        248:15,22           190:18 206:9
     146:10,23          106:3 107:13       50:20              249:2,14,21         222:5 229:5
     148:18 149:3       112:9 125:12     trained 194:1        250:9,18,21,23      237:9
     154:2,24           125:13 128:13    training 150:13      251:9             Tyler 1:11 4:4
     157:13,14          131:21 132:9       150:16,18,21     tribe 122:10,19       6:23 32:9
     163:24 168:11      132:16 157:4       150:22,23          127:17 129:1        40:10 57:23
     168:13,24          157:14 200:10      151:2,4 173:9      147:14 171:22       161:11 251:23
     169:24 172:12      202:17 216:16    Trans 130:18         172:6 248:4         255:6 256:8
     177:8 182:3,12     230:7 245:18       212:12           tribes 50:22        type 19:20
     183:9 190:24       245:19 250:13    transaction          53:11 59:2,10     types 196:18
     191:12,16        today's 6:11         82:13 89:4,4       118:1 148:11        246:10
     203:3,11,18        25:4 222:18        247:10             152:5 171:15      typical 20:22
     205:8 207:24     told 26:9 60:11    transactions         172:18 185:5        97:18 106:2
     212:10 216:10      117:2 153:22       92:14              201:13 247:18       131:21 136:7


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                         App. 0396
                                        Lee Rempel
                                                                               Page 292

     138:9,17         174:3,9 177:10     31:23          vicarious 28:12     20:5 25:14,18
     146:17           185:23 189:6     utilize 65:3     vice 18:7,10,13     29:20 33:17
   typically 14:5     199:6,8,10         69:15 216:5      38:19 40:18       40:10 41:2,6
     23:11,19 33:13   234:15 237:7       232:21           43:13,23 102:6    47:6 50:16
     72:8,12 89:16    239:2 242:12     utilized 23:8      152:1 194:19      51:21 71:2
     97:23 105:21     243:11             55:15 122:1    Vicky 213:22,23     74:20 76:22
     111:13,21      understanding        151:6 224:3    Victory 2:20        93:11 97:10
     116:8 118:4,14   28:21 35:1,20    utilizing 76:7     7:16              107:20 110:9
   typing 255:11      86:12 88:5                        video 6:8,12        112:23 113:1
   typographical      92:12 94:1               V        videographer        113:12 116:19
     124:2            107:23 111:4     vague 164:22       6:7               125:23 134:10
                      118:17,22        vaguely 59:1     videotape 1:16      145:13 161:17
           U          119:2 127:9,11     145:14           6:5 7:3 9:3       170:14 176:5
   Uh-huh 92:24       127:12,16        valid 194:4,11     74:2,9 134:14     177:4 203:4,8
     107:19 216:17    242:5 251:24       198:20           134:21 177:20     217:18 246:10
   ultimately 20:7 understood 9:20     validity 188:5     178:1 203:10      246:12
     30:20 32:12,24   53:17 71:7         191:7 192:6,20   203:17 253:17    wanted 73:1
     55:16,22 56:3    84:12 91:9         199:8          Videotaped 1:11     95:19 98:4
     62:15 63:8,24    93:10,24,24      valuable 90:2    view 19:12 87:6     139:14 141:20
     65:4,7 70:12     252:4            value 112:14       87:11 180:17      154:11 169:7
     73:11 107:23   Union 130:18         244:21         viewed 39:24        174:13 184:22
     131:3 135:10     212:12           VAN 3:8          visit 146:2,5,16    184:23 185:4,5
     140:7 150:24   unique 140:22      variety 226:7      147:17 173:1,5    202:7 203:6
     163:14 194:13 United 1:1 6:8      various 40:24    visits 147:18       229:3 240:7
     196:13 218:2     209:20,24          56:20 58:17    volume 30:14       wants 98:21
     226:22           248:2 252:24       179:16 181:22    41:11,14 78:18    107:22
   unable 69:5      University 18:20     191:17 227:22    86:10 90:18      warehouse
   underlying       unlicensed           228:2 239:3      103:8 124:6       89:14,19
     189:5            31:19,23         Vegas 209:16       126:18 196:24    warrant 136:13
   underneath 68:7 unusual 105:20        212:3            249:2,6 251:8    Washington 3:4
   understand 7:17    222:4 223:7      velocity 37:15   volumes 22:9        3:9
     8:2,5,12,16,22 update 54:4          38:6             86:16 208:11     wasn't 27:20
     9:12,14,16,21    72:12 172:22     vendors 130:11     248:22            34:18 53:22
     11:6,9 23:14     208:11           Ventures 249:21 VS 1:4               71:5 73:10
     24:6 25:7 26:8 updated 242:8      verbally 9:5                         101:13 109:22
     29:20 31:4     uploaded 131:7     verify 130:6             W           153:23 168:23
     47:5 48:7 53:6 uploading 126:4      132:2          wade 86:1           171:21 173:22
     53:16 58:8     USA 250:8          Verna 204:1      Waggerman           246:18
     63:20 71:4     use 19:20 25:21      213:12 215:16    167:11           way 8:5 10:6
     78:3 83:16       71:2 85:2          219:17 220:1   wait 8:7 69:22      24:15 27:2
     86:15 95:11,20   144:20 186:18    versa 152:2        69:22             30:15 34:6
     101:8 105:17     186:18 221:21      194:19         waiting 190:13      63:1,8,17 65:7
     112:13 121:14    233:4            versions 155:4     190:17            65:19 70:8
     126:3 127:19   user 31:15         versus 6:16      walking 82:19       73:6 78:20
     136:1 139:4    uses 30:8            14:10          want 8:4 9:13,17    84:20 87:11
     141:22 147:18 usurious 31:19      vetted 145:5       11:5,12,14        94:22 96:16


                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0397
                                      Lee Rempel
                                                                             Page 293

    98:7,8,21         193:7 203:12   Withdrawn          202:15 205:16    working 9:10
    105:13 132:3      212:23 213:1,2  95:8              207:19 209:13     16:18 18:17
    136:12 153:2      223:8 225:18   witness 6:21       210:7,14          65:10 79:20
    160:7 162:23      239:12 244:11   16:12 22:19       214:18 218:5      85:16 98:6
    163:4 165:13     we've 11:13      24:19 25:19       219:2 220:13      119:11 137:14
    171:18 186:9      12:11 13:7      28:5 30:6         222:13 223:13     180:14 212:12
    192:7 196:6       21:17,20 23:7   31:12 32:10,21    224:23 227:6     works 8:1 80:20
    197:13 206:20     23:16 25:12     33:11 34:12       227:18 229:9      85:8 88:15
    218:21 220:9      41:1 65:9       35:12 36:5        230:10 231:7      96:16 106:17
    220:14,22         73:24 74:14     37:7 38:12        235:6 236:8       177:18 192:23
    221:8 228:24      127:12 135:21   39:2,15 45:6      237:5 238:3,14   world 84:16
    234:2,6,14,14     137:20 164:20   45:18 46:3,18     240:1,17,24       107:21 223:24
    234:15 235:8      170:7 198:18    49:2 53:3 58:4    247:14 248:18    Worldwide
    238:4 244:19      219:23 221:1    60:17 62:23       249:5 251:3,14    206:19
    246:11           Wednesday 6:11   66:16 67:15       252:18,22        worth 41:21
   ways 237:9         255:9           71:16 78:12       253:12 254:15     83:8,9 138:13
   WD 188:14         week 151:14      79:24 81:20       254:16,17,18     wouldn't 119:3
   we'll 10:16       weekly 148:22    84:3 87:3,24      255:15 256:13     127:3 151:24
    40:17 96:23       151:8 152:7     88:13 91:16      WOLFE 1:21         154:2 207:20
    98:15 112:9       167:1 171:1,6   95:9 96:22       woman 221:3        210:7 217:12
    221:7 225:19      179:20 180:1    97:17 102:1      wondering          218:10 222:17
    226:3            weeks 206:10     104:12 106:10     178:21            226:15
   we're 6:5 8:6      237:18          107:11 108:13    word 160:16,16    write 83:2
    9:10 14:12       Wells 13:9       110:8,8 111:13    172:13 231:10    write-ups 73:5
    16:5 25:4,10     went 29:9        114:8 117:13     words 41:24       written 8:10
    25:24 26:4        146:21          119:1 120:15      247:17            72:22 165:19
    35:17 36:24      weren't 53:20    120:23 121:13    work 9:9 10:6      245:3 246:15
    40:1,22 46:8      54:13 121:21    122:15 123:6      12:8 15:22       wrong 149:15
    47:15,16,17,19    214:4 217:15    123:12,24         20:5 22:13        154:21 176:2,3
    48:4,7 49:20      217:16 218:9    125:20 126:22     27:4 56:2         176:3 194:19
    52:15 54:4       Western 248:12   127:8 128:23      65:13,15 66:12    197:3
    56:6 60:6 64:5    248:13          131:11 132:15     79:2 88:7        wrote 90:12
    70:3 72:5 74:4   whatnot 13:6     133:1,13 134:6    92:14 94:22
    74:10 75:21       70:15 98:13     136:20 140:5      107:12,23                X
    78:8 79:20        168:22 180:19   143:20 145:19     122:3 130:21     X 4:2,8 5:2
    80:7 91:6 92:7    195:13 232:7    148:16 149:24     131:1 144:12      151:14
    93:8 95:24       Wichita 18:20    156:19 158:23     145:4 159:4      X,Y,Z 232:6
    96:6 98:23       widely 151:5     159:9,24          212:6 214:7      XLSX 182:18
    102:15 106:24    willing 39:8     160:12 161:3      217:15 220:8      247:6
    110:15 119:18    win 20:2         164:23 166:21     231:15 234:9
                                                                                 Y
    128:13 132:6     WinDet 129:21    167:24 168:18    worked 13:7
    132:16 134:22     129:22          171:14 172:2      24:10 26:13      yay 218:22
    136:9 143:16     wire 129:11,11   172:10 174:22     46:5 55:22       yeah 31:4 65:21
    155:2 161:18      129:12          175:10 177:3,5    68:7 108:15        66:8 70:20
    161:18 164:19    withdrawal       180:12 198:11     153:2 164:4,9      72:7 75:18
    178:1,22 182:3    110:5 160:21    200:4 201:3       182:15             88:19 89:7


                               WWW.KLWREPORTERS.COM
UNSEALED
                                     App. 0398
                                         Lee Rempel
                                                                                Page 294

     90:4 93:24               0         14323 178:6      2010 36:24 38:7      233:18 244:6
     105:6 107:1      0 85:9 86:16      147 5:7            50:17 57:5         245:5,6 246:1
     109:10,10                          149 5:8            83:12 86:4         247:5
     121:18 126:16            1         15 13:10 170:22    89:13            2016 17:7,19
     129:10,10,10     1 100:8 242:14    15154 99:1       2011 37:1 38:7       18:14,15 46:9
     134:12 139:4,4   1,000 41:16,17    154 5:9,10,11      99:10 101:17       62:3,10 202:3
     139:14,16          185:19          1600 1:12 2:9      102:16 104:7       202:3
     156:9 157:2,3    1:22 134:22         6:14 255:7       215:20           2017 217:2
     158:3,14 160:5   10 20:23 105:9    162 5:12         2012 17:18         2018 1:8 6:12
     164:23 166:11      114:9           164 5:13           23:17 24:23        255:9
     166:12 167:7     10.5 96:8         1717 2:4           25:10 26:9       2019 255:20
     177:19 183:12    10:45 74:3        178 5:14           27:2,24 28:1     202 3:5,10
     193:15,24        10:50 74:10       17th 180:1         37:12 38:17      203 5:17
     209:17 210:14    100 14:14 78:2    18 23:21 24:11     40:17,18 41:4    206 5:18
     217:5 220:19       78:13 215:7       26:14 27:5       51:20 109:7      208 5:19
     222:16 238:21      236:23            66:21            114:9 115:18     21.5 239:4,15
     238:21 239:14    100,000 243:16    180 242:15         120:4 122:8        240:20
     242:9 243:20     102 4:17          181 5:15           124:9 128:9      212 5:20
   year 24:11 26:14   10393 203:22      187 5:16           202:19 203:23    215 1:23 2:5,10
     37:21 56:6,9     104 4:18          18th 89:12         213:11 215:15      2:15 5:21
     57:1 67:17       104,000 245:7     19 97:12           217:24 222:19    219 5:22
     102:15 212:7     1050 3:9          19102 1:23         222:20 224:15    22 179:4
     213:11 215:15    109 4:19          19103 2:4,9        252:10           225 5:23,24
     246:20           10th 115:18       19109 2:14       2013 18:15         23 179:4
   years 12:18          179:24 233:17   1st 83:12          43:13 50:21      230 1:22
     13:10,20 14:8    11 1:8 50:17                         51:14 52:15      24 66:21 238:7
     14:8 15:5,9        255:9                   2          53:9 56:8 57:2     239:2
     20:9,10,10,16    113 4:20,21,22    2 100:8            77:24 124:9      24,000 239:17
     22:21,24 23:1    119 4:23,24 5:5   2,731 243:12       128:9 155:8        239:18 240:11
     23:7 24:4        11th 6:12         2,779 228:6        156:14 159:16    24.5 238:7 239:2
     27:10 51:1,2     12 21:4 23:20     2:14-CV-07139      160:4 166:8        240:12
     60:9 68:9          27:5 50:18        1:5              169:21 170:8     25 101:17
     124:9 170:17       66:11 101:21    2:30 177:20        170:18 172:19    26th 155:8
     251:6              115:12 118:16   2:41 178:1         178:10           272605 155:6
   yesterday          12-month 29:5     2:56 247:5       2014 17:24 75:7    27th 121:7,16
     196:22           12:29 134:15      20 124:16 203:9    76:15 117:4        123:15
   York 3:4 21:19     123 2:14          20,000 240:19      124:9,14,17      298-1800 3:10
     21:19 31:7,20    1293 187:6,6,14   20,230 240:19      148:12 155:10
     31:20 32:17      12th 105:6,7      200 14:14          170:18,22               3
     45:12 198:6,7      155:10 215:20   2000 20:23         182:3 185:3      3 100:8
                      13 50:18 51:20    20001 3:4          193:8            3.4 228:7
          Z             202:19 255:20   20007-3877 3:9 2015 20:23           3.5 243:14
   Zach 211:12        1303 1:22         2001 23:4 74:23    42:17 44:6       3:21 203:11
   Zachary 211:9      14-7139-JCJ       2007 18:20         124:5 170:18     3:27 203:18
    211:13              6:11            2008 17:9 18:2     191:15 202:22    30 60:9 198:22
   Zenith 144:3       140 5:6             35:18,22 37:20   226:5,12,13        198:23 254:22


                                 WWW.KLWREPORTERS.COM
UNSEALED
                                        App. 0399
                                        Lee Rempel
                                                          Page 295

   30-B(6) 198:10   60-day 136:10      88 4:14
   30(b)6 125:8     60,000 251:7       899 123:3
   300 1:13 14:15   603 114:20         8th 120:4 121:15
     17:2 255:8       116:8              172:19
   312 2:19         60661-3693 2:19
   315 91:6         610807 155:4               9
   320-5701 2:5     61148 135:3        9 140:14
   341 91:7         622 115:5          9,000 96:5 98:14
   346-4000 3:5     65 47:17           9:00 1:14
   369 95:24        659 113:18         9:11 6:12
   37.6 77:13         116:7            90 73:24 136:12
   386417 140:18    68 89:1              242:15
   386418 140:14    69 90:22           901 3:4
   390 244:22                          902-5319 2:19
   3rd 2:9 245:6            7          91 4:15 203:21
     247:5          7 4:5 139:22,22      242:15
                    72 104:5           922-7112 1:23
           4        74 4:12 112:19     94 212:22,23
   4 100:9            113:1,9,17         213:1,2,4
   4.4 252:19 253:5   119:9            95 215:13
   4:44 253:18,22   75 113:1,8         97 226:2 233:16
   405052 48:6      76 113:2,8         98 225:19
   405055 64:5      77 119:17 120:3    99 4:16
   4130 2:4         772-7228 2:15
   417 140:16       78 100:2 120:1,2
   4562 187:6,15    79 120:1,2
   47 4:11
                            8
           5        8.65 139:22
   5 100:9            140:5 143:6
   50 15:1,3,6,11     160:22
     15:13 36:11    80 4:13 83:7,8
     78:6,7 151:21    91:23 135:2
   500 236:22         154:24
   530 244:22       809 156:24
   54 100:2         81 139:5,12
   557226 162:14      154:24
   560-2445 2:10    82 139:12
   565648 155:6       154:24
   565669 161:19    83 154:19 155:2
   599 116:8          155:3
   5th 250:18       84 154:19 155:2
                      161:18
           6        85 155:2
   60 85:9 86:16    86 161:9 162:13
     136:16 137:2   87 164:20 178:8
     143:24

                               WWW.KLWREPORTERS.COM
UNSEALED
                                       App. 0400
                                                            Page 1
                    UNITED STATES DISTRICT COURT
                               FOR THE
                  EASTERN DISTRICT OF PENNSYLVANIA


    COMMONWEALTH OF PENNSYLVANIA,      )
    By Attorney General                )
    JOSH SHAPIRO,                      )
                                       )
                  Plaintiff,           )   CIVIL ACTION
                                       )   NO.14-cv-07139-JCJ
       v.                              )
                                       )
    THINK FINANCE, INC., et al.,       )
                                       )
                Defendants.            )
    _____________________________      )




            Videotaped Deposition of BOBBI JO FAVEL
                       Great Falls, Montana
                 Tuesday, June 19, 2018 - 1:02 p.m.




 Reported by:
 Bambi A. Goodman
 Job no: 21969


                TransPerfect Legal Solutions
            212-400-8845 - Depo@TransPerfect.com
UNSEALED
                           App. 0401
                                                        Page 2                                                    Page 4
 1         On Tuesday, June 19, 2018, beginning at                1     Patrick Daugherty, Of Counsel
 2   1:02 p.m., the videotape deposition of BOBBI JO FAVEL,       2      VAN NESS FELDMAN, LLP
 3   appearing at the insistence of Defendant Think Finance,      3      1050 Thomas Jefferson Street, NW, 7th Floor
 4   was taken at The Mansfield Center for the Performing         4      Washington, DC 20007
 5   Arts, 2 Park Drive South, Great Falls, Montana, pursuant     5      pod@vnf.com
 6   to the Federal Rules of Civil Procedure, before Bambi A.     6      personally appeared on behalf of Defendant
 7   Goodman, Registered Professional Reporter, Certified         7      National Credit Adjusters.
 8   Realtime Reporter, Notary Public and John Nordhagen,         8
 9   videographer.                                                9     Patrick M. Smith, Esq.
10                                                               10      KATTEN MUCHIN ROSENMAN, LLP
11                                                               11      525 West Monroe Street
12                                                               12      Chicago, IL 60661
13                                                               13      patrick.smith@kattenlaw.com
14                                                               14      personally appeared on behalf of Defendants GPLS
15                                                               15      and Victory Park.
16                                                               16
17                                                               17
18                                                               18
19                                                               19
20                                                               20
21                                                               21
22                                                               22
23                                                               23
24                                                               24
25                                                               25
                                                        Page 3                                                    Page 5
 1              APPEARANCES                                       1        INDEX
 2                                                                2   WITNESS:                           PAGE:
 3      John J. Grogan, Esq.                                      3   BOBBI JO FAVEL,
 4        LANGER GROGAN & DIVER, PC                               4    Examination by Mr. Gatewood                 7
 5        1717 Arch Street, Suite 4020                            5
 6        Philadelphia, PA 19103                                  6   EXHIBITS:
 7        jgrogan@langergrogan.com                                7    Deposition Exhibit No. 41
 8        personally appeared on behalf of Plaintiff.             8      Bates TF-PA-303899-900; 11/21/2012 B.
 9                                                                9      Favel Email
10      Matthew O. Gatewood, Esq.                                10        marked for identification      26
11       EVERSHEDS SUTHERLAND, LLP                               11
12       700 Sixth Street, NW, Suite 700                         12    Deposition Exhibit No. 42
13       Washington, DC 20001                                    13      Bates TF-PA-569172; 6/10-11/2012
14       matthewgatewood@eversheds-sutherland.com                14      Email Chain
15       personally appeared on behalf of Defendant              15        marked for identification      30
16       Think Finance.                                          16    Deposition Exhibit No. 43
17                                                               17      Bates TF-PA-378414-8417; 5/30/2012 B.
18      Richard L. Scheff, Esq. and David F. Herman, Esq.        18      Favel Email With Attachment
19       MONTGOMERY MCCRACKEN                                    19        marked for identification      33
20       1735 Market Street, 21st Floor                          20
21       Philadelphia, PA 19103                                  21    Deposition Exhibit No. 44
22       rscheff@mmwr.com                                        22      Bates TF-PA-319516-517; 1/30/2013 B.
23       personally appeared on behalf of Defendant              23      Favel Email
24       Kenneth Rees.                                           24        marked for identification      54
25                                                               25

                                                                                               2 (Pages 2 to 5)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     UNSEALED
                                                          App. 0402
                                                      Page 6                                                           Page 8
 1                                                                1   questions truthfully?
 2           THE VIDEOGRAPHER: The time is 1:02 p.m.              2      A Yes.
 3   We are on the record. This is tape number one of the         3      Q And if you don't understand one of my
 4   videotape deposition of Bobbi Jo Favel in the matter of      4   questions, please let me know that; okay?
 5   Commonwealth of Pennsylvania versus Think Finance, Inc.,     5      A Yes.
 6   et al. This is Civil Action Number 14-cvV-07139-JCJ in       6      Q And because this deposition is having a
 7   the United States District Court for the Eastern District    7   transcript typed out as you and I speak, you can't say
 8   of Pennsylvania.                                             8   Uh-huh, or anything like that or head nods, for example.
 9         This deposition is being taken on Tuesday, the         9   You have to actually provide yes or no answers. Do you
10   19th day of June, 2018 at Mansfield Center for the          10   understand that?
11   Performing Arts, 2 Park Drive South in Great Falls,         11      A Yes, I do.
12   Montana.                                                    12      Q At some point in your career did you work for
13         The videographer is John Nordhagen. The court         13   Plain Green, LLC?
14   reporter is Bambi Goodman.                                  14      A Yes, I did.
15         Counsel will now introduce themselves after           15      Q And do you remember when you started at Plain
16   which the court reporter will swear in the witness.         16   Green?
17            MR. GATEWOOD: Matthew Gatewood on behalf           17      A Yes. I started in February of 2012.
18   of the Think Finance, Defendants.                           18      Q And when was your last day?
19            MR. HERMAN: David Herman on behalf of              19      A March 26, 2013.
20   Kenneth Rees.                                               20      Q What was your title or role during that time?
21            MR. SMITH: Patrick Smith in behalf of GPLS         21      A I was the compliance -- regulatory compliance
22   and Victory Park, Defendants.                               22   officer.
23            MR. DAUGHERTY: Patrick Daugherty on behalf         23      Q Were you the regulatory compliance officer from
24   of National Credit Adjusters.                               24   February 2012 through March 2013?
25            MR. SCHEFF: Richard Scheff for Kenneth             25      A When I first started, I was just compliance.
                                                      Page 7                                                           Page 9
 1   Rees.                                                        1   And then we added that regulatory title a couple months
 2             MR. GROGAN: John Grogan for the                    2   after that.
 3   Commonwealth of Pennsylvania.                                3      Q So around April, May of 2012?
 4             THE WITNESS: Bobbi Favel.                          4      A Probably more July.
 5                  BOBBI JO FAVEL,                               5      Q Of 2012?
 6   having been first duly sworn to testify to the truth, the    6      A A little later, yes.
 7   whole truth and nothing but the truth, testified upon her    7      Q What type of educational background do you
 8   oath as follows:                                             8   have?
 9                   EXAMINATION                                  9      A I have a law degree from the University of
10   BY MR. GATEWOOD:                                            10   Montana.
11      Q Ms. Favel, good afternoon. My name's Matt              11      Q Do you have an undergraduate degree as well?
12   Gatewood, and I represent the Think Finance Defendants,     12      A I have an undergraduate degree in research
13   and I'll be the primary questioner of your deposition       13   management from the University of Montana as well.
14   this afternoon.                                             14      Q Did you take any time off between undergrad and
15      A Okay.                                                  15   law school, or did you go straight through?
16      Q Are you a member of the Chippewa Cree Tribe?           16      A I took approximately five years off.
17      A Yes, I am.                                             17      Q What did you do during that time?
18      Q And do you live on the reservation?                    18      A I was a forester for the Confederated Salish
19      A Yes, I do.                                             19   and Kootenai Tribes.
20      Q Have you ever been deposed before?                     20      Q Where is that located?
21      A No.                                                    21      A In Flathead, Montana. Ronan specifically,
22      Q Do you understand the oath that you were just          22   Ronan, Montana.
23   administered?                                               23      Q Why did you go to law school?
24      A Yes.                                                   24      A I don't know. Well, I had an environmental
25      Q And that your obligation is to answer my               25   background and I actually wanted to go and get the Indian

                                                                                                  3 (Pages 6 to 9)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     UNSEALED
                                                          App. 0403
                                                     Page 18                                                         Page 20
 1   and talk about them in a little bit greater details.         1   Gordon -- I don't think it was Jones. So they were on
 2      A Okay.                                                   2   pretty much all the calls. It was mostly with them.
 3      Q So can you help me come up with that list of            3   When we actually talked to Think Finance, they weren't on
 4   everything that you can remember that you were               4   those calls.
 5   responsible for or that you did at Plain Green.              5       Q Okay. So you would have compliance calls with
 6      A Okay. So of course the SOPs, the operating.             6   just employees from Plain Green and FACR.
 7      Q Those are standard operating procedures?                7       A Uh-huh.
 8      A Procedures, yeah. So basically we were to               8       Q Without any outside individuals.
 9   develop a manual with those for each -- for issues           9       A Uh-huh.
10   that -- well, not issues, but I guess for how -- the        10       Q Is that a yes?
11   procedure of how things were supposed to be done with the   11       A Yes; sorry.
12   loans; how everything moved. We developed -- we started     12             MR. GROGAN: Objection to form.
13   working on a flowchart for the tribal -- for the -- well    13       Q (By Mr. Gatewood) You said you worked with the
14   not only the council but the board, the board of            14   tribal attorney Dan Belcourt. What types of issues would
15   directors, which was mostly made up of tribal council       15   you work with him on?
16   members.                                                    16       A Contracts. He was to provide input on a lot of
17      Q Okay; and we'll come back to that. Let's just          17   the contracts with the different service providers,
18   try to get the list together now of everything that you     18   Decision Science, Victory Park. There was a
19   did, and then we'll come back and ask more detailed         19   number -- there were a number of different contracts that
20   questions.                                                  20   we had that he provided input on and reviewed.
21      A Okay. So yeah, the flowchart of how the loans          21       Q Did you rely on his expertise in helping review
22   worked, how the fund was to be, I guess, utilized for the   22   contracts?
23   loans, how many days it took for the loans to go out and    23       A Yes.
24   come back, the payments. Gosh, forgive me. It's been a      24       Q What other lawyers did you work with from Plain
25   long time since I thought about some of this stuff. Oh,     25   Green?
                                                     Page 19                                                         Page 21
 1   what else did we do?                                         1       A I can only remember him at the time for Plain
 2       Q You worked on complaints?                              2   Green.
 3       A Yeah, we did complaints. We had an account             3       Q Did you work with Robin Kovash?
 4   through the BBB that we could log into and see if there      4       A I think -- I remember meeting with Robin. No,
 5   were any new complaints. So we would address those as        5   that wasn't on a Plain Green issue, that was a different
 6   they came.                                                   6   tribal. But Robin -- and I know Robin. But he -- no, he
 7          Also, there was another business that I worked        7   didn't work with -- while I was there, he didn't help us
 8   a lot on as well, FACR, First American Capital Resources,    8   with anything, to my knowledge, as far as where those --
 9   which was the tribe's lending business. So I was also        9       Q Okay; what about Leann Montes?
10   working on -- we were kind of mirroring. We figured if      10       A She -- she did work on a few things with Dan.
11   we -- if we developed this stuff on the Think               11   She wasn't as involved though. She wasn't there every
12   Finance -- on the Plain Green side of it, then we could     12   day or at every meeting. It was just kind of sporadic
13   also use that on the FACR side of it too. So there was a    13   with Leann.
14   lot of back-and-forth. Worked with the tribal               14       Q What about Rick Eckman?
15   attorney -- or the Plain Green attorney, excuse me, who     15       A Nope. Rick Eckman attended the OLA
16   was a tribal attorney as well.                              16   meeting -- or the NAFSA meeting; sorry. Native American
17       Q And who was that?                                     17   Financial Services Association; sorry. He attended those
18       A His name's Dan Belcourt. We had conference            18   meetings and would sit in on the smaller sessions with
19   calls almost every day that I participated in for           19   the tribe and with Think Finance. But I don't recall him
20   compliance.                                                 20   actually participating in our operations, contracts,
21       Q With just Plain Green employees?                      21   things like that.
22       A No. No, usually the FACR folks were on those          22       Q Okay. So on the list of items that I have that
23   calls with us, Lee Broome or Gordon --                      23   you remember doing at Plain Green, I've got SOPs,
24       Q Is it Gordon Jones?                                   24   payments, complaints, working with the tribal attorneys,
25       A I don't remember if it was Jones. Is it Jones?        25   conference calls for compliance. Did you have anything

                                                                                              6 (Pages 18 to 21)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     UNSEALED
                                                          App. 0404
                                                    Page 22                                                         Page 24
 1   else we can add to the list?                                1       A Uh-huh, yes.
 2      A The contracts. We'd all review the contracts,          2       Q What types of input would you provide?
 3   do mark-ups on them, questions if we had them. Contract     3       A I guess just reading through things, like I
 4   review.                                                     4   said, to check for accuracy of information. It
 5      Q And that's contracts not just with Think               5   wasn't -- it wasn't a whole lot. Like I said, a lot of
 6   Finance but with all of Plain Green's vendors?              6   it came that was already done and ready to go. I mean,
 7      A The third-party service providers.                     7   obviously they people knew what they were doing, so it
 8      Q Did you have any responsibility for approvals          8   wasn't like we really knew what we were supposed to be
 9   of various items?                                           9   looking for. I felt it was more just a formality than,
10      A No, just input, not any kind of approvals for         10   you know, to say that Well, somebody from the tribe
11   anything. Everything had to go through Billi Ann for       11   looked at it and said it was okay.
12   approval.                                                  12       Q But it's fair to say that when Think Finance
13      Q What about with respect to any responsibility         13   would provide Plain Green with some information, that
14   for wire transfers?                                        14   before Plain Green would actually approve it, they would
15      A No, that was not my department. That was              15   review it.
16   another person's responsibility to do the loans, the       16         Start over?
17   approvals and things of that such.                         17         It's fair to say that when Think Finance
18      Q Who was that?                                         18   provided Plain Green with some type of information, it
19      A Neal Rosette, Junior.                                 19   needed to be approved, that Plain Green would actually
20      Q He was responsible for actually approving the         20   review the information before approving it.
21   Plain Green loans?                                         21             MR. GROGAN: Objection to form.
22      A No, not the Plain Green loans. He did the FACR        22             THE WITNESS: I would say that is not
23   loans. I don't think -- he may have. I couldn't tell       23   accurate in the sense that we weren't approving -- there
24   you for certain if he was doing the Plain Green loans as   24   wasn't a time where we were ever going to say No, we're
25   well.                                                      25   not approving this. That information came to us already
                                                    Page 23                                                         Page 25
 1       Q But it was someone else other than yourself --        1   packaged and ready to go. Basically, I felt like we were
 2       A Yep.                                                  2   just looking at it and saying This looks good, because
 3       Q -- that was responsible for approving the Plain       3   that's what we were supposed to do.
 4   Green loans.                                                4       Q (By Mr. Gatewood) But as the compliance -- the
 5       A Yes. I didn't have anything to do with the            5   individual focused on compliance at Plain Green, you
 6   daily approvals on loans or anything like that.             6   would not be comfortable approving something without
 7       Q Did you have any responsibility for approving         7   actually looking at it.
 8   marketing campaigns?                                        8       A Well, first of all, I didn't have any kind of a
 9       A I wouldn't say approving, but I did have input.       9   compliance training as to what the work was actually
10   They would send me what they call, I believe, rollouts     10   entailing. When we worked with Think Finance, who was
11   for each month. They would send them out to all of us      11   already established in this industry, the thinking was
12   and we'd look through them and look at them. And if we     12   that we were going to be taught these things. So when
13   see any typos or anything that didn't look accurate as     13   somebody sends you something and says We need an
14   far as information-wise. Otherwise, I mean, they would     14   approval, in my opinion, we're not going to say No. It
15   send them to us just to review. They were already done.    15   will be approved because they're the experts and they're
16       Q Just to clarify, the "they" in that sentence --      16   sending us something that they've done hundreds, if not
17       A Think Finance.                                       17   thousands, of times. So we're going to approve it.
18       Q -- is Think Finance.                                 18   There wasn't ever a time where I said No, this doesn't
19       A Yeah. One of their subsidiaries, TC Decisions,       19   look good. It was always approved. Sorry; I don't know
20   I think it was. I think there was a Tailwind, Tailwind     20   if that was your actual question but --
21   Marketing too.                                             21       Q No, that's okay.
22       Q And on any of these items where the tribe would      22          Can you describe how the compliance process
23   have to approve something, you said you provided input,    23   changed from the time you started at Plain Green to the
24   even though you may not have been the person actually      24   time that you stopped working there?
25   approving it.                                              25       A Well, we added another employee to help with

                                                                                             7 (Pages 22 to 25)
                                TransPerfect Legal Solutions
                            212-400-8845 - Depo@TransPerfect.com
     UNSEALED
                                                         App. 0405
                                                       Jason Harvison
                                                       Page 1                                                                Page 3
             IN THE UNITED STATES DISTRICT COURT                    1            APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                              (continued)
                                                                    2
                                                                        COUNSEL FOR THINK FINANCE, INC :
         COMMONWEALTH OF PENNSYLVANIA *                             3
         BY ATTORNEY GENERAL JOSH *                                      MR MATT GATEWOOD
                                                                    4    Eversheds Sutherland (US), LLP
         SHAPIRO,             *                                          700 Sixth Street, NW, Suite 700
             Plaintiff,    *                                        5    Washington, D C 20001
                         *                                               Phone: 202-383-0100
         VS.               * Civil Action                           6    E-mail: mattgatewood@eversheds-sutherland com
                                                                    7
                         * No. 14-7139-JCJ                              COUNSEL FOR VICTORY PARK CAPITAL:
         THINK FINANCE, INC., et al., *                             8
             Defendants.     *                                           MR DANIEL P SHAPIRO
                                                                    9    MR MATTHEW W HAWS
                                                                         Katten Muchin Rosenman, LLP
         ****************************************************   10       525 W Monroe Street
              ORAL AND VIDEOTAPED DEPOSITION OF                          Chicago, Illinois 60661
                   JASON HARVISON                               11       Phone: 312-902-5622
                                                                         E-mail: daniel shapiro@kattenlaw com
                   APRIL 17, 2018                               12              matthew haws@kattenlaw com
         ****************************************************   13
                                                                        COUNSEL FOR NATIONAL CREDIT ADJUSTERS:
                                                                14
                                                                         MR PATRICK DAUGHERTY
                                                                15       Van Ness Feldman, LLP
                                                                         1050 Thomas Jefferson Street, NW
                  DEPOSITION of JASON HARVISON, produced        16       Seventh Floor
                                                                         Washington, D C
         as a witness at the instance of the Plaintiff, and     17       Phone: 202-298-1874
         duly sworn, was taken in the above-styled and                   E-mail: pod@vnf com
         numbered cause on the 17th day of April, 2018, from    18
                                                                19      ALSO PRESENT:
         8:53 a.m. to 4:22 p.m., before Christy R. Sievert,     20       GUS PHILLIPS, Videographer
         CSR, RPR, in and for the State of Texas, reported by            KEVIN BYERS
         machine shorthand, at the Fort Worth Club, 306 West    21
         7th Street, Fort Worth, Texas 76102, pursuant to the   22
                                                                23
         Federal Rules of Civil Procedure and the provisions    24
         stated on the record or attached hereto.               25


                                                       Page 2                                                                Page 4
    1           APPEARANCES                                         1                       INDEX
    2
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
                                                                                                               PAGE
    4    MR IRV ACKELSBERG                                          2
         MR JOHN J GROGAN                                                 Appearances................................. 2-3
    5    Langer, Grogan & Diver, PC                                 3
         1717 Arch Street, Suite 4130
    6    Philadelphia, Pennsylvania 19103
                                                                          Exhibits.................................... 5-9
         Phone: 215-320-5701                                        4
    7    E-mail: iackelsberg@langergrogan com                             Proceedings.................................. 10
               jgrogan@langergrogan com                             5
    8
         MR SAVERIO "SAM" MIRARCHI
                                                                          JASON HARVISON:
    9    Senior Deputy Attorney General                             6
         Bureau of Consumer Protection                                      Examination by Mr. Ackelsberg.............. 11
   10    1600 Arch Street, Suite 300                             7
         Philadelphia, Pennsylvania 19103
   11    Phone: 215-560-2445
                                                                 8        Changes and Signature................... 268-269
         E-mail: smirarchi@attorneygeneral gov                   9        Reporter's Certification................ 270-271
   12                                                           10
   13   COUNSEL FOR JASON HARVISON:                             11
   14    MR RICHARD L SCHEFF                                    12
         Montgomery, McCracken, Walker & Rhoads, LLP
   15    123 South Broad Street                                 13
         Philadelphia, Pennsylvania 19109                       14
   16    Phone: 215-772-7502                                    15
         E-mail: rscheff@mmwr com
   17
                                                                16
   18   COUNSEL FOR KENNETH REES:                               17
   19    MR DAVID HERMAN                                        18
         Montgomery, McCracken, Walker & Rhoads, LLP            19
   20    123 South Broad Street
         Philadelphia, Pennsylvania 19109
                                                                20
   21    Phone: 215-772-7502                                    21
         E-mail: jboughrum@mmwr com                             22
   22                                                           23
   23
   24
                                                                24
   25                                                           25


                                                                                                   1 (Pages 1 to 4)
                                                 WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0406
                                                                 Jason Harvison
                                                                 Page 5                                                                        Page 7
    1              EXHIBITS                                                   1                EXHIBITS
    2   NUMBER            DESCRIPTION                     PAGE                                  (continued)
    3   Exhibit 99 Think Finance, Cap Table              24                   2
                Produced in Native Format                                          NUMBER              DESCRIPTION                      PAGE
    4           TF-PA 511193                                                  3
    5   Exhibit 100 Company Update                      28                         Exhibit 123 Memorandum, 1-21-11           133
                January 2013                                                  4            TF-PA 411039 - 411043
    6           GPLO00003341, 00003348                                        5    Exhibit 124 E-mail correspondence, 2-14-11 139
    7   Exhibit 101 Loan Broker Registration             34                                Re: Signed URL assignment doc
                Application                                                   6            TF-PA 003273 - 003281
    8           PAOAG 0000207 - 0000218                                       7    Exhibit 125 A Resolution Creating Great 141
                PAOAG 0000244 - 000247                                                     Plains Lending, LLC
    9                                                                         8            TF-PA 013301 - 013302
        Exhibit 102 Marketing And Servicing       45                          9    Exhibit 126 Mutual Nondisclosure Agreement 143
   10           Agreement                                                                  TF-PA 001034 - 001036
                TF-PA 000845 - 0000875                                    10
   11           TF-PA 000840 - 000844                                              Exhibit 127 Term Sheet for Think Finance 153
   12   Exhibit 103 Master Participation       51                         11               Chippewa Cree Transaction
                Agreement                                                                  TF-PA 397320 - 397323
   13           TF-PA 000876 - 000910                                     12
   14   Exhibit 104 9-27-07 letter to K Rees    58                                 Exhibit 128 Marketing Agreement        157
                from A Primus                                             13               TF-PA 001151 - 001166
   15           TF-PA 000989 - 000993                                     14       Exhibit 129 License and Support Agreement 157
   16   Exhibit 105 Marketing Agreement          60                                        TF-PA 001135 - 001150
                TF-PA 000723 - 000744                                     15
   17           TF-PA 000759 - 000762                                              Exhibit 130 Servicing Agreement                 157
   18   Exhibit 106 Software License & Support     60                     16               TF-PA 001167 - 001178
                Agreement                                                 17       Exhibit 131 Participation Agreement             157
   19           TF-PA 000745 - 000755                                                      Plain Green
                TF-PA 000756                                              18               TF-PA 000039 - 000068
   20                                                                     19       Exhibit 132 Referral Agreement                 158
        Exhibit 107 E-mail correspondence, 3-20-09 64                                      TF-PA 000029 - 000038
   21           Re: Follow-up on Recommended                              20
                Changes to TailWind Marketing                                      Exhibit 133 License and Support Agreement 158
   22           Amendment                                                 21               TF-PA 000189 - 000201
                TF-PA 623377 - 623381                                     22       Exhibit 134 Marketing Agreement        162
   23                                                                                      TF-PA 000202 - 000217
        Exhibit 108 E-mail communication                 65               23
   24                                                                              Exhibit 135 Servicing Agreement                 162
        Exhibits 109-110 (Not marked or identified )                      24               TF-PA 000219 - 000225
   25                                                                     25


                                                                 Page 6                                                                        Page 8
    1              EXHIBITS                                                   1             EXHIBITS
                    (continued)                                                              (continued)
    2                                                                         2
        NUMBER           DESCRIPTION                PAGE                          NUMBER           DESCRIPTION              PAGE
    3                                                                         3
        Exhibit 111 Memorandum, 4-15-09           68                              Exhibit 136 Participation Agreement       162
    4           TF-PA 724002 - 724005                                         4           Great Plains Lending
    5   Exhibit 112 E-mail correspondence, 8-11-09 68                                     TF-PA 244514 - 244545
                Re: Discuss CashNet Ph 2                                      5
    6           TF-PA 002069                                                      Exhibit 137 (Not marked or identified )
    7   Exhibit 113 E-mail correspondence, 9-15-09 72                         6
                Re: Fw: Pennsylvania No State                                     Exhibit 138 Nonbinding Summary of Key           166
    8           TF-PA 0000011 - 0000012
                                                                              7           Terms for Lending Programs
                                                                                          TF-PA 025020 - 025025
    9   Exhibit 114 Memorandum, 9-16-10           75                          8
                TF-PA 476958 - 476961                                             Exhibit 139 Memorandum, 8-14-11            170
   10                                                                      9              TF-PA 476966 - 476969
        Exhibit 115 Board of Directors Meeting      77                    10      Exhibit 140 Memorandum, 9-15-11            179
   11           10-15-10                                                                  TF-PA 504126 - 504128
                TF-PA 671791                                              11
   12           TF-PA 671848 - 671851                                             Exhibit 141 Enterprise Risk Assessment     195
   13   Exhibit 116 Leadership Team Session         85                    12              Produced in Native Format
                TF-PA 671696 - 671705                                                     TF-PA 290895
   14                                                                     13
        Exhibit 117 (Not marked or identified )                                   Exhibit 142 Memorandum, 3-14-12        197
   15                                                                     14              TF-PA 518679 - 518682
        Exhibit 118 Memorandum, 11-17-10                93                15      Exhibit 143 PartnerWeekly Lead Purchase 205
   16           TF-PA 476860 - 476862                                                     Agreement, Consumer Loan
   17   Exhibit 119 Board of Directors Meeting      98                    16              PA-SS 0000136 - 0000150
                4-15-11                                                   17      Exhibit 144 PartnerWeekly Lead Purchase 206
   18           TF-PA 670117                                                              Insertion Order
                TF-PA 670174 - 670182                                     18              PA-SS 0000199 - 0000200
   19                                                                                     PA-SS 0000097 - 0000098
        Exhibit 120 Great Plains Lending          106                     19              PA-SS 0000117 - 0000118
   20           December 2010                                                             PA-SS 0000091 - 0000092
                TF-PA 03270 - 013295                                      20              PA-SS 0000164 - 0000165
   21                                                                                     PA-SS 0000095 - 0000096
        Exhibit 121 Great Plains Lending Meeting 112                      21
   22           TF-PA 001675 - 001686                                             Exhibit 145 Marketing Proposal/Change      222
   23   Exhibit 122 Emergency Cash Lending       115                      22              Control
                A New Source of Tribal Revenue                                            TF-PA013478 - 013481
                                                                          23              PA-SS 0000107 - 0000108
   24           February 2011
                                                                                          PA-SS 0000230
                TF-PA 098567 - 098583                                     24
   25                                                                     25



                                                                                                                2 (Pages 5 to 8)
                                                              WWW.KLWREPORTERS.COM
UNSEALED
                                                                  App. 0407
                                                            Jason Harvison
                                                             Page 9                                                Page 11
    1              EXHIBITS                                            1            MR. GATEWOOD: Matthew Gatewood for
                    (continued)
    2                                                                  2   the Think Finance defendants.
        NUMBER            DESCRIPTION              PAGE                3            MR. HERMAN: David Herman on behalf of
    3
        Exhibit 146 Product and Operations         229                 4   Kenneth E. Rees.
    4           Overview
                11-7-12
                                                                       5            MR. SCHEFF: Richard Scheff for Jason
    5           TF-PA 325436 - 325475                                  6   Harvison.
    6   Exhibits 147 - 148 (Not marked or identified )
    7   Exhibit 149 Strengthening the Tribal      234                  7            THE VIDEOGRAPHER: Counsel on the
                Model and Program Update                               8   phone?
    8           December 20, 2012
                TF-PA 369516 - 369534                                  9            MR. SCHEFF: There's no -- one of the
    9                                                                 10   Victory Park guys, one of the clients.
        Exhibit 150 Proposal for Compliance    245
   10           Risk Assessment Review                                11            THE VIDEOGRAPHER: Will the court
                and Audit, Plain Green
   11           Loans, LLC, The Chippewa
                                                                      12   reporter please administer the oath.
                Cree Tribe                                            13               JASON HARVISON
   12           August 22, 2012
                TF-PA 572588                                          14          having been first duly sworn,
   13           TF-PA 572589 - 572595                                 15             testified as follows:
   14   Exhibit 151 CFPB Readiness Exams, Tribal 246
                January 7, 2013, Preliminary                          16                EXAMINATION
   15           Draft
                TF-PA 572596 - 572623
                                                                      17   BY MR. ACKELSBERG:
   16                                                                 18     Q. Good morning, Mr. Harvison.
        Exhibit 152 (Not marked or identified )
   17                                                                 19            MR. SCHEFF: Hold on, we --
        Exhibit 153 Map and Legend             256                    20            MR. ACKELSBERG: Yeah, we're going to
   18           TF-PA 014425 - 014426
   19   Exhibit 154 E-mail correspondence, 9-26-13 258                21   put on the record first.
                Re: Ho Chunk                                          22            MR. GATEWOOD: The parties have
   20           TF-PA 257992 - 258004
   21                                                                 23   conferred, and to facilitate the deposition process
   22
   23
                                                                      24   and to avoid multiple disruptions per question, any
   24                                                                 25   defendant that raises an objection; form, preserves
   25


                                                            Page 10                                                Page 12
    1              THE VIDEOGRAPHER: We are now on the                 1   the objection with respect to all other defendants
    2     record for the videotaped deposition of Jason                2   as well, and the parties have agreed on that.
    3     Harvison. The time is 8:53 a m., April 17, 2018, in          3              MR. ACKELSBERG: And I think we'll do
    4     the matter of Commonwealth of Pennsylvania, et al.,          4   that -- you want to do that in -- going forward in
    5     vs. Think Finance, et al., Case No. 14-7139-JCJ,             5   the other depositions so we won't even have to make
    6     being held in the United States Eastern District of          6   this statement going forward, right?
    7     Pennsylvania.                                                7              MR. GATEWOOD: That's right, it
    8           The court reporter is Christy Sievert, and             8   will -- it will apply to all depositions.
    9     the videographer is Gus Phillips. Both are                   9              MR. ACKELSBERG: Okay. Anything else
   10     representatives of Kaplan Leaman & Wolfe Court              10   anyone wants to put on the record before we begin?
   11     Reporters.                                                  11   BY MR. ACKELSBERG:
   12           Will counsel please state their                       12      Q. Good morning, Mr. Harvison.
   13     appearances for the record.                                 13      A. Good morning.
   14              MR. ACKELSBERG: Irv Ackelsberg for                 14      Q. Welcome. I want to -- I'm Irv Ackelsberg,
   15     the Commonwealth of Pennsylvania.                           15   as you know, representing the Commonwealth of
   16              MR. GROGAN: John Grogan, also for the              16   Pennsylvania.
   17     Commonwealth.                                               17          Before we get into the substance of the
   18              MR. MIRARCHI: Saverio Mirarchi for                 18   matters here, I want to -- I want to ask you a few
   19     the Commonwealth of Pennsylvania.                           19   preliminary questions. The first is whether you
   20              MR. DAUGHERTY: Andrew Daugherty on                 20   have been deposed before?
   21     behalf of National Credit Adjusters.                        21      A. Yes, I have.
   22              MR. HAWS: Matthew Haws on behalf of                22      Q. Okay. And how many times?
   23     the Victory Park defendants.                                23      A. Three separate times.
   24              MR. SHAPIRO: Daniel Shapiro for the                24      Q. Okay. And could you identify the three
   25     Victory Park defendants.                                    25   times? And if you could, roughly, when it happened,


                                                                                           3 (Pages 9 to 12)
                                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                             App. 0408
                                                Jason Harvison
                                                Page 13                                                     Page 15
    1   who was taking your deposition, and what the matter     1   work with you, too.
    2   involved.                                               2             MR. SCHEFF: Yeah, no, I understand.
    3      A. Sure. I'll be a little fuzzy on the first         3   BY MR. ACKELSBERG:
    4   two. They were quite -- quite a while ago. One was      4      Q. Did you review that transcript in preparing
    5   just a civil matter where my house we built flooded.    5   for today?
    6   So we sued the developer of the house and was           6      A. I did -- I did read through it.
    7   deposed as part of that.                                7      Q. You did read through it. Okay. Did you
    8      Q. And that was a personal?                          8   read through -- did you review any other documents
    9      A. Personal, yeah.                                   9   before -- before today in preparing for the
   10      Q. Okay.                                            10   deposition?
   11      A. And then probably about ten years ago, at        11      A. Yes, I did.
   12   Think Finance we had an employee was -- was pushing    12      Q. Can you tell me what documents you
   13   back for wrongful termination. So I was deposed in     13   reviewed?
   14   that matter.                                           14      A. I read through a handful of board memos
   15      Q. Okay.                                            15   that were presented back in history and also some
   16      A. And then in the fall of 2016, I was deposed      16   other documents that had been submitted as part of
   17   by the CFBP.                                           17   due diligence for this -- this hearing.
   18      Q. Okay. And that was regarding Think               18      Q. Were these documents that you selected or
   19   Finance?                                               19   that someone selected for you?
   20      A. That was, yes.                                   20      A. As part of the preparation, I met with
   21      Q. Okay. And do you remember who at the CFPB        21   Mr. Scheff yesterday. He had some documents he
   22   took your deposition?                                  22   prepared.
   23      A. There was -- there was two representatives.      23      Q. Okay. Well, I'm not -- I'm not asking you
   24   One was Ben Vaughn, I believe, and I can't remember    24   anything about -- about anything that was
   25   the other name.                                        25   communicated between you and your lawyer. I'm just


                                                Page 14                                                     Page 16
    1      Q. Okay. And did you have representation             1   really specifically focused on the documents. So
    2   there?                                                  2   the documents were just documents that were reviewed
    3      A. I did.                                            3   during the course of that meeting?
    4      Q. And who represented you?                          4      A. Yes.
    5      A. Rich Scheff, and David Herman was there           5      Q. Okay. Did you -- did you discuss your
    6   with me, and then Sarah Cutrona, my personal            6   deposition today with anyone other than counsel?
    7   attorney as well.                                       7      A. No, I did not.
    8      Q. Okay. And did you or your attorney receive        8      Q. Now, because you've been deposed before,
    9   a copy of the transcript of the CFPB deposition?        9   I assume you know the ropes, like, what we're doing
   10      A. Yes.                                             10   here, but just for clarity in the record, I do want
   11      Q. Okay. And you still have that, you or your       11   to just confirm with you your understanding of
   12   attorneys still have that?                             12   what's happening here today.
   13      A. Yes, we do.                                      13         You understand that this -- that we're
   14             MR. ACKELSBERG: Okay. Obviously, we          14   proceeding with questions and answers, both my
   15   would like a copy.                                     15   question, your answers and any objections or
   16             MR. SCHEFF: I don't know that I'm            16   comments of counsel will be transcribed into a
   17   permitted -- first of all, we didn't -- we weren't     17   transcript like the one that you apparently --
   18   provided one by the CFPB. And I don't know -- we       18   apparently was done after the CFPB deposition. Do
   19   have to check the regulations as to whether or not     19   you understand that?
   20   we're permitted to disclose it. If we are,             20      A. I do.
   21   obviously, we'll share it with you. And if not,        21      Q. Okay. And that transcript could be used by
   22   there may be a procedure to get permission to do       22   a party in this case --
   23   that. I just don't know, but I'm happy to look into    23      A. Okay.
   24   that.                                                  24      Q. -- in further proceedings? You understand
   25             MR. ACKELSBERG: Okay. And we can             25   that. Okay. And you also understand that you're


                                                                                  4 (Pages 13 to 16)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0409
                                                Jason Harvison
                                                Page 17                                                    Page 19
    1   under oath today just as if you were testifying in      1      A. Currently, I'm the chief operating officer
    2   federal court?                                          2   of Elevate Credit.
    3       A. I do.                                            3      Q. Of Elevate Credit. Okay. And Elevate
    4       Q. Okay. Now, we're also -- I don't know if         4   was formed -- when did Elevate first start
    5   the -- if in the previous depositions you had a         5   operations?
    6   videotape going, but we do have a videotape, as         6      A. Elevate began operations in May of 2014.
    7   you're aware. And I just want to make it clear to       7      Q. And what position did -- and you went to
    8   you that the official transcript will be what the       8   Elevate in the beginning, correct?
    9   court reporter -- the official record will be the       9      A. That's correct.
   10   transcript that the court reporter will prepare.       10      Q. And you held what position?
   11   So, therefore, nonverbals aren't picked up on the      11      A. I was chief operating officer there as
   12   transcript. You have to -- you know, a nod of the      12   well.
   13   head isn't going to work. It will have to be "yes."    13      Q. Okay. And at the time, just prior to
   14   Or a shaken head doesn't work. We need a -- we need    14   moving to Elevate, you had a position at Think
   15   an affirmative "no."                                   15   Finance, correct?
   16          So the other thing I want to make clear to      16      A. That's correct.
   17   you is that if you don't understand the question,      17      Q. And what was the position there?
   18   just make -- just say that, and I'll try to rephrase   18      A. I was -- I went through a handful of
   19   it.                                                    19   positions. I believe my last position there was
   20       A. Okay.                                           20   chief -- chief product officer. It was right around
   21       Q. Your lawyer may object to a question. I'm       21   that same time that I was promoted to chief
   22   sure he will. Other lawyers may have something to      22   operating officer. So it's one of those two -- two
   23   say also. But it's important for you to understand     23   roles there.
   24   that even -- even if there is an objection, unless     24      Q. Okay. And as chief product officer, what
   25   your lawyer directs you not to answer that question,   25   were your responsibilities at Think Finance?

                                                Page 18                                                    Page 20
    1   you still have to answer it. Okay?                      1      A. Sure. So I had three different groups that
    2      A. Understand.                                       2   reported to me, one being our operations team that
    3      Q. So the way it will -- in that case, you           3   managed the customer service and call centers for
    4   know, I'll ask the question, there will be an           4   the products within Elevate, and then also the
    5   objection, we'll wait until the objection is over,      5   product --
    6   and then you -- and then you respond with your          6      Q. With Elevate or Think Finance?
    7   answer. Okay? Is that understood?                       7      A. I'm sorry, with Think Finance. It's been a
    8      A. Understood.                                       8   while.
    9      Q. Great. We will take breaks. This isn't an         9         And then also I had two different product
   10   endurance course. If you need a break, let us know.    10   teams reporting to me. One was around installment
   11   We'll just ask you to finish the -- your answer to     11   lending products, and some were around the single
   12   the pending question, and then we'll go off the        12   pay or direct lending products.
   13   record. We will take periodic breaks. So, again,       13      Q. So the -- the two -- so there also was a
   14   let us know if you need a break. But I assure you      14   line of credit product, right?
   15   that this -- we're not going to be just going all      15      A. Right, there was a line of credit product
   16   through until lunch. There will be at least one        16   that was -- that there was the third piece of that,
   17   break before lunch.                                    17   too, as well. I'm sorry.
   18         And, finally, is there any reason, such as       18      Q. So you had the operations team working on
   19   illness, hearing disorder, medication, lack of         19   call centers and collections, right?
   20   sleep, why you can't give this deposition your full    20      A. I didn't have the collections at that time.
   21   attention this morning?                                21      Q. Okay. I thought -- I thought you
   22      A. No, there's not.                                 22   said collect- -- I'm sorry.
   23      Q. Okay. Great. So let's start with your            23      A. I'm sorry, it was customer service. The
   24   position that you currently have, your employment      24   operations was specific to the customer service
   25   position.                                              25   piece. The collections piece was within our risk


                                                                                 5 (Pages 17 to 20)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0410
                                               Jason Harvison
                                                Page 21                                                    Page 23
    1   organization.                                           1   as well. Worked with the IT -- IT team on product
    2      Q. The risk organization. And that's a               2   design and product features. So a little bit of
    3   whole --                                                3   everything at that -- that stage.
    4      A. That's correct.                                   4      Q. And what was your background? I mean,
    5      Q. -- separate team? Okay.                           5   where did -- where did you work before you came to
    6             MR. SCHEFF: Let him finish his                6   Think Finance?
    7   question before you answer.                             7      A. Sure. Prior to -- prior to when I was with
    8   BY MR. ACKELSBERG:                                      8   Payday One, I was with Guaranty Bank doing
    9      Q. So at the time that you -- just prior to          9   commercial lending. So finance, office buildings,
   10   leaving for Elevate, you -- you had the operations     10   commercial real estate, apartments, things like
   11   team, which mainly was customer service and call       11   that.
   12   centers, right?                                        12      Q. And was that your first job, Guaranty Bank?
   13      A. That's correct.                                  13      A. That was.
   14      Q. And then you had a -- you also -- you            14      Q. So you started there right out of college?
   15   managed a team for the installment loan products,      15      A. That's correct.
   16   right?                                                 16      Q. Where did you go to school?
   17      A. That's correct.                                  17      A. Texas A&M.
   18      Q. That would have been Plain Green and Great       18      Q. And so how did you end up at Payday One?
   19   Plains Lending; am I right?                            19   Or if I -- if I use the term "Think Finance,"
   20      A. That's correct.                                  20   that's -- you understand that includes the earlier
   21      Q. And you managed the team for the line of         21   names?
   22   credit product. That would have been Mobiloans?        22      A. Sure.
   23      A. That's correct.                                  23      Q. Okay. So we'll just say "Think Finance."
   24      Q. And then you also managed a team for the --      24          So when you started at Think Finance in
   25   for the single pay direct lending product, right?      25   2003, I mean, how did that happen?


                                                Page 22                                                    Page 24
    1      A. That's correct.                                   1       A. Sure. The founder of Think Finance was a
    2      Q. And that would have been RISE?                    2   gentleman named Mike Stinson. He was a friend of
    3      A. That's correct.                                   3   the family's. And my family had made an investment
    4      Q. Okay. When did you -- when did you start          4   into Payday One back in 2002. And through
    5   at Think Finance?                                       5   conversations with Mike, he asked me to come over
    6      A. So I started at a predecessor of Think            6   and help him start to build up Payday One and take
    7   Finance. The name changed a couple times through        7   it from a start-up to -- to grow to see where we
    8   the years. But with a company called Payday One         8   could go from there.
    9   back in 2003.                                           9       Q. And had Ken Rees not started yet at -- when
   10      Q. And when you were hired in 2003, what --         10   you -- did you arrive at the company before Ken
   11   what was your position?                                11   Rees?
   12      A. I believe I came in as either a VP of            12       A. I was there before Ken -- Ken, yes.
   13   operations or an SVP of operations.                    13       Q. And so you mentioned the family. So
   14      Q. When you say "SVP," senior vice president?       14   your -- your family was one of the original owner
   15      A. That's correct.                                  15   investors in the company, in Payday One, at the
   16      Q. So either a senior or -- but sort of a vice      16   time?
   17   president of operations?                               17       A. So it was an entity that's owned by my
   18      A. That's correct.                                  18   grandfather and his children. I'm not part of that.
   19      Q. And when you started, what were your             19   But it was -- it was that group that invested in
   20   responsibilities in 2003?                              20   Payday One back then.
   21      A. Yeah, at that point in 2003, there was           21       Q. Okay. I am going to show you an exhibit.
   22   probably only 15 people within the organization. So    22             MR. ACKELSBERG: We'll mark this as
   23   while I was working with the -- the customer service   23   Plaintiff's Exhibit 99.
   24   operations piece, we did a little bit of everything.   24             (Exhibit No. 99 marked.)
   25   So I worked with our finance team with forecasting     25             MR. SCHEFF: Irv, was this attached to


                                                                                 6 (Pages 21 to 24)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0411
                                               Jason Harvison
                                                Page 25                                                    Page 27
    1   something? Because if it's been produced in native,     1   this. Do you understand that?
    2   that means it was attached to something.                2       A. I understand.
    3             MR. ACKELSBERG: Yes.                          3       Q. Okay. So if you look at -- if you look at
    4             MR. SCHEFF: Do we have the                    4   this, you'll see that it's a list of ownership. Do
    5   attachment?                                             5   you see that?
    6             MR. ACKELSBERG: No, no, that's all it         6       A. I do.
    7   is.                                                     7       Q. And there's a reference to 7HBF. Do you
    8             MR. SCHEFF: That's all it is?                 8   see that?
    9   There's no other attachment to this?                    9       A. I do.
   10             MR. ACKELSBERG: I don't -- I don't           10       Q. And is that the family entity that you
   11   think so. I think that's all that it is. You mean      11   referred to?
   12   was there -- was there an e-mail?                      12       A. That is.
   13             MR. SCHEFF: Typically, as I                  13       Q. Okay. What does 7HBF stand for? Do you
   14   understand --                                          14   know?
   15             MR. ACKELSBERG: I can't -- I really          15       A. It's stands for seven because there were
   16   can't tell you, Richard.                               16   seven kids. Harvison. And then BF stands for --
   17             MR. SCHEFF: All right. As we've              17   it's -- it stands for "bad funds."
   18   discussed before, and I'll put it on the record now    18       Q. What does that mean?
   19   again, my concern about showing attachments to         19       A. It -- you'd have to ask my granddad on it.
   20   e-mails to witnesses without the e-mail is that it's   20   I'm not really sure.
   21   out of context.                                        21       Q. Okay. And so at that point in time,
   22             MR. ACKELSBERG: I don't know that            22   apparently April of 2012, your family owned,
   23   there is an e-mail.                                    23   roughly, 16 percent of the company. Does that --
   24             MR. SCHEFF: Just let me finish, and          24   does that sound about right?
   25   then you can respond.                                  25       A. That's what it says, yes.


                                                Page 26                                                    Page 28
    1          And, obviously, what's important is that         1      Q. Is that -- well, you had some sense of how
    2   we all get truthful testimony that's -- that's put      2   much -- how big a share your family had, didn't you,
    3   in context. And so I'll ask again, going forward,       3   when you were there?
    4   that if you're going to mark an attachment, and         4      A. That sounds about right.
    5   typically that's what it would be if this was the       5      Q. Okay. And. . .
    6   case, then mark the e-mail as well so that the          6             MR. ACKELSBERG: All right. Let's
    7   witness can get the full benefit of the entire          7   take a look at another exhibit.
    8   document.                                               8             (Exhibit No. 100 marked.)
    9             MR. ACKELSBERG: Okay. Thank you.              9             MR. SCHEFF: Just for the record, that
   10   BY MR. ACKELSBERG:                                     10   document -- this document you marked as Exhibit 99
   11      Q. So, Mr. Harvison, if you'd take a look at        11   was attached to an e-mail.
   12   the -- at the document -- so just you know what --     12             MR. ACKELSBERG: You can read the
   13   well, we'll be showing you a number of documents       13   e-mail if you would like.
   14   here today. So you'll see on the -- on the top of      14             MR. SCHEFF: From Jeffery Yost to
   15   the first page of the document in the lower left --    15   somebody named Kirsten. So, again, you know, when
   16   the lower right-hand corner, you'll see it says        16   you prepare exhibits to mark and use at depositions,
   17   TF-PA and there's a number. We call that a Bates       17   please mark the complete document.
   18   number. And what this means is this was part of        18   BY MR. ACKELSBERG:
   19   the -- this was among the documents that Think         19      Q. I am going to show you another exhibit.
   20   Finance, that's what the TF stands for, produced       20   Now, here on this document, you'll notice there's a
   21   for -- to us in the course of the discovery. And       21   different number in the lower right-hand side. Do
   22   some of these documents were actually spreadsheets     22   you see that?
   23   or some other form of native document that -- and      23      A. I do.
   24   what -- the first page is just for the benefit of      24      Q. And that says "GPLP," and then it has a
   25   counsel to show them where in the production I got     25   number. Do you see that?


                                                                                 7 (Pages 25 to 28)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0412
                                                Jason Harvison
                                                Page 29                                                    Page 31
    1       A. I do.                                            1   appreciate the promotion. But I'm telling you,
    2       Q. Now, what that means, it was in the              2   Mr. Ackelsberg, I will do my best here to try and
    3   production that we got from Victory Park. Okay?         3   present the complete context. But, again, you
    4       A. Okay.                                            4   should present full exhibits and not rely on us to
    5       Q. It's just so you understand how that works.      5   do so.
    6           So if you -- if you look at this document,      6             MR. ACKELSBERG: Fine. Thank you.
    7   it's -- it's just a piece of a presentation titled      7   BY MR. ACKELSBERG:
    8   "Management Team and Board" and --                      8     Q. Mr. Harvison, looking -- looking at the one
    9       A. Is there a way to see the whole                  9   page that I did copy, is that an accurate list of
   10   presentation?                                          10   the management team and board of the company in
   11       Q. I didn't copy the whole presentation.           11   January of 2013? Was Ken Rees the president and CEO
   12                MR. SCHEFF: Again, we're -- going         12   and chairman of the board?
   13   forward, we're not going to permit this. You have      13     A. Yes, he was.
   14   to mark the complete document so the witness can see   14     Q. All right. And the other -- the people
   15   the page that you're referencing in the context of     15   that are listed as key executives, was Chris Lutes
   16   the entire document. This is not fair to the           16   the CFO?
   17   witness. And you need to do that. And we're not        17     A. He was.
   18   going to permit you to mark partial documents. It's    18     Q. And was Bill Kontgis the chief information
   19   just not fair. So please do that.                      19   officer?
   20                MR. ACKELSBERG: You have the exhibits     20     A. Yes.
   21   right there.                                           21     Q. And was Walt Ramsey the chief risk officer?
   22                MR. SCHEFF: Yeah, but the witness --      22     A. Yes.
   23                MR. ACKELSBERG: You can -- can you --     23     Q. Was Kevin Dahlstrom the chief marketing
   24                MR. SCHEFF: Irv, please.                  24   officer?
   25                MR. ACKELSBERG: Can you show the          25     A. He was.


                                                Page 30                                                    Page 32
    1   witness -- if you want him to see the whole damn        1      Q. And the rest of the people listed, were
    2   thing, you can put it on the screen. It's right         2   they, in fact, the key executives at Think Finance
    3   there next to you.                                      3   in this time period, January 2013?
    4            MR. SCHEFF: Mr. Ackelsberg, it is              4             MR. SCHEFF: Object to the form.
    5   your responsibility to treat the witness fairly and     5          You can answer the question.
    6   present complete documents to the witness, not one      6      A. Yes, they were.
    7   page. And so that's just not fair. And so if we         7   BY MR. ACKELSBERG:
    8   can pull it up, you know, we're happy to show it to     8      Q. Okay. And that lists the board of
    9   him, but it's your responsibility to do that and        9   directors. Do you see that?
   10   mark it, and then -- and mark so the witness, as the   10      A. I do.
   11   witness is answering your questions, can see the       11      Q. And I notice that you are listed as a board
   12   full context of the page that you're showing him.      12   member. You were a board member?
   13         So, Mr. Herman, if you can do that, I            13      A. That's correct.
   14   would appreciate you pulling it up. If you can't,      14      Q. Okay. And the other individuals listed on
   15   you can't.                                             15   the exhibit, were they serving with you as -- on the
   16         But it's just not fair. You've got to --         16   board of directors of Think Finance at this period
   17   you've got to show the witness the complete            17   of time?
   18   document.                                              18      A. Yes, they were.
   19            MR. HERMAN: Mr. Ackelsberg, I will            19      Q. When did you join the board of Think
   20   remind you, I am here representing Mr. Rees. I am      20   Finance?
   21   not Mr. Harvison's attorney. I can do my best here     21      A. I believe that would be -- it would be in
   22   to try and pull things up.                             22   the mid to late 2000s.
   23            MR. ACKELSBERG: You're partners. I            23      Q. And during your tenure on the board, were
   24   mean, come on.                                         24   you the sole executive that was a member of the
   25            MR. HERMAN: I'm not a partner. I              25   board?


                                                                                 8 (Pages 29 to 32)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0413
                                                Jason Harvison
                                                Page 33                                                    Page 35
    1      A. Ken Rees was on the board as well.                1      Q. Okay. So looking at Exhibit 101, this loan
    2      Q. Okay. Now, when you were appointed to the         2   broker registration application that was in the
    3   board, were you appointed as a representative of        3   records of the Commonwealth, do you recall the
    4   your family?                                            4   company submitting a loan broker application to the
    5      A. Based on the -- I believe the way the             5   Commonwealth of Pennsylvania?
    6   bylaws are written, based on the size investment my     6      A. I knew we submitted one, yes.
    7   family had, they had the right to appoint one board     7      Q. Okay. And if you'll look on page 2,
    8   member, and I was their representative on the board.    8   that's -- that's you identified as the contact for
    9      Q. Okay. Now, when you first arrived at -- at        9   the company?
   10   the company, which was then called Payday One, and     10      A. That's correct.
   11   you said it only had 15 employees, the product         11      Q. Okay. The address listed for the company,
   12   was -- was what?                                       12   4150 International Plaza, am I right, that that's
   13      A. When I joined, the product was -- it was         13   where -- that's the current address of Elevate as
   14   called Payday One. It was a -- a single pay product    14   well?
   15   offered in probably -- I think when I first joined,    15      A. Well, Elevate is at 4150 International
   16   it was only offered in about five to ten states, and   16   Plaza, Suite 300, but. . .
   17   then it grew over the years.                           17      Q. But the same building.
   18      Q. And you said that there were 15 employees.       18      A. Yeah.
   19   How many employees were there prior to the move to     19      Q. Okay. Thank you.
   20   Elevate?                                               20          And on -- if you turn the page to item --
   21             MR. GATEWOOD: Objection; form.               21   Item 5 on the application, you see it's -- in the
   22      A. I believe when the move to Elevate took          22   lower right-hand corner, it has page 210?
   23   place in 2014, there was probably close to 500         23      A. I do.
   24   employees. I don't know the exact number, but I'm      24      Q. Okay. And I was wondering if you could
   25   guessing around 500 employees.                         25   explain Item 5, where it asks for the name and


                                                Page 34                                                    Page 36
    1   BY MR. ACKELSBERG:                                      1   address of the agents or employees of the loan
    2      Q. Okay. Now, at some point, Payday One began        2   broker and the application says, "None. See
    3   offering a longer term loan product called              3   attached" -- "See Attachment 2, automated decision
    4   ThinkCash, correct?                                     4   engine." Do you see that?
    5      A. That's correct.                                   5      A. I do. I'm just reviewing it real quick.
    6      Q. And does -- do you remember approximately         6      Q. Okay.
    7   when?                                                   7      A. (Reviews document.)
    8      A. Well, actually, I probably would want to          8         I'm sorry, can you repeat the question
    9   restate that. The -- the ThinkCash product was          9   now?
   10   launched, I'm going to guess, in the 2006, 2007 time   10      Q. Oh, I was just -- you see where I'm looking
   11   frame, roughly. But that wasn't a product offered      11   at?
   12   by Think Finance or ThinkCash at that time or Payday   12      A. I do.
   13   One, our brand name. It was actually through a         13      Q. Okay. So I was wondering if you could
   14   partnership with First Bank of Delaware where they     14   explain what this means, to mean -- what the -- what
   15   were the originator of that, and we were a service     15   the intent of the company was with regard to this
   16   provider to them.                                      16   particular -- the answer to this particular question
   17      Q. Okay.                                            17   on the -- on the application that no employees but
   18             MR. ACKELSBERG: So the next exhibit.         18   there's an automated decision engine. What -- what
   19             (Exhibit No. 101 marked.)                    19   is the intent?
   20   BY MR. ACKELSBERG:                                     20             MR. SCHEFF: Object to the form.
   21      Q. Just so you understand, the -- do you see        21         You can answer the question if you can.
   22   this has the Bates number PAOAG? This is a document    22      A. So I'm not -- I'm certain -- exactly
   23   that was produced by the State of Pennsylvania.        23   certain, but I can take a guess at what -- what that
   24   Okay. You've got that?                                 24   was meant for. I think in a typical mortgage broker
   25      A. Yes.                                             25   relationship, there's an actual mortgage lender


                                                                                 9 (Pages 33 to 36)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0414
                                                 Jason Harvison
                                                 Page 37                                                     Page 39
    1    person who's referring the loan over. And if you        1   BY MR. ACKELSBERG:
    2    read back in -- in Attachment 2, what we were           2      Q. So when -- when you were referring to a
    3    talking about is being a marketer to provide leads      3   decision in describing an automated decision engine,
    4    to a website, not an individual. And the website        4   am I right that we're talking about a decision
    5    was licensed by the bank, and the bank would do the     5   whether to approve a loan or deny a loan
    6    underwriting on that. And so since there was not a      6   application? Is that what we're talking about?
    7    specific individual, I assume they went with an         7             MR. GATEWOOD: Objection; form.
    8    automated decision, an automated process because        8      A. So as I said, actually, a decision engine
    9    there's no specific person referring the leads over.    9   could be used for multiple purposes. One purpose
   10    BY MR. ACKELSBERG:                                     10   could be for an approval on a loan. It also could
   11       Q. What is that -- that's a term you're             11   be for different account management functions. It
   12    familiar with, an automated decision engine, right?    12   could be for variables that come in on customer
   13       A. It is.                                           13   interactions, if you want to send out customer
   14       Q. Okay. And what does that mean?                   14   communications. So it can be -- it can be leveraged
   15       A. To me, what an automated decision is, is         15   in multiple different ways.
   16    there's -- and just in general terms, there's preset   16   BY MR. ACKELSBERG:
   17    variables that go into making some -- some --          17      Q. But that's in -- I see. You're saying what
   18              MR. SCHEFF: Go ahead and finish the          18   an automated decision engine could be in other
   19    question, and then I'll make a comment.                19   context. But I'm talking about the context here,
   20       A. -- to making some sort of decision. It           20   meant that the role of broker was that -- the role
   21    could -- and it could be anything from lending rules   21   of broker that was being played by Think Finance
   22    to triggers for marketing initiatives. But it's        22   with regard to the ThinkCash product was its
   23    just taking a set of rules, automating that there's    23   automated decision engine for deciding on whether to
   24    no human involved in that process, and then coming     24   approve a loan application. That's what we're
   25    up with a decision and -- and the outcome that comes   25   talking about, right?


                                                 Page 38                                                     Page 40
    1   out with the variables.                                  1            MR. SCHEFF: Object to the form.
    2   BY MR. ACKELSBERG:                                       2         You can answer the question if you can.
    3      Q. And when you say "a decision" --                   3      A. So my understanding the way this would --
    4             MR. SCHEFF: Before -- before you ask           4   this was prepared, and I -- this goes back quite a
    5   a question, I want to note for the record that           5   while ago, was that we were going to be providing
    6   Exhibit 101 starts with PAOAG 0000207, and it ends       6   leads over to a site. There wasn't a specific
    7   at PAOAG 0000247, but numbers PAOAG 0000219 through      7   person to be the broker. That's why that was left
    8   243 are missing from this document. So this is an        8   off.
    9   incomplete document, again, that you're asking this      9   BY MR. ACKELSBERG:
   10   witness about.                                          10      Q. And the site was your site, right?
   11          So, again, Mr. Ackelsberg, you must mark         11            MR. SCHEFF: Were you done -- were you
   12   complete documents in fairness to the witness.          12   done with your answer before Mr. Ackelsberg asked
   13   We're -- we can't have depositions where witnesses      13   the next question?
   14   see pieces of exhibits. It's just not fair.             14            THE WITNESS: I am done now.
   15          You can ask your next question.                  15            MR. SCHEFF: All right. Go ahead.
   16             MR. HERMAN: For the record, I would           16   BY MR. ACKELSBERG:
   17   also like to note, Mr. Ackelsberg, I'm not sure this    17      Q. And the site was the ThinkCash site,
   18   is the correct Bates number from the latest             18   correct?
   19   Pennsylvania production. This may have been from an     19      A. Well, the site was licensed to First Bank
   20   earlier production which was superseded by the          20   of Delaware. So they had a license agreement to --
   21   Commonwealth. The current Bates number page I have      21   to take ownership of that site.
   22   for 207 is an article that you have referenced, and     22      Q. Of the ThinkCash decision engine, correct?
   23   this is PAOAG 0001940.                                  23            MR. SCHEFF: Object to the form.
   24             MR. ACKELSBERG: 1940. Okay. Thank             24         You can answer the question if you can.
   25   you.                                                    25      A. So the decision engine was created by Think


                                                                                10 (Pages 37 to 40)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0415
                                                Jason Harvison
                                                Page 41                                                    Page 43
    1   Finance, but any variable that went in to make a        1   partnership that you ever had with regard to this
    2   decision based on the criteria that the applicant       2   particular installment loan product was First Bank
    3   inputted was set by the bank, approved by the bank      3   of Delaware?
    4   and any modification of that was -- was at the          4      A. In regards to the ThinkCash product, the
    5   bank's discretion.                                      5   First Bank of Delaware was the only bank partner we
    6   BY MR. ACKELSBERG:                                      6   had. We had bank partnerships prior to that and
    7      Q. Okay. And you can see there's an                  7   bank partnerships post that. But specifically for
    8   Attachment 2 that's entitled "ThinkCash Program         8   ThinkCash, that's correct.
    9   Review." That's at the end of the exhibit. You see      9      Q. Okay. And if you look at the graphic, the
   10   that, right?                                           10   last page, is this an accurate representation of the
   11      A. I do.                                            11   different roles played by ThinkCash and First Bank
   12      Q. And this is a document that was drafted          12   of Delaware when that product was in operation?
   13   by -- by Think -- by Payday One or ThinkCash, right?   13             MR. SCHEFF: Object to the form.
   14             MR. SCHEFF: Object to the form.              14      A. So I would say this was an outline of how
   15          You can answer the question if you can.         15   we first approached the bank to talk about
   16      A. I believe it was.                                16   structuring the program. It evolved over time. So
   17   BY MR. ACKELSBERG:                                     17   I think as -- as the program matured and evolved,
   18      Q. Okay. And which department would have            18   not only did the bank have control over the
   19   drafted this document?                                 19   underwriting criteria and the verifications about
   20             MR. SCHEFF: Object to the form.              20   the ACH processing, but they also took on the
   21      A. I would assume that the -- our legal             21   customer support and collections of product over
   22   department would have drafted this.                    22   time.
   23   BY MR. ACKELSBERG:                                     23   BY MR. ACKELSBERG:
   24      Q. Okay. But it's a document that -- it looks       24      Q. Okay. Now, you mentioned that the -- that
   25   familiar to you? You remember seeing it, right?        25   this relates to the earlier time when you approached


                                                Page 42                                                    Page 44
    1      A. It's -- it's been a long time. I can't            1   the bank about the product. Were you part of the
    2   remember specifically, but. . .                         2   team that approached the bank?
    3      Q. But it looks familiar?                            3      A. I made the first introduction to the CEO of
    4      A. It looks familiar.                                4   the bank, and then negotiations from there were
    5      Q. Thank you.                                        5   handled with our CEO and our legal team.
    6         In the second paragraph, it states, "TC           6      Q. Being Ken Rees?
    7   Loan Service, doing business as ThinkCash, the          7      A. Yes.
    8   marketing and service entity of PayDay One, will        8      Q. Okay. So you made the first contact. But
    9   provide all marketing and servicing for the program,    9   that was with who at First Bank of Delaware?
   10   and the lender will be one or more state banks." Do    10      A. Alonzo Primus.
   11   you see that?                                          11      Q. And did you have a preexisting relationship
   12      A. I do.                                            12   with Mr. Primus?
   13      Q. "Currently, we're working with the First         13      A. We did not.
   14   Bank of Delaware."                                     14      Q. Were you aware that Mr. Primus, that the
   15         Now, my question is, was there a time when       15   bank had partnerships with other payday lenders at
   16   the company imagined more than one bank partnering     16   the time?
   17   with the company for this -- for this type of          17            MR. SCHEFF: Object to the form.
   18   product?                                               18         You can answer.
   19             MR. SCHEFF: Object to the form.              19      A. We were aware that First Bank of Delaware
   20      A. Yes, our intent was that we could create         20   had other service provider relationships, which is
   21   products with multiple bank partners behind it to      21   why we were -- we were looking for banks to partner
   22   help support any banks that wanted to get in the       22   with in a similar fashion. So he was somebody we
   23   lending space.                                         23   wanted to speak with.
   24   BY MR. ACKELSBERG:                                     24   BY MR. ACKELSBERG:
   25      Q. But am I right, that the only bank               25      Q. And do you remember who some of the other


                                                                               11 (Pages 41 to 44)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0416
                                                Jason Harvison
                                                Page 65                                                     Page 67
    1   you were a party to. Do you see that?                   1      A. So, yes, this looks like the type of
    2      A. I do.                                             2   advertisement approved by the bank that Think would
    3      Q. Okay. And so -- now, the other people, do         3   send out to -- to attract customers.
    4   you recall these people, like, John Gallagher at        4   BY MR. ACKELSBERG:
    5   First Bank of Delaware? Do you remember him?            5      Q. And was that -- and it references that
    6      A. I do.                                             6   consumers can apply for the product at the website
    7      Q. Was he one of the people you were                 7   thinkcash.com, you recall that, correct?
    8   interacting with with regard to the operation of the    8      A. I do.
    9   product?                                                9            MR. ACKELSBERG: All right. Why don't
   10      A. He was.                                          10   we -- this would be a good place to stop.
   11      Q. Okay. And it looks like the topic that was       11            MR. SCHEFF: Sure. That's fine.
   12   being discussed with the bank was what happens to      12            THE VIDEOGRAPHER: We are off the
   13   leads that don't result in funded applications with    13   record. The time 10:12 a m.
   14   the bank, right?                                       14            (Break taken, 10:12 a m. to 10:32 a m.)
   15      A. Yes.                                             15            THE VIDEOGRAPHER: We are back on the
   16      Q. And do you recall how -- how this issue was      16   record. The time is 10:32 a m.
   17   resolved? Did, in fact, Think retain the right to      17   BY MR. ACKELSBERG:
   18   market the leads that did not result in completed      18      Q. Mr. Harvison, do you remember in 2009 the
   19   ThinkCash loans?                                       19   company being notified by the Pennsylvania banking
   20             MR. GATEWOOD: Objection; form.               20   department that online -- online lending, like being
   21      A. I'd have to go back and look at some             21   done with the Think -- like in the ThinkCash
   22   documents. I don't remember how that was resolved.     22   product, would no longer be allowed in Pennsylvania?
   23             MR. ACKELSBERG: Okay. Look at 108.           23   Do you remember that happening?
   24             (Exhibit No. 108 marked.)                    24            MR. GATEWOOD: Objection; form.
   25             MR. SCHEFF: Again, I'm going to note         25            MR. SCHEFF: Object to the form.


                                                Page 66                                                     Page 68
    1   for the record, that the top of this document says,     1          You can answer the question.
    2   "Case 2:14-cv-07139-JCJ, Document 205-1, Filed          2      A. No, I don't remember that.
    3   12/21/17, page 5 of 8." So --                           3             MR. ACKELSBERG: Okay. I'm going to
    4             MR. ACKELSBERG: A page from the               4   skip -- skip a few documents in the numbering and go
    5   complaint, Richard.                                     5   to No. 112.
    6             MR. SCHEFF: You know, again, show him         6             MR. GATEWOOD: Irv, you're skipping a
    7   the complete document, Mr. Ackelsberg. This will be     7   few numbers?
    8   the last deposition where this occurs.                  8             MR. ACKELSBERG: Yes. Actually, I am
    9             MR. ACKELSBERG: You have given this           9   going to -- let me identify 111, too. I am going to
   10   speech how many times.                                 10   show you both of them.
   11             MR. SCHEFF: Then just represent to me        11             (Exhibit Nos. 111 and 112 marked.)
   12   that this will be corrected so I can tell my client    12   BY MR. ACKELSBERG:
   13   for tomorrow that, in fact, she will be deposed. If    13      Q. Now, both Exhibits 111 and 112, pertain to
   14   not, she will not be. Okay?                            14   a topic I just want to ask you briefly about, and
   15   BY MR. ACKELSBERG:                                     15   that is with regard to Think Finance buying leads
   16      Q. So I'm showing you just a page from the          16   from CashNetUSA. Do you remember that?
   17   complaint, an exhibit that was attached to the         17      A. I do remember.
   18   complaint in this matter and showing an e-mail. And    18      Q. You do. Yeah, okay. So why don't we start
   19   I'm just asking you, just based on your recollection   19   with 111. And first, let me -- let me just ask
   20   of the product, does this look like the kind of        20   you -- we're going to look at several board memos
   21   communication that Think would have sent to            21   over the course of the deposition. And you
   22   consumers that were involved in the -- well, that      22   mentioned that -- you confirmed that you were a
   23   were being marketed for the product?                   23   board member at Think Finance during this period of
   24             MR. SCHEFF: Object to the form.              24   time. And as a member of the board, did you receive
   25             MR. GATEWOOD: Objection; form.               25   board packages before a meeting?


                                                                               17 (Pages 65 to 68)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0417
                                                Jason Harvison
                                                Page 69                                                    Page 71
    1            MR. SCHEFF: Object to the form;                1      A. So, yes, there was.
    2   misstating the testimony.                               2      Q. Okay. And what do you recall with regard
    3         You can answer the question if you can.           3   to that line of business?
    4      A. Board members typically receive the board         4      A. What I remember about that structure being
    5   package the day before the meeting.                     5   is that CashNet would have traffic that they either
    6   BY MR. ACKELSBERG:                                      6   they -- they couldn't approve based on not meeting
    7      Q. And part of that package would be a memo          7   their underwriting criteria or they had states that
    8   from the CEO, Ken Rees?                                 8   they didn't service. And if it matched up with a
    9      A. That's correct.                                   9   partner of ours, like, the ThinkCash program, that
   10      Q. And, typically, would that report be             10   we could purchase some of those leads and send it
   11   discussed at the meeting, the -- the CEO report?       11   over to the bank for them to review.
   12            MR. SCHEFF: Object to the form.               12      Q. Okay. And that looking at the next
   13         You can answer the question.                     13   exhibit, 112, where are, in fact, some of those
   14      A. Typically, the memo wasn't discussed at the      14   leads then considered for ThinkCash loans?
   15   meeting. It was really the contents of the             15              MR. SCHEFF: Object to the form.
   16   presentation.                                          16          You can answer the question.
   17   BY MR. ACKELSBERG:                                     17      A. I'm sorry, can you restate that one more
   18      Q. Okay. But the memo there -- the board            18   time?
   19   members would have the memo prior to the meeting?      19   BY MR. ACKELSBERG:
   20      A. That's correct.                                  20      Q. If you look at -- if you look at 112, it
   21      Q. And so if you look at 111, I believe I'm         21   appears to be an Outlook appointment with -- between
   22   showing you one of -- am I right, that this would --   22   yourself and people at First Bank of Delaware.
   23   this would be what we're talking about with a CEO      23   Correct?
   24   memo to the board? This would be one such memo?        24      A. Correct.
   25      A. Yes.                                             25      Q. So is it correct, that first -- that the


                                                Page 70                                                    Page 72
    1      Q. We're looking at TF-PA 724002. And I want         1   ThinkCash program, in fact, did take applications
    2   you to look at the second page under "ThinkCash,"       2   that were leads from CashNetUSA?
    3   the next to the last paragraph. And why don't you       3             MR. GATEWOOD: Objection; form.
    4   read that out loud?                                     4   BY MR. ACKELSBERG:
    5      A. Sure. It says, "We are also working on            5      Q. Did that happen?
    6   some strategic opportunities to buy traffic from        6      A. Yes, so this -- this meeting was probably,
    7   lenders who have exited from certain states. In         7   what, four months after the board memo. But at some
    8   particular, we're close to a deal with CashNetUSA       8   point, there -- there was time where ThinkCash took
    9   and one other online lender. I hope to expand these     9   volume from other providers.
   10   over time."                                            10      Q. Okay. Thank you.
   11      Q. And then if you look at -- well, let's just      11             MR. ACKELSBERG: I am going to show
   12   stay with that -- with that sentence. So what can      12   you another exhibit, P-113.
   13   you tell us -- what do you remember about that line    13             (Exhibit No. 113 marked.)
   14   of business, buying leads from CashNetUSA?             14   BY MR. ACKELSBERG:
   15             MR. GATEWOOD: Objection; form.               15      Q. Was there -- looking at Exhibit 113, was
   16             MR. SCHEFF: Object to the form.              16   there an e-mail list internally called "PDO
   17   BY MR. ACKELSBERG:                                     17   Corporate"?
   18      Q. Did it actually happen? There was a period       18      A. Yes.
   19   you were, in fact, buying leads?                       19      Q. And were you on that list?
   20             MR. SCHEFF: Object to the form.              20      A. I was.
   21         You can answer.                                  21      Q. Okay. So you would have received this
   22         Is that a question? Because it sounded --        22   e-mail, then, from Sarah Cutrona in July of 2009?
   23   BY MR. ACKELSBERG:                                     23      A. Yes, I would have.
   24      Q. Was there a period of time that Think did,       24      Q. And do you recall the e-mail?
   25   in fact, buy leads from CashNetUSA?                    25      A. I don't remember particularly, but,


                                                                               18 (Pages 69 to 72)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0418
                                               Jason Harvison
                                               Page 73                                                      Page 75
    1   obviously, I received it.                               1            MR. ACKELSBERG: Okay.
    2      Q. Do you remember -- do you remember anything       2            (Exhibit No. 114 marked.)
    3   at all with regard to the topic of -- you don't         3   BY MR. ACKELSBERG:
    4   recall the specific e-mail, but do you recall the       4      Q. All right. We're looking at the Rees
    5   subject discussed in the e-mail?                        5   report to the board members dated September 16,
    6      A. I do.                                             6   2010. Do you see that?
    7      Q. Okay. And what do you remember about it?          7      A. I do.
    8             MR. SCHEFF: Again, to the extent you          8      Q. All right. And if you'd turn to Mr. Rees's
    9   can answer this question without disclosing             9   discussion of the ThinkCash product on page 2.
   10   communications with counsel for Think Finance,         10            MR. GATEWOOD: Mr. Ackelsberg, is this
   11   please do. And if you can't, then I assume there's     11   Exhibit 114?
   12   a direction not to answer, Mr. Gatewood?               12            MR. ACKELSBERG: Yes, it is.
   13             MR. GATEWOOD: Yes, that's right.             13   BY MR. ACKELSBERG:
   14      A. So, I mean, I think it's -- my response          14      Q. Why don't you read the second paragraph in
   15   would be pretty much what's contained within this --   15   the ThinkCash discussion.
   16   this e-mail, in that there was a regulatory change     16      A. It says, "We are going to be consciously
   17   within the state of Pennsylvania. So the direct        17   slowing the growth of ThinkCash between now and the
   18   lending product that we had through PayDay One in      18   end of the year. First Bank of Delaware has become
   19   the state was -- was paused, and we stopped            19   concerned that we are growing so fast that the
   20   marketing that product in the state of Pennsylvania.   20   regulators may become upset. They want to make sure
   21   BY MR. ACKELSBERG:                                     21   they have a good exam this year, so they are
   22      Q. Now, in the second -- at the end of the          22   hypersensitive to anything that might cause
   23   second paragraph of the Cutrona e-mail, it says,       23   problems."
   24   "Our diversification strategy is indeed paying off."   24      Q. Do you -- do you -- my first question is,
   25   Do you see that?                                       25   do you recall First Bank of Delaware being concerned


                                               Page 74                                                      Page 76
    1      A. I do.                                             1   that the product -- that the -- that the product was
    2      Q. And you know what she's referencing, don't        2   growing too fast for its appetite?
    3   you?                                                    3             MR. GATEWOOD: Objection; form.
    4             MR. SCHEFF: Object to the form.               4      A. So my recollection was that the -- the
    5          You can answer the question if you can.          5   product was -- was at a nice growth rate and they
    6   And, again, to the extent that you can answer the       6   wanted to make sure that they had the proper support
    7   question without disclosing confidential                7   for a program growing at that rate. So they -- they
    8   communications with counsel, you may. And if not, I     8   did ask to slow down the program some.
    9   assume Mr. Gatewood will direct you not to answer       9   BY MR. ACKELSBERG:
   10   the question.                                          10      Q. There's reference to also in -- under
   11      A. I mean, that -- that would be stuff -- a         11   "ThinkCash" an upcoming release for ThinkCash 2.0.
   12   conversation we had with Sarah.                        12   Do you see that at the bottom?
   13   BY MR. ACKELSBERG:                                     13      A. I do.
   14      Q. Well, what -- I'm not asking for your            14      Q. What was ThinkCash 2.0?
   15   conversation with Sarah. I'm asking within --          15      A. My recollection on this was a -- what we
   16   within the executives, do you know what this refers    16   would call a refresh or a reskin of the website, so
   17   to, a diversification strategy?                        17   improve the look and feel, the application flow.
   18             MR. GATEWOOD: And I instruct the             18   And so through that process, we worked with the bank
   19   witness not to answer that question. He's stated       19   to redesign what the first release of the -- the
   20   that -- you asked him what diversification strategy    20   website content looked like to help improve
   21   means within the context of Mr. Cutrona's e-mail,      21   comparisons with the -- the second release of it.
   22   and he's indicated that that meaning derives from      22      Q. Okay. Now, when -- you mentioned that
   23   his conversation with Ms. Cutrona, and, therefore,     23   when -- that prior to the board -- the day before
   24   is confidential attorney-client communication and      24   the board would meet, they would get a package,
   25   I'm instructing the witness not to answer.             25   right?


                                                                               19 (Pages 73 to 76)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0419
                                                Jason Harvison
                                                Page 77                                                     Page 79
    1      A. Correct.                                          1   by then either Ken or the finance department? Is
    2      Q. Okay. And besides the CEO's report, there         2   that -- is that what you think?
    3   would be a large -- a large dec that was also           3              MR. SCHEFF: Object to the form.
    4   generally produced, right?                              4      A. Yes.
    5            MR. SCHEFF: Object to the form.                5   BY MR. ACKELSBERG:
    6         You can answer the question if you can.           6      Q. With regard to -- under "Collections," you
    7      A. Yes.                                              7   see it says, "Will sell off old bad debt this year."
    8   BY MR. ACKELSBERG:                                      8   Do you see that?
    9      Q. And that -- those decs could be very              9      A. I do.
   10   numerous in terms of the pages; am I right?            10      Q. And it says, also, that the company is
   11            MR. SCHEFF: Object to the form.               11   working with a debt monetization expert to optimize
   12      A. The presentation is very lengthy, yes.           12   sales. Do you see that?
   13   BY MR. ACKELSBERG:                                     13      A. I do.
   14      Q. It could be a very -- very lengthy               14      Q. And that would have been Bret Horrocks of
   15   presentation. Okay.                                    15   SourceItOne, correct?
   16            MR. ACKELSBERG: Well, I want to show          16              MR. SCHEFF: Object to the form.
   17   you -- in the production we got a number of these      17      A. Bret was the consultant that we were
   18   presentations, and I want to show you a piece of one   18   working with for the debt sale process.
   19   of those. And what I have done here is I have          19   BY MR. ACKELSBERG:
   20   copied the first page of the dec so you know which     20      Q. And you worked on that project, correct?
   21   dec it came out of. And I'm calling this               21      A. I did some, yes.
   22   Exhibit 115.                                           22      Q. And what were -- and what were the terms of
   23            (Exhibit No. 115 marked.)                     23   his engagement? Do you recall?
   24            MR. SCHEFF: How many pages is this            24      A. I'd have to go back to his contract to look
   25   dec, Mr. Ackelsberg?                                   25   at what the terms are.


                                                Page 78                                                     Page 80
    1              MR. ACKELSBERG: It was too big to fit        1      Q. Basically, what was his job? What was
    2   in my notebook.                                         2   he -- what was he retained to do?
    3              MR. SCHEFF: Well, the next time it           3      A. What I remember the purpose of his
    4   won't be. And you're going to have to show the          4   engagement was twofold. One, was to look at and
    5   entire exhibit.                                         5   evaluate the potential to sell off bad debt, who the
    6   BY MR. ACKELSBERG:                                      6   vendors are that could purchase that debt either
    7      Q. So I'm showing you from the dec pages             7   from -- from Think at that time or from the bank
    8   671848 and 671849. And, again, this is -- you'll        8   product. And then also to do a review of collection
    9   see this is from the October 15th, 2010, meeting.       9   practices, either for Think or for our partners, and
   10   Do you see that?                                       10   making recommendations on how to improve the
   11      A. Yes.                                             11   collection strategies there.
   12      Q. All right. And what -- well, let me ask          12      Q. And, ultimately, it was Bret Horrocks that
   13   you about these decs. I mean, who would generally      13   connected you with National Credit Adjusters, right?
   14   prepare them for the board?                            14            MR. DAUGHERTY: Objection to form.
   15              MR. SCHEFF: Object to the form.             15      A. I believe he did make the introduction.
   16      A. The board decs were generally prepared by        16   BY MR. ACKELSBERG:
   17   the -- the finance department, and then for special    17      Q. And, in fact, the debt sales were made -- I
   18   topics, it would depend on which topic we were going   18   mean, in fact, Think did sell the debt to NCA,
   19   into. You know, Ken would have a few slides in         19   right?
   20   that, maybe our regulatory team, and sometimes the     20            MR. SCHEFF: Object to the form.
   21   product teams.                                         21   BY MR. ACKELSBERG:
   22   BY MR. ACKELSBERG:                                     22      Q. That happened over time, right?
   23      Q. So in looking at -- in looking at this --        23            MR. SCHEFF: Object to the --
   24   this subject here, "Operating Margin Improvement       24            MR. ACKELSBERG: Go ahead.
   25   Initiatives," would this likely have been produced     25            MR. SCHEFF: Object to the form.


                                                                               20 (Pages 77 to 80)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0420
                                                Jason Harvison
                                                Page 81                                                    Page 83
    1      A. So my recollection was, there was debt            1   ready for -- ready for sale pursuant to those
    2   sales made to NCA, but it was not just Think. It        2   contracts?
    3   was the Think and then also some of the partners        3             MR. SCHEFF: Object to the form;
    4   that -- that licensed Think's products to lenders on    4   compound question.
    5   those products as well.                                 5      A. So, typically, an account would be
    6   BY MR. ACKELSBERG:                                      6   identified within the system if we -- if the lender
    7      Q. Right, but those were arranged through Bret       7   received a deceased notification, for instance, that
    8   Horrocks, correct?                                      8   would be flagged in the system. So when those
    9             MR. SCHEFF: Object to the form.               9   accounts rolled to a charge off, they would be
   10      A. Bret made the introduction in the -- like,       10   pulled out of the file before it was sent on behalf
   11   the proposal was made to the lender up, but it was     11   of the lender to the third party for the debt sale.
   12   to them to decide whether they wanted to sell that     12   BY MR. ACKELSBERG:
   13   debt off.                                              13      Q. And the chargeoffs would be identified by
   14   BY MR. ACKELSBERG:                                     14   Think and forwarded to Brett Horrocks, correct?
   15      Q. Right. And it was -- and it was Think that       15             MR. SCHEFF: Object to the form.
   16   would decide what -- Think would actually -- how did   16             MR. GATEWOOD: Objection; form.
   17   the debt sales work? Tell me how the debt sales        17      A. So, as I mentioned before, the criteria of
   18   worked.                                                18   what account would be excluded was predetermined by
   19      A. Initially, Bret did go out and talk to           19   the lenders up front based on their risk appetite.
   20   different vendors of their level of interest in        20   Because the lender licensed our platform, we
   21   purchasing debt from the various entities.             21   could -- the system had flagged within it which of
   22   Proposals were made of what they would be willing to   22   those accounts met that criteria before it was sold.
   23   pay for the debt. Those were shared with the           23   BY MR. ACKELSBERG:
   24   lenders, whether that be us or our partners. And       24      Q. Okay. And that -- that system continued
   25   once that was agreed upon, there was -- a purchase     25   into the tribal period; am I right?


                                                Page 82                                                    Page 84
    1   was made and signed off on by each of the lenders,      1             MR. SCHEFF: Object to the form.
    2   whether that was as with the third-party lender,        2      A. This system that was -- I'm sorry, which
    3   depending on the portfolio. And I can't remember if     3   system were you talking about there?
    4   it happened initially or if it was over time, a --      4   BY MR. ACKELSBERG:
    5   an agreed upon forward flow agreement was put in        5      Q. That you just described. So criteria would
    6   place so that each month that debt was charged off      6   be -- would be approved by the particular lender,
    7   by the individual portfolios, that lender would sell    7   and the system, meaning the Think Finance system,
    8   that debt to the third-party buyer.                     8   would identify the -- the delinquent accounts that
    9      Q. And there was a unit at Think Finance that        9   were ready for sale, correct?
   10   would -- that would determine on a monthly basis       10             MR. SCHEFF: Object to the form.
   11   what debt would be ready for sale?                     11      A. So as I mentioned, with the tribal partners
   12            MR. GATEWOOD: Objection; form.                12   as well, the tribal lender would set the criteria up
   13            MR. SCHEFF: Object to the form.               13   front.
   14      A. There would not be a -- it was not a group       14   BY MR. ACKELSBERG:
   15   within Think that would determine what debt would be   15      Q. Understood.
   16   sold. What debt would be sold was agreed upon in       16      A. And was -- since the tribe -- or the lender
   17   the contracts up front between the lender and the      17   had actually licensed the system -- it was their
   18   buyer. So if anything was to be excluded, for          18   systems, but the system allowed for those accounts
   19   instance, bankruptcies or deaths of individuals,       19   to be flagged so that they wouldn't be sold
   20   those would be excluded before they were sold.         20   erroneously.
   21   And. . .                                               21      Q. Right. And they would generally be
   22   BY MR. ACKELSBERG:                                     22   forwarded to the -- the accounts would be forwarded
   23      Q. And then how would the determination be          23   to Bret, who would then forward it to the
   24   made? What contracts -- what contracts met -- what     24   appropriate lender? Is that the way it worked?
   25   accounts met the terms of the contracts and were       25      A. So my recollection was that Bret did have


                                                                               21 (Pages 81 to 84)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0421
                                                Jason Harvison
                                                Page 85                                                    Page 87
    1   some -- there was access to certain databases that      1            MR. SCHEFF: Take your time,
    2   in case we weren't notified of a -- of a bankruptcy     2   Mr. Harvison.
    3   or a deceased, a part of his contract allowed him       3      A. (Reviews document.)
    4   to -- to look at those files and make sure that         4         Okay. Sorry.
    5   those were excluded so they wouldn't be sold as a --    5   BY MR. ACKELSBERG:
    6   as a second step or a backup step, to make sure if      6      Q. Now, who would have been the audience for
    7   the system wasn't flagged, we could use these           7   this presentation by Mr. Rees?
    8   third-party databases. And he was -- he was part of     8            MR. SCHEFF: Object to the form.
    9   the -- I would call what he was for us was part of      9      A. Typically, this would have been shared with
   10   the overall loan management system to flag those       10   Ken's direct reports, the executive team at Think
   11   accounts.                                              11   Finance.
   12      Q. Now, this stack is in -- the period of time      12   BY MR. ACKELSBERG:
   13   that's October 2010, and this is roughly about the     13      Q. That would be you, Chris Lutes. Who else?
   14   time that the -- that Think learned that First Bank    14      A. Sarah Cutrona, Kevin Dahlstrom. And at
   15   of Delaware wanted to pull out of ThinkCash, right?    15   that point, I can't remember who our head of risk
   16              MR. SCHEFF: Object to the form.             16   was or head of IT, but they would have been there as
   17      A. So my recollection was that happened later       17   well.
   18   on that year. Actually, it was -- I think it was       18      Q. Okay. And turn to page 4 of the -- of the
   19   more, like, November, but could have been late         19   presentation. It's 676199. And the third -- the
   20   October.                                               20   third item, "Less focus on banks due to the current
   21              MR. ACKELSBERG: Well, let's look            21   regulatory uncertainty." Do you recall during this
   22   at -- let's look at another document. Maybe your       22   period of time that the -- this being a discussion
   23   recollection will be refreshed.                        23   within -- within the executive team to find -- well,
   24              (Exhibit No. 116 marked.)                   24   less focus on banks? Do you remember that?
   25              MR. GATEWOOD: This is No. 116?              25            MR. GATEWOOD: Mr. Harvison, to the


                                                Page 86                                                    Page 88
    1             MR. ACKELSBERG: Uh-huh (affirmative           1   extent that your recollection comes from information
    2   response).                                              2   you obtained from Ms. Cutrona, I would instruct you
    3   BY MR. ACKELSBERG:                                      3   not to answer.
    4      Q. Now, this -- this dec was not in a -- I           4      A. Sure. What I do remember that was not part
    5   didn't see it as a -- as a board dec. It just says      5   of this conversation was just, well, what are other
    6   "Leadership Team Session." Can you -- can you tell      6   business lines can we look into to help grow the
    7   us who would have been preparing this and for what      7   business.
    8   audience?                                               8   BY MR. ACKELSBERG:
    9             MR. SCHEFF: Object to the form.               9      Q. Now, you were aware during this period of
   10          Answer if you can.                              10   time that other -- other, let's say, competitors
   11      A. My recollection is this would have been Ken      11   were partnering with Indian tribes; am I right,
   12   preparing this to chat with the executive team at      12   during. . .
   13   Think Finance.                                         13      A. We were generally aware that some -- some
   14   BY MR. ACKELSBERG:                                     14   of those operations were taking place.
   15      Q. Ken Rees you mean?                               15      Q. But up until this point in time, you were
   16      A. That's correct.                                  16   not exploring partnerships with -- with Native
   17      Q. And so do you remember -- in looking at          17   American tribes; am I right?
   18   this, do you remember this particular presentation     18      A. Through the years, we have looked at that
   19   by Mr. Rees?                                           19   model a couple of different times.
   20             MR. SCHEFF: Object to the form;              20      Q. When do you think you looked? When do you
   21   misstates the testimony.                               21   remember looking?
   22      A. Sorry. I'm just trying to read this real         22      A. I want to say we looked at it first back in
   23   quick.                                                 23   2008, and then, once again, in 2010 time frame.
   24   BY MR. ACKELSBERG:                                     24      Q. But am I right that, you didn't pursue it
   25      Q. Sure.                                            25   because you had this relationship with First Bank of


                                                                               22 (Pages 85 to 88)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0422
                                               Jason Harvison
                                               Page 89                                                      Page 91
    1   Delaware and you didn't really need -- you didn't       1   do state -- to do installment lending license on a
    2   need another -- another model since ThinkCash was       2   state-by-state basis.
    3   working so well?                                        3      Q. And the last thing mentioned, "Optimize
    4            MR. SCHEFF: Object to the form.                4   ThinkCash migration and enterprise value," what did
    5            MR. GATEWOOD: Objection.                       5   that mean?
    6   BY MR. ACKELSBERG:                                      6      A. So that there was -- there was a portfolio
    7      Q. That would be -- that would be a fair             7   there within ThinkCash, and the question was do we
    8   summary, wouldn't it?                                   8   let that liquidate down or do you find through
    9      A. What I recall is that our legal team              9   working with a bank, are there other products that
   10   couldn't get comfortable with the model in 2008, and   10   can be offered to those consumers that were
   11   then with some changes that took place in 2010, they   11   interested in the lending products.
   12   were able to get comfortable with that model.          12      Q. So we're talking there about the -- in
   13      Q. And do you remember what those changes           13   part, about the customer base of ThinkCash, right?
   14   were?                                                  14      A. Yes.
   15      A. Those were conversations with -- with --         15      Q. Because the way the product works was a lot
   16   with Sarah, so I can't disclose those.                 16   of your new loan -- a lot of your -- your new
   17      Q. And so at some point, around -- around the       17   originations would come from existing customers,
   18   time that you learned that First Bank of Delaware      18   right, returning customers?
   19   was going to be withdrawing from the ThinkCash         19              MR. GATEWOOD: Objection; form.
   20   product, the decision was made to begin to search      20              MR. SCHEFF: Object to the form.
   21   for potential tribal partners?                         21      A. So I'd say there was a good -- for the --
   22            MR. GATEWOOD: Objection; form.                22   for the ThinkCash -- for the bank, the lender there,
   23      A. So, I mean, I think if you -- if you look        23   there was a good split between new customer traffic
   24   on slide 8, that -- you know, what we decided was --   24   and returning customer traffic for them.
   25   and this was a very early on presentation, but we      25   BY MR. ACKELSBERG:


                                               Page 90                                                      Page 92
    1   needed to explore multiple different offers. We         1      Q. And what part of what your -- what you
    2   just lost two partners that generate somewhere          2   didn't want to do was lose those -- the potential
    3   between 70, 80 percent of the revenue for the           3   for those customers to return for another loan,
    4   business. And so we started to expand and look out      4   right?
    5   for other opportunities.                                5             MR. SCHEFF: Object to the form.
    6           And I think if you look in the 2011 --          6      A. The way I recall the -- the contracts being
    7   actually, at the end of 2010, we actually purchased     7   set up is the marketing entity, TailWind, had the --
    8   a UK business to help move down that vertical. We       8   had the right to continue to market to those
    9   launched two products, one being a prepaid card         9   accounts even if the relationship with the bank
   10   product called Spendable, a rent-to-own product        10   terminated. So we were trying to find a way how to
   11   called Presta, and then we also started exploring      11   best market to those consumers.
   12   and going down the path of the tribal products as      12   BY MR. ACKELSBERG:
   13   well.                                                  13      Q. Now, am I right that within -- within weeks
   14   BY MR. ACKELSBERG:                                     14   of the discussions in October of 2010, the company
   15       Q. If you go to page 7 of the -- of the dec,       15   had developed a tribal product -- a concept of a
   16   it's talking about the core business, right? And so    16   tribal product named Great Plains?
   17   state-based ThinkCash was the -- was that pursued?     17             MR. GATEWOOD: Objection; form.
   18       A. So this is where we were looking at state       18      A. So I wouldn't characterize it within weeks.
   19   license installment lending, where that could be       19   As I mentioned before, we were looking at, you know,
   20   applicable.                                            20   various different initiatives, and -- and I believe
   21       Q. I mean, that, ultimately, is what you did       21   Sarah was trying to evaluate what those -- what that
   22   with RISE, right?                                      22   model might look like.
   23       A. So if you look at the first two there --        23             MR. ACKELSBERG: All right. Let's
   24   sorry. If you look at what we had with RISE, that's    24   look at 118. I am going to skip -- we're going to
   25   correct, we -- we ended up getting RISE licensed to    25   skip 117.


                                                                               23 (Pages 89 to 92)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0423
                                                Jason Harvison
                                                Page 93                                                     Page 95
    1             MR. SCHEFF: I want to take about a            1   set up, in conjunction at the same time of could we
    2   three-minute bio break.                                 2   build -- or use the technology we had already built
    3             MR. ACKELSBERG: Okay.                         3   with bank partners to be used with tribal lenders as
    4             THE VIDEOGRAPHER: Off the record? We          4   well.
    5   are off the record. The time is 11:08 a m.              5   BY MR. ACKELSBERG:
    6             (Break taken, 11:08 a m. to 11:12 a m.)       6      Q. And you already began doing that, didn't
    7             THE VIDEOGRAPHER: We are back on the          7   you? As of this point in time, there were people
    8   record. The time is 11:12 a m.                          8   that were actually building that, weren't they?
    9             (Exhibit No. 118 marked.)                     9             MR. SCHEFF: Object to the form.
   10   BY MR. ACKELSBERG:                                     10             MR. GATEWOOD: Because the witness has
   11      Q. So, Mr. Harvison, I show you what's been         11   testified previously that the legal group was --
   12   marked as Plaintiff's Exhibit 118. I am showing you    12             MR. ACKELSBERG: I'm not talking about
   13   another one of these reports to the board by           13   the legal.
   14   Mr. Rees. And you see it's -- the date is              14             MR. GATEWOOD: Hold on -- that the
   15   November 17th, 2010?                                   15   legal group was reviewing several options that had
   16      A. Yes.                                             16   been developed, I would instruct the witness not to
   17      Q. Okay. And do you see in the second               17   answer to the extent that it calls for information
   18   paragraph that Ken is discussing -- he says, "We'll    18   that was derived from legal counsel.
   19   discuss our plans for moving ahead with Great Plains   19      A. Sure. So -- so I would probably put this
   20   Financial"?                                            20   in context of in October we were notified by First
   21      A. I do see that.                                   21   Bank of Delaware that they were exiting the program
   22      Q. Okay. So by November 17th, 2010, there was       22   in December. So from an organizational standpoint,
   23   a concept that was being developed internally in the   23   we had just lost one of our biggest partners. So
   24   company called Great Plains Financial; am I right?     24   when that happens, obviously, you saw from the
   25             MR. SCHEFF: Object to the form.              25   earlier slide dec, that we were looking to explore


                                                Page 94                                                     Page 96
    1      A. What I remember is we were exploring that         1   multiple different things, which means you might
    2   option along with other options we talked about         2   have to take some chances and make investments to
    3   earlier.                                                3   build some things out that may or may not come to
    4   BY MR. ACKELSBERG:                                      4   fruition.
    5      Q. Yeah, but there was a group that was              5          So we spent a lot of time exploring the UK
    6   actually putting together the infrastructure for a      6   operation. We actually built, as I talked about
    7   potential tribal product called Great Plains            7   earlier, two other products that were launched in
    8   Financial, was there not?                               8   2011 that were eventually shut down. And this is an
    9             MR. SCHEFF: Object to the form; asked         9   example where we were exploring the regulatory
   10   and answered.                                          10   model, but at the same time, we said let's go ahead
   11          You can answer it again.                        11   and invest some on the IT side and -- in hopes that
   12      A. As I mentioned, there was a -- there was a       12   everything works out so we're a step ahead.
   13   group looking at how a product could be put together   13          If it didn't work out, then that would
   14   for a tribal partner. That was one area they were      14   have been an opportunity cost that we would have
   15   exploring.                                             15   missed out on, but it was -- it was an investment we
   16   BY MR. ACKELSBERG:                                     16   were willing to make as we were exploring multiple
   17      Q. And by "exploring," meaning they're --           17   different options at that time.
   18   they're actually coming up with mock -- mock-ups for   18   BY MR. ACKELSBERG:
   19   websites, right? That was one of the things that       19      Q. And who came up with the name Great Plains
   20   was being done?                                        20   Financial?
   21             MR. SCHEFF: Object to the form.              21      A. That would have been somebody on our
   22             MR. GATEWOOD: Objection; form.               22   marketing team.
   23      A. So what I would say from an exploration --       23      Q. And if you'd turn to the second page, the
   24   exploration standpoint, the team was looking at the    24   last paragraph under "ThinkCash," where Mr. Rees
   25   legal structure of how a tribal partnership could be   25   says, "As mentioned above, we propose to migrate the


                                                                                24 (Pages 93 to 96)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0424
                                                Jason Harvison
                                                Page 97                                                     Page 99
    1   balances to another lender that will be able to lend    1   sorry -- at some point in November of 2010, an
    2   in 48 states except South Dakota and West Virginia."    2   actual decision was made within the company, within
    3   Do you see that?                                        3   the executive team to pursue a tribal partner,
    4       A. I do see that.                                   4   correct?
    5       Q. All right. And do you know why South             5             MR. GATEWOOD: Objection; form.
    6   Dakota and West Virginia was excluded at that point?    6             MR. SCHEFF: Object to the form.
    7       A. I don't know why Ken wrote those two states      7      A. Yes.
    8   in the memo.                                            8   BY MR. ACKELSBERG:
    9       Q. Okay. Now, am I right that what was being        9      Q. Okay. And the first tribe that was
   10   explored was the possibility of migrating the          10   identified as a potential trib- -- as a -- as a
   11   ThinkCash customer base to a potential tribal          11   partner was the Otoe-Missouria tribe that was
   12   lender?                                                12   loca- -- that was identified in January of 2011,
   13              MR. SCHEFF: Object to the form.             13   correct?
   14   BY MR. ACKELSBERG:                                     14      A. Actually, prior to talking with the
   15       Q. That's what was being contemplated then         15   Otoe-Missouria tribe, there was another group that
   16   and -- at this point?                                  16   we were in contact with that was a group out of, I
   17       A. So the way I recall, I don't know if            17   believe, South Dakota. And we went through
   18   migrate the balance was the best use of the words in   18   extensive conversations with that group but couldn't
   19   this -- this memo, as I -- as I mentioned earlier,     19   get comfortable with their model being that it was a
   20   we were looking for other partners that we could --    20   member of the tribe wanting to be the lender versus
   21   we could help market loans to their site. But part     21   an entity of the tribe. And so we actually walked
   22   of the conversation -- I don't know -- I don't know    22   away from that deal and found the Otoe-Missouria
   23   if the balance would actually be purchased unless we   23   tribe to begin talking to.
   24   found a lender that had the balance sheet to           24      Q. So the first -- the first tribe that you
   25   actually purchase that from the bank. It would be      25   found -- that you were comfortable with pursuing a


                                                Page 98                                                   Page 100
    1   more about a partner that we could -- we could help     1   potential partnership was the Otoe-Missouria, and
    2   market some of these products to.                       2   that occurred in roughly January of 2011?
    3      Q. All right. What I want to do now is sort          3      A. Well, it -- yeah, it was the second tribe
    4   of -- I'm going to take you through a number of         4   that we went through due diligence with and began to
    5   these board meetings, but I want to jump ahead to       5   move forward with the contracts. Yes, the first one
    6   April 15th of 2011. And there's a portion of that       6   with contracts was the Otoe-Missouria.
    7   dec that I want to -- that I want to show you.          7      Q. Well, there was no contract yet as of
    8             MR. ACKELSBERG: And this is P-119.            8   January 2011; am I right?
    9             (Exhibit No. 119 marked.)                     9      A. I'm sorry, I meant to say working through
   10             MR. ACKELSBERG: I did -- I did copy          10   contracts, like it says here.
   11   the -- Richard, if you would like to have -- for       11      Q. Yeah. Okay. And then by Feb- -- according
   12   your benefit, I have the various pieces of that        12   to this timeline, by February 16, 2011, the
   13   agenda, which is the next page from the cover page     13   contracts were all in place and you were just
   14   so you can see what was there. And I've just taken     14   waiting for the -- for the tribe to agree, right?
   15   the piece called "Tribal Lending Update."              15             MR. GATEWOOD: Objection; form.
   16             MR. SCHEFF: In the future, just mark         16   BY MR. ACKELSBERG:
   17   the entire dec as an exhibit.                          17      Q. That's what -- that's what that says,
   18   BY MR. ACKELSBERG:                                     18   right?
   19      Q. Now, there's a -- there's a timeline in          19             MR. SCHEFF: Object to the form.
   20   this section called "Tribal Update." And I'm           20         You can answer if you can.
   21   looking at TF-PA 670175. And I want to just have       21      A. So I don't remember exactly what was taking
   22   you look at this timeline and ask if it is             22   place in February. I know there's still contract
   23   consistent with what you remember?                     23   negotiations -- contract negotiations going on, but
   24      A. This seems about right.                          24   I don't know what -- what spot they were in in that
   25      Q. Okay. So at some point in December -- I'm        25   process.


                                                                             25 (Pages 97 to 100)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0425
                                               Jason Harvison
                                              Page 101                                                   Page 103
    1   BY MR. ACKELSBERG:                                     1      Q. All right. Now, if you can flip the page,
    2      Q. Now, up until that point in time, the hope       2   we're now on -- this is TF-PA 670182. I was
    3   was that the ThinkCash customers would -- could be     3   wondering if you could explain this slide, "Multiple
    4   migrated to Great Plains Lending. That was the hope    4   Sites = Differentiation."
    5   at that time, right?                                   5      A. So it's been a while since I've looked at
    6             MR. SCHEFF: Object to the form.              6   something like this, but what -- at a high level,
    7      A. I guess I go back and -- and reiterate what      7   what I remember was when we were first exploring
    8   I've said before, the -- when we -- if we were able    8   multiple partnerships, do we talk to the tribes from
    9   to find a partner that could lend across states        9   the marketing standpoint, do they want to be channel
   10   similar to what First Bank of Delaware was lending    10   specific or have more of a product functionality
   11   in, it wasn't to migrate the portfolios but to        11   differentiation. And so this was one concept of
   12   remarket to former customers of -- of that            12   could we propose to different tribes of where they
   13   portfolio.                                            13   want to be channel specific, meaning which channels
   14   BY MR. ACKELSBERG:                                    14   we market for them to acquire customers through, to
   15      Q. Okay. And according to this timeline,           15   be that kind of a primary source of traffic.
   16   though, there was a tribe switch. Instead of          16      Q. What would it -- what does the term
   17   signing with the Otoe-Missouria, the company signed   17   "affiliate only" mean?
   18   with the Chippewa Cree tribe. Do you remember that?   18      A. Affiliate only, at that point in time, was
   19      A. Yes, I do remember that.                        19   really referring to certain partnerships. I can't
   20      Q. And that just 20 days from the contract         20   remember back at that point in time. Today would be
   21   signing with the Chippewa Cree, Plain Green went      21   somebody, like, a Credit Karma or a Credit Sesame.
   22   live on April 5th, 2011. Do you remember that?        22   But I can't remember exactly who those affiliates
   23      A. I do.                                           23   would be at that point in time.
   24      Q. Okay. If you continue with this -- with         24      Q. Meaning other websites that would -- that
   25   this dec, there's some pictures, and then if --       25   would be a source of leads?


                                              Page 102                                                   Page 104
    1   there's a mock-up of -- it's page 670178. It's a       1      A. It would be a -- a lead, yes, like, a
    2   mock-up of the website, a page on the website Plain    2   Lending Tree that they could -- we could help them
    3   Green, right?                                          3   partner with to draw traffic to.
    4              MR. SCHEFF: Object to the form.             4      Q. And what would -- what does "Paid Search"
    5      A. Yes, it's a mock-up of a website.                5   referred to?
    6   BY MR. ACKELSBERG:                                     6      A. Paid search is if you go and put an ad on
    7      Q. And then the next page, it gives some sense      7   Google or Yahoo, there's a pay for placement so you
    8   of the loan volume that occurred on the first day      8   can advertise the product there.
    9   that Plain Green went live. Do you see that?           9      Q. And what about -- and there's "DM." That
   10      A. I do.                                           10   means direct mail; am I right?
   11      Q. The following slide refers to price             11      A. DM would stand for direct mail, yes.
   12   changes, and I think it's comparing the ThinkCash     12      Q. And what does affiliate stand for?
   13   price to the price that would be on the Plain Green   13      A. It would be the same affiliate conversation
   14   site. Do you -- do you remember anything about        14   we just had.
   15   these price changes?                                  15      Q. Meaning -- right, okay. Right.
   16              MR. SCHEFF: Object to the form.            16          And lead generator, what would a lead
   17      A. I mean, I was -- I was part of the              17   generator be as opposed to an affiliate? What's the
   18   conversations, but I'd have to refresh my memory on   18   difference?
   19   all of it. But, vaguely, I remember this, yes.        19             MR. SCHEFF: Object to the form.
   20   BY MR. ACKELSBERG:                                    20      A. So back in this time frame, there was a
   21      Q. Okay. And the following page, too,              21   channel that we -- we termed internally lead
   22   actually has the -- the new prices that were on       22   generators, and that was third parties that would
   23   the -- on the Plain Green site?                       23   also aggregate sites -- aggregate traffic, but there
   24      A. Yeah, so what I remember, this is what we       24   was a bidding model to where you could bid on the
   25   proposed to -- to the tribe for them to review.       25   traffic coming through, so multiple lenders could


                                                                          26 (Pages 101 to 104)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0426
                                                Jason Harvison
                                              Page 105                                                    Page 107
    1   bid at the same time to try to buy that traffic.        1   trying to do a new deal transaction, regardless what
    2   And it was a thought of could we make -- could we       2   size, there's going to be a dec put together to
    3   use that channel as a driver of traffic.                3   introduce the two organizations and what -- what the
    4   BY MR. ACKELSBERG:                                      4   proposed topic is going to be. So it's a standard
    5      Q. Eventually -- so you signed up Great Plains       5   format of how we make an introduction, whether it's
    6   Lending and you signed up Plain Green. And were --      6   to a bank, a tribe, a creative agency, whoever it
    7   did these two tribes, the Chippewa Cree and             7   is, we -- we put together some sort of dec for that
    8   Otoe-Missouria, did they get a particular kind of       8   conversation.
    9   assignment of marketing channel like as contemplated    9   BY MR. ACKELSBERG:
   10   within this -- within this slide?                      10      Q. And this would be done under your
   11             MR. GATEWOOD: Objection; form.               11   supervision?
   12             MR. SCHEFF: Object to the form.              12      A. It would depend on the partner and what the
   13      A. So this was just as the programs were being      13   complexities of that relationship might be.
   14   launched. What -- what I remember is they ended up     14      Q. Well, with regard to Great Plains, were --
   15   actually having a multichannel acquisition strategy.   15   you were involved in that approach, were you not?
   16   So it didn't ever play out the way like it was laid    16             MR. SCHEFF: Object to the form.
   17   out here. They had the ability to drive traffic        17      A. I was involved in those conversations.
   18   from multiple channels.                                18   BY MR. ACKELSBERG:
   19   BY MR. ACKELSBERG:                                     19      Q. Okay. And so this -- this presentation,
   20      Q. All right. Now, we're going to -- we'll          20   what we're looking at, was likely prepared for the
   21   refer back to the timeline, but I want to in the       21   purpose of -- of a presentation made to the
   22   next -- in the next exhibit go back in time a little   22   Otoe-Missouria, right, about what the Great Plains
   23   bit to December of 2010. And this is a dec entitled    23   Lending concept would look like?
   24   "Great Plains Lending, December 2010."                 24             MR. GATEWOOD: Objection; form.
   25             MR. ACKELSBERG: This is exhibit --           25             MR. SCHEFF: Object to the form.


                                              Page 106                                                    Page 108
    1   Plaintiff's Exhibit 120.                                1      A. Right. So as I mentioned, I don't know if
    2             (Exhibit No. 120 marked.)                     2   this is the exact presentation that we used for the
    3   BY MR. ACKELSBERG:                                      3   introduction, but when we met with them for the
    4      Q. Now, referring back just a second to the          4   first time, we would make some sort of presentation
    5   timeline, January is when you -- was when the           5   telling them about what -- who Think Finance was and
    6   company -- January of 2011 is when the company first    6   what a possible product could like if they were
    7   became comfortable with the Otoe-Missouria and          7   willing to move forward.
    8   decided to pursue it. This dec that -- this             8   BY MR. ACKELSBERG:
    9   presentation that we're looking at is from the          9      Q. And you would use a dec that looks like --
   10   previous month, December 2010, and I want to ask you   10   roughly like this, right?
   11   what -- first of all, are you familiar with this       11             MR. SCHEFF: Object to the form; asked
   12   dec, or do you recall decs like this from this         12   and answered.
   13   period of time?                                        13          You can answer it again.
   14             MR. SCHEFF: Object to the form.              14      A. It would be similar to something like this.
   15      A. So I don't remember the specific dec, but I      15   BY MR. ACKELSBERG:
   16   have seen similar content in other decs.               16      Q. Now, if -- if you'd turn to TF-PA 13289,
   17   BY MR. ACKELSBERG:                                     17   that's a familiar look- -- oh, I'm sorry, you're not
   18      Q. And when you were -- am I right that when        18   there.
   19   the company was discussing in the early stages the     19      A. I'm sorry.
   20   potential partnership with -- with a Native American   20      Q. Now, what we're looking at here is a -- is
   21   tribe, part of that process would be to -- to use      21   a revised version of the graphic for ThinkCash that
   22   PowerPoint presentations like this one, like P-120?    22   was in that document we looked at at the beginning
   23   Am I right?                                            23   of the deposition, right?
   24             MR. GATEWOOD: Objection; form.               24             MR. SCHEFF: Object to the form.
   25      A. So I'll tell you, I mean, anytime you're         25      A. This is a similar slide that we showed.


                                                                           27 (Pages 105 to 108)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0427
                                               Jason Harvison
                                              Page 109                                                     Page 111
    1   BY MR. ACKELSBERG:                                      1      Q. Now, there -- if you look, you see there's
    2      Q. So, basically -- and that's because in            2   "Great Plains Customer Support," and there's a phone
    3   designing the Think -- in designing the Great Plains    3   number there, right? And then to the right of that,
    4   product, the idea was to try to -- to continue as       4   there's another entity mentioned, GPL Servicing,
    5   much as possible what -- what the company -- the        5   LLC, Customer Support, in Wilmington, Delaware. Do
    6   model that had been used with the bank?                 6   you see that?
    7             MR. SCHEFF: Object to the form.               7      A. I do.
    8             MR. GATEWOOD: Objection; form.                8      Q. Do you know what that reference is?
    9   BY MR. ACKELSBERG:                                      9      A. So as I mentioned before, this is a draft
   10      Q. With the First Bank of Delaware.                 10   document on an intro presentation, so this -- this
   11      A. So I would say, you know, over time we had       11   could have been a mock-up from an old program and we
   12   developed a servicing platform, and who that lender    12   just tried to switch out some -- some of the
   13   is could be a number of different parties. And so      13   language and graphics just to give them an idea. So
   14   we had done quite a bit of work building that out      14   this could have been coming from anywhere. I don't
   15   for a couple of our bank partners previously. And I    15   know.
   16   think it's prudent business practice to try to use     16      Q. Now, other than changing the name and the
   17   that on a go-forward basis, if we could find another   17   graphics, how much of the infrastructure from
   18   lender that was -- was agreeable to that product       18   ThinkCash were you able to use in creating the
   19   construct.                                             19   tribal installment loan platforms?
   20      Q. Okay. Understood.                                20             MR. SCHEFF: Object to the form.
   21         And what -- would this have been -- what         21             MR. GATEWOOD: Objection; form.
   22   team would be working on graphics like this that       22      A. I mean, I think if you look at what Think
   23   we're looking at?                                      23   had created, an installment loan platform is -- is
   24      A. I can't remember if this was a slide that        24   fairly straightforward. So once it was created, it
   25   somebody on my team put together or if Ken put it      25   could be duplicated and -- and reused, just like a


                                              Page 110                                                     Page 112
    1   together, but it would be one of ours working           1   Fiserv, once they create their accrual system for
    2   together on it.                                         2   many banks to use was there. So we were able to,
    3      Q. So either your team or Ken?                       3   you know, work with -- with the first partner, and
    4      A. Correct.                                          4   it actually ended up being Plain Green. But they
    5      Q. Now, if you'd -- if you'd turn back a few         5   were able to design what the product features and
    6   pages.                                                  6   the look and feel. So we would have to make some UX
    7      A. Which page?                                       7   changes and some pricing and loan structure changes,
    8      Q. 13286. Now, this is a -- again, a mock-up         8   but the core mechanics of the system had already
    9   of something a consumer might see in -- under this      9   been built out.
   10   Great Plains Lending model, right? That's what         10             MR. ACKELSBERG: Okay. All right.
   11   we're looking at here?                                 11   Let's look at the next dec. This is Exhibit 121.
   12      A. So I remember this. This is, really, just        12             (Exhibit No. 121 marked.)
   13   a draft of what could be done. I don't know if it      13
   14   was actually put into production.                      14   BY MR. ACKELSBERG:
   15      Q. And what about the actual phone numbers,         15     Q. So when you -- you mentioned that --
   16   the 877 phone numbers, where would that -- those       16     A. I'm sorry, can I just look at this real
   17   numbers have been to?                                  17   quick?
   18      A. I don't recall.                                  18     Q. Sure. Sure.
   19      Q. It likely was somewhere in the Fort Worth        19     A. (Reviews document.)
   20   office?                                                20        Okay.
   21            MR. GATEWOOD: Objection; form.                21     Q. So the fist dec you'll see is titled "Great
   22            MR. SCHEFF: Object to the form.               22   Plains Lending," and it's from December of 2010.
   23      A. I have no idea where these numbers went to.      23   The second dec --
   24   It was a draft document.                               24            MR. SCHEFF: Object to the form;
   25   BY MR. ACKELSBERG:                                     25   misstates the exhibit.


                                                                           28 (Pages 109 to 112)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0428
                                                Jason Harvison
                                              Page 113                                                   Page 115
    1   BY MR. ACKELSBERG:                                      1   look at the next dec, which is 122.
    2      Q. Well, I'll do it again. The first dec is          2             (Exhibit No. 122 marked.)
    3   entitled "Great Plains Lending," right? That was --     3   BY MR. ACKELSBERG:
    4             MR. SCHEFF: Object to the form;               4      Q. Now, it appears that this -- this was
    5   misstates --                                            5   prepared for a -- does it look to you like this was
    6   BY MR. ACKELSBERG:                                      6   prepared for a meeting with a -- with a different
    7      Q. Do you see that, the -- looking at 120,           7   tribe than the -- than the Otoe-Missouria?
    8   Exhibit 120?                                            8             MR. SCHEFF: Object to the form.
    9      A. I see that.                                       9      A. So this looks similar to an intro dec we
   10      Q. Right? And then this next -- 121 is              10   might use to go talk to a potential partner.
   11   entitled "Great Plains Lending Meeting," with a date   11   BY MR. ACKELSBERG:
   12   of January 12th, of 2011. Do you see that?             12      Q. And if you went to -- like, do you remember
   13      A. I do.                                            13   the initial meeting with the Chippewa Cree?
   14      Q. Is it likely that this is the one that was       14      A. I don't remember off the top of my head. I
   15   actually -- the version that was actually used at      15   mean, I know we had one, obviously.
   16   the meeting with the Otoe-Missouria?                   16      Q. And was it the same: You, Michelle, Ken
   17             MR. SCHEFF: Object to the form.              17   and someone from legal?
   18         You can answer the question if you can.          18      A. I would say the -- I'm sorry, did you say
   19      A. I'd have to say, I mean, I don't know            19   the Chippewa Cree tribe?
   20   exactly which final dec was used to present to the     20      Q. Yes.
   21   dec -- I mean, present to the -- the partner, but --   21      A. With the Chippewa Cree tribe, it would have
   22   so I can't say that this is the exact one.             22   probably been myself and another gentleman named
   23   BY MR. ACKELSBERG:                                     23   Steve Schafer and Michelle meeting with them.
   24      Q. Okay. Is there anyone who would have a           24      Q. And who was Steve Schafer?
   25   better idea of, like, what specifically was used in    25      A. He was a board member at that time at Think


                                              Page 114                                                   Page 116
    1   the -- well, let me ask you this: In the meetings       1   Finance.
    2   with, let's just say the Otoe-Missouria, who was        2       Q. And why would he have been at that meeting?
    3   involved in the initial meeting with the                3       A. He had volunteered to help out since a lot
    4   Otoe-Missouria?                                         4   of this was going to sales calls, going to talk to
    5      A. That probably would have been myself and          5   banks or to tribes, he had volunteered to help out
    6   Michelle.                                               6   to go make some of those calls for us.
    7      Q. Michelle Nguyen?                                  7       Q. Okay. And when you and Mr. Schafer went to
    8      A. Michelle Nguyen, yes.                             8   meet with the Chippewa Cree, did you also have a
    9      Q. That's N-g-u-y-e-n.                               9   PowerPoint presentation that you used?
   10      A. And probably Ken and maybe somebody on our       10       A. I'm sure we did, yes.
   11   legal team.                                            11       Q. Okay. And might this be the one that you
   12      Q. So probably -- roughly, maybe four people        12   presented to the Chippewa Cree?
   13   that's --                                              13              MR. SCHEFF: Object to the form.
   14      A. It would depend on what level of -- what         14       A. As I mentioned, I can't remember exactly
   15   stage we were at. Early on it would have been          15   which slide dec it was. So I can't say this is the
   16   probably there's three or four. As we got closer to    16   one that we -- we used, but I know we used
   17   finalizing contracts, we'd bring in a much more        17   something.
   18   expanded team and -- so we could dive deeper into IT   18   BY MR. ACKELSBERG:
   19   and operations and -- and risk management, things      19       Q. And this is -- this is a slightly different
   20   like that.                                             20   format than the last ones we talked to. This has a
   21      Q. But when you were still at the exploratory       21   title "Emergency Cash Lending, A New Source of
   22   phase, it would likely have been you, Michelle         22   Tribal Revenue." Do you remember that -- do you
   23   Nguyen, Ken Rees and someone from legal?               23   remember that title? Do you remember that approach
   24      A. That's correct.                                  24   to the -- to the presentations?
   25             MR. ACKELSBERG: Okay. Now, let's             25              MR. GATEWOOD: Objection; form.


                                                                          29 (Pages 113 to 116)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0429
                                                Jason Harvison
                                              Page 117                                                    Page 119
    1      A. Yeah, my recollection was a slide titled          1      Q. Well, I under- -- I'm not really referring
    2   like this was when we wanted to go talk to, you         2   to some risk that may have -- may have been added to
    3   know, first-time potential partners to make the         3   this -- to the relationship later on. I'm talking
    4   introduction.                                           4   about early on, though. I mean, you were, in fact,
    5   BY MR. ACKELSBERG:                                      5   representing early on that the tribe would have no
    6      Q. Okay. All right. And if you look at the           6   risk of loss; am I right?
    7   second page, this is a slide that -- that you used      7              MR. GATEWOOD: Objection; form.
    8   with first-time partners?                               8              MR. SCHEFF: Object to the form.
    9      A. Potentially, yes.                                 9      A. As I just said, looking back on this, I
   10      Q. There's a -- there's a term called a             10   don't know if that was the best set of words to use
   11   "turnkey solution." I've seen that referenced in a     11   in this presentation, because when we talk about it
   12   number of documents. I mean, that was a term that      12   later on, there are things that are expected of the
   13   you used in the -- in the sales presentations?         13   tribe and they do have exposures.
   14              MR. GATEWOOD: Objection; form.              14      Q. You're talking about on page 12?
   15      A. Yes, it was in some of the decs.                 15              MR. SCHEFF: Don't cut him off. Don't
   16   BY MR. ACKELSBERG:                                     16   cut him off, please. Let him finish his answer.
   17      Q. And in your own words, what -- what's a          17   BY MR. ACKELSBERG:
   18   turnkey solution?                                      18      Q. Are you talking about page 12?
   19      A. To me, when we referenced turnkey, it was        19      A. I'm sorry, I'm on page 2.
   20   that we had the core of the system or platform         20      Q. No, but when you say "later on," that's
   21   created, and then working with the partner, we could   21   what --
   22   customize it to their best fitting. But it was         22      A. So, I'm sorry, within this dec, when we're
   23   on -- I'll use the example again of, like, a Fiserv    23   talking to the tribes, these are expectations that
   24   to where they have a turnkey solution for running      24   would be set out of what they would need to do to --
   25   banks with back-end operations that's there, ready     25   and as I mentioned, as you go through the


                                              Page 118                                                    Page 120
    1   to go, just needs some configuration and approval of    1   negotiation process, in the product struc- -- the
    2   the partner on how they want to set up the program.     2   program changed or is modified, there is some
    3      Q. Okay. And just looking at the last                3   ownership that the tribes had in -- in each of the
    4   paragraph, why don't you read it out loud?              4   programs that were launched.
    5      A. It says, "Using Think Finance" -- "Think          5       Q. So let's go to -- let's go to page 12. And
    6   Finance technology and services, tribes can generate    6   is that -- you know, the title is "Think Finance &
    7   millions of dollars in cash flow with no investment     7   Tribe Partner Roles: Who does what?" So this is --
    8   in technology, lending capital or marketing costs       8   this is attempting to break out for the potential
    9   and with no risk of loss."                              9   tribal partner what Think Finance does and what the
   10      Q. And, in fact, that's what -- what Think was      10   tribal entity would do, right?
   11   offering, right? I mean, this is exactly that,         11       A. So this is, you know, a 30,000 foot
   12   right?                                                 12   overview of what would be done, and there's -- I
   13      A. Well, I mean, when I go through this dec         13   think we even have other presentations that go into
   14   and look back at -- we have that -- that paragraph     14   more detail of what that expands into, but this is
   15   up front, but as the -- as the programs were           15   the 30,000 foot level, yes.
   16   established, there was a risk of loss created that     16       Q. And so with regard to consumer marketing,
   17   ended up being as part of the program. So I don't      17   Think Finance has the platform, it has the ads,
   18   know if that was the best term to use in this          18   it -- it comes up with the radio, TV, print. It has
   19   presentation. I think, also, if you look back, you     19   the search engines. It has the brand development.
   20   know, there are expectations -- I think we look back   20   And the role of the tribe would be to review and
   21   on slide 12, of different expectations that were       21   approve anything that went out under the name of the
   22   needed from the tribe as part of this process to       22   tribe, right?
   23   keep the product up and running and to have staff      23       A. And make any changes they see necessary.
   24   and things like that. So there is some risk there      24       Q. Right. Okay. Anything else the tribe
   25   for the tribes.                                        25   would do with regard to marketing?


                                                                           30 (Pages 117 to 120)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0430
                                               Jason Harvison
                                              Page 121                                                    Page 123
    1      A. Early on that was the expectations.               1   interesting things about the Chippewa Cree tribe
    2      Q. Okay. And we're just talking about early          2   that we felt that they were a good partner for was
    3   on. I know there were changes made, and I -- and        3   they actually had an established lending operation
    4   we'll -- promise you, we're going to -- we're going     4   already set up through another third-party servicer.
    5   to work our way through them. But I'm just really       5   BY MR. ACKELSBERG:
    6   dealing with the -- the initial -- establishing the     6      Q. Meaning Encore?
    7   relationships the way things were in the beginning.     7      A. I believe that was the partner that they
    8   Okay?                                                   8   had.
    9      A. Okay.                                             9      Q. Well, had they ever made a loan with
   10      Q. With regard to application processing,           10   Encore?
   11   well, this -- this relates to the decision engine      11      A. Have I ever made?
   12   that we talked about before; am I right?               12      Q. No. Had the tribe ever made a loan with
   13      A. So, actually, I would say the decision           13   Encore?
   14   engine piece would be one below. Application           14      A. It was my understanding that they had an
   15   processing is --                                       15   established platform, established site, and a
   16      Q. Okay. That's the website?                        16   portfolio that was there.
   17      A. Yes.                                             17      Q. That wasn't my question. My question was
   18      Q. And Think Finance was telling the tribe:         18   whether they were actually making loans on that
   19   We can -- we'll put together the website for you,      19   platform?
   20   right?                                                 20             MR. SCHEFF: Object to the form; asked
   21      A. So, actually, let me back up just real           21   and answered.
   22   quick. So, yes, so the application processing piece    22         You can answer again.
   23   would be -- you're right. I was getting confused       23      A. That was my complete understanding.
   24   here. It would be on the -- what the tribes wanted     24   BY MR. ACKELSBERG:
   25   for the look and feel of the site, what kind of        25      Q. That you thought they were making loans?


                                              Page 122                                                    Page 124
    1   creative, what kind of verbiage they wanted out         1      A. (Nods head affirmatively.)
    2   there, and also any kind of communications with the     2      Q. Okay. And so in terms of the -- the role
    3   customer before the application process was             3   of the tribe with regard to underwriting, the tribe
    4   completed.                                              4   had to -- the tribe had to approve any -- the
    5      Q. And then under "Underwriting Criteria,"           5   development of the -- the decision engine required
    6   then that's -- that's the decision engine, right?       6   certain parameters that the tribe would have to --
    7      A. So here what would be requested -- required       7   would have to agree to, right? They would have to
    8   of the tribes would be that they would have to          8   approve certain -- whatever the particular
    9   approve up front any kind of underwriting criteria,     9   underwriting criteria were of the platform that was
   10   whether that's knockout rules, score cuts that --      10   set up, right?
   11   that they would set. And then on a go-forward basis    11      A. The tribe would have to approve anything
   12   any kind of modifications that needed to be made had   12   that into the -- the underwriting.
   13   to be approved and -- reviewed and approved by the     13      Q. Right. So Think Finance would have to
   14   tribe, and then there would also be ongoing            14   develop something in order to -- there would have to
   15   reporting on how the portfolio performed that they     15   then be someone saying: Yes, I approve that.
   16   would be expected to -- to review to make sure they    16   Right? That's -- that's what the tribal role would
   17   understand the portfolio is performing.                17   be, to approve what Think Finance put in front of
   18      Q. Now, I mean, when you went to the Chippewa       18   them, right?
   19   Cree, I mean, they didn't have any -- they didn't      19             MR. GATEWOOD: Objection; form.
   20   have any experience running a loan operation like      20      A. My understanding was, and the way it
   21   you were -- like you were -- like you were offering    21   actually took place, was not that they just approve
   22   to set up for them, had they?                          22   anything that was sent over to them. They -- they
   23             MR. GATEWOOD: Objection; form.               23   would have to review any kind of changes that were
   24             MR. SCHEFF: Object to the form.              24   being proposed, understand the impacts that it would
   25      A. Sure. I mean, actually, one of the               25   have to the portfolio. And since they did own a


                                                                           31 (Pages 121 to 124)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0431
                                               Jason Harvison
                                              Page 125                                                    Page 127
    1   piece of the portfolio, that they -- you know, they     1   right?
    2   wanted to make sure that it was a prudent decision.     2             MR. SCHEFF: Objection; asked and
    3   So they -- they were the ones that had to review and    3   answered.
    4   approve and make any suggested modifications back to    4         You can answer it again.
    5   us --                                                   5   BY MR. ACKELSBERG:
    6   BY MR. ACKELSBERG:                                      6      Q. That's -- right?
    7      Q. And your --                                       7      A. So I would say you see many lenders out
    8      A. -- on anything.                                   8   there partner with ad agencies, creative agencies to
    9      Q. And your sense was that the tribe really          9   do marketing for them on behalf of their products.
   10   understood all that and they understood -- when you    10   And so this is --
   11   sent loan criteria, they understood that? I mean,      11      Q. Understood.
   12   were you involved in that?                             12      A. And so, just -- just as you see as in many
   13             MR. GATEWOOD: Objection; form.               13   other industries, the tribe contracted with
   14      A. So most of the -- from a -- an underwriting      14   telemarketing to do that -- that marketing, but they
   15   standpoint, a lot of that conversation came from our   15   had to be involved with every piece of communication
   16   risk department with -- with the partners. But I       16   and creative to make sure it met their criteria.
   17   reviewed some of the documentation that was sent --    17      Q. I understand. And they contract with Think
   18   you know, not every documentation but -- but how       18   Finance to -- to operate the website and decision
   19   that structure was put together, and I thought they    19   engine?
   20   were very thorough on what the -- the changes were     20      A. So, I mean, once again, on the website
   21   being proposed for, what the impact would be so that   21   creative, there was -- there was work done with the
   22   the tribe could really understand what was going on    22   tribes on how to propose what that look and feel,
   23   and ask the questions they needed to ask to get        23   what that language would be that the tribes had
   24   comfortable.                                           24   input on. Any kind of verbiage that was out there,
   25   BY MR. ACKELSBERG:                                     25   it had to be approved upon. And then the same thing


                                              Page 126                                                    Page 128
    1      Q. What about under "Funding and Payment             1   with the underwriting criteria, as I mentioned
    2   Processing," that was, basically, all done by Think     2   earlier, that was something that it was their
    3   Finance, wasn't it?                                     3   underwriting criteria, they -- they set that
    4             MR. GATEWOOD: Objection; form.                4   criterion up front when the program was established.
    5             MR. SCHEFF: Object to the form.               5   Any changes that were proposed, they approved or
    6      A. So under "Funding and Payment Processing,"        6   made modifications to.
    7   as -- as part of the system, the system would cue up    7         And the other thing they had -- they had
    8   what -- what loans needed to be funded that night,      8   access to was at the end of the day, the -- the
    9   what loans needed to take payments out of.              9   decision engine that underwrote the loans based on
   10   BY MR. ACKELSBERG:                                     10   their criteria, it would say these are the loans
   11      Q. Whose system?                                    11   that met your criteria and these are the loans that
   12      A. The loan management system that was              12   did not meet your criteria and so it had to be
   13   licensed by the tribe. So based on loans that they     13   declined, and they had the ability to go in and
   14   had originated, the system would cue up any kind of    14   review any and all of those to audit and sample and
   15   outgoing credits or incoming debits, but those         15   make sure it met their criteria.
   16   were -- would all be going into a tribal account       16      Q. Well, they had the ability, but they
   17   that they owned.                                       17   didn't -- they didn't really have to do it in order
   18      Q. That would all be managed by Think Finance,      18   for the loans to be either approved or denied,
   19   right?                                                 19   right?
   20      A. That was the tribe's product that they           20             MR. SCHEFF: Object to the form.
   21   were -- I don't understand what you're saying.         21             MR. GATEWOOD: Objection; form.
   22      Q. Well, I'm just trying to understand who's        22      A. So to me, that's -- that's what I would
   23   doing what here. So let's go to the top -- from the    23   call a belts and suspenders approach. They had
   24   top. The tribe -- the marketing is done by Think,      24   already set up the criteria up front. They had
   25   but the tribe has to approve it before it goes out,    25   already made approvals on any changes that were made


                                                                             32 (Pages 125 to 128)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0432
                                                Jason Harvison
                                              Page 157                                                    Page 159
    1   identify these -- these agreements. Okay?               1   BY MR. ACKELSBERG:
    2         So we'll start with -- we'll start with           2      Q. -- during each calendar month? Do you see
    3   Plain Green. So I am going to mark as P-128 the         3   the --
    4   marketing agreement dated March 18, 2011, between       4            MR. SCHEFF: Object to the form. The
    5   Plain Green, LLC, and TailWind Marketing. 129 is an     5   document speaks for itself.
    6   agreement entitled "License and Support Agreement"      6          You can answer if you can.
    7   with the same date, March 18, 2011, between Plain       7   BY MR. ACKELSBERG:
    8   Green, LLC, and TC Decision Sciences. And then 130      8      Q. Look on page 2, in case you're wanting to
    9   is an agreement named "Servicing Agreement," same       9   reference --
   10   date, March 18, 2011, between Plain Green, LLC, and    10            MR. SCHEFF: Refer to as much of the
   11   TC Decision Sciences.                                  11   agreement as you think you need to.
   12         And I am going to show you a fourth              12   BY MR. ACKELSBERG:
   13   agreement dated, again, the same date, March 18,       13      Q. Definition, Section 1(g), do you see that?
   14   2011. This one is between Plain Green, LLC, and GPL    14      A. I do.
   15   Servicing Limited, and it's entitled "Participation    15      Q. Okay. Do you recall that Think was
   16   Agreement (Plain Green)."                              16   agreeing to pay -- or was agreeing to have GPLS pay
   17            (Exhibit Nos. 128 - 131 marked.)              17   a 1 percent fee to Haynes Investments every month
   18   BY MR. ACKELSBERG:                                     18   going forward?
   19      Q. So my question is -- is simply whether you       19            MR. GATEWOOD: Objection; form.
   20   agree these four agreements are, in fact, the          20   BY MR. ACKELSBERG:
   21   agreements that established the initial relationship   21      Q. Do you remember that?
   22   underlying the Plain Green product?                    22      A. I do remember there being a consulting fee
   23            MR. SCHEFF: Object to the form.               23   set up to be paid to GPLS.
   24      A. These look like the four documents that          24      Q. And what was your understanding of this?
   25   established the program.                               25   Was this -- this was going to go on -- at the time,


                                              Page 158                                                    Page 160
    1             MR. ACKELSBERG: Okay. And I want to           1   it was going to go on into the future? Every month
    2   show you one additional agreement regarding Plain       2   Haynes was going to get 1 percent of the revenue?
    3   Green. This is Plaintiff's Exhibit 132. Same date,      3             MR. SCHEFF: Object to the form;
    4   March 18, 2011. And this is an agreement between        4   compound question.
    5   Haynes Investments and TC Administrative Services.      5   BY MR. ACKELSBERG:
    6             (Exhibit No. 132 marked.)                     6      Q. Was that your understanding?
    7   BY MR. ACKELSBERG:                                      7             MR. SCHEFF: Object to the form.
    8      Q. Now, TC Administrative Services, we haven't       8      A. This is the part of this agreement with --
    9   mentioned that previously today among the Think         9   with Steve, for him making the introduction, he was
   10   Finance affiliates. What was your understanding of     10   going to get this consulting fee for -- if I
   11   the role that TC Administrative Services played in     11   remember correctly, there was not a termination date
   12   this?                                                  12   on the agreement. So. . .
   13      A. You know, I can't remember the specific          13   BY MR. ACKELSBERG:
   14   role for TCAS as it was set up in this arrangement.    14      Q. And when did -- when did you first learn
   15      Q. Okay. Now, it looks like this is an              15   that -- when did Haynes first ask for a fee of
   16   agreement that -- that TCAS -- that's all caps,        16   this -- a 1 percent fee going forward? When did
   17   TCAS, that's what -- that's how you refer to           17   that come up in your conversation?
   18   TC Administrative Services?                            18             MR. GATEWOOD: Objection; form.
   19      A. Yes.                                             19      A. So my recollection was that was part of the
   20      Q. Okay. And am I right that under this             20   conversations as we were mak- -- as he -- just
   21   agreement, TC Administrative Services is agreeing to   21   before or as he was making the introductions to
   22   pay to Haynes Investments a fee called a consulting    22   tribes, that we would pay him a 1 percent fee for
   23   fee equal to 1 percent of the cash revenue received    23   any -- any introduction that turned into a
   24   by GPLS --                                             24   partnership with a -- with a tribe.
   25             MR. GATEWOOD: Objection; form.               25   BY MR. ACKELSBERG:


                                                                          40 (Pages 157 to 160)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0433
                                                Jason Harvison
                                              Page 161                                                    Page 163
    1      Q. And was Haynes -- was the intent of this          1   134, 135 and 136 are the four agreements that
    2   agreement that -- or the expectation -- strike that.    2   established the initial relationship between Think
    3         Was the expectation of Think underlying           3   Finance and the Otoe-Missouria tribe regarding the
    4   this agreement that Haynes would provide any            4   Great Plains Lending product?
    5   services in the future other -- well, they would        5             MR. SHAPIRO: Objection; form.
    6   provide any services in the future --                   6      A. These look like the four key documents that
    7             MR. GATEWOOD: Objection; form.                7   set up the relationship with Great Plains Lending.
    8   BY MR. ACKELSBERG:                                      8   BY MR. ACKELSBERG:
    9      Q. -- in return for this 1 percent fee?              9      Q. Okay. Now, I didn't see any similar
   10      A. Sure. My recollection was there was an           10   referral agreement with Great Plains Lending. Did
   11   understanding of, one, that he would also make         11   MacFarlane get any kind of a finder's fee like --
   12   additional introductions to other potential tribal     12   like Haynes did?
   13   partners in Indian country. And as -- as regards to    13             MR. GATEWOOD: Objection; form.
   14   working with Plain Green, he had already had an        14      A. My understanding is he didn't receive any
   15   established relationship with the Chippewa Cree        15   kind of compensation from Think Finance as a
   16   tribe and had done a handful of transactions there     16   finder's fee for that relationship. So I don't
   17   on the reservation and was going to work with -- was   17   think there was ever a document signed for that.
   18   to help, this being our first venture with             18   BY MR. ACKELSBERG:
   19   partnering with a tribe, on any kind of, I don't       19      Q. Was it your understanding that he was being
   20   know, how to best optimize that relationship and       20   compensated by the tribe instead?
   21   make sure that -- that we could make it run as         21             MR. SCHEFF: Object to the form.
   22   smoothly as possible.                                  22      A. I did -- my understanding was that there
   23      Q. Do you know specifically what his prior          23   was some sort of compensation from the tribe to him
   24   business relationship was with the tribe?              24   for that partnership.
   25      A. My understanding was he helped finance the       25   BY MR. ACKELSBERG:


                                              Page 162                                                    Page 164
    1   slot machines for the casinos, is what I remember.      1      Q. Okay. So some portion -- as far as -- as
    2      Q. All right. What I would like to do now is         2   far as your understanding goes, that some -- some of
    3   just to go through the same set of agreements -- the    3   the revenues that the tribe would receive from the
    4   same corresponding set of agreements on the GPL --      4   Great Plains Lending product would -- would go --
    5   on the Great Plains Lending side. Okay?                 5   they would pay some portion of that to MacFarlane
    6      A. Okay.                                             6   for his services to them?
    7             MR. ACKELSBERG: And then we'll                7             MR. SCHEFF: Object to the form.
    8   starting -- starting with -- so 134 -- we'll do 133,    8   BY MR. ACKELSBERG:
    9   134, and 135. So Plaintiff's Exhibit P-134 will be      9      Q. And I say "his." Its service. But we're
   10   the marketing agreement between TailWind Marketing     10   talking about Mark Curry, basically, right?
   11   and Great Plains Lending, LLC, dated May 25, 2011.     11             MR. SCHEFF: Object to the form.
   12   Exhibit P-133 is the license and support agreement,    12      A. So I never saw any kind of documentation on
   13   same date, May 25, 2011, between Great Plains          13   what the transaction was or what the fee was being
   14   Lending, LLC, and TC Decision Sciences. And Exhibit    14   paid for. I just had an understanding that there
   15   P-135, same date, the agreement is entitled            15   was compensation. I don't know if it was for the --
   16   "Servicing Agreement" between Great Plains Lending,    16   what services it was -- what he was being
   17   LLC, and TC Decision Sciences. Oh, and, finally,       17   compensated for.
   18   the participation agreement for Great Plains           18   BY MR. ACKELSBERG:
   19   Lending, which is 136. Now, this does not have a       19      Q. And did you have any understanding or
   20   date filled in. It does have a signature of the --     20   belief regarding a similar relationship between the
   21   of the tribe. It's TF-PA 244514.                       21   Chippewa Cree and Encore Services?
   22             (Exhibit Nos. 133 - 136 marked.)             22             MR. SCHEFF: Object to the form.
   23   BY MR. ACKELSBERG:                                     23      A. Going into the transaction, I didn't know
   24      Q. And am I correct that these four agreements      24   that there was anything like that taking place.
   25   that have been identified as Exhibits 134 -- 133,      25   Through the course of the relationship, I did come


                                                                           41 (Pages 161 to 164)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0434
                                               Jason Harvison
                                              Page 165                                                    Page 167
    1   to understand that there was some sort of consulting    1   and the type of products that we could design if
    2   fee being paid back to Encore.                          2   they had an interest.
    3   BY MR. ACKELSBERG:                                      3      Q. And also there were the face-to-face -- was
    4      Q. A fairly substantial one, correct?                4   there a face-to-face sales meeting on the
    5      A. I never saw what the numbers were.                5   reservation?
    6      Q. You didn't hear the -- what are the               6             MR. SCHEFF: Object to the form.
    7   numbers? You say "saw." I mean, I'm not asking          7      A. Yes, we met with their tribal council and
    8   whether you saw a document, but what -- did you come    8   with their -- I think it was their business board.
    9   to learn the amount of Plain Green revenues that was    9   BY MR. ACKELSBERG:
   10   being paid over to Encore?                             10      Q. And when you say "we," who was there
   11      A. I mean, I never knew the exact fee or --         11   besides you?
   12   through any means. I knew there was a fee being        12      A. I believe that was myself. And I can't
   13   paid, but I -- I didn't know what it was.              13   remember if that was -- a lady that worked on my
   14      Q. Well, it doesn't have to be exact. What do       14   team, either Kerry Miles or Michelle Nguyen were one
   15   you remember, if you -- if you remember anything?      15   of the two with me. And then, I believe, Steve
   16      A. I'd be guessing at this point to say.            16   Schafer was there with me as well.
   17      Q. Okay. All right. Now, there was a third          17      Q. Okay. And is Exhibit P-138 the term sheet
   18   tribal contract with the Tunica tribe in Louisiana,    18   that was, in fact, executed between the parties?
   19   correct?                                               19      A. It looks like to be that document.
   20      A. Yes, it was the Tunica-Biloxi.                   20             MR. SHAPIRO: Object to form.
   21      Q. Tunica-Biloxi tribe. And this -- and this        21   BY MR. ACKELSBERG:
   22   is -- and those -- and that relationship concerned     22      Q. And were there -- for the -- for the
   23   the line of credit product called Mobiloans,           23   Mobiloans product, was there also a marketing
   24   correct?                                               24   agreement, a license and support agreement, a
   25      A. That's correct.                                  25   servicing agreement and a participation agreement


                                              Page 166                                                    Page 168
    1             MR. ACKELSBERG: All right. We are             1   like we have looked at with regard to the other two
    2   going to skip a -- skip a number. The next document     2   tribes?
    3   is going to be Exhibit P-138.                           3            MR. GATEWOOD: Objection; form.
    4             (Exhibit No. 138 marked.)                     4      A. My recollection is that we had those
    5   BY MR. ACKELSBERG:                                      5   similar four documents.
    6      Q. Now, with regard to the Tunica-Biloxi             6   BY MR. ACKELSBERG:
    7   tribe, was there also a matchmaker here similar to      7      Q. Okay. Now, the Plain Green and Great
    8   the role played by Haynes and Mark Curry?               8   Plains Lending, those were installment loan
    9             MR. SCHEFF: Object to the form.               9   products, right?
   10      A. So there was an introduction made to the         10      A. They were installment loans, yes.
   11   Tunica-Biloxi tribe through RLJ Financial.             11      Q. And the Mobiloans was line of credit?
   12   BY MR. ACKELSBERG:                                     12      A. That's correct.
   13      Q. And by RLJ Financial, we're talking about,       13      Q. Now, the two installment loan products,
   14   also, board member, Robert Johnson?                    14   were they operated on the Think side on the same
   15      A. Bob Johnson was -- I don't know if he was        15   loan platform?
   16   the sole owner of RLJ Financial, but he was a part     16            MR. SCHEFF: Object to the form.
   17   owner there, for sure.                                 17            MR. GATEWOOD: Objection; form.
   18      Q. So Bob Johnson made the connection between       18      A. My recollection was they were within the
   19   Think and the Tunica-Biloxi, correct?                  19   same -- we had a loan management system that could
   20      A. That's correct.                                  20   be separated for multiple parties to use it.
   21      Q. And the result of that connection was there      21   BY MR. ACKELSBERG:
   22   were meetings like you had with the Otoe-Missouria     22      Q. And what -- how did you refer to that
   23   and the Chippewa Cree?                                 23   platform? What's the generic name for that platform
   24      A. There were -- there were introduction            24   that was modified to serve different -- the two
   25   meetings to introduce them to who Think Finance was    25   different installment loan customers?


                                                                           42 (Pages 165 to 168)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0435
                                                Jason Harvison
                                              Page 181                                                    Page 183
    1      A. So the way I remember it is when the call         1   itself, right?
    2   center on the Chippewa Cree was built, it's like any    2              MR. SCHEFF: Object to the form;
    3   new operations for -- for any entity, there's           3   misstates the testimony.
    4   growing pains on getting something off the ground       4          You can answer the question if you can.
    5   and launched, getting the staff hired up, beginning     5      A. So, yes, so applications go through the
    6   to scale it. And so as that was first launched and      6   decision engine, and based on their criteria,
    7   bringing the staff on board and getting them trained    7   some --
    8   up, it took -- it took time and effort to partner       8   BY MR. ACKELSBERG:
    9   with the tribe to make sure that they could get the     9      Q. Okay.
   10   quality employees that they were looking for.          10      A. -- some are approved and some are out
   11      Q. Because they didn't have a call center           11   sorted for additional. . .
   12   before, right?                                         12      Q. Right. Okay. So this is part of what
   13      A. When we -- when we began working with them       13   the -- the engine does, is it keeps sorting out the
   14   they had -- what I remember is they had people         14   applications based on various criteria, correct?
   15   taking calls for their existing portfolio, but it      15              MR. SCHEFF: Object to the form;
   16   wasn't in a -- in a setup that could be scaled to      16   misstates the testimony.
   17   support, call it, a 50 seat call center. And so the    17          You can answer the question if you can.
   18   idea was to help -- help them build something that     18      A. So, yeah, it separated to me one to three
   19   they could go into that so they could scale much       19   buckets, either to approved, need more information
   20   more beyond what they had.                             20   or declined.
   21      Q. So let's just talk very briefly about the        21   BY MR. ACKELSBERG:
   22   specific role of the call center that was located in   22      Q. Okay. So with the approved bucket, the
   23   the Chippewa Cree reservation. Am I right that the     23   call center doesn't have to do anything, right?
   24   role they played was verifications?                    24      A. That's correct.
   25      A. So initially they were set up to handle          25      Q. And, in fact, no one at the tribe has to do


                                              Page 182                                                    Page 184
    1   verification work. So when a loan was approved, it      1   anything for that bucket, right?
    2   would go through their underwriting, meet their         2             MR. SCHEFF: Object to the form;
    3   criteria, and it would be approved. It would also       3   misstates the testimony.
    4   go through an automated verification set of rules       4          You can answer the question if you can.
    5   that they had preapproved. And if there was             5   BY MR. ACKELSBERG:
    6   additional information that was needed to validate      6      Q. With regard to a specific loan application
    7   that identity, then they were able to work -- you       7   that is approved by the engine, the tribe, with
    8   know, maybe somebody had to fax in a driver's           8   regard to that application, doesn't have to do
    9   license or a pay stub or something like that, they      9   anything, do they?
   10   were able to manage those calls.                       10             MR. SCHEFF: Object to the form;
   11      Q. So this was entirely calls on the front end      11   misstates the testimony.
   12   regarding the application process, right?              12          You can answer the question if you can.
   13      A. Initially, they took calls on the front end      13      A. Other than the approval they've already
   14   on the application process. Over time, as it           14   done to outline the criteria for it to be approved
   15   evolved, I believe they were also taking customer      15   and the ability to go in later that day to audit to
   16   service calls as well.                                 16   make sure it meets the criteria, there's nothing
   17      Q. All right. So let's just -- let's just           17   else that needs to be done.
   18   deal with the early period first. So some -- some      18   BY MR. ACKELSBERG:
   19   loans are approved automatically. Right?               19      Q. Okay. But then there's the second bucket,
   20             MR. SCHEFF: Object to the form.              20   and that's the verification bucket. And with regard
   21   BY MR. ACKELSBERG:                                     21   to the verifications, some portion of the
   22      Q. I know pursuant to -- pursuant to criteria       22   verifications work was done in the early -- well,
   23   preapproved by the tribe. I understand that part.      23   let's say when -- in April of 2011, when the -- when
   24   But I'm just trying to look at the operational side.   24   Plain Green went online, there was no call center at
   25   So some -- some loans are approved by the engine       25   that point, right, at -- on the -- on the


                                                                          46 (Pages 181 to 184)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0436
                                               Jason Harvison
                                              Page 185                                                    Page 187
    1   reservation.                                            1   servicing -- licensing and servicing contract?
    2      A. That's correct.                                   2      A. Correct.
    3      Q. Okay. So at some point, between April of          3             MR. GATEWOOD: Objection; form.
    4   2011 and September of 2011, when Mr. Rees is            4             MR. SCHEFF: Object to the form.
    5   reporting to the board, there was a -- there was a      5      A. That's my understanding, yes.
    6   call center established, it was built and staffed on    6   BY MR. ACKELSBERG:
    7   the -- on the tribal lands, correct?                    7      Q. Yes. Okay. And, now, with regard to --
    8      A. That's correct.                                   8   there, also, is a part of the operation that, I
    9      Q. Okay. Now, even when that -- when that            9   guess, is called collections, where you have to
   10   went operational, some of the -- the verifications     10   contact borrowers that aren't paying. Right?
   11   work was being done by outside vendors, right?         11             MR. GATEWOOD: Objection; form.
   12             MR. SCHEFF: Object to the form.              12      A. Yes, once a -- if a customer does not pay,
   13          You can answer the question.                    13   then it roles into a delinquent -- delinquency
   14      A. So my memory on it was that similar to --        14   status, and collection efforts are pursued.
   15   well, sorry, scratch that.                             15   BY MR. ACKELSBERG:
   16          My memory was that the -- the call center       16      Q. And am I -- am I correct that those -- and
   17   there was set up to take the first set of -- the       17   that that work, the collections work would be done
   18   first amount of capacity that was coming in. So if     18   by outside collection companies?
   19   you had a large volume day, they were staffed up.      19      A. So Plain Green would contract with a third
   20   They would take as much volume as they can handle      20   party to do collections on their behalf.
   21   for verification. The overflow would go to a third     21      Q. So the answer is, "yes," right, their --
   22   party that they signed a contract with to manage       22             MR. SCHEFF: The answer to what is
   23   verifications and customer service work beyond their   23   yes?
   24   capacity.                                              24   BY MR. ACKELSBERG:
   25   BY MR. ACKELSBERG:                                     25      Q. The work would be done by outside vendors,


                                              Page 186                                                    Page 188
    1      Q. And it went -- and those vendors were --          1   right?
    2   like, for example, I think MetaSource was one of        2             MR. SCHEFF: Object to the form.
    3   those vendors?                                          3         You can answer the question again.
    4      A. MetaSource was one, yes.                          4      A. So, yes, Plain Green contracted with third
    5      Q. Located in -- where is MetaSource located?        5   parties to collect on their behalf.
    6      A. Salt Lake City, Utah.                             6   BY MR. ACKELSBERG:
    7      Q. Okay. And who established the system              7      Q. And Think Finance would guarantee Plain
    8   that -- that such that the calls -- the overflow        8   Green's payments to those vendors; am I also
    9   calls could be routed from Montana to Meta in Salt      9   correct?
   10   Lake City?                                             10             MR. SCHEFF: Object to the form.
   11             MR. SCHEFF: Object to the form.              11      A. From my -- what I remember in the early
   12      A. Sure. So as in conversations with Plain          12   days, to get -- to get the partners comfortable with
   13   Green, the calls were going through -- as part of      13   signing a contract with a tribal entity, Think
   14   the technology they had licensed from us -- we have    14   Finance would -- would do that.
   15   a technology -- or a telephone platform, so when a     15   BY MR. ACKELSBERG:
   16   call comes in, they can be first routed to their       16      Q. And how long did those early days last,
   17   call center, and any overflow would be routed to       17   that Think provided a guarantee to the collection
   18   their backup call center.                              18   vendors?
   19   BY MR. ACKELSBERG:                                     19             MR. GATEWOOD: Objection; form.
   20      Q. So this telephone platform, is that              20      A. I don't remember the day when that -- that
   21   different than the loan platform? Is that a -- is      21   ceased.
   22   that a different platform?                             22   BY MR. ACKELSBERG:
   23      A. It is different.                                 23      Q. I mean, are we talking about a month? Are
   24      Q. Okay. So that's part of the Think Finance        24   we talking about a couple years? What --
   25   platform that -- that was licensed through the TCDS    25             MR. SCHEFF: Objection; asked and


                                                                             47 (Pages 185 to 188)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0437
                                               Jason Harvison
                                              Page 189                                                    Page 191
    1   answered.                                               1   having weekly calls with their team on -- whether it
    2          You can answer the question again.               2   was the operational side or was it on the product
    3             MR. GATEWOOD: Objection; form.                3   side on what they're seeing from a performance
    4      A. I'd -- I'd be guessing. Longer than a             4   standpoint. When we would visit the tribe for our
    5   month.                                                  5   regular visits, they had board meetings with their
    6   BY MR. ACKELSBERG:                                      6   Plain Green board that was looking at metrics and
    7      Q. Now, other than -- as of, let's say this          7   documentation they had put together. So everything
    8   date, September 2011, was there any activity            8   that we saw, it appeared that they were managing
    9   regarding the day-to-day operations of the Plain        9   that business from -- from the reservation.
   10   Green product that was located -- that occurred on     10   BY MR. ACKELSBERG:
   11   tribal lands other than the people sitting in the      11      Q. And your sense was they were doing a
   12   verification call center?                              12   thorough and competent job in doing that?
   13             MR. GATEWOOD: Objection; form.               13             MR. SCHEFF: Object to the form.
   14             MR. SCHEFF: Object to the form.              14             MR. GATEWOOD: Objection; form.
   15      A. So they had -- the Plain Green management        15             MR. SCHEFF: You can answer the
   16   team was based there on the reservation. So they --    16   question if you can.
   17   from what I remember, they had, you know, either a     17      A. As I mentioned, they -- they had a board
   18   president or a GM, they had a compliance officer.      18   established. They had a management team together.
   19   They had somebody managing the accounting and also     19   They had regular meetings. They were looking at the
   20   some of the -- the reviews of all the documentation    20   right information.
   21   coming through. So they had a staff -- I think they    21   BY MR. ACKELSBERG:
   22   had a core staff of probably -- of the management      22      Q. I know, you mentioned that. But that
   23   team of, call it, six people, plus the call center     23   wasn't what I asked you. I said was it your
   24   staff.                                                 24   assessment --
   25   BY MR. ACKELSBERG:                                     25             MR. SCHEFF: Irv, please let him


                                              Page 190                                                    Page 192
    1      Q. Well, what did those six people actually do       1   finish his --
    2   on a day-to-day basis?                                  2   BY MR. ACKELSBERG:
    3      A. Well, as I just -- as I just mentioned,           3       Q. Was -- was it your assessment that they
    4   between -- on -- on the financial side or accounting    4   were --
    5   side, there was somebody there looking at the -- the    5              MR. SCHEFF: Irv. Irv.
    6   balances and the -- and the originations that were      6   BY MR. ACKELSBERG:
    7   being created and keeping the books there. On the       7       Q. -- doing a competent job?
    8   compliance side, they were able to go in and audit      8              MR. SCHEFF: Do not cut him off. Let
    9   any kind of customer communications and review          9   him finish his answer, please. Thank you.
   10   anything around that. And then, also, as the           10              MR. ACKELSBERG: Are you finished?
   11   business is growing and maturing, they're looking at   11              MR. SCHEFF: I am, so --
   12   the numbers going throughout the day, week to week,    12              MR. ACKELSBERG: Thank you.
   13   month to month, to see the performance of -- of the    13              MR. SCHEFF: -- as long as you comply.
   14   program.                                               14   Okay?
   15      Q. And did -- was it your sense back at the         15   BY MR. ACKELSBERG:
   16   early days of the program that the tribe was, in       16       Q. Now, please answer the question. Was it
   17   fact, doing meaningful work with regard to the --      17   your assessment -- I know they had people with
   18   I'm not talking about the call center. I'm just        18   titles, but my question is whether the people with
   19   talking about those management people you were         19   titles, in your assessment, were doing any
   20   referring to do, that they were doing some             20   meaningful and competent day-to-day management of
   21   meaningful work on a day-to-day basis regarding the    21   the Plain Green product?
   22   operations of the program?                             22              MR. GATEWOOD: Objection; form.
   23             MR. GATEWOOD: Objection; form.               23              MR. SCHEFF: Object to the form.
   24             MR. SCHEFF: Object to the form.              24           Answer the question again if you can.
   25      A. So my recollection was we -- my team was         25       A. So as I mentioned, there was -- there


                                                                           48 (Pages 189 to 192)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0438
                                                Jason Harvison
                                              Page 225                                                    Page 227
    1   MoneyMutual is not -- will not accept the               1             MR. ACKELSBERG: The witness isn't
    2   application, here is someone who might accept the       2   misled.
    3   application. That's, basically, what -- the             3             MR. SCHEFF: -- together that are two
    4   way this worked, right?                                 4   years apart. That's outrageous.
    5              MR. GATEWOOD: Objection; form.               5   BY MR. ACKELSBERG:
    6      A. So I don't -- I don't remember this               6      Q. So the first -- the first one we looked at
    7   campaign, specifically, but as I mentioned, what I      7   was a -- was a campaign for Plain -- a proposed
    8   remember is MoneyMutual having multiple different       8   campaign for Plain Green to get no-stated
    9   verticals that people could apply through. And so I     9   MoneyMutual clients directed to Plain Green, right?
   10   don't know if this was through, as we talked about     10   That was the first one we looked at, right?
   11   earlier, like, a single pay vertical that they         11             MS. SCHEFF: Object to the form.
   12   couldn't find a match and were moving to an            12      A. That's correct.
   13   installment vertical, or if it was they try to get a   13   BY MR. ACKELSBERG:
   14   few partners to underwrite and they couldn't approve   14      Q. Okay. The second one we looked at deals
   15   them and sent back to MoneyMutual to find another      15   with no-states on MoneyMutual being directed to the
   16   lender. I'm just not sure exactly what this            16   Mobiloans site two years later, correct?
   17   campaign was structured as.                            17             MR. SCHEFF: Object to the form.
   18   BY MR. ACKELSBERG:                                     18      A. So, I mean, I -- I agree that's what the
   19      Q. And if look at the page -- the insertion         19   documents are. I just -- when I look at these two
   20   order pages that are attached to the exhibit, PA-SS    20   together and then the third document that's -- I
   21   107 and 108, this is an insertion order that you       21   don't know that was even attached or can -- is part
   22   signed, right?                                         22   of the other two insertions, I don't know that they
   23      A. It is.                                           23   all relate together.
   24      Q. And this concerns a campaign called,             24   BY MR. ACKELSBERG:
   25   "Mobiloans MoMu State Fails," right?                   25      Q. Well -- I understand. So let me -- let me


                                              Page 226                                                    Page 228
    1      A. It does.                                          1   just ask you this: Do you agree that in 2011, 2012
    2      Q. And so this is -- this is a campaign,             2   and 2013, customers applying on the MoneyMutual site
    3   correct me if I'm wrong, where -- where people who      3   or some other site of PartnerWeekly who were
    4   went on the Mobiloans -- the MoneyMutual site, where    4   rejected on those sites because of their state,
    5   they were rejected because of the state that they       5   could have been redirected, possibly, to a Plain
    6   resided in were directed to Mobiloans, right?           6   Green, to a Great Plains Lending or to a Mobiloans
    7            MR. ACKELSBERG: Objection; form.               7   site depending on the particular insertion order
    8            MR. SCHEFF: Mr. Ackelsberg, you're             8   campaign that was in effect at that point in time?
    9   not contenting that the document --                     9             MR. GATEWOOD: Objection; form.
   10            MR. ACKELSBERG: No, no, no. No,               10             MR. SCHEFF: Object to the form.
   11   these are diff- --                                     11      A. So, as I mentioned, there was different
   12            MR. SCHEFF: You're not contending the         12   insertion orders to buy traffic from PartnerWeekly,
   13   document that starts PA-SS 00107 and 108 has           13   and that -- that could have been one of them.
   14   anything to do with Think Finance Document 013478      14   BY MR. ACKELSBERG:
   15   through 81, are you?                                   15      Q. But -- and that included, specifically,
   16   BY MR. ACKELSBERG:                                     16   people who were rejected because of what state they
   17      Q. So -- so --                                      17   lived in on the MoneyMutual site, they were, by
   18            MR. SCHEFF: Are you?                          18   agreement, redirected to in some cases Plain Green,
   19   BY MR. ACKELSBERG:                                     19   in some cases Great Plains Lending, and in some
   20      Q. So, Mr. --                                       20   cases Mobiloans?
   21            MR. SCHEFF: Are you? Because they're          21             MR. GATEWOOD: Objection; form.
   22   two years apart.                                       22             MS. SCHEFF: Object to the form.
   23            MR. ACKELSBERG: I'm aware of that.            23      A. So we're saying they're rejected on the
   24            MR. SCHEFF: Okay. Well, then please           24   MoneyMutual site. As I mentioned earlier,
   25   don't mislead the witness. You put documents --        25   MoneyMutual -- my recollection is they're not a



                                                                              57 (Pages 225 to 228)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0439
                                               Jason Harvison
                                              Page 229                                                    Page 231
    1   lender. They're trying to find a lender for a           1   presentation.
    2   consumer that's seeking credit. And so when we          2      Q. So, for example, at 325465, where it shows
    3   define is that -- is that a no-state on the             3   the Mobiloans outstanding by state --
    4   MoneyMutual site, I know it says it here in this        4      A. Sorry, just real quick. Okay.
    5   insertion order, I'm just not familiar with exactly     5      Q. You see that, correct?
    6   how we were defining that and describing it back to     6      A. I do.
    7   the tribe. So it's hard for me to speak exactly         7      Q. And that's a typical -- that's a typical
    8   what -- what led them down this campaign for them to    8   format?
    9   be purchased by us.                                     9             MR. SCHEFF: Object to the form.
   10             MR. ACKELSBERG: Okay. Exhibit 146.           10   BY MR. ACKELSBERG:
   11             (Exhibit No. 146 marked.)                    11      Q. The information was -- was presented in
   12   BY MR. ACKELSBERG:                                     12   this manner on a -- what, on a monthly basis or a
   13      Q. Am I right that on a fairly regular basis,       13   weekly basis or. . .
   14   Think would generate loan data for each of the three   14             MR. SCHEFF: Object to the form.
   15   products: Plain Green, Great Plains Lending and        15   BY MR. ACKELSBERG:
   16   Mobiloans?                                             16      Q. How often was -- was Think assessing the
   17             MR. SCHEFF: Object to the form.              17   state distribution of its particular -- in its
   18      A. That's correct.                                  18   particular products by loan balance?
   19   BY MR. ACKELSBERG:                                     19             MR. SCHEFF: Is it the last question
   20      Q. Okay. And am I -- am I also correct that         20   you want him to answer, or the other three?
   21   one of the pieces of data that Think Finance would     21      A. Typically, a report like on 465 would be
   22   keep track of was the state in which the customer --   22   created monthly and shared with the lenders and
   23   the customer of the particular product lived?          23   internally.
   24      A. That's correct.                                  24   BY MR. ACKELSBERG:
   25             MR. GATEWOOD: Objection; form.               25      Q. And, in fact, on the previous page, this


                                              Page 230                                                    Page 232
    1   BY MR. ACKELSBERG:                                      1   one is -- when it says "ILP," this would be combined
    2      Q. And am I also correct that it would also          2   Great Plains and Plain Green, right, if it was done
    3   track the -- the amount of loan principal               3   in this manner?
    4   outstanding at a particular period of time that was     4       A. That's correct, this would be both --
    5   attributable to consumers in a particular state by      5   both two -- both of those products.
    6   product?                                                6       Q. Okay. And on TF-PA 325473, this says --
    7            MR. GATEWOOD: Objection; form.                 7   it's a map of outsource partners?
    8      A. Yes, it would.                                    8       A. That's correct.
    9   BY MR. ACKELSBERG:                                      9       Q. CenterOne, that's CMS?
   10      Q. Okay. And so if you turn to page TF-PA           10       A. Yes.
   11   32- -- 325464 -- and just so -- just so we're clear,   11       Q. And they were located in Buffalo?
   12   I believe the -- this overview presentation that       12       A. That's correct.
   13   we're looking at is grouped by product. Correct?       13       Q. And MetaSource was located in Pennsylvania
   14      A. I guess I'm trying to refresh my memory on       14   and in Salt Lake City?
   15   this document. Was this all one single                 15       A. That's correct.
   16   presentation, or is this parts of multiple             16       Q. And Televista was located in Mexico?
   17   presentations?                                         17       A. Yes, that's correct.
   18      Q. I believe this is all one single                 18       Q. And KM2 was located in Honduras?
   19   presentation.                                          19       A. That's correct.
   20      A. Okay. Because, usually, when we have an          20       Q. And these were -- and these were various
   21   agenda like this, we would -- like, if you look on     21   call centers that were operating -- that were
   22   325458, it's starting with Section 3, but we didn't    22   outsourcing some of the collection calls for the
   23   cover -- we usually would have an agenda section       23   three products?
   24   that kind of intros each area we're going into. I      24       A. So my recollection is the collection calls
   25   was just trying to confirm if this is all one -- one   25   for the lenders were handled through CenterOne. The


                                                                           58 (Pages 229 to 232)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0440
                                               Jason Harvison
                                              Page 233                                                    Page 235
    1   other -- the other three, MetaSource and Televista,     1   The -- the presentation is entitled "Strengthening
    2   and KM2, were handling customer service calls for       2   Tribal Model and Program Update." And on page 3 of
    3   the partners and, of course, some of Think's direct     3   the presentation, there are two item listed under
    4   products.                                               4   "Tribal Model Concerns." Do you see that?
    5      Q. Now, is customer service different than           5      A. I do.
    6   verifications?                                          6      Q. Okay. And the first is "Aiding Abetting"
    7      A. I believe that at this point in time, we          7   and the second is "True Lender"?
    8   had verifications trained separately from customer      8      A. Yes.
    9   service. I think over time, as it evolved, they         9      Q. Okay. So what do you recall -- what
   10   were -- they became -- became grouped together down    10   were -- what were your concerns with regard to the
   11   the road. But at this point, verifications was         11   true lender? You say in the bullet, "States may
   12   separate.                                              12   argue that the tribe is not the true lender," and
   13      Q. And what kind of an issue would customer         13   that, "Recent cases have suggested potential
   14   service deal with?                                     14   liability."
   15      A. Customer service is typically once an            15             MR. GATEWOOD: Mr. Ackelsberg, can I
   16   account is on-boarded and has an active loan. So if    16   confer -- can we take a short break for me to confer
   17   a consumer is calling in to ask to make a payment,     17   with the witness to ask a couple questions about the
   18   to move a due date, just ask general questions about   18   document --
   19   their payoff balance. So once an account is            19             MR. ACKELSBERG: Sure.
   20   on-boarded, that would be more of a customer service   20             MR. GATEWOOD: -- to ensure that there
   21   question.                                              21   are no privilege concerns here?
   22      Q. Okay.                                            22             THE VIDEOGRAPHER: We are off the
   23             MR. ACKELSBERG: I am going to skip           23   record. The time is 3:25 p m.
   24   two documents to move things along and just go right   24             (Break taken, 3:25 p m. to 3:30 p m.)
   25   to 14- -- go to 149.                                   25             THE VIDEOGRAPHER: We are back on


                                              Page 234                                                    Page 236
    1            (Exhibit No. 149 marked.)                      1   record. The time is 3:30 p.m.
    2   BY MR. ACKELSBERG:                                      2   BY MR. ACKELSBERG:
    3      Q. Now, on -- now, I am going to represent to        3       Q. During this period of time, or shortly
    4   you, Mr. Harvison, that when this document was          4   thereafter, do you remember the executive team
    5   produced to us, it came with metadata that said you     5   having an initiative that was referred to as
    6   were the author and the custodian of this document.     6   "tribalization"?
    7   Does it look familiar to you?                           7       A. So what I recall is around the fall of
    8      A. It looks familiar.                                8   2012, we had been partnering with tribal partners
    9      Q. Okay. And do you recall preparing it?             9   for almost two years now, and I think a term came
   10      A. I do.                                            10   up, tribalization. But the whole -- the whole
   11      Q. So if you could turn to page 3 of the --         11   meaning behind that was we knew that the
   12   and this is a PowerPoint?                              12   partnerships with the tribes would be an evolution.
   13      A. That's correct.                                  13   So what was established on day one, that would
   14      Q. And who would have been the audience for         14   continue to evolve, and they would take more and
   15   this PowerPoint?                                       15   more ownership and responsibilities and build out
   16      A. So this here, I'm not sure if this was just      16   their internal staffs and their -- their control and
   17   shared internally or -- I believe this was just        17   capabilities.
   18   shared internally.                                     18           And so as you get to the fall of 2012,
   19      Q. "Internally," meaning the executive team?        19   it's -- it's become a very sizable business for
   20      A. I believe so.                                    20   Think Finance. And so this is a point where we're
   21      Q. Or the products team or what?                    21   trying to look at, you know, how do you make sure
   22      A. It would have been the executive team and        22   that is this the strongest model possible.
   23   some of the product teams.                             23       Q. And one of the things you wanted to do was
   24      Q. Okay. And I want to focus on -- so the           24   to improve the optics as well, right?
   25   date of this -- the document is December 20th, 2012.   25               MR. SCHEFF: Object to the form.


                                                                           59 (Pages 233 to 236)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0441
                                                Jason Harvison
                                              Page 253                                                    Page 255
    1   they did provide some feedback early on. I thought      1   were putting these slides together on Exhibit 149?
    2   I saw that. Yeah, so -- so the way this timeline        2       A. I don't.
    3   reads, there was some draft documentation in October    3       Q. You don't. Okay.
    4   and November. So I don't know how much -- a lot of      4          Do you -- when the Charles River report
    5   this data that I pulled together in this                5   came in, was it -- was it considered a crisis by
    6   presentation was pulling from conversations with        6   the --
    7   Sarah and some of the research she's done and also      7             MR. SCHEFF: Object to the form.
    8   the compliance thing that they had looked at in         8   BY MR. ACKELSBERG:
    9   working with CRA. So --                                 9       Q. -- by the executives?
   10             MR. SCHEFF: I caution you not to             10             MR. SCHEFF: Object to the form.
   11   disclose your communications with counsel.             11       A. So I wouldn't characterize it as -- as a
   12      A. And so while I did create -- I was the           12   crisis. I think, as I mentioned already in the
   13   creator of this document, I was taking pages from      13   conversation, that when these businesses start to
   14   other documents and then created it and put it in      14   scale to the size that they have, I think it's --
   15   there to share with the team.                          15   it's an understanding that there's going to be
   16   BY MR. ACKELSBERG:                                     16   opportunities to improve and mature and specialize
   17      Q. Including some information you had received      17   in certain areas. And Plain Green, being the larger
   18   from Charles River Associates?                         18   of the three programs, was -- was first to have
   19      A. So, as I mentioned, I was taking excerpts        19   these type of conversations with on how they could
   20   from other slides, other -- other presentations to     20   mature their organization and go ahead -- go --
   21   put in here. So while our compliance team and legal    21   continue to build it out and specialize in certain
   22   team might have been pulling this -- some of the       22   areas because it had become such a sizable entity.
   23   slides together that I was leveraging, I'm not a       23             MR. ACKELSBERG: All right. I'm going
   24   hundred percent certain whether they leveraged some    24   to skip to a document that I have labelled 153,
   25   of this information from -- in a draft form to come    25   Plaintiff's Exhibit 153.


                                              Page 254                                                    Page 256
    1   to these conclusions or if that was from research on    1             (Exhibit No. 153 marked.)
    2   their own.                                              2             MR. SCHEFF: Again, you know, you've
    3      Q. So, I'm sorry, I thought -- I thought we          3   marked this before and this is attached to an
    4   already established that you -- you were the author     4   e-mail. Again, you know, you take things out of
    5   of the -- of the PowerPoint at 149?                     5   context, and it makes it difficult for the witness
    6             MR. GATEWOOD: Objection. You --               6   to respond to questions accurately. Ask your
    7             MR. SCHEFF: Is there a question?              7   questions.
    8             MR. GATEWOOD: That's a                        8   BY MR. ACKELSBERG:
    9   mischaracterization of his prior testimony.             9      Q. So I want to show you another version of
   10   BY MR. ACKELSBERG:                                     10   that map that we looked at before of the service
   11      Q. Okay. Let's just clarify. So -- and I            11   providers. This is TF-PA 14425 and 14426. And
   12   want to clarify it.                                    12   you'll see that besides the map, there's actually a
   13          So we started off our discussion of 149         13   legend that gives a little more information about
   14   that, according to the metadata, you were the author   14   the vendor and the particular products that the
   15   and the custodian. So I think what you're saying is    15   vendor was -- was servicing. Do you see that?
   16   that you actually didn't prepare all of those slides   16      A. I do.
   17   yourself?                                              17      Q. And so let me make -- so, for example,
   18      A. That -- that's correct.                          18   there's the company, which we haven't mentioned
   19      Q. You used slides that came from other --          19   before, Yessio, Y-e-s-s-i-o, that has legend J --
   20   from other people?                                     20   icon J on it. Do you see that?
   21      A. That's correct.                                  21      A. Yes.
   22      Q. I see.                                           22      Q. And Yessio was another collection company
   23          Do you recall looking at any of the             23   that was utilized by -- that did collection work for
   24   Charles River -- any preliminary findings from         24   these products?
   25   Charles River at the time that you were -- that you    25             MR. SCHEFF: Object to the form.


                                                                          64 (Pages 253 to 256)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0442
                                                Jason Harvison
                                              Page 257                                                    Page 259
    1      A. So did collection work for -- I can't             1      A. So at this point in time, we were looking
    2   remember if it did it for one or all of the             2   to see how much more the lending operations could be
    3   products, but they did do some work on -- on those      3   expanded within -- within Indian country. Ho Chunk
    4   programs.                                               4   was a tribe that has multiple different business
    5   BY MR. ACKELSBERG:                                      5   ventures, and so we went to meet with them to see if
    6      Q. And is this -- is this legend on the second       6   they would be interested in -- in partnering to --
    7   page of the exhibit, does -- is this consistent with    7   to take over some collection activities and help
    8   your recollection about how the various service         8   support the partners that we also had and also look
    9   providers were assigned to particular products?         9   to grow that from there.
   10            MR. SCHEFF: Object to the form.               10      Q. So why don't you tell us how this was going
   11            MR. GATEWOOD: Objection; form.                11   to work. This never came to fruition; am I right?
   12      A. That -- that looks correct.                      12      A. That's correct, nothing ever came of it.
   13   BY MR. ACKELSBERG:                                     13      Q. Now, was this your idea or Bret's idea?
   14      Q. Okay. Now, Yessio is another company.            14      A. I think this probably came -- actually, I
   15   That's Bret Horrocks' company, isn't it?               15   don't remember who came up with this idea. Might
   16      A. That was a company started by Bret               16   have been on our side, brainstorming side, I think.
   17   Horrocks.                                              17      Q. And this was another way to increase the
   18      Q. So explain to me the difference between the      18   tribal involvement in the business?
   19   services provided for the company we talked            19      A. Yeah, as I mentioned earlier, this -- this
   20   previously about, SourceItOne, and this company        20   was a thought of could you have another tribal
   21   called Yessio.                                         21   venture, for instance, having the collections being
   22      A. Sure. SourceItOne was more of a consulting       22   done by a tribal entity.
   23   company to help with, as I mentioned earlier,          23      Q. So -- and as you're describing the deal,
   24   identifying potential debt buyers, how to optimize,    24   the basics of the deal in the e-mail -- so first of
   25   make suggestions on collection strategies, and         25   all, when you -- when SIO is mentioned, that's


                                              Page 258                                                    Page 260
    1   potentially find other third-party collectors to        1   SourceItOne, right?
    2   collect on behalf of the lenders.                       2      A. That's correct.
    3         Yessio, the way I remember it, was Bret           3      Q. Okay. So the Ho Chunk tribe would buy
    4   started this up to be an actual collection service      4   Yessio from Bret Horrocks for a nominal amount.
    5   organization so they would actually have collectors     5   That was Step 1, right?
    6   in-house doing the collections themselves.              6      A. That's correct.
    7      Q. All right. Let me show you one other              7      Q. Okay. Step 2, Yessio would sign a
    8   document with regard to Yessio and yourself.            8   management contract with SIO, Bret's other company,
    9             (Exhibit No. 154 marked.)                     9   to actually do the work, right?
   10             MR. SCHEFF: What's this one?                 10      A. When you say "work". . .
   11             MR. ACKELSBERG: 154.                         11      Q. Well, the idea here was that -- was that
   12   BY MR. ACKELSBERG:                                     12   Bret would continue to do the collections, only
   13      Q. Now, do you remember this whole saga             13   you're just changing -- changing the ownership,
   14   regarding yourself and Bret Horrocks and another       14   right?
   15   Indian tribe called the Ho Chunks?                     15             MR. GATEWOOD: Objection; form.
   16             MR. GATEWOOD: Objection; form.               16   BY MR. ACKELSBERG:
   17             MR. SCHEFF: Object to the form.              17      Q. Isn't that -- wasn't that the basic idea?
   18      A. I do remember the discussion.                    18      A. So the actual thought was that -- that
   19   BY MR. ACKELSBERG:                                     19   Ho Chunk could actually own what -- could buy what
   20      Q. Okay. And this presentation that's               20   Bret had built out within Yessio, and then, yes,
   21   attached to the -- to the e-mail, is that a            21   they would service -- they'd contract back with Bret
   22   presentation that you prepared?                        22   to help teach them the business and grow it so that
   23      A. Yes, it is.                                      23   they could take on more and more responsibility of
   24      Q. And am I right that you and Bret were --         24   the collections process.
   25   had this idea to create a tribal collection company?   25      Q. And Ho Chunk would get a fee from SIO for


                                                                           65 (Pages 257 to 260)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0443
                                                Jason Harvison
                                              Page 261                                                   Page 263
    1   owning the company?                                     1               MR. ACKELSBERG: So you're directing
    2              MR. GATEWOOD: Objection; form.               2   him not to answer?
    3      A. I'd have to go back and look exactly. I           3               MR. SCHEFF: I am.
    4   believe Ho Chunk would actually get -- since            4   BY MR. ACKELSBERG:
    5   Ho Chunk owns Yessio -- the way it was proposed,        5      Q. Okay. How is the decision made with regard
    6   Ho Chunk would own Yessio. Yessio would contract        6   to who stays at Think and who goes to Elevate?
    7   with third-party lenders. They would pay fees back      7               MR. GATEWOOD: Objection; form.
    8   into Yessio. Yessio would contract with SourceItOne     8          I'll just instruct the witness not to
    9   for different services. But then those                  9   answer to the extent that the answer requires
   10   distributions could be paid out to Ho Chunk so they    10   information divulged to you from Think's counsel.
   11   could earn -- they could earn a revenue stream off     11      A. Sure. So I think if you look at the way
   12   of -- off of that call center.                         12   that the company was operating exiting 2013 going
   13   BY MR. ACKELSBERG:                                     13   into 2014, on the product side, there was fairly
   14      Q. I want to shift to a different subject, the      14   clear distinct lines of -- of Michelle had been
   15   split into two companies. At the time of the split,    15   running the -- the tribal businesses. Another lady
   16   before you went over to Elevate, what was your         16   had been working with me to run the -- the RISE
   17   compensation package with Think Finance?               17   product, and we had another product we were looking
   18      A. Gosh, that was about four years ago. I           18   to take to market. So it was an easy identification
   19   would have to go back and look. It was probably        19   to figure out who would split there.
   20   roughly around a base salary of 300,000.               20          You look at -- on the IT side, we had two
   21      Q. And did you also own shares in Think?            21   senior leaders, very capable of being CIOs. So we
   22      A. I did have a small amount of shares that         22   made decisions to split that, and they allocated
   23   I -- well, I had exercised some options and had        23   their staff appropriately. On the -- on the finance
   24   shares in Think.                                       24   side, the intent was for Chris to move over to
   25      Q. And after the split, you immediately moved       25   Elevate, but Think Finance needed to hire somebody


                                              Page 262                                                   Page 264
    1   to Elevate with Ken Rees, right?                        1   to backfill for that. So that's why Chris stayed
    2      A. That's correct.                                   2   for about a year following the split.
    3      Q. What are you being paid now?                      3         But the company, at that point of, you
    4      A. My base pay is around $400,000.                   4   know, the split, I think in 2013, had generated
    5      Q. And do you own shares in Elevate?                 5   600-, $650 million of revenue, had 400 or 500
    6      A. I do.                                             6   employees. It was at a size where there were -- we
    7      Q. And how many shares?                              7   had -- we had -- I wouldn't say we had enough
    8      A. Shares that I own outright, I probably own        8   employees staffed to actually do a split where
    9   150,000 shares.                                         9   everything was fully staffed, but we could support
   10      Q. And from the time that the company split,        10   the business lines and then each organization could
   11   have there been any distributions to Elevation -- to   11   grow on its own from there.
   12   Elevate shareholders?                                  12   BY MR. ACKELSBERG:
   13            MR. GATEWOOD: Objection; form.                13      Q. And am I right what was left at Think was
   14            MR. SCHEFF: Objection. Why are we             14   entirely -- was just the tribal products?
   15   asking these questions about Elevate? This case        15             MR. GATEWOOD: Objection; form.
   16   isn't about Elevate. If you want to ask about the      16      A. So what remained with Think Finance was the
   17   spinoff, that's fine. But I don't know the basis       17   service provider products.
   18   for asking these questions. So I would like an         18   BY MR. ACKELSBERG:
   19   answer to that question. Distributions from Elevate    19      Q. The three tribal products?
   20   to Mr. Harvison?                                       20      A. That's correct.
   21            MR. ACKELSBERG: Yeah.                         21             MR. ACKELSBERG: Take a brief break.
   22            MR. SCHEFF: We're not talking about           22   We're close to the end.
   23   that.                                                  23             THE VIDEOGRAPHER: We're off the
   24            MR. ACKELSBERG: Okay.                         24   record. The time is 4:10 p m.
   25            MR. SCHEFF: Move on.                          25             (Break taken, 4:10 p m. to 4:19 p m.)


                                                                           66 (Pages 261 to 264)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0444
                                                      Linda Callnin
                                                      Page 1                                                               Page 3
             IN THE UNITED STATES DISTRICT COURT                   1              APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                               (continued)
                                                                   2
         COMMONWEALTH OF PENNSYLVANIA *                                COUNSEL FOR KENNETH REES:
         by Attorney General JOSH *                                3
         SHAPIRO,               *                                       MR. RICHARD L. SCHEFF
              Plaintiff,     *                                     4    Montgomery, McCracken, Walker & Rhoads, LLP
                          *                                             123 South Broad Street
         VS.                * Civil Action                         5    Philadelphia, Pennsylvania 19109
                          * No. 14-7139-JCJ                             Phone: 215-772-7502
         THINK FINANCE, INC., et al., *                            6    E-mail: rscheff@mmwr.com
              Defendants.      *                                   7   ALSO PRESENT:
                                                                   8    GUS PHILLIPS, Videographer
         ****************************************************           KEVIN BYERS
              ORAL AND VIDEOTAPED DEPOSITION OF                    9    TOM GRABER
                    LINDA CALLNIN                                       SAVERIO "SAM" MIRARCHI, (Appearing Telephonically)
                    MARCH 8, 2018                               10
         ****************************************************   11
                                                                12
                                                                13
                                                                14
                  DEPOSITION of LINDA CALLNIN, produced         15
         as a witness at the instance of the Plaintiff, and     16
         duly sworn, was taken in the above-styled and          17
         numbered cause on the 8th day of March, 2018, from     18
         9:08 a.m. to 3:15 p.m., before Christy R. Sievert,     19
         CSR, RPR, in and for the State of Texas, reported by   20
         machine shorthand, at the offices of Hunton &          21
         Williams, LLP, 1445 Ross Avenue, Suite 3700, Dallas,   22
         Texas 75202, pursuant to the Federal Rules of Civil    23
         Procedure and the provisions stated on the record or   24
         attached hereto.                                       25


                                                      Page 2                                                               Page 4
    1          APPEARANCES                                         1                      INDEX
    2
                                                                                                             PAGE
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
    4    MR IRV ACKELSBERG                                         2
         MR JOHN J GROGAN                                               Appearances................................. 2-3
    5    Langer, Grogan & Diver, PC                                3
         1717 Arch Street, Suite 4130                                   Exhibits.................................... 5-7
    6    Philadelphia, Pennsylvania 19103                          4
         Phone: 215-320-5701
    7    E-mail: iackelsberg@langergrogan com                           Proceedings................................... 8
               jgrogan@langergrogan com                            5
    8                                                                   LINDA CALLNIN:
    9   COUNSEL FOR THINK FINANCE, INC :                           6
   10    MR MATTHEW S SHELDON
         Goodwin Procter, LLP                                            Examination by Mr. Ackelsberg............... 9
   11    901 New York Avenue, NW                                 7
         Washington, D C 20001                                   8      Changes and Signature................... 250-251
   12    Phone: 202-346-4000                                     9      Reporter's Certification................ 252-253
         E-mail: msheldon@goodwinprocter com                    10
   13
   14   COUNSEL FOR VICTORY PARK CAPITAL:                       11
   15    MR DANIEL P SHAPIRO                                    12
         Katten Muchin Rosenman, LLP                            13
   16    525 W Monroe Street                                    14
         Chicago, Illinois 60661                                15
   17    Phone: 312-902-5622
         E-mail: daniel shapiro@kattenlaw com                   16
   18                                                           17
   19   COUNSEL FOR NATIONAL CREDIT ADJUSTERS:                  18
   20    MS FRANCES B MORRIS                                    19
         Van Ness Feldman, LLP
   21    1050 Thomas Jefferson Street, NW
                                                                20
         Seventh Floor                                          21
   22    Washington, D C                                        22
         Phone: 202-298-1874                                    23
   23    E-mail: ftb@vnf com                                    24
   24
   25                                                           25


                                                                                                 1 (Pages 1 to 4)
                                               WWW.KLWREPORTERS.COM
UNSEALED
                                                       App. 0445
                                                           Linda Callnin
                                                           Page 5                                                             Page 7
    1              EXHIBITS                                             1          E X H I B I T S (continued)
    2   NUMBER        DESCRIPTION                 PAGE                  2   NUMBER        DESCRIPTION                  PAGE
    3   Exhibit 23 Companies a part of Think      25                    3   Exhibit 43 E-mail correspondence, 9-23-14 209
                Finance, Inc
    4           TF-PA-228224                                                        Re: Portfolio Access
    5   Exhibit 24 Finance Org Structure        35                      4           TF-PA051916 - 051919
                TF-PA409810, TF-PA178525                                5   Exhibit 44 E-mail correspondence, 9-22-14 212
    6                                                                               Re: Portfolio Access
        Exhibit 25 Daily Cash Instructions      44                      6           TF-PA052208 - 052209
    7           TF-PA318531 - 318539                                    7   Exhibits 45-48 (Not identified or marked.)
    8   Exhibit 26 E-mail correspondence, 11-19-12 49
                Re: Cash Movement                                       8   Exhibit 49 Finance Team - Structure-Draft 221
    9           TF-PA540675 - 540678                                                TF-PA178509 - 178510
   10   Exhibit 27 E-mail correspondence, 9-10-12 74                    9
                Re: Great Plains Lending Daily                              Exhibit 50 (Not identified or marked.)
   11           Settlement Reports for 09-07-2012                   10
                TF-PA325814 - 325816                                        Exhibit 51 Think Finance Defendants'        237
   12
        Exhibit 28 E-mail correspondence, 9-19-12 85                11              Response To Plaintiff's First Set
   13           Re: Approvals                                                       of Interrogatories
                TF-PA527512 - 527513                                12
   14                                                                       Exhibit 52A E-mail correspondence, 1-5-15 245
        Exhibit 29 TC Loan Service, Account          92             13              Re: Fw: Clayton Wire - Today
   15           Clarification, 9-30-12                                              TF-PA 393463 - 393465
                GPLP00313236 - 00313246
   16                                                               14
        Exhibit 30 Spreadsheet              98                              Exhibit 52B E-mail correspondence, 12-23-14
   17           GPLP00435570 - 00435590                             15              Re: New Investor for PA loans
   18   Exhibit 31 E-mail correspondence, 11-15-12 122                              TF-PA038003 - 038004
                Re: Docs Highlighting Control                       16
   19           of Tribal Accounts                                  17
                GPLP00048680 - 00048681
   20                                                               18
        Exhibit 32 Wells Fargo, Commercial      128                 19
   21           Electronic Office (CEO) Portal                      20
   22   Exhibit 33 E-mail correspondence, 10-18-13 130              21
                Re: Wire Approval                                   22
   23           TF-PA288913 - 288915                                23
   24   Exhibit 34 E-mail correspondence, 10-4-13 131
                Re: Cash                                            24
   25           TF-PA684666, TF-PA429839 - 429840                   25


                                                           Page 6                                                             Page 8
    1          E X H I B I T S (continued)                           1                  PROCEEDINGS
    2   NUMBER         DESCRIPTION               PAGE
    3   Exhibit 35 Third Amended and Restated 137                    2                 THE VIDEOGRAPHER: We are now on the
                Administrative Agency Agreement
    4           TF-PA-000241 - 000275                                3       record for the videotaped deposition of Linda
    5   Exhibit 36 E-mail correspondence, 7-6-15 142                 4       Callnin. The time is 9:08 a m., March 8, 2018, in
                Re: Tribe Financials
    6           TF-PA470356 - 470358                                 5       the matter of Commonwealth of Pennsylvania, et al.,
    7   Exhibit 37 Plain Green, LLC Standard    164
                Operating Procedure #300-40                          6       vs. Think Finance. Civil Action No. 14-7139-JC- --
    8           Daily Wire Transfers                                 7       excuse me -- JCJ, being held in the United States
                TF-PA378980 - 378981
    9                                                                8       District Court for the Eastern District of
        Exhibit 38A E-mail correspondence, 1-30-15 176
   10           Re: Daily Wire Transfer SOP                          9       Pennsylvania.
                TF-PA096707 - 096709                                10              The court reporter is Linda Callnin, and
   11
        Exhibit 38B Standard Operating Procedure 176                11       the videog- -- excuse me. The court reporter is
   12           TF-PA178669 - 178670
   13   Exhibit 39A E-mail correspondence, 3-21-13 187              12       Christy Sievert, and the videographer is Gus
                Re: Call Centers
   14           TF-PA013829 - 013831
                                                                    13       Phillips. Both are representatives of Kaplan,
   15   Exhibit 39B Map                  187                        14       Leaman & Wolfe Court Reporters.
                TF-PA014425 - 014426
   16                                                               15              Will the court reporter please administer
        Exhibit 40 Information obtained through 194
   17           inquiry of Linda Callnin and                        16       the oath.
                Janice Weikert, 8-11-15                             17                 (Oath administered.)
   18           TF-PA300153 - 300154
   19   Exhibit 41A E-mail correspondence, 9-27-1 199               18                 THE VIDEOGRAPHER: Will counsel please
                Re: Incident #IR-0101078 is
   20           closed                                              19       state their appearances for the record.
                TF-PA291639 - 291640                                20                 MR. ACKELSBERG: Irv Ackelsberg for
   21
        Exhibit 41B E-mail correspondence, 9-4-14 199               21       the plaintiff, Commonwealth of Pennsylvania.
   22           Re: Fw: Wire Approvals
                TF-PA291806                                         22                 MR. GROGAN: John Grogan, also for the
   23
        Exhibit 42 E-mail correspondence, 9-4-14 207
                                                                    23       Commonwealth.
   24           Re: Wire Approvals                                  24                 MS. MORRIS: Francis Morris for
                TF-PA440122 - 440125
   25                                                               25       National Credit Adjusters.


                                                                                                  2 (Pages 5 to 8)
                                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                            App. 0446
                                                Linda Callnin
                                                 Page 9                                                     Page 11
    1            MR. SHAPIRO: Dan Shapiro for the               1   for figuring out who's owed what and from which
    2   Victory Park defendants.                                2   account, things like that?
    3            MR. SCHEFF: Richard Scheff for Ken             3             MR. SHELDON: Object to form.
    4   Rees.                                                   4      A. Not for the entire program. Only -- only
    5            MR. SHELDON: Matt Sheldon for Think            5   for certain pieces of the program.
    6   Finance, joined with -- by Tom Graber with Think        6   BY MR. ACKELSBERG:
    7   Finance.                                                7      Q. Okay. And we'll -- we'll get into that.
    8                LINDA CALLNIN                              8         But for certain pieces of the program,
    9          having been first duly sworn,                    9   you're responsible for figuring out who's owed what
   10             testified as follows:                        10   and from which account?
   11                 EXAMINATION                              11      A. Correct.
   12   BY MR. ACKELSBERG:                                     12      Q. And -- and are you responsible for making
   13     Q. Ms. Callnin, good morning.                        13   sure that -- either past or present, because we're
   14     A. Good morning.                                     14   talking about a period of time going back a ways,
   15     Q. I am Irv Ackelsberg, and I represent the          15   but have you also been responsible for making sure
   16   Pennsylvania Attorney General in -- in a civil         16   that GPLS was paid what Think was obligated to pay
   17   action against Think Finance, Mr. Rees, and Victory    17   them?
   18   Park Capital concerning certain loan programs. You     18             MR. SHELDON: Object to form.
   19   understand that, correct?                              19      A. That was not in my area.
   20     A. Yes.                                              20   BY MR. ACKELSBERG:
   21     Q. Okay. And you're going to have to speak           21      Q. Okay. That was in someone -- someone else
   22   up. The -- the court reporter has to hear your         22   within finance?
   23   answer, and -- and also, the videographer has to --    23      A. Yes.
   24   has to hear it. Okay?                                  24      Q. Okay. And what about invoicing and paying
   25     A. Okay.                                             25   fees owed by the tribal entities?


                                                Page 10                                                     Page 12
    1      Q. And let -- let's just start with who you're       1      A. The invoicing was not in my area.
    2   employed by.                                            2      Q. Now -- but it's something that you
    3      A. Think Finance.                                    3   understand how the -- how the process works, though?
    4      Q. And what's your position there?                   4      A. I have -- I have limited knowledge of the
    5      A. Accounting operations controller.                 5   process, yes.
    6      Q. And as operations controller, you're              6      Q. Okay. And -- and is that also true of --
    7   responsible for, among other things, accounting for     7   of the -- of the payments to GPLS, that you have
    8   the ACH transfers going in and out every day?           8   knowledge, some knowledge, limited knowledge, but
    9      A. Yes. Responsible for making sure that cash        9   you're not immediately responsible for that?
   10   balances the system that goes in and out every day.    10             MR. SHELDON: Object to form.
   11      Q. And that includes the ACH -- the ACH             11      A. I have limited knowledge of that process.
   12   activity as well as the activity of the various bank   12   BY MR. ACKELSBERG:
   13   accounts that you're -- you're managing, correct?      13      Q. And that's -- but that goes on within the
   14             MR. SHELDON: Object to form.                 14   Think finance department?
   15         At various times today, Ms. Callnin, I may       15      A. Yes, it does.
   16   object. And unless I instruct you not to answer --     16      Q. And what about the invoicing and paying the
   17             THE WITNESS: Okay.                           17   revenue share payments to the tribal entities?
   18             MR. SHELDON: -- please do answer, and        18      A. I have limited knowledge of that, yes.
   19   you -- you can ignore my objections.                   19      Q. Okay. But that also goes on within --
   20             MR. ACKELSBERG: I appreciate it.             20      A. Yes, it does.
   21   Thank you.                                             21      Q. -- the finance department? Okay.
   22      A. Yeah, for -- for accounts that are within        22             MR. SHELDON: Linda, just make sure
   23   the program, yes.                                      23   you wait for Mr. Ackelsberg to finish asking his
   24   BY MR. ACKELSBERG:                                     24   question. In some cases, you're going to know the
   25      Q. Okay. And -- and you're also responsible         25   answer, and you already have known several answers,


                                                                                    3 (Pages 9 to 12)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0447
                                                 Linda Callnin
                                                Page 25                                                    Page 27
    1   I've forgotten the first 22. Don't worry about the      1      Q. So you see under TC Loan Service a company
    2   numbers. The numbers are just what the numbers are.     2   called Tailwind Marketing. You see that, right?
    3   Okay?                                                   3      A. Yes, sir.
    4             MR. SHELDON: And don't think you're           4      Q. And is Tailwind a -- a subsidiary that you
    5   going to have to look at the first 22, necessarily.     5   are familiar with?
    6   BY MR. ACKELSBERG:                                      6      A. I have limited knowledge of Tailwind
    7      Q. In fact, I'll promise you that you won't          7   Marketing.
    8   have to look at those -- all those 22.                  8      Q. And what is your knowledge of Tailwind?
    9             (Exhibit No. 23 marked.)                      9      A. That it is a servicing entity that did --
   10             MR. SHELDON: Irv, am I correct that          10   that provided marketing services.
   11   if you pulled a document from its native state and     11      Q. Okay. And the first -- let's say, in the
   12   printed it off for this deposition, that you would     12   middle, there's a company called TC Decision
   13   have put "Confidential" on it if it was produced       13   Sciences. Is this also a company that you're
   14   subject to the confidential designation?               14   familiar with from the ledger?
   15             MR. ACKELSBERG: Yes. So what I --            15      A. Yes.
   16   what I did, for every -- I'm better organized than I   16      Q. And what is TC Decision Sciences, to the
   17   was at the Wilksteen deposition. And so what I've      17   best of your knowledge?
   18   done is, for every time that I'm using a native, I     18      A. A servicing company that provided decision
   19   start off with the page that you'd see that -- that    19   sciences to clients.
   20   just says "spreadsheet" or -- and then it has the TF   20      Q. What does that mean, "decision sciences"?
   21   PA number and "Confidential" on it. You'll see it      21      A. Meaning there are people that provide risk
   22   when we get to the first one. But this isn't one of    22   analysis and that kind of service, you know -- it's
   23   those. So. . .                                         23   hard to explain. So if you are going to market to
   24             MR. SHELDON: Thank you.                      24   customers, you are going to market to certain
   25             MR. ACKELSBERG: Yeah.                        25   segments of customers, and some customers are more


                                                Page 26                                                    Page 28
    1   BY MR. ACKELSBERG:                                      1   risky than others. These people -- or that entity
    2      Q. All right. So let me also explain                 2   provided that service.
    3   something to you that -- as you probably know,          3      Q. And -- and would that include deciding --
    4   before this deposition, there's been a lot of           4   people applying for a loan, deciding who to -- who
    5   documents exchanged. And the documents that came        5   to approve and who not to approve, as best as you
    6   from Think Finance are designated "TF PA." Okay?        6   know?
    7   And you'll see in the lower right-hand corner -- you    7      A. As best as I know, yes.
    8   see that? So we're looking at a document that we've     8      Q. Okay. And what about TC Administrative
    9   marked today as 23, Plaintiff's Exhibit 23, but also    9   Services, is that also a subsidiary that you're
   10   has another identifying mark at the bottom, a Bates    10   familiar with from the standpoint of doing the
   11   number of TF-PA-228224. Do you see that?               11   ledgers?
   12      A. Uh-huh, yes, sir.                                12      A. Yes, that would have been the entity
   13      Q. So I'm showing you a document that Think         13   that provided administrative services to clients.
   14   Finance produced to us. Okay? And I'm going to ask     14      Q. Like who? Who is the client that TC
   15   you to look at this and -- and tell me what you see    15   Administrative Services provided services to?
   16   here.                                                  16      A. That would be likely the -- our partners
   17      A. In my world, legal entities.                     17   that we have, I would say, agreements with, being
   18      Q. Okay. And are these entities that are part       18   Plain Green, Mobiloans, Great Plains.
   19   of the Think Finance company?                          19      Q. And what about Victory Park?
   20      A. I know that the -- they are part of the          20      A. I do not know --
   21   general ledger, which is my world.                     21      Q. Okay.
   22      Q. Okay. And so do you -- and do you                22      A. -- if TC Administrative had an agreement.
   23   recognize all of these companies as part of the        23      Q. Okay. Now, these companies that we've
   24   general ledger of Think Finance, Incorporated?         24   mentioned -- well, let me ask another one first.
   25      A. Yes.                                             25   What about TC Loan Services, what's that company?


                                                                                 7 (Pages 25 to 28)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0448
                                                Linda Callnin
                                               Page 29                                                      Page 31
    1   Do you know?                                            1      A. Not -- not that I'm aware of.
    2            MR. SHELDON: Object to form.                   2      Q. Okay. So basically -- well, why don't --
    3   BY MR. ACKELSBERG:                                      3   why don't you -- let's take a point in time. Let's
    4      Q. What's that subsidiary -- what's that             4   say -- well, let me ask you this: Was there a point
    5   subsidiary of Think Finance do, as far as you know?     5   in time between 2007 and now that you can identify
    6      A. I have very limited knowledge of that other       6   as the point where Think Finance had the biggest
    7   than it was an entity set up for some sort of legal     7   staff level, the most employees?
    8   purpose.                                                8      A. I'm -- I'm confused on your question.
    9      Q. Okay. Now, does -- does Tailwind Marketing        9      Q. Okay. Sure.
   10   have its own employees?                                10      A. I --
   11      A. No, it does not.                                 11      Q. So -- so you said in 2007, when they --
   12      Q. Does TF -- TC Decision Sciences, does that       12   when you arrived, there were a hundred to 200
   13   have its own employees?                                13   employees, right?
   14      A. Not that I'm aware of.                           14      A. Yes.
   15      Q. TC Administrative Services, does it have         15      Q. How many are there now, in 2018?
   16   its own employees?                                     16      A. 2018? Less than a hundred.
   17      A. Not that I'm --                                  17      Q. Less than a hundred. Okay. So was there a
   18      Q. Do any of these companies that we've talked      18   point in time where there were more than 200?
   19   about have their own employees?                        19      A. I believe so.
   20            MR. SHELDON: Object to form.                  20      Q. Would it -- would it be, like, roughly 2013
   21      A. I believe TC Loan Services had employees.        21   or so?
   22   BY MR. ACKELSBERG:                                     22             MR. SHELDON: Object to form.
   23      Q. And who would those employees be? Do you         23   BY MR. ACKELSBERG:
   24   know?                                                  24      Q. Would that sound about right?
   25      A. Employees of Think Finance.                      25      A. That could possibly be.


                                               Page 30                                                      Page 32
    1      Q. Pardon?                                           1     Q. Okay. At that point, when it was the
    2      A. Employees of Think Finance.                       2   biggest, and let's say around 2013 or -- but the
    3      Q. Okay. So -- so when you got a paycheck,           3   date isn't so much -- it's not so important as the
    4   did you get a paycheck from TC Loan Services?           4   point when the employees were at their highest --
    5            MR. SHELDON: Object to form.                   5   their highest number. Okay?
    6      A. I believe that's what my pay -- that's what       6     A. Uh-huh (affirmative response).
    7   the paycheck says.                                      7     Q. Can you describe -- well, first of all, how
    8   BY MR. ACKELSBERG:                                      8   many floors in the building did the company have?
    9      Q. Okay. And that's true of everybody at             9             MR. SHELDON: Object to form.
   10   Think Finance, as far as you know?                     10     A. Two that I'm aware of, that I can remember.
   11      A. To the best of my ability, yeah.                 11   BY MR. ACKELSBERG:
   12      Q. From the CEO down to the clerks?                 12     Q. Okay. And this is at the same Fort Worth
   13      A. I don't -- I don't know their level of           13   address that you started at?
   14   paycheck.                                              14     A. Yes, sir.
   15      Q. Okay. All right. That's fine.                    15     Q. And what is that address?
   16         And did -- did Tailwind have its own floor       16     A. 4150 International Plaza.
   17   in the building or its own section or -- or was this   17     Q. In Fort Worth?
   18   really just a ledger. . .                              18     A. Fort Worth.
   19            MR. SHELDON: Object to form.                  19     Q. Okay. And can you explain what happened
   20   BY MR. ACKELSBERG:                                     20   on -- what activities occurred on the two floors?
   21      Q. Yeah. I mean, what -- so -- so Tailwind --       21   How were -- how were -- back in that -- in that
   22   Tailwind didn't have its own employees, right? Did     22   period of time, when -- when the staff was at its
   23   it have a section? Was there, like, a section          23   biggest, what went on in those two different floors?
   24   marked off in the office, this is the Tailwind         24   First of all, where were you? Where were you
   25   section?                                               25   located?


                                                                                 8 (Pages 29 to 32)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0449
                                                 Linda Callnin
                                                Page 49                                                    Page 51
    1       Q. Okay. And this was the responsibility of         1   Billi Anne Morsette and -- and Bobbi Favel. Do you
    2   your team?                                              2   see that?
    3       A. Yes.                                             3      A. Yes, sir.
    4       Q. Okay. Well, I'll tell you what, if you --        4      Q. Okay. Are these people that you have --
    5   if you're not familiar with this document, we'll        5   you've had any contact with in the past, Billi Anne
    6   just -- we'll -- we'll ask someone -- who would         6   Morsette or Bobbi Favel?
    7   know? Do you know? Do you know who likely would         7      A. No.
    8   know about this?                                        8      Q. No -- no --
    9       A. Given -- given the year, it was treasury,        9      A. I have --
   10   David Gentry, which may have fallen under L2.          10      Q. -- direct contact --
   11       Q. Okay. We'll ask L2.                             11      A. Not to my --
   12              MR. ACKELSBERG: I'm going to show you       12      Q. -- at all?
   13   another document, 27.                                  13      A. No. No.
   14              MR. SHAPIRO: 27?                            14      Q. Okay.
   15              MR. ACKELSBERG: 26. I'm sorry.              15             MR. SHELDON: And, Linda, don't
   16              MR. SHELDON: For the record, this           16   forget, you need to let Irv finish asking his
   17   document is also marked "Confidential."                17   questions.
   18              (Exhibit No. 26 marked.)                    18         Irv, don't forget, Linda needs to be able
   19   BY MR. ACKELSBERG:                                     19   to finish --
   20       Q. Now, this is -- this is -- I realize this       20             MR. ACKELSBERG: Sure.
   21   is a document that has Linda -- Linda 2 on it, not     21             MR. SHELDON: -- answering her
   22   Linda 1. And I'm going to ask you questions about      22   question.
   23   it, but I guess the first question would be, is this   23   BY MR. ACKELSBERG:
   24   something you had ever seen before?                    24      Q. Let me ask you this: Did the -- did you
   25       A. Not -- not this --                              25   have contact with anyone at Plain Green, you have


                                                Page 50                                                    Page 52
    1       Q. Well, the e-mail -- it looks like you're         1   direct contact?
    2   not on the e-mail. But what about the attachment to     2      A. In their accounting area.
    3   the e-mail?                                             3      Q. Okay. And would that be true also of Great
    4             MR. ACKELSBERG: And by the way, Matt,         4   Plains Lending and Mobiloans?
    5   you can see how I -- you can -- let me show you how     5      A. Yes, sir.
    6   I -- how I did prepare the exhibit. So -- this goes     6      Q. Okay. So and who is -- there's a Michelle
    7   to your question at the beginning. So attached to       7   Nguyen, N-g-u-y-e-n.
    8   this e-mail was a file, the file -- the -- that page    8      A. Uh-huh (affirmative response).
    9   in nonnative shows the "Confidential" stamp. Do you     9      Q. Is Michelle Nguyen -- who is she?
   10   see? And then the next thing I did was, I down- --     10      A. At that time, she worked for Think Finance,
   11   I then downloaded the native Excel, and I made a       11   and she was a product manager.
   12   screenshot so you can see the tabs on it. And then     12      Q. She's not at Think Finance now?
   13   I just copied the tabs. And that's -- that's how I     13      A. No.
   14   created this exhibit.                                  14      Q. Where is she?
   15             MR. SHELDON: Thank you for that. And         15      A. I am not sure.
   16   for the record, the entire Exhibit P-26 was produced   16      Q. Okay. So you see that Linda is sending --
   17   as confidential and is marked as "Confidential" in     17   well, let me ask you this: Are these names you've
   18   the way Irv described, wherein the page Bates          18   heard of? Did you ever hear the name Billi Anne
   19   numbered TF-PA-540678 indicates confidentiality of     19   Morsette or Bobbi Jo Favel?
   20   the subsequent pages.                                  20      A. Bobbi Jo, I had never heard of. Billi
   21   BY MR. ACKELSBERG:                                     21   Anne, I had heard the name.
   22       Q. So let me -- let me just start with -- you      22      Q. You knew of the name?
   23   can see this is an e-mail that -- there's an e-mail    23      A. I knew of the name.
   24   trail here that starts from the second page, and       24      Q. Okay. So you see the context here, that
   25   it -- you can see it -- it's from Linda Rogenski to    25   Linda is sending two people at Plain Green what


                                                                               13 (Pages 49 to 52)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0450
                                                 Linda Callnin
                                                Page 53                                                     Page 55
    1   Linda describes as a "high-level cash movement          1   for each one of the tribal entities called a
    2   analysis." Do you see that?                             2   "collections account"?
    3      A. Uh-huh (affirmative response).                    3      A. Yes, sir.
    4      Q. Okay. Flip the pages to the -- well, first        4      Q. And there -- at this point in time, there
    5   of all, let me ask you this before we flip the          5   was an ACH provider named Intercept; is that
    6   pages: Do you see that on -- on page 3 -- actually,     6   correct?
    7   on the very -- very first page, both of them, that      7      A. Which year are we going?
    8   Linda 2 identified -- is identified on the -- the       8      Q. Well, do you remember when there was --
    9   e-mail as the "Universal Fund controller." Do you       9      A. Yes, I do remember Intercept, yes.
   10   see that?                                              10      Q. So presumably, if -- if Linda is explaining
   11      A. I see it there, yeah.                            11   to people at Plain Green about how it works, this
   12      Q. Do you know why she's called the Universal       12   was at a time when Intercept was the provider,
   13   Fund controller?                                       13   right?
   14      A. I do not know why she's called. . .              14      A. Yes.
   15      Q. Okay. The -- so let's look at the                15            MR. SHELDON: Object to form.
   16   spreadsheet that was attached to the e-mail, and --    16   BY MR. ACKELSBERG:
   17   and let's look at the first tab, the one that says     17      Q. You understand that, right?
   18   "Plain Green high-level discussion of daily            18      A. Yes, Intercept was the provider at that
   19   movement." And -- and what I want to ask you is        19   time.
   20   just if -- if this is something that you have any      20      Q. Okay. And -- and then GPLS is the -- and
   21   knowledge of. I mean, is there an account -- or was    21   you remember that GPLS was the entity that purchased
   22   there an account at that point in time called the      22   participations in the loan that Plain Green
   23   "Plain Green purchasing account"?                      23   originated? You remember that, right?
   24      A. In -- in the purchasing -- the Plain Green       24      A. Yes, sir.
   25   "purchasing account" and "funding account" were used   25      Q. And that was true of Mobiloans and Great


                                                Page 54                                                     Page 56
    1   interchangeably. So I don't know if she -- in my        1   Plains Lending as well, correct?
    2   shop, it would be the "funding account," and I -- I     2      A. Yes, sir.
    3   don't know if L2 switched it to "purchasing" for        3      Q. Okay. And -- and so let's just see if in
    4   this process.                                           4   the next -- you know, in the next part of the -- of
    5      Q. Okay. So you know of a funding account?           5   the exhibit, whether you also agree that -- the way
    6      A. Uh-huh (affirmative response).                    6   that the -- that Linda describes the funding of
    7      Q. And would there be a Plain Green funding          7   loans and then the collections of loan. So she says
    8   account?                                                8   first, "Cash is transferred from the Plain Green" --
    9      A. Yes. Plain Green owned, yes.                      9   and I'll use the term "funding account" -- "to an
   10      Q. And would there be a Plain Green                 10   account at Intercept." Was that the way it worked?
   11   collections account?                                   11             MR. SHELDON: For the record, the
   12      A. Yes.                                             12   document says "Plain Green purchasing account."
   13      Q. Okay. And would the same be true of the          13             MR. ACKELSBERG: I know. Right.
   14   other two tribal entities, Mobiloans --                14      A. We called it "funding account" --
   15      A. Yes.                                             15   BY MR. ACKELSBERG:
   16      Q. -- and Great Plains Lending?                     16      Q. Right.
   17      A. Yes.                                             17      A. -- just in -- in layman's terms.
   18      Q. Okay. And so there is -- for each one of         18           Yes, that is how it worked.
   19   the tribes, there was a bank account in the name of    19      Q. And then, "Intercept processed the nightly
   20   that tribal entity that was used to fund               20   delivered ACH file to fund approved customer loans,"
   21   originations of customer loans?                        21   correct?
   22      A. (Nods head affirmatively.)                       22      A. Yes.
   23      Q. You've got to say "yes" or "no."                 23      Q. And then, "Two days after origination of
   24      A. Yes, sir.                                        24   those loans, GPLS purchased a 99 percent
   25      Q. And similarly, there was a second account        25   participation in those loans by transferring cash to


                                                                               14 (Pages 53 to 56)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0451
                                                 Linda Callnin
                                                Page 57                                                     Page 59
    1   the Plain Green" -- and I'll say "funding account."     1      A. The next -- the flowchart or my -- the
    2   Right?                                                  2   next --
    3      A. That is correct.                                  3      Q. Yeah. Flip the page now.
    4      Q. Okay. And if I substituted "Mobiloans" or         4      A. I've got --
    5   "Great Plains Lending" for "Plain Green" in this, it    5      Q. Let's go to -- you don't have it?
    6   would -- it would be an accurate description of the     6      A. I do. It's the third page.
    7   way it worked as regarding -- as regards to those       7      Q. I meant the -- it's called -- it's called
    8   other tribal entities, correct?                         8   "Tab 2" on it. Do you see -- I wrote that "Tab 2."
    9             MR. SHELDON: Object to form.                  9      A. Oh, okay.
   10      A. They -- they had -- their agreements -- in       10              MR. SHELDON: For the record, the
   11   accordance with their agreements, but they were very   11   third page of the native document has "Tab No. 2,"
   12   similar. Yes, sir.                                     12   language I can't read, written in the upper
   13   BY MR. ACKELSBERG:                                     13   right-hand corner.
   14      Q. And then if we move to the collections           14              MR. ACKELSBERG: That's my initials,
   15   side, every night Intercept processed -- well,         15   just to make clear that I wrote that. So -- and it
   16   delivered an ACH file to collect the payments from     16   corresponds with the tab on the -- on the screenshot
   17   customers, right?                                      17   that we -- we -- that's a few pages before that. Do
   18      A. The loan management system sent an ACH file      18   you see that? Matt, do you -- I want to make sure
   19   for Intercept to process to collect payments from      19   that you. . .
   20   the customer.                                          20              MR. SHELDON: Yes.
   21      Q. Okay. So there would be a -- a data              21              MR. ACKELSBERG: I want to make sure
   22   transmission from Think Finance to Intercept which     22   that it's clear to you.
   23   would then trigger Intercept going into the customer   23              MR. SHELDON: Yeah. Okay. Good.
   24   accounts and pulling out the appropriate payments?     24   BY MR. ACKELSBERG:
   25      A. Systemically, that is how it worked, yes.        25      Q. So Tab No. 2 has a flowchart.


                                                Page 58                                                     Page 60
    1      Q. Okay. And then Intercept would hold the           1      A. Yes, sir.
    2   collected funds for four days to ensure that the        2      Q. And did -- was it -- were there -- if
    3   majority of returns were processed, right?              3   you've never -- you know, maybe you've seen this
    4      A. That is correct.                                  4   flowchart or maybe you -- have you -- have you ever
    5      Q. Okay. And then after four days, Intercept         5   seen this particular flowchart?
    6   would remit those collected funds to the Plain Green    6      A. Yes, I have.
    7   collections account, right?                             7      Q. Oh, you have? Okay. So where did -- tell
    8      A. That is correct.                                  8   me what you -- what you remember about this
    9      Q. Or if we're talking about Mobiloans, it           9   flowchart. Where did it come from? Who made it?
   10   would be the Mobiloans collection account?             10      A. I would say I made it.
   11      A. Yes, sir.                                        11      Q. Oh. Great. Okay. So this is a document
   12      Q. Or the Plain Green -- or the Great Plains        12   you created?
   13   Lending account?                                       13      A. Yes.
   14      A. Yeah.                                            14      Q. Okay. And so would it -- would I be
   15      Q. Okay. And then the -- and then Plain Green       15   correct in saying that this is a sort of visual
   16   would transfer 99 percent of those collections out     16   presentation of what was described in words in the
   17   of that account to GPLS, right?                        17   previous tab, in the -- in the previous picture,
   18      A. That is correct.                                 18   that you're trying to put a -- make a flowchart that
   19      Q. Okay. So -- so this is an accurate               19   sort of shows what we were just looking at?
   20   description of how the money flowed in the system      20             MR. SHELDON: Objection. The previous
   21   that you're -- you're familiar with, right?            21   tab -- oh, I'm sorry. I see what you were doing
   22      A. Yes.                                             22   here now, that the previous tab was -- sorry. You
   23      Q. Okay. Now, the second page is a flowchart,       23   can continue. If you want to read back the question
   24   and it -- it looks like to me it -- well, why don't    24   or otherwise proceed, that's fine.
   25   you look at it.                                        25             MR. ACKELSBERG: I think -- I think


                                                                               15 (Pages 57 to 60)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0452
                                                Linda Callnin
                                                Page 61                                                     Page 63
    1   the witness knows.                                      1   how the tribe got their money. The funding account
    2     A. It is a flow that describes this -- and I          2   would have enough in it to send to the ACH processor
    3   want to say between here and here, what is going on.    3   to cover the files that were forecasted. We
    4   BY MR. ACKELSBERG:                                      4   forecast the amount of the files. And that's where
    5     Q. Okay. So you're pointing to -- there's a           5   it was picked up from there.
    6   column, you see it says --                              6      Q. And 99 percent of those funds came from
    7     A. That says "Think Finance Systems."                 7   GPLS?
    8     Q. Yes. And under that, it says "ACH."                8      A. And those came -- came back into that
    9     A. Yeah. And that -- that column, and then            9   account from GPLS.
   10   what is going on over on the right, the column into    10             MR. SHELDON: Object to form. I think
   11   the -- the collection account for -- at Citibank.      11   you two are actually crossing -- talking across each
   12     Q. Where it says GPL Servicing, LTD, and then        12   other. She's talking about an event after the
   13   "Purchase Account" and "Collections" and --            13   funding, and you're talking about an event before
   14     A. Yeah.                                             14   the funding.
   15     Q. -- "Maintenance" and all that?                    15   BY MR. ACKELSBERG:
   16     A. Yeah.                                             16      Q. Why don't -- is that correct?
   17     Q. Okay. So when -- when the 99 percent of           17      A. Which part?
   18   collections from tribal entity's collection account    18      Q. What your lawyer just said. I'm sorry.
   19   would be transferred to GPLS, that would go to an      19      A. Probab- -- probably.
   20   account at Citibank, correct?                          20      Q. Probably. All right.
   21     A. Correct.                                          21         So let's -- let's do it my way. So
   22     Q. And all of the various GPL -- GPLS accounts       22   99 percent of the money to fund loans that
   23   were at Citibank, right?                               23   ultimately ends up at the ACH provider is
   24     A. To the best of my knowledge, yes.                 24   effectively coming from GPLS, right?
   25     Q. And the tribal accounts were at different         25             MR. SHELDON: Object to form.


                                                Page 62                                                     Page 64
    1   banks, right?                                           1      A. A hundred percent of the loan funding has
    2      A. Yes, sir.                                         2   to be at the ACH provider to cover the file.
    3      Q. And the -- the Think Finance finance people       3   BY MR. ACKELSBERG:
    4   were authorized to move money in and out of the GPLS    4      Q. Right. And -- and you have to -- or
    5   accounts at Citibank, some -- some of those             5   treasury -- somebody at Think Finance has to make
    6   accounts, correct?                                      6   sure that they have a hundred percent?
    7            MR. SHELDON: Object to form.                   7      A. We monitor that as a service.
    8      A. The Think Finance -- some of the accounts,        8      Q. Okay.
    9   yes.                                                    9      A. Correct. To make sure the tribes got
   10   BY MR. ACKELSBERG:                                     10   their --
   11      Q. Now, 99 percent of the loan fundings came        11      Q. And would that be your job or -- to monitor
   12   from the -- a GPLS account at Citibank, right?         12   that?
   13            MR. SHELDON: Object to form.                  13      A. No. That was treasury.
   14      A. The funds came -- yes. If GPL purchased          14      Q. That would be treasury. Okay. So treasury
   15   their participations, yes.                             15   would have to make sure that a hundred percent of
   16   BY MR. ACKELSBERG:                                     16   the loan fundings was in the hands of the ACH
   17      Q. Where did the other 1 percent come from?         17   provider?
   18      A. The tribe would have to -- that would be         18      A. (Nods head affirmatively.)
   19   from the tribe.                                        19      Q. And they'd have to effectively predict how
   20      Q. Okay. Well, let's look at your chart that        20   much the ACH provider would need, right?
   21   you prepared. And what it looks like, and correct      21      A. It would be a forecast, yes.
   22   me if I'm wrong, that the 1 percent comes from         22      Q. Okay. And then after the fact, there's --
   23   something called the Haynes Investment account?        23   there's a reconciling, right?
   24      A. I know very little about the Haynes              24      A. Yes, sir.
   25   Investment account. So I don't -- I can't speak to     25      Q. Okay. And 99 percent of the funds that


                                                                               16 (Pages 61 to 64)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0453
                                                Linda Callnin
                                               Page 65                                                     Page 67
    1   were put out eventually gets replenished by GPLS?      1   that may or could happen. I am unaware if that ever
    2            MR. SHELDON: Object to form.                  2   happened.
    3      A. They were purchased by GPLS, the                 3      Q. Okay. And who instructed you so, in that
    4   participation.                                         4   fashion?
    5   BY MR. ACKELSBERG:                                     5      A. That would have been someone more familiar
    6      Q. But in terms of the -- in terms of the flow      6   with it, which would have been Linda.
    7   of money, though, you're basically replenishing the    7      Q. Okay. Now, some customers made their
    8   money that was put out to -- in the few fundings,      8   payments -- well, let me ask you this: Do you know
    9   right?                                                 9   how many -- what percentage of customers paid via
   10      A. The funds were transferred back into the        10   ACH?
   11   purchasing account when they purchased --             11      A. Almost all customers.
   12      Q. Right.                                          12      Q. Almost all?
   13            MR. SHELDON: Object to form back on          13             MR. SHELDON: I need a break soon. So
   14   that prior question.                                  14   if you're done with the document -- we can take it
   15   BY MR. ACKELSBERG:                                    15   whenever you want, but in the next five minutes.
   16      Q. And then the 1 percent, the tribe -- the        16             MR. ACKELSBERG: We can -- we can
   17   tribal portion of -- of the loans that were -- that   17   break now. That will be fine.
   18   were made, are -- do you remember an account called   18             MR. SHELDON: Great.
   19   Haynes Investment? I mean, you -- you did this --     19             THE VIDEOGRAPHER: We are off the
   20   you --                                                20   record. The time is 10:21 a m.
   21      A. I -- that --                                    21             (Break taken, 10:21 a m. to 10:34 a m.)
   22            MR. SHELDON: Object to form.                 22             THE VIDEOGRAPHER: We are back on the
   23      A. I -- I don't know of an account called          23   record. The time is 10:34 a m.
   24   Haynes Investment. I just knew that a Haynes          24   BY MR. ACKELSBERG:
   25   Investment existed, and I put an account there.       25      Q. Ms. Callnin, what's your understanding of


                                               Page 66                                                     Page 68
    1   BY MR. ACKELSBERG:                                     1   what GPLS was?
    2      Q. And did you know that that -- that money         2      A. An investor.
    3   for the 1 percent came from that account?              3      Q. Okay. And was there -- I mean, did GPLS
    4      A. I do not know if that came there.                4   have employees? Was it a person? I mean, what was --
    5      Q. Okay. Okay. We'll ask --                         5            MR. SHELDON: Object to form.
    6      A. That's going to be out of my --                  6   BY MR. ACKELSBERG:
    7      Q. That would be --                                 7      Q. What did you -- what was your understanding
    8            COURT REPORTER: I'm sorry, your               8   of what GPLS -- what -- what was the nature of GPLS?
    9   answer?                                                9      A. That they were an investor.
   10      A. I do not know that. . .                         10      Q. And who was "they"?
   11   BY MR. ACKELSBERG:                                    11      A. Whatever company was behind GP- -- or what
   12      Q. That was someone else's responsibility?         12   persons or whatever that were behind.
   13      A. Yeah.                                           13      Q. And did you know the -- did you know that --
   14      Q. And most likely, Linda Rogenski? Linda          14   the persons behind GPLS at all?
   15   Rogenski?                                             15      A. No.
   16      A. She might be more familiar with it.             16            MR. SHAPIRO: Object to form.
   17      Q. Okay. We'll -- we'll ask her.                   17   BY MR. ACKELSBERG:
   18         There's a line to the left, you see,            18      Q. Did you have any interaction with anyone
   19   between "Haynes Investment Account" and then the      19   from Victory Park Capital at all?
   20   "Plain Green Funding Account," it says "Excess        20      A. Only in e-mails every now and then.
   21   estimate swept to Haynes Investment." Do you see      21      Q. But you never met any of those people?
   22   that?                                                 22      A. Did not, no, sir.
   23      A. I see it.                                       23      Q. Okay. What was your understanding of what
   24      Q. Do you know what it means?                      24   the Universal Fund was?
   25      A. I was instructed that that is something         25      A. Oh, I do not recall.



                                                                               17 (Pages 65 to 68)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0454
                                                  Linda Callnin
                                                 Page 69                                                      Page 71
    1      Q. Well, do you remember if it was an                  1      A. Only the transition, not the mechanics
    2   investor?                                                 2   behind it.
    3      A. I don't remember.                                   3   BY MR. ACKELSBERG:
    4      Q. Okay.                                               4      Q. Okay. But you remember the -- you remember
    5      A. I don't remember.                                   5   the transition? You remember -- you remember it
    6      Q. Do you remember First Bank of Delaware?             6   happening?
    7      A. I remember First Bank of Delaware, yes,             7      A. I remember it happening, yes.
    8   sir.                                                      8      Q. Okay. And do you remember at the time that
    9      Q. And what -- what do you remember about              9   it happened, for a while, First Bank of Delaware was
   10   First Bank of Delaware? What was their role, that        10   still handling the ACH processing?
   11   you remember?                                            11             MR. SHELDON: Object to form.
   12      A. That they --                                       12   BY MR. ACKELSBERG:
   13            MR. SHELDON: Object to form.                    13      Q. Or somebody that they -- that they hired?
   14      A. That they were a partner. Similar to the           14      A. Yeah, I -- I see a debit and credit in the
   15   tribes.                                                  15   checking account. If First Bank of Delaware was the
   16   BY MR. ACKELSBERG:                                       16   ACH provider or they outsourced it, I don't know.
   17      Q. Okay. So there -- and did the accounting           17      Q. But they did one or the other in the
   18   work similarly back in those days, that there would      18   beginning?
   19   be a portion of the funding that was replenished by --   19      A. They could have, yes.
   20      A. A participation purchaser.                         20      Q. Okay. Are you aware that each of the
   21      Q. -- a participation purchaser, right?               21   tribal entities were charged fees by Tailwind and by
   22      A. Yes.                                               22   TC Decision Sciences?
   23      Q. And might that have been the Universal Fund        23             MR. SHELDON: Object to form.
   24   back then?                                               24      A. I was aware that the agreements had fees
   25            MR. SHELDON: Object to form.                    25   that were being charged back and forth.


                                                 Page 70                                                      Page 72
    1      A. I don't -- I don't know.                            1   BY MR. ACKELSBERG:
    2   BY MR. ACKELSBERG:                                        2      Q. Okay. And was someone in finance
    3      Q. You don't remember?                                 3   responsible for paying those fees?
    4      A. No.                                                 4            MR. SHELDON: Object to form.
    5      Q. Okay.                                               5   BY MR. ACKELSBERG:
    6      A. I don't remember.                                   6      Q. Or for invoicing those fees, or any -- any
    7      Q. And First Bank of -- was First Bank of              7   activity with regard to those fees?
    8   Delaware providing other services back then as well?      8            MR. SHELDON: Object to form.
    9            MR. SHELDON: Object to form.                     9      A. The -- there was -- yes. To my knowledge,
   10      A. Clarify what "other services" are.                 10   yes.
   11   BY MR. ACKELSBERG:                                       11   BY MR. ACKELSBERG:
   12      Q. Am I right that before Intercept was your          12      Q. And -- and am I right that that was done on
   13   ACH provider, First Bank of Delaware was an ACH          13   a monthly basis?
   14   provider?                                                14      A. In accordance with the agreements.
   15      A. They -- I don't know if they provided it           15      Q. Which agreements are you referring to? The
   16   themselves or outsourced it. I do not know.              16   participation agreements? Or. . .
   17      Q. But do you remember when Intercept first           17      A. The participation or servicing agreements
   18   started?                                                 18   or whatever agreements they had.
   19            MR. SHELDON: Object to form.                    19      Q. Okay. And so which -- which team within
   20      A. Not the exact date, but. . .                       20   finance prepared the invoices?
   21   BY MR. ACKELSBERG:                                       21      A. That's going to be under L2.
   22      Q. Well, let's -- let's go back to the point --       22      Q. Linda Rogenski --
   23   do you remember the transition from First Bank of        23      A. Linda Rogenski.
   24   Delaware to the tribal entities?                         24      Q. -- would do that?
   25            MR. SHELDON: Object to form.                    25      A. Yeah.


                                                                                 18 (Pages 69 to 72)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                    App. 0455
                                                 Linda Callnin
                                                Page 73                                                     Page 75
    1      Q. Okay. And which team would be responsible         1   have a confidentiality stamp on it.
    2   for the accounting with regard to those -- to those     2             MR. ACKELSBERG: And just to be clear,
    3   fees, any payments connected to those fees?             3   I did the copying -- the preparation of this --
    4            MR. SHELDON: Object to form.                   4   Mr. Sheldon, I did the copying of this -- or the
    5   BY MR. ACKELSBERG:                                      5   preparation of this exhibit in the same way that I
    6      Q. Or transfers connected to those fees?             6   did the one that we were looking at before, you
    7            MR. SHELDON: Object to -- object to            7   know, the previous exhibit, where, after -- after
    8   form.                                                   8   I've copied the -- the page that has the
    9      A. It -- it would be the treasury in                 9   "Confidential" stamp on it that says "Produced in
   10   conjunction with that, you know --                     10   Native Format," I then -- I then produced -- I then
   11   BY MR. ACKELSBERG:                                     11   created a copy of the image of what you see when you
   12      Q. So the treasury would -- would facilitate        12   download the native file, and -- and then -- and
   13   whatever transfers were required, right?               13   then the subsequent pages are the various tabs that
   14      A. Uh-huh (affirmative response).                   14   are listed at the bottom of that Excel sheet. Okay?
   15      Q. Now, am I right that your team, though,          15   Just so you understand what I've done there.
   16   occasionally would approve -- would have some          16             MR. SHELDON: I -- I believe I do.
   17   approval function with -- with regard to the           17             MR. ACKELSBERG: Okay. Thank you.
   18   transfers?                                             18             MR. GROGAN: For the record, Matt, for
   19      A. Only as --                                       19   the rest of the deposition, when he says he did it
   20            MR. SHELDON: Object to form.                  20   that way, the way he just said, that's how we did
   21      A. Only as backup.                                  21   it, so he doesn't have to explain it each time.
   22   BY MR. ACKELSBERG:                                     22   BY MR. ACKELSBERG:
   23      Q. Okay. Who -- if -- who was the primary           23       Q. All right. So what I think I'm showing you
   24   approving person or team within -- in that -- who --   24   is the invoicing for the Tailwind and TCDS charges
   25   so treasury would prepare a wire transfer with         25   for August of 2013. And why don't you look through


                                                Page 74                                                     Page 76
    1   regard to the Tailwind or TCDS fee, right?              1   it and tell me if I -- 2012, I'm sorry. I had the
    2      A. (Nods head affirmatively.)                        2   wrong year. So we're looking at an e-mail from
    3      Q. And somebody --                                   3   September of 2012, and I think it's attaching
    4      A. Yes, sir.                                         4   invoices for the -- the August of 2012 billing. Do
    5      Q. Somebody would have to approve that before        5   you see that?
    6   the wire would actually -- the wires would actually     6      A. I see, yes, sir.
    7   hit, right?                                             7      Q. And you're actually included in the e-mail.
    8      A. That's correct, sir.                              8   You see that, right?
    9      Q. And who was the primary approving party?          9      A. Yes, sir.
   10      A. Primary would be Linda Rogenski or Badr          10      Q. And was that common that you would be CC'd
   11   Qureshi. I was, like, backup for them.                 11   in -- in the monthly invoicing like this?
   12      Q. Okay. And if they weren't available, then        12      A. Yes. Yes, sir.
   13   you would be the one --                                13      Q. Okay. So this was part of the standard
   14      A. Yes.                                             14   procedure?
   15      Q. -- who would approve those?                      15      A. Yes, sir.
   16      A. Yeah.                                            16      Q. Okay. Now, why don't you turn to the
   17      Q. Okay. Well, I want to -- we're going to          17   invoices. First of all -- yeah, okay, let's turn to
   18   look at one where I think you had some role.           18   the invoices and let me ask you -- and we're looking
   19             MR. ACKELSBERG: So why don't we turn         19   at just -- we're looking at Great Plains here,
   20   to Document 27, P-27.                                  20   right?
   21             (Exhibit No. 27 marked.)                     21      A. Yes, sir.
   22             MR. SHELDON: For the record,                 22      Q. Who -- what was the standard practice in
   23   Document 27 appears to be an e-mail with an            23   terms of preparation of these invoices? Who would
   24   attachment. The e-mail does not have a                 24   do that?
   25   confidentiality stamp on it, but the attachment does   25      A. Someone --


                                                                               19 (Pages 73 to 76)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0456
                                                 Linda Callnin
                                                Page 77                                                     Page 79
    1              MR. SHELDON: Object to form.                 1   tribal entity, and then a bill in the same amount
    2      A. They were prepared by someone in Linda            2   going from the tribal entity to GPLS?
    3   Rogenski's group.                                       3      A. I --
    4   BY MR. ACKELSBERG:                                      4             MR. SHELDON: Object to form.
    5      Q. Okay. So Linda Rogenski would prepare --          5      A. I don't know that all the other tribes were
    6   and let's just walk through this. So the first          6   set up with the exact same agreements. Each tribe
    7   document -- the first invoice we see is an invoice      7   has its own set of agreements. Mechanically, it may
    8   from Tailwind Marketing, billed to Great Plains         8   not have been done the same way.
    9   Lending, right?                                         9   BY MR. ACKELSBERG:
   10      A. Yes, sir.                                        10      Q. And you don't remember if mechanically
   11      Q. And that's the marketing fee that was being      11   there were -- there were simultaneous invoices?
   12   billed pursuant to the agreement between Tailwind      12      A. They -- they --
   13   Marketing and Great Plains, correct?                   13      Q. I'm not asking for the amount of the -- I'm
   14      A. To the best of my knowledge, yes.                14   not asking you to -- to remember the amount of fee
   15      Q. Okay. And this is a bill for $661,400,           15   paid by Plain Green, for example. But am I right
   16   correct?                                               16   that on a monthly basis, there would be similarly
   17      A. Yes, sir.                                        17   for Plain Green, a -- this sort of double invoicing
   18      Q. Okay. And then the next invoice, am I            18   for whatever the Tailwind fee was?
   19   right, is for the same amount, the same $661,400,      19             MR. SHELDON: Object to form; asked
   20   which is billed by Great Plains Lending to GPLS, and   20   and answered.
   21   this is for reimbursement of the same fee, correct?    21   BY MR. ACKELSBERG:
   22      A. It -- I -- I -- in -- it is done in              22      Q. Go ahead. You can answer now.
   23   accordance with the agreement. If the intent was       23      A. I don't guarantee that the -- this is the
   24   reimbursement, it's -- whatever the agreement says.    24   Great Plains agreement and how it was done. I -- I
   25      Q. Okay. I don't mean to -- I don't mean            25   don't remember off the top of my head if Plain Green


                                                Page 78                                                     Page 80
    1   to -- the -- I don't -- I don't need you to             1   or Mobil were done in the exact same manner.
    2   characterize it. You're just talking about -- we're     2      Q. Okay. All right. But we're looking at
    3   just talking about money flows here, right?             3   Great Plains Lending.
    4      A. Yeah.                                             4      A. That's what we're looking at.
    5      Q. That's what you know?                             5      Q. And this is the way it was done with Great
    6      A. Yes, that's what I know.                          6   Plains -- and you're confident this is the way it
    7      Q. Okay. So a bill would -- would go from            7   was done with Great Plains Lending?
    8   Tailwind to Great Plains Lending in -- in a certain     8             MR. SHELDON: Object to form.
    9   amount, and simultaneously, a bill for the same         9      A. To what I know of, this is what was done.
   10   amount would go from Great Plains Lending to GPLS?     10   BY MR. ACKELSBERG:
   11             MR. SHELDON: Object to form.                 11      Q. Okay. And then let's turn to the next --
   12   BY MR. ACKELSBERG:                                     12   the next two invoices. Now we're -- now we're
   13      Q. Right?                                           13   dealing with the monthly license and support fee
   14      A. Yes, sir.                                        14   that TC Decision Sciences would bill to Great
   15      Q. Okay. And that was the standard practice?        15   Plains, right? And then -- and that's in the amount
   16      A. If that's what the agreement said.               16   of $330,700, right?
   17      Q. Done every month?                                17      A. Correct.
   18      A. That's what was done, yes, sir.                  18      Q. And there is an invoice in the exact same
   19      Q. And -- and it would be done the same way         19   amount from -- going a different direction, from
   20   for the other tribal entities as well, in accordance   20   Great Plains Lending to GPL Servicing, right?
   21   with their agreements?                                 21      A. Yes, sir.
   22      A. Whatever their agreements said --                22      Q. And both of these invoices would have been
   23      Q. That would be --                                 23   prepared by Linda Rogenski's team?
   24      A. -- would be done.                                24      A. Correct.
   25      Q. -- one bill going from Tailwind to the           25      Q. And then the third set of invoices are for


                                                                               20 (Pages 77 to 80)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0457
                                                Linda Callnin
                                                Page 81                                                    Page 83
    1   a different TC Decision Sciences fee called the         1      Q. Right. That's the 99 percent --
    2   "servicing fee," right?                                 2      A. Correct.
    3      A. Correct.                                          3      Q. -- correct?
    4      Q. And this works the same way, a simultaneous       4         Okay. And then of that, it looks -- it
    5   invoice from TC Decision Sciences to Great Plains,      5   looks like Plain Green -- or Great Plains Lending
    6   and then an invoice for the same amount on the same     6   was paid 9 percent of that, correct?
    7   day going from Great Plains Lending to GPLS, right?     7      A. Correct.
    8      A. Correct.                                          8      Q. Okay. And that's what you understood to be
    9      Q. Okay. And then there's a final -- a final         9   revenue share, right?
   10   invoice. And this is called a service fee, and this    10      A. Correct.
   11   is Great Plains Lending billing GPL -- GPLS, right?    11      Q. Okay. You -- what you're not -- what
   12      A. Correct.                                         12   you're not sure of is whether revenue share in the
   13      Q. And -- and what are we looking at here?          13   contracts was called "service fee"?
   14      A. This -- as a service to Great Plains, we         14      A. Correct.
   15   prepare the invoice for them, but it's -- the          15      Q. Okay. Now, am I right that Plain Green
   16   contract -- the description up in the right-hand       16   also was paid a revenue share of a -- of some
   17   corner was meant to be the description of the          17   amount, of some percentage?
   18   transaction in accordance with the contract. So. . .   18            MR. SHELDON: Object to form.
   19      Q. Do you remember -- do you remember the           19      A. I believe -- I believe so. That's -- yes.
   20   concept called "revenue share"?                        20   BY MR. ACKELSBERG:
   21      A. I do.                                            21      Q. And do you -- do you recall the four and a
   22      Q. Okay. Are we looking at revenue share?           22   half percent number?
   23      A. We could be.                                     23      A. There -- possibly.
   24      Q. What do you mean "we could be"? Are we or        24      Q. Okay. And Mobiloans was also paid a
   25   aren't we?                                             25   revenue share out of the 99 percent of collections?


                                                Page 82                                                    Page 84
    1      A. Well, I -- well, it -- it could be revenue        1      A. If that's --
    2   share, but it was called "service fee" --               2             MR. SHELDON: Object to form.
    3      Q. Well, I know, but --                              3      A. If that's what was in their contract, yes.
    4      A. -- in the contract.                               4   BY MR. ACKELSBERG:
    5      Q. And is it possible -- so it's possible that       5      Q. Okay. And that might have been 4 percent?
    6   the contract referred to the revenue share as           6   Does that sound familiar?
    7   "service fee"?                                          7      A. Four, four and a half. They -- could be.
    8             MR. SHELDON: Object to form.                  8   I don't know which one's which --
    9      A. That -- that could be possible.                   9      Q. Okay.
   10   BY MR. ACKELSBERG:                                     10      A. -- without looking at the invoice.
   11      Q. Okay. Well, looking at the calculation           11      Q. But you do you recall that each one of the
   12   that was done, do you see --                           12   tribal entities were paid a percentage of GPLS's
   13      A. Uh-huh (affirmative response).                   13   share of the collect -- the net collections?
   14      Q. -- it's the amount of loan fees collected,       14      A. Yes, sir.
   15   less return fees. Do you see that?                     15      Q. Okay. That you knew as revenue share, but
   16      A. Yes, sir.                                        16   might have been contractually referred to as
   17      Q. And there's a net fee collected?                 17   "service fee"?
   18      A. Uh-huh (affirmative response).                   18      A. Correct.
   19      Q. And when we're talking about net fees            19      Q. Okay. And then am I right that the
   20   collected, we're talking about the GPLS portion, the   20   treasury people would prepare wires that would
   21   99 percent, right?                                     21   transfer money consistent with the invoices that we
   22             MR. SHELDON: Object to form.                 22   were looking at?
   23      A. The -- that is the gross amount, the 5365.       23      A. Yes, sir.
   24   The GPLS portion is 5311.                              24      Q. And that -- and that was done on a monthly
   25   BY MR. ACKELSBERG:                                     25   basis?


                                                                               21 (Pages 81 to 84)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0458
                                                Linda Callnin
                                               Page 85                                                    Page 87
    1      A. Yes, sir.                                        1   tribal accounts -- to the -- to the G -- to the
    2      Q. And was that done for all tribes -- all of       2   Great Plains Lending account?
    3   the tribal entities?                                   3              MR. SHELDON: Object to form.
    4      A. Yes, sir.                                        4   BY MR. ACKELSBERG:
    5              MR. ACKELSBERG: All right. Let's            5      Q. Is that what we're looking at?
    6   look at the next exhibit, 28.                          6      A. I would have to see the wire transaction
    7              (Exhibit No. 28 marked.)                    7   itself to see which way it was going.
    8              MR. ACKELSBERG: And just to save some       8      Q. Okay. But it's one of those two
    9   time, it's marked "Confidential." I mean, I don't      9   directions, right?
   10   know that we really need to do this on the record     10      A. Yes, sir.
   11   for every single document. But it's marked            11      Q. Okay. Now, the procedure was that -- now,
   12   "Confidential."                                       12   David Gentry, he worked for Badr Qureshi?
   13              MR. SHELDON: I don't think that took       13      A. In that time frame, I'm not sure if Badr. . .
   14   too long.                                             14      Q. Well, it looks like David Gentry is -- has
   15   BY MR. ACKELSBERG:                                    15   prepared these wires, correct?
   16      Q. Now, we're looking at the -- we're looking      16      A. Yeah. And he copied Badr on it, yes.
   17   at some wire approvals that occurred on               17      Q. Yes. Okay.
   18   September 19th, correct, of 2012?                     18      A. Okay.
   19      A. Correct.                                        19      Q. And -- and he's -- and he's asking you,
   20      Q. And -- and if you look at the Great Plains      20   Linda 1, for approval, right?
   21   portion of the wires, we're looking at the Citibank   21      A. Yes.
   22   wires. When we're talking about Citibank, we're       22      Q. Okay. And that means that -- that someone
   23   talking about the GPLS accounts, correct?             23   else wasn't around?
   24      A. Correct.                                        24      A. That's correct.
   25      Q. And if you look at the GP wire, you see         25      Q. And -- and we're talking about with regard


                                               Page 86                                                    Page 88
    1   it's $1,187,285?                                       1   to the -- to the Great Plains Lending invoice that
    2       A. Yes.                                            2   we -- that we saw, that this could be a wire out
    3       Q. Okay. And if you need to calculate it,          3   of -- I mean, you wouldn't need to -- would you need
    4   that's fine, or if -- if you know, is that             4   to get approval for a wire into -- into the Citibank
    5   $1,187,285 the sum of the three invoices for           5   account?
    6   Tailwind and TCDS that we were just looking at?        6             MR. SHELDON: Object to form.
    7             MR. SHELDON: Object to form.                 7      A. No. No. Incoming wires to --
    8       A. Do you have a calculator that. . .              8   BY MR. ACKELSBERG:
    9   BY MR. ACKELSBERG:                                     9      Q. Right.
   10       Q. Sure.                                          10      A. -- only -- only. . .
   11             MR. SHELDON: Do you have a piece of         11      Q. Right. So we're basically looking at the
   12   paper she can do the calculations on?                 12   transfer of money that went from the Citibank GPLS
   13             MR. ACKELSBERG: It's probably easier        13   account to Great Plains Lending for those three fees
   14   to do it on -- on my iPhone. So. . .                  14   that we were -- that we were looking at in the
   15             MR. SHELDON: For the record, the            15   previous exhibit, correct?
   16   witness is looking back at Document P-27 and is       16             MR. SHELDON: Object to form.
   17   performing calculations of invoices discussed         17      A. To the best of my knowledge, yes, without
   18   regarding that exhibit.                               18   looking at the debits and credits and the wire
   19       A. That is correct.                               19   transfer.
   20   BY MR. ACKELSBERG:                                    20   BY MR. ACKELSBERG:
   21       Q. So -- you can hold that exhibit. I'll just     21      Q. Okay. When you -- when the finance
   22   take my phone back. Okay. Thanks.                     22   department would -- I mean, what we're looking at
   23          So -- so we're basically looking at the        23   was a common occurrence, right? This happened every
   24   wires that were prepared. Now, were these wires       24   month, something like this?
   25   coming out of the Citibank account to the -- to the   25      A. This was part of the monthly invoicing in


                                                                              22 (Pages 85 to 88)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0459
                                                Linda Callnin
                                               Page 89                                                      Page 91
    1   accordance with the agreements.                         1      Q. Okay. And was that -- was it true of the
    2      Q. Okay. And by the way, was it common to --         2   whole period of time of the tribal products, that --
    3   in the wiring, to combine all three of the tribal       3   that they would always approve every single wire?
    4   entities at once like you see here? You can see         4             MR. SHELDON: Object to form.
    5   there's -- there's Mobiloans, there's Great Plains,     5      A. Well, you're saying that in a form that's
    6   and -- and Plain Green all in the same -- the same      6   like, every single -- every wire that was -- every
    7   approval. Do you see that?                              7   wire that was part of the program that had the
    8      A. It's on the same approval e-mail.                 8   calculations and was sent to them for approval as
    9   Independent transactions as far as wires.               9   part of the program, yes, they would -- they would
   10      Q. Okay. But they would -- they would be            10   approve them.
   11   processed all together?                                11   BY MR. ACKELSBERG:
   12      A. Monthly, and they were done at the same          12      Q. And were there situations where they forgot
   13   time.                                                  13   to approve, and the wire went through, or they would
   14      Q. Okay. And so in this case, David Gentry is       14   approve after the wire? I mean, was it -- was -- in
   15   asking for your approval to take money out of the      15   this -- was the system set up in such a way that if
   16   GPLS account and wire it to Great Plains Lending?      16   you didn't get a reply from the tribe, you couldn't
   17      A. We were authorized by GPLS or have               17   make the transfer?
   18   authority out of -- I don't remember which specific    18      A. That is correct.
   19   account, but to do these transactions.                 19      Q. All right. And was that true in 2012 and
   20      Q. And you didn't need to get an approval from      20   2013?
   21   GPLS every time you did that?                          21             MR. SHELDON: Object to form.
   22      A. They were copied on some e-mails.                22   BY MR. ACKELSBERG:
   23      Q. They're not copied on this e-mail, right?        23      Q. Or 2011?
   24      A. I don't know which ones, but they were sent      24      A. If -- as far as I can remember, possibly,
   25   e-mails on the transactions that we were going to      25   yes. Yeah, I believe so.


                                               Page 90                                                      Page 92
    1   have.                                                   1              MR. SHELDON: Sorry, which one of his
    2      Q. Okay. Okay. Now, were there similar wires         2   questions are you answering to?
    3   that had to be prepared for the -- for the flow of      3       A. Well, yeah, I know, I'm getting. . .
    4   money in the opposite direction, from the tribal        4          They had to approve the wires, and we --
    5   accounts to GPLS?                                       5   we had occasions where they didn't, and money wasn't
    6      A. Yes.                                              6   sent.
    7      Q. Or from the tribal -- I'm sorry. From the         7              MR. ACKELSBERG: Okay. All right.
    8   tribal accounts to Tailwind or to TC Decision?          8   Next exhibit, 29.
    9      A. Not that I'm aware of. I don't -- I               9              (Exhibit No. 29 marked.)
   10   don't -- if -- if the tribe authorized us to set up    10              MR. SHELDON: For the record, this
   11   the wire, if that was the case, then we would set it   11   document is marked "Confidential, Attorneys' Eyes
   12   up. But the tribe would have to approve it.            12   Only."
   13      Q. Would the tribe have to approve every            13   BY MR. ACKELSBERG:
   14   single wire?                                           14       Q. Now, you'll notice that, Ms. Callnin, on
   15      A. Out of their accounts, yes.                      15   the lower right-hand corner, that the marking is a
   16      Q. Okay. And how would that approval happen?        16   little bit different. It says "GPLP." That means
   17      A. We would send them an e-mail: Here are the       17   this document came from GPLS, from Victory Park, not
   18   wires to be approved and here's the calculations.      18   from -- not from -- from Think Finance, okay, just
   19      Q. And -- and they would always do it?              19   so you understand what -- what these numbers mean.
   20      A. Unless they --                                   20       A. Uh-huh (affirmative response).
   21             MR. SHELDON: Object to form.                 21       Q. You got that?
   22   BY MR. ACKELSBERG:                                     22       A. Yes. Yes, sir.
   23      Q. Would they always do it?                         23       Q. Okay. Now, what I think I'm showing you,
   24      A. Unless they had a disagreement with the          24   and ask me -- and tell me whether I'm right, is that
   25   calculation.                                           25   this is a bank account reconciliation of the GPLS



                                                                               23 (Pages 89 to 92)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0460
                                                Linda Callnin
                                               Page 93                                                     Page 95
    1   account that was done September -- that was done       1   right?
    2   September 30th.                                        2      A. Correct.
    3      A. Yes, sir.                                        3      Q. And in fact, for -- for Great Plains
    4      Q. For -- and this shows the -- the activity        4   Lending, those are the very -- the very invoices
    5   in the accounts that occurred during the month of      5   that we were looking at in the -- in the previous
    6   September.                                             6   exhibit, correct?
    7      A. Yes, sir.                                        7      A. That's correct.
    8      Q. And who would have prepared the document         8      Q. And so what this reflects is the work that
    9   that we're looking at? Which -- which team?            9   your team did in ledgering -- I don't know if that's
   10      A. That would have been someone under my -- my     10   a -- in the accounting world, is that a proper --
   11   team, and it was Jill Carter.                         11      A. Ledgering, booking.
   12      Q. And Jill Carter was someone that you            12      Q. "Ledgering" is okay? You can --
   13   supervised?                                           13      A. Yeah.
   14      A. Yes, sir.                                       14      Q. You can verb it. Okay.
   15      Q. Okay. And it's reviewed by somebody.            15      A. Yeah.
   16      A. That would have been me.                        16      Q. So this -- this reflects under the GP the
   17      Q. So that's your -- that's your -- those are      17   three -- the three back-and-forths that you -- we
   18   your initials there?                                  18   were previously looking at, right?
   19      A. Uh-huh (affirmative response).                  19      A. Correct.
   20      Q. Okay. So this is a document that -- that        20      Q. Okay. And that was true of Plain Green and
   21   Jill Carter prepared under your supervision, that     21   for Mobiloans?
   22   you reviewed and signed off on the following month,   22      A. Correct.
   23   correct?                                              23      Q. Okay. And you mentioned that generally, at
   24             MR. SHELDON: Object to form.                24   the same time of the month, you would -- or that --
   25      A. She prepared it 10/8, and I signed it           25   that Ms. Rogenski's people, but finance department


                                               Page 94                                                     Page 96
    1   10/29.                                                 1   would prepare the invoices and then do the wires,
    2   BY MR. ACKELSBERG:                                     2   and -- and they would do it for all three of the
    3      Q. Right. Okay. Now, if you go to, I believe        3   tribes at the same time, right?
    4   the third page. Is what we're looking at here daily    4      A. Yes, sir.
    5   transaction entries from the GPLS ledger?              5      Q. And then similarly, your people in -- on
    6      A. We're looking at this?                           6   the settlement side would then make sure that all
    7      Q. Yes.                                             7   those transactions were ledgered into the general
    8      A. It's from our general ledger.                    8   ledger that Think Finance maintained for GPLS?
    9      Q. Your general ledger. Your general ledger         9      A. Correct.
   10   for GPLS?                                             10      Q. And when it says in the right, "BA funds,"
   11      A. Correct.                                        11   are we talking about bank account?
   12      Q. Okay. And you see that -- the part of the       12      A. That is -- that --
   13   ledger that I marked at the bottom?                   13      Q. What's "BA"?
   14      A. Correct.                                        14      A. That download is the description from the
   15      Q. Okay. That's my marking. And if we look         15   bank. That's the bank side.
   16   at -- "PG" means Plain Green, correct?                16      Q. Okay. So the -- so the far right column is
   17      A. Correct.                                        17   a download from the bank?
   18      Q. And -- and "GP" is Great Plains Lending?        18      A. Uh-huh (affirmative response).
   19      A. Correct.                                        19      Q. Okay. And whereas, the column under
   20      Q. And "ML" is Mobiloans?                          20   "Reference" would be from the general ledger?
   21      A. Correct.                                        21      A. Correct.
   22      Q. Okay. And what we're doing -- what you're       22      Q. And this is done automatically? Is this
   23   doing here on the ledger is -- is showing the kind    23   generated automatically, or. . .
   24   of activity that we were looking at in the invoices   24      A. No. My -- my team would down -- download
   25   that we were looking in the previous exhibits,        25   the activity for the month from the bank, and


                                                                              24 (Pages 93 to 96)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0461
                                                 Linda Callnin
                                              Page 117                                                    Page 119
    1   work straight through to the lunch break from here.     1   in time are something that you prepare and do. So
    2            MR. ACKELSBERG: Well, then why don't --        2   it could be -- if you're talking about the daily
    3   why don't we just take a quick break now.               3   participation transfer of cash receipts of -- you
    4            MR. SHELDON: That's fine. Whatever --          4   know, cash received over to GPLS, that's something
    5   whatever your preference.                               5   that you every morning bring up the checking
    6            THE VIDEOGRAPHER: We are off the               6   account, see what was remitted, and then -- and then
    7   record. The time is 11:32 a m.                          7   the transfer to GPLS was done. If it was the
    8            (Break taken, 11:32 a m. to 11:46 a m.)        8   funding for the ACH, that is something that you
    9            THE VIDEOGRAPHER: We are back on the           9   forecast the fundings for the day, prepare the wire,
   10   record. The time is 11:46 a m.                         10   and then send that off to be approved -- both off to
   11   BY MR. ACKELSBERG:                                     11   be approved by the tribes or whoever the approver
   12      Q. Ms. Callnin, before we get to the next --        12   was.
   13   next exhibit, we spent a lot of time on the monthly    13      Q. And so -- and so we're talking about, for
   14   invoicing and reconciliation that -- that -- that      14   example, the wire representing the 99 percent share
   15   you were involved in, but I want to go back just for   15   that goes to GPLS, right?
   16   a second to the daily reconciliations that -- the      16            MR. SHELDON: Object to form.
   17   daily settlement work that -- that you were            17   BY MR. ACKELSBERG:
   18   responsible for. And I think we -- I think we          18      Q. Am I right?
   19   talked at the beginning of the deposition about the    19      A. Well, I gave you two. So which one do you
   20   funding process, but I don't -- I want to focus on     20   want to ask? I gave -- you know, there's the
   21   the collection side and just ask you what the daily    21   systemic side, the ACH processor doing its thing,
   22   reconciliation process consists of on the collection   22   and moving money back and forth. And then there's
   23   side.                                                  23   doing the collections transfer to GPLS or the
   24      A. The ACH file that was produced by the loan       24   funding transfer over to --
   25   management system for collecting payments would be     25      Q. Well, let's talk about the collections


                                              Page 118                                                    Page 120
    1   sent to the ACH pro- -- would be sent to the ACH        1   transfer to GPLS.
    2   processor. We would -- the ACH processors would         2             MR. SHAPIRO: I'm sorry, we -- you're
    3   have a reporting system or a portal or something        3   stepping on the end of her testimony a little bit.
    4   where we could go view to see that they accepted it     4             MR. ACKELSBERG: Oh, I'm sorry.
    5   and it was the same amount that was posting as          5             MR. SHELDON: We're not getting --
    6   payments on the customer's system.                      6   you -- the witness just said "collection transfer to
    7          We would then -- when they -- the ACH            7   GPLS or the funding transfer over to."
    8   processors were done with their hold period, those      8      A. To the tribes. The tribe -- you know,
    9   funds were then remitted back to the collection         9   letting them know what to send to the ACH processor.
   10   account, and we would record the ledger entries.       10   BY MR. ACKELSBERG:
   11      Q. And so there's -- there's something called       11      Q. When -- when you say "letting them know
   12   reconciliation, and then there's -- and there's        12   what to send," you've got me confused.
   13   also, then, the wire preparations, right? Those are    13      A. That's the funding account. Right? We
   14   two separate activities that occur, right?             14   would forecast the funding file. It had to be at
   15      A. They're very different, yes.                     15   the processor. The processor had to have the cash
   16      Q. Yeah. So which comes first? Can you sort         16   for the file that they were going to receive that
   17   of explain how it works in -- in terms of order?       17   night.
   18      A. Wire activities are -- okay. ACH and             18      Q. What confused me was -- was, I think your
   19   reconciliation and validating the collections and      19   pronoun "them." I think you're referring to the
   20   the funding are all systemic. Okay. Those ACH          20   tribes?
   21   files and everything are all systemic in passing       21      A. Yeah.
   22   through. So we don't touch anything. We don't do       22      Q. You need to -- you told us before that you
   23   anything. We just validate the numbers from the --     23   need to get approvals from the tribes, right?
   24   from the ACH processor and from the system.            24      A. Yes, they have to -- they have to --
   25          The wire transfer activities at any point       25      Q. But the actual work of actually doing the


                                                                           30 (Pages 117 to 120)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0462
                                                 Linda Callnin
                                              Page 121                                                     Page 123
    1   wires, doing the reconciliations, that's the Think      1   Only."
    2   Finance finance department, right?                      2   BY MR. ACKELSBERG:
    3      A. We --                                             3     Q. Now, we're looking at an e-mail chain that
    4             MR. SHELDON: Object to form.                  4   you're not -- you're not involved, and Linda
    5      A. We did it on beha- -- to make sure that our       5   Rogenski is. But I just want to -- I'm going to ask
    6   systems and what was happening with the processors      6   you some questions just about your understanding of --
    7   were correct. Okay. I do not know if the tribes         7   you know, of the system.
    8   did their own reconciliations. They may very well       8         So you see that it starts off where --
    9   could have. GPLS could be doing -- looking at their     9   November 15, 2012, and you see it's an e-mail from
   10   accounts and doing their own reconciliations.          10   Thomas Welch to Chris Lutes?
   11   BY MR. ACKELSBERG:                                     11            MR. SHELDON: She's not -- she doesn't
   12      Q. Yeah, and I'm not asking what the tribes         12   know what page you're on.
   13   did on their end for reconciliations. I'm just --      13   BY MR. ACKELSBERG:
   14   I'm just trying to -- let -- let's focus on, as an     14     Q. I'm sorry. The second page of -- it's a
   15   example, the transfer from the tribal collections      15   two-page document. Look at the beginning -- the
   16   account to the GPLS collections account for the        16   beginning of the e-mail trail. You with me now?
   17   99 percent share that GPLS had in the collections.     17     A. Uh-huh (affirmative response).
   18   Right?                                                 18     Q. You've got to say "yes."
   19      A. Uh-huh (affirmative response).                   19     A. Yes, sir.
   20      Q. You follow?                                      20     Q. Okay. So it starts with an e-mail from Tom
   21      A. Uh-huh (affirmative response).                   21   Welch to Chris Lutes on November 15, 2012. Do you
   22      Q. And there's got to be a transfer, a wire         22   see that?
   23   transfer, from the account that's in the name of the   23     A. Yes, sir.
   24   tribe to the account at Citibank in the -- in the      24     Q. And so Mr. Welch asks Mr. Lutes, "What
   25   name of GPLS, correct?                                 25   documents govern the fact that TCAS is ultimately


                                              Page 122                                                     Page 124
    1      A. Uh-huh, yes, sir.                                 1   the administrator for the Plain Green accounts and
    2      Q. And putting aside whatever approvals you          2   that it has the ability to both initiate and release
    3   need to get, whatever e-mails have to occur, the        3   wires for the other two tribes' accounts? Can you
    4   actual work of preparing the wire, doing the            4   have someone pass along?"
    5   reconciliations, that's done by treasury and            5          Do you understand what this -- first of
    6   settlements at Think Finance, correct?                  6   all, you -- you know who this -- I'm not asking if
    7            MR. SHELDON: Object to form.                   7   you know him personally, but do you know who Tom
    8      A. Right.                                            8   Welch is or was?
    9   BY MR. ACKELSBERG:                                      9      A. Yes, I do.
   10      Q. You did that for the tribes?                     10      Q. Who was he?
   11      A. We did that -- we did that on behalf of --       11      A. He was somebody -- he was somebody at
   12   as an admin agent for GPLS. Okay. The -- that          12   Victory Park Capital.
   13   information was sent to the tribes. The tribes may     13      Q. Okay.
   14   have done it themselves and compared to make sure      14              MR. SHELDON: Irv, can I have a minute
   15   things were correct.                                   15   to read the document first? I don't think --
   16      Q. But you don't know one way or the other          16              MR. ACKELSBERG: Absolutely.
   17   what they did?                                         17              MR. SHELDON: -- myself or the witness
   18      A. No.                                              18   has read it, so if you don't mind. . .
   19      Q. All right. Let's go to the next -- next          19              MR. ACKELSBERG: Sure.
   20   exhibit.                                               20              MR. SHELDON: Thank you.
   21            MR. ACKELSBERG: We're now up to 31, I         21          I've finished reading it.
   22   believe.                                               22          Linda, have you finished reading it?
   23            (Exhibit No. 31 marked.)                      23              THE WITNESS: Yeah.
   24            MR. SHELDON: This exhibit also                24   BY MR. ACKELSBERG:
   25   appears to be marked "Confidential, Attorney's Eyes    25      Q. Okay. So you see that it starts off that


                                                                           31 (Pages 121 to 124)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0463
                                                 Linda Callnin
                                              Page 125                                                    Page 127
    1   Tom Welch -- Tom Welch is e-mailing Chris Lutes and     1       A. No.
    2   asking him what documents govern the fact that TCAS     2       Q. Okay. You don't know what that is?
    3   -- that's TC Administrative Services, right?            3       A. I know it's their online business system.
    4      A. Correct.                                          4       Q. And -- and -- and that's a system that you
    5      Q. Okay. And that's the entity that serves as        5   utilized, didn't you?
    6   the administrative agent for Victory Park, right?       6       A. When you do -- when you set up accounts
    7             MR. SHELDON: Object to form.                  7   with them, just like you have your checking account
    8      A. To the best of my knowledge, yes.                 8   online, if you are a corporation, I believe they
    9   BY MR. ACKELSBERG:                                      9   make you use this system, which is different than
   10      Q. Okay. And, "What document governs the fact       10   personal.
   11   that TAS (sic) is ultimately the administrator for     11       Q. Right. And what Linda is saying is that
   12   the PG accounts and that it has the ability to both    12   it's through the setup of the Wells Fargo CEO that
   13   initiate and release wires for the other two tribes'   13   Think Finance is able to exercise the authority that
   14   accounts. Can you have someone pass that along?"       14   we were looking at before with regard to these
   15   Do you see that?                                       15   various accounts?
   16      A. I see it.                                        16             MR. SHELDON: Object to form.
   17      Q. Okay. And then -- and then you see the           17   BY MR. ACKELSBERG:
   18   next thing that happens is that Chris Lutes says       18       Q. Do you understand what. . .
   19   he's "Not sure it's a document as much as how we set   19       A. Yeah, I -- I see what it's saying, yes.
   20   up the accounts with Wells Fargo as part of the        20       Q. And -- and is that consistent with your
   21   online banking admin process. Linda?" And then he      21   understanding?
   22   forwards it to Linda for her comments. Do you see      22       A. If the -- if that's how the accounts were
   23   that?                                                  23   set up, then yes.
   24      A. I see it, yes.                                   24       Q. Okay. I'm -- I'm -- and I'm -- and you --
   25      Q. Okay.                                            25   and I think you told us you weren't involved in the


                                              Page 126                                                    Page 128
    1              MR. SHELDON: Object to form. And             1   setup of the accounts, right?
    2   I'll just say, for all questions regarding this         2      A. That's correct.
    3   document, you can just -- even if I don't get my        3      Q. Right. I understand that. But -- but
    4   "object to form" in at all times, I have a              4   you're familiar with the Wells Fargo CEO system,
    5   continuing objection in that the witness isn't on       5   correct?
    6   this document anywhere.                                 6      A. Everybody had to use it to access whatever
    7              MR. ACKELSBERG: Understood.                  7   we did.
    8   Understood.                                             8      Q. Right. That's how you accessed -- that's
    9   BY MR. ACKELSBERG:                                      9   how you did what you needed to do, right --
   10       Q. And -- and then you see Linda then replies      10            MR. SHELDON: Object to form.
   11   to both Chris Lutes and Tom Welch. Do you see that?    11   BY MR. ACKELSBERG:
   12       A. Yes, sir.                                       12      Q. -- with regard to the Wells Fargo accounts?
   13       Q. "Chris is" -- and here's what she says:         13   It was through the CEO?
   14   "Chris is correct in that it is a function of the      14      A. Yes.
   15   accounts being included in the group of accounts       15      Q. Okay.
   16   managed under Think Finance in the Wells Fargo CEO     16            MR. ACKELSBERG: Okay. And just very
   17   online system. Since Think Finance is the              17   quickly, Exhibit 32.
   18   administrator of the CEO, then we ultimately have      18            (Exhibit No. 32 marked.)
   19   the ability to manage the access of the accounts.      19   BY MR. ACKELSBERG:
   20   The CEO is set up to require at least two people to    20      Q. Now, this document, I just went online on
   21   approve any additions or changes anywhere in the       21   Wells Fargo and printed out, on their website,
   22   system." Do you see that?                              22   something called "Commercial Electronic Office."
   23       A. I see it.                                       23   And is that what we're talking about when you say
   24       Q. All right. Are you familiar with the Wells      24   "CEO"?
   25   Fargo CEO system?                                      25      A. I -- to the best of my knowledge, I believe


                                                                           32 (Pages 125 to 128)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0464
                                                 Linda Callnin
                                              Page 129                                                     Page 131
    1   so.                                                     1              MR. ACKELSBERG: All right. 34.
    2      Q. Okay. In terms of handling the                    2              (Exhibit No. 33 marked.)
    3   relationship between Wells Fargo and Think Finance      3              MR. SHELDON: Is it 34 or 33?
    4   and these various accounts, would that be Linda 2 as    4              MR. ACKELSBERG: 33. I'm sorry. I
    5   opposed to Linda 1?                                     5   keep doing that.
    6            MR. SHELDON: Object to form.                   6   BY MR. ACKELSBERG:
    7      A. I had nothing to do with the setup of the         7      Q. Now, I want to start off with the first
    8   accounts, so yes.                                       8   e-mail in the chain -- wait a minute. Is this the
    9   BY MR. ACKELSBERG:                                      9   right document?
   10      Q. Well, who was in charge of the relationship      10              MR. SHELDON: Irv, does this have
   11   between Think Finance and Wells Fargo? Do you know?    11   Ms. Callnin on it?
   12      A. It would be treasury. Treasury.                  12              THE WITNESS: Huh-uh (negative
   13      Q. So probably Badr's people during that            13   response).
   14   period of time?                                        14              MR. ACKELSBERG: Yeah, I'm not -- and
   15      A. If he -- yeah, if he was there at that           15   I'm not sure this is the right document. Yeah,
   16   time.                                                  16   let's -- let's forget about 33. And just so that --
   17      Q. And who's -- who's at treasury now? Who's        17   just to -- let's just keep 33 -- well, I'll keep
   18   performing that function at the company?               18   this marked. I may use it later. But let's just
   19      A. Currently at Think Finance? Michael              19   forget about 33. Let's go to 34.
   20   Lobell.                                                20              (Exhibit No. 34 marked.)
   21      Q. How do you spell that?                           21              MR. SHAPIRO: We're one short over
   22      A. L-o-b-e-l-l.                                     22   here. Do you have another?
   23      Q. Okay. How long has he been there?                23              MR. GROGAN: I don't know why we would
   24      A. Less than a year.                                24   be one short.
   25      Q. And you said, I believe, that GPLS accounts      25              MR. ACKELSBERG: We're just short.


                                              Page 130                                                     Page 132
    1    are still at Citibank?                                 1            MR. GROGAN: We meant to screw with
    2       A. As far as I know, yes.                           2   Dan.
    3       Q. And the tribal accounts, though, change          3             MR. ACKELSBERG: It's only two pages.
    4    from time to time, which bank they use?                4   Is it two? We've got. . .
    5       A. Yes. As far as I know, yes.                      5             MR. GROGAN: Maybe I had two copies
    6       Q. Do you -- do you remember any reasons why        6   here.
    7    the tribe -- tribe -- tribal accounts change?          7             MR. ACKELSBERG: No, it's three pages.
    8    Anything you've heard or. . .                          8   It is three pages.
    9               MR. SHELDON: Object to form.                9             MR. SHELDON: You need to take your
   10       A. Other than we were told that they would         10   time and read the whole thing.
   11    be -- the tribe would let us know they would be no    11             MR. ACKELSBERG: I'm sorry.
   12    longer using that bank, that the -- whatever reason   12             MR. SHAPIRO: All right. Got it.
   13    the bank notified them, for whatever reason.          13   BY MR. ACKELSBERG:
   14    BY MR. ACKELSBERG:                                    14       Q. All right. So, basically, this exhibit
   15       Q. Who -- who is -- who would be the person        15   consists of two separate e-mails. And I -- let's
   16    most knowledgeable in the finance department, past    16   start with the one on top. And -- and I want to ask
   17    or present, about the reasons for the -- the tribes   17   you whether it is -- was part of the ordinary -- the
   18    changing bank accounts?                               18   standard and ordinary practice for the finance
   19               MR. SHELDON: Object to form.               19   department to send an e-mail about the -- essentially
   20       A. It could be treasury or CEO.                    20   be a daily cash report?
   21    BY MR. ACKELSBERG:                                    21       A. Yes.
   22       Q. Okay. Or the CFO?                               22       Q. And are we looking at an example of that?
   23       A. CFO, yeah.                                      23       A. As far as I know, yes.
   24       Q. Okay.                                           24       Q. Okay. And you'll see that this -- and
   25       A. Sorry.                                          25   you're among the people -- Amy Nay, she was -- she


                                                                           33 (Pages 129 to 132)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0465
                                                 Linda Callnin
                                              Page 133                                                     Page 135
    1   worked under Badr, correct?                             1      Q. Okay. And then the -- the -- the next
    2      A. Correct.                                          2   e-mail, you're not included in, but you see it's Amy
    3      Q. Okay. And she's sending this to -- this           3   telling Chris, "Based on the discussion in
    4   report to the CEO, Mr. Rees; the chief product          4   yesterday's meeting, Adam is working on splitting
    5   officer, Mr. Harvison; the CFO, Mr. Lutes; various      5   out the tribe available cash between funding and
    6   people in finance, including yourself, right?           6   collections, so future e-mails should reflect the
    7      A. Correct.                                          7   change." Do you remember that, that --that
    8      Q. And she -- and also, a copy to Mr. Welch at       8   discussion about that issue?
    9   Victory Park, right?                                    9      A. I don't remember that discussion.
   10      A. Correct.                                         10      Q. Okay. That's fine.
   11      Q. And was this part of the daily protocol          11          Then the next e-mail is from Chris Lutes,
   12   that treasury performed, that every day they would     12   and you're -- you're included in this one. Do you
   13   send an e-mail that looked like this to the people     13   see?
   14   that appear at the -- at the top of people who got     14      A. Yeah.
   15   this particular e-mail?                                15      Q. And his reply is, "Perfect. Thanks. Badr
   16      A. Yes, sir.                                        16   and Adam, I want the collections account for the
   17             MR. SHAPIRO: Object to form.                 17   tribes to almost act like a clearing account.
   18          Go ahead.                                       18   Payments come in daily, we move 99 percent to GPLS
   19             MR. SHELDON: Just for the record, it         19   and 1 percent stays. At the end of the month, the
   20   looks like, as Irv said, this is two different         20   net revenue, revenues less losses, from the
   21   documents. This second e-mail is marked                21   1 percent is moved to the tribe's main operating
   22   "Confidential."                                        22   account, since they get the P&L from the 1 percent,
   23             MR. ACKELSBERG: They both are.               23   and the remaining principal collections on the 1
   24             MR. SHELDON: Thank you. They both            24   percent are moved over to the funding account." Do
   25   are.                                                   25   you see that?


                                              Page 134                                                     Page 136
    1             MR. ACKELSBERG: Pleased to be of              1      A. I see that.
    2   help.                                                   2      Q. "So the collections account should never
    3   BY MR. ACKELSBERG:                                      3   have a buildup of cash."
    4       Q. All right. Now, let's look at the next           4          Up until -- up until this point -- do you
    5   one. This starts with -- you'll see at the -- if        5   remember this issue or this e-mail?
    6   you'll go the last page first, this starts with a --    6      A. I vaguely remember this e-mail, yeah.
    7   a daily cash e-mail out of treasury, correct?           7      Q. Okay. And is that consistent with your
    8       A. Correct.                                         8   understanding that what Mr. Lutes is describing as --
    9       Q. Now, this time, it's from Adam Kramer. Do        9   as how the -- the tribe's collection account is --
   10   you see that?                                          10   is -- is effectively a clearing account? Was that
   11       A. Yeah. Yeah. Because Amy was '13, and Adam       11   your understanding?
   12   was '14. Yes. Okay.                                    12      A. My understanding of the collection account
   13       Q. These are just from two different periods       13   is that for my purposes, I take -- I see the funds
   14   of time, correct?                                      14   coming in, in the current day, and take 99 percent
   15       A. Correct.                                        15   of those funds and calculate the amount that goes
   16       Q. Okay. But these were both people who, at        16   over to GPLS.
   17   different -- Adam and Amy, at two different points     17      Q. And that happens --
   18   in time, were the people within finance that would     18      A. And get that distributed.
   19   generate these daily reports, right?                   19      Q. That happens every day?
   20       A. Yes. Yes.                                       20      A. Correct. And that the remaining was not
   21       Q. Okay. So we're looking at one in 2014.          21   my -- the remaining 1 percent that remains there is
   22   It's going to roughly the same group of people at --   22   not my business.
   23   at Think Finance, and similar, a copy also being       23      Q. But it's your -- but part of your job is to
   24   sent to Mr. Welch at Victory Park, correct?            24   make sure that only 1 percent remained?
   25       A. Correct.                                        25      A. From the current days, yes.


                                                                           34 (Pages 133 to 136)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0466
                                                Linda Callnin
                                             Page 137                                                    Page 139
    1       Q. Okay.                                           1   previous question in that "agent" is defined
    2              MR. ACKELSBERG: All right. No. 35.          2   otherwise on the first page.
    3              (Exhibit No. 35 marked.)                    3             MR. ACKELSBERG: Yeah, okay.
    4              MR. SHELDON: Would you like the             4   BY MR. ACKELSBERG:
    5   witness to read it in full or simply --                5      Q. Section 2.2, "performing daily loan
    6              MR. ACKELSBERG: No, I don't think she       6   settlement reporting and accounting," that's --
    7   needs to read it in full.                              7   that's what you do, right?
    8   BY MR. ACKELSBERG:                                     8      A. That's what I do, yes, sir.
    9       Q. Have you ever seen the administrative           9      Q. C, "disbursing funds for the purchase of
   10   agency agreement?                                     10   the participation interest by GPLS using funds in
   11       A. Pieces of it.                                  11   the purchasing account, provided that such funds
   12       Q. Okay. Now -- and your understanding was,       12   shall only be used to purchase participation
   13   this is the agreement that defined the relationship   13   interests." That's what you do, right?
   14   between TCAS and Victory Park, right?                 14      A. That -- that is the process that gets done
   15       A. As of October 4, 2011, yeah.                   15   in accounting.
   16       Q. Right. And there were subsequent ones from     16      Q. Right. Whether you personally do it --
   17   other -- they got updated, right?                     17      A. Yeah.
   18       A. As far as I know, yes.                         18      Q. -- it's the people in your --
   19       Q. All right. If you -- if you go to -- let's     19      A. In --
   20   first start at the definitions. And let's look        20      Q. -- in your direct --
   21   first at service fee, since this came up before.      21      A. In finance, in the world of finance.
   22   It's on page 8. Do you see how service fee is         22      Q. In -- in the finance department. Okay.
   23   defined? It's defined as -- as however it's defined   23          And similarly, in D, "depositing into the
   24   in the participation agreements?                      24   collection account funds reflecting all principal,
   25       A. Correct.                                       25   interests, fees, and other amounts collected from

                                             Page 138                                                    Page 140
    1      Q. And -- and so that's consistent with what        1   (i) the borrowers with respect to the loans
    2   you were saying before, that -- that -- that it        2   purchased pursuant to loan purchase agreement and
    3   might be that the service fee and the revenue share    3   ((indiscernible)) the applicable tribe with respect
    4   are the same thing?                                    4   to participation interests purchased pursuant to a
    5      A. Yes.                                             5   participation agreement."
    6      Q. And so can we now agree they're the same         6          That, too, is activity that the Think
    7   thing?                                                 7   Finance finance department performed?
    8            MR. SHELDON: Object to form.                  8       A. The majority -- if you talk about
    9      A. Possibly be the same thing, yes.                 9   collections account, the funds that get in there are
   10   BY MR. ACKELSBERG:                                    10   the -- are coming from the ACH processors.
   11      Q. Okay. All right. Now, if we -- if we move       11       Q. Right.
   12   to Section 2.2 of the -- of the agreement, on         12       A. We would ensure that they got there.
   13   page 9, starting on page 9, and this outlines the     13       Q. Okay. And otherwise, that -- the rest of
   14   services that the agent shall perform. Now, the       14   it, that's what the finance people did, right?
   15   agent here, we're talking, is Think Finance, right?   15       A. Yes.
   16      A. Correct. Is my understanding.                   16       Q. That's a -- that's a "yes"?
   17      Q. Okay. And these are the services that --        17       A. Yes.
   18   that Think Finance is supposed to perform for GPLS,   18       Q. Okay. And I know that -- well, it says
   19   right?                                                19   preparing and delivering financial statements and
   20            MR. SHAPIRO: Object to form.                 20   draft balance sheet. That's all Linda Rogenski's
   21   BY MR. ACKELSBERG:                                    21   department, right?
   22      Q. We're looking at -- okay.                       22              MR. SHELDON: I'm sorry, I've lost
   23      A. As stated in here, yes.                         23   you. I was reading "preparing and delivering," but
   24      Q. Okay. So --                                     24   then I -- I didn't get where you got "financial
   25            MR. SHELDON: Objection to the                25   statements."


                                                                         35 (Pages 137 to 140)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0467
                                                 Linda Callnin
                                              Page 141                                                   Page 143
    1   BY MR. ACKELSBERG:                                      1      A. Correct. Yeah.
    2      Q. The activity in E, that's -- that's the --        2      Q. And he -- he was in the -- he was in the --
    3   E and -- E is the -- is the responsibility of Mr. --    3   in the -- in the planning side, the financial
    4   Ms. Rogenski?                                           4   planning side?
    5      A. Preparing and delivering. . . (Reviews            5      A. Yes, sir.
    6   document.) Balance sheet draft and statements of        6      Q. That used to be at one point Oscar Garcia?
    7   shareholders' equity, yes.                              7      A. Yes, sir.
    8      Q. That's -- that's L2?                              8      Q. Okay. And he is sending you something
    9      A. Yes.                                              9   called the MBL and GPL financials for you to do
   10      Q. "Maintaining or monitoring" -- we're now at      10   something called "validate expenses."
   11   F. "Maintaining and monitoring the maintenance of      11      A. Yes, sir.
   12   the books, records, registers, and associated          12      Q. Okay. Can you explain what it is that's
   13   filings of GPLS."                                      13   happening here?
   14      A. That would -- the way that's worded, it          14      A. The -- the system that was used to create
   15   could be both of us.                                   15   the financials is called Host.
   16      Q. Right. Because we were already looking at        16      Q. Host?
   17   some of the -- the ledger and -- and bank              17      A. Host. Okay. It's a reporting system. Our
   18   reconciliations that you did, right?                   18   general ledger goes into Host. So what they would
   19      A. Correct.                                         19   do, would send them to me just to make sure, on
   20      Q. And -- and some -- but there's also              20   expenses, that they agreed back directly to the
   21   additional work with regard to the maintenance of      21   general ledger system, because I always go to the
   22   the books of GPLS that -- that Linda 2 would do?       22   general ledger system. I don't use Host.
   23      A. That's correct.                                  23      Q. Okay.
   24      Q. Okay. And then in H, "paying the service         24      A. So he would just ask me to validate the --
   25   fee," that's what we were -- the service fee with      25      Q. And this is something that you would do


                                              Page 142                                                   Page 144
    1   respect to the participation interest, that's the       1   periodically?
    2   revenue share that we were talking about before,        2       A. Uh-huh (affirmative response). Whenever
    3   correct?                                                3   they sent them to me to do.
    4              MR. SHELDON: Object to form.                 4       Q. Okay. So let's -- let's look at -- you
    5   BY MR. ACKELSBERG:                                      5   know, at some of these, and -- and I'll ask -- and
    6      Q. Correct?                                          6   I'll ask you to explain what we're looking at and
    7      A. The service fee and participation -- yes,         7   what -- what you were doing. So let's start with
    8   it would be that portion of it, I believe, to the       8   the -- the tab on the spreadsheet that is entitled
    9   best of my knowledge.                                   9   "Mobiloans Lending Program Income Statement" for
   10      Q. All right. That's it with that exhibit.          10   June 2015. Do you see that?
   11              MR. ACKELSBERG: All right. 36.              11       A. Yes, sir.
   12              (Exhibit No. 36 marked.)                    12       Q. Okay. Now, you -- while you don't prepare
   13              MR. SHELDON: And this document is           13   these statements, these statements are sent to you.
   14   also marked "Confidential."                            14   In order for you to do your job, you have to
   15              MR. ACKELSBERG: And, again, Matthew,        15   understand what you're looking at here, right?
   16   the -- it was prepared similar to the other ones       16       A. Correct.
   17   that we've looked at.                                  17       Q. Okay. So why don't you explain to us what
   18              MR. SHELDON: Yes. Thank you.                18   this -- what this chart or -- or spreadsheet is
   19   BY MR. ACKELSBERG:                                     19   showing us.
   20      Q. All right. Now, this is an e-mail with an        20       A. So this is showing us the -- the tribal
   21   attachment, and the e-mail is sent from -- this is a   21   financials from a tribal look. Balance sheet,
   22   July 2015 e-mail from Carlos Lock to you. Do you       22   income statement in a -- in a very concise manner.
   23   see that?                                              23   And then reimbursable program expenses, which are
   24      A. Correct.                                         24   the invoices. Then down below, the other expenses,
   25      Q. You've got to. . .                               25   which are in our general ledger, and some of the


                                                                           36 (Pages 141 to 144)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0468
                                                Linda Callnin
                                             Page 145                                                     Page 147
    1   companies in our -- would be booked in our general     1   account?
    2   ledger certain product codes identifying whether it    2             MR. SHELDON: Object to form.
    3   was Plain Green, Great Plains, and those. And I        3      A. 99 percent of what customers pay went to --
    4   would validate those numbers. I would actually dig     4   to Citibank, and the 1 percent was retained by the
    5   into the ledger and make sure that he had those        5   tribes.
    6   correct.                                               6   BY MR. ACKELSBERG:
    7       Q. Had the right numbers?                          7      Q. And when you say "Citibank," we're talking
    8       A. Yeah.                                           8   about GPLS?
    9       Q. Okay. So -- so let's -- and let -- let me       9      A. Yes.
   10   first ask you, you -- you said this is -- this is a   10      Q. Okay. So this is just the -- the 1 percent
   11   tribal look.                                          11   that the -- the tribal entity retained. And then
   12       A. Uh-huh (affirmative response).                 12   there's a -- a reduction for loan losses on
   13       Q. And what -- what you're meaning -- I take      13   1 percent retained. What's -- explain to us what
   14   it from your meaning is that this is the flow of      14   that means.
   15   money from the standpoint of the tribe, the tribal    15      A. That would be the charge-offs. So the
   16   entity?                                               16   program would -- the tribe would retain 1 percent of
   17       A. Well, it --                                    17   their charge-offs, and the rest would flow through --
   18             MR. SHELDON: Object to form.                18      Q. Through GPLS?
   19   BY MR. ACKELSBERG:                                    19      A. Yes.
   20       Q. What do you mean?                              20      Q. Yes. Okay. And then there's -- that --
   21       A. I meaning if -- if the tribe owns              21   that leaves a net -- the net 1 percent that they --
   22   1 percent, this is the 1 percent look.                22   that they have. That's their share of the -- of the
   23       Q. Okay. Well, it also -- okay. And -- and        23   interest and fees that customers paid over the
   24   it also includes the -- the invoicing that we were    24   course of June, net -- netting out the -- the losses
   25   looking at before, the invoicing that comes in and    25   that occur, the charge-offs during that same period


                                             Page 146                                                     Page 148
    1   out?                                                   1   of time?
    2      A. Correct.                                         2      A. Correct.
    3      Q. And -- and that's off of the GPLS                3      Q. And then you have the profit share on the
    4   99 percent portion, right?                             4   loans sold. Now, this is -- this is what we've been
    5      A. Yes.                                             5   talking about the service fee or the -- or the -- or
    6      Q. Okay. So --                                      6   the revenue share, right? That's the same -- this
    7      A. On the one invoice.                              7   is just -- when they say "profit share," we're --
    8      Q. Yes.                                             8   we're back -- this is just another way of referring
    9      A. Yes.                                             9   to the revenue share or the service fee, correct?
   10      Q. Yeah. Okay. So -- well, we were looking         10              MR. SHELDON: Object to form.
   11   at Great Plains Lending before, and now we're         11   BY MR. ACKELSBERG:
   12   looking at Mobiloans, right?                          12      Q. Correct?
   13      A. Uh-huh (affirmative response).                  13      A. The -- the way that I understood it, yes.
   14      Q. Correct?                                        14      Q. Okay. And so this is -- apparently, from
   15      A. Correct.                                        15   Mobiloans, it was 4 percent, according to this --
   16      Q. Okay. So let's first look at Items 1            16      A. Document, yes.
   17   through 7. So "Cash Revenue on 1 Percent Retained."   17      Q. Okay. And then what's "Cost of Sales,
   18   So this would be the total -- this is 1 percent of    18   $20"? What is that?
   19   the total collections that -- that were retained by   19      A. Those -- those would be, like, their
   20   Mobiloans --                                          20   portion of -- like, a customer loss if there was
   21      A. Correct.                                        21   a -- if there was a system error, and they had to
   22      Q. -- for that month?                              22   forgive a portion of a customer payment, that kind
   23      A. Correct.                                        23   of thing. Errors on the system.
   24      Q. Meaning that if this is 1 percent, then the     24      Q. So if there was a forgiveness of a customer
   25   99 percent ended up going into the Citibank GPLS      25   payment during the month, the tribe would have to


                                                                          37 (Pages 145 to 148)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0469
                                                Linda Callnin
                                              Page 149                                                  Page 151
    1   swallow their 1 percent portion of that?                1   Expenses." This -- this would be sort of the
    2       A. Uh-huh (affirmative response).                   2   same -- well, this is what's -- I see. This is
    3       Q. Okay. So if, for example -- so if a              3   what's asterisk down at the bottom.
    4   decision was made -- I mean, let's give you an          4      A. Yes.
    5   example. Customer says, "I don't owe this because       5      Q. Right? And this is among the expenses that
    6   it's illegal." And the decision is made to forgive      6   you had to verify, right?
    7   the balance. The way that would be handled on the       7      A. Correct.
    8   accounting -- on the accounting side would be,          8      Q. Okay. But before we get to that -- or --
    9   99 percent of that lost principal would go to GPLS,     9   well, why don't we go right there. That's fine.
   10   and 1 percent would go to the tribal entity?           10          So Clarity Services, what's that?
   11       A. Correct.                                        11      A. They provided some sort of -- and it's a
   12              MR. SHELDON: Object to form.                12   data verification.
   13       A. Yes.                                            13      Q. So this is -- this is third-party billing
   14   BY MR. ACKELSBERG:                                     14   that's connected to the loan decisioning process,
   15       Q. All right. And then it says "Operating          15   correct?
   16   Expenses." That's another reduction. What kind of      16      A. Yes.
   17   operating expenses would be -- would be on this part   17      Q. So some data is pulled from Clarity
   18   of the ledger?                                         18   expenses to decide whether to make a loan, and
   19       A. I'm not sure. I would have to go into the       19   that's a charge, it's an expense?
   20   --                                                     20      A. That is correct.
   21       Q. Okay.                                           21      Q. Okay. And then there's something called
   22       A. -- the roll-up behind it.                       22   Iovation. Is that similar?
   23       Q. Well, it's a small amount, so --                23      A. Yeah, I know very little about what each
   24       A. Yeah.                                           24   one exactly did, but they were all in verifying
   25       Q. -- it's probably not worth talking about.       25   customer data in order --


                                              Page 150                                                  Page 152
    1   But the -- so the net program revenue for Mobiloans     1      Q. Okay. All of --
    2   was -- in June of 2015 was $306,653, right?             2      A. -- to approve the loan.
    3      A. Correct.                                          3      Q. In order to approve the loan. Or deny the
    4      Q. Okay. Now we deal with the reimbursable           4   loan, right?
    5   program expenses. And -- and this relates to the        5      A. Yes.
    6   kind of invoicing that we were looking at before,       6      Q. Okay. And then there are other costs of
    7   right?                                                  7   sale. There's the ACH processing. So these would
    8      A. (Nods head affirmatively.)                        8   be the fees charged by the ACH processor, right?
    9      Q. You've got to say "yes" or "no."                  9      A. Correct.
   10      A. Yes. Yes.                                        10      Q. And similarly, for credit card processing,
   11      Q. Okay. And so there's the Tailwind charge         11   there would be fees?
   12   of $100 a loan, right?                                 12      A. Yes, sir.
   13      A. Yes, sir.                                        13      Q. So some customers are paying by credit card
   14      Q. The TC Decision Sciences charge of $25 a         14   rather than ACH, right?
   15   loan. And then there's a different -- there's          15      A. Yes. Debit card.
   16   another fee, "Loan to TC Admin." Do you know what      16      Q. Or debit card. Okay.
   17   that is? Due annually. Do you have any idea what       17         So you couldn't pay by credit card, you'd
   18   that is?                                               18   have to pay by debit card?
   19      A. Not -- not off the top of my head.               19      A. (Nods head affirmatively.)
   20      Q. Okay. All right. But there are these --          20      Q. I was wondering. You -- okay?
   21   there are -- there's a variety of -- and then -- and   21            MR. SHELDON: Don't forget to -- to be
   22   there's "Internal Tribal Expenses." What's that?       22   verbal in your --
   23      A. In the program, I'm -- the tribe had             23      A. Yes. Yes.
   24   expenses that they would let us know that they paid.   24   BY MR. ACKELSBERG:
   25      Q. Okay. And then -- then "Other Reimbursable       25      Q. And then there are charges to MetaSource


                                                                          38 (Pages 149 to 152)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0470
                                                Linda Callnin
                                              Page 153                                                   Page 155
    1   and Yessio. Am I right that these are collection        1     A. Yes.
    2   companies?                                              2     Q. Okay. And that's what this is showing
    3      A. Customer service and collections.                 3   here.
    4      Q. Customer service and collections. So these        4     A. Yes.
    5   would be like if a -- if a Mobiloans customer called    5     Q. Right?
    6   or was called, there would be a -- they'd be talking    6     A. Yes.
    7   with a customer service representative who worked       7     Q. Yes. And that's the way it worked with
    8   for MetaSource or Yessio.                               8   Mobiloans, Plain Green, and Great Plains Lending?
    9             MR. SHELDON: Object to form.                  9            MR. SHELDON: Object to form.
   10   BY MR. ACKELSBERG:                                     10     A. Well, I won't guarantee it worked exactly
   11      Q. Correct?                                         11   the same for each one, but the Mobil- --
   12      A. They -- they were contracted by the -- by        12   BY MR. ACKELSBERG:
   13   the tribes, yes, and worked for them, yes.             13     Q. The concept -- the concept was the same?
   14      Q. And -- and -- and all of these costs during      14     A. If that's what the agreement said. I don't
   15   June were added up, it came up to 302,240, right?      15   remember off the top of my head.
   16      A. Correct.                                         16     Q. I'm not asking you to remember the
   17      Q. And that got -- then got inserted into           17   agreements. I'm just asking you to remember the
   18   line 12, "Other Reimbursable Expenses"?                18   accounting.
   19      A. Yes, sir.                                        19     A. If that's -- yeah, if it's the same
   20      Q. Now, let me make sure I understand how this      20   represents -- representation on their financials,
   21   works. So all -- 8, 9, 10, 11, 12 are all the          21   yes.
   22   expenses that were charged to the tribal entity for    22     Q. And so the net program profit -- and we're
   23   that -- during that month period, right?               23   here -- we're now -- we're not talking about the
   24      A. Correct.                                         24   profit that Think Finance made, right?
   25      Q. And those then are all zeroed out by a           25     A. As far as I know, yes, that's correct, this


                                              Page 154                                                   Page 156
    1   reimbursement, line 13, from GPLS for the exact same    1   would be --
    2   amount of money, right?                                 2      Q. And we're not talking about -- let me make
    3      A. Correct.                                          3   sure I -- I'm not sure I got the negatives or the
    4      Q. This is the way all of the tribal programs        4   positives there. So -- so we're looking here at
    5   worked; am I right, that whatever operating expenses    5   what the tribe -- the tribal entity made during the
    6   existed were charged as an accounting matter to the     6   month of June 2015?
    7   tribe, but then zeroed out by a reimbursement from      7      A. That is correct.
    8   GPLS in the exact same amount?                          8      Q. We're not looking at the amount that Think
    9             MR. SHELDON: Object to form.                  9   Finance or Victory Park made during June 2015 from
   10      A. I don't know exactly how it was done.            10   the interest and fees paid by Mobiloans customers?
   11   Okay. Because, you know, if you're -- if you're --     11      A. That is correct.
   12   are you stating that the tribe received                12      Q. Okay. That's what you meant by "tribal
   13   1-million-490?                                         13   look"?
   14   BY MR. ACKELSBERG:                                     14      A. Yes.
   15      Q. No. What I'm -- what I'm asking you --           15      Q. And they don't ever see what Think Finance
   16   remember about an hour or so ago, we were looking at   16   or Victory Park made, right --
   17   those invoices for the --                              17              MR. SHELDON: Object to form.
   18      A. Right.                                           18   BY MR. ACKELSBERG:
   19      Q. -- Tailwind, and -- and what you showed us       19      Q. -- in the reporting, as far as you know?
   20   was that -- that Think Finance would create invoices   20      A. Not that I know of.
   21   going in and out.                                      21      Q. Okay.
   22      A. Correct.                                         22              THE VIDEOGRAPHER: Counsel, I
   23      Q. And -- and so that effectively, in the end,      23   apologize.
   24   the tribe wasn't actually paying anything; it was      24         Ms. Callnin, you have the cable in your
   25   GPLS that was paying it. Am I right?                   25   hands. It's -- if you -- there you go. Thank you.


                                                                           39 (Pages 153 to 156)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0471
                                                 Linda Callnin
                                              Page 157                                                    Page 159
    1   BY MR. ACKELSBERG:                                      1   saw somewhere else.
    2      Q. All right. So -- now let's -- let's turn          2       Q. Okay. And if you look at the top, there's
    3   the page, and we're looking at now a year-to-date.      3   reference to Clayton and KapCharge and Intercept. I
    4   And this is still on the tribal side, correct?          4   see there are no -- well -- well, Clayton has -- has
    5      A. Yes.                                              5   items, and -- oh, and KapCharge. So am I right that
    6      Q. And this is just the same information that        6   during this particular period of time, Clayton and,
    7   we saw for June of 2015, now giving you January         7   it looks like Reliafund and KapCharge -- were these
    8   through June of 2015, right?                            8   different ACH providers?
    9      A. That is correct.                                  9       A. Yes, sir.
   10      Q. And -- okay. And again, this is still just       10       Q. When did Intercept stop?
   11   the tribal side, not Think Finance and Victory Park?   11             MR. SHELDON: Object to form.
   12      A. That is correct.                                 12       A. I don't remember exactly. '12. 2012. '11
   13      Q. Okay. And similarly, the next page is            13   or '12.
   14   inception to date. So if -- if I told you that         14   BY MR. ACKELSBERG:
   15   Mobiloans started towards the end of 2011, does that   15       Q. Do you know why -- it -- it appears that in
   16   sound about right?                                     16   June of 2015, at least on the Mobiloans side, you're
   17      A. Yes, sir.                                        17   dealing with three different ACH providers.
   18      Q. Okay. So this is from the end of 2011            18       A. That's correct.
   19   through June of 2015, how much the tribe -- the        19       Q. Clayton, Reliafund, and KapCharge.
   20   tribal entity, Mobiloans, actually made over the       20       A. That's correct.
   21   course of the -- of the whole program, correct?        21       Q. That sounds like it's making matters more
   22      A. Correct.                                         22   complicated than it needs to be.
   23      Q. That they made roughly $6.4 million in --        23       A. It's a lot of work.
   24   in program revenue, correct?                           24             MR. SHELDON: Object to form.
   25             MR. SHELDON: Object to form.                 25   BY MR. ACKELSBERG:


                                              Page 158                                                    Page 160
    1      A. I'm sorry, what amount did you -- do I --         1      Q. It's a lot of work. I bet it is. Why --
    2   BY MR. ACKELSBERG:                                      2   why three instead of one?
    3      Q. 16 -- $16.4 million.                              3      A. If I owned a business, I wouldn't want to
    4      A. 16. Okay. Yeah.                                   4   put all my chickens in one basket.
    5      Q. I'm sorry, I might have misspoken.                5      Q. That sounds rather speculative. I'm asking
    6      A. Yeah.                                             6   more like what you remember happening.
    7      Q. Okay. And -- and during that -- during the        7      A. They did -- they did -- they did not want
    8   inception, Tailwind Marketing billed and was paid by    8   to have all ACHes running out of -- all volume
    9   GPLS approximately $42.4 million. Do you see that?      9   running out of one processor.
   10      A. That is correct.                                 10      Q. And who is "they"?
   11      Q. And TC Decision Sciences was paid                11      A. Management. Management and the tribe
   12   approximately 10.6 million, right?                     12   didn't feel it was in good form to have all -- all
   13      A. That is correct.                                 13   the ACH volume out of one processor.
   14      Q. TC Admin Services, 10.6 million. Do you          14      Q. Now, was that true of -- of the other two
   15   see that?                                              15   tribal entities as well, that the ACH got split
   16      A. Uh-huh (affirmative response).                   16   between multiple ACH providers?
   17      Q. But those were all -- the tribes didn't          17      A. That is correct.
   18   actually have to pay that. That was zeroed out by      18      Q. They added to your work?
   19   the invoicing and accounting that we've been talking   19      A. (Nods head affirmatively.)
   20   about, correct?                                        20      Q. Did they add to your staff?
   21      A. Correct.                                         21      A. (Shakes head negatively.)
   22      Q. Now, turn the page and tell me what this         22             MR. SHELDON: Don't forget you've got
   23   is. This was in the same spreadsheet.                  23   to -- verbal -- verbal responses.
   24      A. This is the breakdown of every general           24      A. Added to my work, yes. Added to my staff,
   25   ledger account that supports those numbers that we     25   no.


                                                                           40 (Pages 157 to 160)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0472
                                                 Linda Callnin
                                              Page 161                                                     Page 163
    1   BY MR. ACKELSBERG:                                      1             MR. SHELDON: Do you see how the table
    2      Q. Okay.                                             2   below isn't on the second one, but it's on the first
    3      A. I should say "our" work.                          3   one?
    4      Q. And why don't we flip and -- I guess we can       4             MR. ACKELSBERG: I'm trying to think
    5   go through this quickly. The -- the -- that e-mail      5   what -- let me see what --
    6   also was asking you to verify the reimbursable          6             MR. SHELDON: So the first one has
    7   expenses for Great Plains Lending for June 2015 as      7   this table.
    8   well, right?                                            8             MR. ACKELSBERG: You mean Mobiloans.
    9      A. Yes, sir.                                         9   Yeah. No, I see that. It's not -- it's not on
   10      Q. And -- and we're looking at the equivalent       10   there.
   11   statement for Great Plains Lending?                    11   BY MR. ACKELSBERG:
   12      A. Yes.                                             12      Q. So it's probably -- I mean, I actually
   13      Q. That was prepared in the same way that you       13   could -- I have the actual spreadsheet that I can
   14   described for Mobiloans, and it -- and other than      14   put up on the -- on the screen.
   15   the fact that the profit share -- where is that?       15      A. It's okay.
   16   Looks like I didn't -- looks like I didn't include     16      Q. It's not necessary, is it?
   17   the -- my copying was bad. Okay.                       17      A. No.
   18         Do you -- the profit share, whatever             18      Q. Okay. If -- if I printed this out
   19   percentage -- whatever percentage it was, it was,      19   correctly, there would have been a table of
   20   right? And that's according to the agreement --        20   reimbursable expenses for Great Plains Lending just
   21      A. Yes.                                             21   like there was for Mobiloans, correct?
   22      Q. -- that -- that -- that the Great Plains         22      A. I believe there should have been, yes.
   23   Lending had?                                           23      Q. Because that's what they were asking you to
   24      A. Correct.                                         24   do, to check --
   25      Q. Okay. But the -- the structure of the            25      A. Yeah.


                                              Page 162                                                     Page 164
    1   financial statements for Great Plains Lending, it       1      Q. -- the expenses, right?
    2   was the same -- the same structure that we were just    2      A. Yes.
    3   looking at for Mobiloans?                               3      Q. Okay. And if we look at the way that --
    4            MR. SHELDON: Which two pages are you --        4   and reimbursable expenses were zeroed out in the
    5   are you asking to be compared between?                  5   same way that -- that we were talking about before
    6            MR. ACKELSBERG: The last three pages           6   in Mobiloans so that the tribes effectively didn't
    7   of the document.                                        7   have to pay any of those, that it just got paid by
    8            MR. SHELDON: Right, but what are you           8   GPLS, correct?
    9   comparing them to?                                      9             MR. SHELDON: Object to form.
   10            MR. ACKELSBERG: I'm trying to save            10      A. It got paid out of the program, yes.
   11   time, Matthew, but if you'd like me to go              11   BY MR. ACKELSBERG:
   12   through it, I'll be more than happy to.                12      Q. Yes. Out of the GPLS side of the program?
   13            MR. SHELDON: No, I'm just -- so I'm           13      A. Yes.
   14   looking at the top of the document. I'm asking you     14      Q. Okay.
   15   because the page that's titled "Mobiloans Lending      15             MR. ACKELSBERG: This would -- this
   16   Program Income Statement June 2015" -- because I       16   would be a good time to break, I think.
   17   think what you're asking to compare it to --           17             THE VIDEOGRAPHER: Off record now? We
   18            MR. ACKELSBERG: Yeah.                         18   are off the record. The time is 12:44 p.m.
   19            MR. SHELDON: -- the page "Great               19             (Break taken, 12:44 p.m. to 1:17 p.m.)
   20   Plains Lending, LLC, Program Income Statement          20             THE VIDEOGRAPHER: We are back on the
   21   June 2015," and there's just a formatting              21   record. The time is 1:17 p.m.
   22   difference, and I don't know if that's a printing      22             (Exhibit No. 37 marked.)
   23   difference or if that's --                             23             MR. ACKELSBERG: While we were
   24            MR. ACKELSBERG: It's probably a               24   offline, I presented the witness with Exhibit P-37,
   25   printing difference.                                   25   which she is reviewing.



                                                                           41 (Pages 161 to 164)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0473
                                                Linda Callnin
                                              Page 165                                                    Page 167
    1             MR. SHELDON: Which is marked                  1      A. No.
    2   "Confidential."                                         2      Q. You were involved in a different one?
    3             MR. ACKELSBERG: That was your cue.            3      A. I had -- I think they asked me about --
    4      A. (Reviews document.)                               4   what was it? Payment -- payments -- the payment
    5         Okay.                                             5   process. There were a couple they asked me about,
    6   BY MR. ACKELSBERG:                                      6   but I don't remember the -- the daily wire transfer
    7      Q. All right. You ready?                             7   one.
    8      A. Okay.                                             8      Q. And when you say "they," do you remember
    9      Q. Okay. So Exhibit 37, what is it?                  9   who would have --
   10   Something you've seen before?                          10      A. That would have been the operations group
   11      A. This one, no. It's -- but the format is          11   that was writing this.
   12   the standard operating procedure format.               12      Q. Okay.
   13      Q. So there are documents like this that            13      A. So I -- I don't know for sure, they may
   14   you've seen, correct?                                  14   have consulted with treasury on this. I don't know
   15      A. Yes. Yes.                                        15   for sure.
   16      Q. Okay. And -- and they exist for -- for all       16      Q. Okay. All right.
   17   three of the tribal entities, Plain Green,             17      A. I don't remember this one.
   18   Mobiloans, and Great Plains Lending?                   18      Q. Now, when there's -- the way this is
   19      A. I believe so, yes.                               19   written, it refers to "third-party service provider,
   20      Q. All right. And we're looking at one that         20   TPSP." That's Think Finance, am I correct, the way
   21   was dated back in March of 2012, and it's covering     21   this is -- the way this is set up?
   22   daily wire transfers. Do you see that?                 22              MR. SHELDON: Object to form.
   23      A. To replenish the funding account and             23      A. That's the way it -- it kind of reads, from
   24   collections, yes.                                      24   me reading it.
   25      Q. Okay. So -- and standard operating               25   BY MR. ACKELSBERG:


                                              Page 166                                                    Page 168
    1   procedures, who -- who at -- what department at         1      Q. Right. So there's a reference to
    2   Think Finance generated standard operating              2   "authorized lender." And when it says "authorized
    3   procedures?                                             3   lender," in this case we're talking about Plain
    4      A. There -- there was someone in the                 4   Green, right?
    5   operations group that was responsible for creating      5      A. That would be correct.
    6   all the operating procedures for each of the            6      Q. Whereas, the "TPSP" would be Think Finance?
    7   products.                                               7              MR. SHELDON: Object to form. The
    8      Q. And, now, this particular one covers a            8   witness has testified she doesn't know this
    9   finance responsibility, correct, in how -- in fact,     9   document.
   10   this is some of the same activities that we were       10   BY MR. ACKELSBERG:
   11   talking about this morning, wire transfers, correct?   11      Q. Yeah. Okay. What -- what -- TPSP in
   12      A. Correct.                                         12   this -- in this circumstance, we're -- we're talking
   13      Q. And so someone in operations, you're not         13   about the treasury people, right, in -- in finance?
   14   sure who, would have drafted this, presumably back     14      A. (Reviews document.)
   15   in 2012, to describe the procedures followed by the    15          It sounds like the -- the process that
   16   Think Finance finance people with regard to wire       16   gets done.
   17   activity?                                              17      Q. By the Think Finance finance people, right?
   18      A. Yes.                                             18      A. Yes.
   19      Q. And do you remember -- and I -- I realize        19      Q. Okay. There's also reference, I believe,
   20   this goes back a long ways. Do you remember being      20   to "ACH service provider" here. You can see that
   21   involved in or consulted in the drafting of a          21   under Item 2, right? The second section of the --
   22   standard operating procedure dealing with daily wire   22      A. Second section, yeah.
   23   transfers?                                             23      Q. Yeah. "Daily wire transfer of collected
   24      A. Not the daily wire transfers.                    24   payments to be remitted" -- well, it's actually
   25      Q. You don't remember that?                         25   referenced above, too, at Item 1, No. 2, "TPSP


                                                                           42 (Pages 165 to 168)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0474
                                                 Linda Callnin
                                              Page 169                                                    Page 171
    1   determines necessary amounts to be wired to ACH         1   practices and lender's relationship with TPSP." Do
    2   service provider," right?                               2   you see that?
    3      A. Correct.                                          3      A. Uh-huh (affirmative response).
    4      Q. And then down under Item 2, "ACH service          4      Q. Okay. Now, I'm going to put it in my own
    5   provider determines amount of collected funds           5   words and -- and see if I'm correctly summarizing
    6   received to be remitted to the lender's collection      6   what this is saying. That in the fund -- when
    7   account." All right. This is what -- this is what       7   you're talking about transferring money from the
    8   we were talking about this morning, right?              8   tribal account -- the tribal funding account to the
    9      A. Yes.                                              9   ACH provider, that ordinarily, you should get an
   10      Q. Okay.                                            10   approval from the lender; in this case, Plain Green.
   11      A. They -- they do it.                              11   But if that doesn't happen, if the -- if the
   12      Q. Yeah. I mean, this is -- this is just an         12   approval hasn't been received, the wire activity can
   13   attempt to describe the standard operating             13   still occur as long as the transfer is in the
   14   procedures for the wire activity that you were         14   ordinary course of business and consistent with past
   15   explaining to us this morning, correct?                15   practices and, in this case, Plain Green's
   16            MR. SHELDON: Object to form.                  16   relationship with Think Finance. Am I --
   17      A. Yes.                                             17             MR. SHELDON: Object to form. The
   18   BY MR. ACKELSBERG:                                     18   witness has already testified she's not familiar
   19      Q. Okay.                                            19   with this document.
   20      A. Pretty much. And all the standard                20             MR. ACKELSBERG: Yeah, I -- right. I
   21   operating procedures were approved by the client.      21   understand.
   22      Q. I understand. So -- so in order -- so the        22   BY MR. ACKELSBERG:
   23   way it would work would be, someone in operations      23      Q. Now you can answer. That's what it says,
   24   would draft this, and once everybody was on board at   24   right?
   25   Think Finance, you would then take this to the -- to   25      A. That's what it says.


                                              Page 170                                                    Page 172
    1   the particular tribal entity for their approval,        1      Q. Okay. And is that -- I know this morning,
    2   correct?                                                2   you -- you said that you thought that the wires
    3       A. Correct.                                         3   always had tribal approval.
    4       Q. That was the system?                             4      A. Yeah, I --
    5       A. That was the way I understood it, yes.           5             MR. SHELDON: Object to form.
    6       Q. Yes. Okay. Okay. Now, if you'll look at          6   BY MR. ACKELSBERG:
    7   Item 1 point -- and you can see how -- first of all,    7      Q. Was that because -- you weren't actually
    8   it looks like the way this is broken down is, it's      8   the one that did the wires, it was -- it was the
    9   broken down into Section 1 or Item 1 and Section 2      9   treasury side that did the wires?
   10   or Item 2, where 1 is dealing with the funding         10      A. Treasury side filled out its standard wire --
   11   account, and -- and 2 is the collections account,      11   repetitive wire transfer form.
   12   right?                                                 12      Q. And the only time that you would be
   13       A. Correct.                                        13   involved in a wire is if you were serving as to the
   14       Q. Okay. So let's look at funding. And look        14   backup, like you explained before. Otherwise, you
   15   at No. 9.                                              15   wouldn't have -- you wouldn't be involved in the
   16       A. Yeah. Okay.                                     16   wiring at all, right?
   17       Q. "In instances where lender cannot" -- and       17      A. That's correct.
   18   "lender" is Plain Green in this case, right?           18      Q. Okay. So you -- you don't really know, do
   19       A. Correct.                                        19   you, if there were occasions when the -- the wire --
   20       Q. Okay. "In instances where lender cannot         20   that the treasury people processed a wire without
   21   access online bank account and does not provide        21   tribal approval? You don't --
   22   e-mail approval to TPSP before the applicable bank     22      A. Not off the top of my head.
   23   wire cut-off time, TPSP may release wire transfers     23      Q. Right. And -- and if the standard
   24   so long as such wire transfers are in the ordinary     24   operating procedure says they could do it as long as
   25   course of business and consistent with past            25   it was in the ordinary course and consistent with


                                                                           43 (Pages 169 to 172)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0475
                                                Linda Callnin
                                              Page 173                                                    Page 175
    1   past practices, well, they -- that's what the           1      A. Which auditors?
    2   standard operating procedure says, and they probably    2      Q. Well, and that could actually --
    3   followed that, right?                                   3      A. Because there are lots of auditors.
    4              MR. SHELDON: Object to form.                 4      Q. That's helpful, because that actually is my
    5              MR. SHAPIRO: Object to form.                 5   question. You mentioned that the auditors sometimes
    6   BY MR. ACKELSBERG:                                      6   would come in and ask to see standard operating
    7      Q. You can answer it now.                            7   procedures.
    8      A. Yes, I -- at that point in time, yes.             8      A. Yes.
    9      Q. Okay. And the -- and it looks like Item 2         9      Q. So give me an example. Like, if you --
   10   has -- if you look at -- the same language --          10   from -- do you remember, like, an auditor asking
   11   there's a 9 under -- for collections, and there's      11   for. . .
   12   the same thing, that if you -- effectively, if you     12      A. If Plain Green's auditors came in, they
   13   can't get Plain Green's approval for a wire, you can   13   would ask for --
   14   still do the wire, you can still transfer money, in    14      Q. I see. So these were auditors for the
   15   this case, out of the tribal account to -- the         15   tribal entities you're talking about?
   16   99 percent to -- to GPLS as long as it's in the        16      A. Some of -- sometimes their auditors came
   17   ordinary course of business and consistent with past   17   in, yes.
   18   practice. That -- that's what the standard             18      Q. Okay. And if -- and if it was a standard
   19   operating procedure was at least as of March of        19   operating procedure that specifically concerned your
   20   2012?                                                  20   activity, like, for example, involving ACH
   21              MR. SHAPIRO: Objection.                     21   processor, the auditor would talk to you and would
   22              MR. SHELDON: Object to form. The            22   review the standard operating procedure and make
   23   witness has said she is not familiar with this         23   sure that the standard operating procedure was
   24   document.                                              24   consistent with what, in fact, happened?
   25   BY MR. ACKELSBERG:                                     25              MR. SHELDON: Object to form.


                                              Page 174                                                    Page 176
    1      Q. Right. Okay. Now you can answer.                  1      A. They would review it with us, yes, if
    2      A. That's -- that's the way it reads, yes.           2   they -- if they did come to review with us, yes.
    3      Q. Okay. And standard operating procedures,          3   BY MR. ACKELSBERG:
    4   were they there to be followed or ignored?              4      Q. And so -- and so you would expect that
    5      A. Followed.                                         5   during that same audit, that -- that the tribal
    6      Q. It was important to follow them, right?           6   auditors would -- would talk to you about, for
    7      A. They were -- they were there to be followed       7   example, ACH processing or -- or daily
    8   as -- as a guide. So it -- and when audit came in,      8   reconciliations, they would be talking to treasury
    9   you know, they would have asked if we had standard      9   about the standard operating procedure covering
   10   -- there were standard operating procedures for        10   daily wire transfers?
   11   everything.                                            11             MR. SHELDON: Object to form; calls
   12      Q. And do you remember -- so you remember           12   for speculation.
   13   auditors coming in and asking about standard           13             MR. SHAPIRO: Object to form.
   14   operating procedures?                                  14   BY MR. ACKELSBERG:
   15      A. They would ask for them, yeah.                   15      Q. Okay. Now you can answer.
   16      Q. And what -- auditing what? Do you remember       16      A. I believe they would.
   17   specific situations where there was an auditor         17      Q. Yes. Okay.
   18   coming in and asking -- were you actually asked        18             MR. ACKELSBERG: Now, next exhibit,
   19   about standard operating procedures?                   19   38.
   20             MR. SHELDON: Object to form;                 20             (Exhibit No. 38 marked.)
   21   compound.                                              21             MR. SHELDON: Exhibit 38 is also
   22      A. Let's go back to -- auditing what? Were --       22   marked "Confidential."
   23   the ques- -- I'll ask you to clarify.                  23      A. (Reviews document.)
   24   BY MR. ACKELSBERG:                                     24         Okay.
   25      Q. Sure.                                            25   BY MR. ACKELSBERG:


                                                                           44 (Pages 173 to 176)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0476
                                                 Linda Callnin
                                              Page 177                                                    Page 179
    1      Q. All right. Ready to go?                           1            MR. SHAPIRO: Object to the form.
    2      A. Uh-huh (affirmative response).                    2      A. Because she didn't know to send it to --
    3             MR. SHELDON: Not just yet.                    3   BY MR. ACKELSBERG:
    4          Okay.                                            4      Q. To Adam, right? She sent to it the wrong
    5   BY MR. ACKELSBERG:                                      5   person, right?
    6      Q. So it looks like, Ms. Callnin, that at the        6      A. Correct.
    7   end of -- at the end of 2014, going into early 2015,    7      Q. Okay. So then you said -- well, I don't
    8   this daily wire transfer standard operating             8   know what you said. But she -- she eventually --
    9   procedure was revised.                                  9   you say, "Adam, this falls into your territory,"
   10      A. Looks to be.                                     10   right?
   11      Q. Do you remember this happening?                  11      A. Yes. With a smiley.
   12      A. I remember being copied on some of the           12      Q. With a smile. I actually noticed there's a
   13   e-mails, yeah.                                         13   lot of smiles.
   14      Q. Okay. And -- and that's what we're looking       14      A. I try.
   15   at, right?                                             15      Q. This seems to be part of the standard
   16      A. That's correct.                                  16   operating procedure.
   17      Q. Okay. And so what it looks like is,              17      A. Procedure, yes.
   18   someone named LeAnna Brillhart, who -- senior          18      Q. And Adam then comments to you, "This SOP is
   19   policy -- policies analyst, is -- would this be one    19   fine, except TPSP can't release the wires. Only
   20   of those operations people you were talking about      20   Plain Green employees are able to release wires. If
   21   before?                                                21   PGL does not approve by a certain time, then the
   22      A. Yes.                                             22   TPSP will follow up to remind them."
   23      Q. Okay. So -- so LeAnna Brillhart would have       23         So it sounds like -- well, let --
   24   been a person whose responsibility was dealing with    24      A. It changed.
   25   standard operating procedures?                         25      Q. So do you -- go ahead. What were you going


                                              Page 178                                                    Page 180
    1      A. Correct.                                          1   to say?
    2      Q. And updating them or drafting them or             2      A. No, no, no. It sounds like it changed.
    3   dealing with them to get them up to -- updated?         3      Q. A change. Like -- or he was proposing a
    4      A. Correct.                                          4   change?
    5      Q. Okay. By the way, is LeAnna Brillhart             5      A. (Shakes head negatively.)
    6   still with the company?                                 6      Q. No?
    7      A. No.                                               7      A. It changed.
    8      Q. Is there anybody there who's in charge of         8      Q. There was a change?
    9   standard operating procedures, that you know of?        9      A. Uh-huh (affirmative response).
   10      A. Not currently. They may have folded in           10      Q. And the change is in -- in this SOP that
   11   under compliance.                                      11   we're looking at, right?
   12      Q. Okay. So -- so LeAnna Brillhart is               12             MR. SHELDON: Which SOP are you
   13   sending -- this starts -- these e-mails start off      13   referring to?
   14   December 1, 2014, Ms. Brillhart sends to you a copy    14             MR. ACKELSBERG: The one that's
   15   of this draft wire transfer memo, right?               15   attached to the e-mail.
   16      A. Uh-huh (affirmative response).                   16             MR. SHELDON: Well, hold on. I
   17      Q. And she's asking you whether you were able       17   actually have a question for you. I wasn't going to
   18   to review it. And then she sends, it looks like a      18   raise it until you tried to refer to it. But the
   19   follow-up, January 29th, "The SOP is now out of        19   Bates numbers are not consecutive, and if you look
   20   date. I'm pending your review so that it may be        20   at the top e-mail --
   21   sent to compliance. Please take a look at it           21             MR. ACKELSBERG: Oh, okay.
   22   immediately."                                          22             MR. SHELDON: -- there's a reply.
   23          Why would she -- why would LeAnna               23             MR. ACKELSBERG: Oh, okay.
   24   Brillhart be sending you the wire transfer standard    24             MR. SHELDON: And documents don't get
   25   operating procedure?                                   25   attached to replies.


                                                                           45 (Pages 177 to 180)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0477
                                                 Linda Callnin
                                              Page 181                                                     Page 183
    1             MR. ACKELSBERG: Right. Maybe --               1   add a new 1.9.
    2   you're right.                                           2             MR. SHELDON: Object to form. Is that
    3             MR. SHELDON: I'm not sure how this            3   a pending question?
    4   got attached to this chain.                             4   BY MR. ACKELSBERG:
    5             MR. ACKELSBERG: I probably went               5       Q. And then he does the same thing with --
    6   searching in the -- it looks like I went -- I           6   with 2.9. He's got new language, right?
    7   probably went searching for it in the -- in the         7       A. He has new language, yes, sir.
    8   production. So -- all right. So let's -- let's          8       Q. Okay. And -- and actually, if we look at
    9   treat this as -- let's call this 38-A and B. 38-A       9   38-B, 38-B is a document that appears to be a daily
   10   will be the e-mails, and 38-B will be the standard     10   wire transfer operating -- standard operating
   11   operating procedure. Thanks for pointing that out.     11   procedure that was -- became effective January 30th,
   12   BY MR. ACKELSBERG:                                     12   2015. Do you see? And that's --
   13      Q. So you said that you -- you vaguely              13       A. Yes.
   14   remember this happening, right? You remember           14       Q. And that's around the same time period. In
   15   getting the e-mails and you remember -- I think you    15   fact, that's the same day that -- that Adam e-mails
   16   testified that you remember trying to bring Adam in    16   to LeAnna what -- what should be in there, right?
   17   because this wire transfer was -- was his bailiwick,   17       A. Correct.
   18   right?                                                 18       Q. Okay. So now, as of -- so as of
   19      A. It was under his area.                           19   January 2015, the new language is -- well, there's
   20      Q. Right.                                           20   no longer any reference to the -- the "ordinary
   21             COURT REPORTER: It was under his --          21   course." And it now says -- well, it really doesn't --
   22   I'm sorry?                                             22   it just doesn't have anything in there about it. It
   23             THE WITNESS: Area.                           23   says that -- well, 1.8 says that you can't e-mail
   24             MR. SHELDON: You just need to                24   without -- without the e-mail approval of the
   25   remember to speak up --                                25   lender, right?


                                              Page 182                                                     Page 184
    1             THE WITNESS: Yeah.                            1      A. Correct.
    2             MR. SHELDON: -- and verbalize.                2      Q. And 1.9 has removed all reference to the
    3   BY MR. ACKELSBERG:                                      3   "ordinary course." It just says that Think -- Think
    4      Q. And it looks like LeAnna, based on -- so it       4   will retain wire confirmations and backup. That's
    5   looks like LeAnna is looking at the version that we     5   all, right?
    6   were looking at before, about ordinary course of        6      A. Correct.
    7   business, right? That you can do it even if you         7      Q. Okay. So -- and did the same thing -- do --
    8   don't get the approvals as long as it's in the          8   do you recall, with regard to the other tribal
    9   ordinary course. Do you see that?                       9   entities, Mobiloans and Great Plains Lending, were --
   10             MR. SHELDON: Object to form.                 10   were -- were they changing -- were they changing all
   11   BY MR. ACKELSBERG:                                     11   three of them at -- if you remember, or was it just
   12      Q. Do you see that?                                 12   Plain Green?
   13      A. On the -- on the SOP?                            13              MR. SHELDON: Object to form.
   14      Q. Yeah.                                            14      A. I don't -- I don't remember exactly all
   15      A. Yeah.                                            15   three changing. I do remember Great Plains changed
   16      Q. It looks like -- it looks like --                16   also.
   17   effectively, Adam, it looks like, wants to change      17   BY MR. ACKELSBERG:
   18   1 -- 1.9 and 2.9 -- or 1.8 and 1.9.                    18      Q. Well, this is --
   19      A. That's correct.                                  19      A. This is -- this is Plain Green.
   20      Q. Right? Okay. He wants to delete 1.8,             20      Q. This is Plain Green.
   21   which we were looking at before, said, "In instances   21      A. Yeah.
   22   where lender cannot access online bank account,        22      Q. So you remember Plain Green changing?
   23   authorized lender representative will e-mail           23      A. Plain Green changing, yes.
   24   approval to Think Finance," right? That's what it      24      Q. Yes. Okay. You don't remember the others
   25   was before. He's saying delete that and add -- and     25   changing?


                                                                           46 (Pages 181 to 184)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0478
                                                  Linda Callnin
                                               Page 185                                                     Page 187
    1      A. Great Plains changed.                               1              MR. SHELDON: Object to form.
    2      Q. Oh, Great Plains -- so Great Plains changed         2      A. From what it reads, yes.
    3   like this?                                                3   BY MR. ACKELSBERG:
    4      A. Very -- yes, very similar to this.                  4      Q. Yeah. Do you remember any changes being
    5      Q. Okay. So there was -- Great Plains had              5   made to the standard operating procedures that you
    6   a -- an older version that had the same "ordinary         6   were more -- that more directly related to your area
    7   course" language that the Plain Green standard            7   of responsibility around the same time period?
    8   operating procedure had, but -- and -- and                8      A. No. My processes really didn't change.
    9   similarly, in -- in January of 2015, that language        9              MR. ACKELSBERG: Okay. This will be
   10   was removed from the Great Plains Lending standard       10   quick. 39.
   11   operating procedure?                                     11              (Exhibit No. 39 marked.)
   12      A. I don't remember seeing it to confirm it.          12   BY MR. ACKELSBERG:
   13      Q. Okay. All right. That's fine.                      13      Q. Now, if -- let me see. Let's call this --
   14          But we can agree at least as to Plain             14   let's do the same thing we did before and call this
   15   Green, looking at these two standard operating           15   39-A and B. And 39-A will be the e-mail, and 39-B
   16   procedures -- and -- and by the way, if you look at      16   will be the map.
   17   the -- at the last page -- well, actually, it says       17          Now, Ms. Callnin, before, when we were
   18   the -- the author was the lender representative. So      18   talking about the reimbursable expenses -- remember?
   19   who's that? I mean, that -- that's really -- we're       19   -- that -- that you were -- you were being asked
   20   talking about LeAnna Brillhart, right?                   20   to -- to verify. And we were looking at some vendor
   21              MR. SHELDON: Object to form.                  21   payments.
   22      A. I don't know if that was the intent. I             22      A. Uh-huh (affirmative response).
   23   don't know if that was the intent or not.                23      Q. Okay. I believe this relates to vendor
   24   BY MR. ACKELSBERG:                                       24   payments like that. Let me ask you this first: Do
   25      Q. Okay. And it says approved by legal and            25   you remember April Sealy?


                                               Page 186                                                     Page 188
    1   compliance. So we don't really -- we don't know if        1     A. Yes.
    2   it got approved by -- you would presume, though, at       2     Q. Okay. What department was she in?
    3   some point, it would have -- it would have gotten         3     A. I want to -- I want to say operations. She
    4   sent to the -- sent to the -- sent to the tribal          4   had some sort of title. I can't remember it.
    5   entity for approval, right?                               5     Q. Okay. Is she there anymore?
    6      A. Yes.                                                6     A. She is at Elevate.
    7      Q. Okay. But can we agree at least as to               7     Q. She's at Elevate. Okay.
    8   Plain Green -- you don't -- you don't remember Great      8         What about Cynthia Worthington, do you
    9   Plains Lending or Mobiloans, but from the inception --    9   remember her?
   10   or at least from 2012, from March of 2012 until          10     A. Uh-huh (affirmative response).
   11   July -- to January of 2015, the standard operating       11     Q. Was she also -- well, it says -- no,
   12   procedure was that the treasury people in finance        12   actually, it looks -- April Sealy, I'm noticing here
   13   could move money in and out of Plain Green accounts      13   on the second page, senior director, operations and
   14   without tribal involvement as long as it was in the      14   BPO, right?
   15   ordinary course of business and consistent with past     15     A. Yeah.
   16   practices and Plain Green's relationship with Think.     16     Q. What's BPO? That's all right. Don't worry
   17   That's what the standard operating procedure was for     17   about it.
   18   that earlier period of time, correct?                    18     A. BPO, I don't remember.
   19             MR. SHAPIRO: Object to form.                   19     Q. Okay. That's fine.
   20             MR. SHELDON: Object to form.                   20         Was Ms. Worthington -- it says director of
   21      A. I believe so, yes.                                 21   program -- process improvement.
   22   BY MR. ACKELSBERG:                                       22     A. Process improvement.
   23      Q. And that starting in January, that                 23     Q. Is that operations too?
   24   discretion was removed from the standard operating       24     A. It's down in that area, yeah.
   25   procedure?                                               25     Q. Yeah. Is she still at the company?


                                                                             47 (Pages 185 to 188)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0479
                                               Linda Callnin
                                             Page 189                                                   Page 191
    1      A. She's still at -- she's at Elevate.             1       A. That's -- when I say "program" --
    2      Q. She's at Elevate, too. Okay.                    2       Q. That's what you mean, right?
    3          So it seems to be that you're -- you're        3       A. Yes.
    4   checking with -- with April and Cynthia about some    4       Q. Yeah. Okay. And so then they are telling
    5   bill -- some invoices from call centers, right?       5   you who the -- you know, where these call centers
    6      A. Correct.                                        6   are, right, and who -- for which tribe -- tribal
    7      Q. And you wanted to just make -- this is you      7   entity they work, right?
    8   in the capacity of verifying expenses?                8       A. Correct.
    9      A. Yes. Both -- both us Lindas wanted to make      9       Q. So she's telling you that on the Meta bill,
   10   sure that --                                         10   that -- that Meta contracts with Plain Green and
   11      Q. You're paying the right --                     11   Great Plains and sends a separate invoice to each,
   12      A. Right stuff.                                   12   right? "CMS/Center One contracts with Plain Green
   13      Q. The right stuff. Okay.                         13   and Great Plains, and Mobiloans as well, and sends
   14          And this would be the kind of bills that      14   them each an invoice," right?
   15   would be paid out of the GPLS collections account,   15       A. Correct.
   16   correct?                                             16       Q. And Telvista contracts with Plain Green and
   17             MR. SHELDON: Object to form.               17   Mobiloans, and sends separate invoices to them. And
   18   BY MR. ACKELSBERG:                                   18   it says, "Mobiloans is just beginning next week."
   19      Q. Well, it would be -- it would be like the      19          And Yessio, I think we saw that. Now, we
   20   invoicing we saw before?                             20   were looking at an invoice -- we were looking at a
   21      A. It would be paid out of the program.           21   statement from -- from -- a financial statement for
   22      Q. Yeah.                                          22   Great Plains Lending for -- and Mobiloans, I think,
   23      A. To which account. . .                          23   from 2015 where -- where they had Yessio expenses.
   24      Q. Right. But effectively paid out of the         24   But it looks like at this point in time, Yessio was
   25   99 percent, right?                                   25   only with PayDay One, right?


                                             Page 190                                                   Page 192
    1              MR. SHELDON: Object to form.               1      A. That could be, yes.
    2   BY MR. ACKELSBERG:                                    2      Q. Okay. And then -- and you needed this
    3      Q. Because it's a reimbursable expense. It         3   information. And it looks like you were also asking
    4   would be like we were looking at before, it would     4   who's in Honduras, that you were suspicious -- not
    5   be -- it would be billed to -- it would be billed     5   suspicious, but you're questioning if there's a bill
    6   to -- to the tribe -- tribal entity, but then the     6   we're supposed to send to Honduras, you didn't know
    7   tribal entity would be reimbursed for that expense    7   who that was, right?
    8   out of the 99 percent GPLS share. It was like we      8      A. That is correct.
    9   were looking at before, right?                        9      Q. Okay.
   10              MR. SHELDON: Object to form.              10      A. Neither one of us did.
   11      A. Yes. And I'm -- I'm not exactly sure           11      Q. And so then she -- she sent you a map,
   12   the -- the flow.                                     12   right?
   13   BY MR. ACKELSBERG:                                   13      A. Uh-huh (affirmative response).
   14      Q. Okay. We're not sure what -- what account      14      Q. Okay. And then I think I found the map,
   15   or what --                                           15   not in consecutive order, but somewhere else. And
   16      A. Yeah.                                          16   see if this looks familiar.
   17      Q. Right. I understand. But in terms of the       17             MR. SHELDON: Is that the last page
   18   overall --                                           18   of --
   19      A. It came out of the program, yes.               19             MR. ACKELSBERG: Yeah.
   20      Q. Yes. Okay. And, again, "coming out of the      20             MR. SHELDON: Or second-to-last page,
   21   program" means coming out of the GPLS 99 percent     21   sorry, of this exhibit?
   22   share of revenue --                                  22             MR. ACKELSBERG: The last -- the last
   23              MR. SHELDON: Object to form.              23   two pages, the map and the legend, is 39-B. I -- I
   24   BY MR. ACKELSBERG:                                   24   called one 38-B, right? You weren't listening. So
   25      Q. -- correct?                                    25   38-A is the e-mail -- 38-A are the e-mails.


                                                                         48 (Pages 189 to 192)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0480
                                                       Linda Rogenski
                                                       Page 1                                                                Page 3
             IN THE UNITED STATES DISTRICT COURT                    1            APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                              (continued)
                                                                    2
                                                                        COUNSEL FOR THINK FINANCE, INC :
         COMMONWEALTH OF PENNSYLVANIA *                             3
         BY ATTORNEY GENERAL JOSH *                                      MR MATTHEW S SHELDON
                                                                    4    Goodwin Procter, LLP
         SHAPIRO,             *                                          901 New York Avenue, NW
             Plaintiff,    *                                        5    Washington, D C 20001
                         *                                               Phone: 202-346-4000
         VS.               * Civil Action                           6    E-mail: msheldon@goodwinprocter com
                                                                    7
                         * No. 14-7139-JCJ                              COUNSEL FOR VICTORY PARK CAPITAL:
         THINK FINANCE, INC., et al., *                             8
             Defendants.     *                                           MR DANIEL P SHAPIRO
                                                                    9    MR MATTHEW W HAWS
                                                                         Katten Muchin Rosenman, LLP
         ****************************************************   10       525 W Monroe Street
              ORAL AND VIDEOTAPED DEPOSITION OF                          Chicago, Illinois 60661
                   LINDA ROGENSKI                               11       Phone: 312-902-5622
                                                                         E-mail: daniel shapiro@kattenlaw com
                   APRIL 19, 2018                               12              matthew haws@kattenlaw com
         ****************************************************   13
                                                                        COUNSEL FOR NATIONAL CREDIT ADJUSTERS:
                                                                14
                                                                         MR PATRICK DAUGHERTY
                                                                15       Van Ness Feldman, LLP
                                                                         1050 Thomas Jefferson Street, NW
                  DEPOSITION of LINDA ROGENSKI, produced        16       Seventh Floor
                                                                         Washington, D C
         as a witness at the instance of the Plaintiff, and     17       Phone: 202-298-1874
         duly sworn, was taken in the above-styled and                   E-mail: pod@vnf com
         numbered cause on the 19th day of April, 2018, from    18
                                                                19      ALSO PRESENT:
         9:06 a.m. to 4:49 p.m., before Christy R. Sievert,     20       GUS PHILLIPS, Videographer
         CSR, RPR, in and for the State of Texas, reported by            KEVIN BYERS
         machine shorthand, at the Fort Worth Club, 306 West    21       SCOTT ZEMINCK (Appearing telephonically)
         7th Street, Fort Worth, Texas 76102, pursuant to the   22
                                                                23
         Federal Rules of Civil Procedure and the provisions    24
         stated on the record or attached hereto.               25


                                                       Page 2                                                                Page 4
    1           APPEARANCES                                         1                       INDEX
    2
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
                                                                                                               PAGE
    4    MR IRV ACKELSBERG                                          2
         MR JOHN J GROGAN                                                 Appearances................................. 2-3
    5    Langer, Grogan & Diver, PC                                 3
         1717 Arch Street, Suite 4130
    6    Philadelphia, Pennsylvania 19103
                                                                          Exhibits.................................... 5-7
         Phone: 215-320-5701                                        4
    7    E-mail: iackelsberg@langergrogan com                             Proceedings................................... 8
               jgrogan@langergrogan com                             5
    8
         MR SAVERIO "SAM" MIRARCHI
                                                                          LINDA ROGENSKI:
    9    Senior Deputy Attorney General                             6
         Bureau of Consumer Protection                                      Examination by Mr. Ackelsberg............... 9
   10    1600 Arch Street, Suite 300                             7
         Philadelphia, Pennsylvania 19103
   11    Phone: 215-560-2445
                                                                 8        Changes and Signature................... 273-274
         E-mail: smirarchi@attorneygeneral gov                   9        Reporter's Certification................ 275-276
   12                                                           10
   13   COUNSEL FOR LINDA ROGENSKI:                             11
   14    MR RICHARD L SCHEFF                                    12
         Montgomery, McCracken, Walker & Rhoads, LLP
   15    123 South Broad Street                                 13
         Philadelphia, Pennsylvania 19109                       14
   16    Phone: 215-772-7502                                    15
         E-mail: rscheff@mmwr com
   17
                                                                16
   18   COUNSEL FOR KENNETH REES:                               17
   19    MR JONATHAN BOUGHRUM                                   18
         Montgomery, McCracken, Walker & Rhoads, LLP            19
   20    123 South Broad Street
         Philadelphia, Pennsylvania 19109
                                                                20
   21    Phone: 215-772-7502                                    21
         E-mail: jboughrum@mmwr com                             22
   22                                                           23
   23
   24
                                                                24
   25                                                           25


                                                                                                   1 (Pages 1 to 4)
                                                 WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0481
                                                                Linda Rogenski
                                                                Page 5                                                   Page 7
    1              EXHIBITS                                                  1              EXHIBITS
    2   NUMBER           DESCRIPTION                   PAGE
    3   Exhibit 155    Universal Fund II         31                                          (continued)
                   Financial Result                                          2
    4              August 2010
                   TF-PA 504628                                                  NUMBER            DESCRIPTION              PAGE
    5                                                                        3
        Exhibit 156     Draft, Funds Flow        57                              Exhibit 177    E-mail correspondence      248
    6              Structure for GPL
                   TF-PA098465 - 098467                                      4             4-17-13, Re: Other PG items
    7                                                                                      TF-PA 104005
        Exhibit 157     E-mail correspondence 108
    8              10-21-14, Re: Paths and other                          5
                   info you requested                                     6
    9              TF-PA 454508 - 454014
   10   Exhibit 158     Wells Fargo, WellsOne 125
                                                                          7
                   Account                                                8
   11              TF-PA 454501 - 454507                                  9
   12   Exhibits 159-161 (Not marked or identified.)
   13   Exhibit 162     E-mail correspondence 134                        10
                   7-18-14, Re: Debt Sale wire                           11
   14              requests
                   TF-PA 359539 - 359551                                 12
   15                                                                    13
        Exhibit 163A E-mail correspondence 220                           14
   16              9-24-12, Re: Plain Green
                   Audit Questions                                       15
   17              TF-PA 351208 - 351217                                 16
   18   Exhibit 163B Think Finance - SOX        224
                   Process Documentation, 5.3.0                          17
   19              Daily Settlement                                      18
                   TF-PA 351218 - 351231
   20                                                                    19
        Exhibit 164    E-mail correspondence 134                         20
   21              7-26-12, Re: Weekly Package                           21
                   GPLP00209657 - 00209727
   22                                                                    22
        Exhibit 165A VPC Monthly Package               153               23
   23              Checklist Produced in
                   Native Format                                         24
   24              TF-PA 389604                                          25
   25


                                                                Page 6                                                   Page 8
    1             EXHIBITS                                                1                 PROCEEDINGS
                   (continued)
    2                                                                     2                 THE VIDEOGRAPHER: We are now on the
        NUMBER           DESCRIPTION                  PAGE
    3                                                                     3      record for the videotaped deposition of Linda
        Exhibit 165B E-mail correspondence            154
    4              6-21-13, Re: GPLS Monthly
                                                                          4      Rogenski. The time is 9:06 a m., April 18, 2018.
                   Package, May 2013                                      5      In the matter of the Commonwealth of Pennsylvania,
    5              GPLP00007224
        Exhibit 166A E-mail correspondence            187                 6      et al, vs. Think Finance, Civil Action
    6              6-6-13, Re: (Near Final)
                   Tribe Financials                                       7      No. 14-7139-JCJ. Being held in the United States
    7              TF-PA 368104
    8   Exhibit 166B Plain Green Lending          187
                                                                          8      District Court for the Eastern District of
                   Financial Results, May 2013                            9      Pennsylvania.
    9              Produced in Native Format
                   TF-PA 368105                                          10             The court reporter is Christy Sievert, and
   10
        Exhibit 166C Mobiloans Lending           187                     11      the videographer is Gus Phillips. Both are
   11              Financial Results, May 31, 2013
                   Produced in Native Format
                                                                         12      representatives of Kaplan Leaman and Wolfe Court
   12              TF-PA 3668106                                         13      Reporters.
   13   Exhibit 166D Great Plains Lending, LLC 187
                   Financial Results, May 2013                           14             Will counsel please state their
   14              Produced in Native Format
                   TF-PA 368107                                          15      appearances for the record.
   15
        Exhibit 166E E-mail correspondence            207
                                                                         16                 MR. ACKELSBERG: Irv Ackelsberg,
   16              6-12-13, Re: May Financials                           17      special counsel for the Commonwealth of
                   TF-PA 434714 - 434715
   17                                                                    18      Pennsylvania.
        Exhibits 167-172 (Not marked or identified )
   18                                                                    19                 MR. MIRARCHI: Saverio Mirarchi, for
        Exhibit 173    E-mail correspondence 233
   19              9-13-12, Re: Plain Green
                                                                         20      the Commonwealth of Pennsylvania.
                   Audit Questions                                       21                 MR. GROGAN: John Grogan, also for the
   20              TF-PA 323902 - 323910
   21   Exhibits 174-175 (Not marked or identified )                     22      Commonwealth.
   22   Exhibit 176    E-mail correspondence 238
                   4-10-13, Re: PGL Financial                            23                 MR. DAUGHERTY: Andrew Daughtery, on
   23              support for December 2012
                   TF-PA 535853 - 535854
                                                                         24      behalf of National Credit Adjusters.
   24                                                                    25                 MR. HAWS: Matthew Haws, on behalf of
   25



                                                                                                   2 (Pages 5 to 8)
                                                             WWW.KLWREPORTERS.COM
UNSEALED
                                                                 App. 0482
                                              Linda Rogenski
                                                Page 9                                                     Page 11
    1   the Victory Park defendants.                           1   and answers. And, you know, I'll be asking
    2              MR. SHAPIRO: Dan Shapiro, for the           2   questions. You -- you then answer. And then
    3   Victory Park defendants. And Scott Zeminck, the        3   your -- my questions, your answers are going to be
    4   general counsel of Victory Park, on the telephone      4   in a transcript that the court reporter here is
    5   with us as well.                                       5   going to be preparing at the end, a written
    6              MR. SHELDON: Matt Sheldon, for the          6   transcript. Do you understand that?
    7   Think Finance defendants.                              7      A. Yes.
    8              MR. BOUGHRUM: Jonathan Boughrum, for        8      Q. And that it's possible that that transcript
    9   Ken Rees.                                              9   could be used by any of the parties in this case
   10              MR. SCHEFF: Richard Scheff, for Linda      10   over the course of the -- the proceedings in this --
   11   Rogenski.                                             11   in this lawsuit. Okay?
   12                  LINDA ROGENSKI                         12      A. Yes.
   13            having been first duly sworn,                13      Q. Now, it's not just -- as you see, there's
   14                testified as follows:                    14   lots of lawyers in the room. And so from time to
   15                   EXAMINATION                           15   time, there may be an objection. Your lawyer may
   16   BY MR. ACKELSBERG:                                    16   object, but also some of these -- the other lawyers
   17      Q. Good morning, Ms. Rogenski. And is it           17   representing the other parties may insert an
   18   Rogenski or Rogenski?                                 18   objection. They're objecting to my question. What
   19      A. It's Rogenski.                                  19   you need to understand is that unless your lawyer
   20      Q. Rogenski. Okay.                                 20   directs you not to answer that specific question,
   21          I introduced myself to you before. I'm         21   you still have to answer the question, even though
   22   Irv Ackelsberg, and I'm with -- representing the      22   lawyers have objected. Okay?
   23   Commonwealth of Pennsylvania. And you understand      23      A. Okay.
   24   this is litigation against your former employer,      24      Q. All right. So the court reporter is going
   25   Think Finance?                                        25   to be typing -- well, not just my questions, not


                                               Page 10                                                     Page 12
    1      A. Yes.                                             1   just your answers, but all the objections.
    2      Q. Okay. And various other -- other                 2   Everything that happens here on the record is going
    3   defendants.                                            3   to be recorded, and that's the official -- the
    4         Ms. Rogenski, have you ever been deposed         4   official transcript. Okay?
    5   before?                                                5       A. Okay.
    6      A. One time.                                        6       Q. And because the written transcript, rather
    7      Q. Okay. And was that in a personal matter or       7   than the videotape that -- that is being prepared,
    8   related to your job?                                   8   is going to be the official record, we really need
    9      A. Personal matter.                                 9   you to -- to give us verbal responses to all the
   10      Q. Okay. And what kind of a case was that?         10   questions. So nods or shakes or shrugs, those
   11      A. A car accident.                                 11   things don't get -- make -- that's hard for the
   12      Q. Okay. So you might have some -- how long        12   court reporter to -- to record. So there may be a
   13   ago was that?                                         13   moment when I say, "Is that a yes?" And, you know,
   14      A. It was in my early 20s.                         14   it -- please forgive me. It's not intended to be
   15      Q. Okay.                                           15   disrespectful. It's just that we need -- we need
   16      A. So a long time ago.                             16   verbal responses to everything. Okay?
   17      Q. So -- okay. So -- so I'm sure your lawyer       17       A. Okay.
   18   has gone over, like, how this all works, and you've   18       Q. Alrighty. Another sort of ground rule is
   19   got a -- a feel already for how this is going to      19   that if you don't understand my question, it's
   20   happen, but just to clarify that you do understand    20   perfectly fine to say, "I don't understand the
   21   what's going on here, I need to just run through a    21   question," and then I'll try to rephrase it. If you
   22   few preliminaries.                                    22   don't know the answer to the question, you can --
   23         And the first is -- is just to confirm          23   that's perfectly fine too. You can just tell me, "I
   24   with you that the way this -- the way this            24   don't know the answer to that."
   25   proceeding works is that it's a series of questions   25          Now, the -- the whole thing here is just --


                                                                                  3 (Pages 9 to 12)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0483
                                               Linda Rogenski
                                               Page 85                                                      Page 87
    1   had to come from somewhere.                             1   agreements in place between Plain Green and the
    2      Q. Okay. And what we now see on page 7 is            2   Think Finance entities that would charge those
    3   where it actually comes from in -- in practice with     3   charges. There were also agreements in place
    4   regard to the Plain Green product, right?               4   between the VPC entities and Plain Green that they
    5      A. That's correct.                                   5   would be reimbursed for expenses related to their
    6      Q. Okay. And it looks like what happens is,          6   participations.
    7   Think Finance gives up to $2 million to Haynes          7   BY MR. ACKELSBERG:
    8   Investment, which then gives to it the tribe.           8      Q. Right. Okay. And -- and so with regard to
    9             MR. SCHEFF: Object to the form.               9   the tribal entities, the -- the expenses charged by
   10             MR. SHELDON: Object to form.                 10   TailWind or Decision Sciences would not actually, in
   11   BY MR. ACKELSBERG:                                     11   a -- in a real way, be paid by the tribe, it was
   12      Q. Do I have that right?                            12   really just money in, money out?
   13      A. That's what's happening with this funds          13             MR. SHELDON: Object to form.
   14   flow, yes.                                             14             MR. SCHEFF: Object to the form.
   15      Q. Okay. So Plain Green is providing money,         15      A. They were paid by the tribe. The tribe
   16   but it just goes through the -- through Haynes         16   just happened to get reimbursement for the expenses
   17   Investment first?                                      17   due to their arrangement for the participation
   18             MR. SCHEFF: Object to the form.              18   sales.
   19   BY MR. ACKELSBERG:                                     19   BY MR. ACKELSBERG:
   20      Q. Am I right?                                      20      Q. Right. But what I -- what I remember when
   21      A. That was the structure that was set up.          21   we were looking at the Universal Fund -- and we'll --
   22      Q. Okay. Do you know why that structure was         22   we'll take a look at some of the -- the actual GPLS
   23   set up?                                                23   and -- and tribal reports later. But -- but as I
   24      A. I do not.                                        24   recall from when we looked at Universal, that the
   25      Q. Did you ever ask anybody, "Why -- why don't      25   charges made by TailWind and TC Decision Sciences to


                                               Page 86                                                      Page 88
    1   we just give the money directly? Why do we have to      1   First Bank of Delaware back then, were effectively,
    2   run it through the -- through Haynes Investment         2   from the standpoint of the -- of the investment,
    3   first"?                                                 3   which in -- which in that case was Universal, they
    4             MR. SCHEFF: Object to the form.               4   were just reim- -- those are -- those were just
    5         You can answer the question.                      5   charges that were reimbursed by -- by the investment
    6      A. I follow the documents that were agreed           6   structure; in that case, Universal, right?
    7   upon and signed.                                        7             MR. SCHEFF: Object to the form.
    8   BY MR. ACKELSBERG:                                      8             MR. SHELDON: Object to form.
    9      Q. Okay. And on the left-hand side, that you         9      A. Again, you have to -- you can't look at
   10   have the -- so we have TailWind and -- and TC          10   that as a -- and skip all the pieces in between.
   11   Decision Sciences. They're -- they're the entities     11   The deals are structured in a format that affords
   12   that are invoicing Plain Green on a monthly -- on a    12   the best tax advantage, the best accounting
   13   monthly basis for the fees charged to Plain Green,     13   advantage, and the best economic advantage for all
   14   right?                                                 14   the parties that agree to the contracts, and you
   15      A. Correct.                                         15   need to follow the funds flow the way that it's
   16      Q. Now, those are all charges that we -- I          16   designed.
   17   know we were looking previously at the Universal       17         It was designed that services provided by
   18   Fund financial statement, not the GPLS fund            18   Think Finance were provided to the tribe that was
   19   statement. But am I right that in the GPLS             19   doing the lending, and we charged them for our
   20   structure, the expenses work the same way, that they   20   services for those particular items. They arranged
   21   end up getting reimbursed every month by the           21   an agreement with VPC to buy participations in their
   22   investment structure; in this case, GPLS?              22   loans, and they also agreed to get reimbursed on the
   23             MR. SCHEFF: Object to the form.              23   expenses.
   24             MR. SHELDON: Object to form.                 24   BY MR. ACKELSBERG:
   25      A. That's correct. Because there were               25      Q. Would --


                                                                                22 (Pages 85 to 88)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0484
                                               Linda Rogenski
                                               Page 89                                                     Page 91
    1      A. So you're skipping a whole step when you          1   accounts. We would do a wire setup, get approval
    2   say it's this and then it's this. It's like, no,        2   from them, and then we would release the wire. And
    3   the money needed to move in accordance with the way     3   it takes two people. The same person can't set it
    4   the deal was structured because it had valid            4   up and release it.
    5   business purposes.                                      5          In the case of VPC, we had access to set
    6      Q. Okay. And -- and what is the -- the               6   up wires on their accounts. We would set them up,
    7   business purpose, as far as you understand, for --      7   send them -- send them copies of the invoices, let
    8   and let's take -- let's take a TailWind marketing       8   them know the wires were ready, and they would
    9   charge to Plain Green. So the system is that the        9   actually release them.
   10   marketing charge is invoiced by TailWind to the        10       Q. All right. Thank you.
   11   tribe, to Plain Green, right?                          11          Now, going back to page 7 of the exhibit.
   12      A. Yes, sir.                                        12   There's reference to an entity we haven't talked
   13      Q. And then there's another invoice for the         13   about before, Think Finance SPV. And why don't you
   14   same amount, Plain Green back to GPLS, right?          14   explain what that is.
   15      A. That's correct.                                  15       A. I don't really recall what it was right
   16      Q. And it's the Think Finance finance               16   now. It's been too long.
   17   department that prepares both of those                 17       Q. Was there an entity within Think Finance
   18   simultaneously; am I right?                            18   that was actually purchasing shares in the GPLS
   19      A. As our role as an admin agent and back           19   fund, much like it was previously -- like Think was
   20   office.                                                20   purchasing in the Universal Fund?
   21      Q. So that's a "yes," right?                        21       A. Okay. I think that's correct.
   22      A. Yes.                                             22       Q. Okay. So -- so Think Finance SPV would
   23      Q. Okay. And so -- and on the same day that         23   have been another entity within -- within Think
   24   money goes -- would -- the -- the same day that the    24   Finance that was actually purchasing shares in GPLS?
   25   money -- well, so the money would -- the actual cash   25       A. In one of the GPLS entities, yes.


                                               Page 90                                                     Page 92
    1   flows connected to those -- they would -- they would    1      Q. Okay. And -- and then you also have the --
    2   actually be cash transfers connected to those double    2   on the left side, "TC Admin Services," or TCAS, I
    3   invoices, right?                                        3   think as it's known. And that performed the role
    4             MR. SCHEFF: Object to the form.               4   that it -- that was basically the administrator of
    5      A. That's correct.                                   5   GPLS pursuant to the contract between Victory Park
    6   BY MR. ACKELSBERG:                                      6   and Think Finance?
    7      Q. And so there -- there would be a -- there's       7      A. Correct.
    8   a reimbursement going from GPLS to the tribal           8      Q. Okay. And the structure that -- that was
    9   account, and a payment from the tribal account to       9   in place in -- in reality, not -- not in conception,
   10   TailWind?                                              10   but just in the way it actually was, that -- what
   11      A. That would be correct.                           11   TCAS did was, as in the Universal phase, it received
   12      Q. Okay. And all of that is managed by, I           12   the residual slice of the waterfall at the end of
   13   think -- I'm trying to remember who -- who Linda       13   the month, representing all the money that's left
   14   Callnin told us. But you tell us, who -- who would     14   over after the payments at the higher end of the
   15   handle -- so who -- who were the people that did the   15   waterfall were paid?
   16   invoicing?                                             16              MR. SHELDON: Object to form.
   17      A. Think Finance employees. So normally, it         17              MR. SCHEFF: Object to the form.
   18   would have been one of the -- either be one of the     18      A. So you're calling it a waterfall? I
   19   controllers, such as David Gentry, or one of the       19   haven't heard that term.
   20   accountants.                                           20   BY MR. ACKELSBERG:
   21      Q. And then who would do the actual fund            21      Q. Okay. That's all right. We don't need to
   22   transfers?                                             22   use that.
   23      A. So that was a variety of people. For             23      A. But it's the residual.
   24   this -- for the Plain Green tribe, initially it        24      Q. Yeah. Okay.
   25   was -- they had us set up to have access to their      25          And let's look at the -- the last page,


                                                                               23 (Pages 89 to 92)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0485
                                                Linda Rogenski
                                                Page 93                                                     Page 95
    1   page 8. So why don't you explain what this -- what      1   from the standpoint of the reporting that you're
    2   this tab is representing.                               2   doing to Plain Green, you -- that's not something
    3      A. This is -- this is Linda's view, me, okay,        3   that -- that you would report to them, that's --
    4   of how things kind of should work business-wise.        4   that's between them and Mr. Haynes, right?
    5   This isn't how they necessarily are expected to run     5      A. That's correct.
    6   their business, but this is just me looking at cash     6      Q. And -- and you're just trying to be helpful
    7   and trying to give the tribe an overview of my          7   and to -- to tell them: Don't assume that this
    8   thought process of how and where the money was          8   1 percent is really all just -- is cash that can be
    9   rolling through and from and to.                        9   spent. As a -- from a business standpoint, you have
   10          So in this case, I said if, in the case of      10   to take account for the liability that you also
   11   the prior diagram, funds were provided to Plain        11   have?
   12   Green tribe from Haynes Trust -- and that's the        12             MR. SCHEFF: Object to the form.
   13   example in this -- in this original one. So they --    13      A. That -- that was my -- that was my -- what
   14   they fund the loans of 2 million -- $2,000. GPL        14   I was trying to convey.
   15   comes in and buy -- GPLS comes in and buys the         15   BY MR. ACKELSBERG:
   16   participation for 99. So the Plain -- Plain Green      16      Q. And I -- I take some -- maybe I'm -- I'm
   17   tribe now, two days later, is out their $20 for that   17   reading too much into your answer, but did you have
   18   initial funding of those loans.                        18   some degree of frustration with the business sense
   19          If they get collections in -- the next          19   that -- that you were seeing from the Plain Green
   20   column is -- next section is a collection example.     20   side?
   21   If they get collections in of $2 million on the        21             MR. SCHEFF: Object to the form.
   22   principal, and they've got collection -- and they      22      A. No. I think that where I was at is that I
   23   have to give that principal back to GPLS for their     23   live in the weeds. Both -- Billi Anne was the one --
   24   participation that they're going to get their money    24   one of the people here, and I think Bobbi was new.
   25   back for. And then Plain Green ended -- ends up        25   So Billi Anne was trying to make sure Bobbi


                                                Page 94                                                     Page 96
    1   with $20 of principal returned.                         1   understood it. But this was me trying to give them
    2         Then the next line goes into the                  2   a little taste of the weeds so that they would
    3   collection. So if interest is collected on the loan     3   understand when we're sending them stuff, you know,
    4   of 3,000, GPLS Servicing gets their 99 percent, and     4   where our brains are coming from. Billi Anne
    5   Plain Green retains their 1 percent. So $30 of          5   obviously was, you know, a 50,000 view, and people
    6   that.                                                   6   that do the financials are in the weeds.
    7         So my thought process to them was to make         7   BY MR. ACKELSBERG:
    8   sure they were thinking about the fact that they had    8      Q. At this point in time, in 2012, was
    9   a loan outstanding to -- to Haynes Capital, and that    9   there -- do you recall, was there anyone at -- at
   10   realistically, they needed to look at -- I mean,       10   Plain Green who was doing financials for them?
   11   they needed to be looking at their business from a     11      A. I don't know who was doing their
   12   perspective of where are the funds going to come       12   financials. I -- I know they were preparing
   13   from for them to pay back their loan and what are      13   something, but I didn't ever see it. I provided to
   14   they ultimately going to have left over at the end     14   them their -- the program financial piece that we
   15   of the day. And that's what the bottom section is      15   had insight to, and they would incorporate that with
   16   trying to explain to them.                             16   their own financials.
   17      Q. Because -- and let me -- let me make sure I      17      Q. Did the other tribal structures -- and I'm
   18   understand what you're saying. So -- so the money      18   referring to Great Plains Lending and Mobiloans.
   19   that -- that reflects their 1 percent -- their         19   Did they work in a similar fashion?
   20   1 percent interest in the -- in the loans made, out    20              MR. SCHEFF: Object to the form.
   21   of that, they still have to somehow pay -- pay back    21      A. No, they did not.
   22   Haynes?                                                22   BY MR. ACKELSBERG:
   23      A. Right, they have a liability on their            23      Q. Okay. So let's start with Great Plains
   24   books.                                                 24   Lending, and tell me how that one differed.
   25      Q. Okay. And -- and you're not -- you're not --     25      A. Great Plains, I -- and I'm not going to


                                                                               24 (Pages 93 to 96)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0486
                                               Linda Rogenski
                                               Page 97                                                     Page 99
    1   remember all the specific details, but both Great      1      A. Yes. Their -- and their depo- -- I
    2   Plains Lending and Mobiloans had built into their      2   remember their deposit reserve sections were
    3   agreements a deposit reserve concept. And I can't      3   different in the calculations, but I don't remember
    4   tell you the specifics without going and looking at    4   why -- how or why they were different.
    5   the agreements.                                        5      Q. Okay. So -- so let me make sure I got this
    6      Q. Okay. And so if we were -- if -- if you          6   straight. With regard to Plain Green, the 1 percent
    7   had prepared a chart, the equivalent chart,            7   funding capital was coming from the money that they
    8   equivalent spreadsheet, a high level discussion and    8   got from Haynes, that Haynes got from Think Finance?
    9   a cash flow diagram for -- for Great Plains Lending    9      A. I would assume, yes. I mean, I don't know
   10   or Mobiloans, you would need to have taken account    10   what else Haynes had access to funds for or whether
   11   for the reserve requirement?                          11   he got money from other people than Think Finance,
   12      A. Yes.                                            12   cash fungibles. So -- the amounts we moved to them,
   13      Q. Okay. And -- and I assume that Mr. Haynes       13   they moved. So I would say yes.
   14   was not an intermediary for the -- the initial        14      Q. Right. So just -- so to be clear, I mean,
   15   funding capital on -- for the other two tribal        15   you had access to the Haynes account, as well, for
   16   entities?                                             16   Plain Green; am I right?
   17             MR. SHAPIRO: Object to form.                17      A. Yes.
   18             MR. SCHEFF: Object to the form.             18      Q. So -- so it was actually the Think Finance
   19      A. Not -- to my knowledge, he wasn't involved      19   finance staff that would move money, with regard to
   20   in any of it.                                         20   Plain Green, from a Think Finance account to a
   21   BY MR. ACKELSBERG:                                    21   Haynes account to a Plain Green account?
   22      Q. Do you know where the initial funding           22      A. As admin agent, yes.
   23   capital came for Great Plains Lending?                23      Q. With regard to Great Plains Lending and
   24      A. Part of the deposit reserve.                    24   Mobiloans, some portion of that 1 percent was
   25      Q. Okay. And what about the other part?            25   actually a transfer from GPLS to the respective


                                               Page 98                                                   Page 100
    1      A. I mean, that -- I don't know -- I don't          1   tribal entity?
    2   know where -- I don't know what or how they handle     2      A. As a deposit reserve.
    3   their funding. I just saw the piece that came from     3      Q. So that's "yes," right?
    4   the deposit reserve.                                   4      A. Well, I mean, it's -- was transferred as a
    5      Q. And -- and was the deposit reserve               5   deposit reserve. The overall intent of the deposit
    6   something that was managed by the Think Finance        6   reserve was due to the fact that GPLS had a right to
    7   staff, the Think Finance finance department?           7   stop buying participations at any point in time, and
    8             MR. SHELDON: Object to form.                 8   they would buy them two days out.
    9      A. We did analyses related to it.                   9         So the calculations were designed to
   10   BY MR. ACKELSBERG:                                    10   ensure that if the tribe had made loans, that they
   11      Q. And did the -- and did you also do fund         11   would have the money to buy -- to cover the
   12   transfers -- or were you involved in the fund         12   participations for the two days, and then they
   13   transfers in order to maintain that reserve           13   would -- they either stopped lending or find some
   14   requirement?                                          14   other source of participations if they needed -- if
   15      A. We would have been involved in the              15   hey wanted to do more loans.
   16   initiation of setting up wires related to that.       16         So it was by design to make sure that
   17      Q. Okay. Which would then have to be approved      17   everybody had their rights in place.
   18   by the tribe?                                         18      Q. We were -- the -- the exhibit that -- the
   19      A. Well, no. That would be -- the ones we          19   Plain Green exhibit we were looking at with the
   20   were involved in would have been approved by GPLS.    20   e-mail was from November 2012. At this point in
   21      Q. Oh, okay. So were the -- were the reserves      21   time, were you still reporting to Angela?
   22   being provided by GPLS?                               22      A. I don't know. Angela left somewhere in
   23      A. As part of the document, yes.                   23   there, and I -- I'm bad with dates.
   24      Q. Okay. So -- and this is true of both Great      24      Q. Okay. So when Angela left, who was your
   25   Plains Lending and Mobiloans?                         25   direct re- -- who did you report to?


                                                                            25 (Pages 97 to 100)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0487
                                               Linda Rogenski
                                              Page 101                                                   Page 103
    1      A. I reported to Chris Lutes for a very narrow       1   would have to review them and report back to
    2   period of time, and then they brought Chad Bradford     2   somebody about your reading of that and -- and the
    3   on. So I don't remember what the length of time was     3   cash flow systems that you -- that based on your
    4   there.                                                  4   reading, you would be putting in place?
    5      Q. And -- and Bradford was as chief accounting       5      A. Correct.
    6   officer?                                                6      Q. And then they would either tell you correct
    7      A. Correct.                                          7   or not correct, and you'd make the necessary
    8      Q. Okay. Now, how did you learn the -- the           8   adjustments?
    9   specific differences between -- for example, on --      9      A. Correct.
   10   we were just talking about the funding of new loans.   10      Q. But it required you to keep up-to-date on
   11   How did you learn about the different structure that   11   the contracts as they were amended from time to
   12   applied to Great Plains Lending and Mobiloans?         12   time?
   13      A. From reading the documents.                      13      A. Yes, once they were complete.
   14      Q. So you would actually read the -- the            14      Q. And how did the process work to let you
   15   contracts themselves, and -- and then come up with     15   know that the contracts were being amended?
   16   the -- the cash flow that met the contracts?           16      A. They would tell me they had a new contract.
   17      A. That's correct. I would come up with             17      Q. Who's "they"?
   18   the -- like, these diagrams. And then they would be    18      A. Either Angela or Chris.
   19   passed around, and people would say they agree,        19      Q. Okay. But after -- after Angela left, it
   20   don't agree. Go back and talk to the lawyers, make     20   would have been Chris?
   21   sure we were all on the same page. It's always a       21      A. It would have been Chad.
   22   negotiation.                                           22      Q. Okay. All right. I'm going to show you a
   23      Q. I see.                                           23   new document.
   24      A. And that's from past business experience.        24            MR. ACKELSBERG: Just a little bit of
   25   That's just the way it works.                          25   housekeeping. Are we -- should we shoot for 12:30


                                              Page 102                                                   Page 104
    1      Q. So --                                             1   again, or what's -- would people like a --
    2             MR. SHELDON: Ms. -- Ms. Rogenski, I           2             MR. SCHEFF: My guess is that they're
    3   just want to remind you that in any answer you          3   going to bring lunch in around 12:30.
    4   provide to Mr. Ackelsberg today, or any other lawyer    4             MR. ACKELSBERG: Okay. And can --
    5   today, don't reveal communications with lawyers.        5   just to take -- before I start another exhibit, do
    6   Okay?                                                   6   you -- does anyone need a break, or --
    7             THE WITNESS: Okay.                            7             MR. SCHEFF: I could use two minutes.
    8             MR. SHELDON: Thank you.                       8             MR. ACKELSBERG: Okay.
    9   BY MR. ACKELSBERG:                                      9             THE VIDEOGRAPHER: We are off the
   10      Q. So -- so the process, as I understand it,        10   record. The time is 11:28 a m.
   11   would be -- let me -- let -- strike that, and I'll     11             (Break taken, 11:28 a m. to 11:39 a m.)
   12   start again.                                           12             THE VIDEOGRAPHER: We are back on the
   13          The contracts with regard to the tribal         13   record. The time is 11:39 a m.
   14   products evolved over time; am I right?                14   BY MR. ACKELSBERG:
   15      A. Yes.                                             15      Q. Ms. Rogenski, before I show you this next
   16      Q. So there were occasional amendments to the       16   exhibit, I want to ask you about a prior answer you
   17   participation agreements, right?                       17   gave.
   18      A. Correct.                                         18             MR. ACKELSBERG: If counsel can refer
   19      Q. And similar amendments to the                    19   back on -- and scroll back to page 74 and 75. Let's
   20   administrative agency agreement?                       20   start with -- I've got to say, this technology is
   21      A. Correct.                                         21   amazing now.
   22      Q. And -- and the guarantee and security            22             MR. SCHEFF: So we're on 87 now?
   23   agreements?                                            23             MR. ACKELSBERG: I'm still from the
   24      A. Correct.                                         24   old school. I just --
   25      Q. And -- and whenever that happened, you           25             MR. SCHEFF: Seventy -- I'm sorry,


                                                                           26 (Pages 101 to 104)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0488
                                               Linda Rogenski
                                              Page 117                                                    Page 119
    1      Q. Okay. So this is a document -- do you             1   all the confidential documents until -- until the
    2   remember who prepared it?                               2   judge rules otherwise. That's -- I mean, that's
    3      A. It's -- it's been prepared by many people.        3   true of this document and any --
    4   I think you said earlier that Adam Ackerman was the     4             MR. SHELDON: I believe he was noting
    5   last author, so maybe Adam updated it last.             5   the difference between just a "confidential" stamp
    6      Q. And who is Adam?                                  6   and a "confidential, attorneys' eyes only" stamp.
    7      A. He was an accountant.                             7             MR. ACKELSBERG: I -- I don't know
    8      Q. Okay. So am -- am I right, this is a              8   what the difference means.
    9   document that was used within the finance department    9             MR. SHAPIRO: Is it -- is it your
   10   in its day-to-day operations?                          10   position, the documents marked confidential in these
   11      A. Correct.                                         11   depositions cannot be shared with anybody who's not
   12      Q. Okay. And it was used to -- to reflect the       12   a party to this case?
   13   duties of the -- of the finance department with        13             MR. ACKELSBERG: Well, it's our
   14   regard to cash transactions that might need to be      14   position that --
   15   done on a daily basis?                                 15             MR. SHAPIRO: Because that's our
   16             MR. SHELDON: Object to the form.             16   position.
   17          You can answer the question.                    17             MR. ACKELSBERG: Well, it's the
   18      A. This was -- this is the document that's          18   position that anyone within the confidentiality
   19   designed to -- of what information to gather and       19   agreement -- it's just governed by the -- the
   20   where to gather it from to put on a spread that        20   confidentiality protective order from June of last
   21   tracks all of the daily stuff for us then to           21   year -- or 2016. And if there are specific issues
   22   determine if the right balances are in the right       22   that you want to talk to us about -- I mean, that
   23   place.                                                 23   includes the -- the experts, the -- I mean, if
   24   BY MR. ACKELSBERG:                                     24   you're -- you're talking about outside the case?
   25      Q. Do you remember people within the finance        25             MR. SHAPIRO: Yes.


                                              Page 118                                                    Page 120
    1   department actually using this document to guide        1             MR. ACKELSBERG: Meaning the -- the
    2   their work over the course of a day?                    2   creditors' committee?
    3      A. Treasury would usually use this document to       3             MR. SHAPIRO: Yes.
    4   guide their work.                                       4             MR. ACKELSBERG: Okay. I don't know
    5      Q. Okay. All right. That's -- that's it on           5   what the agreement is between the creditors'
    6   that -- on that document.                               6   committee and Hunton & Williams, so I have -- I have
    7          I'm going to show you a document now that        7   not shared any documents that are marked
    8   was also used in the Callnin deposition and             8   confidential with the creditors' committee at this
    9   premarked as P-31. I'm sorry for the small print,       9   point in time, and -- and I don't -- I am aware that
   10   but just the way it was produced.                      10   there are some disputes about that, and so -- so at
   11      A. (Reviews document.)                              11   some point, I -- I assume I will be asked to share
   12          Okay.                                           12   some documents with the creditors' committee. If --
   13      Q. What is Exhibit P-31?                            13   if there are special rules that are attached to
   14      A. Appears to be an e-mail that started with        14   that, you need to let me know, because I don't --
   15   VPC asking Chris a question about control on bank      15   I'm not party to those discussions.
   16   accounts for the tribes.                               16             MR. SCHEFF: I think that what can be
   17      Q. And where --                                     17   done, and I -- I think -- because I don't have a
   18             MR. SHAPIRO: Just for the record,            18   protective order in front of me, so perhaps I'm
   19   this is marked -- this is GPL's production. This is    19   speaking out of -- I think there's a certain amount
   20   our production marked confidential, attorneys' eyes    20   of time --
   21   only. So under the protective order in this case, I    21             MR. ACKELSBERG: Yes.
   22   think we would restrict the movement of this           22             MR. SCHEFF: -- after the transcript
   23   document outside of this case to be shared with        23   is prepared that any party can designate testimony
   24   anybody else.                                          24   as being confidential and can't go anywhere. And
   25             MR. ACKELSBERG: Well, that's true of         25   so, obviously, Mr. Ackelsberg, until that time


                                                                           30 (Pages 117 to 120)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0489
                                                Linda Rogenski
                                               Page 121                                                   Page 123
    1   period passes, you're not sharing anything with         1   counsel for the creditors' committee as to what the
    2   anyone.                                                 2   agreements with Hunton have been as to the sharing
    3             MR. ACKELSBERG: Exactly.                      3   of documents. And so before you share any
    4             MR. SCHEFF: Thank you.                        4   documents, I would just ask you to confer with
    5             MR. ACKELSBERG: Dan, can we move on,          5   myself or confer with Hunton Williams to make sure
    6   or is there anything else you need to clarify on the    6   that everyone is on the same page.
    7   record?                                                 7             MR. ACKELSBERG: I think I've already
    8          I would say to -- to counsel that given          8   said that I -- that I would do that.
    9   that -- that there are these -- that there's this       9             MR. SHAPIRO: That's fine. Thank you.
   10   other -- this other proceeding that's going on, and    10   BY MR. ACKELSBERG:
   11   if -- you should talk to me if -- if you're            11      Q. So -- sorry, Ms. Rogenski, for the -- for
   12   concerned about -- I mean, I -- you know, I want to    12   the lawyer distractions, but let's go -- you know,
   13   make sure that I'm getting the right information       13   now it's back to you.
   14   from creditors' committee counsel. If there's -- if    14         So this started as an inquiry from Victory
   15   there's some disputes there, I certainly don't want    15   Park to Chris Lutes, right? Or --
   16   to do anything inconsistent with my obligations        16      A. That's what it appears to be.
   17   under -- under the confidential --                     17      Q. Okay. And then it -- it's an inquiry
   18             MR. SCHEFF: We understand that.              18   where -- where an investor is -- is asking for the
   19             MR. ACKELSBERG: Yeah.                        19   mechanics: How is it that Think Finance has actual
   20             MR. SHAPIRO: For the moment -- and we        20   control over the -- the tribal bank accounts, right?
   21   will be in touch with you on this. For the moment,     21   That's what. . .
   22   please don't share this outside of this case. And      22      A. That's what it appears to be asking.
   23   we'll be in touch with you on this document to let     23      Q. Okay. And so then Chris refers that to you
   24   you know whether that -- our position has changed on   24   for you to help them understand how that actually
   25   that or -- or not.                                     25   works?


                                               Page 122                                                   Page 124
    1             MR. ACKELSBERG: But with regard to            1      A. Yes.
    2   other documents, I can tell you that just -- there      2      Q. Okay. And as I understand, your answer is
    3   was a representation made to me by -- by counsel for    3   that the control that -- that Think Finance finance
    4   the creditors' committee that there is an               4   department has over the accounts titled in the name
    5   understanding between him and Hunton Williams           5   of the tribal entities is not through the account
    6   that -- that documents marked confidential in our       6   contract -- the account agreements themselves, but
    7   case could be shared.                                   7   rather, through some administrative -- separate
    8          Now, I have not -- I have not shared             8   administrative agreement that Think has with Wells
    9   anything at this point, but I -- I'm trying to          9   Fargo at this point in time?
   10   remember what -- what was said. There certainly was    10      A. Access to the administrative portal.
   11   nothing explained in terms of any difference between   11      Q. And what does that mean, "administrative
   12   "confidential" or "confidential, attorneys' eyes       12   portal"?
   13   only." And so since nothing has been exchanged, I      13      A. That when you do online banking with Wells
   14   would just ask you to clarify what --                  14   Fargo, you are required to use a product they call
   15             MR. SHAPIRO: That's fair.                    15   CEO, which is their client electronic something.
   16             MR. ACKELSBERG: Yeah.                        16   And that's where all of your accounts are housed and
   17             MR. SHAPIRO: So until we've had a            17   that's where you set any kind of limits, where you
   18   chance to do that, though, you won't share any of      18   put positive pay or you say who's authorized to --
   19   these documents?                                       19   to set up a wire or release a wire, all that -- all
   20             MR. ACKELSBERG: Yes, I -- I promise          20   that type of information, and to look at account
   21   that.                                                  21   balances in detail.
   22             MR. SHAPIRO: Okay.                           22      Q. And so the -- the criteria with regard to
   23             MR. SHELDON: And let me just state           23   access in -- in the various accounts that were
   24   for the record that I -- I think at least in some      24   administered through the CEO portal, that was
   25   instances, there's been some confusion between         25   determined by agreement between Think Finance and


                                                                           31 (Pages 121 to 124)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0490
                                               Linda Rogenski
                                              Page 125                                                    Page 127
    1   Wells Fargo?                                            1      A. Yes, they did.
    2            MR. SHELDON: Object to form.                   2      Q. And did they have -- so -- and was that
    3     A. Yes, I would say that was an agreement with        3   true for all three of the tribes?
    4   Think Finance -- it was Think Finance's CEO portal,     4      A. No. Only Plain Green had accounts at Wells
    5   yes.                                                    5   Fargo.
    6   BY MR. ACKELSBERG:                                      6      Q. Okay. And with regard to Plain Green, they
    7     Q. So we previously -- well, strike that.             7   had access. Did -- did the tribes themselves, as
    8         I'm going to show you one another                 8   far as you know, have the ability -- I'm sorry,
    9   document, and then I think it will be a good time to    9   we're just talking about Plain Green. Did Plain
   10   break for lunch.                                       10   Green have the ability, itself, to go into the
   11     A. Are we finished with this one, sir?               11   portal and wire money without Think Finance's
   12     Q. Yes. For the time being, yes.                     12   involvement?
   13            (Exhibit No. 158 marked.)                     13      A. Without looking back at the specifics on
   14            MR. SCHEFF: What number is this?              14   the -- the setup, I don't know the answer. It does
   15            MR. ACKELSBERG: 158.                          15   take two people, one to set up, one to release.
   16   BY MR. ACKELSBERG:                                     16      Q. Okay. But -- so --
   17     Q. We're looking at a bank statement from            17      A. Typically, we would set them up, and they
   18   Wells Fargo with regard to the Plain Green             18   would go in and release.
   19   collection account; am I right?                        19      Q. And when they release, would they be doing
   20     A. Correct.                                          20   that through the portal?
   21     Q. And this is from January of 2014?                 21      A. Yes.
   22     A. Yes.                                              22      Q. Okay. So it -- so in a typical wire
   23     Q. And the address that appears to be the            23   transfer, it would have required a setup on the
   24   mailing address for the account is the office of       24   Think Finance side, and then an actual release from
   25   Think Finance. Am I right?                             25   the Plain Green side?


                                              Page 126                                                    Page 128
    1      A. That's the address on the -- on the report.       1      A. That would be correct.
    2      Q. And is -- was that the procedure for              2      Q. Okay. All done through the Wells portal?
    3   monthly bank statements, that Wells would send --       3      A. That would be correct.
    4   we're talking about Plain Green at the moment --        4      Q. Okay. And how did the movement of money
    5   would send the bank statements to Think Finance?        5   work with regard to Great Plains Lending?
    6      A. I don't know if they mailed these or if we        6      A. It changed over time. For the most part,
    7   went online and printed them out.                       7   they handled most of the their wires on their own.
    8      Q. Okay. But they were -- what we're looking         8   We would do the setup, and -- or they would do the
    9   at here, TF-PA-454501, is an example of a bank          9   setup, and then they would release. Meaning, Great
   10   statement that -- during the period of time that       10   Plains sometimes set up their own wires and released
   11   Wells was the bank handling the Plain Green            11   them, and sometimes we set them up, and they release
   12   accounts, this is the way it was reported out by       12   them.
   13   Wells Fargo: Plain Green, LLC, collection account,     13      Q. So there were times when Great Plains would
   14   in care of -- well, with an address of the Think       14   release wires that Think Finance was not -- not
   15   Finance office?                                        15   playing a role?
   16      A. That's correct.                                  16      A. Yes.
   17      Q. And we're looking at the collection              17      Q. And did that include transfers to Great --
   18   account. Am I right that the funding account would     18   to GPLS?
   19   have been done the same way?                           19      A. I wouldn't know without looking at some of
   20      A. Without seeing it, but I would say yes,          20   the transactions, but I would say no.
   21   because they were all under the Think Finance CEO      21      Q. Okay. So what kinds of transactions could
   22   umbrella.                                              22   Great Plains Lending do out of their -- their
   23      Q. And the tribes did not have access to            23   accounts -- and we're talking about the funding and
   24   the -- to the CEO portal at -- at Wells Fargo, did     24   collection accounts, right?
   25   they?                                                  25      A. Yes.


                                                                           32 (Pages 125 to 128)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0491
                                               Linda Rogenski
                                              Page 129                                                    Page 131
    1      Q. Okay. So what was the extent of Great             1      Q. Were there situations where the Think
    2   Plains Lending's ability to move money in and out of    2   Finance finance people were waiting to get the
    3   the funding or collections account by themselves        3   attention of the tribe to release, and it took a
    4   without Think Finance?                                  4   while for that to happen?
    5      A. They were their accounts. They could move         5      A. Yes.
    6   anything they wanted to move.                           6      Q. Okay. How often did that happen?
    7      Q. Your previous answer said, though, that           7      A. I can't even give you a percentage. It was
    8   they wouldn't have -- they wouldn't have done           8   just occasionally.
    9   anything on their own with regard to transfers to       9      Q. Were there -- as between the three tribes,
   10   GPLS.                                                  10   were -- were there -- was there a tribe that was --
   11      A. Not to my knowledge, because we always           11   I'm not sure what word to use -- delinquent or -- or
   12   coordinated that with them. Gave them the amounts,     12   difficult for the -- for the Think Finance people in
   13   and they would confirm them and then do the wires.     13   terms of getting -- getting the proper release?
   14      Q. Okay. So you were involved in some fashion       14      A. I would say Plain Green, because they
   15   at least with regard -- "you," I mean the Think        15   had -- you know, they were in a remote location and
   16   Finance finance people -- were involved in any -- in   16   had weather issues and things at times.
   17   any wire transfer that involved GPLS?                  17      Q. So what would happen if -- let's say --
   18      A. Yes.                                             18   now, did you -- did you need -- let's say you want
   19      Q. What about with Mobiloans?                       19   to make -- it's Plain Green, and there's money
   20      A. Mobiloans, at different points in time, it       20   sitting in the collections account, and you want to
   21   was different. The ultimate, I think, ending           21   transfer the 99 percent to GPLS. Right? And that's
   22   position was that we would set up the wires, notify    22   at Citibank, right?
   23   them, and they would release them.                     23      A. Yes.
   24      Q. Okay. And you mentioned that the other two       24      Q. So were there -- so I want to be clear in
   25   tribal entities other than Plain Green did not --      25   what -- what kind of a situation we're talking


                                              Page 130                                                    Page 132
    1   their accounts were not in -- in Wells Fargo, right?    1   about. Would that include situations where you and
    2      A. Correct.                                          2   Think Finance, in its capacity as the administrative
    3      Q. Did -- well, did the banks that the other         3   agent for VPC, is trying to get Plain Green to
    4   tribes use have an administrative portal similar to     4   release a wire that you've set up for the transfer
    5   Wells' CEO function?                                    5   to GPLS for its 99 percent share? Would that be the
    6      A. I am -- I do not know.                            6   kind of context that -- that you're talking about
    7      Q. Okay. Because that was more on the                7   where there would be some -- some delay in getting a
    8   treasury side?                                          8   response back from Plain Green?
    9      A. No. Just because we had the -- we had the         9            MR. SHAPIRO: Object to form.
   10   CEO portal -- being Think Finance owned the CEO        10      A. That could happen.
   11   portal relationship with Wells Fargo, and we brought   11   BY MR. ACKELSBERG:
   12   the Plain Green tribes in under our umbrella for       12      Q. Okay. And so what was the procedure for --
   13   ease of administration. And the other two tribes       13   you know, in the situation where -- was there a way
   14   had their own banks, and I don't know how they had     14   that the wire could be released without the tribe
   15   their stuff set up. They added us to have access to    15   giving the okay?
   16   view and access to set up wires.                       16      A. I'm sure there were occasions where the
   17      Q. Okay.                                            17   wire was released prior to receiving okay from the
   18      A. "Us" meaning various people on the Think         18   tribe when the wire cutoff time was approaching or
   19   Finance team.                                          19   going to pass. Generally, if they couldn't release
   20      Q. What would -- were there ever a                  20   their wires, they would, in e-mail, tell us -- or in
   21   circumstance where -- that you know, where Think       21   phone call, tell us, "It's okay. Go ahead and
   22   Finance set up a wire, and -- and the tribal entity    22   release that for us. We can't get into the office."
   23   did not release?                                       23      Q. Okay. And -- and were there times you
   24      A. I can't remember a specific time. That's         24   couldn't even get the e-mail back, and that you just
   25   not to say it never happened.                          25   had to get -- had to get the wire to GPLS on your


                                                                           33 (Pages 129 to 132)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0492
                                                Linda Rogenski
                                               Page 133                                                    Page 135
    1   own?                                                     1      A. (Reviews document.)
    2      A. Well, typically, we were more concerned            2   BY MR. ACKELSBERG:
    3   with getting the wire to Intercept for funding the       3      Q. I like your sense of organization. I can
    4   loans that night than we were for --                     4   see it.
    5      Q. I see.                                             5          So let me ask, before -- before I ask you
    6      A. -- making the other payments. The most             6   specifically about Exhibit 164, Ms. Rogenski, part
    7   critical wire was to make sure that loans that were      7   of your responsibilities as -- in -- in the finance
    8   committed to were funded.                                8   department was to send periodic reports to Victory
    9      Q. And so what would happen in a situation            9   Park. Am I right?
   10   where you're not getting -- you're -- no one at         10      A. To GPLS, yeah. And part of Victory Park.
   11   Plain Green is going onto the Wells portal to -- to     11      Q. When you say "to GPLS," what do --
   12   release -- release the wire, right, and you're not      12      A. These were part of the -- a part of the
   13   getting any -- you're sending e-mails, you're not       13   compliance request from GPLS related to their
   14   getting a response? There was still a capacity          14   investments in the different tribes.
   15   through the portal to -- to release the wire without    15      Q. But there's no --
   16   them, wasn't there?                                     16      A. Or their participations in various tribes.
   17      A. In Plain Green's case, yes.                       17      Q. But when -- in order to comply with those
   18      Q. Okay.                                             18   reporting obligations to GPLS, you would send
   19      A. They had allowed that. They had us as             19   periodic reports to people who worked for Victory
   20   their backup.                                           20   Park Capital. Am I right?
   21      Q. Okay.                                             21      A. Right. Because GPLS is one of their
   22             MR. ACKELSBERG: I think this is a             22   entities.
   23   good place -- good time to break for lunch.             23      Q. Okay. And -- and am I right that there was
   24             THE VIDEOGRAPHER: We are off the              24   one set of reports that you would do on a weekly
   25   record. The time is 12:31 p.m.                          25   basis, and a different set of reports that you would


                                               Page 134                                                    Page 136
    1             (Break taken, 12:31 p m. to 1:11 p m.)         1   do on a monthly basis?
    2             (Exhibit No. 162 marked.)                      2       A. That's correct.
    3             THE VIDEOGRAPHER: We are back on               3       Q. And are we looking now at 164 --
    4   record. The time is 1:11 p.m.                            4   Exhibit 164 as an example of the weekly reporting
    5             MR. ACKELSBERG: All right. While we            5   protocol that you had as part of your responsibility
    6   were off the record, we identified an exhibit, and       6   with regard to the -- the weekly reports that you
    7   then discovered that the -- the paginations of the --    7   sent to Victory Park?
    8   and Bates number are not in order, so we're going to     8       A. So --
    9   try to rectify that and come back to Exhibit 162         9             MR. SHAPIRO: Objection. You're
   10   later on.                                               10   mischaracterizing the testimony.
   11          All right. I'm going to. . .                     11   BY MR. ACKELSBERG:
   12             (Exhibit No. 164 marked.)                     12       Q. Okay. Well, why don't you tell us -- and
   13             MR. SHAPIRO: Is this 163?                     13   I'll withdraw the question.
   14             MR. ACKELSBERG: This is 164. I'm              14          Why don't you tell us what we're looking
   15   sorry. I put that on the exhibit, but I didn't -- I     15   at here in -- in Exhibit 164.
   16   didn't say that out loud. I apologize.                  16       A. Part of the compliance for GPLS was for
   17          So what I'm -- what I'm doing is, as I've        17   them to be able to look at the different -- all
   18   done in previous depositions, a lot of these --         18   these -- all these different slides are telling
   19   these basically were pre-numbered, and I'm trying --    19   different stories on different aspects. So the
   20   and I'm making some decisions on the fly to forget      20   number of loans, the application, the new
   21   about documents I was going to use. So -- so            21   applications, the former applications, the first
   22   forgive the lack of -- there are going to be some       22   paid default rates. There's all kinds of
   23   spaces here the rest of the day. So we're now           23   information in here. And it was for their financial
   24   looking at an exhibit that I've identified as           24   analyst to -- GPLS's financial analyst to look at
   25   Plaintiff's Exhibit 164.                                25   and make sure that the investment was in target with


                                                                            34 (Pages 133 to 136)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0493
                                               Linda Rogenski
                                             Page 237                                                    Page 239
    1       Q. And what's his job at -- what was his job       1   identified as Plaintiff's Exhibit 176. Now, before
    2   at Think Finance?                                      2   I ask you a question, do you recall, in addition to
    3       A. Compliance.                                     3   McGladrey doing some review -- or -- well, actually,
    4       Q. What did that involve?                          4   let me -- let me back up and ask you another
    5       A. One, kind of ensuring a lot of our SOX          5   question about McGladrey.
    6   controls were in place and making sure that we         6          Do you know if McGladrey ever completed
    7   were -- that -- that the -- that everyone, the --      7   their audit of Plain Green?
    8   the tribes, our direct lending, all of those items     8      A. I wouldn't know.
    9   were in compliance with the various state rules and    9      Q. Did you ever see any evidence of a
   10   regulations.                                          10   completed audit of Plain Green?
   11       Q. Okay. All right. Now, I want to refer you      11      A. They weren't ever required to provide that
   12   to another exhibit. Let me -- let me jump to --       12   to us, so I've never seen it.
   13   well. . . All right. I'm going to show you a          13      Q. So you don't know one way or the other
   14   document that we've labelled as Plaintiff's           14   whether they finished their audit?
   15   Exhibit 175.                                          15      A. No, I do not.
   16              MR. SHELDON: Irv, it looks like this       16      Q. Okay. In addition to getting requests from
   17   chain is cut off at the top, it's the end of some     17   McGladrey about -- about information that they
   18   kind of signature block or warning. But just one      18   couldn't get directly from Plain Green, do you
   19   hanging line at the top.                              19   remember also getting requests for information from
   20              MR. SCHEFF: Every page is the same.        20   Charles River Associates?
   21              MR. SHAPIRO: These were collated.          21      A. Well, yes, because it's right here in front
   22              MR. ACKELSBERG: Okay. They're              22   of me.
   23   collated. Why don't you give them back to me, and     23      Q. Well -- okay.
   24   I'll -- yeah, this is a -- this is a mistake. I'm     24      A. I don't -- I don't recall it, but looking
   25   going to -- I'm going to jump exhibits, and -- and    25   at this, I -- I -- it looks like I provided


                                             Page 238                                                    Page 240
    1   we'll come back to 175.                                1   something to them.
    2          Let's look at 176, and we'll come back to       2      Q. Okay. And do you remember what the role
    3   175.                                                   3   was -- what role Charles River Associates was
    4             (Exhibit No. 176 marked.)                    4   playing?
    5   BY MR. ACKELSBERG:                                     5      A. I believe that they were brought in to try
    6      Q. Let me -- let me look at that one too. Is        6   to help them because of some -- some turnover that
    7   that -- are they all the same?                         7   they had --
    8      A. No.                                              8      Q. "Them" being the tribes?
    9      Q. Let me -- let me take a look at that.            9      A. The tribe had some turnover in employees.
   10   Okay. These are two different --                      10   They brought Charles River in to bring some
   11             MR. SHAPIRO: Yeah, these are -- the         11   temporary people in and help them get their books
   12   Bates numbers don't --                                12   and records caught up and organized.
   13             MR. ACKELSBERG: Yeah, I -- I                13      Q. And -- and in looking at this, do you
   14   understand. I'm trying to -- I'm trying to figure     14   remember providing Charles River some -- some backup
   15   that out.                                             15   for information that they were trying to get with
   16             MR. SHAPIRO: Yeah, yeah.                    16   regard to Plain Green?
   17             MR. ACKELSBERG: All right. Take off         17      A. That's clearly what is stated here, that I
   18   the last two pages. Just -- it's just -- the          18   provided financials and some bank statement
   19   exhibit will be the -- just the first two pages.      19   information.
   20             MR. SHAPIRO: Bates 535853 and 535854;       20      Q. Well, what you're sending them are bank
   21   is that right?                                        21   statements, right?
   22             MR. ACKELSBERG: 535853 and 54, yes.         22      A. Yes.
   23   BY MR. ACKELSBERG:                                    23      Q. Okay. So can we take it from -- from this
   24      Q. All right. Sorry for the hiccup here.           24   e-mail that -- that Think -- that Plain Green didn't
   25          So we're looking at a two-page exhibit         25   have bank statements?



                                                                          60 (Pages 237 to 240)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0494
                                                Linda Rogenski
                                              Page 241                                                    Page 243
    1             MR. SHELDON: Object to form.                  1   Billi Anne was still there at this time. I'm not
    2      A. If I remember correctly, as I said, they          2   sure. But I know they had several people that had
    3   were really short-staffed, and since we had access      3   access to that portal. I just think that they were
    4   to their bank accounts to pull the statements down,     4   so short-staffed, that they asked us to pitch in and
    5   they asked if we could help them.                       5   help. They were approving wires. They had access
    6   BY MR. ACKELSBERG:                                      6   to the portal.
    7      Q. With regard to the paper statements from          7   BY MR. ACKELSBERG:
    8   Wells Fargo, though, we've already established that     8      Q. And what about to the -- the invoice
    9   those were mailed to -- to Think Finance; am I          9   support for the December '12 P&Ls, how -- so the
   10   right?                                                 10   invoices that were prepared every month for the
   11             MR. SHELDON: Object to form;                 11   tribes, so, for example, the -- the TailWind charges
   12   mischaracterizes prior testimony.                      12   and the TCDS charges, those were invoices that
   13   BY MR. ACKELSBERG:                                     13   actually were prepared by -- by Think Finance,
   14      Q. Am I right that with regard -- certainly         14   right?
   15   with regard to the funding and the collections         15             MR. SCHEFF: Object to the form.
   16   account?                                               16         You can answer the question.
   17      A. I think my comment earlier -- maybe I need       17      A. Correct.
   18   to correct it. But I wasn't sure if they sent paper    18   BY MR. ACKELSBERG:
   19   forms out or if we just pulled them down from the --   19      Q. I mean, Think Finance would prepare the
   20      Q. Oh, that's right.                                20   invoice for Plain Green to TailWind, and -- and also
   21      A. -- from the CEO.                                 21   the reimbursement invoice from GPLS to -- to Plain
   22      Q. That's right. So -- so --                        22   Green, right?
   23      A. But they were under our umbrella. That's         23      A. As admin agent, yes.
   24   why the address was there.                             24      Q. Okay. And were those invoices sent to the
   25      Q. Okay. So based on what you testified to          25   tribes?


                                              Page 242                                                    Page 244
    1   this morning, I take it that Plain Green probably       1      A. Yes, they were.
    2   had the capacity -- that there was a way -- if          2      Q. Okay. In what form?
    3   someone knew how to work the -- the CEO portal,         3      A. E-mail, PDF.
    4   there was a way for someone there to pull those bank    4      Q. Okay. Do you have any idea what the tribe
    5   statements; am I right?                                 5   did with those during this period of time when you
    6            MR. SCHEFF: Object to the form.                6   were sending them every month?
    7   BY MR. ACKELSBERG:                                      7      A. No, I do not.
    8      Q. There should have been -- that should have        8      Q. Okay. Do you know, at this point in time,
    9   been accessible to Plain Green, right?                  9   whether there was anyone at tribal level who had any
   10            MR. SCHEFF: Object to the form.               10   understanding of the P&Ls and the invoicing and --
   11      A. It -- it was accessible. I'm saying that         11   and how, basically, the program worked?
   12   they asked if we could help.                           12             MR. SHELDON: Object to form.
   13   BY MR. ACKELSBERG:                                     13      A. I believe they did.
   14      Q. And -- and do you interpret this meaning         14   BY MR. ACKELSBERG:
   15   that there was nobody on site at that point in time    15      Q. And -- and who would have been those
   16   that knew how to do that at the tribal level?          16   people?
   17            MR. SCHEFF: Object to the form. It's          17      A. I believe it would have been probably some
   18   not been the testimony.                                18   of the -- the tribal council members.
   19   BY MR. ACKELSBERG:                                     19      Q. Can you think of anyone by name who -- who
   20      Q. Isn't that what it -- what it suggests           20   knew?
   21   here?                                                  21      A. I'm bad with names. And they all had
   22            MR. SCHEFF: Object to the form.               22   really strange names. So, no.
   23         Go ahead.                                        23      Q. Okay. So you think that some people on the
   24      A. I'm not suggesting that there wasn't anyone      24   tribal council knew how the P&Ls and the invoicing
   25   there that knew how to do it, because -- I believe     25   worked, but you're not sure -- you can't give us a


                                                                           61 (Pages 241 to 244)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0495
                                               Linda Rogenski
                                              Page 245                                                    Page 247
    1   name of -- of who they might be?                        1   99 percent of the -- the bad debt out of GPLS, what
    2             MR. SHELDON: Object to form.                  2   happened to the other 1 percent of bad debt?
    3      A. I mean, I can't remember their names.             3      A. So that would have stayed with the tribe if
    4   There were so many of them.                             4   it wasn't being bought back. I think that that's
    5   BY MR. ACKELSBERG:                                      5   what you're seeing on the income statement on that
    6      Q. Okay. And -- and is it your testimony that        6   second line for loan losses.
    7   many of them knew the details of how the -- how --      7      Q. So --
    8   how the P&Ls with regard to the Plain Green product     8      A. Revenue and loan loss, the 1 percent.
    9   worked?                                                 9      Q. Okay. And -- and you're aware that all of
   10      A. My understanding is that the tribal              10   the -- the bad debt was sold to a company called
   11   council, all those members knew how the program        11   National Credit Adjusters, right?
   12   worked.                                                12             MR. SHELDON: Object to form.
   13      Q. Well, they knew how much money was coming        13      A. I've heard that name before. I don't know
   14   in every month, right?                                 14   that it was all sold to them, because I wasn't
   15      A. They got copies of the financials, and           15   involved in those contracts.
   16   they -- I mean, they had them for their -- for their   16   BY MR. ACKELSBERG:
   17   board meetings, or -- well, they didn't call them      17      Q. And is it your understanding that what
   18   board meetings, but their tribal council meetings.     18   National Credit Adjusters purchased, or whoever that
   19      Q. So all of the tribal -- all of those tribal      19   debt buyer was, that they were only purchasing
   20   council members would have known that -- that the      20   99 percent of -- of the bad -- of the value of the
   21   tribe didn't have to pay any of the expenses, that     21   bad debt?
   22   the expenses were all essentially paid by the GPLS     22             MR. DAUGHERTY: Object to form.
   23   program. They would have -- they would have known      23      A. So my understanding of it is that the loan
   24   that, correct?                                         24   can't be bifurcated, and then 99 percent and
   25             MR. SCHEFF: Object to the form.              25   1 percent. So loans are sold. The money --


                                              Page 246                                                    Page 248
    1             MR. SHELDON: Object to form.                  1   BY MR. ACKELSBERG:
    2     A. I would -- yes.                                    2      Q. Sold by who?
    3   BY MR. ACKELSBERG:                                      3      A. The loans are sold by the tribe. They sign
    4     Q. And they would have known that they -- they        4   off on the agreement and say, "We want to sell these
    5   have no risk for bad loans because Think Finance        5   loans." They agree to the list of loans that are
    6   was -- was buying out the bad loans, the more than      6   being sold. They have the contract. It's sold.
    7   60 day delinquents, pursuant to their guarantee to      7   They receive the funds from the -- from the -- I
    8   GPLS?                                                   8   guess National Credit Service, whoever. They
    9             MR. SCHEFF: Object to the form.               9   receive the funds. And then the -- we do the
   10   BY MR. ACKELSBERG:                                     10   accounting for the funds and provide the 99 percent
   11     Q. The tribe would have known that, right?           11   back through the chain of the entities to GPLS.
   12             MR. SCHEFF: Object to the form.              12      Q. All right. I'm going to --
   13     A. I don't know if the tribe knew that,              13      A. And the tribe gets to keep their 1 percent
   14   because, again, I think that was the relationship      14   of the debt sales.
   15   between Think Finance and GPLS. That was their         15      Q. All right. Well, why don't I -- why don't
   16   agreement, as we -- I know I said earlier, I           16   I show you a document that I was going to show you
   17   didn't -- I wasn't sure. But based on these e-mails    17   before. I think I'll show you now. Let me show you
   18   and the support you've provided me, the tribe was      18   another document first, and I'm going to go back to
   19   not having their bad debts bought back. So they --     19   the debt sales. But this -- this one, I'm going to
   20   we were not buying -- Think Finance was not buying     20   mark as Plaintiff's Exhibit 177.
   21   bad loans from GPL -- from Plain Green. They were      21            (Exhibit No. 177 marked.)
   22   only buying 99 percent of the bad participations       22      A. (Reviews document.)
   23   that GPLS had purchased.                               23   BY MR. ACKELSBERG:
   24   BY MR. ACKELSBERG:                                     24      Q. So you're looking at Plaintiff's
   25     Q. And when Think Finance bought the                 25   Exhibit 177?


                                                                           62 (Pages 245 to 248)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0496
                                                   Mark Wildstein
                                                   Page 1                                                       Page 3
           IN THE UNITED STATES DISTRICT COURT                  1   APPEARANCES (continued)
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA               2
                                                                      KATTEN, MUCHIN, ROSENMAN LLP
                   - - -                                        3     BY: DANIEL SHAPIRO, ESQUIRE
        COMMONWEALTH OF :                                             BY: ALEXANDRA McNICHOLAS, ESQUIRE
        PENNSYLVANIA           :                                4     525 W Monroe Street
           Plaintiff :                                                Chicago, Illinois 60661-3693
                     :                                          5     Phone: (312) 902-5622
                                                                      Representing Victory Park
           VS.         : CIVIL ACTION NUMBER                    6     daniel shapiro@kattenlaw com
                     : 2:14-CV-07139                            7
        THINK FINANCE, INC., :                                  8     EVERSHEDS SUTHERLAND LLP
        ET AL.,          :                                            BY: MATT GATEWOOD, ESQUIRE
                                                                9     700 Sixth Street NW, Suite 700
           Defendants :                                               Washington, DC 20001-3980
                   - - -                                    10        Phone: (202) 383-0100
                FEBRUARY 13, 2018                                     MattGatewood@eversheds-sutherland com
                   - - -                                    11        Representing Think Finance
                                                            12
                                                            13        VAN NESS FELDMAN
              Videotaped deposition of MARK                           BY: PATRICK DAUGHERTY, ESQUIRE
        WILDSTEIN, was taken pursuant to notice at The      14        1050 Thomas Jefferson St , NW
        Pyramid Club, 1735 Market Street,                             Washington, DC 20007-3877
        Philadelphia, Pennsylvania, beginning at or         15        Phone: (202) 298-1800
                                                                      Representing National Credit
        about 9:25 a.m. before Jeannine Cancelliere,        16        Adjusters LLC
        Court Reporter and Notary Public and John                     pod@vnf com
        Vaders, Videotape Operator, there being             17
        present.                                            18
                                                                      MONTGOMERY McCRACKEN
                                                            19        BY: RICHARD L SCHEFF, ESQUIRE
                                                                      123 South Broad Street
                                                            20        Philadelphia, Pennsylvania 19109
                                                                      Phone: (215) 772-7228
              KAPLAN, LEAMAN AND WOLFE                      21        Representing The Witness,
                                                                      Mark Wildstein
            Registered Professional Reporters               22        rscheff@mmwr com
            230 S. Broad Street, Suite 1303                 23
            Philadelphia, Pennsylvania 19102                24


                                                   Page 2                                                       Page 4
    1   APPEARANCES:                                         1                ---
    2
           LANGER, GROGAN & DIVER, P C                       2               INDEX
    3      BY: IRV ACKELSBERG, ESQUIRE                       3                ---
           BY: JOHN J GROGAN, ESQUIRE
    4      1717 Arch Street, Suite 4130                      4        MARK WILDSTEIN                     PAGE
           Philadelphia, Pennsylvania 19103                  5        BY MR. ACKELSBERG                    6
    5      Phone: (215) 320-5701
           Representing the Plaintiff                        6
    6      iackelsberg@langergrogan com
    7
                                                             7                ---
    8      ATTORNEY GENERAL'S OFFICE                         8               EXHIBITS
           BY: SAVERIO MIRARCHI, ESQUIRE
    9      1600 Arch Street, 3rd Floor
                                                             9                ---
           Philadelphia, Pennsylvania 19103                 10        EXHIBIT NO. DESCRIPTION             PAGE
   10      Phone: (215) 560-2445
   11      smirarchi@attorneygeneral gov                    11         P-1 Private Placement Memo      17
   12                                                       12         P-2      Amended Memo          39
   13      KIRKLAND & ELLIS LLP
           BY: PENINA MOISA, ESQUIRE                        13         P-3      Documents         83
   14      601 Lexington Avenue                             14         P-4      Documents         93
           New York, New York 10022
   15      Phone: (212) 390-4558                            15         P-5     SEC Documents         99
           Representing Victory Park and GPLS               16         P-6     SEC Documents         99
   16      Defendants
           penina moisa@kirkland com                        17         P-7      E-mails         102
   17
   18      MONTGOMERY McCRACKEN
                                                            18         P-8      Documents         107
           BY: JONATHAN P BOUGHRUM, ESQUIRE                 19         P-9 Cease and Desist Document 110
   19      123 South Broad Street
           Philadelphia, Pennsylvania 19109
                                                            20         P-10     E-mails         115
   20      Phone: (215) 772-7228                            21         P-11     E-mails         123
           Representing Ken Rees
   21      jboughrum@mmwr com                               22         P-12   Investor Fundings     128
   22                                                       23         P-13   List of Investors   131
   23
   24                                                       24         P-13-A      Memo           141


                                                                                         1 (Pages 1 to 4)
                                                WWW.KLWREPORTERS.COM
UNSEALED
                                                    App. 0497
                                           Mark Wildstein
                                            Page 5                                                 Page 7
    1              ---                                    1   A. My brother is Wildstein and I'm
    2            EXHIBITS                                 2   Wildstein. So take your choice, either.
    3              ---                                    3   Q. It's a pleasure Mr. Wildstein. My name
    4      EXHIBIT NO. DESCRIPTION            PAGE        4   is Irv Ackelsberg. This is John Grogan and
    5       P-14     E-mails          140                 5   Sam Mirarchi. We're representing the
    6       P-15     E-mail          147                  6   Pennsylvania Attorney General, Judge Shapiro,
    7       P-16     E-mail          149                  7   in an action against a company named Think
    8       P-17 Pay Day vs. Installment 152              8   Finance, its former CEO, Ken Rees, and a hedge
    9             Loan Document                           9   fund named Victory Park Capital.
   10       P-18     E-mails          158                10              Are those names you're
   11       P-19   Financial Statement    167            11   familiar with?
   12       P-20    Loan Agreement        172            12   A. Ken Rees I am; Victory Park, I've heard
   13       P-21     Document           177              13   the name. I've never had any contact.
   14       P-22     E-mail          179                 14   Q. And Think Finance?
   15                                                    15   A. Yes.
   16                                                    16   Q. You're here pursuant to a subpoena,
   17                                                    17   correct?
   18                                                    18   A. Yes, I am.
   19                                                    19   Q. And prior to receiving the subpoena,
   20                                                    20   were you aware about the existence of this
   21                                                    21   lawsuit?
   22                                                    22   A. No, I was not.
   23                                                    23   Q. After you were served with the subpoena,
   24                                                    24   did you inform yourself, in any way, about the


                                            Page 6                                                 Page 8
    1             VIDEOTAPE OPERATOR: We're now           1   lawsuit?
    2   on the record. My name is Jonathan Vaders.        2   A. Inform myself?
    3   I'm the videographer retained by On the           3   Q. Well, what did you do after you got the
    4   Record. This is a video deposition for the        4   subpoena?
    5   Pennsylvania Eastern District Court. Today's      5   A. I called my brother who is involved with
    6   date is February 13th, 2018. The video time       6   -- was involved with First Bank of Delaware.
    7   is 9:29 a m.                                      7   Q. What's his name?
    8             This deposition is being held at        8   A. Harris Wildstein, Stein.
    9   1735 Market Street in the matter of               9   Q. And then what?
   10   Commonwealth of Pennsylvania versus Think        10   A. He suggested that I call Harry Madonna.
   11   Finance. The deponent is Mark Wildstein. All     11   Q. Who is Harry Madonna?
   12   counsel will be noted on the stenographic        12   A. Harry was the chairman of First Bank of
   13   record. The court reporter is Jeannine           13   Delaware.
   14   Cancelliere and will now swear in the witness.   14   Q. Did you do that?
   15                - - -                               15   A. I did. Harry asked me to send him the
   16             MARK WILDSTEIN, after having           16   subpoena. He took a look at it and then
   17   been first duly sworn, was examined and          17   suggested that I call Richard Scheff.
   18   testified as follows:                            18   Q. The subpoena also directed you to
   19                - - -                               19   produce some documents; isn't that correct?
   20               EXAMINATION                          20   A. Yes.
   21                - - -                               21   Q. And you went over that list of
   22   BY MR. ACKELSBERG:                               22   documents?
   23   Q. Good morning, is it Wildstein or              23   A. Yes.
   24   Wildstein?                                       24   Q. What did you -- and you gave some


                                                                              2 (Pages 5 to 8)
                                     WWW.KLWREPORTERS.COM
UNSEALED
                                             App. 0498
                                              Mark Wildstein
                                               Page 9                                               Page 11
    1      documents to your attorney to get to us,          1   answer if, in fact, that's truthful. The
    2      correct?                                          2   point here is just to be truthful.
    3      A. The only documentation I had -- I had no       3   A. Okay, I understand.
    4      physical documents of any kind. I went            4   Q. If you don't understand the question,
    5      through my old e-mails and was surprised to       5   you can ask me to clarify?
    6      find a bunch of e-mails related to Universal      6   A. I understand.
    7      Finance.                                          7   Q. Your lawyer may object to a question,
    8      Q. And everything you could find, you gave        8   the other lawyers may say something too. But
    9      to Mr. Scheff for production to us?               9   even if there is an objection, after the
   10      A. Yes.                                          10   objection is over, unless your lawyer directs
   11      Q. Thank you. Before we get into the             11   you not to answer it, you still have to answer
   12      substance of the deposition, I want to just      12   the question. Okay?
   13      ask you a few standard preliminary questions.    13   A. I understand, yes.
   14      First of all, have you ever been deposed         14   Q. We will take breaks, and if you need
   15      before?                                          15   one, just ask. But you'll need to answer any
   16      A. No, I have not.                               16   pending question before we take the break.
   17      Q. Let me just, I assume your lawyer             17   Okay?
   18      explained to you some of this, but I need to     18   A. Yes.
   19      kind of go through it just to confirm on the     19   Q. Lastly, is there any reason, for
   20      record that you understand what we're doing      20   example, illness, hearing disorder,
   21      here today.                                      21   medication, lack of sleep, anything like that
   22                 I'm going to be asking you            22   which would interfere with your ability to
   23      questions requesting an answer. Everything       23   give truthful testimony here today?
   24      that's said, my question, your answer, will be   24   A. No, there is not.

                                              Page 10                                               Page 12
    1      transcribed by the court reporter, who after      1   Q. Let me just do like just a little bit of
    2      all of this is over will prepare a written        2   background. How old are you?
    3      transcript of what was said by you, by me, by     3   A. 67.
    4      the other lawyers in the room. Everything         4   Q. We're the identical age. Are you
    5      that's said is put on this transcript. Do you     5   employed?
    6      understand that?                                  6   A. Self employed.
    7      A. Yes, I do.                                     7   Q. In what field?
    8      Q. And that transcript could conceivably be       8   A. Real estate.
    9      used by a party in this case, do you              9   Q. Has that always been your employment?
   10      understand that?                                 10   A. You don't want my whole history, do you?
   11      A. Yes.                                          11   Q. No, not really, the last 10, 20 years.
   12      Q. And you're under oath as if we were           12   A. It has always been real estate.
   13      sitting in a court of law, do you understand     13   Q. Where did you grow up?
   14      that too?                                        14   A. Cheltenham Township.
   15      A. Yes.                                          15   Q. Did you go to Cheltenham High?
   16      Q. Now because the transcript, as opposed        16   A. I did. Were you in my class?
   17      to the video, is the official record of your     17   Q. I was not. A lot of famous people went
   18      testimony, you have to answer the questions      18   to Cheltenham High.
   19      verbally. Nods or shrugs won't work, even        19   A. Yeah.
   20      though they'll come up on the video. You need    20   Q. Did you go to college?
   21      to answer with words. Okay?                      21   A. Yes, I did.
   22      A. Yes.                                          22   Q. Where?
   23      Q. If you don't know the answer, then            23   A. Penn State.
   24      that's fine. I don't know is a perfectly fine    24   Q. Do you have any graduate degrees?


                                                                              3 (Pages 9 to 12)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0499
                                              Mark Wildstein
                                              Page 13                                               Page 15
    1      A. No, I do not.                                  1   the fund that you were the sole member of
    2      Q. When you say you're in real estate, is         2   would buy participation interests in the loans
    3      that both -- is that residential, commercial,     3   made by that business.
    4      both?                                             4   A. That's correct.
    5      A. Brokerage and then investment in               5              MR. SCHEFF: Object to the
    6      residential and commercial/industrial.            6   form. You can answer the question.
    7      Q. You were served at 1429 Spring Mill Road       7   BY MR. ACKELSBERG:
    8      in Gladwyne, correct?                             8   Q. How did a real estate agent get involved
    9      A. That's correct.                                9   in the online loan business?
   10      Q. Is that your residence?                       10   A. My brother is on the board of the bank.
   11      A. Yes, it is.                                   11   Q. And that's s Harris?
   12      Q. Do you own that house?                        12   A. That's Harris. I had a relationship
   13      A. Yes, I do.                                    13   with the bank.
   14      Q. Who lives there with you?                     14   Q. In what way?
   15      A. Just me.                                      15   A. Lending and advisory, certain advisory
   16      Q. We're going to be using -- I referenced       16   things. And they asked me if I would like to
   17      in the beginning the defendant company being     17   participate in this as a trusted person who
   18      named Think Finance. I believe when you were     18   they knew, and that's how it came about.
   19      involved, they were called Think Cash, right?    19   Q. When you say -- first of all you
   20      A. I believe so, yes.                            20   mentioned that you had relationship with
   21      Q. Just so that you know, when I say Think       21   lending, were you lending money to the bank or
   22      Finance, it's the company that you knew as       22   was the bank lending money to you?
   23      Think Cash.                                      23   A. No, I was borrowing money from the bank.
   24      A. I understand.                                 24              MR. SCHEFF: You have to wait

                                              Page 14                                               Page 16
    1      Q. You're aware, are you not, that Think          1   until he finishes his question and then
    2      Finance and First Bank of Delaware were at one    2   provide the answer.
    3      time jointly involved in an online loan           3   BY MR. ACKELSBERG:
    4      business?                                         4   Q. And you said there was some consulting,
    5                 MR. SCHEFF: Objection to the           5   as well?
    6      form. You can answer the question.                6   A. I offered and occasionally helped with
    7                 THE WITNESS: Yes.                      7   real estate questions.
    8      BY MR. ACKELSBERG:                                8   Q. Now when you say they asked you to get
    9      Q. And you owned an investment fund called        9   involved in this, who is they? Was it Harris?
   10      Universal Finance II; is that correct?           10   A. I believe it was Harris, yes.
   11      A. I didn't own it, I was the sole member.       11   Q. Do you remember what he said?
   12      Q. Sole member, okay. And that investment        12   A. No, not exactly.
   13      fund that you were the sole member of, during    13   Q. Are we talking about 2008, 2009 or are
   14      the period 2009 to 2010, purchased,              14   we talking earlier?
   15      participation interests in loans made by that    15   A. I'm not sure exactly, but 2007, I
   16      business between Think Finance and First Bank    16   believe.
   17      of Delaware, correct?                            17   Q. Now there was -- this investment fund
   18                 MR. SCHEFF: Object to the             18   that you were the sole member of, Universal
   19      form. You can answer the question.               19   Finance II, there was an earlier Universal
   20                 THE WITNESS: The dates, I             20   fund, correct?
   21      think by 2010 we were no longer involved, but    21   A. Yes, there was.
   22      yes.                                             22   Q. And that also had to do with First Bank
   23      BY MR. ACKELSBERG:                               23   of Delaware?
   24      Q. In 2009 and 2010 or a portion of 2010,        24   A. It was the same type of fund, yes.


                                                                            4 (Pages 13 to 16)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0500
                                              Mark Wildstein
                                              Page 17                                             Page 19
    1      Q. When you talked about Harris coming to         1   Q. Remember we talked about the documents
    2      you with a proposal to get involved in this,      2   that you found --
    3      we're talking about Universal I as opposed to     3               MR. SCHEFF: He doesn't
    4      Universal II?                                     4   understand what you mean by produced.
    5      A. I believe it was both, yes. Yes.               5   BY MR. ACKELSBERG:
    6      Q. Let's -- start with an exhibit. Just           6   Q. This is one of the documents that you
    7      for the record, what we're going to do with       7   found on your e-mail that you gave to your
    8      the exhibits, rather than call them Wildstein     8   lawyer.
    9      Exhibits, we're going to start numbering them     9   A. Yes.
   10      as P-1, P-2, P-3 to try to minimize the          10   Q. What is it?
   11      confusion of all of the paper that's going to    11   A. To the best of my knowledge, this is a
   12      be rolling around in the case.                   12   -- this is the offering memorandum, without
   13                 What we're going to do is             13   going through everything. Quite frankly, I
   14      identify this first exhibit as P-1.              14   relied on the attorneys to produce the
   15                  - - -                                15   document.
   16                (Whereupon Exhibit P-1 was             16   Q. I understand.
   17      marked for identification.)                      17   A. I'm not an attorney and I don't
   18                  - - -                                18   understand all of this.
   19      BY MR. ACKELSBERG:                               19   Q. Okay. But you're familiar with some
   20      Q. And one for your attorney. So I brought       20   parts of it though, right?
   21      four copies.                                     21   A. Yes.
   22                 MR. GATEWOOD: Mr.                     22   Q. Particularly the parts that describe the
   23      Ackelsberg, even though this exhibit is not      23   nature of the business that people were
   24      marked confidential, as a suggestion on          24   investing in?

                                              Page 18                                             Page 20
    1      housekeeping, I suggest that any exhibit that     1   A. Yes.
    2      you use with the deponent that is marked          2   Q. Let's look at a couple of the
    3      confidential, that was produced as                3   statements, and we're going to refer to this
    4      confidential, we just note that at the time       4   as the private placement memorandum or the
    5      that you mark the exhibit.                        5   PPM.
    6                 MR. ACKELSBERG: Sure.                  6   A. Right.
    7                 MR. GATEWOOD: So we don't              7   Q. Okay. If you go to page five and if you
    8      have to go back --                                8   look in the right-hand corner, it will say
    9                 MR. ACKELSBERG: That's a               9   Wildstein-29. Do you see that?
   10      good idea.                                       10   A. Yes.
   11      BY MR. ACKELSBERG:                               11   Q. In the first paragraph, it says that
   12      Q. What I did, just so you all know, there       12   your company, Universal Finance II was
   13      are some documents that he had and that aren't   13   organized on May 8th, 2008. Do you see that?
   14      confidential and aren't marked confidential.     14   A. Yes.
   15      So where I can, I'm using those. But there       15   Q. Do you remember that, the forming of the
   16      will be a few that do have that marking and I    16   company on or about May of 2008?
   17      will note that on the record.                    17   A. Yes, because I'm assuming that I signed
   18                 You have what has been marked         18   this document, yes.
   19      as P-1.                                          19   Q. And then on page 17 of the memorandum,
   20      A. Yes, I do.                                    20   which is Wildstein-41, it also mentions the
   21      Q. What is this document, you produced           21   formation on May 8th, 2008 at the top.
   22      this. So what is this?                           22   A. Yes.
   23      A. I didn't produce it, the lawyers              23   Q. I believe it also mentions in there
   24      produced it.                                     24   under -- if you look to the next page, it


                                                                            5 (Pages 17 to 20)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0501
                                             Mark Wildstein
                                             Page 69                                               Page 71
    1      BY MR. ACKELSBERG:                               1   that the bank actually got paid a percentage
    2      Q. Do you remember there were certain fees       2   out of the collections for the amount that
    3      that Think Finance charged for marketing and     3   Universal Fund got?
    4      technology? Do you remember that?                4   A. Only the fact that I see it here. I
    5      A. I don't recall specifically.                  5   don't recall.
    6      Q. You don't recall specifically the amount      6   Q. You don't remember?
    7      or that there were --                            7   A. No.
    8      A. I see that there are these fees.              8   Q. You don't remember anyone explaining
    9      Q. Does that refresh your recollection?          9   that to you?
   10      A. Again, it's ten years ago, you know.         10   A. No, I don't.
   11      Q. The next bullet, it looks like -- it         11   Q. Now, in addition to the participation
   12      says in any month where the principal           12   agreement that you signed with the bank, you
   13      charge-offs on the loans exceed 25 percent of   13   signed an administrative agency agreement with
   14      the stated principal amount of the loans        14   Think Finance, correct?
   15      outstanding, the amount of principal on the     15   A. I believe so, yes.
   16      loans that exceeds 25 percent which continues   16   Q. And I believe that's also an attachment
   17      to be owned by the bank as part of its          17   to the PPM. If you go to Wildstein-109, do
   18      retained interest shall be retained as a bank   18   you see amended and restated administrative
   19      fee. Do you see that?                           19   agency agreement?
   20      A. Yes.                                         20   A. Yes, I do.
   21      Q. This means that if the loan losses were      21   Q. If refers to Universal Finance. It uses
   22      higher than a certain amount, the bank might    22   the term SPE. Do you see that?
   23      have a charge for an additional fee on that     23   A. Yes.
   24      loan loss, on their share, do you see that?     24   Q. Do you know what SPE stands for?

                                             Page 70                                               Page 72
    1               MR. SCHEFF: Object to the               1   A. No.
    2      form.                                            2   Q. If you turn to the signature page,
    3                 THE WITNESS: I see that.              3   Wildstein-131, who are the signators?
    4      BY MR. ACKELSBERG:                               4   A. Ken Rees and Mark Wildstein.
    5      Q. The last bullet is that the bank also         5   Q. So Ken Rees signed as president of TC
    6      gets monthly compensation determined, it says    6   Administrative Services and you signed as the
    7      in writing from time to time between the bank    7   managing member of Universal, correct?
    8      and Universal, which will not exceed 15          8              MR. SCHEFF: Object to the
    9      percent times the interest and fees for the      9   form. It misstates the document. You can
   10      prior month. Do you see this?                   10   answer the question.
   11      A. Yes, I do.                                   11              THE WITNESS: Correct, yes.
   12      Q. Do you remember the term revenue share?      12   BY MR. ACKELSBERG:
   13      A. Do I remember the term?                      13   Q. Actually I'm looking at the wrong one.
   14      Q. Yes.                                         14   You're very correct. I'm sorry, the signature
   15      A. No.                                          15   page of the administrative agency agreement is
   16      Q. Do you see that the bank got a fee off       16   Wildstein-124.
   17      of the collections on the 90 percent that the   17   A. Okay.
   18      Universal owned?                                18   Q. It's the same people that signed that
   19                 MR. SCHEFF: Object to the            19   agreement though, right?
   20      form.                                           20   A. Yes.
   21      BY MR. ACKELSBERG:                              21   Q. The agreement that we looked at, the
   22      Q. Do you see that?                             22   signature line that we looked at first was
   23      A. I see, I see that.                           23   actually the signature page, it's something
   24      Q. Does that refresh your recollection,         24   called a guarantee agreement between Universal


                                                                         18 (Pages 69 to 72)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0502
                                              Mark Wildstein
                                              Page 73                                             Page 75
    1   and Think Cash Incorporated, correct?                1   Q. Yeah, but I mean you remember him?
    2   A. I see that, yes.                                  2   A. If I run into him today, would I
    3   Q. Because Think Cash or now known as Think          3   recognize him, probably not.
    4   Finance was guaranteeing all of the                  4   Q. What about Rick Eckman, is that a name
    5   obligations and all of the promises made to          5   that --
    6   Universal by TC Administrative Services,             6   A. I recall the name.
    7   right?                                               7   Q. But you don't recall ever meeting him?
    8              MR. GATEWOOD: Objection to                8   A. I may have.
    9   form.                                                9   Q. Now you'll see that there are various
   10              THE WITNESS: I see that,                 10   lawyers -- there's a law firm mentioned for
   11   yes.                                                11   Think Finance and for TC Administrative
   12   BY MR. ACKELSBERG:                                  12   Services?
   13   Q. Do you remember that?                            13   A. Uh-huh.
   14   A. To the best of my knowledge.                     14   Q. It's the Coblentz Law Firm in San
   15   Q. In the administrative agency agreement,          15   Francisco, an attorney by the name of Paul
   16   if you look at page 98 and 99, it's a listing       16   Tauber?
   17   of the lawyers that represented the various         17   A. Yep.
   18   parties to get notices, do you see that?            18   Q. Is that a name you remember?
   19   A. Yeah, at the bottom.                             19   A. No.
   20   Q. Well, it's in the bottom --                      20   Q. Okay. In administrative agency
   21   A. Wildstein-98 or page 98?                         21   agreement Wildstein-111, 111 and 112, am I
   22   Q. Wildstein-123.                                   22   correct that this entity of Think Finance,
   23   A. Oh, 123.                                         23   known as TC Administrative Services, the
   24   Q. And 124?                                         24   administrative agent would manage all of the

                                              Page 74                                             Page 76
    1      A. Yeah, 122 and 123.                             1   bank accounts -- all of the Universal bank
    2      Q. Do you see this page lists the various         2   accounts at First Bank of Delaware?
    3      parties to the agreement, the two parties; and    3              MR. GATEWOOD: Objection to
    4      then it lists the lawyers who get copies on       4   form.
    5      behalf of those who get notices pursuant to       5              MR. SCHEFF: Object to the
    6      the agreement?                                    6   form.
    7      A. Yes.                                           7   BY MR. ACKELSBERG:
    8      Q. It actually lists two law firms here for       8   Q. That was part of what they were agreeing
    9      you, right? It lists Pepper Hamilton and a        9   to do here, right?
   10      Richard Eckman?                                  10              MR. GATEWOOD: Objection.
   11      A. Yes.                                          11              MR. SCHEFF: Object to the
   12      Q. And it lists Spector Gadon, Mr.               12   form.
   13      Fitzgerald, you mentioned before?                13              THE WITNESS: If that's what
   14      A. Yes.                                          14   it says, yes.
   15      Q. Were they both your lawyers, do you           15   BY MR. ACKELSBERG:
   16      remember?                                        16   Q. And it was also their job to fund that
   17      A. I don't recall. I remember both of the        17   reserve account that we talked about before.
   18      names, but I don't recall.                       18              MR. GATEWOOD: Objection.
   19      Q. Do you remember either of these               19              MR. SCHEFF: Object to the
   20      individuals, Edward Fitzgerald or Richard        20   form.
   21      Eckman?                                          21              THE WITNESS: To the best of
   22      A. I do remember Ed.                             22   my knowledge, yes.
   23      Q. You know him by Ed, right?                    23   BY MR. ACKELSBERG:
   24      A. That's his name.                              24   Q. And to pay the attorneys to draft the


                                                                          19 (Pages 73 to 76)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0503
                                              Mark Wildstein
                                              Page 77                                               Page 79
    1      investment documents like you described           1   paragraph.
    2      before?                                           2   A. To the extent funds in the operating --
    3                 MR. GATEWOOD: Objection,               3   Q. Yes. This is where the guarantee comes
    4      form.                                             4   from; is it not, where Think will actually
    5                 THE WITNESS: To the best of            5   guarantee the principal and interest payable
    6      my knowledge.                                     6   to the investors. Do you see that?
    7      BY MR. ACKELSBERG:                                7               MR. GATEWOOD: Objection,
    8      Q. And to maintain all of the books and           8   form.
    9      records?                                          9               MR. SCHEFF: Objection to the
   10                 MR. GATEWOOD: Object to the           10   form.
   11      form.                                            11               THE WITNESS: I see that,
   12                 THE WITNESS: Yes.                     12   yes.
   13      BY MR. ACKELSBERG:                               13   BY MR. ACKELSBERG:
   14      Q. And every month pay all of bank fees due      14   Q. That's what we talked about before,
   15      to First Bank of Delaware, to make the           15   right?
   16      principal interest payments due to the           16   A. Yes.
   17      investors, fund reserve account, all of these    17   Q. And the last paragraph, this is
   18      things was what TC Administrative Services,      18   something we haven't mentioned before. As I
   19      the Think Finance agent, those were part of      19   read this, it looks like all of the money left
   20      the obligations that they were to perform for    20   after paying all of the fees, after paying the
   21      Universal fund, right?                           21   investors, after paying the administrative
   22                 MR. GATEWOOD: Objection to            22   fee, if there's anything left from the loan
   23      form.                                            23   collections, from the revenues, that Think
   24                 THE WITNESS: To the best of           24   keeps that as an administrative fee for their

                                              Page 78                                               Page 80
    1      my knowledge.                                     1   services.
    2      BY MR. ACKELSBERG:                                2             MR. GATEWOOD: Objection,
    3      Q. And if you look at -- flip the page, you       3   form.
    4      will see here in terms of deposits and            4   BY MR. ACKELSBERG:
    5      withdrawals --                                    5   Q. Do you remember that?
    6      A. 113?                                           6   A. I see that.
    7      Q. 112.                                           7   Q. Do you remember it?
    8      A. Wildstein-113?                                 8   A. I do not recall.
    9      Q. 112. So you see that in terms of               9   Q. You don't remember that the residual
   10      deposits and withdrawals, they arrange for the   10   cash after payment of everything was owed went
   11      funds received from the investors to be          11   to Think Finance?
   12      deposited. Do you see that?                      12             MR. SCHEFF: Object to the
   13      A. Uh-huh.                                       13   form.
   14      Q. Into the operating account, do you see        14             THE WITNESS: Again, to the
   15      that?                                            15   best of my knowledge, it would make sense,
   16      A. Yes.                                          16   after everything else is paid.
   17      Q. And they're also -- it's also their job       17   BY MR. ACKELSBERG:
   18      to pay the bank the fees that the bank was       18   Q. Do you remember in any of your
   19      entitled to, that we described before?           19   agreements with Think or this Think entity,
   20                 MR. GATEWOOD: Objection.              20   TCAS, was there any requirement that you get
   21                 THE WITNESS: Right, for the           21   daily reports or weekly reports or monthly
   22      prior month, I see. Yes.                         22   reports, do you remember anything about that?
   23      BY MR. ACKELSBERG:                               23             MR. SCHEFF: Object to the
   24      Q. Okay. Look at the next to the last            24   form.


                                                                             20 (Pages 77 to 80)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0504
                                                       Michelle Nyugen
                                                        Page 1                                                               Page 3
             IN THE UNITED STATES DISTRICT COURT                    1            APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                              (continued)
                                                                    2
                                                                        COUNSEL FOR THINK FINANCE, INC :
         COMMONWEALTH OF PENNSYLVANIA *                             3
         BY ATTORNEY GENERAL JOSH *                                      MR MATT GATEWOOD
                                                                    4    Eversheds Sutherland (US), LLP
         SHAPIRO,             *                                          700 Sixth Street, NW, Suite 700
             Plaintiff,    *                                        5    Washington, D C 20001
                         *                                               Phone: 202-383-0100
         VS.               * Civil Action                           6    E-mail: mattgatewood@eversheds-sutherland com
                                                                    7
                         * No. 14-7139-JCJ                              COUNSEL FOR VICTORY PARK CAPITAL:
         THINK FINANCE, INC., et al., *                             8
             Defendants.     *                                           MR DANIEL P SHAPIRO
                                                                    9    MR MATTHEW W HAWS
                                                                         Katten Muchin Rosenman, LLP
         ****************************************************    10      525 W Monroe Street
              ORAL AND VIDEOTAPED DEPOSITION OF                          Chicago, Illinois 60661
                   MICHELLE NYUGEN                               11      Phone: 312-902-5622
                                                                         E-mail: daniel shapiro@kattenlaw com
                   APRIL 19, 2018                                12             matthew haws@kattenlaw com
         ****************************************************    13
                                                                        COUNSEL FOR NATIONAL CREDIT ADJUSTERS:
                                                                 14
                                                                         MR PATRICK DAUGHERTY
                                                                 15      Van Ness Feldman, LLP
                   DEPOSITION of MICHELLE NYUGEN,                        1050 Thomas Jefferson Street, NW
         produced as a witness at the instance of the            16      Seventh Floor
                                                                         Washington, D C 20007
         Plaintiff, and duly sworn, was taken in the             17      Phone: 202-298-1874
         above-styled and numbered cause on the 19th day of              E-mail: pod@vnf com
         April, 2018, from 9:04 a.m. to 5:20 p.m , before        18
                                                                 19     ALSO PRESENT:
         Christy R. Sievert, CSR, RPR, in and for the State      20      GUS PHILLIPS, Videographer
         of Texas, reported by machine shorthand, at the                 KEVIN BYERS
         offices of Hunton & Williams, LLP, 1445 Ross Avenue,    21      SCOTT ZEMINCK (Appearing telephonically)
         Suite 3700, Dallas, Texas 75202, pursuant to the        22
                                                                 23
         Federal Rules of Civil Procedure and the provisions     24
         stated on the record or attached hereto.                25


                                                        Page 2                                                               Page 4
    1           APPEARANCES                                         1                       INDEX
    2
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
                                                                                                               PAGE
    4    MR JOHN J GROGAN                                           2
         MR IRV ACKELSBERG                                                Appearances................................. 2-3
    5    Langer, Grogan & Diver, PC                                 3
         1717 Arch Street, Suite 4130
    6    Philadelphia, Pennsylvania 19103
                                                                          Exhibits.................................... 5-6
         Phone: 215-320-5701                                        4
    7    E-mail: iackelsberg@langergrogan com                             Proceedings................................... 7
               jgrogan@langergrogan com                             5
    8
         MR SAVERIO "SAM" MIRARCHI
                                                                          MICHELLE NYUGEN:
    9    Senior Deputy Attorney General                             6
         Bureau of Consumer Protection                                     Examination by Mr. Grogan................... 8
   10    1600 Arch Street, Suite 300                              7        Examination by Mr. Gatewood............... 287
         Philadelphia, Pennsylvania 19103
   11    Phone: 215-560-2445
                                                                  8       Changes and Signature................... 307-308
         E-mail: smirarchi@attorneygeneral gov                    9       Reporter's Certification................ 309-310
   12                                                            10
   13   COUNSEL FOR MICHELLE NYUGEN:                             11
   14    MR RICHARD L SCHEFF                                     12
         Montgomery, McCracken, Walker & Rhoads, LLP
   15    123 South Broad Street                                  13
         Philadelphia, Pennsylvania 19109                        14
   16    Phone: 215-772-7502                                     15
         E-mail: rscheff@mmwr com
   17
                                                                 16
   18   COUNSEL FOR KENNETH REES:                                17
   19    MR DAVID F HERMAN                                       18
         Montgomery, McCracken, Walker & Rhoads, LLP             19
   20    123 South Broad Street
         Philadelphia, Pennsylvania 19109
                                                                 20
   21    Phone: 215-772-7502                                     21
         E-mail: dherman@mmwr com                                22
   22                                                            23
   23
   24
                                                                 24
   25                                                            25


                                                                                                   1 (Pages 1 to 4)
                                                 WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0505
                                                              Michelle Nyugen
                                                                  Page 5                                                 Page 7
    1              EXHIBITS                                                 1             PROCEEDINGS
    2   PLAINTIFF'S        DESCRIPTION              PAGE
    3   Exhibit 178     Key Initiatives, Growth   84                        2             THE VIDEOGRAPHER: We are now on the
                   & Profitability
    4              TF-PA 671684 - 671695
                                                                            3   record for the videotaped deposition of Michelle
    5   Exhibit 179     E-mail correspondence     119                       4   Nguyen. The time is 9:04 a m., April 19, 2018. In
                   7-31-13, Re: Updated
    6              TF-PA 521098 - 521113                                    5   the matter of the Commonwealth of Pennsylvania, et
    7   Exhibit 180     E-mail correspondence     167
                   5-20-14, Re: MBL Council
                                                                            6   al, vs. Think Finance, Incorporated, et al., Civil
    8              Visit 5-27-14 (2).pptx                                   7   Action No. 14-7139-JCJ, being held in the United
                   TF-PA 300666 - 300706
    9                                                                       8   States Court for the Eastern District of
        Exhibit 181     E-mail correspondence 184
   10              11-21-14, Re: Plain Green
                                                                            9   Pennsylvania.
                   Control of Loan Underwriting                            10          The court reporter is Christy Sievert, and
   11              Criteria and Process
                   TF-PA 673863 - 673864                                   11   the videographer is Gus Phillips. Both are
   12
        Exhibit 182     E-mail correspondence 186
                                                                           12   representatives of Kaplan, Leaman & Wolfe Court
   13              5-8-15, Re: Plain Green Agreement                       13   Reporters.
                   TF-PA 667815 - 667817
   14                                                                      14          Will counsel please state their
        Exhibit 183    E-mail correspondence      197
   15              3-18-14, Re: Summer Job
                                                                           15   appearances for the record.
                   TF-PA 120366 - 120369                                   16             MR. GROGAN: John Grogan for the
   16
        Exhibit 184     E-mail correspondence     201                      17   Commonwealth of Pennsylvania.
   17              4-17-14, Re: Updated Online
                   Consumer Lending 2014.pptx
                                                                           18             MR. ACKELSBERG: Irv Ackelsberg, same.
   18              TF-PA 276040 - 276067                                   19             MR. MIRARCHI: Saverio Mirarchi for
   19   Exhibit 185     E-mail correspondence     215
                   4-11-13, Re: Decks from qbr                             20   the Commonwealth of Pennsylvania.
   20              TF-PA 611729 - 611756                                   21             MR. DAUGHERTY: Patrick Daugherty on
   21   Exhibit 186     E-mail correspondence     232
                   5-2-13, Re: Exec agenda                                 22   behalf of National Credit Adjusters.
   22              TF-PA 515479 - 515544
   23   Exhibit 187     E-mail correspondence     241                      23             MR. HAWS: Matthew Haws on behalf of
                   5-7-15, Re: Board Tutorial                              24   the Victory Park defendants.
   24              5-7-14.pptx
                   TF-PA 708090 - 708151                                   25             MR. SHAPIRO: Dan Shapiro for the
   25


                                                                  Page 6                                                 Page 8
    1                 EXHIBITS                                              1   Victory Park defendants. And Scott Zeminck is on
                       (continued)
    2                                                                       2   the phone with us, general counsel of Victory Park.
         PLAINTIFF'S          DESCRIPTION                  PAGE             3            MR. GATEWOOD: Matthew Gatewood for
    3
         Exhibit 188     E-mail correspondence 246
                                                                            4   the Think Finance defendants.
    4               3-30-12, Re: VPC Covenant                               5            MR. HERMAN: David Herman on behalf of
                    - Max Lines on PGL
    5               TF-PA 309917 - 309919
                                                                            6   Kenneth E. Rees.
    6    Exhibit 189     E-mail correspondence 250                          7            MR. SCHEFF: Richard Scheff for
                    10-4-13, Re: AGAIN! Decision:
    7               Tribal customer acquisition
                                                                            8   Michelle Nguyen.
                    TF-PA 244554 - 244557                                   9            MR. GROGAN: Could we also identify a
    8
         Exhibit 190     E-mail correspondence 261
                                                                           10   second person on the phone, please? Is there --
    9               5-3-13, Re: Latest Consumer                            11            MR. HERMAN: No, that's the --
                    Loan Agreements                                        12            MR. SCHEFF: He already did.
   10               GPLP00006040 - 00006043
   11    Exhibit 191     E-mail correspondence 266                         13            MR. ACKELSBERG: That was just this
                    1-18-13, Re: PG credit agreement                       14   phone. All right.
   12               TF-PA 041391 - 041392
   13                                                                      15            MR. GROGAN: Swear in the witness,
   14    DEFENDANT'S        DESCRIPTION              PAGE                  16   please.
   15    Exhibit 1    E-mail correspondence 288
                   11-21-14, Re: Privileged                                17              MICHELLE NYUGEN
   16              and Confidential: Re: Plain                             18          having been first duly sworn,
                   Green Control of Loan
   17              Underwriting Criteria and Process                       19             testified as follows:
                   TF-PA 673861 - 673862                                   20                EXAMINATION
   18
   19                                                                      21   BY MR. GROGAN:
   20                                                                      22     Q. Good morning, Ms. Nguyen.
   21
   22                                                                      23     A. Good morning.
   23                                                                      24     Q. Am I pronouncing your last name correctly?
   24
   25                                                                      25     A. Yes.


                                                                                                  2 (Pages 5 to 8)
                                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                                  App. 0506
                                              Michelle Nyugen
                                                 Page 9                                                     Page 11
    1      Q. Great. Thank you.                                 1   least I hope not. I will try to move efficiently.
    2          Thanks for being here. I'm sure you              2   If you need a break at any time for any reason,
    3   would -- you'd rather be somewhere else.                3   that's fine, just let us know. We'll be taking
    4      A. Yes.                                              4   one -- we'll be taking breaks on our own initiative,
    5      Q. But we do appreciate your time, and we'll         5   but if you need one, I'm happy to take it. The only
    6   try to use it productively.                             6   thing I'd ask you to do, though, is answer any
    7          It would help me to know if you've been          7   pending questions before you take your break.
    8   deposed before.                                         8   You're also free to consult with your counsel, but I
    9      A. No, I have not.                                   9   would ask you to answer the question before you do
   10      Q. Never. Okay. So let me go over some              10   that.
   11   ground rules that will help explain what's going on    11          From my perspective, although perhaps not
   12   here. I'll be asking you questions throughout the      12   Mr. Scheff's, this works best if this is a
   13   day. Occasionally, I'll be showing you documents,      13   conversation. And for that reason, I am -- I am
   14   but it's mostly a question-and-answer session.         14   interested in your truthful answers to the questions
   15          It's all being taken down by -- by              15   that I've asked. And it's my obligation to ask you
   16   Christy, the court reporter, and she's creating the    16   the questions, and for you to let me know if you
   17   official transcript. What is written is the            17   don't understand the questions. It often will occur
   18   official transcript.                                   18   that there's something about my question that you're
   19          We also have it videotaped. So your             19   not understanding. It may be because I don't
   20   answers are being videotaped. Because of that, it's    20   understand what I'm asking, or I don't understand
   21   really important that you respond out loud to my       21   fully what I'm asking. If you care to volunteer to
   22   questions. You and I may be able to understand         22   help me keep my question on track or to fill in the
   23   shrugs of the shoulders or -- or rolls of the eyes     23   blanks, I would appreciate it. It helps things go
   24   or --                                                  24   more smoothly.
   25      A. Right.                                           25          Is there any reason today that you -- you


                                                Page 10                                                     Page 12
    1      Q. -- head movements, but the court reporter         1   can't give your full attention and truthful answers?
    2   needs to hear your response.                            2   Are you feeling ill, lack of sleep, or any kind of
    3          Because we're trying to create a record,         3   medication that would impede you from giving your
    4   the easiest thing to do is for us to try to             4   best efforts this morning?
    5   discipline ourselves; that I will try and state my      5     A. No.
    6   question fully and completely, and if you'll let me     6     Q. Okay. Great. Thank you.
    7   get that out before you respond, that will be very      7         Can I ask you who you spoke with in
    8   helpful. In turn -- and this will be harder -- I        8   preparation for today's deposition?
    9   will try and let you finish your answer before I ask    9     A. My counsel.
   10   the next question.                                     10     Q. Okay. Have you spoken with anybody other
   11          One wrinkle is that your counsel or one of      11   than your counsel?
   12   the other counsel right here may object to my          12     A. No.
   13   question. In very limited circumstances where          13     Q. Did you review any documents prior to
   14   you're instructed directly not to answer the           14   today's deposition?
   15   question, you are obligated to answer my question      15     A. With my counsel.
   16   despite the objections. So it usually works well if    16     Q. Okay. And what were those documents?
   17   I ask the question, and you give your counsel time     17     A. I -- I can't recall all the specific
   18   to object or one of the other lawyers time to object   18   documents.
   19   before responding. If we try to keep -- avoid          19     Q. Did you -- do you recall reading any
   20   talking over one another, that will help make the      20   deposition transcripts?
   21   record clear. Is that -- is that acceptable?           21     A. No.
   22      A. Understood.                                      22     Q. Did you read Mr. Harvison's transcript --
   23      Q. Good. Good.                                      23     A. No.
   24          It's not a -- we will be here quite a           24     Q. -- that was taken two days ago?
   25   while. I don't think we'll be here all day. At         25         Okay. Did counsel provide you those


                                                                                    3 (Pages 9 to 12)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0507
                                              Michelle Nyugen
                                               Page 13                                                   Page 15
    1   documents?                                             1      Q. Okay.
    2      A. I'm sorry, which documents?                      2      A. 2015? 2014?
    3      Q. The documents you reviewed.                      3            MR. SCHEFF: I think it was '15.
    4      A. Yes.                                             4      A. 2015. Sorry.
    5      Q. Okay. Did you make any notes on those            5   BY MR. GROGAN:
    6   documents?                                             6      Q. 2015?
    7      A. No.                                              7      A. That's correct. I'm sorry.
    8      Q. Ms. Nguyen, what are you doing now for a         8      Q. Okay. And what were the nature of your
    9   living?                                                9   disagreements with Mr. Wong?
   10      A. I work for a financial institution.             10      A. We had personal differences.
   11      Q. And what's the name of that company?            11      Q. I'm going to have to ask you to be a little
   12            MR. SCHEFF: She's not comfortable            12   more specific about that, if you could.
   13   disclosing the name.                                  13            MR. SCHEFF: She can't.
   14   BY MR. GROGAN:                                        14            MR. GROGAN: Why can't she?
   15      Q. That's fine. And how long have you been         15            MR. SCHEFF: Because she's a party to
   16   working there?                                        16   an agreement which says that she can't disclose.
   17      A. Probably two years now.                         17   And so unless -- she just can't without a court
   18      Q. Okay. And what's your title there?              18   order.
   19      A. Chief product officer.                          19            MR. GROGAN: Has there been litigation
   20      Q. Okay. And what's the nature of that             20   with regard to her termination?
   21   company's business?                                   21            MR. SCHEFF: No.
   22      A. It's a financial institution.                   22            MR. GROGAN: Or her --
   23      Q. Okay. And what kind of financial products       23   BY MR. GROGAN:
   24   do they deal with?                                    24      Q. Didn't say you were terminated. Your
   25            MR. SCHEFF: You can describe it              25   separation from the company?


                                               Page 14                                                   Page 16
    1   generally.                                             1            MR. SCHEFF: No.
    2      A. Online product loans.                            2   BY MR. GROGAN:
    3   BY MR. GROGAN:                                         3      Q. But you've entered into a formal agreement
    4      Q. Similar to the kind of work that was done        4   with regard to that separation?
    5   at Think Finance?                                      5      A. That is correct.
    6            MR. SCHEFF: You can answer generally.         6      Q. Was there a period of time between leaving
    7      A. It's similar.                                    7   Think Finance and your new company where you were
    8   BY MR. GROGAN:                                         8   doing anything else?
    9      Q. Okay. And you say you've been there for          9      A. No.
   10   two years?                                            10      Q. How long was the period between leaving
   11      A. That's correct.                                 11   Think Finance and starting at your present job?
   12      Q. And is that in the Dallas metro area,           12      A. I would say about six months.
   13   generally speaking?                                   13      Q. Okay. And you were just home at that
   14      A. That's correct.                                 14   point?
   15      Q. Okay. Why did you leave Think Finance?          15      A. That is correct.
   16      A. I left Think Finance because the -- the         16      Q. Okay. Where are you from? From Texas?
   17   management, specifically the -- I didn't see eye to   17      A. That's correct.
   18   eye with the CEO.                                     18      Q. Where did you go to college?
   19      Q. Mr. Rees?                                       19      A. Local. Southern Methodist University.
   20      A. No. Martin Wong.                                20      Q. Have you done any post -- postgraduate
   21      Q. Mr. Wong?                                       21   work?
   22      A. Correct.                                        22      A. Yes. I have an MBA at University of Texas
   23      Q. I see. Okay. And so when did you leave          23   at Dallas.
   24   Think Finance?                                        24      Q. When did you get that?
   25      A. I believe it was November of 2014.              25      A. Oh, my. A while back.


                                                                                4 (Pages 13 to 16)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0508
                                              Michelle Nyugen
                                               Page 17                                                      Page 19
    1      Q. Okay. When did you graduate from college?         1       A. That's correct.
    2      A. I graduated in '97.                               2       Q. Who did you meet with when you were
    3      Q. Okay. And what did you do after -- did you        3   exploring that -- coming to work with PayDay One?
    4   go right to graduate school, or did you work?           4       A. Are you talking about the interview?
    5      A. I worked.                                         5       Q. Uh-huh (affirmative response).
    6      Q. What did you do? Briefly --                       6       A. I met with Kevin Dahlstrom, Jason Harvison,
    7      A. Sure. I worked for a telecom company              7   Ken Rees, and probably someone in HR.
    8   called Nortel Networks. After that, I was at a          8       Q. What was Mr. Dahlstrom's role in the
    9   startup. And then after that, I was at Intuit. And      9   company at that point?
   10   then I ended up at Think Finance, previously called    10       A. Chief marketing officer.
   11   PayDay One.                                            11       Q. And what was Mr. Harvison's role?
   12      Q. And were all of those jobs prior to PayDay       12       A. He was SVP. I can't recall the last part
   13   One, were they all in the marketing area, one way or   13   of his title.
   14   another?                                               14       Q. Okay. And what was Mr. -- was Mr. Rees the
   15      A. No. Some of them were finance, as well.          15   CEO at that point?
   16      Q. Okay.                                            16       A. That's correct.
   17      A. Finance degree.                                  17       Q. Okay. And was that -- what year was that?
   18      Q. Which ones were finance?                         18       A. 2006.
   19      A. At Nortel Networks.                              19       Q. And what was the title of the job that you
   20      Q. Okay. What was your title there?                 20   were hired to undertake?
   21      A. When I left, I was a senior financial            21       A. Director of product.
   22   analyst.                                               22       Q. Of product?
   23      Q. Okay. And Nortel -- I'm sorry, was there         23       A. Correct.
   24   one between Nortel and PayDay One?                     24       Q. And did that have a vice presidential level
   25      A. There's two.                                     25   title, or just a directorship?


                                               Page 18                                                      Page 20
    1      Q. Okay. Go ahead, fill me in on that again.         1      A. It was director.
    2      A. There was a startup called iChoose. And           2      Q. Okay. And can you describe, generally,
    3   then after that, there was Intuit.                      3   what your duties were there at that -- in that first
    4      Q. What was the nature of business of iChoose?       4   role?
    5      A. iChoose was an online software company.           5      A. In the first role, I was responsible for
    6      Q. Okay. The next one? I'm sorry.                    6   the product roadmap for the internal products that
    7      A. Intuit, the makers of TurboTax and                7   PayDay One had. There were three products.
    8   QuickBooks.                                             8      Q. And what do you mean by an "internal
    9      Q. Okay. Good. And then you joined PayDay            9   product"?
   10   One?                                                   10      A. State-by-state licensing.
   11      A. That's correct.                                  11      Q. State-by-state licensing. Help me out.
   12      Q. And was that the name of the company that        12   What does that mean?
   13   you joined at that time?                               13      A. They were payday products. PayDay One is
   14      A. That's correct.                                  14   one of the websites. It was a state-by-state
   15      Q. Okay. How did you get there?                     15   lender.
   16      A. At the startup, the -- the CEO of the            16      Q. Doing business in each state based on the
   17   startup was actually also at PayDay One. And so it     17   terms of that state's law?
   18   was a previous manager, if you will.                   18      A. That is correct.
   19      Q. And who's that?                                  19      Q. Okay. And how -- you said there were three
   20      A. Kevin Dahlstrom.                                 20   products at that time. And what were those
   21      Q. Okay. So you knew Kevin from the previous        21   products?
   22   job?                                                   22      A. PayDay One, PayDay Okay, PayDay Select.
   23      A. That's correct.                                  23      Q. And generally speaking, if you can, what's
   24      Q. And did he recruit you to come to PayDay         24   the difference between the three?
   25   One?                                                   25      A. The difference was the brand, as well as


                                                                                 5 (Pages 17 to 20)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0509
                                               Michelle Nyugen
                                                Page 21                                                    Page 23
    1   the marketing channel, as well as the -- the price      1   point versus the competitors. From an underwriting
    2   points for each of the -- the offerings.                2   perspective, that was decided once a consumer
    3      Q. How about PayDay One, what was the                3   applied.
    4   marketing channel for PayDay One?                       4      Q. Okay. And what were the criterion applied
    5      A. At -- at which time?                              5   to determine which of the payday products the
    6      Q. When you started.                                 6   consumer eventually contracted with?
    7      A. When I started, it was just via search.           7      A. I can't recall, because I was not
    8      Q. You were just out on the web, and the             8   responsible for the underwriting at that time.
    9   customer had to find you?                               9      Q. So here's what I'm trying to understand,
   10      A. We would purchase paid search ads.               10   and maybe you can help me: You had three products,
   11      Q. I see. And the second product you                11   presumably addressed at slightly different consumer
   12   mentioned, it slips my mind already.                   12   segments. Is that fair? Were each of the products
   13      A. PayDay Okay.                                     13   targeted at a different consumer segment, or the
   14      Q. And what was the marketing channel for           14   same consumer segment?
   15   PayDay Okay?                                           15             MR. SCHEFF: Object to the form.
   16      A. That was also paid search ads at the time.       16         You can answer the question.
   17      Q. Okay. And the last one again? I'm sorry,         17      A. So the -- each of the three products had a
   18   I won't remember.                                      18   different price point and a different brand message
   19      A. PayDay Select.                                   19   for the consumers that were interested and they
   20      Q. Yes. What was the search -- or the               20   would apply.
   21   marketing channel for that?                            21   BY MR. GROGAN:
   22      A. We refer to it as lead generation and            22      Q. Okay. And, again, I'm trying to understand
   23   affiliate traffic.                                     23   the characteristics of consumers who would be drawn
   24      Q. Okay. And who were you partnering with for       24   to one of the three. How -- how would that -- how
   25   lead genera- -- or if you were partnering, who were    25   did you understand that as a marketing person? Who


                                                Page 22                                                    Page 24
    1   you partnering with for lead generation and             1   was the typical customer of, say, PayDay Okay?
    2   affiliate traffic?                                      2             MR. SHELDON: Object to the form.
    3              MR. SCHEFF: Object to the form.              3          You can answer the question.
    4          You can answer the question.                     4      A. For PayDay Okay, a consumer may do a search
    5      A. I -- I can't recall at that time.                 5   for a payday loan product, and the paid search ad
    6   BY MR. GROGAN:                                          6   would appear. And if they were interested in
    7      Q. And you talked about different price points       7   identifying with that brand and looking for a lower
    8   among these products. What -- can you describe the      8   price point, then that would be the offering that
    9   differences for us?                                     9   they would pursue.
   10      A. PayDay Okay was the low price point leader,      10   BY MR. GROGAN:
   11   was the -- the promise of that brand.                  11      Q. And when you say "lower price point,"
   12      Q. PayDay Okay. And when you say "low price         12   meaning it would be cheaper for them to -- to obtain
   13   point," from the perspective of a consumer, what       13   credit from PayDay Okay than -- than other products?
   14   does that mean for the consumer?                       14      A. That is correct.
   15      A. It would be lower than other competitors         15      Q. Okay. And I'm, again, trying to
   16   with a similar offering online.                        16   understand -- in my admittedly superficial
   17      Q. So a consumer with better credit might be        17   understanding, I would think that pricing of credit
   18   afforded an opportunity to -- to go through PayDay     18   products depends, in part, on the creditworthiness
   19   Okay, or a consumer with worse credit?                 19   of the customer; that -- that is, a customer with
   20              MR. GATEWOOD: Objection; form.              20   stronger credit would be able to get a cheaper loan.
   21   BY MR. GROGAN:                                         21   Is that generally true?
   22      Q. I'm trying to understand which part of the       22             MR. SCHEFF: Object to form.
   23   market that product was aimed at.                      23             MR. GATEWOOD: Objection; form.
   24      A. So from a marketing perspective, that was        24             MR. SCHEFF: You can answer the
   25   the brand, in terms of PayDay Okay had a lower price   25   question.


                                                                                 6 (Pages 21 to 24)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0510
                                             Michelle Nyugen
                                               Page 85                                                     Page 87
    1   document?                                              1   there are some initiatives that are assigned to
    2      A. It's familiar.                                   2   various staff persons. I'm drawing your attention
    3      Q. Were you the author?                             3   to page 5, "Sovereign Nation site," which appears to
    4      A. No.                                              4   have been assigned to yourself and Jason Harvison.
    5      Q. Okay. In what context do you recall having       5   Do you see that?
    6   seen it?                                               6      A. I see that.
    7      A. At a meeting.                                    7      Q. Do you recall being assigned responsibility
    8      Q. Okay. Again, this document doesn't bear a        8   for an initiative referring to a sovereign nation
    9   date. The metadata indicates that it was created in    9   site?
   10   November of 2010. Do you have any -- now, you         10      A. Yes.
   11   notice there are similarities to the document we      11      Q. Okay. What did that mean?
   12   just looked at, P-116?                                12      A. At this time, it was potentially working
   13      A. Correct.                                        13   with a sovereign nation. And so for purposes of
   14      Q. It looks like page 2 is essentially the         14   working with a sovereign nation, let's have ideation
   15   same. Do you recall whether this document came        15   in terms of -- when I say "ideation," it's what
   16   after the document we saw at P-116?                   16   would the offering look like in order to have
   17             MR. GATEWOOD: Objection; form.              17   discussions with a sovereign nation.
   18      A. I don't recall.                                 18      Q. And by "sovereign nation," do you mean
   19   BY MR. GROGAN:                                        19   Native American tribes?
   20      Q. Was it -- was this a document used at a         20      A. That's correct.
   21   subsequent meeting?                                   21      Q. Okay. You're also assigned the optimized
   22             MR. GATEWOOD: Objection; form.              22   ThinkCash migration and enterprise value with
   23      A. I would guess, yes.                             23   Mr. Harvison there. Was the thought at this point
   24   BY MR. GROGAN:                                        24   that it was -- might be possible to migrate some of
   25      Q. Okay. Couple of things on page 3 I want to      25   the ThinkCash customer base to a sovereign nation


                                               Page 86                                                     Page 88
    1   draw your attention to. You see the term "ThinkCash    1   site?
    2   migration" again, and some of the other terms that     2             MR. GATEWOOD: Objection; form.
    3   were used before, but a couple of new ones. What       3             MR. SCHEFF: Object to the form.
    4   does "process stability" refer to?                     4      A. You know, from what I recall here, the idea
    5            MR. GATEWOOD: Objection; form.                5   was, as I stated before, to -- for customers that
    6      A. From what I recall in reading the -- the         6   are paying off from a ThinkCash loan, and they
    7   PowerPoint on page 6, it was internal process          7   needed a new loan, then offer them the opportunity
    8   improvements.                                          8   to go to PayDay One if PayDay One was offered in
    9   BY MR. GROGAN:                                         9   their state.
   10      Q. Internal to Think Finance?                      10   BY MR. GROGAN:
   11      A. Internal to Think Finance, yeah.                11      Q. Okay.
   12      Q. Okay. What is Roadrunner?                       12      A. And we would present information about
   13      A. Roadrunner, from what I recall, it was the --   13   PayDay One.
   14   the name of the initiative to upgrade our platform.   14      Q. Okay. And all the others?
   15      Q. Okay. And --                                    15      A. I'm sorry?
   16      A. Loan management platform.                       16      Q. Those that couldn't go to PayDay One?
   17      Q. Okay. And was that initiative carried out?      17      A. I -- this -- as this was an initiative,
   18      A. It was carried out. It was not completed.       18   there was still discovery on what to do, what to
   19      Q. Okay. That's the loan management platform       19   offer those customers.
   20   that we discussed earlier that had the PayDay One     20      Q. And was one of the things you were
   21   products and the ThinkCash products?                  21   discovering whether or not it could be -- a
   22      A. That was the -- the idea would be to            22   sovereign nation site might be an answer to that
   23   upgrade the platform that was currently being used.   23   problem?
   24      Q. Okay. That's fine.                              24             MR. GATEWOOD: Objection; form.
   25         And take a look -- starting on page 4,          25             MR. SCHEFF: Object to the form.


                                                                              22 (Pages 85 to 88)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0511
                                              Michelle Nyugen
                                                Page 89                                                    Page 91
    1      A. So at this time, we did not have any              1      Q. Okay. So you just were told, "We're going
    2   discussions with sovereign nation, so I can't -- I      2   to go visit a tribe"?
    3   don't -- I don't see that as the tie.                   3      A. Yes.
    4   BY MR. GROGAN:                                          4      Q. And where did you go to visit?
    5      Q. Okay. Now -- but there did come a time            5      A. My first interaction with the individuals
    6   when you had conversations with Native American         6   with a tribe was in South Dakota.
    7   tribes; is that correct?                                7      Q. And which tribe was that?
    8      A. That's correct.                                   8      A. You know, I'm sorry, I can't remember the
    9      Q. And I think I'm done with that document.          9   tribe itself. We actually met with an individual
   10          When -- were you involved in any                10   who was a tribal member.
   11   conversations with -- with Native American tribes?     11      Q. Do you recall his or her name?
   12      A. Yes.                                             12      A. Butch Webb.
   13      Q. In this time frame? And this would be the        13      Q. Butch Webb. Did anything come of those
   14   end of 2010, the beginning of 2011.                    14   conversations?
   15      A. Yes.                                             15      A. We -- Jason Harvison was not part of that
   16      Q. Okay. And you had been assigned the              16   conversation. It was myself and some other
   17   sovereign nations responsibility along with            17   individuals. We -- we met with Butch Webb, and he
   18   Mr. Harvison. Did you -- did Mr. Harvison also         18   was already also a lender with another offering
   19   participate in those conversations with tribes?        19   looking to -- looking to expand his offerings, and
   20      A. Some of them, correct.                           20   we had conversations, but we decided not to partner
   21      Q. Okay. Who else from Think Finance                21   with Butch Webb.
   22   participated in those conversations?                   22      Q. Mr. Webb was associated with Western Sky,
   23      A. Do you mean the introductory meetings with       23   as my colleague tells me.
   24   the tribes?                                            24      A. Okay.
   25      Q. Yeah.                                            25      Q. Did you know that?


                                                Page 90                                                    Page 92
    1      A. It depended on everyone's availabilities.         1      A. I -- that does ring a bell.
    2   So Jason sometimes. Myself. Chris Lutes. Sarah          2      Q. Okay. So that didn't pan out. Who else
    3   Cutrona. Ken Rees.                                      3   did you meet with?
    4      Q. Anybody else?                                     4      A. I met with the Chippewa tribe, I met with
    5      A. I recall maybe a couple of meetings with          5   the Otoe-Missouria tribe, and then eventually with
    6   Steve Schafer.                                          6   the Tunica-Biloxi tribe.
    7      Q. Who's Steve Schafer?                              7      Q. Right. Those are the three tribes that did
    8      A. At that time -- in this time period, 2010,        8   eventually do business with Think Finance; is that
    9   2011, he was contracting with us from a business        9   correct?
   10   development perspective. We did not have a business    10      A. That's correct. I also met with other
   11   development organization, if you will.                 11   tribes afterwards, as well. So. . .
   12      Q. Did he have any other relationship to Think      12      Q. Okay. Of those three, who did you meet
   13   Finance?                                               13   with first?
   14      A. I don't recall at that exact time. Later         14      A. The very first one, I said, was Butch Webb.
   15   on, he was -- I do recall him being a board member.    15      Q. I understand.
   16   I don't recall the overlap of time.                    16      A. It wasn't a -- a tribe. I can't recall if
   17      Q. But at this time, you're not aware that he       17   it was Chippewa or if it was the Otoe.
   18   was a board member at the same time he was providing   18      Q. Now, were you aware of Think Finance, in
   19   these consultation services?                           19   addition to Mr. Schafer, using anybody else to help
   20      A. No, I -- I didn't know.                          20   identify tribes that might be interested in working
   21      Q. And the initial context with the tribes,         21   with Think Finance?
   22   where did you -- where did you find the tribes to      22             MR. GATEWOOD: Objection; form.
   23   talk to?                                               23      A. I was -- I was told of individuals.
   24      A. I wasn't part of -- of that discovery            24   BY MR. GROGAN:
   25   process. I was part of the visiting the tribe.         25      Q. Did you meet with somebody called Steven


                                                                               23 (Pages 89 to 92)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0512
                                              Michelle Nyugen
                                               Page 93                                                     Page 95
    1   Haynes?                                                1      Q. Okay. What was the purpose of your being
    2      A. I did not meet with Steven Haynes in 2010,       2   on these meeting -- in on these meetings?
    3   2011.                                                  3      A. My role was to discuss -- to have an
    4      Q. You didn't meet with him as part of the          4   ideation discussion with that tribe about if they --
    5   process of interviewing with tribes?                   5   what their loan product would look like, talk about
    6      A. I met with Mr. Haynes in 2014.                   6   our offering as a service provider, how we can
    7      Q. Okay. Fine.                                      7   technically build something to their specifications,
    8          How about somebody called Rick Eckman? Do       8   the look, the feel, that the tribe would like that
    9   you recognize that name?                               9   would abide by that sovereign nation's essence, if
   10      A. Yes.                                            10   you will, as well as structuring the term of the
   11      Q. Who is Rick Eckman?                             11   loan, the price point, the term, the loan amounts.
   12      A. He's an attorney with Pepper Hamilton.          12      Q. Let's focus on your discussions with the
   13      Q. Was he at all involved in the process of        13   Otoe-Missouria tribe.
   14   identifying tribes that you might work with?          14      A. Okay.
   15      A. I don't recall that specifically.               15      Q. Was there any -- did they have any
   16      Q. Okay. When you traveled to -- did you           16   consultants working with them?
   17   travel first to Oklahoma to the Otoe, or did you go   17      A. Yes, they did.
   18   first to -- which tribe did you go first to?          18      Q. And who was that?
   19      A. I mean, I think as I stated earlier, I          19      A. MacFarlane Group.
   20   can't recall if it was Chippewa or Otoe. They're so   20      Q. And what is the MacFarlane Group?
   21   far.                                                  21      A. They're a consulting company with the --
   22      Q. Can you recall going to Box Elder, Montana?     22   that managed the Otoes' other portfolio, which was
   23      A. I have been there. I can't recall the time      23   American Web Loan.
   24   period. I only recall going to Butch Webb first       24      Q. I see. So the Otoe-Missouria tribe already
   25   because it was my very first experience. That's why   25   had a loan product?


                                               Page 94                                                     Page 96
    1   I remember that.                                       1      A. That's correct.
    2      Q. Do you recall that in -- in the process of       2      Q. Okay. And was the MacFarlane -- were
    3   identifying tribes to work with, did you travel to     3   MacFarlane people involved in -- in the discussions
    4   Montana, or was that at some later time?               4   from the beginning?
    5      A. I believe what I recall is a meeting and         5      A. In the discussions with Otoe?
    6   traveling to Box Elder after an initial agreement      6      Q. No. With Think Finance and Otoe, yes.
    7   was -- was established.                                7      A. They were part of that -- they were part of
    8      Q. Did you ever travel to Las Vegas in              8   the -- the meetings.
    9   connection with meeting with tribes?                   9      Q. Do you recall the names of the folks who
   10      A. No, I did not.                                  10   worked with MacFarlane?
   11      Q. Do you know if anybody at Think Finance         11      A. Yes.
   12   did?                                                  12      Q. And who were they?
   13      A. Yes.                                            13      A. Mark Curry. Eric -- it just escaped, the
   14      Q. Who was that?                                   14   name. It was our account -- Eric -- it's not --
   15      A. Jason Harvison.                                 15   Eric wasn't there, actually. John -- John Hurts.
   16      Q. Okay. Was Jason spearheading this effort?       16   Michael Page.
   17            MR. GATEWOOD: Objection; form.               17      Q. Was Mr. Curry a principal at MacFarlane?
   18      A. Which effort?                                   18   Are you aware?
   19   BY MR. GROGAN:                                        19      A. I don't know the definition of the
   20      Q. The effort to identify tribes that you          20   "principal."
   21   might work with.                                      21      Q. Was he the owner?
   22      A. He was -- he was part of -- of that.            22      A. My understanding, he was the owner.
   23      Q. Okay. And were you involved in the              23      Q. How about your trips -- or your
   24   negotiation of the terms with any of the tribes?      24   conversations with what became the Plain Green
   25      A. I was not involved in 2011.                     25   group, the Chippewa tribe in Montana, did your first


                                                                              24 (Pages 93 to 96)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0513
                                               Michelle Nyugen
                                              Page 137                                                    Page 139
    1      Q. Okay. Good.                                       1   and so it caused some unacceptable defects that we
    2          With regard to Great Plains, was                 2   had to work through.
    3   MacFarlane still playing a role?                        3      Q. Okay. But those defects would have been
    4      A. Correct.                                          4   caused by Think Finance difficulties, or -- or
    5      Q. What was the role that they were playing          5   deficits at Mobiloans?
    6   with Great Plains Lending?                              6             MR. SCHEFF: Object to the form.
    7      A. As I mentioned, MacFarlane was already            7      A. This line specifically was the platform
    8   working with Otoe. They had the other offering, the     8   defects, and so it was the platform itself. You
    9   American Web Loan product, but they also supported      9   know, it could be within the CoreCard build itself,
   10   the -- that tribe for back-end services, such as       10   which is not something that was proprietary to Think
   11   hiring of the call center folks, HR, payroll,          11   Finance. Or it could have been around the platform
   12   their -- their books, if you will, the financials,     12   itself that touched CoreCard. So it's both pieces.
   13   reconciling their P&L.                                 13   BY MR. GROGAN:
   14      Q. Did Mobiloans or Plain Green have a similar      14      Q. Right. But Mobiloans didn't have CoreCard
   15   organization working with them?                        15   within their purview, right? That was something
   16              MR. GATEWOOD: Objection; form.              16   that Think Finance had?
   17              MR. SCHEFF: Object to the form.             17             MR. GATEWOOD: Objection; form.
   18      A. Plain Green did not have a back-end              18      A. CoreCard is part of the platform that was
   19   consulting organization, that I was aware of. And      19   licensed to --
   20   Mobiloans did not have one. Mobiloans would utilize    20   BY MR. GROGAN:
   21   different vendors to assist because they were a        21      Q. Who licensed it?
   22   startup and they can't do everything in-house.         22      A. Who licensed. . .
   23   BY MR. GROGAN:                                         23      Q. CoreCard.
   24      Q. Good.                                            24      A. Oh, I don't -- I don't recall. I don't
   25          Take a look at page 7, if you would.            25   know. I'd have to look at the contracts. I was --


                                              Page 138                                                    Page 140
    1   These are benchmarks of what you think an industry      1      Q. But was it Think Finance or Mobiloans?
    2   leader looked like? Is that a fair statement of         2            MR. GATEWOOD: Objection; form.
    3   what this is trying to capture?                         3   BY MR. GROGAN:
    4      A. That's -- that's a fair statement.                4      Q. Or a Think Finance-related entity?
    5      Q. Okay. And, again, the same -- same drill:         5            MR. GATEWOOD: Same objection.
    6   If there's not a checkmark, that means it's missing     6      A. I -- I don't know. That's a technical -- I
    7   from that particular tribal product?                    7   was not part of that.
    8              MR. SCHEFF: Object to the form.              8   BY MR. GROGAN:
    9      A. If it was not a checkmark, then this is my        9      Q. That's fine.
   10   opinion --                                             10         What was the metric that you were using in
   11   BY MR. GROGAN:                                         11   determining whether there were minimal compliance
   12      Q. Okay.                                            12   defects? Do you recall?
   13      A. -- of what was lacking and what needed to        13            MR. GATEWOOD: Objection; form.
   14   be improved.                                           14      A. I don't -- there was not another piece of
   15      Q. Okay. And with regard to "stable and             15   paper that had 12 items. This is based on my
   16   scalable product with minimal compliance defects,"     16   opinion from a product perspective and if there were
   17   that's -- Plain Green and GPL are okay, in your --     17   defects. Any defect as a platform provider is not
   18   in your opinion, at that point?                        18   acceptable.
   19      A. That's correct.                                  19   BY MR. GROGAN:
   20      Q. But Mobiloans was still challenged in that       20      Q. And I just want to be clear. When you say
   21   area?                                                  21   a "stable platform" in that -- that item, you're
   22      A. That's correct. I think -- you recall that       22   talking about the technical loan platform, you're
   23   I said that we had utilized a different loan           23   not talking about, for instance, tribal leadership
   24   management system, the CoreCard. Because it wasn't     24   or marketing --
   25   built in-house, we didn't know all the ins and outs,   25      A. I'm talking about the technical platform.


                                                                           35 (Pages 137 to 140)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0514
                                               Michelle Nyugen
                                               Page 141                                                  Page 143
    1       Q. Take a look at page 9, if you would. And         1   offering.
    2   here, I want to use this slide really to educate        2      Q. Okay. But why isn't it offered in all
    3   myself about the way in which lead generation worked    3   states?
    4   across all three tribal products. And we talked a       4      A. RISE is offered in the states that allow
    5   little bit about lead generation earlier. And here      5   installment loans per legal analysis.
    6   it says, "Today for DM" -- which I take it to be        6      Q. Okay. So, for instance, RISE is not
    7   "direct mail"?                                          7   offered in Pennsylvania -- or was not offered in
    8       A. That's correct.                                  8   Pennsylvania?
    9       Q. Okay. -- "RISE takes first pass at DM            9      A. I mean, I'd have to go back and look at the
   10   states, then split between the tribes."                10   detail there --
   11           And just -- can you explain what you meant     11      Q. You don't know that?
   12   by that?                                               12      A. -- at 2013.
   13       A. So from what I recall, this is really in        13      Q. You don't know that?
   14   regards to just direct mail as a marketing channel,    14      A. I was working with Plain Green, Mobiloans,
   15   not lead generation. And as a marketing and risk       15   and Great Plains.
   16   organization, we're able to identify a population of   16      Q. Fair enough.
   17   customers to send a direct mail piece that was         17         Would it be -- was RISE ever offered in a
   18   both -- that will respond at a reasonable default      18   state where one of the tribal products was also
   19   rate. Those are our definitions.                       19   offered?
   20           And so from this statement, it indicated       20             MR. GATEWOOD: Objection; form.
   21   that we would take the universe of customers that      21      A. Yes.
   22   would respond at a reasonable default rate, and RISE   22   BY MR. GROGAN:
   23   would leverage those states first, and then the        23      Q. And what states would those be, if you
   24   remaining universe would be split between the three    24   recall?
   25   tribes, from a marketing perspective.                  25      A. Oh, I'm -- I can't recall all the states on


                                               Page 142                                                  Page 144
    1         Q. Okay. First of all, let's define what RISE     1   the state list. And I would have to compare --
    2      is at this point. This is -- this is July 2013.      2   unless you have something and we can look at it.
    3         A. RISE is the -- at this time, was the -- the    3      Q. Well --
    4      direct lender installment loan offering.             4      A. It's all 50 states, and each state -- each
    5         Q. Okay. And that is -- is that the product       5   tribe had different states.
    6      line that went to Elevate after the split?           6      Q. Was RISE offered in California?
    7         A. That's correct.                                7      A. I believe so in 2013.
    8         Q. Or one of the product lines?                   8      Q. Okay. Were any of the tribal products
    9         A. That's correct.                                9   offered in California?
   10         Q. Okay. But you didn't have responsibility      10      A. Yes.
   11      for RISE?                                           11      Q. Okay. And they were competitors in that
   12         A. Not at this time.                             12   context?
   13         Q. Did you come to have responsibility for       13      A. Yes.
   14      RISE?                                               14      Q. Okay. All right. You're talking about
   15         A. In the early days, but not after. I was       15   direct mail here. And who's underwriting the cost
   16      responsible for --                                  16   of the direct mail?
   17         Q. Okay. So RISE is the installment loan         17             MR. SCHEFF: Object to the form.
   18      product that is directed at certain states.         18   BY MR. GROGAN:
   19                 MR. GATEWOOD: Objection; form.           19      Q. Or a better -- less lawyerly way, who's
   20      BY MR. GROGAN:                                      20   paying for direct mail here, the direct mail that's
   21         Q. Is that correct? Or is it offered in all      21   discussed in this. . .
   22      states?                                             22      A. What -- so there's different pieces of
   23         A. RISE is not offered in all states.            23   cost? What -- can you specify?
   24         Q. Why not?                                      24      Q. What I'm trying to get at is, the direct
   25         A. RISE is a state-by-state installment loan     25   mail -- the flow of direct mail that's being


                                                                          36 (Pages 141 to 144)
                                          WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0515
                                              Michelle Nyugen
                                              Page 145                                                    Page 147
    1   referenced here, this says half of it, RISE has         1   their budget. Or, actually, I would say the end of
    2   access to. They get the first pass. What did that       2   the prior year for budget planning purposes. And we
    3   mean?                                                   3   would talk to them about their revenue goals, and we
    4             MR. SCHEFF: Object to the form.               4   would back into: Well, if you want X, then you need
    5      A. You know, from what I recall, it's -- you         5   Y type of customers at XZ assumption in terms of
    6   know RISE, as I said before, the -- we identify the     6   revenue.
    7   universe of consumers that are responsive and would     7          And so we would create a budget like any
    8   have a decent default, and then we would overlap        8   organization. We would work with them as a
    9   them with the RISE states, and then anything --         9   marketing organization, and we'd say: Okay, this is
   10   remainder, we would -- as this says, we would split    10   your budget for X amount of customers. We would try
   11   amongst the tribes.                                    11   to meet that with these different channels, whether
   12   BY MR. GROGAN:                                         12   it be direct mail, or -- you know, for Great Plains,
   13      Q. Who's "we"?                                      13   it also included lead generation, paid search,
   14      A. The -- as a marketing agency --                  14   affiliate traffic.
   15      Q. That's what you'd do? You'd allocate them        15   BY MR. GROGAN:
   16   first to RISE, and then if there were a remainder,     16      Q. Now, direct mail, by its nature, is an
   17   to tribal products; is that right?                     17   invitation to a customer to respond to a particular
   18             MR. GATEWOOD: Objection; form.               18   product offering; is that right?
   19      A. We -- as -- you know, as I stated, we would      19      A. In general.
   20   identify those for RISE, and then any of the           20      Q. So there would be direct mail that would
   21   remainders, we would recommend splitting them up       21   say, "Please call RISE if you want a loan," right?
   22   between the other three tribes --                      22   And there would be some direct mail that said,
   23   BY MR. GROGAN:                                         23   "Please call Plain Green if you want a loan," right?
   24      Q. And how would you --                             24             MR. GATEWOOD: Objection; form.
   25      A. -- or direct mail.                               25      A. There's different versions of direct mail.


                                              Page 146                                                    Page 148
    1      Q. -- split them up -- how would you split           1   There could be a pre-approval. There could be an
    2   them up between the tribes?                             2   invitation to apply. There could be another -- a
    3      A. You know, it really depended on different         3   repeat customer direct mail piece to remind them of
    4   factors.                                                4   the brand.
    5      Q. Like what factors?                                5   BY MR. GROGAN:
    6      A. What the goals were for each of the tribes        6      Q. Right. But they would all be
    7   in terms of the revenue growth, what each tribe         7   brand-specific, wouldn't they?
    8   looked like in terms of their offering. You know,       8      A. That's correct.
    9   Great Plains had a higher APR, and so they were --      9      Q. Okay. Okay. So you're -- okay. That's
   10   that product was inclined to take a riskier customer   10   fine.
   11   base, as well as the other channels that the tribes    11         It says, "No current differentiation
   12   were interested in. And so all of those came into      12   between other channels today. Should other channels
   13   play when we talked about the direct mail pieces and   13   follow DM volume split?"
   14   where they went.                                       14         And my first question is, what are the
   15      Q. Okay. And who would get direct mail and          15   other channels?
   16   who wouldn't?                                          16      A. I -- you know, the -- I -- I can't really
   17      A. Again, like, it's all of those factors that      17   remember this -- this bullet point. I mean. . .
   18   I indicated.                                           18      Q. Did you mean other marketing channels?
   19      Q. Okay. And you said one of the factors was        19      A. Yes. But I don't -- I can't remember why I
   20   what the goals for the revenue growth of the           20   put this here. Sorry. I just really can't
   21   individual tribal products was. Whose goals were       21   remember.
   22   they?                                                  22      Q. Okay. Well, what are -- what are the other
   23            MR. GATEWOOD: Objection; form.                23   marketing channels?
   24      A. In the beginning of each year, we would          24      A. Paid search, lead generation. Lead
   25   meet with each of the tribes, because they're doing    25   generation was really only for Great Plains.


                                                                           37 (Pages 145 to 148)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0516
                                               Michelle Nyugen
                                              Page 149                                                   Page 151
    1   Affiliate traffic for all three. And then there's       1      Q. And for Think Finance?
    2   repeat -- repeat customers are also considered a        2      A. No, we -- it all depended on, you know,
    3   channel.                                                3   each of the -- each of the contracts with each
    4      Q. This document was created for the executive       4   tribes were different. But. . .
    5   offsite, right?                                         5      Q. I'm sorry, are you suggesting that a
    6      A. That's correct.                                   6   profitable Mobiloans product is not profitable to
    7      Q. Were tribal members or -- or                      7   Think Finance?
    8   representatives of Plain Green, Mobiloans, or Great     8      A. No, I --
    9   Plains at that -- at those meetings?                    9             MR. GATEWOOD: Objection; form.
   10      A. No.                                              10             MR. SCHEFF: Misstates the testimony.
   11      Q. Okay. Now, "Items to consider," and you          11             MR. GROGAN: Okay. I'm just asking
   12   have some characteristics of the three different       12   for the clarity.
   13   tribal lending organizations. For instance,            13             MR. SCHEFF: Let's not play games
   14   Mobiloans is -- has "Strong political influence,"      14   here.
   15   "Lowest profit share," "Currently most profitable,     15             MR. GROGAN: Richard.
   16   but will change as we lower pricing."                  16             MR. SCHEFF: You're just playing
   17         Now, what are these items to consider            17   games. She -- you know she didn't say that. Just
   18   relevant to?                                           18   ask your question.
   19      A. They were -- from what I'm thinking, from        19             MR. GROGAN: I'm just asking her to
   20   what I recall, these items were relevant for           20   clarify that.
   21   identifying the best channels for each of the          21      A. I -- I didn't say that. I said --
   22   different portfolios.                                  22   BY MR. GROGAN:
   23      Q. I see.                                           23      Q. Okay. What did you say?
   24      A. So an example would be that, you know, as        24      A. -- profitable -- I said profitable equals
   25   Mobiloans is currently the most profitable, but will   25   revenue minus the losses, and that would be

                                              Page 150                                                   Page 152
    1   change over lower pricing, I indicated that the         1   profitable for the tribe. And as a service
    2   tribe really wanted a rewards program, thus would       2   provider, we wanted to make sure that each of our
    3   lower the pricing. To that end, a lead generation       3   tribes were profitable and meeting their budgets.
    4   as a channel would not fit in terms of that             4      Q. Because it was profitable to Think Finance,
    5   Mobiloans offering, because typically lead              5   right?
    6   generation has a higher default -- has a higher         6             MR. SCHEFF: Object to the form;
    7   default with a lower price at the spread or the --      7   misstates the testimony.
    8   and won't be profitable for that tribe.                 8   BY MR. GROGAN:
    9      Q. And when you're saying Mobiloans is               9      Q. Okay. With regard to Mobiloans, it says
   10   currently the most profitable, profitable to whom?     10   "lowest profit share." What does that refer to?
   11      A. I believe when I was writing this, it was        11      A. I believe that refers to the -- their
   12   just in general, in terms of revenue minus the         12   profit share of the agreements.
   13   losses. So the interest revenue minus the losses.      13      Q. So they -- they're receiving the lowest
   14      Q. But most profitable to Think Finance?            14   profit share of -- relative to the other two tribal
   15             MR. GATEWOOD: Objection; form.               15   products?
   16             MR. SCHEFF: Object to the form.              16      A. That -- this is relative to the other two
   17      A. I -- I didn't say that. I said profitable        17   tribal products.
   18   as it pertains to -- I always looked at revenue        18      Q. And are we talking about the revenue share?
   19   minus losses. Keep it simple in terms of that.         19      A. This is profit share.
   20   BY MR. GROGAN:                                         20      Q. Okay.
   21      Q. Right. But a profitable product -- a             21      A. But it's probably misstated.
   22   profitable Mobiloans product is profitable for Think   22      Q. Okay. It says profit share, but do you
   23   Finance and Mobiloans, right?                          23   think it referred to revenue share?
   24      A. A profitable product is definitely               24             MR. SCHEFF: Object to the form.
   25   profitable for the Tunica tribe, absolutely.           25         You can answer the question.


                                                                          38 (Pages 149 to 152)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0517
                                               Michelle Nyugen
                                              Page 153                                                    Page 155
    1      A. I probably misstated.                             1   stable tribe." What did you mean by that?
    2   BY MR. GROGAN:                                          2      A. This is in 2013, so it was probably due to
    3      Q. Okay. But I'm just trying to understand           3   the change of the -- their -- their chairman and the
    4   that -- the tribes profited -- the tribal lending       4   council. Tribal council.
    5   entities profited both from the -- the 1 percent --     5      Q. And how is that relevant to what kind of
    6   the gain on the 1 percent of the loans that they        6   marketing channels and direct mail share they could
    7   retained, right, after the sale of 99 percent to        7   get?
    8   GPLS, correct?                                          8      A. I can't recall. I think it's the same as
    9              MR. GATEWOOD: Objection; form.               9   the political influence. I don't know why I put
   10              MR. SCHEFF: Object to the form.             10   that, other than maybe it's items to consider for
   11      A. Each tribe was different in terms of their       11   discussion. I don't -- I really can't recall why I
   12   participation and how much they held and the end       12   put that in there as it ties to that.
   13   state.                                                 13      Q. Okay. And "GPL's profit share is
   14   BY MR. GROGAN:                                         14   negotiable." What does that mean?
   15      Q. Okay.                                            15      A. I don't know why I put "negotiable" either.
   16      A. And they did -- they would participate it        16   Their -- their structure was different than Plain
   17   out to GPLS.                                           17   Green and Mobiloans. So I don't know why I put
   18      Q. Okay. And they also shared -- in addition        18   "negotiable." I don't believe at the time, the
   19   to whatever stake they retained participation in the   19   contracts were up. So. . .
   20   loan, they also shared through a revenue share         20      Q. Okay. If you turn to page 10, there's a
   21   after -- from GPLS after the expenses were cleared;    21   "Discussion," with a question mark, "Another tribe."
   22   is that correct?                                       22      A. Uh-huh (affirmative response).
   23              MR. GATEWOOD: Objection; form.              23      Q. And at this particular offsite, were you
   24      A. From what I recall, the -- each of the           24   discussing whether another tribe was a desirable
   25   tribes would gain revenue from a revenue share         25   partnership with -- strike that.


                                              Page 154                                                    Page 156
    1   perspective.                                            1          Were you discussing looking for another
    2   BY MR. GROGAN:                                          2   tribal relationship?
    3      Q. Okay. All right. Why would the -- the             3      A. It would appear so.
    4   Mobiloans political influence be relevant to            4      Q. Okay. Why would you do that?
    5   consider in what kind of direct mail or marketing       5      A. You know, I think the -- as a service
    6   channel flow they should get?                           6   provider, we were considering, you know, these other
    7      A. You know, I can't recall why I put that in        7   two have evolved and they're not in startup mode,
    8   here. I apologize, I just -- I don't know why.          8   and so do we have the bandwidth to -- you know,
    9      Q. That's fine.                                      9   bring up a -- start up -- have another startup with
   10      A. It's been so long.                               10   another tribe, because we do realize that there
   11      Q. That's fine.                                     11   were -- there might be other opportunities out
   12         With regard to Plain Green, it says "large       12   there.
   13   portfolio." Were they the largest in terms of          13      Q. Okay. I just want to be clear. You said
   14   volume -- volume of loans among the three tribal       14   that the two other had evolved and were no longer in
   15   products?                                              15   startup mode. Which two are you referring to?
   16      A. I think what I meant here in 2013 was that       16      A. No, I didn't mean to say two. I said the
   17   they had the largest outstandings.                     17   others over two years have evolved.
   18      Q. Okay. Is that different than having the          18      Q. Okay.
   19   largest loan volume?                                   19      A. I didn't mean two, as two tribes.
   20      A. Yes.                                             20      Q. Okay. So you meant all three tribal
   21      Q. How so?                                          21   products?
   22      A. Outstandings is comprised of customers,          22      A. Correct.
   23   which is loans, but also in terms of the dollar        23      Q. Okay. And they evolved to a point that
   24   amount lent.                                           24   would allow them to do what?
   25      Q. I see. But they're "currently the least          25      A. I had indicated that they had evolved, but


                                                                           39 (Pages 153 to 156)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0518
                                              Michelle Nyugen
                                              Page 157                                                   Page 159
    1   they're not in startup mode, and so they were           1   there was a concept of: Do we utilize Nortridge as
    2   already taking on tasks on their own. They were --      2   a different platform for the loan management system
    3   a lot of them were in different stages of startup,      3   to incorporate into our overall platform schema, if
    4   meaning they were proficient in other areas. And so     4   you will.
    5   allowed Think Finance to leverage those -- the          5       Q. Okay. And did you go ahead with that and
    6   platform as a service provider.                         6   create a third platform?
    7      Q. Fine.                                             7       A. Not when I was there.
    8          What does it mean to say "as backup for          8       Q. Okay. So the -- the Nortridge platform was
    9   Plain Green"?                                           9   never brought into -- into use in your time?
   10      A. I believe at this time, there was                10       A. That's correct.
   11   consideration that because of the tribal council --    11       Q. Okay. Which platform had RISE on it at
   12   as I indicated, that the chairmans -- there was        12   this time?
   13   issues there. I think there was concern that would     13       A. At this time, the platform that the
   14   Plain Green still be in existence due to the -- the    14   installment loan programs were on.
   15   tribal council's change.                               15       Q. The Great Plains and Plain Green?
   16      Q. And -- okay. So there was a concern that         16       A. That's correct.
   17   they might -- they might exit the market for one       17       Q. So not CoreCard, the -- the old --
   18   reason or another?                                     18       A. That's right.
   19      A. Correct.                                         19       Q. Okay. And it says here, "ILP," which I
   20      Q. Okay. "Participate in a fund versus GPLS."       20   understand to be "installment loan programs"?
   21   Do you know what -- do you know what that means?       21       A. Yes.
   22      A. I believe what I wrote here was: Is there        22       Q. Okay. They're on the Legacy platform, and
   23   an opportunity to work with another entity other       23   it's stable; is that --
   24   than GPLS?                                             24       A. Yes.
   25      Q. Okay. Because at this point, GPLS is the         25       Q. Okay. And the legacy platform is the old


                                              Page 158                                                   Page 160
    1   entity which is buying participations from each of      1   platform where PDO and ThinkCash resided way back?
    2   the three tribal products; is that correct?             2            MR. SCHEFF: Object to the form.
    3      A. From my understanding, GPLS was                   3      A. We would call the legacy platform as the
    4   participating with each of the tribes.                  4   original platform. And, correct, PayDay One and
    5      Q. Okay. And there's nobody else purchasing          5   ThinkCash utilized that platform.
    6   participations other than GPLS; is that correct?        6   BY MR. GROGAN:
    7      A. I'm not aware of other individuals that           7      Q. What does it mean, "Do you invest minimum
    8   were participating in -- in the tribe's portfolios.     8   number of enhancements and redirect resources to
    9      Q. So is it fair to say that that line refers        9   direct products?" And let me ask a further
   10   to the -- the thought experiment about whether         10   question. What is a direct product in that context?
   11   another way of purchasing participations through       11      A. I believe I was referring to the RISE
   12   another fund, not GPLS, might be considered?           12   product.
   13             MR. GATEWOOD: Objection; form.               13      Q. Okay. And you're -- "invest minimum number
   14      A. I think, like I stated before, it was in         14   of enhancements," enhancements in what?
   15   consideration of a different fund other than GPLS or   15      A. Enhancements in the Legacy platform.
   16   a different tribe.                                     16      Q. Okay. And "redirect resources to the RISE
   17   BY MR. GROGAN:                                         17   product"?
   18      Q. Okay. I'm sorry, I know this is tedious,         18      A. In order to build out the -- the new
   19   but this is an important document to us.               19   platform with Nortridge.
   20         If you look at page 11. And my question          20      Q. I see. So move resources from the existing
   21   is really just, what is Nortridge?                     21   platform, and redirect it to the RISE products?
   22      A. Nortridge is a different loan management         22      A. No.
   23   system. I had mentioned CoreCard. I had mentioned      23      Q. Okay.
   24   that we had our own internal platform. We're not       24      A. That's not what I meant.
   25   happy with CoreCard, as I indicated earlier, and so    25      Q. All right. What did you mean? I'm sorry.



                                                                           40 (Pages 157 to 160)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0519
                                               Michelle Nyugen
                                              Page 161                                                    Page 163
    1      A. So technically, when you're talking about         1   those that do need funds more frequently."
    2   an IT platform, and if it's a legacy and if it's        2          And I just want to ask you, what's the
    3   stable, and you know that you want to enhance it,       3   source for the characterization -- characterization
    4   then you would make sure it's stable, and then          4   of the customer base for each of these products?
    5   direct your resources to a new -- a new platform        5   Where does that come from?
    6   while you build it up.                                  6      A. You know, I think this was more of a
    7          You don't want to move all of your               7   discussion item, so those were examples. I didn't
    8   offerings, regardless of your organization, because     8   utilize a source in order to come up with the
    9   that's not -- that's not wise. You want to solely       9   examples. This is purely a brand exercise. And
   10   put one offering on it, make sure it's stable, and     10   those were examples for discussions, and then
   11   then move your -- move the other offerings onto that   11   eventually got pitched to the tribes of, you know,
   12   platform, because it's a new platform.                 12   here's ideas for repositioning your brands as the
   13          And so the -- this whole area is about a        13   marketing agent.
   14   discussion of moving off of the old platform and       14      Q. Okay. And what is it about the Great
   15   creating a new platform and what's the best            15   Plains product that made them -- the
   16   mechanism to do that to make sure that it -- there's   16   brand-of-a-second-chance sort of work, in your mind?
   17   no interruptions in service with our current           17      A. I didn't say that -- that ended up coming
   18   providers -- or current lenders.                       18   to fruition. So. . .
   19      Q. Right. But the only product that would           19      Q. I understand. But why would you even think
   20   reside on the new platform would be RISE?              20   it might?
   21      A. No, that's not what I was stating here.          21      A. I think as I indicated before, Great Plains
   22      Q. Okay.                                            22   was a higher APR offering, and they were able to
   23      A. It was part of a -- you know, a strategy         23   attract customers that might have had higher losses.
   24   to -- to optimize and make sure that there's no        24      Q. And is it fair to say that Mobiloans, for
   25   interruption of -- of service for any of our           25   reasons we don't need to go into, was just able to


                                              Page 162                                                    Page 164
    1   lenders.                                                1   make funding decisions and get cash in people's
    2      Q. Okay. And why is it that Mobiloans still          2   pockets more quickly than the other products?
    3   needs to move? Why did they need to move?               3              MR. GATEWOOD: Objection; form.
    4      A. I think as I indicated before, they were          4       A. Mobiloans is a line of credit. And as a
    5   utilizing CoreCard. CoreCard has some issues. It        5   line of credit, it's a different -- it looks
    6   wasn't built internally, and we were not happy with     6   different. It's an open loan. It's an open loan
    7   CoreCard. And the -- that means that we would need      7   credit, just like a -- we call it a card -- a credit
    8   to move them off of that platform onto the -- the       8   card without the card. So you don't -- you always
    9   concept would be Nortridge.                             9   have funds just like your own credit card --
   10      Q. And do you know whether Mobiloans was moved      10   BY MR. GROGAN:
   11   off of CoreCard?                                       11       Q. So it gets --
   12      A. I -- I didn't keep up with the technology,       12       A. -- and you can utilize it.
   13   so I don't know the ones after I left.                 13       Q. People can get to it faster?
   14      Q. Okay. And do you know whether enhancements       14       A. It's -- it's not a closed loan --
   15   were made to the legacy platform?                      15   installment loan. It's different.
   16      A. Since I left in 2014?                            16       Q. And "RISE for those who want to make their
   17      Q. No. I mean since the date of this                17   own comeback." What -- what were you thinking
   18   document.                                              18   there?
   19      A. Yes, I'm sure there were.                        19       A. Oh. This is the infancy of RISE. I think
   20      Q. Okay. Take a look at 12. We're now               20   it's really just tied to the brand, and concept of
   21   talking about customer and product segmentation.       21   rocky and so forth.
   22   "Do we tailor each product to that need?" And then     22       Q. But, again, you're seeing -- or at least
   23   it gives examples that, "Great Plains is for those     23   this example makes -- seems to indicate that you're
   24   that need a second chance. RISE for those that want    24   thinking of these products as serving different
   25   to make their own comeback." And, "Mobiloans for       25   segments of the consumer market; is that correct?


                                                                           41 (Pages 161 to 164)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0520
                                              Michelle Nyugen
                                              Page 165                                                   Page 167
    1             MR. GATEWOOD: Objection; form.                1   again, for your patience.
    2       A. From what I recall, this was purposes of --      2         I want to introduce a new document for our
    3   for discussion items, and, you know, is there an        3   discussion, and this is going to be Plaintiff's
    4   opportunity to reposition the brands.                   4   Exhibit 180. It's a very large exhibit. You may
    5   BY MR. GROGAN:                                          5   look at as much of it as you need to, but I will
    6       Q. But repositioning them at different              6   preface my remarks by saying that I have a question
    7   segments of the -- of the market?                       7   about what's on page 27, I think, is the only --
    8             MR. GATEWOOD: Same objection.                 8   only part of this document that I'm concerned with.
    9       A. Again, it's repositioning it, and then           9             (Exhibit No. P-180 marked.)
   10   discussing these items with the tribes and get their   10             MR. SCHEFF: I'm sorry, you said 27?
   11   feedback as a marketing agent.                         11             MR. GROGAN: Page 27.
   12   BY MR. GROGAN:                                         12             MR. SCHEFF: What's the Bates on that?
   13       Q. But repositioning them with regard to           13   Because these don't appear to be numbered.
   14   different segments of the consumer markets?            14             MR. GROGAN: Hold on.
   15             MR. GATEWOOD: Objection; form.               15             MR. SCHEFF: Michelle, look at as much
   16             MR. SCHEFF: Object to the form.              16   of this as you need to.
   17       A. Again, it says "customer and product            17         Oh, I'm sorry.
   18   discussion item." And so this is -- these were --      18             MR. GROGAN: Yeah, it's pretty clear.
   19   it's an ideation session. So it's repositioning it     19             MR. SCHEFF: It is -- they have --
   20   from a brand perspective, and different customers,     20   they have numbers. Never mind. Got it.
   21   if that makes sense to them, if it resonates to        21      A. (Reviews document.)
   22   them. . .                                              22         27? Is that right?
   23   BY MR. GROGAN:                                         23   BY MR. GROGAN:
   24       Q. Okay. I understand these are just               24      Q. Page 27, yes. The PowerPoint 27.
   25   examples. Is -- is there any reason why Plain Green    25         Have you studied under Dean Smith,


                                              Page 166                                                   Page 168
    1   is not characterized in some way here?                  1   Ms. Nguyen? Never mind. Strike that. I'm sorry.
    2      A. I can't recall. I think these were just           2   I couldn't resist.
    3   examples for discussion.                                3          Take a look at the first page. I'm sorry,
    4      Q. Okay. Thank you. If we could turn to              4   I told you 27, but if you look at the cover of the
    5   Document D, please.                                     5   document --
    6             MR. SCHEFF: John, we've been going            6      A. This --
    7   about an hour and ten minutes.                          7      Q. Not the e-mail transmittal, but the cover
    8             MR. GROGAN: What time is it?                  8   of the PowerPoint.
    9             MR. SCHEFF: 12:35.                            9      A. Okay.
   10             MR. GROGAN: Are we having lunch              10      Q. Do you recall this document?
   11   provided, or. . .                                      11      A. I recall the document.
   12             MR. SCHEFF: I guess. I don't know.           12      Q. All right. Are you the author of this
   13   Did you make any arrangements? Because I didn't.       13   document?
   14             MR. GROGAN: No. This is an okay              14      A. I am author of the majority of this
   15   time. If people need lunch now, that's fine.           15   document.
   16             MR. SCHEFF: Okay.                            16      Q. Okay. Fine.
   17             THE VIDEOGRAPHER: Go off the record?         17          And what was this document used for? Do
   18             MR. GROGAN: Yes.                             18   you recall?
   19             THE VIDEOGRAPHER: We are off the             19      A. I believe this was a meeting that we met
   20   record at 12:34 p.m.                                   20   with the council. I think we had indicated before
   21             (Break taken, 12:34 p.m. to 1:20 p m.)       21   that I speak to different tribal members every
   22             THE VIDEOGRAPHER: We're back on the          22   single day. We also had an opportunity to go out
   23   record. The time is 1:20 p m.                          23   there, and we made it a point of at least meeting
   24   BY MR. GROGAN:                                         24   with each of the councils once a quarter. And so
   25      Q. Welcome back, Ms. Nguyen. Thank you,             25   this is an example of meeting with the council as a


                                                                          42 (Pages 165 to 168)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0521
                                              Michelle Nyugen
                                              Page 253                                                     Page 255
    1      A. That's correct.                                   1      Q. And -- and it was depending on your
    2      Q. And was -- from Think Finance's                   2   conversations with VPC?
    3   perspective, were you noticing that ACH providers       3             MR. SHAPIRO: Objection to form and
    4   were pulling away?                                      4   inconsistent with her testimony.
    5      A. Yes.                                              5      A. Yeah, as I mentioned before, it was, you
    6      Q. From working with the tribal products?            6   know, internal discussions with VPC, GPLS, as well
    7      A. I believe so at this time.                        7   as the tribes, and ongoing negotiations of what the
    8      Q. Okay. Mr. Rees says he's having --                8   impact is to --
    9   "hearing from VPC tomorrow." Why does VPC have a        9   BY MR. GROGAN:
   10   role to play here?                                     10      Q. Okay. So it says -- let's skip to the
   11             MR. SCHEFF: Object to the form.              11   beginning -- I'm sorry, the first page of the
   12      A. I think we had discussed before, you know,       12   exhibit. The bottom -- you're writing now, the next
   13   as a service provider and -- and VPC and GPLS in       13   day, October 4th, "All: Good news for MBL. We are
   14   terms of participating in the portfolios with the      14   working with VPC to keep MBL new customer volume on,
   15   tribes, and so if there was concern from VPC in        15   in addition to formers. As long as marketing
   16   terms of participating in future portfolio, then the   16   remains off, organic traffic okay. So that means we
   17   tribes would need to be aware of that as it pertains   17   leave as is. We still need the firm okay from VPC,
   18   to their growth.                                       18   so hold tight, and we'll keep you posted."
   19   BY MR. GROGAN:                                         19         Do you recall that?
   20      Q. Did VPC take the position that they were no      20      A. Yes.
   21   longer going to purchase participations in the -- in   21      Q. Okay. What is it that VPC is going to okay
   22   the tribal products at this time?                      22   that you're waiting for?
   23             MR. SHAPIRO: Object to form.                 23      A. From what I recall, is the ongoing intent
   24      A. I think when I read through this, there          24   to participate in the portfolio.
   25   was -- the -- the loan volume continued to remain      25      Q. Through purchases by GPLS?


                                              Page 254                                                     Page 256
    1   on. So from what I recall, there wasn't. . .            1       A. They were going to participate with the
    2   BY MR. GROGAN:                                          2    Mobiloans portfolio via GPLS.
    3      Q. Well, let's look at that. If you move             3       Q. Okay. And what would have been the effect
    4   forward in the exchange, on October 3rd, you write,     4    on tribal -- on the three tribal products had VPC
    5   "No new loans for tribal. Former loans can remain       5    determined that GPLS was not going to participate?
    6   on. Refi/draws remain on. No marketing to formers       6              MR. SHAPIRO: Objection; calls for
    7   or news. We still need to communicate to the            7    speculation.
    8   tribes, but please begin the process. Let us know       8       A. You know, I think that would depend on the
    9   if you have any questions."                             9    tribes and what they needed to do in terms of the
   10          What are you informing people of there?         10    next steps.
   11      A. At this time, in -- on October 3rd,              11    BY MR. GROGAN:
   12   recent -- recent decisions that, as you -- we can      12       Q. And yet in anticipation of that, you were
   13   see later have changed, but at that time, it -- it     13    ready to turn off all marketing for new loans; is
   14   looked like former loans can remain for the three      14    that correct?
   15   tribal entities.                                       15       A. You know, as a platform provider,
   16      Q. Who's making these decisions?                    16    everything is -- we're always ready to make quick
   17             MR. SHAPIRO: Form.                           17    changes, but nothing would occur until we have
   18      A. This -- from what I recall, it was               18    the -- the approval of the tribe.
   19   conversations that we were having back and forth       19       Q. I understand that. But it's -- on
   20   with VPC, as well as the tribes, in terms of the       20    October 3rd, you're believing that the position will
   21   impact and negotiations. That's why they continued     21    be "no new loans for tribal." And does that mean
   22   to change.                                             22    for all three tribal products?
   23   BY MR. GROGAN:                                         23       A. At this -- on October 3rd, at this time
   24      Q. And it was a fluid situation?                    24    period, "no new loans for tribal" would be for all
   25      A. Absolutely.                                      25    three tribes.


                                                                           64 (Pages 253 to 256)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0522
                                              Michelle Nyugen
                                              Page 257                                                   Page 259
    1      Q. If VPC decided that GPLS was not going to        1      Q. Okay. Why are you suspending marketing?
    2   participate and buy participations in tribal           2      A. What I recall from the discussions with all
    3   products?                                              3   the parties was, let's continue to leave the volume
    4            MR. SHAPIRO: Object to form.                  4   on as we assess what's happening with the operation
    5      A. The way -- and, again, this is all               5   checkpoint and not -- not perform active marketing,
    6   shorthand. I was trying to communicate that there's    6   but allow customers to naturally find their way to
    7   a possibility of no new loans for the tribes. If       7   the -- the different portfolios.
    8   GPLS didn't participate and if the -- the tribes       8      Q. Okay. And I should have asked this
    9   were not able to find -- or if they wanted to          9   earlier, but earlier on the 4th, at 1:00, you are
   10   continue on or find another funding source.           10   reporting, "Good news for MBL." In the other parts
   11   BY MR. GROGAN:                                        11   of the e-mail, you're talking about "all tribal,"
   12      Q. Okay. But it was VPC that was going to          12   but why are you singling out MBL here?
   13   make that decision for GPLS?                          13      A. From what I recall, this was a very fluid
   14            MR. SHAPIRO: Objection; form.                14   process, and so as I got new news, I was sharing it
   15      A. Which -- sorry.                                 15   with a larger team. And so in this example, it was
   16   BY MR. GROGAN:                                        16   an update as it pertains to Mobiloans.
   17      Q. Well, it's VPC that you're waiting to hear      17      Q. It says, "We are working with VPC to keep
   18   from on -- on how this is going to turn out; isn't    18   MBL new customer volume on."
   19   that correct?                                         19          At that point, were you working with VPC
   20      A. Only as it pertains to the participation,       20   to keep Plain Green and Great Plains Lending on too,
   21   if they were going to continue participation in the   21   or just MBL?
   22   portfolio, not as it pertains to whether or not the   22      A. Oh. All three.
   23   tribes would continue to provide new -- more loans.   23      Q. Okay. Yeah, why was the ACH service so
   24      Q. I see. Are you aware that the tribes had        24   critical to the model that you -- that if you had
   25   the wherewithal to provide loans without GPLS?        25   lost it, you wouldn't -- you would consider not --


                                              Page 258                                                   Page 260
    1      A. In 2013?                                         1   not lending anymore?
    2      Q. Yeah.                                            2             MR. GATEWOOD: Objection; form.
    3      A. I was not part of each of the tribes, and I      3             MR. SCHEFF: Object to the form.
    4   don't understand their budgets. So they possibly       4       A. The services we provide is an online
    5   could have.                                            5   service with -- the premise is to deposit your funds
    6      Q. Okay. But you were prepared to order, on         6   the next business day via ACH. And so if there's
    7   October 3rd, that there be no new tribal loans; is     7   not an ACH provider, you cannot deposit the funds
    8   that correct?                                          8   into the consumer's account the next business day as
    9      A. Worst case scenario, trying to line              9   communicated to the customers, Part 1.
   10   everybody up in a large organization.                 10          Part 2 is, you know, we offer the ability
   11      Q. Okay. And as it worked out, at least at         11   for consumers to pay back via ACH, and that would
   12   this particular juncture --                           12   not exist if there's not an ACH provider.
   13      A. I did say please -- you know, please pause --   13   BY MR. GROGAN:
   14   start the process, but we still need to have          14       Q. What percentage of consumers used ACH as
   15   discussions with the tribes.                          15   the means to pay back?
   16      Q. Okay. And as it worked out, you're writing      16       A. What product? What time period? I. . .
   17   on October 4th to a large group of people, "Okay.     17       Q. Okay. Let's -- Great Plains.
   18   We are all good to go -- we are good to go with all   18       A. I -- you know, ACH occurs multiple ways.
   19   tribal as follows: New loan volume, leave on. No      19   It's recurring ACH. They can call in and make a
   20   active marketing." Is that -- did I read that         20   one-time payment via ACH. There is also debit card
   21   right?                                                21   payments, as well as sending in paper checks, money
   22      A. Yes.                                            22   orders.
   23      Q. "Former loan volume, leave on. No active        23       Q. Right. My question was, what percentage,
   24   marketing."                                           24   if you know, of consumers of, say, Plain Green used
   25      A. Yes.                                            25   the ACH process?


                                                                          65 (Pages 257 to 260)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0523
                                               Michelle Nyugen
                                              Page 261                                                    Page 263
    1      A. For purposes of funding or payments?              1     A.    I believe that was the -- the firm.
    2      Q. Payments.                                         2     Q.    Which firm?
    3      A. You know, it's been so long, I don't have         3     A.    Law firm for VPC.
    4   the -- the numbers in each of them. 2013, I can't --    4     Q.    For VPC?
    5      Q. Okay. But --                                      5             MR. SHAPIRO: Objection; form and
    6      A. -- recall.                                        6   foundation.
    7      Q. -- did most of them use that, or was that a       7   BY MR. GROGAN:
    8   fairly rare way?                                        8      Q. Okay. On the front page, there's another
    9             MR. SCHEFF: Object to the form.               9   e-mail from Mr. Lutes to Mr. Welch, and you're CC'd,
   10      A. From what I recall, a number of customers        10   which includes an e-mail from Mr. Welch back to
   11   utilized ACH.                                          11   Mr. -- I'm not sure who Mr. Welch is writing to.
   12             MR. GROGAN: Okay. All right. Can we          12   But he said, "I spoke with Chris and Ken this a m.
   13   go to document Y?                                      13   We are shooting for and all-hands call next
   14          This will be Plaintiff's Exhibit 190.           14   Wednesday to walk through the proposed changes. I
   15             (Exhibit No. P-190 marked.)                  15   will circulate potential times tomorrow/early next
   16      A. (Reviews document.)                              16   week."
   17   BY MR. GROGAN:                                         17         My question is, if you know, what are the
   18      Q. All set?                                         18   changes that they're talking about?
   19      A. Yes.                                             19      A. Oh, I don't -- I don't know.
   20      Q. Good. Do you recognize this e-mail               20      Q. Okay. And then it says -- above that,
   21   exchange?                                              21   Mr. Lutes writes to Mr. Welch, CC'ing you, "Sarah,
   22      A. Yes.                                             22   the call will" -- and also Ms. Cutrona, "Sarah, the
   23      Q. Okay. Let's start again at the back, if          23   call will exclude Rick Eckman. Just VPC, Katten,
   24   you could. As I read it, this starts with an e-mail    24   John Williams, Claudia, and us."
   25   from Tom Welch to Mr. Lutes, in which he states that   25         Who's Rick Eckman?


                                              Page 262                                                    Page 264
    1   Mr. Williams, a John Williams, "would like to take a    1     A. Rick Eckman is the attorney for Plain
    2   look at the latest and greatest consumer loan           2   Green.
    3   agreements for all three tribes."                       3     Q. For Plain Green. Is he the attorney for
    4        Do you know who John Williams was?                 4   anybody else?
    5      A. I believe he was an attorney.                     5     A. 2013. I don't think so.
    6      Q. Working for whom?                                 6     Q. Okay. And we know who Mr. Williams is. Do
    7      A. I believe he was working for VPC.                 7   you know who Claudia is?
    8      Q. Okay. And the next e-mail is from you to          8     A. Claudia is an attorney, I believe, with
    9   Mr. Lutes and Mr. Welch, attaching consumer loan        9   Katten.
   10   agreements. Did Mr. Lutes ask you to obtain those      10     Q. Okay. And who is Claudia working for?
   11   for Mr. Welch?                                         11            MR. SHAPIRO: Objection to the form.
   12      A. Yes.                                             12     A. I believe Claudia was working with Katten.
   13      Q. Okay. And then if you turn to the next           13   BY MR. GROGAN:
   14   page going forward, there's a letter -- there's an     14     Q. Okay. And -- for VPC?
   15   e-mail from Sarah Fagin Cutrona to Tom Welch, in       15            MR. SHAPIRO: Objection; form.
   16   which you were copied. And what she's asking, "Tom,    16   BY MR. GROGAN:
   17   any benefit for us to walk through the term sheet or   17     Q. Or for some other party? If you know.
   18   a need for a joint call with Katten DC and Katten      18     A. I can't recall.
   19   Chicago early next week?"                              19     Q. Okay. And do you have any idea why they
   20        Do you understand what that's about?              20   want to exclude Mr. Eckman from the call?
   21      A. I believe this was part of -- to                 21            MR. GATEWOOD: Objection; form.
   22   renegotiate with the tribes.                           22     A. No.
   23      Q. This is May 2013. And there's a discussion       23   BY MR. GROGAN:
   24   on which -- Katten DC and Katten Chicago. Who's        24     Q. Mr. Eckman, you said that in 2013, he was
   25   Katten?                                                25   representing Plain Green, to the best of your


                                                                           66 (Pages 261 to 264)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0524
                                                    Neal Humphrey
                                                     Page 1                                                              Page 3
             IN THE UNITED STATES DISTRICT COURT                 1              APPEARANCES
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA                             (continued)
                                                                 2
         COMMONWEALTH OF PENNSYLVANIA *                              COUNSEL FOR KENNETH REES:
         by Attorney General JOSH *                              3
         SHAPIRO,               *                                    MR. RICHARD L. SCHEFF
              Plaintiff,     *                                   4   Montgomery, McCracken, Walker & Rhoads, LLP
                          *                                          123 South Broad Street
         VS.                * Civil Action                       5   Philadelphia, Pennsylvania 19109
                          * No. 14-7139-JCJ                          Phone: 215-772-7502
         THINK FINANCE, INC., et al., *
                                                                 6   E-mail: rscheff@mmwr.com
                                                                 7
              Defendants.      *
                                                                     ALSO PRESENT:
                                                                 8
         ****************************************************
                                                                     GUS PHILLIPS, Videographer
              ORAL AND VIDEOTAPED DEPOSITION OF                  9   KEVIN BYERS
                    NEAL HUMPHREY                                    TOM GRABER
                    MARCH 8, 2018                               10   SAVERIO "SAM" MIRARCHI, (Appearing Telephonically)
         ****************************************************   11
                                                                12
                                                                13
                                                                14
                  DEPOSITION of NEAL HUMPHREY, produced         15
         as a witness at the instance of the Plaintiff, and     16
         duly sworn, was taken in the above-styled and          17
         numbered cause on the 8th day of March, 2018, from     18
         3:27 a.m. to 6:03 p.m., before Christy R. Sievert,     19
         CSR, RPR, in and for the State of Texas, reported by   20
         machine shorthand, at the offices of Hunton &          21
         Williams, LLP, 1445 Ross Avenue, Suite 3700, Dallas,   22
         Texas 75202, pursuant to the Federal Rules of Civil    23
         Procedure and the provisions stated on the record or   24
         attached hereto.                                       25


                                                     Page 2                                                              Page 4
    1          APPEARANCES                                       1                      INDEX
    2
                                                                                                            PAGE
    3   COUNSEL FOR THE COMMONWEALTH OF PENNSYLVANIA:
    4    MR IRV ACKELSBERG                                       2
         MR JOHN J GROGAN                                             Appearances................................. 2-3
    5    Langer, Grogan & Diver, PC                              3
         1717 Arch Street, Suite 4130                                 Exhibits...................................... 5
    6    Philadelphia, Pennsylvania 19103                        4
         Phone: 215-320-5701
    7    E-mail: iackelsberg@langergrogan com                         Proceedings................................... 6
               jgrogan@langergrogan com                          5
    8                                                                 NEAL HUMPHREY:
    9   COUNSEL FOR THINK FINANCE, INC :                         6
   10    MR MATTHEW S SHELDON
         Goodwin Procter, LLP                                          Examination by Mr. Ackelsberg.............. 7
   11    901 New York Avenue, NW                                 7
         Washington, D C 20001                                   8    Changes and Signature................... 128-129
   12    Phone: 202-346-4000                                     9    Reporter's Certification................ 130-131
         E-mail: msheldon@goodwinprocter com                    10
   13
   14   COUNSEL FOR VICTORY PARK CAPITAL:                       11
   15    MR DANIEL P SHAPIRO                                    12
         Katten Muchin Rosenman, LLP                            13
   16    525 W Monroe Street                                    14
         Chicago, Illinois 60661                                15
   17    Phone: 312-902-5622
         E-mail: daniel shapiro@kattenlaw com                   16
   18                                                           17
   19   COUNSEL FOR NATIONAL CREDIT ADJUSTERS:                  18
   20    MS FRANCES B MORRIS                                    19
         Van Ness Feldman, LLP
   21    1050 Thomas Jefferson Street, NW
                                                                20
         Seventh Floor                                          21
   22    Washington, D C                                        22
         Phone: 202-298-1874                                    23
   23    E-mail: ftb@vnf com                                    24
   24
   25                                                           25


                                                                                               1 (Pages 1 to 4)
                                               WWW.KLWREPORTERS.COM
UNSEALED
                                                     App. 0525
                                                                Neal Humphrey
                                                                Page 5                                                 Page 7
    1             EXHIBITS                                                1             MR. SHELDON: Matt Sheldon for Think
    2   NUMBER       DESCRIPTION                   PAGE
    3   Exhibit 54 Mobiloans Business Rules        69                     2   Finance, LLC, joined by Tom Graber of Think Finance,
                TF-PA009885 - 009937
    4                                                                     3   LLC.
        Exhibits 55 & 56 (Not identified or marked )
    5
                                                                          4             MR. ACKELSBERG: And we also have on
        Exhibit 57 The Product Team Product            78                 5   the phone Saverio Mirarchi, a deputy attorney
    6           Descriptions Measures of
                Success Department Structure                              6   general, from Pennsylvania.
    7           Values in Action
                TF-PA185445 - 185471                                      7             THE VIDEOGRAPHER: Would the court
    8
        Exhibit 58 E-mail correspondence, 11-25-14 92
                                                                          8   reporter please administer the oath.
    9           Re: MBL - No State PA                                     9                NEAL HUMPHREY
                TF-PA626072 - 626074
   10                                                                    10           having been first duly sworn,
        Exhibit 59 E-mail correspondence, 10-17-14 96
   11           Re: Fw: Pending SOPs                                     11              testified as follows:
                TF-PA036495 - 036499
   12
                                                                         12                 EXAMINATION
        Exhibit 60 Mobiloans Standard Operating         99               13   BY MR. ACKELSBERG:
   13           Procedure #200-30 Daily Review
                of Proposed Applications For                             14      Q. Mr. Humphrey, pleased to meet you. My name
   14           Funding
                TF-PA011757 - 011759                                     15   is Irv Ackelsberg, as I just said. And I, along
   15
        Exhibit 61 E-mail correspondence, 11-5-14 106
                                                                         16   with my colleague, Mr. Grogan on my -- on my left,
   16           Re: Pending SOPs                                         17   we are representing the Commonwealth of Pennsylvania
                TF-PA021010 - 021016
   17                                                                    18   in an action against Think Finance, against Ken
        Exhibit 62 E-mail correspondence, 6-25-15 120
   18           Re: Fw: MBL Daily Review of                              19   Rees, and against Victory Park Capital, and National
                Requests for Funding SOP (d)
   19
                                                                         20   Credit Adjusters concerning certain loan programs,
        Exhibit 63 E-mail disclaimers/Footers 123                        21   including a program called "Mobiloans." And that's
   20           TF-PA048240
   21   Exhibit 64 2-4-17 letter to M Pierite 126                        22   a program you're familiar with, right?
                from C Brown, Re: Sovereign
   22           Regulatory Authority                                     23      A. Yes.
                TF-PA598989 - 599006
   23
                                                                         24      Q. Okay. So first off, I need to ask you a
   24                                                                    25   few just preliminaries. Have you ever been deposed
   25


                                                                Page 6                                                 Page 8
    1                PROCEEDINGS                                          1   before?
    2               THE VIDEOGRAPHER: We are now on the                   2       A. No.
    3      record for the video deposition of Neal Humphrey.              3       Q. Okay. So I know that -- I'm confident that
    4      The time is 3:27 p m., March 8, 2018, in the matter            4   your lawyers have explained to you something about
    5      of Commonwealth of Pennsylvania, et al., vs. Think             5   the process, but I have to do it again just to be
    6      Finance, Incorporated, et al., Civil Action                    6   sure that you understand what's happening here.
    7      No. 17-7139-JCJ, being held in the United States               7           I'm going to ask you -- this, basically,
    8      District Court for the Eastern District of                     8   works as a question-and-answer protocol. I ask you
    9      Pennsylvania.                                                  9   a question, you -- you provide an answer. Both the
   10            The court reporter is Christy Sievert.                  10   question and the answer is being transcribed by the
   11      The videographer is Gus Phillips. Both are                    11   court reporter here. Do you understand?
   12      representatives of Kaplan, Leaman & Wolfe Court               12       A. Yeah.
   13      Reporting.                                                    13       Q. Okay. Even though it's being videotaped,
   14            Will counsel please state their                         14   the official record is what is happening to your
   15      appearances for the record.                                   15   left, your immediate left with the court reporter.
   16               MR. ACKELSBERG: Irv Ackelsberg,                      16   She's going to prepare that transcript. So because
   17      special counsel for Pennsylvania Attorney General.            17   it's a transcript and not a movie, we -- we can't
   18               MR. GROGAN: John Grogan, special                     18   deal with nonverbals. So you -- a nod of the head,
   19      counsel for the Pennsylvania Attorney General.                19   while it would work on the video, isn't going to
   20               MS. MORRIS: Frances Morris for                       20   work here. So we really do need you to provide
   21      National Credit Adjusters.                                    21   verbal answers. You have to speak up so she can
   22               MR. SHAPIRO: Dan Shapiro for the                     22   hear you.
   23      Victory Park defendants.                                      23           And you understand that after this is all
   24               MR. SCHEFF: Richard Scheff for                       24   over, there will be a transcript of everything that
   25      Kenneth Rees.                                                 25   happened here, everything that was said, and that it


                                                                                                2 (Pages 5 to 8)
                                                             WWW.KLWREPORTERS.COM
UNSEALED
                                                                 App. 0526
                                                 Neal Humphrey
                                                Page 33                                                    Page 35
    1   center, listen to phone calls that are coming in        1   for Mobiloans at vendors --
    2   about Mobiloans. I mean, the whole point of is it       2      A. Yes.
    3   to help improve the software product. So hearing        3      Q. -- right?
    4   what customers are saying on the phone coming in        4          Okay. So one of those vendors was
    5   helps us do it. It also helps to have a development     5   MetaSource, right?
    6   person there who can hear the issues directly           6      A. Yes.
    7   themselves.                                             7      Q. And MetaSource had some seats dedicated to
    8      Q. And when you say -- when you use the term         8   Mobiloans, correct?
    9   "development person," you're talking about an IT        9      A. Yes.
   10   person, right?                                         10      Q. How many?
   11      A. Correct.                                         11      A. I don't know.
   12      Q. Someone who, if an adjustment needs to be        12      Q. More than 12, right?
   13   made in the software, can -- can work on that?         13      A. I don't know.
   14      A. Yes. He was responsible. He wouldn't do          14      Q. You had -- did you ever go to MetaSource to
   15   it himself.                                            15   look?
   16      Q. Yeah, yeah, no, I understand that.               16      A. No.
   17          Now, before -- so you started in August,        17      Q. Why?
   18   and then in November was your first trip to            18      A. MetaSource was an overflow call center. So
   19   Louisiana, right?                                      19   if the -- if the call center on the tribe -- at the
   20      A. Yes.                                             20   tribe was too busy, those calls would overflow to
   21      Q. Okay. Well, let's -- let's get in all the        21   Meta.
   22   trips to Louisiana first. Like, when was the second    22      Q. Okay. And what kind of calls are we
   23   trip to Louisiana?                                     23   talking about?
   24      A. I don't recall. I want to say it was maybe       24      A. Customer service calls, technical support,
   25   a year later or so.                                    25   things like that.


                                                Page 34                                                    Page 36
    1      Q. And did you bring a development director          1      Q. So there is -- my understanding is that
    2   again?                                                  2   there is something called "verification." Right?
    3      A. No, I brought our marketing director.             3             MR. SHELDON: Object to form.
    4      Q. And why did you bring the marketing               4   BY MR. ACKELSBERG:
    5   director?                                               5      Q. You know about verification, right? You
    6      A. Similar reason, to hear -- to see the             6   know there is such a function?
    7   operation there, to meet the client, to listen to       7      A. Yes.
    8   calls. That's really where you learn most about         8      Q. And that's not what you're talking about,
    9   what's happening with the product and what customers    9   right? Or is it what you're talking about?
   10   are saying about it and what feedback is coming back   10      A. No.
   11   and what issues we have and. . .                       11      Q. Okay. So let's just start with
   12      Q. Now, my understanding is that -- well, why       12   verification. Verification has to do with the loan
   13   don't you just ask -- tell me, the -- so there was a   13   application procedure, right?
   14   call center -- or there is a call center actually on   14      A. Yes.
   15   tribal land, right?                                    15      Q. So if sometimes someone -- sometimes when a
   16      A. Yes.                                             16   customer would go online and apply for Mobiloans,
   17      Q. Okay. And about how many seats? How many         17   they would be approved right away, right?
   18   people are answering the phones there?                 18      A. Sometimes that would happen, yes.
   19      A. Currently or then?                               19      Q. Yeah, and it -- and if they met the -- if
   20      Q. Why don't you give me both. We'll start          20   the software determined that the risk was -- was
   21   with -- start with now and then then.                  21   good, to -- it could make an approval almost
   22      A. Now, I don't know. But then, it was              22   simultaneously, right?
   23   probably 12 or 15.                                     23             MR. SHELDON: Object to form.
   24      Q. Okay. Now, my understanding is that              24      A. That -- that could happen, yes.
   25   there's also call center work done -- that was done    25   BY MR. ACKELSBERG:


                                                                                 9 (Pages 33 to 36)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                   App. 0527
                                                Neal Humphrey
                                               Page 37                                                      Page 39
    1      Q. Yeah. But sometimes, instead of an                1   would happen, right?
    2   approval, there would be a request for additional       2             MR. SHELDON: Object to form.
    3   information, right?                                     3      A. That's not my area of expertise, the
    4      A. Yes.                                              4   collections process.
    5      Q. Okay. And in that case, the customer would        5   BY MR. ACKELSBERG:
    6   be directed to call somewhere to provide                6      Q. So as product manager, you didn't -- you
    7   information, right?                                     7   didn't --
    8      A. They weren't directed to call, necessarily.       8      A. I wasn't responsible for the collections
    9   They were directed to e-mail or fax in documents.       9   process.
   10      Q. Okay. And if they were e-mailing --              10      Q. Who was?
   11   e-mailing or faxing documents, where would those       11      A. We have a collections manager that manages
   12   documents go to?                                       12   that.
   13      A. The call center agents would take some of        13      Q. Who is that -- who was that in November of
   14   those.                                                 14   2014?
   15      Q. The call center agents in Louisiana?             15      A. I believe it was Kevin Banks.
   16      A. Yes.                                             16      Q. Okay. And so you didn't have anything to
   17      Q. Okay. And the overflow go to MetaSource?         17   do with -- with the vendors, the collection vendors?
   18      A. I don't --                                       18   You don't --
   19      Q. Is MetaSource involved in verification?          19      A. No.
   20      A. I don't know.                                    20      Q. No. Okay. Well, why don't you describe
   21      Q. Okay. Well, you were the product manager.        21   who your primary responsibilities were as -- as the
   22   Who would know that?                                   22   product manager since I -- since I'm taking you into
   23      A. That would be our -- I think our operations      23   areas that were not your responsibility, why don't
   24   people. Or, actually, the -- in that case, the --      24   you tell me what your responsibilities, in fact,
   25   our risk folks, they manage that verification          25   were.


                                               Page 38                                                      Page 40
    1   process.                                                1      A. Yeah, my responsibilities were to work with
    2      Q. Okay. Now, the website also had a phone           2   our client. There's a client relations aspect of
    3   number, so that if a customer -- an existing            3   that job. So working with the client on software
    4   customer wanted to call, let's say, had an issue        4   enhancements, new features to the software, fixing
    5   with a payment, there was a number they could call,     5   bugs to the software, things like that. Is that
    6   right?                                                  6   enough information?
    7      A. Yes.                                              7      Q. Yeah, I think so. It also sort of matches
    8      Q. And if they called that number, would the         8   your background, which was in -- which is, to some
    9   number ring at the tribe, or would it first ring,       9   extent, in the software area, right?
   10   like, in Texas or somewhere else and then get routed   10      A. Yes. Before the family business, it was,
   11   to the tribe?                                          11   yeah.
   12      A. No, it would ring directly to the -- to the      12      Q. Yes. In the course of your -- so you're
   13   tribe.                                                 13   hired in August of -- of 2014. You don't go to the
   14      Q. To the tribe. Okay. And that -- and that         14   tribe until November. Had you had any interactions
   15   if there was overflow, it would automatically bounce   15   with the tribe between August and November?
   16   to MetaSource; is that how --                          16      A. Yes.
   17      A. That was my understanding.                       17      Q. Okay. That was on the telephone?
   18      Q. Okay. Now, in addition to verification,          18      A. Yes.
   19   there is -- there, also, are collection calls that     19      Q. Okay. And who were the people that you
   20   are -- like, if someone -- why don't you tell me       20   were inter- -- interacting with at Mobiloans?
   21   what happens when someone goes delinquent.             21      A. Generally, it was Kim Palermo.
   22             MR. SHELDON: Object to form.                 22      Q. My understanding is she was -- her title
   23   BY MR. ACKELSBERG:                                     23   was compliance chief or compliance officer. Or
   24      Q. In terms of contact, like, they'd get a          24   something about compliance, right?
   25   call, right? Or an e-mail or a call or something       25      A. That was my understanding as well.


                                                                               10 (Pages 37 to 40)
                                         WWW.KLWREPORTERS.COM
UNSEALED
                                                  App. 0528
                                                   Sarah Cutrona
                                                    Page 1                                                Page 3
          IN THE UNITED STATES DISTRICT COURT                   1    APPEARANCES CONTINUED
         FOR THE EASTERN DISTRICT OF PENNSYLVANIA               2
                   - - -                                               GOODWIN PROCTER
        COMMONWEALTH OF :                                       3      BY: MATTHEW SHELDON, ESQUIRE
        PENNSYLVANIA           :                                       901 New York Avenue, NW
           Plaintiff :                                          4      Washington, D.C. 20001
                     :                                                 Phone: (202) 346-4000
           VS.         : CIVIL ACTION NUMBER                    5      Representing Think Finance
                     : 2:14-CV-07139                                   msheldon@goodwinlaw.com
        THINK FINANCE, INC., :                                  6
        ET AL.,          :                                      7
           Defendants :                                                VAN NESS FELDMAN
                   - - -                                        8      BY: KETURAH BROWN, ESQUIRE
                                                                       1050 Thomas Jefferson Street, NW
                 OCTOBER 23, 2018                               9      Washington, D.C. 20007-3877
                                                                       Phone: (202) 298-1800
                   - - -                                     10        Representing National Credit
                                                                       Adjusters LLC
              Videotaped deposition of SARAH
        CUTRONA, was taken pursuant to notice at 1600
                                                             11        kab@vnf.com
        Arch Street, Suite 300, Philadelphia,                          (Via Telephone)
        Pennsylvania, beginning at or about 8:00 a m.        12
        before Jeannine Cancelliere, Court Reporter          13
        and Notary Public and Scott Dantzer, Videotape       14
        Operator, there being present.                       15
                                                             16
                                                             17
                                                             18
              KAPLAN, LEAMAN AND WOLFE                       19
            Registered Professional Reporters                20
            230 S. Broad Street, Suite 1303                  21
            Philadelphia, Pennsylvania 19102                 22
                 (215) 922-7112                              23
                                                             24


                                                    Page 2                                                Page 4
    1   APPEARANCES:                                             1             ---
    2
           LANGER, GROGAN & DIVER, P C                           2            INDEX
    3      BY: IRV ACKELSBERG, ESQUIRE                           3             ---
           1717 Arch Street, Suite 4130
    4      Philadelphia, Pennsylvania 19103                      4    SARAH CUTRONA                        PAGE
           Phone: (215) 320-5701
    5      Representing the Plaintiff
                                                                 5    BY MR. ACKELSBERG                      7
           iackelsberg@langergrogan com                          6
    6      Also Present: David Nagdeman
    7
                                                                 7
    8      ARMSTRONG TEASDALE                                    8              ---
           BY: RICHARD SCHEFF, ESQUIRE
    9      1500 Market Street, 12th Floor
                                                                 9            EXHIBITS
           Philadelphia, Pennsylvania 19102                     10              ---
   10      Phone: (215) 246-3478
           Representing Sarah Cutrona                           11           EXHIBIT NO. PAGE
   11      rscheff@armstrongteasdale com                        12            P-394   24
   12
   13      ARMSTRONG TEASDALE                                   13            P-395   42
           BY: DAVID HERMAN, ESQUIRE                            14            P-396   54
   14      1500 Market Street, 12th Floor
           Philadelphia, Pennsylvania 19102                     15            P-397   64
   15      Phone: (215) 246-3478                                16            P-398   64
           Representing Ken Rees
   16      dherman@armstrongteasdale com                        17            P-399   66
   17                                                           18            P-400   68
   18      KATTEN, MUCHIN, ROSENMAN LLP
           BY: J MATTHEW HAWS, ESQUIRE                          19            P-401 126
   19      525 W Monroe Street                                  20            P-402 129
           Chicago, Illinois 60661-3693
   20      Phone: (312) 902-5319                                21            P-403 133
           Representing Victory Park
   21      matthew haws@kattenlaw com
                                                                22            P-404 134
   22                                                           23            P-405 136
   23
   24
                                                                24            P-406 145


                                                                                    1 (Pages 1 to 4)
                                              WWW.KLWREPORTERS.COM
UNSEALED
                                                    App. 0529
                                             Sarah Cutrona
                                             Page 5                                               Page 7
     1                ---                                  1   behalf of the Victory Park defendants.
     2              EXHIBITS                               2            VIDEOTAPE OPERATOR: And the
     3                ---                                  3   court reporter today is Jeannine Cancelliere.
     4             EXHIBIT NO. PAGE                        4   She'll now swear in the witness. We have
     5              P-407 185                              5   somebody joining us on the telephone.
     6              P-408 192                              6            MS. BROWN: Yes, Keturah Brown
     7              P-409 200                              7   for NCA.
     8              P-410 200                              8               - - -
     9              P-411 202                              9              EXAMINATION
    10              P-412 205                             10               - - -
    11              P-413 218                             11   BY MR. ACKELSBERG:
    12              P-414 219                             12   Q. Good morning, Ms. Cutrona.
    13                                                    13   A. Good morning.
    14                                                    14   Q. Could you state your current employer
    15                                                    15   and position?
    16                                                    16   A. Yes, I'm the chief legal officer at
    17                                                    17   Elevate Credit, Inc.
    18                                                    18   Q. Before that you were general counsel at
    19                                                    19   Think Finance, before the spinoff, correct?
    20                                                    20   A. That's correct.
    21                                                    21   Q. I am just going to go quickly through
    22                                                    22   some of your background. When did you
    23                                                    23   graduate law school?
    24                                                    24   A. 1990.

                                             Page 6                                               Page 8
    1              VIDEOTAPE OPERATOR: We're now           1   Q. 1990?
    2    on the record. My name is Scott Dantzer and       2   A. Yes.
    3    I'm a videographer retained by On the Record.     3   Q. I would like to just go through your
    4    This is a video deposition for the United         4   employment history. Between law school and
    5    States District Court for the Eastern District    5   arriving at Think Finance -- first of all,
    6    of Pennsylvania. Today is October 23rd, 2018      6   when did you arrive at Think Finance?
    7    and it is 8:06 a.m. -- I'm sorry, 8:08 a m.       7   A. Well, the entity was called Payday One
    8              This deposition is being held at        8   when I started, and that would have been in
    9    the Office of the Attorney General at 1600        9   July of 2006.
   10    Arch Street in Philadelphia, Pennsylvania in     10   Q. And where did you -- what was your first
   11    the matter of the Commonwealth of Pennsylvania   11   job out of law school?
   12    v. Think Finance, et al.                         12   A. I worked for Lynch Chappell & Alsup, a
   13              The deponent today is Sarah            13   law firm in Midland, Texas.
   14    Cutrona. Counsel, will you please state your     14   Q. How long were you there?
   15    appearances for the record?                      15   A. For two years, a little over two years.
   16              MR. ACKELSBERG: For the                16   Q. At some point you went in-house on
   17    Commonwealth, Irv Ackelsberg.                    17   various jobs?
   18              MR. SCHEFF: Richard Scheff for         18   A. Correct.
   19    Sarah Cutrona.                                   19   Q. What was your first in-house job?
   20              MR. SHELDON: Matthew Sheldon           20   A. I went to work in government affairs at
   21    for the Think Finance defendants.                21   the Associates in Irving, Texas, which would
   22              MR. HERMAN: David Herman on            22   have been in 1992, probably June of '92.
   23    behalf of Kenneth Rees.                          23   Q. How long were you there?
   24              MR. HAWS: Matthew Haws on              24   A. Until around October of '95, when I went


                                                                              2 (Pages 5 to 8)
                                      WWW.KLWREPORTERS.COM
UNSEALED
                                              App. 0530
                                               Sarah Cutrona
                                              Page 25                                               Page 27
    1      that came in discovery.                           1   Advisors. And Stephen Smith, who you
    2      A. So you're saying that 714 is the second        2   mentioned earlier, who worked for me.
    3      page of the letter that starts on 712.            3              Obviously they came to get
    4      Q. Yes, that's what it appears. It appears        4   this because they were included in this e-mail
    5      that in the copying there was an extra blank      5   distribution.
    6      page added.                                       6   Q. Why is that, why was Victory Park
    7      A. Okay.                                          7   getting -- was this standard? Was it standard
    8      Q. If you could re-clip it, we're going to        8   that complaints from attorneys general be
    9      have a lot of paper, just for paper management    9   forwarded to Victory Park?
   10      purposes.                                        10              MR. SCHEFF: Object to the
   11                 All right, so you see this            11   form. You can answer.
   12      was a complaint that was initiated from the      12              MR. HAWS: Objection.
   13      State of New York from the attorney general      13              THE WITNESS: I think the
   14      there. Do you see that, that's how this          14   contract -- I'm not sure, but I think that
   15      started?                                         15   GPLS had asked to be notified of what we
   16      A. Yes.                                          16   called escalated complaints, which would be
   17      Q. And the name of the consumer was Kevin        17   attorney general complaints.
   18      Morelle, M-O-R-E-L-L-E, do you see that?         18   BY MR. ACKELSBERG:
   19      A. Yes.                                          19   Q. When you say GPLS, you're referring to
   20      Q. First of all, I want to just -- you           20   the special purpose vehicle that was owned by
   21      probably know this, but just to make sure you    21   Victory Park and purchased the participation
   22      understand, we got discovery from various        22   interest; am I right?
   23      defendants in the case. You'll note that the     23
   24      lower right-hand corner of these exhibits, it    24             MR. SCHEFF: Object to the

                                              Page 26                                               Page 28
    1   says GPLP and there's a number?                      1   form.
    2   A. Yes.                                              2              MR. HAWS: Object to form.
    3   Q. The GPLP indicates that we got this               3              THE WITNESS: Yes.
    4   document from Victory Park, okay. Do you             4   BY MR. ACKELSBERG:
    5   understand?                                          5   Q. You mentioned this Mr. Randolph, the
    6   A. Yes, I do.                                        6   tribal law specialist. Who was he
    7   Q. I guess my first question is, why would           7   representing?
    8   Victory Park have these documents? If you            8   A. Either Victory Park Capital or GPLS.
    9   could explain protocol that would end up --          9   Q. And the complaint that initiated from
   10   where Victory Park would end up with this           10   the attorney general looks like it had a copy
   11   complaint, I would appreciate it.                   11   of a loan agreement with it, a Plain Green
   12   A. Well, it looks like on the Tami Simpson          12   loan agreement. The agreement for this Mr.
   13   e-mail, which is the cover page, she sent this      13   Morelle, do you see that?
   14   to Billianne at Plain Green and Traci at Plain      14   A. Yes.
   15   Green. I think Traci was probably in charge         15   Q. This is the form loan agreement that
   16   of complaints at that time for Plain Green.         16   you're familiar with, correct?
   17   Neal Junior, Plain Green, myself, Jason,            17   A. It's been a lot of years, and as I
   18   Michelle, Carrie, all with Think. And then          18   recall in this complaint, you said he had had
   19   several people with VPC Advisors; Katten Law,       19   three loans. So I'm not sure -- this was
   20   Rick Eckman which was the Plain Green outside       20   probably one of the loan agreements, but there
   21   counsel; Mark Grossman at Katten. And Katten        21   were two others. And I'm not sure if they
   22   was outside counsel to VPC, as I recall.            22   were in the same form or not.
   23   David Randolph, who is a tribal law specialist      23   Q. Now do you remember, in terms of the
   24   at Connors and Winters; Scott Zemnick at VPC        24   loan agreements was Plain Green, there was the


                                                                            7 (Pages 25 to 28)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                       App. 0530-1
                                              Sarah Cutrona
                                             Page 29                                               Page 31
    1   original one when it started out in April of        1   Q. You're saying --
    2   2011, right?                                        2   A. It was electronically done.
    3   A. So I would have to say the first loan            3   Q. Thank you. And the loan agreement -- so
    4   agreement would be the original loan                4   you'll see this is a loan agreement that was
    5   agreement.                                          5   in August of 2012, and this was to a New York
    6   Q. Do you remember what the occasion was or         6   borrower named Mr. Morelle.
    7   the time period of any -- of the changes? You       7              If a Pennsylvania borrower
    8   said there were two changes made to the loan        8   had taken out a loan at the same period of
    9   agreement?                                          9   time with Plain Green, the loan agreement
   10   A. No, I didn't say there were two changes         10   would have basically looked the same, except
   11   made. I believe there were various changes         11   for this specific amount borrowed or things
   12   made by the tribes and their attorneys             12   like that? But I mean the form contract was
   13   throughout the program, but I couldn't tell        13   the same; am I right?
   14   you when or how many.                              14              MR. SCHEFF: Object to the
   15   Q. All right. And from the date of the             15   form. You can answer.
   16   Morelle agreement in August of 2012, can you       16              THE WITNESS: Yeah, that's
   17   tell if that's the original?                       17   correct. I have to add that this is dated
   18   A. I have no clue.                                 18   August of '12. And he had mentioned that it
   19   Q. Okay. But in looking at it, sort of             19   was his third agreement, and the complaint, I
   20   generally familiar with the layout and the         20   think was in October. So my gut tells me he
   21   elements of the contents of the loan               21   had taken two prior loan agreements, and this
   22   agreement?                                         22   was probably the third loan agreement.
   23   A. It's been so long ago, I could not tell         23   BY MR. ACKELSBERG:
   24   you.                                               24   Q. Okay. But if a Pennsylvania borrower

                                             Page 30                                               Page 32
    1      Q. The last page has a signature of              1   borrowed the same amount of money that Mr.
    2      Billianne Raining Bird Morsette. Do you see      2   Morelle borrowed at that period of time, the
    3      that?                                            3   agreement would have looked the same; am I
    4      A. Yes.                                          4   right?
    5      Q. And that's the same Billianne who you         5   A. Yes, that's my understanding.
    6      mentioned got a copy of -- was copied on that    6   Q. Now the second page of the -- let's
    7      e-mail?                                          7   start with the letter from the attorney
    8      A. Correct, she was the CEO of Plain Green.      8   general. It's from an employee in the
    9      Q. Am I right that her signature appeared        9   attorney general's office, correct? Someone
   10      on all of the loan agreements, as long as she   10   named Rachel Mills in the Internet Bureau, do
   11      was the CEO?                                    11   you see that?
   12      A. I think that's right, yes.                   12   A. Yes.
   13      Q. And this was pre-printed on the form,        13   Q. The nature of the complaint is that the
   14      right? I mean she didn't actually handwrite     14   New York Attorney General is characterizing
   15      her name on those loan agreements, did she?     15   this as a usurious loan; am I right?
   16                                                      16   A. Yes.
   17                 MR. SCHEFF: Object to the            17   Q. And the complaint letter that's February
   18      form. You can answer.                           18   5th, 2013, the complaint letter also states
   19                 THE WITNESS: So it's an              19   that New York law applies to foreign entities?
   20      online lender. The tribe -- after the loan      20   A. Where does it state that?
   21      agreement had been executed by the borrower,    21   Q. Sure. Let's look at the second --
   22      would then put their signature on accepting     22   A. Oh, I see, right there. That's what it
   23      the loan, yes.                                  23   says.
   24      BY MR. ACKELSBERG:                              24   Q. So in looking at this, it appears that


                                                                           8 (Pages 29 to 32)
                                       WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0530-2
                                               Sarah Cutrona
                                              Page 33                                               Page 35
    1      New York was taking the position that the         1   Q. I understand.
    2      interest rate on this loan was illegal, and       2   A. In the relationship with the tribal
    3      that the New York laws setting rate caps apply    3   lenders, there were certain duties that they
    4      to foreign entities, as well as New York          4   asked us, once the format was approved, to
    5      entities. That's the position the New York        5   help them with. So I wouldn't call it an
    6      Attorney General is taking in this letter,        6   agency relationship, but as someone who was
    7      correct?                                          7   helping them, they asked us to draft this and
    8                  MR. SHELDON: Object to form           8   send back to them. But once they got it, they
    9      and object to characterization of the letter.     9   would review it and send it out.
   10      It says earlier, it appears. And then it says    10   Q. So the protocol -- the protocol as it
   11      also, if true, this could constitute a           11   appears from this document, correct me if I'm
   12      violation. But the witness can answer.           12   wrong, is that the complaint would come to the
   13                  THE WITNESS: Can you repeat          13   tribe. The tribe would forward the complaint
   14      the question.                                    14   to Tami Simpson. Tami Simpson would then send
   15      BY MR. ACKELSBERG:                               15   the tribe the template that she would then
   16      Q. The attorney general is stating here          16   suggest the tribe mail on their letterhead,
   17      that in the judgement of the office, the loan    17   that's the protocol, right?
   18      appears to be -- to include an illegal           18               MR. HERMAN: Object to form.
   19      interest rate and it's also advising Plain       19               THE WITNESS: So in general,
   20      Green that New York law applies to foreign       20   yes. I don't know that they would always go
   21      entities.                                        21   to Tami. But it was important for the tribe
   22                  MR. HERMAN: Object to form.          22   that they keep track of complaints. And so
   23                  MR. SHELDON: Same objection          23   they had asked Think Finance to facilitate
   24      as before.                                       24   that process. But the whole protocol was


                                              Page 34                                               Page 36
    1                 THE WITNESS: That's what it            1   approved in advance by the tribe and their
    2      appears to say.                                   2   outside counsel.
    3      BY MR. ACKELSBERG:                                3   BY MR. ACKELSBERG:
    4      Q. If we look at the second page of the           4   Q. So your office then would track all of
    5      exhibit, this is the template letter that you     5   the complaints that Plain Green forwarded to
    6      referred to before.                               6   you, correct?
    7      A. I think it would be, yes, one of the           7   A. That's correct, on behalf of the tribe.
    8      template letters. There were a few that were      8   Q. In tracking complaints like this, what
    9      approved, yes.                                    9   information did you capture?
   10      Q. I know -- and this is a template letter       10   A. I couldn't -- I can't recall.
   11      that you said the tribe would have approved?     11   Q. Do you recall if there were ever any
   12      A. Yes, because -- and I say generally this      12   reports to the tribe about the number of
   13      is, and I believe it is, I can't remember        13   complaints or the nature of complaints?
   14      exactly the templates they approved. But         14   A. I don't recall specifically, but I
   15      their outside counsel draft was consulted by     15   wouldn't be surprised.
   16      them and let us know this is the way they wish   16   Q. And you also tracked that internally for
   17      to talk about their federally recognized tribe   17   Think Finance purposes, correct?
   18      making loans.                                    18
   19      Q. Now I understand that the letter would        19             MR. SCHEFF: Object to the
   20      have had to have gone through the outside        20   form, tracked what?
   21      counsel, but the draft was prepared by your      21   BY MR. ACKELSBERG:
   22      office; isn't that right?                        22   Q. The complaints from attorney generals.
   23      A. So that's correct, but it was at the          23   A. I think so, yes.
   24      instruction of the tribe.                        24   Q. How did Think Finance use the


                                                                            9 (Pages 33 to 36)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                       App. 0530-3
                                               Sarah Cutrona
                                              Page 37                                               Page 39
    1      information internally?                           1   BY MR. ACKELSBERG:
    2      A. We would only use it to the extent to          2   Q. What about Mobiloans? You recall that
    3      provide it to the tribe, as the tribe had         3   Mobiloans -- Mobiloans was the first lending
    4      requested.                                        4   product that the Tunica tribe was involved in;
    5      Q. So Think Finance -- there were no --           5   you recall that, correct?
    6      Think Finance -- didn't Think Finance have an     6   A. I think you asked me two questions.
    7      interest or concern if attorneys general were     7   Which one do you want me to answer first?
    8      complaining about the Plain Green product?        8   Q. You can answer both, whatever order
    9                  MR. HERMAN: Object to form.           9   you'd like.
   10                  THE WITNESS: Yeah, I would           10   A. Can you repeat the question?
   11      say that any -- because Think Finance provides   11               - - -
   12      services to lending entities, of course from a   12             (Whereupon the Court Reporter
   13      vendor management perspective, we are always     13   read back the pending question.)
   14      concerned with complaints to the lenders that    14               - - -
   15      we work with.                                    15              THE WITNESS: That's correct.
   16      BY MR. ACKELSBERG:                               16   BY MR. ACKELSBERG:
   17      Q. Why?                                          17   Q. So my question is, given Mobiloans lack
   18      A. Because in my role as general counsel, I      18   of experience with lending before its
   19      review -- I know that complaints often lead to   19   relationship with Think Finance, did you
   20      litigation.                                      20   also -- did Think Finance also prepare
   21      Q. Did the system you have described for         21   template responses for Mobiloans for
   22      Plain Green, did you have the same system for    22   complaints received from state attorneys
   23      Great Plains Lending?                            23   general?
   24                                                       24              MR. HERMAN: Object to the

                                              Page 38                                               Page 40
    1                 MR. SCHEFF: Object to the              1   form.
    2      form. You can answer.                             2              MR. SCHEFF: Objection,
    3      BY MR. ACKELSBERG:                                3   mischaracterizes testimony.
    4      Q. Or something like it.                          4              THE WITNESS: First of all I
    5                 MR. SCHEFF: Same objection.            5   would have to make sure you understood that
    6                 THE WITNESS: I'm not sure              6   Tunica Biloxi had -- I think their casino was
    7      because there were different requests from        7   called Paragon. They were a very
    8      different tribes. So I really don't recall.       8   sophisticated tribe. Their outside counsels
    9      It could have been, but I don't recall.           9   were Kevin Wadzinski with Drinker Biddle, some
   10      BY MR. ACKELSBERG:                               10   guy at Steptoe Johnson, I can't remember his
   11      Q. What about Mobiloans?                         11   name. And they used Rick Eckman.
   12      A. Same answer.                                  12              So I feel certain that they
   13      Q. Do you remember working on template           13   reviewed and approved a template, as well for
   14      responses for Great Plains Lending?              14   use in responding to complaints.
   15                 MR. HERMAN: Object to form,           15   BY MR. ACKELSBERG:
   16      mischaracterizes the testimony.                  16   Q. So probably what happened was that you
   17                 THE WITNESS: You know, I              17   or someone in the legal department would have
   18      don't recall because that tribe had another      18   drafted a template that would then have been
   19      lending product already in market. So they       19   forwarded to the Mobiloans general counsel for
   20      may have already had a format that they wanted   20   their approval?
   21      to use, but they would have sent that to us, I   21              MR. SCHEFF: Object to the
   22      believe, for us to use. I really don't recall    22   form, calls for speculation. You can answer
   23      if we did this for them or if they did it        23   the question.
   24      themselves.                                      24              THE WITNESS: I think you


                                                                          10 (Pages 37 to 40)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                       App. 0530-4
                                               Sarah Cutrona
                                              Page 61                                               Page 63
    1      with the vendors. I'm not asking that. I'm        1   good faith compliance with laws and
    2      asking, wasn't Think Finance itself concerned     2   regulations. And I think that was the 9th
    3      about what states it was operating in with the    3   affirmative defense.
    4      tribal products?                                  4              What I believe, Mr. Sheldon,
    5                 MR. SHELDON: I am going to             5   that you reiterated to us or it might have
    6      lodge and objection and say, Ms. Cutrona, he      6   been Mr. Gatewood, several times was that in
    7      is now getting into -- the last question --       7   posing that affirmative defense, there was no
    8      your previous questions were about what were      8   intent on the part of Think Finance to be
    9      you doing in terms of tracking, right. And        9   reliant on -- it's not a reliance on counsel
   10      you were asking as a factual matter what you     10   defense.
   11      were doing.                                      11              MR. SHELDON: That's correct.
   12                 The last question you posed,          12              MR. ACKELSBERG: I just want
   13      you phrased slightly differently. And you        13   to be clear that that includes not just
   14      asked about what was Think Finance concerned     14   outside counsel but the legal department of
   15      about, and you're asking the general counsel     15   Think Finance itself?
   16      that. So I'm going to just instruct Ms.          16              MR. SHELDON: That's correct.
   17      Cutrona to be very careful in your answers.      17   We're not waiving any privilege as to legal
   18      And if you ever have a question about whether    18   advice from outside counsel or inside counsel.
   19      or not your answer may require you to say        19              MR. ACKELSBERG: Thank you.
   20      something that is a result of legal advice you   20   To speed things along, I am going to show you
   21      received from outside or inside counsel or       21   two more complaints. These are from the
   22      legal analysis that you conducted in your role   22   Minnesota Office of Attorney General. We'll
   23      as general counsel to Think Finance, to not      23   call this P-397 and 398.
   24      give that answer. And we can step out in the     24                - - -

                                              Page 62                                               Page 64
    1      hallway and talk about it. Do you understand?     1            (Whereupon Exhibits P-397 and
    2                 THE WITNESS: Yes.                      2   P-398 were marked for identification.)
    3                 MR. SHELDON: Do you want to            3                - - -
    4      keep that question or do you want the court       4               MR. HERMAN: Irv, just so I'm
    5      reporter to read it back?                         5   clear, 398 is Minnesota and 397 is Mr. McHugh.
    6                  - - -                                 6   (Cross talk)
    7                (Whereupon the Court Reporter           7               MR. ACKELSBERG: It looks
    8      read back the pending question.)                  8   like they got mixed up. It looks like it's
    9                  - - -                                 9   not mixed up by me, it's mixed up in the
   10                 THE WITNESS: Can you read             10   production. It appears that there are two
   11      that back again.                                 11   Minnesota -- maybe they're both McHugh.
   12                 MR. SHELDON: She is finding           12   That's fine.
   13      the last question.                               13               MR. HERMAN: Irv, this Bates
   14                  - - -                                14   number, on the second page of GPLP-501078. It
   15                (Whereupon the Court Reporter          15   goes back to 140.
   16      read back the pending question.)                 16               MR. SCHEFF: That's right.
   17                  - - -                                17   BY MR. ACKELSBERG:
   18                 THE WITNESS: I don't think I          18   Q. Let's forget about 398 and just use 397.
   19      can answer that question.                        19   We're going to forget about 398. Let's just
   20      BY MR. ACKELSBERG:                               20   use 397.
   21      Q. Let's just -- I want to do this on the        21              I just want to just confirm
   22      record. We talked I think last week or           22   with the witness that this is a complaint that
   23      previous to today, we talked about the           23   was forwarded by Plain Green -- a complaint
   24      affirmative defense that I think references      24   from the Minnesota Attorney General. Ms.


                                                                          16 (Pages 61 to 64)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0531
                                               Sarah Cutrona
                                              Page 65                                               Page 67
    1      Simpson again handled this and forwarded a        1   A. Yes.
    2      suggested response letter to the tribe, as        2   Q. And if you want to go through, take your
    3      with the previous complaints we looked at.        3   time.
    4      A. Yes, but I would clarify because I think       4             MR. HERMAN: I am going to
    5      it's very important that the suggested            5   impose an objection to form on that last
    6      response was that that had been reviewed and      6   question.
    7      approved previously by the tribe and their        7             MR. ACKELSBERG: That's fine.
    8      counsel.                                          8             THE WITNESS: Okay.
    9      Q. And as with the other complaints, the          9   BY MR. ACKELSBERG:
   10      complaint and the proposed response was sent     10   Q. These offsites, these executive offsite
   11      to Victory Park Capital?                         11   meetings with Ken Rees, who would be in
   12      A. Yes, there are certain people on here,        12   attendance at those?
   13      Victory Park Capital received this.              13   A. So this would be March of 2013.
   14      Q. Also to Victory Park's lawyers at             14   Generally, it varied over time. It would be
   15      Katten?                                          15   the executive team and it may include some one
   16      A. Yes, and to David Randolph at Connor and      16   -downs from the executive team.
   17      Winters, who is a tribal attorney.               17             But you know, I might add
   18      Q. For Victory Park, correct?                    18   this, we generally, in fact, a lot of times
   19      A. Correct. And to Rick Eckman who's the         19   have various drafts at presentations, and I
   20      attorney for the tribe. And obviously it went    20   have to say that I don't know that this, in
   21      to the CEO Billianne and Jennifer at Plain       21   fact, was a presentation that was used. It
   22      Green.                                           22   could have been a draft, but it could have
   23      Q. I want to shift gears for a second.           23   been used in this offsite. Because as Ken is
   24      When you were general counsel, there would be    24   drafting or anyone else, there's various

                                              Page 66                                               Page 68
    1      an occasional offsite meeting of the executive    1   iterations of PowerPoints.
    2      team, do you recall that?                         2              So you haven't asked me, but
    3      A. Yes.                                           3   you might ask me, and I cannot say for sure
    4      Q. And that would be done on roughly a            4   that this was reviewed -- this exact deck was
    5      quarterly basis?                                  5   reviewed at the March 28th, 2013 executive
    6      A. Yes, I agree with that.                        6   team offsite.
    7      Q. So I want to show you a PowerPoint from        7   Q. But you're not challenging the fact that
    8      one of those executive team offsites. This        8   this would have been prepared by Ken Rees, if
    9      was in the first quarter of 2013. And we will     9   the metadata says it was?
   10      call this P-400, so the record is not            10   A. No, I'm not at all.
   11      confused. P-399, I'm sorry.                      11              MR. SCHEFF: Objection to
   12                  - - -                                12   form.
   13                (Whereupon Exhibit P-399 was           13   BY MR. ACKELSBERG:
   14      marked for identification.)                      14   Q. Am I right -- just talking procedurally,
   15                  - - -                                15   that after one of these offsites with the
   16      BY MR. ACKELSBERG:                               16   executive team and maybe one down in
   17      Q. I will represent to you that in the           17   authority, that there would be PowerPoints
   18      metadata that accompanied this production from   18   prepared for then a larger audience within the
   19      Think Finance, it has the author as Ken Rees,    19   company?
   20      created time of March 28th, 2013.                20   A. I can't say that as a general rule.
   21                 Let me ask a preliminary              21   Q. Let me just -- I'm going to look at what
   22      question first: Would it be common for Ken       22   -- we'll call this P-400.
   23      Rees to prepare a PowerPoint for those           23                - - -
   24      executive offsite meetings?                      24          (Whereupon Exhibit P-400 was marked


                                                                          17 (Pages 65 to 68)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0532
                                               Sarah Cutrona
                                              Page 69                                                Page 71
    1      for identification.)                               1              MR. HERMAN: I'm going to
    2                  - - -                                  2   impose an objection on the prefatory
    3                 MR. SHELDON: Ms. Cutrona,               3   statements, and I object to form.
    4      after you finish reviewing, I need to ask you      4              THE WITNESS: Yes, it appears
    5      a quick question about this document and then      5   that there was a quarterly business review to
    6      we will be right back in.                          6   a larger audience after the executive team
    7                  THE WITNESS: Let's step out.           7   offsite.
    8                  VIDEOTAPE OPERATOR: Off the            8   BY MR. ACKELSBERG:
    9      record, 9:42. Back on the record at 9:45.          9   Q. Who would be at this larger --
   10                 MR. SHELDON: After consulting          10   generally, who would attend a larger quarterly
   11      with Ms. Cutrona regarding this document, it      11   review, an example of which is we're looking
   12      does appear that she was involved in providing    12   at P-400?
   13      information to Mr. Rees or others that was        13              MR. SCHEFF: At what time
   14      used in this, as well as potentially              14   period?
   15      presenting information in here. But she can't     15              THE WITNESS: At what time
   16      recall which specific portions.                   16   period, because it would vary.
   17               So what I'm going to do Mr.              17   BY MR. ACKELSBERG:
   18      Ackelsberg, is allow you to proceed with your     18   Q. You can see what time period we're
   19      questions. We'll see where they go. And if        19   looking at.
   20      they go into privileged information, then we      20   A. I could guess, and my guess would be --
   21      will address it at that time. Okay.               21              MR. SCHEFF: You shouldn't
   22      BY MR. ACKELSBERG:                                22   guess. If you have an educated reason for
   23      Q. Thank you. We have two PowerPoints             23   your provided response, you can provide it.
   24      from roughly the same time period, do you see     24   BY MR. ACKELSBERG:

                                              Page 70                                                Page 72
    1      that, right?                                      1    Q. Based on your experience and
    2      A. Yes, one is March and one is April.            2    recollections of serving as the general
    3      Q. Right. So the first one that we looked         3    counsel?
    4      at, 399 -- and I mentioned to you that the        4    A. I believe, but I can't be certain that
    5      metadata says it was created on March 28th,       5    at the quarterly business review during this
    6      and that's for an executive team offsite of       6    time period, the audience would have been
    7      March 28th. Do you see that?                      7    Think Finance employees who were at a director
    8      A. Yes.                                           8    or above title. Sometimes there were
    9      Q. The second one, according to the               9    additional guests asked to attend.
   10      metadata, it was created by Mr. Rees on April    10    Q. Roughly how many people would we be
   11      4th, 2013. And then it says, modified April      11    talking about, putting aside the guess. 20,
   12      8th, 2013. I'm just reading from the             12    30, 40, 100, just roughly, how big a group?
   13      metadata, just for your informational            13    A. I would say between 40 and 60.
   14      purposes.                                        14    Q. Would meetings of that size be conducted
   15      A. Does it say who it was modified by?           15    in the Think Finance office in Fort Worth, or
   16      Q. It just says Ken Rees. I have it if           16    would you need an outside space?
   17      anyone wants to see that.                        17    A. It would vary, but probably for that
   18                 So my question is, from --            18    size it would have been outside of the Think
   19      now looking at the second of the two             19    Finance offices.
   20      PowerPoints, the one that we've identified as    20    Q. Where you would use a bigger space than
   21      P-400, and looking at the agenda on the second   21    somewhere in Fort Worth?
   22      page, would I be correct in saying that this     22    A. Uh-huh, yes.
   23      PowerPoint was for a larger audience within      23    Q. Let's go to the earlier iteration, the
   24      the company?                                     24    one that's titled: Executive Team Offsite,


                                                                            18 (Pages 69 to 72)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0533
                                               Sarah Cutrona
                                              Page 73                                               Page 75
    1      the one from March 28th. That's P-399. Are        1   different products.
    2      you with me?                                      2               I think during this time,
    3      A. Yes, I am.                                     3   there may have been depressed products,
    4      Q. If you look at the tables on page two          4   spendable, the UK, lending and maybe My Salary
    5      and page three; on page two, the title of the     5   Line, which was a bank product, as well. I
    6      table is Think Finance has experienced            6   can't recall specifically this time period.
    7      explosive growth, do you see that?                7   Q. But your understanding of the meaning of
    8      A. Yes.                                           8   this table is that at this point in time, Ken
    9      Q. And on the next page there is, however,        9   Rees is suggesting to the executive team that
   10      a proviso and it says, we are not adhering to    10   the company is too reliant on the tribal
   11      our diversification strategy. Do you see         11   product, as opposed to the other products?
   12      that?                                            12               MR. HERMAN: Objection to
   13      A. Yes.                                          13   form.
   14      Q. And in 2013, I'll see if I'm reading          14               THE WITNESS: I would say
   15      this correctly, that the company had revenues    15   that he's suggesting what it says here, that
   16      north of 800 million, correct?                   16   we are not adhering to our diversification
   17      A. Well, yeah, I would say yes.                  17   strategy.
   18      Q. And that revenue was all from tribal          18   BY MR. ACKELSBERG:
   19      products, except for an amount less than 100     19   Q. What do you understand that to mean,
   20      million. Is that what that table says?           20   with regard to this table?
   21      A. It looks like it, but I have to tell          21   A. Putting all of your eggs in one basket.
   22      you, I don't -- there's also on the -- I don't   22   Q. And in this case, the one basket being
   23      know what it's called, the scale, it says also   23   tribal?
   24      direct, in the color between direct and bank     24   A. Yes.


                                              Page 74                                               Page 76
    1   you can't tell because it's in black and             1   Q. Now if you turn to the fifth page of the
    2   white. But I would assume that the number            2   PowerPoint, TFPA-913. Am I right that what
    3   that's below 100 million consist of direct and       3   Mr. Rees is suggesting in this slide is that
    4   bank, and then the other number, the latter          4   the tribal products should be strengthened
    5   number is tribal.                                    5   against potential attacks, but that the
    6   Q. Actually back in 2013, there were no              6   company should be paying more attention to
    7   bank products at that point; am I right?             7   accelerating the growth of the non-tribal
    8   A. I don't know for sure.                            8   products?
    9   Q. But we can agree that of the 800 million          9              MR. HERMAN: Objection to
   10   in revenue in 2013, according to this table,        10   form.
   11   more than 700 million was from the tribal           11              THE WITNESS: So as far as
   12   products?                                           12   this particular slide, I am not sure if Mr.
   13   A. That's what this chart says, appears to          13   Rees went over this or if he had asked me to
   14   say.                                                14   discuss this during this time. Because when
   15   Q. So am I correct that the statement, we           15   we had executive offsites, we would go around
   16   are not adhering to our diversification             16   the room talking about our particular
   17   strategy, the meaning of that is that the           17   expertise.
   18   company has become too dependent on the tribal      18   BY MR. ACKELSBERG:
   19   products for its revenue?                           19   Q. Right. What's your understanding of
   20   A. So I would not adopt the words that you          20   this slide? Would you say it's
   21   used, I would say that the company has always       21   self-explanatory?
   22   had the idea that diversification was               22   A. It says: Restructure, make all
   23   important for the stability of the company and      23   reasonable changes to improve structure of
   24   was a good business decision. And that means        24   tribal products against potential attacks.


                                                                           19 (Pages 73 to 76)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0534
                                               Sarah Cutrona
                                              Page 77                                               Page 79
    1      And the refocus would be accelerate growth of     1   advice to him or answered legal questions,
    2      non-tribal businesses.                            2   then I need you to point that out and we can
    3                   My read of this would be that        3   step out in the hall or Mr. Ackelsberg can
    4      it's -- this gets back to the diversification     4   choose to move on.
    5      discussion that you were just asking me about     5              Do you understand how I would
    6      earlier.                                          6   like you to approach answering these questions
    7      Q. Okay. If you flip the page, and now            7   on these bullet points?
    8      what Mr. Rees is doing is now breaking down       8              THE WITNESS: Yes.
    9      his suggestions in the restructure area from      9              MR. SHELDON: Mr. Ackelsberg,
   10      the previous slide. Do you see that?             10   please proceed.
   11                   MR. HERMAN: Objection to            11   BY MR. ACKELSBERG:
   12      form.                                            12   Q. Why don't we do it this way. Look at,
   13                   THE WITNESS: Yes. I would           13   just to save time. Look at the bullet points.
   14      also like to say at this point that some of      14   Are there any bullet points there that you
   15      the content on this slide was likely from        15   believe are there based on Ken Rees speaking
   16      discussions that he and I had prior to him       16   to you and seeking legal advice?
   17      putting the slide together.                      17   A. Yes, I would say definitely the second
   18      BY MR. ACKELSBERG:                               18   -- reduce contractual roles for Think Finance;
   19      Q. Okay, fine. The increasing tribal             19   Mirror Mortgage Lending and improve deal
   20      management and oversight, is that something      20   optics; exit high-risk states; government
   21      that would have come out of your conversations   21   affairs and PR. That's probably it.
   22      with Mr. Rees?                                   22   Q. Without revealing specific advice that
   23      A. Potentially, I don't recall.                  23   you gave to Ken Rees, do you recall the nature
   24      Q. So you don't recall specifically any          24   of the work that you did with regard to the

                                              Page 78                                               Page 80
    1      advice that you gave Mr. Rees with regard to      1   topic of exiting high-risk states?
    2      increasing tribal management and oversight?       2              MR. SCHEFF: Can you clarify
    3                 MR. SHELDON: Objection to              3   what you mean by the nature of the work she
    4      form.                                             4   did?
    5                 MR. SCHEFF: At this point in           5              MR. SHELDON: Are you asking
    6      time, March 28th, 2013?                           6   her to reveal what kind of legal analysis she
    7                 MR. ACKELSBERG: Yes.                   7   did to look into that area?
    8                 MR. SHELDON: For this                  8              MR. ACKELSBERG: No, I'm not
    9      particular slide, Ms. Cutrona. Ms. Cutrona,       9   asking for the substance of the legal
   10      what I presume is going to happen here is he's   10   analysis. I'm saying, what is it -- did you
   11      going to ask you a series of questions about     11   conduct legal analysis in the area of exiting
   12      the bullet points on this page.                  12   high-risk states?
   13                 If you don't recall really            13              MR. SCHEFF: On her own?
   14      anything about the bullet points, then I'm       14   BY MR. ACKELSBERG:
   15      fine with you telling him that you don't         15   Q. Or did someone do it for you? I don't
   16      recall. If you recall things about the bullet    16   know.
   17      points that are due to Mr. Rees talking to the   17              MR. SHELDON: Ms. Cutrona,
   18      group at large and don't involve any legal       18   for that question, can you limit your response
   19      advice you provided to Mr. Rees, then I'm fine   19   right now to yes or no.
   20      with you answering the questions in that         20              THE WITNESS: Can you ask the
   21      respect too.                                     21   question again, please?
   22                 If for any particular bullet          22               - - -
   23      points you recall having specific discussions    23             (Whereupon the Court Reporter
   24      with Mr. Rees in which you conveyed legal        24   read back the pending question.)


                                                                          20 (Pages 77 to 80)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0535
                                               Sarah Cutrona
                                              Page 89                                                Page 91
    1      legislation in support of tribal ecommerce,        1   Think Finance; am I right?
    2      but I would -- I helped facilitate the first       2   A. I believe that's right. However, about
    3      initial meetings. And it was also important        3   that time Martin Wong came along and was
    4      to me that the tribal members of the               4   working in compliance. And before a lawsuit
    5      association have the sole voting authority in      5   was filed, I was asked to not participate in
    6      the association.                                   6   those discussions, and Martin was the main
    7                  And so I suggested that. And           7   contact.
    8      I also suggested -- and I don't know if it was     8   Q. In fact, Martin was coordinating that
    9      actually adopted, but I suggested a dues           9   litigation effort, was he not?
   10      structure for the association.                    10   A. You know, you're using the word
   11      Q. Did you also make suggestions with             11   coordinating that effort, and I don't think I
   12      regard to Think Finance contributions to the      12   can adopt that, your words.
   13      association?                                      13   Q. What was Martin's role with regard to
   14      A. It would have been more in line with --        14   the New York litigation?
   15      I don't know about contributions, but it would    15   A. So, as I told you, I was taken off. And
   16      be in line with the dues structure.               16   when I say taken off, that means I wasn't
   17      Q. So, for example, there was some                17   copied on e-mails at all times. I don't know
   18      litigation that was planned by NAFSA. You         18   what he did with regard to that. So I cannot
   19      recall that, right, with regard to the tribal     19   say, and I can't adopt the language that you
   20      products that Plain Green, Great Plains           20   just used.
   21      Lending, Mobiloans; do you recall NAFSA           21   Q. Why were you taken off any involvement
   22      planning some litigation?                         22   in the New York litigation?
   23      A. So what period are you talking about           23              MR. SHELDON: Ms. Cutrona,
   24      here?                                             24   you can answer that to the extent it doesn't

                                              Page 90                                                Page 92
    1      Q. 2013, 2014, before you left for Elevate.        1   require to you involve legal advice you
    2      A. So I believe that's correct, I believe          2   provided to people inside Think Finance or
    3      that's correct.                                    3   questions that they posed to you.
    4      Q. So we'll talk about it in some detail           4               THE WITNESS: I'm not a
    5      later on. So there was litigation that NAFSA       5   litigator.
    6      planned -- for purposes of supporting the          6   BY MR. ACKELSBERG:
    7      Plain Green and Great Plains lending products,     7   Q. Okay. Now the last initiative listed is
    8      correct?                                           8   the exit riskiest states initiative that we
    9      A. No, I don't think that's correct.               9   looked at before on the previous slide. Do
   10      Q. What was wrong with what I just said?          10   you see that?
   11      A. If you're referring to New York                11   A. Yes.
   12      litigation, it's my understanding that the        12   Q. With regard to that initiative, Mr. Rees
   13      Otoe-Missouria tribe out of California, which     13   is saying, no one needs to do anything because
   14      had the Great Plains product, was the             14   it's done --
   15      plaintiff in that lawsuit, and the Chippewa       15               MR. HERMAN: Objection to
   16      Cree tribe was not.                               16   form.
   17                  MR. SHELDON: Ms. Cutrona,             17   BY MR. ACKELSBERG:
   18      you just said the Otoe-Missouria tribe out of     18   Q. Do you see that?
   19      California --                                     19               MR. HERMAN: Objection to
   20                  THE WITNESS: Excuse me,               20   form.
   21      Oklahoma.                                         21               THE WITNESS: I see what it
   22      BY MR. ACKELSBERG:                                22   says, I don't know if he was talking to this
   23      Q. That litigation, since you mentioned it,       23   slide or if I was.
   24      that litigation was supported financially by      24   BY MR. ACKELSBERG:


                                                                           23 (Pages 89 to 92)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0536
                                               Sarah Cutrona
                                              Page 93                                               Page 95
    1      Q. Okay, but one of you were saying that          1   Do you see that?
    2      it's not something where more work needs to be    2   A. Yes.
    3      done, it's been completed, that's the meaning     3   Q. And you'll see that the subject is final
    4      of that slide, right?                             4   no state list for Plain Green, Great Plains
    5                  MR. HERMAN: Objection to              5   Lending and Mobiloans. Do you see that?
    6      form.                                             6   A. Yes.
    7                  THE WITNESS: That's what it           7   Q. Michelle Nguyen is not a lawyer, right?
    8      appears to say.                                   8   A. No.
    9      BY MR. ACKELSBERG:                                9   Q. Are there any lawyers that Michelle is
   10      Q. Do you recall in this very time period        10   sending on the transmittal list for this
   11      that Think Finance adopted something called a    11   e-mail?
   12      no state list for the tribal products, do you    12   A. No.
   13      remember that?                                   13   Q. Now Michelle Nguyen didn't come up with
   14      A. So I think -- I know that there is            14   the no state list, did she?
   15      something called a no state list.                15   A. No, it looks like, if you look up above,
   16      Q. Okay.                                         16   that maybe there was some legal advice given
   17      A. I don't know when it was adopted.             17   from Patton Boggs and Claudia Callaway.
   18      Q. I'm going to show you a document, this        18   Q. That's what I want to ask you about now.
   19      has already been marked.                         19   We're talking -- am I right that this is the
   20                  MR. SHELDON: Are we setting          20   same subject that was described as exit high-
   21      aside 399 and 400?                               21   risk states in the previous documents we were
   22      BY MR. ACKELSBERG:                               22   looking at?
   23      Q. Yes. We're going to look at a document        23   A. I think it might be, but this says no
   24      that has already been marked as plaintiff's      24   state list; and the other one was high-risk

                                              Page 94                                               Page 96
    1      exhibit P-254. I believe last week we looked      1   states. And I don't know if, in Ken's mind,
    2      at another version of this that we labeled        2   those were the same.
    3      P-388, just for the benefit of counsel.           3   Q. Can you think of any other list -- was
    4      A. Okay.                                          4   there any other list of high-risk states,
    5      Q. Starting -- this is an e-mail thread.          5   other than the no state list that we're
    6      Let's start from the first e-mail which is        6   looking at here?
    7      dated March 27th. Do you see that that's          7   A. I don't remember, there could have been.
    8      actually the day before the earlier of the two    8   Q. There could have been. Do you remember
    9      PowerPoints, the executive offsite. Do you        9   ever seeing a list of states other than the 14
   10      see that?                                        10   states that are listed here on Exhibit P-254?
   11                 MR. SHELDON: If we can go             11               MR. SHELDON: Ms. Cutrona,
   12      off the record, I just have a question for       12   I'll just give you an instruction. If your
   13      you.                                             13   answer is, you don't remember or you don't
   14                 VIDEOTAPE OPERATOR: Off the           14   know, I'm fine with you giving him that
   15      record, 10:22.                                   15   answer. If your answer would be affirmative
   16                   - - -                               16   in some sense, and it would require you to
   17        (A discussion was held off the record.)        17   reveal legal analysis that was done inside
   18                   - - -                               18   Think or at the request of Think by outside
   19                 VIDEOTAPE OPERATOR: Back on           19   counsel, I'd ask you to acknowledge that and
   20      the record, 10:23.                               20   we can step out in the hall and discuss how to
   21      BY MR. ACKELSBERG:                               21   handle it.
   22      Q. You'll see that the first e-mail is from      22               THE WITNESS: I think we need
   23      Michelle Nguyen to various people in Think       23   to step out.
   24      Finance, in the Think Finance organization.      24               VIDEOTAPE OPERATOR: Off the


                                                                          24 (Pages 93 to 96)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0537
                                               Sarah Cutrona
                                              Page 97                                               Page 99
    1      record, 10:25. Back on the record.                1   reveal specific types of analyses that they
    2      BY MR. ACKELSBERG:                                2   conducted for you, other than what's discussed
    3      Q. Without getting into, well, I will ask         3   in this particular e-mail.
    4      you a different question. The work in             4              So I would instruct you just
    5      preparing this list was done with the help of     5   to be cautious in your answers, and if there's
    6      outside counsel?                                  6   anything we need to discuss, we can.
    7      A. Yes.                                           7              THE WITNESS: Okay. So the
    8      Q. And the Claudia that's referenced in the       8   answer is yes.
    9      e-mail, that's Claudia Callaway, correct?         9              MR. ACKELSBERG: Can you read
   10      A. Yes.                                          10   back the question that the answer was yet to?
   11      Q. It also references Patton Boggs?              11                - - -
   12      A. That's correct.                               12             (Whereupon the Court Reporter
   13      Q. Did you hire Patton Boggs and Claudia         13   read back the question.)
   14      Callaway to help with this effort?               14                - - -
   15      A. So, both Claudia -- I wouldn't phrase it      15              THE WITNESS: I would
   16      that way. Claudia and Patton Boggs both          16   probably re-characterize that as non-prime
   17      worked on various issues for Think Finance.      17   lending.
   18      Q. Specifically worked on the issue of           18   BY MR. ACKELSBERG:
   19      identifying high-risk states?                    19   Q. Was there a -- Ms. Cutrona, we were
   20      A. Yes, they were involved.                      20   provided last week with some retainer
   21      Q. Who at Patton Boggs was involved?             21   agreements between Ms. Callaway and Think
   22      A. I think Ed Garris was one of the              22   Finance. And I will represent to you that one
   23      attorneys and there was another one whose last   23   was from 2009 to help with the Payday One
   24      name was Fagan, not spelled the same way my      24   product. And then there was a 2012 retainer

                                              Page 98                                             Page 100
    1   maiden name is.                                      1   dealing with the CIDs received from the CFCB.
    2   Q. Mr. Garris is an expert in Indian law,            2             So my question is, was there
    3   correct?                                             3   any retainer agreement between Think Finance
    4   A. Yes, he understands Indian law and he             4   and Ms. Callaway with regard to the work she
    5   also does many other things, corporate work.         5   did on developing the no state list?
    6   Q. But as between Patton Boggs and --                6             MR. SCHEFF: Object to the
    7   Claudia is a specialist -- Claudia Callaway is       7   form, mischaracterizes the testimony. You can
    8   a specialist in regulatory environment in the        8   answer the question.
    9   different environment in the different states        9             THE WITNESS: So I don't know
   10   with regard to high-rate lending, correct?          10   the answer to that, but I have to tell you I
   11   A. My -- I don't know how to answer that.           11   am surprised there was one regarding payday in
   12   I think some people would say she is, some          12   2009. Because I started in 2006, and most of
   13   people would say she isn't. Her engagement          13   the work on payday would have been done before
   14   here was actually --                                14   2009.
   15              MR. SHELDON: Ms. Cutrona, I              15   BY MR. ACKELSBERG:
   16   just want to caution you. I am okay with a          16   Q. I would be happy to show you -- I
   17   level of specificity of you saying, for             17   promise to show them to you before we finish.
   18   instance, that you engaged Ms. Callaway or          18             But you don't recall there
   19   Patton Boggs on consumer regulatory matters.        19   being anything in writing requesting any work
   20   And to the extent Mr. Ackelsberg wants to know      20   product from Ms. Callaway as to high-risk
   21   if that's within their field, I'm okay with         21   states?
   22   you answering that too, within your personal        22             MR. SHELDON: Are you talking
   23   knowledge. I am worried that your answers are       23   about specifically engagement or retainer
   24   about to veer into having to necessarily            24   letters?


                                                                         25 (Pages 97 to 100)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0538
                                               Sarah Cutrona
                                            Page 133                                               Page 135
    1                 THE WITNESS: I appreciate              1   Q. Do you recall her laying out the money
    2      that. You don't want me passing out.              2   and being reimbursed for license fees?
    3                 MR. ACKELSBERG: I don't want           3   A. We don't have a corporate credit card,
    4      you passing out. I'll never hear the end of       4   so someone pays and is reimbursed.
    5      it.                                               5   Q. Oh, okay. There's the answer. Thank
    6                   - - -                                6   you. Won't anybody give you credit?
    7                (Whereupon Exhibit P-403 was            7   A. Is that a joke?
    8      marked for identification.)                       8               - - -
    9                   - - -                                9            (Whereupon Exhibit P-404 was
   10      BY MR. ACKELSBERG:                               10   marked for identification.)
   11      Q. This one, I think, will be fairly quick.      11               - - -
   12      So this is just a vendor list from June of       12            MR. SHELDON: I'm going to need
   13      2012. I will represent to you that I have not    13   to step out and talk to Ms. Cutrona about this
   14      produced the entire spreadsheet because it's     14   document.
   15      massive and I'm only interested in the entry     15            VIDEOTAPE OPERATOR: Off the
   16      that's on the last page.                         16   record. Back on the record, 11:23.
   17                 So you'll see that on the             17            MR. SHELDON: Mr. Ackelsberg,
   18      vendor list is Tami Simpson, who had various     18   this document appears to have been
   19      invoices that were paid and this is in the       19   inadvertently produced and it contains
   20      2011 time period.                                20   privileged materials, including the analysis
   21                 So my question is, if you             21   of Ms. Cutrona concerning legal issues. We're
   22      know, why Tami Simpson, the legal manager on     22   going to claw it back pursuant to the
   23      those early e-mails we looked at with regard     23   protective order in this matter.
   24      to the complaints from the AG's, why she is      24            At this time, it's hard for me

                                            Page 134                                               Page 136
    1      being paid as a vendor, if you know?              1   to tell if there's really any substance of it
    2      A. So what page specifically are you              2   that could be relayed that's non-privileged.
    3      talking about?                                    3   So I'm not sure if it's going to be an entire
    4      Q. The last page of the document.                 4   clawback or just a redaction. But what I will
    5      A. This was in 2011?                              5   tell you, for the sake of your record, so you
    6      Q. Yes.                                           6   can understand, is that my understanding is
    7      A. I can speculate --                             7   the compliance department conducted interviews
    8                 MR. SCHEFF: You cannot                 8   with employees to set up compliance and audit
    9      speculate.                                        9   schedule. Where those interviews were with
   10      BY MR. ACKELSBERG:                               10   non-legal personnel, they have been produced
   11      Q. We are not interested in wild guesses,        11   and we don't claim privilege over that. But
   12      we are interested in what you can surmise just   12   in this case, the interview was with Ms.
   13      based on your experience. And you can            13   Cutrona, in her role as general counsel. And
   14      condition it anyway you wish.                    14   the answers that she provided, which are
   15                 MR. SCHEFF: Ms. Cutrona, if           15   reflected here, include ratings and other
   16      you have a reasonable basis to answer Mr.        16   things, reflect her legal analysis and her
   17      Ackelsberg's question, then you can answer it.   17   work as providing legal advice to Think
   18                 THE WITNESS: I think I do.            18   Finance.
   19      This is probably related to either expense       19   BY MR. ACKELSBERG:
   20      reports that she had or it would be related to   20   Q. Ms. Cutrona, let me ask you this: Do
   21      maybe licensing fees for the Payday One          21   you remember when these compliance interviews,
   22      product or examination fees imposed by           22   the risk analysis interviews were conducted
   23      regulatory examinations.                         23   back in 2011?
   24      BY MR. ACKELSBERG:                               24   A. No, I don't remember, I know they


                                                                       34 (Pages 133 to 136)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0539
                                              Sarah Cutrona
                                            Page 137                                             Page 139
    1      occurred.                                        1   Q. Specifically the Cash America decision?
    2      Q. Do you remember being interviewed by          2   A. Yes, at the appellate level, yes.
    3      Kurt Tunnell?                                    3   Q. And that's where Pennsylvania -- the
    4      A. I don't remember being interviewed by         4   decision of the Pennsylvania Banking
    5      Kurt Tunnell.                                    5   Department to assert jurisdiction over
    6      Q. All right, we will move on.                   6   internet lenders was affirmed by the high
    7                  - - -                                7   courts of Pennsylvania?
    8               (Whereupon Exhibit P-405 was            8   A. So I don't think I can adopt your words,
    9      marked for identification.)                      9   because I think the actual language in the
   10                  - - -                               10   opinion is much more specific about the
   11      BY MR. ACKELSBERG:                              11   interpretation of what doing business in the
   12      Q. So this actually relates to some matters     12   Commonwealth is, as it relates to state law,
   13      that we talked about before, do you see that?   13   that it did not address federal law, it did
   14      A. Yes. What matters, specifically? Why         14   not address preemption, it did not address
   15      don't you -- I want to make sure I understand   15   what banks do in the state, and it did not
   16      specifically what you're referring to.          16   address tribal lending law.
   17      Q. I am going to ask you a question. So do      17   Q. And for that reason, you said to the
   18      you remember this e-mail?                       18   employees after reading the decision that our
   19      A. I do remember this e-mail.                   19   diversification strategy is indeed paying off,
   20      Q. You're reporting to the executives,          20   correct?
   21      that's what PDO corporate means, right?         21   A. That's exactly what it says.
   22      A. No.                                          22   Q. And what you meant by that is, we may
   23      Q. What does PDO corporate mean?                23   not be able to do Payday One in Pennsylvania,
   24      A. PDO corporate usually would mean             24   but we can still use ThinkCash.

                                            Page 138                                             Page 140
    1      everyone at Payday One.                          1              MR. SHELDON: Objection.
    2      Q. And that would be --                          2              MR. SCHEFF: Object to the
    3      A. -- every employee.                            3   form. You can answer the question.
    4      Q. Every employee of Payday One?                 4              THE WITNESS: What I meant by
    5      A. Correct.                                      5   that, and I'm sure you understand, there were
    6      Q. And at that point in time, that was the       6   kind of two functions that we were doing at
    7      company now known as Think Finance?              7   this time. One was as a direct lender, and we
    8      A. I don't know, because it says PDO --          8   were making Payday One loans in the State of
    9      yeah, it probably should, yes. My signature      9   Pennsylvania. And the other was as a service
   10      is at Thinkcash.com.                            10   provider to banks that were making loans
   11      Q. So this would just happen to be --           11   subject to federal banking law. The First
   12      A. I think it would be ThinkCash, not Think     12   Bank of Delaware and Urban Trust Bank.
   13      Finance.                                        13   BY MR. ACKELSBERG:
   14      Q. Right. At the time the company was           14   Q. As a result of the ruling, Payday One
   15      called ThinkCash, right?                        15   turned off -- the Payday One lending was
   16      A. That's correct.                              16   turned off in Pennsylvania, correct?
   17      Q. So your -- so this was basically a           17   A. That's right.
   18      transmittal to a wide audience. This wasn't     18   Q. But you filled the gap, I think to use
   19      just the top execs?                             19   your words?
   20      A. That's correct.                              20   A. Where does it -- oh, we will be filling
   21      Q. And you're reporting on one of the           21   the gap, okay, see it.
   22      Pennsylvania Appellate Court Rulings that we    22   Q. Filling the gap with the ThinkCash
   23      talked about before, correct?                   23   product, correct?
   24      A. Yes.                                         24   A. It says with these products.


                                                                     35 (Pages 137 to 140)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0540
                                              Sarah Cutrona
                                            Page 141                                             Page 143
    1      Q. Right. Do you know if the -- so let me        1   A. I don't think I would adopt those words,
    2      ask you this: So Think Finance, after the        2   oversee those collection efforts. In fact, I
    3      ruling, continued to market the ThinkCash        3   would probably have to look back to the
    4      product in Pennsylvania for First Bank of        4   contract to see what it said exactly the role
    5      Delaware?                                        5   was with Think Finance overseeing the vendors,
    6      A. So I can tell you that because that           6   which by the way the FDIC had suggested the
    7      ThinkCash, pursuant to its agreement with the    7   bank hire rather than have Think Finance do it
    8      banking partner lenders, continue to provide     8   ourselves.
    9      services for the banks and obviously every       9   Q. Be more specific, what are you referring
   10      marketing material that was sent to             10   to there?
   11      Pennsylvania would have been reviewed and       11   A. Well, in the first version I would call
   12      approved by the lender.                         12   it version one of ThinkCash, the First Bank of
   13      Q. But my question was, am I right that         13   Delaware was going through an examination.
   14      ThinkCash continued to market in Pennsylvania   14   And the examiners suggested or we understand
   15      for First Bank of Delaware, after this          15   it was their suggestion from First Bank of
   16      decision came down?                             16   Delaware, that they were not comfortable with
   17      A. Yes, because -- yes.                         17   Think Finance doing collections and customer
   18      Q. And it also continued to collect             18   service on behalf of the bank.
   19      payments from Pennsylvania borrowers on         19              So as a result, these duties
   20      account of ThinkCash loans?                     20   were contracted for by the bank, and that was
   21                 MR. SHELDON: Objection to            21   the version two of the Think Finance product,
   22      form. Object to the use of the word,            22   which was done as a result of guidance and
   23      collects. Witness can answer if she can.        23   oversight of the FDIC with First Bank of
   24                 THE WITNESS: Yeah, I think I         24   Delaware.

                                            Page 142                                             Page 144
    1      need to lay a little bit of ground work for      1   Q. Version one as you describe it, that was
    2      this. The way these relationships were           2   between, as I recall the companies that -- the
    3      established was that the bank hired, as an       3   Think Finance companies were TC Loan and TC
    4      agent for the bank, a collection group. That     4   Financial. Do you remember that?
    5      contract was between the collection group and    5   A. I don't remember.
    6      the bank.                                        6   Q. Am I right that in the original version
    7                 So ThinkCash never collected          7   shortly after the loans were made, I think on
    8      anything. The bank through its vendor            8   a daily basis, the loans were actually
    9      collected payments on ThinkCash loans, that      9   purchased by Think Finance from First Bank of
   10      the bank made.                                  10   Delaware, right?
   11      Q. So the ACH at that point, in the             11   A. Yeah, I think it was a whole loan sale,
   12      ThinkCash period, was actually done by First    12   much like you see in auto finance or credit
   13      Bank of Delaware, correct?                      13   cards.
   14      A. I don't remember. I think that's             14   Q. Right. So on a daily basis -- again,
   15      correct, but I couldn't swear to it. I would    15   this is the original concept, on a daily basis
   16      have to go and look it up.                      16   the loan was originated by First Bank of
   17      Q. What about the -- First Bank of Delaware     17   Delaware, but every business day the loans
   18      had contracts with regard to -- had vendor      18   were then transferred to Think Finance?
   19      contracts with collection agencies, right?      19   A. No, I don't think it was every business
   20      A. Yes.                                         20   day. And I would actually have to refer,
   21      Q. Wasn't it Think Finance's job as part of     21   because it has been quite some time, I think
   22      its contractual relationship with First Bank    22   there was a lag, I'm not sure how long that
   23      of Delaware, to oversee those collection        23   lag was. And I actually have to say now that
   24      efforts?                                        24   I don't know if there was any period of time


                                                                     36 (Pages 141 to 144)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0541
                                               Sarah Cutrona
                                            Page 145                                              Page 147
    1      that we actually operated under that version      1   that was produced and it appears to be all
    2      one before we revised it to sell the              2   that exists.
    3      participation interest.                           3              MR. SHELDON: Ms. Cutrona, I
    4      Q. Would it be helpful if you saw the             4   know you're trying to refresh your
    5      initial participation agreement?                  5   recollection on this. This document is
    6      A. No, because I would have to line it up         6   unsigned, but it appears to be a version that
    7      with when actually First Bank of Delaware, the    7   was produced in this litigation. If you can
    8      first loan that was made with them, and I         8   use the document to actual accurately refresh
    9      don't remember when that is. And I don't          9   your recollection, please do.
   10      know, if you have a document that says that,     10              If you have any concerns,
   11      that might help me. But I know there were        11   please be clear for the record what those
   12      various versions of the agreements.              12   concerns are.
   13      Q. I apologize, this one's a bear. For           13              THE WITNESS: I do have to
   14      clarity of the record, let's assign this a       14   say that because I know what occurred
   15      number, P-406. But I believe it was              15   generally at this time, there were a lot of
   16      previously introduced as P-103. We will use      16   different versions of the contracts. And
   17      the 406 today.                                   17   things changed quite a bit.
   18                   - - -                               18   BY MR. ACKELSBERG:
   19                (Whereupon Exhibit P-406 was           19   Q. Do you remember when it started out as a
   20      marked for identification.)                      20   whole loan purchase and then it was changed to
   21                   - - -                               21   buy-in participations?
   22      BY MR. ACKELSBERG:                               22   A. I do know that contractually the
   23      Q. It will also help you in situating this,      23   original document did call for that, but as I
   24      the FDIC cease and desist was October 2008.      24   said before, I'm not sure that Go Live -- I'm

                                            Page 146                                              Page 148
    1      A. That's fine. I'm sure there were,              1   not sure that the bank actually lent under
    2      before that time, examinations. In fact, I        2   that prior version before they went through
    3      know there were. And I don't think the two        3   one of their many consultations with the FDIC,
    4      are related.                                      4   where the FDIC asked for the program to be
    5      Q. Okay.                                          5   restructured.
    6      A. Rather than go through this entire             6   Q. Okay. So you do recall though, that
    7      document which outside counsel produced and I     7   there were restructurings that occurred at the
    8      had minimal involvement with, do you want to      8   behest of FDIC?
    9      point me to the area that you have specific       9   A. At behest of First Bank of Delaware,
   10      questions.                                       10   yes.
   11      Q. Yeah, sure. Why don't you turn to the         11   Q. And as communicated to you by First Bank
   12      fourth page.                                     12   of Delaware, it was because of what their
   13                 MR. SHELDON: Irv, I am                13   examiners told them?
   14      looking here at page 26, which is a signature    14   A. Generally, yes.
   15      page. And I see this document is you know        15   Q. How did the initial connection -- how
   16      executed are you making representation that      16   was the initial connection made with First
   17      this is the final document.                      17   Bank of Delaware?
   18                 MR. ACKELSBERG: Well, this            18   A. As I recall, it was a Sun Trade
   19      was what was produced. I don't think I have      19   Association meeting or a meeting, some
   20      one with signatures. I think we actually -- I    20   conference. And I think it might have been in
   21      think this might have actually been -- I think   21   Las Vegas, but I can't recall for sure.
   22      this was the Lutes deposition. This was very     22   Q. This is an industry conference?
   23      early, or Rogenski. Any way, I think we dealt    23   A. Yes.
   24      with this back then. This was the version        24   Q. And there was some interaction -- were


                                                                      37 (Pages 145 to 148)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0542
                                               Sarah Cutrona
                                             Page 149                                             Page 151
    1      you there at that conference?                     1   A. Okay.
    2      A. Yes, I was.                                    2   Q. You see there is a list of excluded
    3      Q. Was it Alonzo Primus you met with? Who         3   states that the bank will not make loans in
    4      was the First Bank of Delaware person you met     4   its following states, do you see that?
    5      with?                                             5   A. Uh-huh.
    6      A. I think it was Alonzo Primus.                  6   Q. And you might have touched on this
    7      Q. If you look at the document, this master       7   already, but can we agree that with regard to
    8      participation agreement, you will see that        8   the ThinkCash product, it was First Bank of
    9      your -- it indicates you as being the -- you      9   Delaware that made all of the decisions with
   10      can look at page -- if you look at page 19 and   10   regard to which states that the loans would be
   11      20, it says who the pertinent people are to      11   offered in?
   12      get notices.                                     12   A. So I'm not sure about that.
   13      A. Okay. I was looking at page 14 of the         13   Q. Do you recall this list -- what is it
   14      second document. Is there more than one          14   you're not sure about?
   15      document in here?                                15   A. I'm not sure that it was solely based on
   16                  MR. SHELDON: There's a               16   First Bank of Delaware's recommendation.
   17      document and then there's several exhibits.      17   Q. That Think Finance might have had some
   18      He's referring to -- if you start at the very    18   say in the state that they were working in?
   19      beginning and then start going back to the       19   A. I think that would call for privileged
   20      page numbers at the bottom. The first page       20   information.
   21      you get to is the one he's talking about.        21   Q. I am talking about discussions with
   22                  THE WITNESS: Okay. The               22   First Bank of Delaware though. I am not
   23      first page, 19.                                  23   asking your discussions with Ken Rees. I am
   24                  MR. SHELDON: Your name is on         24   talking about your discussions with Rick

                                             Page 150                                             Page 152
    1      page 20.                                          1   Eckman.
    2      BY MR. ACKELSBERG:                                2   A. It would be based on my legal analysis.
    3      Q. Do you see that?                               3   Q. Well, I'm not asking for the legal
    4      A. Yes.                                           4   analysis. I'm saying, was there a time when
    5      Q. You see that on page 19 the lawyer for         5   you and Rick Eckman actually discussed which
    6      First Bank of Delaware is Richard Eckman?         6   states that the product would be offered in?
    7      A. Yes.                                           7   A. So as I recall, the bank had asked for
    8      Q. Is this the first time that you met Rick       8   some legal analysis to be done, that Mr.
    9      Eckman -- was it through the First Bank of        9   Eckman did.
   10      Delaware deal?                                   10   Q. Okay. And he did that for First Bank of
   11      A. I think that's probably right, yes.           11   Delaware?
   12      Q. And throughout the relationship that          12   A. Yes.
   13      Think Finance had with First Bank of Delaware    13   Q. Were you also doing independent analysis
   14      was Rick Eckman, counsel -- with regard to the   14   or were you just relying on Mr. Eckman's
   15      transaction, the relationship between Think      15   analysis?
   16      Finance and First Bank of Delaware?              16   A. I would say that I was also doing
   17      A. He was attorney to First Bank of              17   independent analysis.
   18      Delaware. There may have been other attorneys    18   Q. Did you participate in the decision at
   19      too, but he was one of them.                     19   the outset of the program of which states to
   20      Q. If you look all of the way at the back        20   market the loans in?
   21      of the document, it would be easier if you       21              MR. SHELDON: I'm going to
   22      refer to the Bates number.                       22   give you an instruction here, Ms. Cutrona. If
   23      A. Okay.                                         23   Mr. Ackelsberg is referring to participate in
   24      Q. It's 974.                                     24   the decision in terms of discussions with


                                                                      38 (Pages 149 to 152)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0543
                                               Sarah Cutrona
                                            Page 153                                              Page 155
    1   First Bank of Delaware or Mr. Eckman, who was        1   long time.
    2   First Bank of Delaware's counsel, you can            2              MR. SHELDON: Ms. Cutrona,
    3   answer.                                              3   what year would it have been shared with you,
    4               MR. ACKELSBERG: That's all               4   do you think?
    5   I'm asking.                                          5              THE WITNESS: 2006, maybe.
    6               MR. SHELDON: So with that                6              MR. ACKELSBERG: We're
    7   clarification, you can answer, Ms. Cutrona.          7   looking at 2007. If it doesn't exist, it
    8               THE WITNESS: Yes, I                      8   doesn't exist.
    9   participated in discussions.                         9   BY MR. ACKELSBERG:
   10   BY MR. ACKELSBERG:                                  10   Q. Did Mr. Eckman explain in that document
   11   Q. Was that from the beginning of the               11   why he was recommending that First Bank of
   12   program?                                            12   Delaware operate in Pennsylvania, but not in
   13   A. That would be hard for me to say, and            13   New York?
   14   it's because this document -- I think the           14   A. No, I don't think he explained that in
   15   draft on it or the date is January 23rd of          15   the document.
   16   2007. I had just begun in July of 2006. My          16   Q. What did he explain in the document?
   17   major focus was on getting those state              17   A. It was more of a recitation of state law
   18   licenses for the direct Payday One lending          18   and federal preemption and applicability of
   19   product. And this document, as I referred           19   state law.
   20   earlier, I could tell by this number, it was        20   Q. At that point in time, in the 2007 time
   21   not drafted by me.                                  21   period, do you remember when CashCall was sued
   22   Q. The analysis that Mr. Eckman did for             22   by the West Virginia Attorney General?
   23   First Bank of Delaware, was that used later to      23   A. I do remember that.
   24   decide which states to operate in for the           24   Q. And the attorney general's position,


                                            Page 154                                              Page 156
    1      tribal product?                                   1   the West Virginia Attorney General's position
    2                  MR. SHELDON: Ms. Cutrona, if          2   at that time was that, not withstanding
    3      you can answer that question without revealing    3   federal preemption, that in the judgement of
    4      legal analysis that you performed for Think       4   the West Virginia Attorney General's Office,
    5      Finance in your role as general counsel, you      5   that CashCall was the true lender in that
    6      can.                                              6   arrangement; and that therefore federal
    7                  THE WITNESS: I can't answer           7   preemption did not apply. That was the
    8      that question.                                    8   position taken in that litigation, correct?
    9      BY MR. ACKELSBERG:                                9   A. So I can't adopt your exact words, but I
   10      Q. You said Rick Eckman did an analysis for      10   believe in general that was the position of
   11      the bank. Was that in writing?                   11   the West Virginia AG's office.
   12      A. I believe it was, yes.                        12   Q. So at the time that you were making
   13      Q. And it was a state-by-state analysis?         13   loans --
   14      A. Yes, it was.                                  14   A. Remember, I didn't make loans.
   15      Q. And it was shared with you?                   15   Q. Yes, I'm sorry. I'm going to change
   16      A. Yes.                                          16   that. At the time that the ThinkCash loans
   17      Q. I don't believe that was a document that      17   were being offered to consumers, you were
   18      was produced.                                    18   aware that certain states believed that the
   19                  MR. SCHEFF: Maybe it doesn't         19   federal banking preemption would not prevent
   20      exist anymore.                                   20   the state from enforcement action, right?
   21                  MR. ACKELSBERG: Do you know          21              MR. SHELDON: Object to form.
   22      if it exists?                                    22   I'm not sure I understand it, but the witness
   23                  THE WITNESS: I don't know.           23   can answer if she can and if it doesn't reveal
   24      I've been away from Think Finance for a pretty   24   any legal analysis that she did in her role as


                                                                       39 (Pages 153 to 156)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0544
                                               Sarah Cutrona
                                            Page 157                                               Page 159
    1      in-house counsel at Think Finance.                1   Q. Who was CashCall's bank at the time?
    2                 MR. HERMAN: I'm also going             2   A. I do not know.
    3      to object to form and say that it assumes         3   Q. You don't remember it being First Bank
    4      facts that are not of record.                     4   of Delaware?
    5      BY MR. ACKELSBERG:                                5   A. No, I don't.
    6      Q. You can answer now.                            6   Q. What I'm asking is, wasn't Mr. Eckman --
    7      A. Can you repeat the question, please?           7   you said that you got this state by state
    8                  - - -                                 8   analysis of the law. One of the things that
    9               (Whereupon the Court Reporter            9   Mr. Eckman was analyzing, was the risk of
   10      read back the pending question.)                 10   operating in a particular state and the risk
   11                  - - -                                11   of state enforcement, right?
   12               THE WITNESS: I'm aware that             12   A. That's right. But I don't know what the
   13      states believed that federal preemption did      13   timing was of that versus the litigation that
   14      not apply.                                       14   was going on in West Virginia.
   15      BY MR. ACKELSBERG:                               15   Q. I'm just saying, you were aware of it;
   16      Q. One of those states was West Virginia,        16   he would have been aware of it, right?
   17      correct?                                         17   A. You would have to ask him --
   18      A. I'm aware that that was what West             18   Q. I know that.
   19      Virginia thought, evidently, because I brought   19   A. We're both making assumptions here.
   20      the lawsuit.                                     20   Q. But in the memo, Mr. Eckman was not only
   21      Q. That's why West Virginia was on Mr.           21   analyzing the substantive law in the state,
   22      Eckman's list, correct?                          22   but also the likelihood of enforcement by the
   23                 MR. HERMAN: Object to form,           23   state?
   24      assumes facts.                                   24   A. Is there a memo?


                                            Page 158                                               Page 160
    1                  THE WITNESS: I don't know             1              MR. SHELDON: Ms. Cutrona,
    2      that I can answer that question, because I        2   he's referring to -- there was deposition
    3      didn't create the list, the bank did.             3   testimony earlier where you talked about Mr.
    4                  MR. SHELDON: I've been                4   Eckman providing a memo or analysis specific
    5      presuming something, so I haven't been            5   to the FBD program. I think he's going back
    6      objecting. But I presume all of your              6   and talking about that memo again.
    7      questions along this line are in relation to      7              THE WITNESS: I'm not sure
    8      CashCall specifically, and that she's aware       8   it's a memo, but anyway, what's the question.
    9      that that is the position that they took with     9   BY MR. ACKELSBERG:
   10      regards to CashCall, not with regard to say      10   Q. So you've got a written memo and you
   11      all lending made by preemption, right?           11   also had discussions with Mr. Eckman about
   12                  MR. ACKELSBERG: No, that's           12   what states to operate in, correct?
   13      not my question.                                 13              MR. SHELDON: Object to form.
   14                  THE WITNESS: Well, that's            14              THE WITNESS: There was an
   15      very important, because that's how I've been     15   analysis provided and discussions occurred.
   16      answering the questions.                         16   BY MR. ACKELSBERG:
   17      BY MR. ACKELSBERG:                               17   Q. And part of the analysis that he
   18      Q. I will be more than happy to clarify.         18   provided to you was about the enforcement
   19      A. Thank you.                                    19   policy of the particular state, correct?
   20      Q. Let's just start -- you understood that       20   A. I would have to look at what he said
   21      in 2007, the West Virginia Attorney General      21   about West Virginia in the document.
   22      went after CashCall for its bank model           22   Q. But you would expect him to be looking
   23      product, right?                                  23   not only at the substantive law, but potential
   24      A. Yes.                                          24   enforcement problems in a particular state.


                                                                      40 (Pages 157 to 160)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0545
                                               Sarah Cutrona
                                             Page 161                                              Page 163
    1   That's part of what you would have expected          1   for this agreement.
    2   him to provide, right?                               2   Q. Do you remember TC Loan registering with
    3              MR. SCHEFF: Objection, calls              3   the State of Pennsylvania as a loan broker?
    4   for speculation as to what someone else did.         4   A. Yes, I do.
    5   You can ask her whether she knows, and she can       5   Q. Why did Think Finance do that?
    6   answer that question.                                6   A. So I recall very specifically that
    7              THE WITNESS: Again, I don't               7   when -- as I refer to version one of the way
    8   know the timing of that. So if it was after          8   the program was supposed to work, where Think
    9   CashCall, I'm assuming, I don't know, it was         9   Finance would be marketing and before it was
   10   covered. If it was before, I don't know.            10   divided up, that Think Finance needed -- he's
   11   BY MR. ACKELSBERG:                                  11   calling for my analysis. I'm not sure I can
   12   Q. And if the Minnesota or let's say the            12   answer.
   13   Massachusetts AG had issued a CID or filed a        13              MR. SHELDON: Ms. Cutrona, if
   14   lawsuit in the area of high-rate lending, it's      14   there is, for instance, a communication with a
   15   possible that that would have been part of          15   third party, like the Commonwealth of
   16   what Mr. Eckman would be looking at in              16   Pennsylvania that informed your decision
   17   deciding not to be in Massachusetts, correct?       17   whether or not to get a license or apply for a
   18              MR. SHELDON: Objection,                  18   license, please do provide that information.
   19   calls for speculation. Witness can testify as       19              If the decision to apply for
   20   to things within her knowledge. Ms. Cutrona,        20   a license was made and informed solely as a
   21   you can answer.                                     21   result of your internal legal analysis, then
   22              THE WITNESS: You're asking               22   you should note that and I'll instruct you not
   23   me to guess what was in a document that he          23   to answer.
   24   covered, and I cannot guess. If I got the           24              THE WITNESS: So what I can


                                             Page 162                                              Page 164
    1      document in front of me, that's different, but    1   say is that where perhaps the law is not
    2      I can't guess.                                    2   clear, I often times will call up a regulatory
    3      BY MR. ACKELSBERG:                                3   agency to discuss with them whether or not
    4      Q. Was Think using any outside regulatory         4   certain licensing was needed. In fact, with
    5      counsel of its own in 2007 with regard to the     5   regard to -- I think it may have been in the
    6      states that -- where the ThinkCash product        6   fall of 20 -- I am not sure what year it would
    7      would be marketed?                                7   have been, but prior to the program being --
    8      A. Yeah, I think during that time period          8   for ThinkCash loans being offered in
    9      Claudia Callaway provided regulatory guidance     9   Pennsylvania, a letter went to the
   10      in general to the company?                       10   Commonwealth and it described the program with
   11      Q. Before 2009?                                  11   the parties that were involved in the program.
   12      A. Yes.                                          12   It described the services that Think would be
   13      Q. Now the parties to the original deal          13   providing to the bank. And the question was,
   14      were TC -- the Think Finance parties were TC     14   do we need this -- I think it's the loan
   15      Loan Services and TC Financial. Do you           15   brokers services license? I am not even sure
   16      remember why those entities were used?           16   of the exact name. So that went out.
   17      A. No.                                           17               I think, I don't know if it
   18      Q. Do you know if they were created for          18   was Cater Frantz or Jim Kaiser. Jim Kaiser
   19      purposes of the transaction of First Bank of     19   was usually who I would talk to regarding any
   20      Delaware?                                        20   question I had in Pennsylvania. And I called
   21      A. I did know that TC Loan Service, and          21   in January, after that letter was sent in the
   22      it's one, not services; was the entity that      22   fall, to follow up to see what he said. And
   23      employed us. It was on the paychecks. But I      23   he said the only license you need, and again
   24      don't know that it was created specifically      24   this is in version one, would be this loan


                                                                       41 (Pages 161 to 164)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0546
                                              Sarah Cutrona
                                           Page 165                                              Page 167
    1      broker license. And we have no issues with       1   appellate decision that I reference in my July
    2      the program.                                     2   2009, e-mail, yes.
    3      Q. That was early on right, in 2007?             3   BY MR. ACKELSBERG:
    4      A. I really -- I would have to look at the       4   Q. Am I right that the Pennsylvania Banking
    5      date. I don't know -- I know it was the fall.    5   Department told ThinkCash to cease marketing
    6      It makes sense to me that it was either the      6   the product in Pennsylvania?
    7      fall of '06 and January of '07; or it could      7   A. I don't think you're right about that.
    8      have been the fall of '07 and January of '08.    8   I remember -- this is where it's a little
    9      Q. That was before the Cash America              9   tricky, because ThinkCash was the corporate
   10      decision in '09 that's referenced in your       10   name of the company and also the product that
   11      e-mail to PDO corporate, right?                 11   First Bank of Delaware marketed. And I recall
   12      A. Let me look and see when that was. I         12   a letter coming to the company, ThinkCash,
   13      don't like to guess.                            13   from Pennsylvania. But as I recall, it was
   14                  MR. SHELDON: I think after          14   referencing the payday lending product that
   15      this line of questioning it would probably be   15   ThinkCash made directly into the Commonwealth
   16      a good lunch time.                              16   of Pennsylvania. I could be wrong, but that's
   17      BY MR. ACKELSBERG:                              17   what I recall.
   18      Q. Let me finish this document.                 18   Q. So I want to show you a document that
   19      A. What document was that? 405, right           19   has been previously marked as Exhibit P-373
   20      here. Yeah, so this was in -- I have to look    20   and just ask if this refreshes your
   21      and see when the documents were. This was in    21   recollection?
   22      July of 2009 that I sent this. So that's        22   A. Yes, it doesn't change what I said
   23      correct.                                        23   though.
   24                  Wait, let's have the                24   Q. Why is that?


                                           Page 166                                              Page 168
    1   question. I think you asked me if this was          1   A. Because this request went to ThinkCash
    2   after the decision or my call with Jim Kaiser       2   and it was regarding, in my mind, the Payday
    3   was before.                                         3   One product.
    4   Q. Right.                                           4   Q. Where in this letter does it say it's
    5   A. That's correct.                                  5   about the Payday One product?
    6   Q. So just to summarize, for clarity of the         6   A. Well, the reason I say that is because
    7   record, in roughly 2006 or 2007; you remember       7   the actual lawsuit was about a Payday One
    8   applying for a loan broker license, you             8   product in this state, as I recall. So this
    9   remember a conversation with someone in the         9   was interpreted -- you're asking my
   10   banking department, right?                         10   interpretation, to be applicable to the Payday
   11   A. Yes, either '06/'07 or '07/'08.                 11   One product. And that's the way I read it.
   12   Q. But later in 2009 is when the Cash              12   Q. Even though it was addressed to
   13   America decision came down, correct?               13   ThinkCash and never mentions the payday loan
   14   A. In West Virginia.                               14   product?
   15   Q. No, I am talking about the Pennsylvania         15   A. ThinkCash was the name of the
   16   --                                                 16   corporation.
   17   A. Oh, in Pennsylvania, yes.                       17   Q. It was also the name of the company that
   18   Q. That's the -- I promise you this is the         18   had submitted a license to market the First
   19   last, we will give you a break. And 2009 is        19   Bank of Delaware product called ThinkCash,
   20   when the Pennsylvania Supreme Court came down      20   correct?
   21   with the Cash America decision, correct?           21   A. That's right.
   22              MR. SCHEFF: Object to the               22   Q. Your assumption was that when the
   23   form.                                              23   Pennsylvania Department of Banking wrote to
   24              THE WITNESS: That's the                 24   the company and said, stop, discontinue any


                                                                      42 (Pages 165 to 168)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0547
                                               Sarah Cutrona
                                             Page 169                                              Page 171
    1      and all advertising targeting Pennsylvania        1   Pennsylvania. Can we have a break now?
    2      residents, they were concerned about the          2              MR. ACKELSBERG: Yeah, we can
    3      Payday One product, not the product called        3   break.
    4      ThinkCash?                                        4              VIDEOTAPE OPERATOR: End of
    5      A. Yeah, let me walk you through this.            5   media unit number two, we're off the record at
    6      This letter was sent to ThinkCash in Fort         6   12:08.
    7      Worth. ThinkCash was the parent company of        7              This is the beginning of
    8      the entity that was lending in Pennsylvania,      8   media unit number three, we're back on the
    9      the payday product. And when it says that we      9   record at 12:48.
   10      discontinue any and all advertising targeting    10   BY MR. ACKELSBERG:
   11      Pennsylvania residents, it's talking about       11   Q. Ms. Cutrona, before we broke we were
   12      what ThinkCash, the corporate entity was doing   12   talking about the First Bank of Delaware
   13      in Pennsylvania. It's not saying, ThinkCash,     13   relationship and the ThinkCash product. What
   14      the marketing that you're doing on behalf of     14   I would like to do is move the timeframe a
   15      the bank, cease and desist. In fact, I think     15   little forward now to the end of 2010, the
   16      the broker's license was probably renewed a      16   beginning of 2011 when work was being done to
   17      few times, as well.                              17   develop a tribal installment loan product to
   18                 To me this is -- you're               18   take the place of ThinkCash, do you remember
   19      trying to conflate the two, and I don't think    19   that?
   20      -- that's not at all what this is regarding.     20   A. I remember in that timeframe we did a
   21      Q. Earlier in 2006, or '07 or '08, whenever      21   lot of research, but I wouldn't characterize
   22      it was, that the company submitted an            22   it as taking place at ThinkCash.
   23      application to register as a loan broker --      23   Q. You were looking, among other things,
   24      A. Right.                                        24   for a place to put the customer base of


                                             Page 170                                              Page 172
    1      Q. And described the ThinkCash product --         1   ThinkCash, right? Isn't that ultimately what
    2      A. -- version one, not version two.               2   got transferred to Plain Green?
    3      Q. At that time the license was in the name       3   A. Those are your words, not my words. And
    4      of ThinkCash to market that product, right?       4   I do believe that the customers -- some of the
    5      Is that the broker license, ThinkCash?            5   customers ended up taking out loans with Plain
    6      A. I don't know, I would have to look at          6   Green, but I don't think all of them did.
    7      it. But I would like to clarify a few things,     7   Q. You do recall the previous time when the
    8      because it's very important. ThinkCash, the       8   tribal product was in its development stage?
    9      letter that went from ThinkCash would have        9   A. Yes.
   10      described version one of the product, okay,      10   Q. During that period of time, Think
   11      not the way things were divided later on,        11   Finance called the prototype that it was
   12      where you had a marketing entity working with    12   working on --
   13      the bank --                                      13              MR. SCHEFF: Did you want to
   14      Q. Are you talking about Tailwinds --            14   supplement your answer?
   15      A. A decision sciences company working with      15              THE WITNESS: I would like to
   16      the bank. There may have been one or two         16   clarify something.
   17      other agreements. So those were two              17   BY MR. ACKELSBERG:
   18      completely different structures. And so as I     18   Q. Go ahead.
   19      recall, this license was really related to --    19   A. I think early on, I don't even know when
   20      in fact, it was, it was related to version one   20   it was, that maybe there was a discussion
   21      of that, not the second version.                 21   between Ken and some of the board members
   22                  So of course I would not             22   about a tribal product that would have been
   23      interpret this letter to impact a bank product   23   early on at my tenure at Payday One. So I
   24      that was being offered by a bank in              24   think there was an initial discussion back


                                                                      43 (Pages 169 to 172)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0548
                                               Sarah Cutrona
                                            Page 173                                               Page 175
    1      then. But to your point, what I recall is         1   A. There was one meeting before a tribe was
    2      this one in late 2010.                            2   signed that I went to.
    3      Q. So you do recall there was an earlier          3   Q. Was that the Butch Webb meeting?
    4      discussion around the period that Think was       4   A. There was a meeting -- yes, it was with
    5      starting with First Bank of Delaware?             5   Butch Webb.
    6      A. I am told that there was one.                  6   Q. And roughly when did that happen?
    7      Q. But you weren't party to those                 7   A. It was either November or December of
    8      discussions?                                      8   that year.
    9      A. No.                                            9   Q. Of 2010?
   10      Q. You're correct, we're talking about the       10   A. Right.
   11      development work that went on about the tribal   11   Q. What do you remember -- first of all,
   12      product at the end of 2010 and the beginning     12   who made the connection with Butch Webb?
   13      of 2011, okay? That's the timeframe we're        13   A. I don't recall. The industry is pretty
   14      focusing on?                                     14   tight, and I don't know if we knew him -- if
   15      A. Yes.                                          15   it was internally -- it came internally or if
   16      Q. I'm focusing on, when I say the               16   it came from someone outside the company.
   17      development stage, I'm talking about the work    17   Q. But the decision was made to go meet
   18      that was done before there was a tribal          18   with Butch?
   19      partner signed up. Okay?                         19   A. That's correct.
   20      A. Okay.                                         20   Q. Who went with you?
   21      Q. And you recall that one of the things         21   A. Let me see if I can remember, I know it
   22      that occurred back in that development stage     22   was me, obviously; I believe Ken Rees went;
   23      was the creation of the GPLS fund, right?        23   Chris Lutes; Michelle Nguyen. I am not sure
   24      A. Yes, I think the GPLS -- yes, I am not        24   if Jason went, but I think that's probably who

                                            Page 174                                               Page 176
    1      exactly sure when that was created.               1   went to that meeting.
    2      Q. But that was created before there              2   Q. What do you remember being discussed at
    3      actually were tribes with signed participation    3   the meeting?
    4      agreements, correct?                              4   A. Well, I remember some of it would have
    5      A. Yes.                                           5   been discussions by Cheryl Bove, which would
    6      Q. And the GPL and the GPLS acronym stood         6   have been Butch's counsel. So I don't think I
    7      for Great Plains Lending, right? That's where     7   can go into those.
    8      the GPL came from?                                8   Q. Actually you can, because we're talking
    9      A. I think that's right.                          9   about conversations with a third party.
   10      Q. Because the prototype product that was        10               MR. SHELDON: Ms. Cutrona,
   11      being developed inhouse was called Great         11   you're allowed to tell Mr. Ackelsberg about
   12      Plains Lending?                                  12   any conversations that you had with Mr. Webb
   13      A. I believe that was initially the ideas        13   or with Mr. Webb's counsel. We're not
   14      of our marketing department.                     14   claiming privilege over those communications.
   15      Q. During that development stage of the          15               THE WITNESS: So there was
   16      product that was called Great Plains Lending     16   lots of discussion around really
   17      by the marketing people, what role did you       17   operationally, around the operations. And
   18      play in developing the product?                  18   Butch -- which were located on the
   19      A. I don't really recall. Well, I don't          19   reservation, and Butch wanted to -- Mr. Webb
   20      know what you're asking me specifically. Can     20   wanted to walk around and show us where
   21      we narrow down the timeframe maybe?              21   different things were done.
   22      Q. Sure, let's say -- first let me ask you       22               So we kind of went on a
   23      this: Did you participate in any of the          23   little tour. And what was discussed,
   24      meetings with potential tribal partners?         24   generally it was just at a high level, the


                                                                      44 (Pages 173 to 176)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0549
                                               Sarah Cutrona
                                             Page 213                                              Page 215
    1      document that was sent at 4:54 p m. It talks      1   Chippewa Cree.
    2      about the discussion a few weeks ago. And         2   Q. You recall that in the deal with Plain
    3      again, what I want to be careful is that we       3   Green, the loans were funded in the first
    4      aren't conflating things here, because there      4   instance by a loan from Stephen Haynes to
    5      are lots of things that were going on.            5   Plain Green, right?
    6                  MR. SHELDON: I think there            6   A. That's my understanding.
    7      is a time zone issue going on too. They go        7   Q. But that Stephen Haynes had an agreement
    8      back and forth.                                   8   with Think Finance, where the same money that
    9      BY MR. ACKELSBERG:                                9   he lent to the tribe, he borrowed from Think
   10      Q. I think I understand what you're saying.      10   Finance, right?
   11      That in the communication with Mr. Lutes, on     11   A. That's my understanding, that there was
   12      the first page of 412, you're referencing a      12   a line of credit.
   13      conversation with Eckman that had occurred at    13   Q. Is that what Mr. Eckman was concerned
   14      an earlier point in time a few weeks ago,        14   about, in his capacity as counsel for the
   15      correct?                                         15   tribe, when he was communicating with you in
   16      A. That's what it looks like. What it            16   June of 2012 about wanting to take Haynes out
   17      looks like is that I talk about -- I did talk    17   of the deal?
   18      to him a few weeks ago, and his concerns were    18   A. So I don't recall that that's what it
   19      about something related to true lender.          19   was regarding.
   20      Q. And you're saying that that conversation      20   Q. Now with regard to the other two tribes,
   21      that occurred several weeks in the past, in      21   the way they funded the loan was through a
   22      that conversation he was functioning as          22   reserve account provided by GPLS, correct?
   23      counsel for Think Finance; is that what you're   23              MR. HAWS: Object to form.
   24      saying?                                          24              THE WITNESS: I think that's

                                             Page 214                                              Page 216
    1      A. Yes. What I'm saying is as it relates          1   accurate.
    2      to a memo regarding true lender.                  2   BY MR. ACKELSBERG:
    3      Q. But not with regard to removing Stephen        3   Q. Just to summarize, at least in the early
    4      Haynes?                                           4   days of the product --
    5      A. Well, those are your words, but I think        5   A. Which product?
    6      there was a comment that I'm reading that         6   Q. I am going to make that clear. With
    7      says: That by removing Stephen, you weaken        7   regard to the early days of Plain Green, the
    8      GPLS's argument that -- then it says the -- it    8   tribe funded the loans in the first instance
    9      is not considered the true lender.                9   by money that came from Think Finance, but
   10                 So I believe that's all               10   went through Mr. Haynes first?
   11      related to the true lender issue.                11              MR. HERMAN: Object to form.
   12      Q. Was it at times hard to keep track of         12              THE WITNESS: So my
   13      who Rick Eckman was representing?                13   understanding, and I wasn't involved in these
   14      A. Not really. And the reason I say that         14   discussions, but my understanding is Steve
   15      is because there were obviously occasions        15   Haynes represented himself to us. In fact, I
   16      where we had aligned interests, even when he     16   do know this, he represented himself to us as
   17      was representing the tribe. And obviously I      17   a tribal expert. He had worked with
   18      was of counsel for the service providers.        18   specifically the Chippewa Cree Tribe in the
   19      But, you know, I think as the documents show,    19   past. He had entered into financing
   20      I'm sure you've seen them, there was quite a     20   agreements within specifically related to
   21      bit of back and forth of the negotiations of     21   their casino operations and with equipment
   22      the documents and when the documents were        22   that they use in their casino.
   23      restructured with his representation of          23              So because of his expertise
   24      Mobiloans, which will be Tunica Biloxi and the   24   and working with the tribe, he was involved in


                                                                      54 (Pages 213 to 216)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0550
                                               Sarah Cutrona
                                            Page 217                                                 Page 219
    1      the transaction as far as the financing for       1   BY MR. ACKELSBERG:
    2      the tribe to make the loans.                      2   Q. In looking at this, does this look
    3      Q. He got the money to lend to the tribe          3   familiar to you as a PowerPoint that
    4      via a credit agreement that he had with Think     4   accompanied an executive meeting at Think
    5      Finance, correct?                                 5   Finance?
    6                  MR. SCHEFF: Object to the             6   A. Yes.
    7      form. You can answer the question.                7   Q. Looking at page 22, there is reference
    8                  THE WITNESS: I know he got            8   to -- it says a revised Patton Boggs. Do you
    9      some money from an agreement that he had with     9   see that?
   10      Think Finance.                                   10   A. Yes.
   11      BY MR. ACKELSBERG:                               11   Q. Is that reference to something that was
   12      Q. With regard to Great Plains Lending and       12   called the Patton Boggs white paper?
   13      Mobiloans, in contrast to that arrangement,      13   A. I don't know what that's referencing.
   14      the money to fund the loans came from GPLS,      14   Q. Do you remember something called the
   15      correct, through that reserve account?           15   Patton Boggs white paper?
   16                 MR. HERMAN: Objection to              16   A. Patton Boggs did a lot of work for
   17      form.                                            17   Think, and I can't recall specific names of
   18                 MR. SHELDON: Object to form.          18   documents.
   19      The witness can answer if she knows the          19                - - -
   20      answer.                                          20              (Whereupon Exhibit P-414 was
   21                 THE WITNESS: I think that's           21   marked for identification.)
   22      the way it is. I need to be clear that I         22                - - -
   23      wasn't highly involved in the structure of       23   BY MR. ACKELSBERG:
   24      these agreements.                                24   Q. I believe this already was marked. I

                                            Page 218                                                 Page 220
    1                  - - -                                 1   believe we marked it previously. But in the
    2                (Whereupon Exhibit P-413 was            2   event we didn't, I am going to stick with 414.
    3      marked for identification.)                       3               I am going to tell you this
    4                  - - -                                 4   was represented to us as the Patton Boggs
    5      BY MR. ACKELSBERG:                                5   white paper, it was produced. Do you recall
    6      Q. I am going to show you another one of          6   this document?
    7      these executive meeting PowerPoints. I'm          7   A. In general, yes, I do.
    8      really going to ask you very specific             8   Q. Do you remember the point in time that
    9      questions. You can obviously take the time        9   it was -- let me ask you this -- and it was
   10      you need. But I am not going to ask you          10   done by Patton Boggs for Think Finance?
   11      anything about the bulk of this document. I      11   A. Yes.
   12      guess what I'd like you to focus on, the pages   12   Q. Was this done for purposes of the IPO?
   13      starting 22, 22 and 23 and 24.                   13   A. I'm not sure because I can't tell when
   14      A. The Bates number?                             14   it was done.
   15      Q. No, I'm looking at the PowerPoint page        15   Q. Right, there is no date on it.
   16      numbers.                                         16   A. Yeah, I don't know.
   17                 MR. SCHEFF: It's 938 and              17   Q. Do you recall that it was used in the
   18      939.                                             18   presentation to         in the            trip at
   19                 MR. SHELDON: Ms. Cutrona,             19   the end of 2012; do you remember that?
   20      let me know when you're done reviewing it. I     20   A. I know that there was a trip to
   21      think I need to have a brief conversation with   21           but I was not on the trip. So if
   22      you just so I can understand this document.      22   you're representing this particular document
   23                 VIDEOTAPE OPERATOR: Off the           23   was used, then I would have to take your word
   24      record at 2:07. Back on the record, 2:07.        24   for it. But that would be -- I have to say,


                                                                       55 (Pages 217 to 220)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0551
                                               Sarah Cutrona
                                            Page 221                                                Page 223
    1   that would be unusual because in all of the          1   related entities simply due to the ability to
    2   presentations that I know Ken to do, it's            2   assert tribal sovereign immunity as a defense
    3   PowerPoint only. He doesn't include Word             3   against enforcement. Do you see that?
    4   documents.                                           4   A. Yes.
    5   Q. Right, unless an investor specifically            5   Q. Page 20.
    6   asked for something, right?                          6   A. Did I ask this already, when this was
    7   A. Yes, but even in a presentation, I think          7   done? Do we know when it was done?
    8   there would be reference made to it. That's          8   Q. We know it went to                  . I can't
    9   just in general, my working knowledge of the         9   tell you more than that.
   10   way Ken does things.                                10   A. When was that?
   11   Q. Can you turn to page 14? In the first            11   Q. I believe it was around December of
   12   full paragraph, right before Roman numeral          12   2012.
   13   three, do you see that?                             13              Do you see the sentence in
   14   A. Is it the paragraph that says it's               14   the middle of page 20, underneath the indent,
   15   discussed further?                                  15   "Thus the Supreme Court has held that absent
   16   Q. Yes.                                             16   express federal law to the contrary, Indians
   17   A. Yes.                                             17   going beyond reservation boundaries have
   18   Q. And it states: While tribal sovereign            18   generally been held subject to
   19   immunity affords broad protection from              19   non-discriminatory state law otherwise
   20   enforcement of laws, immunity from enforcement      20   applicable to all citizens of the state." You
   21   should always be considered separately from         21   see that, right?
   22   general applicability of laws. Do you see           22   A. Yes.
   23   that?                                               23   Q. I think you told us before that you're
   24   A. Yes, I do.                                       24   not an expert in Indian law, right?

                                            Page 222                                                Page 224
    1      Q. Is that a principal that you agree with?       1   A. That's correct.
    2      A. I'm not a subject matter expert on             2   Q. So that's why you went to Patton Boggs,
    3      tribal law. So I couldn't tell you whether I      3   because they are, correct?
    4      agreed with that or not.                          4   A. Ed Garris, yes.
    5      Q. But the idea that immunity from                5   Q. If you turn to page 26, at the bottom
    6      enforcement and what law governs the              6   the last paragraph: Congress is aware that
    7      agreement, that's two separate legal issues,      7   state laws regulating payday lenders and other
    8      right?                                            8   non-bank financial institutions may be largely
    9                 MR. SHELDON: Ms. Cutrona, he           9   unenforceable against Indian tribes due to
   10      asked a legal opinion. Ms. Cutrona, if you       10   their tribal sovereign immunity, and there
   11      can answer that legal opinion, you may; unless   11   have been efforts to make state statutes
   12      that answer would require you to divulge         12   generally applicable through federal
   13      privileged legal analysis that you did during    13   legislation. Do you see that?
   14      your time at Think Finance?                      14   A. Yes, I see that.
   15                 THE WITNESS: Yeah, I don't            15   Q. There never was a statute passed by
   16      think I can answer that question.                16   Congress to give tribal entities any power in
   17      BY MR. ACKELSBERG:                               17   the consumer lending area, has there been?
   18      Q. Look at page 16.                              18              MR. SHELDON: Objection to
   19      A. Okay.                                         19   form.
   20      Q. Do you see Roman numeral four?                20   BY MR. ACKELSBERG:
   21      A. Yes.                                          21   Q. Are you aware of there being any act of
   22      Q. The second sentence, which reads: It          22   Congress that gives tribes that power?
   23      would be a non-sequitur to conclude that         23              MR. HERMAN: Object to the
   24      certain laws do not apply to tribes and          24   form, to the extent that it misrepresents


                                                                      56 (Pages 221 to 224)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0552
                                                    Stephen Smith
                                                     Page 1                                               Page 3
            IN THE UNITED STATES DISTRICT COURT                   1    APPEARANCES (continued)
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA                2
                    - - -                                                GOODWIN PROCTER
         COMMONWEALTH OF :                                        3      BY: MATTHEW S. SHELDON, ESQUIRE
         PENNSYLVANIA           :                                        BY: THOMAS GRABER, ESQUIRE
            Plaintiff :                                           4      BY: STEPHEN SHAW, ESQUIRE
                      :                                                  901 New York Avenue, NW
            VS.         : CIVIL ACTION NUMBER                     5      Washington, D.C. 20001
                      : 2:14-CV-07139                                    Phone: (202) 346-4000
         THINK FINANCE, INC., :                                   6      Representing Think Finance
         ET AL.,          :                                              msheldon@goodwinprocter.com
                                                                  7
            Defendants :
                                                                  8
                    - - -
                                                                  9      VAN NESS FELDMAN
                 APRIL 26, 2018
                                                                         BY: PATRICK DAUGHERTY, ESQUIRE
                    - - -                                     10         1050 Thomas Jefferson Street, NW
                                                                         Washington, D.C. 20007-3877
                Videotaped deposition of STEPHEN              11         Phone: (202) 298-1800
         SMITH, was taken pursuant to notice at 901 New                  Representing National Credit
         York Avenue, NW, Washington, D.C., beginning         12         Adjusters LLC
         at or about 9:00 a.m. before Jeannine                           pod@vnf.com
         Cancelliere, Court Reporter and Notary Public        13
         and David Levin, Videotape Operator, there           14
         being present.                                       15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
              KAPLAN, LEAMAN AND WOLFE                        21
            Registered Professional Reporters                 22
            230 S. Broad Street, Suite 1303                   23
            Philadelphia, Pennsylvania 19102                  24


                                                     Page 2                                               Page 4
    1   APPEARANCES:                                               1              ---
    2
    3     LANGER, GROGAN & DIVER, P.C.                             2             INDEX
          BY: IRV ACKELSBERG, ESQUIRE
    4     BY: JOHN J. GROGAN, ESQUIRE                              3              ---
          1717 Arch Street, Suite 4130
    5     Philadelphia, Pennsylvania 19103                         4    STEPHEN SMITH                   PAGE
          Phone: (215) 320-5701                                    5    BY MR. ACKELSBERG                    8
    6     Representing the Plaintiff
          iackelsberg@langergrogan.com                             6              ---
    7
    8                                                              7            EXHIBITS
          ATTORNEY GENERAL'S OFFICE
    9     BY: SAVERIO MIRARCHI, ESQUIRE                            8              ---
          1600 Arch Street, 3rd Floor                              9    EXHIBIT NO. DESCRIPTION                PAGE
   10     Philadelphia, Pennsylvania 19103
          Phone: (215) 560-2445                                   10    P-216     Metadata Document        37
   11     Representing the Defendant
          smirarchi@attorneygeneral.gov                           11    P-217 E-Mail with Attachments       55
   12
   13                                                             12    P-218       E-Mail Chain       61
          MONTGOMERY McCRACKEN
   14     BY: RICHARD SCHEFF, ESQUIRE
                                                                  13    P-219 E-Mail with Attachments       65
          123 South Broad Street                                  14    P-220 Response to Interrogatories 86
   15     Philadelphia, Pennsylvania 19109
          Phone: (215) 772-7228                                   15    P-221 E-Mail with Attachments       91
   16     Representing Ken Rees
          rscheff@mmwr.com                                        16    P-222-A       E-Mail Chain      109
   17
   18
                                                                  17    P-222-B       E-Mail Chain      110
          KATTEN, MUCHIN, ROSENMAN LLP                            18    P-223     SOP for Plain Green    129
   19     BY: J. MATTHEW HAWS, ESQUIRE
          BY: DANIEL SHAPIRO, ESQUIRE                             19    P-224       E-Mail Chain       133
   20     525 W. Monroe Street
          Chicago, Illinois 60661-3693                            20    P-225       E-Mail Chain       158
   21     Phone: (312) 902-5319
          Representing Victory Park
                                                                  21    P-226 E-Mail with Attachments       187
   22     matthew.haws@kattenlaw.com                              22    P-227-A       E-Mail Chain      207
          daniel.shapiro@kattenlaw.com
   23     Also Present: Scott Zemnick                             23    P-227-B       E-Mail Chain      208
                   (Via Phone)
   24                                                             24    P-228       Draft Report      212


                                                                                      1 (Pages 1 to 4)
                                             WWW.KLWREPORTERS.COM
UNSEALED
                                                      App. 0553
                                            Stephen Smith
                                             Page 5                                                 Page 7
    1                ---                                  1              MR. SHELDON: Matthew Sheldon
    2              EXHIBITS                               2    representing the Think Finance defendants,
    3                ---                                  3    joined today by Thomas Graber, general counsel
    4      EXHIBIT NO. DESCRIPTION                PAGE    4    of Think Finance.
    5      P-229     Remediation Plan       221           5              MR. SCHEFF: Richard Scheff for
    6      P-230        E-Mail Chain       223            6    Kenneth E. Rees.
    7              P-231 was not marked                   7              MR. SHAPIRO: Dan Shapiro for
    8      P-232        E-Mail Chain       226            8    the Victory Park defendants.
    9      P-233        E-Mail Chain       231            9              MR. HAWS: Matthew Haws for the
   10      P-234        E-Mail Chain       236           10    Victory Park defendants.
   11      P-235        Document          239            11              MR. SHAW: Stephen Shaw for the
   12      P-236        Document          239            12    Think Finance defendants.
   13      P-237      Weekly Call Document 242           13              VIDEOTAPE OPERATOR: The court
   14      P-238      Production Document      245       14    reporter is Jeannine Cancelliere. Can she now
   15      P-239      Complaint Document       258       15    swear in the witness.
   16      P-240        E-Mail Chain       268           16                - - -
   17      P-241      Complaint Template      272        17              STEPHEN SMITH, after having been
   18      P-242          E-Mail        272              18    first duly sworn, was examined and testified
   19         P-59 and P-60 Referenced on Page 140       19    as follows:
   20                                                    20                - - -
   21                                                    21              VIDEOTAPE OPERATOR: Please
   22                                                    22    proceed, counsel.
   23                                                    23                - - -
   24                                                    24                EXAMINATION


                                             Page 6                                                 Page 8
    1            VIDEOTAPE OPERATOR: We're now             1               - - -
    2   on the record. My name is David Levin. I'm         2   BY MR. ACKELSBERG:
    3   the videographer employed by On the Record.        3   Q. Good morning, Mr. Smith.
    4   This is a video deposition in the United           4   A. Good morning.
    5   States District Court for the Eastern District     5   Q. Have you ever been deposed before?
    6   of Pennsylvania, Civil Action Number               6   A. Yes.
    7   14-7139-JCJ. Today's date is Thursday, April       7   Q. Okay. When -- can you tell me when or
    8   26th, 2018 and the video time is 9:00 a.m.         8   what the circumstances were of that
    9   This deposition is being held at 901 New York      9   deposition?
   10   Avenue, Northwest, Ninth Floor, Washington,       10   A. It was approximately 15 years ago, by
   11   D.C., in the matter of the Commonwealth of        11   the SEC.
   12   Pennsylvania by Attorney Josh Shapiro versus      12   Q. Were you working for Think Finance then?
   13   Think Finance Incorporated, Et Al.                13   A. No.
   14            The deponent is Stephen E.               14   Q. Was it a prior employment?
   15   Smith.                                            15   A. Yes.
   16            Will counsel please identify             16   Q. Okay. That prior employer was who?
   17   themselves for the record and whom they           17   A. At the time, I guess it was Citigroup.
   18   represent?                                        18   Q. Was it -- I don't understand what's -- I
   19            MR. ACKELSBERG: Irv Ackelsberg           19   don't understand the answer. Was it -- did it
   20   for Attorney General Shapiro.                     20   have a different name?
   21            MR. GROGAN: John Grogan, also            21   A. Well, there were several acquisitions
   22   for the Commonwealth.                             22   along the way of the company that I worked for
   23            MR. MIRARCHI: Sam Mirarchi for           23   that ultimately ended with Citigroup.
   24   the Commonwealth of Pennsylvania.                 24   Q. Well, the company that was acquired by


                                                                               2 (Pages 5 to 8)
                                      WWW.KLWREPORTERS.COM
UNSEALED
                                              App. 0554
                                              Stephen Smith
                                              Page 17                                              Page 19
    1      Q. And what was your first job out of             1   people there, who was in the compliance unit,
    2      school after you graduated?                       2   back when you started?
    3      A. I worked for a company called Security         3   A. Are you asking about specific names?
    4      Pacific Auto Finance, and it was an auto          4   Q. Well, let's start with, how big of a
    5      collections job.                                  5   department was it?
    6      Q. And were you doing the collecting --           6   A. Maybe five or six people.
    7      collecting yourself?                              7   Q. And when you started, what were those
    8      A. Yes.                                           8   five or six people doing? What was the job of
    9      Q. Okay. And how long did you do that?            9   the compliance department?
   10      A. Four years.                                   10   A. There were people involved with doing
   11      Q. Up until the Auto One Acceptance job?         11   compliance monitoring, compliance testing. I
   12      A. Yes.                                          12   believe one lady worked on state licenses. We
   13      Q. Okay. I take it you don't have any            13   had someone that was performing user
   14      legal training?                                  14   acceptance testing for any technology-type
   15      A. No.                                           15   items. We had someone that was responding to
   16      Q. So you didn't go to law school. Have          16   customer complaints. That's the majority of
   17      you done any kind of legal training while you    17   it, I believe.
   18      were working for compliance, either at           18   Q. Among those five or six people in
   19      Accept -- Auto One Acceptance or Think           19   compliance at the time, back -- and we're
   20      Finance?                                         20   talking roughly 2009, right? Okay. Were any
   21                 MR. SCHEFF: Object to form.           21   of them still there at Think Finance when you
   22                 THE WITNESS: No.                      22   started doing the tribal lending programs?
   23      BY MR. ACKELSBERG:                               23   A. Yes.
   24      Q. Okay. So let's start with your hiring.        24   Q. And who were they?

                                              Page 18                                              Page 20
    1              Do you remember how you got               1   A. Joan Verna -- you're asking about
    2   connected to Think Finance? Where, by the            2   specific names?
    3   way, was -- where was Auto One Acceptance            3   Q. Yes. Joan Verna, with a "V"?
    4   Corporation located?                                 4   A. Yes.
    5   A. They were located in Addison, Texas.              5   Q. Anyone else?
    6   Q. All right. So in the same general --              6   A. I don't recall exactly the dates of when
    7   general vicinity. How did you -- how did you         7   folks left with respect to when the tribal
    8   end up working for -- so you took -- Think           8   programs started.
    9   Finance in Fort Worth, right?                        9   Q. But Joan Verna, you remember, is a --
   10   A. Yes.                                             10   A. I know for sure Joan was there, yes.
   11   Q. So tell us how you found the job, how            11   Q. Is she still there?
   12   you got attracted to the job.                       12   A. No.
   13   A. A former employee of mine that I worked          13   Q. Where did she go?
   14   with at Citigroup knew someone at Think             14   A. She's at Elevate.
   15   Finance. And I was looking for a job, and she       15   Q. Did you ever get an opportunity to apply
   16   put me in touch with someone that worked in         16   for a job at Elevate?
   17   the compliance department who then directed me      17   A. I never applied for a job at Elevate,
   18   on how to submit a -- my application.               18   no.
   19   Q. So you said there was a whole compliance         19   Q. Did you have the option?
   20   department when you applied?                        20   A. I assume I did, but...
   21   A. Yes.                                             21   Q. Any particular reason why you decided to
   22   Q. Okay. And so when you applied back               22   stay with Think and not go over to Elevate?
   23   then, tell me what the compliance depart --         23   A. Well my role gave me an opportunity to
   24   who constituted the -- the -- in terms of the       24   have a little bit expanded role with Think in


                                                                            5 (Pages 17 to 20)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0555
                                               Stephen Smith
                                              Page 21                                               Page 23
    1      the compliance function. So it was a good         1   referred to as a traditional Payday loan
    2      opportunity for me to stay at Think Finance.      2   product, right?
    3      Q. Now at the time you started in the             3              MR. SCHEFF: Object to the
    4      compliance department back in 2009, my            4   form.
    5      recollection is that the company had the          5   BY MR. ACKELSBERG:
    6      direct lending products, Payday One, right?       6   Q. You know what that term means, right?
    7      A. Yes.                                           7   A. If you could explain what you mean by
    8      Q. And I think there was -- was it -- did         8   a --
    9      they have the other labels, Payday Select and     9   Q. A two-week loan. After two weeks, you
   10      Payday OK or just Payday One?                    10   either pay it or renew it and that's --
   11      A. I know that it was Payday One.                11   something like that.
   12      Payday OK and Payday Select, I'm not that        12              MR. SHELDON: Object to form.
   13      familiar with. I -- I don't recall if those      13              THE WITNESS: My recollection
   14      were still operating at the time that I          14   is that there may have been some states where
   15      started.                                         15   there was the short-term, 30-day repayment.
   16      Q. Okay. But you knew -- there was a             16   But I believe there were also some Payday
   17      direct lending product called Payday One,        17   installment states.
   18      right?                                           18   BY MR. ACKELSBERG:
   19      A. Yes.                                          19   Q. All right. And I appreciate the answer
   20      Q. And then there was another product, an        20   because I think -- correct me if I'm wrong --
   21      installment loan product, that the company was   21   but I think what you're telling me is, with
   22      working with First Bank of Delaware on, right?   22   regard to the Payday One product, they were
   23      A. Yes.                                          23   offered in a state-specific way to respond to
   24      Q. Okay. And am I right, that the -- so          24   the different laws that existed across the

                                              Page 22                                               Page 24
    1      the Payday product operated with what is          1   country. Would that be fair?
    2      referred to as the direct lender model, right?    2              MR. SCHEFF: Object to the
    3      You're familiar with that term, right?            3   form.
    4                 MR. SHELDON: Objection.                4              MR. SHELDON: Objection.
    5                 MR. SCHEFF: Object to the              5              THE WITNESS: Yes.
    6      form.                                             6   BY MR. ACKELSBERG:
    7                 THE WITNESS: Yes.                      7   Q. Okay. And so one of the jobs of
    8      BY MR. ACKELSBERG:                                8   compliance, the compliance function at Think
    9      Q. Okay. Whereas the ThinkCash products,          9   Finance back then, was to make sure that
   10      the installment loan products, operated under    10   whatever Think was doing offering consumers in
   11      something called the service provider model;     11   a particular state conformed to whatever the
   12      am I right?                                      12   law was in that state.
   13      A. We were a service provider to First Bank      13              MR. SHELDON: Object to form.
   14      of Delaware, who was the lender, yes.            14              THE WITNESS: Correct.
   15      Q. Okay. Now I want to talk about the two        15   BY MR. ACKELSBERG:
   16      product lines separately. And we're still        16   Q. And in order to do that job, the
   17      back in 2009, okay?                              17   compliance people would have to familiarize
   18      A. Okay.                                         18   themselves with state usury law, right?
   19      Q. All right. So Payday One being a -- it        19   A. Yes.
   20      was basically -- it was an online product,       20   Q. And the licensing requirements?
   21      right? It was offered over the Internet,         21   A. Yes.
   22      right?                                           22   Q. And if there were specific Payday
   23      A. Yes.                                          23   lending authorization legislation in that
   24      Q. Okay. And it was a -- what is generally       24   state that defined the product, you would have


                                                                            6 (Pages 21 to 24)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0556
                                              Stephen Smith
                                             Page 25                                                Page 27
    1      to be really familiar with that legislation.      1   when there was a transition to tribal lending.
    2      Am I right?                                       2   That time period. Okay?
    3                 MR. SCHEFF: Object to the              3               So Payday -- the Payday One
    4      form.                                             4   product was offered during -- in 2009 and
    5                 MR. SHELDON: Form.                     5   2010, right?
    6                 THE WITNESS: Somewhat, yes.            6   A. I believe that's correct, yes. It
    7      But we also received guidance from in-house       7   didn't last very long after I started.
    8      counsel on -- if it was something that was        8   Q. Right.
    9      legislative.                                      9   A. I -- we didn't do a whole lot with
   10      BY MR. ACKELSBERG:                               10   Payday One after I started. It was winding
   11      Q. Well, what I mean by the legislative is       11   down.
   12      that some states -- I think you already said     12   Q. Okay. But at least during the period
   13      that some states might say it was a 30-day       13   that you were working on it and -- I mean, was
   14      payback or some states might put a limit on      14   there a period where you stopped working on
   15      the interest rate or things like that, right?    15   Payday One and other people did it, or are you
   16      A. Yes.                                          16   talking collectively among the compliance
   17      Q. And so I'm not asking you what specific       17   people?
   18      guidance you got from your counsel. I'm          18   A. I mean collectively among the compliance
   19      saying that in order to do your job as a         19   folks because the product was being
   20      compliance officer, you would need to be         20   discontinued over the course of time, and I
   21      familiar with whatever those state laws were?    21   don't think it lasted very long after I
   22      A. Correct.                                      22   started.
   23      Q. Okay. Because you have to make sure           23   Q. Okay. But while it was -- while it was
   24      that the terms of the loan that you're           24   still going on and you had to familiarize

                                             Page 26                                                Page 28
    1   offering consumers are consistent with those        1    yourself with these different state laws that
    2   laws, right?                                        2    we were just talking about, would I -- isn't
    3              MR. SHELDON: Object to form.             3    it true that some states prohibited Payday
    4              THE WITNESS: Yes.                        4    lending altogether?
    5   BY MR. ACKELSBERG:                                  5                MR. SCHEFF: Object to the
    6   Q. And you have to make sure that the               6    form.
    7   information communicated to the consumers who       7                THE WITNESS: I don't know.
    8   are visiting the website and thinking about         8    BY MR. ACKELSBERG:
    9   applying for a loan, in that case a Payday One      9    Q. You didn't know that Payday One was not
   10   loan, you have to make sure that that              10    offered in every state?
   11   information is also consistent with the state      11                MR. SCHEFF: Object to the
   12   law governing the particular loan product?         12    form.
   13              MR. SCHEFF: Object to the               13    BY MR. ACKELSBERG:
   14   form.                                              14    Q. You knew that, though, right?
   15              MR. SHELDON: Object to form.            15    A. I knew that, yes.
   16   BY MR. ACKELSBERG:                                 16    Q. Okay. And you knew that it had
   17   Q. Correct?                                        17    something to do with whatever -- I mean, if
   18   A. Correct.                                        18    the law allowed Payday One, the company would
   19   Q. Okay. I mean, that's what compliance            19    have been offering Payday One in that state,
   20   people do, right?                                  20    right?
   21   A. Yes.                                            21                MR. SCHEFF: Object to the
   22   Q. Okay. Now, am I right, that if we -- if         22    form.
   23   we -- you started in 2009. And so I want to        23                MR. SHELDON: Object to form.
   24   talk generally about the period 2009 to 2010,      24                THE WITNESS: Not


                                                                            7 (Pages 25 to 28)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0557
                                               Stephen Smith
                                              Page 41                                              Page 43
    1                MR. SHELDON: What exhibit               1              In other words, is this -- is
    2      number was this marked?                           2   this an accurate description of the ThinkCash
    3                MR. ACKELSBERG: 216.                    3   program as it existed back in the 2009, 2010
    4                MR. SHELDON: Mr. Smith, are             4   time period?
    5      you done reading it?                              5   A. Some of it reflects -- based on my
    6                THE WITNESS: Yes.                       6   knowledge of the product. Some of it, I don't
    7                MR. SHELDON: Okay. You can              7   have direct knowledge of.
    8      proceed.                                          8   Q. Okay. What is the part that you know,
    9                MR. ACKELSBERG: Thank you.              9   and what's the part you don't know?
   10      BY MR. ACKELSBERG:                               10   A. Well, for example, where it talks about,
   11      Q. Can you identify this document?               11   on page 2, the FICO score, the debt-to-income
   12      A. I don't recall if I have seen this            12   ratio in the customer flow section there,
   13      document or not.                                 13   Teletrack derogatory, I don't know what
   14      Q. Okay.                                         14   components were used in the underwriting
   15      A. Before today.                                 15   model, for example.
   16      Q. All right. Again, it came out -- it           16   Q. All right. Okay. So forget about --
   17      sounds like it came out of your computer, but    17   forget about the customer flow section.
   18      you never -- it doesn't look familiar at all     18   A. Okay.
   19      to you?                                          19   Q. Let's -- what about the introductory --
   20      A. Not this specific document, no.               20   the program overview and the product
   21      Q. Was part of your job in the early years       21   specifics, does that sound -- does that --
   22      drafting descriptions of the program?            22   take your time to reread it if you need to.
   23                MR. SHELDON: Object to the             23   A. Yeah. Yeah. Absolutely.
   24      form.                                            24              The product-specific section

                                              Page 42                                              Page 44
    1      BY MR. ACKELSBERG:                                1   as well, or just the product -- program
    2      Q. Do you remember ever doing descriptive         2   overview?
    3      -- working on descriptive pieces about the        3   Q. Well, why don't you start with the
    4      installment loan program?                         4   program overview. Is that an accurate
    5                 MR. SHELDON: Object to the             5   description -- an accurate overview of the
    6      form.                                             6   ThinkCash First Bank of Delaware product as
    7                 THE WITNESS: No. I don't               7   well as you can remember it?
    8      recall drafting descriptions like that, no.       8   A. As well as I can remember it, it's
    9      BY MR. ACKELSBERG:                                9   fairly accurate, yes.
   10      Q. Okay. Do you have any idea why it would       10   Q. I want to ask you about the second
   11      have been in your folders on the server as       11   paragraph, it says: TC Loan Service doing
   12      opposed to someone else's?                       12   business as ThinkCash, the marketing and
   13                 MR. SCHEFF: Object to the             13   servicing entity of Payday One, will provide
   14      form.                                            14   all marketing and servicing for the program
   15                 THE WITNESS: No.                      15   and the lender -- and the lender will be one
   16      BY MR. ACKELSBERG:                               16   or more banks. Currently we're working with
   17      Q. Ok. Now, at the time that you began           17   First Bank of Delaware.
   18      work -- your work with regard to the             18              Do you see that?
   19      compliance work, with regard to installment      19   A. Yes.
   20      loan product -- well, let me ask you this:       20   Q. Okay.
   21      You -- with regard to the document, you've       21              MR. SHELDON: That is not an
   22      never seen it before, but does it accurately     22   accurate transcription of the document.
   23      describe the program that you worked on in       23   BY MR. ACKELSBERG:
   24      terms of your compliance responsibilities?       24   Q. So my question is, where -- am I right


                                                                          11 (Pages 41 to 44)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0558
                                               Stephen Smith
                                              Page 45                                                Page 47
    1      that there only was First Bank of Delaware        1   form.
    2      with regard to ThinkCash, right?                  2            MR. SHELDON: Object to the
    3                 MR. SCHEFF: Object to the              3   form.
    4      form.                                             4               THE WITNESS: I don't know
    5                 THE WITNESS: Based on my               5   about if there were employees in those
    6      tenure at Think, to my knowledge, yes.            6   entities or not.
    7      BY MR. ACKELSBERG:                                7   BY MR. ACKELSBERG:
    8      Q. But am I also right that there was, in         8   Q. You've never heard of an employee of
    9      building the systems and -- at the company, in    9   Tailwind, or you don't know anybody who worked
   10      particular the installment loan products, the    10   for Tailwind, do you?
   11      platform, that there was a -- it was built       11               MR. SCHEFF: Object to the
   12      with the expectations that it could be -- it     12   form.
   13      could be adjusted to work for a different        13               MR. SHELDON: Object to the
   14      bank? You could offer a similar product using    14   form.
   15      that platform to a different bank, if you so     15               THE WITNESS: Internally, we
   16      choose? If that company so chose to do.          16   just referred to everybody as Think.
   17                 MR. SCHEFF: Object to the             17   BY MR. ACKELSBERG:
   18      form.                                            18   Q. Right. Okay. Winding up with regard to
   19                 MR. SHELDON: Object to form.          19   the bank. But during the bank period, do you
   20      The witness hasn't testified about building      20   recall their having -- do you recall that the
   21      anything.                                        21   First Bank of Delaware was operating under a
   22                 THE WITNESS: Again, that was          22   cease and desist order from the FDIC? Is that
   23      a technical aspect of the operation. I'm not     23   something that you remember from your days in
   24      a technical guy. There are other people at       24   compliance?


                                              Page 46                                                Page 48
    1   the company that built those, so I can't speak       1           MR. SCHEFF: Object to the
    2   intelligently on how it was built.                   2   form.
    3   BY MR. ACKELSBERG:                                   3           MR. SHELDON: Object to the
    4   Q. Okay. Now, when you started in 2009,              4   form.
    5   were you aware that the marketing relationship       5              THE WITNESS: No, I don't
    6   with First Bank of Delaware was through an           6   recall remembering or being aware of the C&D.
    7   affiliate called Tailwind Marketing? Do you          7              THE COURT REPORTER: I'm
    8   remember that?                                       8   sorry. Being aware of?
    9   A. Yes, I do recall that.                            9              THE WITNESS: C&D.
   10   Q. And the technology services were                 10              MR. SHELDON: That's cease
   11   provided using the name TC Decision Sciences,       11   and desist.
   12   right?                                              12   BY MR. ACKELSBERG:
   13              MR. SCHEFF: Object to the                13   Q. Do you remember First Bank of Delaware
   14   form.                                               14   pulling out of the ThinkCash product?
   15              MR. SHELDON: Object to form.             15              MR. SCHEFF: Object to the
   16   BY MR. ACKELSBERG:                                  16   form.
   17   Q. You remember that, right?                        17              THE WITNESS: Yes.
   18   A. Yes.                                             18   BY MR. ACKELSBERG:
   19   Q. Now, back then, was there any -- I'm             19   Q. How did you learn about it, and what did
   20   wondering what the -- was there an employee of      20   you hear?
   21   Tailwind, an employee of TC Decision Sciences,      21   A. I don't recall specifically. But in
   22   or was that really more just a matter of how        22   general, there was some type of -- whether it
   23   things were set up in the contracts?                23   was a company announcement or my boss may have
   24              MR. SCHEFF: Object to the                24   told me, but in general terms that the bank


                                                                           12 (Pages 45 to 48)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0559
                                               Stephen Smith
                                              Page 49                                               Page 51
    1      was terminating the ThinkCash program.            1             MR. SCHEFF: Same objection.
    2      Q. Now, at that point in time, who was your       2             THE WITNESS: Well, if you
    3      boss?                                             3   could be more specific about transition.
    4      A. Sarah Cutrona.                                 4   BY MR. ACKELSBERG:
    5      Q. Oh, okay. Now, were -- did everybody           5   Q. Okay. We're talking about Plain Green
    6      within compliance report to Sarah, or did you     6   went online the beginning of April 2011,
    7      have some supervisory responsibility over the     7   right?
    8      rest of the people there?                         8   A. Yes.
    9      A. I had supervisory responsibility over          9   Q. Okay. First Bank of Delaware notified
   10      some of the people.                              10   Think that it was going to have to stop
   11      Q. And was that true from the beginning of       11   originating loans in its name end of October
   12      your tenure?                                     12   2010. Does that sound about right?
   13      A. As I recall, yes.                             13             MR. SCHEFF: Object to the
   14      Q. Okay. So the other -- did everybody           14   form.
   15      within the compliance group report to you, and   15             MR. SHELDON: Same objection.
   16      then you reported to Sarah Cutrona? Is that      16             THE WITNESS: Sounds about
   17      how it worked?                                   17   right.
   18      A. I believe that is correct, yes.               18   BY MR. ACKELSBERG:
   19      Q. So then you would have been the most          19   Q. Okay. And that was effective the end of
   20      senior of the non-lawyers working in the         20   the year in 2010, right? The stoppage of
   21      compliance area?                                 21   First Bank of Delaware originations.
   22      A. Could you define senior?                      22   A. Yeah. I don't recall the date that it
   23      Q. In terms of -- not in terms of your age,      23   ended.
   24      but I mean in terms of your responsibilities.    24   Q. The specific date is not important in my

                                              Page 50                                               Page 52
    1      A. Ok. Yes. Not in terms of tenure?               1   question, so -- okay. So -- and then roughly
    2      Q. Yes.                                           2   three months later or several months later,
    3      A. Yes.                                           3   the installment loan product was running again
    4      Q. Okay. Now, were you involved at all in         4   but with a different label?
    5      the planning -- in planning the transition        5               MR. SCHEFF: Object to the
    6      from ThinkCash to Plain Green?                    6   form.
    7                 MR. SCHEFF: Object to the              7               MR. SHELDON: Object to the
    8      form.                                             8   form.
    9                 MR. SHELDON: Object to the             9   BY MR. ACKELSBERG:
   10      form.                                            10   Q. Do you understand? Do you understand my
   11                 THE WITNESS: Can you be more          11   question?
   12      specific about planning?                         12   A. I don't know that I would characterize
   13      BY MR. ACKELSBERG:                               13   it as a different label.
   14      Q. Did you have any role at all in the           14   Q. Okay. How would you characterize it?
   15      transition from -- you know what I'm talking     15   A. There was an installment product that we
   16      about, the transition from ThinkCash to Plain    16   were servicing for Plain Green.
   17      Green?                                           17   Q. Okay. Were you at all -- were you
   18                 MR. SCHEFF: Object to the             18   involved at all in -- you had compliance
   19      form.                                            19   responsibilities with regard to the
   20                 MR. SHELDON: Object to form.          20   installment loan product that was done with
   21                                                       21   First Bank of Delaware, right?
   22      BY MR. ACKELSBERG:                               22   A. Yes.
   23      Q. You understand what I'm referring to          23   Q. Okay. And you ultimately had compliance
   24      there?                                           24   responsibility with regard to the


                                                                          13 (Pages 49 to 52)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0560
                                              Stephen Smith
                                           Page 141                                               Page 143
    1      the -- both?                                     1   sure that they were kept current and reviewing
    2      BY MR. ACKELSBERG:                               2   them on a regular basis.
    3      Q. Yeah. I think that will be easier for         3   Q. Good. Okay. So is this -- and Kim
    4      you to see what's going on. It looks somewhat    4   Palermo, you know, is an employee of
    5      similar to the last SOP we looked at.            5   Mobiloans, right?
    6      A. Okay.                                         6   A. Yes.
    7      Q. Why don't we start with that? I'm             7   Q. Okay. So -- and this is in 2014, a
    8      showing you the exhibit that was previously      8   couple of years later than the last e-mails we
    9      marked Exhibit P-60, the standard operating      9   were looking at. And the subject: Pending
   10      procedure for Mobiloans, that's basically the   10   SOPs, importance high. And LeAnna writes to
   11      same -- the equivalent policy that we were      11   Kim, basically saying as you described, that
   12      looking at before for Plain Green, right?       12   we're trying to get these SOPs updated and can
   13                 MR. SCHEFF: Objection to the         13   you look at these? We've updated them and if
   14      form.                                           14   they are okay, can you please send your
   15      BY MR. ACKELSBERG:                              15   approval? That's basically what she is
   16      Q. You can refer back to Exhibit 223. In        16   saying, right?
   17      fact, you can even -- just put them side by     17   A. Yeah. She's asking --
   18      side.                                           18              MR. SCHEFF: Object to the
   19      A. Yeah. It has the same name, yes.             19   form. Go ahead.
   20      Q. And well -- and it's largely the same        20              THE WITNESS: She's asking
   21      policy; am I right?                             21   Kim to review the SOP and what appears to me
   22                 MR. SCHEFF: Object to the            22   is asking Kim if there are any updates or
   23      form.                                           23   edits that Kim needs to make to the SOP.
   24                 MR. SHELDON: Object to form.         24   BY MR. ACKELSBERG:

                                           Page 142                                               Page 144
    1   Irv, I think there are some material                1   Q. Right. And then -- so that's September
    2   differences --                                      2   30th. And then October 9th, she is kind of
    3              MR. ACKELSBERG: Yeah. I                  3   reminding Kim that she's still waiting for
    4   mean, that's fine. He can -- there are some         4   those, right?
    5   differences. Fine.                                  5   A. Yes.
    6   BY MR. ACKELSBERG:                                  6   Q. Okay. Let's look at Kim's response on
    7   Q. It's the equivalent document -- it's the         7   that same day, October 9th. And you're cc'd
    8   equivalent SOP for Mobiloans to the one we          8   with this one, right?
    9   were looking at before for Plain Green, right?      9   A. Yes.
   10              MR. SCHEFF: Object to the               10   Q. And this is now -- so I take it
   11   form.                                              11   Mobiloans also communicated with you at the
   12              MR. SHELDON: Object to form.            12   TC Decision Sciences address?
   13              THE WITNESS: Yes.                       13   A. Correct.
   14   BY MR. ACKELSBERG:                                 14   Q. Was that true of Great Plains Lending
   15   Q. So I want to start this e-mail chain            15   also?
   16   from someone -- there is someone named LeAnna      16   A. I believe so.
   17   Brillhart at Think Finance, who has a position     17   Q. Okay. And let's see what Kim says back
   18   of senior policies analyst. Do you know            18   to LeAnna. She says: This SOP is not being
   19   LeAnna or did you know who she was?                19   followed by either party. My supervisor or
   20   A. Yes.                                            20   lead will approve the applications by 4 p m.,
   21   Q. Who was she?                                    21   the current cutoff time for funding. But this
   22   A. She was in the loan operations group,           22   is only Monday through Friday. Anything on
   23   and one of her primary roles was assisting         23   the weekend is approved by the system. I've
   24   with standard operating procedures, making         24   tried getting a report to see what percentage


                                                                     36 (Pages 141 to 144)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0561
                                               Stephen Smith
                                             Page 145                                              Page 147
    1      of loans was approved manually. It took            1   is sent to the tribe, in this case Mobiloans,
    2      forever to figure out how to pull it. The          2   indicating the loans, among other things, the
    3      percentage of system-approved loans was            3   loans that were approved over the course of
    4      tremendously high. I have never received a         4   the last day. That's basically what -- right?
    5      report on the 10 percent threshold, as noted       5               MR. SHELDON: Object to form.
    6      in Item 3.2.1. Stephen and I went through          6               THE WITNESS: Essentially,
    7      this last year at the end of October and never     7   yes.
    8      really cleared it up. Before I can update          8   BY MR. ACKELSBERG:
    9      this SOP, I need to know that the system will      9   Q. And that's the system that -- as it was
   10      not approve on the weekend and after-hours but    10   set up, that the loan approvals, the approvals
   11      wait until the supervisor has a chance to         11   rendered by the decision engine, would be
   12      approve. Check with Stephen on this, please.      12   listed on a screen for the tribal employees to
   13                  Do you see that?                      13   review at the end of the day, right?
   14      A. Yes.                                           14   A. That's correct.
   15      Q. And in fact, you're -- just to make sure       15   Q. And the main function of this policy was
   16      that you knew this was going on, she cc'd you,    16   to make sure that the tribe got a report
   17      right?                                            17   whenever -- let me step back. I missed a -- I
   18      A. Yes.                                           18   think I missed a step.
   19      Q. Okay. Now, my first question is, do you        19               So the screen enabled the
   20      remember, either at this point in time,           20   tribal employees to actually either push a
   21      October 2014, or as she says, a year before       21   button or click something on the screen to
   22      that, like in 2013 sometime, talking to           22   indicate the tribe approves funding those
   23      Mobiloans about this particular policy not        23   loans that were approved, right?
   24      being followed?                                   24   A. My rec --

                                             Page 146                                              Page 148
    1      A. I have a vague recollection of this             1   Q. Something like that?
    2      particular topic. I don't recall very clearly      2               MR. SHELDON: Object to form.
    3      or specifically, but I do have a vague             3               THE WITNESS: My recollection
    4      recollection of it, yes.                           4   is that they saw each individual borrower who
    5      Q. All right. And you have the policy              5   had passed Mobiloans's credit underwriting
    6      there with you. Just so --                         6   criteria and as a result, had passed it to be
    7                 MR. SHELDON: Are you                    7   approved. And they had the opportunity, if
    8      referencing to the procedure?                      8   they chose, to go in and they could review any
    9                 MR. ACKELSBERG: Yeah. The               9   one of those. They could select any
   10      procedure. I'm sorry. P-60.                       10   particular one if for whatever reason they
   11      BY MR. ACKELSBERG:                                11   might want to withhold the funding of a
   12      Q. So basically this procedure is about --        12   particular consumer.
   13      let me step back for a minute.                    13               MR. SHELDON: Let the witness
   14                 We talked before about the --          14   finish.
   15      when we were talking about the loan               15               MR. ACKELSBERG: I'm sorry
   16      underwriting policy, information goes into the    16   for interrupting.
   17      system. Whatever kind of information is used,     17               THE WITNESS: So that was the
   18      the tribe would have had to approve on the        18   intent of the functionality.
   19      front end. And then the decision engine           19   BY MR. ACKELSBERG:
   20      renders a decision, either approved; declined;    20   Q. Now from the standpoint of the user of
   21      or approved, pending verification, right?         21   -- in this case, the user -- the user end,
   22      A. Yes.                                           22   we're talking about someone at the tribe,
   23      Q. Okay. And this procedure seems to              23   right? If we're talking about that screen.
   24      indicate that there is also -- the information    24   A. Correct.


                                                                       37 (Pages 145 to 148)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0562
                                              Stephen Smith
                                            Page 149                                              Page 151
    1      Q. Okay. So it gave the user at the tribe         1   those loans would be funded, the approved
    2      the opportunity to say, even though the system    2   loans would be funded, absent some affirmative
    3      has approved this person for a loan, we don't     3   rollback that was communicated from the tribe
    4      want that loan funded?                            4   to Think Finance on that functionality that
    5      A. The intent was to give them that               5   you're talking about, right?
    6      functionality, yes.                               6              MR. SCHEFF: Object to the
    7      Q. Okay. And my question is, in the set-up        7   form.
    8      of the system, what information would the         8              MR. SHELDON: Object to form.
    9      tribe have available to it -- why would the       9              THE WITNESS: Right. They
   10      tribe want to reject the loan?                   10   had ultimate authority through that screen if
   11                 MR. SCHEFF: Object to the             11   they wanted to remove one or all of those
   12      form.                                            12   approvals through the functionality. Again,
   13      BY MR. ACKELSBERG:                               13   that was intent of the functionality, even
   14      Q. What information came? It's just a            14   though, like I said, they wouldn't have been
   15      name, right?                                     15   put on that screen had they not already passed
   16                 MR. SCHEFF: Object to the             16   the lender's criteria.
   17      form.                                            17   BY MR. ACKELSBERG:
   18                 MR. SHELDON: Object to form.          18   Q. Okay. It sounds like from the e-mail
   19      BY MR. ACKELSBERG:                               19   that Kim Palermo was actually taking that
   20      Q. Anything more than a name?                    20   responsibility seriously, that she was at the
   21                 MR. SCHEFF: Object to the             21   end of the day, taking responsibility for
   22      form.                                            22   going over that screen and pushing that
   23                 THE WITNESS: Well, they can           23   approval button, right?
   24      take the name, and then go into the front-end    24              MR. SCHEFF: Object to the

                                            Page 150                                              Page 152
    1      system and review the application. They could     1   form.
    2      review any notes that might have been             2   BY MR. ACKELSBERG:
    3      attached. They could review documents if the      3   Q. That's kind of what it looks like.
    4      customer actually had to send in documents.       4   A. I don't know if she was personally --
    5      So there were pieces of the process that they     5   Q. Someone was there was doing that?
    6      could review just based on the name. I don't      6   A. -- responsible to review them or if she
    7      recall. It may have been where they could         7   had someone to do it. But clearly she was
    8      have clicked on that name and it took them to     8   reviewing the SOP against their internal
    9      that screen.                                      9   procedures and raising the concern that they
   10      BY MR. ACKELSBERG:                               10   weren't following their SOP. And I don't know
   11      Q. But you don't know whether, in fact,          11   who she had doing that review process.
   12      that --                                          12   Q. Am I right, that's she's also -- it
   13      A. Yeah. I don't recall. I didn't work           13   sounds like she's also complaining about
   14      with that particular system very much.           14   another aspect of it, which is that when she
   15      Q. Okay. Now, am I right that if, let's          15   or someone working with her would go to the
   16      say, at the end of the day, Mobiloans did        16   screen at five o'clock in the afternoon, she
   17      nothing, they didn't review the loans, the       17   would -- she felt like she was having some
   18      loans would get funded anyway, right?            18   involvement in the underwriting process but
   19      A. They would get funded based on their          19   loans were effectively getting -- but loans
   20      approved credit underwriting criteria. So at     20   were still being approved and funded in the
   21      the point that that screen was building          21   evenings, over the weekends, during periods
   22      throughout the day, the loans had already        22   where there was no one in the office at
   23      passed their approved underwriting criteria.     23   Mobiloans, right? That's parts of what her
   24      Q. And so just to be clear, those -- and         24   concern is, right?


                                                                      38 (Pages 149 to 152)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0563
                                               Stephen Smith
                                             Page 153                                             Page 155
    1                 MR. SHELDON: Object to form.           1   But I think she's saying on the Think Finance
    2                 THE WITNESS: I think her               2   end, she's saying, we're not getting that
    3      concern with the applications that came in on     3   report. That's part of what she's complaining
    4      the weekends.                                     4   about, right?
    5      BY MR. ACKELSBERG:                                5              MR. SCHEFF: Object to the
    6      Q. Okay. There's no one there to push the         6   form.
    7      button and that the loans would effectively       7              THE WITNESS: Yes. That's
    8      get approved without the review, right?           8   what it appears to me.
    9      That's what part of what she is concerned         9   BY MR. ACKELSBERG:
   10      about.                                           10   Q. You -- and by the way, she said that
   11                 MR. SCHEFF: Object to the             11   I raised this issue with Stephen a year ago,
   12      form.                                            12   right? So you do vaguely remember this having
   13                 MR. SHELDON: Same objection.          13   come up -- periodically with Mobiloans?
   14                 THE WITNESS: Loans didn't             14              MR. SCHEFF: Object to the
   15      actually fund on the weekend. So what I think    15   form.
   16      that she was concerned with is that those        16              THE WITNESS: I remember the
   17      screens may not have been available. I don't     17   topic. Again, I don't recall specifically if
   18      know for sure, but in reading this, that's       18   and what we may have talked about in October.
   19      my -- what I take from that.                     19   And again -- I remember the topic though.
   20                 However, on Monday, they had          20   BY MR. ACKELSBERG:
   21      until 4 p m. that afternoon. Even though that    21   Q. Okay. And so at least in 2014, we don't
   22      screen may not have shown them the               22   know what happened in 2013, but in 2014, you
   23      applications that conformed to their credit      23   write to Neal: Please see Kim's question
   24      policy on the weekend, they could have taken     24   below about the systems approvals. Will you

                                             Page 154                                             Page 156
    1      action and contacted us and, you know, gotten     1   dig into this?
    2      that information. I don't think the intent        2              What were you asking Neal to
    3      was to not show those screens on the weekend.     3   dig into?
    4      I think that that was just a technical issue      4   A. The -- well, I don't know. It was
    5      that we had.                                      5   either -- she wants to know what percentage --
    6      BY MR. ACKELSBERG:                                6   so I believe I was asking Neal to look into
    7      Q. And as I read the SOP, it seems like one       7   the reporting aspect, since that's what Kim
    8      of principal functions of the SOP was to          8   called me out for in her e-mail.
    9      generate a report so that the tribe would have    9   Q. Did you -- do you remember -- did you
   10      a sense of how -- what percentage of the loan    10   ever hear back from Neal or anybody about
   11      fundings were occurring without them having      11   what, -- whether Neal dug into this and what
   12      had the opportunity to review the approvals      12   he found out? Do you remember?
   13      rendered by the decision engine; am I right?     13   A. I don't recall if Neal communicated back
   14                 MR. SCHEFF: Object to the             14   to me specifically or not.
   15      form.                                            15   Q. Do you remember hearing -- see if this
   16                 MR. SHELDON: Object to form.          16   refreshes your recollection. Do you remember
   17      Mischaracterizes the document.                   17   Neal reporting back to you that the IT people
   18                 THE WITNESS: Item 3 in the            18   looked into it and concluded that there was no
   19      SOP does talk about reporting, correct.          19   functionality on this part of the system at
   20      BY MR. ACKELSBERG:                               20   all?
   21      Q. And so part of her concern when she says      21   A. I don't specifically recall that.
   22      neither party is following the SOP, I mean, I    22   Q. You don't -- Neal didn't tell you that,
   23      think that she's saying on her end, they are     23   in fact, that there's -- that whether the
   24      not always doing the job, as you mentioned.      24   tribe says approve or reject, it doesn't


                                                                      39 (Pages 153 to 156)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0564
                                               Stephen Smith
                                            Page 157                                              Page 159
    1   matter because the loans are going to get            1   of that same policy that we were talking about
    2   funded anyway? You don't remember him finding        2   with Mobiloans, right?
    3   that out from the IT people?                         3   A. Yes.
    4   A. If he told me that, I just don't recall           4   Q. Okay. And so it starts out that LeAnna
    5   that he told me.                                     5   writes to two people at Plain Green to remind
    6   Q. Well, wouldn't that have been --                  6   them that she's trying to update the SOPs and
    7   wouldn't that have been -- that sounds               7   she asked them to take a look at it and
    8   remarkable to me as an outsider. But you             8   approve or comment, what have you, right?
    9   don't remember that?                                 9   A. Correct.
   10               MR. SHELDON: Object to form,            10   Q. And then 11 days later, she is bugging
   11   asked and answered.                                 11   them, you know, you never did what I asked;
   12               THE WITNESS: No.                        12   please look at those SOPs, right? And then
   13               MR. ACKELSBERG: Okay, we can            13   she gets a reply from someone named Jim
   14   break now for lunch.                                14   Raider, who as we see from the e-mail, is at
   15               VIDEOTAPE OPERATOR: That                15   that time Plain Green's call center manager.
   16   concludes DVD number two. The time is 12:26.        16   Do you remember Jim?
   17   We are off the record.                              17   A. I do remember Jim.
   18                 - --                                  18   Q. Okay. So he writes back to LeAnna and
   19              (Whereupon a lunch break was             19   again, the subject is this same SOP that we
   20            taken at this time.)                       20   have been looking at. And he said: This
   21                - - -                                  21   looks good to me. However, it would be hard
   22               VIDEOTAPE OPERATOR: This                22   for me to say if there is anything missing as
   23   begins DVD number three. It's 1:00 p m.             23   I have not been involved in this process.
   24   We're on the record.                                24              And you understand him to

                                            Page 158                                              Page 160
    1      BY MR. ACKELSBERG:                                1   refer to the process that we were talking
    2      Q. Before we -- Mr. Smith, before we broke        2   about before, where the tribe has the ability
    3      for lunch, we were looking at an e-mail chain     3   to look at an approval screen and see if the
    4      between Think Finance and Kim Palermo at          4   loans funded on a particular day should be
    5      Mobiloans regarding Mobiloans' concerns           5   approved or rejected, right?
    6      expressed about a request that they approved      6   A. Yes.
    7      an update on an SOP entitled "Daily Review of     7   Q. So basically he is saying, you know, I
    8      Proposed Application for Funding," right?         8   don't have anything to do with this process.
    9      A. Yes.                                           9   Can you tell me who has this access and who
   10                    - - -                              10   makes the final approval and who the five
   11         (Whereupon Exhibit P-225 was marked for       11   logins are assigned to?
   12                 identification.)                      12              So I take it, from what
   13                    - - -                              13   Mr. Raider is saying, is that only certain
   14      BY MR. ACKELSBERG:                               14   people were authorized at the tribal level to
   15      Q. Now, I'm show you go you another that we      15   access that approval screen, the funding
   16      have identified as Plaintiff's Exhibit 225.      16   screen, whatever it's called, that we were
   17      And it's a chain that begins Bates number        17   talking about before; is that right? It's not
   18      Think Finance 994814. And ask you to confirm     18   open to the public. You have to have a
   19      that it appears the beginning of this e-mail     19   specific person -- a person needs an actual
   20      chain is in roughly the same period of time      20   login in order to get onto that screen?
   21      the, fall of 2014, where the same person,        21   A. I believe that system users had
   22      LeAnna Brillhart, is now asking a different      22   permission levels. This may have been one of
   23      tribal lending entity, in this case Plain        23   those where they have had to have those
   24      Green, to send back the Plain Green equivalent   24   specific permission levels to access that


                                                                      40 (Pages 157 to 160)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0565
                                               Stephen Smith
                                            Page 161                                              Page 163
    1      screen.                                           1   according to Paula at this point, not only
    2      Q. Okay. So Jim Raider is reporting back          2   does she not know who in the system is
    3      to LeAnna, effectively, that he's saying, I'm     3   assigned but she's saying operationally,
    4      not one of those people and I don't know who      4   nobody is doing this. That's what she's
    5      those people are, right? That's what he is        5   saying, right?
    6      saying.                                           6              MR. SCHEFF: Object to the
    7      A. Yes. I believe he is saying he doesn't         7   form.
    8      know who it is that has access.                   8              MR. SHELDON: Object to form.
    9      Q. And then LeAnna, she contacts Michelle         9   BY MR. ACKELSBERG:
   10      Peak, who was one of the people that worked on   10   Q. As far as she knows, there's nobody
   11      Plain Green product at that time, right?         11   doing that?
   12      A. She was in our loan operation area, and       12              MR. SCHEFF: Object to the
   13      she did assist with Plain Green, yes.            13   form.
   14      Q. So LeAnna asked Michelle, who are the         14              MR. SHELDON: Objection.
   15      people with access? And then Michelle writes     15              THE WITNESS: She states that
   16      to a number of people back at Plain Green,       16   as well as stating -- asking if -- I guess, if
   17      this was being done by someone in the back       17   we knew who was completing the process.
   18      office, but I'm not sure who is approving the    18   BY MR. ACKELSBERG:
   19      loan origination, right?                         19   Q. And what we need to do to be in
   20      A. Yes.                                          20   compliance. I mean, she is learning if this
   21      Q. Okay. That's September 22nd. And, you         21   is something we're supposed to be doing,
   22      know, a week or two later, October 2nd, she is   22   basically tell me how to do it, right? That's
   23      reminding them again, I'm still waiting,         23   kind of what she's saying.
   24      right?                                           24              MR. SCHEFF: Object to the

                                            Page 162                                              Page 164
    1      A. That was her job, yes.                         1   form.
    2      Q. And then she gets a reply from someone         2   BY MR. ACKELSBERG:
    3      named Paula Lamere, and I guess this is the       3   Q. Agreed?
    4      Paula that previously you weren't sure who        4   A. Agreed.
    5      that was, right?                                  5   Q. All right.
    6      A. No. I think it was Nicole.                     6   A. A clarification. In compliance with
    7      Q. Nicole. You're absolutely right.               7   their own SOP.
    8      Right. So this was a different person at          8   Q. Yeah, sure. I understand. I
    9      Plain Green, Paula Lamere, and she writes         9   understand. And so then Michelle writes back:
   10      back, and she's the compliance person -- she's   10   Well, at some point in time, you had people
   11      a compliance person there. And she says: I       11   approving the loan at the reservation. I'm
   12      have the same question as Jim. The SOP states    12   not sure who passed this responsibility on to
   13      the lender will have five assigned employees     13   the next person. Do you know if Joel has been
   14      review proposed apps on a daily basis for        14   doing this or at least the access to do so? I
   15      final approval. Plain Green as the lender        15   believe it was done by the back office and by
   16      does not have employees assigned to this         16   members who are no longer with Plain Green.
   17      process. So if this is an implemented SOP,       17              That's her reply, right? And
   18      who is going to be completing the process on a   18   she sends this to the other people within the
   19      daily basis?                                     19   tribe that have been on this e-mail, this
   20                  So let make sure I'm reading         20   group discussing this issue and also she
   21      this right.                                      21   includes Blake Richter, right? Now, Blake
   22                  Plain Green has this ability         22   Richter was who?
   23      to get on a screen and look at the loans         23   A. Blake oversaw the loan operations group
   24      before they are funded. But at least             24   at Think and so Michelle reported to Blake.


                                                                      41 (Pages 161 to 164)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0566
                                              Stephen Smith
                                           Page 165                                               Page 167
    1   Q. Okay. And so now Jim apparently knows            1   That's the whole point of the function, right?
    2   that because he now is sending an e-mail to         2   A. Yes.
    3   the same group but addressing this to Blake,        3   Q. Okay. And then -- and the reason I'm
    4   right?                                              4   showing this to you is Blake brings it to your
    5   A. Right.                                           5   attention on October 3rd, sends it to you and
    6   Q. And basically he says -- I will just             6   to Michelle Nguyen and basically saying, check
    7   read it: This is very concerning that I do          7   this out, right?
    8   not believe anybody has done a final approval       8   A. Yep. Well, I think Blake sent it to me
    9   for loans at least since I have been here and       9   because on the prior chain, Greg Hilliard was
   10   who knows how much longer than that? When I        10   included. And Greg was compliance officer.
   11   first responded to the request to approve the      11   So Greg probably noticed that if it wasn't
   12   SOP, I mentioned that we did not know who had      12   something that if it came up that I, you
   13   this access. I spoke to Jean Patton and she        13   know -- if my counterpart at Plain Green knew
   14   informed me that someone from Think was            14   about this, Greg was probably just trying to
   15   handling this aspect.                              15   keep me in the loop of something that was
   16              However, we're finding that             16   being discussed.
   17   it's not only incorrect but Think would not be     17   Q. So there's a response from you to Blake,
   18   able to handle this task.                          18   right? And then Paula -- you know, it's still
   19              In fact, that's true. This              19   a question of who's got access. I mean, it
   20   is a task that was set up for someone at Plain     20   looks like it continues to be unresolved about
   21   Green to perform, right?                           21   who has access, right?
   22   A. Right. And my recollection is there was         22               MR. SCHEFF: Object to the
   23   no one at Think that ever handled that             23   form.
   24   process. So Jean Patton is saying that she         24               MR. SHELDON: Same objection.

                                           Page 166                                               Page 168
    1      informed her that someone from Think was         1              THE WITNESS: It appears
    2      handling it is not true.                         2   we're trying to run a report for Plain Green
    3      Q. Okay. So before when we were talking          3   to let them know who currently had the
    4      about Mobiloans, you had a little bit of a       4   permissions to access that screen.
    5      recollection but not too much. It sounds like    5   BY MR. ACKELSBERG:
    6      with Plain Green raising the same issue,         6   Q. Yeah. And, you know, if you move ahead,
    7      you're remembering this interchange?             7   it looks like October 20th, a little bit
    8      A. No. We didn't talk about this issue           8   later, a couple of weeks later, LeAnna, still
    9      with Mobiloans. This was specifically at --      9   trying to do her job, goes -- comes back to
   10      was anybody at Think Finance reviewing these    10   the tribe, well, can we get this approved or
   11      loans on a daily basis and --                   11   not, right?
   12      Q. Think Finance or Plain Green?                12   A. Right.
   13      A. I'm referring to Jean Patton's reference     13   Q. And Paula says, hold on we're trying to
   14      in here, saying she that informed Jim --        14   work on a few processes, right?
   15      Q. Oh. That someone at Think was doing it.      15   A. Right.
   16      A. -- that someone at Think was doing it.       16   Q. And now it looks like roughly two months
   17      Q. I understand.                                17   later, we're now into December, there's
   18      A. We didn't talk about that with               18   LeAnna, still bugging Plain Green, can you get
   19      Mobiloans.                                      19   us this policy back, right?
   20      Q. No, we certainly didn't.                     20   A. Right.
   21      A. I'm telling you, no one at Think ever        21   Q. And then finally -- actually Greg
   22      did this.                                       22   Hilliard, your counterpart, replies back on
   23      Q. No. And we -- this was set up to be a        23   December 11th. We're now looking at
   24      function performed by someone on tribal side.   24   page 94815. And he's now replying to LeAnna.


                                                                     42 (Pages 165 to 168)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0567
                                              Stephen Smith
                                            Page 169                                               Page 171
    1      He says: We have recently formed a credit         1   Any concerns? Anything you need to know?
    2      policy committee which has reviewed this SOP,     2   Anything we need to know?
    3      and we are currently unable to approve it at      3   Q. And you would be there representing
    4      this time.                                        4   compliance?
    5                 Do you see that?                       5   A. Yes.
    6      A. Yes.                                           6   Q. And would the same thing happen with
    7      Q. Now, do you remember this happening,           7   regard to the other two tribes?
    8      that your counter-party (sic) at Plain Green      8   A. They did. We had regular calls.
    9      was basically saying, I'm not going to sign       9   Q. Okay. Now, if we follow the chain, now
   10      that SOP?                                        10   we're into January of 2015. Do you see that?
   11      A. I don't remember that specifically. I         11   A. Yes.
   12      see that in the e-mail here, but I don't         12   Q. And Blake is trying to go figure out if
   13      recall.                                          13   this ever got solved, the unsigned SOP, right?
   14      Q. And it ultimately got referred to you,        14   A. Right.
   15      the fact that they are refusing to sign it,      15   Q. And then you reply -- what's your reply
   16      right?                                           16   here? I mean, you can read what's here, but I
   17                 MR. SCHEFF: Object to the             17   would be happy to hear from you what you
   18      form. Misstates exhibit.                         18   basically -- what you remember from this, what
   19      BY MR. ACKELSBERG:                               19   you're saying here?
   20      Q. If you look at up at the top --               20   A. So my recollection of this was that Greg
   21                 MR. SHELDON: Same objection.          21   came back and said -- well, let's step back
   22      BY MR. ACKELSBERG:                               22   for a minute.
   23      Q. Do you see that?                              23              This was a standard operating
   24      A. Yeah. I think Blake's just asking if I        24   procedure that Plain Green had for a function

                                            Page 170                                               Page 172
    1   could communicate with Greg to find out what         1   that they were tasked with completing. It
    2   the --                                               2   wasn't our responsibility to make sure they
    3   Q. The issue --                                      3   followed their SOPs. We didn't do reviews of
    4   A. -- problem was --                                 4   Plain Green to see if they were following
    5   Q. I understand.                                     5   their SOPs.
    6   A. -- and can the SOP be -- can we get that          6              What we did do, though, is we
    7   thing handled.                                       7   did, as you've seen and we've talked about
    8   Q. And then if you look at the -- and then           8   before, helped with making sure SOPs stayed
    9   your response was, you know, did anyone on the       9   current. And that involved a review process
   10   products team call or the operations team go        10   back and forth between us and the lender.
   11   and talk to Greg? And you say: Let's add            11              So in this case, Plain Green
   12   this to the next monthly meeting call and           12   had some turnover in personnel. Someone was
   13   discuss.                                            13   doing it at one time. Through the course of
   14              So does that mean that you               14   these personnel turnovers, it may not have
   15   were -- were you personally involved in a           15   gotten passed down to someone. Jim Raider
   16   weekly meeting, a compliance meeting, with          16   becomes aware of it. He may have been new at
   17   Plain Green?                                        17   the time; I don't recall.
   18   A. It wasn't a compliance-specific meeting.         18              Then Greg steps in and says,
   19   It was a general meeting between Think, Plain       19   hey, we formed this committee. So, you know,
   20   Green. Typically it was -- yes, every Monday.       20   they are -- they have a process internally at
   21   And there were various topics, several of our       21   Plain Green on how they were handling this
   22   departments on the call.                            22   situation, and we were simply trying to follow
   23              So it was just a weekly touch            23   up.
   24   point, you know, just how are things going?         24   Q. As the compliance person kind of in


                                                                      43 (Pages 169 to 172)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0568
                                               Stephen Smith
                                             Page 173                                             Page 175
    1   charge on the Think end, you can't tell us           1   wasn't -- it wasn't -- what they had thought
    2   today that you know there was ever a time that       2   was happening wasn't happening, right?
    3   this function was actually being followed, can       3              MR. SHELDON: Object to form.
    4   you?                                                 4   BY MR. ACKELSBERG:
    5               MR. SHELDON: Object to form.             5   Q. In other words, from the Mobiloans side,
    6               THE WITNESS: No. I do                    6   even though they thought they had some role to
    7   remember specifically in the earlier days, I         7   play in the approval of the loans, whatever
    8   can't tell you exact time frame, but I               8   they did didn't matter because that function
    9   remember specifically Neal Rosette, Jr.,             9   was broken on the Mobiloans platform, right?
   10   performing this function.                           10              MR. SHELDON: Object to form.
   11   BY MR. ACKELSBERG:                                  11              MR. SCHEFF: Object to the
   12   Q. Okay. But you remember that on the               12   form.
   13   Mobiloans, when we were talking about               13              THE WITNESS: Right. The
   14   Mobiloans before the lunch break, what turned       14   difference was that the system functionality
   15   up when Neal Humphrey, the Mobiloans product        15   for Mobiloans, there was something wrong with
   16   person -- I mean, he's like the equivalent of       16   the communications between that particular
   17   Michelle Peak in this exchange here or?             17   page or screen and whatever processes were
   18   A. Neal Humphrey?                                   18   supposed to run as a result of that. Now,
   19   Q. In other words, he was the equivalent            19   Mobiloans had a different loan management
   20   for Mobiloans. He was their -- he was the           20   system.
   21   product person for Mobiloans, right?                21   BY MR. ACKELSBERG:
   22   A. He was, but he was not the equivalent of         22   Q. That's CoreCard, right?
   23   Michelle Peak.                                      23   A. Correct.
   24   Q. Okay. That's not important. In any               24   Q. Okay. Whereas Plain Green was on the

                                             Page 174                                             Page 176
    1      case, Neal, on the Mobiloans side, discovered     1   legacy platform?
    2      through the IT people who looked into the         2   A. Correct.
    3      actual mechanics, the coding and mechanics of     3   Q. So as far as you know on the legacy
    4      that function, Neal found that that function      4   platform, that function did work?
    5      was totally nonfunctional within the system,      5   A. Yes.
    6      right?                                            6   Q. Okay. It's just that with regard to
    7                 MR. SCHEFF: Object to the              7   Plain Green, at least for a period of time, no
    8      form.                                             8   one was doing it?
    9                 MR. SHELDON: Object to form.           9   A. That's what it appears, yes.
   10      Mischaracterizes prior testimony and exhibits.   10   Q. Okay. I got it. I want to show you a
   11                 MR. ACKELSBERG: Okay.                 11   document that we identified yesterday as
   12      BY MR. ACKELSBERG:                               12   Plaintiff's Exhibit 210. I just have a couple
   13      Q. That's what -- you remember that, right?      13   of questions. Richard has his copy. We have
   14      A. I recall that that issue related to           14   the ones -- the reporter has her copy. It's
   15      Mobiloans did turn out to be a system -- some    15   the change control. Richard, can you show the
   16      functionality that was broken.                   16   other folks?
   17      Q. Okay. Yeah. What about Plain Green?           17               MR. SCHEFF: What's the Bates
   18      Was it the same broken system?                   18   numbers?
   19      A. No. My recollection was that it worked        19               MR. ACKELSBERG: The Bates
   20      for Plain Green.                                 20   number of the change control is 187354. And
   21      Q. Okay. So on the Plain Green side -- let       21   there's an e-mail that I believe was attached
   22      me get it straight. On the Mobiloans side,       22   to it. Actually, here's one. So the e-mail
   23      the system was just broken, and even if the      23   is 187345.
   24      tribe wanted to perform that function, it        24               MR. SHELDON: The witness


                                                                      44 (Pages 173 to 176)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0569
                                               Stephen Smith
                                             Page 249                                               Page 251
    1      managing bigger pieces of the operations than      1   underwriting process. They had a credit
    2      they did day one. And so this was a way to         2   policy. But, you know, over time, we wanted,
    3      try to formalize the types of things that          3   I think, a little bit more. If they were
    4      could still be transitioned and for the tribes     4   going to hire a chief risk officer, for
    5      to take ownership of certain activities that       5   example, or if they needed to assess whether
    6      maybe they outsourced.                             6   they needed a chief risk officer, some of that
    7                  But it was because of the              7   information is very detailed that those risk
    8      growth and maturation of the tribe and the         8   analysts and statisticians do.
    9      product that they wanted to have a little bit      9               And so I believe, if I
   10      more of the operations to themselves.             10   recall, this was a deep dive into that risk,
   11      Q. And who prepared -- was this something         11   kind of peeling back the onion a little bit
   12      you prepared or Michelle prepared, or who did     12   and letting them look a little bit deeper into
   13      this, do you remember?                            13   the credit scoring models. And that's a very
   14      A. I think this was a collective -- this          14   difficult piece to get through. It takes
   15      particular document incorporated lists of         15   awhile.
   16      activities that both Think and the tribes         16   Q. When you say they all had a credit
   17      participated in -- in identifying. And then       17   policy, are we talking about the document we
   18      I think someone at Think actually scribed most    18   looked at before, the underwriting policy?
   19      of this.                                          19   A. I was referring to, like, the loan
   20      Q. Okay. And so what is the -- so some            20   underwriting policy.
   21      items have a check; some items have an            21   Q. So like the one we looked at earlier
   22      asterisk. Do you know how this worked?            22   from back in 2011, 2012?
   23      A. Yeah. I don't know why there's an X or         23               MR. SCHEFF: Object to the
   24      an asterisk. I think in each case, the X or       24   form.

                                             Page 250                                               Page 252
    1      the asterisk indicated that that function or      1                MR. SHELDON: Same objection.
    2      that particular item was already completed for    2                THE WITNESS: Yes.
    3      that particular tribal lending enterprise.        3    BY MR. ACKELSBERG:
    4      Q. And you're not sure if there is a              4    Q. Okay. And that's the policy that
    5      distinction between the X and the asterisk or     5    they're -- that according to this, they're
    6      whether it's like a degree of engagement or       6    still lacking some understanding of or --
    7      sophistication or anything like that?             7                MR. SCHEFF: Object to the
    8      A. No, I don't recall us ever having any          8    form.
    9      degrees. It was either done or not done.          9                THE WITNESS: No. My
   10      Q. But where it's blank, that means it's         10    recollection of this particular item was a --
   11      still a work in progress, right?                 11    and it's probably just poorly worded. It was
   12      A. That's what that would suggest. It            12    a deep dive into the components, the workings
   13      shouldn't --                                     13    of the decision engine.
   14      Q. So under understanding credit policy,         14    BY MR. ACKELSBERG:
   15      where basically none of the tribes are up to     15    Q. Okay. And the next item, collections
   16      speed on that --                                 16    strategy practices. Now, up until this time
   17                 MR. SCHEFF: Object to the             17    -- and as of this time from the beginning, the
   18      form.                                            18    inception of the tribal products to this point
   19                 MR. SHELDON: Object to form.          19    in time, September 2014, the collections were
   20      BY MR. ACKELSBERG:                               20    all handled by some -- by an outsource, some
   21      Q. Isn't that what that says?                    21    agency outside of the tribe, right?
   22      A. I think this particular item was a deep       22    A. That's correct.
   23      dive into the credit underwriting, the           23    Q. Whether people paying, it's done -- the
   24      decision engine. The tribes were aware of the    24    payments that were done by ACH, that's handled


                                                                       63 (Pages 249 to 252)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0570
                                               Stephen Smith
                                             Page 253                                              Page 255
    1      by an ACH provider, right?                        1   Q. Well, it captures that it's aspirational
    2      A. Think Systems would identify the               2   as of that point in time, right?
    3      customers that had agreed to ACH, and then the    3   A. Yeah. This was something that they
    4      loan system -- you know, there's a system         4   weren't doing currently that they wanted to
    5      built to create the daily ACH file for            5   do.
    6      customers whose payments were due.                6   Q. Right. Okay. And then down below in
    7      Q. And then for customers that aren't             7   finance, in terms of understanding the flow of
    8      paying, then there's contracts with collection    8   funds and self-service data, do you remember
    9      agencies to do the actual calling and whatever    9   those discussions?
   10      it is that collection companies do, right?       10   A. No. This was our finance group that
   11      A. Correct.                                      11   worked with the tribes on this particular
   12      Q. Is collections strategies and practice,       12   item. I didn't get involved in the flow of
   13      does that encompass both of those pieces of      13   funds discussion.
   14      getting the payments into the -- getting the     14   Q. But it at least appears -- the results
   15      payments in the door?                            15   of this was that this was another area that
   16      A. I don't recall the specifics around this      16   was aspirational. It's not something tribes
   17      particular item. I know that one of the          17   had much involvement in at that point in time.
   18      pieces or my recollection of one of the pieces   18              MR. SCHEFF: Object to the
   19      that we did assist the tribes with was           19   form.
   20      workforce management.                            20              MR. SHELDON: Object to form.
   21                  So we would assist with              21              THE WITNESS: As indicated by
   22      looking at the numbers of accounts that might    22   the box not getting checked, this is something
   23      be in collections on a given day and how many    23   that they were interested in doing that at the
   24      collection representatives their collection      24   moment -- at the time this was produced, they

                                             Page 254                                              Page 256
    1   vendor had staffed for that and whether or not       1   weren't doing.
    2   some efficiencies that could be gained.              2   BY MR. ACKELSBERG:
    3              So I think that part of this              3   Q. Okay. And finally, the -- do you see
    4   was to help train the tribes on how that type        4   under product, it says, deep knowledge of
    5   of analysis is done so that they could do that       5   product features?
    6   for themselves.                                      6   A. I see that.
    7   Q. Now, you knew someone at Think named --           7   Q. And so none of the tribes got a check or
    8   I think his name was Gio Rodriguez?                  8   an asterisk in that item either, at that point
    9   A. Yes.                                              9   in time, right?
   10   Q. And he was the one who was actually              10   A. I don't recall what this one was. It
   11   doing the monitoring of collections, or his         11   wasn't checked, but I don't recall what this
   12   group was doing the monitoring of the               12   particular item was talking about.
   13   collection agencies?                                13   Q. And this was -- again, we're talking
   14              MR. SHELDON: Object to the               14   about September 2014. And for Plain Green,
   15   form.                                               15   this is three and a half years in, right?
   16              THE WITNESS: Correct.                    16   A. Correct.
   17   BY MR. ACKELSBERG:                                  17   Q. And the other tribe is a little bit less
   18   Q. And so this is about whether the tribes          18   time but still roughly three years, right?
   19   could take on more of that responsibility?          19   A. Roughly, yes.
   20   A. Again, I don't recall the specifics.             20   Q. Now, at this point in time, September of
   21   But there were aspects of the collection            21   2014 -- and understanding that we're talking
   22   strategies that the tribes were interested in       22   about a service provider, not a direct lender.
   23   taking more involvement with. And I think           23   I'm very aware of the distinction. But at
   24   that's what this item captures.                     24   that point in time, am I right that Think


                                                                      64 (Pages 253 to 256)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0571
                                               Stephen Smith
                                             Page 257                                              Page 259
    1   Finance was servicing three products; Plain          1   complaint that Plain Green received directly
    2   Green, Great Plains Lending, and Mobiloans and       2   from the Department of Financial Services of
    3   that was it?                                         3   New York and their response and how they
    4   A. Yes, that's my recollection at that               4   handled that particular complaint so that our
    5   time, yes.                                           5   folks were aware of this particular customer
    6              MR. ACKELSBERG: Just bear                 6   complaint.
    7   with me for a second. I have one final area.         7   Q. And the nature of the customer complaint
    8   One final bunch of documents that I'm trying         8   was that -- well, the letter actually comes
    9   to be selective with.                                9   from the New York State Department of
   10   BY MR. ACKELSBERG:                                  10   Financial Services, right?
   11   Q. Did -- Mr. Smith, did the compliance             11   A. Correct.
   12   group play a role with regard to responding to      12   Q. And they're basically advising Plain
   13   consumer complaints that were directed to one       13   Green that they at the department had received
   14   of the three tribal lenders?                        14   a complaint from a New York citizen regarding
   15   A. Can you clarify which compliance                 15   a loan originated by Plain Green, right?
   16   department?                                         16   A. Correct.
   17   Q. Yours.                                           17   Q. And they refer to it as a Payday loan,
   18   A. Yeah. Early in the relationship, we              18   but you're familiar that there is confusion
   19   assisted the tribal lenders with responses to       19   between installment loan and Payday loan?
   20   customer complaints.                                20             MR. SCHEFF: Object to the
   21   Q. And what was the process?                        21   form.
   22   A. Generally, the complaint would come in.          22   BY MR. ACKELSBERG:
   23   Someone in my group would review the                23   Q. You're familiar with that confusion,
   24   complaint, would review research, investigate       24   right?

                                             Page 258                                              Page 260
    1      the nature of the complaint, and provide a        1              MR. SHELDON: Object to form.
    2      response on behalf of the tribe to the            2              THE WITNESS: Yes, I'm
    3      complainant.                                      3   familiar with that.
    4      Q. And sometimes those complaints                 4   BY MR. ACKELSBERG:
    5      originated from state regulators or attorneys     5   Q. And so the examiner from New York State
    6      general?                                          6   is basically saying the kind of loan that this
    7      A. There were occasions when those types of       7   lady got from Plain Green is illegal in New
    8      complaints came in, yes.                          8   York, right? That's basically what he's
    9      Q. So let's look at an example of that.           9   saying, right?
   10                    - - -                              10   A. It states Payday Loans are illegal.
   11         (Whereupon Exhibit P-239 was marked for       11   Q. Well -- right. That's what it states.
   12                 identification.)                      12   He's referring to the -- whatever it is
   13                    - - -                              13   that Plain -- whatever you call the loan that
   14      BY MR. ACKELSBERG:                               14   Ms. Jenkins got from Plain Green that the New
   15      Q. Okay. Now you said that you were              15   York examiner is referring to as a Payday
   16      assisting the tribe in dealing with complaints   16   loan, he is saying that that loan product is
   17      early on in the process. We're looking at --     17   illegal in New York. That's the nature of the
   18      what we're looking at is some activity in        18   complaint, right?
   19      November of 2015, right?                         19              MR. SCHEFF: Object to the
   20      A. Yes.                                          20   form.
   21      Q. Okay. So -- well, why don't you explain       21              MR. SHELDON: Object to form.
   22      what we got here? What happened here?            22              THE WITNESS: That's the
   23      A. Well, I sent an e-mail to several folks       23   nature, yes.
   24      within our company, just notifying them of a     24   BY MR. ACKELSBERG:


                                                                      65 (Pages 257 to 260)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0572
                                                    Steven Haynes
                                                    Page 1                                            Page 3
            IN THE UNITED STATES DISTRICT COURT                     1    APPEARANCES (continued)
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA                  2
                    - - -                                           3      GOODWIN PROCTER
         COMMONWEALTH OF :                                                 BY: MATTHEW SHELDON, ESQUIRE
         PENNSYLVANIA           :                                   4      901 New York Avenue, NW
            Plaintiff :                                                    Washington, D.C. 20001
                      :                                             5      Phone: (202) 346-4000
            VS.         : CIVIL ACTION NUMBER                              Representing Think Finance
                      : 2:14-CV-07139                               6      msheldon@goodwinlaw.com
         THINK FINANCE, INC., :                                     7
         ET AL.,          :                                         8      VAN NESS FELDMAN
            Defendants :                                                   BY: PATRICK DAUGHERTY, ESQUIRE
                    - - -                                           9      1050 Thomas Jefferson Street, NW
                  JUNE 26, 2018                                            Washington, D.C. 20007-3877
                    - - -                                       10         Phone: (202) 298-1800
                                                                           Representing National Credit
               Videotaped deposition of STEVEN
                                                                11         Adjusters LLC
         HAYNES, was taken pursuant to notice at 1735
         Market Street, Philadelphia, Pennsylvania,
                                                                           pod@vnf.com
                                                                12
         beginning at or about 8:30 a.m. before
                                                                13
         Jeannine Cancelliere, Court Reporter and
         Notary Public and David Levin, Videotape
                                                                14
         Operator, there being present.                         15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
              KAPLAN, LEAMAN AND WOLFE                          21
            Registered Professional Reporters                   22
            230 S. Broad Street, Suite 1303                     23
            Philadelphia, Pennsylvania 19102                    24


                                                    Page 2                                            Page 4
    1   APPEARANCES:                                                 1            INDEX
    2
    3     LANGER, GROGAN & DIVER, P C                                2            ---
          BY: IRV ACKELSBERG, ESQUIRE
    4     BY: JOHN J GROGAN, ESQUIRE                                 3    STEVEN HAYNES                PAGE
          1717 Arch Street, Suite 4130                               4    BY MR. ACKELSBERG               8
    5     Philadelphia, Pennsylvania 19103
          Phone: (215) 320-5701                                      5    BY MR. SHELDON               302
    6     Representing the Plaintiff                                 6    BY MR. DAUGHERTY               308
          jgrogan@langergrogan com
    7                                                                7            ---
    8
    9     ATTORNEY GENERAL'S OFFICE                                  8          EXHIBITS
          BY: SAVERIO MIRARCHI, ESQUIRE                              9            ---
   10     1600 Arch Street, 3rd Floor
          Philadelphia, Pennsylvania 19103                          10        EXHIBIT NO. PAGE
   11     Phone: (215) 560-2445                                     11          Haynes-1 12
          Representing the Defendant
   12     smirarchi@attorneygeneral gov                             12          P-337 20
   13
   14     MONTGOMERY McCRACKEN                                      13          P-338 80
          BY: RICHARD SCHEFF, ESQUIRE                               14          P-339 85
   15     BY: DAVID HERMAN, ESQUIRE
          123 South Broad Street                                    15          P-340 123
   16     Philadelphia, Pennsylvania 19109                          16          P-341 130
          Phone: (215) 772-7228
   17     Representing Ken Rees                                     17          P-342 134
          rscheff@mmwr com
   18                                                               18          P-343 135
   19                                                               19          P-344 141
          KATTEN, MUCHIN, ROSENMAN LLP
   20     BY: DANIEL SHAPIRO, ESQUIRE                               20          P-345 142
          BY: J MATTHEW HAWS, ESQUIRE
   21     525 W Monroe Street
                                                                    21          P-346 147
          Chicago, Illinois 60661-3693                              22          P-347 149
   22     Phone: (312) 902-5319
          Representing Victory Park                                 23          P-348 154
   23
   24
          matthew haws@kattenlaw com                                24          P-349 164


                                                                                       1 (Pages 1 to 4)
                                             WWW.KLWREPORTERS.COM
UNSEALED
                                                        App. 0573
                                             Steven Haynes
                                             Page 5                                                Page 7
     1     EXHIBITS (continued)                            1               - - -
     2         EXHIBIT NO. PAGE                            2              EXAMINATION
     3         P-350       168                             3               - - -
     4         P-351       173                             4   BY MR. ACKELSBERG:
     5         P-352       187                             5   Q. Good morning, Mr. Haynes.
     6         P-353       211                             6   A. Good morning.
     7         P-354       217                             7   Q. We just met. My name, again, is Irv
     8         P-355       219                             8   Ackelsberg, and I am one of the lawyers
     9         P-356       220                             9   representing the Commonwealth of Pennsylvania
    10         P-357       223                            10   in this matter.
    11         P-358       233                            11             Can you state the -- what's
    12         P-359       238                            12   your home address?
    13         P-360       241                            13   A. 4215 San Carlos Street, Dallas, Texas.
    14         P-361       243                            14   Q. Do you have a different business
    15         P-362       253                            15   address?
    16         P-363       256                            16   A. I do.
    17         P-364       259                            17   Q. What's that?
    18         P-365       260                            18   A. 7515 Lemmon Avenue, Hangar R, Dallas,
    19         P-366       261                            19   Texas.
    20         P-367       266                            20   Q. Hangar R, is that in an airport?
    21         P-368       274                            21   A. It is.
    22         P-369       277                            22   Q. Why do you have an office in an airport?
    23         P-370       281                            23   A. Very cheap space.
    24         P-371       282                            24   Q. Have you been deposed before?


                                             Page 6                                                Page 8
    1              VIDEOTAPE OPERATOR: We're now           1   A. I have.
    2    on the record my name is David Levin. I am        2   Q. How many times?
    3    the videographer employed by On the Record.       3   A. Once for sure, maybe twice.
    4    This is a video deposition in the United          4   Q. The one for sure, what case was that?
    5    States District Court for the Eastern District    5   A. It was a divorce case of a business
    6    of Pennsylvania, Civil Action No.                 6   partner of mine.
    7    2:14-CV-07139.                                    7   Q. I don't care about that divorce case.
    8              Today's date is Tuesday, June           8   What about the other case?
    9    26th, 2018, and the video time is 8:38 a m.       9   A. It was an accident case.
   10    This deposition is being held at 1735 Market     10   Q. Okay. So nothing pertaining to your
   11    Street, 21st Floor, Philadelphia,                11   business activities?
   12    Pennsylvania, in the matter of Commonwealth of   12   A. No.
   13    Pennsylvania versus Think Finance,               13   Q. I assume your lawyer has explained to
   14    Incorporated, et al.                             14   you the procedures and -- but I need to go
   15              The deponent is Steven Haynes.         15   over them just to make sure that we're on the
   16    All counsel will be noted on the stenographic    16   same page.
   17    record. The court reporter is Jeannine           17               So what's going to happen is
   18    Cancelliere. She'll now swear in the witness.    18   as we proceed today, I am going to be asking
   19                - - -                                19   you questions. You're going to be answering
   20              STEVEN HAYNES, after having been       20   those questions to the best of your ability.
   21    first duly sworn, was examined and testified     21   There may be some comment from the lawyers in
   22    as follows:                                      22   the room. Everything that is spoken is going
   23              VIDEOTAPE OPERATOR: Please             23   to be taken down by the court reporter, who's
   24    proceed, counsel.                                24   sitting at your left.


                                                                              2 (Pages 5 to 8)
                                      WWW.KLWREPORTERS.COM
UNSEALED
                                              App. 0574
                                              Steven Haynes
                                             Page 49                                               Page 51
    1      by tribes, Native American tribes.               1   2017 timeframe. But this is back in 2013, two
    2      Q. And when a tribe owns a bank, that's          2   years into the Plain Green venture.
    3      really referring to the investment behind the    3             Do you remember any meetings
    4      bank, right?                                     4   with Victory Park back then?
    5                 MR. SCHEFF: Object to the             5             MR. SHAPIRO: Object to the
    6      form. You can answer.                            6   form. Back when?
    7      BY MR. ACKELSBERG:                               7   BY MR. ACKELSBERG:
    8      Q. The ownership behind the bank, correct?       8   Q. 2013. At the time that Mr. Dunleavy was
    9                 MR. SCHEFF: Object to the             9   introducing you to Victory Park.
   10      form. You can answer the question.              10   A. I remember meeting with Victory Park. I
   11      BY MR. ACKELSBERG:                              11   can't pinpoint the date.
   12      Q. That's what you're referring to?             12   Q. Who did you meet with at Victory Park?
   13                 MR. SCHEFF: Object to the            13   A. It would have been -- Tom Welch was the
   14      form. Which question do you want him to         14   person I met with at Victory Park.
   15      answer?                                         15   Q. When's the first time you met Tom Welch?
   16      BY MR. ACKELSBERG:                              16   A. I don't remember.
   17      Q. Go ahead.                                    17   Q. What did you discuss?
   18                 MR. SCHEFF: Answer whichever         18   A. The first time I remember meeting him,
   19      question you choose, Mr. Haynes. Just tell      19   we discussed, you know, broad investment
   20      him which one you're answering.                 20   concepts and how we each did business.
   21      BY MR. ACKELSBERG:                              21   Q. And were you specifically talking about
   22      Q. You're familiar with some Native             22   Native American tribes?
   23      American-owned banks in the country, correct?   23   A. It was a larger discussion than that.
   24      A. Yes, sir.                                    24   Q. But that included tribes?

                                             Page 50                                               Page 52
    1   Q. Okay. A Native American bank would               1   A. It would have, yes.
    2   still need to be regulated by one of the            2   Q. And it wasn't specifically about Think
    3   federal regulators, correct?                        3   Finance?
    4              MR. SCHEFF: Object to the                4   A. No, sir.
    5   form; calls for a legal conclusion. You can         5   Q. It was about broader opportunities
    6   answer the question.                                6   beyond Think Finance?
    7              THE WITNESS: I don't know.               7             MR. SCHEFF: Object to the
    8   BY MR. ACKELSBERG:                                  8   form. You can answer the question.
    9   Q. Are you aware of any -- have you ever            9             THE WITNESS: Yes.
   10   heard of a Native American bank that was not       10   BY MR. ACKELSBERG:
   11   regulated by the OCC or the Federal Reserve or     11   Q. Do you remember anyone else at the
   12   the FDIC?                                          12   meeting with Tom Welch, anyone else at Victory
   13   A. I don't know.                                   13   Park, or was it just a one-on-one with you and
   14   Q. Okay. Did anything ever come of this            14   Mr. Welch?
   15   communication with Think Finance? Did you get      15   A. Terry Dunleavy would have accompanied
   16   a meeting with Think Finance? I'm sorry. I         16   me, and I believe there was one or two other
   17   said Think Finance. I meant Victory Park.          17   people that came in and out of the meeting
   18   A. I have had meetings with Victory Park.          18   from the Victory Park side.
   19   I'm not sure if they came as a direct result       19   Q. Was this at Victory Park's offices in
   20   of this e-mail or not.                             20   Chicago?
   21   Q. We're going to be talking about -- there        21   A. Yes, sir.
   22   was -- at a previous deposition, we learned        22   Q. Can you give us a rough timeframe for
   23   about there was a perspective deal that you        23   when this happened?
   24   were discussing with Victory Park in the 2016,     24   A. I don't remember.


                                                                         13 (Pages 49 to 52)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0575
                                               Steven Haynes
                                              Page 53                                             Page 55
    1      Q. When's the last time -- is Mr. Dunleavy        1   with the tribe before you had a relationship
    2      still representing you?                           2   with Think Finance, correct?
    3      A. He does.                                       3   A. That's correct.
    4      Q. Was the initial deal that you did              4   Q. That's why Think Finance was interested
    5      involving Think and the Rocky Boy Chippewa        5   in developing a relationship with you,
    6      Cree the biggest tribal lending deal you've       6   correct?
    7      been involved in?                                 7              MR. SCHEFF: Object to the
    8                  MR. SCHEFF: Object to the             8   form. You can answer the question.
    9      form. You can answer the question.                9              MR. SHELDON: Objection --
   10                  THE WITNESS: Yes.                    10   BY MR. ACKELSBERG:
   11      BY MR. ACKELSBERG:                               11   Q. As best as you understand.
   12      Q. Is it the biggest in terms of the volume      12              MR. SHELDON: Object to form.
   13      of loans generated by the business?              13              MR. ACKELSBERG: I'll
   14      A. I don't know how many loans they've           14   withdraw. I'll restate the question.
   15      generated.                                       15   BY MR. ACKELSBERG:
   16      Q. Well, in terms of -- but it's the             16   Q. You spent time on the Rocky Boy
   17      biggest in terms of the most cash generated      17   reservation in Box Elder, Montana?
   18      for you though, correct?                         18   A. Yes, I have.
   19      A. That's correct.                               19   Q. Okay. How many times have you been
   20      Q. Why was that deal so lucrative? What          20   there?
   21      were the aspects of that deal that made it       21   A. Half a dozen.
   22      especially lucrative for you?                    22   Q. When was the first time?
   23      A. Think Finance had decided that instead        23   A. I'm not sure.
   24      of paying me a flat fee for making the           24   Q. Approximately?

                                              Page 54                                             Page 56
    1      connection, they were going to pay me a           1   A. Approximately 2006.
    2      percent of collected revenues.                    2   Q. Okay. And when's the most recent time?
    3      Q. Good deal, huh?                                3   A. Probably around 2011.
    4                  MR. SCHEFF: Object to the             4   Q. When the deal was first set up with
    5      form. You can answer the question.                5   Think Finance?
    6                  THE WITNESS: It was a very            6              MR. SCHEFF: Object to the
    7      good deal for me.                                 7   form. You can answer the question.
    8      BY MR. ACKELSBERG:                                8              THE WITNESS: Correct.
    9      Q. Why would they want to give you -- do          9   BY MR. ACKELSBERG:
   10      you have any sense of why they'd want to give    10   Q. How would you describe -- describe the
   11      you 1 percent of their revenues?                 11   reservation in Box Elder for me?
   12                  MR. SHELDON: Object to the           12   A. It is poor. It is disheveled. It's
   13      form.                                            13   beautiful.
   14                  THE WITNESS: I believe at            14   Q. Would it be correct to say it is also
   15      the time in our discussions, it was not that     15   very remote?
   16      they wanted to give me 1 percent of the          16   A. It is extremely remote.
   17      revenues. They just did not want to give me a    17   Q. Would I be correct to say that the
   18      large flat fee for finding them a tribe.         18   biggest population center is probably Great
   19      BY MR. ACKELSBERG:                               19   Falls, which is roughly two hours away?
   20      Q. Let's move to the beginning of this           20   A. Yeah, that's pretty safe to say.
   21      relationship with Think Finance and the Rocky    21   Q. Okay. On the Canadian -- it's near the
   22      Boy Chippewa Cree.                               22   Canadian border, correct?
   23                  How did you get connected            23   A. Correct.
   24      to -- did you have a -- you had a relationship   24   Q. But there's no population centers -- big


                                                                          14 (Pages 53 to 56)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0576
                                               Steven Haynes
                                              Page 57                                                Page 59
    1      population centers in Canada near Box Elder        1   to take your deposition.
    2      either; am I right?                                2              MR. SCHEFF: Let's go off.
    3      A. I don't remember. I think you're                3              VIDEOTAPE OPERATOR: 9:36,
    4      correct.                                           4   off the record.
    5      Q. What economic activity, if any, exists          5               - - -
    6      at Box Elder?                                      6     (Whereupon a short break was taken at this
    7                MR. SCHEFF: Object to the                7                time.)
    8      form. You can answer the question if you can.      8               - - -
    9      BY MR. ACKELSBERG:                                 9              VIDEOTAPE OPERATOR: 9:42,
   10      Q. That you recall.                               10   we're back on the record.
   11      A. They had an oil and gas industry on the        11   BY MR. ACKELSBERG:
   12      reservation. They had a casino.                   12   Q. So the casino that's on the Rocky Boy
   13      Q. That's about it?                               13   reservation, it's called the Northern Winds
   14      A. That's about it.                               14   Casino?
   15      Q. Those half a dozen times that you were         15   A. I believe that's correct.
   16      in Box Elder, how did you get there?              16   Q. So your role with regard to the casino
   17      A. I would fly to Great Falls or someplace        17   was supplying the slot machines?
   18      close and rent a car and drive for a very long    18              MR. SCHEFF: Object to the
   19      time.                                             19   form. You can answer if you can.
   20      Q. Now, the company that financed the             20              THE WITNESS: I supplied them
   21      casino that you mentioned, that's a company       21   slot machines later in the life of the casino.
   22      called BEH Gaming, correct?                       22   I was not involved in the building or the
   23      A. That's correct.                                23   opening of the casino.
   24      Q. Okay. Now, do you have any connection          24   BY MR. ACKELSBERG:

                                              Page 58                                                Page 60
    1      to that company or to the principals of that       1   Q. Okay. So the developer of the casino
    2      company?                                           2   was BEH, right?
    3                 MR. SCHEFF: Object to the               3   A. I believe that to be correct, yes.
    4      form. You can answer the question.                 4   Q. Okay. And at some point after it was
    5                 THE WITNESS: I have no                  5   opened, you developed a contract -- you had an
    6      connection to the company. I know the              6   agreement with the tribe to lease slot
    7      principals.                                        7   machines, like you were talking about before?
    8      BY MR. ACKELSBERG:                                 8              MR. SCHEFF: Object to the
    9      Q. Okay. And who are they, the principals?         9   form. You can answer the question.
   10                 MR. SCHEFF: Irv, if this has           10              THE WITNESS: I was --
   11      something to do with the eventual relationship    11   entered into a revenue agreement to lease
   12      with Think Finance, then I don't have a           12   machines to the tribe, to the casino, correct.
   13      problem with this question. But it if             13   BY MR. ACKELSBERG:
   14      doesn't, then we're just not going to his         14   Q. Okay. And through what business name
   15      other business relationships. It's just none      15   was your slot machine contract with the
   16      of your business.                                 16   Chippewa Cree?
   17      BY MR. ACKELSBERG:                                17   A. I believe it was AGame NV. It may have
   18      Q. You can answer the question.                   18   been Tribal Gaming Solutions. I'm not sure
   19                 MR. SCHEFF: You can't answer           19   which one. It may have been both.
   20      the question. Does it have a relationship?        20   Q. AGame NV was a business -- who is your
   21                 MR. ACKELSBERG: Yes.                   21   partner in that business?
   22                 MR. SCHEFF: Okay. What's               22   A. Ray Brown.
   23      the relationship?                                 23   Q. And is Ray Brown connected to BEH
   24                 MR. ACKELSBERG: I'm not here           24   Gaming?


                                                                           15 (Pages 57 to 60)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0577
                                              Steven Haynes
                                             Page 61                                               Page 63
    1              MR. SCHEFF: Object to the               1    getting a piece of the action at the Northern
    2   form.                                              2    Winds Casino?
    3             THE WITNESS: I'm not sure.               3               MR. SCHEFF: Object to the
    4   BY MR. ACKELSBERG:                                 4    form. You can answer the question if you can.
    5   Q. How did you meet Ray Brown?                     5               THE WITNESS: Mr. Brown, you
    6   A. I met Ray Brown in Dallas years before.         6    know, yes, brought it to our attention -- my
    7   He and a partner he had then came to my office     7    attention, the opportunity to lease slot
    8   looking for capital at the time for Indian         8    machines to the Northern Winds Casino.
    9   gaming machine leasing.                            9    BY MR. ACKELSBERG:
   10   Q. Was Mr. Brown the one who connected you        10    Q. And then how does this work? Do you and
   11   to the Chippewa Cree that led to the slot         11    Mr. Brown raise money to do this? Do you have
   12   machine deal at the Northern Winds Casino?        12    investors? Did you have investors in
   13             MR. SCHEFF: Object to the               13    AGame NV?
   14   form. You can answer the question.                14               MR. SCHEFF: Why is this --
   15             THE WITNESS: Yes, Mr. Brown             15    how is this relevant to this case, Mr.
   16   introduced me to the Chippewa Cree.               16    Ackelsberg? I mean, honestly, how is this
   17   BY MR. ACKELSBERG:                                17    relevant?
   18   Q. As a result of that, you and Mr. Brown         18               MR. ACKELSBERG: We'll get
   19   created this LLC called AGame NV?                 19    back to AGame NV later. That's why.
   20             MR. SCHEFF: Object to the               20               MR. SCHEFF: Okay.
   21   form. You can answer the question.                21    BY MR. ACKELSBERG:
   22             THE WITNESS: I don't                    22    Q. Now, the deal that you signed with the
   23   remember it being specifically for or starting    23    Chippewa Cree for the slot machines, was there
   24   with Chippewa Cree.                               24    any paperwork connected to that deal?


                                             Page 62                                               Page 64
    1      BY MR. ACKELSBERG:                               1              MR. SCHEFF: Object to the
    2      Q. But when you first met Mr. Brown, I           2   form. You can answer the question.
    3      mean, you weren't talking specifically about     3              THE WITNESS: There were
    4      the Chippewa Cree, you were talking more         4   always signed contracts with our agreements.
    5      generally about providing machines to tribal     5   BY MR. ACKELSBERG:
    6      casinos, correct?                                6   Q. Did you provide those signed contracts
    7                MR. SCHEFF: Object to the              7   either to your lawyers at Dinsmore or to your
    8      form.                                            8   lawyers here at Montgomery McCracken?
    9                THE WITNESS: When Mr. Brown            9   A. I provided access to all of my files,
   10      came to our offices, he was looking for         10   both on my computer and online and my file
   11      financing for a whole host of gaming-related    11   cabinets.
   12      opportunities in and off reservations.          12   Q. And that would include the contract for
   13      BY MR. ACKELSBERG:                              13   the slot machines with the Chippewa Cree?
   14      Q. And then at some time you and Mr. Brown      14   A. If they still exist, yes.
   15      decided to create a business together?          15   Q. Now, at the time that -- now, is the
   16      A. That's correct.                              16   first time that you went to the Rocky Boy
   17      Q. Okay. And what was the purpose of that       17   reservation to investigate the possibility of
   18      business?                                       18   the deal for the slot machine?
   19      A. The purpose of AGame was to develop          19              MR. SCHEFF: Object to the
   20      and -- develop tribal casinos, commercial       20   form.
   21      casinos, and to lease slot machines to those    21              THE WITNESS: No, sir.
   22      casinos.                                        22   BY MR. ACKELSBERG:
   23      Q. And at some point, Mr. Brown brought to      23   Q. What was the occasion for your first
   24      your attention the possibility of AGame NV      24   trip to the Rocky Boy reservation?


                                                                          16 (Pages 61 to 64)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0578
                                               Steven Haynes
                                              Page 65                                                Page 67
    1      A. I believe my first trip, the casino was         1   correct?
    2      under construction and they were looking for       2   A. That's correct.
    3      help with their oil and gas leases.                3   Q. Now, with the slot machines, for
    4      Q. And who was looking for help, the tribe?        4   example, who at the tribe were you dealing
    5      A. The tribal oil and gas corporation that         5   with?
    6      they owned.                                        6   A. I don't remember specifically.
    7      Q. I see. And Mr. Brown made that                  7   Traditionally, we deal with the general
    8      connection for you with the tribe?                 8   manager of the casino.
    9      A. Yes, sir.                                       9   Q. You weren't dealing with anyone in the
   10      Q. So this was after the meeting in Dallas        10   tribal council, that you remember?
   11      with Mr. Brown? He connected you to the tribe     11   A. I had met members of the tribal council.
   12      with regard to an oil and gas lease?              12   But the way the businesses always work is you
   13      A. Yes, sir.                                      13   go to the general manager because they had the
   14      Q. Okay. And did you have a contract with         14   knowledge of what they need on the
   15      the Chippewa Cree on an oil and gas deal?         15   reservation.
   16      A. No, sir. After investigating the               16   Q. And you don't remember who that general
   17      opportunity, there was no business to be done.    17   manager was?
   18      Q. Okay. And would the next time you went         18   A. I don't remember his name, no.
   19      up there, that would -- the next time you went    19   Q. Okay. So how did the first connection
   20      up there would have been with regard to the       20   with Think Finance happen?
   21      slot machines?                                    21              MR. SCHEFF: Object to the
   22      A. I'm not sure. There was another                22   form. You can answer the question.
   23      opportunity to build hotels and multifamily       23              THE WITNESS: My attorney,
   24      housing up there. And then after that -- or       24   Tim Anderson.

                                              Page 66                                                Page 68
    1      previous with the slot machines, there was         1   BY MR. ACKELSBERG:
    2      business opportunities growing out of              2   Q. At Pepper?
    3      Mr. Brown's relationship with the tribe.           3   A. At Pepper Hamilton. Introduced me to
    4      Q. But none of them came to fruition?              4   Rick Eckman, who is also an attorney there who
    5      A. No, sir.                                        5   was working with Think Finance to help them
    6      Q. Now, with regard to the casino, given           6   find a tribe to partner with.
    7      how remote that reservation is, what was the       7   Q. So tell us what happened.
    8      business plan for getting people to come to        8   A. I met with Tim, talked to Rick Eckman on
    9      the casino?                                        9   the phone. He set up a conference call
   10                 MR. SCHEFF: Object to the              10   with -- or a call between myself and Jason
   11      form. You can answer the question if you can.     11   Harvison, and Jason came over after that phone
   12      Again, I don't know how this is on point,         12   call and showed me a presentation of what it
   13      Mr. Ackelsberg, to this case. You can answer      13   is they were trying to accomplish. And I
   14      the question if you can.                          14   thought it was interesting; I thought I could
   15                 THE WITNESS: That's a very             15   help them.
   16      good question. I wasn't invested in the           16   Q. The meeting with Tim Anderson, was that
   17      casino. I don't know what their business plan     17   at Pepper's office in Philly.
   18      was.                                              18   A. No, it was not.
   19      BY MR. ACKELSBERG:                                19   Q. Where was it?
   20      Q. Now, was Mr. Brown also the one who            20   A. It was either -- I'm not sure where it
   21      connected you? Did Mr. -- well, you already       21   was. I don't know.
   22      had a relationship -- before the Think Finance    22   Q. Okay. And so you met with Mr. Anderson.
   23      deal happened, you already had this               23   He got Eckman on the phone, and this was
   24      pre-existing relationship with the tribe,         24   basically Eckman presenting a potential


                                                                           17 (Pages 65 to 68)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0579
                                              Steven Haynes
                                             Page 69                                               Page 71
    1   business opportunity to you?                        1   answered.
    2             MR. SCHEFF: Object to the                 2              THE WITNESS: There was no --
    3   form. You can answer the question. Misstates        3   they wanted to expand their business.
    4   the testimony. Go ahead.                            4   BY MR. ACKELSBERG:
    5             THE WITNESS: Yeah, with Tim               5   Q. So all you knew was that they're in the
    6   and Rick on the phone, I was asked if I would       6   lending business; they wanted to expand their
    7   be interested in looking at opportunities with      7   business. And in order to do that, they
    8   tribes.                                             8   needed a tribe?
    9   BY MR. ACKELSBERG:                                  9              MR. SCHEFF: Object to the
   10   Q. Okay. So was that it? Did -- was there          10   form.
   11   any discussion of what kind of a relation -- I     11   BY MR. ACKELSBERG:
   12   mean, what do you remember Mr. Eckman telling      12   Q. Is that basically what you understood at
   13   you about this business opportunity?               13   that point before you got into more detail?
   14   A. I don't remember much. It was a lending         14              MR. SCHEFF: Objection;
   15   business, and it was installment loans. I          15   misstates the testimony. You can answer the
   16   call them micro loans. I don't remember much       16   question.
   17   about the first call. There was not much to        17              THE WITNESS: As a person who
   18   know.                                              18   created or tried to create economic
   19   Q. What, if anything, did you know about           19   development for tribes, I would get -- from
   20   online lending at the time?                        20   trade shows, phone calls, meeting people --
   21   A. Zero.                                           21   opportunities all day, everyday, of people
   22   Q. Were you invested at all in the payday          22   that had some conception of why they wanted to
   23   loan industry or online loans?                     23   move to a tribe to do business. And I was
   24   A. No, sir. Never heard of it before.              24   a -- I helped facilitate those people meeting

                                             Page 70                                               Page 72
    1      Q. Okay. So what exactly was your interest       1   tribes that I thought fit the bill for what
    2      in getting involved?                             2   they needed to get the business done.
    3                 MR. SCHEFF: Object to the             3              I honestly did not go into
    4      form; misstates the testimony. You can answer    4   very much depth or detail about what kind of
    5      the question.                                    5   businesses, because the tribes had legal
    6                 THE WITNESS: Whenever I               6   representation. They had councils and
    7      could put a tribe together with a commercial     7   presidents. They had experts that ran the
    8      opportunity to help, one, spur economic          8   specific businesses or if they didn't, they
    9      development in the tribe and, two, get           9   had to find one.
   10      paycheck, I was interested.                     10              I don't know how to drill an
   11      BY MR. ACKELSBERG:                              11   oil well, but I could find a drilling company
   12      Q. Had you heard of Think Finance before?       12   that was interested in talking to a tribe.
   13      A. No, sir.                                     13   There's just many, many examples.
   14      Q. Before deals were signed, did you do any     14              So, no, when an opportunity
   15      investigation or due diligence on Think         15   first showed up, I just tried to see if there
   16      Finance?                                        16   was a fit somewhere.
   17      A. Aside from probably Googling them, if        17   BY MR. ACKELSBERG:
   18      that existed then, or doing some sort of        18   Q. I'm going to show you a document that
   19      general checks, no.                             19   was previously marked as P-126.
   20      Q. What was your understanding about why        20   A. Yes, sir.
   21      Think Finance was looking for a tribal          21   Q. So do you recognize this as the
   22      partner?                                        22   nondisclosure agreement between Think Finance
   23                 MR. SCHEFF: Object to the            23   and the tribe?
   24      form. You can answer the question. Asked and    24   A. It's a nondisclosure agreement signed by


                                                                         18 (Pages 69 to 72)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0580
                                            Steven Haynes
                                           Page 73                                               Page 75
    1   Think Finance and the chairman of the Chippewa    1   form.
    2   Cree tribe, correct.                              2             THE WITNESS: Yes, sir. We
    3   Q. Okay. And this was signed as a result          3   had --
    4   of the connection you made between Think          4   BY MR. ACKELSBERG:
    5   Finance and the tribe, right?                     5   Q. Okay. What was it about the Rocky Boy
    6              MR. SCHEFF: Object to the              6   reservation that suggested to you and
    7   form. You can answer the question.                7   Mr. Brown that they might be the ones to
    8              THE WITNESS: The first                 8   approach regarding Think Finance's search for
    9   sentence, "In connection with the ongoing         9   a tribe?
   10   discussions and our negotiations produced and    10             MR. SCHEFF: Object to the
   11   facilitated by AGame NV and the tribe and        11   form. You can answer the question. Go ahead.
   12   Think Finance" -- so that's correct, yes.        12             THE WITNESS: In any
   13   BY MR. ACKELSBERG:                               13   opportunity, Ray and I or I by myself or I and
   14   Q. So this is the company that -- AGame,         14   another partner, if something came up outside
   15   that we were talking about before that's         15   of using AGame, we'd look at the specific
   16   basically an LLC between you and Mr. Brown,      16   opportunity and decide or try to set
   17   right?                                           17   parameters that would allow a tribe to be
   18   A. AGame is a -- AGame NV, LLC, yes, is          18   successful. So there are roughly 562 tribes,
   19   owned by Mr. Brown and myself.                   19   give or take one that fall off or come on
   20   Q. And -- now, before this deal, had you         20   every year in the United States, and all of
   21   and Mr. Brown conducted any other business       21   them are uniquely positioned for a specific
   22   using the name AGame NV?                         22   business.
   23   A. I don't know specifically. I'm sure we        23             And in this case, we set some
   24   did.                                             24   parameters, and it would have been something

                                           Page 74                                               Page 76
    1   Q. Well, did -- so was Ray Brown involved         1   like you had to have an ongoing casino because
    2   in making the connection to Think Finance, or     2   you needed to understand compliance and
    3   was that just Pepper Hamilton?                    3   reporting because there are rules and
    4              MR. SCHEFF: Object to the              4   regulations that came over lending.
    5   form. You can answer the question.                5               You would need -- again, a
    6              THE WITNESS: The                       6   casino was helpful because you would need good
    7   introduction came through Tim Anderson, to me.    7   communication lines, T1, T3, so that you could
    8   I don't believe that Ray Brown was involved in    8   have data and servers and have access to the
    9   that.                                             9   outside world using the Internet.
   10   BY MR. ACKELSBERG:                               10               You'd probably need -- you
   11   Q. Do you remember discussing the idea or        11   would need some kind of education or classes
   12   discussing the approach that you -- from --      12   served to the people of the reservation that
   13   the information that you learned by talking to   13   would help them in some form, like accounting
   14   Mr. Anderson and Mr. Eckman, did you             14   or customer service. And we'd just usually go
   15   communicate that with Mr. Brown?                 15   through a checklist and see how good the high
   16   A. Yes.                                          16   school was; was there junior college or a
   17   Q. Okay. And what did you discuss?               17   community college on campus or nearby; was it
   18   A. We discussed what kind of tribe would         18   a stable government? We always look at that
   19   fit the parameters needed to be able to own      19   just for -- in general terms.
   20   and operate an online lending business.          20               So we would have checklist we
   21   Q. Okay. And so you and Mr. Brown at that        21   would go through to see if something was, you
   22   point had dealings with a number of tribes       22   know, was a good fit.
   23   around the country, correct?                     23   BY MR. ACKELSBERG:
   24              MR. SCHEFF: Object to the             24   Q. Did you and Mr. Brown actually go


                                                                       19 (Pages 73 to 76)
                                     WWW.KLWREPORTERS.COM
UNSEALED
                                             App. 0581
                                              Steven Haynes
                                             Page 77                                               Page 79
    1   through a checklist for this -- with regard to      1   for, that led you to make any inquiries about
    2   online lending, a checklist concerning the          2   the lending experience that the Chippewa Cree
    3   Rocky Boy reservation?                              3   had?
    4   A. Yes, sir. We would have discussed all            4   A. No, not that I remember.
    5   of the potential fits within the universe.          5   Q. Okay. What do you remember about what
    6   Q. And was there a physical checklist, in           6   Jason told you about the qualities that they
    7   other words, you actually were working on this      7   were looking for? The qualities in the tribe
    8   on paper?                                           8   that they were looking for.
    9   A. Probably not. It was a business process          9   A. In my discussions with Jason, they were
   10   we went through. Whether we scribbled notes        10   looking for much of the same thing and -- in
   11   down or not, I don't remember.                     11   somebody who was going to purchase their
   12   Q. As a result of this analysis, you and           12   services was, you know, were they good at
   13   Ray Brown concluded that Rocky Boy would be a      13   living up to contracts? Could they pay their
   14   good fit?                                          14   bills? Do they have decent employment,
   15              MR. SCHEFF: Object to the               15   education on the reservation? How bad was the
   16   form. You can answer the question.                 16   unemployment rate? Were they in the lending
   17              THE WITNESS: After going                17   business was really crucial to him. Did they
   18   through our due diligence of what variables        18   already have a lending code, lending
   19   were important, we identified a couple of          19   ordinance? Did they know the lending
   20   tribes, and Rocky Boy was one of them. The         20   business? He was indifferent as to whether it
   21   predominant reason was they already had a          21   was a bank or community bank, an online
   22   lending code, a lending ordinance, and were in     22   lending business. They just wanted to know if
   23   the lending business.                              23   they were engaged in financial services.
   24   BY MR. ACKELSBERG:                                 24   Q. Okay. So the nondisclosure agreement,

                                             Page 78                                               Page 80
    1      Q. When you say they're in the lending           1   you can see here, was signed on February 28th,
    2      business, they were trying to set up a           2   2011. Okay? At least that's when it was
    3      program, correct?                                3   signed. That's the date --
    4      A. I don't know what stages it was. I know       4   A. Yes, sir.
    5      that they had an approved lending code and       5   Q. Okay. You see that?
    6      lending ordinances and that they told us they    6   A. Yes.
    7      were in the lending business.                    7   Q. All right. So this -- let's look at
    8      Q. Did you do any due diligence on the           8   some of the communications that occurred
    9      extent of their lending business?                9   leading up to the NDA being signed. All
   10      A. No, sir.                                     10   right? Let's start with this. This you --
   11      Q. Why not?                                     11              MR. ACKELSBERG: What are we
   12      A. It wasn't important to us.                   12   up to, three --
   13      Q. Why? Why wasn't that important?              13              THE COURT REPORTER: 338.
   14      A. Because we had no idea whether -- what       14                - - -
   15      we were looking at anyway, even if we saw       15     (Whereupon Exhibit P-338 was marked for
   16      something that -- having to do with the         16             identification.)
   17      business.                                       17               - - -
   18      Q. In your conversations with Think             18   BY MR. ACKELSBERG:
   19      Finance, initially that was mainly Jason        19   Q. You can see -- looking at the lower
   20      Harvison?                                       20   right-hand corner, we're looking at a document
   21      A. My initial contact with Think Finance        21   that your lawyers produced to us -- from your
   22      was Jason Harvison, correct.                    22   material. Do you see that?
   23      Q. Was there anything that Jason Harvison       23   A. Yes, sir.
   24      told you, in terms of what they were looking    24   Q. So that has a Haynes number. That means


                                                                         20 (Pages 77 to 80)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0582
                                               Steven Haynes
                                              Page 81                                               Page 83
    1      it came out of -- it from you. Okay.              1   in.
    2      A. Yes.                                           2   Q. And you see at the top, there's an
    3      Q. All right. I'll give you a chance to           3   e-mail from Jason to you, February 23rd,
    4      look at it, and then I'll have some questions.    4   "Great meeting with you yesterday." So it's
    5      A. Okay.                                          5   probably that first meeting at your residence
    6      Q. Okay. All right. So it starts off,             6   with you and Jason was probably more or less
    7      there's an e-mail from Jason Harvison to you,     7   the 22nd of February?
    8      where he said: It was great talking to you        8              MR. SCHEFF: Object to the
    9      yesterday and discussing the tribal               9   form. You can answer the question.
   10      opportunity. I look forward to meeting with      10              THE WITNESS: That seems
   11      you Tuesday.                                     11   reasonable, yes.
   12                 So I take it he's referring           12   BY MR. ACKELSBERG:
   13      to the initial phone call that you had as a      13   Q. Okay. And he copies Sarah Cutrona and
   14      result of the contact with the lawyers at        14   Steve Shaper. Do you see that?
   15      Pepper?                                          15   A. Yes, sir.
   16      A. I believe that to be correct.                 16   Q. And were they also involved in the
   17      Q. Okay. So he's saying -- "talking to you       17   discussions with you at some point?
   18      yesterday," that would have been February        18              MR. SCHEFF: Object to the
   19      17th, probably.                                  19   form.
   20                 MR. SCHEFF: Objection to              20              THE WITNESS: Sarah was
   21      form. You can answer the question.               21   involved in most of the discussions, if not
   22      BY MR. ACKELSBERG:                               22   all of them. Steve Shaper, I had, I think,
   23      Q. And might that have been the same day         23   maybe one phone call and four or five e-mails,
   24      that you were meeting with Tim and talking       24   and that was it.

                                              Page 82                                               Page 84
    1      with Mr. Eckman on the phone, or was there --     1   BY MR. ACKELSBERG:
    2      in other words, was the call with Mr. Harvison    2   Q. Okay. And did you understand their
    3      the same day you were talking to Mr. Eckman?      3   different roles in the company?
    4                 MR. SCHEFF: You can answer             4   A. I understood Sarah to be their legal
    5      that question.                                    5   counsel and Steve to be one of their
    6                 THE WITNESS: I don't believe           6   executives.
    7      so. I believe it was -- I was contacted prior     7   Q. And what about Jason?
    8      by Tim and then Rick and then set up a call       8   A. Jason was also an executive.
    9      within -- it could have been a week.              9   Q. Okay. But the meeting that occurred
   10      BY MR. ACKELSBERG:                               10   roughly around February 22nd was just you and
   11      Q. Okay. All right. So it's sometime in          11   Jason on a one-on-one?
   12      early February and probably was the initial      12   A. I believe my first meeting was just
   13      conversation you had with Rick Eckman,           13   Jason and I, yes.
   14      sometime prior to February 18th?                 14   Q. And do you remember him showing you,
   15      A. Prior to February 18th. I'm not sure if       15   like, a PowerPoint about the proposal?
   16      it was January or February.                      16   A. I do.
   17      Q. Okay. All right. And it looks like,           17   Q. Okay. Would he have it on a laptop and
   18      then, that Jason is making arrangements with     18   put it up on a screen, or how did you see
   19      you for a follow-up, in-person meeting, which    19   that? Or was it in paper form?
   20      sounds like is going to take place at your --    20   A. In my meeting one-on-one, it was just in
   21      at your house or your office or?                 21   paper form.
   22      A. It was -- I had an apartment in a high        22   Q. Okay. Let's look at another e-mail.
   23      rise. It would have been at my home, but in      23   This also came from you.
   24      meeting rooms in my -- in the building I lived   24              MR. ACKELSBERG: This will be


                                                                          21 (Pages 81 to 84)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0583
                                               Steven Haynes
                                              Page 85                                               Page 87
    1      339.                                              1   Q. On the 28th. All right. So this is
    2                 THE WITNESS: Yes, sir.                 2   four days before the -- right. So you're
    3                   - - -                                3   still trying to investigate, each of you
    4         (Whereupon Exhibit P-339 was marked for        4   trying to figure out what this is about.
    5                identification.)                        5               MR. SCHEFF: Object to the
    6                   - - -                                6   form.
    7      BY MR. ACKELSBERG:                                7   BY MR. ACKELSBERG:
    8      Q. Okay. Ready to go?                             8   Q. You haven't approached the tribe yet at
    9      A. I -- yes.                                      9   this point?
   10      Q. Do you remember this e-mail?                  10               MR. SCHEFF: Object to the
   11      A. Yes, sir. I do.                               11   form. You can answer the question.
   12      Q. Okay. So it starts -- at the bottom,          12               THE WITNESS: I'm not sure.
   13      there's an e-mail that was forwarded to you.     13   BY MR. ACKELSBERG:
   14      It's an e-mail from Sarah Cutrona to Steve       14   Q. Okay. Let's see what Shaper writes to
   15      Shaper and Jason Harvison. Do you see that?      15   you. He said: Steve, to start with, our
   16      A. At the beginning of 5 or 6, where does        16   general counsel would like to have the signed
   17      it start?                                        17   NDA and the documents shown below. Right?
   18      Q. The initial e-mail is the last two pages      18   A. Yes, sir.
   19      there. That's how the e-mail trail starts.       19   Q. He tells you how to -- he gives you
   20      Okay?                                            20   Sarah's e-mail, send it to her, and then he
   21      A. Okay.                                         21   says that Sarah is trying to get one of the
   22      Q. So it looks like this was -- it started       22   tribes up within a week and this has her
   23      with an e-mail that you weren't -- you weren't   23   highest priority. Do you see that?
   24      part of that communication, but then the         24   A. Yes.

                                              Page 86                                               Page 88
    1      e-mail was forwarded to you by someone else.      1   Q. Okay. Now, was this part of what Jason
    2      Do you see that?                                  2   talked to you about when he met you a few days
    3      A. Yes, sir.                                      3   earlier, that there was some rush involved?
    4      Q. Okay. So it starts with an e-mail from         4   A. Jason told me that they would like to
    5      Sarah Cutrona to the others saying -- just        5   find a tribal partner as soon as it was
    6      referring to the documents that she needs. Do     6   physically possible.
    7      you see that? She needs the name of the           7   Q. Do you remember Jason explaining to you
    8      tribe. She wants to verify that it's              8   why they were in such a hurry?
    9      federally recognized. She wants to know if        9   A. Yes. Jason told me that they had a
   10      they already have a tribal lending entity and    10   portfolio that was winding down and they
   11      whether they have an actual lending law. Do      11   didn't want to lose those clients.
   12      you see that?                                    12   Q. Now, you later learned that that
   13      A. Yes, sir.                                     13   portfolio had to do with a previous
   14      Q. And those are the things that you were        14   partnership between Think Finance and First
   15      talking about before?                            15   Bank of Delaware, correct?
   16      A. Yes.                                          16   A. I don't specifically remember who their
   17      Q. And so that gets forwarded to you by          17   partnership was with.
   18      Steve Shaper, and this is on February 24th.      18   Q. Okay. So -- and then Mr. Shaper says to
   19      And that's the same date that the NDA was        19   you: As I explained before you got your call,
   20      signed, the nondisclosure agreement, right?      20   Think Finance is losing a large amount of
   21      A. I believe that's correct.                     21   money each week by not being able to generate
   22      Q. Okay.                                         22   new loans. Do you see that?
   23      A. The nondisclosure was signed on the           23   A. Yes.
   24      28th.                                            24   Q. Is that part of what Jason Harvison


                                                                          22 (Pages 85 to 88)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0584
                                               Steven Haynes
                                              Page 89                                               Page 91
    1      explained to you a few days earlier, in your      1   continuing to read in the e-mail from Mr.
    2      meeting?                                          2   Shaper to you -- "The significance of the
    3      A. The general impression was that they           3   first tribe to go up is that our existing
    4      would like to get into business as soon as        4   websites will forward all inquiries to the
    5      possible, yes.                                    5   tribe's new website. Plus all existing loans,
    6      Q. But it was because they had this loan          6   when/if they extend, that tribe will take over
    7      portfolio where they can't offer new loans to     7   the new loan." Do you see that?
    8      those customers?                                  8   A. Yes, sir. I see that.
    9                 MR. SCHEFF: Object to the              9   Q. And do you remember that as part of what
   10      form. You can answer the question.               10   Jason and Steve Shaper explained to you as
   11                 THE WITNESS: I --                     11   part of the rush that they were in?
   12      BY MR. ACKELSBERG:                               12               MR. SCHEFF: Object to the
   13      Q. You don't remember?                           13   form.
   14      A. I don't remember.                             14   BY MR. ACKELSBERG:
   15      Q. Okay. The next sentence: Before our           15   Q. Why they were in such a hurry to get a
   16      meeting on Tuesday, we expected to have          16   tribal partner?
   17      everything signed with our Oklahoma tribe this   17               MR. SCHEFF: Same objection.
   18      week and be processing new loans by Monday.      18               THE WITNESS: Except for what
   19                 So let me ask you about that.         19   I'm reading now, the discussion was just
   20      Is that something that either Jason Harvison     20   "Steven, we need to find a tribal partner as
   21      or Steve Shaper had previously explained to      21   fast as we can. Can you help us?"
   22      you, that they were waiting on -- that they      22   BY MR. ACKELSBERG:
   23      had some other deal pending with the tribe in    23   Q. Okay. In fact, in the next sentence,
   24      Oklahoma? Do you remember that?                  24   they were talking about getting one of your

                                              Page 90                                               Page 92
    1      A. I was under the impression that that had       1   tribes up in under a week, right? I mean,
    2      already been completed, and in the deck Jason     2   really fast?
    3      gave me was copies of the websites for that       3   A. Yes, that's what it says.
    4      business.                                         4   Q. Okay. And also suggesting that this
    5      Q. That was called Great Plains Lending,          5   tribe that you might be able to find, might
    6      correct?                                          6   take the place of the Oklahoma tribe that they
    7      A. That's correct.                                7   were already talking to. Do you see that?
    8      Q. Okay. And then it says -- then Shaper          8   A. Yes, I see that.
    9      says: This was easy to do since our websites      9   Q. Is that what they explained to you?
   10      have been up and collecting applications all     10   A. Yes. They were hoping to get a tribe up
   11      along.                                           11   and running as fast as humanly possible.
   12                 Do you know which websites            12   Q. And maybe to take the place of the tribe
   13      he's referring to there, whether it's Great      13   that they were already talking with?
   14      Plains Lending or the previous?                  14              MR. SCHEFF: Object to the
   15      A. I don't -- I don't.                           15   form.
   16      Q. But then you see he says this: We have        16              THE WITNESS: I believe it
   17      simply been turning down every applicant and     17   was just to get a tribe, regardless of who it
   18      obviously want to stop doing that.               18   was, up as fast as they possibly could.
   19                 Does that refresh your                19   BY MR. ACKELSBERG:
   20      recollection that they were --                   20   Q. And then she says -- I'm sorry.
   21      A. I don't know what he was referring to.        21   Mr. Shaper goes on, "A tremendous amount of
   22      Q. Okay.                                         22   work has gone on, both legally getting
   23      A. I'm sorry.                                    23   everything in order and designing a complete
   24      Q. "The significance of the" -- I'm              24   website and all backup, applications,


                                                                          23 (Pages 89 to 92)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0585
                                              Steven Haynes
                                            Page 105                                              Page 107
    1      don't know. Or maybe -- I --                     1    problem? All right, Richard. When I -- I
    2                 MR. SHAPIRO: It might have            2    sent a subpoena in February, and the night
    3      just been printed that day and not created at    3    before the deposition, you send me a document
    4      all but just printed out. You don't know?        4    and you're criticizing me for using a
    5                 MR. ACKELSBERG: I just know           5    different copy of the document because I
    6      what the metadata says. I have no idea, but      6    haven't had a chance to review the last-minute
    7      the form in which it was produced to us in       7    dump that you made last night?
    8      accordance with ESI protocol.                    8               MR. SCHEFF: Mr. Ackelsberg,
    9                 MR. SHAPIRO: I just want to           9    it wasn't a last-minute dump. It was in
   10      understand. When you said to the witness        10    response to an inquiry that you raised by
   11      "this was created on that day," I don't want    11    e-mail that we responded to but we were under
   12      to --                                           12    no requirement to respond to because the
   13                 MR. ACKELSBERG: Okay.                13    subpoena requires the documents be produced on
   14      BY MR. ACKELSBERG:                              14    the date of the deposition, not previous. You
   15      Q. This is what the metadata says. Do you       15    don't have a right to that. We did that as a
   16      know what metadata is?                          16    courtesy to you. You know what.
   17      A. No, sir.                                     17               So we gave you documents last
   18      Q. It's the codes that accompany the            18    night because you raised some questions, and
   19      document in the electronic form when it's       19    we then did an additional search to determine
   20      produced to us?                                 20    whether there were documents responsive. But
   21                 MR. SCHEFF: Mr. Haynes, the          21    for some reason, they've not been collected.
   22      metadata is irrelevant to you. You testify      22    We determined that and produced them to you.
   23      based on your best recollection --              23    So don't make statements like on the record.
   24                 MR. ACKELSBERG: Yeah.                24    Ask your next question.


                                            Page 106                                              Page 108
    1   Right.                                               1   BY MR. ACKELSBERG:
    2              MR. SCHEFF: -- about the                  2   Q. Did you have a chance to look at P-122?
    3   truth.                                               3   A. Yes, I have.
    4               Mr. Ackelsberg, we produced              4   Q. Okay. And does this look familiar to
    5   the deck that Mr. Haynes reviewed. So I don't        5   you?
    6   know why you're showing him this. We produced        6   A. It looks familiar to me, yes.
    7   it as part of Mr. Haynes' document.                  7   Q. Okay. So, for example, when Mr. Shaper
    8               MR. ACKELSBERG: We didn't                8   in the previous e-mail talked about a
    9   get it.                                              9   portfolio size of 25 million as shown on
   10               MR. SCHEFF: You did.                    10   page 3 of the presentation, if you look at
   11               MR. ACKELSBERG: No, we                  11   page 3, that's what he is referring to; am I
   12   didn't.                                             12   right?
   13               MR. SCHEFF: I don't have the            13              MR. SCHEFF: Object to the
   14   Bates number.                                       14   form. You can answer the question if you can.
   15               MR. ACKELSBERG: Give me the             15              THE WITNESS: I'm not --
   16   Bates number.                                       16   there's a 25-million-dollar line with a
   17               MR. SCHEFF: It's in the                 17   projected tribal profit on page 3.
   18   documents that you received yesterday.              18   BY MR. ACKELSBERG:
   19               MR. ACKELSBERG: Yesterday?              19   Q. This looks familiar to you as the
   20   Oh, the one last night that you sent that I         20   presentation that he gave to you, right?
   21   haven't had a chance to look at yet?                21              MR. SCHEFF: Object to the
   22               MR. SCHEFF: Well, that's                22   form. That wasn't your question. Your
   23   your problem.                                       23   question was whether Mr. Shaper was referring
   24               MR. ACKELSBERG: That's my               24   to this page in his e-mail, and how he could


                                                                      27 (Pages 105 to 108)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0586
                                               Steven Haynes
                                             Page 109                                             Page 111
    1      he know that? But answer the question if you      1   form.
    2      can.                                              2              THE WITNESS: I remember the
    3                 THE WITNESS: I'm not sure              3   discussion of what the tribe -- what the cost
    4      what he's -- I can infer but I'm not sure what    4   to the tribes would be and what was -- could
    5      he was referring to.                              5   be provided to the tribe.
    6      BY MR. ACKELSBERG:                                6   BY MR. ACKELSBERG:
    7      Q. All right. Okay. And so you can infer.         7   Q. And you remember that the representation
    8      Let's just start -- the deck that you're          8   that Jason gave to you was that the tribe did
    9      looking at looks like the deck that Jason gave    9   not have to invest any of their own money?
   10      you, right?                                      10              MR. SCHEFF: Object to the
   11      A. Yes, sir.                                     11   form. You can answer the question.
   12      Q. And on page 3, there are projections,         12   BY MR. ACKELSBERG:
   13      right? Including projections for a               13   Q. That was part of what made it appealing
   14      25-million-dollar portfolio, correct?            14   to the tribe; am I right?
   15      A. That's correct.                               15              MR. SCHEFF: Object to the
   16      Q. Okay. Now, let's start with page 2.           16   form. You can answer the question.
   17      A. Yes, sir.                                     17              THE WITNESS: Tribes find
   18      Q. Does page 2 look familiar to you as           18   those offers very attractive because many
   19      what -- as part of what Jason presented to       19   tribes don't have the money to invest.
   20      you? You're on page 3. Look at page 2.           20   BY MR. ACKELSBERG:
   21                 MR. SCHEFF: Look at whatever          21   Q. Okay. And Rocky Boy Chippewa Cree did
   22      page you want to look at to familiarize          22   not have any money to invest at the time; is
   23      yourself with the document and then you can      23   that right?
   24      answer Mr. Ackelsberg's question.                24              MR. SCHEFF: Object to the

                                             Page 110                                             Page 112
    1                 MR. ACKELSBERG: We're                  1   form.
    2      actually looking at page 2, but --                2             THE WITNESS: At the time,
    3                 MR. SCHEFF: Look at however            3   Rocky Boy was not in a position to make any
    4      much of the document you choose to, and then      4   investments in any of their businesses, as far
    5      you can answer Mr. Ackelsberg's question.         5   as I know.
    6                 THE WITNESS: Yes, sir.                 6             MR. ACKELSBERG: I'm told by
    7      BY MR. ACKELSBERG:                                7   the video recorder that we need to take a
    8      Q. All right. Then look at the middle             8   short break so he can replace the tape.
    9      paragraph, the middle line. "Think Finance        9             VIDEOTAPE OPERATOR: That
   10      has the unique turnkey solution for helping      10   concludes DVD number one. 10:40, off the
   11      tribes enter this lucrative market." Do you      11   record.
   12      remember that line there?                        12             This begins DVD number two.
   13      A. I can read it here. I see it.                 13   The time is 10:52. We are on the record.
   14      Q. Do you remember it, when you were             14   BY MR. ACKELSBERG:
   15      talking with Mr. Harvison?                       15   Q. Mr. Haynes, we'll go back to the
   16      A. Not particularly.                             16   PowerPoint later.
   17      Q. What about the last item on page 3?           17             After the nondisclosure
   18      "Using Think Finance technology and services,    18   agreement was signed, did you conduct any
   19      tribes can generate millions of dollars in       19   further investigation or review of what Think
   20      cash flow with no investments in technology,     20   Finance was proposing to do for the tribe? In
   21      lending capital or marketing costs and with no   21   other words, did you do any due diligence
   22      risk of loss." You remember that, though,        22   about Think Finance on behalf of the tribe?
   23      right?                                           23             MR. SCHEFF: Object to the
   24                 MR. SCHEFF: Object to the             24   form.


                                                                         28 (Pages 109 to 112)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0587
                                               Steven Haynes
                                             Page 113                                              Page 115
    1                  THE WITNESS: No, sir, I did            1   I had met him once before.
    2      not.                                               2   Q. And you don't know whether FACR or any
    3      BY MR. ACKELSBERG:                                 3   other lender affiliated with Chippewa Cree had
    4      Q. And you weren't doing any due diligence         4   ever actually launched a lending website?
    5      for Think Finance about the tribe, were you?       5              MR. SCHEFF: Object to the
    6      A. No. I would help facilitate passing of          6   form. You haven't used the term FACR before.
    7      documents back and forth between the parties.      7              MR. ACKELSBERG: First
    8      Q. Okay. Did you know anything about the           8   American Capital Resources.
    9      tribe's existing plans to conduct an online        9              MR. SCHEFF: Thank you.
   10      lending business through a tribal company         10              THE WITNESS: I was not aware
   11      named First American Capital Resources?           11   of how those businesses were operating --
   12      A. No sir, I did not.                             12   whether they were operating or not or how
   13      Q. Did you during the discussions between         13   profitable they were.
   14      Think Finance and Plain Green come to learn       14   BY MR. ACKELSBERG:
   15      about a company called Encore Services?           15   Q. And I asked you this question when we
   16      A. During the negotiations for the                16   were talking before the NDA was signed, but
   17      transaction, I came to know of a company          17   I'll ask you the same question. Now that the
   18      called Encore, yes.                               18   NDA is signed, so it's after February 28th,
   19      Q. What was the context of you coming to          19   did Think Finance inquire as to anything about
   20      know that?                                        20   the Chippewa Cree's existing lending business
   21      A. There was a disclosure by the attorney         21   or experience?
   22      and maybe from Billi Anne Morsette that they      22              MR. SCHEFF: Object to the
   23      had a problem going forward with the proposed     23   form. You can answer if you can.
   24      Think transaction because they already had a      24              THE WITNESS: They made no

                                             Page 114                                              Page 116
    1      partner and that they needed to waiver in          1   request of me, but they had attorneys. Once
    2      order to do the transaction.                       2   the NDA was signed, the attorneys jumped in
    3      Q. An exclusivity waiver?                          3   and my role became smaller and smaller and
    4      A. I'm not sure what it was.                       4   smaller over time.
    5      Q. Okay. So you mentioned Billi Anne               5   BY MR. ACKELSBERG:
    6      Morsette. Was she the main person you were         6   Q. At some point, Rick Eckman got involved,
    7      interacting with on the tribal side?               7   right?
    8      A. On the tribal side, I had three                 8   A. Yes, sir.
    9      contacts. Robin Kovash was our attorney,           9   Q. Okay. Now, when did he first get
   10      Billi Anne Morsette and Neal Rosette.             10   involved?
   11      Q. Okay. And had you had any prior                11              MR. SCHEFF: Object to the
   12      business relations with either Billi Anne         12   form. You can answer the question.
   13      Morsette or Neal Rosette?                         13              THE WITNESS: I had met Rick
   14                MR. SCHEFF: Object to the               14   prior or talked to him on the phone with Tim
   15      form. You can answer the question.                15   Anderson prior to my first meeting with Jason.
   16                THE WITNESS: I had not met              16   BY MR. ACKELSBERG:
   17      Billi Anne before. I believe I had met Neal       17   Q. Right. We --
   18      once before, but I don't remember doing           18   A. He popped up again probably right after
   19      business with him.                                19   the NDA was signed when -- yeah. That's about
   20      BY MR. ACKELSBERG:                                20   the right time.
   21      Q. That was with regard to the slot               21   Q. Again, give us some context. How did he
   22      machines?                                         22   pop up?
   23      A. I'm not sure what business it was              23   A. You know, he just popped up. So Tim
   24      between the hotel, oil and gas, and the slots.    24   Anderson is my attorney. I'd never met Rick


                                                                       29 (Pages 113 to 116)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0588
                                              Steven Haynes
                                            Page 117                                               Page 119
    1      before and during our conversation, we just --    1   form. You can answer if you can.
    2      we had agreed, Rick and Tim and I --              2   BY MR. ACKELSBERG:
    3                  MR. SCHEFF: Mr. Haynes,               3   Q. This is a call you had just one-on-one,
    4      don't reveal attorney-client privileged           4   you and Eckman?
    5      conversations with Mr. Anderson.                  5   A. No. Tim Anderson was on the phone.
    6      BY MR. ACKELSBERG:                                6   Q. I see. Okay. So he was to be inserted
    7      Q. At this point, there's been no testimony       7   into the -- in what capacity would he be
    8      about legal advice. We're just talking about      8   inserted into the deal?
    9      setting up, you know, so --                       9   A. To facilitate or to help the tribe with
   10                  MR. SCHEFF: Then I'm going           10   the transactional documents.
   11      to talk with my client because I don't know      11   Q. I'm confused. So when you first met
   12      what he's about to say and he's just testified   12   Mr. Eckman on the phone, it was in the context
   13      that Mr. Anderson is his lawyer.                 13   of Think Finance looking for a tribal partner,
   14                  MR. ACKELSBERG: Let me make          14   right?
   15      it clear to the witness.                         15              MR. SCHEFF: Object to the
   16      BY MR. ACKELSBERG:                               16   form, you can answer the question.
   17      Q. I'm not asking you about any legal            17              THE WITNESS: It was an
   18      advice that you got from Tim Anderson.           18   introduction to Think Finance, yes.
   19                  MR. SCHEFF: Let's talk about         19   BY MR. ACKELSBERG:
   20      it anyway. What he understands legal advice      20   Q. Okay. Was it your understanding at that
   21      to be and what legal advice might be are two     21   time that Mr. Eckman was representing Think
   22      different things. All right? So let's talk       22   Finance? Was that your understanding?
   23      outside.                                         23   A. I don't remember ever having been told
   24                  VIDEOTAPE OPERATOR: 10:58,           24   he represented them, but he clearly was -- put

                                            Page 118                                               Page 120
    1      off the record.                                   1   me in touch with them. I didn't ask them if
    2                 10:59, back on the record.             2   he represented them or not.
    3      BY MR. ACKELSBERG:                                3   Q. So Mr. Eckman puts you in touch with
    4      Q. So what can you tell us about Mr. Eckman       4   Think Finance as a lender that's looking for a
    5      popping up?                                       5   tribe to partner with, right?
    6                 MR. SCHEFF: Again, just with           6              MR. SCHEFF: Object to the
    7      the admonition not to reveal attorney-client      7   form; mischaracterizes the testimony. You can
    8      privileged communications that you may have       8   answer the question.
    9      had with Mr. Anderson. You can answer the         9   BY MR. ACKELSBERG:
   10      question.                                        10   Q. I'm trying to get the sequence here.
   11                 THE WITNESS: During our               11   That's --
   12      conversations while the LOI was being put        12              MR. SCHEFF: That's fine.
   13      together, there was -- Eckman suggested that     13   You can get the sequence. Just don't
   14      Tim Anderson be inserted to help with the        14   mischaracterize the testimony. You can answer
   15      transitional documents. And then shortly         15   the question.
   16      thereafter he appeared --                        16              THE WITNESS: Tim Anderson,
   17      BY MR. ACKELSBERG:                               17   my attorney who I'd done Indian deals with
   18      Q. Let's just stop there. Eckman suggested       18   before, introduced me to one of his partners
   19      that to you or to --                             19   who was going to put me in touch with a
   20      A. To be put into the LOI with the tribe,        20   business opportunity which turned out to be
   21      that's correct. My LOI with the tribe.           21   Think Finance.
   22      Q. Did Eckman explain to you why he wanted       22   BY MR. ACKELSBERG:
   23      Tim Anderson inserted into the deal?             23   Q. Okay. And then the NDA is signed,
   24                 MR. SCHEFF: Object to the             24   discussions are going on, and Eckman pops up


                                                                      30 (Pages 117 to 120)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0589
                                               Steven Haynes
                                             Page 121                                              Page 123
    1      and says that Tim Anderson should be inserted      1   identified as 340.
    2      into the deal, right?                              2                 - - -
    3                  MR. SCHEFF: Objection to the           3     (Whereupon Exhibit P-340 was marked for
    4      form; asked and answered. You can testify          4              identification.)
    5      again.                                             5                 - - -
    6                  THE WITNESS: It was                    6               THE WITNESS: Yes, sir.
    7      requested that Tim Anderson be loaded in as a      7   BY MR. ACKELSBERG:
    8      transactional attorney on the transaction.         8   Q. So let me ask you something. So after
    9      BY MR. ACKELSBERG:                                 9   Mr. Eckman, as you say, popped up and said
   10      Q. But at this point, Tim Anderson is your        10   that he wanted Mr. Anderson in the
   11      lawyer, right?                                    11   transaction, was it your understanding that
   12      A. Tim Anderson is my lawyer, correct.            12   Eckman was going to be in charge of the
   13      Q. Okay. So was your idea at that point           13   documentation for the deal?
   14      that he -- that Tim Anderson would be looking     14   A. There was no understanding. He just
   15      out for your interest with regard to your role    15   took charge. He took the reins and started
   16      in the Plain Green proposal?                      16   generating documents and being the negotiator
   17      A. I always expected Tim Anderson to look         17   between all the parties.
   18      after my interest in the transactions that I      18   Q. Okay. And we're looking at -- P-340 is
   19      was doing.                                        19   his initial draft of what became the eventual
   20      Q. Okay. Good. This is also -- I'm going          20   term sheet; am I right?
   21      to show you an exhibit that was -- that has       21               MR. SCHEFF: Object to the
   22      appeared before in this case. It already has      22   form. Answer the question if you can.
   23      an identification as P-279.                       23               THE WITNESS: This is -- yes.
   24      A. Yes, sir.                                      24   This is a draft of the term sheet, and there

                                             Page 122                                              Page 124
    1      Q. Okay. So this is the signed term sheet          1   are material differences between this and the
    2      for the deal that we're talking about; am I        2   final transaction.
    3      right?                                             3   BY MR. ACKELSBERG:
    4                 MR. SCHEFF: Object to the               4   Q. No, I understand that, but this is -- I
    5      form. You can answer the question.                 5   just want to be clear. This is Eckman's
    6                 THE WITNESS: Yes, this                  6   draft, the initial draft that started the
    7      appears to be the signed term sheet.               7   discussions that ultimately produced the final
    8      BY MR. ACKELSBERG:                                 8   term sheet?
    9      Q. And that's your signature on the fourth         9               MR. SCHEFF: Object to the
   10      page of the document?                             10   form. You can answer the question if you can.
   11      A. Yes, sir. That's my signature.                 11               THE WITNESS: There were
   12      Q. Okay. Almost as bad as mine.                   12   multiple iterations. I'm not sure if this was
   13      A. As bad as it is, that's my signature.          13   the first one or not. But yes, this was a
   14      Q. All right. So this is dated March 11th,        14   draft of what turned out to be the final term
   15      so basically 11 days after the nondisclosure.     15   sheet.
   16      So the nondisclosure was February 28th.           16   BY MR. ACKELSBERG:
   17      A. Yes, sir.                                      17   Q. Okay. And you see that this was an
   18      Q. We're now in March 11th, right?                18   e-mail sent by Rick to Sarah Cutrona, you, and
   19      A. Yes, sir.                                      19   Tim Anderson, right?
   20      Q. Okay. So we'll be referring back to            20   A. Yes, sir.
   21      that, but I want to look at some of the           21   Q. On March 3rd of 2011?
   22      earlier iterations of the term sheet, if I        22   A. Correct.
   23      can.                                              23   Q. Okay. So at this point, the name of the
   24                 MR. ACKELSBERG: This will be           24   tribal entity -- and if you want to compare to


                                                                       31 (Pages 121 to 124)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0590
                                               Steven Haynes
                                            Page 125                                               Page 127
    1      this to the final one, that's fine. If you        1   a VPC entity, right?
    2      need to refer to it, you can refer to it. But     2              MR. SCHEFF: Object to the
    3      the final one, back to P-279, makes it clear      3   form.
    4      on page 3 that the tribe is going to establish    4              THE WITNESS: That's what's
    5      an entity called Plain Green LLC, right?          5   on here, yes.
    6      A. Yes, sir. Number 1 is the -- on page 3         6   BY MR. ACKELSBERG:
    7      says it will establish Plain Green, LLC.          7   Q. Now, was this -- when you got this from
    8      Q. Okay. So as of March 11th, it was              8   Eckman, was this the first time you heard
    9      understood that the name of the company would     9   about VPC or was VPC -- and by VPC, I mean
   10      be called Plain Green, the tribal-affiliated     10   Victory Park. Did Mr. Harvison or someone
   11      company, right?                                  11   else from Think Finance introduce you to the
   12      A. That's what LOI says.                         12   role that Victory Park would be playing?
   13      Q. Well, and that's -- I'm also -- you           13              MR. SCHEFF: Mr. Ackelsberg,
   14      remember that, right?                            14   when you say "this" are you referring to
   15      A. Yes.                                          15   Exhibit-340? I just want to make sure the
   16      Q. Okay. But on March the 3rd, eight days        16   record's clear on what you're referring to.
   17      earlier when Eckman first floats this draft of   17              MR. ACKELSBERG: Yeah. Yeah.
   18      the term sheet, there's no reference to          18   Thank you.
   19      anything called Plain Green; am I right?         19              MR. SCHEFF: That's all. I
   20                 MR. SCHEFF: Object to the             20   just want to make sure the record's clear.
   21      form. You can answer the question. The           21              THE WITNESS: I don't --
   22      document speaks for itself.                      22              MR. SCHEFF: You can answer
   23                 THE WITNESS: I don't see a            23   the question if you can.
   24      reference to Plain Green in this document.       24              THE WITNESS: I don't

                                            Page 126                                               Page 128
    1      BY MR. ACKELSBERG:                                1   remember when I knew that Victory Park was
    2      Q. Well, in fact, you remember from your          2   going to be participating. This may have been
    3      conversations with Mr. Harvison that the name     3   the first one. I don't know.
    4      was probably going to be Great Plains Lending,    4   BY MR. ACKELSBERG:
    5      right?                                            5   Q. Okay. And then it says it at the
    6                MR. SCHEFF: Object to the               6   bottom, the last provision is that Pepper
    7      form. You can answer the question if you can.     7   Hamilton shall be counsel to the tribe. Do
    8                THE WITNESS: My conversation            8   you see that?
    9      with Harvison was that Great Plains Lending       9   A. I see that.
   10      already existed with the Oklahoma tribe. I       10   Q. Well, when you saw it back on March --
   11      don't know what they were going to call this     11   did you notice it back on March 3rd, that your
   12      one.                                             12   lawyer was going to be counsel to the tribe?
   13      BY MR. ACKELSBERG:                               13              MR. SCHEFF: Object to the
   14      Q. Okay. And ultimately the funding              14   form. That's not been his testimony. You can
   15      mechanism was something called GPLS, right?      15   answer the question if you can.
   16                MR. SCHEFF: Object to the              16              THE WITNESS: I understood in
   17      form.                                            17   the LOI that Tim Anderson would be
   18      BY MR. ACKELSBERG:                               18   representing -- not representing but reviewing
   19      Q. I mean, you can look --                       19   the transactional documents. This was
   20      A. Ultimately, I believe GPLS was a              20   probably the first time that I saw that Pepper
   21      participant in the transaction, in the loans.    21   Hamilton was going to be counsel to the tribe.
   22      Q. Right. But at this point, all that            22   BY MR. ACKELSBERG:
   23      Eckman -- Eckman just put on the agreement       23   Q. Do you remember being surprised by that?
   24      was -- on his draft was that it would just be    24   A. Surprised? Possibly. They already had


                                                                      32 (Pages 125 to 128)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0591
                                              Steven Haynes
                                            Page 149                                              Page 151
    1   Q. First time?                                       1   BY MR. ACKELSBERG:
    2   A. First time I'd seen him.                          2   Q. But at some point -- the ultimate deal
    3   Q. Okay. And then above it in a reply                3   was that whatever money you lent to the tribe,
    4   e-mail from Ken Rees, he says "initial               4   you would get the same amount back from Think
    5   comments from Samir at VPC." Did you know who        5   Finance, right?
    6   Samir was?                                           6              MR. SCHEFF: Object to the
    7   A. No, sir. I didn't.                                7   form. You can answer the question.
    8   Q. You'd heard the name Samir Patel? Does            8   BY MR. ACKELSBERG:
    9   that sound familiar at all?                          9   Q. That was ultimately the deal that you
   10   A. I -- no. No.                                     10   worked out, right?
   11   Q. Okay? So this was the first time                 11              MR. SCHEFF: Object to the
   12   that -- so this was the first time, March 9th,      12   form. You can answer the question if you can.
   13   that you knew about -- you had any names to         13              THE WITNESS: The deal that I
   14   connect to VPC or their lawyers at Katten?          14   worked out was that I was going to lend money
   15   A. Katten for sure, yes. This was the               15   to the tribe, and I received a finder's fee
   16   first time I would have seen most of these          16   for it and that was it. I had a network of
   17   people.                                             17   high-net-worth individuals, and I was able to
   18                 - - -                                 18   raise money.
   19     (Whereupon Exhibit P-347 was marked for           19   BY MR. ACKELSBERG:
   20              identification.)                         20   Q. At this point in time, you thought it
   21                 - - -                                 21   was going to be your own money that you raised
   22               THE WITNESS: Yes, sir.                  22   that was going to be the tribe's 1 percent?
   23   BY MR. ACKELSBERG:                                  23              MR. SCHEFF: Object to the
   24   Q. So this is an e-mail that you got from           24   form. You can answer the question if you can.


                                            Page 150                                              Page 152
    1      Ken Rees describing what he calls the flow of     1             THE WITNESS: I had worked
    2      funds for Plain Green, correct?                   2   hard to be able to identify sources of funds
    3      A. That's what it says, yes.                      3   to be invested in this portfolio.
    4      Q. Do you remember receiving this?                4   BY MR. ACKELSBERG:
    5      A. I recognize it. Yes, I remember the            5   Q. Okay. And that was your expectation,
    6      document.                                         6   that you would be lending the money and
    7      Q. Now, if you look at the first number --        7   earning interest on that money in a direct
    8      paragraph number 1, it says "Haynes               8   transaction between you or your entity and the
    9      Investments will deposit $1 million into the      9   tribe?
   10      bank account that Plain Green has at First       10             MR. SCHEFF: Object to the
   11      Bank of Delaware, and this amount is             11   form. You can answer the question.
   12      anticipated to cover two days of loan            12             THE WITNESS: My expectation
   13      originations as well as the 1 percent            13   was that I was to raise money to provide
   14      ownership Plain Green will retain."              14   financing for the origination of the loans.
   15                 So was it your understanding          15   BY MR. ACKELSBERG:
   16      that you were going to be fronting a             16   Q. When did -- but ultimately what -- the
   17      million -- a million dollars of your money?      17   way it worked was that Think Finance ended up
   18                 MR. SCHEFF: Object to the             18   giving you that money instead of you having to
   19      form. You can answer the question.               19   raise the money, right?
   20                 THE WITNESS: As part of               20             MR. SCHEFF: Object to the
   21      my -- the finder's fee and the financing         21   form.
   22      agreement that I had, I was aware that I would   22             THE WITNESS: Ultimately,
   23      be loaning money to the tribe to be able to      23   I borrowed the money from Think Finance
   24      make originations, yes.                          24   instead of my other sources, and I -- so


                                                                      38 (Pages 149 to 152)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0592
                                               Steven Haynes
                                             Page 153                                             Page 155
    1      that's correct.                                   1   and all of the various people who were
    2      BY MR. ACKELSBERG:                                2   involved in the transaction?
    3      Q. Well, why -- what happened? Why -- what        3              MR. SCHEFF: Object to the
    4      happened to the money that you worked hard        4   form --
    5      raising that you had to go to Think Finance       5              THE WITNESS: I'm not sure --
    6      for a loan?                                       6              MR. SCHEFF: -- lack of
    7                  MR. SCHEFF: Object to the             7   foundation.
    8      form. Mischaracterizes the testimony.             8              THE WITNESS: I'm not sure
    9                  THE WITNESS: Yeah. I didn't           9   who prepared it, but it looks like the people
   10      have to go to Think Finance for the loan. I      10   that were involved in the transaction.
   11      had raised the money, and I'm not exactly sure   11   BY MR. ACKELSBERG:
   12      when it was decided that Think's investment      12   Q. Okay. And so first we have the Think
   13      would be used as opposed to the money I          13   Finance people, the principals and the lawyers
   14      raised. I do remember there being some           14   involved. And you see Paul Tauber here, as
   15      concern that my money was at 15 percent and      15   you guessed before, was listed under Think
   16      that -- it was at a high interest rate. But      16   Finance. Do you see that?
   17      my investors believed that was commensurate      17   A. Yes, sir. I see his name there.
   18      with the risk that they were taking.             18   Q. Okay. And then there's the Chippewa
   19                  Eventually the transaction           19   Cree. No lawyers listed there.
   20      was that I borrowed the money from Think         20              MR. SCHEFF: Object to the
   21      Finance at 5 percent. It was a better deal       21   form. Misstates the document.
   22      for the tribe. It made no difference to me       22   BY MR. ACKELSBERG:
   23      because the spread that I was to make on these   23   Q. I'm sorry, Leann Montes. Leann Montes,
   24      investments was zero. I was -- my investors      24   she's the tribal -- she the lawyer who's a

                                             Page 154                                             Page 156
    1      invest. I pay my investors. My fee came out       1   member of the tribe. I think she's called the
    2      of the 1 percent.                                 2   attorney general or something like that.
    3      BY MR. ACKELSBERG:                                3   A. I don't remember.
    4      Q. Now, ultimately, the term sheet, the           4   Q. You don't remember. Okay.
    5      final term sheet that we were looking at          5             And then there's you, Haynes
    6      before -- yeah.                                   6   Investments. There is GPL Servicing. Do you
    7      A. 279.                                           7   see that? And the various people involved
    8      Q. P-279 -- that ultimately was signed by         8   there?
    9      everybody March 11th. How did that signing        9   A. Yes, sir. I see that.
   10      occur? Was there an in-person meeting, or was    10   Q. And at that point you -- then there's
   11      this all just by e-mail or fax or something      11   Katten Muchin. At that point you already were
   12      like that?                                       12   aware that Katten was counsel to Victory Park,
   13      A. I was not there. I signed and either          13   right?
   14      scanned or e-mailed it back in. I don't          14             MR. SCHEFF: Object to the
   15      remember what the rest was. I don't remember.    15   form. There's no date on this document.
   16                   MR. ACKELSBERG: 348.                16             THE WITNESS: I'm not sure
   17                     - - -                             17   when.
   18        (Whereupon Exhibit P-348 was marked for        18   BY MR. ACKELSBERG:
   19                  identification.)                     19   Q. Okay. Conner and Winters, John
   20                     - - -                             20   Williams. Do you remember that name?
   21                   THE WITNESS: Yes, sir.              21   A. I do not remember that name.
   22      BY MR. ACKELSBERG:                               22   Q. Okay. Then there's Robin Kovash, right?
   23      Q. So this is a list; am I right? This is        23   A. Yes, sir. I see his name.
   24      a list that was prepared by Pepper Hamilton      24   Q. And we were talking about him before.


                                                                      39 (Pages 153 to 156)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0593
                                               Steven Haynes
                                            Page 157                                              Page 159
    1      And then there's Pepper Hamilton with Eckman,     1   economic risk, I put the transaction in Haynes
    2      Anderson, Wakiyama and Rees, right?               2   Investments. And Ray and I had an agreement
    3      A. Yes, sir. All listed under Pepper              3   that he would get 50 percent of the economic
    4      Hamilton.                                         4   benefit that I got, of the 1 percent, which I
    5      Q. All right. And on this list, Pepper            5   paid faithfully until we were terminated.
    6      Hamilton was the firm that was representing       6   Q. Is that -- is that in writing, or is
    7      you; am I right?                                  7   that just an oral deal, a handshake?
    8                 MR. SCHEFF: Objection to the           8   A. I believe it was just an oral, just a
    9      form. The document doesn't state that. Why        9   handshake.
   10      don't you ask him a question?                    10   Q. Okay. Also in the term sheet, there's
   11                 MR. ACKELSBERG: I just did            11   no reference to the -- let me go back.
   12      that.                                            12               We were talking before about
   13                 MR. SCHEFF: Yeah, but you             13   the reason that Think Finance was in such a
   14      keep on misstating the record and                14   hurry, they had this other portfolio and in
   15      mischaracterizing this to try and put            15   some fashion, they wanted to locate that with
   16      testimony in his mouth. Just ask a               16   the first tribal partner that they found. Do
   17      straightforward question. That's all. Go         17   you remember that? We were talking about
   18      ahead.                                           18   that.
   19                 MR. ACKELSBERG: You enjoy             19               MR. SCHEFF: Object to the
   20      this, don't you?                                 20   form. Mischaracterizes the testimony. You
   21                 MR. SCHEFF: I just want to            21   can answer the question.
   22      make sure that the record is clear because you   22               THE WITNESS: I remember the
   23      just want to do the opposite. So just ask a      23   conversation that Think Finance was looking to
   24      question.                                        24   place this with a tribe as quickly as they

                                            Page 158                                              Page 160
    1   BY MR. ACKELSBERG:                                   1   possibly could.
    2   Q. So I'm not asking what the document               2   BY MR. ACKELSBERG:
    3   says. I'm asking you your -- your                    3   Q. And it had to do with the fact that they
    4   recollection during this transaction, the            4   had existing customers that --
    5   lawyer who was looking out for your interest         5   A. Yeah, I --
    6   was Tim Anderson of Pepper Hamilton, correct?        6   Q. You're not remembering that now or --
    7   A. That's correct.                                   7   A. The specific reason of the customers
    8   Q. Okay. One question I had -- if you can            8   they had and the loans and they were -- they
    9   go back to the term sheet for a second. It           9   were in a hurry to find a tribal partner, and
   10   says Haynes Investments. It doesn't say             10   I can't tell you exactly why that was the
   11   AGame NV. Originally you told us this was           11   case.
   12   going to be -- this had to do with you and Ray      12   Q. All right. And there's no reference in
   13   Brown and I think -- Haynes Investments is          13   the term sheet to the -- that existing loan
   14   just you, right? That's not Ray Brown?              14   portfolio or the customers of the existing
   15   A. Haynes Investments is owned 100 percent          15   loan portfolio. There's nothing about that in
   16   by me, correct.                                     16   the term sheet, is there? I mean, I don't see
   17   Q. Okay. So what happened that it started           17   any.
   18   with AGame NV and it became Haynes                  18               MR. SCHEFF: Object to the
   19   Investments?                                        19   form. The document speaks for itself.
   20   A. At the time of this transaction when it          20   BY MR. ACKELSBERG:
   21   became clear that money was needed to be            21   Q. And I'm just wondering if you remember
   22   raised and loaned to the tribe, Ray did not         22   whether there was any reason that wasn't
   23   have the wherewithal to put in any money.           23   mentioned, or do you remember anything about
   24   Since I alone was going to be taking that           24   that, that aspect of the transaction?


                                                                      40 (Pages 157 to 160)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0594
                                               Steven Haynes
                                             Page 173                                             Page 175
    1      guaranteed payment and not repayable, right?      1   revenues of 50,000, right?
    2                 MR. SCHEFF: Object to the              2               MR. HERMAN: Objection to
    3      form. You can answer the question. The            3   form.
    4      document speaks for itself.                       4               THE WITNESS: My
    5                 THE WITNESS: The $50,000               5   understanding is that, yes, the tribe wanted a
    6      refers, yes, to a guaranteed payment and not a    6   guaranteed income stream, $50,000 a month.
    7      loan or not a -- not to be repaid, which I        7   BY MR. ACKELSBERG:
    8      would consider a loan.                            8   Q. And then what we see here is Ken Rees
    9                 MR. ACKELSBERG: 351.                   9   agreeing to that provision, that Think Finance
   10                    ---                                10   would guarantee that, right?
   11        (Whereupon Exhibit P-351 was marked for        11               MR. HERMAN: Objection to
   12                identification.)                       12   form. The document speaks for itself.
   13                   - - -                               13   BY MR. ACKELSBERG:
   14                 THE WITNESS: Yes, sir.                14   Q. Isn't that what happened?
   15      BY MR. ACKELSBERG:                               15               MR. HERMAN: Objection to
   16      Q. Okay. Now, the context to this is that        16   form. The document speaks for itself.
   17      everybody is drafting the final transactional    17               THE WITNESS: Ken Rees's
   18      documents, right, arising out of the term        18   reply is -- it likes looks yes, he has agreed
   19      sheet?                                           19   to a 50,000-dollar minimum payment.
   20      A. That's what this appears to say, yes.         20   BY MR. ACKELSBERG:
   21      Q. Yeah. And so Scott Lyons from the             21   Q. Okay. What I'm going to show you now
   22      Katten firm said that he's updated the           22   are the deal documents that ultimately were
   23      participation agreement with various changes     23   signed that pertain to you, Stephen Haynes.
   24      below, but he's still waiting for Ken to         24   I know there were a lot of -- you know,

                                             Page 174                                             Page 176
    1      decide whether, I guess, Think is going to        1   there's participation -- there were a lot
    2      guarantee that $50,000 that the tribe wanted?     2   of -- participation agreement, have you ever
    3                 MR. HERMAN: Objection to               3   studied that? Have you ever looked at that?
    4      form. The document speaks for itself.             4              MR. HERMAN: Objection to
    5                 MR. SCHEFF: Object to the              5   form.
    6      form.                                             6              THE WITNESS: No, I have not.
    7      BY MR. ACKELSBERG:                                7   BY MR. ACKELSBERG:
    8      Q. That's what's going on, right?                 8   Q. Or the administrative agency agreement
    9                 MR. HERMAN: Objection to               9   or the guarantee treatment? Those didn't
   10      form. The document speaks for itself.            10   concern you, right?
   11                 THE WITNESS: Yeah. From               11   A. Correct.
   12      Scott Lyons to Rick and it's -- with the         12   Q. I want to show you the specific
   13      exception of -- it seems like they haven't       13   documents in which you were involved or
   14      settled that yet.                                14   interested in with regard to the 1 percent and
   15      BY MR. ACKELSBERG:                               15   with regard to the loan to the tribe. Okay?
   16      Q. It's the $50,000 that we looked at            16   A. Okay.
   17      before, right?                                   17              MR. HERMAN: Objection to
   18      A. I'm not sure --                               18   form.
   19                 MR. SCHEFF: Object to the             19   BY MR. ACKELSBERG:
   20      form.                                            20   Q. And these have already been identified
   21      BY MR. ACKELSBERG:                               21   in previous exhibits. So I'm going to just
   22      Q. We were just looking at the -- so Rick        22   show you these --
   23      Eckman reported back from the meeting that the   23              MR. ACKELSBERG: And I have a
   24      tribe wanted a guaranteed -- wanted guaranteed   24   copy for everyone else.


                                                                      44 (Pages 173 to 176)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0595
                                           Steven Haynes
                                         Page 177                                              Page 179
    1   BY MR. ACKELSBERG:                                1   with. You remember doing that, right?
    2   Q. I'm going to start with the referral           2              MR. SCHEFF: Object to the
    3   agreement, which is P-132. I think that's on      3   form.
    4   top.                                              4   BY MR. ACKELSBERG:
    5   A. Yes, sir.                                      5   Q. Continuing to look for tribes for Think
    6   Q. Just looking at it, I mean, you're             6   Finance?
    7   familiar with this agreement; am I right?         7              MR. SCHEFF: Object to the
    8   Actually, if you want, we'll go to the --         8   form. You can answer the question.
    9   A. I am familiar with this agreement.             9              THE WITNESS: Think Finance
   10   Q. Yeah. And you can go to the                   10   had asked us to continue looking to find them
   11   next-to-last page. I believe that's your         11   additional tribes. That's correct.
   12   signature?                                       12   BY MR. ACKELSBERG:
   13   A. That is my signature.                         13   Q. So my question is, when you were doing
   14   Q. Yeah. So you signed and Ken Rees              14   that, did that have any connection to this
   15   signed, right?                                   15   language, that you're providing ongoing
   16   A. Correct.                                      16   consulting services? In other words, were you
   17   Q. Okay. At this point, you still hadn't         17   doing that pursuant -- in searching for other
   18   met Ken Rees yet, right?                         18   tribes, were you doing that pursuant to any
   19   A. Correct.                                      19   obligation you had under the referral
   20   Q. This agreement is between Haynes and --       20   agreement, or was that just separate business?
   21   between Haynes Investments and something         21   A. My understanding is that the referral
   22   called TC Administrative Services or TCAS. Do    22   agreement was specific to this one transaction
   23   you see that?                                    23   to Plain Green, and that if I was going to be
   24   A. Yes, I see that.                              24   doing other things that they would retain me

                                         Page 178                                              Page 180
    1   Q. Had you ever heard of that company             1   or compensate me for those additional.
    2   before you were handed this to sign?              2   Q. Okay. Let's look at next agreement,
    3   A. I'm not sure if I had seen it in one of        3   P-244. This is the credit agreement between
    4   the preliminary term sheets, but this is --       4   Plain Green and Haynes Investments, and this
    5   it's a recent review.                             5   references a 2-million-dollar credit facility.
    6   Q. Do you know what role TCAS played in the       6   A. Yes.
    7   transaction?                                      7   Q. And in the earlier documents, we were
    8   A. I do not.                                      8   talking about 1 million and now it's here
    9   Q. One of the whereas -- the next-to-last         9   2 million. Do you see that?
   10   whereas on the first page, it says "Whereas      10   A. In the earlier document, it suggested
   11   Haynes Investments assisted in establishing      11   that I would deposit 1 million dollars into a
   12   the program as defined below and will provide    12   checking account. This is a credit agreement
   13   ongoing consulting services to TCAS in           13   with a line of credit for 2 million dollars.
   14   connection with the program." Do you see         14   Q. And were there -- and we're going to be
   15   that?                                            15   looking at the credit agreement that mirrors
   16   A. Yes, I see that.                              16   this between you and Think Finance. You can
   17   Q. Okay. My question is, did you ever            17   see that's underneath. It's 245. You see
   18   provide consulting services?                     18   that?
   19   A. I do not believe that I did.                  19   A. Yes, sir. I see the document.
   20   Q. Okay. Now, we're going to be looking at       20   Q. Okay. And you remember that, right?
   21   some e-mails later on about your                 21   That it was -- that you were agreeing to lend
   22   communications or your efforts on behalf of      22   the tribe up to 2 million dollars to originate
   23   Think Finance to perhaps locate another tribe    23   the loans, right?
   24   or other tribes that they could do business      24   A. That is correct.


                                                                   45 (Pages 177 to 180)
                                    WWW.KLWREPORTERS.COM
UNSEALED
                                             App. 0596
                                               Steven Haynes
                                            Page 181                                              Page 183
    1      Q. And you were borrowing that same --            1   Eckman and Anderson or?
    2      whatever money that the tribe borrowed from       2   A. I'm not sure who drafted it. Tim
    3      you, you would be borrowing from Think            3   Anderson reviewed it for me, but I'm not sure
    4      Finance, that was the idea behind these           4   who drafted the entire set of documents.
    5      contracts?                                        5   Q. Okay. And when you got the documents --
    6      A. They're two standalone documents. One          6   how did you get the documents? Was this by
    7      is I agreed to lend up to 2 million dollars to    7   mail? Were you in person? Were you at the
    8      Plain Green. The second agreement was that I      8   Pepper office or how -- how did you sign --
    9      agreed that I would borrow up to 2 million        9   how did the closing occur here?
   10      dollars from Think Finance.                      10              MR. HERMAN: Objection to
   11                  But there was no guarantees          11   form?
   12      that Think Finance would be able to live up to   12              THE WITNESS: The closing of
   13      their ability to loan me 2 million dollars at    13   this transaction happened in Las Vegas in a
   14      any given time. I still had an obligation to     14   conference room, and I would have gotten the
   15      loan the money to Plain Green. So I just --      15   documents -- I'm not sure if I got them
   16      one line of credit is only as good as the        16   e-mailed in advance, but it would be,
   17      money you can provide on it.                     17   obviously, hand-delivered paper copies.
   18      Q. Okay. Now, staying with the agreement         18   BY MR. ACKELSBERG:
   19      between you and Plain Green, 244?                19   Q. And who was in the conference room? Who
   20      A. Yes, sir.                                     20   was there at the closing?
   21      Q. Can you turn to page 10? I want you to        21   A. I have a picture on my laptop. I'm just
   22      look at pages 10 and 11. Well, let's just        22   trying to remember all the faces. But it was
   23      stick with 10. And you can look back at page     23   Robin Kovash, Rick Eckman, Tim Anderson,
   24      9 as well, if you need to. In this provision,    24   myself, Billi Anne, Neal, a couple other


                                            Page 182                                              Page 184
    1      it's a waiver of sovereign immunity. Page 10.     1   attorneys that I may have met for the first
    2      A. Okay. I'm there.                               2   time. The chairman was there. I'm not sure
    3      Q. So on page 10, the tribe is waiving            3   who else.
    4      sovereign immunity, right?                        4   Q. What about from Pepper, who was there?
    5      A. That's correct.                                5   A. I remember Tim and I remember Rick
    6      Q. And then on the previous page, on page         6   Eckman.
    7      9, the parties are also agreeing that the laws    7   Q. Is that the first time you actually met
    8      of Delaware will be the interpretive law          8   Rick Eckman face-to-face?
    9      governing this contract, right?                   9   A. It may have been.
   10      A. That's Section 1.12 (witness reading          10   Q. And when you were sitting there, you
   11      document) -- deemed to be made in the State of   11   were -- were you with Anderson, your lawyer?
   12      Delaware. That's correct.                        12   A. Yes. Yes, Tim was with me.
   13      Q. Okay. Now, why -- well, was it                13   Q. What about Eckman, was he kind of
   14      important to you that the tribe waive their      14   running the show? I'm still trying to figure
   15      sovereign immunity?                              15   out what he's doing there.
   16      A. I will not do a financial transaction         16              MR. SCHEFF: Object to the
   17      with a tribe unless it waives its sovereign      17   form. You can answer the question if you can.
   18      immunity with regards to that specific loan      18              THE WITNESS: I'm not sure
   19      document or transaction.                         19   what all of the different roles were at the
   20      Q. And why is that?                              20   closing of who was compiling documents, who
   21      A. As a sovereign nation, if they don't          21   was printing them.
   22      wave their sovereign immunity, it is very        22   BY MR. ACKELSBERG:
   23      difficult for you to collect on your debts.      23   Q. There didn't seem to be anyone kind of
   24      Q. And who drafted this for you? Was this        24   in charge of putting the papers around or


                                                                      46 (Pages 181 to 184)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0597
                                               Steven Haynes
                                            Page 185                                                 Page 187
    1      explaining what's going on?                       1              MR. SCHEFF: That's fine.
    2      A. I don't remember it being a meeting like       2              MR. ACKELSBERG: This is
    3      this. I remember it being -- there was a room     3   fine.
    4      full of documents; go in and sign. I don't        4              MR. SCHEFF: It's 12:20
    5      even remember the Think Finance people that       5   already.
    6      were there. It was just a convenient place        6               VIDEOTAPE OPERATOR: The time
    7      because nobody wanted to go to the                7   is 12:22. We are off the record.
    8      reservation, and everybody else was spread        8                  - - -
    9      out -- Chicago, Delaware, Dallas. So we           9     (Whereupon a lunch break was taken at this
   10      assembled there and I'm actually not sure -- I   10                 time.)
   11      remember seeing a picture of all of us           11                  - - -
   12      together after the fact.                         12                VIDEOTAPE OPERATOR: This
   13      Q. And you have that picture on your             13   begins DVD number three. The time is 12:57.
   14      computer?                                        14   We're on the record.
   15      A. Someplace, yes.                               15                  - - -
   16      Q. So you could retrieve that picture --         16     (Whereupon Exhibit P-352 was marked for
   17      A. I should be able to.                          17              identification.)
   18      Q. -- if your lawyer asked you to?               18                 - - -
   19      A. Yes.                                          19   BY MR. ACKELSBERG:
   20      Q. Please ask him to.                            20   Q. Mr. Haynes, earlier this morning --
   21                 MR. SCHEFF: We'll take it             21   first of all, I want to apologize. Earlier
   22      under advisement.                                22   this morning, I showed you a PowerPoint, a
   23                 MR. ACKELSBERG: Thank you.            23   deck, that I thought might be the one that
   24      BY MR. ACKELSBERG:                               24   Jason showed you until your attorney informed


                                            Page 186                                                 Page 188
    1      Q. Do you remember who was there for              1   me that among the documents that he sent at
    2      Victory Park?                                     2   4:30 yesterday afternoon was the actual one.
    3      A. I don't.                                       3              So in the interim, I had my
    4      Q. Did you meet some of the Katten lawyers        4   office prepare copies, which I believe we have
    5      there? What about Scott Lyons, who was on         5   in front of you, marked as Plaintiff's
    6      some of the e-mails?                              6   Exhibit 352. And you will see this has a
    7      A. There were faces that I didn't know            7   Haynes marking at the bottom. This actually
    8      there.                                            8   came -- see the number of the bottom?
    9      Q. Okay. And you just flew in, signed the         9   A. Oh, yes. I'm sorry. Yes.
   10      papers, and left?                                10   Q. Thank you. Can we agree that 352 is the
   11      A. I'm in the gaming business. I may have        11   actual paper deck that Jason left with you
   12      stayed and visited some of my clients that       12   back in February of 2011 when he was first
   13      were out in Las Vegas.                           13   pitching the idea to you?
   14                 MR. SCHEFF: We've been going          14   A. Yes. This is the deck that I remember.
   15      for awhile.                                      15   Q. And, in fact, there are some --
   16                 MR. ACKELSBERG: Mm-hmm.               16   throughout, there are some handwritten notes
   17                 MR. SCHEFF: So we should              17   in various colored ink. Do you see that?
   18      look for a break point.                          18   A. Yes, sir.
   19                 MR. ACKELSBERG: We can do it          19   Q. And these would have been your notes,
   20      now, if you'd like.                              20   right?
   21                 MR. SCHEFF: It's totally up           21   A. These are my notes, correct.
   22      to you. We've been going for a while.            22   Q. Okay. So I'm going to have you -- let's
   23                 MR. ACKELSBERG: I agree. I            23   go through it and see what you remember about
   24      was thinking 12:30-ish, but --                   24   Jason's presentation, just to -- so if you


                                                                         47 (Pages 185 to 188)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0598
                                               Steven Haynes
                                            Page 189                                               Page 191
    1      could situate this meeting, when he's showing     1   solution like on the version I showed. You
    2      this to you, you're in your house, your           2   see that?
    3      apartment, in your residence, right? And it's     3               MR. SCHEFF: Object to the
    4      just you and him, right?                          4   form.
    5      A. Jason and I are sitting in a conference        5               THE WITNESS: I see the
    6      room in my -- in the building that I lived,       6   comparison, yes.
    7      and it was just he and I across the table with    7   BY MR. ACKELSBERG:
    8      this deck.                                        8   Q. And so why don't you explain, if you
    9      Q. Okay. So he's got one and you've got           9   can, your notations and what they indicate.
   10      one, and you're going through it?                10   A. The asterisk next to the guaranteed
   11      A. That's what I remember, yes.                  11   minimum revenue of 50,000 a month would be
   12      Q. And did you go through it page by page?       12   something that the tribe would be very
   13      A. Yes. I would have gone through it page        13   interested in. At this point, I had been
   14      by page.                                         14   shown or explained that the split would be,
   15      Q. So on the first page, anything about the      15   you know, there's 5 percent.
   16      information on the first page that you           16               And I believe that Jason and
   17      remember that you can elaborate on in terms of   17   I just talked about revenue at this point and
   18      Jason's pitch to you?                            18   what it would look like. And I conveyed to
   19                 MR. SCHEFF: Object to the             19   him that top-line revenue is really important
   20      form.                                            20   to tribes and not a, you know, bottom-line or
   21                 THE WITNESS: Nothing that             21   an equity slice. It was easier for them to
   22      stands out. I remember at this point, I          22   understand, number one.
   23      didn't know very much about anything, so I was   23               Number two, they couldn't get
   24      being educated.                                  24   pencil-whipped by expense generation or other

                                            Page 190                                               Page 192
    1      BY MR. ACKELSBERG:                                1   things. It looks to me like the form 1 was
    2      Q. Okay. Do you remember anything in              2   the proposed split for the tribe and myself.
    3      particular about credit options or                3   Q. Would that indicate that -- ultimately,
    4      disappearing? It's the middle item?               4   it ends up being 5 1/2 percent, right?
    5      A. This was 2011. I just remember we had          5   A. Ultimately, it ended up being 4.5 to the
    6      just come through the disaster, which was '08,    6   tribe and 1 to me.
    7      '09, and just from my personal standpoint,        7   Q. Right. So it looks like here that maybe
    8      credit was difficult for any business.            8   initially Jason might have said to you 4 and 1
    9      Q. You thought that might be what this was        9   instead of 4 1/2 and 1?
   10      referring to?                                    10               MR. SCHEFF: Object to the
   11                   MR. HERMAN: Objection to            11   form. You can answer.
   12      form.                                            12               THE WITNESS: It's very
   13                   THE WITNESS: I just remember        13   possible that he -- that it's maybe 5 percent
   14      the general feeling about lending and having     14   total compensation available.
   15      just kind of lived as a real estate guy          15   BY MR. ACKELSBERG:
   16      watching mortgages and credit lines just         16   Q. And then maybe Steve Shaper in the
   17      disappear because of the issue with the          17   later -- in the e-mail that we looked at a
   18      sub-prime.                                       18   couple days later was perhaps trying to make
   19      BY MR. ACKELSBERG:                               19   the deal even more attractive?
   20      Q. All right. So let's flip the page. And        20               MR. SCHEFF: Object to the
   21      now we're on the actual page 3 that looks a      21   form. Calls for speculation. You can answer
   22      little like the page 3 that we were looking at   22   if you can.
   23      before, but now this is the actual one. Okay?    23               THE WITNESS: I don't
   24      And you see there is reference to the turnkey    24   remember how far the negotiations or


                                                                      48 (Pages 189 to 192)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0599
                                               Steven Haynes
                                             Page 209                                              Page 211
    1      Q. With regard to the website, that it             1             MR. SCHEFF: Object to the
    2      would be Think Finance's job to come up with a     2   form.
    3      website and manage it?                             3               THE WITNESS: That is the
    4      A. That wasn't spoken. They showed me an           4   belief we had, yes.
    5      example. I don't know who made the Great           5   BY MR. ACKELSBERG:
    6      Plains website. It just existed for another        6   Q. This is a little out of chronological
    7      tribe already.                                     7   sequence, but among the documents that were
    8      Q. You didn't think the Otoe-Missouria made        8   produced last night were a couple that I
    9      a website, did you?                                9   hadn't seen before that are sort of as the
   10                  MR. SCHEFF: Objection to              10   deal was being negotiated, so adding to the
   11      form. You can answer the question.                11   e-mails that we were looking at before. I
   12                  THE WITNESS: I don't know             12   want to show you this one.
   13      that I had an impression at all about who made    13                - - -
   14      it. I didn't ask the question.                    14     (Whereupon Exhibit P-353 was marked for
   15      BY MR. ACKELSBERG:                                15              identification.)
   16      Q. Did you have any expectation -- you            16                - - -
   17      didn't tell the tribe they were going to have     17   BY MR. ACKELSBERG:
   18      to run a website themselves, did you?             18   Q. Do you remember this e-mail?
   19                  MR. SCHEFF: Object to the             19   A. I remember this e-mail.
   20      form.                                             20   Q. All right. So this is an e-mail from
   21                  THE WITNESS: I didn't relay           21   Neal Rosette to you. And am I correct that he
   22      any kind of information like that to the          22   is sort of going over all of the things that
   23      tribe. What I did was I passed along a            23   they are doing to try to comply with the tight
   24      business opportunity and I traditionally          24   timeline that -- but that he has some

                                             Page 210                                              Page 212
    1      turned it over to the experts to explain which     1   concerns, right?
    2      each of the roles were going to be.                2   A. He is spelling out the tasks that either
    3      BY MR. ACKELSBERG:                                 3   they completed or are completing to try to get
    4      Q. So you didn't -- it wasn't like you were        4   this deal done as quickly as they possibly
    5      telling the tribe they had any particular          5   can.
    6      obligations if they said yes to this?              6   Q. In the paragraph, you see it says: My
    7      A. With this document in my hand, passing          7   Team?
    8      it over to Ray, Ray taking it to the tribe, it     8   A. Yes.
    9      was like, here's a business opportunity,           9   Q. Me, Billi Anne and Robin have worked
   10      here's the deck, take a look. If it's             10   feverishly to get our end of this deal
   11      something you're interested in, let us know.      11   complete, and will continue through the
   12      Q. Okay. So that's the process that you --        12   weekend, if necessary. And then he says: We
   13      that's what you actually did. You took the        13   didn't do all of this work to have this deal
   14      deck, you gave it to Ray and Ray took this        14   end up in a trash can. When I asked you for a
   15      deck to the tribe?                                15   portion of the development fee, I was not
   16      A. That's correct. We also sent this deck         16   asking for something that was not earned. As
   17      out to a couple of other tribes, as well.         17   you can see from -- what's he talking about,
   18      Q. Of potential partners if the --                18   the development fee?
   19      A. If they met our criteria of having a           19              MR. SCHEFF: Object to the
   20      lending business already and casino and           20   form. Answer the question if you can.
   21      looking for economic development, yes.            21              THE WITNESS: It's my
   22      Q. And if it didn't work out with Rocky           22   recollection that Neal and Billi Anne asked
   23      Boy, maybe another tribe would be interested      23   for a $10,000 development fee, rather than a
   24      in partnering with Think Finance?                 24   $20,000 development fee, for them to take on


                                                                       53 (Pages 209 to 212)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0600
                                              Steven Haynes
                                            Page 213                                              Page 215
    1      this possibility and run it through all of        1   I had, it would be made clear that at some
    2      their different tribal business entities and      2   point I would be reimbursed for any expenses
    3      their attorney to get it done.                    3   incurred doing the deal, if the deal was
    4      BY MR. ACKELSBERG:                                4   successful and closed, or unless they approved
    5      Q. Was that paid?                                 5   my distributing the money, knowing it would be
    6      A. It was paid when the deal closed. Maybe        6   a risk if the deal hadn't closed.
    7      it was upon signing the term sheet, one or the    7   Q. Who -- with regard to this transaction,
    8      other, but it was paid when --                    8   who are you looking to for that reimbursement?
    9      Q. Who paid that?                                 9   It would be Think, right?
   10      A. It was paid by me, I wired it to Robin        10               MR. HERMAN: Objection to
   11      Kovash.                                          11   form.
   12      Q. Was that your own money that you used or      12               THE WITNESS: In this case,
   13      was it reimbursed by Think Finance?              13   in this transaction, Think Finance was the
   14      A. It was reimbursed by Think Finance. I         14   ultimate party that would reimburse my
   15      don't know whether I fronted it first or they    15   expenses, yes.
   16      paid me and I used it to disburse legal fees     16   BY MR. ACKELSBERG:
   17      and development fees.                            17   Q. Because they were retaining you to find
   18      Q. I didn't see reference to that in the         18   a partner for them.
   19      documents, maybe it was there. But how did       19               MR. SCHEFF: Object to the
   20      you communicate that -- so its 10,000 for each   20   form.
   21      of them?                                         21               THE WITNESS: They contacted
   22      A. I believe it was 10,000 for each of           22   me to find them a partner and they eventually
   23      them.                                            23   signed a finder's fee agreement with me.
   24      Q. Who did you communicate that to, that         24   BY MR. ACKELSBERG:

                                            Page 214                                              Page 216
    1      they wanted 10,000 each to do the deal?           1   Q. That being the referral, the agreements
    2      A. I would have communicated that to Jason        2   that we've looked at before?
    3      Harvison.                                         3   A. Yes, sir.
    4      Q. Do you remember Jason okaying that, how        4   Q. Do you know if that $10,000 to Billi
    5      did he okay -- eventually it was approved,        5   Anne and Neal had to get approved by the tribe
    6      right?                                            6   or was that a personal deal?
    7                  MR. SCHEFF: Objection to              7   A. With all of my dealings with the tribes,
    8      form.                                             8   I always had any disbursements approved by
    9                  MR. SHELDON: Objection.               9   whatever entity needed to approve it, whether
   10      BY MR. ACKELSBERG:                               10   it's a tribal council, the president of a
   11      Q. I think you said it was approved?             11   division or whatever -- however they were
   12      A. The money was paid, so it must have been      12   structured.
   13      approved.                                        13   Q. So it was clear and transparent to all
   14      Q. But you don't remember how that               14   concerned in the transaction, including the
   15      happened?                                        15   tribe, that Billi Anne and Neal were going to
   16      A. I remember in my negotiations with Jason      16   get a development fee of 10,000 a piece.
   17      that I got reimbursed for expenses, but as       17                MR. SCHEFF: Object to the
   18      typical in all my transactions, I'd have to go   18   form. You can answer.
   19      back to the corporation and have them approve    19                THE WITNESS: I don't know
   20      them before they were spent.                     20   who all in the tribe knew it. I knew that
   21      Q. Okay. Which corporation are you               21   Robin Kovash sent me back an e-mail saying
   22      referring to?                                    22   that the transaction had been approved and
   23      A. Any corporation I was trying to do            23   that he was okay to disburse that money to
   24      business on a tribal land. Any customer that     24   Billi Anne and Neal.


                                                                      54 (Pages 213 to 216)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0601
                                              Steven Haynes
                                           Page 217                                              Page 219
    1                    - - -                              1   A. This looks like it just pertains to all
    2        (Whereupon Exhibit P-354 was marked for        2   of the tribes' lending codes and ordinances
    3                 identification.)                      3   and laws.
    4                    - - -                              4   Q. Was it your understanding that all of
    5                  THE WITNESS: Yes, sir.               5   that had to be reviewed and approved by
    6      BY MR. ACKELSBERG:                               6   Victory Park or their counsel?
    7      Q. Mr. Haynes, do you recall in the term         7   A. I don't remember. It is very typical
    8      sheet that it made reference to certain          8   for a corporation doing business with tribes,
    9      advances being made either by Haynes -- I        9   for their attorneys and for those companies
   10      think it said either by Haynes or Pepper or     10   themselves to ask for whatever documents they
   11      Haynes and -- Haynes or Think, I think. I       11   need to understand if they'll be able to
   12      think it was to the lawyers, right, that        12   successfully build a business and get paid for
   13      either Haynes or Think Finance would be         13   it. So this would be typical of one of the
   14      advancing certain money to the two law firms,   14   requests that I would have gotten.
   15      Jones Keller and Pepper Hamilton. Do you        15                - - -
   16      remember that?                                  16      (Whereupon Exhibit P-355 was marked for
   17      A. Yeah, the draft term sheets and the          17              identification.)
   18      final term sheets continued to move. As you     18                - - -
   19      know, this is a fast transaction. I would       19               THE WITNESS: Yes, sir.
   20      have tried to have plugged in who was getting   20   BY MR. ACKELSBERG:
   21      paid whenever it was available.                 21   Q. So this is also related to Victory
   22                  I had no authority to spend         22   Park's review of tribal legal documents. This
   23      anybody else's money. So whether it was         23   is sort of on the same topic to the last thing
   24      verbal or put into term sheets, I would ask     24   we were looking at. Victory Park needed to do

                                           Page 218                                              Page 220
    1      and get permission for some kind of payment      1   some additional review of tribal documents.
    2      before it was paid.                              2              MR. SHAPIRO: Object to the
    3      Q. So in fact you were a conduit for             3   form, go ahead.
    4      payments to Mr. Kovash?                          4              THE WITNESS: My
    5                 MR. SCHEFF: Object to the             5   understanding is that this was requested by
    6      form.                                            6   VPC and there's just more documents of the
    7                 THE WITNESS: I paid Mr.               7   same.
    8      Kovash the $75,000 from one of my accounts.      8   BY MR. ACKELSBERG:
    9      BY MR. ACKELSBERG:                               9   Q. It looks like this started out with John
   10      Q. And then you were reimbursed?                10   Williams?
   11      A. Yes, sir, and then I was reimbursed.         11   A. I don't remember John Williams.
   12      Q. By Think Finance?                            12   Q. But you understood it had something to
   13      A. Correct.                                     13   do with Victory Park?
   14      Q. What about payments to Pepper, did the       14              MR. HERMAN: Objection to
   15      same thing happen there?                        15   form.
   16      A. I don't remember making any payments to      16              THE WITNESS: I don't
   17      Pepper. I believe they were paid at closing,    17   remember, but I clearly typed in VPCs
   18      but I'm not sure.                               18   attorney's reviewing the docs and asked for
   19      Q. Then it makes reference to VPCs tribal       19   this. So that would have been my
   20      review, do you see that? It's from you to       20   understanding.
   21      Robin Kovash saying, I need some help with      21              - - -
   22      this document.                                  22     (Whereupon Exhibit P-356 was marked for
   23      A. Yes, sir. I see that.                        23             identification.)
   24      Q. What is that about, if you remember?         24               - - -


                                                                     55 (Pages 217 to 220)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0602
                                                            Tom Welch
                                                          Page 1                                               Page 3
            IN THE UNITED STATES DISTRICT COURT                       1    APPEARANCES (continued)
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA                    2
                    - - -                                                    EVERSHEDS SUTHERLAND
         COMMONWEALTH OF :                                            3      BY: MATTHEW GATEWOOD, ESQUIRE
         PENNSYLVANIA           :                                            700 6th Street, NW
            Plaintiff :                                               4      Washington, D.C. 20001
                      :                                                      Phone: (202) 383-0122
            VS.         : CIVIL ACTION NUMBER                         5      Representing Think Finance
                      : 2:14-CV-07139                                        matthewgatewood@eversheds-sutherland.com
         THINK FINANCE, INC., :                                       6
         ET AL.,          :                                           7
            Defendants :
                                                                             VAN NESS FELDMAN
                    - - -
                  MAY 15, 2018
                                                                      8      BY: PATRICK DAUGHERTY, ESQUIRE
                    - - -                                                    1050 Thomas Jefferson Street, NW
                                                                      9      Washington, D.C. 20007-3877
               Videotaped deposition of TOM WELCH,                           Phone: (202) 298-1800
         was taken pursuant to notice at 525 W. Monroe             10        Representing National Credit
         Street, Chicago, Illinois, beginning at or                          Adjusters LLC
         about 9:00 a.m. before Jeannine Cancelliere,              11        pod@vnf.com
         Court Reporter and Notary Public and Stephan              12
         Hoog, Videotape Operator, there being present.            13
                                                                   14
                                                                   15
                                                                   16
                                                                   17
                                                                   18
              KAPLAN, LEAMAN AND WOLFE                             19
            Registered Professional Reporters                      20
            230 S. Broad Street, Suite 1303                        21
            Philadelphia, Pennsylvania 19102                       22
                 (215) 922-7112                                    23
                                                                   24

                                                          Page 2                                               Page 4
    1   APPEARANCES:                                                   1           ---
    2
    3     LANGER, GROGAN & DIVER, P C                                  2          INDEX
          BY: JOHN J GROGAN, ESQUIRE
    4     1717 Arch Street, Suite 4130
                                                                       3           ---
          Philadelphia, Pennsylvania 19103                             4   TOM WELCH                PAGE
    5     Phone: (215) 320-5701
          Representing the Plaintiff                                   5   BY MR. GROGAN               7
    6     jgrogan@langergrogan com                                     6           ---
          Also Present: Kevin Byers and
    7     David Nagdeman                                               7         EXHIBITS
    8
    9     ATTORNEY GENERAL'S OFFICE                                    8           ---
          BY: SAVERIO MIRARCHI, ESQUIRE                                9   EXHIBIT NO. DESCRIPTION             PAGE
   10     1600 Arch Street, 3rd Floor
          Philadelphia, Pennsylvania 19103                            10   P-303 Members Register Document 26
   11     Phone: (215) 560-2445
          Representing the Defendant
                                                                      11   P-304    Intertrust Document   29
   12     smirarchi@attorneygeneral gov                               12   P-305 Investment Committee Memos 35
   13
   14     MONTGOMERY McCRACKEN                                        13   P-306 Investment Committee Memos 87
          BY: JONATHAN BOUGHRUM, ESQUIRE                              14   P-307    Green Light Memo      121
   15     123 South Broad Street
          Philadelphia, Pennsylvania 19109                            15   P-308    Deal Update Memo       133
   16     Phone: (215) 772-7228
          Representing Ken Rees
                                                                      16   P-309    Metadata Document      136
   17     jboughrum@mmwr com                                          17   P-310       E-mails        148
   18
   19     KATTEN, MUCHIN, ROSENMAN LLP                                18   P-311       E-mails        151
          BY: DANIEL SHAPIRO, ESQUIRE                                 19   P-312       E-mails        156
   20     BY: MATTHEW HAWS, ESQUIRE
          525 W Monroe Street                                         20   P-313       E-mails        167
   21     Chicago, Illinois 60661-3693
          Phone: (312) 902-5319                                       21   P-314       E-mails        170
   22     Representing Victory Park                                   22   P-315       E-mails        172
          matthew haws@kattenlaw com
   23     daniel shapiro@kattenlaw com                                23   P-316       E-mails        173
          Also Present: Scott Zemnick
   24
                                                                      24   P-317       E-mails        176


                                                                                          1 (Pages 1 to 4)
                                             WWW.KLWREPORTERS.COM
UNSEALED
                                                          App. 0603
                                                Tom Welch
                                             Page 5                                                Page 7
    1              ---                                    1               MR. MIRARCHI: Saverio
    2            EXHIBITS                                 2    Mirarchi for the Commonwealth of Pennsylvania.
    3              ---                                    3                 - - -
    4      EXHIBIT NO. DESCRIPTION              PAGE      4               TOM WELCH, after having been
    5      P-318      E-mails       179                   5    first duly sworn, was examined and testified
    6      P-319      E-mails       182                   6    as follows:
    7      P-320      E-mails       190                   7                 - - -
    8      P-321      E-mails       196                   8                EXAMINATION
    9      P-322      E-mails       199                   9                 - - -
   10      P-323      E-mails       203                  10    BY MR. GROGAN:
   11      P-324      E-mails       209                  11    Q. Good morning, Mr. Welch. Thank you for
   12      P-325      E-mails       219                  12    coming. We're going to be spending a fair
   13      P-326    E-mails/Article   225                13    amount of time today. I apologize in advance
   14      P-327      E-mails       231                  14    for that. And I have a lot to cover with you,
   15      P-328      E-mails       233                  15    but I will try do it as expeditiously as I
   16      P-329      E-mails       242                  16    can. Have you ever been deposed before?
   17      P-330      Side Letter    247                 17    A. Yes.
   18      P-331      E-mails       255                  18    Q. In what context?
   19                                                    19    A. As it related to Think Finance and their
   20                                                    20    bankruptcy.
   21                                                    21    Q. I see. So it was relatively recent?
   22                                                    22    A. September, I believe.
   23                                                    23    Q. Okay. And so you know the ground rules
   24                                                    24    of a deposition. I ask questions and you


                                             Page 6                                                Page 8
    1            VIDEOTAPE OPERATOR: This is the           1   answer them unless you're instructed not to by
    2   beginning of media one in the deposition of        2   your counsel. I will ask a question.
    3   Tom Welch in the matter of Commonwealth versus     3   Undoubtedly, counsel, either Mr. Shapiro or
    4   Think Finance, et al., case no. 14-7139-JCJ.       4   the others will interpose objections sometimes
    5   Today's date is May 15th, 2018. The time is        5   to the form of that question. But in the
    6   9:01 a m., as indicated on the video screen.       6   normal course, unless you're instructed not to
    7   My name is Stephan Hoog. I'm the                   7   answer, you're going to answer the question
    8   videographer. The court reporter is Jeannine       8   despite the objection. Okay.
    9   Cancelliere. Will counsel please introduce         9               You're free to consult with
   10   themselves for the record, followed by the        10   your attorneys at any time, but I would ask
   11   swearing in of the witness.                       11   you to answer any pending question before you
   12            MR. GROGAN: John Grogan for the          12   do that. Similarly, with regard to breaks, it
   13   Commonwealth.                                     13   is not an endurance test. We'll be taking
   14            MR. SHAPIRO: Dan Shapiro for             14   breaks at regular times, but if you need a
   15   the Victory Park defendants.                      15   break for any reason, please just let me know
   16            MR. HAWS: Matthew Haws with              16   and we'll stop. Again, I would ask you to
   17   Victory Park defendants.                          17   answer pending questions.
   18            MR. GATEWOOD: Matthew Gatewood           18   A. Sure.
   19   for the Think Finance defendants.                 19   Q. If you answer my question without asking
   20             MR. BOUGHRUM: Jonathan                  20   for clarification, I'll assume you understood
   21   Boughrum for Ken Rees.                            21   it. We're trying to keep a clean record. The
   22             MR. DAUGHERTY: Patrick                  22   official record is being kept by
   23   Daugherty on behalf of National Credit            23   Ms. Cancelliere here. It's a typewritten
   24   Adjusters.                                        24   record. It's also being videotaped, but the


                                                                               2 (Pages 5 to 8)
                                     WWW.KLWREPORTERS.COM
UNSEALED
                                              App. 0604
                                                   Tom Welch
                                              Page 69                                               Page 71
    1                  MR. SHAPIRO: Same objection.          1   product?
    2                  THE WITNESS: Yes, that is my          2   A. Not to my knowledge.
    3      understanding.                                    3   Q. If you look at recommendation under --
    4      BY MR. GROGAN:                                    4   on page three. It's slightly -- the syntax is
    5      Q. Okay. Did anybody that you're aware of         5   odd but Think -- second sentence: Think
    6      at First Bank of Delaware review the 2008         6   Finance will investment 16 million into GPL
    7      cease and desist order before this investment     7   Servicing on the closing date to allow VPC to
    8      was made?                                         8   exchange 47.7 million of ThinkCash loan
    9                  MR. SHAPIRO: Objection,               9   participations for 51 and change of ThinkCash
   10      form.                                            10   loans.
   11      BY MR. GROGAN:                                   11               My question is -- and you may
   12      Q. I mean the February 28, 2011,                 12   not know -- but what is the relationship
   13      investment.                                      13   between a Think Finance investment of
   14                  MR. SHAPIRO: Can you read            14   16 million and allowing VPC to exchange its
   15      that -- I'm sorry. You said the First Bank of    15   shares valued at 47 million for the
   16      Delaware.                                        16   participation valued at 51 million?
   17                  MR. GROGAN: I'm sorry.               17   A. I'll be honest. I'm not exactly sure.
   18      BY MR. GROGAN:                                   18   I agree it's an oddly worded phrase. I don't
   19      Q. Did anybody at Victory Park read the          19   know exactly what he's trying to articulate
   20      2008 cease and desist order issued by the FDIC   20   from a mechanic standpoint.
   21      to the First Bank of Delaware prior to making    21   Q. Is it fair to say, then, that at least
   22      this investment?                                 22   at this point, Think Finance became, itself,
   23                  MR. SHAPIRO: Objection,              23   an investor in GPLS?
   24      form.                                            24               MR. SHAPIRO: Objection,

                                              Page 70                                               Page 72
    1                THE WITNESS: I don't know.              1   form.
    2      BY MR. GROGAN:                                    2               THE WITNESS: Yes. Based on
    3      Q. Were you familiar in your work at VPC          3   Think Finance will invest 16 million into
    4      with a product called Cash Call?                  4   GPLS.
    5      A. Yes.                                           5   BY MR. GROGAN:
    6      Q. Okay. Do you view the statement at the         6   Q. Okay. And that was true for much of the
    7      end of the final paragraph on page two: The       7   life of the GPLS investment, that Think
    8      proposed tribal lending structure is              8   Finance itself had an investment in GPLS?
    9      substantially similar to the business used by     9   A. That's correct.
   10      Cash Call for over nine months, Think            10   Q. Okay. Prior to this deal in February
   11      Finance's main competitor.                       11   2011, do you know if Think Finance was
   12                Do you agree with that                 12   invested in the loan participations that were
   13      statement?                                       13   purchased by -- the loan participations
   14                MR. SHAPIRO: Objection,                14   purchased from First Bank of Delaware?
   15      foundation.                                      15               MR. SHAPIRO: Objection,
   16                MR. GATEWOOD: Objection.               16   form.
   17                MR. SHAPIRO: And form. Go              17               THE WITNESS: I don't know.
   18      ahead.                                           18   BY MR. GROGAN:
   19                THE WITNESS: Given that it's           19   Q. OKAY. Now, in the transaction overview
   20      substantially similar, I would agree with        20   section --
   21      that.                                            21               MR. SHAPIRO: So you're back
   22      BY MR. GROGAN:                                   22   on page four?
   23      Q. Okay. Do you know if VPC had any              23               MR. GROGAN: And five.
   24      relationship with Cash Call or the Cash Call     24   BY MR. GROGAN:


                                                                          18 (Pages 69 to 72)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0605
                                                   Tom Welch
                                              Page 73                                               Page 75
    1      Q. Well, maybe this answers this. Maybe it        1   A. It varies. This is -- if I can put a
    2      doesn't. Who are the funds that are going to      2   number of hours on it, I mean, it's
    3      invest in this iteration of funding for GPLS?     3   probably -- a given iteration, probably two
    4                 MR. SHAPIRO: You're asking             4   days of work to kind of proof and define and
    5      him to interpret the document as opposed to --    5   term.
    6                 MR. GROGAN: If he knows, he            6   Q. You're listed as the author. Is there
    7      can just answer or interpret the document, if     7   somebody who vets it before it goes to the
    8      you need to.                                      8   investment committee, at this time?
    9                 THE WITNESS: Based on the              9   A. No. This is -- this was just me.
   10      document and the bullet below labeled            10   Q. Okay. And this becomes the basis for a
   11      investors, similar references, Victory Park      11   discussion at the investment committee
   12      credit opportunities master fund and VPC Fund    12   meeting?
   13      II.                                              13   A. Correct.
   14      BY MR. GROGAN:                                   14   Q. And I'll assume, but you can correct me
   15      Q. Are these the same funds that were            15   if I'm wrong, these are heavily scrutinized by
   16      involved in the July 10th memo or different?     16   the investment committee members?
   17      A. I need to reference.                          17   A. Correct.
   18      Q. Sure. Go ahead.                               18   Q. People ask hard questions?
   19      A. These are the same Victory Park funds.        19   A. Correct.
   20      Q. Okay. Again, I want to draw your              20   Q. Okay. Can you take a look at the gray
   21      attention to page 13, with similar language to   21   box and tell me what's going on in this
   22      what we saw in the 2010 memo. There are          22   particular deal?
   23      currently 15 states. Do you see that             23   A. So Think had requested incremental
   24      language?                                        24   capital, given the growth of the tribal

                                              Page 74                                               Page 76
    1   A. Yes.                                              1   program. So in effect, this is going to
    2   Q. Okay. Do you know, at the time that               2   committee, requesting to increase the size of
    3   this document was authored, whether Victory          3   the existing transaction.
    4   Park -- any of the Victory Park funds was            4   Q. And how much is the increase?
    5   buying participations in loans originated in         5   A. An additional 150 million.
    6   Pennsylvania?                                        6   Q. So doubling the size of the investment;
    7   A. I do not know.                                    7   is that correct?
    8   Q. Okay. Good. We can move to the next               8   A. That is correct.
    9   investment committee memorandum, which happily       9   Q. And the purpose is that that business is
   10   you authored.                                       10   good; is that correct?
   11   A. Here we go.                                      11   A. Correct.
   12   Q. So we can dispense with the Dean Smith           12   Q. Okay. And at this time, by October 15,
   13   reading of the document for 20 minutes or so.       13   2012 -- strike that.
   14   But I want you to take a look at this               14              The previous memo had
   15   document. Make yourself comfortable so you          15   referenced only one tribal lender, Plain
   16   can answer questions about it.                      16   Green; is that correct?
   17   A. Okay.                                            17   A. That's correct.
   18   Q. Okay. You're the author of this                  18   Q. Okay. How many tribal lenders were
   19   document?                                           19   involved by October 15, 2012?
   20   A. Yes.                                             20   A. There were three tribal lenders
   21   Q. And I just want to ask sort of a                 21   involved.
   22   preparatory question. The document strikes me       22   Q. Okay. Would they be the Plain Green,
   23   as very detailed. How long does it take to          23   Mobiloans and Great Plains?
   24   draft one of these, to get it ready to submit?      24   A. That's correct.


                                                                          19 (Pages 73 to 76)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0606
                                                  Tom Welch
                                              Page 77                                               Page 79
    1      Q. Okay. And in preparation of this               1   limited partners in the two facilities?
    2      document, did you visit any of those tribal       2               MR. SHAPIRO: If you know.
    3      lenders?                                          3   BY MR. GROGAN:
    4      A. I did not.                                     4   Q. I'm sorry. You can strike that.
    5      Q. Did you speak to anybody at the tribal         5               You have co-investors coming
    6      lenders?                                          6   in at this point; is that correct?
    7      A. Not to my recollection.                        7   A. That's correct.
    8      Q. Okay. So to the extent that you have           8   Q. The rate of return the co-investors are
    9      information in this document about tribal         9   entitled to is different than the Victory Park
   10      lenders, where did you get that information?     10   return; isn't that correct?
   11      A. Think Finance.                                11   A. To my recollection, that's correct.
   12      Q. This is an amendment or an expansion          12   Q. Okay. What is the difference? Do you
   13      Series I facility, which -- is it fair to say    13   recall the numbers?
   14      the Series I facility is both the July 28th,     14   A. I believe at this point, any
   15      2010 investment and the 2011 investment we       15   co-investors were paying Victory Park a
   16      covered? Would they both comprise Series I?      16   management fee of two percent. So their net
   17      A. I would think of Series I as just the         17   would be 18 percent off the 20.
   18      second -- the non --                             18   Q. I see. And that's the sole reason for
   19      Q. The 2011?                                     19   the difference?
   20      A. The 2011, correct.                            20   A. Correct.
   21      Q. Okay.                                         21   Q. And that's paid to Victory Park Capital
   22      A. The February 2011.                            22   Advisors?
   23      Q. And what was the rate of return               23   A. I don't know specifically which Victory
   24      anticipated in the Series I investments?         24   Park entity that goes to.

                                              Page 78                                               Page 80
    1      A. 20 percent annualized return.                  1   Q. Okay. If you look at page three,
    2      Q. And what was the rate?                         2   current investors entitled to a 20 percent
    3                  MR. SHAPIRO: You're talking           3   fixed return. It's seems like -- I'm looking
    4      about for Victory Park?                           4   at the graph.
    5                  MR. GROGAN: For Victory               5   A. Yep.
    6      Park.                                             6   Q. And then there's Class A and Class B
    7      BY MR. GROGAN:                                    7   investors?
    8      Q. And what is the rate for the Series II         8   A. Correct.
    9      investments?                                      9   Q. And then the Class C and Class D are
   10                  MR. SHAPIRO: Same -- let             10   characterized as new investors.
   11      me --                                            11              Are they the co-investors
   12      BY MR. GROGAN:                                   12   that we're talking about?
   13      Q. For Victory Park. For Victory Park            13   A. From my recollection, there were still
   14      funds.                                           14   co-investors in Class A and Class B at the 20
   15      A. Sorry. Can you repeat the question?           15   net 18 we discussed. New investors would be
   16      Q. Well, I think the answer is the same.         16   for Class C and D, which I believe you refer
   17      If you look at the bottom of the gray box, VPC   17   to as Series II. And that would be at the 18
   18      is still expecting to earn a 20 percent          18   percent return.
   19      annualized return on the Series II money; is     19   Q. With a one percent --
   20      that correct?                                    20   A. With a one percent VPC Series II fee.
   21      A. Victory Park is still expecting a             21   Q. Is that the same as a management fee?
   22      20 percent annualized return.                    22   A. Correct.
   23      Q. Okay. Is there is difference between          23   Q. Why the difference in return for the new
   24      the return promised to limited investors -- or   24   investors? If you recall.


                                                                          20 (Pages 77 to 80)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0607
                                                   Tom Welch
                                              Page 97                                               Page 99
    1      Finance.                                          1   read back the pending question.)
    2      BY MR. GROGAN:                                    2               - - -
    3      Q. Did VPC play a role in that decision,          3             MR. SHAPIRO: Objection,
    4      those decisions?                                  4   foundation. It presumes --
    5      A. No.                                            5   BY MR. GROGAN:
    6      Q. Okay. Now they're also referencing on          6   Q. Did you discuss this decision to wind
    7      the third bullet point down: October 31st,        7   down with anyone at Great Plains?
    8      the first paydown was received totaling 22.3      8   A. Most of my communications throughout
    9      million of which 17.6 million was used to         9   this time was with Think Finance. I do recall
   10      retire VPC's Series I-A shares and 4.7 million   10   having some discussions, maybe just a -- one
   11      was returned to co-investors holding Series      11   phone call or two. I can't recall exactly
   12      I-A shares.                                      12   with which tribe. I do remember speaking to
   13                  What's happening there?              13   some individuals at either Plain Green or
   14      A. Investors into GPLS are getting their         14   Great Plains or Mobiloans or all of the above
   15      principal capital returned to them.              15   collectively at some point around this time.
   16      Q. People are exiting the investment?            16   Q. About the partial wind-down?
   17      A. Correct.                                      17   A. Correct.
   18      Q. And is this a period -- well, the title       18   Q. Okay. You don't recall the name of that
   19      of the section is the GPLS Partial Wind-Down.    19   person, and you don't recall which tribe?
   20      Was a decision made at that point to partially   20   A. Correct.
   21      wind-down the investment in GPLS?                21   Q. It says at the bottom of page two, in
   22      A. Could you be more specific?                   22   the paragraph that begins: VPC's investment
   23      Q. Not really. Well, I mean --                   23   vehicle for the Rise facility will not
   24                  MR. SHAPIRO: Let him ask the         24   formally close until mid-January.

                                              Page 98                                             Page 100
    1      question.                                         1               And my question is, does that
    2                 THE WITNESS: Go ahead.                 2   mean that no funding for the Rise facility can
    3      BY MR. GROGAN:                                    3   be dispersed until mid-January?
    4      Q. I am racked into the title that was            4               MR. SHAPIRO: Well, go ahead
    5      chosen in the document. All right? Rise           5   and read the rest of it.
    6      Expansion and GPLS Partial Wind-Down.             6   BY MR. GROGAN:
    7                 Who decided to engage in a             7   Q. Read as much as you need to.
    8      GPLS partial wind-down?                           8   A. Okay. What's the question?
    9      A. I think, collectively, all parties             9   Q. First question is, with regards to just
   10      involved. In effect, you have Think, along       10   the first sentence, does that mean that the
   11      with the tribes, dialing down origination.       11   money to be raised in this new Rise facility,
   12      Therefore, there's a lot of excess cash coming   12   the facility will not close until mid-January,
   13      back in, and we agreed to -- with that excess    13   correct? That's what that says?
   14      cash, started to get partially repaid.           14   A. Correct.
   15      Q. Okay. And that would be prepayments,          15   Q. Does that mean that no money can be
   16      though, right? You're paying this back to        16   dispersed to the Rise product for lending
   17      investors earlier than you had anticipated?      17   until mid-January?
   18      A. Correct.                                      18   A. Correct. To my recollection, we didn't
   19      Q. Okay. Now, who at Great Plains did you        19   close our Rise facility -- "we" meaning
   20      discuss this decision to wind down GPLS?         20   Victory Park -- until January.
   21                 MR. SHAPIRO: Could you read           21   Q. And you don't give money to the borrower
   22      that back please?                                22   until the facility closes?
   23                  - - -                                23   A. Correct.
   24                 (Whereupon the court reporter         24   Q. Okay. And then it says: As such, VPC


                                                                        25 (Pages 97 to 100)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0608
                                                   Tom Welch
                                             Page 101                                              Page 103
    1      will allow Think to gross sweep, in quotes,       1   Q. Okay. Do you know if Think did, in
    2      its November Administrative fee from GPLS,        2   fact, true up those gross sweeps?
    3      i.e. not require the past due loans to be         3   A. To my knowledge, they did.
    4      repurchased, and use the proceeds to              4   Q. Did you ever do gross sweeps in any
    5      temporarily fund Rise.                            5   other period of time?
    6                  Did I read that correctly?            6   A. We may have. It wasn't uncommon.
    7      A. You did.                                       7   Sometimes it would go the other way, where
    8      Q. What is a gross sweep?                         8   they were actually leaving capital month to
    9      A. So as it relates to GPLS, each month,          9   month.
   10      when you look at the income statement for that   10   Q. Okay.
   11      entity, in effect, what the residual was         11   A. More of a capital management lever to
   12      pursuant to the administrative agency            12   pull.
   13      agreement, Think Finance had a right to that     13   Q. Now, I also -- I'm sorry I don't do
   14      amount.                                          14   these things in order. But if you look at the
   15      Q. Correct.                                      15   paragraph or the sentences before that:
   16      A. Now, another stipulation that Think had       16   Management expects to rapidly grow the Rise
   17      at GPLS is that on a monthly basis, it would     17   portfolio follow over the next 12 months.
   18      reimburse GPLS for any loans it charged off.     18              Management there being Think
   19      Q. Okay.                                         19   Finance management?
   20      A. So you can think about it as if the           20   A. Correct.
   21      administrative agency fee was ten and there      21   Q. Okay. At close, assuming January 31st,
   22      was five charged-off loans, they would really    22   Rise is expected to have approximately
   23      only sweep five, in effect. Right?               23   67 million of loans outstanding. Okay.
   24      Q. Right.                                        24   Demand for former tribal lending customers and


                                             Page 102                                              Page 104
    1      A. So what we were saying here is that for        1   a new national marketing campaign are
    2      November, they can actually sweep the full ten    2   forecasted to drive portfolio growth to over
    3      and true up that five later.                      3   160 million by year-end 2014.
    4      Q. Later on? Essentially, though --               4              My question is, whose
    5      A. So Think Finance would have a payable to       5   portfolio growth? Would that be portfolio
    6      GPLS.                                             6   growth of Rise?
    7      Q. So essentially, you're making a further        7   A. Yes.
    8      short-term loan to Think Finance?                 8   Q. So the anticipation would be that former
    9      A. I don't know if I would characterize it        9   customers who had gotten loans from the tribal
   10      as a loan. They would have -- there was no       10   lending entities would now become customers of
   11      loan document. There was no interest rate on     11   Rise; is that correct?
   12      it. It was simply -- from an accounts payable    12              MR. SHAPIRO: Object to form.
   13      perspective, Think Finance would ultimately      13              THE WITNESS: One more time?
   14      have to reimburse the charged-off --             14   Sorry, John.
   15      Q. You weren't giving it to them; you            15   BY MR. GROGAN:
   16      expected it back?                                16   Q. Sure. As I read that, it seems to be
   17      A. Correct.                                      17   saying that the former customers of the tribal
   18      Q. But why would you do that?                    18   lending entities -- that's Mobiloans, Great
   19      A. From a cash-timing perspective, Think         19   Plain and Plain Green -- their former
   20      Finance could deploy that cash into the Rise     20   customers would now drive the portfolio growth
   21      product but prior to closing their facility in   21   of the Rise product. They'd become customers
   22      January.                                         22   of Rise; is that correct?
   23      Q. But that's GPLS cash?                         23              MR. SHAPIRO: Object to form.
   24      A. Correct.                                      24              THE WITNESS: It's possible


                                                                       26 (Pages 101 to 104)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0609
                                                   Tom Welch
                                             Page 105                                              Page 107
    1      former tribal lending customers could become       1   voluntary bankruptcy and certain other lender
    2      Rise -- borrowers under the Rise product, yes.     2   protections that we held.
    3      BY MR. GROGAN:                                     3   Q. On whose books would the Rise SPV show
    4      Q. Well, but it's not only possible.               4   up, Think Finance's or VPC's?
    5      I mean, this is part of the due diligence as       5   A. Think Finance's.
    6      to why the Rise investment is going to make        6   Q. And that was true with GPLS too, right?
    7      sense, right? The market's going to be 160         7   A. That's correct.
    8      million by the end of 2014.                        8   Q. And if you look at excess cash
    9                MR. GATEWOOD: Objection to               9   provision -- and I must confess this took me
   10      form.                                             10   awhile to get. Generally speaking, unused
   11      BY MR. GROGAN:                                    11   cash is a problem for Think Finance; is that
   12      Q. Correct? Why else would that                   12   correct?
   13      information be in this document? This is a        13              MR. GATEWOOD: Objection to
   14      document to vet an investment in Rise.            14   form.
   15                MR. GATEWOOD: Objection,                15   BY MR. GROGAN:
   16      form.                                             16   Q. Either in GPLS or in the Rise SPV?
   17                THE WITNESS: Again, I accept            17              MR. GATEWOOD: Same
   18      that I wrote demand from former tribal lending    18   objection.
   19      customers and a new national marketing            19   BY MR. GROGAN:
   20      campaign are forecasted to drive portfolio        20   Q. They've agreed to repay at a certain
   21      growth to over 160 million by year-end 2014.      21   rate to Victory Park, correct?
   22      BY MR. GROGAN:                                    22   A. Correct.
   23      Q. Yeah. And then who was going to embark         23   Q. On the expectation that they'll put that
   24      on the new national marketing campaign?           24   cash to use by -- in the purchase of

                                             Page 106                                              Page 108
    1      A. Think Finance.                                  1   participations and loan activities?
    2      Q. Yeah. To drive formal tribal customers          2              MR. GATEWOOD: Same
    3      into the Rise product; isn't that correct?         3   objection.
    4                  MR. SHAPIRO: Objection to              4              THE WITNESS: That's correct.
    5      form, foundation. Go ahead.                        5   BY MR. GROGAN:
    6                  THE WITNESS: Presumably,               6   Q. So if there's cash they can't deploy,
    7      they would be marketing to some former tribal      7   they're paying a fairly steep rate for that
    8      lending customers.                                 8   cash they can't use; is that correct?
    9      BY MR. GROGAN:                                     9              MR. GATEWOOD: Objection,
   10      Q. Okay. If you look on page five under           10   form.
   11      the transactional overview, at the very top,      11              THE WITNESS: Correct.
   12      it says borrower. The borrower would be the       12   BY MR. GROGAN:
   13      Rise SBP?                                         13   Q. Okay. And so this excess cash
   14      A. SPV.                                           14   provision, what is this doing? Is that
   15      Q. SPV. A single-member Delaware limited          15   attempting to address that problem that Think
   16      liability company owned by Think, but             16   Finance would have?
   17      controlled by VPC.                                17              MR. SHAPIRO: Objection,
   18                  How does VPC control                  18   form.
   19      Rise SPV?                                         19              THE WITNESS: Let me just
   20      A. So from memory, we had certain -- and          20   give it a quick review.
   21      control was probably a poor choice on my part     21   BY MR. GROGAN:
   22      in authoring this sentence. But we had            22   Q. Sure.
   23      certain controls as being one of the directors    23   A. Okay. So what's your question on this
   24      in that LLC, to prevent that entity from a        24   again?


                                                                       27 (Pages 105 to 108)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                 App. 0610
                                                  Tom Welch
                                            Page 141                                             Page 143
    1      twelve.                                          1   co-investors who are not LPs?
    2                 MR. GROGAN: I have some               2   A. Okay.
    3      general questions about co-investors that I      3   Q. Okay. I'm sorry. We're interested in
    4      think I can do in ten minutes or so, and then    4   both. They would all be on the share
    5      we can do lunch.                                 5   register?
    6                 MR. SHAPIRO: That's fine.             6   A. Yes.
    7      BY MR. GROGAN:                                   7   Q. Okay. Were there any covenants or other
    8      Q. Generally speaking, what's the                8   financial terms imposed on co-investors by
    9      relationship that exists between VPCA and the    9   GPLS as a condition of entering -- becoming an
   10      co-investors who invested in GPLS?              10   investor?
   11                 MR. SHAPIRO: You're talking          11   A. I don't believe there were any covenants
   12      about legal relationship or what?               12   imposed. I know there were thresholds in
   13      BY MR. GROGAN:                                  13   terms of being a credit investor, et cetera.
   14      Q. Let's start with a financial                 14   And you can read it in their stock purchase
   15      relationship. Do co-investors owe VPCA any      15   agreement.
   16      money for their participation in GPLS?          16   Q. Okay.
   17      A. Victory Park -- again, I don't know          17   A. But I don't believe there were any other
   18      specifically what Victory Park entity. But if   18   covenants that we imposed on co-investors, no.
   19      we can look at Victory Park as an asset         19   Q. And were there any terms that limited
   20      manager, they did charge a management fee on    20   the liquidity of the co-investors investment?
   21      co-invest dollars.                              21              MR. SHAPIRO: Objection to
   22      Q. Okay. But there is no general partner        22   form. To the extent these call for legal
   23      entity with a co-investor, a VPC general        23   conclusions, I object to the question. But go
   24      partner entity with a co-investor, correct?     24   ahead. As a matter of fact, testify to what

                                            Page 142                                             Page 144
    1      A. Are you asking if any co-investors were       1   you know.
    2      involved with any of the GPs?                    2               THE WITNESS: So an investor
    3      Q. No. I'm asking the other way around.          3   was beholden to the term of that investment.
    4      There was no VPC general partner established     4   There was no unilateral right for that
    5      to interact with a co-investor?                  5   co-investor to redeem out, like a hedge fund
    6      A. No.                                           6   or anything.
    7      Q. The interaction is done with VPCA?            7   Q. Okay. All right.
    8      A. Correct.                                      8               MR. GROGAN: I think that's
    9      Q. Okay. Other than             and       did    9   all I have on that. I think this is a good
   10      VPC solicit other co-investors for the GPLS     10   time to break.
   11      investment?                                     11               THE VIDEOTAPE OPERATOR: Off
   12                 MR. SHAPIRO: At any point?           12   the record at 12:09 p.m.
   13      BY MR. GROGAN:                                  13               Back on the record at 12:49
   14      Q. At any point.                                14   p m.
   15      A. Yes.                                         15   BY MR. GROGAN:
   16      Q. Who?                                         16   Q. Good afternoon, Mr. Welch. We are
   17      A. There were a host of co-investors            17   beginning our second portion and we're halfway
   18      throughout the life of this deal. Some of       18   there. So I appreciate your patience and your
   19      those early co-investors, we call them          19   attention. I want to shift gears a little
   20      co-investors, because there were also LPs       20   bit. I think you have already testified to
   21      directly in some of our funds.                  21   this, but I'm going to ask you again. Was VPC
   22      Q. Okay.                                        22   the only entity arranging funding for GPLS at
   23      A. Or relations --                              23   any time in the period that we're discussing?
   24      Q. I'm interested in, I think, in               24               MR. SHAPIRO: Objection,


                                                                     36 (Pages 141 to 144)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0611
                                                   Tom Welch
                                             Page 145                                             Page 147
    1      form.                                             1            MR. SHAPIRO: I'm confused by
    2                 THE WITNESS: Yes, we were              2   that.
    3      the only institution managing kind of our         3              THE WITNESS: Are you asking
    4      investment, our loan participations in            4   if they sold any other --
    5      everything. But there were co-investors that      5   BY MR. GROGAN:
    6      were referred in from third parties or Think      6   Q. Yeah. Did anybody else buy
    7      executives, et cetera.                            7   participations, other than GPLS?
    8      BY MR. GROGAN:                                    8   A. Not to my knowledge, no.
    9      Q. Okay. Is the same true for Elevate, the        9              MR. SHAPIRO: Objection to
   10      Rise and Elevate facilities? Was Victory Park    10   form.
   11      the only institution entity arranging funding    11   BY MR. GROGAN:
   12      for those products?                              12   Q. So even to the extent that there were
   13                 MR. SHAPIRO: Same objection.          13   friends and family investors, they were still
   14                 THE WITNESS: So, similar              14   invested in GPLS; and GPLS was the vehicle for
   15      answer, yes. We are their agent and provide      15   the purchase of the participations?
   16      the bulk of their capital. As we sit here        16   A. Correct.
   17      today, there are other institutions that have    17   Q. Nobody else was buying participations
   18      come into our facility.                          18   outside of GPLS?
   19      BY MR. GROGAN:                                   19   A. Not to my knowledge.
   20      Q. I see. When did they come in?                 20   Q. And GPLS was not obligated to buy
   21      A. At close there were a few co-investors        21   shares; is that correct?
   22      that funded few dollars at close. And then       22              MR. SHAPIRO: Participations?
   23      recently we amended our facility, I believe it   23   BY MR. GROGAN:
   24      was a year ago. And there are a few other        24   Q. Participations.


                                             Page 146                                             Page 148
    1      institutions that participated and took pieces    1   A. GPLS was not obligated to purchase
    2      of the up-sized commitments in the Rise           2   participations, that's correct. It was at
    3      facility.                                         3   GPLS' option.
    4      Q. And that's solely Rise, not GPLS?              4   Q. And it could stop whenever it wanted to?
    5      A. Correct, I am just speaking to Rise.           5   A. That's correct.
    6      Q. Were there any co-investors in Rise --         6               MR. GROGAN: I want to show
    7      strike that.                                      7   you a document, document A. This will be
    8                  I think -- strike that.               8   Plaintiff's --309, 310.
    9                  Now what percentage of loan           9                - - -
   10      participations were purchased by GPLS?           10             (Whereupon Exhibit P-310 was
   11      A. It varied over time and by tribe. At          11   marked for identification.)
   12      the outset it was a 99 percent economic          12                - - -
   13      participation interest. Over time as the         13   BY MR. GROGAN:
   14      tribes had more capital to devote to the         14   Q. Take a look at this e-mail. And my
   15      program, their one percent increased from        15   question is, that this power that GPLS had to
   16      there. So in certain instances it was five,      16   stop purchasing, that was an important power
   17      it may have even got to ten by Plain Green.      17   to some of your co-investors, including
   18      Q. I should have asked a more -- your            18   wasn't it?
   19      answer was the right answer to my question,      19               MR. SHAPIRO: Objection,
   20      but I didn't mean to ask that question.          20   form, calls for speculation and foundation.
   21                  Of the total output of loans         21   Go ahead.
   22      for which participations were sold by the        22   BY MR. GROGAN:
   23      tribal entities, what percentage of those        23   Q. Let's look at the e-mail. Who is Harsh
   24      participations did GPLS buy?                     24   Patel?


                                                                         37 (Pages 145 to 148)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0612
                                                   Tom Welch
                                            Page 149                                              Page 151
    1      A. Harsh Patel worked at                          1   some sort of material adverse change or
    2                                                        2   adverse legislation in order to effectuate
    3      Q. Does he now work for VPC?                      3   that ability to stop purchasing.
    4      A. He does not.                                   4   Q. Okay, but I want to be a little more
    5      Q. Did he ever work for VPC?                      5   specific because Mr. Patel's question is, I
    6      A. He did.                                        6   believe that VPC have the ability -- this
    7      Q. When did he work for VPC?                      7   ability already through its control of GPLS.
    8      A. It was after -- I don't remember the           8   And you respond, I will double check the exact
    9      exact dates. I think it was probably around       9   language, but yes.
   10      2014. He was with us for maybe a year, year      10               Are you saying yes to the
   11      and a half.                                      11   fact that VPC has the ability through its
   12      Q. What's he doing now?                          12   control of GPLS?
   13      A. I'm not sure. I believe he works for a        13   A. To stop purchasing participations?
   14      venture capital fund in London.                  14   Q. Yes.
   15      Q. Do you see where he's writing to you at       15   A. Yes.
   16      the top of -- the middle sort of iteration of    16   Q. Thank you very much. And there, in
   17      the e-mail: Hey, I forgot to send you a note.    17   fact, came a time when VPC did, in fact,
   18      Our lawyer should be getting in touch with       18   determine to stop purchasing participations;
   19      yours to move towards closing the trade. One     19   isn't that correct?
   20      thing that we did want to include in the terms   20   A. Yes.
   21      is the ability to stop GPLS from purchasing      21               MR. GROGAN: Let's get a
   22      new loans should an adverse bill, such as a      22   document on that as well, it will be document
   23      safe lending get a positive vote in the          23   B. This will be 311.
   24      senate. I believe that VPC have this ability     24                - - -

                                            Page 150                                              Page 152
    1      already through its control of GPLS --            1             (Whereupon Exhibit P-311 was
    2                  MR. SHAPIRO: Question mark.           2   marked for identification.)
    3      BY MR. GROGAN:                                    3               - - -
    4      Q. Question mark. And you reply: I'll             4   BY MR. GROGAN:
    5      double check the exact language, but yes, we      5   Q. Take a look at that e-mail. I apologize
    6      have the ability to turn off the program to       6   for the insanely small type.
    7      the extent there is a market MAC, such as         7   A. Okay.
    8      adverse legislation that ultimately turns into    8   Q. Do you recall this e-mail?
    9      law. Do you recall that exchange?                 9   A. I do.
   10      A. Not from memory, but...                       10   Q. The bottom e-mail is from you to Ken
   11      Q. Do you have any reason to doubt that          11   Rees and Chris Lutes? Who is Ken Rees?
   12      this is an authentic --                          12   A. Ken Rees was, at that time, the CEO of
   13      A. No.                                           13   Think Finance.
   14      Q. Okay. What is a MAC?                          14   Q. Who was Chris Lutes?
   15      A. A MAC is a material adverse change.           15   A. The CFO.
   16      Q. Is it your recollection that you -- VPC       16   Q. The cc to Richard Levy, and Richard Levy
   17      had the ability to turn off the program, that    17   is a partner at Victory Park Capital?
   18      is to stop purchasing participations and to      18   A. Correct.
   19      the extent -- in the event that there was a      19   Q. You write: I wanted to give you both a
   20      market MAC?                                      20   quick heads up that we will be sending over a
   21      A. I may have misspoke here or there may         21   formal letter to document our current
   22      have been more context after this, but GPLS      22   situation regarding GPLS and the halting of
   23      has the evergreen right not the obligation to    23   all participation interest purchases for the
   24      purchase. It's not so that there needs to be     24   time being, as we have discussed. Please let


                                                                      38 (Pages 149 to 152)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0613
                                                  Tom Welch
                                            Page 153                                              Page 155
    1      me know if you have any issues once you've       1   been done, there was an expectation that a
    2      received it. Appreciate your working with us     2   certain percentage of those would want to
    3      here.                                            3   ultimately take the loan that they were
    4                  You had a previous discussion        4   offered.
    5      with Mr. Rees and Mr. Lutes regarding this?      5   Q. And they were asking you permission to
    6      A. Yes.                                          6   have an exception to your ban on all purchases
    7      Q. What was the nature of that discussion?       7   for those customers?
    8      A. Again, given this was back in August of       8              MR. GATEWOOD: Objection,
    9      2013, I don't recall the specific discussion.    9   form.
   10      This was around the time, as we discussed       10              THE WITNESS: They were, in
   11      earlier, a lot of things happening on the       11   effect, asking if we could continue purchasing
   12      regulatory front in particular. As I            12   what was already pre-approved and just delay
   13      remember, Operation Choke Point, when there     13   the ceasing of purchasing.
   14      was a perceived risk that the ability to        14   BY MR. GROGAN:
   15      access banking relationships and the ACH        15   Q. Do you remember if you granted that
   16      relationships could go away and potentially     16   permission?
   17      cause some risk to continue on with the         17   A. I don't recall the specifics of the
   18      program.                                        18   exact timing or amounts.
   19      Q. And things had gotten to a point where       19   Q. Do you know if, at any point after
   20      you thought it prudent not to make any          20   August 20th, 2013, VPC approved the resumption
   21      participation purchases through GPLS?           21   of GPLS buying participations?
   22      A. For that time being, yes.                    22   A. We did.
   23      Q. Who did you have discussions with at VPC     23   Q. I think we might see some documents
   24      with regard to making that decision?            24   about that. Can I have document D, please?


                                            Page 154                                              Page 156
    1   A. With Richard Levy.                               1   This will be 312.
    2   Q. Is it fair to say Mr. Levy would have            2               MR. SHAPIRO: Just for the
    3   the final say so?                                   3   record, as you're referring to -- it occurs to
    4   A. Yes.                                             4   me that somebody is going to read this
    5   Q. Why would that be?                               5   transcript, and they're going to see
    6   A. He is the -- I don't know what his               6   references to D and B. The only thing we're
    7   current title is now, founder of the firm. He       7   going by are the marked --
    8   owns the majority of VPCA. And at that time         8               MR. GROGAN: Correct, the
    9   was the head investment.                            9   letters are internal to me.
   10   Q. It was Mr. Levy's decision to stop              10               MR. SHAPIRO: Okay.
   11   purchasing GPLS -- for GPLS to stop purchasing     11               MR. GROGAN: Sorry. I'll do
   12   shares or participations at that time?             12   it sotto voce.
   13   A. My recollection, yes.                           13               MR. SHAPIRO: That's okay.
   14   Q. And then Mr. Lutes writes back to you a         14                - - -
   15   day later asking you about some pre-approved       15             (Whereupon Exhibit P-312 was
   16   and direct mail campaigns. Do you recall what      16   marked for identification.)
   17   this was about?                                    17                - - -
   18   A. I do.                                           18   BY MR. GROGAN:
   19   Q. What is he asking here?                         19   Q. Let me know when you've taken a look at
   20   A. In effect, they had already done some           20   that.
   21   marketing for the tribes. In doing some of         21   A. Okay.
   22   this marketing, they pre-approve would-be          22   Q. Okay. So if we start, as I think we
   23   customers. And given those pieces of mail          23   have to, at the bottom of the document 9317
   24   were already sent out, marketing had already       24   with Mr. Lutes writing to you: I talked with


                                                                      39 (Pages 153 to 156)
                                       WWW.KLWREPORTERS.COM
UNSEALED
                                               App. 0614
                                                   Tom Welch
                                            Page 233                                              Page 235
    1      budgets or just --                                1   Q. And our 75 million, do you recall what
    2      BY MR. GROGAN:                                    2   that 75 million refers to?
    3      Q. Their budgets, their forecast. I assume        3   A. It would have been VPC fund's dollars
    4      you got board material that set out yearly        4   that were invested in GPLS.
    5      budgets and yearly forecasts of what their        5   Q. Okay. And within context, with that
    6      lending would be. Did they ever undershoot        6   understood then, he feels fine so long as he,
    7      their forecast?                                   7   this is Mr. Lutes; correct?
    8                 MR. GATEWOOD: Same                     8   A. Yes.
    9      objection.                                        9   Q. Has access to that capital, and that
   10                 THE WITNESS: In terms of in           10   capital refers to 75 million, doesn't it?
   11      2013 when they started to -- in tantum with      11   A. Let me give it one more read, given all
   12      the tribes and the -- I believe they were        12   of the prepositions and pronouns here.
   13      under forecast for that year. But I can't        13               I'm not -- when I say that
   14      recall the specifics.                            14   capital, I'm -- again, I'm speculating based
   15                 MR. GROGAN: Okay, that's              15   on what my intent was from four years ago.
   16      fine. Let's do FF, please. This will be 328.     16   But I think it all comes back to Mr. Lutes'
   17                   - - -                               17   surety that there's funding available for
   18                (Whereupon Exhibit P-328 was           18   Rise.
   19      marked for identification.)                      19   Q. Well, it's an important point because at
   20                   - - -                               20   least as it occurs to me, using the definite
   21      BY MR. GROGAN:                                   21   article "that", referring to 75 million, is
   22      Q. I would ask you to orient yourself, this      22   that the capital that he has access to for
   23      not a long document, but it is a little bit of   23   Rise in fact GPLS capital. And that's what I
   24      a leap in logic and in time from what we've      24   want to get your opinion on.

                                            Page 234                                              Page 236
    1   been discussing. This is January 16th, 2014.         1   A. Yeah, even if there was any -- let me
    2   A. Okay.                                             2   try to articulate this. There would have been
    3   Q. Let's start, for orientation purposes,            3   no way for GPLS to invest directly into Rise
    4   at the bottom with your e-mail to Mr. Levy.          4   as a lender under the facility.
    5   Phil and I caught up with Lutes this afternoon       5   Q. Uh-huh.
    6   and feel that we have him back on "our" page,        6   A. So again, I'm not 100 percent certain on
    7   related to GPLS and our 75 million. Still not        7   what that refers to in this context related to
    8   entirely sure what they were missing when you        8   the 75 million.
    9   spoke on Tuesday, but long/short is that he          9   Q. Let me ask another question. Access to
   10   feels fine so long as he has access to that         10   that capital for Rise, (which again has always
   11   capital for Rise (which again has always been       11   been our deal) in the event of a full wind
   12   our deal) in the event of a full wind down of       12   down of GPLS. So it seems to me, and I would
   13   GPLS.                                               13   ask for your opinion on this, that his access
   14              I would ask you to comment on            14   to that capital, the 75 million, would be for
   15   what you understand to be going on there.           15   Rise, in the event that GPLS wound down. Does
   16   What were you telling Mr. Levy?                     16   that make any sense?
   17   A. Yeah, I don't recall specifically the            17               MR. GATEWOOD: Objection,
   18   nuances of quote, unquote, our page or how          18   form.
   19   Rise related to a -- in the event of a full         19               THE WITNESS: The only thing
   20   wind down of GPLS. From what I can recall, my       20   I can think of here, and again, I just want to
   21   discussion with Lutes was just around VPC           21   be clear for the record that I'm now
   22   providing capital full Rise, which was his --       22   speculating on the word that in this specific
   23   that seems to be was his main focus at that         23   e-mail, is that that capital, if Rise were to
   24   point in time.                                      24   have wound down, going back to the funds -- in


                                                                      59 (Pages 233 to 236)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0615
                                                   Tom Welch
                                            Page 237                                              Page 239
    1      other words, that investments ending and being    1   facility closed the end of January 2014.
    2      redeployed as a new investment into Rise, from    2   Q. Correct. So almost contemporaneous with
    3      my -- to the best of my knowledge from my         3   this.
    4      recollection.                                     4   A. Correct. So GPLS would have to allow
    5      BY MR. GROGAN:                                    5   that facility to have occurred.
    6      Q. Is that understanding that you just            6   Q. I am not understanding why.
    7      articulated, do you recall that has always        7   A. Because at this point in time in January
    8      been your deal with Think Finance, as related     8   of 2014, as part of the collateral package,
    9      in the parenthetical?                             9   there was a blanket lien on all of Think's
   10                 MR. GATEWOOD: Objection,              10   assets.
   11      form.                                            11   Q. Right.
   12                 THE WITNESS: I can't recall           12   A. So as I stated earlier, part of those
   13      specifically what I mean by that                 13   assets were receivables based on their Rise
   14      parenthetical.                                   14   product, which was the non-tribal product.
   15      BY MR. GROGAN:                                   15   Q. Right.
   16      Q. Okay. And then you say to Mr. Levy at         16   A. So in order to allow another lender,
   17      the top -- well, Mr. Levy says, good, let's      17   which would have been another Victory Park
   18      see if they hide behind their board. Do you      18   fund to finance the Rise product, that would
   19      have any sense of what he meant by that?         19   have needed to have been separated from GPLS
   20      A. I don't.                                      20   collateral.
   21      Q. Okay. And you write back to him: While        21   Q. And presumably taking its own claim on
   22      they might take one on the chin here, not much   22   the Rise receivables, as security for the Rise
   23      they can do at this point. Rise doesn't          23   facility, correct?
   24      happen without GPLS' cooperation. What did       24   A. New deal.

                                            Page 238                                              Page 240
    1      you mean by that?                                 1   Q. Right.
    2      A. If you look at the collateral package          2   A. VPC provides a credit facility to fund
    3      for GPLS, of which Think Finance and their        3   Rise, for the Rise product, separate and
    4      assets were a guarantor, a portion of those       4   distinct from any investment in GPLS.
    5      assets were the Rise receivables. So for GPLS     5   Q. I see. So, so far today we've talked
    6      II, in effect, relinquish those, there would      6   about I think three instances in which GPLS
    7      need to be cooperation from GPLS II do that.      7   has made a determination in connection with
    8      Q. GPLS would have to let its interest in         8   the Rise facility. First, we talked about the
    9      the Rise product as security for its              9   gross sweeping, right?
   10      investment go, in order for the Rise product     10   A. Yes.
   11      to flower?                                       11   Q. And that was in connection with the Rise
   12                 MR. GATEWOOD: Objection,              12   facility, right?
   13      form.                                            13               MR. GATEWOOD: Objection, I
   14      BY MR. GROGAN:                                   14   think that mischaracterizes the prior
   15      Q. I'm just trying to understand what you        15   testimony.
   16      said.                                            16   BY MR. GROGAN:
   17      A. So from my recollection, given the            17   Q. Well, we'll let the record say what it
   18      collateral package and given the timing of       18   says about that. We talked about the
   19      when we did the Rise facility --                 19   amendment or the waiver of the pre-payment --
   20      Q. Right, just for clarification purposes,       20               MR. GATEWOOD: Same
   21      is about a month before, right? December --      21   objection.
   22      the investment committee memo was December       22   BY MR. GROGAN:
   23      2013?                                            23   Q. And now we're talking about GPLS
   24      A. I believe, if memory serves, the Rise         24   relinquishing its interest in Rise receivables


                                                                      60 (Pages 237 to 240)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0616
                                                   Tom Welch
                                            Page 241                                               Page 243
    1      to allow the refinancing through the Rise         1   took to achieve that. We value the
    2      facility; is that correct?                        2   relationship and have worked very hard to hold
    3                  MR. GATEWOOD: Same                    3   up our end of the bargain. I trust that you
    4      objection.                                        4   guys will do the same. I'm opened to
    5      BY MR. GROGAN:                                    5   suggestion as to how to alleviate risk for
    6      Q. There's a question pending, I think.           6   both parties. But I do have a sense of
    7      A. Sorry, can you read -- what is the             7   urgency to resolve this sooner, rather than
    8      pending question? -                               8   later. I look forward to receiving Chris'
    9                  MR. GROGAN: Can you read it           9   analysis and I believe the numbers may reflect
   10      back, please.                                    10   a smaller problem than perceived. I am around
   11                  THE WITNESS: There's a lot           11   tomorrow if you'd like to discuss further.
   12      of objection in the questions.                   12              First, does what I just read
   13                  MR. SHAPIRO: It was a very           13   -- do you agree that "we" meaning VPC, has
   14      long -- are you sure you want to read this       14   allowed repayment of over 50 million plus of
   15      whole thing. This is the very long question,     15   GPLS without pre-payment?
   16      right?                                           16              MR. SHAPIRO: Objection,
   17                  MR. GROGAN: No, I don't want         17   form, foundation.
   18      to read --                                       18   BY MR. GROGAN:
   19                  MR. SHAPIRO: Let's see if I          19   Q. Do you recall that?
   20      can help. You're asking the witness if what      20   A. Yes.
   21      this was about was a release of the GPLS lien?   21   Q. That's true?
   22      BY MR. GROGAN:                                   22   A. Yes.
   23      Q. Yeah, that's fair. Can I get a yes or         23   Q. Okay. I bet the phone calls and the
   24      no to that?                                      24   side yelling were to Vinny. Okay. I am open

                                            Page 242                                               Page 244
    1      A. To my recollection, that's what I'm            1   to suggestions on how to alleviate risk for
    2      referring to.                                     2   both parties. And I understand you're not a
    3                  MR. GROGAN: Okay. Let's go            3   participant in this conversation, but you were
    4      to HH. This will be 329.                          4   cc'd at some point later on. Do you
    5                    - - -                               5   understand the risks that Mr. Levy is
    6                 (Whereupon Exhibit P-329 was           6   articulating there?
    7      marked for identification.)                       7              MR. SHAPIRO: Objection,
    8                    - - -                               8   foundation.
    9      BY MR. GROGAN:                                    9              THE WITNESS: I would be
   10      Q. The portion of this e-mail that I'm           10   speculating. The risk to -- given the context
   11      interested in is the back and forth between      11   of this e-mail, would be around getting
   12      Mr. Rees and Mr. Levy.                           12   capital back that we could no longer invest
   13      A. Okay.                                         13   because it was past a fund investment period.
   14      Q. Let's start with Mr. Levy's e-mail to         14   And the risk to -- be it GPLS or Think Finance
   15      Mr. Rees on January 14, 2014. Ken, I don't       15   would be, as we discussed earlier, if there's
   16      really know what to say about our                16   cash that's still owed an interest rate on,
   17      conversation. I reread the term sheet and        17   however, is not being invested to generate a
   18      feel it is very clear as to intent. I also       18   return.
   19      reread the trail of e-mails and I don't see      19   BY MR. GROGAN:
   20      where there could be any confusion. We have      20   Q. Okay. And I think Mr. Rees explains
   21      allowed the repayment of over 50 million         21   that pretty well in the second paragraph of
   22      dollars plus of GPLS without pre-payment.        22   his response. What we can't do is agree to
   23                  I hope you understand the            23   pay VPC interest on debt that we can't
   24      amount of phone calls and one-sided yelling it   24   utilize. That's the problem we've been


                                                                      61 (Pages 241 to 244)
                                        WWW.KLWREPORTERS.COM
UNSEALED
                                                App. 0617
October 5, 2018                                          BILLI ANNE RAINING BIRD - Volume 3                                               1 of 44 sheets

                                                                1                                                                               3


        1               UNITED STATES BANKRUPTCY COURT                               1                                                   PAGE
                                                                                                              I N D E X
        2                  NORTHERN DISTRICT OF TEXAS                                2
                                                                                         VIDEOTAPED EXAMINATION OF BILLI ANNE RAINING BIRD
        3                                                                            3        BY MR. ELLIS                              6
                                                                                              BY MR. GUZZO                             63
        4                                                                            4        BY MR. BYRNE                            141
              IN RE:                                                                          BY MR. ELLIS                            162
        5                                                                            5        BY MR. GUZZO                            168
                THINK FINANCE, LLC,          Case No.
        6     ET AL                          17-33964                                6   Certificate Page                               176
                                             (HDH)
        7                                                                            7                                                MARKED
                                              Volume 3                                                      E X H I B I T S
        8                                                                            8
                                                                                         Exhibit 4    Email Chain - Bates No.            28
        9                                                                            9                TF-PA-319516 and Tf-PA-319517

       10                                                                           10   Exhibit 5    Amended and Restated Loan Sale     30
                                                                                                      Agreement - Bates No.
       11          VIDEOTAPED EXAMINATION UNDER OATH OF                             11                TF-PA-386399 through and
                                                                                                      including TF-PA-386427
       12                    BILLI ANNE RAINING BIRD                                12
                                                                                         Exhibit 6    Email Chain                        34
       13                                                                           13
                                                                                         Exhibit 7    Email Chain                        37
       14                                                                           14
                                                                                         Exhibit 8    Email Chain                        42
       15              BE IT REMEMBERED, the Videotaped                             15
                                                                                         Exhibit 9    Email Chain                        47
       16   Examination Under Oath of BILLI ANNE RAINING BIRD                       16
                                                                                         Exhibit 10   Audit Report Year Ended            55
       17   was taken by Mr. Steven Ellis, Attorney at Law,                         17                September 30, 2011

       18   for the Debtor, at the Baldwin Court Reporting                          18   Exhibit 11   Email Chain with Attachment -      60
                                                                                                      Bates No. TF-BK-VA_FOO_0027758
       19   Offices, 306 3rd Avenue, Suite 202, Havre,                              19                through and including
                                                                                                      TF-BK-VA_FOO_0027921
       20   Montana, on Friday, October 5, 2018, beginning at                       20
                                                                                         Exhibit 12   Time Sheet for Think Finance -     68
       21   the hour of 10:26 AM.     Reported by Stacy M.                          21                Chippewa Cree Transaction

       22   Baldwin, Registered Professional Reporter and                           22   Exhibit 13   Email - Bates No. Haynes0000446    75

       23   Notary Public.                                                          23   Exhibit 14   Email Chain - Bates No. Haynes     81
                                                                                                      0000447 and Haynes 0000478
       24                                                                           24

       25                                                                           25




                                                                2                                                                               4


        1   APPEARANCES:                                                             1
                                                                                         Exhibit 15   Servicing Agreement - Bates No.    88
        2   ATTORNEY APPEARING ON BEHALF OF THINK FINANCE:                           2                TF-VA013170 through and
                                                                                                      including TF-VA013184
        3    MR. STEVEN A. ELLIS                                                     3
             Attorney at Law                                                             Exhibit 16   Marketing Agreement - Bates No.    99
        4    GOODWIN PROCTER LLP                                                     4                TF-PA-001151 through and
             601 South Figueroa Street                                                                including TF-PA-001166
        5    Los Angeles, California 90017                                           5
             Sellis@goodwinlaw.com                                                       Exhibit 17   Participation Agreement - Bates 105
        6    (Appeared via telephone)                                                6                No. TF-PA-000038 through and
                                                                                                      including TF-PA-000068
        7                                                                            7
            ATTORNEY APPEARING ON BEHALF OF THINK FINANCE:                               Exhibit 18   Consumer Installment Loan         111
        8                                                                            8                Agreement
             MR. LEO WARD
        9    Attorney at Law                                                         9   Exhibit 19   Email Chain - Bates No.           129
             BROWNING, KALECZYC, BERRY & HOVEN, P.C.                                                  TF-VA025676 through and
       10    201 West Railroad, Suite 300                                           10                including TF-VA0256578
             Missoula, Montana 59802
       11    Leow@bkbh.com                                                          11   Exhibit 20   Loan Underwriting Policy -        133
             (Appeared via telephone)                                                                 Bates No. TF-VA0701951 through
       12                                                                           12                and including TF-VA0701957
            ATTORNEY APPEARING ON BEHALF OF VIRGINIA
       13   CLAIMANTS:                                                              13   Exhibit 21   Email Chain - Bates No.           136
                                                                                                      TF-VA0701958
       14    MR. ANDREW J. GUZZO                                                    14
             Attorney At Law                                                             Exhibit 22   Email Chain - Bates No.           142
       15    KELLY & CRANDALL, PLC                                                  15                TF-VA0736214 through and
             500 Ala Moana Blvd., Ste. 400                                                            including TF-VA0736217
       16    Honolulu, Hawaii 96813                                                 16
             Aguzzo@kellyandcrandall.com                                                 Exhibit 23   Email Chain - Bates No.           146
       17    (Appeared via telephone)                                               17                TF-VA0733316 and TF-VA0733317

       18                                                                           18   Exhibit 24   Email - Bates No.                 153
            ATTORNEY APPEARING ON BEHALF OF MS. MILLER:                                               TFBK-NC-000162 and
       19                                                                           19                TFBK-NC-000163
             MR. MATTHEW B. BYRNE
       20    Attorney at Law                                                        20   Exhibit 25   Email Chain - Bates No.           155
             GRAVEL & SHEA PC                                                                         TF-VA0734734 through and
       21    76 St. Paul Street, 7th Floor                                          21                including TF-VA0734737
             P.O. Box 369
       22    Burlington, Vermont 05402-0369                                         22   Exhibit 26   Email Chain - Bates No.           156
             Mbyrne@gravelshea.com                                                                    TF-VA0734130 through and
       23    (Appeared via telephone)                                               23                including TF-VA0734132

       24                                                                           24   Exhibit 27   Letter - Bates No. TF-VA0412413 156
            The videographer:     Jennifer K. Wells
       25                                                                           25




            UNSEALED
Baldwin Court Reporting Services                                     App.879-8084
                                                                    (406)  0618                                            www.baldwinreporting.com
October 5, 2018                            BILLI ANNE RAINING BIRD - Volume 3                               2 of 44 sheets
                                                 5                                                           7
 1      (The Videotaped deposition began at 10:26 AM.)       1       Q. Thank you. When you were the CEO of
 2             THE VIDEOGRAPHER: This is an                  2   Plain Green, how many hours per week did you work
 3   audio/visual deposition taken in accordance with        3   on matters relating to Plain Green?
 4   the US bankruptcy court. The recording equipment        4       A. Say maybe 60, I guess.
 5   is being operated by Jennifer K. Wells. Her             5       Q. And what about the earlier time when you
 6   principal place of business is Jeffries Court           6   were the COO, was it the same, more or less amount
 7   Reporter Inc., which is located at 1015 Mount           7   of work per week?
 8   Avenue, Missoula, Montana. Today is Friday,             8       A. It was the same. It was pretty much I
 9   October 5, 2018. The time is 10:37 AM. The              9   worked whenever, like, just whenever I needed to
10   deposition is being taken at the offices of            10   or all the time.
11   Baldwin Court Reporting 306 3rd Avenue, Havre,         11       Q. Now, in the first session of this
12   Montana.                                               12   deposition we talked about a document that had
13             The caption of the case is In Re, Think      13   been marked as Exhibit 3, which is a transcript of
14   Financial, LLC, et al, in the US Bankruptcy Court      14   another deposition that was taken of you a few
15   for the Northern District of Texas. Case No.           15   months ago in Great Falls. Do you remember that
16   17-33-964-HDH. Will counsel present -- will            16   deposition?
17   counsel and everyone present please introduce          17       A. Yes.
18   themselves.                                            18       Q. Now for that deposition, the one that was
19             MR. ELLIS: Yes. Good morning, this is        19   in Great Falls a few months ago, did you receive a
20   Steven Ellis and I represent the Think Finance         20   subpoena requiring you to testify?
21   entities.                                              21       A. No.
22             MR. GUZZO: Good morning, this is Andrew      22       Q. Do you recall who told you about the
23   Guzzo, I represent the Virginia claimants in this      23   deposition?
24   case, and also my colleague Ms. Kelly, Kristi          24       A. I think I received a phone call, I can't
25   Kelly, will be joining us at some point when her       25   remember. But also Bobbi Favel, who is also -- I


                                                    6                                                           8
 1   other meeting finishes.                                 1   don't know if she's part of this too, but I guess
 2            MR. WARD: This is Leo Ward representing        2   she told me about it as well, but that's kind of
 3   the Think Finance, defendants.                          3   how I heard about it, but I believe I received a
 4            MR. BYRNE: Hi, this is Matt Byrne, I           4   phone call at home, so.
 5   represent Ms. Miller.                                   5        Q. And that is a phone call, did they just
 6            THE VIDEOGRAPHER: The name of the              6   tell you when and where to show up?
 7   witness is Billi Anne Raining Bird and the oath         7        A. Yes. I'm pretty sure that's what it was,
 8   will now be administered by the notary.                 8   yeah.
 9                BILLI ANNE RAINING BIRD,                   9        Q. Do you recall who you spoke to during
10    called as a witness here, having been first duly      10   that phone call?
11     sworn, was examined and testified as follows:        11        A. No, I don't.
12                       EXAMINATION                        12        Q. Before you testified in that other
13   BY MR. ELLIS:                                          13   deposition did you speak to anyone about the
14        Q. Good morning, Ms. Raining Bird, this is        14   deposition? You mentioned someone called you on
15   Steven Ellis. I was the one who was questioning        15   the phone, you mentioned Ms. Favel, anyone else?
16   you during the first session of your deposition.       16        A. No. Well, my federal probation officer
17   And I just want to ask first and importantly, can      17   is all.
18   you hear me okay?                                      18        Q. I'm sorry, could you just repeat that? I
19        A. Yes, it's fine.                                19   didn't hear the answer.
20        Q. Okay. As we talked about last time, if I       20        A. I just advised my federal probation
21   ask you a question and you don't understand,           21   officer about that I was requested to.
22   please let me know, and if you need to take a          22        Q. Okay.
23   break at any time, please let me know that as          23        A. Yeah.
24   well. Is that okay?                                    24        Q. Did you speak to anyone, anyone who's a
25        A. Yeah. That's fine.                             25   member of the tribal council about the deposition?

           UNSEALED
www.baldwinreporting.com                              App.879-8084
                                                     (406)  0619                          Baldwin Court Reporting Services
October 5, 2018                                  BILLI ANNE RAINING BIRD - Volume 3                                      25 of 44 sheets
                                                       97                                                                 99
 1       A.    Yes.                                                  1   would be to a call center and I believe the call
 2       Q.    And Plain Green really had no role in                 2   center was at Think Finance for that one.
 3   that process; is that right?                                    3       Q.   And Think Finance managed the
 4       A.    Other than I guess signing the agreement              4   relationship with the call center; is that right?
 5   to -- with that vendor, no.                                     5       A.   Yes.
 6       Q.    Okay. So, if a vendor made an error in                6       Q.   Okay. Finally, was this agreement in
 7   collections, that was something that Think Finance              7   effect when you stopped working for Plain Green?
 8   would deal with, not Plain Green; is that right?                8       A.   Yes.
 9       A.    Yes.                                                  9       Q.   Okay. All right. I'm going to switch
10       Q.    And if vendor had a question about an                10   now to the fifth document I sent Stacy. That is
11   account or a business procedure they would go to               11   the marketing agreement.
12   Think Finance not Plain Green; is that right?                  12            (Exhibit 16 marked for identification.)
13       A.    Yes, it would go through that call center            13   BY MR. GUZZO:
14   that handled that.                                             14       Q.   Ms. Raining Bird, do you recognize this
15       Q.    Okay. And so, Plain Green didn't have                15   document?
16   any employees that handled collections from 2011               16       A.   Yes.
17   through 2013; is that right?                                   17       Q.   Okay. And if you turn to the back of
18       A.    That's correct.                                      18   this agreement on Page 14, I'm hoping that you
19       Q.    Okay. What about customer support, and,              19   will see your signature on the document?
20   you know, I guess that's pretty broad. So I                    20       A.   Yes.
21   assume what this means is the interaction between              21       Q.   Do you see that?
22   a consumer and what would probably be represented              22       A.   Yes, I do.
23   as Plain Green, but can you tell me what you think             23       Q.   This isn't --
24   customer support means?                                        24       A.   Yes. My signature is on there, yeah.
25       A.    That customer support could be just in               25       Q.   All right. And is Jason Harvison's


                                                        98                                                                   100
 1   general questions about their loan or complaints                1   signature on that?
 2   about their loan or just any inbound calls                      2       A.   Yes.
 3   regarding, I guess, any area of the loan process,               3       Q.   All right. Good. And you signed this
 4   I guess.                                                        4   document on behalf of Plain Green in your capacity
 5       Q.    Okay. And so, from 2011 until you left                5   as a chief operations officer; is that right?
 6   Plain Green, that was not handled on the                        6       A.   Yes.
 7   reservation by Plain Green employees; is that                   7       Q.   What was the purpose of this document?
 8   right?                                                          8       A.   Marketing campaigns, which included
 9       A.    That's correct. We did not handle that.               9   website, maybe mailings, any brochures or emails,
10       Q.    So, if someone emails complaints at                  10   advertisements basically, yeah, all of it.
11   plaingreen.com that email actually didn't go to an             11       Q.   So this is the agreement where, between
12   employee of Plain Green; is that right?                        12   Plain Green and Tailwinds where Tailwinds agreed
13       A.    I don't think so, no, it did not.                    13   to provide marketing services to Plain Green; is
14       Q.    If a consumer wrote a letter to Plain                14   that right?
15   Green complaining about the status of their loan               15       A.   Yes.
16   or payment, that would not have been dealt with by             16       Q.   And Tailwind was paid to perform those
17   Plain Green either, right?                                     17   services under that agreement; is that right?
18       A.    Not originally, no.                                  18       A.   Yes.
19       Q.    And if a consumer called Plain Green's               19       Q.   And what services were provided by
20   telephone number, who would get that call?                     20   Tailwind to Plain Green, to the best you can
21       A.    I guess if they called the number that               21   recollect?
22   was on the website or on the materials that they               22       A.   They did bulk mail outs, they developed
23   had.                                                           23   the website, you know, just the -- you know,
24       Q.    Yeah.                                                24   pretty much branding the product and promoting the
25       A.    We would not get that call. That call                25   product, sending out mass emails, buying spots,

              UNSEALED
Baldwin Court Reporting Services                              App.879-8084
                                                             (406)  0620                                     www.baldwinreporting.com
October 5, 2018                                      BILLI ANNE RAINING BIRD - Volume 3                                     26 of 44 sheets
                                                         101                                                                 103
 1   you know, when you enter a -- when you do a search                1   with any employees of Tailwind?
 2   where Plain Green would come up at the top or                     2       A.     I meant, I've never seen anybody that
 3   closer to the top. Just any promotion of the                      3   introduced themselves as working for Tailwind, no.
 4   product.                                                          4       Q.     So all of your marketing communications
 5       Q.    And what role did Plain Green have in the               5   with Think Finance, were with Think Finance, not
 6   marketing of the loans?                                           6   Tailwind; is that correct?
 7       A.    None.                                                   7       A.     Yes.
 8       Q.    Okay. So you didn't personally                          8              MR. ELLIS: Objection to the form.
 9   participate in the development of any marketing                   9   BY MR. GUZZO:
10   strategies, did you?                                             10       Q.     So did that ever concern you?
11       A.    No.                                                    11       A.     Yeah.
12       Q.    Do you understand what the term pro forma              12       Q.     And so, would it be fair to say, that you
13   means?                                                           13   were concerned that you would be paying a company
14       A.    Yeah.                                                  14   that you didn't even interact with?
15       Q.    And what does the word pro forma mean to               15       A.     No. My concern was that we were paying
16   you?                                                             16   one company -- we were paying one company six,
17       A.    I don't know. I guess I'm not even sure.               17   seven times.
18       Q.    All right. I'm going to read the                       18       Q.     Yeah. So, I guess, it seemed like Think
19   definition of this, and I'm going to ask you to                  19   Finance was double dipping, so to speak?
20   say whether, what you think about this. So pro                   20       A.     It was more than double.
21   forma means to be done or produced as a matter of                21              MR. ELLIS: Objection.
22   form, according to the dictionary.                               22              THE WITNESS: Yes, every agreement would
23             So, essentially, it means to be done                   23   be another bit.
24   without substance or contribution. And so, would                 24              (Whereupon, the Court Reporter
25   you say that Plain Green's review of any marketing               25            interrupted for clarification.)


                                                        102                                                                   104
 1   materials was pro forma?                                          1              MR. ELLIS: Objection, argumentative.
 2       A.    Yes.                                                    2   BY MR. GUZZO:
 3       Q.    So you would agree that you didn't have                 3       Q.     And we earlier talked about how, you
 4   any meaningful input on any of the marketing                      4   know, this was seen has a take-it-or-leave-it deal
 5   materials; is that right?                                         5   for the term sheet, do you remember that?
 6       A.    Yes, I agree with that.                                 6       A.     Yes.
 7       Q.    And so when we talked earlier about being               7       Q.     Would that be the same for the marketing
 8   fearful that Think Finance would terminate the                    8   agreement?
 9   relationship if you didn't agree with something,                  9       A.     Yes.
10   you would agree that one of the things would be                  10       Q.     And the same for the servicing agreement,
11   that that statement would apply to would be                      11   right, that was a take-it-or-leave-it agreement?
12   marketing, right?                                                12       A.     Yes.
13       A.    Yes.                                                   13       Q.     And why did they -- did Plain Green's
14       Q.    And so, if you didn't like a direct                    14   employees -- or Plain Green's attorneys have input
15   mailing or a website design, you believe you                     15   on these agreements, do you recall?
16   wouldn't really be able to put meaningful input                  16       A.     I meant, they reviewed them, but they
17   into that under this agreement; is that right?                   17   didn't have really any input, like, I don't ever
18       A.    Yes.                                                   18   recall them making any modifications or changes to
19       Q.    So just a few final questions about this               19   them.
20   agreement. What is your understanding of what                    20       Q.     And when you say that you were fearful
21   Tailwind Marketing is?                                           21   that, you know, Think Finance would move to
22       A.    It's just another, another branch of                   22   another tribe. Do you think that the attorney
23   Think Finance.                                                   23   that Plain Green shared that same sentiment?
24       Q.    Okay. And in communicating with Think                  24              MR. ELLIS: Objection, lack of
25   Finance pursuant to marketing, did you ever email                25   foundation.

              UNSEALED
www.baldwinreporting.com                                        App.879-8084
                                                               (406)  0621                                 Baldwin Court Reporting Services
                     In the Matter of:

                 Case No. 2012-109-02

                        April 7, 2016
                        Kim Palermo




                Condensed Transcript with Word Index




                    For The Record, Inc.
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555




UNSEALED
                             App. 0622
                                                                  Palermo
Case No. 2012-109-02                                                                                                              4/7/2016
                                                                     1                                                                      3
  1               CONSUMER FINANCIAL PROTECTION BUREAU                     1                       P R O C E E D I N G S
  2                                                                        2                       -     -      -    -    -
  3   In the matter of:                      )                             3            MR. VAUGHN:     This is an investigational hearing
  4   Case No. 2012-109-02                   )                             4   governed by 12 U.S.C. 5562 and its implementing
  5   ---------------------------------)                                   5   regulations.    Any objections that may be properly raised
  6                                                                        6   are limited as set forth in the regulations.
  7                                Thursday, April 7, 2016                 7            The stenographic recording arranged by the
  8                                                                        8   Bureau is the only recording permitted and no other
  9                                Consumer Financial Protection Bureau    9   recording may be created.
 10                                1625 Eye Street, N.W.                  10            This hearing is being conducted by myself,
 11                                Washington, D.C.                       11   Benjamin Vaughn, my colleague, Vanessa Buchko and
 12                                                                       12   Melanie Hirsch.
 13                                                                       13            Will you please swear in the witness.
 14               The above-entitled matter came on for                   14   Whereupon--
 15   investigational hearing, pursuant to notice, at                     15                             KIM PALERMO
 16   9:30 a.m.                                                           16   a witness, called for examination, having been first
 17                                                                       17   duly sworn, was examined and testified as follows:
 18                                                                       18                             EXAMINATION
 19                                                                       19            BY MR. VAUGHN:
 20                                                                       20      Q.    Will you please state your full name.
 21                                                                       21      A.    Kim Palermo.
 22                                                                       22      Q.    Ms. Palermo, are you represented by counsel here
 23                                                                       23   today?
 24                                                                       24      A.    Yes, I am.
 25                                                                       25            MR. VAUGHN:     Counsel, would you please identify


                                                                     2                                                                      4
  1   APPEARANCES:                                                         1   yourself.
  2                                                                        2            MS. GATTUSO:     Chris Gattuso, Kilpatrick
  3   ON BEHALF OF THE CONSUMER FINANCIAL PROTECTION BUREAU:               3   Townsend.
  4               BENJAMIN VAUGHN, ESQ.                                    4            MR. HELLMOLD:        Eric Hellmold, Kilpatrick
  5               VANESSA BUCHKO, ESQ.                                     5   Townsend.
  6               MELANIE HIRSCH, ESQ.                                     6            BY MR. VAUGHN:
  7               Consumer Financial Protection Bureau                     7       Q.   Ms. Palermo, have you ever been deposed before
  8               1625 Eye Street, N.W.                                    8   or given testimony under oath?
  9               Washington, DC     20006                                 9       A.   Yes, I have.
 10               (202) 435-7944                                          10       Q.   When were those testimonies given?
 11               vanessa.buchko@cfpb.gov                                 11       A.   A long time ago when I worked at the bank, more
 12                                                                       12   than 10 years ago.
 13   ON BEHALF OF MOBILOANS AND THE WITNESS:                             13       Q.   Were those depositions in civil litigation?
 14               CHRISTINA M. GATTUSO, ESQ.                              14       A.   Yes.
 15               ERICH M. HELLMOLD, ESQ.                                 15       Q.   Did you ever testify in court?
 16               Kilpatrick Townsend & Stockton LLP                      16       A.   Yes.
 17               607 14th Street, N.W., Suite 900                        17       Q.   Also for the bank?
 18               Washington, DC     20005                                18       A.   Correct.
 19               (202) 508-5884                                          19       Q.   So, I'll just go over some quick ground rules,
 20               cgattuso@kilpatricktownsend.com                         20   but it sounds like you're more of a veteran than most
 21                                                                       21   would be.     So, it's important that you give verbal
 22                                                                       22   answers here today so the court reporter can record
 23                                                                       23   anything you say.       It's important that we not talk over
 24                                                                       24   each other, so I will do my absolute best to always let
 25                                                                       25   you finish your answer before any of us ask you another



                                                                                                                              1 (Pages 1 to 4)
                                                For The Record, Inc.
        UNSEALED                   (301) 870-8025 - www.ftrinc.net
                                                     App. 0623     - (800) 921-5555
                                                          Palermo
Case No. 2012-109-02                                                                                             4/7/2016
                                                          157                                                             159
  1   Administrative Services.                                    1      A. Correct. Correct. Because we know that these
  2      Q. Oh, okay. TC, thank you. What does the C stand        2   companies are Think companies. We know that their
  3   for?                                                        3   employees are doing those jobs.
  4      A. I believe it was like Think Cash or something         4      Q. What specific services do TC Administrative
  5   like that, I remember seeing somewhere, but I               5   Services or Think provide with regard to underwriting?
  6   couldn't -- I think they had a product before that.         6      A. They develop the underwriting. They have a
  7      Q. What services does TC Administrative Services         7   proprietary risk core that we use that the initial
  8   provide to Mobiloans?                                       8   underwriting that was used was created by them. I know
  9      A. They advise and consult regarding risk                9   that there's been changes from inception in regards to
 10   management, underwriting, application processing,          10   different types of data that is used in the
 11   payment processing, and vendor management.                 11   underwriting, but that basic criteria is maintained the
 12      Q. Would you say that list again, please.               12   same. Their risk score comes from their data that they
 13      A. I will. Advice and consulting regarding the          13   have in regards to customer activity, and they create a
 14   risk management, underwriting, application processing,     14   risk core based off of that.
 15   processing of payments, and oversight and management of    15      Q. Customer activity with Think Finance or with
 16   vendors.                                                   16   these loans, or from other --
 17      Q. So, taking the first one, risk management, what      17      A. With I'm sure all of the products that they
 18   specific services does TC Administrative Services          18   service. They have created a data pool from there where
 19   provide to Mobiloans in terms of risk management?          19   they can determine with more precision behaviors that
 20      A. They may be the risk department at Think. I          20   would lead to first payment defaults, that type of
 21   used to have emails that had TC Decision Sciences and TC   21   thing.
 22   Administrative Services, but after the split with          22         BY MR. VAUGHN:
 23   Elevate, everything is Think Finance.                      23      Q. So, the software generates -- based on the data
 24      Q. And can you name anyone who works at TC              24   inputs, the software generates a risk score, and if the
 25   Administrative Services?                                   25   penultimate risk score falls within --

                                                          158                                                             160
  1      A. Currently, no. I could look through some emails       1      A. A certain range, correct.
  2   and see if there's any current emails with that, but        2      Q. -- the loan will be funded?
  3   most everything now is Think Finance. I know at one         3      A. Correct. Or declined.
  4   point that the Stephen Smith that I had interviewed with    4      Q. Or declined. And it's your understanding that
  5   is their compliance director, he was part of TC Decision    5   the risk score that's generated is a product of Think's
  6   Sciences because I would get emails from both, both         6   analysis of all of the products that they service?
  7   email addresses for him, but mostly everything now is       7      A. Correct. When I had gone through when I sat
  8   just Think Finance.                                         8   down with him with regards to the underwriting, learning
  9      Q. So, what specific services do they provide in         9   that process, there, of course, is a whole flow chart
 10   terms of risk management?                                  10   basically of when the loan comes in, you know, the
 11      A. That would probably be the risk in setting up        11   points that it hits, what's a knockout rule that would
 12   the 7x7 matrix and the marketing and the default rate,     12   immediately knock that out, it requires verifications,
 13   that type of thing.                                        13   manual verifications, that kind of thing, but when they
 14      Q. Is there any other services you can think of         14   get to the risk score, it's kind of their proprietary
 15   that would fall under the heading risk management?         15   thing. They won't give me all the details.
 16      A. Part of the underwriting, when we're looking at      16         I know the items that make it up, but I don't
 17   changes in the underwriting, risk is definitely in there   17   know how it's weighted to create that score, because
 18   in looking at different options as to changing the         18   they consider that proprietary, they won't give me that
 19   format of the underwriting process.                        19   information.
 20         BY MR. VAUGHN:                                       20      Q. So, you know what the data inputs are that go
 21      Q. But to be clear, there is a legal agreement that     21   into the database, the decision engine?
 22   spells out that TC Administrative is supposed to get $25   22      A. Correct.
 23   per funded loan, but as you sit here today, you're not     23      Q. But you don't know how the decision engine comes
 24   certain which services Think provides that fall under      24   up with a score?
 25   that umbrella?                                             25      A. With the risk score. How it's weighted in order


                                                                                                     40 (Pages 157 to 160)
                                        For The Record, Inc.
      UNSEALED             (301) 870-8025 - www.ftrinc.net
                                             App. 0624     - (800) 921-5555
                                                          Palermo
Case No. 2012-109-02                                                                                             4/7/2016
                                                          161                                                             163
  1   to create the score. But I know what the inputs are         1      Q. What services does TC Administrative Services,
  2   that they look at for that.                                 2   or Think Finance, provide with regard to payment
  3      Q. And you know certain knockout rules that will         3   processing?
  4   automatically disqualify an applicant?                      4      A. It goes through their system. I mean, when a
  5      A. Correct.                                              5   customer wants to make a payment, they can go online,
  6      Q. But if an applicant makes it past the knockout        6   and they can set up to have an ACH payment from their
  7   rules, you don't know what happens between then and the     7   account and they can set that up online through their
  8   risk score to come up with a risk score?                    8   account. So, all of that will go through the platform
  9      A. I know that it continues to go through the            9   where it's posted in that information.
 10   underwriting process, and part of that underwriting        10         If they want to set up where they revoke the ACH
 11   process is the risk score, and that's based on points,     11   and they want to just send a manual payment, then they
 12   data points, within that application. How that's           12   can take that part off of the system.
 13   weighted to create the risk score and how they generated   13         If they want to pay by a debit card, they can
 14   what's a cut-off score, I don't have that information.     14   call in and say, I want to make this payment via a debit
 15      Q. You don't actually have the cut-off score?           15   card, and that system is through the platform. So,
 16      A. No, I have the cut-off score, but how they           16   that's where they're providing the help in the
 17   determine what was a cut-off score. You know, so they      17   processing, the payment processing.
 18   have that information.                                     18         BY MR. VAUGHN:
 19      Q. So, you know the cut-off score is 460?               19      Q. Before the lunch break, you testified that Think
 20      A. Correct, yeah.                                       20   uses an out-of-date software platform that was
 21      Q. But you don't know how they figure out that my       21   originally designed for credit cards that's resulted in
 22   application is 520?                                        22   lots of problems. Is that the computer system that
 23      A. Correct.                                             23   you're talking about now that processes ACH payments and
 24         BY MS. BUCHKO:                                       24   provides those services, or are you talking about a
 25      Q. Does anybody at Mobiloans have that information?     25   different system?

                                                          162                                                             164
  1      A. No. Again, they consider that proprietary and         1      A. In regards to posting them to the account, I
  2   they won't give us that piece of it.                        2   believe when you take an ACH payment, it has to go
  3         BY MR. VAUGHN:                                        3   through the processor. So, when the funds are actually
  4      Q. And you've asked?                                     4   posted to the account, it goes through that platform
  5      A. Yes.                                                  5   system.
  6      Q. Who did you ask?                                      6      Q. And that's the platform that you were talking
  7      A. I asked Martin Wong, I have asked the risk            7   about earlier?
  8   people, I have asked the underwriting people, and -- but    8      A. Correct. Correct.
  9   they consider it proprietary and they will not give me      9      Q. And is this -- I've heard it referred to as
 10   that information.                                          10   CoreCard, is that your understanding that the Core
 11         BY MS. BUCHKO:                                       11   system is the loan management system that handles the
 12      Q. Do they have any nicknames for that proprietary      12   servicing of the loan, the payments and those types of
 13   information?                                               13   issues?
 14      A. No, it's -- unless it's RS, which is risk score,     14      A. Correct. And some of the issues when we were
 15   11, which is the version that they are using. That's       15   talking about the double payments has to do when the
 16   what they're -- you know, when I'm looking at the          16   system or Core or whatever creates the ACH file to send
 17   underwriting waterfall, and we come up to the RS score,    17   to the banks, the would could be a problem where it
 18   that's what they're talking about.                         18   actually doubles it. That's where the processing
 19      Q. Earlier you said something about "we use the         19   issues, where Think's issues -- now, there were some
 20   proprietary risk score." What exactly does Mobiloans do    20   issues with the processor themselves, but there were
 21   with the proprietary risk score?                           21   some issues with the Think -- it was the platform that
 22      A. Our applications go through -- and I say we,         22   created the issue.
 23   because I'm talking about our customers go through that    23      Q. The loan management platform?
 24   system. We -- that's our vendor, we're paying for that.    24      A. Correct.
 25   So, that's just the way I refer to it.                     25        BY MS. BUCHKO:


                                                                                                     41 (Pages 161 to 164)
                                        For The Record, Inc.
      UNSEALED             (301) 870-8025 - www.ftrinc.net
                                             App. 0625     - (800) 921-5555
                                                Claudia Callaway
                                                   Page 1                                           Page 3
            IN THE UNITED STATES DISTRICT COURT              1   APPEARANCES (continued)
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA           2
                    - - -                                          EVERSHEDS SUTHERLAND, LLP
         COMMONWEALTH OF :                                   3     BY: MATTHEW GATEWOOD, ESQUIRE
         PENNSYLVANIA           :                                  700 Sixth Street NW
            Plaintiff :                                      4     Suite 700
                      :                                            Washington, D.C. 20001
            VS.         : CIVIL ACTION NUMBER                5     Phone: (202) 383-0100
                      : 2:14-CV-07139                              Representing Think Finance Defendants
         THINK FINANCE, INC., :                              6
         ET AL.,          :                                  7
            Defendants :                                           KATTEN, MUCHIN, ROSENMAN LLP
                    - - -                                    8     BY: TED S. HELWIG, ESQUIRE
                  OCTOBER 16, 2018                                 525 W. Monroe Street
                    - - -                                    9     Chicago, Illinois 60661-3693
                                                                   Phone: (312) 902-5319
               Videotaped deposition of CLAUDIA             10     Representing Claudia Callaway
         CALLAWAY, was taken pursuant to notice at 700             ted helwig@kattenlaw.com
         Sixth Street NW, Suite 700, Washington, D.C.,      11
         beginning at or about 9:30 a.m. before             12
         Jeannine Cancelliere, Court Reporter and           13
         Notary Public and David Levin, Videotape           14
         Operator, there being present.                     15
                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
              KAPLAN, LEAMAN AND WOLFE                      21
            Registered Professional Reporters               22
            230 S. Broad Street, Suite 1303                 23
            Philadelphia, Pennsylvania 19102                24

                                                   Page 2                                           Page 4
    1   APPEARANCES:                                         1            INDEX
    2
    3     LANGER, GROGAN & DIVER, P C                        2            ---
          BY: IRV ACKELSBERG, ESQUIRE
    4     BY: JOHN J GROGAN, ESQUIRE                         3    CLAUDIA CALLAWAY                   PAGE
          1717 Arch Street, Suite 4130                       4    BY MR. ACKELSBERG                  7
    5     Philadelphia, Pennsylvania 19103
          Phone: (215) 320-5701                              5
    6     Representing the Plaintiff
          jgrogan@langergrogan com                           6             ---
    7
    8
                                                             7           EXHIBITS
          ARMSTRONG TEASDALE                                 8             ---
    9     BY: RICHARD SCHEFF, ESQUIRE
          1500 Market Street, 12th Floor                     9         EXHIBIT NO. PAGE
   10     Philadelphia, Pennsylvania 19102                  10           P-374   8
          Phone: (215) 246-3478
   11     Representing Ken Rees                             11           P-375  52
          rscheff@armstrongteasdale com
   12                                                       12           P-376  60
   13                                                       13           P-377  64
          KATTEN, MUCHIN, ROSENMAN LLP
   14     BY: PATRICK SMITH, ESQUIRE                        14           P-378  65
          BY: J MATTHEW HAWS, ESQUIRE
   15     525 W Monroe Street
                                                            15           P-379  75
          Chicago, Illinois 60661-3693                      16           P-380  80
   16     Phone: (312) 902-5319
          Representing Victory Park                         17           P-381  82
   17     patrick smith@kattenlaw com
   18
                                                            18           P-382  82
   19     VAN NESS FELDMAN                                  19           P-383  97
          BY: KETURAH BROWN, ESQUIRE
   20     1050 Thomas Jefferson Street, NW                  20           P-384  97
          Washington, D C 20007-3877
   21     Phone: (202) 298-1800
                                                            21           P-385  97
          Representing National Credit                      22           P-386 110
   22     Adjusters LLC
          kab@vnf com                                       23           P-387 152
   23
   24
                                                            24           P-388 165


                                                                                1 (Pages 1 to 4)
                                             WWW.KLWREPORTERS.COM
UNSEALED                                         App. 0625-01
                                         Claudia Callaway
                                             Page 5                                                Page 7
     1     EXHIBITS (continued)                           1             MR. SCHEFF: Richard Scheff for
     2         EXHIBIT NO.       PAGE                     2   Ken Rees.
     3          P-389        172                          3             MR. GATEWOOD: Matthew Gatewood
     4          P-390        182                          4   for the Think Finance Defendants.
     5          P-391        184                          5             MR. HELWIG: Ted Helwig for the
     6          P-392        187                          6   witness, Ms. Callaway.
     7          P-393        190                          7             MR. SMITH: We have two people
     8                                                    8   on the line.
     9                                                    9             MR. HAWS: Matt Haws for the
    10                                                   10   Victory Park defendants.
    11                                                   11             MR. SMITH: Anyone else? (No
    12                                                   12   response.)
    13                                                   13             VIDEOTAPE OPERATOR: The court
    14                                                   14   reporter is Jeannine Cancelliere, and she will
    15                                                   15   now swear in the witness.
    16                                                   16                - - -
    17                                                   17             CLAUDIA CALLAWAY, after having
    18                                                   18   been first duly sworn, was examined and
    19                                                   19   testified as follows:
    20                                                   20                - - -
    21                                                   21               EXAMINATION
    22                                                   22                - - -
    23                                                   23   BY MR. ACKELSBERG:
    24                                                   24   Q. Good morning, Ms. Callaway, it's good to


                                             Page 6                                                Page 8
    1             VIDEOTAPE OPERATOR: We're now           1   meet you. I have already introduced myself,
    2    on the record. My name is David Levin, I am a    2   I'm Irv Ackelsberg. I'm special counsel for
    3    videographer employed by On the Record. This     3   the Pennsylvania Attorney General.
    4    is a video deposition in the United States       4              You're here pursuant to a
    5    District Court for the Eastern District of       5   subpoena, correct?
    6    Pennsylvania, civil action number                6   A. Correct.
    7    23:14-CV-07139.                                  7   Q. Okay. Just for the record I'm going to
    8             Today's date is Tuesday, October        8   identify that subpoena. And we'll call it
    9    16th, 2018 and the video time is 9:43 a.m.       9   P-374. Just so that you understand, I was
   10    This deposition is being held at 700 Sixth      10   about to identify it as Callaway-1, but I
   11    Street Northwest, Suite 700, Washington D.C.    11   think what we're going to do is just continue
   12    in the matter of Commonwealth of Pennsylvania   12   -- we've had a number of depositions, and
   13    versus Think Finance, Incorporated, Et Al.      13   we've just been using this numerical system
   14    The deponent is Claudia Callaway. Would all     14   where we're just continuing with the
   15    counsel please identify themselves and say      15   numbering. And I think that's what I am going
   16    whom they represent.                            16   to do today. I hope it's not too confusing.
   17             MR. ACKELSBERG: For the                17   Anyway, we're going to call this P-374.
   18    Commonwealth, Irv Ackelsberg.                   18               - - -
   19             MR. GROGAN: John Grogan also           19             (Whereupon Exhibit P-374 was
   20    for the Commonwealth.                           20   marked for identification.)
   21             MR. SMITH: Patrick Smith for           21               - - -
   22    the Victory Park defendants                     22   BY MR. ACKELSBERG:
   23             MS. BROWN: Keturah Brown for           23   Q. I am going to ask you to identify that
   24    NCA.                                            24   as the subpoena, pursuant to which you're here


                                                                             2 (Pages 5 to 8)
                                     WWW.KLWREPORTERS.COM
UNSEALED                                   App. 0625-02
                                           Claudia Callaway
                                              Page 21                                               Page 23
    1      Q. What is FSCA?                                  1   understand.
    2      A. It was the Financial Service Centers of        2              THE WITNESS: I do.
    3      America.                                          3   BY MR. ACKELSBERG:
    4      Q. There's also a trade association that I        4   Q. What do you remember?
    5      think is called CFSA, right? Community            5   A. I had a toddler at the time who was
    6      Financial Service Association.                    6   sitting behind me while I was giving my
    7      A. Yes.                                           7   presentation. And I had handed him a set of
    8      Q. Are these two separate associations or         8   markers and a pad, with which to entertain
    9      CFSA a more recent name for FSCA?                 9   himself. And as I was speaking, he stood up
   10      A. I believe they're separate.                   10   and showed the audience that his hands were
   11      Q. Okay. Are you a member of FSCA?               11   covered in Sharpie ink. And the audience was
   12      A. I am not.                                     12   very understanding.
   13      Q. Are you a member of CFSA?                     13   Q. This is while you were speaking?
   14      A. I am not.                                     14   A. Yes, yes.
   15      Q. But you go to -- you go to FSCA               15   Q. And then bring Mr. Stinson into the
   16      conferences regularly?                           16   scene.
   17      A. I do not go to them regularly.                17   A. As I recall, it was either Mr. Stinson
   18      Q. What about CFSA?                              18   or somebody else from his company and Mr.
   19      A. I do not go to CFSA regularly.                19   Stinson, who came up and introduced himself or
   20      Q. But you're occasionally invited to speak      20   themselves.
   21      though, correct?                                 21   Q. Might it have been Jason Harvison?
   22      A. In the past I have been, yes.                 22   A. That would have been who it would have
   23      Q. At both FSCA and CFSA conferences?            23   been, yes.
   24      A. Yes.                                          24   Q. Jason Harvison and Mike Stinson were at


                                              Page 22                                               Page 24
    1      Q. Okay. And is that -- on the occasions          1   the FSCA conference after this light moment
    2      when you are speaking to companies that are       2   with your toddler. After the presentation,
    3      members of these associations, is that one way    3   Mike and Jason came up to talk to you?
    4      that you can develop new business for you and     4   A. As I recall, yes.
    5      your firm?                                        5   Q. Without divulging any legal advice, what
    6      A. It is a way I have developed business in       6   did you talk about?
    7      the past, yes.                                    7   A. That, I don't recall.
    8      Q. Okay. And what do you recall of the            8   Q. But as a result of that meeting, you
    9      meeting at FSCA in which you first met Mr.        9   began a relationship with Payday One?
   10      Stinson? Do you remember the topic that you      10   A. I began a relationship with Payday One
   11      were speaking on?                                11   after that.
   12      A. I do not.                                     12   Q. Okay. And we'll probably re-visit that
   13      Q. Do you remember anything about the            13   at some point. I'm fairly sure we will, but
   14      conversation -- the meeting with Mr. Stinson?    14   let's continue the history. Actually, why
   15      A. I do.                                         15   don't I ask you -- let's do Manatt first.
   16                   MR. GATEWOOD: Objection.            16   Let's go to Manatt.
   17      I'll just instruct the witness not to answer,    17               Did you finish with the Paul
   18      to the extent that she would be divulging        18   Hastings on the payday lender side, Advance
   19      attorney/client communications.                  19   America, Payday OK and Payday One? Were there
   20                   MR. ACKELSBERG: Yeah, well,         20   others?
   21      we're just talking about meeting people.         21               MR. GATEWOOD: Objection,
   22                   MR. GATEWOOD: Sure. But the         22   form.
   23      instruction is necessary on the front end.       23               THE WITNESS: There were
   24                   MR. ACKELSBERG: I                   24   others.


                                                                             6 (Pages 21 to 24)
                                       WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-03
                                            Claudia Callaway
                                              Page 25                                               Page 27
    1   BY MR. ACKELSBERG:                                   1   represented TC Services.
    2   Q. Oh, okay. I'm sorry. I didn't mean to             2   Q. What was that?
    3   cut you off.                                         3   A. That was not a payday lender.
    4   A. Sitting here, I can't recall names of             4   Q. What kind of a lender was it?
    5   other payday lenders that I represented at           5   A. It was a company that serviced loans for
    6   Paul Hastings.                                       6   a federally insured bank.
    7   Q. Do you think there were two more, four            7   Q. All right, we're going to get into the
    8   more, ten more, twenty more? Roughly how many        8   bank model at some point. And I am going --
    9   payday lenders were you representing by the          9   you will have the chance to explain sort of
   10   time you were at Paul Hastings?                     10   the difference between, you know, service
   11             MR. GATEWOOD: Objection,                  11   providers -- we'll get into all of that stuff.
   12   form.                                               12   But I'm really just -- in terms of who your
   13             THE WITNESS: I would                      13   client contact was, did you have any client
   14   estimate between five and ten.                      14   relationship with Charlie Hallinan? I guess
   15   BY MR. ACKELSBERG:                                  15   we're still talking about the Paul Hastings
   16   Q. Now, one of those being Adrian Rubin?            16   years. Did you have any client contact with
   17   A. I don't believe I represented Mr. Rubin.         17   Charlie Hallinan?
   18   Q. I mean his companies, I don't mean him           18               MR. GATEWOOD: Objection to
   19   personally. I mean the payday lending               19   form.
   20   websites. You remember Mr. Rubin, right?            20               MR. HELWIG: I'm going to
   21   A. I do remember Mr. Rubin.                         21   object. These long-speaking dialogues, we
   22   Q. I think -- to refresh your recollection,         22   don't care when you're going to get to what
   23   I think one was CashNet500, one was CRA             23   you're getting to or why, just ask a question.
   24   Services. There were a variety of names that        24   I think it will be more efficient.

                                              Page 26                                               Page 28
    1      he used, but my understanding was that you        1   BY MR. ACKELSBERG:
    2      were representing Adrian Rubin or his             2   Q. Did up represent Charlie Hallinan or his
    3      companies at some point?                          3   companies?
    4                 MR. GATEWOOD: Objection,               4   A. I represented -- I did not represent Mr.
    5      form.                                             5   Hallinan individually. I represented TC
    6      BY MR. ACKELSBERG:                                6   Services.
    7      Q. Is that not true?                              7   Q. So that was the company you referred to
    8      A. I don't believe I represented Mr.              8   before. Okay. When you said TC -- the reason
    9      Rubin's companies at Paul Hastings.               9   I wasn't quite sure is that Think Finance had
   10      Q. It might have been Manatt?                    10   something called TC Services. I wasn't sure
   11      A. I may -- I know I would have liked to         11   you were talking about Mr. Hallinan or Think
   12      represent Mr. Rubin's companies.                 12   Finance.
   13      Q. Because of the volume? Or why?                13              So you -- what you recall is
   14      A. Because they had litigation. But I            14   there was a company called TC Services that
   15      can't recall whether I represented Mr. Rubin's   15   had a business in the payday lending world,
   16      companies.                                       16   and that Charlie Hallinan was somehow
   17      Q. Okay, we'll come back to Mr. Rubin.           17   connected to it; would that be accurate?
   18      What about Charlie Hallinan?                     18              MR. GATEWOOD: Objection to
   19      A. I did not represent Mr. Hallinan              19   form.
   20      personally.                                      20              THE WITNESS: That's not an
   21      Q. I don't mean personally. I mean the           21   accurate description of my recollection.
   22      companies associated with Charlie Hallinan,      22   BY MR. ACKELSBERG:
   23      the payday lending websites.                     23   Q. Then please fix it for me.
   24      A. When I was at Paul Hastings, I                24   A. I represented TC Services. That was a


                                                                            7 (Pages 25 to 28)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-04
                                            Claudia Callaway
                                              Page 29                                               Page 31
    1      marketer and servicer for loans made by a         1   form.
    2      federally insurance insured depository            2              THE WITNESS: I don't know
    3      institution. Charlie Hallinan was my client       3   that I can talk about CashCall.
    4      contact.                                          4   BY MR. ACKELSBERG:
    5      Q. Okay. At TC Services?                          5   Q. I'm just asking you names of clients.
    6      A. Yes.                                           6              MR. HELWIG: If you're asking
    7      Q. Okay. All right, any other -- what             7   was CashCall a client, she can answer that.
    8      about Scott Tucker? Did you ever represent        8   But as you know, my position with respect to
    9      Scott Tucker?                                     9   --
   10      A. I did not.                                    10              MR. ACKELSBERG: We'll get to
   11      Q. Any of his companies?                         11   that in a minute. I want to -- really I'm
   12      A. I don't believe so, no.                       12   just sort of identifying clients.
   13      Q. Now let's move to Manatt Phelps, 2006 to      13              THE WITNESS: Yes, CashCall.
   14      2009. Did you bring on any additional payday     14   BY MR. ACKELSBERG:
   15      lenders?                                         15   Q. Would that be an example of a lender
   16      A. I did represent -- I did bring new -- I       16   that was making what I'll call high-rate loans
   17      did develop new payday lender business at        17   over the internet, but did not make short-term
   18      Manatt, yes.                                     18   payday loans?
   19      Q. What are some of those payday lenders,        19              MR. HELWIG: You can answer
   20      that you remember?                               20   that question.
   21      A. I remember Integrity Advance. Sitting         21              THE WITNESS: High rate, I
   22      here today, I don't remember new companies.      22   don't want to opine on the interest rate, but
   23      Q. Okay. Now before -- you're familiar           23   that is an example of a company that made
   24      with the distinction between payday loans and    24   installment loans rather than single payment

                                              Page 30                                               Page 32
    1      installment loans?                                1   loans.
    2      A. I am familiar with people describing the       2   BY MR. ACKELSBERG:
    3      two differently, yes.                             3   Q. Okay. When I say high rate, just so
    4      Q. And you had some companies that -- would       4   that we're clear, let's say anything over 100
    5      it be correct to say over the years, you had      5   percent APR, okay?
    6      some companies that did only the payday loans     6   A. Okay.
    7      and only installment loans; or some that did      7   Q. Does that still include CashCall?
    8      both?                                             8   A. I don't know if it does.
    9                 MR. GATEWOOD: Objection,               9   Q. Okay. Were there -- besides CashCall,
   10      form.                                            10   were there other clients, up until the time
   11                 THE WITNESS: Based on my              11   you arrived at Katten, who you would be
   12      understanding, and I should say a payday loan    12   comfortable in classifying as installment
   13      would be small dollar, short-term loan that      13   lenders as opposed to payday loans? And when
   14      can be paid in two weeks say, yes. Yes.          14   I say installment lenders, I'm talking about
   15      BY MR. ACKELSBERG:                               15   loans in the range above 100 percent APR.
   16      Q. So of the clients that you had up until       16              MR. GATEWOOD: Objection,
   17      the time you joined Katten, were there also      17   form.
   18      lenders that you represent who were              18              THE WITNESS: Sitting here I
   19      exclusively installment lenders, as opposed to   19   can't recall who would qualify under that
   20      payday lenders?                                  20   descriptor.
   21      A. Yes.                                          21   BY MR. ACKELSBERG:
   22      Q. Can you give me those names? One would        22   Q. Now Payday One was an example of one of
   23      be CashCall, right?                              23   the payday lenders that branched out into the
   24                 MR. GATEWOOD: Objection,              24   installment loan business later; am I right?


                                                                            8 (Pages 29 to 32)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-05
                                            Claudia Callaway
                                              Page 65                                               Page 67
    1      CashCall. And we'll, before we break, get an      1   assistant U.S. attorneys or by the federal
    2      update from you, as to whether you will permit    2   agents that were investigating that case?
    3      the witness to answer questions about             3   A. No, I was not.
    4      CashCall. Okay? Does that sound accurately        4   Q. Okay. And you were never informed that
    5      --                                                5   you were on a witness list or a potential
    6                MR. HELWIG: Correct, right.             6   list?
    7      BY MR. ACKELSBERG:                                7   A. I was not informed of that.
    8      Q. All right. Ms. Callaway, I want to ask         8   Q. But I am going to represent to you that
    9      you about a different client, other than          9   as part of Mr. Rubin's cooperation with the
   10      CashCall. I want to show you a document and      10   Government, he was also cooperating with some
   11      ask whether you recognize it.                    11   of us on the consumer protection side of the
   12                   - - -                               12   world, okay. I am just making that
   13                (Whereupon Exhibit P-378 was           13   representation to you. And that Mr. Rubin
   14      marked for identification.)                      14   shared with me some documents that he
   15                   - - -                               15   represented as being related to his
   16      BY MR. ACKELSBERG:                               16   relationship with you, his attorney/client
   17      Q. So my first question with regard to this      17   relationship with you.
   18      document, Ms. Callaway, is whether you recall    18              MR. HELWIG: Was that a
   19      having a client by the name of cashnet500.com?   19   question?
   20      A. Sitting here today, I don't remember          20   BY MR. ACKELSBERG:
   21      CashNet500. But this letter shows that I had     21   Q. That's just a representation.
   22      a client called CashNet500.                      22              MR. SMITH: Irv, for the
   23      Q. If I were to tell you that CashNet500         23   record, you said Mr. Rubin shared this with
   24      was one of Adrian Rubin's businesses, would      24   you or was it an attorney for Mr. Rubin?


                                              Page 66                                               Page 68
    1      that refresh your recollection?                   1   BY MR. ACKELSBERG:
    2      A. The letter establishes that I                  2   Q. I don't recall -- Mr. Rubin gave me some
    3      represented CashNet500. And if you tell me        3   things, his lawyer gave me some things, and
    4      that that was a company owned by Mr. Rubin, I     4   some things were over e-mail and some things
    5      would believe you.                                5   were in person. But I met personally with Mr.
    6      Q. Okay. I'm going to be showing you a            6   Rubin on a number of occasions.
    7      number of documents that I will represent to      7              So I'll just represent to you
    8      you that Adrian Rubin gave to me, either he       8   that this came from Mr. Rubin, either
    9      personally gave to me or his criminal defense     9   personally or through his counsel, with copies
   10      lawyer gave to me.                               10   -- of any e-mail that was copied to Mr. Rubin.
   11                 You're aware that Adrian              11   That's just a representation I'm making to you
   12      Rubin was a cooperating witness with the         12   here as a member of the bar.
   13      federal prosecution of Charlie Hallinan and      13              I just wanted you to
   14      Scott Tucker; are you not?                       14   understand the context of my having these
   15      A. I'm not aware of Mr. Rubin -- any             15   documents and asking you questions about them.
   16      involvement Mr. Rubin had with Scott Tucker.     16   That's all. That's not a question, that's
   17      I am aware that Mr. Rubin was a cooperating      17   just so that you have some understanding and
   18      witness with Charlie Hallinan.                   18   your counsel has some understanding, and the
   19      Q. And, in fact, you were interviewed by         19   other lawyers in the room have some
   20      the Feds with regard to the Hallinan             20   understanding as how I came to have possession
   21      prosecution, were you not?                       21   of this these documents.
   22      A. I don't believe I was.                        22              All right. One of the things
   23      Q. You were not -- so at no point were           23   that Adrian Rubin told me was that you and a
   24      you -- you weren't interviewed by the            24   Wilmington lawyer named Wheeler Neff counseled


                                                                           17 (Pages 65 to 68)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-06
                                            Claudia Callaway
                                              Page 69                                               Page 71
    1      him on setting up a bank model business with a    1   relationship between one of Mr. Rubin's
    2      bank called County Bank of Rehoboth Beach         2   businesses and County Bank of Rehoboth Beach
    3      Delaware. I'm just telling you that, and I'm      3   Delaware.
    4      asking, would that be a true statement?           4              MR. HELWIG: I'll object and
    5                 MR. GATEWOOD: Objection to             5   direct her not to answer if that would reveal
    6      form.                                             6   privileged communications between you and
    7                 MR. HELWIG: I'll object and            7   whatever client you were representing at the
    8      instruct her not to answer, because it would      8   time.
    9      reveal privileged attorney/client                 9              THE WITNESS: I do recall
   10      communications.                                  10   that there was a -- that there was a
   11                 MR. SMITH: Irv, I'll object           11   relationship, yes.
   12      to the relevance. I don't know where you're      12   BY MR. ACKELSBERG:
   13      going with any of this.                          13   Q. County Bank of Delaware had
   14      BY MR. ACKELSBERG:                               14   relationships with a number of your clients;
   15      Q. Mr. Neff -- I'm sorry, Mr. Rubin -- one       15   am I right?
   16      of the things Mr. Rubin said to me was that he   16   A. I did represent companies that had
   17      was referred to you and Mr. Neff by Charlie      17   relationships with County Bank, yes.
   18      Hallinan. Would that have been true?             18   Q. And the same goes with the First Bank of
   19                 MR. GATEWOOD: Objection,              19   Delaware, correct?
   20      form.                                            20   A. I did represent companies that marketed
   21                 MR. ACKELSBERG: There's no            21   and serviced loans for First Bank of Delaware,
   22      advice in there. It's about a referral.          22   yes.
   23                 MR. GATEWOOD: I haven't               23   Q. Do you recall Adrian Rubin's
   24      directed her not to answer, but I object to      24   relationship with County Bank of Delaware


                                              Page 70                                               Page 72
    1   the form. I don't know how she would know            1   falling apart over his undisclosed criminal
    2   that, if she knew it from a conversation with        2   record? Do you remember that happening?
    3   Rubin, then it would be privileged and I'd           3   A. That, I don't recall.
    4   direct her not to answer.                            4   Q. Okay. Do you remember, I'm going to
    5   BY MR. ACKELSBERG:                                   5   mention some other businesses of his and ask
    6   Q. Understood. Did Charlie Hallinan have             6   whether that sounds familiar. CRA Services,
    7   anything to do with you beginning                    7   do you remember that company?
    8   representation of Adrian Rubin?                      8   A. I am familiar with that company, yes.
    9   A. Sitting here, I can't recall.                     9   Q. What about Global PayDay Loan, LLC,
   10   Q. Okay.                                            10   doing business as CashNet500?
   11   A. But I don't believe I represented Mr.            11   A. Global -- that, I recall, Global, yes.
   12   Rubin. I recognize this name, CashNet500,           12   Q. So CashNet500 was doing business, that
   13   yes.                                                13   was a fictitious name used by Global PayDay
   14   Q. Again, I'm not asking you whether you            14   Loan, LLC, as far as you can recall, right?
   15   represented Mr. Rubin personally. I'm asking        15   A. I will accept that representation from
   16   you whether you represented companies that you      16   you.
   17   knew were associated with Adrian Rubin, where       17   Q. All right. Now am I right that there
   18   he was your client contact.                         18   was a period of time that Mr. Rubin was making
   19   A. I would have to say I don't recall               19   loans after he lost the bank relationship,
   20   CashNet500 -- sitting here, I don't have a          20   which I'll represent to you is County Bank of
   21   recollection of that representation. But I do       21   Delaware, that he continued making loans in
   22   recognize this letter to me on behalf of            22   Pennsylvania and other states as a licensed
   23   CashNet500, yes.                                    23   lender in Utah or Delaware, do you remember
   24   Q. Do you recall that there was a                   24   that period?


                                                                           18 (Pages 69 to 72)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-07
                                         Claudia Callaway
                                           Page 73                                               Page 75
    1           MR. GATEWOOD: Objection,                  1   next exhibit which was P-379.
    2   form.                                             2                - - -
    3               MR. HELWIG: Yeah, I'm not             3              (Whereupon Exhibit P-379 was
    4   sure -- do you remember that period? Remember     4   marked for identification.)
    5   what about that period?                           5                - - -
    6               THE WITNESS: I don't                  6   BY MR. ACKELSBERG:
    7   remember Mr. Rubin himself making loans.          7   Q. Have you had a chance to review it?
    8   BY MR. ACKELSBERG:                                8   A. Yes.
    9   Q. Right, and when I'm talking about Adrian       9   Q. Does -- do you remember this specific
   10   Rubin, I understand that he never made loans     10   letter?
   11   as Adrian Rubin. I'm really talking more         11   A. Do I remember this specific letter?
   12   about Global PayDay Loan, LLC, doing business    12   Q. Yeah.
   13   as CashNet500. That's really more my             13   A. No, I don't.
   14   question.                                        14   Q. Do you remember writing letters like
   15               Do you remember when Global          15   this, in this period of time?
   16   PayDay Loan, LLC, doing business as CashNet500   16               MR. GATEWOOD: Objection,
   17   evolved from a bank model to making loans as     17   form.
   18   -- out of licenses in Utah, Delaware -- other    18               THE WITNESS: I do not
   19   states? Do you remember that period?             19   remember writing -- I see this letter that I
   20               MR. GATEWOOD: Objection to           20   wrote, but I don't have -- to answer your
   21   form.                                            21   question, generally, no.
   22               THE WITNESS: I don't recall          22   BY MR. ACKELSBERG:
   23   that period.                                     23   Q. During this period of time, we're
   24   BY MR. ACKELSBERG:                               24   looking at 2005, one of the services you

                                           Page 74                                               Page 76
    1   Q. Let me show you the next document.             1   provided to your clients in this -- within
    2   First of all, in terms of the document that I     2   this industry, was that you would handle
    3   just showed you, 378, I just want to be clear.    3   regulatory inquiries that were directed to
    4   You're communicating on behalf of CashNet with    4   them from state attorney's general or other
    5   regard to some kind of a law enforcement          5   regulatory agencies; am I right?
    6   demand that was directed to CashNet500; am I      6   A. That is correct.
    7   right?                                            7   Q. You will see just -- you'll see the
    8   A. Actually, this is a letter from                8   context of this is that CashNet500 -- you're
    9   Maryland's Department of Labor, Licensing and     9   responding to a -- I think you can see from
   10   Regulation to me regarding CashNet.              10   the context that this investigator in Maryland
   11   Q. So if you read the second sentence:           11   is basically saying to CashNet500 that they
   12   After reading your letter, I must reiterate      12   need a Maryland license in order to be making
   13   that Maryland law requires your client's         13   loans to Maryland citizens. Do you see that?
   14   company to have a Maryland license in order to   14   A. Yes.
   15   make loans to Maryland residents. Do you see     15   Q. Okay.
   16   that?                                            16   A. I see that from 378.
   17   A. Yes.                                          17   Q. So -- and your response to Mr. Wink, the
   18   Q. Then he says: I am referring this             18   investigator, is that in your judgement
   19   matter to the attorney general's office,         19   CashNet500 does not need a Maryland license
   20   right?                                           20   because it's licensed in Utah and has no
   21   A. That's what it says.                          21   presence in the State of Maryland. That's
   22   Q. Okay. Now what I want to show you is          22   what you said to the State of Maryland; am I
   23   the letter that I think Mr. Prozeralik was       23   right?
   24   responding to. And I am going to show you the    24   A. I did not say "in my judgement".


                                                                       19 (Pages 73 to 76)
                                     WWW.KLWREPORTERS.COM
UNSEALED                                   App. 0625-08
                                            Claudia Callaway
                                              Page 77                                              Page 79
    1      Q. Right. Taking out the word, "in your           1   same objection. And the way I hear the
    2      judgement", that's what you were saying,          2   question, it seems by definition it's asking
    3      right?                                            3   for attorney/client advice or communication.
    4      A. The document speaks for itself, and I          4               So to that extent, I would
    5      don't want to give any answer that would be       5   direct you not to answer, unless you think
    6      misleading about what the document says.          6   there's a way you can answer that, that
    7      Q. That's fine. Is there anything about           7   doesn't implicate privileged communications.
    8      this letter which suggests to you that you        8   BY MR. ACKELSBERG:
    9      didn't make the representations in this letter    9   Q. Did you ever visit or evaluate any
   10      to Mr. Wink?                                     10   on-site operations of any of the lending
   11                  MR. GATEWOOD: Objection,             11   businesses associated Adrian Rubin?
   12      form.                                            12   A. I don't know that I can answer that.
   13                  THE WITNESS: No, and I               13               MR. HELWIG: If you can't
   14      didn't suggest that. The letter, I have no       14   answer that without revealing client --
   15      reason to believe that this letter is anything   15   BY MR. ACKELSBERG:
   16      but an accurate representation of my             16   Q. Whether you ever saw an operation? I am
   17      communication.                                   17   not asking anything you said, I'm asking what
   18                  MR. HELWIG: I would note for         18   you saw.
   19      the record, and again the document speaks for    19               MR. GATEWOOD: You're asking
   20      itself, there's no signature and no letterhead   20   her what she evaluated in order to come up
   21      on this.                                         21   with the information that she's providing in
   22      BY MR. ACKELSBERG:                               22   this letter. I think that that's outside the
   23      Q. That's very true.                             23   bounds of what is permissible for her to
   24      A. I don't -- this is definitely a draft         24   testify about.

                                              Page 78                                              Page 80
    1      with my name on it.                               1               It's Ted's objection, not
    2      Q. I see that.                                    2   mine. But it seems that you're asking her to
    3      A. And so -- I mean I take the document for       3   opine on what she evaluated in coming up with
    4      what it is.                                       4   what's in this letter.
    5      Q. Right, I do too. Okay, thank you.              5   BY MR. ACKELSBERG:
    6                  Now at the time that you were         6   Q. Let me ask the question again. Did you
    7      representing CashNet500, the d/b/a of Global      7   ever visit Adrian Rubin's operations in
    8      PayDay Loan, you knew that all of the             8   Suburban Philadelphia?
    9      operations of that company were based in          9               MR. HELWIG: I will instruct
   10      Suburban Philadelphia, didn't you know that?     10   her not to answer.
   11      A. No, I did not.                                11               MR. ACKELSBERG: Let's go to
   12      Q. Would it have mattered to you in              12   the next document. This 380.
   13      communicating with the State of Maryland with    13                 - - -
   14      regarding his need for a license at this         14              (Whereupon Exhibit P-380 was
   15      period of time, whether or not he had a          15   marked for identification.)
   16      physical presence within the State of            16                 - - -
   17      Pennsylvania, for example?                       17   BY MR. ACKELSBERG:
   18                  MR. GATEWOOD: Objection,             18   Q. Have you had a chance to look at these a
   19      form. Even though you're asking about this       19   little bit while we were offline, right?
   20      specific client, I'll instruct the witness not   20   A. No.
   21      to answer to the extent that it would disclose   21   Q. You didn't, okay. My question is, in
   22      attorney/client information that was provided    22   looking at P-380, does this document look
   23      to my client.                                    23   familiar to you?
   24                  MR. HELWIG: And I would --           24   A. It does not. It is not something I


                                                                          20 (Pages 77 to 80)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-09
                                            Claudia Callaway
                                              Page 81                                               Page 83
    1      would say I'm familiar with.                      1   381, Plaintiff's Exhibit 381. Have you had a
    2      Q. If I were to tell you I got this from          2   chance to look at Exhibit P-381?
    3      Adrian Rubin, are you suggesting there's          3   A. I have skimmed through the 19 pages. I
    4      anything -- this is a counterfeit or anything     4   wouldn't say I've had a comprehensive review
    5      like that?                                        5   of it, but I'm still looking at it.
    6      A. No, and I haven't suggested that in any        6   Q. Can you tell me what this appears to be?
    7      way.                                              7   A. This appears to be a draft opinion.
    8      Q. Okay. So this appears to be a copy, and        8   Q. It does. It also appears that some of
    9      I realize it's without the letterhead and it's    9   the -- there is that -- do you see the portion
   10      without a signature, but this appears to be a    10   in red?
   11      copy of a letter sent to the West Virginia       11   A. On the first page?
   12      Office of the Attorney General on behalf of      12   Q. Yes.
   13      Global PayDay Loan, LLC.                         13   A. Yes.
   14                   Are you -- if Mr. Rubin had         14   Q. Do you see that it says remove all
   15      this -- if I have it, are you -- can we agree    15   headers regarding CRA? Do you see that?
   16      that this letter, probably with your signature   16   A. Yes, I do.
   17      and letterhead, was sent to the office of the    17   Q. If you turn the page, you will see that
   18      West Virginia Attorney General in conforming     18   the rest of the letter is actually an opinion
   19      to this copy?                                    19   for a different company, CRA Services Corp,
   20                   MR. GATEWOOD: Objection to          20   right? Do you see that?
   21      form. This is clearly a draft letter.            21   A. It appears that the draft -- in the
   22                   THE WITNESS: I don't have           22   draft the headers say CRA Services.
   23      the exact -- I don't have a copy of the          23   Q. CRA Services, I think we might have
   24      transmitted letter, it appears. So I don't       24   actually mentioned this before, but I think I

                                              Page 82                                               Page 84
    1      really know how to answer your question. I        1   forgot. CRA services was another one of those
    2      have no concerns that this is -- until you        2   companies besides CashNet500 that was
    3      suggested that it was doctored, it didn't         3   connected in some way to Adrian Rubin; am I
    4      enter my mind. I don't even know where -- I       4   right?
    5      guess it's possible somebody doctored it, but     5   A. I believe that's the case, yes.
    6      I don't have a copy of what was actually sent.    6   Q. And this appears to be Adrian Rubin
    7      BY MR. ACKELSBERG:                                7   asking you for an opinion like you did for CRA
    8      Q. If your lawyer were to ask you to look         8   Services Corp, but he wants it for two
    9      at your old files, do you still have files for    9   different companies. Do you see that?
   10      the Bernie Rubin companies -- Adrian Rubin       10              MR. GATEWOOD: Objection,
   11      companies?                                       11   form.
   12      A. You know, coming into this room I             12              THE WITNESS: I don't know
   13      couldn't recall representing these companies.    13   that this appears to be what Mr. Rubin is
   14      I don't think that these -- I don't know that    14   asking. I see the draft, and I see that there
   15      I represented these companies after Paul         15   are changes made. I don't know who made the
   16      Hastings. I may have, but I don't believe I      16   changes in red.
   17      have files. I don't believe that I have files    17   BY MR. ACKELSBERG:
   18      at Katten for them.                              18   Q. Do you remember producing any opinions,
   19                  - - -                                19   without getting into the content of the
   20                (Whereupon Exhibits P-381 and          20   opinions, do you remember producing any
   21      P-382 were marked for identification.)           21   written opinions for any of Mr. Rubin's
   22                  - - -                                22   companies?
   23      BY MR. ACKELSBERG:                               23              MR. HELWIG: Can I ask for a
   24      Q. Let me show you the next exhibit, it's        24   clarification? Do you mean to third parties?


                                                                          21 (Pages 81 to 84)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-10
                                            Claudia Callaway
                                              Page 85                                               Page 87
    1      BY MR. ACKELSBERG:                                1   for the 50 states and the District of Columbia
    2      Q. Thank you, Ted. Let me just ask you            2   reveals as follows.
    3      this question instead. From time to time, you     3   Q. And that's something you would do from
    4      prepared -- you have prepared for payday          4   time to time for clients; am I right? Without
    5      lenders or installment lenders opinion letters    5   making any specific --
    6      that are directed to the client, but where you    6              MR. GATEWOOD: Your prior
    7      understand the client is going to show these      7   question, Irv, was prefaced with: Did she
    8      opinions to some third party.                     8   prepare these for third parties? Then you
    9                 MR. GATEWOOD: Objection to             9   went back to this document, which doesn't
   10      form.                                            10   appear to have been prepared for a third
   11      BY MR. ACKELSBERG:                               11   party. So just please clarify what you're
   12      Q. You have done work like that in the           12   asking.
   13      past; am I right?                                13   BY MR. ACKELSBERG:
   14      A. I don't know that I've prepared an            14   Q. Have you ever prepared opinions for
   15      opinion directed to a client with an             15   third parties that specifically review choice
   16      understanding that it can be shared with a       16   of law principles in the states?
   17      third party.                                     17              MR. GATEWOOD: Objection to
   18      Q. Let me ask you a different question. Am       18   the form.
   19      I correct that you have, from time to time,      19              THE WITNESS: I believe that
   20      generated letters to third parties on behalf     20   I have.
   21      of clients that look somewhat like this?         21   BY MR. ACKELSBERG:
   22      A. I wouldn't say yes to that question           22   Q. And in looking at Exhibit P-381, does
   23      either.                                          23   this look familiar to you, in that there --
   24      Q. I don't mean with all of this red and         24   that the analysis that state -- choice of law

                                              Page 86                                               Page 88
    1      please take out -- I'm really talking more        1   analysis that's contained, you may have opined
    2      about just generically a written opinion about    2   in similar fashion on behalf of other clients
    3      the legality of -- or the regulatory -- let's     3   to third parties?
    4      say legality. Have you ever issued opinions       4               MR. GATEWOOD: Objection to
    5      to third parties about the state of the law       5   the form.
    6      regarding installment or payday lending in        6               THE WITNESS: Again, I don't
    7      various states?                                   7   think that I opined on choice of law in this
    8                  MR. GATEWOOD: Objection,              8   draft. I don't believe I opined on choice of
    9      form.                                             9   law in this draft.
   10                  THE WITNESS: I don't know --         10   BY MR. ACKELSBERG:
   11      I will say this: The opinion letters are         11   Q. Whatever it is that you did in this
   12      specific -- specifically tailored and limited    12   draft, is this the kind of review that you did
   13      to an issue that is opined on. I don't recall    13   on other occasions, to third parties on behalf
   14      an opinion about the quote, unquote state of     14   of installment or payday lenders?
   15      the law.                                         15               MR. GATEWOOD: Objection to
   16      BY MR. ACKELSBERG:                               16   the form.
   17      Q. Well, you can see what is attached here       17               THE WITNESS: In writing an
   18      to the opinion letter or the draft opinion       18   opinion letter to a third party, you're not
   19      letter that Mr. Rubin gave to me. There are      19   doing it on their behalf. You, meaning the
   20      -- there is some analysis of, in this case, of   20   firm, you are writing the opinion letter on
   21      the choice of law in various of the states.      21   your client's behalf but to a third party.
   22      Do you see that?                                 22   BY MR. ACKELSBERG:
   23      A. I see on page four in this draft it           23   Q. Right.
   24      says: Our review of choice of law principles     24   A. I believe I did draft, and my firms did


                                                                          22 (Pages 85 to 88)
                                        WWW.KLWREPORTERS.COM
UNSEALED                                      App. 0625-11
